Column Calculation                                       d+J                                        ((g‐h)+i)‐n    (l+m)‐n                                      j‐k       d+k        p/f     p/f Prior Day      q‐r
     Column Label        c           d        e           f             g         h         i            j            k            l        m         n          o         p          q            r             s

                                                                                   Self‐                                                                            %HUs                                     % Change                                                                                                Remainin
                                                                                                           HUs                       HUs with                                                                                                                                                                Percent
                                                                    Initial HUs Response UE and  HUs in           NRFU HUs Resolved           Remaining           Enumerat                      %HUs            HUs                                                                               Total HUs           g HUs to
                     Initial SR   Public SR Public SR Total Housing                                      Resolved                     SR and            Total HUs                                                                     Balance                                                                 Total
       State                                                         in NRFU     s in the RA     NRFU             Resolved UE and               NRFU                 ed                      Enumerated      Enumerat     99%                    % of NRFU      Days to 99%     State   Total HUs Enumerat               be
                     Universe     Number      Rate        Units                                          in NRFU                       NRFU             Resolved                                                                      to 99%                                                                Enumerat
                                                                    Workload      NRFU Workload Workload           in Field RA Cases          Workload             Current                    Prior Day       ed Prior                                                                               ed              enumerat
                                                                                                         Workload                    Complete                                                                                                                                                                  ed
                                                                                Universe                                                                             Day                                        Day                                                                                                      ed
  West Virginia          985,271    551,381   56.0%       976,697      488,036    40,738        0      425,316       423,789      445,771        0    21,982     1,527     975,170   99.8%           99.8%       0.0%        966,930    ‐8,240          ‐540%         ‐35.4   West Virgi 976,697       975,170   99.8%     1,527
  Idaho                  785,218    541,581   69.0%       798,957      298,838    27,586        0      257,376       255,484      269,360        0    13,876     1,892     797,065   99.8%           99.8%       0.0%        790,967    ‐6,098          ‐322%       ‐1524.4   Idaho        798,957     797,065   99.8%     1,892
  Hawaii                 583,976    365,167   62.5%       594,077      266,268    26,338        0      228,910       225,983      237,003        0    11,020     2,927     591,150   99.5%           99.4%       0.1%        588,136    ‐3,014          ‐103%          ‐5.7   Hawaii       594,077     591,150   99.5%     2,927
  Maine                  768,392    444,727   57.9%       791,448      393,049    32,268    3,139      346,721       339,435      353,495    3,139    17,199     7,286     784,162   99.1%           98.9%       0.2%        783,534      ‐628            ‐9%          ‐0.4   Maine        791,448     784,162   99.1%     7,286
  Kansas               1,339,595    928,402   69.3%     1,353,171      484,076    45,180        0      424,769       408,122      422,249        0    14,127    16,647 1,336,524     98.8%           98.6%       0.2%      1,339,639     3,115            19%           1.3   Kansas     1,353,171   1,336,524   98.8%    16,647
  Vermont                351,587    210,979   60.0%       357,149      172,246    19,126        0      146,170       141,715      148,665        0     6,950     4,455     352,694   98.8%           98.5%       0.2%        353,578       884            20%           1.1   Vermont      357,149     352,694   98.8%     4,455
  Indiana              3,063,868 2,140,277    69.9%     3,086,005    1,076,801    99,583        0      945,728       906,343      937,833        0    31,490    39,385 3,046,620     98.7%           98.6%       0.2%      3,055,145     8,525            22%           1.7   Indiana    3,086,005   3,046,620   98.7%    39,385
  Washington           3,301,270 2,372,203    71.9%     3,351,949    1,162,915 140,071          0      979,746       933,638      976,736        0    43,098    46,108 3,305,841     98.6%           98.5%       0.1%      3,318,430    12,589            27%           3.0   Washingto 3,351,949    3,305,841   98.6%    46,108
  Arkansas             1,533,931    922,907   60.2%     1,560,180      709,004    57,276        0      637,273       614,298      628,753        0    14,455    22,975 1,537,205     98.5%           98.3%       0.2%      1,544,578     7,373            32%           2.0   Arkansas 1,560,180     1,537,205   98.5%    22,975
  Wisconsin            2,829,640 2,032,296    71.8%     2,856,326      931,393    79,164    1,279      824,030       780,325      809,803        0    29,478    43,705 2,812,621     98.5%           98.3%       0.1%      2,827,763    15,142            35%           3.6   Wisconsin 2,856,326    2,812,621   98.5%    43,705
  Connecticut          1,577,275 1,105,782    70.1%     1,593,077      574,105    64,039        0      487,295       462,509      485,280        0    22,771    24,786 1,568,291     98.4%           98.3%       0.2%      1,577,146     8,855            36%           3.6   Connecticu1,593,077    1,568,291   98.4%    24,786
  Puerto Rico          1,776,890    608,974   34.3%     1,554,544    1,348,069 186,057          0      945,570       921,206    1,137,648        0 216,442      24,364 1,530,180     98.4%           98.0%       0.4%      1,538,999     8,819            36%           1.5   Puerto Rico1,554,544   1,530,180   98.4%    24,364
  Minnesota            2,568,167 1,917,637    74.7%     2,595,104      780,067    78,496        0      677,467       629,608      653,712        0    24,104    47,859 2,547,245     98.2%           97.9%       0.3%      2,569,153    21,908            46%           3.4   Minnesota 2,595,104    2,547,245   98.2%    47,859
  Utah                 1,198,683    844,765   70.5%     1,209,718      432,078    53,975        0      364,953       337,902      351,052        0    13,150    27,051 1,182,667     97.8%           97.4%       0.4%      1,197,621    14,954            55%           3.0   Utah       1,209,718   1,182,667   97.8%    27,051
  New Hampshire          660,191    438,836   66.5%       668,102      270,733    30,666        0      229,266       213,656      224,457        0    10,801    15,610     652,492   97.7%           97.3%       0.4%        661,421     8,929            57%           3.4   New Hamp 668,102         652,492   97.7%    15,610
  Oregon               1,935,048 1,328,233    68.6%     1,955,461      724,726    74,631        0      627,228       578,581      601,448        0    22,867    48,647 1,906,814     97.5%           97.3%       0.2%      1,935,906    29,092            60%           9.0   Oregon 1,955,461       1,906,814   97.5%    48,647
  Missouri             3,055,857 1,997,028    65.4%     3,099,437    1,235,031 101,981          0    1,102,409     1,022,306    1,052,947        0    30,641    80,103 3,019,334     97.4%           97.1%       0.3%      3,068,443    49,109            61%           5.6   Missouri 3,099,437     3,019,334   97.4%    80,103
  Alaska                 319,728    172,159   53.8%       343,578      172,706    24,731   30,966      171,419       162,446      139,067   30,901     7,522     8,973     334,605   97.4%           97.0%       0.3%        340,142     5,537            62%           4.6   Alaska       343,578     334,605   97.4%     8,973
  California          15,109,275 10,366,623   68.6%    15,301,574    5,897,176 740,794          0    4,934,951     4,514,429    4,735,860        0 221,431     420,522 14,881,052    97.3%           97.0%       0.3%     15,148,558 267,506              64%           6.5   California ########    ########    97.3% 420,522
  North Dakota           401,918    260,279   64.8%       407,215      165,240    13,982        0      146,936       135,677      139,999        0     4,322    11,259     395,956   97.2%           96.8%       0.5%        403,143     7,187            64%           3.8   North Dako 407,215       395,956   97.2%    11,259
  Illinois             5,640,811 3,983,187    70.6%     5,673,970    1,956,085 196,262          0    1,690,783     1,532,874    1,601,914        0    69,040   157,909 5,516,061     97.2%           96.9%       0.3%      5,617,230 101,169              64%           6.3   Illinois   5,673,970   5,516,061   97.2% 157,909
  Ohio                 5,480,977 3,843,891    70.1%     5,526,628    1,919,808 182,253          0    1,682,737     1,528,675    1,583,493        0    54,818   154,062 5,372,566     97.2%           96.9%       0.3%      5,471,362    98,796            64%           5.8   Ohio       5,526,628   5,372,566   97.2% 154,062
  Massachusetts        3,146,681 2,159,888    68.6%     3,193,280    1,207,057 127,805          0    1,033,392       940,831      986,691        0    45,860    92,561 3,100,719     97.1%           96.8%       0.3%      3,161,347    60,628            66%           6.9   Massachus3,193,280     3,100,719   97.1%    92,561
  Rhode Island           494,351    319,211   64.6%       498,085      206,386    20,158        0      178,874       164,257      171,611        0     7,354    14,617     483,468   97.1%           96.7%       0.4%        493,104     9,636            66%           5.3   Rhode Isla 498,085       483,468   97.1%    14,617
  Maryland             2,611,186 1,836,996    70.4%     2,632,050      927,662 101,382          0      795,054       713,284      744,510        0    31,226    81,770 2,550,280     96.9%           96.6%       0.3%      2,605,730    55,450            68%           6.9   Maryland 2,632,050     2,550,280   96.9%    81,770
  Nebraska               881,098    629,297   71.4%       890,302      298,676    29,989        0      261,005       233,089      240,771        0     7,682    27,916     862,386   96.9%           96.5%       0.4%        881,399    19,013            68%           5.5   Nebraska 890,302         862,386   96.9%    27,916
  Pennsylvania         5,990,519 4,122,730    68.8%     6,073,313    2,233,747 210,054          0    1,950,583     1,759,189    1,832,299        0    73,110   191,394 5,881,919     96.8%           96.5%       0.3%      6,012,580 130,661              68%           6.3   Pennsylvan6,073,313    5,881,919   96.8% 191,394
  Tennessee            3,233,776 2,115,505    65.4%     3,299,395    1,336,821 119,623          0    1,183,890     1,069,347    1,102,655        0    33,308   114,543 3,184,852     96.5%           96.2%       0.4%      3,266,401    81,549            71%           7.0   Tennessee 3,299,395    3,184,852   96.5% 114,543
  New Jersey           3,855,412 2,643,984    68.6%     3,891,046    1,455,055 161,361          0    1,247,062     1,109,418    1,156,050        0    46,632   137,644 3,753,402     96.5%           96.0%       0.4%      3,852,136    98,734            72%           6.1   New Jersey3,891,046    3,753,402   96.5% 137,644
  New York             9,012,965 5,684,170    63.1%     9,112,049    4,029,071 450,514          0    3,427,879     3,089,730    3,240,408        0 150,678     338,149 8,773,900     96.3%           95.9%       0.4%      9,020,929 247,029              73%           7.1   New York 9,112,049     8,773,900   96.3% 338,149
  Michigan             4,785,977 3,390,002    70.8%     4,829,044    1,607,777 138,215        673    1,439,042     1,255,862    1,287,055        0    31,193   183,180 4,645,864     96.2%           95.7%       0.5%      4,780,754 134,890              74%           6.0   Michigan 4,829,044     4,645,864   96.2% 183,180
  Virginia             3,726,125 2,631,021    70.6%     3,779,581    1,320,957 134,370          0    1,148,560     1,000,535    1,038,562        0    38,027   148,025 3,631,556     96.1%           95.7%       0.4%      3,741,785 110,229              74%           7.2   Virginia 3,779,581     3,631,556   96.1% 148,025
  Texas               12,098,948 7,484,045    61.9%    12,351,245    5,628,341 597,491          0    4,867,200     4,383,096    4,546,746        0 163,650     484,104 11,867,141    96.1%           95.6%       0.5%     12,227,733 360,592              74%           6.2   Texas      ########    ########    96.1% 484,104
  Nevada               1,312,783    865,030   65.9%     1,325,624      536,182    60,429        0      460,594       405,547      420,706        0    15,159    55,047 1,270,577     95.8%           95.4%       0.4%      1,312,368    41,791            76%           7.8   Nevada 1,325,624       1,270,577   95.8%    55,047
  U.S. Total         147,885,967 97,867,977   66.2%   149,755,183   59,554,573 5,975,717   36,164   51,887,206    45,585,402   47,279,069   34,147 1,727,814 6,301,804 143,453,379   95.8%           95.4%       0.4%    148,257,631 4,804,252            76%           7.7   U.S. Total ########    ########    95.8% 6,301,804
  Colorado             2,594,870 1,799,810    69.4%     2,644,542      980,235 107,549      2,017      844,732       722,215      752,186        0    29,971   122,517 2,522,025     95.4%           95.1%       0.3%      2,618,097    96,072            78%          13.1   Colorado 2,644,542     2,522,025   95.4% 122,517
  Iowa                 1,482,711 1,051,064    70.9%     1,495,492      495,128    41,275        0      444,428       365,618      375,043        0     9,425    78,810 1,416,682     94.7%           94.1%       0.6%      1,480,537    63,855            81%           6.9   Iowa       1,495,492   1,416,682   94.7%    78,810
  Delaware               462,431    296,471   64.1%       467,129      193,953    17,616        0      170,658       145,959      151,638        0     5,679    24,699     442,430   94.7%           94.2%       0.5%        462,458    20,028            81%           8.2   Delaware 467,129         442,430   94.7%    24,699
  South Dakota           414,719    276,826   66.8%       417,560      164,132    18,930        0      140,734       118,182      122,650        0     4,468    22,552     395,008   94.6%           94.2%       0.4%        413,384    18,376            81%          11.6   South Dako 417,560       395,008   94.6%    22,552
  Wyoming                291,623    176,473   60.5%       289,655      137,296    19,412        0      113,182        97,208      101,910        0     4,702    15,974     273,681   94.5%           93.8%       0.7%        286,758    13,077            82%           6.2   Wyoming 289,655          273,681   94.5%    15,974
  Oklahoma             1,884,565 1,137,738    60.4%     1,909,765      881,395    88,931        0      772,027       664,915      685,352        0    20,437   107,112 1,802,653     94.4%           93.8%       0.6%      1,890,667    88,014            82%           8.3   Oklahoma 1,909,765     1,802,653   94.4% 107,112
  District of Columb     374,067    234,792   62.8%       384,576      170,248    15,787        0      149,784       127,859      132,536        0     4,677    21,925     362,651   94.3%           93.9%       0.4%        380,730    18,079            82%          11.8   District of 384,576      362,651   94.3%    21,925
  Kentucky             2,111,845 1,431,955    67.8%     2,153,184      792,670    59,362        0      721,229       592,414      604,493        0    12,079   128,815 2,024,369     94.0%           93.4%       0.6%      2,131,652 107,283              83%           8.4   Kentucky 2,153,184     2,024,369   94.0% 128,815
  Florida             10,239,190 6,449,984    63.0%    10,339,357    4,368,556 386,873        107    3,889,373     3,187,911    3,280,221      107    92,417   701,462 9,637,895     93.2%           92.5%       0.7%     10,235,963 598,068              85%           8.3   Florida    ########    9,637,895   93.2% 701,462
  Arizona              3,210,387 2,028,422    63.2%     3,264,084    1,421,887 152,061          0    1,235,662       999,032    1,033,196        0    34,164   236,630 3,027,454     92.8%           92.1%       0.7%      3,231,443 203,989              86%           9.5   Arizona 3,264,084      3,027,454   92.8% 236,630
  North Carolina       5,008,585 3,123,197    62.4%     5,086,723    2,219,848 205,528          0    1,963,526     1,584,101    1,634,895        0    50,794   379,425 4,707,298     92.5%           91.8%       0.7%      5,035,856 328,558              87%           9.0   North Caro5,086,723    4,707,298   92.5% 379,425
  New Mexico           1,042,458    598,221   57.4%     1,018,688      505,465    69,137        0      420,467       341,206      357,067        0    15,861    79,261     939,427   92.2%           91.5%       0.7%      1,008,501    69,074            87%           9.6   New Mexic1,018,688       939,427   92.2%    79,261
  Georgia              4,792,114 2,958,730    61.7%     4,844,100    2,107,499 179,746          0    1,885,370     1,474,247    1,516,630        0    42,383   411,123 4,432,977     91.5%           90.7%       0.8%      4,795,659 362,682              88%           9.1   Georgia 4,844,100      4,432,977   91.5% 411,123
  Mississippi          1,445,190    862,837   59.7%     1,467,347      658,041    44,826        0      604,510       472,861      481,566        0     8,705   131,649 1,335,698     91.0%           90.3%       0.7%      1,452,674 116,976              89%          10.8   Mississipp 1,467,347   1,335,698   91.0% 131,649
  South Carolina       2,565,180 1,542,847    60.1%     2,600,515    1,175,032    95,775        0    1,057,668       821,281      842,870        0    21,589   236,387 2,364,128     90.9%           90.2%       0.7%      2,574,510 210,382              89%          10.9   South Caro2,600,515    2,364,128   90.9% 236,387
  Louisiana            2,255,375 1,339,541    59.4%     2,277,544    1,034,249    76,257        0      938,003       719,079      739,068        0    19,989   218,924 2,058,620     90.4%           89.8%       0.6%      2,254,769 196,149              90%          13.8   Louisiana 2,277,544    2,058,620   90.4% 218,924
  Montana                584,309    348,252   59.6%       571,017      260,450    31,480        0      222,765       167,156      173,361        0     6,205    55,609     515,408   90.3%           89.6%       0.7%        565,307    49,899            90%          13.2   Montana      571,017     515,408   90.3%    55,609
  Alabama              2,485,849 1,560,598    62.8%     2,551,085    1,090,376    84,641        0      990,487       712,178      727,426        0    15,248   278,309 2,272,776     89.1%           88.4%       0.7%      2,525,574 252,798              91%          13.9   Alabama 2,551,085      2,272,776   89.1% 278,309
9/28/20

                                                                      Off Goal                        # Active as
ACO #           ACO City     ACO State     Cycle   Goal     Actual       by:     Core      Active     % of Core
2991      Shreveport         LA          Full      95.17%    72.73%    ‐22.44%     1,560      1,122         71.9%   New York
3110      Window Rock        AZ          Full      95.17%    74.23%    ‐20.94%       840        498         59.3%   Philadelphia
2981      Columbus           GA          Full      95.17%    80.00%    ‐15.17%     1,900      1,110         58.4%   Chicago
2906      Mobile             AL          Full      95.17%    83.10%    ‐12.07%     1,720        858         49.9%   Atlanta
2904      Birmingham         AL          Full      95.17%    83.22%    ‐11.95%     1,600        965         60.3%   Dallas
2976      Pensacola          FL          Full      95.17%    84.46%    ‐10.71%     1,760      1,225         69.6%   Los Angeles
2902      Jackson            MS          Full      95.17%    85.01%    ‐10.16%     1,600        895         55.9%
2985      Gwinnett County    GA          Full      95.17%    85.01%    ‐10.16%       940        725         77.1%
2905      Huntsville         AL          Full      95.17%    86.09%     ‐9.08%     1,500        954         63.6%
2994      Durham             NC          Full      95.17%    86.23%     ‐8.94%     1,200        890         74.2%
3156      Colorado Springs   CO          Full      95.17%    86.59%     ‐8.58%     1,220        828         67.9%
2907      Charleston         SC          Full      95.17%    86.67%     ‐8.50%     2,180      1,233         56.6%
2908      Columbia           SC          Full      95.17%    87.15%     ‐8.02%     1,800        772         42.9%
2983      Douglasville       GA          Full      95.17%    87.73%     ‐7.44%       920        633         68.8%
2971      Lakeland           FL          Full      95.17%    88.09%     ‐7.08%     1,740        959         55.1%
2979      Tampa              FL          Full      95.17%    88.27%     ‐6.90%     1,300        630         48.5%
2376      Philly Penn        PA          Full      95.17%    88.29%     ‐6.88%     1,020        825         80.9%
3160      Billings           MT          Full      95.17%    88.80%     ‐6.37%     1,400      1,123         80.2%
2977      Seminole County    FL          Full      95.17%    88.96%     ‐6.21%     1,200        720         60.0%
2996      Greenville         NC          Full      95.17%    89.50%     ‐5.67%     1,820      1,084         59.6%
3168      Tulsa              OK          Full      95.17%    89.55%     ‐5.62%     1,520        841         55.3%
2998      Winston‐Salem      NC          Full      95.17%    89.63%     ‐5.54%     1,580        878         55.6%
3108      Maricopa West      AZ          Full      95.17%    89.86%     ‐5.31%     1,060        849         80.1%
2381      Memphis            TN          Full      95.17%    89.94%     ‐5.23%     1,160      1,050         90.5%
3178      Fort Bend County   TX          Full      95.17%    90.03%     ‐5.14%     1,540      1,283         83.3%
2358      Louisville         KY          Full      95.17%    90.36%     ‐4.81%     1,420        972         68.5%
2375      Philly Franklin    PA          3         95.17%    90.49%     ‐4.68%     1,560      1,261         80.8%
2970      Jacksonville       FL          Full      95.17%    90.49%     ‐4.68%       960        607         63.2%
2910      Atlanta            GA          Full      95.17%    90.51%     ‐4.66%     1,140        782         68.6%
2988      Baton Rouge        LA          Full      95.17%    90.56%     ‐4.61%     1,240        940         75.8%
2278      Brooklyn 1         NY          Full      95.17%    91.14%     ‐4.03%       960      1,651       172.0%
  2360     Baltimore         MD           Full         95.17%        91.48%   ‐3.69%   1,040   1,056   101.5%
  2995     Fayetteville      SC           Full         95.17%        91.59%   ‐3.58%   1,780     879    49.4%
  2980     W. Palm Beach     FL           Full         95.17%        91.68%   ‐3.49%   1,400   1,140    81.4%
  2974     Ocala             FL           Full         95.17%        91.71%   ‐3.46%   1,320     680    51.5%
  2363     Akron             OH           Full         95.17%        91.76%   ‐3.41%   1,120     838    74.8%
  3109     Tucson            AZ           Full         95.17%        91.88%   ‐3.29%   2,040   1,086    53.2%
  2386     Fredericksburg    VA           3            95.17%        91.90%   ‐3.27%   1,080   1,089   100.8%
  2559     Chicago Central   IL           2            97.75%        94.86%   ‐2.89%   1,440   1,239    86.0%
  2573     Detroit           MI           Full         95.17%        92.42%   ‐2.75%   1,540   1,592   103.4%
  3164     Albuquerque       NM           Full         95.17%        92.51%   ‐2.66%   1,540     854    55.5%
  2563     Cook County South IL           2            97.75%        95.22%   ‐2.53%     960     881    91.8%
  2986     Macon             GA           Full         95.17%        92.68%   ‐2.49%   1,200     828    69.0%
  2366     Cleveland         OH           Full         95.17%        92.85%   ‐2.32%   1,220     899    73.7%
  2968     Fort Myers        FL           Full         95.17%        93.26%   ‐1.91%   1,820   1,241    68.2%
  3154     Aurora            CO           2            97.75%        95.92%   ‐1.83%     720     454    63.1%
  3106     Maricopa Central AZ            Full         95.17%        93.50%   ‐1.67%   1,100     841    76.5%
  2359     Hanover           MD           2            97.75%        96.41%   ‐1.34%   1,300   1,040    80.0%
  2558     Des Moines        IA           Full         95.17%        94.23%   ‐0.94%   1,880   2,006   106.7%
  2982     Dekalb County     GA           Full         95.17%        94.85%   ‐0.32%     960     735    76.6%
  2966     Lauderdale Lakes FL            Full         95.17%        95.12%   ‐0.05%   1,040     964    92.7%
  2264     Egg Harbor        NY           Full         95.17%        95.56%    0.39%   1,240   1,189    95.9%
  3187     Laredo            TX           Full         95.17%        95.76%    0.59%   1,640   1,042    63.5%

ACOs impacted by Hurricanes

Conditional Formatting ‐ red font
Off Goal by Column: Values of less than ‐1.0% are in red font
# Active as % of Core Column: Values less than 85% are in red font
                           ACO     Friday's   Today's
ACO #       ACO City       State     Gap       Gap      Trend
2991    Shreveport         LA      ‐23.10%    ‐22.44%      0.66%   New York
3110    Window Rock        AZ      ‐22.11%    ‐20.94%      1.17%   Philadelphia
2981    Columbus           GA      ‐16.17%    ‐15.17%      1.00%   Chicago
2906    Mobile             AL      ‐11.97%    ‐12.07%     ‐0.10%   Atlanta
2904    Birmingham         AL      ‐12.82%    ‐11.95%      0.87%   Dallas
2976    Pensacola          FL      ‐10.52%    ‐10.71%     ‐0.19%
2902    Jackson            MS      ‐10.38%    ‐10.16%      0.22%
2985    Gwinnett County    GA      ‐10.03%    ‐10.16%     ‐0.13%
2905    Huntsville         AL       ‐8.86%     ‐9.08%     ‐0.22%
2994    Durham             NC       ‐8.91%     ‐8.94%     ‐0.03%
3156    Colorado Springs   CO       ‐9.05%     ‐8.58%      0.47%
2907    Charleston         SC       ‐8.43%     ‐8.50%     ‐0.07%
2908    Columbia           SC       ‐7.09%     ‐8.02%     ‐0.93%
2983    Douglasville       GA       ‐7.25%     ‐7.44%     ‐0.19%
2971    Lakeland           FL       ‐6.11%     ‐7.08%     ‐0.97%
2979    Tampa              FL       ‐5.84%     ‐6.90%     ‐1.06%
2376    Philly Penn        PA       ‐7.35%     ‐6.88%      0.47%
3160    Billings           MT       ‐6.48%     ‐6.37%      0.11%
2977    Seminole County    FL       ‐5.44%     ‐6.21%     ‐0.77%
2996    Greenville         NC       ‐5.98%     ‐5.67%      0.31%
3168    Tulsa              OK       ‐6.26%     ‐5.62%      0.64%
2998    Winston‐Salem      NC       ‐4.94%     ‐5.54%     ‐0.60%
3108    Maricopa West      AZ       ‐6.09%     ‐5.31%      0.78%
2381    Memphis            TN       ‐3.93%     ‐5.23%     ‐1.30%
3178    Fort Bend County   TX       ‐6.12%     ‐5.14%      0.98%
2358    Louisville         KY       ‐3.72%     ‐4.81%     ‐1.09%
2375    Philly Franklin    PA       ‐4.78%     ‐4.68%      0.10%
2970    Jacksonville       FL       ‐4.04%     ‐4.68%     ‐0.64%
2910    Atlanta            GA       ‐4.75%     ‐4.66%      0.09%
2988    Baton Rouge        LA       ‐4.86%     ‐4.61%      0.25%
2278    Brooklyn 1         NY       ‐3.82%     ‐4.03%     ‐0.21%
2360    Baltimore          MD       ‐3.38%     ‐3.69%     ‐0.31%
  2995    Fayetteville      SC       ‐2.64%     ‐3.58%           ‐0.94%
  2980    W. Palm Beach     FL       ‐3.32%     ‐3.49%           ‐0.17%
  2974    Ocala             FL       ‐3.39%     ‐3.46%           ‐0.07%
  2363    Akron             OH       ‐2.89%     ‐3.41%           ‐0.52%
  3109    Tucson            AZ       ‐2.77%     ‐3.29%           ‐0.52%
  2386    Fredericksburg    VA       ‐4.27%     ‐3.27%            1.00%
  2559    Chicago Central   IL       ‐2.33%     ‐2.89%           ‐0.55%
  2573    Detroit           MI       ‐1.84%     ‐2.75%           ‐0.91%
  3164    Albuquerque       NM       ‐2.75%     ‐2.66%            0.09%
  2563    Cook County South IL       ‐2.31%     ‐2.53%           ‐0.21%
  2986    Macon             GA       ‐2.98%     ‐2.49%            0.49%
  2366    Cleveland         OH       ‐2.15%     ‐2.32%           ‐0.17%
  2968    Fort Myers        FL       ‐1.12%     ‐1.91%           ‐0.79%
  3154    Aurora            CO       ‐1.93%     ‐1.83%            0.11%
  3106    Maricopa Central AZ        ‐1.61%     ‐1.67%           ‐0.06%
  2359    Hanover           MD       ‐2.09%     ‐1.34%            0.76%
  2558    Des Moines        IA       ‐0.46%     ‐0.94%           ‐0.48%
  2982    Dekalb County     GA       ‐0.44%     ‐0.32%            0.12%
  2966    Lauderdale Lakes FL         0.82%     ‐0.05%           ‐0.87%
  2264    Egg Harbor        NY        0.48%      0.39%           ‐0.09%
  3187    Laredo            TX        0.15%      0.59%            0.44%

ACOs impacted by Hurricanes

Trend Legend
          Greater than 0.5% improvement from previous day
          Between ‐0.5% and 0.5% improvement from previous day
          Greater than ‐0.5% decrease from previous day
                                                                                                Date Added
                                                                                   Date Added      as a       Date
                                                 Yesterday's                        to Watch     Detailed   Removed
RCC   ACO #         ACO City   ACO State Cycle      Gap      Today's Gap   Trend       List        Tab     from report        Karen's Notes                                                                                                    RCC Actions
NY    2264    Egg Harbor       NY       Full          ‐‐          0.39%      ‐‐      8/17/20                    ‐‐     Added at start of report   9/24 Update: We have a travel team of about 15 people from Trenton NJ coming into Egg Harbor today. This team will help in zone 1 Camden NJ. This is our most difficult zone. ‐‐ We are
                                                                                                                                                  continuing flow people from zone 6 across the ACO territory into zone 1, the drive from zone 6 is about an hour, but zone 6 is nearing close out, we need the people in zone 1. ‐‐ We are
                                                                                                                                                  continuing to do heavy on‐demand work assignments and reassignments, we are checking OCS in the late morning, and taking assignments away from people who are not working or cases
                                                                                                                                                  that sitting in someone todo list. We are reassigning these cases to people with availability in the afternoon. ‐‐ The visiting LCFM and two CFM's from Waltham are continuing to work in the
                                                                                                                                                  EH ACO. ‐‐ The ARCM is meeting with the two LCFM's every morning to discuss progress and strategies and what they need help with inorder to get to finish. ‐‐ The AM is intouch and engaged
                                                                                                                                                  closely with the EH team. ‐‐ We are reducing the number of cases not started everyday, the ACO cleared 1153 of these yesterday.

                                                                                                                                                  9/23 Update: A team of 14 people from Maine will be arriving in Egg Harbor tomorrow to help enumeration efforts. ‐‐ We will have a few additional people from Waltham join the Egg Harbor
                                                                                                                                                  effort as well. ‐‐ The LCFM coordinated a conference call with the all CFS's in the three CFM zones closest to close out, Two Waltham CFS's experienced in close out were invite to discuss best
                                                                                                                                                  practices on managing a team and work through closeout. ‐‐ Zone's 1 and 2 continue to be the biggest challenges, these zones cover the Camden NJ area, we are pushing people from Zone 3
                                                                                                                                                  and 4 into zone 2, just outside Camden, The people from zone 2 are moving into zone 1 downtown Camden. ‐‐ We are starting to get more pushback from the housing projects in Camden, NJ
                                                                                                                                                  The housing project managers are growing tied of our visits,access is getting more difficult. Partnership (Thomas Mayfield) is helping helping negotiate continued access to these projects.
                                                                                                                                                  These are getting more and more difficult.

                                                                                                                                                  9/22 Update: We are using 4 CFS teams (15‐18) each to enumerate Zone 1 CFS district 4 and 5. This is the heart of downtown Camden NJ, a very difficult area to enumerate. The teams are
                                                                                                                                                  travelling into the area together with the CFS's. They are regrouping at several points during the day. The teams are enumerating Housing‐project by housing‐project and building by building.
                                                                                                                                                  Enumerators are working in pairs when necessary. ‐‐ The Waltham Lead CFM is managing CFM zone 3,4,and 5. The LCFM is managing the CFM for these zones these zones into close out. THis
                                                                                                                                                  LCFM is experienced and very good in close activities. ‐‐ Sean Brooks the Egg Harbor LFCM is managing zone 1,2 (Candent NJ area) and Zone 6 the coastal area. ‐‐ Both LCFM's are working
                                                                                                                                                  together very well. ‐‐ No other major updates, what we have been doing has been working so far.

                                                                                                                                                  9/21 Update: Another team of 21 people from the Waltham ACO is arriving today in Egg Harbor. They will help primarily in zone 6. ‐‐ We slightly shifted a CFM assignment to address some
                                                                                                                                                  recent personal issues preventing a full commitment to the NRFU work, this CFM was moved to a better performing zone and will be assisted by our visiting LCFM. ‐‐ We continue to have dual
                                                                                                                                                  LCFM's working together to manage her work. These two are working very well together. ‐‐ We continue to have daily RT presence in the ACO, to help with field operations and
                                                                                                                                                  administration. ‐‐ The number of people with work availity dropped a bit yesterday (Sunday), the numbers have increased today and we are waiting to increase the number with ability as
                                                                                                                                                  much as possible. ‐‐ CFS's are calling every enumerator on their teams everyday to discuss ability, asking for more hours, etc, ‐‐ The LCFM's and CFM are meeting every morning. ‐‐ The two
                                                                                                                                                  visiting CFM's from Waltham are still onsite in Egg Harbor filling two CFM vacancies on the Egg Harbor staff.

                                                                                                                                                  9/18 Update: The Waltham LCFM is back working in the Egg Harbor ACO today, He will remain until in EH the end of the operation.
                                                                                                                                                  Two CFM's from Waltham have been in EH working and will continue to work in Egg Harbor The ARCM Area Manager RT's (Graydon Chiappetta James Messeder Conrad Goernert) met
NY   2275   Melville     NY   Full   ‐‐   #N/A      ‐‐   8/27/20   8/28/20   9/21/20   9/21 ‐ Removed detailed tab. 9/21 Update: We are currently seeking to extend the hotel stays of all ~150 travelers in Zone 2.
                                                                                       Will remove from Consolidated
                                                                                       and Analysis tabs on 9/22.    9/18 Update: We still have ~175 traveling enumerators and CFSs from Queens in Zone 2 whittling down the untouched cases concentrated in this area. ‐‐ ~50 enumerators from Nassau
                                                                                                                     County are traveling daily to Zones 3 and 5. ‐‐ We began a syncing initiative to call enumerators with work who haven't synced daily and redistribute the work to other enumerators who are
                                                                                                                     actively seeking work.

                                                                                                                      9/17 Update: In addition to the ~175 CFSs and enumerators from Queens in the South Fork until 9/24, we are currently gathering names from 2288 and 2292 to send additional enumerators
                                                                                                                      to Suffolk County. ‐‐ We still have enumerators from Nassau County working in Zones 3 and 5 as well.

                                                                                                                      9/16 Update: We still have ~150 enumerators and CFSs from Queens working in the South Fork (Zone 2) and staying in a hotel during this 7‐10 day period of enumeration. ‐‐ We have moved
                                                                                                                      ~50 enumerators from Nassau County to Zones 3 and 5 in the westernmost portion of the ACO.

                                                                                                                      9/15 Update: We have scheduled approximately 175 enumerators and CFSs to stay in hotels in Farmingville and Riverhead to enumerate the South Fork (Zone 2) for up to 10 days. ‐‐ In
                                                                                                                      addition, we are sending enumerators to work in the westernmost portion of our ACO in Zones 3 and 5.

                                                                                                                      9/14 Update: 69 enumerators and CFSs from Queens and Nassau County have been scheduled to work in Zone 2 (South Fork) and to stay in a hotel to work more extensively from 9/13‐9/23. ‐‐
                                                                                                                      66 enumerators and CFSs from Queens and Nassau County have been scheduled to work in Zone 2 (South Fork) and to stay in a hotel to work more extensively from 9/14‐9/24. ‐‐ 40
                                                                                                                      enumerators and CFSs from Queens and Nassau County have been scheduled to work in Zone 2 (South Fork) and to stay in a hotel to work more extensively from 9/15‐9/22. ‐‐A spare CFM
                                                                                                                      has been assigned to assist travelers in Zone 2 by assigning cases and managing fieldwork. ‐‐ ~30 enumerators from Queens and Nassau County who were unable to stay for the full length of
                                                                                                                      travel have been assigned to Zone 3 to work additional cases in this area.

                                                                                                                      9/11 Update: We are currently in the midst of planning travel for 200 enumerators who will stay in a hotel in Riverhead to enumerate for 10 days straight starting this weekend in the South
                                                                                                                      Fork. 100 enumerators from Queens working in LI have already been contacted. ‐‐ 2275 resident enumerators are being shifted to Zones 1, 3 and 5 with the largest remaining workloads. All
                                                                                                                      visiting enumerators who choose not to stay in the South Fork for 10 days will be moved to Zone 3 with ~4,000 untouched cases remaining.

                                                                                                                      9/10 Update: We are sending 50 enumerators from 2279 to 2275 to assist with enumeration.

                                                                                                                      9/9 Update: We are in the process of transferring 150 enumerators from 3 ACOs in Queens to this ACO in Zone 2 (South Fork).
NY   2278   Brooklyn 1   NY   Full   ‐‐    ‐4.03%   ‐‐   8/25/20   8/26/20     ‐‐                                     9/24 Update: We moved over 160 enumerators from Queens and Brooklyn to Zones 1 and 3 last night. ‐‐ Also, we have the assistance of a CFM from Staten Island, Deborah Tukey Rosado,
                                                                                                                      starting today.

                                                                                                                      9/23 Update: Moving another 160 people from Queens to 2278 today. ‐‐ CFM from Staten Island will be assisting with case assignment.

                                                                                                                      9/22 Update: We are sending closeout teams to at least one NYCHA complex each day. ‐‐ We are sending additional enumerators from 2288 and 2292 to 2278 daily.

                                                                                                                      9/21 Update: We are accepting additional travelers from 2288 and 2292.

                                                                                                                      9/18 Update: We are working to move 100‐200 additional enumerators from closeout CFSDs in 2288 and 2292 to 2278. ‐‐ We began a syncing initiative to call enumerators with work who
                                                                                                                      haven't synced daily and redistribute the work to other enumerators who are actively seeking work. ‐‐ We are using our three blitz teams to concentrate on enumerating 3 buildings as part of
                                                                                                                      each NYCHA complex per day, starting tomorrow. We have already organized these enumerators and CFSs.

                                                                                                                      9/17 Update: The LCFM from 2277 will now work as a co‐LCFM in this ACO moving forward. ‐‐ We are moving 104 enumerators and 3 CFSs from Zone 2 in closeout CFSDs to Zone 3. ‐‐ We
                                                                                                                      moved an additional 31 enumerators from 2292 to Zone 1 in this ACO. ‐‐ We are continuing to gather names of enumerators and CFSs in 2288 to send to this ACO as well.

                                                                                                                      9/16 Update: We are coordinating the transfer of 50 additional enumerators from 2292 to 2278 in Zone 1. ‐‐ We are hosting CFS calls with the Area Manager and ARCM clustered by CFM
                                                                                                                      zone. ‐‐ The Area Manager hosted one on one meetings with each CFM discussing specific elements of each zone that must be worked to meet the goal. ‐‐ We are creating a small group of
                                                                                                                      enumerators (particularly those who can speak Yiddish and Hebrew) to enumerate Crown Heights before and after the Jewish Holidays. ‐‐ We are forming two CFS teams, each with 25
                                                                                                                      enumerators, to blitz in case dense areas, such as NYCHA housing.

                                                                                                                      9/15 Update: We are currently organizing 100 enumerators and CFSs to be moved from 2292 to 2278 Zone 1 with the largest remaining workload in this ACO. ‐‐ The Area Manager and ARCM
                                                                                                                      will have a full discussion with our CFMs today regarding case assignments and strategies.

                                                                                                                      9/14 Update: We have sent 4 additional CFS teams with their enumerators from 2277 and 2288 to Zone 3 in this ACO. ‐‐ We have onboarded a new CFM today. ‐‐ We are coordinating
                                                                                                                      additional travelers from Queens, Nassau County and other areas of Brooklyn to 2278.

                                                                                                                      9/11 Update: A new CFM will be onboarding on Monday. ‐‐ Enumerators are being shifted internally to Zone 3 with the largest workload. ‐‐ We have at least 3 MQA events this week in
                                                                                                                      NYCHA community centers
NY   2283   Brooklyn 2   NY   Full     ‐‐     #N/A        ‐‐     8/20/20   8/21/20   9/10/20   9/10 ‐ Removed from the       9/9 Update: We have a new CFM who was placed in Zone 2 today. ‐‐‐ We transferred 50 enumerators from 2288 to this ACO. ‐‐‐ We transferred additional enumerators from 2290 to this
                                                                                               Consolidated tab and detailed ACO.
                                                                                               tab removed.
                                                                                                                             •In the last two weeks, we have onboarded four new CFMs.
                                                                                                                             •At the end of last week, we reorganized the management team to ensure that the most eﬀec ve CFMs had zones and designated specific tasks, such as on‐demand assignments and
                                                                                                                             observations to other CFMs.
                                                                                                                             •We also requested that the Recrui ng Manager reach out to Partnership regarding the NYCHA complexes and discussed using the same strategies for these complexes as were men oned for
                                                                                                                             2278.
                                                                                                                             •CFSs and enumerators from Staten Island con nue to work in this ACO since last week.
                                                                                                                             •*This ACO con nues to incrementally improve their performance and we are posi ve that they will con nually meet the daily NRFU performance goals.

PH   2358   Louisville   KY   Full   ‐2.28%    ‐3.14%   ‐0.86%   9/24/20     ‐‐        ‐‐                                     Louisville has over 90 travelers coming into the ACO area beginning today for Mansfield and Columbus.
                                                                                                                              Partnership Staff and The MQA operation have been actively engaging Partners and respondents in order to promote self response.
                                                                                                                              The ACO has additional RTs that have been deployed to work through the challenging areas with the CFM zones.
                                                                                                                              We have also deployed a CFS strike team to work through the challenging cases in downtown Louisville.
                                                                                                                              We will continue to deploy travelers through tomorrow and the weekend.
PH   2359   Hanover      MD   2        ‐‐      ‐1.34%     ‐‐     9/11/20   9/14/20     ‐‐                                     Hanover has 85 enumerators traveling into the ACO Area this week.
                                                                                                                              The ACO continues strong MQA numbers. They have 56 Events set for the next 2 weeks.
                                                                                                                              We have moved Michelle Snyder from Hagerstown to Zone 6 in Hanover. She has had excellent results coming out of Hagerstown.
                                                                                                                              +Hanover has over 20 events confirmed for this Saturday and Sunday. One in particular includes a car parade in District 2 with council member Deni Travera to include 6 stops at various
                                                                                                                              apartment. Other events are with Alsobrook's PG, County Executives Office and the Catholic Archdiocese (MD Hispanic Census Weekend). .Robin also indicated she is working on a last minute
                                                                                                                              add with a faith based organization for Sunday.
                                                                                                                              + For next week there are 8 events in CRM but I anticipate many many more to be added based on my meeting with the Partnership crew this morning. I would anticipate about 45.

                                                                                                                              This week they had 21 Events with 127 Completions.
PH   2360   Baltimore    MD   Full     ‐‐      ‐3.69%     ‐‐     9/14/20   9/15/20     ‐‐                                     For Baltimore, we currently have 95 inbound travelers into the ACO Area on a permanent basis. This number should increase in the coming days. The ACO continues to train and has added
                                                                                                                              100 Enumerators over the past 7 days, for a staffing increase of 13%.
                                                                                                                              Selections and training continue daily.

                                                                                                                              Baltimore MQA events number 9 scheduled for this week so far. Partnership has strong relationships to the Mayor's Office and the Mayor's office on Homelessness. There are numerous
                                                                                                                              information sessions set up through Faith Based Organizations, and they are scheduling many events around National Hispanic Heritage Month, which begins on 9/15/20.

                                                                                                                              + Baltimore will continue to deploy travelers to the the areas of need. as neighboring ACOs are closing CFS areas.
                                                                                                                              +This week they participated in 6 MQA events. We have 2 events tomorrow and 1 on Sunday for Hispanic Heritage Month.
                                                                                                                              They are in the process of confirming events for next week, but we have 4 confirmed already.


PH   2362   Towson       MD   Full     ‐‐     #N/A        ‐‐     8/17/20             9/16/20   9/16 ‐ Removed from
                                                                                               Consolidated and Analysis tabs • MQA Events the last two weeks numbered 31 to include our lower response areas of Essex and Landsdowne. These events interacted with just over 500 participants.
                                                                                               and removed detailed tab.      • Management ‐ Monitoring CFM performance in Zones 1 and 6 for possible reassignments.
                                                                                                                              • Enumerators Traveling‐ Numerous travelers into this ACO Area. Currently have 45 Enumerators on extensive travel to Ocean City Md., to address the low performance in this heavy rental
                                                                                                                              condo area. They will be there until finished. Additionally, there are another 150 Enumerators doing day travel into the Towson ACO area, to include into the mentioned Zone 6. We are able
                                                                                                                              to do this due to the close proximity of our ACO territories. All Travelers are coming from the Hagerstown ACO, which is currently at 91% complete. In the previous 2 weeks we have Trained
                                                                                                                              170, while selecting 114. we are set to train 44 so far this week.
                                                                                                                              • Partnership: Partnership is working closely with local leaders and partners to promote Census Response and actively engage in outreach to the community.Our partnership Team has weekly
                                                                                                                              Census outreach meeting with the Wicomico Co. CCC, and ongoing.Robin Brown meet weekly with the Haitian Church in Salisbury MD., as they have a heavy Haitian population.Daniel Jones
                                                                                                                              has visited the shore twice a week for a variety of Hispanic Outreach events, with events planned for Hispanic Heritage Week the week of the 15th. Elisabeth Cortese meets 3 times a week in
                                                                                                                              the Cecil County area for Census outreach with the CCC and various partners.
PH   2363   Akron             OH   Full     ‐‐     ‐3.41%     ‐‐     8/24/20   8/25/20   ‐‐   Implemented 5 work groups to ensure that every aspect of the NRFU operation is touched all day every day:
                                                                                              • Team 1‐ Observations, consist of 1 OOS and 5 Clerks...work group is to work strictly on making sure observations are being completed in a timely manner and all docs are submitted for
                                                                                              DFQM
                                                                                              • Team 2‐ Sup Reviews/ACO Closeout Cases, consist of 1 OOS and 3 clerks...works on and resolves all Sup Reviews daily
                                                                                              • Team 3‐ LMS, consist of RCC RT (Neftali Ramos), CFS, 7 Clerks…work group are making calls to schedule LMS call for training, sending text based on where the enumerator is in the LMS
                                                                                              training i.e. started/not complete, need assessment…the option of time to complete has been removed, each enumerator is being assigned a day for their next step in the process. Training
                                                                                              now takes three days from start to finish.
                                                                                              o Enumerator training schedule has been modified‐ Day 1 in person training is now a full day that combines the OB 2hrs, Completing the first 6 lessons from the training guide 4 hrs.,
                                                                                              Enumerators join call to being LMS access and two online training 2 hrs.
                                                                                              o Day 2 is conducted via phone conference call up to 8 hrs.
                                                                                              o Day 3 is conducted via phone conference call up to 6.5 hrs., capstone call, complete assessment, enter work availability
                                                                                              o Day 4 meet and greet with CFS, begin work in field
                                                                                              • Team 4‐ Admin
                                                                                              • Team 5‐ Mapping/Hot Spotting‐ consist of OOS 4 clerks…focus strictly on moving pins to areas were enumerators are need most as work decrease in areas

                                                                                              Requested a Pega Role change to RT for the ACOM in Pittsburgh in effort to assist Akron with increasing production. Pittsburgh is a “Production Phase” office that is at 80.05% of goal, this
                                                                                              affords the opportunity to give the additional assistance to Akron without jeopardizing Pittsburgh production, they also have a strong LCFM who can maintain the current rate of progress in
                                                                                              the absence of the ACOM when needed.


                                                                                              Currently there are 45 enumerators in Akron from Cranberry on extended stay with an additional 56 headed out this week. 17 from Pittsburgh on extended stay with an additional 40 headed
                                                                                              out this week on extended stay. Cranberry and Pittsburgh have approx. 57 combined areas in or nearing Phase 2 with approx. 21 ready for closeout…as these areas continue to decrease in
                                                                                              workload those enumerators are being moved to Akron for extended stay.

                                                                                              These tactics along with other adjustments has given Akron a 7.22% increase since COB on Friday, September 4.

                                                                                              Partnership has been actively engaging with community, local leaders and partners to promote Census response. They have several activities planned throughout the area and continue to
                                                                                              support the MQA program.
PH   2366   Cleveland         OH   Full   ‐2.26%   ‐2.60%   ‐0.34%   9/16/20   9/17/20   ‐‐   September 16, 2020‐ Cranberry has 30 enumerators traveling to Cleveland and will remain there until next week…these numbers will increase as areas close out
                                                                                              September 16, 2020‐ Pittsburgh has 35 enumerators traveling to Cleveland and will remain there until next week…these numbers will increase as areas close out
                                                                                              As Pittsburgh and Cranberry continue to close out CFS areas and CFM zones those enumerators will be moved to Cleveland for no less than a week at a time working 10 + hrs. daily.
                                                                                              The Pittsburgh ACOM has been given the RT pega role and will co‐manage the Cleveland ACO giving guidance and recommendations as well as sharing best practices that have been successful
                                                                                              in Pittsburgh as the Pittsburgh ACO is 13% above today's goal.
                                                                                              Scheduled to send 100 additional enuerators starting on 9/18 thru closout

                                                                                              NRFU SME RT will take more ownership in the daily monitoring of the CFM/CFS zones making adjustments as need throughout the day including moving pins and placing travelers in
                                                                                              zones/areas where field production is low and/or below goal. RT will give guidance and recommendations to the LCFM in regards to increasing production.
PH   2375   Philly Franklin   PA   3        ‐‐     ‐4.68%     ‐‐     9/9/20    9/10/20   ‐‐   • Enumerators are being transferred to lower performing Zones.
                                                                                              • ACO Management staff have been reorganized to transfer enumerators from one zone to another quickly.
                                                                                              • Conference calls being held with RCC Management to review outliers and concentrate on progress.
                                                                                              • Moving 45 Enumerators from Norristown and Reading into the area beginning on 9/10/20.
                                                                                              • Philly Partnership and Philly Counts teams are extremely active and engaged. We have several events daily that lead to respondent surveys being completed and spreading awareness to
                                                                                              hundreds. Currently holding an event sponsored by local news that engages the community to respond to Census.
                                                                                              + ACO Management staff fro both Philly ACOs have been adjusted. We are brining in 7 of our strongest CFMs from ACOs across the region to help support field data collection.
                                                                                              +The additional CFMs are as follows: LCFM from Beckley: Beth Metzger, CFM from Knoxville:: Heather Ali, CFM from Nashville: Clarina Bryant, CFM from Cranberry: Mike Pearrow,
                                                                                              CFM from State College: Justin Hammond, CFM from Beckley: Lora Gibson, CFM from Mansfield: Kristine Lynch. We are still waiting for 3 additional CFMs to confrim travel.
                                                                                              + We currently are deploying 250 travelers to both Philly ACOs starting today and focusing those travelers on cases not started and low progressing CFS Districts.
                                                                                              + Both Philly ACOs will be merged under 1 collective management team with top performing ACOM , Ward Kay.
                                                                                              + We will continue to deploy resources to the Philly ACOs until completion.
PH   2376   Philly/Penn      PA   Full         ‐‐      ‐6.88%     ‐‐     8/20/20   8/21/20     ‐‐                                      • We switched the ACOM in the office and replaced him with the ACOM from Fairfax 2385, Ward Kay, (#1 ACO in the country). This move is permanent and he will remain until the end of the
                                                                                                                                       operation.
                                                                                                                                       • We made the switch today in LCFM and introduced Marybeth Metzger to the team. She lead Beckley ACO through NRFU production and is a great match for our needs.
                                                                                                                                       • We have an RT, Lawrence Colyer, stationed in the ACO permanently.
                                                                                                                                       • We have added 2 new CFMs for support, William Allen and David Lu, (battlefield promotions) and determined one that wasn't to be extended (Chinwendu Charles) due to performance.
                                                                                                                                       • We currently have 76 Enumerators from Fairfax 2385 and 55 from Crystal City 2384 (120 total) supporting Penn's efforts.
                                                                                                                                       • We currently have 168 Enumerators from Norristown 2374, 5 from Harrisburg 2373, and 11 from Reading 2378 (184 total) supporting.
                                                                                                                                       • We have additional help from Crystal City deploying 9/10, but total not confirmed yet.
                                                                                                                                       • We have Admin assistance being provided remotely from Fairfax to assist with selections and contacting recruits/new hires.
                                                                                                                                       • We centralized the Capstone process for the Lane to alleviate the time and resources needed to support by each ACO.
                                                                                                                                       • Our Philly Partnership and Philly Counts teams are extremely active and engaged. We have several events daily that lead to respondent surveys being completed and spreading awareness to
                                                                                                                                       hundreds.
                                                                                                                                       • RCC SMEs held support call 9/9/2020 to share best practices and potential easy wins for the ACO
                                                                                                                                       Philly Partnership and Philly Counts teams are extremely active and engaged. We have several events daily that lead to respondent surveys being completed and spreading awareness to
                                                                                                                                       hundreds.Currently holding an event sponsored by local news that engages the community to respond to Census.
                                                                                                                                       + ACO Management staff fro both Philly ACOs have been adjusted. We are brining in 7 of our strongest CFMs from ACOs across the region to help support field data collection.
                                                                                                                                       +The additional CFMs are as follows: LCFM from Beckley: Beth Metzger, CFM from Knoxville:: Heather Ali, CFM from Nashville: Clarina Bryant, CFM from Cranberry: Mike Pearrow,
                                                                                                                                       CFM from State College: Justin Hammond, CFM from Beckley: Lora Gibson, CFM from Mansfield: Kristine Lynch. We are still waiting for 3 additional CFMs to confrim travel.
                                                                                                                                       + We currently are deploying 250 travelers to both Philly ACOs starting today and focusing those travelers on cases not started and low progressing CFS Districts.
                                                                                                                                       + Both Philly ACOs will be merged under 1 collective management team with top performing ACOM , Ward Kay.
                                                                                                                                       + We will continue to deploy resources to the Philly ACOs until completion.


PH   2379   State College    PA   1b           ‐‐     #N/A        ‐‐     8/17/20             8/26/20   8/26 ‐ Removed from the         N/A
                                                                                                       Consolidated and Analysis
                                                                                                       tabs; detailed tab removed.
                                                                                                       8/25: Will remove from 8/26
                                                                                                       detailed report.
                                                                                                       8/21: If the gap continues to
                                                                                                       close, will remove from
                                                                                                       detailed report.
PH   2381   Memphis          TN   Full       ‐1.61%    ‐2.55%   ‐0.94%   9/23/20     ‐‐        ‐‐                                      There are over 100 Travelers being deployed to the Memphis ACO from Nashville and Knoxville. We are in the process of traveling additional staff from other ACOs and anticipate having at
                                                                                                                                       least 75 additional travelers in the field by tonight.
                                                                                                                                       We have implemented a change in process for restricted access units. The Memphis Mayor has been actively involved in assisting us with access issues as well as promoting self response.
                                                                                                                                       We have also deployed 2 of our strongest RTs to the Memphis ACO to assist with production and our Area Manager will be on site this week.
                                                                                                                                       Partnership has been assisting with promotion of self response and working with the complete count committee to schedule MQA sites.
                                                                                                                                       There are currently 18 MQA sites scheduled for the remainder of the week.




PH   2386   Fredericksburg   VA          3   ‐2.39%    ‐2.81%   ‐0.42%   9/24/20     ‐‐        ‐‐                                      Have sent 120 enumerators from Crystal City and Fairfax to assist. In the process of moving additional enumerators from Fairfax as they have less than 5 cases. Moved CFMs from Fairfax to
                                                                                                                                       assist management in the Fredericksburg ACO.
CG   2558   Des Moines          IA   Full       ‐‐   ‐0.94%   ‐‐   8/17/20   8/17/20   ‐‐   9.24.20 Update on MQA Events ‐ Other action plans stand
                                                                                            Replacement training sessions continue to be scheduled. The Admin team has been focused on contacting all enumerators that have cleared and completed onboarding paperwork.
                                                                                            As of last week, we trained 252 enumerators and are working to get them through the process. We have 66 scheduled for training through the end of the week. We continue to follow up with
                                                                                            the staff, 322, who have cleared to ensure that they are uploading their onboarding documents
                                                                                            Tom Kress is the Acting ACOM, with the assistance of Chris Loker who is supporting virtually this week from Chicago
                                                                                            Today and tomorrow, we are focusing on moving traveling staff from the Des Moines area to the next hot spot areas. We are focusing on moving the enums a few counties north and south to
                                                                                            Ames and Ottumwa to support Zones 6 and 4.
                                                                                            We are recruiting more travelers to assist in Zones 1 and 2 on the most Western edge. There are fewer traveling and hired enumerators in those zones.
                                                                                            We have 55 local travelers from Peoria ACO in Zones 7 and 10 assisting in hot spots.
                                                                                            I will be reaching out to MN to see if they have local travelers near the Iowa border to travel to border counties in Zones 1, 6, and 9.
                                                                                            We are recruiting additional phone enumerators from the Skokie ACO that will be dispersed through the ACO area to assist with phone help. I will work with the ARCM to assemble a CFS team
                                                                                            to solely help manage the large number of phone enumerators and help to shift their pins as work dries up where they are currently assigned
                                                                                            All zones are being provided daily feedback and monitoring to focus on reducing Cases in Supervisory Review, Cases on Hold, Closed Max Attempts, Reinterview and ensure that cases are not
                                                                                            being reset.
                                                                                            HQ production goal is 85.41% for today (9/21/20).
                                                                                            The ACO’s current completion percent is 82.84%.
                                                                                            The ACO needs to complete/close to meet goal: 14,496.
                                                                                            Enumerator with assignments for today: 1,101.
                                                                                            • There are 22 MQA events today in the following counties: Cerro Gordo, Clinton Des Moines, Dubuque Johnson, Linn, Marshall, Scott, Story, Polk, Pottawattamie, Poweshiek, & Woodbury.
                                                                                            Event partners include local governments, the cities of Ames, Bettendorf, Davenport, and Iowa City. They also include the counties of Cerro Gordo and Marshall, the Countdown Iowa
                                                                                            Taskforce, a US Post Office, public library, several non‐profit centers including a YMCA and a family community center, and businesses including restaurants, markets, grocers, pharmacy, and a
                                                                                            gas station
CG   2559   Chicago Central     IL          2   ‐‐   ‐2.89%   ‐‐   9/21/20   9/22/20   ‐‐   Chicago Central 9/24/20 update
                                                                                            The office is currently at 91.91% completed at ACO 2559. Zones 1,2 and 4 are currently over 95%. Zones 1 and 4 will close out by days end. We are working in Zone 2 with numerous
                                                                                            restricted access high rises. About 85% of the remaining 2078 cases are restricted and a detailed list of these properties has been sent to partnership for an assist. We are assigning these
                                                                                            properties with Zone 1 CFS that have had success in getting in Restricted Access properties.
                                                                                            Zone 5 has 2 major CFS areas of concern. They are CFS areas 6 and 8. These are predominately Hispanic areas. We have formed a task force of Spanish speaking CFS and Enums for these
                                                                                            areas.
                                                                                            Zones 3 and 6 are our most challenging zones. We have met with and retrained the CFS with daily reporting and higher expectations. I gave them the necessary tools they need to monitor
                                                                                            their enumerators and convert refusals in hard to enumerate areas. Office staff and CFS are monitoring assignments in the field. We are moving assignment from people with no availability
                                                                                            to field staff with availability. We are monitoring staff production vs their hrs. worked in the field. We have traveling help from ACO in Skokie and will continue to monitor reports to ensure
                                                                                            staff with assignments are out in the field working.
                                                                                            Partnership Outreach. There are 12 MQA events scheduled today in ACO boundaries. Event partners include the City of Chicago and the Alderman's office of the 1st Ward, the Chicago Transit
                                                                                            Authority and their busiest public transit stops, the Chicago Park District, an apartment complex event sponsored by the Chicago Housing Authority, a faith‐based partner event, several
                                                                                            nonprofit partners including a neighborhood alliance and a community center, and one business, a laundromat.
CG   2563   Cook County South   IL          2   ‐‐   ‐2.53%   ‐‐   9/21/20   9/22/20   ‐‐   Cook County South 9/24/20

                                                                                            1. Increase the amount of active employees
                                                                                            CFM daily touch points with enumerators; call logs provided twice daily
                                                                                            Confirm and work assign cases
                                                                                            Expectation of 2 completed cases per hour
                                                                                            Confirm that enumerators are syncing their device to receive the assignments
                                                                                            Review the "Conducting the Telephone Interview"
                                                                                            CFM to finalize close out plans
                                                                                            We have 2 clerks assigned to each CFM zones to make calls to all active enumerator without availability. Continue to monitor the "Look Ahead" report and understand staff availability next
                                                                                            five (5). Continue to train new enumerators and push them through LMS. We have destination a team of 4 CFS that handles this process.
                                                                                            CFS are making calls daily to each individual enumerator on their crew and encourage to update availability
                                                                                            2. Ensure assignments in the hand of enumerators. Daily on demand assignments to 27 enumerators with availability that did not receive assignments. Move cases from enumerators that are
                                                                                            not working to enumerators/CFS that are in the field. Check the Dashboard hourly and make calls to enumerators with 0 attempts and reassign cases as needed. Assign enumerators with
                                                                                            availability to closeout zone so they will be assign cases daily. Remove enumerators with 0 availability and their cases and redistribute to enumerators with small work load
                                                                                            3. Target zones for closeout
                                                                                            Identify high performers and CFS to be closeout team. Review case notes and identify solution for supervisory review cases. Ensure cases are in the hands of the closing team by removing and
                                                                                            assigning cases need for people working. Allow enumerators to go out in groups of two's to enumerate dangerous addresses.
                                                                                            4. Administrative
                                                                                            Approve payroll in timely manner look for work being completed verse hour claimed.
                                                                                            Approve and follow up to all alerts daily with enumerators and CFS to I identify possible issues
                                                                                            Partnership Outreach: There are 5 MQA events scheduled today in Cook County. Event partners include the government of the Villages of Hazel Crest and Richton Park, an apartment building,
                                                                                            and a nonprofit community assistance program
CG   2566   Peoria          IL   2      ‐‐   #N/A      ‐‐   8/17/20   8/17/20   8/26/20   8/26 ‐ Removed from the         N/A
                                                                                          Consolidated and Analysis
                                                                                          tabs; detailed tab removed.
                                                                                          8/25: Will remove from 8/26
                                                                                          detailed report.
                                                                                          8/21: If the gap continues to
                                                                                          close, will remove from
                                                                                          detailed report.
CG   2568   Springfield     IL   Full   ‐‐   #N/A      ‐‐   8/20/20   8/21/20   9/21/20   9/21 ‐ Removed detailed tab.    Springfield, IL Action Plan
                                                                                          Will remove from Consolidated   Traveling Staff
                                                                                          and Analysis tabs on 9/22.      # of Staff Traveling this week 99
                                                                                                                          4 enumerators are day travelers working in Springfield from neighboring States

                                                                                                                          Management Changes
                                                                                                                          ARCM in ACO, Area Manager and Springfield RT Terminated 9/4
                                                                                                                          Brought in ACOM from 2571
                                                                                                                          Regional Technician is acting LCFM
                                                                                                                          IT specialist is acting ITM

                                                                                                                          Selections and Hiring
                                                                                                                          Selections Since 8/9/20 after NRFU Prod Began = 144 enumerators
                                                                                                                          Hiring Since 8/1/20 = 1369 enumerators
                                                                                                                          Training of enumerators continue, 26 sessions, 157 enrolled for this week
                                                                                                                          Regular meetings with the management staff are held

                                                                                                                          We have 8 MQA events in the following counties: Alexander, Hardin, Jersey, & Pike. Event partners include the City of Cairo, Shawnee, & Vandalia, Jersey County, a food pantry, public library,
                                                                                                                          US Post Office, and gas station
CG   2573   Detroit         MI   Full   ‐‐    ‐2.75%   ‐‐   8/27/20   8/28/20     ‐‐                                      "9/24/2020 ‐ updated with MQA events Strategy remains the same.
                                                                                                                          Strategies:
                                                                                                                          The Detroit ACO has continued to make progress in meeting the goal. This morning we were at 83.11 % just shy of goal of 83.56%. We will continue to keep the strategies we currently have in
                                                                                                                          place.
                                                                                                                          ∙ Continuing to reassign enumerators to Zones 6, 7 who currently are at 74.7‐76.3%. These zones are the lowest in the ACO. As zones 1,2, and 3 are in the 91.20% or higher we are continuing
                                                                                                                          to be reassigning them to zones 6 and 7.
                                                                                                                          ∙ Continuing to have CFM and CFS to utilize the NRFU dashboard to assess assignments that have not been assigned or individuals who have work and may not be working during the time that
                                                                                                                          have been submitted as available.
                                                                                                                          ∙ Established daily conference calls with CRMs/CFS teams to ensure they are in daily communication with each enumerator on their team to ensure they are all working.
                                                                                                                          ∙ Macomb and Oakland ACOs have continued to assist in sending enumerators into Detroit ACO as they are nearing closing out. Both ACOs are in the 95% or higher.
                                                                                                                          ∙ They are continuing to conduct team interviewing in areas where the enumerators may feel uncomfortable going by themselves.
                                                                                                                          Outreach: There are 30 MQA events today in Wayne county. Event partners include the City of Detroit, the Detroit Police Department, a public library, a nonprofit Art Center, and multiple
                                                                                                                          businesses including casinos, restaurants, gas station, grocers, markets, liquor store pharmacies, laundromat, beauty supply, party store, and a number of dollar stores
CG   2576   Traverse City   MI   Full   ‐‐   #N/A      ‐‐   8/17/20   8/17/20   9/14/20   9/14 ‐ Removed from the
                                                                                          Consolidated and Analysis       Traverse City Action Plan
                                                                                          tabs; detailed tab removed.     • 10 travelers identified to drive to Grand rapids from ACO 2577 Oakland ACO
                                                                                                                          • 15 or more enumerators will be assigned work across ACO boundary shared with Lansing ACO effective 9/8/20
                                                                                                                          • 10 travelers to travel to outskirts, suburban areas surrounding Grand Rapids
                                                                                                                          • 15 travelers identified to travel to islands off the coast of MI, remote phone interviews for non‐travelers to supplement island enumeration
                                                                                                                          • Continuing daily assignment of AIR cases and working with liaisons to overcome objections or challenges. No issue at this time with access.
                                                                                                                          • outreach to high rises and areas with restricted access
                                                                                                                          • Enrolling 54 enumerators in Training classes scheduled for this week
                                                                                                                          • Monitoring and reconciling all gap reports between selection, hire, training, capstone, active, active with availability with hourly reporting
                                                                                                                          • Active (1,950) and Active with Availability (1,136) ‐ ACO staff actively calling to close the gap
                                                                                                                          • Supervisory review ‐ closing over 6k cases outstanding with hourly monitoring to resolve cases. Regular meetings with the management staff continue and Training enumerators continue

                                                                                                                          There are 10 MQA events scheduled in 10 counties: Alger. Cheboygan, Dickinson, Houghton, Marquette, Mason, Mecosta, Menominee, Otsego, and Wexford. Event partners include
                                                                                                                          organizations in the business sector, including markets and grocers and one senior citizen center

CG   2587   Milwaukee       WI   Full   ‐‐    ‐1.72%   ‐‐   9/25/20      ‐‐       ‐‐
AT   2902   Jackson         MS   Full   ‐‐   ‐10.16%   ‐‐   8/20/20   8/21/20     ‐‐                                      See ATRCC Actions Tab
AT   2904   Birmingham      AL   Full   ‐‐   ‐11.95%   ‐‐   8/25/20   8/26/20     ‐‐                                      See ATRCC Actions Tab
AT   2905   Huntsville      AL   Full   ‐‐    ‐9.08%   ‐‐    9/7/20    9/8/20     ‐‐                                      See ATRCC Actions Tab
AT   2906   Mobile             AL   Full   ‐‐   ‐12.07%   ‐‐   8/27/20   8/28/20      ‐‐                                     See ATRCC Actions Tab
AT   2907   Charleston         SC   Full   ‐‐    ‐8.50%   ‐‐   8/25/20   8/26/20      ‐‐                                     See ATRCC Actions Tab
AT   2908   Columbia           SC   Full   ‐‐    ‐6.96%   ‐‐   9/24/20   9/24/20      ‐‐
AT   2910   Atlanta            GA   Full   ‐‐    ‐4.66%   ‐‐   8/27/20   8/28/20      ‐‐                                     See ATRCC Actions Tab
AT   2966   Lauderdale Lakes   FL   Full   ‐‐    ‐0.05%   ‐‐   8/25/20   8/26/20      ‐‐                                     See ATRCC Actions Tab
AT   2967   Fort Lauderdale    FL   Full   ‐‐   #N/A      ‐‐   8/31/20    9/1/20   9/21/20   9/21 ‐ Removed detailed tab.    See ATRCC Actions Tab
                                                                                             Will remove from Consolidated
                                                                                             and Analysis tabs on 9/22.

AT   2968   Fort Myers         FL   Full   ‐‐    ‐1.91%   ‐‐   8/25/20   8/26/20     ‐‐                                      See ATRCC Actions Tab
AT   2970   Jacksonville       FL   Full   ‐‐    ‐4.68%   ‐‐   9/18/20   9/21/20     ‐‐                                      See ATRCC Actions Tab
AT   2971   Lakeland           FL   Full   ‐‐    ‐7.08%   ‐‐   8/25/20   8/26/20     ‐‐                                      See ATRCC Actions Tab
AT   2974   Ocala              FL   Full   ‐‐    ‐3.46%   ‐‐   9/25/20   9/28/20     ‐‐
AT   2976   Pensacola          FL   Full   ‐‐   ‐10.71%   ‐‐   8/17/20   8/17/20     ‐‐                                      See ATRCC Actions Tab
AT   2977   Seminole County    FL   Full   ‐‐    ‐6.21%   ‐‐    9/3/20    9/4/20     ‐‐                                      See ATRCC Actions Tab
AT   2979   Tampa              FL   Full   ‐‐    ‐6.90%   ‐‐    9/3/20    9/4/20     ‐‐                                      See ATRCC Actions Tab
AT   2980   W. Palm Beach      FL   Full   ‐‐    ‐3.49%   ‐‐   8/21/20   8/24/20     ‐‐                                      See ATRCC Actions Tab
AT   2981   Columbus           GA   Full   ‐‐   ‐15.17%   ‐‐   8/17/20   8/17/20     ‐‐                                      See ATRCC Actions Tab
AT   2982   Dekalb County      GA   Full   ‐‐    ‐0.32%   ‐‐   8/27/20   8/28/20     ‐‐                                      See ATRCC Actions Tab
AT   2983   Douglasville       GA   Full   ‐‐    ‐7.44%   ‐‐    9/3/20    9/4/20     ‐‐                                      See ATRCC Actions Tab
AT   2985   Gwinnett Cnty      GA   Full   ‐‐   ‐10.16%   ‐‐   8/25/20   8/26/20     ‐‐                                      See ATRCC Actions Tab
AT   2986   Macon              GA   Full   ‐‐    ‐2.49%   ‐‐   8/17/20   8/17/20     ‐‐                                      See ATRCC Actions Tab
AT   2988   Baton Rouge        LA   Full   ‐‐    ‐4.61%   ‐‐   8/27/20   8/28/20     ‐‐                                      See ATRCC Actions Tab
AT   2991   Shreveport         LA   Full   ‐‐   ‐22.44%   ‐‐   8/25/20   8/26/20     ‐‐                                      See ATRCC Actions Tab
AT   2994   Durham             NC   Full   ‐‐    ‐8.94%   ‐‐   8/25/20   8/26/20     ‐‐                                      See ATRCC Actions Tab
AT   2995   Fayetteville       NC   Full         ‐2.58%        9/24/20   9/25/20
AT   2996   Greenville         NC   Full   ‐‐    ‐5.67%   ‐‐   8/21/20   8/24/20     ‐‐                                      See ATRCC Actions Tab
AT   2998   Winston‐Salem      NC   Full   ‐‐    ‐5.54%   ‐‐   8/27/20   8/28/20     ‐‐                                      See ATRCC Actions Tab
DA   3106   Maricopa Central   AZ   Full   ‐‐    ‐1.67%   ‐‐   8/25/20   8/26/20     ‐‐                                      1. Selected 64 this week
                                                                                                                             2. 83 in training
                                                                                                                             3. 47staff traveling in from other ACOs.
                                                                                                                             4. 40 onboarded

                                                                                                                             Tribal
                                                                                                                             Fort McDowell Yavapai Nation Reservation 80% (39 cases left)
                                                                                                                             Salt River Reservation 92.05% (129 cases left)
DA   3108   Maricopa West      AZ   Full   ‐‐    ‐5.31%   ‐‐   8/25/20   8/26/20     ‐‐                                      1. 16 selected this week
                                                                                                                             2. 136 enumerators and 11 CFS moved in from other ACOs.
                                                                                                                             3. Calls to enumerators that have no availability
                                                                                                                             4. 18 onboarded, 4 classes Friday
DA   3109   Tucson             AZ   Full   ‐‐    ‐3.29%   ‐‐   8/24/20   8/25/20   ‐‐                                   1. 120 travelers on site in Tucson and Yuma, AZ
                                                                                                                        2. 162 selected this week
                                                                                                                        3. 150 in training

                                                                                                                        Tribal enumeration:
                                                                                                                        Cocopah Reservation 100%

                                                                                                                        Colorado River Indian Reservation 88.21% ‐ complete with 478 cases to go. We have 11 enumerators plus some non‐tribal enumerators. Three additional non‐tribal enumerators being sent to
                                                                                                                        complete.

                                                                                                                        Gila River Indian Reservation 67.51% ‐ Reservation is closed to non‐tribal enumerators through October. There are 20 tribal enumerators but typically only have 12 on any day (today is 15).
                                                                                                                        We have 8 Tohono O'Odham enumerators assisting but will have 6 more this weekend. (1114 cases left)

                                                                                                                        Maricopa (Ak Chin) Indian Reservation 64.2% ‐ they just gave us permission to work with non Ak‐Chin enumerators yesterday and currently have 2 Tohono O'Odham enumerators working
                                                                                                                        there now. There is one Ak‐Chin enumerator but only works weekends. (58 cases left)

                                                                                                                        Pascua Pueblo Yaqui Reservation 76.78% ‐ three enumerators (but usually only one works) and we have added 4 Tohono O'Odham enumerators. (129 cases left)

                                                                                                                        San Carlos Reservation 72.17% ‐ 13 San Carlos enumerators but generally less than 10 on any day now assisted by 14 non‐tribal enumerators. (667 cases left)

                                                                                                                        Tohono O'odham Nation Reservation and Off‐Reservation Trust Land 100'
DA   3110   Window Rock        AZ   Full   ‐‐   ‐20.94%   ‐‐   8/17/20   8/17/20   ‐‐                                   Received permission to bring nontribal staff onto the reservation without an escort on the afternoon of 9/21.

                                                                                                                        Optimizer does NOT work well at all. 30+ phone calls from enumerators without cases first thing this morning. Rushing to manually assign/on demand cases.
                                                                                                                        113 NYRCC Enumerators still here in 3110 area. 89 NYRCC staff staying in on‐reservation hotels and working AIR cases
                                                                                                                        33 travel escorts aligned with NYRCC Enumerators; unable to achieve 1:1 match with escort due to work availability
                                                                                                                        Attrition of NYRCC Enumerators going back home, many times without 3110 knowledge
                                                                                                                        20 additional San Antonio enumerators scheduled to arrive on 9/26, will move them to Chinle AZ, on‐reservation on morning of 9/27
                                                                                                                        Staff anxious for outcome of court order and Census Bureau appeal and final decision. Staff fearful of job loss. All staff meeting today, 1pm to discuss
DA   3154   Aurora             CO   2      ‐‐    ‐1.83%   ‐‐   8/17/20   8/17/20   ‐‐   8/28: If the gap continues to   32 (3155), 36 (3157), 1 (3167) & Shifted Avail Enums form Zones 3 & 4
                                                                                        close, will remove from
                                                                                        detailed report.                Partnership:
                                                                                                                        Worked with PS during the Covid pause for community outreach.
                                                                                                                        PS assisting with Restricted Access and GQs
DA   3156   Colorado Springs   CO   Full   ‐‐    ‐8.58%   ‐‐   8/27/20   8/28/20   ‐‐                                   CFM Change on 4 SEP; 2 Strong CFS and we are getting help from 3157 in Z3
                                                                                                                        3155 Longmont sent 22 enums
                                                                                                                        42 personnel from 3157 there
                                                                                                                        10 personnel from 3171 (SAN ANTONIO) arrived 23 SEP for 7 days
                                                                                                                        3191 San Antonio 28enums
                                                                                                                        Sending an Area Manager with 2 closed offices to assist
                                                                                                                        We have really hit the MIL Installations hard this week: Peterson AFB 46 remaining cases; Shreiver AFB 5 remaining and Fort Carson 809 remaining cases (down from 1,800 last week) ‐ We will
                                                                                                                        finish this by Tuesday 9/29

                                                                                                                        Tribal:
                                                                                                                        In Ute MNT Ute, we have 5 assigned but only 1 working cases today. That AIR is currently at 93.32% with only 27 cases remaining. We will finish this by Saturday.

                                                                                                                        Today, we have 6 working and Southern Ute is at 59.24%; This is a checkerboard Reservation and they have 1,547 cases remaining.
DA   3160   Billings           MT   Full   ‐‐    ‐6.37%   ‐‐   9/10/20   9/10/20   ‐‐                                   25 in training this week
                                                                                                                        17 travel teams with a total of 224 Staff
                                                                                                                        Tribal:
                                                                                                                        Blackfeet Indian Reservation and Off‐Reservation Trust Land 58.91 (13956cases remaining) – Adding 5 Enums
                                                                                                                        Crow Reservation and Off‐Reservation Trust Land 43.46 (1119 cases remaining)
                                                                                                                        Flathead Reservation 50.73 – 35 travelers in on 16th (5101 cases remaining)
                                                                                                                        Fort Belknap Reservation and Off‐Reservation Trust Land 80.83– Travelers identified, in next week (166 cases remaining)
                                                                                                                        Fort Peck Indian Reservation and Off‐Reservation Trust Land 57.46 – 10 travels on 9/16 (1201 cases remaining)
                                                                                                                        Northern Cheyenne Indian Reservation and Off‐Reservation Trust Land (Access approved om 9/14) 20.08 – 6 being trained (999 cases remaining)
                                                                                                                        Rocky Boy's Reservation and Off‐Reservation Trust Land 65.55 – have 4 looking for 6 travels (247 remaining)
                                                                                                                        Turtle Mountain Reservation and Off‐Reservation Trust Land 33.33 (2 cases left)
DA   3164   Albuquerque       NM   Full             ‐2.90%            9/24/20                                                    13 selected
                                                                                                                                 25 in training this week
                                                                                                                                 17 travel teams with a total of 224 Staff
                                                                                                                                 Tribal:
                                                                                                                                 Blackfeet Indian Reservation and Off‐Reservation Trust Land 60.71 (1297 cases remaining) – Adding 5 Enums
                                                                                                                                 Crow Reservation and Off‐Reservation Trust Land 46.79 (1051 cases remaining)
                                                                                                                                 Flathead Reservation 58.48 – 35 travelers in on 16th (4299 cases remaining)
                                                                                                                                 Fort Belknap Reservation and Off‐Reservation Trust Land 86.03– Travelers identified, in next week (121 cases remaining)
                                                                                                                                 Fort Peck Indian Reservation and Off‐Reservation Trust Land 61.88 – 10 travels on 9/16 (1076 cases remaining)
                                                                                                                                 Northern Cheyenne Indian Reservation and Off‐Reservation Trust Land (Access approved om 9/14) 24.88 – 6 being trained (929 cases remaining)
                                                                                                                                 Rocky Boy's Reservation and Off‐Reservation Trust Land 66.95 – have 4 looking for 6 travels (237 remaining)
                                                                                                                                 Turtle Mountain Reservation and Off‐Reservation Trust Land 33.33 (2 cases left)
DA   3167   Oklahoma County   OK   1a       ‐‐     #N/A        ‐‐     8/17/20   8/17/20   9/25/20   9/25 ‐ Removed from all tabs 5 selected
                                                                                                    and removed the detailed tab 13 being trained
                                                                                                                                 Zone 1
                                                                                                                                 Travel Team 1: Aug 31 ‐ Sep 30, 3 Travelers from 3167
                                                                                                                                 Travel Team 2: Sept 9 ‐ 30 , 3 travelers from 3167
                                                                                                                                 Travel Team 3: Sept 12 ‐ 30, 6 travelers 3167
                                                                                                                                 Travel Team 5: Sept 11 ‐ 30, 11 travelers from 3167
                                                                                                                                 Zone 6
                                                                                                                                 Travel Team 1: Sept 17 ‐ Sept 25, 5 Travelers from 3166
                                                                                                                                 Travel team 2: Sept 18 ‐ 24 6 travelers from 316706
                                                                                                                                 Zone 5
                                                                                                                                 Travel Team 1: Travel dates September 19th will depart on September 27nd, 6 travelers from 3159
                                                                                                                                 Travel Team 2: Travel Dates September 19th will depart on September 27nd, 4 traveler from Zone 316701
                                                                                                                                 Travel Team from 3167 Oklahoma to 3168 Tulsa total 26 employees.

DA   3168   Tulsa             OK   Full   ‐2.84%    ‐3.44%   ‐0.60%   9/16/20   9/17/20     ‐‐                                      47 selected
                                                                                                                                    18 training this week
                                                                                                                                    97 travelers heading into 3168 ‐ Tulsa starting tomorrow
                                                                                                                                    Training more folks, 40 have cleared will see how many will come to training

                                                                                                                                  Tulsa had their best production day since Sept 4 yesterday at 1.75 % with the rest of the TX folks getting a full day of work today. OKC is training up some more Enums today and goal is to
                                                                                                                                  have them on the ground in Tulsa area by Monday and still trying to scrounge travelers from Wichita and OVP
DA   3173   Dallas            TX   Full     ‐‐     #N/A        ‐‐     8/20/20   8/21/20   9/21/20   9/21 ‐ Removed detailed tab. 1. Now have 17 travel teams with a total of 347 travel members working in 3173 from SA.
                                                                                                    Will remove from Consolidated 2. Selected 24
                                                                                                    and Analysis tabs on 9/22.    3. 18 training session scheduled this week
                                                                                                                                  4. Had another positive COVID case over the weekend so staff are working from home. Deployed laptops last week for some OOSs and Clerks so they are also working from home.
                                                                                                                                  5. Working with Partnership on access to apartment complexes is HTC areas.
                                                                                                                                  6. Stop the Knock Roseland Homes Dallas Housing Authority and Behind Every Door in Dallas
DA   3178   Fort Bend Cnty    TX   Full     ‐‐      ‐5.14%     ‐‐     8/26/20   8/27/20     ‐‐                                    • 64 in training
                                                                                                                                  • 17 PERSON STRIKE TEAM FROM 3184 / 16 FROM 3182 / 31 FROM OTHER ZONES IN 3178
                                                                                                                                  • 27 from 3184 + 103 moved back to other zones in ACO

                                                                                                                                    Partnership
                                                                                                                                    1. Working with ethnic grocery stores in LRS areas.
                                                                                                                                    2.Asking active partners to hold events in LRS areas.
                                                                                                                                    3. Encouraged City of Sugar Land to partner up with rural cities in Fort Bend County to increase the SRR.
                                                                                                                                    4. Fort Bend County has been holding virtual events with their constituents to fill out 2020 Census.
                                                                                                                                    5. Judge KP George has done various PSAs.
                                                                                                                                    6. Judge Juli Mathew is also doing PSAs for her wider network (professional organizations, faith‐based community).
                                                                                                                                    7.Active partners holding food distribution, back‐to‐school supplies, safety kits, hygiene kits giveaway in LRS areas.
   DA        3185    Houston South    TX    Full     ‐‐     #N/A        ‐‐     8/27/20   8/28/20   9/16/20   9/16 ‐ Removed from                      1. 14 staff in from surrounding ACOs that will be there till the end of NRFU
                                                                                                             Consolidated and Analysis tabs           2. Selected 87 enumerators this week
                                                                                                             and removed detailed tab.                3. Calling onboarding staff that did not complete training
                                                                                                                                                      Partnership
                                                                                                                                                      1. MQA helping with restricted access
                                                                                                                                                      2. Upcoming Car Caravans‐Kids Counts Caravan
                                                                                                                                                      3. Conducting partner‐led MQA events
                                                                                                                                                      4. UNITY Bank‐ place self response bookmarks in drive up teller canisters and allow a drive up tent as MQA
                                                                                                                                                      5. Requiring proof of self response to attend or benefit from event
   DA        3186    Houston West     TX    Full     ‐‐     #N/A        ‐‐     8/21/20   8/24/20   9/11/20   9/11: Removed from the          Travel team Harris Co ACOs.
                                                                                                             Consolidated and Analysis       Partnership:
                                                                                                             tabs, and removed it's detailed 1. Hanging door hangers Monday through Friday in low self response areas.
                                                                                                             tab.                            2. Food Pantries and Food Drive.
                                                                                                             9/10: Will remove from the      3. Onsite MQAs (5)
                                                                                                             Watch list and detailed tab     4.Harris County Phone Banking support 3 days a week
                                                                                                             tomorrow if the positive gap 5. Gulfton Car Paraade.
                                                                                                             continues.                      6. NAACP Drive Through MQA
                                                                                                                                             7. SW Management District Apartment Initiative (random $50 to $1000 gift card)
                                                                                                                                             8. Weekly call with ACO. Working with apartment and property managers to gain access to buildings/communities. Utilize relationship from the Houston Apartment Association and Houston
                                                                                                                                             Housing Authority to gain access. Working with faith based community/health clinic/non‐profit for language support: OCA Houston, Boat People SOS Houston, various mosques, India House,
                                                                                                                                             Chinese Community Center and Shia Clinic
   DA        3187    Laredo           TX    Full     ‐‐       0.59%     ‐‐     8/31/20   9/1/20      ‐‐                                      1. 95 selected
                                                                                                                                             2. 220 in training
                                                                                                                                             3. 145 Enumerators and 13 CFSs brought in from SA to help with enumeration
                                                                                                                                             4. 37 Enumerators and 2CFSs coming from McAllen
                                                                                                                                             5. 45Enumerators and 1 CFS coming from Laredo
   DA        3189    Montgomery County TX   Full      ‐‐     ‐1.97%      ‐‐    9/25/20     ‐‐        ‐‐
   LA        3286    Santa Rosa        CA   Full   ‐2.41%    ‐3.07%   ‐0.66%   9/28/20     ‐‐        ‐‐


ACOs impacted by Hurricanes
                                                                                                                          # of NEW Enums Assisting                                                                                                                                                                                                                                                                                                     Total # of
                                                  Total # of staff with Total Number of staff   Total Number of staff     From an ATRCC ACO who                                                                                                                                                                                                                            RCC Management                                              Total # of      Trainees
                                                                                                                                                        # of Enums assisting                                                                                                                                                                                                                        ACO Management Changes
ACO #   ACO Name     ACO State   Area Manager     assignments today traveling to assist this traveling to assist this ACO do not require a hotel and                                  Supplemental outreach efforts                      Partnership Assistance (to be completed by Partnership Staff only)                           Negotiations with tribes           changes (include date                                     selections made   enrolled on a
                                                                                                                                                       another ACO by phone                                                                                                                                                                                                                      (include date with the changes)
                                                   (From all sources) ACO from another RCC from another ATRCC ACO           are arriving tomorrow                                                                                                                                                                                                                          with the changes)                                          as of today     roster as of
                                                                                                                             (local travelers only)                                                                                                                                                                                                                                                                                                      today




                                                                                                                                                                                                                              ‐Based upon data from the Jackson ACO, partnership specialists from MS and LA canvassed
                                                                                                                                                                                                                             census tracts with low NRFU completion rates by doing the following:distributing NRFU
                                                                                                                                                                                                                             flyers and promotional items to grocery stores, gas stations, banks, laundry mats, beauty
                                                                                                                                                                                                                             and barber shops, apartment complexes libraries, and restaurants. ‐Staff met
                                                                                                                                                                               Provide tract information to Partnership,     with/communicated with supervisors, mayors, police and businesses regarding NRFU, self‐
                                                                                                                                                                               and egaged communities to assist with the     response, and the September 30th deadline. ‐Staff participated in established events
                                                                                                                                                                               local Goverment and increase particpation.    including food distribution giveaways, community outreach events at grocery stores, and
2902     Jackson        MS       Anthony Agathe          588                    n/a                       99                         n/a                        n/a            Receiving enumerator assistance from          online Zoom meetings to discuss NRFU and answer questions regarding census takers in                               N/A                              N/A                          N/A                       3100             2385
                                                                                                                                                                               Gulfport, Huntsville, Mobile. Raleigh and     neighborhoods. The SCCC and local partners have purchased ads on social media promoting
                                                                                                                                                                               Mobile is conducting phone work for           the 2020 Census in MS. The SCCC also participated in an interview during the local evening
                                                                                                                                                                               Jackson.                                      news and participated in radio interviews. Partners have begun incorporating census in
                                                                                                                                                                                                                             statewide voter registration campaigns. 7 MQA events are scheduled for Sept.19‐20th. PSs
                                                                                                                                                                                                                             are attending where CRRS are not available. PSs continue to participate in local food/mask
                                                                                                                                                                                                                             distribution events, as well as sporting events, voter registration drives, and neighborhood
                                                                                                                                                                                                                             "block partys".




                                                                                                                                                                                                                             Partnership Specialist continued field blitz activities in Jefferson County in HTC census
                                                                                                                                                                                                                             tracts. Specialists (10) conducted outreach blitz (3 languages English, Spanish & Chinese) in
                                                                                                                                                                                                                             Tuscaloosa, Birmingham and Mobile ACOs. This included over 150 HTC census tracts with
                                                                                                                                                                               Internal blitz in strategic low completion
                                                                                                                                                                                                                             low response rates.PS visited over 100 businesses and organizations posting yard signs,
                                                                                                                                                                               areas. Birmingham has received support
2904    Birmingham      AL        Allen Lettley          701                    n/a                      111                         n/a                        n/a                                                          door hangers and flyers as well as promo items. Local media coverage on CBS TV channels                            N/A                              N/A                          N/A                       2545             2523
                                                                                                                                                                               from Raleigh, Savannah, Huntsville, and
                                                                                                                                                                                                                             with commericals by City Council City of Birmingham, radio commericals, Partnership
                                                                                                                                                                               Mobile ACOs.
                                                                                                                                                                                                                             Coordinator participated in Congressional Town hall meeting with Rep. Terri Sewell Terri
                                                                                                                                                                                                                             Talks with 3 county commissioners from counties with lowest self response rates. Over 5
                                                                                                                                                                                                                             MQAs were completed or scheduled through this weekend.




                                                                                                                                                                               Internal blitz in strategic low completion
2905    Huntsville      AL        Allen Lettley          619                    n/a                       0                          n/a                        n/a                                                                                                                                                                             N/A                              N/A                          N/A                       3356             2359
                                                                                                                                                                               areas.
                                                                                                                                                                                                                             MQA held on at Oakwood College in Huntsville, AL. Partnership Specialist also target off‐
                                                                                                                                                                                                                             campus housing near Colleges and Universities in Madison County including Alabama A&M
                                                                                                                                                                                                                             University (HBCU) and University of Alabama (UAH) at Huntsville. These areas include
                                                                                                                                                                                                                             apartments and rental houses.


                                                                                                                                                                               Internal blitz in strategic low completion
                                                                                                                                                                                                                             Partnership Specialists conducted blitz activities on Sept. 14‐16, 2020 in HTC census tracts
                                                                                                                                                                               areas.
                                                                                                                                                                                                                             in Morgan, Winston, Limestone, Madison, and Franklin counties. Distributed flyers, yard
                                                                                                                                                                                                                                                                                                                              Working with Partnership, Debra Highnote
                                                                                                                                                                                                                             signs, door hangers and promotional items. Partnership Specialists visited over 75
                                                                                                                                                                               Hurricane Sally will impact production in the                                                                                                 to get enumeration completed. Enumeration
2906      Mobile        AL        Allen Lettley          587                                              1                                                                                                                  businesses including those 20 targeting Hispanic/Latino populations, mobile home parks                                                              N/A                          N/A                       3916             3070
                                                                                                                                                                               Mobile ACO region. ACO is currently closed.                                                                                                   to begin on 9/9. Poarch
                                                                                                                                                                                                                             and African American communities including public housing complex and apartment
                                                                                                                                                                               Area Manager and ACOM are monitoring                                                                                                          Creek Indian Reservation
                                                                                                                                                                                                                             housing.
                                                                                                                                                                               weather conditions to schedule reopening of
                                                                                                                                                                               ACO
                                                                                                                                 The Coordinator with SC Promise Zone who oversees operations for Allendale, Bamberg,
                                                                                                                                 Barnwell, Colleton, Hampton and Jasper Counties reported that she is working on an email
                                                                                Mass texts directly to enums daily
                                                                                                                                 blast to 300 members and digital posts (Facebook ‐ 1K reach, website ‐ 500 reach) to
                                                                                encouraging them to increase their
                                                                                                                                 encourage participation.
                                                                                availability. Neighbor ACOs sending enums
                                                                                to assist. Continued training, selections, and
                                                                                                                                 The Colleton County Branch of the NAACP disseminated census materials to branch
                                                                                ushering through capstone. Neighboring
2907     Charleston       SC    John Hines      729    0      66    17    1                                                      members during a recent meeting so that the members can leaflet.                                                 N/A                       N/A   N/A   3,237   3,236
                                                                                ACOs assisting; Internal blitz with teams of
                                                                                strong enums; continuous capstones;
                                                                                                                                 The Ridgeland Town Administrator (Jasper County) reported that they are in the process of
                                                                                requesting more availiability from active
                                                                                                                                 printing census flyers to deliver to residents as they pay utility bills.
                                                                                enums. CFS are required to close out a
                                                                                minimum of cases daily.
                                                                                                                                 Jasper County Council Members Curtis Brantley and John Kemp are planning to leaflet
                                                                                                                                 neighborhoods in their districts with census flyers.




                                                                                Mass texts directly to enums daily
                                                                                encouraging them to increase their
2908      Columbia        SC   Ray Chisham      539   none   none   n/a   n/a                                                                                                                                                                     n/a                       n/a   n/a   1,936   2,604
                                                                                availability. Continued training, selections,
                                                                                and ushering through capstone.




                                                                                Neighboring ACOs assisting; Internal blitz
                                                                                with teams of strong enums; continuous
                                                                                capstones; requesting more availiability
                                                                                from active enums. CFS are required to close
2910       Atlanta        GA   Joyce Harrigan   491   n/a     5     n/a   n/a                                                ∙Today we worked on tract 23. We put out about 200 flyers. We also we able to leave some                             N/A                       NA    NA    1949    1934
                                                                                out a minimum of cases daily. Requested
                                                                                                                             at gas stations in the tract. We stopped at 12:30 due to weather getting more severe.
                                                                                assistance from Partnership for access to
                                                                                gated communities. Calling campaign to get
                                                                                all activated enums to put in availibilty.


                                                                                Receiving support from Miami North.
                                                                                                                                 Partnership Specialists conducted a blitz in Clewiston, FL in Hendry County. 2020 Census    9/15/20 Seminole Tribe of Florida has not
                                                                                Shared Gated Coumunites and increase
                                                                                                                                 educa onal/promo onal materials were distributed in local businesses.                       responded to communications at local or
                                                                                communication contacting the Property
                                                                                                                                 Partner Grace Center for Children East Naples hosted an MQA at their food pantry.           regional level. Reservation and Tribal lands
                                                                                Management to gain access. ACO is sending
                                                                                                                                 Partner NAACP Collier County will host an MQA in East Naples.                               are closed to outsiders. They do not want
2966   Lauderdale Lakes   FL    Edwin Lopez     490   n/a     0     n/a   n/a   blat emails, tests to Enumerators, CFSs.                                                                                                                                                    N/A   N/A   2801    2361
                                                                                                                                 Partners Knowhere News Treasure Coast Bureau published a letter from the Mayor of Port      Census staff on thier lands.
                                                                                Also extended to different places as Schools,
                                                                                                                                 St. Lucie encouraging residents to respond to the Census.                                   Partnership Coordinator, Juanita Mainster
                                                                                associations, etc. Assign cases to any
                                                                                                                                 Partners City of Port St. Lucie and City of Ft. Pierce hosted two "Census Self‐Response     working with Seminoles Indian land, no
                                                                                enumerator avilable and people with small
                                                                                                                                 Incentive Raffles"                                                                          access yet as of 9‐11‐2020
                                                                                assignments. Blast call to enumerators

                                                                                 Receiving support from Miami North.
                                                                                 Calling Enumerators daily and thru the
                                                                                   weekendd from the ACO. Ensure
                                                                                                                                  Gadsden County was awarded a $20K grant to help increase they count. They will
2967   Fort Lauderdale    FL    Edwin Lopez     415   n/a     5     n/a   n/a    Activations and enumerators finishing                                                                                                                           N/A                        N/A   N/A   3438    3992
                                                                                                                                              employ youth ambassadors to encourage their peers.
                                                                                  final assessment with assignments.
                                                                                 Moving enumerators to Zoneas / Areas
                                                                                               in Pase 2

                                                                                Internal blitz, from one county to another
                                                                                and increase their work availability. Making
                                                                                sure to have the total enumerators with
                                                                                assignment every daily.. Blast Text and      Panama City in Bay County has a paid internet ad reminding readers time is running out to
2968     Fort Myers       FL    Edwin Lopez     722   n/a     0     n/a   n/a                                                                                                                                                                     N/A                       N/A   N/A   4244    4211
                                                                                email to enumerators. ACOM working with complete the Census.
                                                                                gated communities to gain access and
                                                                                working directly with. Moving enumerators
                                                                                to Zoneas / Areas in Pase 2
                                                                                                Blitzing within ACO zones with all avail
                                                                                                enumerators. Micro managing zones and                                                                                                                                                                      ACOM & Admin Manager change.
                                                                                                assignments to result in max production                                                                                                                                                                    RT in acting ACOM role and OOS in
2970   Jacksonville   FL      John Marr      406   0                0               0     0                                                                                                                                                              N/A                               N/A                                                 3360   1677
                                                                                                from enumerators. Ongoing enumerator                                                                                                                                                                            Admin Manager role as of
                                                                                                selections and trainings. Emphasising Award                                                                                                                                                                            08/10/2020
                                                                                                Incentive.

                                                                                                                                                 9/19‐20 Partnership Specialist will conduct an outrech blitz                  Ongoing:
                                                                                                Assign large Buildings or Addresses close to    Securing access to gated communities                                 Ongoing: Continue
                                                                                                each other when possible. Ensure all Blitzers   establishing MQA sites: Glades County Government, Holiness Catholic Crescent Church,
                                                                                                have work assigned. Assign 12 hours to ALL      Centro Missionero Agape de la Bibilia Abierta Church, Counties are planning caravans and
                                                                                                with availability because the more cases        census community events in tracts with the lowest self‐response rates. CRRs will be in
                                                                                                they have the more they work so even if         attendance, depending on availability
                                                                                                they have 2 hours of availability assign more
                                                                                                Tampa ACO is assisting us by running clerk
                                                                                                selections in the areas that border Polk
                                                                                                County
                                                                                                                                                                                                                                                                                                           RT to Acting LCFM and waiting for
                                                         38 and 9 assisting other               Orange County ACO is assisting us by                                                                                                                                              Area Manager change
2971    Lakeland      FL   Linda McWhorter   711   0                                n/a   n/a                                                                                                                                                            N/A                                                3 Battlefields to CFM 8/20 On      2406   1954
                                                                  ACOs                          running enumerator selections for the area                                                                                                                                           effective 8/31
                                                                                                                                                                                                                                                                                                              boarding battfield CFM 9/10
                                                                                                that borders Osceola county.

                                                                                                 St Petersburg ACO is assisting us by running
                                                                                                enumerator selections for the area that
                                                                                                borders Polk county.
                                                                                                •Port St Lucie Mayor sent out a le er
                                                                                                encouraging all citizens to complete the
                                                                                                census online or via phone. He is holding a
                                                                                                weekly drawing for a $25 gift card for all
                                                                                                participants that complete




                                                                                                Internal blitz with teams of strong enums;
                                                                                                continuous capstones; requesting more
2974     Ocala        FL     John Marr       480   0                0               0     10    availiability from active enums. CFS are                                                                                                                 N/A                               N/A                           N/A                   2945   2886
                                                                                                closing out a minimum number of cases
                                                                                                daily and to work minimum of 15 hours




                                                                                                                                                                                                                                       Deborah Hinote Poarch Creek 2020 Census
                                                                                                                                                                                                                                                   Summary and Plans
                                                                                                                                                                                                                                           Poarch Creek Reservation and Off‐
                                                                                                                                                                                                                                       Reservation Trust Land is within the Mobile
                                                                                                                                                                                                                                      ACO, with a tiny portion in Birmingham ACO,
                                                                                                                                           Completed blitz of Holmes, Washington, and Walton Counties to boost participation in rural
                                                                                                                                                                                                                                           and a small area in Pensacola ACO.
                                                                                                                                           HTC areas.
                                                                                                Provide tract information to Partnership,                                                                                              Deborah Hinote is Partnership Specialist for
                                                                                                                                           Gadsden County was awarded a $20K grant to help increase they count. They will employ                                                    ARCM change to Harry     Area Manager Change to John
2976   Pensacola      FL      Jonn Marr      633   n/a             47               n/a   n/a   and engaged communities to assist with the                                                                                                           Poarch Creek.                                                                             4116   3502
                                                                                                                                           youth ambassadors to encourage their peers.                                                                                               Rodriquez 9/8/2020            Marr 9/8/2020
                                                                                                local Goverment and increase particpation.                                                                                            Relations and communications with the tribe
                                                                                                                                            Panama City in Bay County has a paid internet ad reminding readers time is running out to
                                                                                                                                                                                                                                           are going well, and a tribal liaison is
                                                                                                                                           complete the Census.
                                                                                                                                                                                                                                                       iden fied.
                                                                                                                                                                                                                                      Non‐tribal members cannot do fieldwork on
                                                                                                                                                                                                                                        MBCI reserva on without a tribal escort.
                                                                                                                                                                                                                                         Working with tribes to establish MQAs.
                                                                                                  Asking for CFS to make sure that 80% of
                                                                                                  their active employees are working daily      Partnership Specialists negotiated ongoing MQAs at 5 Seminole County Libraries, Early
                                                                                                  with good numbe of hours for availablity.     Learning Coalition, and other local partners.                                  Harvest
                                                                                                  We will be receiving support from             International is promoting 2020 Census at their headquarters and SIKH Temple and Atab
                                                                                                  surrounding ACOs.                             American Community Center promoting Census at thier meal drive thrus.
                                                                                                                                                City of Sanford ‐ Commissioner District 1 Britton conducted a walk through event, a food
2977   Seminole County   FL      Marlen Cepero        488         5 from Fort Myers   n/a   n/a                                                                                                                                                     N/A                             N/A                           N/A              2737   2683
                                                                                                                                                distribtion event and back to school backpack giveaway event.              Ongoing:
                                                                                                                                                Securing access to gated communities                                  Ongoing: Continue
                                                                                                                                                establishing MQA sites                                       Counties are planning caravans
                                                                                                                                                and census community events in tracts with the lowest self‐response rates. CRRs will be in
                                                                                                                                                attendance, depending on availability



                                                                                                  Ongoing enumerator selection and training
                                                                                                  to boost total number of enumerators in the
                                                                                                  field; Daily meetings with the CFSs and
                                                                                                  enumerators. Sending the goal numbers in
                                                                                                  the text group.
                                                                                                                                                Partners from the City of Tampa and Tampa City Council Members hosting "friendly
                                                                                                  Tracking the enum in training to activate     compe on" to boost response rates in HTC tracts within their respec ve districts.
2979       Tampa         FL    Linda McWhorter        440    0           0            n/a   n/a                                                                                                                                                     N/A                             N/A                                            2473   2435
                                                                                                  them immediately.                             Car A' Van outreach hosted by the 22 members of the Public Service and Education Sub
                                                                                                                                                Committee distributing census postcards throughout lower response tracts.
                                                                                                  Sending the Progress report to CFMs to
                                                                                                  analyze the quan ty of field staﬀ working.

                                                                                                  Make a competition between CFS teams to
                                                                                                  reach the goal and help other areas.




                                                                                                  Receiving support from Fort Lauderdale and    9/3‐5/20 Partnership Speciailists conducted an outreach blitz Ongoing: Securing access to
                                                                                                  Miami South. Deploying group of highly        gated communities. Ongoing: Continue to establish MQA sites.                  9/15/20
                                                                                                  skilled RTs to visit low performing ACOS to   Working with City of Lake Worth Beach and CCC on Last Push Event on 9/28/20. Working
                                                                                                                                                                                                                                                                                                    RT placed as acting ACOM
2980   W. Palm Beach     FL       Edwin Lopez         678   n/a          4            n/a   n/a   assess issues and recommend solutions.        with City, Guatemala Mayan Center and Guatemalan Consulate to ensure Guatemalan                     N/A                             N/A                                            3941   3946
                                                                                                                                                                                                                                                                                                    8/24/2020
                                                                                                  Converting No Shows, Resignations and         Maya community is counted. Counties are planning caravans and census community events
                                                                                                  cancellations. Calling them and offered       in tracts with the lowest self‐response rates. CRRs will be in attendance, depending on
                                                                                                  phone calls option                            availability


                                                                                                                                                Seminole county:Door to door efforts within HTC tracts from Mayor Ron Johnson and other
                                                                                                                                                council members 9/18 thru 9/20. MQA's planned for 9/19 and 9/20 at Piggly Wiggly and
                                                                                                                                                Dollar General.

                                                                                                                                                Calhoun county:
                                                                                                                                                Library in Edison is offering assistance if needed also MQA setup from 11am‐1pm 9/18.

                                                                                                                                                Early county:
                                                                                                                                                Movie Night/MQA on the square promoting and assisting community with completing the
                                                                                                                                                Census 9/19. Also pushing on all Social media outlets.

                                                                                                                                                Dougherty county:
                                                                                                                                                MQA at the Civic Center during COVID‐19 Testing 9/18.
                                                                                                                                                Civic Celebration for Albany/Dougherty county MQA setup 9/19.
                                                                                                  Strategically developing assignments for                                                                                                                                 ARCM change to Allen
                                                                                                                                             Quitman county:
                                                                                                  traveling enumerators coming from the New                                                                                      Deborah Hinote Tama State Reservation not Wells 9/8/2020 Area
2981      Columbus       GA   Marcy Cly‐Fitzpatrick   728   181          48           n/a   n/a                                              Census Day MQA event free hamburgers and hotdogs when you complete your Census 9/19                                                                        RT placed as acting LCFM   3377   2789
                                                                                                  York, Philadelphia, and Chicago regions to                                                                                           federally recognized 7 cases.        Manager change to
                                                                                                                                             11am‐1pm.
                                                                                                  help with NRFU data collection                                                                                                                                            Marcy Cly Fitzpatrick

                                                                                                                                                Miller county:
                                                                                                                                                Census Caravan within the LRS tracts 9/19‐9/20.

                                                                                                                                                Thomas county:
                                                                                                                                                Road Tour MQA in LRS tracts from 9/14 ‐ 9/26.

                                                                                                                                                Terrell county:
                                                                                                                                                Scheduling MQA at the local IGA in Dawson for 9/25 from 10:30 ‐ 1pm.

                                                                                                                                                Stewart county:
                                                                                                                                                Mobile MQA Census Caravan Tour from Richland to all surrounding 9/19‐9/25.

                                                                                                                                                Schley county:
                                                                                   Neighboring ACOs assisting; Internal blitz
                                                                                                                                   Clayton County 2020 Census CCC and DeKalb County 2020 Census CCC are conducting
                                                                                   with teams of strong enums; continuous
                                                                                                                                   various outreach events from September 18th – September 30th to encourage community
                                                                                   capstones; requesting more availiability
                                                                                                                                   members to respond to the Census such as hosting community caravan, drive‐in movies
                                                                                   from active enums. CFS are required to close
2982    Dekalb County    GA      Joyce Harrigan       441   n/a   16   n/a   n/a                                                   event, back to school supplies distribution, and appearing on local news channel. Georgia                        N/A                       N/A                                       2284   1972
                                                                                   out a minimum of cases daily. Requested
                                                                                                                                   AAPI 2020 Census CCC are also conducting local outreach targeting Asian and Hispanic
                                                                                   assistance from Partnership for access to
                                                                                                                                   businesses and apartment complexes in DeKalb County from September 1st – September
                                                                                   gated communities. Calling campaign to get
                                                                                                                                   30th for their last Census push. They will distribute flyers and promotional items to
                                                                                   all activated enums to put in availibilty
                                                                                                                                   businesses and have these businesses share the information to their clients. The Georgia
                                                                                                                                   AAPI CCC have visited over 50 local businesses and apartment complexes to date in DeKalb
                                                                                                                                   County and are planning on visiting more this upcoming week. Vietnamese 2002 Census
                                                                                                                                   CCC will also have an MQA event in Morrow City, Georgia to push the Vietnamese
                                                                                                                                   community there to respond to the 2020 Census on September 26th as their last Census                                                             Sept ‐ Onboarding battlefield CFM
                                                                                                                                   push.                                                                                                                                            on 9/10

                                                                                   Neighboring ACOs assisting; Internal blitz
                                                                                   with teams of strong enums; continuous
                                                                                   capstones; requesting more availiability
                                                                                   from active enums. CFS are required to close    Partnership Specialist (Brazilian Portuguese speaker) Promoting 2020 Census in Marietta
2983     Douglasville    GA      Joyce Harrigan       362   n/a   12   n/a   n/a   out a minimum of cases daily. Maximizing        Brazilian community through local partners, social media and FaceBook Live presentaitons.                        N/A                       N/A                                       1811   1745
                                                                                   use of technology with some enumerators         Media team is scheduling interviews with local radio outlets Media team is scheduling
                                                                                   doing phone work only across the region;        interviews with local radio outlets. Sheduled and confirmed MQAs in several counties in
                                                                                   Calling campaign to get all activated enums     NRFU tracts. 09/16 Working with Partners to gain access to gated communities. Engaging
                                                                                   to put in availibilty.                          partners with social media packages. Blitzing tracts below 60% response with focus on
                                                                                                                                   NRFU tracts. 7 confirmed and 2 completed MQA events.




                                                                                                                                   Partnership Specialists are reaching out to CCC Chairs and asking that they contact their
                                                                                   27 additional enums coming to assist.           Planning and Zoning Department to identify gated communities and request their
                                                                                   Partnership is assisting with access to gated   participation in cooperating with the NRFU operation. Partnership Specialist arranged two
2985   Gwinnett County   GA      Joyce Harrigan       457   NA    88   NA    NA                                                                                                                                                                     N/A                       N/A                                       1836   1831
                                                                                   communities. Calling campaign to get all        (2) MQA Events in Jackson and Wilkesas an ongoing series of MQA events with Ingles
                                                                                   activated enums to put in availibilty.          Markets and the CCC Chair in Wilkes County. Partnership will be on site to assist the CRR
                                                                                                                                   with reaching everyone in attendance. Partnership has scheduled MQA events daily until
                                                                                                                                   9/27, throughout Northeast Georgia and assigned PS's fluent in Spanish, Korean and
                                                                                                                                   Chinese where needed.                                                                                                                            4 CFMs separated; OOSs and RTs
                                                                                                                                                                                                                                                                                    supporting these vacancies




                                                                                                                                   DOOLY COUNTY
                                                                                                                                   ‐ Countywide (9702, 9701, 9703)
                                                                                   NYRCC, PHRCC, CHRCC and ACO's from              o Dooly County School System‐ Posting “It’s Not too late to respond” message to website
                                                                                   Atlanta assisting in all 6 zones. Continuous    and social media
                                                                                   capstones, requesting more availiability        PULASKI COUNTY
                                                                                   from enumerators. CFS are required to           ‐ Countywide (9502, 9503, 9501, 9502)                                                                                                            1 CFM resigned; Vacancy filled by
2986       Macon         GA      Jeanie Mogan         509   199   6    0     5     enumerate a minimum of 3 hours daily.           o Pulaski County School System – Contact: Keith Green; Social media and website push                             N/A                       N/A    a CFM from the Winston‐Salem       3819   2097
                                                                                   Maximizing use of phones for some               posting “it’s not too late to respond” messages; Received physical signs from local Census                                                                    ACO
                                                                                   enumerators. Blitzing areas. Calling            contact to post inside and outside of schools; Postcards will be sent through the school
                                                                                   campaign to get all activated enums to put      system
                                                                                   in availibilty                                  o Pulaski County Family Connection – Contact: Maggie Bloodworth; Social media and
                                                                                                                                   website push pos ng “it’s not too late to respond” messages
                                                                                                                                   Area churches have physical signs encouraging census response
                                                                                                                                   Videos produced by the local CCC will be released via social media and have been offered to
                                                                                                                                   local media outlets

                                                                                                                                                                                                                                 Deborah Hinote Tunica‐Biloxi 2020 46 Cases
                                                                                                                                                                                                                                 on FED recognized tribal lands‐ Deborah
                                                                                   Ongoing enumerator selection and training                                                                                                     Hinote ATRCC Specialist engaged with tribe
                                                                                                                               Planning blitz during week of September 14 to cover 13 Parishes (approx. 30 LRS tracts)
2988    Baton Rouge      LA   Marcy Cly‐Fitzpatrick   400   n/a   30   n/a   n/a   to boost total number of enumerators in the                                                                                                   pending date of enumerations. No State       N/A                 N/A                   3542   3046
                                                                                   field                                                                                                                                         tribes
                                                                                                                                                                                                                                                                Deborah Hinote ATRCC engaged with tribe.
                                                                                                                                                                                                                                                                Coushatta Reservation 35 Cases Federally
                                                                                                                                                                                                                                                                recognized tribal lands needs escort pending
                                                                                                                                                                  Louisiana PS‐Jarwanda Harris, Governor Proclaimed September 9th, 2020 as Louisiana            date to enumerate. There are 4 state
                                                                                                                                                                  Census Day to draw statewide emphasis on the continued need for Louisiana residents to        recognized tribes with no escort needed
                                                                                                                                                                  be counted in light of recurring disasters, pandemic, and economic challenges. Canvassed      totally 12, 288
                                                                                                                                                                  11 recreational centers serving as virtual computer hubs for students of Caddo Parish.
                                                                                                                                                                  Engaged Hurricane Laura evacuees at state sponsored hotel sites in Shreveport, resulting in
                                                                                                                                                                  59 households self responding. Canvassed 4 Red River Parish housing properties (2 senior 2                                                   Area Manager change
                                                                                                                                                                  multi family ) encouraging self response and awareness. Worked with local government of                                                       effective 9/12 2 RTs 2 CFMs and CFSs arriving Thursday
                                                                                                                                                                  Calcasieu Parish to identify and schedule weekend blitz of canvassing multiple simultaneous                                                  have been deployed to from other ACOs ACOM resigned
2991    Shreveport     LA   Linda McWhorter     769   111             224                0           100                                                                                                                                                                                                                                                                 3793   2082
                                                                                                                                                                  hot and grocery food giveaways, disaster recovery buckets, and disaster recovery                                                             replace those that left effective 9/13 No LCFM 1 CFM
                                                                                                                                                                  giveaways. Partnered with United Way Louisiana to have access to recovery assistance                                                             1 additional RT          resigned effective 9/25
                                                                                                                                                                  locations being scheduled across NWLA. 9/10‐9/14 Partnership Specialists engaged in                                                           effective onsite 9/21
                                                                                                                                                                  outreach blitz in 32 parishes. PS engaged with local governments, school board members,
                                                                                                                                                                  and community leaders to distribute flyers and encourage self response, participated in
                                                                                                                                                                  varies food bank distribution and community flea markets .




                                                                                                                                                              "More than 15 PS worked 5 days blitzing/MQAs and covered 50 low tracts of Durham's
                                                                                                                                                              ACO.
                                                                                                                   Provide tract information to Partnership,
                                                                                                                                                              We continue to monitor the success of LR tracts daily.
2994      Durham       NC   Raymond Chisham     516   48               30                n/a          16           and engaged communities to assist with the                                                                                                                       N/A                                N/A                         N/A                   1240   2784
                                                                                                                                                              As of today Durham ACO enumera on response is 69.6% "
                                                                                                                   local Goverment and increase particpation.




                                                                                                                   Internal blitz with teams of strong enums;
                                                                                                                   continuous capstones; requesting more
                                                                                                                   availiability from active enums. CFS are
                                                            Sent staff to assist other
2995    Fayetteville   NC      John Hines       645   n/a                                n/a   Identifying staff   required to close out a minimum of cases                                                                                                                         n/a                                 n/a                 ACOM resigned 9‐15           2803   3147
                                                               ATRCC ACOs (42)
                                                                                                                   daily and to work minimum of 15 hours
                                                                                                                   doing interviews. Identifying "hot spots" to
                                                                                                                   work.



                                                                                                                   Provide tract information to Partnership,
                                                                                                                   and engaged communities to assist with the
2996     Greenville    NC   Raymond Chisham     695   n/a              n/a               n/a          10           local Goverment and increase particpation. More than 20 PS worked for 5 days blitzing/MQAs and covered 143 low tracts of                                         N/A                                N/A                         N/A                   2855   2992
                                                                                                                   Calling campaign to get all activated enums Greenville's ACO.                                                                    We
                                                                                                                   to put in availibilty.                      continue to monitor the success of LR tracts daily.
                                                                                                                                                               As of today Greenville ACO enumeration response is 70.9%


                                                                                                                   Identifying and dispatching strongest CFMs
                                                                                                                   to visit other ACOs to share best practices.
                                                                                                                   Neighboring ACOs assisting; Internal blitz
                                                                                                                   with teams of strong enums; continuous       PS providing plan to assist ACO Winston Salem with a 2020 Census blitz on 9/16 – 9/19, and
2998   Winston‐Salem   NC    Meghan Killillay   497   n/a               0                n/a         n/a           capstones; requesting more availiability     continue efforts locating MQA sites. PS also assisting with unable to access (asst. living,                         N/A                                N/A                         N/A                   2483   2424
                                                                                                                   from active enums. CFS are required to close gated communities etc.) to help gain access to complete enumeration.
                                                                                                                   out a minimum of cases daily and to work
                                                                                                                   minimum of 15 hours doing interviews.
                                                                                                                   Identifying "hot spots" to work.
ACO:       2264       Egg harbor
Cycle:     Full
Core:           1,240

                                                        # Active
 Report                            Off Goal             as % of
  Date       Goal      Actual         by:     Active      Core
  13‐Aug      2.90%      5.17%        2.27%       303      24.4%
  18‐Aug     13.51%     10.38%       ‐3.13%       506      40.8%
  19‐Aug     15.41%     11.86%       ‐3.55%       533      43.0%
  20‐Aug     17.66%     13.25%       ‐4.41%       570      46.0%
  21‐Aug     20.20%     14.72%       ‐5.48%       576      46.5%
  24‐Aug     26.25%     19.34%       ‐6.91%       707      57.0%
  25‐Aug     29.39%     20.94%       ‐8.45%       732      59.0%
  26‐Aug     31.89%     22.64%       ‐9.25%       759      61.2%
  27‐Aug     35.22%     24.60%      ‐10.62%       785      63.3%
  28‐Aug     37.80%     26.43%      ‐11.37%       811      65.4%
  31‐Aug     43.59%     31.60%      ‐11.99%       876      70.6%
   1‐Sep     45.18%     33.95%      ‐11.23%       922      74.4%
   2‐Sep     48.21%     36.32%      ‐11.89%       946      76.3%
   3‐Sep     50.51%     38.68%      ‐11.83%       950      76.6%
   4‐Sep     52.76%     41.02%      ‐11.74%       991      79.9%
   7‐Sep     57.95%     47.43%      ‐10.52%     1,031      83.1%
   8‐Sep     59.99%     49.33%      ‐10.66%     1,068      86.1%
   9‐Sep     62.02%     51.55%      ‐10.47%     1,092      88.1%
  10‐Sep     64.12%     53.87%      ‐10.25%     1,119      90.2%
  11‐Sep     65.99%     56.02%       ‐9.97%     1,130      91.1%
  14‐Sep     70.77%     63.98%       ‐6.79%     1,209      97.5%
  15‐Sep     73.26%     66.52%       ‐6.74%     1,184      95.5%
  16‐Sep     75.48%     69.38%       ‐6.10%     1,170      94.4%
  17‐Sep     77.55%     72.15%       ‐5.40%     1,179      95.1%
  18‐Sep     79.47%     74.82%       ‐4.65%     1,188      95.8%
  21‐Sep     83.56%     82.57%       ‐0.99%     1,241     100.1%
  22‐Sep     85.41%     85.22%       ‐0.19%     1,239      99.9%
  23‐Sep     87.54%     87.46%       ‐0.08%     1,262     101.8%
24‐Sep   89.48%   89.47%   ‐0.01%   1,253   101.0%
25‐Sep   91.01%   91.49%    0.48%   1,248   100.6%
28‐Sep   95.17%   95.56%    0.39%   1,189    95.9%
ACO:       2278         Brooklyn 1
Cycle:     Full
Core:             960

                                                          # Active
 Report                              Off Goal             as % of
  Date       Goal        Actual        by:      Active      Core
  13‐Aug      2.90%        9.05%        6.15%       161      16.8%
  18‐Aug     13.51%       14.59%        1.08%       248      25.8%
  19‐Aug     15.41%       16.21%        0.80%       301      31.4%
  20‐Aug     17.66%       18.06%        0.40%       328      34.2%
  21‐Aug     20.20%       20.00%       ‐0.20%       351      36.6%
  24‐Aug     26.25%       24.50%       ‐1.75%       428      44.6%
  25‐Aug     29.39%       26.34%       ‐3.05%       461      48.0%
  26‐Aug     31.89%       28.15%       ‐3.74%       455      47.4%
  27‐Aug     35.22%       30.26%       ‐4.96%       485      50.5%
  28‐Aug     37.80%       32.11%       ‐5.69%       504      52.5%
  31‐Aug     43.59%       36.55%       ‐7.04%       656      68.3%
   1‐Sep     45.18%       38.69%       ‐6.49%       667      69.5%
   2‐Sep     48.21%       41.41%       ‐6.80%       670      69.8%
   3‐Sep     50.51%       43.78%       ‐6.73%       716      74.6%
   4‐Sep     52.76%       45.98%       ‐6.78%       722      75.2%
   7‐Sep     57.95%       51.38%       ‐6.57%       781      81.4%
   8‐Sep     59.99%       52.93%       ‐7.06%       817      85.1%
   9‐Sep     62.02%       54.77%       ‐7.25%       857      89.3%
  10‐Sep     64.12%       56.79%       ‐7.33%       961     100.1%
  11‐Sep     65.99%       58.76%       ‐7.23%     1,011     105.3%
  14‐Sep     70.77%       65.25%       ‐5.52%     1,053     109.7%
  15‐Sep     73.26%       67.42%       ‐5.84%     1,092     113.8%
  16‐Sep     75.48%       69.79%       ‐5.69%     1,131     117.8%
  17‐Sep     77.55%       71.91%       ‐5.64%     1,172     122.1%
  18‐Sep     79.47%       74.13%       ‐5.34%     1,159     120.7%
  21‐Sep     83.56%       79.65%       ‐3.91%     1,267     132.0%
  22‐Sep     85.41%       81.44%       ‐3.97%     1,388     144.6%
  23‐Sep     87.54%       83.40%       ‐4.14%     1,384     144.2%
24‐Sep   89.48%   84.81%   ‐4.67%   1,626   169.4%
25‐Sep   91.01%   87.19%   ‐3.82%   1,643   171.1%
28‐Sep   95.17%   91.14%   ‐4.03%   1,651   172.0%
ACO:       2358       Louisville
Cycle:     Full
Core:           1,420

                                                        # Active
 Report                            Off Goal             as % of
  Date       Goal       Actual       by:      Active      Core
  18‐Sep     79.47%      79.33%      ‐0.14%       960      67.6%
  21‐Sep     83.56%      82.66%      ‐0.90%       972      68.5%
  22‐Sep     85.41%      83.94%      ‐1.47%       964      67.9%
  23‐Sep     87.54%      85.26%      ‐2.28%       956      67.3%
  24‐Sep     89.48%      86.34%      ‐3.14%       946      66.6%
  25‐Sep     91.01%      87.29%      ‐3.72%       947      66.7%
  28‐Sep     95.17%      90.36%      ‐4.81%       972      68.5%
ACO:       2359       Hanover
Cycle:            2
Core:         1,300

                                                      # Active
 Report                          Off Goal             as % of
  Date       Goal      Actual      by:      Active      Core
   7‐Sep     73.20%     71.55%     ‐1.65%     1,267      97.5%
   8‐Sep     74.31%     72.46%     ‐1.85%     1,270      97.7%
   9‐Sep     75.32%     73.64%     ‐1.68%     1,271      97.8%
  10‐Sep     77.00%     74.72%     ‐2.28%     1,301     100.1%
  11‐Sep     78.91%     75.72%     ‐3.19%     1,251      96.2%
  14‐Sep     83.66%     79.84%     ‐3.82%     1,282      98.6%
  15‐Sep     84.87%     81.23%     ‐3.64%     1,246      95.8%
  16‐Sep     85.92%     82.50%     ‐3.42%     1,246      95.8%
  17‐Sep     87.37%     83.83%     ‐3.54%     1,228      94.5%
  18‐Sep     88.92%     84.96%     ‐3.96%     1,207      92.8%
  21‐Sep     92.49%     88.53%     ‐3.96%     1,117      85.9%
  22‐Sep     93.24%     89.73%     ‐3.51%     1,070      82.3%
  23‐Sep     93.77%     90.95%     ‐2.82%     1,050      80.8%
  24‐Sep     94.82%     92.08%     ‐2.74%     1,088      83.7%
  25‐Sep     95.84%     93.75%     ‐2.09%     1,102      84.8%
  28‐Sep     97.75%     96.41%     ‐1.34%     1,040      80.0%
ACO:       2360       Baltimore
Cycle:     Full
Core:           1,040

                                                       # Active
 Report                           Off Goal             as % of
  Date       Goal      Actual       by:      Active      Core
   8‐Sep     59.99%     58.56%      ‐1.43%       767      73.8%
   9‐Sep     62.02%     60.20%      ‐1.82%       774      74.4%
  10‐Sep     64.12%     62.00%      ‐2.12%       782      75.2%
  11‐Sep     65.99%     63.49%      ‐2.50%       820      78.8%
  14‐Sep     70.77%     68.22%      ‐2.55%       863      83.0%
  15‐Sep     73.26%     69.95%      ‐3.31%       860      82.7%
  16‐Sep     75.48%     71.87%      ‐3.61%       900      86.5%
  17‐Sep     77.55%     73.54%      ‐4.01%       924      88.8%
  18‐Sep     79.47%     75.41%      ‐4.06%       956      91.9%
  21‐Sep     83.56%     80.57%      ‐2.99%     1,051     101.1%
  22‐Sep     85.41%     82.23%      ‐3.18%     1,060     101.9%
  23‐Sep     87.54%     83.92%      ‐3.62%     1,020      98.1%
  24‐Sep     89.48%     85.47%      ‐4.01%     1,020      98.1%
  25‐Sep     91.01%     87.63%      ‐3.38%     1,025      98.6%
  28‐Sep     95.17%     91.48%      ‐3.69%     1,056     101.5%
ACO:       2363       Akron, OH
Cycle:     Full
Core:           1,120

                                                       # Active
 Report                           Off Goal             as % of
  Date       Goal      Actual       by:      Active      Core
  13‐Aug      2.90%      6.64%       3.74%       296      26.4%
  18‐Aug     13.51%     12.59%      ‐0.92%       471      42.1%
  19‐Aug     15.41%     14.21%      ‐1.20%       498      44.5%
  20‐Aug     17.66%     16.13%      ‐1.53%       535      47.8%
  21‐Aug     20.20%     18.03%      ‐2.17%       590      52.7%
  24‐Aug     26.25%     23.06%      ‐3.19%       633      56.5%
  25‐Aug     29.39%     25.08%      ‐4.31%       634      56.6%
  26‐Aug     31.89%     27.01%      ‐4.88%       653      58.3%
  27‐Aug     35.22%     28.89%      ‐6.33%       677      60.4%
  28‐Aug     37.80%     30.91%      ‐6.89%       715      63.8%
  31‐Aug     43.59%     35.89%      ‐7.70%       779      69.6%
   1‐Sep     45.18%     38.26%      ‐6.92%       783      69.9%
   2‐Sep     48.21%     40.60%      ‐7.61%       777      69.4%
   3‐Sep     50.51%     42.86%      ‐7.65%       808      72.1%
   4‐Sep     52.76%     45.24%      ‐7.52%       793      70.8%
   7‐Sep     57.95%     50.68%      ‐7.27%       850      75.9%
   8‐Sep     59.99%     51.52%      ‐8.47%       876      78.2%
   9‐Sep     62.02%     53.84%      ‐8.18%       876      78.2%
  10‐Sep     64.12%     56.29%      ‐7.83%       875      78.1%
  11‐Sep     65.99%     59.07%      ‐6.92%       968      86.4%
  14‐Sep     70.77%     66.93%      ‐3.84%       959      85.6%
  15‐Sep     73.26%     69.58%      ‐3.68%       920      82.1%
  16‐Sep     75.48%     71.91%      ‐3.57%       917      81.9%
  17‐Sep     77.55%     74.15%      ‐3.40%       926      82.7%
  18‐Sep     79.47%     76.36%      ‐3.11%       936      83.6%
  21‐Sep     83.56%     81.60%      ‐1.96%       935      83.5%
  22‐Sep     85.41%     83.33%      ‐2.08%       922      82.3%
  23‐Sep     87.54%     84.99%      ‐2.55%       905      80.8%
24‐Sep   89.48%   86.35%   ‐3.13%   882   78.8%
25‐Sep   91.01%   88.12%   ‐2.89%   865   77.2%
28‐Sep   95.17%   91.76%   ‐3.41%   838   74.8%
ACO:       2366       Cleveland
Cycle:     Full
Core:           1,220

                                                       # Active
 Report                           Off Goal             as % of
  Date       Goal      Actual       by:      Active      Core
  10‐Sep     64.12%     62.22%      ‐1.90%       872      71.5%
  11‐Sep     65.99%     64.28%      ‐1.71%       874      71.6%
  14‐Sep     70.77%     69.18%      ‐1.59%       854      70.0%
  15‐Sep     73.26%     71.00%      ‐2.26%       876      71.8%
  16‐Sep     75.48%     72.88%      ‐2.60%       893      73.2%
  17‐Sep     77.55%     74.76%      ‐2.79%       882      72.3%
  18‐Sep     79.47%     76.38%      ‐3.09%       935      76.6%
  21‐Sep     83.56%     81.03%      ‐2.53%       919      75.3%
  22‐Sep     85.41%     82.74%      ‐2.67%       916      75.1%
  23‐Sep     87.54%     84.63%      ‐2.91%       923      75.7%
  24‐Sep     89.48%     86.72%      ‐2.76%       920      75.4%
  25‐Sep     91.01%     88.86%      ‐2.15%       907      74.3%
  28‐Sep     95.17%     92.85%      ‐2.32%       899      73.7%
ACO:       2375       Philly Franklin
Cycle:            3
Core:         1,560

                                                       # Active
 Report                           Off Goal             as % of
  Date       Goal       Actual      by:      Active      Core
   2‐Sep     48.21%      49.44%      1.23%     1,271      81.5%
   3‐Sep     50.51%      51.66%      1.15%     1,284      82.3%
   4‐Sep     52.76%      53.50%      0.74%     1,296      83.1%
   7‐Sep     57.95%      57.23%     ‐0.72%     1,338      85.8%
   8‐Sep     59.99%      58.13%     ‐1.86%     1,302      83.5%
   9‐Sep     62.02%      59.46%     ‐2.56%     1,306      83.7%
  10‐Sep     64.12%      61.06%     ‐3.06%     1,308      83.8%
  11‐Sep     65.99%      62.59%     ‐3.40%     1,298      83.2%
  14‐Sep     70.77%      67.31%     ‐3.46%     1,374      88.1%
  15‐Sep     73.26%      68.91%     ‐4.35%     1,355      86.9%
  16‐Sep     75.48%      70.60%     ‐4.88%     1,380      88.5%
  17‐Sep     77.55%      72.45%     ‐5.10%     1,376      88.2%
  18‐Sep     79.47%      74.10%     ‐5.37%     1,442      92.4%
  21‐Sep     83.56%      78.50%     ‐5.06%     1,448      92.8%
  22‐Sep     85.41%      80.38%     ‐5.03%     1,441      92.4%
  23‐Sep     87.54%      82.25%     ‐5.29%     1,388      89.0%
  24‐Sep     89.48%      83.94%     ‐5.54%     1,359      87.1%
  25‐Sep     91.01%      86.23%     ‐4.78%     1,310      84.0%
  28‐Sep     95.17%      90.49%     ‐4.68%     1,261      80.8%
ACO:       2376       Philly/Penn
Cycle:     Full
Core:           1,020

                                                         # Active
 Report                             Off Goal             as % of
  Date       Goal      Actual          by:     Active      Core
  13‐Aug      2.90%      6.90%         4.00%       181      17.7%
  18‐Aug     13.51%     12.31%        ‐1.20%       320      31.4%
  19‐Aug     15.41%     13.81%        ‐1.60%       391      38.3%
  20‐Aug     17.66%     15.53%        ‐2.13%       414      40.6%
  21‐Aug     20.20%     17.19%        ‐3.01%       445      43.6%
  24‐Aug     26.25%     21.95%        ‐4.30%       507      49.7%
  25‐Aug     29.39%     23.67%        ‐5.72%       553      54.2%
  26‐Aug     31.89%     25.54%        ‐6.35%       590      57.8%
  27‐Aug     35.22%     27.71%        ‐7.51%       619      60.7%
  28‐Aug     37.80%     29.81%        ‐7.99%       663      65.0%
  31‐Aug     43.59%     34.82%        ‐8.77%       700      68.6%
   1‐Sep     45.18%     36.43%        ‐8.75%       726      71.2%
   2‐Sep     48.21%     38.46%        ‐9.75%       787      77.2%
   3‐Sep     50.51%     40.50%       ‐10.01%       775      76.0%
   4‐Sep     52.76%     42.64%       ‐10.12%       790      77.5%
   7‐Sep     57.95%     48.48%        ‐9.47%       815      79.9%
   8‐Sep     59.99%     50.05%        ‐9.94%       786      77.1%
   9‐Sep     62.02%     51.77%       ‐10.25%       797      78.1%
  10‐Sep     64.12%     53.60%       ‐10.52%       951      93.2%
  11‐Sep     65.99%     55.45%       ‐10.54%       985      96.6%
  14‐Sep     70.77%     61.81%        ‐8.96%       959      94.0%
  15‐Sep     73.26%     63.74%        ‐9.52%       944      92.5%
  16‐Sep     75.48%     65.71%        ‐9.77%       924      90.6%
  17‐Sep     77.55%     67.71%        ‐9.84%       919      90.1%
  18‐Sep     79.47%     69.51%        ‐9.96%       937      91.9%
  21‐Sep     83.56%     75.11%        ‐8.45%       969      95.0%
  22‐Sep     85.41%     77.06%        ‐8.35%       967      94.8%
  23‐Sep     87.54%     79.14%        ‐8.40%       950      93.1%
24‐Sep   89.48%   81.23%   ‐8.25%   940   92.2%
25‐Sep   91.01%   83.66%   ‐7.35%   888   87.1%
28‐Sep   95.17%   88.29%   ‐6.88%   825   80.9%
ACO:       2381       Memphis
Cycle:     Full
Core:           1,160

                                                     # Active
 Report                         Off Goal             as % of
  Date       Goal     Actual      by:      Active      Core
  17‐Sep     77.55%    77.60%      0.05%       986      85.0%
  18‐Sep     79.47%    79.16%     ‐0.31%       986      85.0%
  21‐Sep     83.56%    82.55%     ‐1.01%     1,027      88.5%
  22‐Sep     85.41%    83.80%     ‐1.61%       995      85.8%
  23‐Sep     87.54%    84.99%     ‐2.55%     1,010      87.1%
  24‐Sep     89.48%    85.86%     ‐3.62%     1,015      87.5%
  25‐Sep     91.01%    87.08%     ‐3.93%     1,008      86.9%
  28‐Sep     95.17%    89.94%     ‐5.23%     1,050      90.5%
ACO:       2386       Fredericksburg
Cycle:            3
Core:         1,080

                                                      # Active
 Report                          Off Goal             as % of
  Date       Goal      Actual      by:      Active      Core
  18‐Sep     79.47%     78.40%     ‐1.07%     1,010      93.5%
  21‐Sep     83.56%     82.42%     ‐1.14%     1,080     100.0%
  22‐Sep     85.41%     83.84%     ‐1.57%     1,080     100.0%
  23‐Sep     87.54%     85.15%     ‐2.39%     1,080     100.0%
  24‐Sep     89.48%     86.67%     ‐2.81%     1,106     102.4%
  25‐Sep     91.01%     86.74%     ‐4.27%     1,103     102.1%
  28‐Sep     95.17%     91.90%     ‐3.27%     1,089     100.8%
ACO:       2558       Des Moines
Cycle:     Full
Core:           1,880

                                                        # Active
 Report                            Off Goal             as % of
  Date       Goal      Actual        by:      Active      Core
  13‐Aug      2.90%      5.23%        2.33%       333      17.7%
  18‐Aug     13.51%      9.37%       ‐4.14%       746      39.7%
  19‐Aug     15.41%     10.80%       ‐4.61%       836      44.5%
  20‐Aug     17.66%     12.59%       ‐5.07%       988      52.6%
  21‐Aug     20.20%     14.58%       ‐5.62%     1,116      59.4%
  24‐Aug     26.25%     21.20%       ‐5.05%     1,379      73.4%
  25‐Aug     29.39%     23.47%       ‐5.92%     1,466      78.0%
  26‐Aug     31.89%     25.92%       ‐5.97%     1,504      80.0%
  27‐Aug     35.22%     28.55%       ‐6.67%     1,542      82.0%
  28‐Aug     37.80%     31.20%       ‐6.60%     1,574      83.7%
  31‐Aug     43.59%     38.89%       ‐4.70%     1,590      84.6%
   1‐Sep     45.18%     41.55%       ‐3.63%     1,618      86.1%
   2‐Sep     48.21%     44.31%       ‐3.90%     1,599      85.1%
   3‐Sep     50.51%     47.02%       ‐3.49%     1,625      86.4%
   4‐Sep     52.76%     49.68%       ‐3.08%     1,652      87.9%
   7‐Sep     57.95%     55.77%       ‐2.18%     1,707      90.8%
   8‐Sep     59.99%     57.41%       ‐2.58%     1,723      91.6%
   9‐Sep     62.02%     58.97%       ‐3.05%     1,732      92.1%
  10‐Sep     64.12%     60.97%       ‐3.15%     1,727      91.9%
  11‐Sep     65.99%     63.15%       ‐2.84%     1,732      92.1%
  14‐Sep     70.77%     68.91%       ‐1.86%     1,844      98.1%
  15‐Sep     73.26%     71.03%       ‐2.23%     1,873      99.6%
  16‐Sep     75.48%     73.10%       ‐2.38%     1,886     100.3%
  17‐Sep     77.55%     75.14%       ‐2.41%     1,912     101.7%
  18‐Sep     79.47%     77.23%       ‐2.24%     1,933     102.8%
  21‐Sep     83.56%     82.84%       ‐0.72%     2,037     108.4%
  22‐Sep     85.41%     84.79%       ‐0.62%     2,034     108.2%
  23‐Sep     87.54%     86.67%       ‐0.87%     2,034     108.2%
24‐Sep   89.48%   88.50%   ‐0.98%   2,059   109.5%
25‐Sep   91.01%   90.55%   ‐0.46%   2,045   108.8%
28‐Sep   95.17%   94.23%   ‐0.94%   2,006   106.7%
ACO:       2559       Chicago Central
Cycle:            2
Core:         1,440

                                                      # Active
 Report                          Off Goal             as % of
  Date       Goal      Actual      by:      Active      Core
  15‐Sep     84.87%     84.54%     ‐0.33%     1,381      95.9%
  16‐Sep     85.92%     85.64%     ‐0.28%     1,317      91.5%
  17‐Sep     87.37%     86.72%     ‐0.65%     1,325      92.0%
  18‐Sep     88.92%     87.80%     ‐1.12%     1,315      91.3%
  21‐Sep     92.49%     89.67%     ‐2.82%     1,281      89.0%
  22‐Sep     93.24%     90.50%     ‐2.74%     1,286      89.3%
  23‐Sep     93.77%     91.23%     ‐2.54%     1,303      90.5%
  24‐Sep     94.82%     91.91%     ‐2.91%     1,351      93.8%
  25‐Sep     95.84%     93.51%     ‐2.33%     1,354      94.0%
  28‐Sep     97.75%     94.86%     ‐2.89%     1,239      86.0%
ACO:       2563         Cook County South
Cycle:              2
Core:             960

                                                        # Active
 Report                            Off Goal             as % of
  Date       Goal        Actual      by:      Active      Core
  15‐Sep     84.87%       84.06%     ‐0.81%       884      92.1%
  16‐Sep     85.92%       85.26%     ‐0.66%       880      91.7%
  17‐Sep     87.37%       87.43%      0.06%       922      96.0%
  18‐Sep     88.92%       87.22%     ‐1.70%       870      90.6%
  21‐Sep     92.49%       89.33%     ‐3.16%       837      87.2%
  22‐Sep     93.24%       90.08%     ‐3.16%       830      86.5%
  23‐Sep     93.77%       91.13%     ‐2.64%       830      86.5%
  24‐Sep     94.82%       92.06%     ‐2.76%       829      86.4%
  25‐Sep     95.84%       93.53%     ‐2.31%       828      86.3%
  28‐Sep     97.75%       95.22%     ‐2.53%       881      91.8%
ACO:       2573       Detroit
Cycle:     Full
Core:           1,540

                                                      # Active
 Report                          Off Goal             as % of
  Date       Goal      Actual      by:      Active      Core
  21‐Aug     20.20%     18.40%     ‐1.80%       910      59.1%
  24‐Aug     26.25%     24.88%     ‐1.37%     1,006      65.3%
  25‐Aug     29.39%     27.12%     ‐2.27%     1,080      70.1%
  26‐Aug     31.89%     29.94%     ‐1.95%     1,116      72.5%
  27‐Aug     35.22%     32.47%     ‐2.75%     1,134      73.6%
  28‐Aug     37.80%     34.77%     ‐3.03%     1,168      75.8%
  31‐Aug     43.59%     40.30%     ‐3.29%     1,175      76.3%
   1‐Sep     45.18%     42.50%     ‐2.68%     1,196      77.7%
   2‐Sep     48.21%     44.71%     ‐3.50%     1,216      79.0%
   3‐Sep     50.51%     47.03%     ‐3.48%     1,249      81.1%
   4‐Sep     52.76%     49.52%     ‐3.24%     1,232      80.0%
   7‐Sep     57.95%     55.51%     ‐2.44%     1,290      83.8%
   8‐Sep     59.99%     56.67%     ‐3.32%     1,300      84.4%
   9‐Sep     62.02%     58.34%     ‐3.68%     1,343      87.2%
  10‐Sep     64.12%     60.55%     ‐3.57%     1,353      87.9%
  11‐Sep     65.99%     62.99%     ‐3.00%     1,466      95.2%
  14‐Sep     70.77%     69.65%     ‐1.12%     1,512      98.2%
  15‐Sep     73.26%     71.72%     ‐1.54%     1,549     100.6%
  16‐Sep     75.48%     74.00%     ‐1.48%     1,575     102.3%
  17‐Sep     77.55%     76.17%     ‐1.38%     1,589     103.2%
  18‐Sep     79.47%     78.26%     ‐1.21%     1,609     104.5%
  21‐Sep     83.56%     83.11%     ‐0.45%     1,630     105.8%
  22‐Sep     85.41%     84.69%     ‐0.72%     1,624     105.5%
  23‐Sep     87.54%     86.22%     ‐1.32%     1,630     105.8%
  24‐Sep     89.48%     87.50%     ‐1.98%     1,600     103.9%
  25‐Sep     91.01%     89.17%     ‐1.84%     1,583     102.8%
  28‐Sep     95.17%     92.42%     ‐2.75%     1,592     103.4%
ACO:       2902       Jackson
Cycle:     Full
Core:           1,600

                                                      # Active
 Report                          Off Goal             as % of
  Date       Goal      Actual       by:     Active      Core
  13‐Aug      2.90%      6.20%      3.30%       529      33.1%
  18‐Aug     13.51%     11.26%     ‐2.25%       666      41.6%
  19‐Aug     15.41%     12.65%     ‐2.76%       702      43.9%
  20‐Aug     17.66%     14.15%     ‐3.51%       748      46.8%
  21‐Aug     20.20%     15.50%     ‐4.70%       783      48.9%
  24‐Aug     26.25%     19.55%     ‐6.70%       824      51.5%
  25‐Aug     29.39%     21.02%     ‐8.37%       845      52.8%
  26‐Aug     31.89%     22.53%     ‐9.36%       887      55.4%
  27‐Aug     35.22%     24.08%    ‐11.14%       895      55.9%
  28‐Aug     37.80%     25.61%    ‐12.19%       935      58.4%
  31‐Aug     43.59%     30.26%    ‐13.33%       979      61.2%
   1‐Sep     45.18%     31.83%    ‐13.35%       991      61.9%
   2‐Sep     48.21%     33.44%    ‐14.77%       943      58.9%
   3‐Sep     50.51%     35.12%    ‐15.39%       978      61.1%
   4‐Sep     52.76%     36.80%    ‐15.96%       982      61.4%
   7‐Sep     57.95%     41.08%    ‐16.87%       922      57.6%
   8‐Sep     59.99%     42.43%    ‐17.56%       942      58.9%
   9‐Sep     62.02%     44.00%    ‐18.02%       942      58.9%
  10‐Sep     64.12%     45.90%    ‐18.22%       925      57.8%
  11‐Sep     65.99%     48.16%    ‐17.83%       882      55.1%
  14‐Sep     70.77%     54.96%    ‐15.81%       806      50.4%
  15‐Sep     73.26%     57.55%    ‐15.71%       842      52.6%
  16‐Sep     75.48%     60.23%    ‐15.25%       882      55.1%
  17‐Sep     77.55%     63.02%    ‐14.53%       902      56.4%
  18‐Sep     79.47%     65.54%    ‐13.93%       936      58.5%
  21‐Sep     83.56%     72.39%    ‐11.17%       959      59.9%
  22‐Sep     85.41%     74.49%    ‐10.92%       966      60.4%
  23‐Sep     87.54%     76.68%    ‐10.86%       950      59.4%
24‐Sep   89.48%   78.51%   ‐10.97%   965   60.3%
25‐Sep   91.01%   80.63%   ‐10.38%   974   60.9%
28‐Sep   95.17%   85.01%   ‐10.16%   895   55.9%
ACO:       2904       Birmingham
Cycle:     Full
Core:           1,600

                                                     # Active
 Report                         Off Goal             as % of
  Date       Goal     Actual       by:     Active      Core
  13‐Aug      2.90%     7.71%      4.81%       647      40.4%
  18‐Aug     13.51%    15.09%      1.58%       804      50.3%
  19‐Aug     15.41%    16.78%      1.37%       813      50.8%
  20‐Aug     17.66%    18.35%      0.69%       852      53.3%
  21‐Aug     20.20%    19.77%     ‐0.43%       866      54.1%
  24‐Aug     26.25%    24.28%     ‐1.97%       870      54.4%
  25‐Aug     29.39%    25.80%     ‐3.59%       881      55.1%
  26‐Aug     31.89%    27.25%     ‐4.64%       913      57.1%
  27‐Aug     35.22%    28.90%     ‐6.32%     1,282      80.1%
  28‐Aug     37.80%    30.66%     ‐7.14%       936      58.5%
  31‐Aug     43.59%    34.84%     ‐8.75%       953      59.6%
   1‐Sep     45.18%    36.26%     ‐8.92%       934      58.4%
   2‐Sep     48.21%    37.87%    ‐10.34%       893      55.8%
   3‐Sep     50.51%    39.56%    ‐10.95%       886      55.4%
   4‐Sep     52.76%    41.21%    ‐11.55%       867      54.2%
   7‐Sep     57.95%    45.38%    ‐12.57%       910      56.9%
   8‐Sep     59.99%    46.54%    ‐13.45%       917      57.3%
   9‐Sep     62.02%    48.12%    ‐13.90%       927      57.9%
  10‐Sep     64.12%    49.94%    ‐14.18%       926      57.9%
  11‐Sep     65.99%    51.72%    ‐14.27%       920      57.5%
  14‐Sep     70.77%    56.45%    ‐14.32%       962      60.1%
  15‐Sep     73.26%    58.15%    ‐15.11%       993      62.1%
  16‐Sep     75.48%    60.12%    ‐15.36%       978      61.1%
  17‐Sep     77.55%    61.75%    ‐15.80%       968      60.5%
  18‐Sep     79.47%    64.05%    ‐15.42%       953      59.6%
  21‐Sep     83.56%    70.00%    ‐13.56%       955      59.7%
  22‐Sep     85.41%    72.07%    ‐13.34%       935      58.4%
  23‐Sep     87.54%    74.16%    ‐13.38%       972      60.8%
24‐Sep   89.48%   76.22%   ‐13.26%   963   60.2%
25‐Sep   91.01%   78.19%   ‐12.82%   966   60.4%
28‐Sep   95.17%   83.22%   ‐11.95%   965   60.3%
ACO:       2905       Huntsville
Cycle:     Full
Core:           1,500

                                                        # Active
 Report                            Off Goal             as % of
  Date       Goal       Actual       by:      Active      Core
   1‐Sep     45.18%      44.45%      ‐0.73%     1,044      69.6%
   2‐Sep     48.21%      46.32%      ‐1.89%     1,055      70.3%
   3‐Sep     50.51%      48.35%      ‐2.16%     1,071      71.4%
   4‐Sep     52.76%      50.30%      ‐2.46%     1,070      71.3%
   7‐Sep     57.95%      54.77%      ‐3.18%     1,117      74.5%
   8‐Sep     59.99%      56.07%      ‐3.92%     1,093      72.9%
   9‐Sep     62.02%      57.83%      ‐4.19%     1,069      71.3%
  10‐Sep     64.12%      59.66%      ‐4.46%     1,060      70.7%
  11‐Sep     65.99%      61.49%      ‐4.50%     1,057      70.5%
  14‐Sep     70.77%      66.37%      ‐4.40%     1,042      69.5%
  15‐Sep     73.26%      68.06%      ‐5.20%     1,012      67.5%
  16‐Sep     75.48%      69.71%      ‐5.77%       964      64.3%
  17‐Sep     77.55%      71.10%      ‐6.45%     1,008      67.2%
  18‐Sep     79.47%      72.81%      ‐6.66%     1,022      68.1%
  21‐Sep     83.56%      77.01%      ‐6.55%     1,004      66.9%
  22‐Sep     85.41%      78.45%      ‐6.96%       991      66.1%
  23‐Sep     87.54%      79.88%      ‐7.66%       989      65.9%
  24‐Sep     89.48%      81.17%      ‐8.31%       984      65.6%
  25‐Sep     91.01%      82.15%      ‐8.86%       968      64.5%
  28‐Sep     95.17%      86.09%      ‐9.08%       954      63.6%
ACO:       2906       Mobile
Cycle:     Full
Core:           1,720

                                                      # Active
 Report                          Off Goal             as % of
  Date       Goal      Actual       by:     Active      Core
  21‐Aug     20.20%     22.63%      2.43%       916      53.3%
  24‐Aug     26.25%     27.66%      1.41%       886      51.5%
  25‐Aug     29.39%     29.22%     ‐0.17%       891      51.8%
  26‐Aug     31.89%     30.86%     ‐1.03%       875      50.9%
  27‐Aug     35.22%     32.60%     ‐2.62%       934      54.3%
  28‐Aug     37.80%     34.42%     ‐3.38%       941      54.7%
  31‐Aug     43.59%     39.32%     ‐4.27%       981      57.0%
   1‐Sep     45.18%     41.13%     ‐4.05%       989      57.5%
   2‐Sep     48.21%     43.09%     ‐5.12%     1,001      58.2%
   3‐Sep     50.51%     45.00%     ‐5.51%       937      54.5%
   4‐Sep     52.76%     46.85%     ‐5.91%       942      54.8%
   7‐Sep     57.95%     51.52%     ‐6.43%       971      56.5%
   8‐Sep     59.99%     52.82%     ‐7.17%       973      56.6%
   9‐Sep     62.02%     54.95%     ‐7.07%       973      56.6%
  10‐Sep     64.12%     57.11%     ‐7.01%       989      57.5%
  11‐Sep     65.99%     59.54%     ‐6.45%       996      57.9%
  14‐Sep     70.77%     65.02%     ‐5.75%       992      57.7%
  15‐Sep     73.26%     66.48%     ‐6.78%       983      57.2%
  16‐Sep     75.48%     67.62%     ‐7.86%       992      57.7%
  17‐Sep     77.55%     68.10%     ‐9.45%       996      57.9%
  18‐Sep     79.47%     69.17%    ‐10.30%     1,001      58.2%
  21‐Sep     83.56%     73.27%    ‐10.29%     1,018      59.2%
  22‐Sep     85.41%     74.69%    ‐10.72%     1,032      60.0%
  23‐Sep     87.54%     76.28%    ‐11.26%     1,031      59.9%
  24‐Sep     89.48%     77.69%    ‐11.79%     1,034      60.1%
  25‐Sep     91.01%     79.04%    ‐11.97%     1,028      59.8%
  28‐Sep     95.17%     83.10%    ‐12.07%       858      49.9%
ACO:       2907       Charleston
Cycle:     Full
Core:           2,180

                                                        # Active
 Report                            Off Goal             as % of
  Date       Goal      Actual        by:      Active      Core
  13‐Aug      2.90%      5.16%        2.26%       499      22.9%
  18‐Aug     13.51%     11.97%       ‐1.54%       911      41.8%
  19‐Aug     15.41%     13.93%       ‐1.48%       991      45.5%
  20‐Aug     17.66%     16.01%       ‐1.65%     1,037      47.6%
  21‐Aug     20.20%     18.09%       ‐2.11%     1,081      49.6%
  24‐Aug     26.25%     23.65%       ‐2.60%     1,160      53.2%
  25‐Aug     29.39%     25.40%       ‐3.99%     1,187      54.4%
  26‐Aug     31.89%     27.55%       ‐4.34%     1,206      55.3%
  27‐Aug     35.22%     29.80%       ‐5.42%     1,226      56.2%
  28‐Aug     37.80%     32.17%       ‐5.63%     1,266      58.1%
  31‐Aug     43.59%     37.73%       ‐5.86%     1,271      58.3%
   1‐Sep     45.18%     39.87%       ‐5.31%     1,241      56.9%
   2‐Sep     48.21%     42.21%       ‐6.00%     1,242      57.0%
   3‐Sep     50.51%     44.43%       ‐6.08%     1,254      57.5%
   4‐Sep     52.76%     46.72%       ‐6.04%     1,268      58.2%
   7‐Sep     57.95%     51.60%       ‐6.35%     1,269      58.2%
   8‐Sep     59.99%     52.89%       ‐7.10%     1,269      58.2%
   9‐Sep     62.02%     54.83%       ‐7.19%     1,270      58.3%
  10‐Sep     64.12%     56.91%       ‐7.21%     1,266      58.1%
  11‐Sep     65.99%     58.85%       ‐7.14%     1,269      58.2%
  14‐Sep     70.77%     63.57%       ‐7.20%     1,293      59.3%
  15‐Sep     73.26%     65.56%       ‐7.70%     1,294      59.4%
  16‐Sep     75.48%     67.49%       ‐7.99%     1,299      59.6%
  17‐Sep     77.55%     69.05%       ‐8.50%     1,303      59.8%
  18‐Sep     79.47%     70.69%       ‐8.78%     1,310      60.1%
  21‐Sep     83.56%     75.19%       ‐8.37%     1,303      59.8%
  22‐Sep     85.41%     76.95%       ‐8.46%     1,280      58.7%
  23‐Sep     87.54%     78.91%       ‐8.63%     1,276      58.5%
24‐Sep   89.48%   80.64%   ‐8.84%   1,291   59.2%
25‐Sep   91.01%   82.58%   ‐8.43%   1,280   58.7%
28‐Sep   95.17%   86.67%   ‐8.50%   1,233   56.6%
ACO:       2908       Columbia
Cycle:     Full
Core:           1,800

                                                      # Active
 Report                          Off Goal             as % of
  Date       Goal      Actual      by:      Active      Core
  17‐Sep     77.55%     72.83%     ‐4.72%     1,005      55.8%
  18‐Sep     79.47%     73.64%     ‐5.83%     1,002      55.7%
  21‐Sep     83.56%     77.45%     ‐6.11%       998      55.4%
  22‐Sep     85.41%     78.99%     ‐6.42%     1,000      55.6%
  23‐Sep     87.54%     80.58%     ‐6.96%       955      53.1%
  24‐Sep     89.48%     82.24%     ‐7.24%       945      52.5%
  25‐Sep     91.01%     83.92%     ‐7.09%       926      51.4%
  28‐Sep     95.17%     87.15%     ‐8.02%       772      42.9%
ACO:       2910       Atlanta
Cycle:     Full
Core:           1,140

                                                      # Active
 Report                          Off Goal             as % of
  Date       Goal      Actual      by:      Active      Core
  21‐Aug     20.20%     22.31%      2.11%       686      60.2%
  24‐Aug     26.25%     26.94%      0.69%       722      63.3%
  25‐Aug     29.39%     28.62%     ‐0.77%       723      63.4%
  26‐Aug     31.89%     30.34%     ‐1.55%       731      64.1%
  27‐Aug     35.22%     32.37%     ‐2.85%       767      67.3%
  28‐Aug     37.80%     34.35%     ‐3.45%       778      68.2%
  31‐Aug     43.59%     39.15%     ‐4.44%       778      68.2%
   1‐Sep     45.18%     40.90%     ‐4.28%       781      68.5%
   2‐Sep     48.21%     43.18%     ‐5.03%       778      68.2%
   3‐Sep     50.51%     45.36%     ‐5.15%       786      68.9%
   4‐Sep     52.76%     47.51%     ‐5.25%       798      70.0%
   7‐Sep     57.95%     52.53%     ‐5.42%       794      69.6%
   8‐Sep     59.99%     53.81%     ‐6.18%       787      69.0%
   9‐Sep     62.02%     55.79%     ‐6.23%       783      68.7%
  10‐Sep     64.12%     57.98%     ‐6.14%       772      67.7%
  11‐Sep     65.99%     60.14%     ‐5.85%       782      68.6%
  14‐Sep     70.77%     65.53%     ‐5.24%       791      69.4%
  15‐Sep     73.26%     67.52%     ‐5.74%       794      69.6%
  16‐Sep     75.48%     69.86%     ‐5.62%       773      67.8%
  17‐Sep     77.55%     71.96%     ‐5.59%       801      70.3%
  18‐Sep     79.47%     74.00%     ‐5.47%       818      71.8%
  21‐Sep     83.56%     78.80%     ‐4.76%       819      71.8%
  22‐Sep     85.41%     80.55%     ‐4.86%       815      71.5%
  23‐Sep     87.54%     82.41%     ‐5.13%       813      71.3%
  24‐Sep     89.48%     84.27%     ‐5.21%       804      70.5%
  25‐Sep     91.01%     86.26%     ‐4.75%       788      69.1%
  28‐Sep     95.17%     90.51%     ‐4.66%       782      68.6%
ACO:       2966       Lauderdale Lakes
Cycle:     Full
Core:           1,040

                                                      # Active
 Report                          Off Goal             as % of
  Date       Goal      Actual      by:      Active      Core
  13‐Aug      2.90%      6.77%      3.87%       336      32.3%
  18‐Aug     13.51%     13.50%     ‐0.01%       580      55.8%
  19‐Aug     15.41%     15.07%     ‐0.34%       628      60.4%
  20‐Aug     17.66%     16.72%     ‐0.94%       674      64.8%
  21‐Aug     20.20%     18.46%     ‐1.74%       682      65.6%
  24‐Aug     26.25%     24.16%     ‐2.09%       744      71.5%
  25‐Aug     29.39%     26.37%     ‐3.02%       747      71.8%
  26‐Aug     31.89%     28.76%     ‐3.13%       767      73.8%
  27‐Aug     35.22%     30.99%     ‐4.23%       793      76.3%
  28‐Aug     37.80%     33.29%     ‐4.51%       789      75.9%
  31‐Aug     43.59%     39.36%     ‐4.23%       846      81.3%
   1‐Sep     45.18%     41.47%     ‐3.71%       851      81.8%
   2‐Sep     48.21%     43.97%     ‐4.24%       865      83.2%
   3‐Sep     50.51%     46.50%     ‐4.01%       889      85.5%
   4‐Sep     52.76%     48.96%     ‐3.80%       905      87.0%
   7‐Sep     57.95%     54.95%     ‐3.00%       945      90.9%
   8‐Sep     59.99%     56.76%     ‐3.23%       951      91.4%
   9‐Sep     62.02%     58.93%     ‐3.09%       966      92.9%
  10‐Sep     64.12%     61.19%     ‐2.93%       978      94.0%
  11‐Sep     65.99%     63.64%     ‐2.35%       988      95.0%
  14‐Sep     70.77%     69.74%     ‐1.03%       973      93.6%
  15‐Sep     73.26%     71.93%     ‐1.33%       975      93.8%
  16‐Sep     75.48%     74.24%     ‐1.24%       978      94.0%
  17‐Sep     77.55%     76.45%     ‐1.10%       995      95.7%
  18‐Sep     79.47%     78.49%     ‐0.98%       997      95.9%
  21‐Sep     83.56%     84.31%      0.75%     1,005      96.6%
  22‐Sep     85.41%     86.24%      0.83%     1,015      97.6%
  23‐Sep     87.54%     88.18%      0.64%     1,017      97.8%
24‐Sep   89.48%   89.94%    0.46%   995   95.7%
25‐Sep   91.01%   91.83%    0.82%   998   96.0%
28‐Sep   95.17%   95.12%   ‐0.05%   964   92.7%
ACO:       2968       Fort Myers
Cycle:     Full
Core:           1,820

                                                        # Active
 Report                            Off Goal             as % of
  Date       Goal      Actual        by:      Active      Core
  13‐Aug      2.90%      6.38%        3.48%       618      34.0%
  18‐Aug     13.51%     13.85%        0.34%       865      47.5%
  19‐Aug     15.41%     15.46%        0.05%       899      49.4%
  20‐Aug     17.66%     17.19%       ‐0.47%       912      50.1%
  21‐Aug     20.20%     19.11%       ‐1.09%       970      53.3%
  24‐Aug     26.25%     24.38%       ‐1.87%     1,009      55.4%
  25‐Aug     29.39%     26.24%       ‐3.15%       998      54.8%
  26‐Aug     31.89%     28.22%       ‐3.67%     1,011      55.5%
  27‐Aug     35.22%     30.24%       ‐4.98%     1,032      56.7%
  28‐Aug     37.80%     32.38%       ‐5.42%     1,037      57.0%
  31‐Aug     43.59%     37.96%       ‐5.63%     1,076      59.1%
   1‐Sep     45.18%     40.16%       ‐5.02%     1,086      59.7%
   2‐Sep     48.21%     42.78%       ‐5.43%     1,113      61.2%
   3‐Sep     50.51%     45.40%       ‐5.11%     1,126      61.9%
   4‐Sep     52.76%     48.19%       ‐4.57%     1,142      62.7%
   7‐Sep     57.95%     54.73%       ‐3.22%     1,188      65.3%
   8‐Sep     59.99%     56.31%       ‐3.68%     1,210      66.5%
   9‐Sep     62.02%     58.89%       ‐3.13%     1,235      67.9%
  10‐Sep     64.12%     61.41%       ‐2.71%     1,239      68.1%
  11‐Sep     65.99%     63.80%       ‐2.19%     1,253      68.8%
  14‐Sep     70.77%     69.35%       ‐1.42%     1,263      69.4%
  15‐Sep     73.26%     71.53%       ‐1.73%     1,276      70.1%
  16‐Sep     75.48%     73.70%       ‐1.78%     1,279      70.3%
  17‐Sep     77.55%     75.92%       ‐1.63%     1,290      70.9%
  18‐Sep     79.47%     77.97%       ‐1.50%     1,289      70.8%
  21‐Sep     83.56%     82.62%       ‐0.94%     1,314      72.2%
  22‐Sep     85.41%     84.56%       ‐0.85%     1,309      71.9%
  23‐Sep     87.54%     86.40%       ‐1.14%     1,285      70.6%
24‐Sep   89.48%   88.21%   ‐1.27%   1,292   71.0%
25‐Sep   91.01%   89.89%   ‐1.12%   1,281   70.4%
28‐Sep   95.17%   93.26%   ‐1.91%   1,241   68.2%
ACO:       2970         Jacksonville
Cycle:     Full
Core:             960

                                                            # Active
 Report                                Off Goal             as % of
  Date       Goal         Actual         by:      Active      Core
  14‐Sep     70.77%        68.61%        ‐2.16%       732      76.3%
  15‐Sep     73.26%        70.33%        ‐2.93%       742      77.3%
  16‐Sep     75.48%        72.22%        ‐3.26%       768      80.0%
  17‐Sep     77.55%        74.18%        ‐3.37%       773      80.5%
  18‐Sep     79.47%        75.95%        ‐3.52%       776      80.8%
  21‐Sep     83.56%        80.40%        ‐3.16%       744      77.5%
  22‐Sep     85.41%        82.04%        ‐3.37%       702      73.1%
  23‐Sep     87.54%        83.71%        ‐3.83%       713      74.3%
  24‐Sep     89.48%        85.25%        ‐4.23%       706      73.5%
  25‐Sep     91.01%        86.97%        ‐4.04%       695      72.4%
  28‐Sep     95.17%        90.49%        ‐4.68%       607      63.2%
ACO:       2971       Jackson
Cycle:     Full
Core:           1,740

                                                      # Active
 Report                          Off Goal             as % of
  Date       Goal      Actual      by:      Active      Core
  13‐Aug      2.90%      6.47%      3.57%       515      29.6%
  18‐Aug     13.51%     13.27%     ‐0.24%       740      42.5%
  19‐Aug     15.41%     14.85%     ‐0.56%       786      45.2%
  20‐Aug     17.66%     17.16%     ‐0.50%       832      47.8%
  21‐Aug     20.20%     19.16%     ‐1.04%       860      49.4%
  24‐Aug     26.25%     24.63%     ‐1.62%       901      51.8%
  25‐Aug     29.39%     26.47%     ‐2.92%       902      51.8%
  26‐Aug     31.89%     28.40%     ‐3.49%       926      53.2%
  27‐Aug     35.22%     30.39%     ‐4.83%       918      52.8%
  28‐Aug     37.80%     32.27%     ‐5.53%       942      54.1%
  31‐Aug     43.59%     37.04%     ‐6.55%     1,024      58.9%
   1‐Sep     45.18%     38.79%     ‐6.39%     1,035      59.5%
   2‐Sep     48.21%     40.84%     ‐7.37%     1,112      63.9%
   3‐Sep     50.51%     42.97%     ‐7.54%     1,107      63.6%
   4‐Sep     52.76%     45.30%     ‐7.46%     1,102      63.3%
   7‐Sep     57.95%     51.63%     ‐6.32%     1,244      71.5%
   8‐Sep     59.99%     53.56%     ‐6.43%     1,243      71.4%
   9‐Sep     62.02%     56.02%     ‐6.00%     1,236      71.0%
  10‐Sep     64.12%     58.44%     ‐5.68%     1,240      71.3%
  11‐Sep     65.99%     60.76%     ‐5.23%     1,237      71.1%
  14‐Sep     70.77%     66.51%     ‐4.26%     1,245      71.6%
  15‐Sep     73.26%     68.43%     ‐4.83%     1,188      68.3%
  16‐Sep     75.48%     70.60%     ‐4.88%     1,175      67.5%
  17‐Sep     77.55%     72.66%     ‐4.89%     1,167      67.1%
  18‐Sep     79.47%     74.62%     ‐4.85%     1,086      62.4%
  21‐Sep     83.56%     78.83%     ‐4.73%     1,056      60.7%
  22‐Sep     85.41%     80.43%     ‐4.98%     1,023      58.8%
  23‐Sep     87.54%     81.93%     ‐5.61%     1,024      58.9%
24‐Sep   89.48%   83.32%   ‐6.16%   1,025   58.9%
25‐Sep   91.01%   84.90%   ‐6.11%   1,013   58.2%
28‐Sep   95.17%   88.09%   ‐7.08%     959   55.1%
ACO:       2974       Ocala
Cycle:     Full
Core:           1,320

                                                      # Active
 Report                          Off Goal             as % of
  Date       Goal      Actual      by:      Active      Core
  21‐Sep     83.56%     82.81%     ‐0.75%       863      65.4%
  22‐Sep     85.41%     84.59%     ‐0.82%       853      64.6%
  23‐Sep     87.54%     86.38%     ‐1.16%       846      64.1%
  24‐Sep     89.48%     87.93%     ‐1.55%       819      62.0%
  25‐Sep     91.01%     87.62%     ‐3.39%       706      53.5%
  28‐Sep     95.17%     91.71%     ‐3.46%       680      51.5%
ACO:       2976       Pensacola
Cycle:     Full
Core:           1,760

                                                       # Active
 Report                           Off Goal             as % of
  Date       Goal      Actual        by:     Active      Core
  13‐Aug      2.90%      5.44%       2.54%       314      17.8%
  18‐Aug     13.51%     10.44%      ‐3.07%       555      31.5%
  19‐Aug     15.41%     11.90%      ‐3.51%       627      35.6%
  20‐Aug     17.66%     13.44%      ‐4.22%       688      39.1%
  21‐Aug     20.20%     14.95%      ‐5.25%       721      41.0%
  24‐Aug     26.25%     20.37%      ‐5.88%       867      49.3%
  25‐Aug     29.39%     21.94%      ‐7.45%       877      49.8%
  26‐Aug     31.89%     24.22%      ‐7.67%       902      51.3%
  27‐Aug     35.22%     26.57%      ‐8.65%       927      52.7%
  28‐Aug     37.80%     28.93%      ‐8.87%       950      54.0%
  31‐Aug     43.59%     34.87%      ‐8.72%       968      55.0%
   1‐Sep     45.18%     37.12%      ‐8.06%       977      55.5%
   2‐Sep     48.21%     39.66%      ‐8.55%       966      54.9%
   3‐Sep     50.51%     42.16%      ‐8.35%       967      54.9%
   4‐Sep     52.76%     44.66%      ‐8.10%     1,024      58.2%
   7‐Sep     57.95%     50.59%      ‐7.36%     1,052      59.8%
   8‐Sep     59.99%     52.19%      ‐7.80%     1,066      60.6%
   9‐Sep     62.02%     54.13%      ‐7.89%     1,115      63.4%
  10‐Sep     64.12%     56.44%      ‐7.68%     1,131      64.3%
  11‐Sep     65.99%     58.74%      ‐7.25%     1,115      63.4%
  14‐Sep     70.77%     64.19%      ‐6.58%     1,198      68.1%
  15‐Sep     73.26%     65.78%      ‐7.48%     1,189      67.6%
  16‐Sep     75.48%     66.76%      ‐8.72%     1,192      67.7%
  17‐Sep     77.55%     67.33%     ‐10.22%     1,192      67.7%
  18‐Sep     79.47%     68.62%     ‐10.85%     1,193      67.8%
  21‐Sep     83.56%     73.23%     ‐10.33%     1,240      70.5%
  22‐Sep     85.41%     75.16%     ‐10.25%     1,235      70.2%
  23‐Sep     87.54%     77.15%     ‐10.39%     1,230      69.9%
24‐Sep   89.48%   78.88%   ‐10.60%   1,228   69.8%
25‐Sep   91.01%   80.49%   ‐10.52%   1,215   69.0%
28‐Sep   95.17%   84.46%   ‐10.71%   1,225   69.6%
ACO:       2977       Seminole County
Cycle:     Full
Core:           1,200

                                                      # Active
 Report                          Off Goal             as % of
  Date       Goal      Actual      by:      Active      Core
  27‐Aug     35.22%     35.16%     ‐0.06%       695      57.9%
  28‐Aug     37.80%     36.99%     ‐0.81%       680      56.7%
  31‐Aug     43.59%     42.11%     ‐1.48%       689      57.4%
   1‐Sep     45.18%     43.89%     ‐1.29%       682      56.8%
   2‐Sep     48.21%     45.92%     ‐2.29%       687      57.3%
   3‐Sep     50.51%     47.93%     ‐2.58%       691      57.6%
   4‐Sep     52.76%     50.15%     ‐2.61%       698      58.2%
   7‐Sep     57.95%     55.37%     ‐2.58%       684      57.0%
   8‐Sep     59.99%     56.97%     ‐3.02%       684      57.0%
   9‐Sep     62.02%     58.81%     ‐3.21%       705      58.8%
  10‐Sep     64.12%     60.69%     ‐3.43%       720      60.0%
  11‐Sep     65.99%     63.01%     ‐2.98%       730      60.8%
  14‐Sep     70.77%     68.29%     ‐2.48%       772      64.3%
  15‐Sep     73.26%     70.13%     ‐3.13%       787      65.6%
  16‐Sep     75.48%     72.11%     ‐3.37%       793      66.1%
  17‐Sep     77.55%     73.94%     ‐3.61%       792      66.0%
  18‐Sep     79.47%     75.81%     ‐3.66%       748      62.3%
  21‐Sep     83.56%     79.90%     ‐3.66%       730      60.8%
  22‐Sep     85.41%     81.40%     ‐4.01%       712      59.3%
  23‐Sep     87.54%     82.91%     ‐4.63%       711      59.3%
  24‐Sep     89.48%     84.29%     ‐5.19%       716      59.7%
  25‐Sep     91.01%     85.57%     ‐5.44%       718      59.8%
  28‐Sep     95.17%     88.96%     ‐6.21%       720      60.0%
ACO:       2979       Tampa
Cycle:     Full
Core:           1,300

                                                     # Active
 Report                         Off Goal             as % of
  Date       Goal     Actual      by:      Active      Core
  27‐Aug     35.22%    35.05%     ‐0.17%       809      62.2%
  28‐Aug     37.80%    37.33%     ‐0.47%       835      64.2%
  31‐Aug     43.59%    42.01%     ‐1.58%       812      62.5%
   1‐Sep     45.18%    43.68%     ‐1.50%       800      61.5%
   2‐Sep     48.21%    45.79%     ‐2.42%       816      62.8%
   3‐Sep     50.51%    47.85%     ‐2.66%       812      62.5%
   4‐Sep     52.76%    49.99%     ‐2.77%       822      63.2%
   7‐Sep     57.95%    54.80%     ‐3.15%       832      64.0%
   8‐Sep     59.99%    56.04%     ‐3.95%       825      63.5%
   9‐Sep     62.02%    57.90%     ‐4.12%       826      63.5%
  10‐Sep     64.12%    59.83%     ‐4.29%       849      65.3%
  11‐Sep     65.99%    61.91%     ‐4.08%       860      66.2%
  14‐Sep     70.77%    66.84%     ‐3.93%       871      67.0%
  15‐Sep     73.26%    68.66%     ‐4.60%       869      66.8%
  16‐Sep     75.48%    70.67%     ‐4.81%       858      66.0%
  17‐Sep     77.55%    72.49%     ‐5.06%       864      66.5%
  18‐Sep     79.47%    74.26%     ‐5.21%       866      66.6%
  21‐Sep     83.56%    78.81%     ‐4.75%       778      59.8%
  22‐Sep     85.41%    80.47%     ‐4.94%       757      58.2%
  23‐Sep     87.54%    82.10%     ‐5.44%       731      56.2%
  24‐Sep     89.48%    83.66%     ‐5.82%       688      52.9%
  25‐Sep     91.01%    85.17%     ‐5.84%       661      50.8%
  28‐Sep     95.17%    88.27%     ‐6.90%       630      48.5%
ACO:       2980       West Palm Beach
Cycle:     Full
Core:           1,400

                                                     # Active
 Report                         Off Goal             as % of
  Date       Goal     Actual      by:      Active      Core
  13‐Aug      2.90%     5.91%      3.01%       263      18.8%
  18‐Aug     13.51%    11.51%     ‐2.00%       502      35.9%
  19‐Aug     15.41%    12.87%     ‐2.54%       557      39.8%
  20‐Aug     17.66%    14.33%     ‐3.33%       574      41.0%
  21‐Aug     20.20%    15.99%     ‐4.21%       639      45.6%
  24‐Aug     26.25%    20.73%     ‐5.52%       806      57.6%
  25‐Aug     29.39%    22.70%     ‐6.69%       834      59.6%
  26‐Aug     31.89%    24.92%     ‐6.97%       920      65.7%
  27‐Aug     35.22%    27.37%     ‐7.85%       977      69.8%
  28‐Aug     37.80%    29.99%     ‐7.81%     1,039      74.2%
  31‐Aug     43.59%    37.32%     ‐6.27%     1,103      78.8%
   1‐Sep     45.18%    40.03%     ‐5.15%     1,113      79.5%
   2‐Sep     48.21%    42.88%     ‐5.33%     1,113      79.5%
   3‐Sep     50.51%    45.77%     ‐4.74%     1,099      78.5%
   4‐Sep     52.76%    48.49%     ‐4.27%     1,082      77.3%
   7‐Sep     57.95%    54.53%     ‐3.42%     1,113      79.5%
   8‐Sep     59.99%    56.11%     ‐3.88%     1,097      78.4%
   9‐Sep     62.02%    58.17%     ‐3.85%     1,115      79.6%
  10‐Sep     64.12%    60.31%     ‐3.81%     1,122      80.1%
  11‐Sep     65.99%    62.40%     ‐3.59%     1,122      80.1%
  14‐Sep     70.77%    68.14%     ‐2.63%     1,157      82.6%
  15‐Sep     73.26%    70.26%     ‐3.00%     1,152      82.3%
  16‐Sep     75.48%    72.38%     ‐3.10%     1,171      83.6%
  17‐Sep     77.55%    74.43%     ‐3.12%     1,116      79.7%
  18‐Sep     79.47%    76.37%     ‐3.10%     1,173      83.8%
  21‐Sep     83.56%    81.04%     ‐2.52%     1,172      83.7%
  22‐Sep     85.41%    82.60%     ‐2.81%     1,171      83.6%
  23‐Sep     87.54%    84.19%     ‐3.35%     1,122      80.1%
24‐Sep   89.48%   85.82%   ‐3.66%   1,142   81.6%
25‐Sep   91.01%   87.69%   ‐3.32%   1,108   79.1%
28‐Sep   95.17%   91.68%   ‐3.49%   1,140   81.4%
ACO:       2981       Columbus
Cycle:     Full
Core:           1,900

                                                      # Active
 Report                          Off Goal             as % of
  Date       Goal     Actual        by:     Active      Core
  13‐Aug      2.90%     4.02%       1.12%       148       7.8%
  18‐Aug     13.51%     6.61%      ‐6.90%       410      21.6%
  19‐Aug     15.41%     7.54%      ‐7.87%       435      22.9%
  20‐Aug     17.66%     8.59%      ‐9.07%       552      29.1%
  21‐Aug     20.20%     9.66%     ‐10.54%       668      35.2%
  24‐Aug     26.25%    13.70%     ‐12.55%       784      41.3%
  25‐Aug     29.39%    15.12%     ‐14.27%       809      42.6%
  26‐Aug     31.89%    16.66%     ‐15.23%       798      42.0%
  27‐Aug     35.22%    18.23%     ‐16.99%       787      41.4%
  28‐Aug     37.80%    19.74%     ‐18.06%       802      42.2%
  31‐Aug     43.59%    23.60%     ‐19.99%       780      41.1%
   1‐Sep     45.18%    25.00%     ‐20.18%       796      41.9%
   2‐Sep     48.21%    26.47%     ‐21.74%       813      42.8%
   3‐Sep     50.51%    28.04%     ‐22.47%       840      44.2%
   4‐Sep     52.76%    29.60%     ‐23.16%       845      44.5%
   7‐Sep     57.95%    33.62%     ‐24.33%       871      45.8%
   8‐Sep     59.99%    35.18%     ‐24.81%       886      46.6%
   9‐Sep     62.02%    37.09%     ‐24.93%       870      45.8%
  10‐Sep     64.12%    39.21%     ‐24.91%       944      49.7%
  11‐Sep     65.99%    41.50%     ‐24.49%       983      51.7%
  14‐Sep     70.77%    49.15%     ‐21.62%     1,053      55.4%
  15‐Sep     73.26%    51.90%     ‐21.36%     1,071      56.4%
  16‐Sep     75.48%    54.53%     ‐20.95%     1,146      60.3%
  17‐Sep     77.55%    56.26%     ‐21.29%     1,144      60.2%
  18‐Sep     79.47%    58.54%     ‐20.93%     1,138      59.9%
  21‐Sep     83.56%    65.73%     ‐17.83%     1,147      60.4%
  22‐Sep     85.41%    68.17%     ‐17.24%     1,122      59.1%
  23‐Sep     87.54%    70.41%     ‐17.13%     1,126      59.3%
24‐Sep   89.48%   72.75%   ‐16.73%   1,100   57.9%
25‐Sep   91.01%   74.84%   ‐16.17%   1,092   57.5%
28‐Sep   95.17%   80.00%   ‐15.17%   1,110   58.4%
ACO:       2982         Dekalb County
Cycle:     Full
Core:             960

                                                        # Active
 Report                            Off Goal             as % of
  Date       Goal        Actual      by:      Active      Core
  21‐Aug     20.20%       21.85%      1.65%       699      72.8%
  24‐Aug     26.25%       26.77%      0.52%       747      77.8%
  25‐Aug     29.39%       28.66%     ‐0.73%       770      80.2%
  26‐Aug     31.89%       30.38%     ‐1.51%       791      82.4%
  27‐Aug     35.22%       32.39%     ‐2.83%       793      82.6%
  28‐Aug     37.80%       34.54%     ‐3.26%       804      83.8%
  31‐Aug     43.59%       38.99%     ‐4.60%       838      87.3%
   1‐Sep     45.18%       40.84%     ‐4.34%       844      87.9%
   2‐Sep     48.21%       43.04%     ‐5.17%       850      88.5%
   3‐Sep     50.51%       45.37%     ‐5.14%       857      89.3%
   4‐Sep     52.76%       47.93%     ‐4.83%       849      88.4%
   7‐Sep     57.95%       53.57%     ‐4.38%       861      89.7%
   8‐Sep     59.99%       56.19%     ‐3.80%       862      89.8%
   9‐Sep     62.02%       58.29%     ‐3.73%       864      90.0%
  10‐Sep     64.12%       60.71%     ‐3.41%       869      90.5%
  11‐Sep     65.99%       63.09%     ‐2.90%       869      90.5%
  14‐Sep     70.77%       68.50%     ‐2.27%       868      90.4%
  15‐Sep     73.26%       70.51%     ‐2.75%       881      91.8%
  16‐Sep     75.48%       72.92%     ‐2.56%       882      91.9%
  17‐Sep     77.55%       74.68%     ‐2.87%       876      91.3%
  18‐Sep     79.47%       76.60%     ‐2.87%       874      91.0%
  21‐Sep     83.56%       82.66%     ‐0.90%       847      88.2%
  22‐Sep     85.41%       84.70%     ‐0.71%       850      88.5%
  23‐Sep     87.54%       86.83%     ‐0.71%       835      87.0%
  24‐Sep     89.48%       88.82%     ‐0.66%       835      87.0%
  25‐Sep     91.01%       90.57%     ‐0.44%       796      82.9%
  28‐Sep     95.17%       94.85%     ‐0.32%       735      76.6%
ACO:       2983         Douglasville
Cycle:     Full
Core:             920

                                                            # Active
 Report                                Off Goal             as % of
  Date       Goal        Actual          by:      Active      Core
  27‐Aug     35.22%       34.44%         ‐0.78%       658      71.5%
  28‐Aug     37.80%       36.64%         ‐1.16%       668      72.6%
  31‐Aug     43.59%       41.98%         ‐1.61%       685      74.5%
   1‐Sep     45.18%       43.85%         ‐1.33%       692      75.2%
   2‐Sep     48.21%       45.81%         ‐2.40%       696      75.7%
   3‐Sep     50.51%       47.72%         ‐2.79%       695      75.5%
   4‐Sep     52.76%       49.86%         ‐2.90%       705      76.6%
   7‐Sep     57.95%       54.30%         ‐3.65%       702      76.3%
   8‐Sep     59.99%       55.46%         ‐4.53%       715      77.7%
   9‐Sep     62.02%       57.08%         ‐4.94%       708      77.0%
  10‐Sep     64.12%       59.05%         ‐5.07%       718      78.0%
  11‐Sep     65.99%       60.81%         ‐5.18%       718      78.0%
  14‐Sep     70.77%       65.64%         ‐5.13%       694      75.4%
  15‐Sep     73.26%       67.08%         ‐6.18%       696      75.7%
  16‐Sep     75.48%       68.80%         ‐6.68%       690      75.0%
  17‐Sep     77.55%       69.92%         ‐7.63%       690      75.0%
  18‐Sep     79.47%       71.16%         ‐8.31%       691      75.1%
  21‐Sep     83.56%       75.82%         ‐7.74%       667      72.5%
  22‐Sep     85.41%       77.83%         ‐7.58%       651      70.8%
  23‐Sep     87.54%       80.00%         ‐7.54%       661      71.8%
  24‐Sep     89.48%       82.19%         ‐7.29%       655      71.2%
  25‐Sep     91.01%       83.76%         ‐7.25%       642      69.8%
  28‐Sep     95.17%       87.73%         ‐7.44%       633      68.8%
ACO:       2985         Gwinnett Cnty
Cycle:     Full
Core:             940

                                                        # Active
 Report                            Off Goal             as % of
  Date       Goal        Actual       by:     Active      Core
  13‐Aug      2.90%        8.64%      5.74%       371      39.5%
  18‐Aug     13.51%       15.42%      1.91%       588      62.6%
  19‐Aug     15.41%       17.19%      1.78%       592      63.0%
  20‐Aug     17.66%       18.88%      1.22%       585      62.2%
  21‐Aug     20.20%       20.40%      0.20%       593      63.1%
  24‐Aug     26.25%       24.59%     ‐1.66%       623      66.3%
  25‐Aug     29.39%       26.09%     ‐3.30%       629      66.9%
  26‐Aug     31.89%       27.63%     ‐4.26%       632      67.2%
  27‐Aug     35.22%       29.23%     ‐5.99%       646      68.7%
  28‐Aug     37.80%       30.99%     ‐6.81%       668      71.1%
  31‐Aug     43.59%       35.54%     ‐8.05%       697      74.1%
   1‐Sep     45.18%       37.28%     ‐7.90%       701      74.6%
   2‐Sep     48.21%       39.35%     ‐8.86%       710      75.5%
   3‐Sep     50.51%       41.29%     ‐9.22%       719      76.5%
   4‐Sep     52.76%       43.38%     ‐9.38%       726      77.2%
   7‐Sep     57.95%       48.00%     ‐9.95%       731      77.8%
   8‐Sep     59.99%       49.31%    ‐10.68%       741      78.8%
   9‐Sep     62.02%       51.06%    ‐10.96%       738      78.5%
  10‐Sep     64.12%       53.06%    ‐11.06%       735      78.2%
  11‐Sep     65.99%       55.16%    ‐10.83%       739      78.6%
  14‐Sep     70.77%       60.11%    ‐10.66%       752      80.0%
  15‐Sep     73.26%       62.05%    ‐11.21%       786      83.6%
  16‐Sep     75.48%       64.04%    ‐11.44%       794      84.5%
  17‐Sep     77.55%       65.75%    ‐11.80%       788      83.8%
  18‐Sep     79.47%       67.51%    ‐11.96%       789      83.9%
  21‐Sep     83.56%       73.45%    ‐10.11%       794      84.5%
  22‐Sep     85.41%       75.40%    ‐10.01%       777      82.7%
  23‐Sep     87.54%       77.31%    ‐10.23%       777      82.7%
24‐Sep   89.48%   79.24%   ‐10.24%   768   81.7%
25‐Sep   91.01%   80.98%   ‐10.03%   762   81.1%
28‐Sep   95.17%   85.01%   ‐10.16%   725   77.1%
ACO:       2986       Macon
Cycle:     Full
Core:           1,200

                                                     # Active
 Report                         Off Goal             as % of
  Date       Goal     Actual       by:     Active      Core
  13‐Aug      2.90%     5.62%      2.72%       296      24.7%
  18‐Aug     13.51%    10.45%     ‐3.06%       402      33.5%
  19‐Aug     15.41%    11.70%     ‐3.71%       428      35.7%
  20‐Aug     17.66%    12.92%     ‐4.74%       464      38.7%
  21‐Aug     20.20%    13.99%     ‐6.21%       505      42.1%
  24‐Aug     26.25%    17.92%     ‐8.33%       572      47.7%
  25‐Aug     29.39%    19.25%    ‐10.14%       600      50.0%
  26‐Aug     31.89%    20.82%    ‐11.07%       621      51.8%
  27‐Aug     35.22%    22.46%    ‐12.76%       626      52.2%
  28‐Aug     37.80%    24.15%    ‐13.65%       638      53.2%
  31‐Aug     43.59%    28.17%    ‐15.42%       646      53.8%
   1‐Sep     45.18%    29.67%    ‐15.51%       642      53.5%
   2‐Sep     48.21%    31.54%    ‐16.67%       646      53.8%
   3‐Sep     50.51%    33.31%    ‐17.20%       645      53.8%
   4‐Sep     52.76%    35.00%    ‐17.76%       653      54.4%
   7‐Sep     57.95%    39.67%    ‐18.28%       742      61.8%
   8‐Sep     59.99%    41.63%    ‐18.36%       746      62.2%
   9‐Sep     62.02%    43.95%    ‐18.07%       786      65.5%
  10‐Sep     64.12%    46.72%    ‐17.40%       819      68.3%
  11‐Sep     65.99%    49.69%    ‐16.30%       927      77.3%
  14‐Sep     70.77%    59.40%    ‐11.37%     1,044      87.0%
  15‐Sep     73.26%    62.96%    ‐10.30%     1,064      88.7%
  16‐Sep     75.48%    66.22%     ‐9.26%     1,090      90.8%
  17‐Sep     77.55%    68.72%     ‐8.83%     1,046      87.2%
  18‐Sep     79.47%    71.49%     ‐7.98%     1,030      85.8%
  21‐Sep     83.56%    79.86%     ‐3.70%     1,034      86.2%
  22‐Sep     85.41%    82.18%     ‐3.23%       982      81.8%
  23‐Sep     87.54%    84.34%     ‐3.20%       960      80.0%
24‐Sep   89.48%   86.31%   ‐3.17%   880   73.3%
25‐Sep   91.01%   88.03%   ‐2.98%   873   72.8%
28‐Sep   95.17%   92.68%   ‐2.49%   828   69.0%
ACO:       2988       Baton Rouge
Cycle:     Full
Core:           1,240

                                                      # Active
 Report                          Off Goal             as % of
  Date       Goal      Actual      by:      Active      Core
  21‐Aug     20.20%     23.15%      2.95%       753      60.7%
  24‐Aug     26.25%     27.60%      1.35%       807      65.1%
  25‐Aug     29.39%     29.07%     ‐0.32%       784      63.2%
  26‐Aug     31.89%     30.56%     ‐1.33%       796      64.2%
  27‐Aug     35.22%     31.92%     ‐3.30%       811      65.4%
  28‐Aug     37.80%     33.01%     ‐4.79%       831      67.0%
  31‐Aug     43.59%     38.17%     ‐5.42%       878      70.8%
   1‐Sep     45.18%     40.16%     ‐5.02%       895      72.2%
   2‐Sep     48.21%     42.27%     ‐5.94%       923      74.4%
   3‐Sep     50.51%     44.31%     ‐6.20%       907      73.1%
   4‐Sep     52.76%     46.36%     ‐6.40%       875      70.6%
   7‐Sep     57.95%     51.91%     ‐6.04%       897      72.3%
   8‐Sep     59.99%     53.61%     ‐6.38%       899      72.5%
   9‐Sep     62.02%     55.47%     ‐6.55%       895      72.2%
  10‐Sep     64.12%     57.68%     ‐6.44%       900      72.6%
  11‐Sep     65.99%     59.77%     ‐6.22%       899      72.5%
  14‐Sep     70.77%     65.49%     ‐5.28%       915      73.8%
  15‐Sep     73.26%     67.52%     ‐5.74%       916      73.9%
  16‐Sep     75.48%     69.51%     ‐5.97%       919      74.1%
  17‐Sep     77.55%     71.76%     ‐5.79%       927      74.8%
  18‐Sep     79.47%     73.91%     ‐5.56%       907      73.1%
  21‐Sep     83.56%     79.28%     ‐4.28%       932      75.2%
  22‐Sep     85.41%     81.14%     ‐4.27%       951      76.7%
  23‐Sep     87.54%     83.13%     ‐4.41%       962      77.6%
  24‐Sep     89.48%     84.58%     ‐4.90%       950      76.6%
  25‐Sep     91.01%     86.15%     ‐4.86%       964      77.7%
  28‐Sep     95.17%     90.56%     ‐4.61%       940      75.8%
ACO:       2991       Shreveport
Cycle:     Full
Core:           1,560

                                                        # Active
 Report                            Off Goal             as % of
  Date       Goal      Actual         by:     Active      Core
  13‐Aug      2.90%      6.51%        3.61%       594      38.1%
  18‐Aug     13.51%     14.09%        0.58%       775      49.7%
  19‐Aug     15.41%     15.96%        0.55%       805      51.6%
  20‐Aug     17.66%     17.80%        0.14%       839      53.8%
  21‐Aug     20.20%     19.62%       ‐0.58%       856      54.9%
  24‐Aug     26.25%     24.48%       ‐1.77%       908      58.2%
  25‐Aug     29.39%     26.01%       ‐3.38%       903      57.9%
  26‐Aug     31.89%     27.34%       ‐4.55%       925      59.3%
  27‐Aug     35.22%     27.93%       ‐7.29%       935      59.9%
  28‐Aug     37.80%     28.19%       ‐9.61%       939      60.2%
  31‐Aug     43.59%     30.24%      ‐13.35%       955      61.2%
   1‐Sep     45.18%     31.16%      ‐14.02%       954      61.2%
   2‐Sep     48.21%     32.32%      ‐15.89%       964      61.8%
   3‐Sep     50.51%     33.60%      ‐16.91%       967      62.0%
   4‐Sep     52.76%     34.81%      ‐17.95%       963      61.7%
   7‐Sep     57.95%     38.00%      ‐19.95%       970      62.2%
   8‐Sep     59.99%     39.07%      ‐20.92%       960      61.5%
   9‐Sep     62.02%     40.40%      ‐21.62%     1,005      64.4%
  10‐Sep     64.12%     41.72%      ‐22.40%     1,007      64.6%
  11‐Sep     65.99%     43.15%      ‐22.84%       943      60.4%
  14‐Sep     70.77%     47.18%      ‐23.59%     1,056      67.7%
  15‐Sep     73.26%     48.63%      ‐24.63%     1,066      68.3%
  16‐Sep     75.48%     50.29%      ‐25.19%     1,063      68.1%
  17‐Sep     77.55%     51.92%      ‐25.63%     1,059      67.9%
  18‐Sep     79.47%     53.58%      ‐25.89%     1,096      70.3%
  21‐Sep     83.56%     59.89%      ‐23.67%     1,217      78.0%
  22‐Sep     85.41%     61.73%      ‐23.68%     1,213      77.8%
  23‐Sep     87.54%     63.89%      ‐23.65%     1,218      78.1%
24‐Sep   89.48%   65.77%   ‐23.71%   1,214   77.8%
25‐Sep   91.01%   67.91%   ‐23.10%   1,210   77.6%
28‐Sep   95.17%   72.73%   ‐22.44%   1,122   71.9%
ACO:       2994       Durham
Cycle:     Full
Core:           1,200

                                                     # Active
 Report                         Off Goal             as % of
  Date       Goal     Actual      by:      Active      Core
  13‐Aug      2.90%     6.55%      3.65%       300      25.0%
  18‐Aug     13.51%    13.17%     ‐0.34%       466      38.8%
  19‐Aug     15.41%    14.95%     ‐0.46%       513      42.8%
  20‐Aug     17.66%    16.65%     ‐1.01%       543      45.3%
  21‐Aug     20.20%    18.23%     ‐1.97%       592      49.3%
  24‐Aug     26.25%    23.34%     ‐2.91%       675      56.3%
  25‐Aug     29.39%    25.32%     ‐4.07%       728      60.7%
  26‐Aug     31.89%    27.49%     ‐4.40%       748      62.3%
  27‐Aug     35.22%    29.62%     ‐5.60%       751      62.6%
  28‐Aug     37.80%    31.74%     ‐6.06%       755      62.9%
  31‐Aug     43.59%    37.45%     ‐6.14%       783      65.3%
   1‐Sep     45.18%    39.39%     ‐5.79%       807      67.3%
   2‐Sep     48.21%    42.02%     ‐6.19%       807      67.3%
   3‐Sep     50.51%    44.42%     ‐6.09%       801      66.8%
   4‐Sep     52.76%    46.68%     ‐6.08%       823      68.6%
   7‐Sep     57.95%    51.76%     ‐6.19%       828      69.0%
   8‐Sep     59.99%    53.16%     ‐6.83%       835      69.6%
   9‐Sep     62.02%    54.90%     ‐7.12%       860      71.7%
  10‐Sep     64.12%    56.95%     ‐7.17%       870      72.5%
  11‐Sep     65.99%    59.29%     ‐6.70%       883      73.6%
  14‐Sep     70.77%    64.57%     ‐6.20%       896      74.7%
  15‐Sep     73.26%    66.47%     ‐6.79%       916      76.3%
  16‐Sep     75.48%    68.35%     ‐7.13%       916      76.3%
  17‐Sep     77.55%    70.32%     ‐7.23%       905      75.4%
  18‐Sep     79.47%    71.54%     ‐7.93%       882      73.5%
  21‐Sep     83.56%    75.49%     ‐8.07%       881      73.4%
  22‐Sep     85.41%    77.12%     ‐8.29%       890      74.2%
  23‐Sep     87.54%    78.78%     ‐8.76%       868      72.3%
24‐Sep   89.48%   80.36%   ‐9.12%   875   72.9%
25‐Sep   91.01%   82.10%   ‐8.91%   890   74.2%
28‐Sep   95.17%   86.23%   ‐8.94%   890   74.2%
ACO:       2995       Fayetteville
Cycle:     Full
Core:           1,780

                                                          # Active
 Report                              Off Goal             as % of
  Date       Goal       Actual         by:      Active      Core
  18‐Sep     79.47%      77.08%        ‐2.39%     1,050      59.0%
  21‐Sep     83.56%      81.53%        ‐2.03%     1,025      57.6%
  22‐Sep     85.41%      83.25%        ‐2.16%     1,027      57.7%
  23‐Sep     87.54%      84.96%        ‐2.58%       970      54.5%
  24‐Sep     89.48%      86.67%        ‐2.81%       972      54.6%
  25‐Sep     91.01%      88.37%        ‐2.64%       930      52.2%
  28‐Sep     95.17%      91.59%        ‐3.58%       879      49.4%
ACO:       2996       Greenville, NC
Cycle:     Full
Core:           1,820

                                                      # Active
 Report                          Off Goal             as % of
  Date       Goal      Actual      by:      Active      Core
  13‐Aug      2.90%      5.61%      2.71%       547      30.1%
  18‐Aug     13.51%     12.08%     ‐1.43%       878      48.2%
  19‐Aug     15.41%     14.16%     ‐1.25%       931      51.2%
  20‐Aug     17.66%     15.87%     ‐1.79%       982      54.0%
  21‐Aug     20.20%     17.67%     ‐2.53%     1,008      55.4%
  24‐Aug     26.25%     22.66%     ‐3.59%     1,000      54.9%
  25‐Aug     29.39%     24.47%     ‐4.92%     1,048      57.6%
  26‐Aug     31.89%     26.76%     ‐5.13%     1,088      59.8%
  27‐Aug     35.22%     29.11%     ‐6.11%     1,118      61.4%
  28‐Aug     37.80%     31.52%     ‐6.28%     1,130      62.1%
  31‐Aug     43.59%     37.28%     ‐6.31%     1,196      65.7%
   1‐Sep     45.18%     39.53%     ‐5.65%     1,231      67.6%
   2‐Sep     48.21%     42.24%     ‐5.97%     1,229      67.5%
   3‐Sep     50.51%     44.82%     ‐5.69%     1,216      66.8%
   4‐Sep     52.76%     47.20%     ‐5.56%     1,219      67.0%
   7‐Sep     57.95%     52.62%     ‐5.33%     1,218      66.9%
   8‐Sep     59.99%     54.14%     ‐5.85%     1,217      66.9%
   9‐Sep     62.02%     55.84%     ‐6.18%     1,235      67.9%
  10‐Sep     64.12%     57.83%     ‐6.29%     1,236      67.9%
  11‐Sep     65.99%     60.40%     ‐5.59%     1,244      68.4%
  14‐Sep     70.77%     65.59%     ‐5.18%     1,226      67.4%
  15‐Sep     73.26%     67.38%     ‐5.88%     1,222      67.1%
  16‐Sep     75.48%     69.46%     ‐6.02%     1,210      66.5%
  17‐Sep     77.55%     71.32%     ‐6.23%     1,198      65.8%
  18‐Sep     79.47%     72.60%     ‐6.87%     1,201      66.0%
  21‐Sep     83.56%     77.08%     ‐6.48%     1,171      64.3%
  22‐Sep     85.41%     79.02%     ‐6.39%     1,143      62.8%
  23‐Sep     87.54%     81.03%     ‐6.51%     1,162      63.8%
24‐Sep   89.48%   82.95%   ‐6.53%   1,153   63.4%
25‐Sep   91.01%   85.03%   ‐5.98%   1,183   65.0%
28‐Sep   95.17%   89.50%   ‐5.67%   1,084   59.6%
ACO:       2998       Winston‐Salem
Cycle:     Full
Core:           1,580

                                                     # Active
 Report                         Off Goal             as % of
  Date       Goal     Actual      by:      Active      Core
  21‐Aug     20.20%    21.26%      1.06%       786      49.7%
  24‐Aug     26.25%    26.68%      0.43%       854      54.1%
  25‐Aug     29.39%    28.63%     ‐0.76%       860      54.4%
  26‐Aug     31.89%    30.66%     ‐1.23%       885      56.0%
  27‐Aug     35.22%    32.68%     ‐2.54%       893      56.5%
  28‐Aug     37.80%    34.81%     ‐2.99%       897      56.8%
  31‐Aug     43.59%    40.40%     ‐3.19%       921      58.3%
   1‐Sep     45.18%    42.12%     ‐3.06%       930      58.9%
   2‐Sep     48.21%    44.77%     ‐3.44%       950      60.1%
   3‐Sep     50.51%    47.40%     ‐3.11%       947      59.9%
   4‐Sep     52.76%    49.97%     ‐2.79%       954      60.4%
   7‐Sep     57.95%    54.87%     ‐3.08%       970      61.4%
   8‐Sep     59.99%    56.27%     ‐3.72%       972      61.5%
   9‐Sep     62.02%    58.04%     ‐3.98%       981      62.1%
  10‐Sep     64.12%    59.97%     ‐4.15%       981      62.1%
  11‐Sep     65.99%    62.35%     ‐3.64%       967      61.2%
  14‐Sep     70.77%    68.12%     ‐2.65%       975      61.7%
  15‐Sep     73.26%    69.95%     ‐3.31%     1,010      63.9%
  16‐Sep     75.48%    72.14%     ‐3.34%     1,005      63.6%
  17‐Sep     77.55%    74.16%     ‐3.39%       997      63.1%
  18‐Sep     79.47%    75.20%     ‐4.27%       987      62.5%
  21‐Sep     83.56%    80.17%     ‐3.39%       934      59.1%
  22‐Sep     85.41%    81.65%     ‐3.76%       923      58.4%
  23‐Sep     87.54%    83.19%     ‐4.35%       897      56.8%
  24‐Sep     89.48%    84.69%     ‐4.79%       907      57.4%
  25‐Sep     91.01%    86.07%     ‐4.94%       906      57.3%
  28‐Sep     95.17%    89.63%     ‐5.54%       878      55.6%
ACO:       3106       Maricopa West
Cycle:     Full
Core:           1,100

                                                     # Active
 Report                         Off Goal             as % of
  Date       Goal     Actual      by:      Active      Core
  13‐Aug      2.90%     8.03%      5.13%       415      37.7%
  18‐Aug     13.51%    14.51%      1.00%       558      50.7%
  19‐Aug     15.41%    16.03%      0.62%       580      52.7%
  20‐Aug     17.66%    17.84%      0.18%       587      53.4%
  21‐Aug     20.20%    19.60%     ‐0.60%       603      54.8%
  24‐Aug     26.25%    24.60%     ‐1.65%       630      57.3%
  25‐Aug     29.39%    26.17%     ‐3.22%       633      57.5%
  26‐Aug     31.89%    27.97%     ‐3.92%       646      58.7%
  27‐Aug     35.22%    29.75%     ‐5.47%       644      58.5%
  28‐Aug     37.80%    31.52%     ‐6.28%       657      59.7%
  31‐Aug     43.59%    36.55%     ‐7.04%       694      63.1%
   1‐Sep     45.18%    38.29%     ‐6.89%       687      62.5%
   2‐Sep     48.21%    40.38%     ‐7.83%       698      63.5%
   3‐Sep     50.51%    42.62%     ‐7.89%       711      64.6%
   4‐Sep     52.76%    44.97%     ‐7.79%       721      65.5%
   7‐Sep     57.95%    50.44%     ‐7.51%       750      68.2%
   8‐Sep     59.99%    52.19%     ‐7.80%       757      68.8%
   9‐Sep     62.02%    54.20%     ‐7.82%       756      68.7%
  10‐Sep     64.12%    56.59%     ‐7.53%       760      69.1%
  11‐Sep     65.99%    58.95%     ‐7.04%       767      69.7%
  14‐Sep     70.77%    66.77%     ‐4.00%       882      80.2%
  15‐Sep     73.26%    69.45%     ‐3.81%       861      78.3%
  16‐Sep     75.48%    72.26%     ‐3.22%       857      77.9%
  17‐Sep     77.55%    74.96%     ‐2.59%       886      80.5%
  18‐Sep     79.47%    77.42%     ‐2.05%       888      80.7%
  21‐Sep     83.56%    82.78%     ‐0.78%       859      78.1%
  22‐Sep     85.41%    84.48%     ‐0.93%       860      78.2%
  23‐Sep     87.54%    86.41%     ‐1.13%       861      78.3%
24‐Sep   89.48%   87.96%   ‐1.52%   855   77.7%
25‐Sep   91.01%   89.40%   ‐1.61%   842   76.5%
28‐Sep   95.17%   93.50%   ‐1.67%   841   76.5%
ACO:       3108       Maricopa West
Cycle:     Full
Core:           1,060

                                                     # Active
 Report                         Off Goal             as % of
  Date       Goal     Actual      by:      Active      Core
  13‐Aug      2.90%     6.66%      3.76%       345      32.5%
  18‐Aug     13.51%    13.74%      0.23%       586      55.3%
  19‐Aug     15.41%    15.45%      0.04%       593      55.9%
  20‐Aug     17.66%    17.36%     ‐0.30%       599      56.5%
  21‐Aug     20.20%    19.05%     ‐1.15%       607      57.3%
  24‐Aug     26.25%    24.60%     ‐1.65%       657      62.0%
  25‐Aug     29.39%    25.94%     ‐3.45%       666      62.8%
  26‐Aug     31.89%    28.21%     ‐3.68%       678      64.0%
  27‐Aug     35.22%    30.33%     ‐4.89%       683      64.4%
  28‐Aug     37.80%    32.14%     ‐5.66%       699      65.9%
  31‐Aug     43.59%    37.30%     ‐6.29%       715      67.5%
   1‐Sep     45.18%    39.72%     ‐5.46%       734      69.2%
   2‐Sep     48.21%    41.92%     ‐6.29%       726      68.5%
   3‐Sep     50.51%    44.14%     ‐6.37%       729      68.8%
   4‐Sep     52.76%    46.37%     ‐6.39%       717      67.6%
   7‐Sep     57.95%    51.17%     ‐6.78%       722      68.1%
   8‐Sep     59.99%    52.59%     ‐7.40%       722      68.1%
   9‐Sep     62.02%    54.13%     ‐7.89%       725      68.4%
  10‐Sep     64.12%    56.04%     ‐8.08%       714      67.4%
  11‐Sep     65.99%    57.90%     ‐8.09%       774      73.0%
  14‐Sep     70.77%    63.04%     ‐7.73%       806      76.0%
  15‐Sep     73.26%    65.19%     ‐8.07%       807      76.1%
  16‐Sep     75.48%    67.44%     ‐8.04%       805      75.9%
  17‐Sep     77.55%    69.76%     ‐7.79%       796      75.1%
  18‐Sep     79.47%    72.09%     ‐7.38%       792      74.7%
  21‐Sep     83.56%    77.56%     ‐6.00%       781      73.7%
  22‐Sep     85.41%    79.38%     ‐6.03%       755      71.2%
  23‐Sep     87.54%    81.27%     ‐6.27%       768      72.5%
24‐Sep   89.48%   83.10%   ‐6.38%   763   72.0%
25‐Sep   91.01%   84.92%   ‐6.09%   813   76.7%
28‐Sep   95.17%   89.86%   ‐5.31%   849   80.1%
ACO:       3109       Tucson, AZ
Cycle:     Full
Core:           2,040

                                                        # Active
 Report                            Off Goal             as % of
  Date       Goal      Actual         by:     Active      Core
  13‐Aug      2.90%      9.09%        6.19%       576      28.2%
  18‐Aug     13.51%     14.67%        1.16%       769      37.7%
  19‐Aug     15.41%     16.13%        0.72%       778      38.1%
  20‐Aug     17.66%     17.64%       ‐0.02%       806      39.5%
  21‐Aug     20.20%     19.01%       ‐1.19%       817      40.0%
  24‐Aug     26.25%     23.03%       ‐3.22%       844      41.4%
  25‐Aug     29.39%     24.41%       ‐4.98%       869      42.6%
  26‐Aug     31.89%     25.90%       ‐5.99%       871      42.7%
  27‐Aug     35.22%     27.50%       ‐7.72%       899      44.1%
  28‐Aug     37.80%     29.02%       ‐8.78%       907      44.5%
  31‐Aug     43.59%     33.62%       ‐9.97%       944      46.3%
   1‐Sep     45.18%     35.38%       ‐9.80%       963      47.2%
   2‐Sep     48.21%     37.24%      ‐10.97%       974      47.7%
   3‐Sep     50.51%     39.21%      ‐11.30%       976      47.8%
   4‐Sep     52.76%     41.27%      ‐11.49%       987      48.4%
   7‐Sep     57.95%     46.67%      ‐11.28%     1,114      54.6%
   8‐Sep     59.99%     48.64%      ‐11.35%     1,209      59.3%
   9‐Sep     62.02%     51.20%      ‐10.82%     1,265      62.0%
  10‐Sep     64.12%     54.32%       ‐9.80%     1,358      66.6%
  11‐Sep     65.99%     57.75%       ‐8.24%     1,364      66.9%
  14‐Sep     70.77%     66.75%       ‐4.02%     1,341      65.7%
  15‐Sep     73.26%     69.62%       ‐3.64%     1,324      64.9%
  16‐Sep     75.48%     72.40%       ‐3.08%     1,264      62.0%
  17‐Sep     77.55%     74.94%       ‐2.61%     1,291      63.3%
  18‐Sep     79.47%     77.26%       ‐2.21%     1,293      63.4%
  21‐Sep     83.56%     82.62%       ‐0.94%     1,186      58.1%
  22‐Sep     85.41%     83.96%       ‐1.45%     1,152      56.5%
  23‐Sep     87.54%     85.55%       ‐1.99%     1,135      55.6%
24‐Sep   89.48%   86.83%   ‐2.65%   1,102   54.0%
25‐Sep   91.01%   88.24%   ‐2.77%   1,094   53.6%
28‐Sep   95.17%   91.88%   ‐3.29%   1,086   53.2%
ACO:       3110         Window Rock
Cycle:     Full
Core:             840

                                                        # Active
 Report                            Off Goal             as % of
  Date       Goal        Actual       by:     Active      Core
  13‐Aug      2.90%        3.84%      0.94%       180      21.4%
  18‐Aug     13.51%        8.77%     ‐4.74%       254      30.2%
  19‐Aug     15.41%       10.18%     ‐5.23%       253      30.1%
  20‐Aug     17.66%       11.88%     ‐5.78%       256      30.5%
  21‐Aug     20.20%       13.53%     ‐6.67%       247      29.4%
  24‐Aug     26.25%       17.78%     ‐8.47%       240      28.6%
  25‐Aug     29.39%       19.25%    ‐10.14%       262      31.2%
  26‐Aug     31.89%       21.72%    ‐10.17%       262      31.2%
  27‐Aug     35.22%       23.97%    ‐11.25%       286      34.0%
  28‐Aug     37.80%       26.36%    ‐11.44%       299      35.6%
  31‐Aug     43.59%       30.67%    ‐12.92%       325      38.7%
   1‐Sep     45.18%       32.32%    ‐12.86%       322      38.3%
   2‐Sep     48.21%       34.62%    ‐13.59%       322      38.3%
   3‐Sep     50.51%       36.56%    ‐13.95%       335      39.9%
   4‐Sep     52.76%       38.56%    ‐14.20%       319      38.0%
   7‐Sep     57.95%       41.92%    ‐16.03%       329      39.2%
   8‐Sep     59.99%       42.87%    ‐17.12%       333      39.6%
   9‐Sep     62.02%       44.01%    ‐18.01%       334      39.8%
  10‐Sep     64.12%       45.66%    ‐18.46%       339      40.4%
  11‐Sep     65.99%       47.34%    ‐18.65%       338      40.2%
  14‐Sep     70.77%       50.79%    ‐19.98%       367      43.7%
  15‐Sep     73.26%       52.32%    ‐20.94%       383      45.6%
  16‐Sep     75.48%       54.22%    ‐21.26%       389      46.3%
  17‐Sep     77.55%       56.06%    ‐21.49%       396      47.1%
  18‐Sep     79.47%       57.90%    ‐21.57%       410      48.8%
  21‐Sep     83.56%       62.54%    ‐21.02%       439      52.3%
  22‐Sep     85.41%       64.08%    ‐21.33%       458      54.5%
  23‐Sep     87.54%       65.80%    ‐21.74%       462      55.0%
24‐Sep   89.48%   67.21%   ‐22.27%   464   55.2%
25‐Sep   91.01%   68.90%   ‐22.11%   475   56.5%
28‐Sep   95.17%   74.23%   ‐20.94%   498   59.3%
ACO:       3154         Aurora
Cycle:              2
Core:             720

                                                        # Active
 Report                            Off Goal             as % of
  Date       Goal        Actual      by:      Active      Core
   6‐Aug     12.22%       11.98%     ‐0.24%       434      60.3%
  18‐Aug     37.71%       33.92%     ‐3.79%       507      70.4%
  19‐Aug     39.15%       35.93%     ‐3.22%       529      73.5%
  20‐Aug     40.60%       38.13%     ‐2.47%       540      75.0%
  21‐Aug     43.28%       40.34%     ‐2.94%       580      80.6%
  24‐Aug     49.15%       46.86%     ‐2.29%       610      84.7%
  25‐Aug     50.70%       49.06%     ‐1.64%       606      84.2%
  26‐Aug     52.09%       51.09%     ‐1.00%       616      85.6%
  27‐Aug     53.92%       53.06%     ‐0.86%       617      85.7%
  28‐Aug     55.76%       55.08%     ‐0.68%       610      84.7%
  31‐Aug     61.22%       60.66%     ‐0.56%       613      85.1%
   1‐Sep     62.43%       62.39%     ‐0.04%       608      84.4%
   2‐Sep     63.71%       64.26%      0.55%       614      85.3%
   3‐Sep     65.94%       66.19%      0.25%       611      84.9%
   4‐Sep     67.93%       68.07%      0.14%       626      86.9%
   7‐Sep     73.20%       72.46%     ‐0.74%       633      87.9%
   8‐Sep     74.31%       73.58%     ‐0.73%       633      87.9%
   9‐Sep     75.32%       74.22%     ‐1.10%       634      88.1%
  10‐Sep     77.00%       75.12%     ‐1.88%       633      87.9%
  11‐Sep     78.91%       76.66%     ‐2.25%       633      87.9%
  14‐Sep     83.66%       80.43%     ‐3.23%       661      91.8%
  15‐Sep     84.87%       81.78%     ‐3.09%       649      90.1%
  16‐Sep     85.92%       83.07%     ‐2.85%       642      89.2%
  17‐Sep     87.37%       84.51%     ‐2.86%       618      85.8%
  18‐Sep     88.92%       85.86%     ‐3.06%       628      87.2%
  21‐Sep     92.49%       89.50%     ‐2.99%       625      86.8%
  22‐Sep     93.24%       90.55%     ‐2.69%       612      85.0%
  23‐Sep     93.77%       91.56%     ‐2.21%       606      84.2%
24‐Sep   94.82%   92.61%   ‐2.21%   546   75.8%
25‐Sep   95.84%   93.91%   ‐1.93%   498   69.2%
28‐Sep   97.75%   95.92%   ‐1.83%   454   63.1%
ACO:       3156       Colorado Springs
Cycle:     Full
Core:           1,220

                                                      # Active
 Report                          Off Goal             as % of
  Date       Goal      Actual      by:      Active      Core
  21‐Aug     20.20%     20.91%      0.71%       755      61.9%
  24‐Aug     26.25%     26.52%      0.27%       797      65.3%
  25‐Aug     29.39%     28.59%     ‐0.80%       808      66.2%
  26‐Aug     31.89%     30.69%     ‐1.20%       807      66.1%
  27‐Aug     35.22%     32.61%     ‐2.61%       830      68.0%
  28‐Aug     37.80%     34.76%     ‐3.04%       818      67.0%
  31‐Aug     43.59%     40.36%     ‐3.23%       818      67.0%
   1‐Sep     45.18%     42.14%     ‐3.04%       828      67.9%
   2‐Sep     48.21%     44.22%     ‐3.99%       821      67.3%
   3‐Sep     50.51%     46.30%     ‐4.21%       819      67.1%
   4‐Sep     52.76%     86.59%    33.83%        794      65.1%
   7‐Sep     57.95%     52.81%     ‐5.14%       846      69.3%
   8‐Sep     59.99%     54.24%     ‐5.75%       856      70.2%
   9‐Sep     62.02%     55.31%     ‐6.71%       851      69.8%
  10‐Sep     64.12%     56.62%     ‐7.50%       862      70.7%
  11‐Sep     65.99%     58.28%     ‐7.71%       880      72.1%
  14‐Sep     70.77%     63.60%     ‐7.17%       879      72.0%
  15‐Sep     73.26%     65.36%     ‐7.90%       888      72.8%
  16‐Sep     75.48%     67.21%     ‐8.27%       892      73.1%
  17‐Sep     77.55%     69.01%     ‐8.54%       887      72.7%
  18‐Sep     79.47%     70.96%     ‐8.51%       876      71.8%
  21‐Sep     83.56%     75.37%     ‐8.19%       864      70.8%
  22‐Sep     85.41%     76.75%     ‐8.66%       841      68.9%
  23‐Sep     87.54%     78.34%     ‐9.20%       826      67.7%
  24‐Sep     89.48%     79.91%     ‐9.57%       837      68.6%
  25‐Sep     91.01%     81.96%     ‐9.05%       808      66.2%
  28‐Sep     95.17%     86.59%     ‐8.58%       828      67.9%
ACO:       3160       Billings
Cycle:     Full
Core:           1,400

                                                       # Active
 Report                           Off Goal             as % of
  Date        Goal      Actual      by:      Active      Core
   3‐Sep      50.51%     50.01%     ‐0.50%     1,012      72.3%
   4‐Sep      52.76%     51.92%     ‐0.84%     1,022      73.0%
   7‐Sep      57.95%     55.70%     ‐2.25%     1,069      76.4%
   8‐Sep      59.99%     56.65%     ‐3.34%     1,090      77.9%
   9‐Sep      62.02%     58.51%     ‐3.51%     1,090      77.9%
  10‐Sep      64.12%     60.43%     ‐3.69%     1,109      79.2%
  11‐Sep      65.99%     62.18%     ‐3.81%     1,110      79.3%
  14‐Sep      70.77%     66.89%     ‐3.88%     1,098      78.4%
  15‐Sep      73.26%     68.58%     ‐4.68%     1,090      77.9%
  16‐Sep      75.48%     70.25%     ‐5.23%     1,072      76.6%
  17‐Sep      77.55%     71.98%     ‐5.57%     1,072      76.6%
  18‐Sep      79.47%     73.57%     ‐5.90%     1,069      76.4%
  21‐Sep      83.56%     77.82%     ‐5.74%     1,075      76.8%
  22‐Sep      85.41%     79.29%     ‐6.12%     1,129      80.6%
  23‐Sep      87.54%     81.01%     ‐6.53%     1,159      82.8%
  24‐Sep      89.48%     82.76%     ‐6.72%     1,145      81.8%
  25‐Sep      91.01%     84.53%     ‐6.48%     1,146      81.9%
  28‐Sep      95.17%     88.80%     ‐6.37%     1,123      80.2%
ACO:       3164       Albuquerque
Cycle:     Full
Core:           1,540

                                                     # Active
 Report                         Off Goal             as % of
  Date       Goal     Actual      by:      Active      Core
  18‐Sep     79.47%    73.57%     ‐5.90%       920      59.7%
  21‐Sep     83.56%    81.85%     ‐1.71%       927      60.2%
  22‐Sep     85.41%    83.29%     ‐2.12%       948      61.6%
  23‐Sep     87.54%    84.85%     ‐2.69%       929      60.3%
  24‐Sep     89.48%    86.49%     ‐2.99%       909      59.0%
  25‐Sep     91.01%    88.26%     ‐2.75%       906      58.8%
  28‐Sep     95.17%    92.51%     ‐2.66%       854      55.5%
ACO:       3168       Tulsa
Cycle:     Full
Core:           1,520

                                                      # Active
 Report                          Off Goal             as % of
  Date       Goal      Actual      by:      Active      Core
  10‐Sep     64.12%     62.39%     ‐1.73%       811      53.4%
  11‐Sep     65.99%     64.07%     ‐1.92%       818      53.8%
  14‐Sep     70.77%     68.78%     ‐1.99%       828      54.5%
  15‐Sep     73.26%     70.42%     ‐2.84%       831      54.7%
  16‐Sep     75.48%     72.04%     ‐3.44%       813      53.5%
  17‐Sep     77.55%     73.73%     ‐3.82%       777      51.1%
  18‐Sep     79.47%     75.24%     ‐4.23%       776      51.1%
  21‐Sep     83.56%     79.19%     ‐4.37%       786      51.7%
  22‐Sep     85.41%     80.59%     ‐4.82%       778      51.2%
  23‐Sep     87.54%     81.73%     ‐5.81%       774      50.9%
  24‐Sep     89.48%     83.01%     ‐6.47%       859      56.5%
  25‐Sep     91.01%     84.75%     ‐6.26%       850      55.9%
  28‐Sep     95.17%     89.55%     ‐5.62%       841      55.3%
ACO:       3178       Fort Bend
Cycle:     Full
Core:           1,540

 Report                           Off Goal             # Active as
  Date       Goal      Actual       by:      Active    % of Core
  13‐Aug      2.90%      8.89%       5.99%       303         19.7%
  18‐Aug     13.51%     14.76%       1.25%       483         31.4%
  19‐Aug     15.41%     16.31%       0.90%       543         35.3%
  20‐Aug     17.66%     18.26%       0.60%       578         37.5%
  21‐Aug     20.20%     20.10%      ‐0.10%       618         40.1%
  24‐Aug     26.25%     25.50%      ‐0.75%       774         50.3%
  25‐Aug     29.39%     27.38%      ‐2.01%       768         49.9%
  26‐Aug     31.89%     28.66%      ‐3.23%       753         48.9%
  27‐Aug     35.22%     29.68%      ‐5.54%       778         50.5%
  28‐Aug     37.80%     31.10%      ‐6.70%       806         52.3%
  31‐Aug     43.59%     36.31%      ‐7.28%       879         57.1%
   1‐Sep     45.18%     38.27%      ‐6.91%       904         58.7%
   2‐Sep     48.21%     40.57%      ‐7.64%       952         61.8%
   3‐Sep     50.51%     43.20%      ‐7.31%       964         62.6%
   4‐Sep     52.76%     45.87%      ‐6.89%       975         63.3%
   7‐Sep     57.95%     52.17%      ‐5.78%     1,014         65.8%
   8‐Sep     59.99%     53.62%      ‐6.37%     1,042         67.7%
   9‐Sep     62.02%     55.69%      ‐6.33%     1,035         67.2%
  10‐Sep     64.12%     58.18%      ‐5.94%     1,051         68.2%
  11‐Sep     65.99%     60.62%      ‐5.37%     1,060         68.8%
  14‐Sep     70.77%     66.78%      ‐3.99%     1,047         68.0%
  15‐Sep     73.26%     68.73%      ‐4.53%     1,051         68.2%
  16‐Sep     75.48%     70.79%      ‐4.69%     1,045         67.9%
  17‐Sep     77.55%     72.74%      ‐4.81%     1,034         67.1%
  18‐Sep     79.47%     74.88%      ‐4.59%     1,039         67.5%
  21‐Sep     83.56%     79.49%      ‐4.07%     1,114         72.3%
  22‐Sep     85.41%     80.38%      ‐5.03%     1,107         71.9%
  23‐Sep     87.54%     81.38%      ‐6.16%     1,183         76.8%
  24‐Sep     89.48%     83.20%      ‐6.28%     1,182         76.8%
25‐Sep   91.01%   84.89%   ‐6.12%   1,183   76.8%
28‐Sep   95.17%   90.03%   ‐5.14%   1,283   83.3%
ACO:       3187       Laredo
Cycle:     Full
Core:           1,640

                                                      # Active
 Report                          Off Goal             as % of
  Date       Goal      Actual      by:      Active      Core
  24‐Aug     26.25%     27.46%      1.21%       744      45.4%
  25‐Aug     29.39%     29.29%     ‐0.10%       753      45.9%
  26‐Aug     31.89%     31.44%     ‐0.45%       769      46.9%
  27‐Aug     35.22%     33.41%     ‐1.81%       763      46.5%
  28‐Aug     37.80%     35.39%     ‐2.41%       795      48.5%
  31‐Aug     43.59%     40.49%     ‐3.10%       874      53.3%
   1‐Sep     45.18%     42.67%     ‐2.51%       897      54.7%
   2‐Sep     48.21%     44.88%     ‐3.33%       908      55.4%
   3‐Sep     50.51%     47.17%     ‐3.34%       923      56.3%
   4‐Sep     52.76%     49.54%     ‐3.22%       916      55.9%
   7‐Sep     57.95%     54.79%     ‐3.16%       939      57.3%
   8‐Sep     59.99%     56.81%     ‐3.18%       942      57.4%
   9‐Sep     62.02%     58.71%     ‐3.31%       981      59.8%
  10‐Sep     64.12%     60.52%     ‐3.60%     1,002      61.1%
  11‐Sep     65.99%     62.70%     ‐3.29%     1,019      62.1%
  14‐Sep     70.77%     68.88%     ‐1.89%     1,053      64.2%
  15‐Sep     73.26%     71.04%     ‐2.22%     1,086      66.2%
  16‐Sep     75.48%     73.43%     ‐2.05%     1,103      67.3%
  17‐Sep     77.55%     75.78%     ‐1.77%     1,127      68.7%
  18‐Sep     79.47%     77.84%     ‐1.63%     1,159      70.7%
  21‐Sep     83.56%     83.48%     ‐0.08%     1,126      68.7%
  22‐Sep     85.41%     85.03%     ‐0.38%     1,172      71.5%
  23‐Sep     87.54%     86.97%     ‐0.57%     1,187      72.4%
  24‐Sep     89.48%     88.97%     ‐0.51%     1,134      69.1%
  25‐Sep     91.01%     91.16%      0.15%     1,107      67.5%
  28‐Sep     95.17%     95.76%      0.59%     1,042      63.5%
 ACO                                              ACO Percent Remaining Remaining Remaining Remaining Remaining Remaining Remaining   Active   Employees With Employees With
                ACO Name             ACO city
Number                                            state Completed Cases   NRFU Prod SQRA       FV      NRFU RI    FV QC      MV     Employees    Availability    An Assignment
  2253   Danbury            Danbury               CT       97.1%    5,351     3,597     296         8     1,450         0         0        545               206            138
  2254   Hartford           Hartford              CT       97.5%    5,742     3,752     350        13     1,627         0         0        639               269            101
  2255   New Haven          New Haven             CT       96.4%    6,348     4,574     317        37     1,420         0         0        276               168            135
  2256   Boston             Boston                MA       91.2%   18,634    15,191     732        20     2,691         0         0        385               335            306
  2257   Lawrence           Lawrence              MA       93.5%    8,145     6,889     230        39       987         0         0        446               205            173
  2258   Quincy             Quincy                MA       96.2%    3,874     2,735     206         2       931         0         0        205                61             46
  2259   East Bridgewater   East Bridgewater      MA       94.2%   17,723    14,215     369       126     3,012         1         0        785               490            362
  2260   Waltham            Waltham               MA       98.6%    3,224     1,702     382        20     1,120         0         0        730               155               4
  2261   Worcester          Worcester             MA       96.2%   10,898     8,100     471        45     2,279         2         1       1026               392            308
  2262   Gardiner           Gardiner              ME       99.0%    4,229     2,026     284        48     1,869         0         2        530               215             27
  2263   Concord            Concord               NH       97.0%    8,502     5,849     305        88     2,260         0         0        825               347            229
  2264   Egg Harbor         Egg Harbor Township   NJ       93.3%   19,830    17,414     427       105     1,884         0         0       1179               572            339
  2265   Parsippany         Parsippany            NJ       98.8%    1,694       825     287        13       569         0         0        456               152               8
  2266   South Plainfield   South Plainfield      NJ       94.2%    7,867     6,387     448        16     1,015         0         1        735               221            134
  2267   Jersey City        Jersey City           NJ       94.3%   10,117     7,839     594        39     1,645         0         0        905               357            213
  2268   Newark             Newark                NJ       91.7%   13,113    10,081   1,293        53     1,685         1         0        868               407            316
  2269   Fairlawn           Fairlawn              NJ       92.7%   13,277    10,972     648        99     1,557         0         1        753               349            229
  2270   Toms River         Toms River            NJ       95.5%   12,321     9,691     568        62     1,976         0        24       1011               330            198
  2271   Trenton            Trenton               NJ       97.6%    3,813     2,205     497        23     1,087         0         1        638               232            122
  2272   Albany             Albany                NY       95.6%   18,275    14,641     500       172     2,962         0         0       1717               596            476
  2273   Bronx 1            Bronx                 NY       92.3%   10,983     8,424     771        20     1,768         0         0        935               375            223
  2274   Bronx 2            Bronx                 NY       92.3%   11,229     8,876     923        41     1,388         1         0        859               303            200
  2275   Melville           Melville              NY       92.0%   19,632    15,843   1,260        96     2,433         0         0       1292               584            423
  2276   Buffalo            Buffalo               NY       95.7%    8,757     6,572     339        19     1,825         1         1        828               235            182
  2277   Queens 1           Long Island City      NY       96.1%    4,764     2,145     925        22     1,671         1         0        312               107             64
  2278   Brooklyn 1         Brooklyn              NY       88.3%   16,324    13,410   1,026       122     1,766         0         0       1648               657            393
  2279   Garden City        Garden City           NY       95.4%    8,036     5,562   1,149        25     1,300         0         0        865               296            181
  2280   Manhattan 1        New York              NY       94.5%   10,394     7,644     608        42     2,100         0         0        742               304            237
  2281   Manhattan 2        New York              NY       94.1%   17,364    12,027     710        49     4,578         0         0       1249               576            365
  2282   Pawling            Pawling               NY       97.4%    6,768     4,187     726        88     1,767         0         0       1182               456            302
  2283   Brooklyn 2         Brooklyn              NY       92.1%   15,403    11,547   1,254        86     2,516         0         0       1376               592            378
  2284   Queens 2           Bayside               NY       95.8%    5,433     3,415     476        55     1,487         0         0        716               282            130
  2285   Queens 3           Forest Hills          NY       95.2%    6,345     4,428     461        69     1,386         1         0        830               290            174
  2286   Peekskill          Peekskill             NY       94.6%    9,859     7,655     599        40     1,565         0         0        755               353            281
  2287   Rochester          Rochester             NY       95.9%   15,625    12,014     388        75     3,148         0         0       1228               387            209
  2288   Brooklyn 3         Brooklyn              NY       96.8%    4,860     2,464     622        22     1,751         1         0        818               335            153
2289   Queens 4                Jamaica              NY   94.4%    6,307    4,174     686      87   1,360    0     0    836   304   140
2290   Staten Island           Staten Island        NY   96.7%    2,863    1,562     379       4     918    0     0    128    80    58
2291   Syracuse                Syracuse             NY   96.4%   14,029   10,906     310     145   2,667    0     1    888   348   192
2292   Brooklyn 4              Brooklyn             NY   91.1%   14,184   10,760   1,423      49   1,952    0     0    709   321   286
2293   Guaynabo                Guaynabo             PR   98.0%    9,658    3,657   1,145   2,004   2,829   23     0   1216   513   245
2294   Caguas                  Caguas               PR   98.4%    7,550    1,144     746   4,035   1,596   29     0    969   393   118
2295   Mayaguez                Mayaguez             PR   98.0%   10,137      648   1,138   6,366   1,950   35     0    100    58    34
2296   Providence              Providence           RI   95.7%    9,363    6,708     319      34   2,302    0     0    863   303   207
2297   Burlington              Burlington           VT   98.4%    2,929    1,692     128      43   1,066    0     0    657   217    83
2355   Washington DC           Washington           DC   91.0%   16,115   13,100     574      46   2,380    0    15    857   388   332
2356   Wilmington              Wilmington           DE   92.7%   14,579   12,317     471      17   1,728    0    46    943   411   312
2357   Lexington               Lexington            KY   91.0%   42,598   35,632     569     945   5,451    1     0   1554   874   738
2358   Louisville              Louisville           KY   88.2%   41,421   36,762     574     115   3,751    0   219    963   391   368
2359   Hanover                 Hanover              MD   93.9%   16,359   12,538   1,456      46   2,318    1     0   1047   484   366
2360   Baltimore               Baltimore            MD   89.1%   17,194   14,831     397       9   1,956    0     1   1053   433   310
2361   Hagerstown              Hagerstown           MD   97.7%    5,538    3,256     663       8   1,611    0     0    508   173    57
2362   Towson                  Towson               MD   94.6%   15,913   11,765     995      21   3,114    0    18   1195   476   396
2363   Akron                   Akron                OH   89.7%   28,456   25,655     449      27   2,124    0   201    812   465   411
2364   Mansfield               Mansfield            OH   98.8%    3,036    1,426     213       4   1,393    0     0    572   184    36
2365   Cincinnati              Cincinnati           OH   95.2%    7,503    5,599     258       9   1,624    0    13    815   301   169
2366   Cleveland               Cleveland            OH   90.5%   20,365   17,123     416      58   2,507    0   261    917   482   417
2367   Columbus                Dublin               OH   97.2%    6,899    4,045     394       4   2,456    0     0   1152   450   263
2368   Dayton                  Dayton               OH   97.1%    7,017    5,169     335      27   1,486    0     0    685   256   144
2369   Toledo                  Toledo               OH   92.2%   24,758   21,178     337      38   3,146    0    59    982   351   292
2370   South Point             South Point          OH   98.9%    3,029    1,079     184      32   1,611    0   123    616   225    56
2371   Allentown               Allentown            PA   90.7%   29,356   26,206     389      72   2,679    0    10    876   433   372
2372   Cranberry Township      Cranberry Township   PA   98.8%    3,911    1,741     266      25   1,853    0    26    666   206    80
2373   Harrisburg              Harrisburg           PA   97.5%    6,929    5,060     302      28   1,539    0     0    773   237   134
2374   Norristown              Norristown           PA   96.0%    7,119    5,373     284      18   1,417    0    27    693   244   119
2375   Philadelphia-Franklin   Philadelphia         PA   87.9%   30,795   26,580     512      39   3,661    1     2   1267   566   435
2376   Philadelphia-Penn       Philadelphia         PA   86.4%   21,934   19,829     473      23   1,609    0     0    853   412   320
2377   Pittsburgh              Pittsburgh           PA   96.7%    7,043    4,944     295       7   1,766    0    31    603   262   180
2378   Reading                 Reading              PA   93.3%   15,374   13,568     349      35   1,422    0     0    389   192   170
2379   State College           State College        PA   98.8%    4,111    2,184     202      29   1,696    0     0    893   281   106
2380   Knoxville               Knoxville            TN   98.2%    6,362    3,900     280      33   2,084    0    65    747   283   162
2381   Memphis                 Memphis              TN   88.2%   28,431   25,434     615      28   2,233    1   120   1049   491   383
2382   Nashville               Franklin             TN   98.0%    6,710    3,847     438      30   2,395    0     0    697   344   214
2383   Shelbyville             Shelbyville          TN   91.3%   39,999   35,456     806     180   3,516    0    41   1381   636   528
2384   Crystal City            Arlington          VA   95.9%    5,033    3,198     414     8   1,411   0     2    403   137   104
2385   Fairfax                 Fairfax            VA   98.3%    1,737      896     306    20     515   0     0    201    54     8
2386   Fredericksburg          Fredericksburg     VA   89.4%   27,079   24,361     689    83   1,943   1     2   1084   495   445
2387   Virginia Beach          Virginia Beach     VA   93.0%   20,140   17,017     537   120   2,462   0     4    866   442   303
2388   Richmond                Richmond           VA   91.5%   21,701   19,069     514    23   2,095   0     0    914   387   331
2389   Roanoke                 Roanoke            VA   94.7%   18,368   14,470     440   100   2,980   0   378   1192   505   424
2390   Beckley                 Beckley            WV   98.9%    5,432    1,210     406   172   3,644   0     0    804   254    37
2556   Fayetteville            Fayetteville       AR   99.0%    3,783    1,370     475   104   1,487   0   347    639   304    44
2557   Little Rock             Little Rock        AR   96.8%   11,912    8,518     404   132   2,262   0   596   1390   630   427
2558   Des Moines              Des Moines         IA   92.1%   40,583   35,712     831    97   3,662   0   281   2042   970   745
2559   Chicago Central         Chicago            IL   92.1%   20,291   15,747     951    24   3,568   1     0   1291   571   458
2560   Chicago Far Southwest   Evergreen Park     IL   96.1%    4,902    3,037     501     9   1,242   0   113    799   345   234
2561   Chicago South           Chicago            IL   94.2%    9,960    6,880     848     7   2,224   0     1    723   351   244
2562   Cook County NW          Schaumburg         IL   96.6%    4,682    2,940     479    28   1,231   0     4    444   264   190
2563   Cook County South       Matteson           IL   92.8%   11,926    8,704   1,237     8   1,977   0     0    835   321   298
2564   Dekalb                  Dekalb             IL   96.9%    6,982    4,921     596    20   1,445   0     0    669   289   208
2565   Oswego                  Oswego             IL   95.6%    7,771    5,719     749     4   1,298   0     1    788   345   201
2566   Peoria                  Peoria             IL   95.7%   13,664   10,785     759    19   2,101   0     0   1031   365   262
2567   Skokie                  Skokie             IL   96.2%    4,675    2,876     388    33   1,378   0     0    764   280   178
2568   Springfield             Springfield        IL   92.5%   24,868   21,904     685   135   2,144   0     0   1131   524   454
2569   Evansville              Evansville         IN   98.5%    3,899    1,874     253     7   1,256   0   509    828   258    82
2570   Ft. Wayne               Ft. Wayne          IN   97.9%    5,834    3,867     283    39   1,645   0     0    912   289   157
2571   Indianapolis            Indianapolis       IN   96.9%    8,136    5,529     448    19   2,137   0     3    740   216   178
2572   Lake County             Merrillville       IN   97.2%    8,681    5,977     550    25   2,116   0    13    766   243   160
2573   Detroit                 Detroit            MI   90.3%   32,939   28,046   1,742    85   3,048   0    18   1601   690   540
2574   Lansing                 Lansing            MI   91.1%   32,076   28,271     735    96   2,974   0     0   1501   541   405
2575   Macomb County           Clinton Township   MI   96.7%    8,707    6,336     479    33   1,803   0    56    831   302   202
2576   Traverse City           Traverse City      MI   94.0%   32,215   27,123     569   177   4,142   0   204   1913   751   576
2577   Oakland County          Troy               MI   96.1%    6,509    4,756     329    11   1,314   0    99    480   192   170
2578   Duluth                  Duluth             MN   95.2%   18,480   15,308     515    81   2,574   0     2   1389   503   332
2579   Minneapolis             Minneapolis        MN   98.2%    2,839    1,129     491    17   1,202   0     0    526   182   123
2580   Rochester               Rochester          MN   95.8%   11,497    9,027     518    26   1,926   0     0   1288   363   232
2581   Kansas City             Kansas City        MO   97.5%   10,850    6,759     564    47   3,349   0   131   1000   319   236
2582   Springfield             Springfield        MO   94.9%   26,934   22,686     578   113   3,535   0    22   1279   480   369
2583   St. Louis               St. Louis          MO   94.5%   17,373   13,745     549    22   2,755   0   302    763   372   334
2584   Eau Claire              Eau Claire         WI   98.2%    4,858    3,025     147    46   1,621   0    19    624   255   123
2585   Green Bay               Green Bay          WI   97.4%    7,127    4,900     431    34   1,495   0   267    630   241    88
2586   Madison                 Madison            WI   98.0%    5,169    2,649     380     5   1,652   0   483    874   268    94
2587   Milwaukee          Milwaukee          WI   90.6%    15,796    13,352   456    59   1,692   1   236   1094   508   476
2901   Gulfport           Gulfport           MS   91.1%    31,137    27,520   572   153   2,892   0     0   1184   527   447
2902   Jackson            Jackson            MS   82.3%    60,299    53,597   648   385   5,665   4     0    930   429   373
2904   Birmingham         Birmingham         AL   80.9%    75,810    71,423   756   395   3,235   1     0   1008   540   516
2905   Huntsville         Huntsville         AL   84.0%    56,345    53,139   675   305   2,226   0     0    916   454   425
2906   Mobile             Mobile             AL   81.1%    71,645    67,664   740   278   2,962   1     0   1023   482   455
2907   Charleston         North Charleston   SC   84.7%    74,494    69,078   551   120   4,744   1     0   1236   532   498
2908   Columbia           Columbia           SC   85.4%    50,119    46,709   524    68   2,818   0     0    835   360   323
2909   Greenville, SC     Greenville         SC   91.7%    31,671    28,652   492    75   2,451   0     1    996   431   360
2910   Atlanta            Atlanta            GA   88.0%    28,628    24,665   553    39   3,371   0     0    780   316   258
2966   Lauderdale Lakes   Lauderdale Lake    FL   92.8%    17,931    14,472   562    81   2,815   1     0    968   428   356
2967   Fort Lauderdale    Margate            FL   94.0%    17,411    14,521   448    95   2,322   0    25    953   428   361
2968   Fort Myers         Fort Myers         FL   91.4%    39,613    34,683   461   110   4,359   0     0   1277   702   553
2969   Gainesville        Gainesville        FL   97.2%     6,326     4,708   286    45   1,287   0     0    855   340   114
2970   Jacksonville       Jacksonville       FL   88.5%    23,685    21,188   500    58   1,939   0     0    606   353   292
2971   Lakeland           Lakeland           FL   86.3%    54,798    50,168   820   104   3,706   0     0    965   475   468
2972   Miami North        Miami Lakes        FL   92.3%    23,529    18,112   588   268   4,561   0     0   1088   458   348
2973   Miami South        Palmetto Bay       FL   91.9%    19,754    16,715   566   207   2,266   0     0    995   468   395
2974   Ocala              Ocala              FL   89.8%    29,629    26,009   371    53   3,195   1     0    674   435   381
2975   Orange County      Orlando            FL   93.4%    17,623    14,218   753    29   2,623   0     0    900   421   372
2976   Pensacola          Pensacola          FL   82.8%    65,813    61,894   506   138   3,274   1     0   1218   521   470
2977   Seminole County    Lake Mary          FL   87.0%    37,578    34,284   525    60   2,709   0     0    714   391   365
2978   St. Petersburg     St. Petersburg     FL   94.8%    16,630    13,563   382    57   2,627   0     1    848   440   362
2979   Tampa              Tampa              FL   86.4%    36,413    33,327   572    80   2,434   0     0    632   325   301
2980   West Palm Beach    West Palm Beach    FL   90.0%    34,737    31,153   599    62   2,923   0     0   1150   627   543
2981   Columbus           Columbus           GA   78.2%    87,756    83,895   587   278   2,996   0     0   1115   604   586
2982   Dekalb County      Atlanta            GA   92.1%    16,332    13,744   626   110   1,852   0     0    710   274   216
2983   Douglasville       Douglasville       GA   85.7%    29,143    26,898   467    89   1,688   1     0    638   296   269
2984   Gainesville, GA    Gainesville        GA   90.0%    34,593    31,614   496    52   2,431   0     0    620   392   351
2985   Gwinnett County    Duluth             GA   83.1%    38,341    35,810   635    53   1,842   0     1    737   267   253
2986   Macon              Macon              GA   90.8%    25,700    23,177   525   109   1,889   0     0    863   447   368
2987   Savannah           Savannah           GA   98.2%     5,199     1,276   373    10   3,540   0     0    693   351    76
2988   Baton Rouge        Baton Rouge        LA   88.3%    31,355    28,329   683   303   2,039   1     0    945   424   358
2989   Jefferson Parish   Elmwood            LA   94.5%    14,352    11,562   721   175   1,893   1     0   1047   409   290
2990   New Orleans        New Orleans        LA   98.4%     3,076       827   752    38   1,443   0    16    169    69     5
2991   Shreveport         Shreveport         LA   70.7%   104,897   101,520   529   474   2,372   2     0   1127   590   554
2992   Asheville          Asheville          NC   92.2%    34,647    30,549   376   132   3,589   1     0   1154   511   385
2993   Charlotte          Charlotte          NC   92.2%    18,341    15,646   517    30   2,148   0     0    654   341   322
2994   Durham             Durham                       NC   84.1%   43,761   41,308     476    47   1,930   0     0    894   421   392
2995   Fayetteville       Fayetteville                 NC   89.6%   38,320   34,589     431    95   3,205   0     0    884   370   333
2996   Greenville, NC     Greenville                   NC   87.5%   49,542   46,290     484   214   2,212   0   342   1154   497   374
2997   Raleigh            Raleigh                      NC   94.0%   15,528   13,270     349    50   1,859   0     0    661   271   206
2998   Winston-Salem      Winston-Salem                NC   87.9%   38,039   35,610     314    67   2,048   0     0    878   405   373
3105   Flagstaff          Flagstaff                    AZ   90.7%   21,272   18,839     224   220   1,984   4     1    577   331   289
3106   Maricopa Central   Phoenix                      AZ   91.1%   24,906   22,090     407    95   2,311   0     3    849   474   384
3107   Maricopa South     Mesa                         AZ   94.8%   13,473   10,559     575    72   2,259   0     8    461   285   245
3108   Maricopa West      Glendale                     AZ   87.3%   30,639   28,086     749    77   1,726   0     1    873   480   407
3109   Tucson             Tucson                       AZ   89.6%   45,317   39,891     819   365   4,241   1     0   1129   590   549
3110   Window Rock        St. Michaels                 AZ   71.9%   25,789   24,930     128    80     651   0     0    475   291   271
3154   Aurora             Aurora                       CO   93.6%   12,444   10,315     570    23   1,536   0     0    449   256   237
3155   Colorado North     Longmont                     CO   96.6%    9,514    6,489     620    89   2,267   0    49    756   282   144
3156   Colorado Springs   Colorado Springs             CO   84.1%   51,815   48,760     441   385   2,218   9     2    838   523   498
3157   Denver             Lakewood                     CO   95.1%   10,637    8,105     494    11   2,018   0     9    255   152   123
3158   Overland Park      Overland Park                KS   95.8%    7,990    6,564     271    22   1,130   0     3    478   184   126
3159   Wichita            Wichita                      KS   98.8%    3,798    1,740     346    27   1,449   0   236    454   162    45
3160   Billings           Billings                     MT   86.6%   36,037   33,613     282   266   1,872   1     3   1117   604   498
3162   Bismarck           Bismarck                     ND   96.0%    7,068    5,087     319   247   1,415   0     0    358   182   117
3163   Lincoln            Lincoln                      NE   95.1%   15,157   12,365     504    48   2,240   0     0    761   383   343
3164   Albuquerque        Los Ranchos de Albuquerque   NM   89.8%   29,212   26,112     546   440   2,110   4     0    967   620   528
3165   Las Cruces         Las Cruces                   NM   92.7%   13,611   11,750     328    99   1,434   0     0    715   374   300
3166   Cleveland Co.      Norman                       OK   93.1%   21,022   18,275     292   266   2,180   0     9    608   314   251
3167   Oklahoma County    Warr Acres                   OK   98.3%    4,828    2,330     381    26   2,083   0     8    253   156    98
3168   Tulsa              Tulsa                        OK   87.2%   42,504   39,570     414   297   2,213   1     9    865   498   446
3169   Sioux Falls        Sioux Falls                  SD   91.1%   15,061   13,329     337   210   1,185   0     0    465   181   171
3170   Arlington          Grand Prairie                TX   97.1%    4,343    2,966     296    19   1,061   0     1    443   177   126
3171   Austin             Austin                       TX   98.0%    5,252    3,032     430    57   1,604   0   129    833   360   147
3172   Collin Co.         McKinney                     TX   97.7%    5,628    3,925     420    60   1,222   0     1    479   242   161
3173   Dallas             Duncanville                  TX   95.0%    7,322    5,733     512    41   1,032   0     4    857   335   244
3174   Dallas Co. NE      Richardson                   TX   95.5%    6,622    4,990     368    37   1,226   1     0    730   288   212
3175   Dallas Co. NW      Farmers Branch               TX   94.5%   10,895    8,692     267    44   1,892   0     0    419   276   221
3176   Denton Co.         Denton                       TX   98.0%    6,266    3,842     530    66   1,793   0    35    683   353   283
3177   El Paso            El Paso                      TX   93.1%   17,844   15,003     441   177   2,200   1    22   1006   431   303
3178   Fort Bend Co.      Katy                         TX   87.5%   42,243   38,726     812   329   2,321   3    52   1251   661   579
3179   Fort Worth         Fort Worth                   TX   96.4%    6,792    4,087     387    71   1,677   0   570    275   112    88
3180   Harris Co. East    Houston                      TX   98.0%    3,024    1,595     258    63   1,107   0     1    608   257   128
3181   Harris Co. NE      Houston                      TX   98.1%    2,817      521   1,445    16     835   0     0    543   249    53
3182   Harris Co. NW               Katy              TX   98.4%    2,196      686     561     2     947   0     0    324   122    33
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   94.5%   18,008   13,880   1,665   332   2,129   2     0    950   498   400
3184   Houston NW                  Houston           TX   98.2%    2,703    1,035     806    11     843   0     8    336   169    57
3185   Houston South               Houston           TX   92.4%   12,930   10,158   1,368    56   1,348   0     0    693   333   225
3186   Houston West                Houston           TX   98.8%    1,987      855     214    51     804   1    62    728   356    55
3187   Laredo                      Laredo            TX   93.1%   23,323   19,941     546   291   2,544   1     0   1118   658   524
3188   Lubbock                     Lubbock           TX   93.6%   20,585   17,889     390   188   2,117   1     0    721   410   355
3189   Montgomery Co.              Spring            TX   90.6%   31,837   28,165     807   417   2,441   1     6   1115   610   540
3190   San Antonio East            San Antonio       TX   98.9%    1,310      578     212    20     500   0     0     28     8     0
3191   San Antonio North           San Antonio       TX   98.6%    1,672      970     153     5     512   0    32    125    55     0
3192   San Antonio West            San Antonio       TX   98.8%    1,408      545     220     4     639   0     0     77    33     0
3193   Tyler                       Tyler             TX   93.0%   27,389   24,698     383   238   2,070   0     0    884   456   347
3194   Waco                        Waco              TX   96.6%   11,124    7,424     456    85   2,682   1   476    768   328   200
3195   Williamson Co.              Leander           TX   98.6%    4,523    2,104     411    94   1,909   0     5    415   218    89
3196   Orem                        Orem              UT   96.9%    6,317    4,049     681   107   1,465   1    14    426   133    96
3197   Salt Lake City              South Salt Lake   UT   97.4%    6,478    4,203     507    37   1,515   0   216    656   212   150
3198   Casper                      Casper            WY   94.3%    8,112    6,735     123    85   1,169   0     0    559   241   191
3255   Honolulu                    Honolulu          HI   98.6%    3,898    1,444     683   181   1,589   1     0    285   175    44
3256   Boise                       Boise             ID   98.7%    4,040    1,840     257    35   1,907   0     1    249    83    18
3257   Las Vegas                   Las Vegas         NV   93.2%   18,743   14,333     856    50   3,036   0   468    735   500   433
3258   North Las Vegas             N. Las Vegas      NV   94.2%   16,754   12,459     839   105   3,348   2     1    650   375   345
3259   Eugene                      Springfield       OR   90.8%   29,086   26,043     635    84   2,301   1    22    938   405   355
3260   Portland                    Portland          OR   97.4%    5,007    3,264     302     8   1,410   1    22    332   178   126
3261   Salem                       Salem             OR   98.2%    4,451    2,777     420    23   1,219   0    12    559   191   117
3263   Bakersfield                 Bakersfield       CA   91.9%   25,082   21,133   1,013    68   2,786   1    81    736   369   295
3264   Chico                       Chico             CA   90.1%   30,243   26,794     665   139   2,645   0     0    780   472   426
3265   Concord                     Concord           CA   94.4%    9,548    7,092     603    26   1,622   0   205    583   372   308
3266   El Cajon                    San Diego         CA   96.1%    5,261    3,603     572    44   1,041   0     1    358   159   104
3267   Fullerton                   Buena Park        CA   97.3%    4,729    2,484     705    24   1,513   0     3    590   304   106
3268   Inglewood                   Inglewood         CA   93.7%   18,685   14,832   1,148    23   2,628   0    54    704   382   329
3269   Long Beach                  Long Beach        CA   96.9%    6,326    3,967     866    18   1,475   0     0    562   270   190
3270   Fresno                      Fresno            CA   95.1%   11,671    8,532     938    26   1,955   0   220    589   328   293
3271   Oakland                     Oakland           CA   95.5%    6,987    4,730     967    17   1,273   0     0    380   250   218
3272   Ontario                     Upland            CA   94.6%    6,603    4,190     680    24   1,203   0   506    310   168   138
3273   Palm Springs                Palm Springs      CA   92.1%   19,997   16,333     780    56   2,812   0    16    905   494   425
3274   Pasadena                    Pasadena          CA   98.0%    5,988    2,612     863    32   2,481   0     0    532   245   165
3275   Pleasanton                  San Ramon         CA   97.6%    2,771    1,496     403     4     868   0     0    268   130   111
3276   Riverside                   Riverside         CA   92.6%   11,073    8,465     873    13   1,583   0   139    492   253   224
3277   Sacramento       Sacramento       CA   96.9%    5,738    3,865     557    15   1,301   0     0   418   273   160
3278   San Bernardino   San Bernardino   CA   94.1%   12,313    9,229     804    57   2,223   0     0   599   337   267
3279   San Diego        San Diego        CA   96.2%    6,372    4,435     572   123   1,242   0     0   445   251   195
3280   San Francisco    San Francisco    CA   96.1%    6,403    4,235     426     5   1,734   0     3   482   276   224
3281   San Jose         San Jose         CA   94.9%    9,078    6,417   1,110   133   1,418   0     0   695   320   246
3282   San Mateo        Redwood City     CA   96.7%    4,264    1,302   1,823     5     900   0   234   297   152    35
3283   Santa Ana        Santa Ana        CA   97.3%    5,537    2,741     668    15   2,113   0     0   605   253   107
3284   Camarillo        Camarillo        CA   94.4%   11,694    9,210     842    54   1,588   0     0   485   310   251
3285   Santa Clarita    Valencia         CA   97.0%    6,822    2,983   1,172     6   2,157   0   504   701   368   241
3286   Santa Rosa       Rohnert Park     CA   89.2%   22,547   20,481     316   241   1,502   1     6   724   393   292
3287   South Gate       Commerce         CA   91.2%   23,090   17,887   2,275    54   2,849   0    25   797   483   438
3288   Stockton         Stockton         CA   91.2%   21,465   17,849     759    72   2,376   0   409   667   338   281
3289   Sunnyvale        Sunnyvale        CA   96.3%    6,332    4,140     608    15   1,258   0   311   305   177    87
3290   Woodland Hills   Woodland Hills   CA   97.7%    8,326    3,256     680     9   4,099   0   282   665   343   190
3291   Vista            Carlsbad         CA   97.5%    3,572    2,015     358    18   1,154   0    27   182   106    67
3292   West Covina      West Covina      CA   98.6%    2,490      767     721    11     991   0     0   225    52     4
3293   Everett          Everett          WA   97.8%    5,799    3,712     320    40   1,442   0   285   465   259   142
3294   Olympia          Olympia          WA   98.1%    4,813    2,503     447    26   1,745   0    92   523   259   150
3295   Seattle          Seattle          WA   98.3%    3,578    2,007     326    19   1,226   0     0   277    80    12
3296   Spokane          Spokane          WA   93.7%   19,415   14,678   1,458   145   2,981   1   152   735   350   318
3297   Tacoma           Tacoma           WA   98.2%    3,142    1,670     359    31   1,072   0    10   643   251   106
3298   Anchorage        Anchorage        AK   97.1%    5,331    3,238     217   344   1,338   4   190   615   291   187
 ACO                                              ACO Percent Remaining Remaining Remaining Remaining Remaining Remaining Remaining   Active   Employees With Employees With
                ACO Name             ACO city
Number                                            state Completed Cases   NRFU Prod SQRA       FV      NRFU RI    FV QC      MV     Employees    Availability    An Assignment
  2253   Danbury            Danbury               CT       96.8%    6,025     4,170     309         9     1,537         0         0        553               247            166
  2254   Hartford           Hartford              CT       97.4%    6,175     4,172     362        13     1,628         0         0        609               271             95
  2255   New Haven          New Haven             CT       95.7%    7,692     5,818     330        39     1,504         1         0        404               230            145
  2256   Boston             Boston                MA       90.5%   20,197    16,713     763        21     2,700         0         0        380               303            291
  2257   Lawrence           Lawrence              MA       92.7%    9,163     7,887     231        42     1,003         0         0        484               228            186
  2258   Quincy             Quincy                MA       95.9%    4,144     2,998     210         3       933         0         0        200                57             56
  2259   East Bridgewater   East Bridgewater      MA       93.1%   20,877    17,219     398       126     3,133         1         0        846               537            400
  2260   Waltham            Waltham               MA       98.6%    3,295     1,704     382        20     1,188         1         0        732               173               3
  2261   Worcester          Worcester             MA       95.6%   12,480     9,621     482        45     2,329         2         1       1080               417            323
  2262   Gardiner           Gardiner              ME       98.9%    4,336     2,025     284        48     1,977         0         2        603               291             54
  2263   Concord            Concord               NH       96.3%   10,481     7,661     333        88     2,399         0         0        879               355            250
  2264   Egg Harbor         Egg Harbor Township   NJ       91.8%   24,486    21,751     442       105     2,188         0         0       1238               627            423
  2265   Parsippany         Parsippany            NJ       98.7%    1,813       875     287        13       638         0         0        532               192             31
  2266   South Plainfield   South Plainfield      NJ       93.4%    8,933     7,424     455        18     1,035         0         1        745               275            166
  2267   Jersey City        Jersey City           NJ       93.7%   11,231     8,933     607        42     1,649         0         0        913               367            226
  2268   Newark             Newark                NJ       90.0%   15,777    12,690   1,316        54     1,716         1         0        835               405            319
  2269   Fairlawn           Fairlawn              NJ       91.3%   15,871    13,512     673       103     1,582         0         1        967               475            320
  2270   Toms River         Toms River            NJ       95.2%   13,230    10,513     587        63     2,046         0        21       1015               364            213
  2271   Trenton            Trenton               NJ       97.2%    4,389     2,711     505        24     1,148         0         1        639               240            135
  2272   Albany             Albany                NY       94.8%   21,831    18,161     514       173     2,983         0         0       1729               597            419
  2273   Bronx 1            Bronx                 NY       91.5%   12,138     9,535     795        23     1,784         1         0        935               373            241
  2274   Bronx 2            Bronx                 NY       91.8%   11,960     9,546     953        41     1,419         1         0        874               338            215
  2275   Melville           Melville              NY       90.8%   22,583    18,659   1,302        96     2,526         0         0       1295               621            443
  2276   Buffalo            Buffalo               NY       95.2%    9,752     7,520     348        20     1,862         1         1        825               259            171
  2277   Queens 1           Long Island City      NY       95.7%    5,282     2,550     943        23     1,765         1         0        319               116             79
  2278   Brooklyn 1         Brooklyn              NY       87.2%   17,985    15,023   1,061       122     1,779         0         0       1648               667            411
  2279   Garden City        Garden City           NY       94.8%    8,970     6,448   1,171        25     1,326         0         0        887               309            195
  2280   Manhattan 1        New York              NY       94.0%   11,307     8,487     629        44     2,147         0         0        751               306            242
  2281   Manhattan 2        New York              NY       93.6%   18,743    13,378     728        51     4,586         0         0       1249               579            382
  2282   Pawling            Pawling               NY       96.9%    7,960     5,284     749        88     1,839         0         0       1187               479            382
  2283   Brooklyn 2         Brooklyn              NY       91.3%   16,827    12,879   1,289        87     2,572         0         0       1374               616            372
  2284   Queens 2           Bayside               NY       95.4%    5,996     3,956     496        56     1,488         0         0        726               299            124
  2285   Queens 3           Forest Hills          NY       94.5%    7,257     5,253     480        70     1,453         1         0        830               314            200
  2286   Peekskill          Peekskill             NY       93.8%   11,302     9,005     629        42     1,626         0         0        744               395            332
  2287   Rochester          Rochester             NY       95.6%   16,761    13,047     407        76     3,231         0         0       1292               489            268
  2288   Brooklyn 3         Brooklyn              NY       96.6%    5,236     2,777     630        24     1,804         1         0        823               344            157
2289   Queens 4                Jamaica              NY   93.9%    6,904    4,724     696      87   1,397    0     0    833   296   154
2290   Staten Island           Staten Island        NY   96.3%    3,206    1,868     391       5     942    0     0    134    76    61
2291   Syracuse                Syracuse             NY   96.0%   15,394   12,191     321     146   2,735    0     1   1123   345   215
2292   Brooklyn 4              Brooklyn             NY   90.3%   15,353   11,829   1,450      49   2,025    0     0    716   282   241
2293   Guaynabo                Guaynabo             PR   97.5%   11,779    5,239   1,168   2,129   3,204   39     0   1258   627   344
2294   Caguas                  Caguas               PR   98.1%    8,737    1,744     746   4,298   1,892   57     0    990   479   220
2295   Mayaguez                Mayaguez             PR   97.9%   10,633      816   1,141   6,536   2,091   49     0     98    60    36
2296   Providence              Providence           RI   95.1%   10,535    7,772     327      34   2,402    0     0    870   336   233
2297   Burlington              Burlington           VT   98.2%    3,168    1,871     132      43   1,122    0     0    657   228    96
2355   Washington DC           Washington           DC   90.3%   17,314   14,288     591      46   2,374    0    15    883   394   315
2356   Wilmington              Wilmington           DE   91.8%   16,493   14,234     474      17   1,722    0    46    943   416   337
2357   Lexington               Lexington            KY   89.6%   49,264   42,154     596     946   5,567    1     0   1611   908   773
2358   Louisville              Louisville           KY   87.2%   44,893   40,088     594     115   3,877    0   219    946   435   403
2359   Hanover                 Hanover              MD   93.1%   18,569   14,613   1,498      47   2,410    1     0   1065   538   443
2360   Baltimore               Baltimore            MD   87.9%   19,155   16,799     404      10   1,941    0     1    955   464   346
2361   Hagerstown              Hagerstown           MD   97.6%    5,834    3,476     678       8   1,672    0     0    580   227    60
2362   Towson                  Towson               MD   94.1%   17,273   12,981   1,060      21   3,193    0    18   1182   527   474
2363   Akron                   Akron                OH   88.6%   31,553   28,732     461      27   2,132    0   201    804   479   438
2364   Mansfield               Mansfield            OH   98.8%    3,105    1,462     214       4   1,425    0     0    588   214    34
2365   Cincinnati              Cincinnati           OH   94.6%    8,393    6,471     261       9   1,639    0    13    832   348   198
2366   Cleveland               Cleveland            OH   89.1%   23,273   19,979     426      60   2,547    0   261    899   500   425
2367   Columbus                Dublin               OH   97.0%    7,621    4,698     399       4   2,520    0     0   1173   476   264
2368   Dayton                  Dayton               OH   96.7%    7,939    6,029     345      27   1,538    0     0    690   275   193
2369   Toledo                  Toledo               OH   91.5%   27,107   23,419     352      38   3,239    0    59    987   384   313
2370   South Point             South Point          OH   98.8%    3,222    1,101     189      32   1,777    0   123    645   238    34
2371   Allentown               Allentown            PA   89.8%   32,242   29,035     395      72   2,730    0    10    882   420   378
2372   Cranberry Township      Cranberry Township   PA   98.7%    4,283    1,954     273      25   2,005    0    26    673   221   103
2373   Harrisburg              Harrisburg           PA   97.2%    7,655    5,703     312      28   1,611    1     0    799   260   163
2374   Norristown              Norristown           PA   95.8%    7,455    5,711     287      18   1,412    0    27    687   270   154
2375   Philadelphia-Franklin   Philadelphia         PA   86.6%   34,022   29,622     518      40   3,839    1     2   1288   591   468
2376   Philadelphia-Penn       Philadelphia         PA   85.1%   24,000   21,852     485      23   1,640    0     0    856   417   313
2377   Pittsburgh              Pittsburgh           PA   96.4%    7,777    5,647     304       7   1,788    0    31    601   257   179
2378   Reading                 Reading              PA   92.7%   16,609   14,684     356      35   1,534    0     0    393   227   182
2379   State College           State College        PA   98.6%    4,782    2,706     210      29   1,837    0     0    906   304   129
2380   Knoxville               Knoxville            TN   97.9%    7,273    4,615     292      33   2,268    0    65    749   326   174
2381   Memphis                 Memphis              TN   87.2%   30,847   27,768     648      28   2,282    1   120   1006   486   384
2382   Nashville               Franklin             TN   97.7%    7,648    4,591     444      30   2,583    0     0    688   344   221
2383   Shelbyville             Shelbyville          TN   90.4%   44,378   39,767     845     180   3,545    0    41   1410   729   601
2384   Crystal City            Arlington          VA   95.5%    5,528    3,604     425     8   1,490   0     1    401   162   130
2385   Fairfax                 Fairfax            VA   98.3%    1,748      898     306    20     524   0     0    199    56     3
2386   Fredericksburg          Fredericksburg     VA   88.1%   30,266   27,461     704    83   2,015   1     2   1074   547   444
2387   Virginia Beach          Virginia Beach     VA   92.0%   22,940   19,845     554   121   2,415   1     4    874   480   359
2388   Richmond                Richmond           VA   90.6%   24,211   21,503     546    23   2,139   0     0    885   397   326
2389   Roanoke                 Roanoke            VA   93.8%   21,684   17,898     446   100   2,862   0   378   1184   521   452
2390   Beckley                 Beckley            WV   98.9%    5,594    1,208     419   172   3,795   0     0    859   305    42
2556   Fayetteville            Fayetteville       AR   99.0%    3,793    1,282     475   104   1,585   0   347    728   392    53
2557   Little Rock             Little Rock        AR   95.9%   15,316   11,811     419   132   2,355   0   599   1349   626   454
2558   Des Moines              Des Moines         IA   90.7%   47,510   42,602     863    97   3,666   0   282   2035   970   764
2559   Chicago Central         Chicago            IL   91.6%   21,433   16,801     964    25   3,642   1     0   1300   556   454
2560   Chicago Far Southwest   Evergreen Park     IL   95.8%    5,292    3,409     506    11   1,253   0   113    812   345   265
2561   Chicago South           Chicago            IL   93.7%   10,928    7,808     857    10   2,251   1     1    723   351   271
2562   Cook County NW          Schaumburg         IL   96.4%    4,985    3,210     483    28   1,260   0     4    443   260   199
2563   Cook County South       Matteson           IL   92.2%   12,928    9,680   1,257    10   1,981   0     0    825   331   308
2564   Dekalb                  Dekalb             IL   96.7%    7,596    5,481     616    21   1,478   0     0    716   328   253
2565   Oswego                  Oswego             IL   95.2%    8,547    6,457     761     5   1,322   1     1    816   381   212
2566   Peoria                  Peoria             IL   95.3%   14,958   12,017     787    19   2,135   0     0   1042   422   311
2567   Skokie                  Skokie             IL   95.9%    5,047    3,233     392    33   1,389   0     0    773   298   200
2568   Springfield             Springfield        IL   91.4%   28,414   25,389     723   136   2,166   0     0   1116   545   448
2569   Evansville              Evansville         IN   98.4%    4,168    2,068     283     7   1,301   0   509    854   304    90
2570   Ft. Wayne               Ft. Wayne          IN   97.7%    6,480    4,447     305    39   1,689   0     0    929   360   213
2571   Indianapolis            Indianapolis       IN   96.7%    8,748    6,084     462    19   2,181   0     2    797   269   211
2572   Lake County             Merrillville       IN   97.0%    9,466    6,709     571    32   2,141   0    13    810   287   190
2573   Detroit                 Detroit            MI   89.5%   35,797   30,932   1,753    85   3,009   0    18   1596   728   582
2574   Lansing                 Lansing            MI   90.2%   35,132   31,346     750    96   2,940   0     0   1480   549   436
2575   Macomb County           Clinton Township   MI   96.4%    9,475    7,080     493    33   1,813   0    56    844   315   217
2576   Traverse City           Traverse City      MI   93.2%   36,057   30,885     591   177   4,200   0   204   1920   782   630
2577   Oakland County          Troy               MI   95.7%    7,128    5,370     342    10   1,307   0    99    477   187   169
2578   Duluth                  Duluth             MN   94.8%   20,076   16,878     552    82   2,562   0     2   1379   482   336
2579   Minneapolis             Minneapolis        MN   96.2%    5,929    4,180     504    17   1,228   0     0    528   174   106
2580   Rochester               Rochester          MN   95.3%   12,676   10,172     528    27   1,949   0     0   1291   389   204
2581   Kansas City             Kansas City        MO   97.3%   11,877    7,695     581    47   3,423   0   131    999   341   263
2582   Springfield             Springfield        MO   94.5%   28,945   24,716     599   113   3,495   0    22   1286   530   440
2583   St. Louis               St. Louis          MO   93.8%   19,564   15,859     574    22   2,807   0   302    795   384   319
2584   Eau Claire              Eau Claire         WI   98.1%    5,205    3,313     159    46   1,668   0    19    629   276   150
2585   Green Bay               Green Bay          WI   97.3%    7,535    5,252     442    34   1,540   0   267    624   234   108
2586   Madison                 Madison            WI   98.0%    5,217    2,675     391     5   1,663   0   483    807   239    86
2587   Milwaukee          Milwaukee          WI   89.3%    17,904    15,462   471    59   1,675   1   236   1101   511   449
2901   Gulfport           Gulfport           MS   90.1%    34,459    30,696   599   153   3,011   0     0   1187   589   507
2902   Jackson            Jackson            MS   80.9%    64,948    58,668   688   386   5,202   4     0    970   523   464
2904   Birmingham         Birmingham         AL   79.1%    82,666    78,184   803   396   3,282   1     0    992   558   537
2905   Huntsville         Huntsville         AL   82.7%    60,850    57,549   720   308   2,273   0     0    936   486   444
2906   Mobile             Mobile             AL   79.7%    76,840    72,803   763   278   2,995   1     0   1039   505   457
2907   Charleston         North Charleston   SC   83.5%    80,137    75,783   573   121   3,659   1     0   1254   598   563
2908   Columbia           Columbia           SC   84.3%    53,845    50,350   544    68   2,883   0     0    867   384   358
2909   Greenville, SC     Greenville         SC   90.7%    35,260    32,215   508    76   2,460   0     1   1007   505   430
2910   Atlanta            Atlanta            GA   87.1%    30,629    27,547   574    40   2,468   0     0    790   354   302
2966   Lauderdale Lakes   Lauderdale Lake    FL   92.1%    19,666    16,750   575    82   2,258   1     0    982   483   434
2967   Fort Lauderdale    Margate            FL   92.8%    20,931    17,912   470    97   2,427   0    25    962   497   350
2968   Fort Myers         Fort Myers         FL   90.4%    44,306    40,002   483   110   3,711   0     0   1276   784   615
2969   Gainesville        Gainesville        FL   96.7%     7,480     6,009   294    45   1,131   1     0    874   379   155
2970   Jacksonville       Jacksonville       FL   87.2%    26,196    23,586   509    58   2,043   0     0    663   384   329
2971   Lakeland           Lakeland           FL   85.3%    58,809    54,138   843   105   3,723   0     0    968   572   557
2972   Miami North        Miami Lakes        FL   91.4%    26,291    20,810   602   268   4,611   0     0   1100   536   390
2973   Miami South        Palmetto Bay       FL   90.8%    22,342    19,290   571   208   2,273   0     0    977   528   419
2974   Ocala              Ocala              FL   88.7%    32,753    30,221   391    53   2,087   1     0    678   439   396
2975   Orange County      Orlando            FL   92.4%    20,067    16,583   782    29   2,673   0     0   1019   506   442
2976   Pensacola          Pensacola          FL   81.3%    71,396    67,464   535   138   3,258   1     0   1219   584   531
2977   Seminole County    Lake Mary          FL   85.8%    40,920    37,542   546    60   2,772   0     0    712   432   399
2978   St. Petersburg     St. Petersburg     FL   94.0%    19,397    16,480   406    57   2,454   0     0    843   465   381
2979   Tampa              Tampa              FL   85.4%    39,154    36,014   592    80   2,468   0     0    638   357   339
2980   West Palm Beach    West Palm Beach    FL   88.7%    39,178    35,593   611    64   2,910   0     0   1138   670   570
2981   Columbus           Columbus           GA   76.3%    95,114    91,064   624   278   3,148   0     0   1089   672   647
2982   Dekalb County      Atlanta            GA   90.9%    18,963    16,204   641   110   2,008   0     0    704   299   238
2983   Douglasville       Douglasville       GA   84.4%    31,730    29,457   480    89   1,703   1     0    638   327   299
2984   Gainesville, GA    Gainesville        GA   89.2%    37,523    34,500   509    52   2,462   0     0    641   447   350
2985   Gwinnett County    Duluth             GA   81.8%    41,312    38,682   662    53   1,914   0     1    735   334   299
2986   Macon              Macon              GA   89.2%    30,133    27,429   542   110   2,052   0     0    855   485   417
2987   Savannah           Savannah           GA   97.9%     5,858     1,566   383    10   3,899   0     0    700   390    83
2988   Baton Rouge        Baton Rouge        LA   86.6%    35,639    32,517   691   303   2,127   1     0    940   473   374
2989   Jefferson Parish   Elmwood            LA   93.1%    18,044    15,159   735   179   1,970   1     0   1057   427   296
2990   New Orleans        New Orleans        LA   98.3%     3,166       829   752    38   1,531   0    16    185    83    10
2991   Shreveport         Shreveport         LA   69.1%   110,457   107,016   551   474   2,414   2     0   1150   636   588
2992   Asheville          Asheville          NC   91.3%    38,435    34,307   382   133   3,612   1     0   1155   563   445
2993   Charlotte          Charlotte          NC   91.3%    20,522    17,779   528    30   2,185   0     0    738   404   352
2994   Durham             Durham                       NC   82.6%   47,896   45,428     484    47   1,937   0     0    889   446   412
2995   Fayetteville       Fayetteville                 NC   88.6%   42,141   38,327     439    95   3,280   0     0    788   379   320
2996   Greenville, NC     Greenville                   NC   86.1%   55,077   51,595     501   214   2,476   0   291   1171   585   520
2997   Raleigh            Raleigh                      NC   93.1%   17,836   15,450     361    50   1,975   0     0    676   331   262
2998   Winston-Salem      Winston-Salem                NC   86.6%   42,073   39,554     320    67   2,132   0     0    888   472   420
3105   Flagstaff          Flagstaff                    AZ   89.6%   23,876   21,404     233   220   2,013   5     1    576   328   290
3106   Maricopa Central   Phoenix                      AZ   89.7%   28,648   25,798     424    95   2,328   0     3    849   490   404
3107   Maricopa South     Mesa                         AZ   94.0%   15,600   12,581     588    73   2,350   0     8    535   320   265
3108   Maricopa West      Glendale                     AZ   85.7%   34,569   31,961     774    77   1,756   0     1    879   477   386
3109   Tucson             Tucson                       AZ   88.3%   50,752   45,220     840   365   4,326   1     0   1112   599   533
3110   Window Rock        St. Michaels                 AZ   69.9%   27,594   26,715     133    80     665   1     0    464   312   276
3154   Aurora             Aurora                       CO   93.0%   13,772   11,601     577    24   1,570   0     0    464   246   227
3155   Colorado North     Longmont                     CO   96.4%   10,209    7,153     628    89   2,290   0    49    751   268   144
3156   Colorado Springs   Colorado Springs             CO   82.6%   56,869   53,781     455   386   2,236   9     2    826   480   469
3157   Denver             Lakewood                     CO   94.7%   11,451    8,906     508    11   2,017   0     9    244   155   129
3158   Overland Park      Overland Park                KS   95.4%    8,715    7,269     276    22   1,145   0     3    485   184   131
3159   Wichita            Wichita                      KS   98.7%    4,194    2,066     355    27   1,510   0   236    454   187    66
3160   Billings           Billings                     MT   85.2%   39,929   37,470     296   267   1,892   1     3   1123   617   525
3162   Bismarck           Bismarck                     ND   95.4%    7,968    5,954     324   249   1,441   0     0    360   196   130
3163   Lincoln            Lincoln                      NE   94.2%   17,721   14,803     530    49   2,339   0     0    759   406   373
3164   Albuquerque        Los Ranchos de Albuquerque   NM   88.4%   33,264   30,056     578   441   2,185   4     0    897   578   525
3165   Las Cruces         Las Cruces                   NM   91.6%   15,558   13,691     341    99   1,427   0     0    721   374   318
3166   Cleveland Co.      Norman                       OK   92.2%   23,848   21,042     305   267   2,225   0     9    613   328   284
3167   Oklahoma County    Warr Acres                   OK   98.0%    5,659    3,006     408    27   2,210   0     8    276   178   120
3168   Tulsa              Tulsa                        OK   85.6%   47,816   44,834     430   297   2,245   1     9    850   491   475
3169   Sioux Falls        Sioux Falls                  SD   90.4%   16,319   14,550     356   211   1,202   0     0    480   210   198
3170   Arlington          Grand Prairie                TX   96.7%    4,982    3,538     307    19   1,117   0     1    444   214   159
3171   Austin             Austin                       TX   97.8%    5,861    3,522     442    57   1,711   0   129    833   363   162
3172   Collin Co.         McKinney                     TX   97.2%    6,939    5,111     445    60   1,321   1     1    470   274   186
3173   Dallas             Duncanville                  TX   93.9%    8,881    7,240     521    42   1,074   0     4    869   407   304
3174   Dallas Co. NE      Richardson                   TX   94.2%    8,475    6,686     386    38   1,363   2     0    730   330   219
3175   Dallas Co. NW      Farmers Branch               TX   93.3%   13,316   11,005     292    44   1,975   0     0    481   343   237
3176   Denton Co.         Denton                       TX   97.5%    7,640    5,001     600    66   1,938   0    35    703   391   343
3177   El Paso            El Paso                      TX   91.8%   21,058   18,108     457   179   2,291   1    22   1007   473   374
3178   Fort Bend Co.      Katy                         TX   85.8%   47,987   44,351     858   333   2,389   3    53   1193   684   631
3179   Fort Worth         Fort Worth                   TX   95.8%    7,816    4,860     423    71   1,892   0   570    275   137   111
3180   Harris Co. East    Houston                      TX   97.7%    3,439    1,981     267    63   1,127   0     1    615   281   148
3181   Harris Co. NE      Houston                      TX   97.7%    3,473    1,113   1,449    16     894   1     0    543   265   111
3182   Harris Co. NW               Katy              TX   98.4%    2,236      687     562     2     985   0     0    367   182    38
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   93.3%   22,064   17,547   1,937   335   2,243   2     0    945   556   443
3184   Houston NW                  Houston           TX   97.8%    3,220    1,463     819    11     919   0     8    351   190   106
3185   Houston South               Houston           TX   91.4%   14,642   11,792   1,403    56   1,390   1     0    698   374   260
3186   Houston West                Houston           TX   98.4%    2,717    1,452     220    52     930   1    62    726   380   111
3187   Laredo                      Laredo            TX   91.8%   27,529   24,055     578   291   2,604   1     0   1120   643   514
3188   Lubbock                     Lubbock           TX   92.5%   24,121   21,233     417   189   2,281   1     0    737   435   385
3189   Montgomery Co.              Spring            TX   88.6%   38,478   34,714     841   419   2,497   1     6   1109   694   622
3190   San Antonio East            San Antonio       TX   98.9%    1,337      578     212    20     527   0     0     28     7     0
3191   San Antonio North           San Antonio       TX   98.6%    1,691      971     153     5     530   0    32    124    51     0
3192   San Antonio West            San Antonio       TX   98.8%    1,408      545     220     4     639   0     0     75    33     0
3193   Tyler                       Tyler             TX   92.1%   30,759   27,966     397   238   2,158   0     0    897   531   406
3194   Waco                        Waco              TX   96.2%   12,508    8,567     473    86   2,903   1   478    828   370   251
3195   Williamson Co.              Leander           TX   98.2%    5,492    2,732     424    95   2,236   0     5    501   286   157
3196   Orem                        Orem              UT   96.4%    7,382    5,006     703   107   1,550   2    14    474   249   190
3197   Salt Lake City              South Salt Lake   UT   96.9%    7,777    5,391     532    38   1,600   0   216    686   305   238
3198   Casper                      Casper            WY   93.4%    9,503    8,082     125    85   1,211   0     0    559   248   202
3255   Honolulu                    Honolulu          HI   98.6%    4,053    1,444     688   184   1,737   0     0    283   164    35
3256   Boise                       Boise             ID   98.7%    4,120    1,842     257    35   1,985   0     1    307   135    27
3257   Las Vegas                   Las Vegas         NV   91.9%   22,267   17,617     871    50   3,261   0   468    743   504   449
3258   North Las Vegas             N. Las Vegas      NV   93.6%   18,286   14,399     860   105   2,917   4     1    682   417   389
3259   Eugene                      Springfield       OR   90.1%   31,485   28,381     671    85   2,325   1    22    958   434   378
3260   Portland                    Portland          OR   97.0%    5,805    3,952     331     8   1,491   1    22    417   208   149
3261   Salem                       Salem             OR   98.0%    4,993    3,214     441    24   1,302   0    12    565   209   143
3263   Bakersfield                 Bakersfield       CA   91.0%   27,860   23,790   1,050    69   2,869   1    81    718   344   268
3264   Chico                       Chico             CA   88.8%   34,425   31,001     684   139   2,601   0     0    783   463   391
3265   Concord                     Concord           CA   93.3%   11,419    8,830     629    26   1,729   0   205    579   358   296
3266   El Cajon                    San Diego         CA   95.8%    5,699    4,006     586    45   1,061   0     1    361   172   120
3267   Fullerton                   Buena Park        CA   97.1%    5,131    2,893     708    24   1,503   0     3    596   301   131
3268   Inglewood                   Inglewood         CA   93.2%   20,246   16,368   1,166    23   2,635   0    54    736   375   289
3269   Long Beach                  Long Beach        CA   96.5%    6,982    4,543     887    19   1,533   0     0    603   299   230
3270   Fresno                      Fresno            CA   94.5%   13,180    9,925     957    27   2,051   0   220    640   344   315
3271   Oakland                     Oakland           CA   94.8%    8,157    5,805   1,025    18   1,309   0     0    406   258   232
3272   Ontario                     Upland            CA   94.1%    7,254    4,766     692    24   1,266   0   506    313   158   119
3273   Palm Springs                Palm Springs      CA   90.9%   22,949   19,219     806    56   2,852   0    16    883   479   423
3274   Pasadena                    Pasadena          CA   97.9%    6,497    2,968     903    32   2,594   0     0    661   330   218
3275   Pleasanton                  San Ramon         CA   97.4%    3,025    1,696     412     4     913   0     0    268   129    80
3276   Riverside                   Riverside         CA   91.9%   12,140    9,788     899    13   1,301   0   139    493   278   226
3277   Sacramento       Sacramento       CA   96.5%    6,460    4,618     571    15   1,256   0     0   422   259   167
3278   San Bernardino   San Bernardino   CA   93.4%   13,868   10,675     821    58   2,314   0     0   607   310   253
3279   San Diego        San Diego        CA   95.6%    7,304    5,304     585   123   1,292   0     0   449   248   201
3280   San Francisco    San Francisco    CA   95.8%    6,981    4,800     436     6   1,736   0     3   482   284   233
3281   San Jose         San Jose         CA   94.3%   10,150    7,495   1,124   134   1,397   0     0   697   337   246
3282   San Mateo        Redwood City     CA   96.6%    4,386    1,416   1,825     5     906   0   234   303   159    56
3283   Santa Ana        Santa Ana        CA   97.2%    5,766    3,149     682    15   1,920   0     0   593   269   103
3284   Camarillo        Camarillo        CA   93.8%   12,874   10,326     870    55   1,623   0     0   487   304   225
3285   Santa Clarita    Valencia         CA   96.6%    7,794    3,789   1,202    17   2,282   0   504   698   387   302
3286   Santa Rosa       Rohnert Park     CA   88.3%   24,615   22,512     328   243   1,525   1     6   707   378   289
3287   South Gate       Commerce         CA   90.3%   25,697   20,390   2,339    54   2,889   0    25   761   421   389
3288   Stockton         Stockton         CA   91.0%   22,083   18,479     779    72   2,344   0   409   728   376   267
3289   Sunnyvale        Sunnyvale        CA   96.1%    6,673    4,459     617    16   1,270   0   311   305   173    60
3290   Woodland Hills   Woodland Hills   CA   97.6%    8,894    3,525     696    11   4,380   0   282   688   364   197
3291   Vista            Carlsbad         CA   97.4%    3,737    2,157     367    18   1,168   0    27   185    99    66
3292   West Covina      West Covina      CA   98.6%    2,510      767     723    11   1,009   0     0   232    71     8
3293   Everett          Everett          WA   97.6%    6,401    4,170     325    40   1,581   0   285   478   297   156
3294   Olympia          Olympia          WA   98.1%    4,865    2,553     464    26   1,730   0    92   525   275   156
3295   Seattle          Seattle          WA   98.3%    3,561    2,006     326    19   1,210   0     0   282    88    23
3296   Spokane          Spokane          WA   92.7%   22,405   17,660   1,481   145   2,966   1   152   794   396   373
3297   Tacoma           Tacoma           WA   98.0%    3,560    2,034     374    31   1,111   0    10   658   290   158
3298   Anchorage        Anchorage        AK   96.2%    6,862    4,605     256   345   1,463   3   190   617   310   226
 ACO                                              ACO Percent Remaining Remaining Remaining Remaining Remaining Remaining Remaining   Active   Employees With Employees With
                ACO Name             ACO city
Number                                            state Completed Cases   NRFU Prod SQRA       FV      NRFU RI    FV QC      MV     Employees    Availability    An Assignment
  2253   Danbury            Danbury               CT       96.7%    6,252     4,369     319        10     1,554         0         0        588               268            181
  2254   Hartford           Hartford              CT       97.1%    6,665     4,710     381        17     1,557         0         0        729               344            166
  2255   New Haven          New Haven             CT       94.9%    9,119     7,179     341        42     1,557         0         0        425               274            198
  2256   Boston             Boston                MA       89.7%   21,847    18,403     783        22     2,639         0         0        421               386            318
  2257   Lawrence           Lawrence              MA       91.8%   10,293     9,004     239        44     1,006         0         0        514               256            200
  2258   Quincy             Quincy                MA       95.6%    4,448     3,319     214         3       912         0         0        272               111             76
  2259   East Bridgewater   East Bridgewater      MA       91.4%   26,198    22,454     417       129     3,198         0         0        951               618            504
  2260   Waltham            Waltham               MA       98.6%    3,198     1,704     382        21     1,091         0         0        741               204               1
  2261   Worcester          Worcester             MA       95.6%   12,740     9,870     495        49     2,323         2         1       1136               466            359
  2262   Gardiner           Gardiner              ME       98.8%    4,766     2,533     331        49     1,851         0         2        660               437            129
  2263   Concord            Concord               NH       95.9%   11,508     8,554     364        89     2,501         0         0        912               430            327
  2264   Egg Harbor         Egg Harbor Township   NJ       90.4%   28,659    25,757     453       105     2,344         0         0       1248               730            476
  2265   Parsippany         Parsippany            NJ       98.5%    2,001       935     288        14       763         1         0        536               247             50
  2266   South Plainfield   South Plainfield      NJ       92.8%    9,683     8,133     467        19     1,063         0         1        767               348            149
  2267   Jersey City        Jersey City           NJ       92.8%   12,681    10,382     616        44     1,639         0         0        924               441            290
  2268   Newark             Newark                NJ       88.5%   18,050    14,897   1,361        58     1,733         1         0        821               416            292
  2269   Fairlawn           Fairlawn              NJ       90.1%   18,158    15,742     699       107     1,609         0         1        979               523            365
  2270   Toms River         Toms River            NJ       94.6%   15,005    12,231     610        63     2,101         0         0       1031               489            340
  2271   Trenton            Trenton               NJ       96.8%    5,056     3,339     515        24     1,177         0         1        648               297            145
  2272   Albany             Albany                NY       93.9%   25,459    21,706     533       173     3,047         0         0       1715               682            507
  2273   Bronx 1            Bronx                 NY       90.5%   13,524    10,853     828        26     1,817         0         0        939               450            272
  2274   Bronx 2            Bronx                 NY       91.2%   12,773    10,369     979        44     1,380         1         0        899               390            235
  2275   Melville           Melville              NY       89.6%   25,665    21,709   1,334       100     2,522         0         0       1301               686            505
  2276   Buffalo            Buffalo               NY       94.5%   11,033     8,808     367        24     1,833         0         1        846               335            236
  2277   Queens 1           Long Island City      NY       95.0%    6,130     3,242     955        27     1,905         1         0        333               134             86
  2278   Brooklyn 1         Brooklyn              NY       85.8%   19,766    16,963   1,106       124     1,572         1         0       1643               781            442
  2279   Garden City        Garden City           NY       94.2%   10,060     7,497   1,197        27     1,339         0         0        894               401            242
  2280   Manhattan 1        New York              NY       93.4%   12,428     9,562     655        46     2,165         0         0        770               353            270
  2281   Manhattan 2        New York              NY       92.9%   20,930    15,370     751        53     4,756         0         0       1248               660            448
  2282   Pawling            Pawling               NY       96.2%    9,706     6,873     823        91     1,919         0         0       1302               610            490
  2283   Brooklyn 2         Brooklyn              NY       90.0%   19,265    15,220   1,343        88     2,614         0         0       1362               747            420
  2284   Queens 2           Bayside               NY       94.9%    6,534     4,487     513        58     1,475         1         0        730               343            138
  2285   Queens 3           Forest Hills          NY       93.8%    8,047     6,044     489        70     1,443         1         0        844               382            250
  2286   Peekskill          Peekskill             NY       92.9%   12,776    10,457     664        47     1,608         0         0        857               453            388
  2287   Rochester          Rochester             NY       94.8%   19,926    16,070     423        76     3,357         0         0       1416               610            371
  2288   Brooklyn 3         Brooklyn              NY       96.2%    5,776     3,247     658        29     1,841         1         0        849               415            214
2289   Queens 4                Jamaica              NY   93.2%    7,658    5,460     715      89   1,394    0     0    843    362   215
2290   Staten Island           Staten Island        NY   95.8%    3,615    2,229     408      10     968    0     0    130     86    81
2291   Syracuse                Syracuse             NY   95.6%   16,915   13,699     339     146   2,730    0     1   1112    461   294
2292   Brooklyn 4              Brooklyn             NY   89.5%   16,698   13,088   1,471      56   2,083    0     0    762    404   339
2293   Guaynabo                Guaynabo             PR   97.0%   14,314    7,194   1,186   2,367   3,529   38     0   1269    743   446
2294   Caguas                  Caguas               PR   97.7%   10,646    2,922     749   4,911   1,986   78     0   1002    605   333
2295   Mayaguez                Mayaguez             PR   97.9%   11,007      995   1,142   6,848   1,961   61     0    112     68    54
2296   Providence              Providence           RI   94.9%   10,990    8,899     336      34   1,721    0     0    882    422   313
2297   Burlington              Burlington           VT   98.0%    3,512    2,195     140      44   1,133    0     0    667    269   125
2355   Washington DC           Washington           DC   89.4%   18,935   15,895     607      46   2,372    0    15    872    445   385
2356   Wilmington              Wilmington           DE   90.5%   18,987   16,745     481      18   1,697    0    46    945    476   392
2357   Lexington               Lexington            KY   88.6%   53,522   48,464     630     946   3,481    1     0   1594   1022   797
2358   Louisville              Louisville           KY   86.4%   47,701   44,074     616     115   2,677    0   219    942    523   490
2359   Hanover                 Hanover              MD   91.9%   21,701   17,568   1,560      47   2,525    1     0   1102    689   586
2360   Baltimore               Baltimore            MD   86.5%   21,356   18,997     414      10   1,934    0     1   1025    543   403
2361   Hagerstown              Hagerstown           MD   97.5%    6,224    3,862     707       8   1,647    0     0    708    344    97
2362   Towson                  Towson               MD   93.5%   19,156   14,753   1,182      21   3,182    0    18   1182    611   544
2363   Akron                   Akron                OH   87.3%   35,274   32,474     470      27   2,101    1   201    865    562   524
2364   Mansfield               Mansfield            OH   98.8%    3,053    1,523     215       6   1,309    0     0    594    252    40
2365   Cincinnati              Cincinnati           OH   94.0%    9,314    7,334     265      10   1,692    0    13    841    395   238
2366   Cleveland               Cleveland            OH   87.4%   26,811   23,432     442      63   2,612    1   261    907    577   488
2367   Columbus                Dublin               OH   96.6%    8,563    5,587     407       4   2,565    0     0   1169    514   339
2368   Dayton                  Dayton               OH   96.2%    9,235    7,272     370      28   1,564    1     0    697    351   250
2369   Toledo                  Toledo               OH   90.8%   29,357   26,127     370      39   2,762    0    59   1009    523   418
2370   South Point             South Point          OH   99.0%    2,749    1,217     194      34   1,180    1   123    652    291    50
2371   Allentown               Allentown            PA   88.6%   36,060   32,876     401      73   2,700    0    10    890    505   482
2372   Cranberry Township      Cranberry Township   PA   98.7%    4,434    2,340     287      25   1,756    0    26    680    305   148
2373   Harrisburg              Harrisburg           PA   96.9%    8,600    6,621     320      28   1,630    1     0    819    365   196
2374   Norristown              Norristown           PA   95.4%    8,167    6,402     296      18   1,425    0    26    689    324   193
2375   Philadelphia-Franklin   Philadelphia         PA   85.2%   37,368   33,667     529      41   3,128    1     2   1310    708   558
2376   Philadelphia-Penn       Philadelphia         PA   83.5%   26,405   24,248     491      23   1,643    0     0    888    512   388
2377   Pittsburgh              Pittsburgh           PA   95.8%    8,965    6,806     329       8   1,791    0    31    627    344   237
2378   Reading                 Reading              PA   92.1%   17,956   16,300     370      36   1,250    0     0    412    267   202
2379   State College           State College        PA   98.4%    5,630    3,524     227      31   1,848    0     0    910    393   178
2380   Knoxville               Knoxville            TN   97.8%    7,835    5,441     313      33   1,983    0    65    753    367   208
2381   Memphis                 Memphis              TN   86.3%   33,176   30,210     667      29   2,149    1   120   1008    596   455
2382   Nashville               Franklin             TN   97.4%    8,746    6,009     458      30   2,249    0     0    718    421   261
2383   Shelbyville             Shelbyville          TN   89.4%   48,543   44,128     903     180   3,291    0    41   1432    862   733
2384   Crystal City            Arlington          VA   95.5%    5,550    3,905     436     9   1,199   0     1    379    164   134
2385   Fairfax                 Fairfax            VA   98.4%    1,724      901     306    20     497   0     0    173     68     4
2386   Fredericksburg          Fredericksburg     VA   85.7%   36,409   33,788     730    85   1,803   1     2   1103    609   513
2387   Virginia Beach          Virginia Beach     VA   90.9%   26,030   22,973     571   121   2,360   1     4    899    527   400
2388   Richmond                Richmond           VA   89.7%   26,418   23,933     585    25   1,875   0     0    891    447   367
2389   Roanoke                 Roanoke            VA   93.0%   24,268   20,964     456   100   2,370   0   378   1268    621   549
2390   Beckley                 Beckley            WV   99.0%    4,986    1,234     452   172   3,128   0     0    878    397    45
2556   Fayetteville            Fayetteville       AR   99.0%    3,814    1,284     475   106   1,602   0   347    781    523    74
2557   Little Rock             Little Rock        AR   94.7%   19,753   16,061     478   132   2,483   0   599   1355    731   512
2558   Des Moines              Des Moines         IA   89.0%   56,552   51,577     906   103   3,684   0   282   2045   1151   908
2559   Chicago Central         Chicago            IL   90.2%   24,932   20,376     984    29   3,542   1     0   1354    709   602
2560   Chicago Far Southwest   Evergreen Park     IL   94.9%    6,312    4,435     517    13   1,234   0   113    812    438   337
2561   Chicago South           Chicago            IL   92.5%   12,928    9,769     882    16   2,260   0     1    718    469   362
2562   Cook County NW          Schaumburg         IL   95.8%    5,747    3,996     496    30   1,221   0     4    442    305   238
2563   Cook County South       Matteson           IL   90.8%   15,150   11,916   1,289    12   1,933   0     0    828    436   397
2564   Dekalb                  Dekalb             IL   96.1%    8,940    6,790     640    22   1,488   0     0    756    400   311
2565   Oswego                  Oswego             IL   94.5%    9,833    7,765     784     5   1,277   1     1    825    486   271
2566   Peoria                  Peoria             IL   94.6%   17,289   14,313     817    21   2,138   0     0   1037    490   348
2567   Skokie                  Skokie             IL   95.0%    6,215    4,462     397    33   1,323   0     0    774    351   237
2568   Springfield             Springfield        IL   89.9%   33,176   30,110     755   137   2,174   0     0   1111    638   526
2569   Evansville              Evansville         IN   98.1%    4,802    2,653     335     7   1,298   0   509    858    378   128
2570   Ft. Wayne               Ft. Wayne          IN   97.4%    7,372    5,249     324    39   1,760   0     0    916    442   296
2571   Indianapolis            Indianapolis       IN   96.3%    9,721    7,016     486    19   2,198   0     2    837    370   292
2572   Lake County             Merrillville       IN   96.5%   11,014    8,253     591    28   2,129   0    13    889    391   273
2573   Detroit                 Detroit            MI   88.1%   40,392   35,581   1,771    85   2,943   0    12   1583    869   652
2574   Lansing                 Lansing            MI   88.9%   39,636   35,846     766    96   2,928   0     0   1469    671   541
2575   Macomb County           Clinton Township   MI   96.0%   10,648    8,212     506    34   1,840   0    56    859    424   299
2576   Traverse City           Traverse City      MI   92.2%   41,467   36,236     616   178   4,233   0   204   1910    982   776
2577   Oakland County          Troy               MI   95.2%    8,006    6,232     360    10   1,319   0    85    479    241   218
2578   Duluth                  Duluth             MN   94.0%   22,873   19,604     607    85   2,575   0     2   1379    644   464
2579   Minneapolis             Minneapolis        MN   97.7%    3,525    1,760     523    16   1,226   0     0    530    210   140
2580   Rochester               Rochester          MN   94.7%   14,355   11,831     551    27   1,946   0     0   1296    509   299
2581   Kansas City             Kansas City        MO   96.8%   14,074    9,927     601    47   3,368   0   131    997    428   340
2582   Springfield             Springfield        MO   93.8%   32,234   27,979     628   113   3,493   0    21   1305    728   640
2583   St. Louis               St. Louis          MO   92.6%   23,155   19,438     607    22   2,786   0   302    835    489   421
2584   Eau Claire              Eau Claire         WI   97.9%    5,625    3,729     179    46   1,652   0    19    642    334   186
2585   Green Bay               Green Bay          WI   96.9%    8,408    6,149     448    35   1,509   0   267    640    278   149
2586   Madison                 Madison            WI   97.7%    5,743    3,177     406     5   1,671   1   483    952    379   146
2587   Milwaukee          Milwaukee          WI   86.7%    22,321    19,862   497    64   1,662   0   236   1056   563   495
2901   Gulfport           Gulfport           MS   88.8%    39,066    35,185   627   153   3,101   0     0   1186   735   643
2902   Jackson            Jackson            MS   79.0%    71,479    64,656   727   397   5,694   5     0    974   596   556
2904   Birmingham         Birmingham         AL   77.3%    89,978    85,437   832   399   3,309   1     0    966   658   639
2905   Huntsville         Huntsville         AL   81.2%    66,101    62,719   770   308   2,304   0     0    968   606   541
2906   Mobile             Mobile             AL   78.4%    81,749    77,727   790   279   2,952   1     0   1034   607   507
2907   Charleston         North Charleston   SC   82.0%    87,457    83,665   591   121   3,079   1     0   1280   744   708
2908   Columbia           Columbia           SC   83.1%    58,051    54,480   578    69   2,924   0     0    926   539   513
2909   Greenville, SC     Greenville         SC   89.4%    40,505    37,353   531    76   2,544   0     1   1029   592   540
2910   Atlanta            Atlanta            GA   85.1%    35,424    32,258   596    40   2,530   0     0    788   438   393
2966   Lauderdale Lakes   Lauderdale Lake    FL   90.8%    22,753    19,782   592    84   2,294   1     0    998   579   490
2967   Fort Lauderdale    Margate            FL   91.4%    24,935    21,841   502    98   2,494   0     0    982   613   415
2968   Fort Myers         Fort Myers         FL   89.0%    50,464    46,077   505   110   3,772   0     0   1281   891   722
2969   Gainesville        Gainesville        FL   96.1%     8,970     7,435   306    46   1,182   1     0    877   446   226
2970   Jacksonville       Jacksonville       FL   85.8%    29,183    26,411   533    59   2,180   0     0    695   440   393
2971   Lakeland           Lakeland           FL   84.1%    63,543    58,915   862   106   3,660   0     0   1011   709   699
2972   Miami North        Miami Lakes        FL   90.2%    29,979    24,472   618   268   4,620   1     0   1117   660   475
2973   Miami South        Palmetto Bay       FL   89.6%    25,292    22,154   591   210   2,337   0     0    984   636   491
2974   Ocala              Ocala              FL   87.2%    36,834    34,263   424    53   2,093   1     0    706   523   480
2975   Orange County      Orlando            FL   91.0%    23,709    20,162   806    30   2,711   0     0   1012   665   610
2976   Pensacola          Pensacola          FL   79.6%    77,579    73,396   568   140   3,474   1     0   1215   677   597
2977   Seminole County    Lake Mary          FL   84.6%    44,495    41,086   562    60   2,787   0     0    718   489   459
2978   St. Petersburg     St. Petersburg     FL   92.6%    23,631    20,614   428    58   2,531   0     0    880   563   470
2979   Tampa              Tampa              FL   84.2%    42,469    39,118   612    80   2,659   0     0    661   469   440
2980   West Palm Beach    West Palm Beach    FL   87.1%    44,583    40,907   629    66   2,981   0     0   1108   816   678
2981   Columbus           Columbus           GA   74.3%   103,050    98,877   650   278   3,245   0     0   1092   748   726
2982   Dekalb County      Atlanta            GA   89.3%    22,249    19,318   664   111   2,156   0     0    796   437   370
2983   Douglasville       Douglasville       GA   82.8%    35,065    32,686   494    90   1,794   1     0    642   408   364
2984   Gainesville, GA    Gainesville        GA   88.0%    41,674    38,557   533    52   2,532   0     0    756   568   535
2985   Gwinnett County    Duluth             GA   80.1%    45,026    42,284   685    53   2,002   1     1    762   392   370
2986   Macon              Macon              GA   87.5%    34,914    32,346   554   112   1,902   0     0    872   609   508
2987   Savannah           Savannah           GA   98.0%     5,606     2,812   389    13   2,392   0     0    731   481   226
2988   Baton Rouge        Baton Rouge        LA   85.2%    39,506    36,329   697   308   2,171   1     0    964   538   385
2989   Jefferson Parish   Elmwood            LA   91.2%    23,054    20,129   755   179   1,990   1     0   1076   528   393
2990   New Orleans        New Orleans        LA   98.4%     3,089       829   752    39   1,453   0    16    190    87     3
2991   Shreveport         Shreveport         LA   67.2%   117,112   113,626   571   479   2,434   2     0   1210   769   696
2992   Asheville          Asheville          NC   90.4%    42,526    38,399   390   134   3,602   1     0   1274   737   591
2993   Charlotte          Charlotte          NC   90.3%    22,703    19,834   538    30   2,301   0     0    774   467   395
2994   Durham             Durham                       NC   81.3%   51,583   49,123     498    47   1,915   0     0    890   518   487
2995   Fayetteville       Fayetteville                 NC   87.4%   46,505   42,694     447    95   3,269   0     0    930   571   519
2996   Greenville, NC     Greenville                   NC   84.3%   61,923   58,532     517   215   2,454   0   205   1183   695   641
2997   Raleigh            Raleigh                      NC   92.2%   20,148   17,619     374    51   2,104   0     0    695   404   324
2998   Winston-Salem      Winston-Salem                NC   85.5%   45,587   43,052     332    67   2,136   0     0    906   550   498
3105   Flagstaff          Flagstaff                    AZ   88.3%   26,764   24,298     239   221   2,000   5     1    580   349   307
3106   Maricopa Central   Phoenix                      AZ   88.0%   33,345   30,437     443    95   2,367   0     3    842   510   435
3107   Maricopa South     Mesa                         AZ   92.9%   18,373   15,271     600    74   2,420   0     8    576   395   330
3108   Maricopa West      Glendale                     AZ   83.8%   38,962   36,329     785    78   1,769   0     1    814   515   432
3109   Tucson             Tucson                       AZ   86.9%   56,956   51,704     861   366   4,024   1     0   1094   690   638
3110   Window Rock        St. Michaels                 AZ   68.3%   29,095   28,212     136    82     664   1     0    475   347   285
3154   Aurora             Aurora                       CO   91.9%   15,773   13,645     592    24   1,512   0     0    498   298   283
3155   Colorado North     Longmont                     CO   96.0%   11,217    8,118     640    89   2,321   0    49    881   365   207
3156   Colorado Springs   Colorado Springs             CO   80.8%   62,437   59,342     469   410   2,206   8     2    808   538   522
3157   Denver             Lakewood                     CO   93.7%   13,451   10,929     520    12   1,981   0     9    270   225   207
3158   Overland Park      Overland Park                KS   94.7%   10,004    8,553     287    27   1,134   0     3    503   222   153
3159   Wichita            Wichita                      KS   98.5%    4,633    2,524     376    27   1,470   0   236    489   240    74
3160   Billings           Billings                     MT   83.4%   44,610   42,154     310   268   1,874   1     3   1146   724   594
3162   Bismarck           Bismarck                     ND   94.7%    9,234    7,225     339   249   1,421   0     0    377   241   158
3163   Lincoln            Lincoln                      NE   93.1%   21,229   18,246     562    49   2,372   0     0    826   502   449
3164   Albuquerque        Los Ranchos de Albuquerque   NM   86.9%   37,527   34,234     611   453   2,223   6     0    906   589   530
3165   Las Cruces         Las Cruces                   NM   92.0%   14,800   12,944     359    99   1,398   0     0    733   450   338
3166   Cleveland Co.      Norman                       OK   91.3%   26,638   23,835     322   269   2,202   1     9    624   392   347
3167   Oklahoma County    Warr Acres                   OK   97.5%    6,995    4,234     445    28   2,280   0     8    332   263   190
3168   Tulsa              Tulsa                        OK   83.6%   54,400   51,374     455   300   2,262   0     9    850   547   527
3169   Sioux Falls        Sioux Falls                  SD   89.2%   18,342   16,525     397   211   1,209   0     0    486   259   247
3170   Arlington          Grand Prairie                TX   95.8%    6,343    4,789     323    19   1,211   0     1    455   257   216
3171   Austin             Austin                       TX   97.3%    7,075    4,685     464    58   1,738   1   129    832   398   207
3172   Collin Co.         McKinney                     TX   96.2%    9,458    7,590     471    62   1,333   1     1    517   359   239
3173   Dallas             Duncanville                  TX   92.8%   10,429    8,754     527    42   1,102   0     4    877   469   286
3174   Dallas Co. NE      Richardson                   TX   92.9%   10,394    8,524     395    38   1,435   2     0    735   365   230
3175   Dallas Co. NW      Farmers Branch               TX   91.4%   17,127   14,653     316    44   2,114   0     0    562   413   342
3176   Denton Co.         Denton                       TX   96.9%    9,446    6,589     689    66   2,066   1    35    708   476   420
3177   El Paso            El Paso                      TX   90.3%   24,970   21,911     477   179   2,380   1    22   1019   574   456
3178   Fort Bend Co.      Katy                         TX   83.9%   54,407   50,718     912   333   2,387   4    53   1183   791   719
3179   Fort Worth         Fort Worth                   TX   95.1%    9,161    6,073     443    71   2,004   0   570    271   162   147
3180   Harris Co. East    Houston                      TX   96.8%    4,704    3,051     283    65   1,303   1     1    645   363   253
3181   Harris Co. NE      Houston                      TX   97.1%    4,396    1,973   1,457    17     949   0     0    547   319   190
3182   Harris Co. NW               Katy              TX   98.3%    2,270      687     562     2   1,019   0     0    361   217    29
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   91.8%   27,067   22,116   2,311   338   2,300   2     0    939   636   530
3184   Houston NW                  Houston           TX   97.3%    4,027    2,185     828    11     995   0     8    350   213   120
3185   Houston South               Houston           TX   90.0%   17,016   14,078   1,436    59   1,443   0     0    692   428   305
3186   Houston West                Houston           TX   97.7%    3,956    2,594     244    55   1,001   0    62    745   479   202
3187   Laredo                      Laredo            TX   89.9%   33,861   30,314     611   309   2,627   0     0   1107   762   652
3188   Lubbock                     Lubbock           TX   91.1%   28,474   25,533     440   190   2,310   1     0    740   506   458
3189   Montgomery Co.              Spring            TX   88.0%   40,714   36,800     922   418   2,567   1     6   1008   751   698
3190   San Antonio East            San Antonio       TX   98.9%    1,351      607     213    20     511   0     0     90    29     5
3191   San Antonio North           San Antonio       TX   98.6%    1,655      971     153     5     494   0    32    180   107     0
3192   San Antonio West            San Antonio       TX   98.7%    1,408      545     220     4     639   0     0     65    32     0
3193   Tyler                       Tyler             TX   91.0%   34,941   32,143     420   239   2,139   0     0    966   655   530
3194   Waco                        Waco              TX   95.6%   14,224   10,137     502    86   3,020   1   478    896   476   333
3195   Williamson Co.              Leander           TX   97.8%    6,973    3,892     448    97   2,531   0     5    521   351   211
3196   Orem                        Orem              UT   95.5%    9,072    6,690     729   107   1,531   1    14    482   308   225
3197   Salt Lake City              South Salt Lake   UT   96.0%    9,923    7,497     558    39   1,612   1   216    696   364   278
3198   Casper                      Casper            WY   91.9%   11,604   10,167     125    86   1,226   0     0    568   305   255
3255   Honolulu                    Honolulu          HI   98.4%    4,466    1,588     705   188   1,984   1     0    294   188    58
3256   Boise                       Boise             ID   98.7%    4,059    1,845     257    37   1,919   0     1    307   154    25
3257   Las Vegas                   Las Vegas         NV   90.3%   26,513   21,751     891    50   3,353   0   468    765   513   421
3258   North Las Vegas             N. Las Vegas      NV   92.5%   21,350   17,371     874   106   2,995   3     1    694   449   410
3259   Eugene                      Springfield       OR   89.3%   33,788   30,633     708    87   2,337   1    22    946   455   413
3260   Portland                    Portland          OR   96.5%    6,683    4,810     346     8   1,496   1    22    446   240   184
3261   Salem                       Salem             OR   97.7%    5,579    3,768     467    25   1,307   0    12    564   243   176
3263   Bakersfield                 Bakersfield       CA   90.0%   30,750   26,684   1,079    70   2,836   1    80    697   398   346
3264   Chico                       Chico             CA   87.4%   38,528   35,095     716   139   2,577   1     0    747   502   426
3265   Concord                     Concord           CA   92.1%   13,541   10,891     657    26   1,762   0   205    553   354   307
3266   El Cajon                    San Diego         CA   95.1%    6,573    4,864     611    46   1,051   0     1    368   205   147
3267   Fullerton                   Buena Park        CA   96.7%    5,841    3,510     724    25   1,579   0     3    591   346   136
3268   Inglewood                   Inglewood         CA   92.4%   22,677   18,802   1,190    26   2,604   1    54    901   507   369
3269   Long Beach                  Long Beach        CA   96.0%    7,973    5,519     910    20   1,524   0     0    704   375   219
3270   Fresno                      Fresno            CA   93.5%   15,447   12,105     988    28   2,106   0   220    658   393   379
3271   Oakland                     Oakland           CA   93.5%   10,050    7,701   1,054    19   1,276   0     0    466   329   283
3272   Ontario                     Upland            CA   93.2%    8,313    5,779     700    26   1,302   0   506    347   218   175
3273   Palm Springs                Palm Springs      CA   89.6%   26,278   22,519     830    57   2,856   0    16    830   509   444
3274   Pasadena                    Pasadena          CA   97.4%    7,827    4,195     951    34   2,647   0     0    713   402   304
3275   Pleasanton                  San Ramon         CA   97.0%    3,409    2,064     425     4     916   0     0    278   166   106
3276   Riverside                   Riverside         CA   90.7%   13,842   11,449     921    13   1,320   0   139    507   320   255
3277   Sacramento       Sacramento       CA   95.9%    7,591    5,706     582    15   1,288   0     0   428   282   183
3278   San Bernardino   San Bernardino   CA   92.5%   15,831   12,542     839    60   2,390   0     0   597   364   301
3279   San Diego        San Diego        CA   94.7%    8,879    6,743     625   124   1,387   0     0   420   254   202
3280   San Francisco    San Francisco    CA   95.1%    8,172    5,982     444     9   1,734   0     3   489   306   250
3281   San Jose         San Jose         CA   93.5%   11,509    8,832   1,159   134   1,384   0     0   703   425   310
3282   San Mateo        Redwood City     CA   96.4%    4,706    1,733   1,838     5     896   0   234   249   172    86
3283   Santa Ana        Santa Ana        CA   96.9%    6,392    3,851     695    16   1,830   0     0   676   370   141
3284   Camarillo        Camarillo        CA   93.0%   14,413   11,856     889    55   1,613   0     0   502   303   230
3285   Santa Clarita    Valencia         CA   96.1%    8,961    4,848   1,217    18   2,374   0   504   720   479   372
3286   Santa Rosa       Rohnert Park     CA   87.1%   27,068   24,939     343   249   1,530   1     6   711   443   339
3287   South Gate       Commerce         CA   89.1%   28,777   23,411   2,385    54   2,902   0    25   694   437   381
3288   Stockton         Stockton         CA   89.8%   24,957   21,380     792    72   2,304   0   409   715   422   292
3289   Sunnyvale        Sunnyvale        CA   95.7%    7,302    5,050     647    16   1,278   0   311   305   204    82
3290   Woodland Hills   Woodland Hills   CA   97.2%   10,142    4,484     716    12   4,648   0   282   754   504   303
3291   Vista            Carlsbad         CA   97.0%    4,279    2,628     388    18   1,218   0    27   184   131    72
3292   West Covina      West Covina      CA   98.6%    2,486      774     729    11     972   0     0   302   130    10
3293   Everett          Everett          WA   97.4%    6,859    4,667     330    42   1,535   0   285   481   313   148
3294   Olympia          Olympia          WA   98.0%    5,074    2,850     472    26   1,634   0    92   542   298   173
3295   Seattle          Seattle          WA   98.2%    3,703    2,187     336    19   1,161   0     0   322   114     0
3296   Spokane          Spokane          WA   91.4%   26,287   21,737   1,489   146   2,762   1   152   773   419   404
3297   Tacoma           Tacoma           WA   97.4%    4,584    2,987     401    37   1,149   0    10   658   287   160
3298   Anchorage        Anchorage        AK   95.6%    8,044    5,735     266   351   1,496   6   190   620   313   221
 ACO                                              ACO Percent Remaining Remaining Remaining Remaining Remaining Remaining Remaining   Active   Employees With Employees With
                ACO Name             ACO city
Number                                            state Completed Cases   NRFU Prod SQRA       FV      NRFU RI    FV QC      MV     Employees    Availability    An Assignment
  2253   Danbury            Danbury               CT       96.3%    6,958     4,984     330         9     1,635         0         0        615               297            189
  2254   Hartford           Hartford              CT       96.6%    7,865     5,859     399        15     1,592         0         0        741               374            186
  2255   New Haven          New Haven             CT       93.9%   10,954     8,973     354        41     1,586         0         0        583               354            228
  2256   Boston             Boston                MA       87.8%   25,706    22,251     801        23     2,631         0         0        797               467            407
  2257   Lawrence           Lawrence              MA       90.4%   11,940    10,608     250        44     1,038         0         0        501               263            208
  2258   Quincy             Quincy                MA       94.9%    5,207     4,067     222         3       915         0         0        291               137             98
  2259   East Bridgewater   East Bridgewater      MA       90.6%   28,481    24,613     461       125     3,282         0         0        972               652            515
  2260   Waltham            Waltham               MA       98.6%    3,225     1,708     382        22     1,113         0         0        748               208               7
  2261   Worcester          Worcester             MA       94.8%   14,974    12,015     514        50     2,392         2         1       1151               472            389
  2262   Gardiner           Gardiner              ME       98.5%    6,171     3,731     388        49     2,002         0         1        732               487            259
  2263   Concord            Concord               NH       94.9%   14,381    11,207     416        87     2,671         0         0        961               456            349
  2264   Egg Harbor         Egg Harbor Township   NJ       88.2%   34,949    31,455     471       105     2,918         0         0       1253               749            510
  2265   Parsippany         Parsippany            NJ       98.4%    2,229     1,058     288        15       868         0         0        542               263             57
  2266   South Plainfield   South Plainfield      NJ       91.9%   10,931     9,262     486        23     1,159         0         1        790               345            173
  2267   Jersey City        Jersey City           NJ       91.7%   14,731    12,381     631        41     1,678         0         0        927               469            321
  2268   Newark             Newark                NJ       87.7%   19,217    15,953   1,420        55     1,789         0         0        822               440            290
  2269   Fairlawn           Fairlawn              NJ       88.4%   21,206    18,717     729       107     1,652         0         1        998               547            412
  2270   Toms River         Toms River            NJ       93.5%   17,920    14,948     640        62     2,270         0         0       1059               512            369
  2271   Trenton            Trenton               NJ       96.2%    5,971     4,158     529        23     1,260         0         1        690               330            167
  2272   Albany             Albany                NY       92.8%   29,935    26,066     563       175     3,131         0         0       1740               721            558
  2273   Bronx 1            Bronx                 NY       88.7%   16,017    13,284     871        23     1,839         0         0        945               474            269
  2274   Bronx 2            Bronx                 NY       89.7%   14,956    12,498   1,003        42     1,413         0         0        914               413            229
  2275   Melville           Melville              NY       88.1%   29,185    25,169   1,387        98     2,531         0         0       1323               704            557
  2276   Buffalo            Buffalo               NY       93.7%   12,653    10,375     384        19     1,874         0         1        860               341            255
  2277   Queens 1           Long Island City      NY       94.7%    6,419     3,737     962        22     1,697         1         0        331               141             87
  2278   Brooklyn 1         Brooklyn              NY       83.7%   22,762    19,906   1,153       126     1,577         0         0       1626               753            450
  2279   Garden City        Garden City           NY       93.3%   11,608     8,900   1,237        26     1,445         0         0        901               372            249
  2280   Manhattan 1        New York              NY       92.3%   14,484    11,593     687        48     2,156         0         0        777               359            280
  2281   Manhattan 2        New York              NY       91.3%   25,555    19,701     761        50     5,043         0         0       1268               657            462
  2282   Pawling            Pawling               NY       95.5%   11,549     8,525     943        87     1,994         0         0       1324               622            380
  2283   Brooklyn 2         Brooklyn              NY       88.1%   23,002    18,789   1,401        84     2,728         0         0       1364               768            426
  2284   Queens 2           Bayside               NY       93.9%    7,941     5,846     531        60     1,503         1         0        735               350            134
  2285   Queens 3           Forest Hills          NY       92.3%   10,002     7,953     499        72     1,477         1         0        861               395            294
  2286   Peekskill          Peekskill             NY       91.5%   15,310    12,943     697        43     1,627         0         0        848               447            386
  2287   Rochester          Rochester             NY       94.2%   22,489    18,414     457        75     3,543         0         0       1433               661            455
  2288   Brooklyn 3         Brooklyn              NY       95.6%    6,782     4,098     689        28     1,966         1         0        853               430            244
2289   Queens 4                Jamaica              NY   91.9%    9,171    6,926     736      87   1,422    0     0    837    371   203
2290   Staten Island           Staten Island        NY   95.0%    4,300    2,855     427       8   1,010    0     0    611    218   116
2291   Syracuse                Syracuse             NY   95.1%   18,796   15,339     351     145   2,960    0     1   1112    488   285
2292   Brooklyn 4              Brooklyn             NY   88.0%   19,073   15,372   1,502      50   2,148    1     0    768    414   320
2293   Guaynabo                Guaynabo             PR   96.3%   17,530    9,729   1,216   2,646   3,910   29     0   1302    798   571
2294   Caguas                  Caguas               PR   97.4%   11,796    3,712     756   5,386   1,865   77     0   1046    625   403
2295   Mayaguez                Mayaguez             PR   97.7%   11,804    1,236   1,145   7,239   2,116   68     0    203    155   142
2296   Providence              Providence           RI   93.8%   13,375   11,241     345      33   1,755    1     0    891    440   290
2297   Burlington              Burlington           VT   97.6%    4,274    2,875     145      48   1,206    0     0    674    289   152
2355   Washington DC           Washington           DC   87.8%   21,857   18,823     624      46   2,353    1    10    810    429   367
2356   Wilmington              Wilmington           DE   88.9%   22,235   19,990     493      18   1,688    0    46    917    475   379
2357   Lexington               Lexington            KY   86.9%   61,493   56,362     677     945   3,508    1     0   1616   1076   938
2358   Louisville              Louisville           KY   85.5%   50,928   47,318     631     115   2,656    0   208    945    521   477
2359   Hanover                 Hanover              MD   90.3%   25,941   21,683   1,619      45   2,593    1     0   1088    698   613
2360   Baltimore               Baltimore            MD   84.6%   24,263   21,875     433      10   1,944    0     1   1020    571   403
2361   Hagerstown              Hagerstown           MD   97.1%    7,170    4,691     730       7   1,742    0     0    868    414   206
2362   Towson                  Towson               MD   92.4%   22,182   17,563   1,274      21   3,306    0    18   1152    643   584
2363   Akron                   Akron                OH   85.6%   39,742   36,892     487      29   2,132    1   201    882    553   518
2364   Mansfield               Mansfield            OH   98.7%    3,282    1,663     218       4   1,397    0     0    600    272    75
2365   Cincinnati              Cincinnati           OH   93.0%   10,969    8,877     278       9   1,792    0    13    839    419   272
2366   Cleveland               Cleveland            OH   85.4%   31,168   27,836     457      66   2,629    0   180    920    570   507
2367   Columbus                Dublin               OH   95.9%   10,320    7,191     424       4   2,701    0     0   1186    580   399
2368   Dayton                  Dayton               OH   95.5%   10,852    8,814     393      28   1,617    0     0    703    363   274
2369   Toledo                  Toledo               OH   89.7%   32,785   29,455     379      38   2,854    0    59   1009    570   467
2370   South Point             South Point          OH   98.8%    3,146    1,497     208      53   1,265    0   123    676    332    74
2371   Allentown               Allentown            PA   87.2%   40,605   37,418     410      72   2,695    0    10    902    517   505
2372   Cranberry Township      Cranberry Township   PA   98.4%    5,320    3,114     302      26   1,852    0    26    695    323   163
2373   Harrisburg              Harrisburg           PA   96.4%    9,839    7,709     337      30   1,763    0     0    837    366   232
2374   Norristown              Norristown           PA   94.7%    9,413    7,633     309      18   1,427    0    26    695    327   209
2375   Philadelphia-Franklin   Philadelphia         PA   83.3%   42,223   38,524     543      41   3,112    1     2   1359    766   534
2376   Philadelphia-Penn       Philadelphia         PA   81.6%   29,440   27,274     498      24   1,644    0     0    940    533   421
2377   Pittsburgh              Pittsburgh           PA   95.0%   10,817    8,605     351       7   1,823    0    31    637    369   270
2378   Reading                 Reading              PA   91.3%   19,819   18,063     385      36   1,334    1     0    435    288   223
2379   State College           State College        PA   98.0%    6,862    4,596     251      33   1,982    0     0    943    461   212
2380   Knoxville               Knoxville            TN   97.5%    8,823    6,293     335      35   2,094    1    65    762    377   232
2381   Memphis                 Memphis              TN   85.3%   35,602   32,543     694      32   2,212    1   120   1015    618   462
2382   Nashville               Franklin             TN   97.0%   10,066    7,259     466      30   2,311    0     0    759    417   261
2383   Shelbyville             Shelbyville          TN   88.5%   52,604   48,076     959     180   3,348    0    41   1472    921   792
2384   Crystal City            Arlington          VA   94.7%    6,447    4,751     450    10   1,234   1     1    383    174   144
2385   Fairfax                 Fairfax            VA   98.3%    1,745      900     306    20     519   0     0    214     80     7
2386   Fredericksburg          Fredericksburg     VA   85.5%   36,854   34,264     747    83   1,756   2     2   1106    615   512
2387   Virginia Beach          Virginia Beach     VA   89.7%   29,629   26,518     596   127   2,383   1     4    892    526   413
2388   Richmond                Richmond           VA   88.4%   29,654   27,064     608    25   1,957   0     0    915    487   410
2389   Roanoke                 Roanoke            VA   91.9%   27,923   24,509     473   100   2,463   0   378   1288    680   578
2390   Beckley                 Beckley            WV   99.0%    5,280    1,300     479   172   3,329   0     0    878    406    63
2556   Fayetteville            Fayetteville       AR   98.9%    4,135    1,555     485   104   1,644   0   347    763    530   131
2557   Little Rock             Little Rock        AR   94.7%   19,753   16,061     478   132   2,483   0   599   1361    759   506
2558   Des Moines              Des Moines         IA   87.3%   64,963   59,982     943   104   3,652   0   282   2059   1164   973
2559   Chicago Central         Chicago            IL   89.5%   26,711   22,154   1,002    28   3,526   1     0   1351    702   594
2560   Chicago Far Southwest   Evergreen Park     IL   94.4%    6,959    5,033     532    11   1,270   0   113    811    443   368
2561   Chicago South           Chicago            IL   91.7%   14,249   11,037     896    15   2,300   0     1    877    480   379
2562   Cook County NW          Schaumburg         IL   95.4%    6,320    4,517     506    29   1,263   1     4    444    310   250
2563   Cook County South       Matteson           IL   90.0%   16,502   13,234   1,304    13   1,951   0     0    829    423   396
2564   Dekalb                  Dekalb             IL   95.7%    9,833    7,622     665    20   1,526   0     0    765    403   304
2565   Oswego                  Oswego             IL   94.0%   10,753    8,633     803     5   1,310   1     1    815    498   315
2566   Peoria                  Peoria             IL   94.0%   19,111   16,074     843    23   2,171   0     0   1046    535   403
2567   Skokie                  Skokie             IL   94.9%    6,225    4,450     403    35   1,337   0     0    751    362   260
2568   Springfield             Springfield        IL   88.8%   36,944   33,850     794   136   2,164   0     0   1105    668   592
2569   Evansville              Evansville         IN   97.9%    5,522    3,269     377     7   1,360   0   509    877    391   183
2570   Ft. Wayne               Ft. Wayne          IN   96.8%    8,965    6,732     349    38   1,846   0     0    943    469   354
2571   Indianapolis            Indianapolis       IN   95.4%   12,012    9,185     502    19   2,304   0     2    854    400   326
2572   Lake County             Merrillville       IN   96.0%   12,356    9,484     621    25   2,213   0    13    942    428   292
2573   Detroit                 Detroit            MI   86.6%   45,731   40,888   1,809    86   2,945   0     3   1600    876   684
2574   Lansing                 Lansing            MI   87.3%   45,449   41,633     791    96   2,929   0     0   1462    710   591
2575   Macomb County           Clinton Township   MI   95.8%   11,054    8,548     523    32   1,895   0    56    862    453   321
2576   Traverse City           Traverse City      MI   90.7%   49,342   43,974     649   178   4,337   0   204   1946   1093   894
2577   Oakland County          Troy               MI   94.6%    9,065    7,272     377    10   1,353   0    53    482    252   220
2578   Duluth                  Duluth             MN   93.4%   25,489   22,019     705    83   2,680   0     2   1382    712   519
2579   Minneapolis             Minneapolis        MN   97.7%    3,525    1,760     523    16   1,226   0     0    533    212   138
2580   Rochester               Rochester          MN   94.0%   16,176   13,593     564    25   1,994   0     0   1292    535   341
2581   Kansas City             Kansas City        MO   96.6%   15,042   10,782     622    47   3,460   0   131   1008    435   385
2582   Springfield             Springfield        MO   93.2%   35,383   31,062     660   114   3,528   0    19   1323    775   690
2583   St. Louis               St. Louis          MO   91.7%   25,920   22,145     642    21   2,810   0   302    827    500   441
2584   Eau Claire              Eau Claire         WI   97.6%    6,334    4,264     225    46   1,780   0    19    666    380   245
2585   Green Bay               Green Bay          WI   96.7%    9,085    6,751     458    35   1,572   0   269    670    306   170
2586   Madison                 Madison            WI   97.5%    6,245    3,593     422     5   1,743   1   481    969    422   192
2587   Milwaukee          Milwaukee          WI   86.7%    22,321    19,862   497    64   1,662   0   236   1049   602   521
2901   Gulfport           Gulfport           MS   87.6%    42,955    38,890   679   153   3,233   0     0   1185   753   668
2902   Jackson            Jackson            MS   77.7%    74,962    70,969   780   432   2,777   4     0    965   615   560
2904   Birmingham         Birmingham         AL   75.4%    97,446    92,817   879   399   3,350   1     0    963   667   655
2905   Huntsville         Huntsville         AL   80.3%    69,177    65,785   788   307   2,297   0     0    984   600   536
2906   Mobile             Mobile             AL   77.0%    86,888    82,761   837   277   3,012   1     0   1034   666   568
2907   Charleston         North Charleston   SC   80.1%    96,710    92,925   619   120   3,045   1     0   1291   799   769
2908   Columbia           Columbia           SC   81.4%    63,764    60,041   624    68   3,031   0     0    945   601   568
2909   Greenville, SC     Greenville         SC   87.8%    46,394    43,163   558    77   2,595   0     1   1066   652   608
2910   Atlanta            Atlanta            GA   83.2%    40,028    36,819   607    40   2,562   0     0    804   493   422
2966   Lauderdale Lakes   Lauderdale Lake    FL   89.0%    27,249    24,120   611    84   2,433   1     0    995   624   497
2967   Fort Lauderdale    Margate            FL   89.6%    30,121    26,881   523   100   2,616   1     0    984   625   467
2968   Fort Myers         Fort Myers         FL   87.4%    58,159    53,599   531   111   3,918   0     0   1292   920   760
2969   Gainesville        Gainesville        FL   95.1%    11,228     9,621   328    47   1,231   1     0    878   468   302
2970   Jacksonville       Jacksonville       FL   84.1%    32,616    29,852   550    58   2,156   0     0    706   463   407
2971   Lakeland           Lakeland           FL   82.5%    69,735    65,018   898   106   3,713   0     0   1027   720   701
2972   Miami North        Miami Lakes        FL   88.6%    34,567    28,694   636   272   4,964   1     0   1147   704   503
2973   Miami South        Palmetto Bay       FL   88.6%    27,688    24,492   610   211   2,375   0     0    977   653   516
2974   Ocala              Ocala              FL   87.2%    36,834    34,263   424    53   2,093   1     0    818   584   486
2975   Orange County      Orlando            FL   89.0%    29,240    25,608   831    28   2,773   0     0   1008   659   588
2976   Pensacola          Pensacola          FL   77.9%    83,973    79,481   604   142   3,745   1     0   1228   694   646
2977   Seminole County    Lake Mary          FL   83.3%    48,229    44,749   580    59   2,841   0     0    716   493   466
2978   St. Petersburg     St. Petersburg     FL   91.2%    28,050    24,965   441    57   2,587   0     0    890   591   435
2979   Tampa              Tampa              FL   82.7%    46,447    43,017   626    76   2,728   0     0    688   510   467
2980   West Palm Beach    West Palm Beach    FL   85.4%    50,626    46,933   651    65   2,977   0     0   1142   840   710
2981   Columbus           Columbus           GA   72.3%   110,836   106,991   676   278   2,891   0     0   1100   779   764
2982   Dekalb County      Atlanta            GA   87.5%    25,921    22,833   687   113   2,287   1     0    835   476   397
2983   Douglasville       Douglasville       GA   81.1%    38,366    35,945   510    89   1,821   1     0    655   411   377
2984   Gainesville, GA    Gainesville        GA   86.5%    46,795    43,696   563    53   2,483   0     0    800   601   566
2985   Gwinnett County    Duluth             GA   78.4%    48,948    46,115   703    53   2,075   1     1    768   424   411
2986   Macon              Macon              GA   85.7%    39,711    37,095   575   112   1,929   0     0    880   622   542
2987   Savannah           Savannah           GA   97.2%     8,032     4,935   408    18   2,670   1     0    763   525   340
2988   Baton Rouge        Baton Rouge        LA   83.7%    43,466    40,222   719   315   2,210   0     0    950   570   425
2989   Jefferson Parish   Elmwood            LA   89.2%    28,011    25,003   774   188   2,046   0     0   1071   555   402
2990   New Orleans        New Orleans        LA   98.3%     3,316       830   752    39   1,678   1    16    244   126     2
2991   Shreveport         Shreveport         LA   65.1%   124,603   121,117   594   489   2,401   2     0   1214   823   775
2992   Asheville          Asheville          NC   89.0%    48,630    44,455   399   133   3,642   1     0   1305   814   713
2993   Charlotte          Charlotte          NC   88.4%    27,223    24,225   546    30   2,422   0     0    774   525   480
2994   Durham             Durham                       NC   79.6%   56,232   53,788     511    46   1,887   0     0    875   525   491
2995   Fayetteville       Fayetteville                 NC   85.7%   52,793   48,827     467    95   3,404   0     0    972   645   592
2996   Greenville, NC     Greenville                   NC   82.4%   69,699   66,542     524   218   2,392   0    23   1153   753   712
2997   Raleigh            Raleigh                      NC   90.7%   23,847   21,216     386    50   2,195   0     0    700   463   368
2998   Winston-Salem      Winston-Salem                NC   84.1%   49,969   47,350     347    69   2,203   0     0    907   575   544
3105   Flagstaff          Flagstaff                    AZ   87.3%   29,107   26,634     244   220   2,003   5     1    571   339   301
3106   Maricopa Central   Phoenix                      AZ   86.8%   36,866   33,884     459    98   2,421   1     3    856   520   466
3107   Maricopa South     Mesa                         AZ   91.8%   21,421   18,210     622    72   2,509   0     8    672   478   361
3108   Maricopa West      Glendale                     AZ   82.0%   43,311   40,643     816    79   1,772   0     1    763   490   422
3109   Tucson             Tucson                       AZ   85.6%   62,384   57,044     889   367   4,084   0     0   1102   700   643
3110   Window Rock        St. Michaels                 AZ   66.7%   30,488   29,602     139    83     663   1     0    464   353   278
3154   Aurora             Aurora                       CO   91.0%   17,643   15,495     600    23   1,525   0     0    546   328   314
3155   Colorado North     Longmont                     CO   95.7%   12,232    9,019     649    89   2,425   1    49    903   396   242
3156   Colorado Springs   Colorado Springs             CO   78.9%   68,627   65,523     492   421   2,181   8     2    837   527   510
3157   Denver             Lakewood                     CO   93.2%   14,601   12,014     532    11   2,035   0     9    296   226   192
3158   Overland Park      Overland Park                KS   94.2%   10,948    9,457     297    28   1,163   0     3    504   234   144
3159   Wichita            Wichita                      KS   98.3%    5,245    3,056     395    27   1,531   0   236    493   261    87
3160   Billings           Billings                     MT   81.8%   48,965   46,507     330   271   1,854   0     3   1145   730   616
3162   Bismarck           Bismarck                     ND   94.0%   10,509    8,438     354   253   1,463   1     0    425   255   177
3163   Lincoln            Lincoln                      NE   92.1%   24,277   21,200     575    53   2,449   0     0    857   535   473
3164   Albuquerque        Los Ranchos de Albuquerque   NM   85.3%   42,047   38,652     645   471   2,275   4     0    909   603   559
3165   Las Cruces         Las Cruces                   NM   91.2%   16,431   14,534     379   101   1,417   0     0    763   504   389
3166   Cleveland Co.      Norman                       OK   90.1%   30,196   27,341     333   269   2,243   1     9    631   435   389
3167   Oklahoma County    Warr Acres                   OK   97.0%    8,443    5,474     517    28   2,416   0     8    366   300   235
3168   Tulsa              Tulsa                        OK   82.2%   59,098   56,064     472   302   2,251   0     9    859   503   491
3169   Sioux Falls        Sioux Falls                  SD   88.0%   20,266   18,448     420   212   1,186   0     0    487   281   264
3170   Arlington          Grand Prairie                TX   94.9%    7,607    5,958     337    19   1,292   0     1    456   278   240
3171   Austin             Austin                       TX   96.8%    8,391    5,912     497    60   1,860   0    62    861   407   234
3172   Collin Co.         McKinney                     TX   95.5%   11,200    9,244     498    63   1,394   0     1    536   382   291
3173   Dallas             Duncanville                  TX   91.5%   12,347   10,547     547    40   1,209   0     4    875   491   350
3174   Dallas Co. NE      Richardson                   TX   91.8%   11,983    9,989     408    39   1,546   1     0    735   414   228
3175   Dallas Co. NW      Farmers Branch               TX   89.7%   20,359   17,746     340    44   2,229   0     0    557   403   313
3176   Denton Co.         Denton                       TX   96.3%   11,203    8,131     770    67   2,199   1    35    714   505   466
3177   El Paso            El Paso                      TX   89.0%   28,308   25,110     498   178   2,521   1     0   1027   604   493
3178   Fort Bend Co.      Katy                         TX   82.1%   60,473   56,757     952   340   2,368   3    53   1182   829   761
3179   Fort Worth         Fort Worth                   TX   94.5%   10,233    7,035     479    71   2,078   0   570    277   164   146
3180   Harris Co. East    Houston                      TX   96.0%    5,889    3,967     297    64   1,559   1     1    635   348   260
3181   Harris Co. NE      Houston                      TX   96.7%    4,998    2,518   1,462    16   1,002   0     0    551   336   222
3182   Harris Co. NW               Katy              TX   98.3%    2,350      694     562     2   1,092   0     0    427   272    40
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   90.2%   32,242   26,769   2,757   338   2,376   2     0    930   662   586
3184   Houston NW                  Houston           TX   96.6%    4,953    3,019     844    12   1,070   0     8    349   244   133
3185   Houston South               Houston           TX   89.0%   18,651   15,629   1,466    59   1,497   0     0    694   446   179
3186   Houston West                Houston           TX   96.7%    5,695    4,119     263    57   1,194   0    62    723   467   244
3187   Laredo                      Laredo            TX   87.9%   40,588   36,953     650   312   2,673   0     0   1134   757   648
3188   Lubbock                     Lubbock           TX   89.7%   33,035   30,036     475   192   2,332   0     0    790   549   509
3189   Montgomery Co.              Spring            TX   88.0%   40,714   36,800     922   418   2,567   1     6   1045   787   654
3190   San Antonio East            San Antonio       TX   98.6%    1,692      860     221    26     585   0     0    458   210    68
3191   San Antonio North           San Antonio       TX   98.6%    1,655      971     153     5     494   0    32    172   108     0
3192   San Antonio West            San Antonio       TX   98.7%    1,414      545     220     4     645   0     0     14     0     0
3193   Tyler                       Tyler             TX   89.7%   39,825   36,937     454   238   2,196   0     0    976   706   595
3194   Waco                        Waco              TX   95.6%   14,312   10,909     533    85   2,477   1   307    908   510   320
3195   Williamson Co.              Leander           TX   97.5%    7,825    5,021     477    97   2,226   0     4    563   395   256
3196   Orem                        Orem              UT   94.7%   10,752    8,297     754   108   1,578   1    14    503   305   240
3197   Salt Lake City              South Salt Lake   UT   95.2%   11,901    9,336     596    39   1,713   1   216    723   380   285
3198   Casper                      Casper            WY   90.7%   13,304   11,836     127    91   1,249   1     0    581   350   306
3255   Honolulu                    Honolulu          HI   98.2%    5,220    1,857     724   203   2,435   1     0    305   192    88
3256   Boise                       Boise             ID   98.7%    4,198    1,847     257    36   2,057   0     1    313   153    27
3257   Las Vegas                   Las Vegas         NV   89.3%   29,279   24,397     910    51   3,453   0   468    673   462   398
3258   North Las Vegas             N. Las Vegas      NV   91.6%   23,925   19,811     893   105   3,113   2     1    671   446   402
3259   Eugene                      Springfield       OR   88.7%   35,839   32,623     735    87   2,372   0    22    951   450   410
3260   Portland                    Portland          OR   96.1%    7,384    5,448     361     9   1,543   1    22    466   236   181
3261   Salem                       Salem             OR   97.5%    6,089    4,269     476    24   1,308   0    12    632   250   189
3263   Bakersfield                 Bakersfield       CA   89.4%   32,571   28,402   1,111    73   2,904   1    80    676   344   319
3264   Chico                       Chico             CA   86.2%   42,232   38,795     743   140   2,554   0     0    744   540   457
3265   Concord                     Concord           CA   91.4%   14,651   12,251     678    26   1,491   0   205    479   325   300
3266   El Cajon                    San Diego         CA   94.6%    7,212    5,445     642    45   1,079   0     1    408   186   127
3267   Fullerton                   Buena Park        CA   96.4%    6,309    3,870     750    24   1,662   0     3    673   298   124
3268   Inglewood                   Inglewood         CA   91.9%   24,079   20,160   1,212    24   2,628   1    54    909   513   382
3269   Long Beach                  Long Beach        CA   95.6%    8,826    6,275     943    20   1,588   0     0    706   397   270
3270   Fresno                      Fresno            CA   93.1%   16,476   13,072   1,014    29   2,141   0   220    663   373   356
3271   Oakland                     Oakland           CA   92.8%   11,133    8,716   1,085    18   1,314   0     0    470   295   263
3272   Ontario                     Upland            CA   92.6%    8,987    6,390     711    26   1,354   0   506    352   221   198
3273   Palm Springs                Palm Springs      CA   88.9%   28,179   24,405     852    59   2,847   0    16    759   435   385
3274   Pasadena                    Pasadena          CA   97.2%    8,697    4,887     997    33   2,780   0     0    720   376   296
3275   Pleasanton                  San Ramon         CA   96.7%    3,810    2,399     432     4     975   0     0    315   191   145
3276   Riverside                   Riverside         CA   89.9%   15,083   12,632     943    13   1,359   0   136    511   284   254
3277   Sacramento       Sacramento       CA   95.4%    8,527    6,568     598    15   1,346   0     0   427   270   175
3278   San Bernardino   San Bernardino   CA   92.0%   16,833   14,043     858    59   1,873   0     0   609   351   302
3279   San Diego        San Diego        CA   94.2%    9,732    7,526     653   124   1,429   0     0   492   255   197
3280   San Francisco    San Francisco    CA   94.7%    8,789    6,537     462     9   1,778   0     3   490   283   247
3281   San Jose         San Jose         CA   92.8%   12,657    9,902   1,177   134   1,444   0     0   702   407   292
3282   San Mateo        Redwood City     CA   96.0%    5,265    2,207   1,857     6     961   0   234   244   166    84
3283   Santa Ana        Santa Ana        CA   96.6%    7,037    4,392     714    16   1,915   0     0   678   337   152
3284   Camarillo        Camarillo        CA   92.5%   15,440   12,832     911    54   1,643   0     0   503   297   234
3285   Santa Clarita    Valencia         CA   95.6%   10,074    5,868   1,246    17   2,439   0   504   721   480   389
3286   Santa Rosa       Rohnert Park     CA   86.3%   28,783   26,665     362   250   1,499   1     6   703   405   305
3287   South Gate       Commerce         CA   88.6%   30,141   24,764   2,434    54   2,864   0    25   653   348   321
3288   Stockton         Stockton         CA   88.8%   27,305   23,673     811    72   2,340   0   409   716   409   296
3289   Sunnyvale        Sunnyvale        CA   95.5%    7,747    5,436     666    13   1,321   0   311   349   233    92
3290   Woodland Hills   Woodland Hills   CA   97.0%   10,914    5,309     738     9   4,576   0   282   755   498   325
3291   Vista            Carlsbad         CA   96.7%    4,677    2,929     403    19   1,299   0    27   182   126    81
3292   West Covina      West Covina      CA   98.5%    2,565      771     737    12   1,045   0     0   411   219    19
3293   Everett          Everett          WA   97.1%    7,782    5,266     337    41   1,853   0   285   509   322   149
3294   Olympia          Olympia          WA   97.7%    5,802    3,368     550    25   1,767   0    92   488   263   159
3295   Seattle          Seattle          WA   97.6%    5,074    3,103     383    20   1,568   0     0   539   267   100
3296   Spokane          Spokane          WA   90.8%   28,178   23,678   1,492   144   2,711   1   152   783   415   394
3297   Tacoma           Tacoma           WA   97.0%    5,256    3,516     422    37   1,271   0    10   574   274   184
3298   Anchorage        Anchorage        AK   94.9%    9,168    6,774     286   379   1,533   6   190   621   316   248
 ACO                                              ACO Percent Remaining Remaining Remaining Remaining Remaining Remaining Remaining   Active   Employees With Employees With
                ACO Name             ACO city
Number                                            state Completed Cases   NRFU Prod SQRA       FV      NRFU RI    FV QC      MV     Employees    Availability    An Assignment
  2253   Danbury            Danbury               CT       95.9%    7,673     5,638     343         9     1,683         0         0        609               311            212
  2254   Hartford           Hartford              CT       96.4%    8,339     6,284     437        15     1,603         0         0        776               390            191
  2255   New Haven          New Haven             CT       93.1%   12,293    10,247     374        38     1,634         0         0        798               413            280
  2256   Boston             Boston                MA       87.0%   27,301    23,843     833        21     2,604         0         0       1042               447            374
  2257   Lawrence           Lawrence              MA       89.5%   13,093    11,747     261        43     1,042         0         0        526               250            170
  2258   Quincy             Quincy                MA       94.5%    5,566     4,394     232         2       938         0         0        331               128             95
  2259   East Bridgewater   East Bridgewater      MA       89.2%   32,695    28,718     509       127     3,341         0         0       1037               651            497
  2260   Waltham            Waltham               MA       98.6%    3,284     1,737     382        21     1,144         0         0        776               233             14
  2261   Worcester          Worcester             MA       94.2%   16,667    13,658     531        48     2,427         2         1       1149               481            373
  2262   Gardiner           Gardiner              ME       98.0%    8,279     5,601     421        49     2,207         0         1        836               577            374
  2263   Concord            Concord               NH       94.1%   16,589    13,227     444        87     2,831         0         0        995               475            365
  2264   Egg Harbor         Egg Harbor Township   NJ       86.3%   40,581    37,197     483       105     2,796         0         0       1262               741            537
  2265   Parsippany         Parsippany            NJ       98.3%    2,346     1,381     294        14       657         0         0        664               352             76
  2266   South Plainfield   South Plainfield      NJ       91.3%   11,788    10,074     495        20     1,198         0         1        793               360            194
  2267   Jersey City        Jersey City           NJ       91.0%   15,973    13,563     647        43     1,720         0         0        931               476            321
  2268   Newark             Newark                NJ       86.8%   20,671    17,312   1,490        55     1,814         0         0        861               448            319
  2269   Fairlawn           Fairlawn              NJ       87.1%   23,553    21,013     766       100     1,673         0         1        980               533            418
  2270   Toms River         Toms River            NJ       92.7%   20,079    16,847     674        62     2,496         0         0       1063               520            354
  2271   Trenton            Trenton               NJ       95.7%    6,813     4,886     542        24     1,360         0         1        705               326            180
  2272   Albany             Albany                NY       91.8%   34,250    30,292     606       174     3,178         0         0       1736               707            574
  2273   Bronx 1            Bronx                 NY       87.9%   17,086    14,344     900        20     1,822         0         0        951               484            240
  2274   Bronx 2            Bronx                 NY       89.0%   15,939    13,448   1,034        43     1,414         0         0        929               421            238
  2275   Melville           Melville              NY       86.8%   32,547    28,507   1,448        96     2,496         0         0       1360               717            556
  2276   Buffalo            Buffalo               NY       93.1%   13,873    11,548     401        20     1,903         0         1        864               354            267
  2277   Queens 1           Long Island City      NY       94.3%    6,900     4,178     972        19     1,730         1         0        358               146             93
  2278   Brooklyn 1         Brooklyn              NY       82.4%   24,551    21,669   1,200       123     1,559         0         0       1384               637            429
  2279   Garden City        Garden City           NY       92.5%   12,879    10,054   1,273        26     1,526         0         0        892               374            262
  2280   Manhattan 1        New York              NY       91.6%   15,720    12,749     705        46     2,220         0         0        795               360            275
  2281   Manhattan 2        New York              NY       90.5%   27,771    21,545     803        50     5,373         0         0       1273               641            467
  2282   Pawling            Pawling               NY       94.7%   13,721    10,554   1,017        91     2,059         0         0       1367               617            427
  2283   Brooklyn 2         Brooklyn              NY       86.7%   25,568    21,283   1,446        85     2,754         0         0       1368               784            448
  2284   Queens 2           Bayside               NY       93.4%    8,523     6,389     544        62     1,528         0         0        835               400            147
  2285   Queens 3           Forest Hills          NY       91.7%   10,854     8,787     524        72     1,470         1         0        864               372            287
  2286   Peekskill          Peekskill             NY       90.7%   16,818    14,422     733        41     1,622         0         0        816               424            345
  2287   Rochester          Rochester             NY       93.3%   25,878    21,596     494        74     3,714         0         0       1453               653            480
  2288   Brooklyn 3         Brooklyn              NY       95.0%    7,661     4,854     736        26     2,044         1         0        915               433            239
2289   Queens 4                Jamaica              NY   91.1%   10,106    7,831     759      89   1,427    0     0    836    364   182
2290   Staten Island           Staten Island        NY   94.6%    4,649    3,179     444       8   1,018    0     0    611    216   119
2291   Syracuse                Syracuse             NY   94.7%   20,510   16,944     369     144   3,052    0     1   1291    538   324
2292   Brooklyn 4              Brooklyn             NY   87.4%   19,947   16,736   1,537      47   1,627    0     0    761    400   324
2293   Guaynabo                Guaynabo             PR   95.8%   20,001   11,956   1,230   2,656   4,138   21     0   1338    835   562
2294   Caguas                  Caguas               PR   97.1%   13,429    5,184     762   5,437   1,988   58     0   1079    642   416
2295   Mayaguez                Mayaguez             PR   97.6%   12,372    1,760   1,154   7,468   1,946   44     0    294    214   199
2296   Providence              Providence           RI   93.0%   14,931   12,750     352      38   1,791    0     0    900    431   310
2297   Burlington              Burlington           VT   97.2%    4,969    3,508     149      46   1,265    1     0    679    278   161
2355   Washington DC           Washington           DC   86.9%   23,439   20,451     644      46   2,287    1    10    775    451   369
2356   Wilmington              Wilmington           DE   87.6%   24,745   22,539     504      18   1,638    0    46    887    442   393
2357   Lexington               Lexington            KY   85.2%   69,768   64,614     740     946   3,467    1     0   1662   1054   946
2358   Louisville              Louisville           KY   84.4%   54,657   51,022     666     115   2,646    0   208    956    535   507
2359   Hanover                 Hanover              MD   89.3%   28,606   24,307   1,681      46   2,571    1     0   1050    692   627
2360   Baltimore               Baltimore            MD   83.1%   26,657   24,204     445      10   1,997    0     1   1020    544   400
2361   Hagerstown              Hagerstown           MD   96.7%    8,103    5,500     760       7   1,836    0     0    809    393   294
2362   Towson                  Towson               MD   91.7%   24,307   19,488   1,384      21   3,396    0    18   1158    651   536
2363   Akron                   Akron                OH   84.3%   43,468   40,643     497      40   2,086    1   201    905    564   517
2364   Mansfield               Mansfield            OH   98.7%    3,493    1,832     226       4   1,430    1     0    620    282   102
2365   Cincinnati              Cincinnati           OH   92.2%   12,240   10,095     283       9   1,840    0    13    837    406   268
2366   Cleveland               Cleveland            OH   83.5%   35,076   31,658     485      67   2,735    0   131    923    558   507
2367   Columbus                Dublin               OH   95.3%   11,634    8,315     443       4   2,872    0     0   1246    544   365
2368   Dayton                  Dayton               OH   94.9%   12,238   10,118     408      27   1,685    0     0    729    358   296
2369   Toledo                  Toledo               OH   88.6%   36,168   32,770     405      40   2,894    0    59   1026    582   491
2370   South Point             South Point          OH   98.7%    3,557    1,842     230      53   1,309    0   123    689    334   105
2371   Allentown               Allentown            PA   85.8%   44,770   41,602     430      72   2,656    0    10    887    513   510
2372   Cranberry Township      Cranberry Township   PA   98.1%    6,275    3,964     326      27   1,932    0    26    735    367   241
2373   Harrisburg              Harrisburg           PA   96.0%   11,020    8,774     357      30   1,859    0     0    831    386   256
2374   Norristown              Norristown           PA   94.4%    9,958    8,161     317      19   1,453    0     8    691    325   204
2375   Philadelphia-Franklin   Philadelphia         PA   82.0%   45,257   41,592     568      45   3,049    1     2   1388    776   569
2376   Philadelphia-Penn       Philadelphia         PA   79.5%   32,834   30,645     510      28   1,651    0     0    950    554   454
2377   Pittsburgh              Pittsburgh           PA   94.3%   12,380   10,149     373       7   1,820    0    31    713    378   287
2378   Reading                 Reading              PA   90.3%   22,050   20,079     395      42   1,534    0     0    478    321   242
2379   State College           State College        PA   97.6%    8,191    5,768     277      34   2,112    0     0    985    481   269
2380   Knoxville               Knoxville            TN   97.1%   10,002    7,376     359      35   2,166    1    65    768    389   255
2381   Memphis                 Memphis              TN   84.3%   37,859   34,783     717      31   2,207    1   120   1010    591   449
2382   Nashville               Franklin             TN   96.7%   11,090    8,260     483      30   2,317    0     0    779    435   263
2383   Shelbyville             Shelbyville          TN   87.5%   57,493   52,847   1,037     185   3,383    0    41   1505    905   802
2384   Crystal City            Arlington          VA   94.2%    7,026    5,231     467    11   1,315   1     1    402    158    132
2385   Fairfax                 Fairfax            VA   98.3%    1,759      903     307    20     529   0     0    240     95     12
2386   Fredericksburg          Fredericksburg     VA   84.0%   40,510   37,953     776    82   1,696   2     1   1103    613    486
2387   Virginia Beach          Virginia Beach     VA   88.4%   33,282   30,027     617   133   2,501   0     4    918    532    439
2388   Richmond                Richmond           VA   87.1%   33,019   30,419     641    25   1,934   0     0    930    492    442
2389   Roanoke                 Roanoke            VA   90.8%   31,770   28,302     498   102   2,490   0   378   1316    670    587
2390   Beckley                 Beckley            WV   98.9%    5,622    1,377     494   172   3,579   0     0    875    406     89
2556   Fayetteville            Fayetteville       AR   98.6%    5,253    2,630     504   104   1,725   1   289    828    583    199
2557   Little Rock             Little Rock        AR   94.1%   21,909   18,180     499   133   2,511   1   585   1396    730    468
2558   Des Moines              Des Moines         IA   85.5%   74,178   69,169     982   104   3,650   0   273   2034   1148   1031
2559   Chicago Central         Chicago            IL   88.9%   28,174   23,610   1,022    27   3,515   0     0   1303    682    618
2560   Chicago Far Southwest   Evergreen Park     IL   93.8%    7,710    5,753     547    10   1,287   0   113    786    443    378
2561   Chicago South           Chicago            IL   90.9%   15,613   12,391     918    12   2,292   0     0    877    500    382
2562   Cook County NW          Schaumburg         IL   95.0%    6,814    4,999     522    32   1,257   0     4    448    312    266
2563   Cook County South       Matteson           IL   89.0%   18,073   14,784   1,338    11   1,940   0     0    830    425    404
2564   Dekalb                  Dekalb             IL   95.2%   10,923    8,643     695    21   1,564   0     0    822    408    315
2565   Oswego                  Oswego             IL   93.3%   11,991    9,836     827     6   1,321   0     1    817    493    320
2566   Peoria                  Peoria             IL   93.4%   21,089   18,052     883    21   2,133   0     0   1052    541    405
2567   Skokie                  Skokie             IL   94.6%    6,615    4,839     418    34   1,324   0     0    748    349    249
2568   Springfield             Springfield        IL   87.4%   41,558   38,439     834   134   2,151   0     0   1124    697    609
2569   Evansville              Evansville         IN   97.5%    6,493    4,051     484     8   1,441   0   509    891    414    244
2570   Ft. Wayne               Ft. Wayne          IN   96.3%   10,332    8,070     369    38   1,854   1     0    975    498    361
2571   Indianapolis            Indianapolis       IN   94.9%   13,482   10,543     522    20   2,395   0     2    879    407    339
2572   Lake County             Merrillville       IN   95.5%   13,930   10,995     647    26   2,249   0    13    940    447    317
2573   Detroit                 Detroit            MI   85.4%   49,811   44,939   1,847    86   2,938   0     1   1630    900    734
2574   Lansing                 Lansing            MI   85.9%   50,553   46,771     824    97   2,861   0     0   1441    710    594
2575   Macomb County           Clinton Township   MI   95.2%   12,644   10,094     546    32   1,916   0    56    866    468    315
2576   Traverse City           Traverse City      MI   89.4%   56,436   51,087     685   181   4,279   1   203   1953   1069    895
2577   Oakland County          Troy               MI   93.9%   10,193    8,436     393    10   1,344   0    10    473    249    215
2578   Duluth                  Duluth             MN   92.7%   28,137   24,539     829    83   2,684   0     2   1392    717    532
2579   Minneapolis             Minneapolis        MN   97.5%    3,908    2,112     539    19   1,238   0     0    533    200    136
2580   Rochester               Rochester          MN   93.3%   18,192   15,576     589    25   2,002   0     0   1286    527    387
2581   Kansas City             Kansas City        MO   96.6%   15,039   10,583     658    47   3,620   0   131   1034    443    365
2582   Springfield             Springfield        MO   92.4%   39,751   35,389     690   115   3,541   0    16   1350    807    747
2583   St. Louis               St. Louis          MO   90.7%   29,115   25,297     679    22   2,817   0   300    860    499    445
2584   Eau Claire              Eau Claire         WI   97.4%    7,021    4,861     239    46   1,871   0     4    678    360    241
2585   Green Bay               Green Bay          WI   96.4%    9,739    7,353     476    33   1,611   0   266    679    328    184
2586   Madison                 Madison            WI   97.2%    7,073    4,312     437     5   1,839   1   479    985    426    233
2587   Milwaukee          Milwaukee          WI   85.6%    24,078    21,633   507    62   1,640   0   236   1049   579   512
2901   Gulfport           Gulfport           MS   86.4%    47,237    42,964   725   153   3,395   0     0   1192   780   683
2902   Jackson            Jackson            MS   76.0%    80,738    76,896   814   472   2,554   2     0    942   565   525
2904   Birmingham         Birmingham         AL   73.3%   105,338   100,777   925   402   3,233   1     0    972   688   677
2905   Huntsville         Huntsville         AL   79.1%    73,634    70,159   853   308   2,314   0     0    989   611   543
2906   Mobile             Mobile             AL   75.5%    92,440    88,269   899   280   2,991   1     0   1031   649   567
2907   Charleston         North Charleston   SC   78.3%   105,014   101,171   663   122   3,058   0     0   1276   763   728
2908   Columbia           Columbia           SC   79.8%    69,491    65,580   682    69   3,160   0     0    995   618   603
2909   Greenville, SC     Greenville         SC   86.2%    52,505    49,349   596    79   2,480   0     1   1097   650   610
2910   Atlanta            Atlanta            GA   81.5%    43,981    41,079   643    41   2,218   0     0    813   495   414
2966   Lauderdale Lakes   Lauderdale Lake    FL   87.4%    31,100    28,027   646    85   2,341   1     0   1017   638   544
2967   Fort Lauderdale    Margate            FL   87.6%    35,863    32,824   544    99   2,396   0     0    989   626   517
2968   Fort Myers         Fort Myers         FL   85.6%    66,263    61,724   547   110   3,882   0     0   1285   925   790
2969   Gainesville        Gainesville        FL   93.8%    14,184    12,435   356    47   1,346   0     0    918   510   369
2970   Jacksonville       Jacksonville       FL   82.7%    35,253    32,900   567    58   1,728   0     0    713   459   412
2971   Lakeland           Lakeland           FL   81.2%    74,976    70,205   928   110   3,733   0     0   1023   715   690
2972   Miami North        Miami Lakes        FL   87.2%    38,976    33,208   670   274   4,824   0     0   1151   720   509
2973   Miami South        Palmetto Bay       FL   87.6%    30,216    26,939   632   214   2,431   0     0    988   646   514
2974   Ocala              Ocala              FL   85.7%    41,248    38,674   440    52   2,081   1     0    846   592   521
2975   Orange County      Orlando            FL   87.6%    32,899    29,206   861    29   2,803   0     0   1012   685   641
2976   Pensacola          Pensacola          FL   76.2%    90,565    85,991   641   145   3,787   1     0   1230   686   636
2977   Seminole County    Lake Mary          FL   81.9%    52,061    48,604   599    59   2,799   0     0    711   496   488
2978   St. Petersburg     St. Petersburg     FL   90.1%    31,655    28,497   465    57   2,636   0     0    900   590   472
2979   Tampa              Tampa              FL   81.3%    50,086    47,029   662    77   2,318   0     0    731   530   494
2980   West Palm Beach    West Palm Beach    FL   83.8%    55,801    52,177   683    64   2,877   0     0   1122   844   695
2981   Columbus           Columbus           GA   70.1%   119,566   116,109   727   277   2,453   0     0   1126   779   767
2982   Dekalb County      Atlanta            GA   85.5%    30,001    26,755   720   114   2,411   1     0    835   479   433
2983   Douglasville       Douglasville       GA   79.0%    42,555    40,133   522    91   1,808   1     0    661   422   396
2984   Gainesville, GA    Gainesville        GA   85.2%    51,361    48,180   588    54   2,539   0     0    803   590   560
2985   Gwinnett County    Duluth             GA   76.5%    53,294    50,351   729    56   2,156   1     1    777   425   412
2986   Macon              Macon              GA   83.7%    45,191    42,511   594   112   1,973   1     0    959   652   574
2987   Savannah           Savannah           GA   96.2%    10,607     7,327   431    22   2,827   0     0    758   558   430
2988   Baton Rouge        Baton Rouge        LA   82.3%    47,167    43,905   742   317   2,203   0     0    962   569   470
2989   Jefferson Parish   Elmwood            LA   87.5%    32,612    29,579   801   187   2,045   0     0   1043   633   522
2990   New Orleans        New Orleans        LA   98.3%     3,242       835   752    42   1,597   0    16    266   144    13
2991   Shreveport         Shreveport         LA   63.2%   131,498   128,038   625   489   2,344   2     0   1218   804   782
2992   Asheville          Asheville          NC   87.5%    54,899    50,767   416   133   3,582   1     0   1304   821   724
2993   Charlotte          Charlotte          NC   86.9%    30,666    27,675   566    31   2,394   0     0    760   527   488
2994   Durham             Durham                       NC   78.1%   60,440   58,050     526    46   1,818   0     0    868   522   500
2995   Fayetteville       Fayetteville                 NC   84.0%   58,867   54,850     494    95   3,428   0     0    970   618   555
2996   Greenville, NC     Greenville                   NC   80.5%   77,093   73,960     580   218   2,335   0     0   1162   719   705
2997   Raleigh            Raleigh                      NC   89.5%   26,956   24,694     404    49   1,808   1     0    721   459   389
2998   Winston-Salem      Winston-Salem                NC   82.6%   54,675   51,994     358    69   2,254   0     0    897   568   544
3105   Flagstaff          Flagstaff                    AZ   86.2%   31,487   29,025     247   229   1,981   4     1    524   295   266
3106   Maricopa Central   Phoenix                      AZ   85.2%   41,255   38,295     472    97   2,387   1     3    861   503   457
3107   Maricopa South     Mesa                         AZ   90.5%   24,553   21,362     641    73   2,469   0     8    687   469   388
3108   Maricopa West      Glendale                     AZ   80.2%   47,601   44,954     834    79   1,733   0     1    768   467   421
3109   Tucson             Tucson                       AZ   84.3%   67,948   62,563     932   369   4,084   0     0   1135   711   650
3110   Window Rock        St. Michaels                 AZ   65.3%   31,720   30,854     146    82     638   0     0    462   339   239
3154   Aurora             Aurora                       CO   90.0%   19,613   17,425     625    23   1,540   0     0    606   316   280
3155   Colorado North     Longmont                     CO   95.2%   13,521   10,265     662    90   2,455   0    49    895   391   248
3156   Colorado Springs   Colorado Springs             CO   77.3%   73,795   70,688     523   427   2,148   8     1    826   507   494
3157   Denver             Lakewood                     CO   92.9%   15,302   12,716     535    11   2,032   0     8    169    84    78
3158   Overland Park      Overland Park                KS   93.6%   12,021   10,508     311    28   1,171   0     3    523   244   157
3159   Wichita            Wichita                      KS   98.1%    6,089    3,839     408    29   1,577   0   236    516   306   136
3160   Billings           Billings                     MT   80.0%   53,660   51,226     349   270   1,812   0     3   1159   705   630
3162   Bismarck           Bismarck                     ND   93.2%   11,905    9,780     387   264   1,473   1     0    423   274   196
3163   Lincoln            Lincoln                      NE   91.0%   27,664   24,553     595    58   2,458   0     0    886   564   499
3164   Albuquerque        Los Ranchos de Albuquerque   NM   83.7%   46,649   43,183     684   480   2,298   4     0    929   618   549
3165   Las Cruces         Las Cruces                   NM   89.9%   18,829   16,882     409    97   1,441   0     0    767   519   378
3166   Cleveland Co.      Norman                       OK   88.9%   33,806   30,905     349   271   2,271   1     9    650   446   407
3167   Oklahoma County    Warr Acres                   OK   96.3%   10,191    6,908     569    28   2,678   0     8    425   328   254
3168   Tulsa              Tulsa                        OK   80.9%   63,173   60,105     502   306   2,251   0     9    774   498   490
3169   Sioux Falls        Sioux Falls                  SD   86.8%   22,317   20,473     457   212   1,175   0     0    505   281   263
3170   Arlington          Grand Prairie                TX   94.0%    8,942    7,216     354    19   1,353   0     0    459   275   208
3171   Austin             Austin                       TX   96.3%    9,635    7,098     526    60   1,940   0    11    857   391   234
3172   Collin Co.         McKinney                     TX   94.4%   13,752   11,730     524    64   1,433   0     1    652   446   355
3173   Dallas             Duncanville                  TX   89.7%   14,951   13,020     571    40   1,316   0     4    886   512   350
3174   Dallas Co. NE      Richardson                   TX   90.7%   13,618   11,561     422    39   1,595   1     0    749   395   211
3175   Dallas Co. NW      Farmers Branch               TX   88.2%   23,436   20,746     367    46   2,277   0     0    551   368   311
3176   Denton Co.         Denton                       TX   95.5%   13,689   10,475     845    67   2,267   0    35    727   506   449
3177   El Paso            El Paso                      TX   87.8%   31,463   28,137     529   182   2,614   1     0   1035   563   454
3178   Fort Bend Co.      Katy                         TX   80.5%   65,842   62,101     994   341   2,403   3     0   1183   798   731
3179   Fort Worth         Fort Worth                   TX   93.9%   11,347    8,077     499    71   2,130   0   570    272   170   141
3180   Harris Co. East    Houston                      TX   95.2%    7,170    5,106     310    64   1,688   1     1    643   343   253
3181   Harris Co. NE      Houston                      TX   96.1%    5,893    3,306   1,477    17   1,093   0     0    544   295   177
3182   Harris Co. NW               Katy              TX   98.1%    2,606      872     568     2   1,164   0     0    431   257    83
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   88.6%   37,596   31,521   3,299   340   2,434   2     0    941   650   583
3184   Houston NW                  Houston           TX   95.9%    6,012    4,032     865    12   1,103   0     0    350   225   146
3185   Houston South               Houston           TX   87.7%   20,851   17,739   1,497    59   1,556   0     0    692   400   284
3186   Houston West                Houston           TX   95.4%    7,919    6,111     290    65   1,391   0    62    779   500   270
3187   Laredo                      Laredo            TX   85.9%   47,352   43,601     704   309   2,738   0     0   1187   776   692
3188   Lubbock                     Lubbock           TX   88.3%   37,491   34,470     506   193   2,322   0     0    790   560   526
3189   Montgomery Co.              Spring            TX   86.9%   44,426   40,552     953   418   2,501   1     1   1117   700   601
3190   San Antonio East            San Antonio       TX   98.3%    2,089    1,242     229    26     592   0     0    529   239    85
3191   San Antonio North           San Antonio       TX   98.6%    1,689      971     153     6     527   0    32    197   124     0
3192   San Antonio West            San Antonio       TX   98.7%    1,408      545     220     4     639   0     0     31    16     0
3193   Tyler                       Tyler             TX   88.6%   44,193   41,236     476   236   2,245   0     0    989   736   567
3194   Waco                        Waco              TX   95.1%   15,993   12,475     556    86   2,572   1   303    933   527   359
3195   Williamson Co.              Leander           TX   97.1%    9,004    6,011     505    97   2,390   1     0    586   416   280
3196   Orem                        Orem              UT   93.8%   12,685   10,174     783   112   1,601   1    14    504   309   255
3197   Salt Lake City              South Salt Lake   UT   94.4%   13,723   11,013     655    43   1,795   1   216    742   366   281
3198   Casper                      Casper            WY   89.2%   15,431   13,947     136    92   1,255   1     0    585   354   314
3255   Honolulu                    Honolulu          HI   98.0%    5,726    2,516     780   221   2,207   2     0    360   213    90
3256   Boise                       Boise             ID   98.6%    4,319    1,848     257    37   2,176   0     1    317   162    43
3257   Las Vegas                   Las Vegas         NV   88.4%   31,830   27,070     935    49   3,308   0   468    656   459   421
3258   North Las Vegas             N. Las Vegas      NV   90.8%   26,206   22,200     928   106   2,968   3     1    677   429   395
3259   Eugene                      Springfield       OR   88.1%   37,806   34,530     781    87   2,386   0    22    957   444   399
3260   Portland                    Portland          OR   95.8%    7,975    6,037     371     8   1,536   1    22    468   226   174
3261   Salem                       Salem             OR   97.3%    6,548    4,723     483    24   1,306   0    12    637   263   195
3263   Bakersfield                 Bakersfield       CA   88.8%   34,509   30,266   1,152    73   2,937   1    80    703   314   285
3264   Chico                       Chico             CA   85.2%   45,362   41,894     767   139   2,561   1     0    753   498   410
3265   Concord                     Concord           CA   90.6%   15,973   13,523     696    26   1,523   0   205    485   315   292
3266   El Cajon                    San Diego         CA   94.2%    7,787    6,012     662    44   1,068   0     1    410   158   118
3267   Fullerton                   Buena Park        CA   96.2%    6,681    4,280     771    24   1,603   0     3    670   309   131
3268   Inglewood                   Inglewood         CA   91.3%   25,831   21,880   1,238    27   2,630   2    54    915   511   411
3269   Long Beach                  Long Beach        CA   95.2%    9,712    7,137     976    18   1,581   0     0    711   376   284
3270   Fresno                      Fresno            CA   92.7%   17,394   14,065   1,031    28   2,050   0   220    665   367   359
3271   Oakland                     Oakland           CA   92.1%   12,284    9,817   1,124    20   1,323   0     0    467   300   257
3272   Ontario                     Upland            CA   92.1%    9,689    7,057     731    24   1,371   0   506    356   222   169
3273   Palm Springs                Palm Springs      CA   88.2%   29,899   26,134     865    57   2,827   0    16    754   427   381
3274   Pasadena                    Pasadena          CA   96.8%    9,760    5,776   1,041    34   2,909   0     0    724   385   338
3275   Pleasanton                  San Ramon         CA   96.3%    4,231    2,837     445     5     944   0     0    316   193   179
3276   Riverside                   Riverside         CA   88.9%   16,530   14,066     967    14   1,347   0   136    516   259   236
3277   Sacramento       Sacramento       CA   94.8%    9,615    7,712     613    15   1,275   0     0   430   251   174
3278   San Bernardino   San Bernardino   CA   91.2%   18,387   15,548     877    60   1,902   0     0   646   378   329
3279   San Diego        San Diego        CA   93.6%   10,734    8,451     688   123   1,472   0     0   498   271   224
3280   San Francisco    San Francisco    CA   94.3%    9,446    7,172     472     7   1,792   0     3   496   288   253
3281   San Jose         San Jose         CA   92.2%   13,794   10,915   1,212   142   1,525   0     0   751   401   296
3282   San Mateo        Redwood City     CA   95.6%    5,804    2,728   1,870     5     967   0   234   363   215   103
3283   Santa Ana        Santa Ana        CA   96.2%    7,769    4,986     728    17   2,038   0     0   677   332   192
3284   Camarillo        Camarillo        CA   92.0%   16,546   13,901     936    53   1,656   0     0   504   296   248
3285   Santa Clarita    Valencia         CA   95.0%   11,320    6,957   1,282    18   2,559   0   504   726   489   417
3286   Santa Rosa       Rohnert Park     CA   85.5%   30,459   28,342     368   250   1,491   2     6   701   408   301
3287   South Gate       Commerce         CA   88.0%   31,526   26,123   2,473    54   2,851   0    25   646   299   285
3288   Stockton         Stockton         CA   87.9%   29,519   25,879     834    72   2,325   0   409   717   385   278
3289   Sunnyvale        Sunnyvale        CA   95.3%    8,118    5,768     687    13   1,339   0   311   353   176    81
3290   Woodland Hills   Woodland Hills   CA   97.1%   10,531    6,133     752     9   3,355   0   282   766   479   341
3291   Vista            Carlsbad         CA   96.3%    5,159    3,308     428    18   1,378   0    27   365   221   138
3292   West Covina      West Covina      CA   98.5%    2,650      774     764    11   1,101   0     0   425   214    18
3293   Everett          Everett          WA   96.9%    8,206    5,480     341    42   2,058   0   285   519   335   137
3294   Olympia          Olympia          WA   97.6%    6,222    3,710     582    25   1,813   0    92   502   261   184
3295   Seattle          Seattle          WA   97.3%    5,650    3,650     400    19   1,581   0     0   543   269    86
3296   Spokane          Spokane          WA   90.4%   29,605   25,146   1,500   142   2,664   1   152   784   405   395
3297   Tacoma           Tacoma           WA   96.8%    5,733    3,918     429    37   1,339   0    10   575   281   200
3298   Anchorage        Anchorage        AK   94.3%   10,236    7,786     302   383   1,568   7   190   638   320   254
 ACO                                              ACO Percent Remaining Remaining Remaining Remaining Remaining Remaining Remaining   Active   Employees With Employees With
                ACO Name             ACO city
Number                                            state Completed Cases   NRFU Prod SQRA       FV      NRFU RI    FV QC      MV     Employees    Availability    An Assignment
  2253   Danbury            Danbury               CT       95.5%    8,351     6,297     345         9     1,700         0         0        704               381            228
  2254   Hartford           Hartford              CT       96.0%    9,218     7,067     484        14     1,653         0         0        794               429            276
  2255   New Haven          New Haven             CT       92.4%   13,469    11,423     385        36     1,625         0         0        808               405            293
  2256   Boston             Boston                MA       86.2%   28,925    25,469     863        22     2,571         0         0       1039               453            378
  2257   Lawrence           Lawrence              MA       88.5%   14,380    13,022     279        39     1,040         0         0        568               274            226
  2258   Quincy             Quincy                MA       94.2%    5,880     4,684     239         2       955         0         0        389               151             89
  2259   East Bridgewater   East Bridgewater      MA       88.2%   35,869    31,902     529       126     3,312         0         0        972               601            509
  2260   Waltham            Waltham               MA       98.5%    3,429     1,892     382        20     1,135         0         0        777               252             42
  2261   Worcester          Worcester             MA       93.5%   18,663    15,592     562        47     2,459         2         1       1162               488            399
  2262   Gardiner           Gardiner              ME       97.5%   10,115     7,286     468        48     2,312         0         1        862               499            365
  2263   Concord            Concord               NH       93.2%   19,111    15,610     483        86     2,932         0         0       1009               503            393
  2264   Egg Harbor         Egg Harbor Township   NJ       84.1%   47,043    43,565     501       104     2,873         0         0       1269               754            567
  2265   Parsippany         Parsippany            NJ       98.0%    2,793     1,755     319        13       706         0         0        674               353            105
  2266   South Plainfield   South Plainfield      NJ       90.7%   12,473    10,713     518        19     1,222         0         1        801               364            195
  2267   Jersey City        Jersey City           NJ       90.2%   17,234    14,790     663        40     1,741         0         0        938               498            303
  2268   Newark             Newark                NJ       85.8%   22,202    18,773   1,523        55     1,851         0         0        877               474            327
  2269   Fairlawn           Fairlawn              NJ       85.8%   25,993    23,454     794        96     1,648         0         1        997               548            429
  2270   Toms River         Toms River            NJ       91.9%   22,303    18,950     714        62     2,577         0         0       1096               560            388
  2271   Trenton            Trenton               NJ       95.3%    7,441     5,644     558        24     1,214         0         1        708               329            203
  2272   Albany             Albany                NY       90.7%   38,643    34,658     641       177     3,167         0         0       1775               715            584
  2273   Bronx 1            Bronx                 NY       87.2%   18,186    15,428     942        12     1,804         0         0        960               493            254
  2274   Bronx 2            Bronx                 NY       88.3%   16,949    14,464   1,059        40     1,386         0         0        945               448            253
  2275   Melville           Melville              NY       85.2%   36,404    32,354   1,502        94     2,454         0         0       1376               753            605
  2276   Buffalo            Buffalo               NY       92.4%   15,294    12,936     415        21     1,921         0         1        862               377            264
  2277   Queens 1           Long Island City      NY       93.7%    7,632     4,833     983        17     1,798         1         0        425               195            112
  2278   Brooklyn 1         Brooklyn              NY       80.5%   27,141    24,225   1,246       118     1,552         0         0       1387               643            482
  2279   Garden City        Garden City           NY       91.8%   14,207    11,325   1,315        26     1,541         0         0        894               398            287
  2280   Manhattan 1        New York              NY       90.8%   17,241    14,178     733        42     2,288         0         0        797               395            290
  2281   Manhattan 2        New York              NY       89.9%   29,585    23,596     833        49     5,107         0         0       1279               668            456
  2282   Pawling            Pawling               NY       93.8%   15,906    12,627   1,134        90     2,055         0         0       1397               642            428
  2283   Brooklyn 2         Brooklyn              NY       85.5%   27,958    23,855   1,496        83     2,524         0         0       1339               757            405
  2284   Queens 2           Bayside               NY       92.8%    9,268     7,106     565        60     1,537         0         0        836               425            209
  2285   Queens 3           Forest Hills          NY       90.8%   11,957     9,876     543        69     1,469         0         0        868               397            301
  2286   Peekskill          Peekskill             NY       89.8%   18,364    15,949     761        38     1,616         0         0        914               471            358
  2287   Rochester          Rochester             NY       92.3%   29,663    25,236     532        73     3,822         0         0       1471               696            517
  2288   Brooklyn 3         Brooklyn              NY       94.3%    8,697     5,775     797        26     2,099         0         0        950               456            294
2289   Queens 4                Jamaica              NY   90.4%   10,811    8,684     778      87   1,262    0     0    831    377   199
2290   Staten Island           Staten Island        NY   94.0%    5,130    3,654     455       6   1,015    0     0    626    225   121
2291   Syracuse                Syracuse             NY   94.0%   22,946   19,119     391     145   3,290    0     1   1627    713   418
2292   Brooklyn 4              Brooklyn             NY   86.4%   21,527   18,270   1,579      43   1,635    0     0    762    409   322
2293   Guaynabo                Guaynabo             PR   95.3%   22,192   14,608   1,257   2,247   4,062   18     0   1363    810   546
2294   Caguas                  Caguas               PR   96.8%   14,762    7,121     772   4,652   2,163   54     0   1145    692   431
2295   Mayaguez                Mayaguez             PR   97.5%   12,626    2,635   1,170   6,693   2,090   38     0   1112    641   362
2296   Providence              Providence           RI   92.2%   16,788   14,617     371      35   1,765    0     0    948    447   334
2297   Burlington              Burlington           VT   96.6%    5,991    4,455     161      47   1,327    1     0    680    291   180
2355   Washington DC           Washington           DC   86.0%   24,961   21,925     682      49   2,294    1    10    781    471   370
2356   Wilmington              Wilmington           DE   86.6%   26,879   24,699     516      17   1,601    0    46    886    446   389
2357   Lexington               Lexington            KY   83.4%   78,106   72,950     782     946   3,426    2     0   1661   1037   890
2358   Louisville              Louisville           KY   83.1%   59,173   55,508     707     117   2,657    0   184    964    527   501
2359   Hanover                 Hanover              MD   88.1%   31,884   27,501   1,753      46   2,583    1     0   1070    706   608
2360   Baltimore               Baltimore            MD   81.4%   29,196   26,768     461      10   1,956    0     1   1060    577   421
2361   Hagerstown              Hagerstown           MD   96.3%    9,149    6,357     806       7   1,979    0     0    817    415   285
2362   Towson                  Towson               MD   91.1%   26,199   21,144   1,510      21   3,507    0    17   1188    642   461
2363   Akron                   Akron                OH   82.6%   47,951   45,140     519      40   2,050    1   201    924    575   537
2364   Mansfield               Mansfield            OH   98.6%    3,764    2,058     235       5   1,465    1     0    615    295   137
2365   Cincinnati              Cincinnati           OH   91.4%   13,425   11,270     296      10   1,836    0    13    835    430   309
2366   Cleveland               Cleveland            OH   81.8%   38,655   35,298     503      64   2,659    0   131    916    556   509
2367   Columbus                Dublin               OH   94.9%   12,828    9,771     463       4   2,590    0     0   1304    609   474
2368   Dayton                  Dayton               OH   94.2%   14,039   11,887     428      28   1,696    0     0    745    376   323
2369   Toledo                  Toledo               OH   87.4%   39,803   36,313     434      41   2,956    0    59   1030    593   510
2370   South Point             South Point          OH   98.5%    4,134    2,325     264      54   1,368    0   123    742    386   147
2371   Allentown               Allentown            PA   84.3%   49,486   46,306     460      70   2,640    0    10    894    541   524
2372   Cranberry Township      Cranberry Township   PA   97.9%    7,163    4,770     354      28   1,985    0    26    731    380   239
2373   Harrisburg              Harrisburg           PA   95.5%   12,417   10,044     382      31   1,960    0     0    835    379   265
2374   Norristown              Norristown           PA   93.8%   10,860    9,096     331      18   1,407    0     8    704    333   216
2375   Philadelphia-Franklin   Philadelphia         PA   80.3%   49,541   45,903     612      46   2,978    0     2   1441    811   567
2376   Philadelphia-Penn       Philadelphia         PA   77.4%   36,103   33,935     529      32   1,606    1     0    967    539   466
2377   Pittsburgh              Pittsburgh           PA   93.7%   13,664   11,428     396       7   1,815    0    18    732    392   289
2378   Reading                 Reading              PA   89.2%   24,666   22,716     416      47   1,487    0     0    522    359   310
2379   State College           State College        PA   97.2%    9,795    7,196     313      33   2,253    0     0    993    499   313
2380   Knoxville               Knoxville            TN   96.7%   11,520    8,790     382      38   2,244    1    65    773    411   297
2381   Memphis                 Memphis              TN   83.1%   40,728   37,660     747      34   2,167    0   120    995    589   455
2382   Nashville               Franklin             TN   96.2%   12,512    9,627     511      31   2,343    0     0    803    455   261
2383   Shelbyville             Shelbyville          TN   86.1%   63,545   58,823   1,143     190   3,348    0    41   1497    946   836
2384   Crystal City            Arlington          VA   93.8%    7,551    5,705     479    11   1,354   1     1    400    165   131
2385   Fairfax                 Fairfax            VA   98.3%    1,766      919     308    21     518   0     0    221    101    15
2386   Fredericksburg          Fredericksburg     VA   82.7%   43,706   41,144     803    84   1,672   2     1   1094    617   499
2387   Virginia Beach          Virginia Beach     VA   87.0%   37,164   33,869     644   137   2,510   0     4    905    549   451
2388   Richmond                Richmond           VA   85.7%   36,565   33,941     673    29   1,922   0     0    964    518   476
2389   Roanoke                 Roanoke            VA   89.6%   35,945   32,447     522   101   2,497   0   378   1326    695   593
2390   Beckley                 Beckley            WV   98.8%    6,049    1,527     554   172   3,796   0     0    962    445   103
2556   Fayetteville            Fayetteville       AR   98.7%    4,797    2,336     523   106   1,759   0    73    818    566   194
2557   Little Rock             Little Rock        AR   93.4%   24,271   20,639     534   145   2,498   0   455   1431    763   527
2558   Des Moines              Des Moines         IA   83.6%   83,723   78,810   1,054   104   3,562   0   193   2035   1164   977
2559   Chicago Central         Chicago            IL   88.3%   29,913   25,344   1,053    28   3,488   0     0   1286    714   620
2560   Chicago Far Southwest   Evergreen Park     IL   93.1%    8,565    6,580     570     9   1,293   0   113    796    449   385
2561   Chicago South           Chicago            IL   90.0%   17,140   13,909     945     7   2,279   0     0    883    494   388
2562   Cook County NW          Schaumburg         IL   94.5%    7,564    5,743     537    32   1,248   0     4    459    322   281
2563   Cook County South       Matteson           IL   88.1%   19,617   16,284   1,376    12   1,945   0     0    830    434   402
2564   Dekalb                  Dekalb             IL   94.7%   12,036    9,710     723    21   1,582   0     0    836    406   287
2565   Oswego                  Oswego             IL   92.4%   13,587   11,396     861     6   1,323   0     1    814    497   340
2566   Peoria                  Peoria             IL   92.7%   23,362   20,272     932    21   2,137   0     0   1054    539   419
2567   Skokie                  Skokie             IL   94.3%    7,014    5,220     437    33   1,324   0     0    843    436   319
2568   Springfield             Springfield        IL   85.9%   46,564   43,451     874   134   2,105   0     0   1117    684   627
2569   Evansville              Evansville         IN   97.1%    7,343    4,775     524     7   1,527   0   510    903    412   273
2570   Ft. Wayne               Ft. Wayne          IN   95.7%   12,028    9,696     398    38   1,895   1     0    984    535   402
2571   Indianapolis            Indianapolis       IN   94.2%   15,148   12,303     550    18   2,275   0     2    884    389   317
2572   Lake County             Merrillville       IN   95.0%   15,566   12,611     675    28   2,241   0    11   1056    490   300
2573   Detroit                 Detroit            MI   83.9%   54,753   49,902   1,898    85   2,868   0     0   1624    894   777
2574   Lansing                 Lansing            MI   84.4%   55,931   52,216     846    96   2,772   1     0   1440    723   617
2575   Macomb County           Clinton Township   MI   94.6%   14,342   11,760     580    33   1,913   0    56    871    485   327
2576   Traverse City           Traverse City      MI   87.8%   64,554   59,219     728   192   4,212   0   203   1959   1106   912
2577   Oakland County          Troy               MI   93.3%   11,175    9,410     412    10   1,337   0     6    477    258   217
2578   Duluth                  Duluth             MN   91.9%   31,017   27,246     969    81   2,721   0     0   1390    730   577
2579   Minneapolis             Minneapolis        MN   97.1%    4,490    2,633     556    19   1,282   0     0    539    210   148
2580   Rochester               Rochester          MN   92.4%   20,598   17,980     627    26   1,965   0     0   1296    558   459
2581   Kansas City             Kansas City        MO   96.2%   16,529   11,864     705    48   3,781   0   131   1053    444   362
2582   Springfield             Springfield        MO   91.5%   44,229   39,822     736   115   3,546   0    10   1385    823   728
2583   St. Louis               St. Louis          MO   89.7%   32,204   28,417     714    22   2,793   0   258    862    501   472
2584   Eau Claire              Eau Claire         WI   97.1%    7,888    5,683     277    46   1,882   0     0    686    377   272
2585   Green Bay               Green Bay          WI   96.1%   10,635    8,177     502    34   1,656   0   266    693    345   217
2586   Madison                 Madison            WI   97.0%    7,716    5,153     465     5   1,844   1   248   1021    449   257
2587   Milwaukee          Milwaukee          WI   84.6%    25,801    23,413   524    60   1,634   1   169   1047   586   490
2901   Gulfport           Gulfport           MS   85.2%    51,389    47,744   766   153   2,726   0     0   1209   816   690
2902   Jackson            Jackson            MS   73.8%    87,720    83,905   856   493   2,465   1     0    966   588   567
2904   Birmingham         Birmingham         AL   71.3%   113,370   108,790   988   404   3,187   1     0    935   667   663
2905   Huntsville         Huntsville         AL   77.7%    78,371    75,049   943   308   2,071   0     0    991   634   579
2906   Mobile             Mobile             AL   74.0%    98,163    94,036   952   280   2,895   0     0   1032   634   583
2907   Charleston         North Charleston   SC   76.4%   114,364   110,443   700   123   3,098   0     0   1286   758   707
2908   Columbia           Columbia           SC   78.3%    74,199    70,889   739    69   2,502   0     0    999   606   561
2909   Greenville, SC     Greenville         SC   84.7%    58,233    55,055   620    81   2,476   0     1   1114   670   634
2910   Atlanta            Atlanta            GA   79.6%    48,246    45,299   674    42   2,231   0     0    816   514   414
2966   Lauderdale Lakes   Lauderdale Lake    FL   85.6%    35,753    32,624   678    85   2,365   1     0   1015   639   576
2967   Fort Lauderdale    Margate            FL   85.7%    41,440    38,376   581    98   2,385   0     0    976   601   502
2968   Fort Myers         Fort Myers         FL   83.8%    74,555    69,944   578   111   3,922   0     0   1308   942   819
2969   Gainesville        Gainesville        FL   92.3%    17,531    15,752   392    48   1,339   0     0    920   510   343
2970   Jacksonville       Jacksonville       FL   81.1%    38,584    36,252   588    58   1,686   0     0    702   467   421
2971   Lakeland           Lakeland           FL   79.8%    80,563    75,806   966   111   3,680   0     0   1023   722   705
2972   Miami North        Miami Lakes        FL   85.6%    43,775    37,805   701   280   4,989   0     0   1183   720   506
2973   Miami South        Palmetto Bay       FL   86.4%    33,000    29,630   657   219   2,493   1     0    992   642   530
2974   Ocala              Ocala              FL   84.0%    46,206    43,668   472    54   2,011   1     0    853   615   551
2975   Orange County      Orlando            FL   86.0%    37,106    33,418   899    28   2,761   0     0   1016   695   621
2976   Pensacola          Pensacola          FL   74.4%    97,244    93,336   694   143   3,070   1     0   1235   690   658
2977   Seminole County    Lake Mary          FL   80.4%    56,368    52,842   623    59   2,844   0     0    712   506   501
2978   St. Petersburg     St. Petersburg     FL   88.7%    36,185    32,937   489    58   2,701   0     0    934   616   497
2979   Tampa              Tampa              FL   79.7%    54,385    51,331   702    77   2,275   0     0    757   552   525
2980   West Palm Beach    West Palm Beach    FL   82.2%    61,355    57,741   715    62   2,837   0     0   1171   858   732
2981   Columbus           Columbus           GA   67.9%   128,306   124,894   772   277   2,362   1     0   1122   775   769
2982   Dekalb County      Atlanta            GA   83.5%    34,095    31,011   757   114   2,213   0     0    850   490   440
2983   Douglasville       Douglasville       GA   76.9%    46,823    44,425   538    90   1,769   1     0    651   412   392
2984   Gainesville, GA    Gainesville        GA   83.9%    55,731    52,539   607    55   2,530   0     0    829   628   504
2985   Gwinnett County    Duluth             GA   74.6%    57,442    54,492   750    63   2,136   0     1    777   434   423
2986   Macon              Macon              GA   81.6%    51,180    48,429   630   112   2,008   1     0    976   683   609
2987   Savannah           Savannah           GA   95.1%    13,939    10,468   450    30   2,991   0     0    720   570   342
2988   Baton Rouge        Baton Rouge        LA   80.3%    52,461    49,135   776   317   2,233   0     0    951   556   495
2989   Jefferson Parish   Elmwood            LA   86.0%    36,449    33,397   824   187   2,041   0     0   1045   651   539
2990   New Orleans        New Orleans        LA   98.2%     3,327     1,079   752    38   1,442   0    16    271   145    23
2991   Shreveport         Shreveport         LA   61.1%   138,725   135,313   642   489   2,278   3     0   1213   805   779
2992   Asheville          Asheville          NC   85.9%    62,015    57,877   426   133   3,578   1     0   1324   831   780
2993   Charlotte          Charlotte          NC   85.6%    33,769    30,775   584    30   2,380   0     0    719   457   373
2994   Durham             Durham                       NC   76.4%   64,946   62,544     559    46   1,797   0     0    890   545   533
2995   Fayetteville       Fayetteville                 NC   82.3%   65,110   61,066     508    95   3,441   0     0   1027   644   600
2996   Greenville, NC     Greenville                   NC   78.5%   84,760   81,705     602   219   2,234   0     0   1143   730   696
2997   Raleigh            Raleigh                      NC   87.9%   30,970   28,687     419    49   1,814   1     0    747   498   425
2998   Winston-Salem      Winston-Salem                NC   81.1%   59,491   56,771     378    68   2,274   0     0    923   605   580
3105   Flagstaff          Flagstaff                    AZ   85.0%   34,095   31,669     260   231   1,930   4     1    683   384   332
3106   Maricopa Central   Phoenix                      AZ   83.3%   46,489   43,423     493   101   2,469   1     2    860   510   489
3107   Maricopa South     Mesa                         AZ   89.2%   28,015   24,945     674    72   2,316   0     8    697   462   401
3108   Maricopa West      Glendale                     AZ   78.4%   52,021   49,348     855    80   1,737   0     1    755   484   450
3109   Tucson             Tucson                       AZ   82.8%   74,311   69,056     965   373   3,917   0     0   1152   689   646
3110   Window Rock        St. Michaels                 AZ   63.7%   33,200   32,347     148    81     624   0     0    458   332   293
3154   Aurora             Aurora                       CO   88.9%   21,608   19,386     641    23   1,558   0     0    612   312   255
3155   Colorado North     Longmont                     CO   94.7%   15,017   11,682     679    94   2,512   1    49    906   390   259
3156   Colorado Springs   Colorado Springs             CO   75.8%   78,738   75,592     547   437   2,154   7     1    841   514   509
3157   Denver             Lakewood                     CO   92.3%   16,474   13,840     562    10   2,055   0     7    477   279   230
3158   Overland Park      Overland Park                KS   93.0%   13,211   11,665     320    29   1,194   0     3    533   270   174
3159   Wichita            Wichita                      KS   97.7%    7,306    4,999     430    31   1,610   0   236    516   301   169
3160   Billings           Billings                     MT   78.4%   58,027   55,609     373   271   1,771   0     3   1129   666   613
3162   Bismarck           Bismarck                     ND   92.2%   13,621   11,455     402   270   1,491   3     0    436   285   227
3163   Lincoln            Lincoln                      NE   89.9%   31,068   27,899     627    57   2,485   0     0    912   565   510
3164   Albuquerque        Los Ranchos de Albuquerque   NM   82.2%   51,033   47,497     718   487   2,327   4     0    948   628   543
3165   Las Cruces         Las Cruces                   NM   88.4%   21,483   19,486     452    97   1,448   0     0    770   514   417
3166   Cleveland Co.      Norman                       OK   87.7%   37,424   34,507     369   269   2,269   1     9    679   461   436
3167   Oklahoma County    Warr Acres                   OK   95.6%   12,224    8,718     607    27   2,864   0     8    463   354   293
3168   Tulsa              Tulsa                        OK   79.8%   66,956   63,887     538   309   2,213   0     9    778   500   498
3169   Sioux Falls        Sioux Falls                  SD   85.7%   24,233   22,356     496   213   1,168   0     0    543   279   250
3170   Arlington          Grand Prairie                TX   93.1%   10,335    8,557     377    18   1,383   0     0    446   278   194
3171   Austin             Austin                       TX   96.3%    9,782    7,146     554    57   2,024   0     1    870   383   180
3172   Collin Co.         McKinney                     TX   93.3%   16,575   14,484     555    65   1,471   0     0    650   435   336
3173   Dallas             Duncanville                  TX   87.8%   17,703   15,621     593    40   1,445   0     4    902   491   359
3174   Dallas Co. NE      Richardson                   TX   89.5%   15,323   13,231     445    37   1,609   1     0    750   421   231
3175   Dallas Co. NW      Farmers Branch               TX   86.4%   26,969   24,216     388    45   2,320   0     0    723   406   355
3176   Denton Co.         Denton                       TX   94.6%   16,444   13,094     906    66   2,343   0    35    733   506   433
3177   El Paso            El Paso                      TX   86.4%   35,086   31,692     549   189   2,655   1     0   1037   602   545
3178   Fort Bend Co.      Katy                         TX   79.5%   69,090   65,354   1,052   338   2,343   3     0   1107   686   658
3179   Fort Worth         Fort Worth                   TX   93.4%   12,292    8,923     529    71   2,199   0   570    268   142   107
3180   Harris Co. East    Houston                      TX   95.4%    6,732    4,922     326    64   1,419   1     0    641   329   228
3181   Harris Co. NE      Houston                      TX   95.6%    6,590    3,957   1,494    17   1,122   0     0    546   318   203
3182   Harris Co. NW               Katy              TX   98.3%    2,303      997     573     2     731   0     0    463   292    77
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   86.8%   43,276   36,771   3,829   338   2,336   2     0    944   663   567
3184   Houston NW                  Houston           TX   95.7%    6,310    4,343     871    12   1,084   0     0    350   221   151
3185   Houston South               Houston           TX   87.1%   21,735   18,642   1,517    58   1,518   0     0    684   369   304
3186   Houston West                Houston           TX   94.3%    9,764    7,778     321    65   1,538   0    62    784   448   276
3187   Laredo                      Laredo            TX   84.0%   53,561   49,753     767   309   2,732   0     0   1172   762   678
3188   Lubbock                     Lubbock           TX   86.8%   42,341   39,311     537   195   2,298   0     0    807   558   523
3189   Montgomery Co.              Spring            TX   85.7%   48,289   44,434     986   416   2,451   1     1   1174   769   684
3190   San Antonio East            San Antonio       TX   97.9%    2,560    1,667     242    26     625   0     0    523   241   116
3191   San Antonio North           San Antonio       TX   98.6%    1,684      972     153     6     521   0    32    238   161    16
3192   San Antonio West            San Antonio       TX   98.7%    1,429      545     220     4     660   0     0    158   111     1
3193   Tyler                       Tyler             TX   87.5%   48,323   45,212     519   236   2,356   0     0    996   703   573
3194   Waco                        Waco              TX   94.5%   18,025   14,547     603    86   2,617   1   171    934   528   385
3195   Williamson Co.              Leander           TX   96.4%   11,132    7,943     561    98   2,530   0     0    586   416   290
3196   Orem                        Orem              UT   92.5%   15,237   12,667     826   114   1,615   1    14    547   334   291
3197   Salt Lake City              South Salt Lake   UT   93.6%   15,845   13,043     709    45   1,831   1   216    752   404   306
3198   Casper                      Casper            WY   87.8%   17,453   15,974     165    96   1,216   2     0    591   354   313
3255   Honolulu                    Honolulu          HI   98.0%    5,725    2,927     856   224   1,716   2     0    404   260   136
3256   Boise                       Boise             ID   98.7%    4,128    1,848     257    35   1,987   0     1    336   175    44
3257   Las Vegas                   Las Vegas         NV   87.3%   34,864   30,000     966    50   3,380   0   468    676   431   405
3258   North Las Vegas             N. Las Vegas      NV   89.8%   29,163   25,061     958   106   3,034   3     1    680   453   404
3259   Eugene                      Springfield       OR   87.4%   39,884   36,566     826    87   2,383   0    22    983   471   427
3260   Portland                    Portland          OR   95.3%    8,842    6,862     393     9   1,554   2    22    470   269   222
3261   Salem                       Salem             OR   97.1%    7,097    5,219     504    23   1,339   0    12    626   284   159
3263   Bakersfield                 Bakersfield       CA   88.0%   36,856   32,589   1,191    71   2,924   1    80    724   419   356
3264   Chico                       Chico             CA   84.0%   48,994   45,459     805   139   2,590   1     0    778   514   494
3265   Concord                     Concord           CA   89.5%   17,813   15,288     720    26   1,574   0   205    498   334   318
3266   El Cajon                    San Diego         CA   93.5%    8,711    6,858     705    44   1,103   0     1    416   247   198
3267   Fullerton                   Buena Park        CA   95.7%    7,480    4,975     810    24   1,668   0     3    679   406   212
3268   Inglewood                   Inglewood         CA   90.6%   27,944   23,955   1,282    28   2,623   2    54    927   529   436
3269   Long Beach                  Long Beach        CA   94.7%   10,697    8,068   1,005    17   1,607   0     0    730   423   326
3270   Fresno                      Fresno            CA   92.2%   18,636   15,266   1,055    28   2,067   0   220    723   453   373
3271   Oakland                     Oakland           CA   91.2%   13,620   11,079   1,165    18   1,358   0     0    469   331   250
3272   Ontario                     Upland            CA   91.4%   10,479    8,000     748    23   1,202   0   506    391   268   200
3273   Palm Springs                Palm Springs      CA   87.2%   32,299   28,492     887    57   2,847   0    16    767   499   440
3274   Pasadena                    Pasadena          CA   96.3%   11,166    7,009   1,111    33   3,013   0     0    730   424   385
3275   Pleasanton                  San Ramon         CA   95.7%    4,865    3,389     472     5     998   1     0    317   222   202
3276   Riverside                   Riverside         CA   87.7%   18,397   15,891     993    15   1,362   0   136    538   346   291
3277   Sacramento       Sacramento       CA   93.9%   11,217    9,187     638    15   1,377   0     0   443   311   228
3278   San Bernardino   San Bernardino   CA   90.3%   20,333   17,474     901    60   1,898   0     0   640   383   324
3279   San Diego        San Diego        CA   92.9%   11,840    9,506     722   123   1,489   0     0   501   305   244
3280   San Francisco    San Francisco    CA   93.7%   10,409    8,088     497     8   1,813   0     3   498   307   278
3281   San Jose         San Jose         CA   91.5%   14,930   12,038   1,237   141   1,514   0     0   741   438   306
3282   San Mateo        Redwood City     CA   95.1%    6,428    3,347   1,889     5     953   0   234   373   228   130
3283   Santa Ana        Santa Ana        CA   96.0%    8,322    5,823     748    17   1,734   0     0   682   390   212
3284   Camarillo        Camarillo        CA   91.4%   17,871   15,197     980    55   1,639   0     0   513   323   278
3285   Santa Clarita    Valencia         CA   94.5%   12,593    8,126   1,326    19   2,618   0   504   712   461   391
3286   Santa Rosa       Rohnert Park     CA   84.6%   32,252   30,107     393   250   1,494   2     6   683   439   334
3287   South Gate       Commerce         CA   87.2%   33,600   28,180   2,537    53   2,805   0    25   651   378   360
3288   Stockton         Stockton         CA   86.9%   31,881   28,328     862    71   2,211   0   409   709   449   326
3289   Sunnyvale        Sunnyvale        CA   94.8%    8,894    6,458     722    13   1,389   1   311   322   228   116
3290   Woodland Hills   Woodland Hills   CA   96.7%   11,902    7,263     793     9   3,555   0   282   778   574   430
3291   Vista            Carlsbad         CA   96.0%    5,610    3,647     447    18   1,471   0    27   403   216   137
3292   West Covina      West Covina      CA   98.4%    2,885      926     784    11   1,164   0     0   426   224    49
3293   Everett          Everett          WA   97.0%    7,943    5,899     359    42   1,395   0   248   523   353   180
3294   Olympia          Olympia          WA   97.3%    6,738    4,282     634    25   1,705   0    92   505   308   232
3295   Seattle          Seattle          WA   97.0%    6,274    4,190     416    22   1,646   0     0   555   298   113
3296   Spokane          Spokane          WA   89.8%   31,368   27,032   1,501   141   2,541   1   152   797   446   430
3297   Tacoma           Tacoma           WA   96.4%    6,430    4,705     445    37   1,233   0    10   581   286   219
3298   Anchorage        Anchorage        AK   93.7%   11,319    8,908     314   394   1,506   7   190   684   327   270
 ACO                                              ACO Percent Remaining Remaining Remaining Remaining Remaining Remaining Remaining   Active   Employees With Employees With
                ACO Name             ACO city
Number                                            state Completed Cases   NRFU Prod SQRA       FV      NRFU RI    FV QC      MV     Employees    Availability    An Assignment
  2253   Danbury            Danbury               CT       95.1%    9,140     7,012     357         8     1,763         0         0        736               358            226
  2254   Hartford           Hartford              CT       95.7%   10,012     7,681     597        14     1,720         0         0        793               427            301
  2255   New Haven          New Haven             CT       91.8%   14,585    12,521     399        36     1,629         0         0        821               386            262
  2256   Boston             Boston                MA       85.7%   29,975    26,546     881        21     2,527         0         0       1043               445            326
  2257   Lawrence           Lawrence              MA       87.4%   15,733    14,319     297        38     1,079         0         0        567               275            221
  2258   Quincy             Quincy                MA       94.0%    6,111     4,863     253         1       994         0         0        391               140             81
  2259   East Bridgewater   East Bridgewater      MA       86.7%   40,322    36,228     571       125     3,398         0         0       1022               597            529
  2260   Waltham            Waltham               MA       98.4%    3,600     1,991     387        20     1,202         0         0        769               257             47
  2261   Worcester          Worcester             MA       92.8%   20,534    17,430     592        42     2,466         3         1       1175               488            392
  2262   Gardiner           Gardiner              ME       97.1%   12,062     8,816     533        48     2,664         0         1        893               505            402
  2263   Concord            Concord               NH       92.2%   22,060    18,230     540        85     3,204         1         0       1036               490            416
  2264   Egg Harbor         Egg Harbor Township   NJ       81.5%   54,819    51,142     527       103     3,047         0         0       1242               725            592
  2265   Parsippany         Parsippany            NJ       97.6%    3,307     2,172     349        13       773         0         0        663               341            140
  2266   South Plainfield   South Plainfield      NJ       90.1%   13,290    11,439     535        16     1,299         0         1        831               352            211
  2267   Jersey City        Jersey City           NJ       89.8%   18,009    15,507     690        40     1,772         0         0        922               465            242
  2268   Newark             Newark                NJ       84.8%   23,684    20,203   1,566        50     1,865         0         0        916               477            348
  2269   Fairlawn           Fairlawn              NJ       84.4%   28,476    25,833     826        92     1,724         0         1        981               531            421
  2270   Toms River         Toms River            NJ       91.1%   24,559    21,202     770        63     2,524         0         0       1106               569            358
  2271   Trenton            Trenton               NJ       94.8%    8,221     6,341     576        23     1,280         0         1        705               323            208
  2272   Albany             Albany                NY       89.6%   43,236    39,122     681       170     3,263         0         0       1789               686            581
  2273   Bronx 1            Bronx                 NY       85.9%   19,922    17,159     971         9     1,783         0         0        974               456            295
  2274   Bronx 2            Bronx                 NY       87.7%   17,779    15,278   1,083        37     1,381         0         0        950               433            238
  2275   Melville           Melville              NY       83.6%   40,222    36,164   1,557        93     2,407         1         0       1387               711            570
  2276   Buffalo            Buffalo               NY       91.7%   16,755    14,318     439        19     1,978         0         1        819               327            231
  2277   Queens 1           Long Island City      NY       93.3%    8,124     5,357   1,009        16     1,741         1         0        444               199            122
  2278   Brooklyn 1         Brooklyn              NY       78.8%   29,451    26,499   1,310       111     1,531         0         0       1266               593            432
  2279   Garden City        Garden City           NY       90.9%   15,709    12,813   1,358        24     1,514         0         0        890               401            269
  2280   Manhattan 1        New York              NY       90.5%   17,812    15,359     768        40     1,645         0         0        793               394            269
  2281   Manhattan 2        New York              NY       89.2%   31,653    25,457     879        46     5,271         0         0       1285               697            486
  2282   Pawling            Pawling               NY       93.0%   17,880    14,495   1,200        87     2,098         0         0       1401               612            389
  2283   Brooklyn 2         Brooklyn              NY       84.3%   30,222    26,078   1,542        81     2,520         1         0       1337               701            400
  2284   Queens 2           Bayside               NY       92.6%    9,473     7,250     583        55     1,585         0         0        840               418            206
  2285   Queens 3           Forest Hills          NY       90.5%   12,317    10,182     563        67     1,504         1         0        872               362            288
  2286   Peekskill          Peekskill             NY       89.0%   19,817    17,365     789        37     1,626         0         0        952               459            334
  2287   Rochester          Rochester             NY       91.4%   33,002    29,250     582        73     3,097         0         0       1539               680            515
  2288   Brooklyn 3         Brooklyn              NY       93.7%    9,591     6,541     851        22     2,177         0         0       1070               497            318
2289   Queens 4                Jamaica              NY   89.7%   11,642    9,454     805      85   1,298    0     0    828    355   192
2290   Staten Island           Staten Island        NY   93.4%    5,591    4,069     483       5   1,034    0     0    625    225   135
2291   Syracuse                Syracuse             NY   93.3%   25,627   21,293     428     143   3,762    0     1   1653    690   401
2292   Brooklyn 4              Brooklyn             NY   85.5%   22,855   19,588   1,617      40   1,610    0     0    761    394   306
2293   Guaynabo                Guaynabo             PR   94.6%   25,391   17,621   1,287   2,113   4,353   17     0   1375    800   525
2294   Caguas                  Caguas               PR   96.4%   16,620    9,013     779   4,411   2,358   59     0   1226    686   403
2295   Mayaguez                Mayaguez             PR   97.3%   13,769    3,796   1,197   6,386   2,343   47     0   1193    665   366
2296   Providence              Providence           RI   91.3%   18,663   16,419     387      33   1,824    0     0    948    439   320
2297   Burlington              Burlington           VT   96.1%    6,896    5,265     174      51   1,406    0     0    689    311   194
2355   Washington DC           Washington           DC   85.1%   26,553   23,450     734      48   2,310    1    10    798    395   320
2356   Wilmington              Wilmington           DE   85.3%   29,386   27,155     531      17   1,638    0    45    886    427   377
2357   Lexington               Lexington            KY   81.5%   86,623   81,307     857     946   3,506    7     0   1645   1015   915
2358   Louisville              Louisville           KY   81.9%   63,465   59,827     785     117   2,719    1    16    972    526   500
2359   Hanover                 Hanover              MD   86.9%   34,975   30,507   1,818      46   2,603    1     0   1146    715   579
2360   Baltimore               Baltimore            MD   79.8%   31,717   29,271     475       9   1,961    0     1   1051    526   399
2361   Hagerstown              Hagerstown           MD   96.0%    9,861    6,937     854       7   2,063    0     0    811    386   199
2362   Towson                  Towson               MD   90.4%   28,161   23,113   1,552      21   3,458    0    17   1200    625   439
2363   Akron                   Akron                OH   81.0%   52,611   49,728     540      46   2,096    0   201    935    581   523
2364   Mansfield               Mansfield            OH   98.4%    4,238    2,415     260      15   1,548    0     0    628    308   158
2365   Cincinnati              Cincinnati           OH   90.6%   14,709   12,550     309      10   1,827    0    13    857    398   294
2366   Cleveland               Cleveland            OH   80.2%   42,097   38,671     526      64   2,705    0   131    919    529   489
2367   Columbus                Dublin               OH   94.3%   14,234   11,121     486       4   2,623    0     0   1301    605   339
2368   Dayton                  Dayton               OH   93.3%   16,021   13,782     455      29   1,755    0     0    752    374   321
2369   Toledo                  Toledo               OH   86.5%   42,685   39,774     472      41   2,339    0    59   1033    565   488
2370   South Point             South Point          OH   98.1%    4,949    3,013     288      56   1,469    0   123    758    391   182
2371   Allentown               Allentown            PA   83.0%   53,552   50,347     477      69   2,649    0    10    902    506   474
2372   Cranberry Township      Cranberry Township   PA   97.6%    8,135    5,646     384      28   2,051    0    26    735    353   222
2373   Harrisburg              Harrisburg           PA   94.9%   13,847   11,399     406      31   2,011    0     0    860    398   284
2374   Norristown              Norristown           PA   93.2%   12,080   10,259     341      17   1,455    0     8    703    351   232
2375   Philadelphia-Franklin   Philadelphia         PA   78.4%   54,179   50,546     634      44   2,953    0     2   1448    754   575
2376   Philadelphia-Penn       Philadelphia         PA   75.3%   39,339   37,176     550      29   1,583    1     0    969    500   439
2377   Pittsburgh              Pittsburgh           PA   93.0%   15,098   12,707     413      11   1,967    0     0    739    387   271
2378   Reading                 Reading              PA   88.0%   27,353   25,292     445      55   1,561    0     0    532    351   292
2379   State College           State College        PA   96.7%   11,570    8,752     359      32   2,427    0     0    991    483   330
2380   Knoxville               Knoxville            TN   96.2%   13,259   10,283     409      40   2,473    1    53    849    445   294
2381   Memphis                 Memphis              TN   81.8%   43,855   40,672     773      35   2,255    0   120   1027    558   485
2382   Nashville               Franklin             TN   95.8%   13,859   10,868     538      30   2,423    0     0    810    446   235
2383   Shelbyville             Shelbyville          TN   84.8%   69,771   64,785   1,257     190   3,498    0    41   1543    916   849
2384   Crystal City            Arlington          VA   93.5%    7,915    6,005     500    11   1,398   0     1    412    183   149
2385   Fairfax                 Fairfax            VA   98.3%    1,827      961     310    20     536   0     0    243    105    19
2386   Fredericksburg          Fredericksburg     VA   81.4%   47,223   44,612     829    84   1,695   2     1   1059    564   465
2387   Virginia Beach          Virginia Beach     VA   85.5%   41,296   37,854     686   137   2,615   0     4    918    526   449
2388   Richmond                Richmond           VA   84.3%   40,079   37,376     726    28   1,949   0     0    984    477   412
2389   Roanoke                 Roanoke            VA   88.4%   40,197   36,595     560   101   2,563   0   378   1321    687   631
2390   Beckley                 Beckley            WV   98.7%    6,610    1,760     585   173   4,092   0     0    961    451    91
2556   Fayetteville            Fayetteville       AR   98.6%    5,251    2,521     562   105   1,992   0    71    827    574   253
2557   Little Rock             Little Rock        AR   92.5%   27,621   24,089     570   143   2,613   1   205   1406    710   540
2558   Des Moines              Des Moines         IA   81.8%   93,091   88,008   1,129   103   3,734   0   117   2037   1101   991
2559   Chicago Central         Chicago            IL   87.4%   31,981   27,339   1,076    21   3,545   0     0   1280    699   637
2560   Chicago Far Southwest   Evergreen Park     IL   92.6%    9,240    7,286     584     8   1,291   0    71    800    429   376
2561   Chicago South           Chicago            IL   89.1%   18,803   15,475     996     6   2,326   0     0    878    466   382
2562   Cook County NW          Schaumburg         IL   94.3%    7,822    5,950     556    30   1,282   0     4    450    310   273
2563   Cook County South       Matteson           IL   87.4%   20,734   17,380   1,397     8   1,949   0     0    837    389   346
2564   Dekalb                  Dekalb             IL   94.2%   13,171   10,758     770    21   1,622   0     0    827    406   308
2565   Oswego                  Oswego             IL   91.4%   15,214   12,942     901     4   1,366   0     1    818    489   340
2566   Peoria                  Peoria             IL   91.9%   25,795   22,530     999    20   2,246   0     0   1066    516   428
2567   Skokie                  Skokie             IL   93.8%    7,559    5,741     446    32   1,340   0     0    846    404   288
2568   Springfield             Springfield        IL   84.3%   51,717   48,458     931   135   2,193   0     0   1121    640   614
2569   Evansville              Evansville         IN   96.9%    7,856    5,311     599     7   1,575   0   364    884    418   307
2570   Ft. Wayne               Ft. Wayne          IN   95.1%   13,764   11,294     451    38   1,980   1     0    977    497   374
2571   Indianapolis            Indianapolis       IN   93.6%   16,810   13,937     579    18   2,274   0     2    922    384   307
2572   Lake County             Merrillville       IN   94.6%   16,935   13,902     703    27   2,301   1     1   1074    484   304
2573   Detroit                 Detroit            MI   82.3%   60,136   55,269   1,951    85   2,831   0     0   1631    828   746
2574   Lansing                 Lansing            MI   82.7%   61,701   57,907     880    96   2,817   1     0   1438    690   592
2575   Macomb County           Clinton Township   MI   93.8%   16,290   13,592     613    32   1,997   0    56    884    460   318
2576   Traverse City           Traverse City      MI   86.0%   74,041   68,433     785   195   4,424   1   203   1965   1072   883
2577   Oakland County          Troy               MI   93.1%   11,496    9,700     426    10   1,357   0     3    489    248   188
2578   Duluth                  Duluth             MN   91.1%   34,154   30,155   1,087    81   2,831   0     0   1395    703   582
2579   Minneapolis             Minneapolis        MN   96.7%    5,205    3,263     592    19   1,331   0     0    539    208   130
2580   Rochester               Rochester          MN   91.3%   23,670   20,978     651    26   2,015   0     0   1296    574   470
2581   Kansas City             Kansas City        MO   95.9%   18,040   13,354     764    49   3,746   2   125   1060    467   395
2582   Springfield             Springfield        MO   90.6%   48,831   44,175     806   114   3,727   0     9   1420    783   679
2583   St. Louis               St. Louis          MO   88.7%   35,218   31,390     752    21   2,816   0   239    897    445   423
2584   Eau Claire              Eau Claire         WI   96.7%    8,934    6,583     300    46   2,005   0     0    689    390   286
2585   Green Bay               Green Bay          WI   95.7%   11,652    9,087     525    33   1,742   0   265    745    388   236
2586   Madison                 Madison            WI   96.7%    8,348    5,842     492     5   1,953   1    55   1009    431   259
2587   Milwaukee          Milwaukee          WI   83.6%    27,329    25,103     538    58   1,610   1   19   1047   509   428
2901   Gulfport           Gulfport           MS   83.9%    55,759    51,987     813   153   2,806   0    0   1227   778   682
2902   Jackson            Jackson            MS   71.8%    94,498    90,527     922   497   2,550   2    0    959   556   533
2904   Birmingham         Birmingham         AL   69.2%   121,372   116,808   1,049   403   3,111   1    0    955   639   634
2905   Huntsville         Huntsville         AL   76.2%    83,389    79,873   1,042   308   2,166   0    0   1004   590   546
2906   Mobile             Mobile             AL   72.5%   103,748    99,391   1,012   282   3,063   0    0   1018   593   545
2907   Charleston         North Charleston   SC   74.6%   122,770   118,811     746   122   3,091   0    0   1303   719   670
2908   Columbia           Columbia           SC   76.8%    79,450    76,059     824    69   2,498   0    0    998   572   564
2909   Greenville, SC     Greenville         SC   83.2%    63,877    60,796     652    80   2,348   0    1   1109   614   610
2910   Atlanta            Atlanta            GA   77.9%    52,382    49,365     711    38   2,268   0    0    824   467   385
2966   Lauderdale Lakes   Lauderdale Lake    FL   83.7%    40,335    37,260     713    86   2,275   1    0   1005   591   507
2967   Fort Lauderdale    Margate            FL   84.1%    46,071    42,878     596    96   2,501   0    0    979   567   489
2968   Fort Myers         Fort Myers         FL   81.9%    83,295    78,512     630   111   4,042   0    0   1314   896   784
2969   Gainesville        Gainesville        FL   90.8%    20,956    19,057     434    48   1,417   0    0    917   502   348
2970   Jacksonville       Jacksonville       FL   79.6%    41,663    39,348     612    56   1,647   0    0    744   433   405
2971   Lakeland           Lakeland           FL   78.2%    86,865    81,978   1,010   111   3,766   0    0   1057   691   668
2972   Miami North        Miami Lakes        FL   84.2%    47,830    42,019     724   286   4,801   0    0   1182   674   500
2973   Miami South        Palmetto Bay       FL   85.3%    35,589    32,522     682   219   2,165   1    0    990   619   488
2974   Ocala              Ocala              FL   82.2%    51,360    48,797     502    54   2,006   1    0    863   584   548
2975   Orange County      Orlando            FL   84.7%    40,393    36,993     935    28   2,437   0    0   1031   654   584
2976   Pensacola          Pensacola          FL   72.4%   104,603   100,379     741   142   3,340   1    0   1240   645   624
2977   Seminole County    Lake Mary          FL   79.0%    60,245    57,037     645    59   2,504   0    0    730   488   474
2978   St. Petersburg     St. Petersburg     FL   87.2%    40,920    37,613     525    57   2,725   0    0    926   571   498
2979   Tampa              Tampa              FL   78.0%    58,873    55,698     737    76   2,362   0    0    778   531   508
2980   West Palm Beach    West Palm Beach    FL   80.6%    66,881    63,194     755    63   2,869   0    0   1174   810   705
2981   Columbus           Columbus           GA   65.4%   137,948   134,424     834   280   2,410   0    0   1147   751   739
2982   Dekalb County      Atlanta            GA   81.7%    37,855    35,047     798   116   1,894   0    0    847   477   380
2983   Douglasville       Douglasville       GA   75.1%    50,399    48,402     566    89   1,341   1    0    668   396   327
2984   Gainesville, GA    Gainesville        GA   82.5%    60,356    57,016     641    55   2,644   0    0    879   611   585
2985   Gwinnett County    Duluth             GA   72.8%    61,410    58,780     790    66   1,774   0    0    794   419   412
2986   Macon              Macon              GA   79.2%    57,674    54,701     667   123   2,183   0    0   1033   705   625
2987   Savannah           Savannah           GA   94.2%    16,402    13,652     493    30   2,226   1    0    726   540   392
2988   Baton Rouge        Baton Rouge        LA   78.4%    57,419    53,868     821   321   2,409   0    0    932   535   485
2989   Jefferson Parish   Elmwood            LA   84.8%    39,633    36,525     839   187   2,082   0    0   1047   602   491
2990   New Orleans        New Orleans        LA   98.3%     3,210       898     752    38   1,522   0    0    255   132    30
2991   Shreveport         Shreveport         LA   59.3%   145,203   141,789     666   490   2,255   3    0   1216   750   723
2992   Asheville          Asheville          NC   84.5%    68,341    64,376     440   132   3,391   2    0   1397   816   763
2993   Charlotte          Charlotte          NC   84.1%    37,045    34,301     603    30   2,111   0    0    923   511   463
2994   Durham             Durham                       NC   74.8%   69,434   66,954     573    47   1,860   0     0    881   505   491
2995   Fayetteville       Fayetteville                 NC   80.6%   71,388   67,212     525    95   3,556   0     0   1025   621   576
2996   Greenville, NC     Greenville                   NC   76.6%   92,313   89,102     641   219   2,351   0     0   1171   702   672
2997   Raleigh            Raleigh                      NC   86.4%   34,864   32,606     432    49   1,776   1     0    745   447   397
2998   Winston-Salem      Winston-Salem                NC   79.6%   64,117   61,315     394    67   2,341   0     0    934   560   538
3105   Flagstaff          Flagstaff                    AZ   83.8%   36,807   34,394     271   236   1,901   4     1    707   368   317
3106   Maricopa Central   Phoenix                      AZ   81.6%   51,174   48,141     512    99   2,419   1     2    859   494   476
3107   Maricopa South     Mesa                         AZ   87.7%   31,869   28,801     697    72   2,291   0     8    704   458   428
3108   Maricopa West      Glendale                     AZ   76.6%   56,304   53,593     892    79   1,739   0     1    781   461   423
3109   Tucson             Tucson                       AZ   81.5%   80,125   74,733   1,000   372   4,020   0     0   1163   651   609
3110   Window Rock        St. Michaels                 AZ   62.1%   34,593   33,732     161    82     618   0     0    439   307   257
3154   Aurora             Aurora                       CO   88.0%   23,510   21,253     661    22   1,574   0     0    625   320   250
3155   Colorado North     Longmont                     CO   94.0%   16,792   13,371     695    95   2,580   2    49    927   383   256
3156   Colorado Springs   Colorado Springs             CO   74.4%   83,251   80,003     594   441   2,205   7     1    864   476   476
3157   Denver             Lakewood                     CO   91.7%   17,760   15,095     581    10   2,070   0     4    489   287   212
3158   Overland Park      Overland Park                KS   92.3%   14,378   12,761     335    30   1,249   0     3    552   272   163
3159   Wichita            Wichita                      KS   97.2%    8,705    6,293     448    33   1,695   0   236    542   307   180
3160   Billings           Billings                     MT   76.9%   61,872   59,394     399   271   1,804   1     3   1075   620   597
3162   Bismarck           Bismarck                     ND   91.1%   15,607   13,349     426   278   1,551   3     0    452   298   226
3163   Lincoln            Lincoln                      NE   88.7%   34,656   31,368     657    56   2,575   0     0    949   569   481
3164   Albuquerque        Los Ranchos de Albuquerque   NM   80.7%   55,155   51,428     752   510   2,461   4     0    927   610   538
3165   Las Cruces         Las Cruces                   NM   87.2%   23,821   21,760     487    95   1,479   0     0    784   487   399
3166   Cleveland Co.      Norman                       OK   86.4%   41,375   38,396     401   267   2,301   1     9    720   449   418
3167   Oklahoma County    Warr Acres                   OK   94.8%   14,391   10,970     679    27   2,707   0     8    527   365   315
3168   Tulsa              Tulsa                        OK   78.4%   71,479   68,360     568   314   2,227   1     9    786   479   477
3169   Sioux Falls        Sioux Falls                  SD   84.7%   25,907   23,933     519   214   1,241   0     0    538   245   214
3170   Arlington          Grand Prairie                TX   92.1%   11,806    9,983     403    19   1,401   0     0    513   304   220
3171   Austin             Austin                       TX   96.0%   10,576    7,794     585    57   2,140   0     0    852   378   197
3172   Collin Co.         McKinney                     TX   92.2%   19,237   16,974     585    65   1,613   0     0    690   416   338
3173   Dallas             Duncanville                  TX   85.9%   20,532   18,380     620    40   1,488   0     4    912   465   351
3174   Dallas Co. NE      Richardson                   TX   88.3%   16,969   15,082     464    36   1,386   1     0    753   409   244
3175   Dallas Co. NW      Farmers Branch               TX   84.6%   30,497   27,759     414    45   2,279   0     0    683   398   346
3176   Denton Co.         Denton                       TX   93.7%   19,321   15,860     971    66   2,406   0    18    793   480   371
3177   El Paso            El Paso                      TX   85.1%   38,329   34,815     594   188   2,730   2     0   1043   576   466
3178   Fort Bend Co.      Katy                         TX   78.6%   72,129   68,315   1,099   338   2,374   3     0   1114   675   649
3179   Fort Worth         Fort Worth                   TX   93.1%   12,847    9,385     549    71   2,272   0   570    257   100    62
3180   Harris Co. East    Houston                      TX   94.9%    7,511    5,560     337    64   1,548   2     0    649   324   206
3181   Harris Co. NE      Houston                      TX   94.8%    7,786    5,097   1,520    17   1,152   0     0    546   292   189
3182   Harris Co. NW               Katy              TX   98.1%    2,552    1,187     583     2     780   0     0    513   320   109
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   85.0%   49,164   42,080   4,267   333   2,482   2     0    944   600   536
3184   Houston NW                  Houston           TX   95.1%    7,121    5,076     884    11   1,150   0     0    353   240   117
3185   Houston South               Houston           TX   85.8%   24,054   20,908   1,565    56   1,525   0     0    677   359   296
3186   Houston West                Houston           TX   92.9%   12,267   10,000     363    65   1,777   0    62    793   456   282
3187   Laredo                      Laredo            TX   82.5%   58,753   54,792     812   308   2,841   0     0   1130   676   611
3188   Lubbock                     Lubbock           TX   85.4%   46,711   43,577     592   194   2,348   0     0    830   516   482
3189   Montgomery Co.              Spring            TX   83.9%   54,342   50,368   1,038   417   2,517   1     1   1158   733   647
3190   San Antonio East            San Antonio       TX   97.4%    3,160    2,200     257    26     677   0     0    509   233   123
3191   San Antonio North           San Antonio       TX   98.5%    1,760    1,018     154     5     551   0    32    232   155    25
3192   San Antonio West            San Antonio       TX   98.7%    1,445      545     220     4     676   0     0    300   222    14
3193   Tyler                       Tyler             TX   86.4%   52,475   49,116     570   236   2,553   0     0   1016   684   577
3194   Waco                        Waco              TX   93.8%   20,105   16,437     659    85   2,818   1   105    951   502   365
3195   Williamson Co.              Leander           TX   95.7%   13,269    9,791     623    97   2,758   0     0    625   423   301
3196   Orem                        Orem              UT   91.3%   17,567   14,883     881   113   1,675   1    14    549   337   297
3197   Salt Lake City              South Salt Lake   UT   92.4%   18,793   15,771     791    51   1,963   1   216    777   403   329
3198   Casper                      Casper            WY   86.3%   19,599   18,096     172    96   1,234   1     0    603   324   282
3255   Honolulu                    Honolulu          HI   97.8%    6,408    3,460     921   233   1,791   3     0    407   258   132
3256   Boise                       Boise             ID   98.6%    4,279    1,848     257    35   2,138   0     1    336   169    45
3257   Las Vegas                   Las Vegas         NV   86.2%   37,700   32,740   1,000    48   3,444   0   468    752   446   414
3258   North Las Vegas             N. Las Vegas      NV   88.8%   31,853   27,644     995   107   3,102   4     1    717   455   412
3259   Eugene                      Springfield       OR   86.7%   42,075   38,674     885    86   2,407   1    22    986   484   420
3260   Portland                    Portland          OR   95.0%    9,531    7,477     419     8   1,603   2    22    473   266   199
3261   Salem                       Salem             OR   96.8%    7,717    5,726     526    23   1,430   0    12    629   269   153
3263   Bakersfield                 Bakersfield       CA   87.1%   39,709   35,274   1,249    70   3,035   1    80    756   432   360
3264   Chico                       Chico             CA   82.9%   52,188   48,669     846   142   2,531   0     0    791   472   456
3265   Concord                     Concord           CA   88.6%   19,338   16,765     761    26   1,581   0   205    493   320   303
3266   El Cajon                    San Diego         CA   92.7%    9,756    7,830     759    44   1,122   0     1    406   237   197
3267   Fullerton                   Buena Park        CA   95.2%    8,352    5,764     839    24   1,722   0     3    693   369   208
3268   Inglewood                   Inglewood         CA   89.9%   29,858   25,821   1,322    26   2,633   2    54    883   497   423
3269   Long Beach                  Long Beach        CA   94.2%   11,718    9,006   1,061    17   1,634   0     0    709   389   308
3270   Fresno                      Fresno            CA   91.4%   20,512   16,959   1,100    27   2,206   0   220    783   494   394
3271   Oakland                     Oakland           CA   90.3%   15,044   12,334   1,220    17   1,473   0     0    476   322   224
3272   Ontario                     Upland            CA   90.6%   11,468    8,944     772    23   1,223   0   506    401   267   190
3273   Palm Springs                Palm Springs      CA   86.4%   34,443   30,539     915    57   2,916   0    16    769   472   404
3274   Pasadena                    Pasadena          CA   95.9%   12,379    8,003   1,207    32   3,137   0     0    727   377   341
3275   Pleasanton                  San Ramon         CA   95.0%    5,721    4,104     501    11   1,105   0     0    316   219   203
3276   Riverside                   Riverside         CA   86.5%   20,105   17,356   1,017    13   1,583   0   136    495   285   274
3277   Sacramento       Sacramento       CA   93.1%   12,598   10,506     668    15   1,409   0     0   462   305   231
3278   San Bernardino   San Bernardino   CA   89.4%   22,216   19,369     924    58   1,865   0     0   651   383   338
3279   San Diego        San Diego        CA   92.0%   13,280   11,041     759   123   1,357   0     0   509   319   264
3280   San Francisco    San Francisco    CA   93.1%   11,483    9,114     527     4   1,835   0     3   499   305   273
3281   San Jose         San Jose         CA   90.9%   15,968   13,020   1,264   141   1,543   0     0   748   409   295
3282   San Mateo        Redwood City     CA   94.7%    6,914    3,778   1,907     5     990   0   234   379   238   104
3283   Santa Ana        Santa Ana        CA   95.5%    9,186    6,606     773    16   1,791   0     0   687   385   218
3284   Camarillo        Camarillo        CA   90.6%   19,439   16,693   1,031    55   1,660   0     0   515   306   251
3285   Santa Clarita    Valencia         CA   93.9%   13,802    9,376   1,371    18   2,533   0   504   700   425   353
3286   Santa Rosa       Rohnert Park     CA   83.7%   34,074   31,818     420   250   1,578   2     6   712   410   318
3287   South Gate       Commerce         CA   86.5%   35,560   30,152   2,584    53   2,746   0    25   658   369   352
3288   Stockton         Stockton         CA   86.0%   34,103   30,478     896    70   2,249   1   409   733   426   313
3289   Sunnyvale        Sunnyvale        CA   94.3%    9,824    7,274     760    13   1,466   0   311   321   233   139
3290   Woodland Hills   Woodland Hills   CA   96.2%   13,677    8,726     843     9   3,817   0   282   765   549   432
3291   Vista            Carlsbad         CA   95.8%    5,933    4,103     466    18   1,319   0    27   355   189   135
3292   West Covina      West Covina      CA   98.1%    3,417    1,461     790    11   1,155   0     0   409   251   119
3293   Everett          Everett          WA   96.8%    8,587    6,535     384    41   1,477   0   150   527   349   202
3294   Olympia          Olympia          WA   97.1%    7,442    4,881     671    25   1,772   1    92   514   291   236
3295   Seattle          Seattle          WA   96.6%    7,154    4,942     440    22   1,750   0     0   571   330   176
3296   Spokane          Spokane          WA   89.2%   33,068   28,536   1,588   139   2,652   1   152   805   449   440
3297   Tacoma           Tacoma           WA   95.9%    7,160    5,364     469    38   1,279   0    10   595   263   186
3298   Anchorage        Anchorage        AK   93.0%   12,589   10,108     329   396   1,559   7   190   688   333   245
 ACO                                              ACO Percent Remaining Remaining Remaining Remaining Remaining Remaining Remaining   Active   Employees With Employees With
                ACO Name             ACO city
Number                                            state Completed Cases   NRFU Prod SQRA       FV      NRFU RI    FV QC      MV     Employees    Availability    An Assignment
  2253   Danbury            Danbury               CT       94.7%    9,914     7,749     378         8     1,779         0         0        734               309            202
  2254   Hartford           Hartford              CT       95.4%   10,679     8,346     668        14     1,651         0         0        830               341            215
  2255   New Haven          New Haven             CT       91.2%   15,637    13,605     416        36     1,580         0         0        823               338            237
  2256   Boston             Boston                MA       85.2%   31,042    27,682     900        21     2,439         0         0       1037               424            305
  2257   Lawrence           Lawrence              MA       86.4%   16,923    15,528     319        38     1,038         0         0        558               237            199
  2258   Quincy             Quincy                MA       93.8%    6,294     5,067     266         1       960         0         0        391               123             74
  2259   East Bridgewater   East Bridgewater      MA       85.2%   44,788    40,733     603       125     3,327         0         0       1039               538            483
  2260   Waltham            Waltham               MA       98.3%    3,775     2,229     411        21     1,114         0         0        803               233             49
  2261   Worcester          Worcester             MA       92.2%   22,309    19,238     621        43     2,403         3         1       1177               425            344
  2262   Gardiner           Gardiner              ME       96.7%   13,653    10,187     558        48     2,859         0         1        913               412            323
  2263   Concord            Concord               NH       91.2%   24,753    20,737     624        85     3,306         1         0       1059               445            394
  2264   Egg Harbor         Egg Harbor Township   NJ       79.1%   61,756    58,093     554       103     3,006         0         0       1238               605            535
  2265   Parsippany         Parsippany            NJ       97.3%    3,716     2,574     375        13       754         0         0        597               242            111
  2266   South Plainfield   South Plainfield      NJ       89.4%   14,226    12,339     558        16     1,312         0         1        862               279            192
  2267   Jersey City        Jersey City           NJ       89.2%   19,091    16,607     713        40     1,731         0         0        921               403            239
  2268   Newark             Newark                NJ       83.7%   25,455    21,952   1,615        50     1,838         0         0        902               404            301
  2269   Fairlawn           Fairlawn              NJ       83.2%   30,569    27,907     863        92     1,705         1         1        980               430            359
  2270   Toms River         Toms River            NJ       90.5%   26,244    22,933     804        63     2,444         0         0       1082               399            296
  2271   Trenton            Trenton               NJ       94.2%    9,162     7,268     603        23     1,267         0         1        723               305            215
  2272   Albany             Albany                NY       88.4%   48,370    44,252     739       170     3,209         0         0       1789               633            568
  2273   Bronx 1            Bronx                 NY       85.1%   21,065    18,301   1,015        10     1,739         0         0        998               394            262
  2274   Bronx 2            Bronx                 NY       87.2%   18,503    16,041   1,107        37     1,318         0         0        953               376            221
  2275   Melville           Melville              NY       81.8%   44,738    40,727   1,629        93     2,288         1         0       1399               616            545
  2276   Buffalo            Buffalo               NY       91.1%   17,908    15,529     462        19     1,897         0         1        848               278            226
  2277   Queens 1           Long Island City      NY       93.3%    8,130     5,296   1,035        16     1,782         1         0        505               197            114
  2278   Brooklyn 1         Brooklyn              NY       77.1%   31,786    28,831   1,386       111     1,458         0         0       1237               532            427
  2279   Garden City        Garden City           NY       90.0%   17,210    14,311   1,393        25     1,481         0         0        884               343            246
  2280   Manhattan 1        New York              NY       90.0%   18,696    16,257     795        40     1,604         0         0        808               335            227
  2281   Manhattan 2        New York              NY       88.7%   33,112    27,011     898        47     5,156         0         0       1317               625            435
  2282   Pawling            Pawling               NY       92.2%   19,981    16,576   1,232        87     2,086         0         0       1399               520            394
  2283   Brooklyn 2         Brooklyn              NY       83.3%   32,006    27,849   1,598        81     2,477         1         0       1336               613            356
  2284   Queens 2           Bayside               NY       92.2%    9,983     7,765     612        55     1,551         0         0        873               377            190
  2285   Queens 3           Forest Hills          NY       90.1%   12,877    10,772     575        67     1,461         2         0        870               318            251
  2286   Peekskill          Peekskill             NY       88.3%   21,098    18,656     807        38     1,597         0         0        948               394            305
  2287   Rochester          Rochester             NY       90.5%   36,441    32,771     610        73     2,987         0         0       1539               558            414
  2288   Brooklyn 3         Brooklyn              NY       93.0%   10,641     7,520     904        22     2,195         0         0       1075               465            327
2289   Queens 4                Jamaica              NY   89.1%   12,276   10,111     825      85   1,255    0     0    830   311   159
2290   Staten Island           Staten Island        NY   93.0%    5,982    4,462     499       5   1,016    0     0    622   200   123
2291   Syracuse                Syracuse             NY   92.7%   28,126   23,724     458     144   3,799    0     1   1658   595   396
2292   Brooklyn 4              Brooklyn             NY   85.0%   23,719   20,489   1,636      41   1,553    0     0    736   312   262
2293   Guaynabo                Guaynabo             PR   94.1%   27,988   19,983   1,314   2,163   4,510   18     0   1382   601   413
2294   Caguas                  Caguas               PR   95.9%   18,632   10,841     792   4,556   2,377   66     0   1261   513   321
2295   Mayaguez                Mayaguez             PR   97.1%   15,022    4,947   1,217   6,521   2,271   66     0   1329   609   368
2296   Providence              Providence           RI   90.4%   20,569   18,350     400      33   1,786    0     0    958   397   310
2297   Burlington              Burlington           VT   95.6%    7,812    6,197     190      52   1,373    0     0    694   263   172
2355   Washington DC           Washington           DC   84.4%   27,713   24,582     769      48   2,303    1    10    780   320   272
2356   Wilmington              Wilmington           DE   84.2%   31,551   29,344     560      17   1,585    0    45    875   363   338
2357   Lexington               Lexington            KY   80.0%   93,919   88,621     944     946   3,401    7     0   1639   832   781
2358   Louisville              Louisville           KY   80.9%   66,681   63,053     883     117   2,611    1    16    957   376   362
2359   Hanover                 Hanover              MD   86.1%   37,328   32,918   1,862      46   2,501    1     0   1171   569   456
2360   Baltimore               Baltimore            MD   78.4%   33,961   31,616     491       9   1,844    0     1   1053   437   384
2361   Hagerstown              Hagerstown           MD   95.7%   10,474    7,548     896       7   2,023    0     0    935   389   223
2362   Towson                  Towson               MD   90.0%   29,311   24,324   1,607      22   3,341    0    17   1200   479   333
2363   Akron                   Akron                OH   79.3%   57,033   54,177     579      50   2,026    0   201    930   512   490
2364   Mansfield               Mansfield            OH   98.3%    4,544    2,736     296      15   1,497    0     0    645   225   133
2365   Cincinnati              Cincinnati           OH   89.7%   16,102   13,950     331      10   1,798    0    13    857   347   283
2366   Cleveland               Cleveland            OH   78.9%   44,849   41,519     545      64   2,590    0   131    919   479   443
2367   Columbus                Dublin               OH   93.9%   15,285   12,172     513       4   2,596    0     0   1304   517   358
2368   Dayton                  Dayton               OH   92.6%   17,764   15,546     492      29   1,697    0     0    757   308   299
2369   Toledo                  Toledo               OH   85.4%   46,000   43,077     514      42   2,308    0    59   1039   456   407
2370   South Point             South Point          OH   97.8%    5,783    3,742     334      57   1,527    0   123    766   351   195
2371   Allentown               Allentown            PA   81.7%   57,699   54,484     503      69   2,633    0    10    901   469   441
2372   Cranberry Township      Cranberry Township   PA   97.4%    8,859    6,390     415      28   2,001    0    25    744   259   177
2373   Harrisburg              Harrisburg           PA   94.5%   14,969   12,499     429      31   2,010    0     0    858   273   204
2374   Norristown              Norristown           PA   92.6%   13,106   11,288     367      17   1,426    0     8    702   290   223
2375   Philadelphia-Franklin   Philadelphia         PA   77.0%   57,599   54,107     657      45   2,788    0     2   1436   627   507
2376   Philadelphia-Penn       Philadelphia         PA   73.3%   42,522   40,398     570      29   1,524    1     0    947   462   415
2377   Pittsburgh              Pittsburgh           PA   92.4%   16,247   13,887     435      11   1,914    0     0    739   326   230
2378   Reading                 Reading              PA   86.9%   29,840   27,737     469      55   1,579    0     0    577   302   271
2379   State College           State College        PA   96.2%   13,070   10,190     405      32   2,443    0     0    989   360   275
2380   Knoxville               Knoxville            TN   95.7%   14,920   11,920     449      42   2,455    1    53    856   407   296
2381   Memphis                 Memphis              TN   80.8%   46,130   43,049     807      35   2,239    0     0   1003   426   391
2382   Nashville               Franklin             TN   95.5%   15,001   11,983     582      30   2,406    0     0    831   434   266
2383   Shelbyville             Shelbyville          TN   83.6%   74,953   69,976   1,325     190   3,421    0    41   1556   733   702
2384   Crystal City            Arlington          VA   93.3%     8,186    6,316     518    12   1,339   0     1    416   148   117
2385   Fairfax                 Fairfax            VA   98.3%     1,756      911     312    20     513   0     0    302   126    12
2386   Fredericksburg          Fredericksburg     VA   80.1%    50,282   47,673     869    84   1,653   2     1   1050   532   458
2387   Virginia Beach          Virginia Beach     VA   84.2%    45,116   41,587     733   143   2,649   0     4    930   472   420
2388   Richmond                Richmond           VA   83.0%    43,343   40,666     793    28   1,856   0     0    982   413   391
2389   Roanoke                 Roanoke            VA   87.2%    44,097   40,526     598   101   2,494   0   378   1310   596   555
2390   Beckley                 Beckley            WV   98.7%     6,727    1,883     686   172   3,986   0     0    959   341    85
2556   Fayetteville            Fayetteville       AR   98.3%     6,126    3,279     640   105   2,032   0    70    841   447   223
2557   Little Rock             Little Rock        AR   91.6%    31,131   27,586     627   144   2,568   1   205   1439   592   507
2558   Des Moines              Des Moines         IA   80.2%   101,187   96,214   1,247   103   3,623   0     0   2007   961   881
2559   Chicago Central         Chicago            IL   87.6%    31,629   27,141   1,103    21   3,364   0     0   1294   587   527
2560   Chicago Far Southwest   Evergreen Park     IL   92.6%     9,165    7,251     603     8   1,282   0    21    800   342   301
2561   Chicago South           Chicago            IL   88.6%    19,530   16,198   1,030     6   2,294   2     0    889   383   323
2562   Cook County NW          Schaumburg         IL   94.4%     7,709    5,859     574    31   1,243   0     2    454   264   222
2563   Cook County South       Matteson           IL   87.1%    21,277   17,980   1,426     8   1,863   0     0    838   293   266
2564   Dekalb                  Dekalb             IL   93.9%    13,955   11,523     812    21   1,599   0     0    830   337   249
2565   Oswego                  Oswego             IL   90.9%    16,158   13,901     936     4   1,316   0     1    814   344   243
2566   Peoria                  Peoria             IL   91.3%    27,606   24,357   1,038    20   2,191   0     0   1069   381   329
2567   Skokie                  Skokie             IL   94.2%     7,135    5,369     466    32   1,268   0     0    862   378   265
2568   Springfield             Springfield        IL   82.8%    56,729   53,456     996   136   2,141   0     0   1120   526   497
2569   Evansville              Evansville         IN   96.8%     8,207    5,679     640     7   1,517   0   364    899   301   235
2570   Ft. Wayne               Ft. Wayne          IN   94.7%    14,822   12,412     491    38   1,880   1     0    981   318   241
2571   Indianapolis            Indianapolis       IN   93.2%    17,860   15,052     604    18   2,184   0     2    916   276   240
2572   Lake County             Merrillville       IN   94.3%    17,944   14,960     736    29   2,217   1     1   1129   391   258
2573   Detroit                 Detroit            MI   80.8%    65,137   60,305   2,028    89   2,715   0     0   1633   711   678
2574   Lansing                 Lansing            MI   81.7%    65,498   61,752     917    96   2,732   1     0   1440   523   456
2575   Macomb County           Clinton Township   MI   93.3%    17,850   15,163     645    33   1,953   0    56    884   324   217
2576   Traverse City           Traverse City      MI   84.6%    81,664   76,135     820   196   4,309   1   203   1958   809   699
2577   Oakland County          Troy               MI   92.7%    12,077   10,275     443    10   1,346   0     3    492   185   145
2578   Duluth                  Duluth             MN   90.4%    36,800   32,747   1,209    81   2,763   0     0   1399   524   411
2579   Minneapolis             Minneapolis        MN   96.4%     5,682    3,744     622    19   1,297   0     0    542   197   155
2580   Rochester               Rochester          MN   90.5%    25,715   23,065     676    26   1,948   0     0   1295   411   341
2581   Kansas City             Kansas City        MO   95.7%    18,836   14,169     820    52   3,668   2   125   1063   353   312
2582   Springfield             Springfield        MO   90.3%    50,369   45,790     867   114   3,598   0     0   1443   541   468
2583   St. Louis               St. Louis          MO   88.0%    37,377   33,621     784    21   2,712   0   239    903   380   366
2584   Eau Claire              Eau Claire         WI   96.4%     9,749    7,436     319    46   1,948   0     0    690   294   225
2585   Green Bay               Green Bay          WI   95.4%    12,483    9,931     545    33   1,709   0   265    751   307   203
2586   Madison                 Madison            WI   96.7%     8,484    6,010     513     5   1,900   1    55   1016   319   200
2587   Milwaukee          Milwaukee          WI   82.7%    28,885    26,698     557    58   1,552   1   19   1047   425   361
2901   Gulfport           Gulfport           MS   82.9%    59,142    55,409     870   153   2,710   0    0   1227   583   507
2902   Jackson            Jackson            MS   70.0%   100,451    96,458   1,005   498   2,487   3    0    954   436   425
2904   Birmingham         Birmingham         AL   67.6%   127,503   123,062   1,126   403   2,911   1    0    957   536   535
2905   Huntsville         Huntsville         AL   75.1%    87,524    83,916   1,193   308   2,106   1    0   1028   494   468
2906   Mobile             Mobile             AL   71.2%   108,593   104,155   1,081   282   3,074   1    0   1015   489   453
2907   Charleston         North Charleston   SC   73.4%   128,899   125,015     800   124   2,960   0    0   1303   563   544
2908   Columbia           Columbia           SC   75.8%    82,938    79,584     895    69   2,390   0    0    998   433   424
2909   Greenville, SC     Greenville         SC   81.9%    68,456    65,425     690    80   2,260   0    1   1110   454   453
2910   Atlanta            Atlanta            GA   76.6%    55,324    52,284     742    38   2,260   0    0    812   364   327
2966   Lauderdale Lakes   Lauderdale Lake    FL   81.9%    44,819    41,712     765    86   2,255   1    0   1000   479   435
2967   Fort Lauderdale    Margate            FL   82.8%    49,921    46,767     633    96   2,425   0    0    976   427   383
2968   Fort Myers         Fort Myers         FL   80.4%    89,861    85,058     662   112   4,029   0    0   1295   791   697
2969   Gainesville        Gainesville        FL   89.5%    24,079    22,162     464    48   1,405   0    0    904   401   320
2970   Jacksonville       Jacksonville       FL   78.3%    44,326    41,995     646    57   1,628   0    0    778   383   359
2971   Lakeland           Lakeland           FL   77.1%    90,932    86,137   1,051   111   3,633   0    0   1071   572   557
2972   Miami North        Miami Lakes        FL   83.0%    51,544    45,651     763   290   4,839   1    0   1184   503   432
2973   Miami South        Palmetto Bay       FL   84.2%    38,332    35,285     708   222   2,116   1    0    976   495   411
2974   Ocala              Ocala              FL   80.8%    55,411    52,829     555    54   1,972   1    0    875   492   490
2975   Orange County      Orlando            FL   83.6%    43,327    39,994     953    28   2,352   0    0   1062   490   464
2976   Pensacola          Pensacola          FL   71.0%   109,918   105,602     802   142   3,371   1    0   1219   504   501
2977   Seminole County    Lake Mary          FL   78.1%    63,048    59,919     677    59   2,393   0    0    732   437   425
2978   St. Petersburg     St. Petersburg     FL   85.9%    44,894    41,667     578    57   2,592   0    0    905   479   446
2979   Tampa              Tampa              FL   76.7%    62,257    59,112     780    77   2,288   0    0    838   441   428
2980   West Palm Beach    West Palm Beach    FL   79.2%    71,731    68,082     802    64   2,782   1    0   1165   656   634
2981   Columbus           Columbus           GA   63.4%   146,173   142,716     909   280   2,268   0    0   1138   616   607
2982   Dekalb County      Atlanta            GA   80.0%    41,215    38,456     853   117   1,789   0    0    869   419   342
2983   Douglasville       Douglasville       GA   73.4%    53,686    51,754     595    90   1,245   2    0    669   327   280
2984   Gainesville, GA    Gainesville        GA   81.5%    63,883    60,613     673    55   2,542   0    0    881   498   479
2985   Gwinnett County    Duluth             GA   71.0%    65,328    62,625     840    72   1,791   0    0    789   339   337
2986   Macon              Macon              GA   76.9%    64,034    61,071     713   127   2,123   0    0   1038   616   580
2987   Savannah           Savannah           GA   93.2%    19,156    16,375     524    31   2,226   0    0    778   468   351
2988   Baton Rouge        Baton Rouge        LA   76.8%    61,522    57,997     864   322   2,339   0    0    918   419   387
2989   Jefferson Parish   Elmwood            LA   83.4%    43,031    39,954     865   187   2,025   0    0   1031   461   404
2990   New Orleans        New Orleans        LA   98.4%     3,060       871     752    38   1,399   0    0    252   115     4
2991   Shreveport         Shreveport         LA   57.3%   152,283   148,978     694   494   2,114   3    0   1195   638   626
2992   Asheville          Asheville          NC   83.1%    74,256    70,358     454   132   3,310   2    0   1428   680   652
2993   Charlotte          Charlotte          NC   82.8%    40,092    37,430     624    31   2,007   0    0    927   425   388
2994   Durham             Durham                       NC   73.7%   72,272   69,843     594    48   1,786   1     0    857   379   361
2995   Fayetteville       Fayetteville                 NC   79.6%   74,868   71,620     549    95   2,604   0     0   1026   417   402
2996   Greenville, NC     Greenville                   NC   75.2%   97,807   94,646     663   219   2,279   0     0   1194   507   478
2997   Raleigh            Raleigh                      NC   85.4%   37,393   35,173     456    49   1,714   1     0    768   313   283
2998   Winston-Salem      Winston-Salem                NC   78.2%   68,323   65,585     412    67   2,259   0     0    981   460   452
3105   Flagstaff          Flagstaff                    AZ   82.6%   39,704   37,324     286   241   1,848   4     1    708   406   351
3106   Maricopa Central   Phoenix                      AZ   79.9%   55,739   52,748     548   101   2,339   1     2    852   491   481
3107   Maricopa South     Mesa                         AZ   86.6%   34,727   31,722     722    72   2,203   0     8    689   409   401
3108   Maricopa West      Glendale                     AZ   74.9%   60,160   57,503     917    79   1,660   0     1    795   436   406
3109   Tucson             Tucson                       AZ   80.3%   85,164   80,239   1,058   374   3,493   0     0   1277   596   556
3110   Window Rock        St. Michaels                 AZ   60.6%   35,977   35,113     168    82     614   0     0    439   246   224
3154   Aurora             Aurora                       CO   86.9%   25,491   23,319     689    22   1,461   0     0    625   286   267
3155   Colorado North     Longmont                     CO   93.4%   18,492   15,099     721   104   2,517   2    49    933   388   280
3156   Colorado Springs   Colorado Springs             CO   73.1%   87,442   84,248     618   441   2,125   9     1    874   450   449
3157   Denver             Lakewood                     CO   91.3%   18,711   16,079     601    10   2,017   0     4    515   236   188
3158   Overland Park      Overland Park                KS   91.9%   15,244   13,662     348    30   1,201   0     3    557   219   145
3159   Wichita            Wichita                      KS   96.8%    9,919    7,467     477    34   1,705   0   236    553   242   167
3160   Billings           Billings                     MT   75.6%   65,370   62,887     436   271   1,772   1     3   1064   503   499
3162   Bismarck           Bismarck                     ND   90.4%   16,811   14,597     449   280   1,482   3     0    453   263   210
3163   Lincoln            Lincoln                      NE   87.8%   37,582   34,317     702    56   2,507   0     0    969   459   398
3164   Albuquerque        Los Ranchos de Albuquerque   NM   79.6%   58,167   54,745     806   509   2,102   5     0    917   541   475
3165   Las Cruces         Las Cruces                   NM   86.1%   25,757   23,695     525    95   1,442   0     0    794   390   348
3166   Cleveland Co.      Norman                       OK   85.1%   45,531   42,555     447   267   2,251   2     9    735   418   392
3167   Oklahoma County    Warr Acres                   OK   94.1%   16,224   12,804     729    28   2,655   0     8    548   340   299
3168   Tulsa              Tulsa                        OK   77.2%   75,465   72,329     631   316   2,180   0     9    783   428   426
3169   Sioux Falls        Sioux Falls                  SD   83.7%   27,483   25,483     555   216   1,229   0     0    538   210   191
3170   Arlington          Grand Prairie                TX   91.5%   12,717   10,938     416    19   1,344   0     0    513   210   174
3171   Austin             Austin                       TX   95.8%   11,143    8,337     633    57   2,116   0     0    852   388   205
3172   Collin Co.         McKinney                     TX   91.1%   21,832   19,594     612    65   1,560   1     0    700   345   303
3173   Dallas             Duncanville                  TX   83.6%   23,805   21,650     646    40   1,465   0     4   1011   443   369
3174   Dallas Co. NE      Richardson                   TX   87.0%   18,864   16,998     482    37   1,346   1     0    762   331   226
3175   Dallas Co. NW      Farmers Branch               TX   83.5%   32,576   29,932     433    45   2,166   0     0    676   356   330
3176   Denton Co.         Denton                       TX   93.0%   21,397   18,006   1,004    66   2,307   0    14    802   398   326
3177   El Paso            El Paso                      TX   84.1%   40,770   37,381     633   189   2,565   2     0   1045   456   362
3178   Fort Bend Co.      Katy                         TX   77.6%   75,537   71,806   1,141   338   2,248   4     0   1110   569   531
3179   Fort Worth         Fort Worth                   TX   92.9%   13,109    9,578     561    71   2,329   0   570    171    61    47
3180   Harris Co. East    Houston                      TX   94.4%    8,195    6,270     347    64   1,512   2     0    656   301   202
3181   Harris Co. NE      Houston                      TX   94.3%    8,515    5,832   1,548    17   1,118   0     0    559   263   191
3182   Harris Co. NW               Katy              TX   98.0%    2,693    1,348     594     2     749   0     0    514   261    91
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   83.5%   54,038   46,655   4,716   334   2,331   2     0    938   500   479
3184   Houston NW                  Houston           TX   94.7%    7,721    5,672     906    11   1,132   0     0    354   200   105
3185   Houston South               Houston           TX   84.7%   25,883   22,716   1,604    56   1,507   0     0    675   323   293
3186   Houston West                Houston           TX   91.7%   14,199   11,896     405    65   1,771   0    62    793   425   274
3187   Laredo                      Laredo            TX   81.0%   63,709   59,829     872   308   2,700   0     0   1174   582   534
3188   Lubbock                     Lubbock           TX   84.0%   51,080   48,025     627   197   2,231   0     0    841   443   407
3189   Montgomery Co.              Spring            TX   82.9%   57,790   53,875   1,082   417   2,414   1     1   1125   560   505
3190   San Antonio East            San Antonio       TX   97.1%    3,507    2,568     268    26     645   0     0    506   215    99
3191   San Antonio North           San Antonio       TX   98.4%    1,841    1,028     173     5     603   0    32    248   144    35
3192   San Antonio West            San Antonio       TX   98.7%    1,411      548     220     4     639   0     0    300   184     0
3193   Tyler                       Tyler             TX   85.4%   56,657   53,327     613   236   2,481   0     0   1025   572   488
3194   Waco                        Waco              TX   93.3%   21,923   18,303     706    85   2,828   1     0    978   448   349
3195   Williamson Co.              Leander           TX   95.0%   15,637   12,111     683    97   2,746   0     0    639   384   288
3196   Orem                        Orem              UT   90.7%   18,895   16,274     906   113   1,587   1    14    565   164   150
3197   Salt Lake City              South Salt Lake   UT   91.8%   20,303   17,329     837    58   1,863   0   216    777   253   226
3198   Casper                      Casper            WY   85.1%   21,295   19,829     183    96   1,186   1     0    598   227   208
3255   Honolulu                    Honolulu          HI   97.5%    7,075    4,086   1,041   236   1,709   3     0    411   273   150
3256   Boise                       Boise             ID   98.7%    4,207    1,853     257    35   2,061   0     1    343   145    25
3257   Las Vegas                   Las Vegas         NV   85.1%   40,852   35,922   1,044    48   3,370   0   468    761   462   427
3258   North Las Vegas             N. Las Vegas      NV   87.9%   34,324   30,270   1,030   113   2,906   4     1    734   448   416
3259   Eugene                      Springfield       OR   86.1%   43,954   40,566     938    86   2,341   1    22   1002   380   334
3260   Portland                    Portland          OR   94.8%    9,938    7,899     437     8   1,570   2    22    470   227   178
3261   Salem                       Salem             OR   96.7%    8,086    6,075     542    23   1,434   0    12    636   246   147
3263   Bakersfield                 Bakersfield       CA   86.2%   42,317   37,825   1,303    72   3,037   0    80    786   387   346
3264   Chico                       Chico             CA   81.9%   55,379   51,897     903   142   2,437   0     0    804   423   408
3265   Concord                     Concord           CA   87.7%   20,794   18,214     796    26   1,553   0   205    506   271   261
3266   El Cajon                    San Diego         CA   92.1%   10,547    8,585     800    44   1,117   0     1    432   225   196
3267   Fullerton                   Buena Park        CA   94.8%    9,024    6,562     876    24   1,559   0     3    680   318   193
3268   Inglewood                   Inglewood         CA   89.4%   31,536   27,535   1,349    26   2,570   2    54    890   473   387
3269   Long Beach                  Long Beach        CA   93.7%   12,618    9,851   1,116    17   1,634   0     0    713   381   308
3270   Fresno                      Fresno            CA   90.5%   22,632   19,058   1,130    27   2,197   0   220    798   463   385
3271   Oakland                     Oakland           CA   89.5%   16,249   13,501   1,266    17   1,465   0     0    488   267   192
3272   Ontario                     Upland            CA   89.7%   12,492    9,943     808    23   1,212   0   506    401   229   167
3273   Palm Springs                Palm Springs      CA   85.6%   36,321   32,460     942    57   2,846   0    16    775   377   327
3274   Pasadena                    Pasadena          CA   95.6%   13,290    8,791   1,322    32   3,145   0     0    727   386   348
3275   Pleasanton                  San Ramon         CA   94.5%    6,236    4,590     531    12   1,103   0     0    316   159   149
3276   Riverside                   Riverside         CA   85.4%   21,703   18,926   1,047    13   1,581   0   136    498   262   244
3277   Sacramento       Sacramento       CA   92.4%   13,999   11,866     708    15   1,410   0     0   469   313   236
3278   San Bernardino   San Bernardino   CA   88.4%   24,328   21,504     954    58   1,812   0     0   663   351   309
3279   San Diego        San Diego        CA   91.2%   14,705   12,449     803   123   1,330   0     0   511   276   244
3280   San Francisco    San Francisco    CA   92.7%   12,114    9,784     543     4   1,780   0     3   494   277   250
3281   San Jose         San Jose         CA   90.3%   16,991   14,030   1,290   141   1,530   0     0   748   360   271
3282   San Mateo        Redwood City     CA   94.5%    7,152    4,032   1,925     5     956   0   234   385   213   114
3283   Santa Ana        Santa Ana        CA   95.1%   10,042    7,485     805    16   1,736   0     0   701   336   216
3284   Camarillo        Camarillo        CA   89.9%   20,899   18,127   1,088    55   1,629   0     0   523   332   277
3285   Santa Clarita    Valencia         CA   93.5%   14,890   10,380   1,424    19   2,563   0   504   742   369   334
3286   Santa Rosa       Rohnert Park     CA   83.0%   35,446   33,190     443   256   1,550   1     6   691   381   311
3287   South Gate       Commerce         CA   85.7%   37,576   32,145   2,635    53   2,718   0    25   658   372   348
3288   Stockton         Stockton         CA   85.1%   36,403   32,807     931    70   2,185   1   409   736   397   311
3289   Sunnyvale        Sunnyvale        CA   93.8%   10,552    7,947     808    13   1,472   1   311   324   202   133
3290   Woodland Hills   Woodland Hills   CA   96.1%   14,312    9,272     896     9   3,853   0   282   791   441   374
3291   Vista            Carlsbad         CA   95.6%    6,127    4,466     479    18   1,137   0    27   330   167   115
3292   West Covina      West Covina      CA   97.8%    3,800    1,769     834    11   1,186   0     0   413   221   120
3293   Everett          Everett          WA   96.6%    8,984    6,954     417    41   1,441   0   131   526   305   166
3294   Olympia          Olympia          WA   96.8%    8,092    5,525     734    25   1,715   1    92   518   296   239
3295   Seattle          Seattle          WA   96.3%    7,636    5,423     476    22   1,715   0     0   582   309   154
3296   Spokane          Spokane          WA   88.9%   34,158   29,639   1,649   139   2,578   1   152   808   361   350
3297   Tacoma           Tacoma           WA   95.7%    7,628    5,849     490    38   1,241   0    10   589   225   170
3298   Anchorage        Anchorage        AK   92.3%   13,838   11,350     356   405   1,528   9   190   688   331   267
 ACO                                              ACO Percent Remaining Remaining Remaining Remaining Remaining Remaining Remaining   Active   Employees With Employees With
                ACO Name             ACO city
Number                                            state Completed Cases   NRFU Prod SQRA       FV      NRFU RI    FV QC      MV     Employees    Availability    An Assignment
  2253   Danbury            Danbury               CT       94.2%   10,817     8,579     403         8     1,827         0         0        741               331            209
  2254   Hartford           Hartford              CT       95.0%   11,522     9,070     758        14     1,680         0         0        827               338            243
  2255   New Haven          New Haven             CT       90.3%   17,191    15,117     434        37     1,603         0         0        853               409            288
  2256   Boston             Boston                MA       84.5%   32,405    28,983     933        22     2,467         0         0       1049               429            341
  2257   Lawrence           Lawrence              MA       85.3%   18,274    16,855     334        38     1,047         0         0        556               244            221
  2258   Quincy             Quincy                MA       93.5%    6,602     5,356     275         1       970         0         0        395               117             67
  2259   East Bridgewater   East Bridgewater      MA       83.6%   49,536    45,418     637       125     3,356         0         0       1012               544            502
  2260   Waltham            Waltham               MA       98.2%    4,112     2,446     450        22     1,194         0         0        802               246             53
  2261   Worcester          Worcester             MA       91.4%   24,517    21,386     668        45     2,414         3         1       1197               482            392
  2262   Gardiner           Gardiner              ME       96.2%   15,715    11,687     597        48     3,382         0         1        872               439            393
  2263   Concord            Concord               NH       90.2%   27,650    23,459     689        85     3,416         1         0       1067               443            371
  2264   Egg Harbor         Egg Harbor Township   NJ       76.6%   69,256    65,402     580       103     3,171         0         0       1200               616            571
  2265   Parsippany         Parsippany            NJ       96.8%    4,385     3,146     433        13       793         0         0        707               300            153
  2266   South Plainfield   South Plainfield      NJ       88.3%   15,676    13,692     595        16     1,372         0         1        861               307            227
  2267   Jersey City        Jersey City           NJ       88.4%   20,382    17,826     749        40     1,767         0         0        922               420            263
  2268   Newark             Newark                NJ       82.4%   27,421    23,844   1,675        51     1,851         0         0        907               442            358
  2269   Fairlawn           Fairlawn              NJ       81.9%   32,976    30,240     908        93     1,734         0         1        982               471            415
  2270   Toms River         Toms River            NJ       89.7%   28,381    25,028     833        63     2,457         0         0       1078               419            305
  2271   Trenton            Trenton               NJ       93.4%   10,426     8,469     645        23     1,288         0         1        723               305            226
  2272   Albany             Albany                NY       87.0%   54,137    49,894     800       171     3,272         0         0       1784               648            608
  2273   Bronx 1            Bronx                 NY       84.2%   22,377    19,522   1,056        10     1,789         0         0        995               404            277
  2274   Bronx 2            Bronx                 NY       86.5%   19,579    17,078   1,148        37     1,316         0         0        954               408            254
  2275   Melville           Melville              NY       79.8%   49,395    45,290   1,702        93     2,309         1         0       1412               641            576
  2276   Buffalo            Buffalo               NY       90.3%   19,431    17,022     492        19     1,897         0         1        884               329            225
  2277   Queens 1           Long Island City      NY       92.8%    8,670     5,756   1,055        17     1,841         1         0        517               208            121
  2278   Brooklyn 1         Brooklyn              NY       75.4%   34,182    31,149   1,467       113     1,453         0         0       1197               517            414
  2279   Garden City        Garden City           NY       89.2%   18,517    15,550   1,445        25     1,497         0         0        882               313            218
  2280   Manhattan 1        New York              NY       89.5%   19,499    17,045     813        41     1,600         0         0        815               369            252
  2281   Manhattan 2        New York              NY       87.9%   35,180    29,007     930        47     5,196         0         0       1313               604            413
  2282   Pawling            Pawling               NY       91.3%   22,279    18,778   1,265        87     2,149         0         0       1411               522            420
  2283   Brooklyn 2         Brooklyn              NY       82.2%   34,125    29,865   1,645        83     2,532         0         0       1335               653            434
  2284   Queens 2           Bayside               NY       91.6%   10,849     8,562     650        55     1,582         0         0        872               404            229
  2285   Queens 3           Forest Hills          NY       89.5%   13,642    11,511     601        67     1,461         2         0        873               339            274
  2286   Peekskill          Peekskill             NY       87.4%   22,662    20,174     846        40     1,602         0         0        950               432            318
  2287   Rochester          Rochester             NY       89.1%   41,599    37,847     660        73     3,019         0         0       1535               628            509
  2288   Brooklyn 3         Brooklyn              NY       92.2%   11,941     8,659     962        23     2,297         0         0       1089               492            322
2289   Queens 4                Jamaica              NY   88.3%    13,180   10,980     847      85   1,268     0     0    826   336   192
2290   Staten Island           Staten Island        NY   92.4%     6,465    4,911     518       5   1,031     0     0    624   209   131
2291   Syracuse                Syracuse             NY   91.8%    31,329   26,762     510     144   3,912     0     1   1659   626   465
2292   Brooklyn 4              Brooklyn             NY   84.3%    24,736   21,512   1,650      41   1,533     0     0    740   289   216
2293   Guaynabo                Guaynabo             PR   93.3%    31,621   23,111   1,349   2,226   4,905    30     0   1392   738   529
2294   Caguas                  Caguas               PR   95.2%    21,890   13,623     803   4,779   2,616    69     0   1313   709   497
2295   Mayaguez                Mayaguez             PR   96.6%    17,484    6,851   1,255   6,711   2,549   118     0   1370   710   520
2296   Providence              Providence           RI   89.4%    22,725   20,461     425      33   1,806     0     0    960   442   355
2297   Burlington              Burlington           VT   95.0%     8,819    7,176     202      52   1,389     0     0    692   275   206
2355   Washington DC           Washington           DC   83.6%    29,237   26,052     814      48   2,312     1    10    778   360   281
2356   Wilmington              Wilmington           DE   82.9%    34,155   31,882     587      17   1,624     0    45    869   392   365
2357   Lexington               Lexington            KY   78.4%   101,265   95,889   1,057     951   3,361     7     0   1563   860   810
2358   Louisville              Louisville           KY   79.8%    70,470   66,838     939     118   2,558     1    16    963   443   423
2359   Hanover                 Hanover              MD   85.0%    40,238   35,789   1,913      46   2,489     1     0   1196   646   531
2360   Baltimore               Baltimore            MD   76.7%    36,524   34,223     501      10   1,789     0     1   1053   475   396
2361   Hagerstown              Hagerstown           MD   95.3%    11,454    8,376     984       7   2,087     0     0    928   388   260
2362   Towson                  Towson               MD   89.4%    31,124   26,027   1,696      22   3,362     0    17   1196   533   406
2363   Akron                   Akron                OH   77.7%    61,554   58,654     614      50   2,035     0   201    934   537   518
2364   Mansfield               Mansfield            OH   98.1%     5,055    3,131     337      15   1,572     0     0    653   244   157
2365   Cincinnati              Cincinnati           OH   88.6%    17,703   15,516     349      10   1,815     0    13    861   374   318
2366   Cleveland               Cleveland            OH   77.3%    48,167   44,795     562      65   2,615     0   130    931   500   457
2367   Columbus                Dublin               OH   93.4%    16,414   13,205     545       4   2,660     0     0   1296   570   378
2368   Dayton                  Dayton               OH   91.7%    19,860   17,609     515      30   1,706     0     0    752   345   321
2369   Toledo                  Toledo               OH   84.3%    49,574   46,614     548      42   2,311     0    59   1042   501   461
2370   South Point             South Point          OH   97.3%     7,111    4,868     417      57   1,646     0   123    798   378   250
2371   Allentown               Allentown            PA   80.3%    62,163   58,837     529      71   2,715     1    10    900   479   455
2372   Cranberry Township      Cranberry Township   PA   97.1%     9,941    7,379     453      28   2,056     0    25    762   311   225
2373   Harrisburg              Harrisburg           PA   93.9%    16,585   14,017     453      31   2,084     0     0    859   314   263
2374   Norristown              Norristown           PA   92.0%    14,152   12,265     391      17   1,472     0     7    694   291   243
2375   Philadelphia-Franklin   Philadelphia         PA   75.6%    61,214   57,693     675      46   2,799     0     1   1461   649   535
2376   Philadelphia-Penn       Philadelphia         PA   71.3%    45,740   43,590     589      29   1,531     1     0    929   458   452
2377   Pittsburgh              Pittsburgh           PA   91.9%    17,457   15,071     449      11   1,926     0     0    738   330   238
2378   Reading                 Reading              PA   86.1%    31,558   29,414     499      58   1,587     0     0    591   343   282
2379   State College           State College        PA   95.6%    15,052   11,992     441      32   2,587     0     0    994   386   318
2380   Knoxville               Knoxville            TN   95.1%    17,078   13,934     506      42   2,542     1    53    896   460   341
2381   Memphis                 Memphis              TN   79.6%    49,063   45,898     852      35   2,278     0     0    984   502   437
2382   Nashville               Franklin             TN   95.1%    16,237   13,074     641      30   2,492     0     0    843   473   310
2383   Shelbyville             Shelbyville          TN   82.2%    81,444   76,350   1,441     190   3,424     0    39   1569   863   813
2384   Crystal City            Arlington          VA   93.0%     8,549     6,648     543    12   1,345   0     1    440   170   125
2385   Fairfax                 Fairfax            VA   98.2%     1,842       915     329    20     578   0     0    286   124    24
2386   Fredericksburg          Fredericksburg     VA   78.8%    53,698    51,041     933    84   1,637   2     1   1013   514   472
2387   Virginia Beach          Virginia Beach     VA   82.9%    48,705    45,482     780   144   2,295   0     4    943   507   443
2388   Richmond                Richmond           VA   81.7%    46,653    43,885     863    30   1,875   0     0    945   410   395
2389   Roanoke                 Roanoke            VA   86.1%    48,077    44,448     650   102   2,499   0   378   1334   600   556
2390   Beckley                 Beckley            WV   98.6%     7,395     2,105     772   172   4,346   0     0   1021   450   129
2556   Fayetteville            Fayetteville       AR   98.0%     7,357     4,320     704   105   2,218   0    10    839   503   288
2557   Little Rock             Little Rock        AR   90.5%    35,063    31,379     687   144   2,647   1   205   1440   620   514
2558   Des Moines              Des Moines         IA   78.2%   111,302   106,208   1,318   103   3,673   0     0   1994   991   944
2559   Chicago Central         Chicago            IL   87.1%    32,862    28,374   1,116    24   3,348   0     0   1295   627   571
2560   Chicago Far Southwest   Evergreen Park     IL   92.1%     9,804     7,838     632     8   1,306   0    20    801   364   332
2561   Chicago South           Chicago            IL   87.9%    20,806    17,424   1,069     9   2,302   2     0    902   432   368
2562   Cook County NW          Schaumburg         IL   93.9%     8,326     6,433     596    31   1,264   0     2    454   268   234
2563   Cook County South       Matteson           IL   86.3%    22,545    19,210   1,454     8   1,873   0     0    850   342   308
2564   Dekalb                  Dekalb             IL   93.4%    14,972    12,478     853    21   1,620   0     0    843   363   277
2565   Oswego                  Oswego             IL   90.6%    16,672    14,369     965     4   1,333   0     1    809   369   268
2566   Peoria                  Peoria             IL   90.6%    29,799    26,483   1,096    20   2,200   0     0   1062   436   377
2567   Skokie                  Skokie             IL   93.9%     7,527     5,738     484    32   1,273   0     0    862   380   274
2568   Springfield             Springfield        IL   81.1%    62,060    58,699   1,077   136   2,148   0     0   1115   554   536
2569   Evansville              Evansville         IN   96.6%     8,864     6,279     683     7   1,531   0   364    899   327   240
2570   Ft. Wayne               Ft. Wayne          IN   94.1%    16,358    13,874     540    38   1,905   1     0    977   383   293
2571   Indianapolis            Indianapolis       IN   92.7%    19,135    16,262     636    18   2,218   0     1    939   315   281
2572   Lake County             Merrillville       IN   93.8%    19,223    16,166     777    30   2,248   1     1   1126   425   297
2573   Detroit                 Detroit            MI   79.4%    69,775    64,895   2,106    89   2,685   0     0   1607   746   712
2574   Lansing                 Lansing            MI   80.5%    69,757    65,985     960    96   2,715   1     0   1442   586   515
2575   Macomb County           Clinton Township   MI   92.6%    19,712    16,971     677    33   1,975   0    56    916   385   309
2576   Traverse City           Traverse City      MI   83.1%    89,792    84,149     904   200   4,335   1   203   1989   871   782
2577   Oakland County          Troy               MI   92.3%    12,723    10,913     456    10   1,341   0     3    465   186   147
2578   Duluth                  Duluth             MN   89.6%    39,672    35,392   1,362    81   2,837   0     0   1393   534   443
2579   Minneapolis             Minneapolis        MN   96.1%     6,107     4,120     646    19   1,322   0     0    530   191   143
2580   Rochester               Rochester          MN   89.6%    28,131    25,461     717    26   1,927   0     0   1290   440   374
2581   Kansas City             Kansas City        MO   95.4%    20,399    15,599     866    52   3,755   2   125   1064   386   351
2582   Springfield             Springfield        MO   89.6%    54,047    49,385     946   114   3,602   0     0   1444   608   544
2583   St. Louis               St. Louis          MO   87.3%    39,616    35,858     843    21   2,732   0   162    900   394   383
2584   Eau Claire              Eau Claire         WI   95.9%    10,887     8,474     358    46   2,009   0     0    692   291   234
2585   Green Bay               Green Bay          WI   95.1%    13,527    10,873     585    33   1,771   0   265    753   307   217
2586   Madison                 Madison            WI   96.4%     9,111     6,532     543     6   1,977   1    52   1013   363   261
2587   Milwaukee          Milwaukee          WI   81.8%    30,387    28,196     576    58   1,554   2   1   1044   463   408
2901   Gulfport           Gulfport           MS   81.7%    63,333    59,521     942   153   2,716   1   0   1221   670   601
2902   Jackson            Jackson            MS   67.5%   108,767   104,631   1,099   509   2,525   3   0    945   534   523
2904   Birmingham         Birmingham         AL   65.4%   136,061   131,597   1,233   404   2,826   1   0    959   625   613
2905   Huntsville         Huntsville         AL   73.5%    92,965    89,110   1,422   308   2,124   1   0   1021   557   533
2906   Mobile             Mobile             AL   69.8%   113,811   109,317   1,159   282   3,052   1   0   1017   526   496
2907   Charleston         North Charleston   SC   71.8%   136,231   132,297     873   124   2,937   0   0   1301   614   595
2908   Columbia           Columbia           SC   74.4%    87,567    84,116     983    69   2,399   0   0    991   506   499
2909   Greenville, SC     Greenville         SC   80.4%    74,179    71,077     754    82   2,265   0   1   1106   512   512
2910   Atlanta            Atlanta            GA   75.1%    58,882    55,760     792    39   2,291   0   0    810   447   401
2966   Lauderdale Lakes   Lauderdale Lake    FL   80.0%    49,468    46,162     858    86   2,361   1   0    993   517   460
2967   Fort Lauderdale    Margate            FL   81.3%    53,999    50,832     672    99   2,396   0   0    961   462   426
2968   Fort Myers         Fort Myers         FL   78.8%    97,265    92,207     723   112   4,222   1   0   1285   827   737
2969   Gainesville        Gainesville        FL   88.1%    27,236    25,210     524    48   1,454   0   0    921   447   372
2970   Jacksonville       Jacksonville       FL   76.8%    47,184    44,862     678    57   1,587   0   0    778   415   400
2971   Lakeland           Lakeland           FL   75.7%    96,536    91,747   1,095   112   3,582   0   0   1068   662   614
2972   Miami North        Miami Lakes        FL   81.5%    56,050    49,938     814   296   5,002   0   0   1156   586   527
2973   Miami South        Palmetto Bay       FL   82.9%    41,403    38,257     757   224   2,164   1   0   1016   536   439
2974   Ocala              Ocala              FL   79.3%    59,534    56,912     600    55   1,967   0   0    875   541   496
2975   Orange County      Orlando            FL   82.2%    46,891    43,553     991    28   2,319   0   0   1063   537   472
2976   Pensacola          Pensacola          FL   69.4%   115,901   111,505     872   142   3,381   1   0   1194   543   530
2977   Seminole County    Lake Mary          FL   76.8%    66,733    63,636     718    60   2,319   0   0    741   473   426
2978   St. Petersburg     St. Petersburg     FL   84.4%    49,654    46,433     621    60   2,540   0   0    903   536   494
2979   Tampa              Tampa              FL   75.2%    66,125    62,923     832    78   2,292   0   0    858   496   488
2980   West Palm Beach    West Palm Beach    FL   77.7%    76,864    73,167     863    67   2,766   1   0   1103   637   622
2981   Columbus           Columbus           GA   60.7%   156,589   153,125     986   281   2,196   1   0   1162   716   709
2982   Dekalb County      Atlanta            GA   77.9%    45,438    42,580     925   120   1,813   0   0    866   455   361
2983   Douglasville       Douglasville       GA   71.8%    56,903    54,936     637    94   1,235   1   0    670   362   325
2984   Gainesville, GA    Gainesville        GA   80.2%    68,382    65,072     705    55   2,550   0   0    882   541   521
2985   Gwinnett County    Duluth             GA   68.9%    69,936    67,187     892    76   1,781   0   0    786   393   393
2986   Macon              Macon              GA   73.9%    72,117    69,070     756   130   2,161   0   0   1036   687   647
2987   Savannah           Savannah           GA   92.0%    22,340    19,543     590    38   2,168   1   0    781   524   422
2988   Baton Rouge        Baton Rouge        LA   75.0%    66,246    62,724     925   328   2,268   1   0    925   497   458
2989   Jefferson Parish   Elmwood            LA   82.0%    46,725    43,675     887   187   1,976   0   0    995   522   484
2990   New Orleans        New Orleans        LA   98.3%     3,158       871     761    39   1,487   0   0    304   164    10
2991   Shreveport         Shreveport         LA   55.1%   159,954   156,668     730   500   2,054   2   0   1147   690   683
2992   Asheville          Asheville          NC   81.7%    80,255    76,399     476   132   3,246   2   0   1441   738   713
2993   Charlotte          Charlotte          NC   81.2%    43,735    41,077     660    31   1,967   0   0    924   495   459
2994   Durham             Durham                       NC   72.4%    75,679    73,163     649    48   1,818   1     0    887   462   445
2995   Fayetteville       Fayetteville                 NC   78.1%    80,404    77,130     575    95   2,604   0     0   1043   558   519
2996   Greenville, NC     Greenville                   NC   73.8%   103,331   100,045     702   220   2,364   0     0   1190   597   570
2997   Raleigh            Raleigh                      NC   84.1%    40,675    38,419     479    49   1,727   1     0    730   360   346
2998   Winston-Salem      Winston-Salem                NC   76.5%    73,805    71,009     441    67   2,288   0     0    986   541   533
3105   Flagstaff          Flagstaff                    AZ   81.2%    42,866    40,521     296   243   1,801   4     1    710   395   331
3106   Maricopa Central   Phoenix                      AZ   78.2%    60,434    57,409     585   101   2,336   1     2    884   500   424
3107   Maricopa South     Mesa                         AZ   85.2%    38,369    35,388     755    72   2,146   0     8    726   428   414
3108   Maricopa West      Glendale                     AZ   73.1%    64,514    61,866     949    79   1,619   0     1    801   449   420
3109   Tucson             Tucson                       AZ   78.5%    92,913    87,991   1,103   375   3,444   0     0   1290   749   698
3110   Window Rock        St. Michaels                 AZ   59.1%    37,276    36,401     175    82     617   1     0    419   272   249
3154   Aurora             Aurora                       CO   85.7%    27,855    25,643     717    22   1,473   0     0    627   289   285
3155   Colorado North     Longmont                     CO   92.7%    20,606    17,091     739   106   2,619   2    49    942   421   293
3156   Colorado Springs   Colorado Springs             CO   71.6%    92,306    89,107     659   441   2,089   9     1    873   493   493
3157   Denver             Lakewood                     CO   90.6%    20,146    17,493     634    10   2,004   1     4    525   271   225
3158   Overland Park      Overland Park                KS   91.2%    16,511    14,893     370    31   1,214   0     3    562   227   148
3159   Wichita            Wichita                      KS   96.3%    11,675     9,094     543    34   1,767   1   236    556   274   193
3160   Billings           Billings                     MT   74.2%    69,101    66,535     491   271   1,800   1     3   1064   506   491
3162   Bismarck           Bismarck                     ND   89.4%    18,560    16,329     483   280   1,465   3     0    452   276   231
3163   Lincoln            Lincoln                      NE   86.7%    40,922    37,611     735    56   2,520   0     0    977   481   443
3164   Albuquerque        Los Ranchos de Albuquerque   NM   78.2%    62,206    58,677     883   525   2,117   4     0    918   571   520
3165   Las Cruces         Las Cruces                   NM   85.0%    27,869    25,774     553    95   1,447   0     0    812   401   353
3166   Cleveland Co.      Norman                       OK   83.5%    50,130    47,079     511   268   2,261   2     9    743   427   401
3167   Oklahoma County    Warr Acres                   OK   93.3%    18,467    14,883     800    29   2,747   0     8    593   349   315
3168   Tulsa              Tulsa                        OK   75.9%    79,593    76,431     698   320   2,135   0     9    783   437   435
3169   Sioux Falls        Sioux Falls                  SD   82.7%    29,226    27,202     582   217   1,224   1     0    541   220   210
3170   Arlington          Grand Prairie                TX   90.3%    14,528    12,735     433    20   1,340   0     0    513   266   225
3171   Austin             Austin                       TX   95.4%    12,096     9,147     676    57   2,216   0     0    850   393   207
3172   Collin Co.         McKinney                     TX   89.7%    25,286    22,951     668    67   1,598   2     0    655   420   356
3173   Dallas             Duncanville                  TX   80.7%    27,973    25,735     689    40   1,503   2     4   1036   521   454
3174   Dallas Co. NE      Richardson                   TX   85.2%    21,487    19,571     519    37   1,359   1     0    756   369   273
3175   Dallas Co. NW      Farmers Branch               TX   81.8%    35,883    33,216     456    45   2,166   0     0    678   377   344
3176   Denton Co.         Denton                       TX   92.1%    24,146    20,743   1,042    67   2,282   0    12    819   418   350
3177   El Paso            El Paso                      TX   82.9%    44,009    40,500     674   190   2,643   2     0   1041   507   414
3178   Fort Bend Co.      Katy                         TX   75.9%    81,006    77,304   1,216   339   2,143   4     0   1055   612   576
3179   Fort Worth         Fort Worth                   TX   92.7%    13,515     9,883     582    71   2,409   0   570    150    53    48
3180   Harris Co. East    Houston                      TX   93.4%     9,683     7,639     384    64   1,594   2     0    671   334   252
3181   Harris Co. NE      Houston                      TX   93.3%    10,003     7,191   1,613    17   1,182   0     0    579   311   236
3182   Harris Co. NW               Katy              TX   97.6%    3,229    1,831     621     2     775   0     0    537   298   147
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   81.8%   59,699   51,580   5,474   335   2,309   1     0    938   548   531
3184   Houston NW                  Houston           TX   93.8%    9,041    6,935     935    12   1,159   0     0    394   226   154
3185   Houston South               Houston           TX   82.8%   29,036   25,847   1,661    56   1,472   0     0    660   366   325
3186   Houston West                Houston           TX   89.8%   17,485   15,071     466    65   1,883   0     0    789   443   343
3187   Laredo                      Laredo            TX   79.0%   70,095   66,264     924   308   2,599   0     0   1169   672   625
3188   Lubbock                     Lubbock           TX   82.3%   56,595   53,508     676   198   2,211   2     0    880   526   505
3189   Montgomery Co.              Spring            TX   82.0%   60,851   56,887   1,133   417   2,413   1     0   1090   598   563
3190   San Antonio East            San Antonio       TX   96.5%    4,218    3,171     302    26     719   0     0    511   217   128
3191   San Antonio North           San Antonio       TX   98.2%    2,111    1,175     191     5     708   0    32    292   179    86
3192   San Antonio West            San Antonio       TX   98.5%    1,718      704     253     4     757   0     0    300   198    28
3193   Tyler                       Tyler             TX   83.9%   62,340   58,865     708   239   2,528   0     0   1034   649   581
3194   Waco                        Waco              TX   92.3%   24,898   21,084     766    85   2,962   1     0    991   494   377
3195   Williamson Co.              Leander           TX   94.0%   18,682   14,984     762    97   2,839   0     0    687   398   305
3196   Orem                        Orem              UT   89.5%   21,254   18,628     949   113   1,549   1    14    563   257   242
3197   Salt Lake City              South Salt Lake   UT   90.8%   22,705   19,671     892    58   1,868   0   216    779   361   310
3198   Casper                      Casper            WY   83.9%   22,988   21,473     234    97   1,183   1     0    591   240   218
3255   Honolulu                    Honolulu          HI   97.1%    8,297    4,912   1,266   243   1,874   2     0    412   274   157
3256   Boise                       Boise             ID   98.6%    4,452    1,856     352    36   2,207   0     1    363   176    55
3257   Las Vegas                   Las Vegas         NV   83.8%   44,256   39,366   1,083    48   3,291   0   468    774   506   460
3258   North Las Vegas             N. Las Vegas      NV   86.9%   37,349   33,271   1,076   114   2,883   4     1    743   489   448
3259   Eugene                      Springfield       OR   85.5%   45,761   42,387   1,025    86   2,240   1    22   1015   429   384
3260   Portland                    Portland          OR   94.4%   10,547    8,497     466     8   1,552   2    22    470   244   193
3261   Salem                       Salem             OR   96.4%    8,681    6,672     590    23   1,384   0    12    641   292   180
3263   Bakersfield                 Bakersfield       CA   85.0%   45,863   41,125   1,374    74   3,210   0    80    794   424   397
3264   Chico                       Chico             CA   80.8%   58,669   55,170     948   142   2,409   0     0    811   409   395
3265   Concord                     Concord           CA   86.9%   22,232   19,615     819    26   1,567   0   205    508   272   260
3266   El Cajon                    San Diego         CA   91.6%   11,225    9,235     836    44   1,109   0     1    438   210   181
3267   Fullerton                   Buena Park        CA   94.3%    9,945    7,388     925    24   1,605   0     3    661   329   200
3268   Inglewood                   Inglewood         CA   88.6%   33,652   29,616   1,386    28   2,566   2    54    879   466   383
3269   Long Beach                  Long Beach        CA   93.0%   14,043   11,145   1,189    17   1,692   0     0    713   409   347
3270   Fresno                      Fresno            CA   89.5%   24,970   21,609   1,191    27   1,923   0   220    813   482   419
3271   Oakland                     Oakland           CA   88.7%   17,436   14,616   1,331    17   1,472   0     0    475   268   201
3272   Ontario                     Upland            CA   88.7%   13,692   11,079     834    23   1,250   0   506    403   237   205
3273   Palm Springs                Palm Springs      CA   84.8%   38,349   34,456     971    57   2,849   0    16    788   394   355
3274   Pasadena                    Pasadena          CA   95.2%   14,474   10,414   1,474    32   2,554   0     0    733   460   415
3275   Pleasanton                  San Ramon         CA   94.0%    6,779    5,064     562    12   1,141   0     0    282   157   147
3276   Riverside                   Riverside         CA   84.2%   23,543   20,658   1,091    13   1,645   0   136    497   291   281
3277   Sacramento       Sacramento       CA   91.4%   15,791   13,554     744    15   1,478   0     0   476   302   242
3278   San Bernardino   San Bernardino   CA   87.5%   26,165   23,394     975    58   1,738   0     0   687   365   325
3279   San Diego        San Diego        CA   90.5%   15,879   13,576     841   123   1,338   1     0   512   278   253
3280   San Francisco    San Francisco    CA   92.2%   12,836   10,478     559     4   1,792   0     3   495   269   256
3281   San Jose         San Jose         CA   89.8%   17,994   15,110   1,326   141   1,417   0     0   745   393   298
3282   San Mateo        Redwood City     CA   94.1%    7,690    4,455   1,986     5   1,010   0   234   380   209   108
3283   Santa Ana        Santa Ana        CA   94.6%   11,085    8,404     857    16   1,808   0     0   692   340   212
3284   Camarillo        Camarillo        CA   89.1%   22,550   19,706   1,145    55   1,644   0     0   523   352   303
3285   Santa Clarita    Valencia         CA   93.0%   16,028   11,406   1,462    19   2,637   0   504   732   393   366
3286   Santa Rosa       Rohnert Park     CA   82.3%   37,062   34,782     458   258   1,557   1     6   696   379   317
3287   South Gate       Commerce         CA   85.0%   39,331   33,978   2,679    54   2,595   0    25   666   364   344
3288   Stockton         Stockton         CA   84.0%   38,961   35,343     964    70   2,175   0   409   753   399   334
3289   Sunnyvale        Sunnyvale        CA   93.4%   11,279    8,779     853    14   1,322   0   311   328   210   141
3290   Woodland Hills   Woodland Hills   CA   95.9%   14,924   10,485     933     9   3,215   0   282   795   426   376
3291   Vista            Carlsbad         CA   95.3%    6,615    4,907     499    18   1,164   0    27   332   174   127
3292   West Covina      West Covina      CA   97.5%    4,462    2,225     909    11   1,317   0     0   418   224   144
3293   Everett          Everett          WA   96.3%    9,760    7,609     467    42   1,511   0   131   533   337   221
3294   Olympia          Olympia          WA   96.4%    9,082    6,370     827    25   1,767   1    92   517   308   259
3295   Seattle          Seattle          WA   96.0%    8,405    6,058     536    23   1,788   0     0   582   291   179
3296   Spokane          Spokane          WA   88.4%   35,468   30,830   1,707   140   2,638   1   152   821   396   390
3297   Tacoma           Tacoma           WA   95.3%    8,259    6,409     526    38   1,276   0    10   589   236   179
3298   Anchorage        Anchorage        AK   91.6%   15,112   12,614     385   432   1,553   9   119   690   322   252
 ACO                                              ACO Percent Remaining Remaining Remaining Remaining Remaining Remaining Remaining   Active   Employees With Employees With
                ACO Name             ACO city
Number                                            state Completed Cases   NRFU Prod SQRA       FV      NRFU RI    FV QC      MV     Employees    Availability    An Assignment
  2253   Danbury            Danbury               CT       93.7%   11,616     9,688     422         8     1,498         0         0        753               373            265
  2254   Hartford           Hartford              CT       94.6%   12,573    10,030     907        14     1,622         0         0        836               423            321
  2255   New Haven          New Haven             CT       89.5%   18,719    16,757     443        35     1,484         0         0        869               462            337
  2256   Boston             Boston                MA       83.9%   33,726    30,461     957        21     2,287         0         0       1051               482            412
  2257   Lawrence           Lawrence              MA       84.1%   19,795    18,436     340        39       980         0         0        562               289            272
  2258   Quincy             Quincy                MA       93.1%    6,988     5,799     278         1       910         0         0        398               171            108
  2259   East Bridgewater   East Bridgewater      MA       82.1%   54,063    50,145     689       125     3,104         0         0       1012               609            573
  2260   Waltham            Waltham               MA       97.9%    4,696     2,788     540        21     1,347         0         0        812               306             74
  2261   Worcester          Worcester             MA       90.6%   26,696    23,682     705        45     2,260         3         1       1199               541            448
  2262   Gardiner           Gardiner              ME       95.6%   17,924    13,758     630        48     3,486         1         1        955               576            527
  2263   Concord            Concord               NH       89.2%   30,316    26,619     721        86     2,889         1         0       1081               533            483
  2264   Egg Harbor         Egg Harbor Township   NJ       74.0%   76,582    73,276     652       103     2,551         0         0       1200               702            664
  2265   Parsippany         Parsippany            NJ       96.2%    5,200     3,958     467        13       762         0         0        709               349            207
  2266   South Plainfield   South Plainfield      NJ       87.4%   16,854    15,046     618        17     1,172         0         1        869               402            273
  2267   Jersey City        Jersey City           NJ       87.5%   21,946    19,496     791        40     1,619         0         0        948               533            337
  2268   Newark             Newark                NJ       81.0%   29,516    26,034   1,740        51     1,691         0         0        869               483            397
  2269   Fairlawn           Fairlawn              NJ       80.5%   35,508    32,840     936        93     1,638         0         1        981               548            451
  2270   Toms River         Toms River            NJ       88.4%   31,824    28,775     786        62     2,201         0         0       1049               534            435
  2271   Trenton            Trenton               NJ       92.6%   11,654     9,724     666        23     1,240         0         1        716               353            264
  2272   Albany             Albany                NY       85.6%   59,786    55,826     857       170     2,933         0         0       1765               744            699
  2273   Bronx 1            Bronx                 NY       83.2%   23,718    20,934   1,092         8     1,684         0         0        989               502            315
  2274   Bronx 2            Bronx                 NY       85.8%   20,532    18,111   1,188        38     1,195         0         0        960               496            302
  2275   Melville           Melville              NY       78.0%   53,775    49,879   1,743        94     2,058         1         0       1407               725            657
  2276   Buffalo            Buffalo               NY       89.6%   20,867    18,560     516        18     1,772         0         1        882               395            290
  2277   Queens 1           Long Island City      NY       92.7%    8,805     6,388   1,089        16     1,310         2         0        613               298            175
  2278   Brooklyn 1         Brooklyn              NY       73.4%   36,808    33,862   1,557       113     1,276         0         0       1159               573            478
  2279   Garden City        Garden City           NY       88.3%   20,066    17,142   1,497        24     1,403         0         0        895               416            292
  2280   Manhattan 1        New York              NY       88.9%   20,684    18,355     836        41     1,452         0         0        823               463            310
  2281   Manhattan 2        New York              NY       87.4%   36,592    32,002     963        45     3,582         0         0       1309               720            510
  2282   Pawling            Pawling               NY       90.3%   24,885    21,534   1,251        87     2,013         0         0       1387               673            531
  2283   Brooklyn 2         Brooklyn              NY       80.8%   36,849    32,744   1,728        83     2,294         0         0       1337               790            550
  2284   Queens 2           Bayside               NY       91.0%   11,536     9,280     680        54     1,520         2         0        861               452            272
  2285   Queens 3           Forest Hills          NY       88.7%   14,619    12,568     624        67     1,358         2         0        890               412            328
  2286   Peekskill          Peekskill             NY       86.4%   24,443    22,035     874        37     1,497         0         0        961               510            356
  2287   Rochester          Rochester             NY       87.8%   46,606    43,095     743        74     2,694         0         0       1529               742            620
  2288   Brooklyn 3         Brooklyn              NY       91.2%   13,368    10,159     995        22     2,192         0         0       1088               575            382
2289   Queens 4                Jamaica              NY   87.5%    14,118    11,973     866      84   1,195    0     0    786    393   207
2290   Staten Island           Staten Island        NY   91.7%     7,041     5,538     528       4     971    0     0    633    253   183
2291   Syracuse                Syracuse             NY   91.0%    34,387    30,685     553     143   3,005    0     1   1683    741   564
2292   Brooklyn 4              Brooklyn             NY   83.6%    25,760    22,634   1,692      41   1,393    0     0    686    367   260
2293   Guaynabo                Guaynabo             PR   92.7%    34,360    26,766   1,373   2,339   3,859   23     0   1444    903   622
2294   Caguas                  Caguas               PR   94.3%    26,033    17,531     811   5,057   2,590   44     0   1338    857   618
2295   Mayaguez                Mayaguez             PR   96.0%    20,469     9,540   1,282   7,015   2,533   99     0   1639   1005   708
2296   Providence              Providence           RI   88.4%    24,652    22,535     447      33   1,637    0     0    986    494   376
2297   Burlington              Burlington           VT   94.3%    10,049     8,462     230      52   1,305    0     0    703    338   251
2355   Washington DC           Washington           DC   82.5%    31,141    28,115     861      48   2,110    1     6    805    416   316
2356   Wilmington              Wilmington           DE   81.6%    36,800    34,637     615      17   1,486    0    45    862    438   389
2357   Lexington               Lexington            KY   76.7%   108,886   103,815   1,134     950   2,981    6     0   1576    944   894
2358   Louisville              Louisville           KY   78.6%    74,682    71,233   1,023     120   2,289    1    16    960    546   519
2359   Hanover                 Hanover              MD   83.6%    43,866    39,551   1,955      46   2,313    1     0   1207    757   626
2360   Baltimore               Baltimore            MD   74.9%    39,268    37,147     517      10   1,593    0     1    956    471   420
2361   Hagerstown              Hagerstown           MD   94.9%    12,435     9,430   1,038       8   1,959    0     0    937    478   338
2362   Towson                  Towson               MD   88.7%    32,992    28,559   1,734      22   2,661    0    16   1230    665   490
2363   Akron                   Akron                OH   75.7%    66,818    64,126     643      51   1,797    0   201    936    616   604
2364   Mansfield               Mansfield            OH   97.8%     5,735     3,802     399      15   1,519    0     0    654    292   174
2365   Cincinnati              Cincinnati           OH   87.6%    19,298    17,259     365      10   1,650    1    13    847    413   349
2366   Cleveland               Cleveland            OH   75.9%    50,984    48,367     583      64   1,840    0   130    935    560   505
2367   Columbus                Dublin               OH   92.7%    18,065    14,987     553       4   2,521    0     0   1307    633   453
2368   Dayton                  Dayton               OH   90.8%    22,137    19,991     529      31   1,586    0     0    756    416   377
2369   Toledo                  Toledo               OH   82.9%    53,772    50,946     575      42   2,150    0    59   1042    609   561
2370   South Point             South Point          OH   96.7%     8,777     6,564     492      58   1,540    0   123    843    459   293
2371   Allentown               Allentown            PA   78.9%    66,441    63,313     557      71   2,489    1    10    912    535   495
2372   Cranberry Township      Cranberry Township   PA   96.6%    11,575     9,089     480      27   1,954    0    25    790    390   293
2373   Harrisburg              Harrisburg           PA   93.3%    18,254    15,971     485      32   1,766    0     0    878    420   344
2374   Norristown              Norristown           PA   91.2%    15,506    13,721     401      17   1,360    0     7    688    354   276
2375   Philadelphia-Franklin   Philadelphia         PA   74.1%    64,694    61,473     686      45   2,489    0     1   1442    694   535
2376   Philadelphia-Penn       Philadelphia         PA   69.6%    48,320    46,344     597      30   1,349    0     0    937    456   439
2377   Pittsburgh              Pittsburgh           PA   91.1%    19,189    16,906     456      12   1,815    0     0    722    379   273
2378   Reading                 Reading              PA   85.0%    34,178    32,217     521      58   1,382    0     0    587    393   331
2379   State College           State College        PA   95.1%    16,797    14,313     513      33   1,938    0     0   1004    474   397
2380   Knoxville               Knoxville            TN   94.3%    20,076    17,043     555      43   2,381    1    53    904    532   415
2381   Memphis                 Memphis              TN   78.4%    51,982    49,187     719      35   2,041    0     0    986    577   519
2382   Nashville               Franklin             TN   94.5%    18,066    14,901     682      31   2,452    0     0    851    531   339
2383   Shelbyville             Shelbyville          TN   80.8%    87,581    82,999   1,253     191   3,119    0    19   1590   1016   953
2384   Crystal City            Arlington          VA   92.5%     9,080     7,198     567    12   1,302   0     1    426    191    157
2385   Fairfax                 Fairfax            VA   98.2%     1,873     1,004     338    20     511   0     0    248    128     18
2386   Fredericksburg          Fredericksburg     VA   77.4%    56,999    54,467     956    84   1,489   2     1   1010    570    498
2387   Virginia Beach          Virginia Beach     VA   81.6%    52,392    49,430     814   144   2,000   0     4    966    525    484
2388   Richmond                Richmond           VA   80.4%    50,070    47,385     924    32   1,729   0     0    970    470    453
2389   Roanoke                 Roanoke            VA   84.5%    53,319    49,833     685   101   2,322   0   378   1357    740    709
2390   Beckley                 Beckley            WV   98.7%     6,863     2,696     857   172   3,138   0     0   1073    553    190
2556   Fayetteville            Fayetteville       AR   97.6%     8,805     5,862     771   106   2,056   0    10    831    591    383
2557   Little Rock             Little Rock        AR   89.3%    39,315    35,906     734   143   2,424   1   107   1446    762    638
2558   Des Moines              Des Moines         IA   76.1%   121,439   116,690   1,371   103   3,275   0     0   1933   1082   1018
2559   Chicago Central         Chicago            IL   86.3%    34,773    30,461   1,149    23   3,140   0     0   1315    757    696
2560   Chicago Far Southwest   Evergreen Park     IL   91.7%    10,334     8,397     647     9   1,265   0    16    801    445    403
2561   Chicago South           Chicago            IL   87.0%    22,385    19,058   1,111     7   2,207   2     0    919    513    428
2562   Cook County NW          Schaumburg         IL   93.4%     9,021     7,159     611    31   1,218   0     2    460    320    279
2563   Cook County South       Matteson           IL   85.6%    23,702    20,446   1,479    10   1,767   0     0    870    446    407
2564   Dekalb                  Dekalb             IL   92.8%    16,262    13,823     884    21   1,534   0     0    872    444    359
2565   Oswego                  Oswego             IL   90.2%    17,402    15,160     985     4   1,252   0     1    820    484    383
2566   Peoria                  Peoria             IL   89.8%    32,358    29,144   1,133    20   2,061   0     0   1103    566    477
2567   Skokie                  Skokie             IL   93.4%     8,096     6,337     504    33   1,222   0     0    858    436    323
2568   Springfield             Springfield        IL   79.2%    68,263    65,060   1,178   136   1,889   0     0   1114    658    641
2569   Evansville              Evansville         IN   96.2%     9,805     7,264     745     7   1,473   0   316    918    425    338
2570   Ft. Wayne               Ft. Wayne          IN   93.4%    18,533    16,170     596    38   1,728   1     0    981    507    401
2571   Indianapolis            Indianapolis       IN   92.0%    20,857    18,115     660    18   2,063   0     1    943    382    345
2572   Lake County             Merrillville       IN   93.3%    20,901    17,937     812    31   2,119   1     1   1136    504    371
2573   Detroit                 Detroit            MI   77.6%    75,775    71,231   2,178    89   2,277   0     0   1609    870    833
2574   Lansing                 Lansing            MI   79.0%    74,941    71,500     998    96   2,346   1     0   1433    728    648
2575   Macomb County           Clinton Township   MI   91.6%    22,303    19,666     697    33   1,857   0    50    948    517    437
2576   Traverse City           Traverse City      MI   81.3%    98,718    93,441     963   200   3,910   1   203   1976   1092    960
2577   Oakland County          Troy               MI   91.9%    13,478    11,698     470    10   1,297   0     3    463    218    181
2578   Duluth                  Duluth             MN   88.7%    43,356    39,182   1,532    81   2,561   0     0   1428    691    602
2579   Minneapolis             Minneapolis        MN   95.7%     6,685     4,757     656    19   1,253   0     0    546    239    186
2580   Rochester               Rochester          MN   88.4%    31,378    28,853     755    27   1,743   0     0   1289    579    504
2581   Kansas City             Kansas City        MO   95.0%    21,936    17,163     904    56   3,687   2   124   1051    472    427
2582   Springfield             Springfield        MO   88.6%    59,513    55,086   1,009   115   3,303   0     0   1479    863    787
2583   St. Louis               St. Louis          MO   86.4%    42,359    38,816     864    21   2,497   0   161    928    508    475
2584   Eau Claire              Eau Claire         WI   95.4%    12,304     9,952     403    46   1,903   0     0    693    394    321
2585   Green Bay               Green Bay          WI   94.5%    14,927    12,353     628    33   1,648   0   265    769    391    306
2586   Madison                 Madison            WI   96.0%    10,221     7,683     570     6   1,911   0    51    935    489    349
2587   Milwaukee          Milwaukee          WI   80.7%    32,145    30,061     591    57   1,433   2   1   1044   537   460
2901   Gulfport           Gulfport           MS   80.5%    67,299    63,714     997   154   2,433   1   0   1239   777   694
2902   Jackson            Jackson            MS   65.0%   116,893   113,058   1,232   529   2,070   4   0    936   541   535
2904   Birmingham         Birmingham         AL   63.4%   144,029   139,924   1,320   405   2,378   2   0    953   683   683
2905   Huntsville         Huntsville         AL   71.9%    98,394    94,634   1,580   309   1,870   1   0   1022   646   620
2906   Mobile             Mobile             AL   68.4%   118,920   114,568   1,222   282   2,847   1   0   1001   585   573
2907   Charleston         North Charleston   SC   70.2%   143,861   140,194     953   124   2,590   0   0   1310   746   731
2908   Columbia           Columbia           SC   73.0%    92,117    88,748   1,044    70   2,255   0   0   1002   566   559
2909   Greenville, SC     Greenville         SC   78.6%    80,959    78,043     800    79   2,036   0   1   1106   678   678
2910   Atlanta            Atlanta            GA   73.2%    63,283    60,373     828    39   2,043   0   0    818   497   452
2966   Lauderdale Lakes   Lauderdale Lake    FL   78.0%    54,205    51,141     906    85   2,072   1   0    997   611   537
2967   Fort Lauderdale    Margate            FL   79.4%    59,470    56,675     722   100   1,973   0   0    964   592   545
2968   Fort Myers         Fort Myers         FL   77.3%   103,723    99,439     766   112   3,405   1   0   1289   898   786
2969   Gainesville        Gainesville        FL   86.7%    30,297    28,264     568    50   1,415   0   0    925   499   378
2970   Jacksonville       Jacksonville       FL   75.2%    50,473    48,336     695    57   1,385   0   0    776   488   445
2971   Lakeland           Lakeland           FL   74.2%   102,339    98,372   1,120   112   2,735   0   0   1086   738   715
2972   Miami North        Miami Lakes        FL   80.1%    59,757    55,259     877   309   3,311   1   0   1153   729   614
2973   Miami South        Palmetto Bay       FL   81.5%    44,605    41,540     809   227   2,029   0   0   1009   635   523
2974   Ocala              Ocala              FL   77.7%    64,220    61,780     630    56   1,754   0   0    871   585   544
2975   Orange County      Orlando            FL   80.8%    50,674    47,533   1,034    29   2,078   0   0   1003   596   536
2976   Pensacola          Pensacola          FL   67.9%   121,385   117,592     916   142   2,734   1   0   1193   631   619
2977   Seminole County    Lake Mary          FL   75.1%    71,433    68,595     751    61   2,026   0   0    748   513   513
2978   St. Petersburg     St. Petersburg     FL   82.5%    55,774    52,921     645    60   2,148   0   0    913   610   569
2979   Tampa              Tampa              FL   73.5%    70,709    67,691     864    80   2,074   0   0    866   592   584
2980   West Palm Beach    West Palm Beach    FL   76.0%    82,763    79,364     906    71   2,421   1   0   1173   833   802
2981   Columbus           Columbus           GA   58.4%   165,765   162,564   1,071   280   1,849   1   0   1138   756   748
2982   Dekalb County      Atlanta            GA   75.8%    49,805    47,150     951   122   1,582   0   0    874   493   392
2983   Douglasville       Douglasville       GA   70.8%    58,911    57,045     655    93   1,117   1   0    691   442   277
2984   Gainesville, GA    Gainesville        GA   78.6%    73,732    70,602     718    56   2,356   0   0    865   634   615
2985   Gwinnett County    Duluth             GA   67.0%    74,157    71,806     954    75   1,322   0   0    789   458   457
2986   Macon              Macon              GA   71.0%    80,111    77,377     803   132   1,799   0   0   1031   744   701
2987   Savannah           Savannah           GA   90.7%    26,102    23,436     643    44   1,977   2   0    753   569   491
2988   Baton Rouge        Baton Rouge        LA   73.1%    71,183    68,002     991   335   1,855   0   0    907   559   511
2989   Jefferson Parish   Elmwood            LA   80.5%    50,605    47,758     902   187   1,758   0   0    703   426   393
2990   New Orleans        New Orleans        LA   98.2%     3,378     1,080     777    39   1,482   0   0    351   210    51
2991   Shreveport         Shreveport         LA   53.0%   167,036   164,009     745   503   1,777   2   0   1096   671   668
2992   Asheville          Asheville          NC   80.0%    87,486    83,908     500   131   2,946   1   0   1470   878   849
2993   Charlotte          Charlotte          NC   79.4%    47,875    45,406     672    32   1,765   0   0    939   557   528
2994   Durham             Durham                       NC   70.9%    79,940    77,605     674    48   1,612   1     0    882   533   513
2995   Fayetteville       Fayetteville                 NC   76.5%    86,181    83,085     595    95   2,406   0     0   1050   699   654
2996   Greenville, NC     Greenville                   NC   72.2%   109,317   106,353     735   220   2,009   0     0   1201   741   717
2997   Raleigh            Raleigh                      NC   82.6%    44,459    42,400     488    49   1,521   1     0    720   429   400
2998   Winston-Salem      Winston-Salem                NC   74.7%    79,131    76,711     452    67   1,901   0     0    987   620   614
3105   Flagstaff          Flagstaff                    AZ   79.8%    45,997    43,876     305   243   1,569   3     1    714   436   393
3106   Maricopa Central   Phoenix                      AZ   76.3%    65,705    63,066     608   101   1,927   1     2    888   515   492
3107   Maricopa South     Mesa                         AZ   83.8%    41,804    39,130     783    71   1,812   0     8    730   506   486
3108   Maricopa West      Glendale                     AZ   71.1%    69,315    66,880     975    79   1,380   0     1    792   498   469
3109   Tucson             Tucson                       AZ   76.2%   102,358    97,850   1,158   376   2,974   0     0   1293   830   763
3110   Window Rock        St. Michaels                 AZ   57.4%    38,758    37,970     178    83     526   1     0    410   295   276
3154   Aurora             Aurora                       CO   84.4%    30,279    28,184     724    25   1,346   0     0    628   321   315
3155   Colorado North     Longmont                     CO   91.9%    22,821    19,411     756   107   2,496   2    49    962   437   295
3156   Colorado Springs   Colorado Springs             CO   69.9%    97,480    94,498     685   443   1,844   9     1    876   548   547
3157   Denver             Lakewood                     CO   89.7%    22,108    19,567     637    10   1,889   1     4    563   323   255
3158   Overland Park      Overland Park                KS   90.5%    17,766    16,214     386    30   1,133   0     3    587   274   188
3159   Wichita            Wichita                      KS   95.8%    13,227    10,676     571    34   1,710   0   236    557   321   234
3160   Billings           Billings                     MT   72.6%    73,202    70,816     518   269   1,595   1     3   1069   619   597
3162   Bismarck           Bismarck                     ND   87.9%    21,049    18,909     559   281   1,297   3     0    504   314   270
3163   Lincoln            Lincoln                      NE   85.2%    45,356    42,241     758    57   2,300   0     0    978   619   559
3164   Albuquerque        Los Ranchos de Albuquerque   NM   76.6%    66,578    63,207     968   534   1,864   5     0    920   616   558
3165   Las Cruces         Las Cruces                   NM   83.7%    30,177    28,151     587    97   1,341   1     0    830   494   419
3166   Cleveland Co.      Norman                       OK   82.2%    54,145    51,322     548   268   1,996   2     9    749   481   455
3167   Oklahoma County    Warr Acres                   OK   92.4%    21,079    17,597     833    30   2,611   0     8    658   446   392
3168   Tulsa              Tulsa                        OK   74.5%    84,172    81,252     741   321   1,848   1     9    776   486   483
3169   Sioux Falls        Sioux Falls                  SD   81.5%    31,106    29,196     608   217   1,084   1     0    550   270   251
3170   Arlington          Grand Prairie                TX   88.8%    16,746    15,129     453    19   1,145   0     0    521   346   307
3171   Austin             Austin                       TX   94.9%    13,316    10,411     707    57   2,141   0     0    859   441   269
3172   Collin Co.         McKinney                     TX   88.3%    28,723    26,469     696    76   1,481   1     0    655   471   409
3173   Dallas             Duncanville                  TX   77.9%    31,965    30,033     720    40   1,167   1     4   1036   601   502
3174   Dallas Co. NE      Richardson                   TX   83.0%    24,589    22,815     533    37   1,203   1     0    755   412   314
3175   Dallas Co. NW      Farmers Branch               TX   80.1%    39,073    36,552     475    45   2,001   0     0    657   389   350
3176   Denton Co.         Denton                       TX   91.0%    27,309    24,094   1,082    67   2,054   0    12    823   517   436
3177   El Paso            El Paso                      TX   81.6%    47,044    44,271     693   192   1,886   2     0   1040   607   511
3178   Fort Bend Co.      Katy                         TX   74.0%    87,301    83,811   1,287   339   1,861   3     0   1039   688   646
3179   Fort Worth         Fort Worth                   TX   93.1%    12,660    10,236     583    71   1,200   0   570    145    66    58
3180   Harris Co. East    Houston                      TX   92.2%    11,474     9,557     412    63   1,440   2     0    695   385   274
3181   Harris Co. NE      Houston                      TX   92.2%    11,679     8,938   1,627    17   1,097   0     0    594   361   277
3182   Harris Co. NW               Katy              TX   97.1%    3,885    2,479     655     2     749   0     0    594   409   246
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   80.9%   61,827   57,244   2,245   335   2,002   1     0    929   640   628
3184   Houston NW                  Houston           TX   92.7%   10,690    8,624     957    11   1,098   0     0    402   267   189
3185   Houston South               Houston           TX   80.8%   32,361   29,396   1,706    57   1,202   0     0    663   407   354
3186   Houston West                Houston           TX   87.3%   21,739   19,384     506    71   1,778   0     0    795   513   389
3187   Laredo                      Laredo            TX   76.9%   77,182   73,652   1,004   310   2,215   1     0   1159   757   700
3188   Lubbock                     Lubbock           TX   80.4%   62,496   59,641     737   197   1,919   2     0    884   597   589
3189   Montgomery Co.              Spring            TX   80.1%   67,119   63,391   1,217   417   2,093   1     0   1088   698   668
3190   San Antonio East            San Antonio       TX   95.8%    5,092    4,002     356    29     703   0     2    505   251   175
3191   San Antonio North           San Antonio       TX   97.8%    2,552    1,603     207     5     705   0    32    332   220   129
3192   San Antonio West            San Antonio       TX   98.2%    2,020      977     274     4     765   0     0    301   248   129
3193   Tyler                       Tyler             TX   82.5%   67,713   64,408     763   239   2,303   0     0   1035   756   643
3194   Waco                        Waco              TX   91.2%   28,454   24,706     822    86   2,839   1     0    989   596   460
3195   Williamson Co.              Leander           TX   93.0%   21,891   18,347     815    98   2,631   0     0    740   513   403
3196   Orem                        Orem              UT   88.2%   23,921   21,483     993   117   1,313   1    14    560   351   337
3197   Salt Lake City              South Salt Lake   UT   89.6%   25,524   22,586     950    62   1,711   0   215    792   422   372
3198   Casper                      Casper            WY   82.6%   24,780   23,308     295    98   1,077   2     0    587   305   294
3255   Honolulu                    Honolulu          HI   96.8%    9,221    5,700   1,477   254   1,785   5     0    430   293   170
3256   Boise                       Boise             ID   98.5%    4,604    1,856     495    36   2,216   0     1    368   216    56
3257   Las Vegas                   Las Vegas         NV   82.4%   47,875   43,148   1,099    48   3,112   0   468    775   515   475
3258   North Las Vegas             N. Las Vegas      NV   85.8%   40,393   36,675   1,103   117   2,493   4     1    754   515   462
3259   Eugene                      Springfield       OR   84.8%   47,821   44,700   1,069    86   1,943   1    22   1020   481   428
3260   Portland                    Portland          OR   94.1%   11,235    9,304     475     8   1,428   2    18    468   296   248
3261   Salem                       Salem             OR   96.2%    9,273    7,317     613    23   1,308   0    12    648   304   192
3263   Bakersfield                 Bakersfield       CA   83.9%   49,108   44,891   1,422    75   2,640   0    80    822   497   464
3264   Chico                       Chico             CA   79.5%   62,398   59,069   1,022   141   2,164   2     0    824   507   492
3265   Concord                     Concord           CA   86.0%   23,711   21,196     829    26   1,455   0   205    517   305   281
3266   El Cajon                    San Diego         CA   90.9%   12,162   10,190     864    44   1,063   0     1    439   265   234
3267   Fullerton                   Buena Park        CA   93.9%   10,646    8,176     917    24   1,526   0     3    661   393   232
3268   Inglewood                   Inglewood         CA   87.9%   35,920   32,050   1,406    26   2,382   2    54    873   518   449
3269   Long Beach                  Long Beach        CA   92.4%   15,335   12,431   1,218    17   1,669   0     0    774   411   345
3270   Fresno                      Fresno            CA   88.3%   27,882   24,656   1,234    27   1,746   0   219    820   562   508
3271   Oakland                     Oakland           CA   87.9%   18,718   15,961   1,347    20   1,390   0     0    478   327   259
3272   Ontario                     Upland            CA   87.7%   14,978   12,403     852    23   1,195   0   505    409   272   223
3273   Palm Springs                Palm Springs      CA   83.7%   41,189   37,416     988    57   2,712   0    16    809   521   437
3274   Pasadena                    Pasadena          CA   94.6%   16,456   12,304   1,608    32   2,512   0     0    737   455   410
3275   Pleasanton                  San Ramon         CA   93.5%    7,382    5,676     596    12   1,098   0     0    281   185   167
3276   Riverside                   Riverside         CA   83.2%   24,874   22,411   1,109    13   1,238   0   103    484   312   297
3277   Sacramento       Sacramento       CA   90.5%   17,356   15,096     772    15   1,473   0     0   472   330   255
3278   San Bernardino   San Bernardino   CA   86.4%   28,427   25,807     988    58   1,574   0     0   689   449   345
3279   San Diego        San Diego        CA   89.8%   16,981   14,792     861   123   1,204   1     0   521   321   287
3280   San Francisco    San Francisco    CA   91.7%   13,707   11,481     572     4   1,647   0     3   513   299   275
3281   San Jose         San Jose         CA   89.1%   19,181   16,373   1,341   141   1,326   0     0   749   450   354
3282   San Mateo        Redwood City     CA   93.6%    8,301    5,095   2,010     5     957   0   234   358   231   174
3283   Santa Ana        Santa Ana        CA   94.1%   12,071    9,464     880    16   1,711   0     0   691   408   258
3284   Camarillo        Camarillo        CA   88.4%   23,975   21,208   1,185    54   1,528   0     0   525   356   313
3285   Santa Clarita    Valencia         CA   92.5%   16,969   12,529   1,481    18   2,437   0   504   732   477   455
3286   Santa Rosa       Rohnert Park     CA   81.3%   38,900   36,680     494   261   1,458   1     6   719   448   395
3287   South Gate       Commerce         CA   84.3%   41,084   36,159   2,667    53   2,179   1    25   673   380   368
3288   Stockton         Stockton         CA   82.7%   41,963   38,401     975    71   2,109   0   407   755   491   411
3289   Sunnyvale        Sunnyvale        CA   92.7%   12,460    9,924     884    14   1,327   0   311   310   227   165
3290   Woodland Hills   Woodland Hills   CA   95.4%   16,588   12,209     981     9   3,107   0   282   796   550   500
3291   Vista            Carlsbad         CA   95.0%    7,081    5,416     517    18   1,103   0    27   336   194   146
3292   West Covina      West Covina      CA   97.3%    4,791    2,657     968    11   1,155   0     0   431   266   172
3293   Everett          Everett          WA   96.1%   10,209    8,173     492    42   1,481   0    21   555   357   220
3294   Olympia          Olympia          WA   96.1%    9,793    7,094     854    25   1,727   1    92   529   315   274
3295   Seattle          Seattle          WA   95.6%    9,176    6,869     575    22   1,710   0     0   559   299   184
3296   Spokane          Spokane          WA   87.9%   37,119   32,554   1,775   140   2,499   2   149   826   488   480
3297   Tacoma           Tacoma           WA   95.0%    8,789    6,991     531    38   1,219   0    10   593   269   218
3298   Anchorage        Anchorage        AK   90.8%   16,492   14,118     393   461   1,444   6    70   692   335   271
 ACO                                              ACO Percent Remaining Remaining Remaining Remaining Remaining Remaining Remaining   Active   Employees With Employees With
                ACO Name             ACO city
Number                                            state Completed Cases   NRFU Prod SQRA       FV      NRFU RI    FV QC      MV     Employees    Availability    An Assignment
  2253   Danbury            Danbury               CT       93.0%   12,942    10,894     454         8     1,586         0         0        753               402            281
  2254   Hartford           Hartford              CT       94.0%   13,868    11,075   1,110        13     1,670         0         0        844               466            394
  2255   New Haven          New Haven             CT       88.4%   20,576    18,505     475        35     1,561         0         0        862               469            315
  2256   Boston             Boston                MA       82.9%   35,704    32,332   1,001        20     2,351         0         0       1081               499            375
  2257   Lawrence           Lawrence              MA       82.7%   21,430    20,047     367        37       979         0         0        563               279            272
  2258   Quincy             Quincy                MA       92.6%    7,458     6,225     284         1       948         0         0        409               168            103
  2259   East Bridgewater   East Bridgewater      MA       80.4%   59,067    54,972     746       126     3,223         0         0       1029               620            578
  2260   Waltham            Waltham               MA       97.7%    5,153     3,187     582        20     1,364         0         0        841               314             88
  2261   Worcester          Worcester             MA       89.7%   29,303    26,138     769        45     2,347         3         1       1213               547            446
  2262   Gardiner           Gardiner              ME       95.0%   20,574    15,973     699        48     3,851         2         1       1043               587            545
  2263   Concord            Concord               NH       88.0%   33,648    29,987     772        86     2,802         1         0       1092               542            493
  2264   Egg Harbor         Egg Harbor Township   NJ       71.3%   84,580    80,918     708       103     2,851         0         0       1179               706            681
  2265   Parsippany         Parsippany            NJ       95.6%    6,019     4,682     507        13       817         0         0        720               392            250
  2266   South Plainfield   South Plainfield      NJ       86.2%   18,523    16,622     650        17     1,234         0         0        886               432            291
  2267   Jersey City        Jersey City           NJ       86.1%   24,443    21,806     859        38     1,740         0         0        991               586            398
  2268   Newark             Newark                NJ       79.4%   32,108    28,435   1,840        51     1,782         0         0        891               517            437
  2269   Fairlawn           Fairlawn              NJ       79.1%   38,063    35,325     987        92     1,658         0         1       1001               526            462
  2270   Toms River         Toms River            NJ       86.7%   36,481    33,241     829        62     2,349         0         0       1195               632            489
  2271   Trenton            Trenton               NJ       91.7%   13,065    10,993     706        23     1,342         0         1        724               342            262
  2272   Albany             Albany                NY       84.1%   66,286    62,127     943       170     3,046         0         0       1778               806            769
  2273   Bronx 1            Bronx                 NY       82.3%   24,960    22,083   1,142         8     1,726         1         0       1011               524            326
  2274   Bronx 2            Bronx                 NY       84.9%   21,832    19,271   1,265        38     1,258         0         0        970               529            360
  2275   Melville           Melville              NY       75.9%   58,996    54,875   1,845        93     2,182         1         0       1434               786            709
  2276   Buffalo            Buffalo               NY       88.6%   22,791    20,326     556        18     1,890         0         1        893               388            308
  2277   Queens 1           Long Island City      NY       92.1%    9,572     7,088   1,135        15     1,332         2         0        619               311            204
  2278   Brooklyn 1         Brooklyn              NY       71.1%   40,064    36,934   1,677       112     1,341         0         0       1172               611            529
  2279   Garden City        Garden City           NY       87.2%   21,987    18,930   1,577        24     1,456         0         0        898               440            287
  2280   Manhattan 1        New York              NY       88.0%   22,305    19,849     900        41     1,515         0         0        825               454            294
  2281   Manhattan 2        New York              NY       86.3%   39,802    34,952   1,014        44     3,792         0         0       1312               773            497
  2282   Pawling            Pawling               NY       88.9%   28,407    24,768   1,413        87     2,139         0         0       1451               740            625
  2283   Brooklyn 2         Brooklyn              NY       78.8%   40,574    36,245   1,813        79     2,437         0         0       1357               839            600
  2284   Queens 2           Bayside               NY       90.4%   12,346    10,021     719        54     1,550         2         0        861               445            283
  2285   Queens 3           Forest Hills          NY       87.9%   15,740    13,656     649        67     1,364         4         0        891               409            339
  2286   Peekskill          Peekskill             NY       85.2%   26,643    24,099     922        37     1,585         0         0        981               550            407
  2287   Rochester          Rochester             NY       86.0%   53,259    49,527     820        73     2,839         0         0       1531               790            697
  2288   Brooklyn 3         Brooklyn              NY       89.6%   15,753    12,271   1,085        21     2,376         0         0       1095               599            388
2289   Queens 4                Jamaica              NY   86.6%    15,094    12,930     890      84   1,190    0     0    789    411   170
2290   Staten Island           Staten Island        NY   90.9%     7,763     6,186     556       4   1,017    0     0    634    265   158
2291   Syracuse                Syracuse             NY   89.8%    38,851    35,042     618     143   3,048    0     0   1698    788   667
2292   Brooklyn 4              Brooklyn             NY   82.3%    27,813    24,561   1,761      40   1,451    0     0    679    394   306
2293   Guaynabo                Guaynabo             PR   91.7%    39,223    30,980   1,418   2,568   4,240   17     0   1462    947   724
2294   Caguas                  Caguas               PR   93.1%    31,271    22,004     833   5,506   2,901   27     0   1347    896   666
2295   Mayaguez                Mayaguez             PR   95.1%    24,916    12,829   1,339   7,802   2,870   76     0   1692   1092   894
2296   Providence              Providence           RI   87.2%    27,246    24,967     530      34   1,715    0     0    985    531   428
2297   Burlington              Burlington           VT   93.3%    11,901    10,136     267      56   1,442    0     0    716    352   248
2355   Washington DC           Washington           DC   81.1%    33,623    30,436     904      48   2,228    1     6    823    454   378
2356   Wilmington              Wilmington           DE   80.4%    39,183    36,996     641      17   1,483    1    45    859    459   408
2357   Lexington               Lexington            KY   75.0%   116,828   111,515   1,259     950   3,097    7     0   1543    961   930
2358   Louisville              Louisville           KY   77.1%    79,926    76,257   1,160     120   2,371    2    16    956    574   553
2359   Hanover                 Hanover              MD   82.4%    46,926    42,552   2,008      46   2,319    1     0   1220    765   643
2360   Baltimore               Baltimore            MD   73.0%    42,256    40,028     539       9   1,679    0     1    924    501   461
2361   Hagerstown              Hagerstown           MD   94.3%    13,822    10,664   1,113       8   2,037    0     0    954    486   359
2362   Towson                  Towson               MD   87.4%    36,782    32,257   1,804      21   2,700    0     0   1337    802   599
2363   Akron                   Akron                OH   73.5%    73,045    70,244     682      51   1,867    0   201    926    612   603
2364   Mansfield               Mansfield            OH   97.3%     7,023     4,911     501      15   1,596    0     0    759    373   256
2365   Cincinnati              Cincinnati           OH   86.2%    21,426    19,291     389      10   1,722    1    13    846    422   373
2366   Cleveland               Cleveland            OH   74.2%    54,553    51,821     608      64   1,930    0   130    882    536   479
2367   Columbus                Dublin               OH   91.8%    20,353    17,064     600       5   2,684    0     0   1357    716   524
2368   Dayton                  Dayton               OH   89.7%    24,768    22,544     566      31   1,627    0     0    771    437   401
2369   Toledo                  Toledo               OH   81.4%    58,601    55,635     621      42   2,244    0    59   1034    637   597
2370   South Point             South Point          OH   95.9%    10,950     8,449     603      56   1,719    0   123    866    502   373
2371   Allentown               Allentown            PA   77.2%    71,602    68,203     604      75   2,710    1     9    913    579   548
2372   Cranberry Township      Cranberry Township   PA   95.9%    13,697    10,992     547      28   2,105    0    25    814    442   343
2373   Harrisburg              Harrisburg           PA   92.4%    20,684    18,250     544      31   1,859    0     0    915    450   391
2374   Norristown              Norristown           PA   90.3%    17,123    15,230     431      17   1,438    0     7    675    365   292
2375   Philadelphia-Franklin   Philadelphia         PA   72.4%    68,892    65,570     713      47   2,561    0     1   1376    759   619
2376   Philadelphia-Penn       Philadelphia         PA   67.7%    51,323    49,285     608      29   1,401    0     0    919    482   482
2377   Pittsburgh              Pittsburgh           PA   90.2%    21,093    18,768     481      12   1,832    0     0    795    452   331
2378   Reading                 Reading              PA   83.7%    37,085    35,083     555      58   1,389    0     0    613    399   332
2379   State College           State College        PA   94.2%    20,090    17,322     659      34   2,075    0     0   1022    522   470
2380   Knoxville               Knoxville            TN   93.4%    22,958    19,759     622      50   2,473    1    53    908    533   454
2381   Memphis                 Memphis              TN   76.8%    55,756    52,966     773      35   1,982    0     0    986    589   558
2382   Nashville               Franklin             TN   93.9%    20,268    16,905     743      29   2,591    0     0    917    570   404
2383   Shelbyville             Shelbyville          TN   79.1%    95,589    90,757   1,438     190   3,185    0    19   1593   1011   970
2384   Crystal City            Arlington          VA   92.0%     9,704     7,784     592    12   1,315   0     1    447    208    159
2385   Fairfax                 Fairfax            VA   98.0%     2,038     1,080     374    20     564   0     0    396    209     45
2386   Fredericksburg          Fredericksburg     VA   76.2%    60,108    57,483   1,013    84   1,525   2     1    939    559    489
2387   Virginia Beach          Virginia Beach     VA   80.2%    56,395    53,205     865   144   2,177   0     4    969    565    512
2388   Richmond                Richmond           VA   79.4%    52,390    49,620     965    34   1,771   0     0    976    492    469
2389   Roanoke                 Roanoke            VA   83.2%    57,759    54,158     724   101   2,398   0   378   1366    753    724
2390   Beckley                 Beckley            WV   98.4%     8,178     3,453   1,069   173   3,482   1     0   1083    583    224
2556   Fayetteville            Fayetteville       AR   96.9%    11,094     7,897     926   106   2,155   0    10    815    626    448
2557   Little Rock             Little Rock        AR   88.0%    44,274    40,774     828   145   2,525   1     1   1463    849    720
2558   Des Moines              Des Moines         IA   74.0%   132,055   127,082   1,500   103   3,370   0     0   1912   1112   1052
2559   Chicago Central         Chicago            IL   85.2%    37,424    32,975   1,190    21   3,238   0     0   1325    804    743
2560   Chicago Far Southwest   Evergreen Park     IL   91.0%    11,171     9,166     676     7   1,307   0    15    798    453    404
2561   Chicago South           Chicago            IL   85.9%    24,275    20,823   1,168     4   2,279   1     0    922    507    425
2562   Cook County NW          Schaumburg         IL   92.7%    10,000     8,055     654    28   1,261   0     2    461    325    289
2563   Cook County South       Matteson           IL   84.6%    25,224    21,887   1,524     7   1,806   0     0    873    464    429
2564   Dekalb                  Dekalb             IL   92.1%    17,945    15,398     945    21   1,581   0     0    883    468    390
2565   Oswego                  Oswego             IL   89.3%    18,910    16,589   1,023     4   1,293   0     1    834    494    404
2566   Peoria                  Peoria             IL   88.7%    35,808    32,490   1,216    20   2,082   0     0   1121    618    553
2567   Skokie                  Skokie             IL   92.8%     8,856     7,028     541    32   1,255   0     0    860    466    319
2568   Springfield             Springfield        IL   76.9%    75,712    72,317   1,294   135   1,966   0     0   1148    728    706
2569   Evansville              Evansville         IN   96.0%    10,183     7,779     847     7   1,521   1    28    908    429    343
2570   Ft. Wayne               Ft. Wayne          IN   92.2%    21,639    19,087     707    38   1,806   1     0    989    540    456
2571   Indianapolis            Indianapolis       IN   91.1%    23,296    20,352     730    18   2,195   0     1    995    454    386
2572   Lake County             Merrillville       IN   92.6%    22,935    19,820     867    29   2,217   1     1   1078    525    412
2573   Detroit                 Detroit            MI   75.5%    82,984    78,170   2,286    90   2,438   0     0   1589    930    905
2574   Lansing                 Lansing            MI   77.2%    81,112    77,572   1,054    96   2,389   1     0   1450    759    665
2575   Macomb County           Clinton Township   MI   90.4%    25,251    22,526     762    34   1,880   0    49    949    533    469
2576   Traverse City           Traverse City      MI   79.2%   109,836   104,534   1,051   203   3,949   1    98   1961   1110   1016
2577   Oakland County          Troy               MI   91.3%    14,510    12,643     503    10   1,354   0     0    462    223    186
2578   Duluth                  Duluth             MN   87.4%    48,115    43,692   1,672    81   2,670   0     0   1424    783    673
2579   Minneapolis             Minneapolis        MN   95.0%     7,814     5,762     704    19   1,329   0     0    558    246    197
2580   Rochester               Rochester          MN   87.0%    35,156    32,440     823    26   1,867   0     0   1283    622    527
2581   Kansas City             Kansas City        MO   94.6%    23,813    18,885     990    58   3,761   1   118   1134    500    471
2582   Springfield             Springfield        MO   87.2%    66,483    61,854   1,137   115   3,377   0     0   1506    922    851
2583   St. Louis               St. Louis          MO   85.1%    46,258    42,540     911    21   2,631   0   155    950    546    523
2584   Eau Claire              Eau Claire         WI   94.7%    14,294    11,744     506    46   1,998   0     0    703    441    350
2585   Green Bay               Green Bay          WI   93.8%    16,860    14,105     715    33   1,742   0   265    776    430    337
2586   Madison                 Madison            WI   95.4%    11,686     9,053     645     5   1,983   0     0    975    507    381
2587   Milwaukee          Milwaukee          WI   79.4%    34,324    32,156     616    57   1,492   2   1   1047   555   473
2901   Gulfport           Gulfport           MS   79.2%    71,781    68,057   1,098   153   2,471   2   0   1251   801   709
2902   Jackson            Jackson            MS   62.4%   125,338   121,149   1,446   530   2,209   4   0    902   524   519
2904   Birmingham         Birmingham         AL   61.1%   153,035   148,662   1,466   405   2,500   2   0    969   713   712
2905   Huntsville         Huntsville         AL   70.2%   104,454   100,411   1,805   309   1,928   1   0   1008   678   648
2906   Mobile             Mobile             AL   67.3%   122,843   118,369   1,290   282   2,901   1   0    996   617   600
2907   Charleston         North Charleston   SC   68.5%   151,962   147,970   1,032   124   2,836   0   0   1303   755   753
2908   Columbia           Columbia           SC   72.2%    94,950    91,476   1,099    70   2,305   0   0   1005   544   538
2909   Greenville, SC     Greenville         SC   77.6%    84,687    81,615     874    78   2,119   0   1   1112   569   569
2910   Atlanta            Atlanta            GA   71.1%    68,200    65,142     865    39   2,153   1   0    815   470   426
2966   Lauderdale Lakes   Lauderdale Lake    FL   75.9%    59,496    56,181     980    85   2,249   1   0    995   626   541
2967   Fort Lauderdale    Margate            FL   77.1%    66,234    63,181     791    99   2,163   0   0    974   632   599
2968   Fort Myers         Fort Myers         FL   75.2%   113,354   108,616     843   114   3,780   1   0   1290   950   876
2969   Gainesville        Gainesville        FL   85.4%    33,330    31,200     621    50   1,459   0   0    916   525   363
2970   Jacksonville       Jacksonville       FL   73.4%    54,176    51,917     736    57   1,466   0   0    773   525   507
2971   Lakeland           Lakeland           FL   72.2%   110,121   105,991   1,187   112   2,831   0   0   1167   842   808
2972   Miami North        Miami Lakes        FL   78.0%    66,087    61,049     966   309   3,762   1   0   1154   753   661
2973   Miami South        Palmetto Bay       FL   79.9%    48,595    45,365     874   228   2,128   0   0    996   660   560
2974   Ocala              Ocala              FL   75.9%    69,148    66,622     687    56   1,783   0   0    883   618   572
2975   Orange County      Orlando            FL   79.2%    54,853    51,576   1,071    29   2,177   0   0    924   624   566
2976   Pensacola          Pensacola          FL   66.6%   125,951   122,035     968   142   2,805   1   0   1192   655   645
2977   Seminole County    Lake Mary          FL   73.2%    76,894    73,865     820    60   2,149   0   0    792   562   561
2978   St. Petersburg     St. Petersburg     FL   80.7%    61,645    58,508     719    60   2,358   0   0    915   620   576
2979   Tampa              Tampa              FL   71.6%    75,579    72,328     927    81   2,243   0   0    863   607   605
2980   West Palm Beach    West Palm Beach    FL   73.9%    89,721    86,081     980    72   2,587   1   0   1143   825   777
2981   Columbus           Columbus           GA   56.1%   174,800   171,482   1,149   278   1,890   1   0   1144   758   753
2982   Dekalb County      Atlanta            GA   73.8%    53,858    50,973   1,019   121   1,745   0   0    876   474   376
2983   Douglasville       Douglasville       GA   69.6%    61,410    59,511     684    93   1,121   1   0    690   402   271
2984   Gainesville, GA    Gainesville        GA   76.8%    80,116    76,882     772    56   2,406   0   0    913   651   631
2985   Gwinnett County    Duluth             GA   65.2%    78,169    75,664   1,063    75   1,367   0   0    789   442   438
2986   Macon              Macon              GA   68.2%    87,620    84,854     871   132   1,763   0   0   1047   738   687
2987   Savannah           Savannah           GA   89.2%    30,355    27,436     700    48   2,169   2   0    762   584   527
2988   Baton Rouge        Baton Rouge        LA   71.0%    76,847    73,624   1,080   336   1,807   0   0    927   591   578
2989   Jefferson Parish   Elmwood            LA   78.6%    55,562    52,666     926   187   1,783   0   0    710   451   422
2990   New Orleans        New Orleans        LA   97.9%     3,886     1,437     831    38   1,580   0   0    443   270   132
2991   Shreveport         Shreveport         LA   51.3%   172,961   169,910     779   504   1,766   2   0   1059   670   665
2992   Asheville          Asheville          NC   78.9%    92,524    88,897     521   132   2,974   0   0   1463   834   809
2993   Charlotte          Charlotte          NC   78.1%    50,979    48,382     700    32   1,865   0   0    943   558   544
2994   Durham             Durham                       NC   69.6%    83,369    80,893     704    48   1,723   1     0    905   534   504
2995   Fayetteville       Fayetteville                 NC   75.3%    90,589    87,460     623    95   2,411   0     0   1050   720   680
2996   Greenville, NC     Greenville                   NC   70.9%   114,410   111,302     828   220   2,060   0     0   1198   749   711
2997   Raleigh            Raleigh                      NC   81.5%    47,309    45,172     500    49   1,587   1     0    715   382   362
2998   Winston-Salem      Winston-Salem                NC   73.6%    82,462    79,940     471    67   1,984   0     0    997   602   601
3105   Flagstaff          Flagstaff                    AZ   77.9%    50,174    47,915     326   244   1,685   3     1    715   453   412
3106   Maricopa Central   Phoenix                      AZ   73.7%    72,875    69,902     664   100   2,206   1     2    886   590   573
3107   Maricopa South     Mesa                         AZ   82.0%    46,546    43,733     822    71   1,912   0     8    736   520   490
3108   Maricopa West      Glendale                     AZ   68.7%    74,952    72,389   1,025    79   1,458   0     1    796   522   497
3109   Tucson             Tucson                       AZ   73.9%   112,455   107,557   1,249   376   3,273   0     0   1291   819   757
3110   Window Rock        St. Michaels                 AZ   55.6%    40,447    39,623     185    83     554   2     0    396   292   284
3154   Aurora             Aurora                       CO   83.0%    33,115    30,945     763    25   1,382   0     0    618   335   329
3155   Colorado North     Longmont                     CO   90.9%    25,519    21,971     796   107   2,594   2    49    952   461   342
3156   Colorado Springs   Colorado Springs             CO   67.9%   103,928   100,812     735   459   1,913   8     1    887   595   594
3157   Denver             Lakewood                     CO   88.7%    24,243    21,589     663    11   1,975   1     4    565   344   287
3158   Overland Park      Overland Park                KS   89.7%    19,291    17,692     427    30   1,139   0     3    594   282   184
3159   Wichita            Wichita                      KS   95.2%    14,962    12,291     638    34   1,807   0   192    573   339   240
3160   Billings           Billings                     MT   71.0%    77,585    75,062     581   270   1,668   1     3   1072   640   608
3162   Bismarck           Bismarck                     ND   86.5%    23,560    21,305     633   284   1,336   2     0    530   324   285
3163   Lincoln            Lincoln                      NE   83.6%    50,173    46,936     837    56   2,344   0     0    997   656   612
3164   Albuquerque        Los Ranchos de Albuquerque   NM   75.0%    71,282    67,671   1,098   535   1,972   6     0    916   619   573
3165   Las Cruces         Las Cruces                   NM   82.2%    32,921    30,794     641    97   1,388   1     0    824   520   444
3166   Cleveland Co.      Norman                       OK   80.7%    58,807    55,826     602   270   2,098   2     9    780   518   499
3167   Oklahoma County    Warr Acres                   OK   91.2%    24,196    20,505     903    30   2,749   1     8    684   496   415
3168   Tulsa              Tulsa                        OK   72.9%    89,229    86,151     820   323   1,925   1     9    777   510   509
3169   Sioux Falls        Sioux Falls                  SD   80.2%    33,357    31,349     690   216   1,101   1     0    559   295   277
3170   Arlington          Grand Prairie                TX   86.9%    19,516    17,773     478    18   1,247   0     0    512   347   311
3171   Austin             Austin                       TX   94.4%    14,743    11,627     764    57   2,295   0     0    844   478   288
3172   Collin Co.         McKinney                     TX   86.7%    32,814    30,431     742    76   1,564   1     0    674   503   424
3173   Dallas             Duncanville                  TX   74.5%    36,868    34,786     753    42   1,283   0     4   1035   585   524
3174   Dallas Co. NE      Richardson                   TX   80.5%    28,208    26,268     570    37   1,332   1     0    751   435   349
3175   Dallas Co. NW      Farmers Branch               TX   78.2%    42,941    40,167     505    45   2,224   0     0    654   413   374
3176   Denton Co.         Denton                       TX   89.6%    31,579    28,222   1,161    66   2,117   0    13    828   547   478
3177   El Paso            El Paso                      TX   80.2%    50,701    47,799     748   192   1,960   2     0   1002   580   486
3178   Fort Bend Co.      Katy                         TX   71.8%    94,757    91,049   1,404   338   1,964   2     0   1036   704   677
3179   Fort Worth         Fort Worth                   TX   92.9%    13,043    10,561     608    71   1,233   0   570    134    55    25
3180   Harris Co. East    Houston                      TX   90.7%    13,670    11,622     449    63   1,534   2     0    666   413   312
3181   Harris Co. NE      Houston                      TX   90.6%    14,046    11,101   1,710    18   1,217   0     0    599   381   261
3182   Harris Co. NW               Katy              TX   96.3%    5,065    3,539     700     2     824   0     0    597   425   305
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   79.2%   67,317   62,540   2,399   333   2,044   1     0    922   652   650
3184   Houston NW                  Houston           TX   91.1%   12,944   10,696   1,010    11   1,227   0     0    403   286   216
3185   Houston South               Houston           TX   78.2%   36,639   33,504   1,779    57   1,299   0     0    671   434   378
3186   Houston West                Houston           TX   84.7%   26,221   23,610     566    71   1,974   0     0    795   520   405
3187   Laredo                      Laredo            TX   74.7%   84,357   80,629   1,112   311   2,303   2     0   1127   751   722
3188   Lubbock                     Lubbock           TX   78.4%   68,946   65,948     786   197   2,013   2     0    878   598   592
3189   Montgomery Co.              Spring            TX   78.0%   74,203   70,327   1,360   417   2,098   1     0   1160   776   734
3190   San Antonio East            San Antonio       TX   95.0%    6,012    4,836     382    29     763   0     2    502   255   209
3191   San Antonio North           San Antonio       TX   97.2%    3,322    2,222     254     5     809   0    32    334   230   181
3192   San Antonio West            San Antonio       TX   97.4%    2,881    1,676     321     4     880   0     0    291   270   242
3193   Tyler                       Tyler             TX   80.9%   73,776   70,255     864   242   2,415   0     0   1063   800   629
3194   Waco                        Waco              TX   90.0%   32,389   28,407     908    86   2,987   1     0    995   628   525
3195   Williamson Co.              Leander           TX   91.5%   26,260   22,412     924    99   2,825   0     0    730   548   438
3196   Orem                        Orem              UT   86.3%   27,667   25,028   1,065   119   1,440   1    14    567   393   380
3197   Salt Lake City              South Salt Lake   UT   88.3%   28,766   25,699   1,031    62   1,758   1   215    791   441   389
3198   Casper                      Casper            WY   81.2%   26,668   25,081     415    99   1,071   2     0    597   334   317
3255   Honolulu                    Honolulu          HI   96.2%   10,840    6,761   1,732   257   2,085   5     0    433   330   220
3256   Boise                       Boise             ID   98.4%    4,979    2,091     529    36   2,322   0     1    363   223    80
3257   Las Vegas                   Las Vegas         NV   80.9%   52,232   47,295   1,159    48   3,279   0   451    806   563   525
3258   North Las Vegas             N. Las Vegas      NV   84.4%   44,191   40,300   1,172   117   2,597   4     1    764   537   479
3259   Eugene                      Springfield       OR   84.6%   48,578   45,413   1,128    86   1,929   1    21    998   490   455
3260   Portland                    Portland          OR   93.7%   12,025   10,040     499     8   1,461   2    15    481   290   249
3261   Salem                       Salem             OR   95.8%   10,337    8,237     656    23   1,409   0    12    685   330   224
3263   Bakersfield                 Bakersfield       CA   82.6%   53,078   48,675   1,500    76   2,766   0    61    853   548   509
3264   Chico                       Chico             CA   78.2%   66,352   62,896   1,105   141   2,208   2     0    824   519   517
3265   Concord                     Concord           CA   84.8%   25,742   23,133     865    26   1,513   0   205    523   347   332
3266   El Cajon                    San Diego         CA   90.0%   13,411   11,352     915    44   1,099   0     1    450   296   260
3267   Fullerton                   Buena Park        CA   93.3%   11,728    9,136     971    24   1,595   0     2    666   423   254
3268   Inglewood                   Inglewood         CA   86.9%   38,714   34,739   1,464    24   2,476   2     9    961   603   547
3269   Long Beach                  Long Beach        CA   91.5%   17,020   13,903   1,282    17   1,818   0     0    760   435   395
3270   Fresno                      Fresno            CA   86.8%   31,508   28,125   1,297    26   1,841   0   219    863   586   476
3271   Oakland                     Oakland           CA   86.9%   20,256   17,382   1,415    22   1,437   0     0    481   331   291
3272   Ontario                     Upland            CA   86.7%   16,186   13,577     891    23   1,255   0   440    408   283   238
3273   Palm Springs                Palm Springs      CA   82.8%   43,429   39,662   1,023    57   2,681   0     6    821   497   417
3274   Pasadena                    Pasadena          CA   94.1%   17,866   13,493   1,731    32   2,610   0     0    731   441   410
3275   Pleasanton                  San Ramon         CA   92.6%    8,416    6,616     653    11   1,136   0     0    281   175   172
3276   Riverside                   Riverside         CA   82.3%   26,256   23,913   1,153    13   1,105   0    72    486   266   260
3277   Sacramento       Sacramento       CA   89.4%   19,322   16,818     827    15   1,662   0     0   475   338   271
3278   San Bernardino   San Bernardino   CA   84.9%   31,471   28,704   1,028    60   1,679   0     0   693   450   400
3279   San Diego        San Diego        CA   88.7%   18,887   16,576     922   123   1,265   1     0   529   365   332
3280   San Francisco    San Francisco    CA   90.8%   15,094   12,726     621     4   1,740   0     3   521   320   297
3281   San Jose         San Jose         CA   88.1%   20,943   17,991   1,410   141   1,401   0     0   752   484   371
3282   San Mateo        Redwood City     CA   92.8%    9,361    6,022   2,078     5   1,022   0   234   358   256   206
3283   Santa Ana        Santa Ana        CA   93.4%   13,590   10,738     968    16   1,868   0     0   720   441   252
3284   Camarillo        Camarillo        CA   87.5%   25,770   22,872   1,260    55   1,583   0     0   528   341   284
3285   Santa Clarita    Valencia         CA   91.8%   18,635   14,027   1,552    18   2,534   0   504   724   523   494
3286   Santa Rosa       Rohnert Park     CA   80.2%   41,182   38,886     544   263   1,482   1     6   734   465   424
3287   South Gate       Commerce         CA   83.4%   43,429   38,367   2,748    53   2,235   1    25   683   398   388
3288   Stockton         Stockton         CA   81.8%   44,340   40,694   1,025    70   2,144   0   407   783   522   464
3289   Sunnyvale        Sunnyvale        CA   91.8%   13,959   11,295     949    14   1,390   0   311   326   223   179
3290   Woodland Hills   Woodland Hills   CA   94.8%   18,700   14,159   1,043     9   3,207   0   282   793   560   526
3291   Vista            Carlsbad         CA   94.4%    7,812    6,007     564    18   1,195   1    27   344   201   147
3292   West Covina      West Covina      CA   96.9%    5,443    3,156   1,056    11   1,220   0     0   439   272   205
3293   Everett          Everett          WA   95.7%   11,301    9,174     540    42   1,524   0    21   571   383   280
3294   Olympia          Olympia          WA   95.8%   10,551    7,759     905    25   1,769   1    92   539   286   259
3295   Seattle          Seattle          WA   95.0%   10,418    7,952     638    22   1,806   0     0   549   289   213
3296   Spokane          Spokane          WA   87.3%   38,801   34,071   1,897   140   2,549   3   141   853   529   519
3297   Tacoma           Tacoma           WA   94.6%    9,419    7,557     563    38   1,251   0    10   593   282   228
3298   Anchorage        Anchorage        AK   89.9%   18,272   15,862     429   476   1,502   3     0   693   344   289
 ACO                                              ACO Percent Remaining Remaining Remaining Remaining Remaining Remaining Remaining   Active   Employees With Employees With
                ACO Name             ACO city
Number                                            state Completed Cases   NRFU Prod SQRA       FV      NRFU RI    FV QC      MV     Employees    Availability    An Assignment
  2253   Danbury            Danbury               CT       92.4%   14,133    12,054     484         8     1,587         0         0        752               387            276
  2254   Hartford           Hartford              CT       93.3%   15,468    12,460   1,308        13     1,686         1         0        842               460            382
  2255   New Haven          New Haven             CT       87.2%   22,650    20,556     512        35     1,547         0         0        878               487            344
  2256   Boston             Boston                MA       81.8%   37,909    34,422   1,102        20     2,365         0         0       1025               470            376
  2257   Lawrence           Lawrence              MA       81.5%   22,972    21,584     389        37       962         0         0        566               297            291
  2258   Quincy             Quincy                MA       92.0%    8,077     6,817     303         1       956         0         0        417               173            107
  2259   East Bridgewater   East Bridgewater      MA       78.7%   64,242    60,161     810       125     3,146         0         0       1011               592            556
  2260   Waltham            Waltham               MA       97.4%    5,866     3,794     679        20     1,373         0         0        842               338            110
  2261   Worcester          Worcester             MA       88.8%   31,830    28,595     825        42     2,364         3         1       1231               549            423
  2262   Gardiner           Gardiner              ME       94.2%   23,488    18,600     755        48     4,083         2         0       1054               605            550
  2263   Concord            Concord               NH       86.7%   37,162    33,390     843        85     2,843         1         0       1095               538            476
  2264   Egg Harbor         Egg Harbor Township   NJ       68.5%   92,561    88,904     762       103     2,792         0         0       1169               709            685
  2265   Parsippany         Parsippany            NJ       94.6%    7,374     5,870     630        13       861         0         0        721               400            283
  2266   South Plainfield   South Plainfield      NJ       84.9%   20,279    18,222     715        16     1,326         0         0        889               445            308
  2267   Jersey City        Jersey City           NJ       84.6%   26,935    24,264     948        38     1,685         0         0        986               560            429
  2268   Newark             Newark                NJ       77.7%   34,616    30,861   1,942        50     1,763         0         0        897               517            455
  2269   Fairlawn           Fairlawn              NJ       77.6%   40,757    37,984   1,038        92     1,642         0         1       1015               559            484
  2270   Toms River         Toms River            NJ       84.9%   41,374    38,177     890        62     2,245         0         0       1227               660            534
  2271   Trenton            Trenton               NJ       90.6%   14,648    12,515     773        23     1,336         0         1        716               366            292
  2272   Albany             Albany                NY       82.5%   72,649    68,379   1,069       170     3,031         0         0       1771               778            750
  2273   Bronx 1            Bronx                 NY       81.3%   26,371    23,466   1,197         8     1,699         1         0       1004               522            352
  2274   Bronx 2            Bronx                 NY       83.5%   23,883    21,171   1,397        37     1,278         0         0        997               514            367
  2275   Melville           Melville              NY       73.6%   64,472    60,301   1,972        93     2,105         1         0       1422               751            717
  2276   Buffalo            Buffalo               NY       87.7%   24,649    22,147     607        18     1,876         0         1        890               383            311
  2277   Queens 1           Long Island City      NY       91.4%   10,388     7,868   1,186        15     1,317         2         0        632               294            204
  2278   Brooklyn 1         Brooklyn              NY       68.9%   43,034    39,794   1,823       111     1,306         0         0       1131               570            494
  2279   Garden City        Garden City           NY       86.1%   23,887    20,782   1,679        24     1,402         0         0        900               469            356
  2280   Manhattan 1        New York              NY       87.0%   24,175    21,684     966        40     1,485         0         0        795               425            268
  2281   Manhattan 2        New York              NY       85.0%   43,500    38,532   1,112        44     3,812         0         0       1292               763            489
  2282   Pawling            Pawling               NY       87.4%   32,207    28,420   1,564        87     2,136         0         0       1446               735            625
  2283   Brooklyn 2         Brooklyn              NY       76.8%   44,388    40,325   1,911        78     2,074         0         0       1330               807            625
  2284   Queens 2           Bayside               NY       89.7%   13,268    10,893     754        54     1,565         2         0        868               442            310
  2285   Queens 3           Forest Hills          NY       87.0%   16,901    14,826     680        67     1,324         4         0        889               418            357
  2286   Peekskill          Peekskill             NY       83.6%   29,416    26,817     979        37     1,583         0         0        987               527            443
  2287   Rochester          Rochester             NY       83.9%   61,133    57,202     951        73     2,907         0         0       1524               761            701
  2288   Brooklyn 3         Brooklyn              NY       88.8%   16,999    14,081   1,205        21     1,692         0         0       1077               570            382
2289   Queens 4                Jamaica              NY   86.2%    15,480    13,242     932      84   1,222    0     0    787    383   218
2290   Staten Island           Staten Island        NY   90.2%     8,364     6,772     575       4   1,013    0     0    631    253   156
2291   Syracuse                Syracuse             NY   88.4%    44,092    40,168     723     143   3,058    0     0   1725    774   670
2292   Brooklyn 4              Brooklyn             NY   81.0%    29,947    26,645   1,844      40   1,418    0     0    689    369   287
2293   Guaynabo                Guaynabo             PR   90.6%    44,015    36,155   1,455   1,867   4,519   19     0   1477    942   758
2294   Caguas                  Caguas               PR   92.3%    34,983    27,118     866   3,872   3,096   31     0   1347    901   668
2295   Mayaguez                Mayaguez             PR   94.5%    27,757    17,055   1,401   6,145   3,071   85     0   1775   1091   849
2296   Providence              Providence           RI   85.8%    30,163    27,716     667      34   1,746    0     0    990    537   463
2297   Burlington              Burlington           VT   92.3%    13,730    11,897     309      55   1,469    0     0    737    341   256
2355   Washington DC           Washington           DC   79.5%    36,336    33,139     982      48   2,160    1     6    814    482   395
2356   Wilmington              Wilmington           DE   78.9%    42,126    39,973     667      17   1,425    1    43    859    447   408
2357   Lexington               Lexington            KY   73.4%   124,477   119,049   1,417     953   3,051    7     0   1512    910   891
2358   Louisville              Louisville           KY   75.6%    85,167    81,371   1,340     120   2,334    2     0    947    546   542
2359   Hanover                 Hanover              MD   81.1%    50,397    45,973   2,091      46   2,286    1     0   1244    787   648
2360   Baltimore               Baltimore            MD   71.2%    44,935    42,713     566       9   1,646    0     1    900    458   433
2361   Hagerstown              Hagerstown           MD   93.8%    15,229    11,978   1,195       8   2,048    0     0    953    500   415
2362   Towson                  Towson               MD   85.8%    41,495    36,970   1,875      21   2,629    0     0   1340    786   644
2363   Akron                   Akron                OH   71.2%    79,182    76,374     740      52   1,815    0   201    917    593   580
2364   Mansfield               Mansfield            OH   96.8%     8,394     6,068     644      17   1,665    0     0    765    390   277
2365   Cincinnati              Cincinnati           OH   84.6%    23,925    21,811     415      10   1,675    1    13    841    447   419
2366   Cleveland               Cleveland            OH   72.3%    58,477    55,752     642      64   1,890    0   129    893    535   511
2367   Columbus                Dublin               OH   90.8%    22,792    19,457     649       5   2,681    0     0   1352    710   549
2368   Dayton                  Dayton               OH   88.5%    27,579    25,326     616      33   1,604    0     0    800    456   413
2369   Toledo                  Toledo               OH   79.9%    63,412    60,315     721      43   2,274    0    59   1024    602   565
2370   South Point             South Point          OH   94.8%    13,753    11,079     737      56   1,758    0   123    896    525   410
2371   Allentown               Allentown            PA   75.7%    76,426    73,004     654      77   2,681    1     9    910    562   555
2372   Cranberry Township      Cranberry Township   PA   95.4%    15,634    12,849     633      28   2,099    0    25    837    446   337
2373   Harrisburg              Harrisburg           PA   91.5%    23,256    20,731     621      31   1,873    0     0    906    434   410
2374   Norristown              Norristown           PA   89.3%    18,893    16,947     466      17   1,456    0     7    675    357   292
2375   Philadelphia-Franklin   Philadelphia         PA   70.5%    73,433    70,123     753      44   2,512    0     1   1380    761   658
2376   Philadelphia-Penn       Philadelphia         PA   65.7%    54,517    52,505     630      29   1,353    0     0    924    524   518
2377   Pittsburgh              Pittsburgh           PA   89.2%    23,173    20,812     508      12   1,841    0     0    804    426   337
2378   Reading                 Reading              PA   82.1%    40,574    38,562     602      58   1,352    0     0    611    421   371
2379   State College           State College        PA   93.2%    23,361    20,469     764      34   2,094    0     0   1042    543   492
2380   Knoxville               Knoxville            TN   92.2%    27,077    23,718     731      50   2,524    1    53    983    569   486
2381   Memphis                 Memphis              TN   75.2%    59,590    56,780     833      35   1,942    0     0    982    571   538
2382   Nashville               Franklin             TN   93.1%    22,840    19,408     809      29   2,594    0     0    948    573   446
2383   Shelbyville             Shelbyville          TN   77.3%   103,703    98,785   1,641     190   3,068    0    19   1602   1000   975
2384   Crystal City            Arlington          VA   91.3%    10,583     8,653     629    13   1,288   0     0    447    209    154
2385   Fairfax                 Fairfax            VA   97.7%     2,374     1,322     443    20     589   0     0    392    201     65
2386   Fredericksburg          Fredericksburg     VA   74.8%    63,620    60,968   1,085    84   1,480   2     1    951    564    498
2387   Virginia Beach          Virginia Beach     VA   78.5%    61,235    57,996     943   144   2,148   0     4    989    595    540
2388   Richmond                Richmond           VA   77.9%    56,263    53,404   1,069    34   1,756   0     0    988    523    501
2389   Roanoke                 Roanoke            VA   81.7%    63,033    59,430     803   101   2,321   0   378   1383    783    753
2390   Beckley                 Beckley            WV   98.1%     9,779     4,855   1,135   175   3,612   2     0   1148    586    244
2556   Fayetteville            Fayetteville       AR   96.2%    13,672    10,158   1,162   106   2,236   0    10    826    612    486
2557   Little Rock             Little Rock        AR   86.5%    49,824    46,213     946   146   2,518   1     0   1486    831    716
2558   Des Moines              Des Moines         IA   72.0%   142,494   137,357   1,678   103   3,356   0     0   1886   1077   1024
2559   Chicago Central         Chicago            IL   84.4%    39,642    35,169   1,239    19   3,215   0     0   1317    784    680
2560   Chicago Far Southwest   Evergreen Park     IL   90.3%    12,053     9,996     715     7   1,320   0    15    799    463    431
2561   Chicago South           Chicago            IL   84.7%    26,174    22,644   1,263     3   2,263   1     0    925    530    452
2562   Cook County NW          Schaumburg         IL   92.1%    10,881     8,867     701    28   1,284   0     1    477    320    288
2563   Cook County South       Matteson           IL   84.0%    26,172    22,813   1,569     7   1,783   0     0    879    480    401
2564   Dekalb                  Dekalb             IL   91.3%    19,684    17,072   1,022    21   1,569   0     0    894    460    379
2565   Oswego                  Oswego             IL   89.0%    19,550    17,162   1,083     4   1,300   0     1    836    505    414
2566   Peoria                  Peoria             IL   87.6%    39,283    35,872   1,348    20   2,043   0     0   1120    594    544
2567   Skokie                  Skokie             IL   92.1%     9,656     7,758     593    33   1,272   0     0    877    446    331
2568   Springfield             Springfield        IL   74.7%    82,811    79,385   1,405   135   1,885   1     0   1152    692    645
2569   Evansville              Evansville         IN   95.5%    11,644     9,055   1,005     7   1,548   1    28    927    477    420
2570   Ft. Wayne               Ft. Wayne          IN   91.0%    25,122    22,438     843    38   1,802   1     0   1007    553    500
2571   Indianapolis            Indianapolis       IN   90.2%    25,440    22,415     787    18   2,218   1     1    998    448    386
2572   Lake County             Merrillville       IN   91.9%    25,367    22,198     944    30   2,192   2     1   1082    518    412
2573   Detroit                 Detroit            MI   73.3%    90,238    85,350   2,455    90   2,343   0     0   1575    874    850
2574   Lansing                 Lansing            MI   75.6%    86,901    83,408   1,120    96   2,276   1     0   1463    731    629
2575   Macomb County           Clinton Township   MI   89.2%    28,599    25,814     832    33   1,905   0    15    958    546    479
2576   Traverse City           Traverse City      MI   77.2%   120,539   115,340   1,159   202   3,837   1     0   1967   1068   1013
2577   Oakland County          Troy               MI   90.7%    15,492    13,606     534    10   1,342   0     0    465    219    194
2578   Duluth                  Duluth             MN   86.1%    53,279    48,645   1,883    81   2,670   0     0   1429    778    678
2579   Minneapolis             Minneapolis        MN   94.3%     8,923     6,787     774    20   1,341   1     0    567    251    206
2580   Rochester               Rochester          MN   85.4%    39,482    36,677     910    26   1,869   0     0   1279    620    561
2581   Kansas City             Kansas City        MO   94.1%    25,895    20,816   1,088    59   3,846   1    85   1116    509    482
2582   Springfield             Springfield        MO   85.9%    73,461    68,680   1,322   114   3,345   0     0   1572    895    860
2583   St. Louis               St. Louis          MO   83.9%    50,054    46,412     980    21   2,573   0    68    974    539    528
2584   Eau Claire              Eau Claire         WI   93.9%    16,273    13,591     638    46   1,998   0     0    720    425    363
2585   Green Bay               Green Bay          WI   93.1%    18,899    15,997     817    33   1,788   0   264    807    453    356
2586   Madison                 Madison            WI   94.6%    13,671    10,962     737     6   1,966   0     0    979    547    431
2587   Milwaukee          Milwaukee          WI   78.1%    36,507    34,315     666    57   1,466   2   1   1030   532   471
2901   Gulfport           Gulfport           MS   78.0%    75,974    72,189   1,226   153   2,403   3   0   1238   716   642
2902   Jackson            Jackson            MS   59.6%   134,466   130,223   1,625   533   2,080   5   0    882   529   517
2904   Birmingham         Birmingham         AL   59.4%   159,503   155,161   1,559   406   2,375   2   0    978   678   676
2905   Huntsville         Huntsville         AL   68.7%   109,470   105,270   2,008   308   1,883   1   0    964   602   573
2906   Mobile             Mobile             AL   66.7%   125,102   120,716   1,345   282   2,758   1   0    992   604   588
2907   Charleston         North Charleston   SC   67.0%   159,344   155,392   1,133   124   2,695   0   0   1299   770   768
2908   Columbia           Columbia           SC   70.8%    99,760    96,219   1,195    70   2,276   0   0   1019   555   552
2909   Greenville, SC     Greenville         SC   75.8%    91,412    88,304     975    78   2,054   0   1   1104   685   685
2910   Atlanta            Atlanta            GA   69.1%    72,798    69,877     923    43   1,955   0   0    773   471   461
2966   Lauderdale Lakes   Lauderdale Lake    FL   73.6%    65,047    61,574   1,067    84   2,321   1   0    978   625   589
2967   Fort Lauderdale    Margate            FL   74.9%    72,491    69,354     873   102   2,162   0   0    984   643   598
2968   Fort Myers         Fort Myers         FL   73.0%   123,414   118,554     927   114   3,818   1   0   1279   951   892
2969   Gainesville        Gainesville        FL   84.1%    36,300    34,100     694    50   1,456   0   0    949   513   359
2970   Jacksonville       Jacksonville       FL   71.4%    58,078    55,849     785    57   1,387   0   0    768   494   486
2971   Lakeland           Lakeland           FL   70.1%   118,325   114,061   1,281   113   2,870   0   0   1175   844   826
2972   Miami North        Miami Lakes        FL   76.0%    71,694    67,839   1,055   309   2,489   2   0   1102   745   655
2973   Miami South        Palmetto Bay       FL   78.1%    52,905    49,653     944   228   2,080   0   0   1017   666   591
2974   Ocala              Ocala              FL   74.1%    74,231    71,702     762    57   1,710   0   0    902   623   589
2975   Orange County      Orlando            FL   77.4%    59,378    56,066   1,135    28   2,149   0   0    891   597   579
2976   Pensacola          Pensacola          FL   66.0%   128,404   124,573     994   142   2,694   1   0   1192   612   608
2977   Seminole County    Lake Mary          FL   71.3%    82,090    79,027     898    60   2,105   0   0    793   561   558
2978   St. Petersburg     St. Petersburg     FL   78.8%    67,404    64,297     782    60   2,265   0   0    907   576   536
2979   Tampa              Tampa              FL   69.9%    80,009    77,109   1,006    81   1,813   0   0    858   577   573
2980   West Palm Beach    West Palm Beach    FL   71.9%    96,787    93,161   1,073    72   2,480   1   0   1171   854   830
2981   Columbus           Columbus           GA   54.4%   181,533   178,291   1,229   278   1,734   1   0   1145   753   732
2982   Dekalb County      Atlanta            GA   72.1%    57,292    54,482   1,068   121   1,621   0   0    882   484   442
2983   Douglasville       Douglasville       GA   68.5%    63,525    61,624     717    94   1,089   1   0    690   454   347
2984   Gainesville, GA    Gainesville        GA   75.5%    84,306    81,259     831    56   2,160   0   0    940   655   516
2985   Gwinnett County    Duluth             GA   63.5%    81,947    79,427   1,197    76   1,247   0   0    794   463   461
2986   Macon              Macon              GA   65.8%    94,325    91,617     938   132   1,638   0   0   1093   768   714
2987   Savannah           Savannah           GA   87.7%    34,502    31,536     782    56   2,126   2   0    804   638   578
2988   Baton Rouge        Baton Rouge        LA   68.7%    82,754    79,545   1,170   338   1,701   0   0    919   598   584
2989   Jefferson Parish   Elmwood            LA   76.5%    60,867    57,963     963   187   1,754   0   0   1076   695   663
2990   New Orleans        New Orleans        LA   97.4%     4,841     2,187     898    38   1,718   0   0    363   231   138
2991   Shreveport         Shreveport         LA   49.7%   178,762   175,728     821   507   1,703   3   0   1063   659   656
2992   Asheville          Asheville          NC   77.1%   100,341    96,655     559   132   2,995   0   0   1463   928   906
2993   Charlotte          Charlotte          NC   76.0%    55,728    53,154     732    32   1,810   0   0    940   608   578
2994   Durham             Durham                       NC   67.7%    88,506    86,059     745    48   1,653   1     0    916   584   563
2995   Fayetteville       Fayetteville                 NC   73.7%    96,274    93,174     661    95   2,343   1     0   1047   701   684
2996   Greenville, NC     Greenville                   NC   69.0%   121,573   118,505     887   220   1,961   0     0   1210   757   757
2997   Raleigh            Raleigh                      NC   79.9%    51,230    49,108     534    49   1,538   1     0    701   440   419
2998   Winston-Salem      Winston-Salem                NC   71.7%    88,477    86,150     529    67   1,731   0     0   1005   664   662
3105   Flagstaff          Flagstaff                    AZ   76.1%    54,165    51,870     354   243   1,694   3     1    709   430   421
3106   Maricopa Central   Phoenix                      AZ   71.0%    80,372    77,349     713   100   2,208   1     1    857   575   562
3107   Maricopa South     Mesa                         AZ   80.3%    50,999    48,132     880    71   1,908   0     8    740   502   455
3108   Maricopa West      Glendale                     AZ   66.3%    80,555    77,997   1,074    79   1,404   0     1    805   490   479
3109   Tucson             Tucson                       AZ   71.3%   123,393   118,346   1,399   376   3,272   0     0   1264   813   768
3110   Window Rock        St. Michaels                 AZ   53.7%    42,098    41,287     191    83     535   2     0    389   268   261
3154   Aurora             Aurora                       CO   81.6%    35,681    33,502     799    26   1,354   0     0    642   359   350
3155   Colorado North     Longmont                     CO   90.0%    28,176    24,475     845   107   2,697   3    49   1001   479   355
3156   Colorado Springs   Colorado Springs             CO   66.2%   109,485   106,416     780   460   1,819   9     1    892   572   570
3157   Denver             Lakewood                     CO   87.6%    26,586    23,888     698    11   1,984   1     4    583   337   283
3158   Overland Park      Overland Park                KS   88.9%    20,804    19,196     465    30   1,110   0     3    594   294   219
3159   Wichita            Wichita                      KS   94.7%    16,633    13,903     721    34   1,826   0   149    590   359   274
3160   Billings           Billings                     MT   69.2%    82,260    79,612     685   271   1,687   2     3   1072   629   611
3162   Bismarck           Bismarck                     ND   84.9%    26,259    23,929     733   287   1,308   2     0    537   360   311
3163   Lincoln            Lincoln                      NE   82.1%    54,638    51,562     926    58   2,092   0     0    985   637   593
3164   Albuquerque        Los Ranchos de Albuquerque   NM   73.3%    75,900    72,219   1,233   536   1,906   6     0    907   609   573
3165   Las Cruces         Las Cruces                   NM   80.7%    35,650    33,504     710    96   1,339   1     0    834   502   422
3166   Cleveland Co.      Norman                       OK   79.1%    63,613    60,606     677   270   2,049   2     9    800   494   486
3167   Oklahoma County    Warr Acres                   OK   90.1%    27,352    23,543     967    30   2,803   1     8    682   474   413
3168   Tulsa              Tulsa                        OK   71.2%    94,807    91,652     939   325   1,881   1     9    813   529   525
3169   Sioux Falls        Sioux Falls                  SD   78.6%    36,019    33,918     807   216   1,077   1     0    565   303   292
3170   Arlington          Grand Prairie                TX   85.0%    22,385    20,619     524    18   1,224   0     0    514   344   325
3171   Austin             Austin                       TX   93.6%    16,720    13,384     847    57   2,431   1     0    845   497   302
3172   Collin Co.         McKinney                     TX   84.9%    37,191    34,724     821    76   1,569   1     0    700   504   422
3173   Dallas             Duncanville                  TX   71.5%    41,090    38,981     800    42   1,263   0     4    888   527   506
3174   Dallas Co. NE      Richardson                   TX   78.0%    31,777    29,894     636    37   1,209   1     0    754   425   383
3175   Dallas Co. NW      Farmers Branch               TX   76.3%    46,547    44,111     546    45   1,845   0     0    669   430   408
3176   Denton Co.         Denton                       TX   88.2%    35,872    32,400   1,302    67   2,090   0    13    833   541   480
3177   El Paso            El Paso                      TX   78.7%    54,387    51,453     811   192   1,929   2     0   1041   605   480
3178   Fort Bend Co.      Katy                         TX   69.8%   101,358    97,600   1,513   338   1,904   3     0   1045   686   675
3179   Fort Worth         Fort Worth                   TX   92.5%    13,804    11,315     641    71   1,207   0   570    295   189   157
3180   Harris Co. East    Houston                      TX   89.0%    16,192    14,065     501    63   1,561   2     0    658   405   317
3181   Harris Co. NE      Houston                      TX   89.0%    16,446    13,433   1,775    17   1,221   0     0    596   373   281
3182   Harris Co. NW               Katy              TX   95.3%    6,415    4,788     765     2     860   0     0    596   420   320
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   77.5%   72,948   68,011   2,659   333   1,944   1     0    910   631   631
3184   Houston NW                  Houston           TX   89.5%   15,346   13,068   1,057    11   1,210   0     0    398   274   223
3185   Houston South               Houston           TX   75.7%   40,871   37,727   1,858    57   1,229   0     0    662   426   410
3186   Houston West                Houston           TX   81.7%   31,256   28,525     662    71   1,998   0     0    744   510   431
3187   Laredo                      Laredo            TX   72.4%   92,113   88,370   1,238   311   2,191   3     0   1110   737   722
3188   Lubbock                     Lubbock           TX   76.4%   75,198   72,155     892   199   1,950   2     0    868   617   606
3189   Montgomery Co.              Spring            TX   75.7%   81,729   77,834   1,445   416   2,034   0     0   1150   750   741
3190   San Antonio East            San Antonio       TX   94.3%    6,888    5,664     440    29     753   0     2    535   277   204
3191   San Antonio North           San Antonio       TX   96.4%    4,258    3,038     331     5     852   0    32    368   265   225
3192   San Antonio West            San Antonio       TX   96.3%    4,150    2,747     407     4     992   0     0    305   270   263
3193   Tyler                       Tyler             TX   79.3%   79,859   76,277     995   242   2,345   0     0   1059   798   730
3194   Waco                        Waco              TX   88.8%   36,375   33,018   1,017    85   2,254   1     0    989   624   535
3195   Williamson Co.              Leander           TX   90.1%   30,834   26,857   1,051   101   2,825   0     0    828   531   460
3196   Orem                        Orem              UT   84.8%   30,705   28,007   1,124   119   1,440   1    14    591   374   345
3197   Salt Lake City              South Salt Lake   UT   87.0%   31,934   28,772   1,138    64   1,744   1   215    818   443   397
3198   Casper                      Casper            WY   79.6%   28,918   27,109     638   100   1,069   2     0    602   316   298
3255   Honolulu                    Honolulu          HI   95.5%   12,770    8,304   2,045   259   2,157   5     0    442   333   261
3256   Boise                       Boise             ID   98.1%    6,039    3,015     612    36   2,375   0     1    403   262   131
3257   Las Vegas                   Las Vegas         NV   79.6%   55,587   50,815   1,210    48   3,278   0   236    841   609   559
3258   North Las Vegas             N. Las Vegas      NV   83.1%   47,823   43,932   1,211   117   2,558   4     1    818   575   483
3259   Eugene                      Springfield       OR   84.0%   50,384   47,169   1,214    86   1,896   1    18   1003   492   447
3260   Portland                    Portland          OR   93.1%   12,996   10,981     530     8   1,461   2    14    481   300   260
3261   Salem                       Salem             OR   95.3%   11,524    9,303     696    23   1,490   0    12    696   329   237
3263   Bakersfield                 Bakersfield       CA   81.6%   56,173   51,720   1,597    77   2,779   0     0    852   542   514
3264   Chico                       Chico             CA   77.0%   70,174   66,684   1,192   141   2,155   2     0    831   565   544
3265   Concord                     Concord           CA   83.5%   27,983   25,384     913    26   1,455   0   205    531   368   354
3266   El Cajon                    San Diego         CA   88.9%   14,772   12,635   1,000    44   1,092   0     1    453   287   261
3267   Fullerton                   Buena Park        CA   92.4%   13,225   10,529   1,056    24   1,614   0     2    666   420   278
3268   Inglewood                   Inglewood         CA   85.8%   41,889   37,877   1,541    24   2,436   2     9    959   621   541
3269   Long Beach                  Long Beach        CA   90.5%   18,987   15,703   1,377    17   1,890   0     0    767   439   407
3270   Fresno                      Fresno            CA   85.2%   35,108   31,907   1,387    28   1,783   0     3    895   612   517
3271   Oakland                     Oakland           CA   85.7%   22,080   19,130   1,503    22   1,425   0     0    468   341   305
3272   Ontario                     Upland            CA   86.5%   16,310   14,083     947    23   1,257   0     0    410   294   263
3273   Palm Springs                Palm Springs      CA   81.8%   45,817   42,025   1,092    57   2,641   0     2    830   534   458
3274   Pasadena                    Pasadena          CA   93.4%   19,977   15,388   1,925    32   2,632   0     0    734   489   445
3275   Pleasanton                  San Ramon         CA   91.7%    9,472    7,559     713    12   1,188   0     0    280   194   191
3276   Riverside                   Riverside         CA   81.2%   27,840   25,553   1,218    13   1,056   0     0    462   284   283
3277   Sacramento       Sacramento       CA   88.2%   21,606   18,985     911    15   1,695   0     0   514   381   329
3278   San Bernardino   San Bernardino   CA   83.2%   35,053   32,229   1,102    63   1,659   0     0   699   468   437
3279   San Diego        San Diego        CA   87.5%   20,854   18,479   1,022   123   1,229   1     0   534   360   326
3280   San Francisco    San Francisco    CA   89.8%   16,716   14,300     685     4   1,724   0     3   517   314   293
3281   San Jose         San Jose         CA   86.8%   23,079   20,003   1,492   141   1,443   0     0   753   480   373
3282   San Mateo        Redwood City     CA   91.9%   10,521    7,031   2,201     5   1,050   0   234   384   271   204
3283   Santa Ana        Santa Ana        CA   92.6%   15,131   12,110   1,085    16   1,920   0     0   712   437   257
3284   Camarillo        Camarillo        CA   86.4%   27,921   24,892   1,354    55   1,620   0     0   529   373   312
3285   Santa Clarita    Valencia         CA   91.3%   19,764   14,952   1,662    18   2,628   0   504   724   513   488
3286   Santa Rosa       Rohnert Park     CA   79.1%   43,580   41,218     606   265   1,484   1     6   742   503   457
3287   South Gate       Commerce         CA   82.5%   45,877   40,692   2,882    53   2,249   1     0   634   418   411
3288   Stockton         Stockton         CA   81.3%   45,384   41,742   1,079    70   2,088   0   405   795   499   413
3289   Sunnyvale        Sunnyvale        CA   91.1%   15,212   12,484   1,020    14   1,383   0   311   326   249   189
3290   Woodland Hills   Woodland Hills   CA   94.1%   21,403   16,677   1,163     9   3,272   0   282   817   581   548
3291   Vista            Carlsbad         CA   93.9%    8,619    6,701     648    18   1,226   1    25   345   194   146
3292   West Covina      West Covina      CA   96.3%    6,484    3,914   1,220    11   1,339   0     0   446   303   225
3293   Everett          Everett          WA   95.3%   12,440   10,196     643    42   1,543   0    16   568   370   317
3294   Olympia          Olympia          WA   95.3%   11,798    8,848   1,022    25   1,810   1    92   547   323   297
3295   Seattle          Seattle          WA   94.3%   11,874    9,278     734    21   1,841   0     0   555   316   271
3296   Spokane          Spokane          WA   86.8%   40,367   35,634   2,044   140   2,537   3     9   907   538   512
3297   Tacoma           Tacoma           WA   94.1%   10,387    8,439     611    38   1,289   0    10   599   296   254
3298   Anchorage        Anchorage        AK   89.1%   19,644   17,195     472   483   1,488   6     0   694   357   286
 ACO                                              ACO Percent Remaining Remaining Remaining Remaining Remaining Remaining Remaining   Active   Employees With Employees With
                ACO Name             ACO city
Number                                            state Completed Cases   NRFU Prod SQRA       FV      NRFU RI    FV QC      MV     Employees    Availability    An Assignment
  2253   Danbury            Danbury               CT       91.7%   15,395    13,290     534         8     1,563         0         0        833               457            322
  2254   Hartford           Hartford              CT       92.7%   16,976    13,813   1,481        13     1,667         2         0        863               482            412
  2255   New Haven          New Haven             CT       86.0%   24,889    22,741     575        35     1,538         0         0        902               493            378
  2256   Boston             Boston                MA       80.5%   40,629    37,075   1,188        20     2,346         0         0       1160               503            436
  2257   Lawrence           Lawrence              MA       80.0%   24,793    23,360     437        37       959         0         0        576               296            288
  2258   Quincy             Quincy                MA       91.4%    8,692     7,388     328         1       975         0         0        447               191            116
  2259   East Bridgewater   East Bridgewater      MA       76.8%   69,720    65,565     894       125     3,136         0         0       1104               639            601
  2260   Waltham            Waltham               MA       97.1%    6,520     4,325     867        20     1,308         0         0        840               359            128
  2261   Worcester          Worcester             MA       87.9%   34,166    30,853     969        42     2,298         3         1       1195               535            437
  2262   Gardiner           Gardiner              ME       93.6%   26,029    21,050     862        48     4,067         2         0       1119               608            561
  2263   Concord            Concord               NH       85.3%   41,025    37,133     932        85     2,874         1         0       1101               583            515
  2264   Egg Harbor         Egg Harbor Township   NJ       65.7%  100,699    97,083     845       103     2,668         0         0       1185               712            707
  2265   Parsippany         Parsippany            NJ       93.7%    8,634     6,998     738        13       885         0         0        708               393            286
  2266   South Plainfield   South Plainfield      NJ       83.4%   22,233    20,099     780        16     1,338         0         0        895               439            331
  2267   Jersey City        Jersey City           NJ       82.8%   30,019    27,238   1,053        38     1,689         1         0       1012               592            467
  2268   Newark             Newark                NJ       76.1%   37,118    33,292   2,047        50     1,729         0         0        909               507            450
  2269   Fairlawn           Fairlawn              NJ       75.9%   43,654    40,862   1,121        92     1,578         0         1       1023               577            502
  2270   Toms River         Toms River            NJ       83.0%   46,520    43,341     954        62     2,163         0         0       1264               673            578
  2271   Trenton            Trenton               NJ       89.6%   16,302    14,062     865        23     1,351         0         1        697               334            278
  2272   Albany             Albany                NY       80.9%   79,342    74,883   1,281       170     3,008         0         0       1784               783            759
  2273   Bronx 1            Bronx                 NY       80.0%   28,110    25,059   1,315         8     1,727         1         0       1013               544            376
  2274   Bronx 2            Bronx                 NY       81.7%   26,354    23,420   1,627        37     1,270         0         0       1003               509            373
  2275   Melville           Melville              NY       71.4%   69,823    65,563   2,134        93     2,032         1         0       1421               755            733
  2276   Buffalo            Buffalo               NY       86.7%   26,581    24,033     684        18     1,845         0         1        903               402            343
  2277   Queens 1           Long Island City      NY       90.6%   11,245     8,694   1,246        15     1,288         2         0        639               307            221
  2278   Brooklyn 1         Brooklyn              NY       66.5%   46,235    42,860   2,002       111     1,262         0         0       1091               558            482
  2279   Garden City        Garden City           NY       84.7%   26,222    22,973   1,825        24     1,400         0         0        893               475            396
  2280   Manhattan 1        New York              NY       85.8%   26,329    23,772   1,062        40     1,455         0         0        826               473            311
  2281   Manhattan 2        New York              NY       83.5%   47,637    42,636   1,190        44     3,767         0         0       1294               742            491
  2282   Pawling            Pawling               NY       85.9%   35,916    32,022   1,724        87     2,083         0         0       1465               735            652
  2283   Brooklyn 2         Brooklyn              NY       74.4%   48,920    44,733   2,057        78     2,052         0         0       1339               817            660
  2284   Queens 2           Bayside               NY       89.0%   14,080    11,696     792        54     1,536         2         0        861               436            294
  2285   Queens 3           Forest Hills          NY       85.9%   18,196    16,135     716        67     1,273         5         0        891               411            367
  2286   Peekskill          Peekskill             NY       82.0%   32,257    29,597   1,073        37     1,550         0         0        988               525            457
  2287   Rochester          Rochester             NY       82.1%   68,234    64,037   1,146        73     2,978         0         0       1535               761            701
  2288   Brooklyn 3         Brooklyn              NY       87.2%   19,269    16,208   1,358        21     1,682         0         0       1090               609            409
2289   Queens 4                Jamaica              NY   85.1%    16,734    14,417   1,001      84   1,232    0     0    795    397    227
2290   Staten Island           Staten Island        NY   89.3%     9,066     7,444     613       4   1,005    0     0    618    271    171
2291   Syracuse                Syracuse             NY   87.1%    49,106    45,060     876     143   3,027    0     0   1731    811    720
2292   Brooklyn 4              Brooklyn             NY   79.2%    32,583    29,163   1,989      40   1,391    0     0    939    526    451
2293   Guaynabo                Guaynabo             PR   89.5%    49,331    41,222   1,515   1,867   4,704   23     0   1535    971    781
2294   Caguas                  Caguas               PR   91.0%    40,956    32,990     893   3,872   3,165   36     0   1422    945    715
2295   Mayaguez                Mayaguez             PR   93.6%    32,652    21,789   1,481   6,145   3,138   99     0   1797   1132    929
2296   Providence              Providence           RI   84.5%    33,027    30,385     886      35   1,721    0     0   1011    525    439
2297   Burlington              Burlington           VT   91.2%    15,614    13,673     348      55   1,538    0     0    752    367    260
2355   Washington DC           Washington           DC   78.0%    38,894    35,640   1,121      48   2,078    1     6    832    497    402
2356   Wilmington              Wilmington           DE   77.4%    44,884    42,684     724      17   1,415    1    43    872    410    380
2357   Lexington               Lexington            KY   71.7%   132,363   126,749   1,679     953   2,973    9     0   1506    953    939
2358   Louisville              Louisville           KY   74.0%    90,442    86,447   1,577     120   2,295    3     0    958    535    532
2359   Hanover                 Hanover              MD   79.9%    53,674    49,248   2,182      46   2,197    1     0   1253    786    658
2360   Baltimore               Baltimore            MD   69.3%    47,872    45,666     603       9   1,593    0     1    860    454    440
2361   Hagerstown              Hagerstown           MD   93.3%    16,454    13,119   1,295       9   2,031    0     0   1008    521    393
2362   Towson                  Towson               MD   83.7%    47,501    42,963   1,959      21   2,558    0     0   1333    773    686
2363   Akron                   Akron                OH   68.9%    85,236    82,702     826      53   1,454    0   201    920    623    623
2364   Mansfield               Mansfield            OH   96.2%     9,789     7,236     898      17   1,638    0     0    785    402    306
2365   Cincinnati              Cincinnati           OH   82.9%    26,420    24,309     459      12   1,627    0    13    858    446    432
2366   Cleveland               Cleveland            OH   70.4%    62,376    59,631     694      64   1,858    0   129    876    521    512
2367   Columbus                Dublin               OH   89.6%    25,712    22,304     719       5   2,684    0     0   1362    756    585
2368   Dayton                  Dayton               OH   87.3%    30,507    28,195     684      33   1,595    0     0    809    461    437
2369   Toledo                  Toledo               OH   78.2%    68,561    65,490     823      44   2,145    0    59   1029    655    622
2370   South Point             South Point          OH   93.8%    16,368    13,510     922      57   1,756    0   123    921    540    436
2371   Allentown               Allentown            PA   74.1%    81,225    77,828     737      77   2,573    1     9    927    570    556
2372   Cranberry Township      Cranberry Township   PA   94.7%    17,893    15,021     742      28   2,077    0    25    872    481    366
2373   Harrisburg              Harrisburg           PA   90.4%    26,093    23,499     721      31   1,842    0     0    917    450    424
2374   Norristown              Norristown           PA   88.0%    21,006    19,021     523      17   1,438    0     7    668    372    330
2375   Philadelphia-Franklin   Philadelphia         PA   68.8%    77,677    74,395     815      44   2,422    0     1   1355    733    645
2376   Philadelphia-Penn       Philadelphia         PA   63.6%    57,693    55,690     667      29   1,307    0     0    944    513    512
2377   Pittsburgh              Pittsburgh           PA   88.1%    25,472    23,097     550      12   1,813    0     0    824    465    368
2378   Reading                 Reading              PA   80.8%    43,637    41,493     736      58   1,350    0     0    624    415    389
2379   State College           State College        PA   92.2%    26,823    23,721   1,008      34   2,060    0     0   1048    566    508
2380   Knoxville               Knoxville            TN   91.0%    31,301    27,928     869      53   2,425    0    26    996    572    498
2381   Memphis                 Memphis              TN   73.4%    63,761    60,853     917      35   1,956    0     0    985    578    537
2382   Nashville               Franklin             TN   92.2%    25,725    22,183     899      29   2,614    0     0    960    605    492
2383   Shelbyville             Shelbyville          TN   75.3%   112,497   107,444   1,868     190   2,976    0    19   1589   1035   1008
2384   Crystal City            Arlington          VA   90.8%    11,197     9,264     677    14   1,242   0     0    448    205    166
2385   Fairfax                 Fairfax            VA   97.4%     2,701     1,505     597    20     579   0     0    411    227     93
2386   Fredericksburg          Fredericksburg     VA   73.4%    67,155    64,478   1,162    84   1,429   2     0    952    574    523
2387   Virginia Beach          Virginia Beach     VA   76.7%    66,143    62,792   1,079   145   2,123   0     4    995    585    539
2388   Richmond                Richmond           VA   76.4%    60,094    57,082   1,246    34   1,732   0     0    992    531    511
2389   Roanoke                 Roanoke            VA   79.8%    69,377    65,717     929   101   2,252   0   378   1384    776    756
2390   Beckley                 Beckley            WV   97.7%    11,464     6,277   1,480   181   3,525   1     0   1194    605    344
2556   Fayetteville            Fayetteville       AR   95.5%    16,378    12,564   1,537   106   2,161   0    10    850    631    521
2557   Little Rock             Little Rock        AR   84.9%    55,680    51,884   1,145   146   2,504   1     0   1492    874    775
2558   Des Moines              Des Moines         IA   69.9%   152,925   147,618   1,930   103   3,274   0     0   1873   1104   1075
2559   Chicago Central         Chicago            IL   83.4%    42,060    37,649   1,318    19   3,074   0     0   1381    819    720
2560   Chicago Far Southwest   Evergreen Park     IL   89.6%    12,979    10,911     760     7   1,286   0    15    843    456    421
2561   Chicago South           Chicago            IL   83.5%    28,243    24,658   1,358     3   2,223   1     0    930    557    444
2562   Cook County NW          Schaumburg         IL   91.4%    11,748     9,681     796    28   1,242   0     1    494    345    310
2563   Cook County South       Matteson           IL   83.1%    27,675    24,307   1,626     7   1,735   0     0    883    461    380
2564   Dekalb                  Dekalb             IL   90.4%    21,774    19,073   1,144    21   1,536   0     0    908    462    356
2565   Oswego                  Oswego             IL   88.1%    21,179    18,751   1,161     4   1,262   0     1    830    499    407
2566   Peoria                  Peoria             IL   86.5%    42,806    39,278   1,523    20   1,985   0     0   1124    643    591
2567   Skokie                  Skokie             IL   91.5%    10,437     8,509     687    33   1,208   0     0    881    439    320
2568   Springfield             Springfield        IL   72.7%    89,488    85,905   1,615   135   1,832   1     0   1139    695    660
2569   Evansville              Evansville         IN   94.8%    13,212    10,497   1,184     7   1,495   1    28    940    476    396
2570   Ft. Wayne               Ft. Wayne          IN   89.7%    28,661    25,841   1,057    38   1,724   1     0   1020    552    495
2571   Indianapolis            Indianapolis       IN   89.3%    27,918    24,871     893    18   2,134   1     1    958    428    385
2572   Lake County             Merrillville       IN   90.9%    28,410    25,095   1,081    30   2,201   2     1   1255    602    487
2573   Detroit                 Detroit            MI   71.0%    97,817    92,849   2,669    90   2,209   0     0   1549    884    841
2574   Lansing                 Lansing            MI   73.7%    93,399    89,839   1,230    96   2,233   1     0   1467    787    740
2575   Macomb County           Clinton Township   MI   87.9%    31,975    29,190     924    33   1,828   0     0    964    548    472
2576   Traverse City           Traverse City      MI   74.9%   132,281   127,001   1,352   203   3,724   1     0   1996   1119   1094
2577   Oakland County          Troy               MI   90.0%    16,539    14,611     570    10   1,348   0     0    450    218    178
2578   Duluth                  Duluth             MN   84.8%    58,173    53,430   2,084    81   2,578   0     0   1496    804    726
2579   Minneapolis             Minneapolis        MN   93.7%     9,738     7,503     854    21   1,360   0     0    573    262    205
2580   Rochester               Rochester          MN   83.8%    43,603    40,751   1,020    26   1,806   0     0   1248    618    545
2581   Kansas City             Kansas City        MO   93.7%    27,623    22,496   1,221    60   3,760   1    85   1182    501    472
2582   Springfield             Springfield        MO   84.4%    81,023    76,117   1,518   114   3,274   0     0   1642    960    923
2583   St. Louis               St. Louis          MO   82.5%    54,290    50,611   1,062    21   2,541   0    55    995    571    556
2584   Eau Claire              Eau Claire         WI   93.1%    18,478    15,670     854    46   1,908   0     0    726    444    385
2585   Green Bay               Green Bay          WI   92.4%    20,862    17,859     953    33   1,754   0   263    837    462    371
2586   Madison                 Madison            WI   93.8%    15,670    12,826     879     7   1,958   0     0   1047    554    434
2587   Milwaukee          Milwaukee          WI   76.6%    38,990    36,785     715    57   1,429   3   1   1041   540   440
2901   Gulfport           Gulfport           MS   77.1%    78,993    75,107   1,391   153   2,339   3   0   1232   663   602
2902   Jackson            Jackson            MS   56.9%   143,258   138,805   1,970   534   1,944   5   0    842   495   490
2904   Birmingham         Birmingham         AL   57.4%   167,069   162,567   1,823   407   2,270   2   0    993   701   700
2905   Huntsville         Huntsville         AL   67.0%   115,364   110,834   2,374   308   1,847   1   0   1012   640   619
2906   Mobile             Mobile             AL   65.6%   129,067   124,650   1,489   282   2,645   1   0    983   599   587
2907   Charleston         North Charleston   SC   65.1%   168,434   164,466   1,307   124   2,537   0   0   1293   766   746
2908   Columbia           Columbia           SC   69.2%   104,895   101,314   1,339    70   2,172   0   0   1021   543   540
2909   Greenville, SC     Greenville         SC   73.9%    98,547    95,314   1,107    78   2,047   0   1   1110   674   673
2910   Atlanta            Atlanta            GA   66.8%    78,202    75,279   1,014    49   1,860   0   0    794   507   497
2966   Lauderdale Lakes   Lauderdale Lake    FL   71.2%    70,873    67,226   1,193    84   2,369   1   0    975   635   601
2967   Fort Lauderdale    Margate            FL   72.4%    79,516    76,286   1,065   102   2,063   0   0    993   648   629
2968   Fort Myers         Fort Myers         FL   70.8%   133,007   128,162   1,052   114   3,678   1   0   1272   939   900
2969   Gainesville        Gainesville        FL   82.7%    39,316    37,017     791    50   1,457   1   0    955   539   409
2970   Jacksonville       Jacksonville       FL   69.5%    61,866    59,608     856    58   1,343   1   0    742   492   484
2971   Lakeland           Lakeland           FL   68.0%   126,641   122,441   1,372   113   2,715   0   0   1188   832   821
2972   Miami North        Miami Lakes        FL   73.9%    77,820    73,846   1,212   310   2,450   2   0   1145   780   690
2973   Miami South        Palmetto Bay       FL   76.1%    57,547    54,234   1,039   229   2,045   0   0   1017   655   601
2974   Ocala              Ocala              FL   72.3%    79,270    76,685     871    57   1,657   0   0    903   620   600
2975   Orange County      Orlando            FL   75.6%    64,227    60,861   1,236    28   2,102   0   0    858   568   560
2976   Pensacola          Pensacola          FL   65.0%   132,023   128,277   1,049   142   2,554   1   0   1189   642   639
2977   Seminole County    Lake Mary          FL   69.4%    87,569    84,510     992    60   2,006   1   0    787   545   542
2978   St. Petersburg     St. Petersburg     FL   76.9%    73,376    70,171     903    60   2,242   0   0    892   602   577
2979   Tampa              Tampa              FL   67.9%    85,266    82,317   1,098    81   1,770   0   0    877   585   582
2980   West Palm Beach    West Palm Beach    FL   69.7%   104,077   100,369   1,198    76   2,434   0   0   1152   835   805
2981   Columbus           Columbus           GA   51.7%   191,816   188,453   1,386   278   1,698   1   0   1071   729   722
2982   Dekalb County      Atlanta            GA   69.7%    62,096    59,294   1,152   122   1,528   0   0    880   493   470
2983   Douglasville       Douglasville       GA   66.7%    67,090    65,095     795    94   1,105   1   0    696   455   376
2984   Gainesville, GA    Gainesville        GA   73.6%    90,620    87,555     929    57   2,079   0   0    959   674   654
2985   Gwinnett County    Duluth             GA   61.5%    86,326    83,756   1,335    76   1,158   1   0    786   457   449
2986   Macon              Macon              GA   62.5%   103,063   100,329   1,046   132   1,556   0   0   1065   786   735
2987   Savannah           Savannah           GA   85.9%    39,446    36,373     930    68   2,074   1   0    881   651   562
2988   Baton Rouge        Baton Rouge        LA   66.7%    87,957    84,690   1,289   340   1,638   0   0    916   570   566
2989   Jefferson Parish   Elmwood            LA   74.5%    65,916    63,054   1,015   187   1,660   0   0   1095   663   663
2990   New Orleans        New Orleans        LA   97.2%     5,305     2,621   1,006    38   1,640   0   0    373   199   119
2991   Shreveport         Shreveport         LA   48.1%   184,067   181,037     882   507   1,639   2   0   1066   675   667
2992   Asheville          Asheville          NC   75.4%   107,550   103,803     624   132   2,991   0   0   1462   896   857
2993   Charlotte          Charlotte          NC   74.1%    60,270    57,677     789    32   1,772   0   0    936   595   592
2994   Durham             Durham                       NC   65.8%    93,526    91,071     812    48   1,594   1     0    916   583   562
2995   Fayetteville       Fayetteville                 NC   71.9%   102,629    99,558     709    95   2,266   1     0   1040   705   689
2996   Greenville, NC     Greenville                   NC   67.0%   129,561   126,426     987   220   1,928   0     0   1222   776   774
2997   Raleigh            Raleigh                      NC   78.2%    55,434    53,296     605    49   1,483   1     0    680   426   415
2998   Winston-Salem      Winston-Salem                NC   69.5%    95,186    92,855     592    67   1,672   0     0   1010   648   646
3105   Flagstaff          Flagstaff                    AZ   74.2%    58,490    56,127     408   245   1,706   3     1    700   435   434
3106   Maricopa Central   Phoenix                      AZ   68.2%    87,849    84,790     785   100   2,172   1     1    861   586   586
3107   Maricopa South     Mesa                         AZ   78.3%    55,895    52,868     941    71   2,008   0     7    743   504   489
3108   Maricopa West      Glendale                     AZ   64.1%    85,774    83,212   1,134    79   1,348   0     1    807   510   496
3109   Tucson             Tucson                       AZ   68.6%   135,035   129,936   1,567   380   3,151   1     0   1324   871   831
3110   Window Rock        St. Michaels                 AZ   51.9%    43,725    42,936     205    83     496   5     0    383   261   257
3154   Aurora             Aurora                       CO   80.3%    38,203    36,000     873    26   1,304   0     0    649   341   332
3155   Colorado North     Longmont                     CO   89.0%    30,959    27,256     921   108   2,621   4    49   1027   480   376
3156   Colorado Springs   Colorado Springs             CO   64.4%   115,143   112,077     863   462   1,731   9     1    888   556   555
3157   Denver             Lakewood                     CO   86.4%    28,943    26,243     748    11   1,936   1     4    574   340   302
3158   Overland Park      Overland Park                KS   88.0%    22,383    20,744     514    30   1,092   0     3    597   308   236
3159   Wichita            Wichita                      KS   94.2%    18,274    15,387     872    34   1,838   1   142    594   350   283
3160   Billings           Billings                     MT   67.6%    86,599    83,834     868   272   1,621   1     3   1090   642   625
3162   Bismarck           Bismarck                     ND   83.3%    29,047    26,665     844   288   1,248   2     0    545   369   321
3163   Lincoln            Lincoln                      NE   80.5%    59,415    56,376   1,007    59   1,972   1     0   1020   648   600
3164   Albuquerque        Los Ranchos de Albuquerque   NM   71.5%    80,929    77,019   1,466   542   1,896   6     0    898   595   564
3165   Las Cruces         Las Cruces                   NM   79.1%    38,543    36,282     827    99   1,333   2     0    840   519   432
3166   Cleveland Co.      Norman                       OK   77.4%    68,632    65,672     776   270   1,902   3     9    816   522   514
3167   Oklahoma County    Warr Acres                   OK   89.0%    30,309    26,515   1,060    31   2,695   0     8    709   485   436
3168   Tulsa              Tulsa                        OK   69.6%   100,244    96,904   1,173   326   1,831   1     9    831   527   524
3169   Sioux Falls        Sioux Falls                  SD   77.1%    38,513    36,287     970   217   1,038   1     0    565   312   300
3170   Arlington          Grand Prairie                TX   82.9%    25,441    23,696     601    18   1,126   0     0    518   343   324
3171   Austin             Austin                       TX   92.9%    18,476    15,002     946    57   2,470   1     0    869   509   333
3172   Collin Co.         McKinney                     TX   83.0%    41,752    39,196     923    77   1,555   1     0    723   512   459
3173   Dallas             Duncanville                  TX   68.7%    45,129    42,999     879    42   1,205   0     4    868   476   466
3174   Dallas Co. NE      Richardson                   TX   75.7%    35,060    33,125     718    37   1,179   1     0    746   421   405
3175   Dallas Co. NW      Farmers Branch               TX   74.4%    50,159    47,652     605    45   1,857   0     0    670   413   394
3176   Denton Co.         Denton                       TX   86.7%    40,461    36,765   1,535    67   2,080   0    14    848   546   482
3177   El Paso            El Paso                      TX   77.3%    57,942    54,996     893   193   1,858   2     0   1058   621   503
3178   Fort Bend Co.      Katy                         TX   67.6%   108,406   104,496   1,715   338   1,853   4     0   1051   685   679
3179   Fort Worth         Fort Worth                   TX   91.7%    15,362    12,778     750    71   1,193   0   570    296   194   164
3180   Harris Co. East    Houston                      TX   87.1%    18,886    16,707     558    63   1,556   2     0    653   395   323
3181   Harris Co. NE      Houston                      TX   87.1%    19,157    16,092   1,849    17   1,199   0     0    599   382   287
3182   Harris Co. NW               Katy              TX   94.1%    7,918    6,170     885     2     861   0     0    600   426   319
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   75.8%   78,272   73,012   3,016   334   1,909   1     0    899   631   631
3184   Houston NW                  Houston           TX   87.7%   17,970   15,641   1,130    11   1,188   0     0    408   280   234
3185   Houston South               Houston           TX   73.1%   45,139   41,872   1,995    57   1,215   0     0    660   428   417
3186   Houston West                Houston           TX   78.5%   36,723   33,849     781    71   2,022   0     0    756   488   444
3187   Laredo                      Laredo            TX   70.0%   99,726   95,863   1,466   311   2,084   2     0   1086   727   724
3188   Lubbock                     Lubbock           TX   74.5%   80,989   77,841   1,051   200   1,895   2     0    823   575   565
3189   Montgomery Co.              Spring            TX   73.5%   89,049   85,158   1,530   417   1,944   0     0   1145   771   761
3190   San Antonio East            San Antonio       TX   93.0%    8,354    6,988     561    29     774   0     2    537   313   232
3191   San Antonio North           San Antonio       TX   95.2%    5,642    4,255     449     5     901   0    32    370   272   249
3192   San Antonio West            San Antonio       TX   94.9%    5,729    4,134     523     4   1,068   0     0    365   303   295
3193   Tyler                       Tyler             TX   77.5%   86,428   82,747   1,186   244   2,251   0     0   1053   798   724
3194   Waco                        Waco              TX   87.3%   41,029   37,597   1,171    85   2,175   1     0   1032   645   573
3195   Williamson Co.              Leander           TX   88.5%   35,589   31,426   1,222   101   2,839   1     0    869   544   447
3196   Orem                        Orem              UT   83.3%   33,657   30,915   1,196   119   1,412   1    14    584   385   347
3197   Salt Lake City              South Salt Lake   UT   85.7%   35,166   31,903   1,326    65   1,655   1   216    842   450   395
3198   Casper                      Casper            WY   78.3%   30,855   28,884     836   103   1,029   3     0    605   307   305
3255   Honolulu                    Honolulu          HI   94.9%   14,682    9,627   2,522   261   2,267   5     0    449   324   267
3256   Boise                       Boise             ID   97.6%    7,479    4,436     752    37   2,253   0     1    380   255   163
3257   Las Vegas                   Las Vegas         NV   77.9%   60,268   55,631   1,278    48   3,264   0    47    847   629   581
3258   North Las Vegas             N. Las Vegas      NV   81.6%   52,212   48,276   1,311   117   2,504   4     0    846   565   519
3259   Eugene                      Springfield       OR   83.7%   51,424   48,095   1,362    86   1,880   1     0   1003   499   450
3260   Portland                    Portland          OR   93.1%   13,018   10,992     578     8   1,438   2     0    486   318   276
3261   Salem                       Salem             OR   94.9%   12,412   10,045     811    23   1,533   0     0    696   337   244
3263   Bakersfield                 Bakersfield       CA   80.1%   60,608   56,038   1,773    80   2,717   0     0    865   564   529
3264   Chico                       Chico             CA   75.4%   74,858   71,259   1,341   142   2,113   3     0    840   557   543
3265   Concord                     Concord           CA   82.1%   30,330   27,710     980    26   1,409   0   205    535   367   350
3266   El Cajon                    San Diego         CA   87.8%   16,289   14,085   1,088    44   1,072   0     0    455   301   271
3267   Fullerton                   Buena Park        CA   91.5%   14,812   11,931   1,236    24   1,620   0     1    664   407   296
3268   Inglewood                   Inglewood         CA   84.7%   45,306   41,245   1,662    24   2,373   2     0    987   608   549
3269   Long Beach                  Long Beach        CA   89.8%   20,466   17,537   1,520    17   1,392   0     0    786   436   396
3270   Fresno                      Fresno            CA   83.6%   38,860   35,577   1,492    28   1,763   0     0    838   568   500
3271   Oakland                     Oakland           CA   84.5%   23,874   20,796   1,669    22   1,387   0     0    484   337   286
3272   Ontario                     Upland            CA   85.1%   17,989   15,675   1,013    23   1,278   0     0    413   274   252
3273   Palm Springs                Palm Springs      CA   80.4%   49,288   45,455   1,181    57   2,595   0     0    834   531   461
3274   Pasadena                    Pasadena          CA   92.6%   22,516   17,640   2,215    32   2,629   0     0    740   487   447
3275   Pleasanton                  San Ramon         CA   90.7%   10,495    8,505     775    12   1,203   0     0    279   191   184
3276   Riverside                   Riverside         CA   79.6%   30,130   27,762   1,318    13   1,037   0     0    466   305   300
3277   Sacramento       Sacramento       CA   86.8%   24,083   21,311   1,025    15   1,732   0     0   519   363   320
3278   San Bernardino   San Bernardino   CA   81.4%   38,798   35,889   1,209    64   1,636   0     0   707   470   455
3279   San Diego        San Diego        CA   86.3%   22,829   20,402   1,104   124   1,198   1     0   547   360   314
3280   San Francisco    San Francisco    CA   88.7%   18,612   16,072     811     4   1,722   0     3   515   302   280
3281   San Jose         San Jose         CA   85.6%   25,244   21,985   1,651   141   1,467   0     0   767   474   405
3282   San Mateo        Redwood City     CA   91.0%   11,709    8,077   2,408     5   1,066   0   153   394   275   218
3283   Santa Ana        Santa Ana        CA   91.8%   16,911   13,612   1,279    16   2,004   0     0   703   425   261
3284   Camarillo        Camarillo        CA   85.4%   29,959   26,846   1,489    55   1,569   0     0   541   377   330
3285   Santa Clarita    Valencia         CA   91.4%   19,555   14,853   1,825    18   2,355   0   504   725   527   487
3286   Santa Rosa       Rohnert Park     CA   78.0%   45,810   43,394     706   265   1,440   1     4   746   478   448
3287   South Gate       Commerce         CA   81.3%   48,927   43,597   3,043    53   2,232   2     0   634   404   397
3288   Stockton         Stockton         CA   80.1%   48,162   44,672   1,173    70   1,961   0   286   799   523   462
3289   Sunnyvale        Sunnyvale        CA   90.2%   16,633   13,801   1,121    14   1,386   0   311   363   277   223
3290   Woodland Hills   Woodland Hills   CA   93.3%   24,232   19,423   1,287     9   3,231   0   282   824   578   528
3291   Vista            Carlsbad         CA   93.3%    9,396    7,415     763    18   1,199   1     0   327   186   144
3292   West Covina      West Covina      CA   95.6%    7,703    4,756   1,489    11   1,447   0     0   446   304   236
3293   Everett          Everett          WA   94.9%   13,618   11,175     849    42   1,536   0    16   565   373   338
3294   Olympia          Olympia          WA   95.0%   12,741    9,693   1,140    25   1,790   1    92   568   344   315
3295   Seattle          Seattle          WA   93.6%   13,309   10,579     896    21   1,813   0     0   569   328   264
3296   Spokane          Spokane          WA   86.1%   42,420   37,440   2,266   141   2,563   3     7   911   575   546
3297   Tacoma           Tacoma           WA   93.6%   11,313    9,317     690    38   1,258   0    10   620   289   253
3298   Anchorage        Anchorage        AK   88.3%   21,080   18,582     568   504   1,421   5     0   696   340   290
 ACO                                              ACO Percent Remaining     Active   Employees With Employees With
                ACO Name             ACO city
Number                                            state Completed Cases   Employees    Availability    An Assignment
  2253   Danbury            Danbury               CT       91.0%   16,741        834               450            313
  2254   Hartford           Hartford              CT       92.5%   17,214        833               436            327
  2255   New Haven          New Haven             CT       84.5%   27,351        910               462            390
  2256   Boston             Boston                MA       79.3%   42,892       1156               476            438
  2257   Lawrence           Lawrence              MA       78.7%   26,335        578               279            274
  2258   Quincy             Quincy                MA       91.0%    9,090        448               181            117
  2259   East Bridgewater   East Bridgewater      MA       75.1%   74,669       1110               578            567
  2260   Waltham            Waltham               MA       97.0%    6,856        847               346            112
  2261   Worcester          Worcester             MA       87.2%   36,223       1196               495            405
  2262   Gardiner           Gardiner              ME       93.1%   28,214       1136               595            529
  2263   Concord            Concord               NH       84.2%   44,044       1103               542            486
  2264   Egg Harbor         Egg Harbor Township   NJ       63.3%  107,476       1209               679            679
  2265   Parsippany         Parsippany            NJ       92.9%    9,664        711               386            256
  2266   South Plainfield   South Plainfield      NJ       82.0%   23,935        902               436            342
  2267   Jersey City        Jersey City           NJ       81.1%   33,008       1005               539            479
  2268   Newark             Newark                NJ       74.9%   38,779        930               445            386
  2269   Fairlawn           Fairlawn              NJ       74.5%   46,210       1019               539            496
  2270   Toms River         Toms River            NJ       81.3%   50,883       1291               640            573
  2271   Trenton            Trenton               NJ       88.7%   17,563        716               356            295
  2272   Albany             Albany                NY       79.6%   84,384       1812               747            698
  2273   Bronx 1            Bronx                 NY       79.2%   29,143       1000               489            354
  2274   Bronx 2            Bronx                 NY       80.3%   28,162       1007               479            337
  2275   Melville           Melville              NY       69.6%   73,848       1399               705            691
  2276   Buffalo            Buffalo               NY       85.8%   28,352        900               374            304
  2277   Queens 1           Long Island City      NY       90.3%   11,664        625               280            181
  2278   Brooklyn 1         Brooklyn              NY       64.7%   48,424       1052               488            457
  2279   Garden City        Garden City           NY       83.7%   27,824        908               435            380
  2280   Manhattan 1        New York              NY       84.8%   28,227        815               438            300
  2281   Manhattan 2        New York              NY       82.3%   50,962       1296               749            522
  2282   Pawling            Pawling               NY       84.8%   38,502       1451               691            609
  2283   Brooklyn 2         Brooklyn              NY       72.4%   52,366       1329               754            598
  2284   Queens 2           Bayside               NY       88.6%   14,605        843               429            274
2285   Queens 3                Forest Hills         NY   85.4%    18,871    877    360   290
2286   Peekskill               Peekskill            NY   80.3%    35,170    994    509   475
2287   Rochester               Rochester            NY   80.3%    74,556   1529    733   671
2288   Brooklyn 3              Brooklyn             NY   86.4%    20,363   1070    525   351
2289   Queens 4                Jamaica              NY   84.0%    17,919    792    379   213
2290   Staten Island           Staten Island        NY   88.8%     9,505    618    271   175
2291   Syracuse                Syracuse             NY   85.6%    54,654   1746    778   706
2292   Brooklyn 4              Brooklyn             NY   77.6%    34,948    932    484   459
2293   Guaynabo                Guaynabo             PR   88.6%    53,178   1571    925   807
2294   Caguas                  Caguas               PR   89.7%    46,551   1525    933   745
2295   Mayaguez                Mayaguez             PR   92.7%    37,220   1840   1032   858
2296   Providence              Providence           RI   83.3%    35,274   1061    497   447
2297   Burlington              Burlington           VT   90.1%    17,536    758    356   263
2355   Washington DC           Washington           DC   76.8%    40,798    789    410   364
2356   Wilmington              Wilmington           DE   76.0%    47,605    854    403   384
2357   Lexington               Lexington            KY   70.2%   138,958   1520    908   897
2358   Louisville              Louisville           KY   72.7%    94,617    943    499   496
2359   Hanover                 Hanover              MD   78.7%    56,510   1282    769   665
2360   Baltimore               Baltimore            MD   67.6%    50,339    863    428   425
2361   Hagerstown              Hagerstown           MD   92.9%    17,252    911    490   392
2362   Towson                  Towson               MD   82.1%    51,811   1342    756   676
2363   Akron                   Akron                OH   66.4%    91,956    959    623   619
2364   Mansfield               Mansfield            OH   95.9%    10,725    794    409   295
2365   Cincinnati              Cincinnati           OH   81.6%    28,417    852    416   406
2366   Cleveland               Cleveland            OH   68.7%    65,829    854    459   458
2367   Columbus                Dublin               OH   88.5%    28,549   1366    693   559
2368   Dayton                  Dayton               OH   86.1%    33,331    803    458   413
2369   Toledo                  Toledo               OH   76.7%    72,981   1024    567   559
2370   South Point             South Point          OH   93.0%    18,544    933    512   436
2371   Allentown               Allentown            PA   72.6%    85,700    924    537   528
2372   Cranberry Township      Cranberry Township   PA   94.0%    20,202    873    461   357
2373   Harrisburg              Harrisburg           PA   89.5%    28,534    963    438   395
2374   Norristown              Norristown           PA   87.0%    22,858    660    342   316
2375   Philadelphia-Franklin   Philadelphia         PA   67.2%    81,266   1374    652   589
2376   Philadelphia-Penn       Philadelphia     PA   61.7%    60,522    959    516    512
2377   Pittsburgh              Pittsburgh       PA   87.0%    27,783    862    460    386
2378   Reading                 Reading          PA   79.6%    46,220    641    387    378
2379   State College           State College    PA   91.3%    29,770   1058    560    487
2380   Knoxville               Knoxville        TN   89.7%    35,666    989    596    515
2381   Memphis                 Memphis          TN   71.9%    67,043    977    520    495
2382   Nashville               Franklin         TN   91.3%    28,623    976    578    464
2383   Shelbyville             Shelbyville      TN   73.6%   119,943   1592    989    971
2384   Crystal City            Arlington        VA   90.4%    11,645    420    193    159
2385   Fairfax                 Fairfax          VA   97.4%     2,700    419    220     74
2386   Fredericksburg          Fredericksburg   VA   72.1%    70,204    950    504    480
2387   Virginia Beach          Virginia Beach   VA   75.1%    70,441    997    552    530
2388   Richmond                Richmond         VA   75.2%    62,830    996    479    467
2389   Roanoke                 Roanoke          VA   78.0%    75,375   1412    748    723
2390   Beckley                 Beckley          WV   97.6%    12,310   1218    607    357
2556   Fayetteville            Fayetteville     AR   94.9%    18,352   1070    740    556
2557   Little Rock             Little Rock      AR   83.4%    60,854   1486    817    725
2558   Des Moines              Des Moines       IA   67.9%   162,251   1844   1033   1014
2559   Chicago Central         Chicago          IL   82.6%    43,956   1387    798    677
2560   Chicago Far Southwest   Evergreen Park   IL   89.0%    13,637    853    459    402
2561   Chicago South           Chicago          IL   82.4%    30,075    933    554    435
2562   Cook County NW          Schaumburg       IL   91.0%    12,340    511    348    298
2563   Cook County South       Matteson         IL   82.4%    28,810    890    429    345
2564   Dekalb                  Dekalb           IL   89.7%    23,328    959    457    374
2565   Oswego                  Oswego           IL   87.4%    22,255    876    493    386
2566   Peoria                  Peoria           IL   85.5%    45,801   1121    606    562
2567   Skokie                  Skokie           IL   91.0%    10,987    889    441    305
2568   Springfield             Springfield      IL   70.8%    95,278   1152    651    626
2569   Evansville              Evansville       IN   94.6%    13,887    974    459    366
2570   Ft. Wayne               Ft. Wayne        IN   88.6%    31,573   1002    534    475
2571   Indianapolis            Indianapolis     IN   88.4%    30,058   1031    439    391
2572   Lake County             Merrillville     IN   90.0%    31,110   1299    617    499
2573   Detroit                 Detroit          MI   69.1%   104,016   1512    787    762
2574   Lansing                 Lansing          MI   71.9%    99,616   1456    727    693
2575   Macomb County      Clinton Township   MI   86.3%    35,967    988    537    476
2576   Traverse City      Traverse City      MI   72.8%   143,334   1980   1120   1095
2577   Oakland County     Troy               MI   89.5%    17,344    449    212    188
2578   Duluth             Duluth             MN   83.6%    62,126   1517    799    705
2579   Minneapolis        Minneapolis        MN   92.9%    10,962    598    270    200
2580   Rochester          Rochester          MN   82.6%    46,838   1234    609    473
2581   Kansas City        Kansas City        MO   93.4%    28,805   1209    516    445
2582   Springfield        Springfield        MO   83.2%    87,002   1679    906    846
2583   St. Louis          St. Louis          MO   81.3%    57,949   1035    542    523
2584   Eau Claire         Eau Claire         WI   92.6%    19,845    751    461    408
2585   Green Bay          Green Bay          WI   91.8%    22,408    864    465    364
2586   Madison            Madison            WI   93.2%    17,238   1071    585    401
2587   Milwaukee          Milwaukee          WI   75.1%    41,337   1034    502    440
2901   Gulfport           Gulfport           MS   76.2%    81,859   1229    743    683
2902   Jackson            Jackson            MS   54.6%   150,379    806    449    448
2904   Birmingham         Birmingham         AL   55.9%   172,274    962    636    629
2905   Huntsville         Huntsville         AL   65.7%   119,100   1042    619    595
2906   Mobile             Mobile             AL   64.3%   133,460    992    603    602
2907   Charleston         North Charleston   SC   63.2%   177,033   1293    720    716
2908   Columbia           Columbia           SC   68.0%   108,843   1075    537    532
2909   Greenville, SC     Greenville         SC   72.3%   104,485   1102    618    617
2910   Atlanta            Atlanta            GA   64.9%    82,346    791    447    441
2966   Lauderdale Lakes   Lauderdale Lake    FL   69.1%    75,616    973    591    546
2967   Fort Lauderdale    Margate            FL   70.2%    85,736    993    612    591
2968   Fort Myers         Fort Myers         FL   68.7%   142,176   1262    920    890
2969   Gainesville        Gainesville        FL   81.6%    41,814    968    514    392
2970   Jacksonville       Jacksonville       FL   68.0%    64,911    733    432    430
2971   Lakeland           Lakeland           FL   66.2%   133,385   1245    812    673
2972   Miami North        Miami Lakes        FL   72.0%    83,229   1139    719    638
2973   Miami South        Palmetto Bay       FL   74.4%    61,541   1016    636    560
2974   Ocala              Ocala              FL   70.8%    83,369    907    558    545
2975   Orange County      Orlando            FL   74.2%    67,635    860    496    496
2976   Pensacola          Pensacola          FL   63.5%   137,318   1198    648    633
2977   Seminole County    Lake Mary          FL   67.6%    92,367    772    486    486
2978   St. Petersburg     St. Petersburg     FL   75.3%    78,427    892   531   522
2979   Tampa              Tampa              FL   66.2%    89,480    871   544   543
2980   West Palm Beach    West Palm Beach    FL   67.6%   110,828   1157   814   794
2981   Columbus           Columbus           GA   49.1%   201,693   1053   727   717
2982   Dekalb County      Atlanta            GA   67.9%    65,675    868   445   425
2983   Douglasville       Douglasville       GA   65.3%    69,761    694   415   351
2984   Gainesville, GA    Gainesville        GA   72.3%    95,146    965   662   618
2985   Gwinnett County    Duluth             GA   59.7%    89,911    752   397   394
2986   Macon              Macon              GA   59.1%   112,145   1045   722   705
2987   Savannah           Savannah           GA   84.4%    43,558   1002   661   610
2988   Baton Rouge        Baton Rouge        LA   64.8%    92,581    915   542   542
2989   Jefferson Parish   Elmwood            LA   72.5%    71,008   1123   641   639
2990   New Orleans        New Orleans        LA   96.9%     5,844    396   219   129
2991   Shreveport         Shreveport         LA   46.8%   188,592   1056   588   581
2992   Asheville          Asheville          NC   73.9%   113,958   1500   884   848
2993   Charlotte          Charlotte          NC   72.3%    64,229    937   547   545
2994   Durham             Durham             NC   64.0%    98,429    896   533   530
2995   Fayetteville       Fayetteville       NC   70.4%   108,134   1111   698   674
2996   Greenville, NC     Greenville         NC   65.3%   135,988   1226   725   724
2997   Raleigh            Raleigh            NC   76.6%    59,401    672   396   388
2998   Winston-Salem      Winston-Salem      NC   67.8%   100,478    975   568   566
3105   Flagstaff          Flagstaff          AZ   72.5%    62,191    698   399   396
3106   Maricopa Central   Phoenix            AZ   65.4%    95,311    882   550   550
3107   Maricopa South     Mesa               AZ   76.6%    60,118    746   487   476
3108   Maricopa West      Glendale           AZ   62.2%    90,270    806   490   475
3109   Tucson             Tucson             AZ   65.9%   146,286   1341   841   811
3110   Window Rock        St. Michaels       AZ   50.5%    44,950    367   236   231
3154   Aurora             Aurora             CO   79.1%    40,452    661   334   330
3155   Colorado North     Longmont           CO   88.0%    33,696   1041   470   377
3156   Colorado Springs   Colorado Springs   CO   62.7%   120,242    879   505   504
3157   Denver             Lakewood           CO   85.5%    30,959    586   328   269
3158   Overland Park      Overland Park      KS   87.2%    23,913    597   306   250
3159   Wichita            Wichita            KS   93.8%    19,403    631   344   264
3160   Billings           Billings           MT   66.1%    90,357   1098   619   611
3162   Bismarck                    Bismarck                     ND   81.8%    31,527    550   360   323
3163   Lincoln                     Lincoln                      NE   79.1%    63,594   1094   630   567
3164   Albuquerque                 Los Ranchos de Albuquerque   NM   70.1%    84,684    900   569   547
3165   Las Cruces                  Las Cruces                   NM   77.9%    40,611    853   468   362
3166   Cleveland Co.               Norman                       OK   75.9%    72,995    842   533   515
3167   Oklahoma County             Warr Acres                   OK   88.2%    32,461    717   444   406
3168   Tulsa                       Tulsa                        OK   68.2%   104,523    828   472   466
3169   Sioux Falls                 Sioux Falls                  SD   75.9%    40,271    581   295   286
3170   Arlington                   Grand Prairie                TX   81.1%    27,982    524   302   289
3171   Austin                      Austin                       TX   92.2%    20,497    854   490   367
3172   Collin Co.                  McKinney                     TX   81.3%    45,739    719   482   427
3173   Dallas                      Duncanville                  TX   66.3%    48,405    847   420   416
3174   Dallas Co. NE               Richardson                   TX   73.9%    37,551    752   387   380
3175   Dallas Co. NW               Farmers Branch               TX   72.7%    53,493    680   392   379
3176   Denton Co.                  Denton                       TX   85.4%    44,223    873   522   483
3177   El Paso                     El Paso                      TX   76.1%    60,900   1062   581   436
3178   Fort Bend Co.               Katy                         TX   65.9%   113,679   1047   673   669
3179   Fort Worth                  Fort Worth                   TX   91.1%    16,373    382   218   155
3180   Harris Co. East             Houston                      TX   85.4%    21,444    656   378   313
3181   Harris Co. NE               Houston                      TX   85.3%    21,811    625   361   309
3182   Harris Co. NW               Katy                         TX   93.0%     9,439    606   419   286
3183   Hidalgo Co. - Cameron Co.   McAllen                      TX   74.6%    81,379    894   568   567
3184   Houston NW                  Houston                      TX   85.9%    20,446    409   254   226
3185   Houston South               Houston                      TX   71.1%    48,321    666   381   380
3186   Houston West                Houston                      TX   75.6%    41,552    787   459   429
3187   Laredo                      Laredo                       TX   68.2%   105,491   1053   664   659
3188   Lubbock                     Lubbock                      TX   73.0%    85,673    814   545   543
3189   Montgomery Co.              Spring                       TX   71.6%    95,025   1143   683   681
3190   San Antonio East            San Antonio                  TX   92.0%     9,575    540   292   228
3191   San Antonio North           San Antonio                  TX   94.3%     6,715    373   272   246
3192   San Antonio West            San Antonio                  TX   93.4%     7,341    488   296   236
3193   Tyler                       Tyler                        TX   76.0%    92,252   1049   748   704
3194   Waco                        Waco                         TX   86.0%    45,103   1073   653   559
3195   Williamson Co.              Leander                      TX   87.5%    38,577    900   486   415
3196   Orem              Orem              UT   82.1%   35,913    611   368   334
3197   Salt Lake City    South Salt Lake   UT   84.7%   37,328    849   467   423
3198   Casper            Casper            WY   77.1%   32,303    601   306   300
3255   Honolulu          Honolulu          HI   94.9%   14,564    452   324   253
3256   Boise             Boise             ID   97.5%    7,926    389   262   145
3257   Las Vegas         Las Vegas         NV   76.1%   65,035    851   584   535
3258   North Las Vegas   N. Las Vegas      NV   80.1%   56,192    842   542   515
3259   Eugene            Springfield       OR   83.5%   51,629   1007   489   456
3260   Portland          Portland          OR   92.9%   13,326    481   273   243
3261   Salem             Salem             OR   94.6%   13,093    698   301   244
3263   Bakersfield       Bakersfield       CA   78.9%   64,201    874   507   500
3264   Chico             Chico             CA   74.4%   77,744    863   520   503
3265   Concord           Concord           CA   81.0%   32,062    547   336   313
3266   El Cajon          San Diego         CA   87.0%   17,229    463   277   259
3267   Fullerton         Buena Park        CA   90.8%   15,979    665   381   282
3268   Inglewood         Inglewood         CA   83.6%   48,240    963   544   514
3269   Long Beach        Long Beach        CA   89.1%   21,692    781   395   359
3270   Fresno            Fresno            CA   82.0%   42,650    891   573   521
3271   Oakland           Oakland           CA   83.9%   24,750    477   324   272
3272   Ontario           Upland            CA   83.9%   19,402    416   269   253
3273   Palm Springs      Palm Springs      CA   79.2%   52,113    824   481   432
3274   Pasadena          Pasadena          CA   92.3%   23,289    750   472   429
3275   Pleasanton        San Ramon         CA   90.2%   11,109    273   183   178
3276   Riverside         Riverside         CA   78.5%   31,592    492   283   283
3277   Sacramento        Sacramento        CA   85.7%   25,930    533   346   306
3278   San Bernardino    San Bernardino    CA   79.7%   42,059    703   429   412
3279   San Diego         San Diego         CA   85.2%   24,488    558   339   321
3280   San Francisco     San Francisco     CA   87.7%   20,135    488   281   263
3281   San Jose          San Jose          CA   84.8%   26,487    777   443   383
3282   San Mateo         Redwood City      CA   90.3%   12,579    376   255   206
3283   Santa Ana         Santa Ana         CA   91.0%   18,373    705   424   272
3284   Camarillo         Camarillo         CA   84.6%   31,599    545   355   324
3285   Santa Clarita     Valencia          CA   90.6%   21,195    762   506   437
3286   Santa Rosa        Rohnert Park      CA   77.0%   47,746    752   437   414
3287   South Gate       Commerce         CA   80.5%   50,614   644   388   381
3288   Stockton         Stockton         CA   78.6%   51,838   808   470   452
3289   Sunnyvale        Sunnyvale        CA   89.3%   18,130   370   262   221
3290   Woodland Hills   Woodland Hills   CA   92.7%   26,461   821   526   475
3291   Vista            Carlsbad         CA   93.0%    9,811   331   193   143
3292   West Covina      West Covina      CA   95.2%    8,418   463   300   240
3293   Everett          Everett          WA   94.5%   14,442   575   389   322
3294   Olympia          Olympia          WA   94.9%   12,957   568   327   294
3295   Seattle          Seattle          WA   93.1%   14,351   573   336   260
3296   Spokane          Spokane          WA   86.0%   42,524   913   543   524
3297   Tacoma           Tacoma           WA   93.2%   11,919   607   281   210
3298   Anchorage        Anchorage        AK   87.5%   22,467   722   358   256
ACO Number   ACO Name           ACO city              ACO state PCT_COMP Remaining Cases Active Employees Employees With Availability Employees With An Assignment
      2253   Danbury            Danbury               CT             90.1%         18,278              865                         390                          306
      2254   Hartford           Hartford              CT             91.9%         18,570              828                         367                          302
      2255   New Haven          New Haven             CT             83.0%         30,058              916                         435                          375
      2256   Boston             Boston                MA             78.0%         45,592             1142                         445                          422
      2257   Lawrence           Lawrence              MA             77.4%         27,968              586                         255                          251
      2258   Quincy             Quincy                MA             90.6%          9,488              448                         155                          114
      2259   East Bridgewater   East Bridgewater      MA             73.3%         79,977             1100                         514                          514
      2260   Waltham            Waltham               MA             96.7%          7,558              865                         325                          146
      2261   Worcester          Worcester             MA             86.3%         38,639             1198                         455                          402
      2262   Gardiner           Gardiner              ME             92.5%         30,347             1147                         487                          464
      2263   Concord            Concord               NH             82.7%         48,128             1132                         512                          457
      2264   Egg Harbor         Egg Harbor Township   NJ             60.9%       114,093              1184                         576                          571
      2265   Parsippany         Parsippany            NJ             91.8%         11,069              709                         323                          244
      2266   South Plainfield   South Plainfield      NJ             80.4%         26,144              882                         331                          302
      2267   Jersey City        Jersey City           NJ             79.0%         36,518             1010                         474                          448
      2268   Newark             Newark                NJ             73.1%         41,453              922                         412                          387
      2269   Fairlawn           Fairlawn              NJ             72.7%         49,275             1017                         485                          474
      2270   Toms River         Toms River            NJ             79.7%         55,350             1296                         534                          486
      2271   Trenton            Trenton               NJ             87.5%         19,510              721                         319                          290
      2272   Albany             Albany                NY             78.1%         90,683             1810                         684                          656
      2273   Bronx 1            Bronx                 NY             77.6%         31,396             1002                         425                          364
      2274   Bronx 2            Bronx                 NY             78.4%         30,968              994                         406                          336
      2275   Melville           Melville              NY             67.6%         78,745             1359                         610                          597
      2276   Buffalo            Buffalo               NY             84.9%         30,008              887                         274                          255
      2277   Queens 1           Long Island City      NY             89.5%         12,558              644                         288                          205
      2278   Brooklyn 1         Brooklyn              NY             62.6%         51,286             1063                         466                          445
      2279   Garden City        Garden City           NY             82.1%         30,497              924                         401                          369
      2280   Manhattan 1        New York              NY             83.3%         30,873              813                         387                          306
      2281   Manhattan 2        New York              NY             80.6%         55,870             1280                         700                          554
      2282   Pawling            Pawling               NY             83.1%         42,879             1448                         630                          570
      2283   Brooklyn 2         Brooklyn              NY             70.5%         55,956             1322                         690                          608
      2284   Queens 2           Bayside               NY             87.8%         15,631              832                         404                          268
      2285   Queens 3           Forest Hills          NY             84.2%         20,363              898                         355                          298
      2286   Peekskill          Peekskill             NY             78.3%         38,746             1003                         476                          447
2287   Rochester               Rochester            NY   78.6%    81,045   1530   604   565
2288   Brooklyn 3              Brooklyn             NY   84.6%    23,115   1072   541   365
2289   Queens 4                Jamaica              NY   82.2%    19,870    857   359   248
2290   Staten Island           Staten Island        NY   88.0%    10,186    618   243   161
2291   Syracuse                Syracuse             NY   84.3%    59,548   1757   715   668
2292   Brooklyn 4              Brooklyn             NY   75.5%    38,183    937   471   422
2293   Guaynabo                Guaynabo             PR   87.4%    58,798   1576   759   680
2294   Caguas                  Caguas               PR   88.6%    51,822   1571   711   616
2295   Mayaguez                Mayaguez             PR   91.8%    41,719   1892   887   748
2296   Providence              Providence           RI   81.9%    38,306   1068   490   444
2297   Burlington              Burlington           VT   89.0%    19,392    761   306   229
2355   Washington DC           Washington           DC   75.5%    43,126    876   382   357
2356   Wilmington              Wilmington           DE   74.5%    50,548    858   369   365
2357   Lexington               Lexington            KY   69.0%   144,270   1522   701   698
2358   Louisville              Louisville           KY   71.6%    98,598    911   394   390
2359   Hanover                 Hanover              MD   77.5%    59,725   1270   603   556
2360   Baltimore               Baltimore            MD   66.3%    52,388    835   332   331
2361   Hagerstown              Hagerstown           MD   92.4%    18,466   1019   431   355
2362   Towson                  Towson               MD   80.3%    57,148   1328   616   605
2363   Akron                   Akron                OH   64.2%    97,976    949   548   548
2364   Mansfield               Mansfield            OH   95.3%    12,295    842   340   256
2365   Cincinnati              Cincinnati           OH   80.3%    30,390    848   351   349
2366   Cleveland               Cleveland            OH   67.4%    68,450    864   383   380
2367   Columbus                Dublin               OH   87.2%    31,614   1355   589   538
2368   Dayton                  Dayton               OH   85.0%    35,769    820   345   325
2369   Toledo                  Toledo               OH   75.4%    77,281   1018   444   437
2370   South Point             South Point          OH   91.8%    21,599    980   469   440
2371   Allentown               Allentown            PA   71.1%    90,419    915   486   483
2372   Cranberry Township      Cranberry Township   PA   93.4%    22,135    904   319   275
2373   Harrisburg              Harrisburg           PA   88.6%    30,809    959   309   303
2374   Norristown              Norristown           PA   85.8%    24,872    656   257   247
2375   Philadelphia-Franklin   Philadelphia         PA   65.7%    84,913   1324   529   527
2376   Philadelphia-Penn       Philadelphia         PA   59.7%    63,690    975   484   481
2377   Pittsburgh              Pittsburgh           PA   85.9%    30,048    881   385   348
2378   Reading                 Reading              PA   78.2%    49,253    655   337   325
2379   State College           State College      PA   90.5%    32,709   1109   424   391
2380   Knoxville               Knoxville          TN   88.4%    40,479   1030   515   470
2381   Memphis                 Memphis            TN   71.2%    68,776    967   404   374
2382   Nashville               Franklin           TN   90.4%    31,534    991   520   457
2383   Shelbyville             Shelbyville        TN   72.0%   126,911   1583   763   758
2384   Crystal City            Arlington          VA   90.0%    12,167    459   168   133
2385   Fairfax                 Fairfax            VA   97.0%     3,064    414   190    81
2386   Fredericksburg          Fredericksburg     VA   70.6%    73,762    951   452   439
2387   Virginia Beach          Virginia Beach     VA   73.6%    74,765    995   502   493
2388   Richmond                Richmond           VA   73.7%    66,697   1003   456   452
2389   Roanoke                 Roanoke            VA   76.3%    81,269   1398   648   635
2390   Beckley                 Beckley            WV   97.2%    14,448   1241   492   341
2556   Fayetteville            Fayetteville       AR   94.0%    21,526   1107   588   496
2557   Little Rock             Little Rock        AR   82.0%    65,975   1481   638   599
2558   Des Moines              Des Moines         IA   65.8%   172,958   1810   893   891
2559   Chicago Central         Chicago            IL   81.8%    45,971   1344   661   584
2560   Chicago Far Southwest   Evergreen Park     IL   88.4%    14,411    855   370   330
2561   Chicago South           Chicago            IL   81.0%    32,439    934   494   376
2562   Cook County NW          Schaumburg         IL   90.2%    13,294    521   313   262
2563   Cook County South       Matteson           IL   81.4%    30,358    899   322   286
2564   Dekalb                  Dekalb             IL   88.8%    25,304    965   359   307
2565   Oswego                  Oswego             IL   86.7%    23,547    881   366   299
2566   Peoria                  Peoria             IL   84.3%    49,493   1123   464   441
2567   Skokie                  Skokie             IL   91.0%    10,934    888   410   250
2568   Springfield             Springfield        IL   68.9%   101,577   1127   541   517
2569   Evansville              Evansville         IN   94.1%    15,083    982   346   274
2570   Ft. Wayne               Ft. Wayne          IN   87.7%    34,017   1030   381   351
2571   Indianapolis            Indianapolis       IN   87.8%    31,785   1069   329   273
2572   Lake County             Merrillville       IN   89.1%    33,778   1311   470   398
2573   Detroit                 Detroit            MI   67.2%   110,403   1501   637   635
2574   Lansing                 Lansing            MI   70.3%   105,208   1442   576   559
2575   Macomb County           Clinton Township   MI   85.2%    38,886    997   381   360
2576   Traverse City           Traverse City      MI   71.0%   152,671   1975   833   824
2577   Oakland County          Troy               MI   89.0%    18,214    447   166   148
2578   Duluth                  Duluth             MN   82.3%    67,021   1531   621   555
2579   Minneapolis        Minneapolis        MN   92.1%    12,206    592   221   183
2580   Rochester          Rochester          MN   81.3%    50,142   1228   421   354
2581   Kansas City        Kansas City        MO   93.1%    30,311   1210   427   386
2582   Springfield        Springfield        MO   82.1%    92,858   1687   644   595
2583   St. Louis          St. Louis          MO   80.1%    61,633   1041   458   446
2584   Eau Claire         Eau Claire         WI   91.8%    21,836    754   336   296
2585   Green Bay          Green Bay          WI   91.1%    24,133    873   375   313
2586   Madison            Madison            WI   92.5%    18,965   1081   459   356
2587   Milwaukee          Milwaukee          WI   73.3%    44,325   1032   431   408
2901   Gulfport           Gulfport           MS   74.9%    86,157   1235   591   544
2902   Jackson            Jackson            MS   52.4%   157,320    788   347   344
2904   Birmingham         Birmingham         AL   54.6%   177,460    926   493   493
2905   Huntsville         Huntsville         AL   64.2%   124,314   1047   521   500
2906   Mobile             Mobile             AL   62.6%   139,630   1020   516   516
2907   Charleston         North Charleston   SC   61.7%   183,937   1279   549   547
2908   Columbia           Columbia           SC   66.9%   112,297   1075   406   405
2909   Greenville, SC     Greenville         SC   70.8%   109,888   1105   453   453
2910   Atlanta            Atlanta            GA   63.5%    85,610    800   374   372
2966   Lauderdale Lakes   Lauderdale Lake    FL   67.3%    80,042    966   503   474
2967   Fort Lauderdale    Margate            FL   68.0%    91,798    985   511   505
2968   Fort Myers         Fort Myers         FL   67.6%   147,186   1251   789   772
2969   Gainesville        Gainesville        FL   80.4%    44,433    971   436   365
2970   Jacksonville       Jacksonville       FL   66.7%    67,498    724   350   349
2971   Lakeland           Lakeland           FL   64.5%   140,024   1253   663   663
2972   Miami North        Miami Lakes        FL   70.6%    87,433   1136   527   494
2973   Miami South        Palmetto Bay       FL   72.7%    65,449   1014   489   469
2974   Ocala              Ocala              FL   69.5%    87,285    891   497   490
2975   Orange County      Orlando            FL   72.9%    70,986    857   398   398
2976   Pensacola          Pensacola          FL   61.9%   143,380   1172   554   552
2977   Seminole County    Lake Mary          FL   66.1%    96,721    789   473   473
2978   St. Petersburg     St. Petersburg     FL   74.2%    81,822    892   451   451
2979   Tampa              Tampa              FL   64.9%    92,987    879   461   461
2980   West Palm Beach    West Palm Beach    FL   65.7%   117,298   1143   690   690
2981   Columbus           Columbus           GA   46.9%   210,386   1001   580   572
2982   Dekalb County      Atlanta            GA   66.3%    68,785    869   353   338
2983   Douglasville       Douglasville                 GA   63.8%    72,699    705   336   321
2984   Gainesville, GA    Gainesville                  GA   71.0%    99,472    969   489   486
2985   Gwinnett County    Duluth                       GA   58.2%    93,208    729   292   291
2986   Macon              Macon                        GA   56.3%   119,906   1008   599   589
2987   Savannah           Savannah                     GA   83.3%    46,508   1059   511   490
2988   Baton Rouge        Baton Rouge                  LA   63.0%    97,277    918   448   448
2989   Jefferson Parish   Elmwood                      LA   70.6%    75,835   1117   521   518
2990   New Orleans        New Orleans                  LA   96.4%     6,672    396   216   130
2991   Shreveport         Shreveport                   LA   45.5%   192,973   1046   467   463
2992   Asheville          Asheville                    NC   72.4%   120,336   1508   750   741
2993   Charlotte          Charlotte                    NC   70.7%    67,810    939   419   419
2994   Durham             Durham                       NC   62.6%   102,211    897   423   423
2995   Fayetteville       Fayetteville                 NC   69.1%   112,764   1079   496   476
2996   Greenville, NC     Greenville                   NC   64.0%   140,914   1225   498   498
2997   Raleigh            Raleigh                      NC   75.6%    61,975    675   280   278
2998   Winston-Salem      Winston-Salem                NC   66.1%   105,535    973   478   478
3105   Flagstaff          Flagstaff                    AZ   70.5%    66,716    693   391   389
3106   Maricopa Central   Phoenix                      AZ   62.7%   102,682    876   514   513
3107   Maricopa South     Mesa                         AZ   75.0%    64,364    747   436   432
3108   Maricopa West      Glendale                     AZ   60.5%    94,262    777   385   383
3109   Tucson             Tucson                       AZ   63.3%   157,065   1362   754   730
3110   Window Rock        St. Michaels                 AZ   49.3%    46,000    362   186   185
3154   Aurora             Aurora                       CO   77.7%    43,085    621   292   289
3155   Colorado North     Longmont                     CO   86.6%    37,378   1048   477   402
3156   Colorado Springs   Colorado Springs             CO   60.9%   126,242    880   490   489
3157   Denver             Lakewood                     CO   84.6%    32,705    617   309   252
3158   Overland Park      Overland Park                KS   86.0%    26,041    595   244   222
3159   Wichita            Wichita                      KS   93.1%    21,628    640   278   241
3160   Billings           Billings                     MT   64.6%    94,275   1103   490   489
3162   Bismarck           Bismarck                     ND   80.2%    34,151    549   315   291
3163   Lincoln            Lincoln                      NE   77.7%    67,820   1102   505   460
3164   Albuquerque        Los Ranchos de Albuquerque   NM   68.4%    89,442    902   571   542
3165   Las Cruces         Las Cruces                   NM   76.5%    43,147    826   382   320
3166   Cleveland Co.      Norman                       OK   74.1%    78,295    852   498   469
3167   Oklahoma County    Warr Acres                   OK   87.2%    35,156    714   391   373
3168   Tulsa                       Tulsa             OK   66.6%   109,458    815   465   463
3169   Sioux Falls                 Sioux Falls       SD   74.5%    42,549    582   236   236
3170   Arlington                   Grand Prairie     TX   79.9%    29,842    516   218   216
3171   Austin                      Austin            TX   91.3%    22,688    859   477   380
3172   Collin Co.                  McKinney          TX   79.5%    50,169    708   401   378
3173   Dallas                      Duncanville       TX   64.2%    51,418    817   342   342
3174   Dallas Co. NE               Richardson        TX   72.1%    40,170    747   324   318
3175   Dallas Co. NW               Farmers Branch    TX   71.2%    56,376    677   378   360
3176   Denton Co.                  Denton            TX   83.9%    48,631    872   472   450
3177   El Paso                     El Paso           TX   74.7%    64,447   1063   459   376
3178   Fort Bend Co.               Katy              TX   64.0%   119,928   1042   572   571
3179   Fort Worth                  Fort Worth        TX   90.2%    18,054    557   234   201
3180   Harris Co. East             Houston           TX   83.5%    24,075    706   354   307
3181   Harris Co. NE               Houston           TX   83.4%    24,605    622   277   265
3182   Harris Co. NW               Katy              TX   91.7%    11,144    609   349   251
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   73.1%    86,088    916   442   442
3184   Houston NW                  Houston           TX   84.3%    22,831    409   248   231
3185   Houston South               Houston           TX   69.2%    51,527    667   326   325
3186   Houston West                Houston           TX   73.1%    45,684    790   429   416
3187   Laredo                      Laredo            TX   66.3%   111,620   1032   513   513
3188   Lubbock                     Lubbock           TX   71.3%    90,941    785   406   406
3189   Montgomery Co.              Spring            TX   70.0%   100,409   1110   542   541
3190   San Antonio East            San Antonio       TX   90.8%    11,033    538   256   215
3191   San Antonio North           San Antonio       TX   93.3%     7,840    372   233   207
3192   San Antonio West            San Antonio       TX   91.7%     9,320    493   253   208
3193   Tyler                       Tyler             TX   74.6%    97,603   1036   589   575
3194   Waco                        Waco              TX   84.6%    49,491   1064   540   511
3195   Williamson Co.              Leander           TX   86.1%    42,761    905   431   386
3196   Orem                        Orem              UT   81.2%    37,685    612   192   178
3197   Salt Lake City              South Salt Lake   UT   83.9%    39,403    851   283   258
3198   Casper                      Casper            WY   75.9%    33,985    601   222   222
3255   Honolulu                    Honolulu          HI   94.2%    16,339    489   327   275
3256   Boise                       Boise             ID   97.0%     9,253    386   224   160
3257   Las Vegas                   Las Vegas         NV   74.0%    70,626    841   603   579
3258   North Las Vegas             N. Las Vegas      NV   78.5%    60,590    844   551   542
3259   Eugene           Springfield      OR   83.2%   52,547   1015   410   382
3260   Portland         Portland         OR   92.7%   13,759    476   242   222
3261   Salem            Salem            OR   94.3%   13,954    726   280   229
3263   Bakersfield      Bakersfield      CA   77.4%   68,710    868   441   437
3264   Chico            Chico            CA   73.1%   81,672    850   462   445
3265   Concord          Concord          CA   79.5%   34,448    557   307   282
3266   El Cajon         San Diego        CA   85.8%   18,911    465   248   238
3267   Fullerton        Buena Park       CA   89.4%   18,331    654   360   280
3268   Inglewood        Inglewood        CA   82.3%   51,960    966   536   513
3269   Long Beach       Long Beach       CA   87.9%   24,088    771   419   387
3270   Fresno           Fresno           CA   79.9%   47,496    892   532   495
3271   Oakland          Oakland          CA   82.9%   26,223    473   271   260
3272   Ontario          Upland           CA   82.4%   21,212    418   237   227
3273   Palm Springs     Palm Springs     CA   77.9%   55,364    871   443   416
3274   Pasadena         Pasadena         CA   91.5%   25,719    775   466   430
3275   Pleasanton       San Ramon        CA   89.3%   12,038    280   151   144
3276   Riverside        Riverside        CA   77.1%   33,652    492   276   274
3277   Sacramento       Sacramento       CA   84.4%   28,341    535   361   328
3278   San Bernardino   San Bernardino   CA   78.1%   45,465    700   413   396
3279   San Diego        San Diego        CA   83.7%   26,921    557   335   319
3280   San Francisco    San Francisco    CA   86.3%   22,334    502   286   270
3281   San Jose         San Jose         CA   83.5%   28,711    772   396   362
3282   San Mateo        Redwood City     CA   89.2%   13,937    372   221   180
3283   Santa Ana        Santa Ana        CA   89.9%   20,687    701   375   265
3284   Camarillo        Camarillo        CA   83.3%   34,190    546   382   346
3285   Santa Clarita    Valencia         CA   89.5%   23,629    794   432   385
3286   Santa Rosa       Rohnert Park     CA   75.9%   50,034    752   422   400
3287   South Gate       Commerce         CA   79.4%   53,496    605   350   342
3288   Stockton         Stockton         CA   76.8%   56,154    813   455   436
3289   Sunnyvale        Sunnyvale        CA   88.2%   20,010    371   240   222
3290   Woodland Hills   Woodland Hills   CA   91.9%   29,130    820   460   432
3291   Vista            Carlsbad         CA   92.4%   10,632    332   177   144
3292   West Covina      West Covina      CA   94.6%    9,468    469   260   218
3293   Everett          Everett          WA   94.0%   15,865    553   343   306
3294   Olympia          Olympia          WA   94.5%   13,964    558   317   294
3295   Seattle     Seattle     WA   92.6%   15,328   579   293   264
3296   Spokane     Spokane     WA   85.4%   44,333   974   429   418
3297   Tacoma      Tacoma      WA   92.8%   12,588   606   244   197
3298   Anchorage   Anchorage   AK   86.5%   24,210   791   343   275
ACO Number   ACO Name           ACO city              ACO state PCT_COMP Remaining Cases Active Employees Employees With Availability Employees With An Assignment
      2253   Danbury            Danbury               CT             89.3%         19,704              862                         449                          324
      2254   Hartford           Hartford              CT             91.5%         19,618              843                         411                          281
      2255   New Haven          New Haven             CT             81.4%         32,843              924                         485                          418
      2256   Boston             Boston                MA             76.7%         48,295             1136                         456                          416
      2257   Lawrence           Lawrence              MA             76.2%         29,355              587                         279                          274
      2258   Quincy             Quincy                MA             90.5%          9,604              462                         162                           99
      2259   East Bridgewater   East Bridgewater      MA             71.3%         85,923             1094                         561                          551
      2260   Waltham            Waltham               MA             96.9%          6,983              875                         328                          130
      2261   Worcester          Worcester             MA             85.4%         40,974             1202                         486                          411
      2262   Gardiner           Gardiner              ME             92.4%         30,870             1183                         539                          464
      2263   Concord            Concord               NH             81.8%         50,526             1168                         537                          459
      2264   Egg Harbor         Egg Harbor Township   NJ             58.1%       122,190              1171                         621                          617
      2265   Parsippany         Parsippany            NJ             90.9%         12,307              710                         340                          257
      2266   South Plainfield   South Plainfield      NJ             78.5%         28,620              907                         400                          348
      2267   Jersey City        Jersey City           NJ             76.5%         40,780             1007                         514                          479
      2268   Newark             Newark                NJ             71.1%         44,592              910                         480                          428
      2269   Fairlawn           Fairlawn              NJ             71.0%         52,406             1008                         539                          508
      2270   Toms River         Toms River            NJ             78.1%         59,658             1278                         558                          489
      2271   Trenton            Trenton               NJ             86.6%         20,867              718                         340                          297
      2272   Albany             Albany                NY             76.4%         97,496             1808                         715                          687
      2273   Bronx 1            Bronx                 NY             75.6%         34,138             1003                         461                          343
      2274   Bronx 2            Bronx                 NY             76.0%         34,392              992                         469                          375
      2275   Melville           Melville              NY             65.5%         83,765             1319                         634                          609
      2276   Buffalo            Buffalo               NY             83.8%         32,250              884                         358                          313
      2277   Queens 1           Long Island City      NY             89.2%         12,939              677                         320                          225
      2278   Brooklyn 1         Brooklyn              NY             60.4%         54,177             1059                         472                          421
      2279   Garden City        Garden City           NY             80.6%         33,027              939                         413                          376
      2280   Manhattan 1        New York              NY             82.0%         33,317              803                         418                          335
      2281   Manhattan 2        New York              NY             79.0%         60,592             1272                         705                          556
      2282   Pawling            Pawling               NY             81.5%         46,930             1446                         652                          568
      2283   Brooklyn 2         Brooklyn              NY             69.0%         58,819             1312                         714                          518
      2284   Queens 2           Bayside               NY             87.2%         16,346              878                         423                          318
      2285   Queens 3           Forest Hills          NY             83.1%         21,716              902                         376                          314
      2286   Peekskill          Peekskill             NY             76.1%         42,723             1008                         527                          491
2287   Rochester               Rochester            NY   76.2%    90,147   1502   718   677
2288   Brooklyn 3              Brooklyn             NY   82.9%    25,575   1068   526   343
2289   Queens 4                Jamaica              NY   80.0%    22,295    846   402   280
2290   Staten Island           Staten Island        NY   87.2%    10,840    615   242   144
2291   Syracuse                Syracuse             NY   82.7%    65,554   1755   725   672
2292   Brooklyn 4              Brooklyn             NY   73.8%    40,791    913   389   357
2293   Guaynabo                Guaynabo             PR   86.0%    65,312   1593   905   656
2294   Caguas                  Caguas               PR   87.2%    57,948   1583   864   648
2295   Mayaguez                Mayaguez             PR   90.7%    47,236   1887   991   816
2296   Providence              Providence           RI   80.5%    41,255   1074   542   464
2297   Burlington              Burlington           VT   87.9%    21,326    762   343   281
2355   Washington DC           Washington           DC   74.1%    45,627    872   402   358
2356   Wilmington              Wilmington           DE   72.6%    54,358    860   401   389
2357   Lexington               Lexington            KY   67.6%   150,630   1506   742   735
2358   Louisville              Louisville           KY   70.2%   103,191    921   455   451
2359   Hanover                 Hanover              MD   76.2%    63,326   1252   674   586
2360   Baltimore               Baltimore            MD   64.7%    54,875    836   379   377
2361   Hagerstown              Hagerstown           MD   92.1%    19,104   1031   433   323
2362   Towson                  Towson               MD   78.1%    63,217   1320   692   644
2363   Akron                   Akron                OH   61.5%   105,392    960   583   582
2364   Mansfield               Mansfield            OH   95.1%    12,649    841   357   254
2365   Cincinnati              Cincinnati           OH   78.8%    32,781    855   386   373
2366   Cleveland               Cleveland            OH   65.7%    72,021    868   459   456
2367   Columbus                Dublin               OH   86.4%    33,623   1347   604   532
2368   Dayton                  Dayton               OH   84.1%    38,062    831   390   365
2369   Toledo                  Toledo               OH   73.8%    82,016   1047   531   488
2370   South Point             South Point          OH   90.6%    24,991    986   506   429
2371   Allentown               Allentown            PA   69.4%    95,553    915   500   493
2372   Cranberry Township      Cranberry Township   PA   92.9%    23,734    924   386   303
2373   Harrisburg              Harrisburg           PA   87.9%    32,781    956   352   328
2374   Norristown              Norristown           PA   84.6%    26,964    637   291   273
2375   Philadelphia-Franklin   Philadelphia         PA   64.0%    88,878   1301   569   545
2376   Philadelphia-Penn       Philadelphia         PA   57.4%    67,255    978   488   485
2377   Pittsburgh              Pittsburgh           PA   85.0%    31,959    865   391   355
2378   Reading                 Reading              PA   77.1%    51,842    650   356   331
2379   State College           State College      PA   89.6%    35,479   1113   474   416
2380   Knoxville               Knoxville          TN   87.0%    45,080   1074   543   470
2381   Memphis                 Memphis            TN   69.9%    71,747    955   472   433
2382   Nashville               Franklin           TN   89.7%    33,762    975   544   441
2383   Shelbyville             Shelbyville        TN   70.3%   134,676   1593   860   845
2384   Crystal City            Arlington          VA   90.4%    11,639    458   188   138
2385   Fairfax                 Fairfax            VA   97.0%     3,067    447   198    71
2386   Fredericksburg          Fredericksburg     VA   69.0%    77,733    940   489   467
2387   Virginia Beach          Virginia Beach     VA   71.9%    79,559    996   524   503
2388   Richmond                Richmond           VA   72.0%    70,913   1004   471   467
2389   Roanoke                 Roanoke            VA   74.6%    87,148   1388   639   622
2390   Beckley                 Beckley            WV   96.6%    17,113   1254   578   393
2556   Fayetteville            Fayetteville       AR   93.5%    23,396   1139   694   576
2557   Little Rock             Little Rock        AR   80.7%    70,833   1480   737   675
2558   Des Moines              Des Moines         IA   63.9%   182,270   1791   879   874
2559   Chicago Central         Chicago            IL   82.1%    45,049   1410   707   530
2560   Chicago Far Southwest   Evergreen Park     IL   88.8%    13,887    860   362   327
2561   Chicago South           Chicago            IL   80.0%    34,071    936   496   381
2562   Cook County NW          Schaumburg         IL   90.4%    13,014    527   326   250
2563   Cook County South       Matteson           IL   80.6%    31,678    909   391   345
2564   Dekalb                  Dekalb             IL   88.3%    26,413    980   409   316
2565   Oswego                  Oswego             IL   87.2%    22,553    886   402   297
2566   Peoria                  Peoria             IL   83.6%    51,693   1147   531   487
2567   Skokie                  Skokie             IL   90.9%    11,085    854   387   225
2568   Springfield             Springfield        IL   67.0%   107,433   1114   562   547
2569   Evansville              Evansville         IN   94.4%    14,210   1012   394   295
2570   Ft. Wayne               Ft. Wayne          IN   86.7%    36,769   1036   455   399
2571   Indianapolis            Indianapolis       IN   87.4%    32,685   1069   378   284
2572   Lake County             Merrillville       IN   88.7%    35,216   1326   550   456
2573   Detroit                 Detroit            MI   64.8%   118,472   1488   760   722
2574   Lansing                 Lansing            MI   68.7%   111,003   1430   605   579
2575   Macomb County           Clinton Township   MI   83.9%    42,359   1006   477   424
2576   Traverse City           Traverse City      MI   68.9%   163,283   1957   892   876
2577   Oakland County          Troy               MI   88.8%    18,491    448   171   147
2578   Duluth                  Duluth             MN   81.3%    70,864   1531   651   572
2579   Minneapolis        Minneapolis        MN   91.9%    12,492    593   216   173
2580   Rochester          Rochester          MN   80.4%    52,681   1254   491   374
2581   Kansas City        Kansas City        MO   93.1%    30,003   1239   481   408
2582   Springfield        Springfield        MO   81.0%    98,139   1697   749   694
2583   St. Louis          St. Louis          MO   79.2%    64,373   1045   463   441
2584   Eau Claire         Eau Claire         WI   91.4%    22,898    755   366   289
2585   Green Bay          Green Bay          WI   91.3%    23,688    876   394   313
2586   Madison            Madison            WI   92.4%    19,210   1080   478   336
2587   Milwaukee          Milwaukee          WI   72.1%    46,192   1022   451   406
2901   Gulfport           Gulfport           MS   74.2%    88,523   1266   667   598
2902   Jackson            Jackson            MS   49.9%   165,387    888   489   485
2904   Birmingham         Birmingham         AL   52.9%   183,792    920   570   570
2905   Huntsville         Huntsville         AL   62.5%   130,076   1049   586   553
2906   Mobile             Mobile             AL   60.7%   146,788   1013   548   546
2907   Charleston         North Charleston   SC   60.2%   191,430   1284   621   621
2908   Columbia           Columbia           SC   65.6%   116,908   1077   507   505
2909   Greenville, SC     Greenville         SC   69.3%   115,459   1106   533   532
2910   Atlanta            Atlanta            GA   61.8%    89,672    778   420   412
2966   Lauderdale Lakes   Lauderdale Lake    FL   65.3%    84,695    996   525   509
2967   Fort Lauderdale    Margate            FL   66.1%    97,320    990   566   546
2968   Fort Myers         Fort Myers         FL   65.4%   157,221   1232   864   826
2969   Gainesville        Gainesville        FL   79.1%    47,310    965   465   376
2970   Jacksonville       Jacksonville       FL   64.9%    71,069    718   393   389
2971   Lakeland           Lakeland           FL   62.6%   147,221   1239   751   751
2972   Miami North        Miami Lakes        FL   69.4%    90,981   1141   624   580
2973   Miami South        Palmetto Bay       FL   71.5%    68,300   1000   553   515
2974   Ocala              Ocala              FL   67.8%    91,884    901   488   484
2975   Orange County      Orlando            FL   71.5%    74,617    848   466   465
2976   Pensacola          Pensacola          FL   60.0%   150,065   1154   584   566
2977   Seminole County    Lake Mary          FL   64.4%   101,382    768   453   453
2978   St. Petersburg     St. Petersburg     FL   72.6%    86,805    913   502   492
2979   Tampa              Tampa              FL   63.4%    96,881    858   484   483
2980   West Palm Beach    West Palm Beach    FL   64.1%   122,972   1139   721   717
2981   Columbus           Columbus           GA   44.2%   220,925   1019   634   616
2982   Dekalb County      Atlanta            GA   65.0%    71,435    872   419   382
2983   Douglasville       Douglasville                 GA   62.2%    76,017    704   386   334
2984   Gainesville, GA    Gainesville                  GA   69.4%   104,955    978   557   556
2985   Gwinnett County    Duluth                       GA   56.6%    96,794    745   358   355
2986   Macon              Macon                        GA   53.0%   128,676    969   615   614
2987   Savannah           Savannah                     GA   82.1%    49,970   1057   607   550
2988   Baton Rouge        Baton Rouge                  LA   61.2%   102,100    915   508   507
2989   Jefferson Parish   Elmwood                      LA   68.9%    80,170   1133   647   643
2990   New Orleans        New Orleans                  LA   96.4%     6,767    389   251   126
2991   Shreveport         Shreveport                   LA   44.1%   197,964   1044   551   530
2992   Asheville          Asheville                    NC   70.9%   126,939   1502   776   755
2993   Charlotte          Charlotte                    NC   69.2%    71,417    919   492   475
2994   Durham             Durham                       NC   60.8%   107,103    890   461   460
2995   Fayetteville       Fayetteville                 NC   67.4%   118,988   1107   651   612
2996   Greenville, NC     Greenville                   NC   62.1%   148,018   1229   633   631
2997   Raleigh            Raleigh                      NC   74.3%    65,215    680   333   332
2998   Winston-Salem      Winston-Salem                NC   64.2%   111,288    968   533   532
3105   Flagstaff          Flagstaff                    AZ   68.6%    70,915    741   384   382
3106   Maricopa Central   Phoenix                      AZ   60.1%   109,838    884   489   489
3107   Maricopa South     Mesa                         AZ   73.2%    68,732    750   472   466
3108   Maricopa West      Glendale                     AZ   58.9%    98,068    759   397   395
3109   Tucson             Tucson                       AZ   60.1%   170,344   1364   855   815
3110   Window Rock        St. Michaels                 AZ   48.2%    46,979    345   191   191
3154   Aurora             Aurora                       CO   76.7%    45,073    625   299   291
3155   Colorado North     Longmont                     CO   85.6%    40,167   1059   482   381
3156   Colorado Springs   Colorado Springs             CO   59.3%   131,247    873   478   477
3157   Denver             Lakewood                     CO   84.1%    33,873    669   333   279
3158   Overland Park      Overland Park                KS   85.2%    27,617    589   256   208
3159   Wichita            Wichita                      KS   92.5%    23,277    633   311   252
3160   Billings           Billings                     MT   63.1%    98,199   1103   533   523
3162   Bismarck           Bismarck                     ND   78.9%    36,458    549   331   292
3163   Lincoln            Lincoln                      NE   76.3%    72,234   1103   557   523
3164   Albuquerque        Los Ranchos de Albuquerque   NM   66.6%    94,420    907   601   571
3165   Las Cruces         Las Cruces                   NM   75.1%    45,695    846   405   324
3166   Cleveland Co.      Norman                       OK   72.3%    83,581    853   514   492
3167   Oklahoma County    Warr Acres                   OK   86.2%    37,880    711   411   394
3168   Tulsa                       Tulsa             OK   65.1%   114,320    812   467   461
3169   Sioux Falls                 Sioux Falls       SD   73.1%    44,795    576   242   234
3170   Arlington                   Grand Prairie     TX   78.4%    31,984    515   292   287
3171   Austin                      Austin            TX   90.8%    24,018    859   485   343
3172   Collin Co.                  McKinney          TX   77.7%    54,466    702   459   427
3173   Dallas                      Duncanville       TX   61.8%    54,769    781   395   395
3174   Dallas Co. NE               Richardson        TX   70.2%    42,860    742   381   364
3175   Dallas Co. NW               Farmers Branch    TX   69.6%    59,320    669   400   366
3176   Denton Co.                  Denton            TX   82.5%    52,888    876   492   468
3177   El Paso                     El Paso           TX   73.4%    67,778   1070   540   407
3178   Fort Bend Co.               Katy              TX   62.0%   126,694   1073   644   643
3179   Fort Worth                  Fort Worth        TX   89.3%    19,661    609   307   251
3180   Harris Co. East             Houston           TX   81.6%    26,874    713   390   344
3181   Harris Co. NE               Houston           TX   81.5%    27,321    592   324   307
3182   Harris Co. NW               Katy              TX   90.6%    12,722    610   374   287
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   71.4%    91,655    907   526   526
3184   Houston NW                  Houston           TX   82.5%    25,383    423   269   252
3185   Houston South               Houston           TX   67.1%    54,930    673   364   364
3186   Houston West                Houston           TX   70.6%    49,936    798   462   432
3187   Laredo                      Laredo            TX   64.3%   118,334   1027   580   578
3188   Lubbock                     Lubbock           TX   69.6%    96,450    774   464   464
3189   Montgomery Co.              Spring            TX   68.3%   106,079   1106   613   598
3190   San Antonio East            San Antonio       TX   90.1%    11,880    550   284   212
3191   San Antonio North           San Antonio       TX   93.2%     7,947    378   257   196
3192   San Antonio West            San Antonio       TX   90.3%    10,832    489   258   161
3193   Tyler                       Tyler             TX   73.0%   103,662   1029   665   645
3194   Waco                        Waco              TX   83.5%    53,193   1061   584   501
3195   Williamson Co.              Leander           TX   84.9%    46,335    915   446   394
3196   Orem                        Orem              UT   80.0%    40,172    623   324   284
3197   Salt Lake City              South Salt Lake   UT   83.0%    41,467    848   385   337
3198   Casper                      Casper            WY   74.8%    35,495    600   249   249
3255   Honolulu                    Honolulu          HI   93.7%    17,735    495   341   249
3256   Boise                       Boise             ID   96.7%    10,198    379   220   117
3257   Las Vegas                   Las Vegas         NV   72.5%    74,456    816   559   554
3258   North Las Vegas             N. Las Vegas      NV   77.0%    64,917    845   547   509
3259   Eugene           Springfield      OR   83.0%   53,363   1018   423   378
3260   Portland         Portland         OR   92.8%   13,562    480   236   201
3261   Salem            Salem            OR   94.0%   14,708    726   290   217
3263   Bakersfield      Bakersfield      CA   75.9%   73,011    848   471   468
3264   Chico            Chico            CA   72.4%   83,590    863   505   481
3265   Concord          Concord          CA   78.6%   35,991    563   304   286
3266   El Cajon         San Diego        CA   85.1%   19,800    465   274   246
3267   Fullerton        Buena Park       CA   88.6%   19,710    690   388   276
3268   Inglewood        Inglewood        CA   81.5%   54,496    969   551   523
3269   Long Beach       Long Beach       CA   86.9%   25,985    792   473   407
3270   Fresno           Fresno           CA   77.9%   52,119    896   588   533
3271   Oakland          Oakland          CA   82.1%   27,544    476   263   240
3272   Ontario          Upland           CA   81.0%   22,848    422   273   246
3273   Palm Springs     Palm Springs     CA   76.2%   59,521    871   517   503
3274   Pasadena         Pasadena         CA   91.6%   25,182    818   491   401
3275   Pleasanton       San Ramon        CA   88.8%   12,652    281   147   140
3276   Riverside        Riverside        CA   75.7%   35,716    493   297   295
3277   Sacramento       Sacramento       CA   83.3%   30,302    552   387   326
3278   San Bernardino   San Bernardino   CA   76.4%   48,914    705   426   407
3279   San Diego        San Diego        CA   82.8%   28,430    562   325   291
3280   San Francisco    San Francisco    CA   85.3%   23,848    497   264   239
3281   San Jose         San Jose         CA   82.4%   30,586    777   418   366
3282   San Mateo        Redwood City     CA   88.5%   14,888    370   227   190
3283   Santa Ana        Santa Ana        CA   89.3%   21,852    723   392   262
3284   Camarillo        Camarillo        CA   82.2%   36,363    544   393   336
3285   Santa Clarita    Valencia         CA   88.8%   25,267    791   476   383
3286   Santa Rosa       Rohnert Park     CA   75.4%   51,094    747   418   386
3287   South Gate       Commerce         CA   78.5%   55,895    605   359   350
3288   Stockton         Stockton         CA   75.0%   60,433    817   486   457
3289   Sunnyvale        Sunnyvale        CA   87.3%   21,635    374   233   212
3290   Woodland Hills   Woodland Hills   CA   92.0%   28,945    825   480   439
3291   Vista            Carlsbad         CA   92.8%   10,079    353   193   143
3292   West Covina      West Covina      CA   94.1%   10,223    501   297   217
3293   Everett          Everett          WA   94.3%   14,970    557   364   270
3294   Olympia          Olympia          WA   94.8%   13,187    585   365   321
3295   Seattle     Seattle     WA   93.7%   13,028   570   294   198
3296   Spokane     Spokane     WA   85.3%   44,589   999   522   490
3297   Tacoma      Tacoma      WA   93.4%   11,572   609   258   193
3298   Anchorage   Anchorage   AK   85.6%   25,742   804   349   242
ACO Number   ACO Name           ACO city              ACO state PCT_COMP
      2253   Danbury            Danbury               CT              88.4
      2254   Hartford           Hartford              CT              90.9
      2255   New Haven          New Haven             CT              79.7
      2256   Boston             Boston                MA              75.4
      2257   Lawrence           Lawrence              MA              74.6
      2258   Quincy             Quincy                MA              89.8
      2259   East Bridgewater   East Bridgewater      MA              69.2
      2260   Waltham            Waltham               MA              96.5
      2261   Worcester          Worcester             MA              84.3
      2262   Gardiner           Gardiner              ME              91.8
      2263   Concord            Concord               NH              80.1
      2264   Egg Harbor         Egg Harbor Township   NJ              55.4
      2265   Parsippany         Parsippany            NJ              89.6
      2266   South Plainfield   South Plainfield      NJ              76.7
      2267   Jersey City        Jersey City           NJ              74.2
      2268   Newark             Newark                NJ              69.2
      2269   Fairlawn           Fairlawn              NJ               69
      2270   Toms River         Toms River            NJ              75.9
      2271   Trenton            Trenton               NJ              85.5
      2272   Albany             Albany                NY              74.6
      2273   Bronx 1            Bronx                 NY              74.6
      2274   Bronx 2            Bronx                 NY              73.4
      2275   Melville           Melville              NY              63.5
      2276   Buffalo            Buffalo               NY              82.5
      2277   Queens 1           Long Island City      NY              88.2
      2278   Brooklyn 1         Brooklyn              NY              58.1
      2279   Garden City        Garden City           NY              78.8
      2280   Manhattan 1        New York              NY              80.2
      2281   Manhattan 2        New York              NY              76.9
      2282   Pawling            Pawling               NY              79.7
      2283   Brooklyn 2         Brooklyn              NY              66.9
      2284   Queens 2           Bayside               NY               86
      2285   Queens 3           Forest Hills          NY              81.8
2286   Peekskill               Peekskill            NY   74.1
2287   Rochester               Rochester            NY   73.6
2288   Brooklyn 3              Brooklyn             NY   80.7
2289   Queens 4                Jamaica              NY   77.8
2290   Staten Island           Staten Island        NY    86
2291   Syracuse                Syracuse             NY   80.8
2292   Brooklyn 4              Brooklyn             NY   71.5
2293   Guaynabo                Guaynabo             PR   84.9
2294   Caguas                  Caguas               PR   85.9
2295   Mayaguez                Mayaguez             PR    90
2296   Providence              Providence           RI   78.8
2297   Burlington              Burlington           VT   86.7
2355   Washington DC           Washington           DC   72.4
2356   Wilmington              Wilmington           DE   70.7
2357   Lexington               Lexington            KY    66
2358   Louisville              Louisville           KY   68.7
2359   Hanover                 Hanover              MD   74.6
2360   Baltimore               Baltimore            MD   62.9
2361   Hagerstown              Hagerstown           MD   91.5
2362   Towson                  Towson               MD   75.7
2363   Akron                   Akron                OH   58.7
2364   Mansfield               Mansfield            OH   94.5
2365   Cincinnati              Cincinnati           OH    77
2366   Cleveland               Cleveland            OH   63.7
2367   Columbus                Dublin               OH   84.9
2368   Dayton                  Dayton               OH   82.6
2369   Toledo                  Toledo               OH   71.8
2370   South Point             South Point          OH    89
2371   Allentown               Allentown            PA   67.4
2372   Cranberry Township      Cranberry Township   PA    92
2373   Harrisburg              Harrisburg           PA   86.9
2374   Norristown              Norristown           PA   83.6
2375   Philadelphia-Franklin   Philadelphia         PA   62.3
2376   Philadelphia-Penn       Philadelphia         PA   55.3
2377   Pittsburgh              Pittsburgh         PA   83.4
2378   Reading                 Reading            PA   75.5
2379   State College           State College      PA   88.2
2380   Knoxville               Knoxville          TN   85.4
2381   Memphis                 Memphis            TN   68.7
2382   Nashville               Franklin           TN   88.8
2383   Shelbyville             Shelbyville        TN   68.2
2384   Crystal City            Arlington          VA   89.9
2385   Fairfax                 Fairfax            VA    97
2386   Fredericksburg          Fredericksburg     VA   67.1
2387   Virginia Beach          Virginia Beach     VA    70
2388   Richmond                Richmond           VA   70.3
2389   Roanoke                 Roanoke            VA   72.6
2390   Beckley                 Beckley            WV   96.1
2556   Fayetteville            Fayetteville       AR   92.3
2557   Little Rock             Little Rock        AR   79.1
2558   Des Moines              Des Moines         IA   62.1
2559   Chicago Central         Chicago            IL   81.1
2560   Chicago Far Southwest   Evergreen Park     IL    88
2561   Chicago South           Chicago            IL   78.2
2562   Cook County NW          Schaumburg         IL   89.6
2563   Cook County South       Matteson           IL   79.1
2564   Dekalb                  Dekalb             IL   87.4
2565   Oswego                  Oswego             IL   87.4
2566   Peoria                  Peoria             IL   82.2
2567   Skokie                  Skokie             IL   90.4
2568   Springfield             Springfield        IL   64.8
2569   Evansville              Evansville         IN   93.7
2570   Ft. Wayne               Ft. Wayne          IN   85.1
2571   Indianapolis            Indianapolis       IN   86.3
2572   Lake County             Merrillville       IN   87.5
2573   Detroit                 Detroit            MI   62.5
2574   Lansing                 Lansing            MI   66.7
2575   Macomb County           Clinton Township   MI   82.2
2576   Traverse City      Traverse City      MI   66.5
2577   Oakland County     Troy               MI   88.3
2578   Duluth             Duluth             MN   79.6
2579   Minneapolis        Minneapolis        MN    91
2580   Rochester          Rochester          MN   78.9
2581   Kansas City        Kansas City        MO   92.7
2582   Springfield        Springfield        MO   79.5
2583   St. Louis          St. Louis          MO   77.7
2584   Eau Claire         Eau Claire         WI   90.5
2585   Green Bay          Green Bay          WI   90.5
2586   Madison            Madison            WI   91.5
2587   Milwaukee          Milwaukee          WI   70.7
2901   Gulfport           Gulfport           MS   72.8
2902   Jackson            Jackson            MS   47.7
2904   Birmingham         Birmingham         AL   51.1
2905   Huntsville         Huntsville         AL   60.8
2906   Mobile             Mobile             AL   58.8
2907   Charleston         North Charleston   SC   58.5
2908   Columbia           Columbia           SC   64.1
2909   Greenville, SC     Greenville         SC   67.3
2910   Atlanta            Atlanta            GA   59.6
2966   Lauderdale Lakes   Lauderdale Lake    FL   63.1
2967   Fort Lauderdale    Margate            FL   63.9
2968   Fort Myers         Fort Myers         FL   63.3
2969   Gainesville        Gainesville        FL   77.7
2970   Jacksonville       Jacksonville       FL   63.2
2971   Lakeland           Lakeland           FL   60.4
2972   Miami North        Miami Lakes        FL   67.4
2973   Miami South        Palmetto Bay       FL   69.5
2974   Ocala              Ocala              FL   66.4
2975   Orange County      Orlando            FL   69.9
2976   Pensacola          Pensacola          FL   57.9
2977   Seminole County    Lake Mary          FL   62.5
2978   St. Petersburg     St. Petersburg     FL   70.4
2979   Tampa              Tampa              FL   61.4
2980   West Palm Beach    West Palm Beach    FL   61.9
2981   Columbus           Columbus           GA   41.5
2982   Dekalb County      Atlanta            GA   62.6
2983   Douglasville       Douglasville       GA   60.4
2984   Gainesville, GA    Gainesville        GA   67.8
2985   Gwinnett County    Duluth             GA   54.8
2986   Macon              Macon              GA   49.6
2987   Savannah           Savannah           GA   80.4
2988   Baton Rouge        Baton Rouge        LA   59.1
2989   Jefferson Parish   Elmwood            LA   66.5
2990   New Orleans        New Orleans        LA   95.8
2991   Shreveport         Shreveport         LA   42.6
2992   Asheville          Asheville          NC    69
2993   Charlotte          Charlotte          NC   67.4
2994   Durham             Durham             NC   58.8
2995   Fayetteville       Fayetteville       NC   65.6
2996   Greenville, NC     Greenville         NC   60.1
2997   Raleigh            Raleigh            NC   72.9
2998   Winston-Salem      Winston-Salem      NC    62
3105   Flagstaff          Flagstaff          AZ   66.5
3106   Maricopa Central   Phoenix            AZ   57.8
3107   Maricopa South     Mesa               AZ   71.4
3108   Maricopa West      Glendale           AZ    57
3109   Tucson             Tucson             AZ   56.7
3110   Window Rock        St. Michaels       AZ   46.7
3154   Aurora             Aurora             CO   75.4
3155   Colorado North     Longmont           CO   84.1
3156   Colorado Springs   Colorado Springs   CO   57.5
3157   Denver             Lakewood           CO   82.9
3158   Overland Park      Overland Park      KS   84.1
3159   Wichita            Wichita            KS   91.8
3160   Billings           Billings           MT   61.3
3162   Bismarck           Bismarck           ND    77
3163   Lincoln                     Lincoln                      NE   74.6
3164   Albuquerque                 Los Ranchos de Albuquerque   NM   64.7
3165   Las Cruces                  Las Cruces                   NM   73.7
3166   Cleveland Co.               Norman                       OK   70.5
3167   Oklahoma County             Warr Acres                   OK    85
3168   Tulsa                       Tulsa                        OK   63.4
3169   Sioux Falls                 Sioux Falls                  SD   71.5
3170   Arlington                   Grand Prairie                TX   76.3
3171   Austin                      Austin                       TX   89.7
3172   Collin Co.                  McKinney                     TX   75.8
3173   Dallas                      Duncanville                  TX   59.5
3174   Dallas Co. NE               Richardson                   TX   67.9
3175   Dallas Co. NW               Farmers Branch               TX   67.6
3176   Denton Co.                  Denton                       TX    81
3177   El Paso                     El Paso                      TX   71.9
3178   Fort Bend Co.               Katy                         TX   59.6
3179   Fort Worth                  Fort Worth                   TX    88
3180   Harris Co. East             Houston                      TX   79.1
3181   Harris Co. NE               Houston                      TX   79.7
3182   Harris Co. NW               Katy                         TX   89.1
3183   Hidalgo Co. - Cameron Co.   McAllen                      TX   69.4
3184   Houston NW                  Houston                      TX   80.2
3185   Houston South               Houston                      TX   64.8
3186   Houston West                Houston                      TX   67.7
3187   Laredo                      Laredo                       TX   61.9
3188   Lubbock                     Lubbock                      TX   67.9
3189   Montgomery Co.              Spring                       TX   66.3
3190   San Antonio East            San Antonio                  TX   88.6
3191   San Antonio North           San Antonio                  TX   92.1
3192   San Antonio West            San Antonio                  TX   88.5
3193   Tyler                       Tyler                        TX   71.2
3194   Waco                        Waco                         TX   81.8
3195   Williamson Co.              Leander                      TX   83.3
3196   Orem                        Orem                         UT   78.2
3197   Salt Lake City    South Salt Lake   UT   81.5
3198   Casper            Casper            WY   73.4
3255   Honolulu          Honolulu          HI   92.8
3256   Boise             Boise             ID   96.2
3257   Las Vegas         Las Vegas         NV   70.9
3258   North Las Vegas   N. Las Vegas      NV   75.2
3259   Eugene            Springfield       OR   82.2
3260   Portland          Portland          OR   92.3
3261   Salem             Salem             OR   93.3
3263   Bakersfield       Bakersfield       CA   74.4
3264   Chico             Chico             CA   71.2
3265   Concord           Concord           CA   77.1
3266   El Cajon          San Diego         CA   83.7
3267   Fullerton         Buena Park        CA   87.5
3268   Inglewood         Inglewood         CA   80.2
3269   Long Beach        Long Beach        CA   85.7
3270   Fresno            Fresno            CA   75.9
3271   Oakland           Oakland           CA   81.1
3272   Ontario           Upland            CA   79.8
3273   Palm Springs      Palm Springs      CA   74.5
3274   Pasadena          Pasadena          CA   90.8
3275   Pleasanton        San Ramon         CA   87.8
3276   Riverside         Riverside         CA   74.2
3277   Sacramento        Sacramento        CA   82.1
3278   San Bernardino    San Bernardino    CA   74.5
3279   San Diego         San Diego         CA   81.3
3280   San Francisco     San Francisco     CA    84
3281   San Jose          San Jose          CA   81.2
3282   San Mateo         Redwood City      CA   87.4
3283   Santa Ana         Santa Ana         CA   88.1
3284   Camarillo         Camarillo         CA   80.9
3285   Santa Clarita     Valencia          CA   87.4
3286   Santa Rosa        Rohnert Park      CA   74.3
3287   South Gate        Commerce          CA   77.6
3288   Stockton         Stockton         CA    73
3289   Sunnyvale        Sunnyvale        CA    86
3290   Woodland Hills   Woodland Hills   CA    91
3291   Vista            Carlsbad         CA   92.5
3292   West Covina      West Covina      CA   93.3
3293   Everett          Everett          WA   93.8
3294   Olympia          Olympia          WA   94.3
3295   Seattle          Seattle          WA   93.1
3296   Spokane          Spokane          WA   83.9
3297   Tacoma           Tacoma           WA   92.9
3298   Anchorage        Anchorage        AK   84.5
ACO Number   ACO Name           ACO city              ACO state PCT_COMP
      2253   Danbury            Danbury               CT              87.3
      2254   Hartford           Hartford              CT              90.3
      2255   New Haven          New Haven             CT              78.3
      2256   Boston             Boston                MA              74.1
      2257   Lawrence           Lawrence              MA              73.2
      2258   Quincy             Quincy                MA              89.1
      2259   East Bridgewater   East Bridgewater      MA              67.4
      2260   Waltham            Waltham               MA              96.2
      2261   Worcester          Worcester             MA              83.4
      2262   Gardiner           Gardiner              ME              90.8
      2263   Concord            Concord               NH              78.1
      2264   Egg Harbor         Egg Harbor Township   NJ              53.3
      2265   Parsippany         Parsippany            NJ              88.2
      2266   South Plainfield   South Plainfield      NJ              75.3
      2267   Jersey City        Jersey City           NJ               72
      2268   Newark             Newark                NJ              67.5
      2269   Fairlawn           Fairlawn              NJ              67.4
      2270   Toms River         Toms River            NJ              74.1
      2271   Trenton            Trenton               NJ              84.5
      2272   Albany             Albany                NY              72.9
      2273   Bronx 1            Bronx                 NY              73.5
      2274   Bronx 2            Bronx                 NY              71.2
      2275   Melville           Melville              NY              61.7
      2276   Buffalo            Buffalo               NY              81.2
      2277   Queens 1           Long Island City      NY              87.4
      2278   Brooklyn 1         Brooklyn              NY              56.1
      2279   Garden City        Garden City           NY              77.7
      2280   Manhattan 1        New York              NY              78.4
      2281   Manhattan 2        New York              NY              74.9
      2282   Pawling            Pawling               NY              77.9
      2283   Brooklyn 2         Brooklyn              NY              64.9
      2284   Queens 2           Bayside               NY              85.1
      2285   Queens 3           Forest Hills          NY              80.3
2286   Peekskill               Peekskill            NY   72.4
2287   Rochester               Rochester            NY   71.1
2288   Brooklyn 3              Brooklyn             NY   78.8
2289   Queens 4                Jamaica              NY   75.6
2290   Staten Island           Staten Island        NY   84.7
2291   Syracuse                Syracuse             NY   78.9
2292   Brooklyn 4              Brooklyn             NY   69.5
2293   Guaynabo                Guaynabo             PR   83.3
2294   Caguas                  Caguas               PR   84.5
2295   Mayaguez                Mayaguez             PR   88.7
2296   Providence              Providence           RI   77.2
2297   Burlington              Burlington           VT   85.1
2355   Washington DC           Washington           DC   70.9
2356   Wilmington              Wilmington           DE   68.9
2357   Lexington               Lexington            KY   64.3
2358   Louisville              Louisville           KY    67
2359   Hanover                 Hanover              MD   73.7
2360   Baltimore               Baltimore            MD   61.4
2361   Hagerstown              Hagerstown           MD   90.9
2362   Towson                  Towson               MD   74.7
2363   Akron                   Akron                OH   55.9
2364   Mansfield               Mansfield            OH   93.6
2365   Cincinnati              Cincinnati           OH   75.3
2366   Cleveland               Cleveland            OH   61.7
2367   Columbus                Dublin               OH   83.3
2368   Dayton                  Dayton               OH   81.1
2369   Toledo                  Toledo               OH    70
2370   South Point             South Point          OH   87.2
2371   Allentown               Allentown            PA   65.7
2372   Cranberry Township      Cranberry Township   PA   90.9
2373   Harrisburg              Harrisburg           PA   85.7
2374   Norristown              Norristown           PA   82.6
2375   Philadelphia-Franklin   Philadelphia         PA   60.8
2376   Philadelphia-Penn       Philadelphia         PA   53.4
2377   Pittsburgh              Pittsburgh         PA   81.6
2378   Reading                 Reading            PA   74.1
2379   State College           State College      PA   86.7
2380   Knoxville               Knoxville          TN   83.7
2381   Memphis                 Memphis            TN   67.6
2382   Nashville               Franklin           TN   87.6
2383   Shelbyville             Shelbyville        TN   66.5
2384   Crystal City            Arlington          VA   89.3
2385   Fairfax                 Fairfax            VA   96.6
2386   Fredericksburg          Fredericksburg     VA   65.2
2387   Virginia Beach          Virginia Beach     VA   67.9
2388   Richmond                Richmond           VA   68.6
2389   Roanoke                 Roanoke            VA   70.4
2390   Beckley                 Beckley            WV   95.4
2556   Fayetteville            Fayetteville       AR   90.8
2557   Little Rock             Little Rock        AR   77.4
2558   Des Moines              Des Moines         IA   59.9
2559   Chicago Central         Chicago            IL   80.1
2560   Chicago Far Southwest   Evergreen Park     IL   87.2
2561   Chicago South           Chicago            IL   76.4
2562   Cook County NW          Schaumburg         IL   89.2
2563   Cook County South       Matteson           IL   77.8
2564   Dekalb                  Dekalb             IL   86.4
2565   Oswego                  Oswego             IL   86.7
2566   Peoria                  Peoria             IL   80.7
2567   Skokie                  Skokie             IL   90.1
2568   Springfield             Springfield        IL   62.3
2569   Evansville              Evansville         IN   92.8
2570   Ft. Wayne               Ft. Wayne          IN   83.3
2571   Indianapolis            Indianapolis       IN   85.3
2572   Lake County             Merrillville       IN   86.1
2573   Detroit                 Detroit            MI   60.1
2574   Lansing                 Lansing            MI   64.4
2575   Macomb County           Clinton Township   MI   80.2
2576   Traverse City      Traverse City      MI   63.8
2577   Oakland County     Troy               MI   87.1
2578   Duluth             Duluth             MN   77.6
2579   Minneapolis        Minneapolis        MN    90
2580   Rochester          Rochester          MN   77.1
2581   Kansas City        Kansas City        MO   92.3
2582   Springfield        Springfield        MO   77.7
2583   St. Louis          St. Louis          MO    76
2584   Eau Claire         Eau Claire         WI   89.4
2585   Green Bay          Green Bay          WI   89.5
2586   Madison            Madison            WI   90.4
2587   Milwaukee          Milwaukee          WI   69.1
2901   Gulfport           Gulfport           MS   71.3
2902   Jackson            Jackson            MS   45.5
2904   Birmingham         Birmingham         AL   49.4
2905   Huntsville         Huntsville         AL    59
2906   Mobile             Mobile             AL   56.5
2907   Charleston         North Charleston   SC   56.6
2908   Columbia           Columbia           SC   62.5
2909   Greenville, SC     Greenville         SC   65.4
2910   Atlanta            Atlanta            GA   57.5
2966   Lauderdale Lakes   Lauderdale Lake    FL   60.7
2967   Fort Lauderdale    Margate            FL   61.5
2968   Fort Myers         Fort Myers         FL   60.9
2969   Gainesville        Gainesville        FL   76.1
2970   Jacksonville       Jacksonville       FL   61.2
2971   Lakeland           Lakeland           FL   58.2
2972   Miami North        Miami Lakes        FL   65.2
2973   Miami South        Palmetto Bay       FL   67.4
2974   Ocala              Ocala              FL   64.7
2975   Orange County      Orlando            FL   68.3
2976   Pensacola          Pensacola          FL   55.6
2977   Seminole County    Lake Mary          FL   60.2
2978   St. Petersburg     St. Petersburg     FL   68.3
2979   Tampa              Tampa              FL   59.3
2980   West Palm Beach    West Palm Beach    FL   59.9
2981   Columbus           Columbus           GA   39.2
2982   Dekalb County      Atlanta            GA   60.2
2983   Douglasville       Douglasville       GA   58.6
2984   Gainesville, GA    Gainesville        GA   65.8
2985   Gwinnett County    Duluth             GA   52.8
2986   Macon              Macon              GA   46.6
2987   Savannah           Savannah           GA   78.5
2988   Baton Rouge        Baton Rouge        LA    57
2989   Jefferson Parish   Elmwood            LA   64.2
2990   New Orleans        New Orleans        LA   95.2
2991   Shreveport         Shreveport         LA   41.2
2992   Asheville          Asheville          NC   66.9
2993   Charlotte          Charlotte          NC   65.4
2994   Durham             Durham             NC   56.5
2995   Fayetteville       Fayetteville       NC   63.6
2996   Greenville, NC     Greenville         NC   57.6
2997   Raleigh            Raleigh            NC    71
2998   Winston-Salem      Winston-Salem      NC   59.7
3105   Flagstaff          Flagstaff          AZ   64.5
3106   Maricopa Central   Phoenix            AZ   55.5
3107   Maricopa South     Mesa               AZ   69.4
3108   Maricopa West      Glendale           AZ   55.2
3109   Tucson             Tucson             AZ   53.4
3110   Window Rock        St. Michaels       AZ   44.8
3154   Aurora             Aurora             CO   73.9
3155   Colorado North     Longmont           CO   82.6
3156   Colorado Springs   Colorado Springs   CO   55.8
3157   Denver             Lakewood           CO   81.6
3158   Overland Park      Overland Park      KS    83
3159   Wichita            Wichita            KS    91
3160   Billings           Billings           MT   59.5
3162   Bismarck           Bismarck           ND   75.7
3163   Lincoln                     Lincoln                      NE   72.8
3164   Albuquerque                 Los Ranchos de Albuquerque   NM   62.8
3165   Las Cruces                  Las Cruces                   NM   72.2
3166   Cleveland Co.               Norman                       OK   68.5
3167   Oklahoma County             Warr Acres                   OK   83.9
3168   Tulsa                       Tulsa                        OK   61.7
3169   Sioux Falls                 Sioux Falls                  SD   69.6
3170   Arlington                   Grand Prairie                TX   74.2
3171   Austin                      Austin                       TX   88.1
3172   Collin Co.                  McKinney                     TX   73.4
3173   Dallas                      Duncanville                  TX   57.1
3174   Dallas Co. NE               Richardson                   TX   65.8
3175   Dallas Co. NW               Farmers Branch               TX   65.5
3176   Denton Co.                  Denton                       TX   79.5
3177   El Paso                     El Paso                      TX   70.3
3178   Fort Bend Co.               Katy                         TX   57.2
3179   Fort Worth                  Fort Worth                   TX   86.4
3180   Harris Co. East             Houston                      TX    77
3181   Harris Co. NE               Houston                      TX   78.1
3182   Harris Co. NW               Katy                         TX   87.6
3183   Hidalgo Co. - Cameron Co.   McAllen                      TX   67.6
3184   Houston NW                  Houston                      TX   78.1
3185   Houston South               Houston                      TX   62.7
3186   Houston West                Houston                      TX   64.8
3187   Laredo                      Laredo                       TX   59.8
3188   Lubbock                     Lubbock                      TX   66.5
3189   Montgomery Co.              Spring                       TX   64.1
3190   San Antonio East            San Antonio                  TX   86.9
3191   San Antonio North           San Antonio                  TX   90.4
3192   San Antonio West            San Antonio                  TX   86.5
3193   Tyler                       Tyler                        TX   69.1
3194   Waco                        Waco                         TX    80
3195   Williamson Co.              Leander                      TX   81.4
3196   Orem                        Orem                         UT   76.3
3197   Salt Lake City    South Salt Lake   UT   79.9
3198   Casper            Casper            WY   71.6
3255   Honolulu          Honolulu          HI   91.6
3256   Boise             Boise             ID   95.7
3257   Las Vegas         Las Vegas         NV   69.4
3258   North Las Vegas   N. Las Vegas      NV   73.3
3259   Eugene            Springfield       OR   81.3
3260   Portland          Portland          OR   91.4
3261   Salem             Salem             OR   92.6
3263   Bakersfield       Bakersfield       CA   72.8
3264   Chico             Chico             CA   69.9
3265   Concord           Concord           CA   75.3
3266   El Cajon          San Diego         CA   82.2
3267   Fullerton         Buena Park        CA   86.1
3268   Inglewood         Inglewood         CA   78.9
3269   Long Beach        Long Beach        CA   84.5
3270   Fresno            Fresno            CA   73.8
3271   Oakland           Oakland           CA   79.8
3272   Ontario           Upland            CA   78.2
3273   Palm Springs      Palm Springs      CA   72.8
3274   Pasadena          Pasadena          CA   89.8
3275   Pleasanton        San Ramon         CA   86.8
3276   Riverside         Riverside         CA   72.4
3277   Sacramento        Sacramento        CA    80
3278   San Bernardino    San Bernardino    CA   72.7
3279   San Diego         San Diego         CA   79.5
3280   San Francisco     San Francisco     CA   82.8
3281   San Jose          San Jose          CA   79.7
3282   San Mateo         Redwood City      CA   86.2
3283   Santa Ana         Santa Ana         CA   86.8
3284   Camarillo         Camarillo         CA   79.5
3285   Santa Clarita     Valencia          CA   86.5
3286   Santa Rosa        Rohnert Park      CA   73.3
3287   South Gate        Commerce          CA   76.5
3288   Stockton         Stockton         CA   71.8
3289   Sunnyvale        Sunnyvale        CA   84.5
3290   Woodland Hills   Woodland Hills   CA   89.8
3291   Vista            Carlsbad         CA   91.7
3292   West Covina      West Covina      CA   92.1
3293   Everett          Everett          WA   93.1
3294   Olympia          Olympia          WA   93.7
3295   Seattle          Seattle          WA   92.4
3296   Spokane          Spokane          WA   82.3
3297   Tacoma           Tacoma           WA   92.5
3298   Anchorage        Anchorage        AK   83.1
ACO Number   ACO Name           ACO city              ACO state PCT_COMP
      2253   Danbury            Danbury               CT              86.3
      2254   Hartford           Hartford              CT              89.7
      2255   New Haven          New Haven             CT              77.1
      2256   Boston             Boston                MA              72.7
      2257   Lawrence           Lawrence              MA              71.4
      2258   Quincy             Quincy                MA              88.5
      2259   East Bridgewater   East Bridgewater      MA              65.5
      2260   Waltham            Waltham               MA              95.5
      2261   Worcester          Worcester             MA              82.3
      2262   Gardiner           Gardiner              ME               90
      2263   Concord            Concord               NH              75.5
      2264   Egg Harbor         Egg Harbor Township   NJ               51
      2265   Parsippany         Parsippany            NJ              87.1
      2266   South Plainfield   South Plainfield      NJ               74
      2267   Jersey City        Jersey City           NJ               70
      2268   Newark             Newark                NJ              65.8
      2269   Fairlawn           Fairlawn              NJ              65.4
      2270   Toms River         Toms River            NJ              71.9
      2271   Trenton            Trenton               NJ              83.3
      2272   Albany             Albany                NY              71.1
      2273   Bronx 1            Bronx                 NY              72.4
      2274   Bronx 2            Bronx                 NY              69.6
      2275   Melville           Melville              NY              59.6
      2276   Buffalo            Buffalo               NY              80.2
      2277   Queens 1           Long Island City      NY              86.4
      2278   Brooklyn 1         Brooklyn              NY              54.1
      2279   Garden City        Garden City           NY               76
      2280   Manhattan 1        New York              NY              76.9
      2281   Manhattan 2        New York              NY              72.9
      2282   Pawling            Pawling               NY              76.1
      2283   Brooklyn 2         Brooklyn              NY              62.7
      2284   Queens 2           Bayside               NY               84
      2285   Queens 3           Forest Hills          NY              79.2
2286   Peekskill               Peekskill            NY   70.8
2287   Rochester               Rochester            NY   68.9
2288   Brooklyn 3              Brooklyn             NY   77.1
2289   Queens 4                Jamaica              NY   73.9
2290   Staten Island           Staten Island        NY   83.3
2291   Syracuse                Syracuse             NY   76.9
2292   Brooklyn 4              Brooklyn             NY   67.5
2293   Guaynabo                Guaynabo             PR   82.2
2294   Caguas                  Caguas               PR   83.2
2295   Mayaguez                Mayaguez             PR   87.9
2296   Providence              Providence           RI   75.5
2297   Burlington              Burlington           VT   83.4
2355   Washington DC           Washington           DC   69.2
2356   Wilmington              Wilmington           DE   67.1
2357   Lexington               Lexington            KY   62.6
2358   Louisville              Louisville           KY   65.4
2359   Hanover                 Hanover              MD   72.6
2360   Baltimore               Baltimore            MD   59.6
2361   Hagerstown              Hagerstown           MD   90.1
2362   Towson                  Towson               MD   72.4
2363   Akron                   Akron                OH   53.5
2364   Mansfield               Mansfield            OH   92.8
2365   Cincinnati              Cincinnati           OH   73.8
2366   Cleveland               Cleveland            OH   59.9
2367   Columbus                Dublin               OH   81.9
2368   Dayton                  Dayton               OH   79.6
2369   Toledo                  Toledo               OH   67.8
2370   South Point             South Point          OH   85.7
2371   Allentown               Allentown            PA   63.7
2372   Cranberry Township      Cranberry Township   PA   89.8
2373   Harrisburg              Harrisburg           PA   84.2
2374   Norristown              Norristown           PA   81.6
2375   Philadelphia-Franklin   Philadelphia         PA   59.2
2376   Philadelphia-Penn       Philadelphia         PA   51.6
2377   Pittsburgh              Pittsburgh         PA    80
2378   Reading                 Reading            PA   72.4
2379   State College           State College      PA   85.3
2380   Knoxville               Knoxville          TN    82
2381   Memphis                 Memphis            TN   66.1
2382   Nashville               Franklin           TN    86
2383   Shelbyville             Shelbyville        TN   64.6
2384   Crystal City            Arlington          VA   88.8
2385   Fairfax                 Fairfax            VA   96.3
2386   Fredericksburg          Fredericksburg     VA   63.4
2387   Virginia Beach          Virginia Beach     VA   65.9
2388   Richmond                Richmond           VA   67.2
2389   Roanoke                 Roanoke            VA   68.3
2390   Beckley                 Beckley            WV   94.6
2556   Fayetteville            Fayetteville       AR   89.4
2557   Little Rock             Little Rock        AR   75.9
2558   Des Moines              Des Moines         IA   58.1
2559   Chicago Central         Chicago            IL   79.2
2560   Chicago Far Southwest   Evergreen Park     IL   86.1
2561   Chicago South           Chicago            IL   74.7
2562   Cook County NW          Schaumburg         IL   88.5
2563   Cook County South       Matteson           IL   76.5
2564   Dekalb                  Dekalb             IL   85.8
2565   Oswego                  Oswego             IL   85.7
2566   Peoria                  Peoria             IL   79.1
2567   Skokie                  Skokie             IL   89.7
2568   Springfield             Springfield        IL   60.2
2569   Evansville              Evansville         IN    92
2570   Ft. Wayne               Ft. Wayne          IN   81.5
2571   Indianapolis            Indianapolis       IN   84.3
2572   Lake County             Merrillville       IN   84.8
2573   Detroit                 Detroit            MI    58
2574   Lansing                 Lansing            MI   62.3
2575   Macomb County           Clinton Township   MI   78.8
2576   Traverse City      Traverse City      MI   61.2
2577   Oakland County     Troy               MI   86.1
2578   Duluth             Duluth             MN   75.8
2579   Minneapolis        Minneapolis        MN   89.1
2580   Rochester          Rochester          MN   75.7
2581   Kansas City        Kansas City        MO    92
2582   Springfield        Springfield        MO    76
2583   St. Louis          St. Louis          MO   74.5
2584   Eau Claire         Eau Claire         WI   88.4
2585   Green Bay          Green Bay          WI   88.6
2586   Madison            Madison            WI   89.5
2587   Milwaukee          Milwaukee          WI    68
2901   Gulfport           Gulfport           MS   70.1
2902   Jackson            Jackson            MS   43.7
2904   Birmingham         Birmingham         AL   47.7
2905   Huntsville         Huntsville         AL   57.3
2906   Mobile             Mobile             AL   54.5
2907   Charleston         North Charleston   SC   54.5
2908   Columbia           Columbia           SC   60.9
2909   Greenville, SC     Greenville         SC   63.3
2910   Atlanta            Atlanta            GA   55.3
2966   Lauderdale Lakes   Lauderdale Lake    FL   58.5
2967   Fort Lauderdale    Margate            FL   59.3
2968   Fort Myers         Fort Myers         FL   58.5
2969   Gainesville        Gainesville        FL   74.4
2970   Jacksonville       Jacksonville       FL   59.2
2971   Lakeland           Lakeland           FL   55.8
2972   Miami North        Miami Lakes        FL   63.1
2973   Miami South        Palmetto Bay       FL   65.7
2974   Ocala              Ocala              FL    63
2975   Orange County      Orlando            FL    67
2976   Pensacola          Pensacola          FL   53.5
2977   Seminole County    Lake Mary          FL   58.4
2978   St. Petersburg     St. Petersburg     FL   66.1
2979   Tampa              Tampa              FL   57.4
2980   West Palm Beach    West Palm Beach    FL   57.8
2981   Columbus           Columbus           GA   37.1
2982   Dekalb County      Atlanta            GA   57.9
2983   Douglasville       Douglasville       GA   56.7
2984   Gainesville, GA    Gainesville        GA   63.9
2985   Gwinnett County    Duluth             GA   50.8
2986   Macon              Macon              GA   43.9
2987   Savannah           Savannah           GA   76.6
2988   Baton Rouge        Baton Rouge        LA    55
2989   Jefferson Parish   Elmwood            LA   62.6
2990   New Orleans        New Orleans        LA   94.8
2991   Shreveport         Shreveport         LA    40
2992   Asheville          Asheville          NC   64.7
2993   Charlotte          Charlotte          NC   63.5
2994   Durham             Durham             NC   54.5
2995   Fayetteville       Fayetteville       NC   61.7
2996   Greenville, NC     Greenville         NC   55.6
2997   Raleigh            Raleigh            NC   69.3
2998   Winston-Salem      Winston-Salem      NC   57.8
3105   Flagstaff          Flagstaff          AZ   62.6
3106   Maricopa Central   Phoenix            AZ   53.2
3107   Maricopa South     Mesa               AZ   67.7
3108   Maricopa West      Glendale           AZ   53.5
3109   Tucson             Tucson             AZ   50.5
3110   Window Rock        St. Michaels       AZ   43.5
3154   Aurora             Aurora             CO   73.1
3155   Colorado North     Longmont           CO   81.7
3156   Colorado Springs   Colorado Springs   CO   54.6
3157   Denver             Lakewood           CO   80.7
3158   Overland Park      Overland Park      KS   81.9
3159   Wichita            Wichita            KS   90.4
3160   Billings           Billings           MT   57.7
3162   Bismarck           Bismarck           ND   74.4
3163   Lincoln                     Lincoln                      NE   71.3
3164   Albuquerque                 Los Ranchos de Albuquerque   NM   61.3
3165   Las Cruces                  Las Cruces                   NM   70.9
3166   Cleveland Co.               Norman                       OK   67.1
3167   Oklahoma County             Warr Acres                   OK   83.2
3168   Tulsa                       Tulsa                        OK   60.2
3169   Sioux Falls                 Sioux Falls                  SD   67.9
3170   Arlington                   Grand Prairie                TX   72.7
3171   Austin                      Austin                       TX   87.3
3172   Collin Co.                  McKinney                     TX   71.4
3173   Dallas                      Duncanville                  TX   55.6
3174   Dallas Co. NE               Richardson                   TX   64.1
3175   Dallas Co. NW               Farmers Branch               TX   63.9
3176   Denton Co.                  Denton                       TX   78.4
3177   El Paso                     El Paso                      TX   68.8
3178   Fort Bend Co.               Katy                         TX   54.9
3179   Fort Worth                  Fort Worth                   TX   85.3
3180   Harris Co. East             Houston                      TX   74.5
3181   Harris Co. NE               Houston                      TX   76.6
3182   Harris Co. NW               Katy                         TX    86
3183   Hidalgo Co. - Cameron Co.   McAllen                      TX   65.7
3184   Houston NW                  Houston                      TX   76.3
3185   Houston South               Houston                      TX   60.4
3186   Houston West                Houston                      TX   61.8
3187   Laredo                      Laredo                       TX   58.1
3188   Lubbock                     Lubbock                      TX   65.5
3189   Montgomery Co.              Spring                       TX   62.3
3190   San Antonio East            San Antonio                  TX   85.5
3191   San Antonio North           San Antonio                  TX   89.1
3192   San Antonio West            San Antonio                  TX   84.7
3193   Tyler                       Tyler                        TX   67.3
3194   Waco                        Waco                         TX   78.6
3195   Williamson Co.              Leander                      TX   80.1
3196   Orem                        Orem                         UT   74.8
3197   Salt Lake City    South Salt Lake   UT   78.4
3198   Casper            Casper            WY   70.2
3255   Honolulu          Honolulu          HI   90.4
3256   Boise             Boise             ID   95.2
3257   Las Vegas         Las Vegas         NV   67.9
3258   North Las Vegas   N. Las Vegas      NV   71.2
3259   Eugene            Springfield       OR   80.5
3260   Portland          Portland          OR   90.5
3261   Salem             Salem             OR   91.9
3263   Bakersfield       Bakersfield       CA   71.3
3264   Chico             Chico             CA   68.9
3265   Concord           Concord           CA    74
3266   El Cajon          San Diego         CA    81
3267   Fullerton         Buena Park        CA   84.7
3268   Inglewood         Inglewood         CA   77.6
3269   Long Beach        Long Beach        CA   83.3
3270   Fresno            Fresno            CA   71.7
3271   Oakland           Oakland           CA    79
3272   Ontario           Upland            CA   76.7
3273   Palm Springs      Palm Springs      CA   71.1
3274   Pasadena          Pasadena          CA   88.6
3275   Pleasanton        San Ramon         CA   85.6
3276   Riverside         Riverside         CA   70.9
3277   Sacramento        Sacramento        CA   78.7
3278   San Bernardino    San Bernardino    CA    71
3279   San Diego         San Diego         CA   77.9
3280   San Francisco     San Francisco     CA    82
3281   San Jose          San Jose          CA   78.7
3282   San Mateo         Redwood City      CA   85.6
3283   Santa Ana         Santa Ana         CA   85.5
3284   Camarillo         Camarillo         CA   78.2
3285   Santa Clarita     Valencia          CA   85.4
3286   Santa Rosa        Rohnert Park      CA   72.3
3287   South Gate        Commerce          CA   75.7
3288   Stockton         Stockton         CA   70.4
3289   Sunnyvale        Sunnyvale        CA   83.1
3290   Woodland Hills   Woodland Hills   CA   88.6
3291   Vista            Carlsbad         CA    91
3292   West Covina      West Covina      CA   90.6
3293   Everett          Everett          WA   92.3
3294   Olympia          Olympia          WA   93.2
3295   Seattle          Seattle          WA   91.6
3296   Spokane          Spokane          WA   80.8
3297   Tacoma           Tacoma           WA   92.2
3298   Anchorage        Anchorage        AK    82
ACO Number   ACO Name           ACO city              ACO state PCT_COMP
      2253   Danbury            Danbury               CT              85.2
      2254   Hartford           Hartford              CT              89.1
      2255   New Haven          New Haven             CT              75.8
      2256   Boston             Boston                MA              71.6
      2257   Lawrence           Lawrence              MA              69.8
      2258   Quincy             Quincy                MA              87.6
      2259   East Bridgewater   East Bridgewater      MA              63.6
      2260   Waltham            Waltham               MA              94.8
      2261   Worcester          Worcester             MA              81.3
      2262   Gardiner           Gardiner              ME              89.2
      2263   Concord            Concord               NH              73.6
      2264   Egg Harbor         Egg Harbor Township   NJ              48.8
      2265   Parsippany         Parsippany            NJ              85.6
      2266   South Plainfield   South Plainfield      NJ              72.6
      2267   Jersey City        Jersey City           NJ              68.5
      2268   Newark             Newark                NJ              64.4
      2269   Fairlawn           Fairlawn              NJ              63.7
      2270   Toms River         Toms River            NJ              69.9
      2271   Trenton            Trenton               NJ              82.2
      2272   Albany             Albany                NY              69.5
      2273   Bronx 1            Bronx                 NY              70.8
      2274   Bronx 2            Bronx                 NY              68.4
      2275   Melville           Melville              NY              57.8
      2276   Buffalo            Buffalo               NY              79.1
      2277   Queens 1           Long Island City      NY              85.6
      2278   Brooklyn 1         Brooklyn              NY              52.3
      2279   Garden City        Garden City           NY              74.3
      2280   Manhattan 1        New York              NY              75.4
      2281   Manhattan 2        New York              NY              71.1
      2282   Pawling            Pawling               NY              74.5
      2283   Brooklyn 2         Brooklyn              NY              60.8
      2284   Queens 2           Bayside               NY               83
      2285   Queens 3           Forest Hills          NY               78
2286   Peekskill               Peekskill            NY    69
2287   Rochester               Rochester            NY   66.8
2288   Brooklyn 3              Brooklyn             NY   75.5
2289   Queens 4                Jamaica              NY   72.6
2290   Staten Island           Staten Island        NY   82.1
2291   Syracuse                Syracuse             NY   75.1
2292   Brooklyn 4              Brooklyn             NY   65.6
2293   Guaynabo                Guaynabo             PR   80.8
2294   Caguas                  Caguas               PR   81.6
2295   Mayaguez                Mayaguez             PR   86.5
2296   Providence              Providence           RI   74.1
2297   Burlington              Burlington           VT   81.6
2355   Washington DC           Washington           DC   67.6
2356   Wilmington              Wilmington           DE   65.6
2357   Lexington               Lexington            KY    61
2358   Louisville              Louisville           KY   63.8
2359   Hanover                 Hanover              MD   71.4
2360   Baltimore               Baltimore            MD    58
2361   Hagerstown              Hagerstown           MD   89.4
2362   Towson                  Towson               MD   70.7
2363   Akron                   Akron                OH   51.2
2364   Mansfield               Mansfield            OH   91.9
2365   Cincinnati              Cincinnati           OH   72.4
2366   Cleveland               Cleveland            OH    58
2367   Columbus                Dublin               OH   80.7
2368   Dayton                  Dayton               OH   77.9
2369   Toledo                  Toledo               OH   65.9
2370   South Point             South Point          OH    84
2371   Allentown               Allentown            PA   61.9
2372   Cranberry Township      Cranberry Township   PA   88.7
2373   Harrisburg              Harrisburg           PA   82.8
2374   Norristown              Norristown           PA   80.6
2375   Philadelphia-Franklin   Philadelphia         PA   57.9
2376   Philadelphia-Penn       Philadelphia         PA   49.9
2377   Pittsburgh              Pittsburgh         PA   78.4
2378   Reading                 Reading            PA   70.8
2379   State College           State College      PA   83.8
2380   Knoxville               Knoxville          TN   80.4
2381   Memphis                 Memphis            TN   64.5
2382   Nashville               Franklin           TN   84.5
2383   Shelbyville             Shelbyville        TN   63.1
2384   Crystal City            Arlington          VA   88.1
2385   Fairfax                 Fairfax            VA   96.1
2386   Fredericksburg          Fredericksburg     VA   61.6
2387   Virginia Beach          Virginia Beach     VA   64.1
2388   Richmond                Richmond           VA   65.6
2389   Roanoke                 Roanoke            VA   66.4
2390   Beckley                 Beckley            WV    94
2556   Fayetteville            Fayetteville       AR   87.9
2557   Little Rock             Little Rock        AR   74.2
2558   Des Moines              Des Moines         IA   56.6
2559   Chicago Central         Chicago            IL   78.2
2560   Chicago Far Southwest   Evergreen Park     IL   85.2
2561   Chicago South           Chicago            IL   73.4
2562   Cook County NW          Schaumburg         IL   87.8
2563   Cook County South       Matteson           IL   75.6
2564   Dekalb                  Dekalb             IL   85.2
2565   Oswego                  Oswego             IL   84.5
2566   Peoria                  Peoria             IL   77.5
2567   Skokie                  Skokie             IL   89.1
2568   Springfield             Springfield        IL    58
2569   Evansville              Evansville         IN   91.2
2570   Ft. Wayne               Ft. Wayne          IN   79.7
2571   Indianapolis            Indianapolis       IN   83.3
2572   Lake County             Merrillville       IN   83.6
2573   Detroit                 Detroit            MI   56.4
2574   Lansing                 Lansing            MI   60.6
2575   Macomb County           Clinton Township   MI   77.4
2576   Traverse City      Traverse City      MI   59.3
2577   Oakland County     Troy               MI   85.2
2578   Duluth             Duluth             MN   73.4
2579   Minneapolis        Minneapolis        MN   87.9
2580   Rochester          Rochester          MN   74.2
2581   Kansas City        Kansas City        MO   91.5
2582   Springfield        Springfield        MO   74.4
2583   St. Louis          St. Louis          MO   72.8
2584   Eau Claire         Eau Claire         WI    87
2585   Green Bay          Green Bay          WI   87.9
2586   Madison            Madison            WI   88.4
2587   Milwaukee          Milwaukee          WI   66.9
2901   Gulfport           Gulfport           MS   68.9
2902   Jackson            Jackson            MS   42.1
2904   Birmingham         Birmingham         AL   46.1
2905   Huntsville         Huntsville         AL   55.6
2906   Mobile             Mobile             AL   52.3
2907   Charleston         North Charleston   SC   52.6
2908   Columbia           Columbia           SC   59.4
2909   Greenville, SC     Greenville         SC   61.5
2910   Atlanta            Atlanta            GA   53.4
2966   Lauderdale Lakes   Lauderdale Lake    FL   56.3
2967   Fort Lauderdale    Margate            FL    57
2968   Fort Myers         Fort Myers         FL   55.9
2969   Gainesville        Gainesville        FL   72.7
2970   Jacksonville       Jacksonville       FL   57.3
2971   Lakeland           Lakeland           FL   53.3
2972   Miami North        Miami Lakes        FL   61.1
2973   Miami South        Palmetto Bay       FL   64.2
2974   Ocala              Ocala              FL   61.3
2975   Orange County      Orlando            FL   65.6
2976   Pensacola          Pensacola          FL   51.6
2977   Seminole County    Lake Mary          FL   56.5
2978   St. Petersburg     St. Petersburg     FL   63.8
2979   Tampa              Tampa              FL   55.6
2980   West Palm Beach    West Palm Beach    FL   55.7
2981   Columbus           Columbus           GA   35.2
2982   Dekalb County      Atlanta            GA   55.8
2983   Douglasville       Douglasville       GA   55.1
2984   Gainesville, GA    Gainesville        GA   62.2
2985   Gwinnett County    Duluth             GA   49.1
2986   Macon              Macon              GA   41.6
2987   Savannah           Savannah           GA   74.7
2988   Baton Rouge        Baton Rouge        LA   53.1
2989   Jefferson Parish   Elmwood            LA   62.2
2990   New Orleans        New Orleans        LA   94.4
2991   Shreveport         Shreveport         LA   38.7
2992   Asheville          Asheville          NC   62.5
2993   Charlotte          Charlotte          NC   61.5
2994   Durham             Durham             NC   52.7
2995   Fayetteville       Fayetteville       NC   60.1
2996   Greenville, NC     Greenville         NC   53.9
2997   Raleigh            Raleigh            NC   67.5
2998   Winston-Salem      Winston-Salem      NC    56
3105   Flagstaff          Flagstaff          AZ   61.1
3106   Maricopa Central   Phoenix            AZ   51.2
3107   Maricopa South     Mesa               AZ   65.8
3108   Maricopa West      Glendale           AZ   51.9
3109   Tucson             Tucson             AZ    48
3110   Window Rock        St. Michaels       AZ   42.7
3154   Aurora             Aurora             CO   72.4
3155   Colorado North     Longmont           CO   80.8
3156   Colorado Springs   Colorado Springs   CO   53.5
3157   Denver             Lakewood           CO   79.8
3158   Overland Park      Overland Park      KS   81.1
3159   Wichita            Wichita            KS   89.6
3160   Billings           Billings           MT    56
3162   Bismarck           Bismarck           ND   73.2
3163   Lincoln                     Lincoln                      NE    70
3164   Albuquerque                 Los Ranchos de Albuquerque   NM   59.8
3165   Las Cruces                  Las Cruces                   NM   69.5
3166   Cleveland Co.               Norman                       OK   65.4
3167   Oklahoma County             Warr Acres                   OK   82.1
3168   Tulsa                       Tulsa                        OK   58.7
3169   Sioux Falls                 Sioux Falls                  SD   66.3
3170   Arlington                   Grand Prairie                TX   70.8
3171   Austin                      Austin                       TX   85.5
3172   Collin Co.                  McKinney                     TX    69
3173   Dallas                      Duncanville                  TX   53.6
3174   Dallas Co. NE               Richardson                   TX   61.6
3175   Dallas Co. NW               Farmers Branch               TX    62
3176   Denton Co.                  Denton                       TX    77
3177   El Paso                     El Paso                      TX   67.4
3178   Fort Bend Co.               Katy                         TX   52.9
3179   Fort Worth                  Fort Worth                   TX    84
3180   Harris Co. East             Houston                      TX   72.1
3181   Harris Co. NE               Houston                      TX   75.2
3182   Harris Co. NW               Katy                         TX   84.9
3183   Hidalgo Co. - Cameron Co.   McAllen                      TX   63.8
3184   Houston NW                  Houston                      TX   74.8
3185   Houston South               Houston                      TX   57.9
3186   Houston West                Houston                      TX   59.2
3187   Laredo                      Laredo                       TX   56.2
3188   Lubbock                     Lubbock                      TX    64
3189   Montgomery Co.              Spring                       TX   60.3
3190   San Antonio East            San Antonio                  TX   84.1
3191   San Antonio North           San Antonio                  TX   86.5
3192   San Antonio West            San Antonio                  TX   82.7
3193   Tyler                       Tyler                        TX   65.6
3194   Waco                        Waco                         TX    77
3195   Williamson Co.              Leander                      TX   78.1
3196   Orem                        Orem                         UT   72.9
3197   Salt Lake City    South Salt Lake   UT   77.2
3198   Casper            Casper            WY   69.5
3255   Honolulu          Honolulu          HI   89.1
3256   Boise             Boise             ID   94.8
3257   Las Vegas         Las Vegas         NV   66.6
3258   North Las Vegas   N. Las Vegas      NV   69.4
3259   Eugene            Springfield       OR   79.5
3260   Portland          Portland          OR   89.9
3261   Salem             Salem             OR   91.2
3263   Bakersfield       Bakersfield       CA   69.8
3264   Chico             Chico             CA   67.8
3265   Concord           Concord           CA   72.9
3266   El Cajon          San Diego         CA   79.7
3267   Fullerton         Buena Park        CA    83
3268   Inglewood         Inglewood         CA   76.3
3269   Long Beach        Long Beach        CA   81.9
3270   Fresno            Fresno            CA   69.5
3271   Oakland           Oakland           CA   77.9
3272   Ontario           Upland            CA   75.3
3273   Palm Springs      Palm Springs      CA   69.6
3274   Pasadena          Pasadena          CA   87.3
3275   Pleasanton        San Ramon         CA   84.5
3276   Riverside         Riverside         CA   69.4
3277   Sacramento        Sacramento        CA   77.3
3278   San Bernardino    San Bernardino    CA   69.5
3279   San Diego         San Diego         CA   76.3
3280   San Francisco     San Francisco     CA   81.1
3281   San Jose          San Jose          CA   77.5
3282   San Mateo         Redwood City      CA    84
3283   Santa Ana         Santa Ana         CA   83.9
3284   Camarillo         Camarillo         CA    77
3285   Santa Clarita     Valencia          CA   84.2
3286   Santa Rosa        Rohnert Park      CA   71.3
3287   South Gate        Commerce          CA   74.8
3288   Stockton         Stockton         CA   68.8
3289   Sunnyvale        Sunnyvale        CA   81.6
3290   Woodland Hills   Woodland Hills   CA   87.2
3291   Vista            Carlsbad         CA   90.1
3292   West Covina      West Covina      CA   89.3
3293   Everett          Everett          WA   91.5
3294   Olympia          Olympia          WA   92.5
3295   Seattle          Seattle          WA   90.7
3296   Spokane          Spokane          WA   79.2
3297   Tacoma           Tacoma           WA   91.7
3298   Anchorage        Anchorage        AK   80.9
 ACO                                                    ACO Percent Remaining Remaining Remaining Remaining Remaining Remaining Remaining   Active   Employees With Employees With
                ACO Name                  ACO city
Number                                                 state Completed Cases   NRFU Prod  SQRA       FV      NRFU RI    FV QC      MV     Employees    Availability    An Assignment
  2253   Danbury                 Danbury               CT       96.8%    6,025     4,170      309         9     1,537          0        0        553               247            166
  2254   Hartford                Hartford              CT       97.4%    6,175     4,172      362        13     1,628          0        0        609               271             95
  2255   New Haven               New Haven             CT       95.7%    7,692     5,818      330        39     1,504          1        0        404               230            145
  2256   Boston                  Boston                MA       90.5%   20,197    16,713      763        21     2,700          0        0        380               303            291
  2257   Lawrence                Lawrence              MA       92.7%    9,163     7,887      231        42     1,003          0        0        484               228            186
  2258   Quincy                  Quincy                MA       95.9%    4,144     2,998      210         3       933          0        0        200                57             56
  2259   East Bridgewater        East Bridgewater      MA       93.1%   20,877    17,219      398       126     3,133          1        0        846               537            400
  2260   Waltham                 Waltham               MA       98.6%    3,295     1,704      382        20     1,188          1        0        732               173               3
  2261   Worcester               Worcester             MA       95.6%   12,480     9,621      482        45     2,329          2        1       1080               417            323
  2262   Gardiner                Gardiner              ME       98.9%    4,336     2,025      284        48     1,977          0        2        603               291             54
  2263   Concord                 Concord               NH       96.3%   10,481     7,661      333        88     2,399          0        0        879               355            250
  2264   Egg Harbor              Egg Harbor Township   NJ       91.8%   24,486    21,751      442       105     2,188          0        0       1238               627            423
  2265   Parsippany              Parsippany            NJ       98.7%    1,813       875      287        13       638          0        0        532               192             31
  2266   South Plainfield        South Plainfield      NJ       93.4%    8,933     7,424      455        18     1,035          0        1        745               275            166
  2267   Jersey City             Jersey City           NJ       93.7%   11,231     8,933      607        42     1,649          0        0        913               367            226
  2268   Newark                  Newark                NJ       90.0%   15,777    12,690    1,316        54     1,716          1        0        835               405            319
  2269   Fairlawn                Fairlawn              NJ       91.3%   15,871    13,512      673       103     1,582          0        1        967               475            320
  2270   Toms River              Toms River            NJ       95.2%   13,230    10,513      587        63     2,046          0       21       1015               364            213
  2271   Trenton                 Trenton               NJ       97.2%    4,389     2,711      505        24     1,148          0        1        639               240            135
  2272   Albany                  Albany                NY       94.8%   21,831    18,161      514       173     2,983          0        0       1729               597            419
  2273   Bronx 1                 Bronx                 NY       91.5%   12,138     9,535      795        23     1,784          1        0        935               373            241
  2274   Bronx 2                 Bronx                 NY       91.8%   11,960     9,546      953        41     1,419          1        0        874               338            215
  2275   Melville                Melville              NY       90.8%   22,583    18,659    1,302        96     2,526          0        0       1295               621            443
  2276   Buffalo                 Buffalo               NY       95.2%    9,752     7,520      348        20     1,862          1        1        825               259            171
  2277   Queens 1                Long Island City      NY       95.7%    5,282     2,550      943        23     1,765          1        0        319               116             79
  2278   Brooklyn 1              Brooklyn              NY       87.2%   17,985    15,023    1,061       122     1,779          0        0       1648               667            411
  2279   Garden City             Garden City           NY       94.8%    8,970     6,448    1,171        25     1,326          0        0        887               309            195
  2280   Manhattan 1             New York              NY       94.0%   11,307     8,487      629        44     2,147          0        0        751               306            242
  2281   Manhattan 2             New York              NY       93.6%   18,743    13,378      728        51     4,586          0        0       1249               579            382
  2282   Pawling                 Pawling               NY       96.9%    7,960     5,284      749        88     1,839          0        0       1187               479            382
  2283   Brooklyn 2              Brooklyn              NY       91.3%   16,827    12,879    1,289        87     2,572          0        0       1374               616            372
  2284   Queens 2                Bayside               NY       95.4%    5,996     3,956      496        56     1,488          0        0        726               299            124
  2285   Queens 3                Forest Hills          NY       94.5%    7,257     5,253      480        70     1,453          1        0        830               314            200
  2286   Peekskill               Peekskill             NY       93.8%   11,302     9,005      629        42     1,626          0        0        744               395            332
  2287   Rochester               Rochester             NY       95.6%   16,761    13,047      407        76     3,231          0        0       1292               489            268
  2288   Brooklyn 3              Brooklyn              NY       96.6%    5,236     2,777      630        24     1,804          1        0        823               344            157
  2289   Queens 4                Jamaica               NY       93.9%    6,904     4,724      696        87     1,397          0        0        833               296            154
  2290   Staten Island           Staten Island         NY       96.3%    3,206     1,868      391         5       942          0        0        134                76             61
  2291   Syracuse                Syracuse              NY       96.0%   15,394    12,191      321       146     2,735          0        1       1123               345            215
  2292   Brooklyn 4              Brooklyn              NY       90.3%   15,353    11,829    1,450        49     2,025          0        0        716               282            241
  2293   Guaynabo                Guaynabo              PR       97.5%   11,779     5,239    1,168     2,129     3,204         39        0       1258               627            344
  2294   Caguas                  Caguas                PR       98.1%    8,737     1,744      746     4,298     1,892         57        0        990               479            220
  2295   Mayaguez                Mayaguez              PR       97.9%   10,633       816    1,141     6,536     2,091         49        0         98                60             36
  2296   Providence              Providence            RI       95.1%   10,535     7,772      327        34     2,402          0        0        870               336            233
  2297   Burlington              Burlington            VT       98.2%    3,168     1,871      132        43     1,122          0        0        657               228             96
  2355   Washington DC           Washington            DC       90.3%   17,314    14,288      591        46     2,374          0       15        883               394            315
  2356   Wilmington              Wilmington            DE       91.8%   16,493    14,234      474        17     1,722          0       46        943               416            337
  2357   Lexington               Lexington             KY       89.6%   49,264    42,154      596       946     5,567          1        0       1611               908            773
  2358   Louisville              Louisville            KY       87.2%   44,893    40,088      594       115     3,877          0      219        946               435            403
  2359   Hanover                 Hanover               MD       93.1%   18,569    14,613    1,498        47     2,410          1        0       1065               538            443
  2360   Baltimore               Baltimore             MD       87.9%   19,155    16,799      404        10     1,941          0        1        955               464            346
  2361   Hagerstown              Hagerstown            MD       97.6%    5,834     3,476      678         8     1,672          0        0        580               227             60
  2362   Towson                  Towson                MD       94.1%   17,273    12,981    1,060        21     3,193          0       18       1182               527            474
  2363   Akron                   Akron                 OH       88.6%   31,553    28,732      461        27     2,132          0      201        804               479            438
  2364   Mansfield               Mansfield             OH       98.8%    3,105     1,462      214         4     1,425          0        0        588               214             34
  2365   Cincinnati              Cincinnati            OH       94.6%    8,393     6,471      261         9     1,639          0       13        832               348            198
  2366   Cleveland               Cleveland             OH       89.1%   23,273    19,979      426        60     2,547          0      261        899               500            425
  2367   Columbus                Dublin                OH       97.0%    7,621     4,698      399         4     2,520          0        0       1173               476            264
  2368   Dayton                  Dayton                OH       96.7%    7,939     6,029      345        27     1,538          0        0        690               275            193
  2369   Toledo                  Toledo                OH       91.5%   27,107    23,419      352        38     3,239          0       59        987               384            313
  2370   South Point             South Point           OH       98.8%    3,222     1,101      189        32     1,777          0      123        645               238             34
  2371   Allentown               Allentown             PA       89.8%   32,242    29,035      395        72     2,730          0       10        882               420            378
  2372   Cranberry Township      Cranberry Township    PA       98.7%    4,283     1,954      273        25     2,005          0       26        673               221            103
  2373   Harrisburg              Harrisburg            PA       97.2%    7,655     5,703      312        28     1,611          1        0        799               260            163
  2374   Norristown              Norristown            PA       95.8%    7,455     5,711      287        18     1,412          0       27        687               270            154
  2375   Philadelphia-Franklin   Philadelphia          PA       86.6%   34,022    29,622      518        40     3,839          1        2       1288               591            468
  2376   Philadelphia-Penn       Philadelphia          PA       85.1%   24,000    21,852      485        23     1,640          0        0        856               417            313
  2377   Pittsburgh              Pittsburgh            PA       96.4%    7,777     5,647      304         7     1,788          0       31        601               257            179
  2378   Reading                 Reading               PA       92.7%   16,609    14,684      356        35     1,534          0        0        393               227            182
  2379   State College           State College         PA       98.6%    4,782     2,706      210        29     1,837          0        0        906               304            129
  2380   Knoxville               Knoxville             TN       97.9%    7,273     4,615      292        33     2,268          0       65        749               326            174
  2381   Memphis                 Memphis               TN       87.2%   30,847    27,768      648        28     2,282          1      120       1006               486            384
  2382   Nashville               Franklin              TN       97.7%    7,648     4,591      444        30     2,583          0        0        688               344            221
  2383   Shelbyville             Shelbyville           TN       90.4%   44,378    39,767      845       180     3,545          0       41       1410               729            601
  2384   Crystal City            Arlington             VA       95.5%    5,528     3,604      425         8     1,490          0        1        401               162            130
  2385   Fairfax                 Fairfax               VA       98.3%    1,748       898      306        20       524          0        0        199                56               3
  2386   Fredericksburg          Fredericksburg        VA       88.1%   30,266    27,461      704        83     2,015          1        2       1074               547            444
  2387   Virginia Beach          Virginia Beach        VA       92.0%   22,940    19,845      554       121     2,415          1        4        874               480            359
  2388   Richmond                Richmond              VA       90.6%   24,211    21,503      546        23     2,139          0        0        885               397            326
  2389   Roanoke                 Roanoke               VA       93.8%   21,684    17,898      446       100     2,862          0      378       1184               521            452
  2390   Beckley                 Beckley               WV       98.9%    5,594     1,208      419       172     3,795          0        0        859               305             42
  2556   Fayetteville            Fayetteville          AR       99.0%    3,793     1,282      475       104     1,585          0      347        728               392             53
  2557   Little Rock             Little Rock           AR       95.9%   15,316    11,811      419       132     2,355          0      599       1349               626            454
  2558   Des Moines              Des Moines            IA       90.7%   47,510    42,602      863        97     3,666          0      282       2035               970            764
  2559   Chicago Central         Chicago               IL       91.6%   21,433    16,801      964        25     3,642          1        0       1300               556            454
  2560   Chicago Far Southwest   Evergreen Park        IL       95.8%    5,292     3,409      506        11     1,253          0      113        812               345            265
  2561   Chicago South           Chicago               IL       93.7%   10,928     7,808      857        10     2,251          1        1        723               351            271
  2562   Cook County NW          Schaumburg            IL       96.4%    4,985     3,210      483        28     1,260          0        4        443               260            199
  2563   Cook County South       Matteson              IL       92.2%   12,928     9,680    1,257        10     1,981          0        0        825               331            308
  2564   Dekalb                  Dekalb                IL       96.7%    7,596     5,481      616        21     1,478          0        0        716               328            253
  2565   Oswego                  Oswego                IL       95.2%    8,547     6,457      761         5     1,322          1        1        816               381            212
2566   Peoria             Peoria                       IL   95.3%    14,958    12,017     787    19   2,135   0     0   1042   422   311
2567   Skokie             Skokie                       IL   95.9%     5,047     3,233     392    33   1,389   0     0    773   298   200
2568   Springfield        Springfield                  IL   91.4%    28,414    25,389     723   136   2,166   0     0   1116   545   448
2569   Evansville         Evansville                   IN   98.4%     4,168     2,068     283     7   1,301   0   509    854   304    90
2570   Ft. Wayne          Ft. Wayne                    IN   97.7%     6,480     4,447     305    39   1,689   0     0    929   360   213
2571   Indianapolis       Indianapolis                 IN   96.7%     8,748     6,084     462    19   2,181   0     2    797   269   211
2572   Lake County        Merrillville                 IN   97.0%     9,466     6,709     571    32   2,141   0    13    810   287   190
2573   Detroit            Detroit                      MI   89.5%    35,797    30,932   1,753    85   3,009   0    18   1596   728   582
2574   Lansing            Lansing                      MI   90.2%    35,132    31,346     750    96   2,940   0     0   1480   549   436
2575   Macomb County      Clinton Township             MI   96.4%     9,475     7,080     493    33   1,813   0    56    844   315   217
2576   Traverse City      Traverse City                MI   93.2%    36,057    30,885     591   177   4,200   0   204   1920   782   630
2577   Oakland County     Troy                         MI   95.7%     7,128     5,370     342    10   1,307   0    99    477   187   169
2578   Duluth             Duluth                       MN   94.8%    20,076    16,878     552    82   2,562   0     2   1379   482   336
2579   Minneapolis        Minneapolis                  MN   96.2%     5,929     4,180     504    17   1,228   0     0    528   174   106
2580   Rochester          Rochester                    MN   95.3%    12,676    10,172     528    27   1,949   0     0   1291   389   204
2581   Kansas City        Kansas City                  MO   97.3%    11,877     7,695     581    47   3,423   0   131    999   341   263
2582   Springfield        Springfield                  MO   94.5%    28,945    24,716     599   113   3,495   0    22   1286   530   440
2583   St. Louis          St. Louis                    MO   93.8%    19,564    15,859     574    22   2,807   0   302    795   384   319
2584   Eau Claire         Eau Claire                   WI   98.1%     5,205     3,313     159    46   1,668   0    19    629   276   150
2585   Green Bay          Green Bay                    WI   97.3%     7,535     5,252     442    34   1,540   0   267    624   234   108
2586   Madison            Madison                      WI   98.0%     5,217     2,675     391     5   1,663   0   483    807   239    86
2587   Milwaukee          Milwaukee                    WI   89.3%    17,904    15,462     471    59   1,675   1   236   1101   511   449
2901   Gulfport           Gulfport                     MS   90.1%    34,459    30,696     599   153   3,011   0     0   1187   589   507
2902   Jackson            Jackson                      MS   80.9%    64,948    58,668     688   386   5,202   4     0    970   523   464
2904   Birmingham         Birmingham                   AL   79.1%    82,666    78,184     803   396   3,282   1     0    992   558   537
2905   Huntsville         Huntsville                   AL   82.7%    60,850    57,549     720   308   2,273   0     0    936   486   444
2906   Mobile             Mobile                       AL   79.7%    76,840    72,803     763   278   2,995   1     0   1039   505   457
2907   Charleston         North Charleston             SC   83.5%    80,137    75,783     573   121   3,659   1     0   1254   598   563
2908   Columbia           Columbia                     SC   84.3%    53,845    50,350     544    68   2,883   0     0    867   384   358
2909   Greenville, SC     Greenville                   SC   90.7%    35,260    32,215     508    76   2,460   0     1   1007   505   430
2910   Atlanta            Atlanta                      GA   87.1%    30,629    27,547     574    40   2,468   0     0    790   354   302
2966   Lauderdale Lakes   Lauderdale Lake              FL   92.1%    19,666    16,750     575    82   2,258   1     0    982   483   434
2967   Fort Lauderdale    Margate                      FL   92.8%    20,931    17,912     470    97   2,427   0    25    962   497   350
2968   Fort Myers         Fort Myers                   FL   90.4%    44,306    40,002     483   110   3,711   0     0   1276   784   615
2969   Gainesville        Gainesville                  FL   96.7%     7,480     6,009     294    45   1,131   1     0    874   379   155
2970   Jacksonville       Jacksonville                 FL   87.2%    26,196    23,586     509    58   2,043   0     0    663   384   329
2971   Lakeland           Lakeland                     FL   85.3%    58,809    54,138     843   105   3,723   0     0    968   572   557
2972   Miami North        Miami Lakes                  FL   91.4%    26,291    20,810     602   268   4,611   0     0   1100   536   390
2973   Miami South        Palmetto Bay                 FL   90.8%    22,342    19,290     571   208   2,273   0     0    977   528   419
2974   Ocala              Ocala                        FL   88.7%    32,753    30,221     391    53   2,087   1     0    678   439   396
2975   Orange County      Orlando                      FL   92.4%    20,067    16,583     782    29   2,673   0     0   1019   506   442
2976   Pensacola          Pensacola                    FL   81.3%    71,396    67,464     535   138   3,258   1     0   1219   584   531
2977   Seminole County    Lake Mary                    FL   85.8%    40,920    37,542     546    60   2,772   0     0    712   432   399
2978   St. Petersburg     St. Petersburg               FL   94.0%    19,397    16,480     406    57   2,454   0     0    843   465   381
2979   Tampa              Tampa                        FL   85.4%    39,154    36,014     592    80   2,468   0     0    638   357   339
2980   West Palm Beach    West Palm Beach              FL   88.7%    39,178    35,593     611    64   2,910   0     0   1138   670   570
2981   Columbus           Columbus                     GA   76.3%    95,114    91,064     624   278   3,148   0     0   1089   672   647
2982   Dekalb County      Atlanta                      GA   90.9%    18,963    16,204     641   110   2,008   0     0    704   299   238
2983   Douglasville       Douglasville                 GA   84.4%    31,730    29,457     480    89   1,703   1     0    638   327   299
2984   Gainesville, GA    Gainesville                  GA   89.2%    37,523    34,500     509    52   2,462   0     0    641   447   350
2985   Gwinnett County    Duluth                       GA   81.8%    41,312    38,682     662    53   1,914   0     1    735   334   299
2986   Macon              Macon                        GA   89.2%    30,133    27,429     542   110   2,052   0     0    855   485   417
2987   Savannah           Savannah                     GA   97.9%     5,858     1,566     383    10   3,899   0     0    700   390    83
2988   Baton Rouge        Baton Rouge                  LA   86.6%    35,639    32,517     691   303   2,127   1     0    940   473   374
2989   Jefferson Parish   Elmwood                      LA   93.1%    18,044    15,159     735   179   1,970   1     0   1057   427   296
2990   New Orleans        New Orleans                  LA   98.3%     3,166       829     752    38   1,531   0    16    185    83    10
2991   Shreveport         Shreveport                   LA   69.1%   110,457   107,016     551   474   2,414   2     0   1150   636   588
2992   Asheville          Asheville                    NC   91.3%    38,435    34,307     382   133   3,612   1     0   1155   563   445
2993   Charlotte          Charlotte                    NC   91.3%    20,522    17,779     528    30   2,185   0     0    738   404   352
2994   Durham             Durham                       NC   82.6%    47,896    45,428     484    47   1,937   0     0    889   446   412
2995   Fayetteville       Fayetteville                 NC   88.6%    42,141    38,327     439    95   3,280   0     0    788   379   320
2996   Greenville, NC     Greenville                   NC   86.1%    55,077    51,595     501   214   2,476   0   291   1171   585   520
2997   Raleigh            Raleigh                      NC   93.1%    17,836    15,450     361    50   1,975   0     0    676   331   262
2998   Winston-Salem      Winston-Salem                NC   86.6%    42,073    39,554     320    67   2,132   0     0    888   472   420
3105   Flagstaff          Flagstaff                    AZ   89.6%    23,876    21,404     233   220   2,013   5     1    576   328   290
3106   Maricopa Central   Phoenix                      AZ   89.7%    28,648    25,798     424    95   2,328   0     3    849   490   404
3107   Maricopa South     Mesa                         AZ   94.0%    15,600    12,581     588    73   2,350   0     8    535   320   265
3108   Maricopa West      Glendale                     AZ   85.7%    34,569    31,961     774    77   1,756   0     1    879   477   386
3109   Tucson             Tucson                       AZ   88.3%    50,752    45,220     840   365   4,326   1     0   1112   599   533
3110   Window Rock        St. Michaels                 AZ   69.9%    27,594    26,715     133    80     665   1     0    464   312   276
3154   Aurora             Aurora                       CO   93.0%    13,772    11,601     577    24   1,570   0     0    464   246   227
3155   Colorado North     Longmont                     CO   96.4%    10,209     7,153     628    89   2,290   0    49    751   268   144
3156   Colorado Springs   Colorado Springs             CO   82.6%    56,869    53,781     455   386   2,236   9     2    826   480   469
3157   Denver             Lakewood                     CO   94.7%    11,451     8,906     508    11   2,017   0     9    244   155   129
3158   Overland Park      Overland Park                KS   95.4%     8,715     7,269     276    22   1,145   0     3    485   184   131
3159   Wichita            Wichita                      KS   98.7%     4,194     2,066     355    27   1,510   0   236    454   187    66
3160   Billings           Billings                     MT   85.2%    39,929    37,470     296   267   1,892   1     3   1123   617   525
3162   Bismarck           Bismarck                     ND   95.4%     7,968     5,954     324   249   1,441   0     0    360   196   130
3163   Lincoln            Lincoln                      NE   94.2%    17,721    14,803     530    49   2,339   0     0    759   406   373
3164   Albuquerque        Los Ranchos de Albuquerque   NM   88.4%    33,264    30,056     578   441   2,185   4     0    897   578   525
3165   Las Cruces         Las Cruces                   NM   91.6%    15,558    13,691     341    99   1,427   0     0    721   374   318
3166   Cleveland Co.      Norman                       OK   92.2%    23,848    21,042     305   267   2,225   0     9    613   328   284
3167   Oklahoma County    Warr Acres                   OK   98.0%     5,659     3,006     408    27   2,210   0     8    276   178   120
3168   Tulsa              Tulsa                        OK   85.6%    47,816    44,834     430   297   2,245   1     9    850   491   475
3169   Sioux Falls        Sioux Falls                  SD   90.4%    16,319    14,550     356   211   1,202   0     0    480   210   198
3170   Arlington          Grand Prairie                TX   96.7%     4,982     3,538     307    19   1,117   0     1    444   214   159
3171   Austin             Austin                       TX   97.8%     5,861     3,522     442    57   1,711   0   129    833   363   162
3172   Collin Co.         McKinney                     TX   97.2%     6,939     5,111     445    60   1,321   1     1    470   274   186
3173   Dallas             Duncanville                  TX   93.9%     8,881     7,240     521    42   1,074   0     4    869   407   304
3174   Dallas Co. NE      Richardson                   TX   94.2%     8,475     6,686     386    38   1,363   2     0    730   330   219
3175   Dallas Co. NW      Farmers Branch               TX   93.3%    13,316    11,005     292    44   1,975   0     0    481   343   237
3176   Denton Co.         Denton                       TX   97.5%     7,640     5,001     600    66   1,938   0    35    703   391   343
3177   El Paso            El Paso                      TX   91.8%    21,058    18,108     457   179   2,291   1    22   1007   473   374
3178   Fort Bend Co.               Katy              TX   85.8%   47,987   44,351     858   333   2,389   3    53   1193   684   631
3179   Fort Worth                  Fort Worth        TX   95.8%    7,816    4,860     423    71   1,892   0   570    275   137   111
3180   Harris Co. East             Houston           TX   97.7%    3,439    1,981     267    63   1,127   0     1    615   281   148
3181   Harris Co. NE               Houston           TX   97.7%    3,473    1,113   1,449    16     894   1     0    543   265   111
3182   Harris Co. NW               Katy              TX   98.4%    2,236      687     562     2     985   0     0    367   182    38
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   93.3%   22,064   17,547   1,937   335   2,243   2     0    945   556   443
3184   Houston NW                  Houston           TX   97.8%    3,220    1,463     819    11     919   0     8    351   190   106
3185   Houston South               Houston           TX   91.4%   14,642   11,792   1,403    56   1,390   1     0    698   374   260
3186   Houston West                Houston           TX   98.4%    2,717    1,452     220    52     930   1    62    726   380   111
3187   Laredo                      Laredo            TX   91.8%   27,529   24,055     578   291   2,604   1     0   1120   643   514
3188   Lubbock                     Lubbock           TX   92.5%   24,121   21,233     417   189   2,281   1     0    737   435   385
3189   Montgomery Co.              Spring            TX   88.6%   38,478   34,714     841   419   2,497   1     6   1109   694   622
3190   San Antonio East            San Antonio       TX   98.9%    1,337      578     212    20     527   0     0     28     7     0
3191   San Antonio North           San Antonio       TX   98.6%    1,691      971     153     5     530   0    32    124    51     0
3192   San Antonio West            San Antonio       TX   98.8%    1,408      545     220     4     639   0     0     75    33     0
3193   Tyler                       Tyler             TX   92.1%   30,759   27,966     397   238   2,158   0     0    897   531   406
3194   Waco                        Waco              TX   96.2%   12,508    8,567     473    86   2,903   1   478    828   370   251
3195   Williamson Co.              Leander           TX   98.2%    5,492    2,732     424    95   2,236   0     5    501   286   157
3196   Orem                        Orem              UT   96.4%    7,382    5,006     703   107   1,550   2    14    474   249   190
3197   Salt Lake City              South Salt Lake   UT   96.9%    7,777    5,391     532    38   1,600   0   216    686   305   238
3198   Casper                      Casper            WY   93.4%    9,503    8,082     125    85   1,211   0     0    559   248   202
3255   Honolulu                    Honolulu          HI   98.6%    4,053    1,444     688   184   1,737   0     0    283   164    35
3256   Boise                       Boise             ID   98.7%    4,120    1,842     257    35   1,985   0     1    307   135    27
3257   Las Vegas                   Las Vegas         NV   91.9%   22,267   17,617     871    50   3,261   0   468    743   504   449
3258   North Las Vegas             N. Las Vegas      NV   93.6%   18,286   14,399     860   105   2,917   4     1    682   417   389
3259   Eugene                      Springfield       OR   90.1%   31,485   28,381     671    85   2,325   1    22    958   434   378
3260   Portland                    Portland          OR   97.0%    5,805    3,952     331     8   1,491   1    22    417   208   149
3261   Salem                       Salem             OR   98.0%    4,993    3,214     441    24   1,302   0    12    565   209   143
3263   Bakersfield                 Bakersfield       CA   91.0%   27,860   23,790   1,050    69   2,869   1    81    718   344   268
3264   Chico                       Chico             CA   88.8%   34,425   31,001     684   139   2,601   0     0    783   463   391
3265   Concord                     Concord           CA   93.3%   11,419    8,830     629    26   1,729   0   205    579   358   296
3266   El Cajon                    San Diego         CA   95.8%    5,699    4,006     586    45   1,061   0     1    361   172   120
3267   Fullerton                   Buena Park        CA   97.1%    5,131    2,893     708    24   1,503   0     3    596   301   131
3268   Inglewood                   Inglewood         CA   93.2%   20,246   16,368   1,166    23   2,635   0    54    736   375   289
3269   Long Beach                  Long Beach        CA   96.5%    6,982    4,543     887    19   1,533   0     0    603   299   230
3270   Fresno                      Fresno            CA   94.5%   13,180    9,925     957    27   2,051   0   220    640   344   315
3271   Oakland                     Oakland           CA   94.8%    8,157    5,805   1,025    18   1,309   0     0    406   258   232
3272   Ontario                     Upland            CA   94.1%    7,254    4,766     692    24   1,266   0   506    313   158   119
3273   Palm Springs                Palm Springs      CA   90.9%   22,949   19,219     806    56   2,852   0    16    883   479   423
3274   Pasadena                    Pasadena          CA   97.9%    6,497    2,968     903    32   2,594   0     0    661   330   218
3275   Pleasanton                  San Ramon         CA   97.4%    3,025    1,696     412     4     913   0     0    268   129    80
3276   Riverside                   Riverside         CA   91.9%   12,140    9,788     899    13   1,301   0   139    493   278   226
3277   Sacramento                  Sacramento        CA   96.5%    6,460    4,618     571    15   1,256   0     0    422   259   167
3278   San Bernardino              San Bernardino    CA   93.4%   13,868   10,675     821    58   2,314   0     0    607   310   253
3279   San Diego                   San Diego         CA   95.6%    7,304    5,304     585   123   1,292   0     0    449   248   201
3280   San Francisco               San Francisco     CA   95.8%    6,981    4,800     436     6   1,736   0     3    482   284   233
3281   San Jose                    San Jose          CA   94.3%   10,150    7,495   1,124   134   1,397   0     0    697   337   246
3282   San Mateo                   Redwood City      CA   96.6%    4,386    1,416   1,825     5     906   0   234    303   159    56
3283   Santa Ana                   Santa Ana         CA   97.2%    5,766    3,149     682    15   1,920   0     0    593   269   103
3284   Camarillo                   Camarillo         CA   93.8%   12,874   10,326     870    55   1,623   0     0    487   304   225
3285   Santa Clarita               Valencia          CA   96.6%    7,794    3,789   1,202    17   2,282   0   504    698   387   302
3286   Santa Rosa                  Rohnert Park      CA   88.3%   24,615   22,512     328   243   1,525   1     6    707   378   289
3287   South Gate                  Commerce          CA   90.3%   25,697   20,390   2,339    54   2,889   0    25    761   421   389
3288   Stockton                    Stockton          CA   91.0%   22,083   18,479     779    72   2,344   0   409    728   376   267
3289   Sunnyvale                   Sunnyvale         CA   96.1%    6,673    4,459     617    16   1,270   0   311    305   173    60
3290   Woodland Hills              Woodland Hills    CA   97.6%    8,894    3,525     696    11   4,380   0   282    688   364   197
3291   Vista                       Carlsbad          CA   97.4%    3,737    2,157     367    18   1,168   0    27    185    99    66
3292   West Covina                 West Covina       CA   98.6%    2,510      767     723    11   1,009   0     0    232    71     8
3293   Everett                     Everett           WA   97.6%    6,401    4,170     325    40   1,581   0   285    478   297   156
3294   Olympia                     Olympia           WA   98.1%    4,865    2,553     464    26   1,730   0    92    525   275   156
3295   Seattle                     Seattle           WA   98.3%    3,561    2,006     326    19   1,210   0     0    282    88    23
3296   Spokane                     Spokane           WA   92.7%   22,405   17,660   1,481   145   2,966   1   152    794   396   373
3297   Tacoma                      Tacoma            WA   98.0%    3,560    2,034     374    31   1,111   0    10    658   290   158
3298   Anchorage                   Anchorage         AK   96.2%    6,862    4,605     256   345   1,463   3   190    617   310   226
 ACO                                                    ACO Percent Remaining Remaining Remaining Remaining Remaining Remaining Remaining   Active   Employees With Employees With
                ACO Name                  ACO city
Number                                                 state Completed Cases   NRFU Prod  SQRA       FV      NRFU RI    FV QC      MV     Employees    Availability    An Assignment
  2253   Danbury                 Danbury               CT       96.7%    6,252     4,369      319        10     1,554          0        0        588               268            181
  2254   Hartford                Hartford              CT       97.1%    6,665     4,710      381        17     1,557          0        0        729               344            166
  2255   New Haven               New Haven             CT       94.9%    9,119     7,179      341        42     1,557          0        0        425               274            198
  2256   Boston                  Boston                MA       89.7%   21,847    18,403      783        22     2,639          0        0        421               386            318
  2257   Lawrence                Lawrence              MA       91.8%   10,293     9,004      239        44     1,006          0        0        514               256            200
  2258   Quincy                  Quincy                MA       95.6%    4,448     3,319      214         3       912          0        0        272               111             76
  2259   East Bridgewater        East Bridgewater      MA       91.4%   26,198    22,454      417       129     3,198          0        0        951               618            504
  2260   Waltham                 Waltham               MA       98.6%    3,198     1,704      382        21     1,091          0        0        741               204               1
  2261   Worcester               Worcester             MA       95.6%   12,740     9,870      495        49     2,323          2        1       1136               466            359
  2262   Gardiner                Gardiner              ME       98.8%    4,766     2,533      331        49     1,851          0        2        660               437            129
  2263   Concord                 Concord               NH       95.9%   11,508     8,554      364        89     2,501          0        0        912               430            327
  2264   Egg Harbor              Egg Harbor Township   NJ       90.4%   28,659    25,757      453       105     2,344          0        0       1248               730            476
  2265   Parsippany              Parsippany            NJ       98.5%    2,001       935      288        14       763          1        0        536               247             50
  2266   South Plainfield        South Plainfield      NJ       92.8%    9,683     8,133      467        19     1,063          0        1        767               348            149
  2267   Jersey City             Jersey City           NJ       92.8%   12,681    10,382      616        44     1,639          0        0        924               441            290
  2268   Newark                  Newark                NJ       88.5%   18,050    14,897    1,361        58     1,733          1        0        821               416            292
  2269   Fairlawn                Fairlawn              NJ       90.1%   18,158    15,742      699       107     1,609          0        1        979               523            365
  2270   Toms River              Toms River            NJ       94.6%   15,005    12,231      610        63     2,101          0        0       1031               489            340
  2271   Trenton                 Trenton               NJ       96.8%    5,056     3,339      515        24     1,177          0        1        648               297            145
  2272   Albany                  Albany                NY       93.9%   25,459    21,706      533       173     3,047          0        0       1715               682            507
  2273   Bronx 1                 Bronx                 NY       90.5%   13,524    10,853      828        26     1,817          0        0        939               450            272
  2274   Bronx 2                 Bronx                 NY       91.2%   12,773    10,369      979        44     1,380          1        0        899               390            235
  2275   Melville                Melville              NY       89.6%   25,665    21,709    1,334       100     2,522          0        0       1301               686            505
  2276   Buffalo                 Buffalo               NY       94.5%   11,033     8,808      367        24     1,833          0        1        846               335            236
  2277   Queens 1                Long Island City      NY       95.0%    6,130     3,242      955        27     1,905          1        0        333               134             86
  2278   Brooklyn 1              Brooklyn              NY       85.8%   19,766    16,963    1,106       124     1,572          1        0       1643               781            442
  2279   Garden City             Garden City           NY       94.2%   10,060     7,497    1,197        27     1,339          0        0        894               401            242
  2280   Manhattan 1             New York              NY       93.4%   12,428     9,562      655        46     2,165          0        0        770               353            270
  2281   Manhattan 2             New York              NY       92.9%   20,930    15,370      751        53     4,756          0        0       1248               660            448
  2282   Pawling                 Pawling               NY       96.2%    9,706     6,873      823        91     1,919          0        0       1302               610            490
  2283   Brooklyn 2              Brooklyn              NY       90.0%   19,265    15,220    1,343        88     2,614          0        0       1362               747            420
  2284   Queens 2                Bayside               NY       94.9%    6,534     4,487      513        58     1,475          1        0        730               343            138
  2285   Queens 3                Forest Hills          NY       93.8%    8,047     6,044      489        70     1,443          1        0        844               382            250
  2286   Peekskill               Peekskill             NY       92.9%   12,776    10,457      664        47     1,608          0        0        857               453            388
  2287   Rochester               Rochester             NY       94.8%   19,926    16,070      423        76     3,357          0        0       1416               610            371
  2288   Brooklyn 3              Brooklyn              NY       96.2%    5,776     3,247      658        29     1,841          1        0        849               415            214
  2289   Queens 4                Jamaica               NY       93.2%    7,658     5,460      715        89     1,394          0        0        843               362            215
  2290   Staten Island           Staten Island         NY       95.8%    3,615     2,229      408        10       968          0        0        130                86             81
  2291   Syracuse                Syracuse              NY       95.6%   16,915    13,699      339       146     2,730          0        1       1112               461            294
  2292   Brooklyn 4              Brooklyn              NY       89.5%   16,698    13,088    1,471        56     2,083          0        0        762               404            339
  2293   Guaynabo                Guaynabo              PR       97.0%   14,314     7,194    1,186     2,367     3,529         38        0       1269               743            446
  2294   Caguas                  Caguas                PR       97.7%   10,646     2,922      749     4,911     1,986         78        0       1002               605            333
  2295   Mayaguez                Mayaguez              PR       97.9%   11,007       995    1,142     6,848     1,961         61        0        112                68             54
  2296   Providence              Providence            RI       94.9%   10,990     8,899      336        34     1,721          0        0        882               422            313
  2297   Burlington              Burlington            VT       98.0%    3,512     2,195      140        44     1,133          0        0        667               269            125
  2355   Washington DC           Washington            DC       89.4%   18,935    15,895      607        46     2,372          0       15        872               445            385
  2356   Wilmington              Wilmington            DE       90.5%   18,987    16,745      481        18     1,697          0       46        945               476            392
  2357   Lexington               Lexington             KY       88.6%   53,522    48,464      630       946     3,481          1        0       1594             1022             797
  2358   Louisville              Louisville            KY       86.4%   47,701    44,074      616       115     2,677          0      219        942               523            490
  2359   Hanover                 Hanover               MD       91.9%   21,701    17,568    1,560        47     2,525          1        0       1102               689            586
  2360   Baltimore               Baltimore             MD       86.5%   21,356    18,997      414        10     1,934          0        1       1025               543            403
  2361   Hagerstown              Hagerstown            MD       97.5%    6,224     3,862      707         8     1,647          0        0        708               344             97
  2362   Towson                  Towson                MD       93.5%   19,156    14,753    1,182        21     3,182          0       18       1182               611            544
  2363   Akron                   Akron                 OH       87.3%   35,274    32,474      470        27     2,101          1      201        865               562            524
  2364   Mansfield               Mansfield             OH       98.8%    3,053     1,523      215         6     1,309          0        0        594               252             40
  2365   Cincinnati              Cincinnati            OH       94.0%    9,314     7,334      265        10     1,692          0       13        841               395            238
  2366   Cleveland               Cleveland             OH       87.4%   26,811    23,432      442        63     2,612          1      261        907               577            488
  2367   Columbus                Dublin                OH       96.6%    8,563     5,587      407         4     2,565          0        0       1169               514            339
  2368   Dayton                  Dayton                OH       96.2%    9,235     7,272      370        28     1,564          1        0        697               351            250
  2369   Toledo                  Toledo                OH       90.8%   29,357    26,127      370        39     2,762          0       59       1009               523            418
  2370   South Point             South Point           OH       99.0%    2,749     1,217      194        34     1,180          1      123        652               291             50
  2371   Allentown               Allentown             PA       88.6%   36,060    32,876      401        73     2,700          0       10        890               505            482
  2372   Cranberry Township      Cranberry Township    PA       98.7%    4,434     2,340      287        25     1,756          0       26        680               305            148
  2373   Harrisburg              Harrisburg            PA       96.9%    8,600     6,621      320        28     1,630          1        0        819               365            196
  2374   Norristown              Norristown            PA       95.4%    8,167     6,402      296        18     1,425          0       26        689               324            193
  2375   Philadelphia-Franklin   Philadelphia          PA       85.2%   37,368    33,667      529        41     3,128          1        2       1310               708            558
  2376   Philadelphia-Penn       Philadelphia          PA       83.5%   26,405    24,248      491        23     1,643          0        0        888               512            388
  2377   Pittsburgh              Pittsburgh            PA       95.8%    8,965     6,806      329         8     1,791          0       31        627               344            237
  2378   Reading                 Reading               PA       92.1%   17,956    16,300      370        36     1,250          0        0        412               267            202
  2379   State College           State College         PA       98.4%    5,630     3,524      227        31     1,848          0        0        910               393            178
  2380   Knoxville               Knoxville             TN       97.8%    7,835     5,441      313        33     1,983          0       65        753               367            208
  2381   Memphis                 Memphis               TN       86.3%   33,176    30,210      667        29     2,149          1      120       1008               596            455
  2382   Nashville               Franklin              TN       97.4%    8,746     6,009      458        30     2,249          0        0        718               421            261
  2383   Shelbyville             Shelbyville           TN       89.4%   48,543    44,128      903       180     3,291          0       41       1432               862            733
  2384   Crystal City            Arlington             VA       95.5%    5,550     3,905      436         9     1,199          0        1        379               164            134
  2385   Fairfax                 Fairfax               VA       98.4%    1,724       901      306        20       497          0        0        173                68               4
  2386   Fredericksburg          Fredericksburg        VA       85.7%   36,409    33,788      730        85     1,803          1        2       1103               609            513
  2387   Virginia Beach          Virginia Beach        VA       90.9%   26,030    22,973      571       121     2,360          1        4        899               527            400
  2388   Richmond                Richmond              VA       89.7%   26,418    23,933      585        25     1,875          0        0        891               447            367
  2389   Roanoke                 Roanoke               VA       93.0%   24,268    20,964      456       100     2,370          0      378       1268               621            549
  2390   Beckley                 Beckley               WV       99.0%    4,986     1,234      452       172     3,128          0        0        878               397             45
  2556   Fayetteville            Fayetteville          AR       99.0%    3,814     1,284      475       106     1,602          0      347        781               523             74
  2557   Little Rock             Little Rock           AR       94.7%   19,753    16,061      478       132     2,483          0      599       1355               731            512
  2558   Des Moines              Des Moines            IA       89.0%   56,552    51,577      906       103     3,684          0      282       2045             1151             908
  2559   Chicago Central         Chicago               IL       90.2%   24,932    20,376      984        29     3,542          1        0       1354               709            602
  2560   Chicago Far Southwest   Evergreen Park        IL       94.9%    6,312     4,435      517        13     1,234          0      113        812               438            337
  2561   Chicago South           Chicago               IL       92.5%   12,928     9,769      882        16     2,260          0        1        718               469            362
  2562   Cook County NW          Schaumburg            IL       95.8%    5,747     3,996      496        30     1,221          0        4        442               305            238
  2563   Cook County South       Matteson              IL       90.8%   15,150    11,916    1,289        12     1,933          0        0        828               436            397
  2564   Dekalb                  Dekalb                IL       96.1%    8,940     6,790      640        22     1,488          0        0        756               400            311
  2565   Oswego                  Oswego                IL       94.5%    9,833     7,765      784         5     1,277          1        1        825               486            271
2566   Peoria             Peoria                       IL   94.6%    17,289    14,313     817    21   2,138   0     0   1037   490   348
2567   Skokie             Skokie                       IL   95.0%     6,215     4,462     397    33   1,323   0     0    774   351   237
2568   Springfield        Springfield                  IL   89.9%    33,176    30,110     755   137   2,174   0     0   1111   638   526
2569   Evansville         Evansville                   IN   98.1%     4,802     2,653     335     7   1,298   0   509    858   378   128
2570   Ft. Wayne          Ft. Wayne                    IN   97.4%     7,372     5,249     324    39   1,760   0     0    916   442   296
2571   Indianapolis       Indianapolis                 IN   96.3%     9,721     7,016     486    19   2,198   0     2    837   370   292
2572   Lake County        Merrillville                 IN   96.5%    11,014     8,253     591    28   2,129   0    13    889   391   273
2573   Detroit            Detroit                      MI   88.1%    40,392    35,581   1,771    85   2,943   0    12   1583   869   652
2574   Lansing            Lansing                      MI   88.9%    39,636    35,846     766    96   2,928   0     0   1469   671   541
2575   Macomb County      Clinton Township             MI   96.0%    10,648     8,212     506    34   1,840   0    56    859   424   299
2576   Traverse City      Traverse City                MI   92.2%    41,467    36,236     616   178   4,233   0   204   1910   982   776
2577   Oakland County     Troy                         MI   95.2%     8,006     6,232     360    10   1,319   0    85    479   241   218
2578   Duluth             Duluth                       MN   94.0%    22,873    19,604     607    85   2,575   0     2   1379   644   464
2579   Minneapolis        Minneapolis                  MN   97.7%     3,525     1,760     523    16   1,226   0     0    530   210   140
2580   Rochester          Rochester                    MN   94.7%    14,355    11,831     551    27   1,946   0     0   1296   509   299
2581   Kansas City        Kansas City                  MO   96.8%    14,074     9,927     601    47   3,368   0   131    997   428   340
2582   Springfield        Springfield                  MO   93.8%    32,234    27,979     628   113   3,493   0    21   1305   728   640
2583   St. Louis          St. Louis                    MO   92.6%    23,155    19,438     607    22   2,786   0   302    835   489   421
2584   Eau Claire         Eau Claire                   WI   97.9%     5,625     3,729     179    46   1,652   0    19    642   334   186
2585   Green Bay          Green Bay                    WI   96.9%     8,408     6,149     448    35   1,509   0   267    640   278   149
2586   Madison            Madison                      WI   97.7%     5,743     3,177     406     5   1,671   1   483    952   379   146
2587   Milwaukee          Milwaukee                    WI   86.7%    22,321    19,862     497    64   1,662   0   236   1056   563   495
2901   Gulfport           Gulfport                     MS   88.8%    39,066    35,185     627   153   3,101   0     0   1186   735   643
2902   Jackson            Jackson                      MS   79.0%    71,479    64,656     727   397   5,694   5     0    974   596   556
2904   Birmingham         Birmingham                   AL   77.3%    89,978    85,437     832   399   3,309   1     0    966   658   639
2905   Huntsville         Huntsville                   AL   81.2%    66,101    62,719     770   308   2,304   0     0    968   606   541
2906   Mobile             Mobile                       AL   78.4%    81,749    77,727     790   279   2,952   1     0   1034   607   507
2907   Charleston         North Charleston             SC   82.0%    87,457    83,665     591   121   3,079   1     0   1280   744   708
2908   Columbia           Columbia                     SC   83.1%    58,051    54,480     578    69   2,924   0     0    926   539   513
2909   Greenville, SC     Greenville                   SC   89.4%    40,505    37,353     531    76   2,544   0     1   1029   592   540
2910   Atlanta            Atlanta                      GA   85.1%    35,424    32,258     596    40   2,530   0     0    788   438   393
2966   Lauderdale Lakes   Lauderdale Lake              FL   90.8%    22,753    19,782     592    84   2,294   1     0    998   579   490
2967   Fort Lauderdale    Margate                      FL   91.4%    24,935    21,841     502    98   2,494   0     0    982   613   415
2968   Fort Myers         Fort Myers                   FL   89.0%    50,464    46,077     505   110   3,772   0     0   1281   891   722
2969   Gainesville        Gainesville                  FL   96.1%     8,970     7,435     306    46   1,182   1     0    877   446   226
2970   Jacksonville       Jacksonville                 FL   85.8%    29,183    26,411     533    59   2,180   0     0    695   440   393
2971   Lakeland           Lakeland                     FL   84.1%    63,543    58,915     862   106   3,660   0     0   1011   709   699
2972   Miami North        Miami Lakes                  FL   90.2%    29,979    24,472     618   268   4,620   1     0   1117   660   475
2973   Miami South        Palmetto Bay                 FL   89.6%    25,292    22,154     591   210   2,337   0     0    984   636   491
2974   Ocala              Ocala                        FL   87.2%    36,834    34,263     424    53   2,093   1     0    706   523   480
2975   Orange County      Orlando                      FL   91.0%    23,709    20,162     806    30   2,711   0     0   1012   665   610
2976   Pensacola          Pensacola                    FL   79.6%    77,579    73,396     568   140   3,474   1     0   1215   677   597
2977   Seminole County    Lake Mary                    FL   84.6%    44,495    41,086     562    60   2,787   0     0    718   489   459
2978   St. Petersburg     St. Petersburg               FL   92.6%    23,631    20,614     428    58   2,531   0     0    880   563   470
2979   Tampa              Tampa                        FL   84.2%    42,469    39,118     612    80   2,659   0     0    661   469   440
2980   West Palm Beach    West Palm Beach              FL   87.1%    44,583    40,907     629    66   2,981   0     0   1108   816   678
2981   Columbus           Columbus                     GA   74.3%   103,050    98,877     650   278   3,245   0     0   1092   748   726
2982   Dekalb County      Atlanta                      GA   89.3%    22,249    19,318     664   111   2,156   0     0    796   437   370
2983   Douglasville       Douglasville                 GA   82.8%    35,065    32,686     494    90   1,794   1     0    642   408   364
2984   Gainesville, GA    Gainesville                  GA   88.0%    41,674    38,557     533    52   2,532   0     0    756   568   535
2985   Gwinnett County    Duluth                       GA   80.1%    45,026    42,284     685    53   2,002   1     1    762   392   370
2986   Macon              Macon                        GA   87.5%    34,914    32,346     554   112   1,902   0     0    872   609   508
2987   Savannah           Savannah                     GA   98.0%     5,606     2,812     389    13   2,392   0     0    731   481   226
2988   Baton Rouge        Baton Rouge                  LA   85.2%    39,506    36,329     697   308   2,171   1     0    964   538   385
2989   Jefferson Parish   Elmwood                      LA   91.2%    23,054    20,129     755   179   1,990   1     0   1076   528   393
2990   New Orleans        New Orleans                  LA   98.4%     3,089       829     752    39   1,453   0    16    190    87     3
2991   Shreveport         Shreveport                   LA   67.2%   117,112   113,626     571   479   2,434   2     0   1210   769   696
2992   Asheville          Asheville                    NC   90.4%    42,526    38,399     390   134   3,602   1     0   1274   737   591
2993   Charlotte          Charlotte                    NC   90.3%    22,703    19,834     538    30   2,301   0     0    774   467   395
2994   Durham             Durham                       NC   81.3%    51,583    49,123     498    47   1,915   0     0    890   518   487
2995   Fayetteville       Fayetteville                 NC   87.4%    46,505    42,694     447    95   3,269   0     0    930   571   519
2996   Greenville, NC     Greenville                   NC   84.3%    61,923    58,532     517   215   2,454   0   205   1183   695   641
2997   Raleigh            Raleigh                      NC   92.2%    20,148    17,619     374    51   2,104   0     0    695   404   324
2998   Winston-Salem      Winston-Salem                NC   85.5%    45,587    43,052     332    67   2,136   0     0    906   550   498
3105   Flagstaff          Flagstaff                    AZ   88.3%    26,764    24,298     239   221   2,000   5     1    580   349   307
3106   Maricopa Central   Phoenix                      AZ   88.0%    33,345    30,437     443    95   2,367   0     3    842   510   435
3107   Maricopa South     Mesa                         AZ   92.9%    18,373    15,271     600    74   2,420   0     8    576   395   330
3108   Maricopa West      Glendale                     AZ   83.8%    38,962    36,329     785    78   1,769   0     1    814   515   432
3109   Tucson             Tucson                       AZ   86.9%    56,956    51,704     861   366   4,024   1     0   1094   690   638
3110   Window Rock        St. Michaels                 AZ   68.3%    29,095    28,212     136    82     664   1     0    475   347   285
3154   Aurora             Aurora                       CO   91.9%    15,773    13,645     592    24   1,512   0     0    498   298   283
3155   Colorado North     Longmont                     CO   96.0%    11,217     8,118     640    89   2,321   0    49    881   365   207
3156   Colorado Springs   Colorado Springs             CO   80.8%    62,437    59,342     469   410   2,206   8     2    808   538   522
3157   Denver             Lakewood                     CO   93.7%    13,451    10,929     520    12   1,981   0     9    270   225   207
3158   Overland Park      Overland Park                KS   94.7%    10,004     8,553     287    27   1,134   0     3    503   222   153
3159   Wichita            Wichita                      KS   98.5%     4,633     2,524     376    27   1,470   0   236    489   240    74
3160   Billings           Billings                     MT   83.4%    44,610    42,154     310   268   1,874   1     3   1146   724   594
3162   Bismarck           Bismarck                     ND   94.7%     9,234     7,225     339   249   1,421   0     0    377   241   158
3163   Lincoln            Lincoln                      NE   93.1%    21,229    18,246     562    49   2,372   0     0    826   502   449
3164   Albuquerque        Los Ranchos de Albuquerque   NM   86.9%    37,527    34,234     611   453   2,223   6     0    906   589   530
3165   Las Cruces         Las Cruces                   NM   92.0%    14,800    12,944     359    99   1,398   0     0    733   450   338
3166   Cleveland Co.      Norman                       OK   91.3%    26,638    23,835     322   269   2,202   1     9    624   392   347
3167   Oklahoma County    Warr Acres                   OK   97.5%     6,995     4,234     445    28   2,280   0     8    332   263   190
3168   Tulsa              Tulsa                        OK   83.6%    54,400    51,374     455   300   2,262   0     9    850   547   527
3169   Sioux Falls        Sioux Falls                  SD   89.2%    18,342    16,525     397   211   1,209   0     0    486   259   247
3170   Arlington          Grand Prairie                TX   95.8%     6,343     4,789     323    19   1,211   0     1    455   257   216
3171   Austin             Austin                       TX   97.3%     7,075     4,685     464    58   1,738   1   129    832   398   207
3172   Collin Co.         McKinney                     TX   96.2%     9,458     7,590     471    62   1,333   1     1    517   359   239
3173   Dallas             Duncanville                  TX   92.8%    10,429     8,754     527    42   1,102   0     4    877   469   286
3174   Dallas Co. NE      Richardson                   TX   92.9%    10,394     8,524     395    38   1,435   2     0    735   365   230
3175   Dallas Co. NW      Farmers Branch               TX   91.4%    17,127    14,653     316    44   2,114   0     0    562   413   342
3176   Denton Co.         Denton                       TX   96.9%     9,446     6,589     689    66   2,066   1    35    708   476   420
3177   El Paso            El Paso                      TX   90.3%    24,970    21,911     477   179   2,380   1    22   1019   574   456
3178   Fort Bend Co.               Katy              TX   83.9%   54,407   50,718     912   333   2,387   4    53   1183   791   719
3179   Fort Worth                  Fort Worth        TX   95.1%    9,161    6,073     443    71   2,004   0   570    271   162   147
3180   Harris Co. East             Houston           TX   96.8%    4,704    3,051     283    65   1,303   1     1    645   363   253
3181   Harris Co. NE               Houston           TX   97.1%    4,396    1,973   1,457    17     949   0     0    547   319   190
3182   Harris Co. NW               Katy              TX   98.3%    2,270      687     562     2   1,019   0     0    361   217    29
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   91.8%   27,067   22,116   2,311   338   2,300   2     0    939   636   530
3184   Houston NW                  Houston           TX   97.3%    4,027    2,185     828    11     995   0     8    350   213   120
3185   Houston South               Houston           TX   90.0%   17,016   14,078   1,436    59   1,443   0     0    692   428   305
3186   Houston West                Houston           TX   97.7%    3,956    2,594     244    55   1,001   0    62    745   479   202
3187   Laredo                      Laredo            TX   89.9%   33,861   30,314     611   309   2,627   0     0   1107   762   652
3188   Lubbock                     Lubbock           TX   91.1%   28,474   25,533     440   190   2,310   1     0    740   506   458
3189   Montgomery Co.              Spring            TX   88.0%   40,714   36,800     922   418   2,567   1     6   1008   751   698
3190   San Antonio East            San Antonio       TX   98.9%    1,351      607     213    20     511   0     0     90    29     5
3191   San Antonio North           San Antonio       TX   98.6%    1,655      971     153     5     494   0    32    180   107     0
3192   San Antonio West            San Antonio       TX   98.7%    1,408      545     220     4     639   0     0     65    32     0
3193   Tyler                       Tyler             TX   91.0%   34,941   32,143     420   239   2,139   0     0    966   655   530
3194   Waco                        Waco              TX   95.6%   14,224   10,137     502    86   3,020   1   478    896   476   333
3195   Williamson Co.              Leander           TX   97.8%    6,973    3,892     448    97   2,531   0     5    521   351   211
3196   Orem                        Orem              UT   95.5%    9,072    6,690     729   107   1,531   1    14    482   308   225
3197   Salt Lake City              South Salt Lake   UT   96.0%    9,923    7,497     558    39   1,612   1   216    696   364   278
3198   Casper                      Casper            WY   91.9%   11,604   10,167     125    86   1,226   0     0    568   305   255
3255   Honolulu                    Honolulu          HI   98.4%    4,466    1,588     705   188   1,984   1     0    294   188    58
3256   Boise                       Boise             ID   98.7%    4,059    1,845     257    37   1,919   0     1    307   154    25
3257   Las Vegas                   Las Vegas         NV   90.3%   26,513   21,751     891    50   3,353   0   468    765   513   421
3258   North Las Vegas             N. Las Vegas      NV   92.5%   21,350   17,371     874   106   2,995   3     1    694   449   410
3259   Eugene                      Springfield       OR   89.3%   33,788   30,633     708    87   2,337   1    22    946   455   413
3260   Portland                    Portland          OR   96.5%    6,683    4,810     346     8   1,496   1    22    446   240   184
3261   Salem                       Salem             OR   97.7%    5,579    3,768     467    25   1,307   0    12    564   243   176
3263   Bakersfield                 Bakersfield       CA   90.0%   30,750   26,684   1,079    70   2,836   1    80    697   398   346
3264   Chico                       Chico             CA   87.4%   38,528   35,095     716   139   2,577   1     0    747   502   426
3265   Concord                     Concord           CA   92.1%   13,541   10,891     657    26   1,762   0   205    553   354   307
3266   El Cajon                    San Diego         CA   95.1%    6,573    4,864     611    46   1,051   0     1    368   205   147
3267   Fullerton                   Buena Park        CA   96.7%    5,841    3,510     724    25   1,579   0     3    591   346   136
3268   Inglewood                   Inglewood         CA   92.4%   22,677   18,802   1,190    26   2,604   1    54    901   507   369
3269   Long Beach                  Long Beach        CA   96.0%    7,973    5,519     910    20   1,524   0     0    704   375   219
3270   Fresno                      Fresno            CA   93.5%   15,447   12,105     988    28   2,106   0   220    658   393   379
3271   Oakland                     Oakland           CA   93.5%   10,050    7,701   1,054    19   1,276   0     0    466   329   283
3272   Ontario                     Upland            CA   93.2%    8,313    5,779     700    26   1,302   0   506    347   218   175
3273   Palm Springs                Palm Springs      CA   89.6%   26,278   22,519     830    57   2,856   0    16    830   509   444
3274   Pasadena                    Pasadena          CA   97.4%    7,827    4,195     951    34   2,647   0     0    713   402   304
3275   Pleasanton                  San Ramon         CA   97.0%    3,409    2,064     425     4     916   0     0    278   166   106
3276   Riverside                   Riverside         CA   90.7%   13,842   11,449     921    13   1,320   0   139    507   320   255
3277   Sacramento                  Sacramento        CA   95.9%    7,591    5,706     582    15   1,288   0     0    428   282   183
3278   San Bernardino              San Bernardino    CA   92.5%   15,831   12,542     839    60   2,390   0     0    597   364   301
3279   San Diego                   San Diego         CA   94.7%    8,879    6,743     625   124   1,387   0     0    420   254   202
3280   San Francisco               San Francisco     CA   95.1%    8,172    5,982     444     9   1,734   0     3    489   306   250
3281   San Jose                    San Jose          CA   93.5%   11,509    8,832   1,159   134   1,384   0     0    703   425   310
3282   San Mateo                   Redwood City      CA   96.4%    4,706    1,733   1,838     5     896   0   234    249   172    86
3283   Santa Ana                   Santa Ana         CA   96.9%    6,392    3,851     695    16   1,830   0     0    676   370   141
3284   Camarillo                   Camarillo         CA   93.0%   14,413   11,856     889    55   1,613   0     0    502   303   230
3285   Santa Clarita               Valencia          CA   96.1%    8,961    4,848   1,217    18   2,374   0   504    720   479   372
3286   Santa Rosa                  Rohnert Park      CA   87.1%   27,068   24,939     343   249   1,530   1     6    711   443   339
3287   South Gate                  Commerce          CA   89.1%   28,777   23,411   2,385    54   2,902   0    25    694   437   381
3288   Stockton                    Stockton          CA   89.8%   24,957   21,380     792    72   2,304   0   409    715   422   292
3289   Sunnyvale                   Sunnyvale         CA   95.7%    7,302    5,050     647    16   1,278   0   311    305   204    82
3290   Woodland Hills              Woodland Hills    CA   97.2%   10,142    4,484     716    12   4,648   0   282    754   504   303
3291   Vista                       Carlsbad          CA   97.0%    4,279    2,628     388    18   1,218   0    27    184   131    72
3292   West Covina                 West Covina       CA   98.6%    2,486      774     729    11     972   0     0    302   130    10
3293   Everett                     Everett           WA   97.4%    6,859    4,667     330    42   1,535   0   285    481   313   148
3294   Olympia                     Olympia           WA   98.0%    5,074    2,850     472    26   1,634   0    92    542   298   173
3295   Seattle                     Seattle           WA   98.2%    3,703    2,187     336    19   1,161   0     0    322   114     0
3296   Spokane                     Spokane           WA   91.4%   26,287   21,737   1,489   146   2,762   1   152    773   419   404
3297   Tacoma                      Tacoma            WA   97.4%    4,584    2,987     401    37   1,149   0    10    658   287   160
3298   Anchorage                   Anchorage         AK   95.6%    8,044    5,735     266   351   1,496   6   190    620   313   221
 ACO                                                    ACO Percent Remaining Remaining Remaining Remaining Remaining Remaining Remaining   Active   Employees With Employees With
                ACO Name                  ACO city
Number                                                 state Completed Cases   NRFU Prod  SQRA       FV      NRFU RI    FV QC      MV     Employees    Availability    An Assignment
  2253   Danbury                 Danbury               CT       96.3%    6,958     4,984      330         9     1,635          0        0        615               297            189
  2254   Hartford                Hartford              CT       96.6%    7,865     5,859      399        15     1,592          0        0        741               374            186
  2255   New Haven               New Haven             CT       93.9%   10,954     8,973      354        41     1,586          0        0        583               354            228
  2256   Boston                  Boston                MA       87.8%   25,706    22,251      801        23     2,631          0        0        797               467            407
  2257   Lawrence                Lawrence              MA       90.4%   11,940    10,608      250        44     1,038          0        0        501               263            208
  2258   Quincy                  Quincy                MA       94.9%    5,207     4,067      222         3       915          0        0        291               137             98
  2259   East Bridgewater        East Bridgewater      MA       90.6%   28,481    24,613      461       125     3,282          0        0        972               652            515
  2260   Waltham                 Waltham               MA       98.6%    3,225     1,708      382        22     1,113          0        0        748               208               7
  2261   Worcester               Worcester             MA       94.8%   14,974    12,015      514        50     2,392          2        1       1151               472            389
  2262   Gardiner                Gardiner              ME       98.5%    6,171     3,731      388        49     2,002          0        1        732               487            259
  2263   Concord                 Concord               NH       94.9%   14,381    11,207      416        87     2,671          0        0        961               456            349
  2264   Egg Harbor              Egg Harbor Township   NJ       88.2%   34,949    31,455      471       105     2,918          0        0       1253               749            510
  2265   Parsippany              Parsippany            NJ       98.4%    2,229     1,058      288        15       868          0        0        542               263             57
  2266   South Plainfield        South Plainfield      NJ       91.9%   10,931     9,262      486        23     1,159          0        1        790               345            173
  2267   Jersey City             Jersey City           NJ       91.7%   14,731    12,381      631        41     1,678          0        0        927               469            321
  2268   Newark                  Newark                NJ       87.7%   19,217    15,953    1,420        55     1,789          0        0        822               440            290
  2269   Fairlawn                Fairlawn              NJ       88.4%   21,206    18,717      729       107     1,652          0        1        998               547            412
  2270   Toms River              Toms River            NJ       93.5%   17,920    14,948      640        62     2,270          0        0       1059               512            369
  2271   Trenton                 Trenton               NJ       96.2%    5,971     4,158      529        23     1,260          0        1        690               330            167
  2272   Albany                  Albany                NY       92.8%   29,935    26,066      563       175     3,131          0        0       1740               721            558
  2273   Bronx 1                 Bronx                 NY       88.7%   16,017    13,284      871        23     1,839          0        0        945               474            269
  2274   Bronx 2                 Bronx                 NY       89.7%   14,956    12,498    1,003        42     1,413          0        0        914               413            229
  2275   Melville                Melville              NY       88.1%   29,185    25,169    1,387        98     2,531          0        0       1323               704            557
  2276   Buffalo                 Buffalo               NY       93.7%   12,653    10,375      384        19     1,874          0        1        860               341            255
  2277   Queens 1                Long Island City      NY       94.7%    6,419     3,737      962        22     1,697          1        0        331               141             87
  2278   Brooklyn 1              Brooklyn              NY       83.7%   22,762    19,906    1,153       126     1,577          0        0       1626               753            450
  2279   Garden City             Garden City           NY       93.3%   11,608     8,900    1,237        26     1,445          0        0        901               372            249
  2280   Manhattan 1             New York              NY       92.3%   14,484    11,593      687        48     2,156          0        0        777               359            280
  2281   Manhattan 2             New York              NY       91.3%   25,555    19,701      761        50     5,043          0        0       1268               657            462
  2282   Pawling                 Pawling               NY       95.5%   11,549     8,525      943        87     1,994          0        0       1324               622            380
  2283   Brooklyn 2              Brooklyn              NY       88.1%   23,002    18,789    1,401        84     2,728          0        0       1364               768            426
  2284   Queens 2                Bayside               NY       93.9%    7,941     5,846      531        60     1,503          1        0        735               350            134
  2285   Queens 3                Forest Hills          NY       92.3%   10,002     7,953      499        72     1,477          1        0        861               395            294
  2286   Peekskill               Peekskill             NY       91.5%   15,310    12,943      697        43     1,627          0        0        848               447            386
  2287   Rochester               Rochester             NY       94.2%   22,489    18,414      457        75     3,543          0        0       1433               661            455
  2288   Brooklyn 3              Brooklyn              NY       95.6%    6,782     4,098      689        28     1,966          1        0        853               430            244
  2289   Queens 4                Jamaica               NY       91.9%    9,171     6,926      736        87     1,422          0        0        837               371            203
  2290   Staten Island           Staten Island         NY       95.0%    4,300     2,855      427         8     1,010          0        0        611               218            116
  2291   Syracuse                Syracuse              NY       95.1%   18,796    15,339      351       145     2,960          0        1       1112               488            285
  2292   Brooklyn 4              Brooklyn              NY       88.0%   19,073    15,372    1,502        50     2,148          1        0        768               414            320
  2293   Guaynabo                Guaynabo              PR       96.3%   17,530     9,729    1,216     2,646     3,910         29        0       1302               798            571
  2294   Caguas                  Caguas                PR       97.4%   11,796     3,712      756     5,386     1,865         77        0       1046               625            403
  2295   Mayaguez                Mayaguez              PR       97.7%   11,804     1,236    1,145     7,239     2,116         68        0        203               155            142
  2296   Providence              Providence            RI       93.8%   13,375    11,241      345        33     1,755          1        0        891               440            290
  2297   Burlington              Burlington            VT       97.6%    4,274     2,875      145        48     1,206          0        0        674               289            152
  2355   Washington DC           Washington            DC       87.8%   21,857    18,823      624        46     2,353          1       10        810               429            367
  2356   Wilmington              Wilmington            DE       88.9%   22,235    19,990      493        18     1,688          0       46        917               475            379
  2357   Lexington               Lexington             KY       86.9%   61,493    56,362      677       945     3,508          1        0       1616             1076             938
  2358   Louisville              Louisville            KY       85.5%   50,928    47,318      631       115     2,656          0      208        945               521            477
  2359   Hanover                 Hanover               MD       90.3%   25,941    21,683    1,619        45     2,593          1        0       1088               698            613
  2360   Baltimore               Baltimore             MD       84.6%   24,263    21,875      433        10     1,944          0        1       1020               571            403
  2361   Hagerstown              Hagerstown            MD       97.1%    7,170     4,691      730         7     1,742          0        0        868               414            206
  2362   Towson                  Towson                MD       92.4%   22,182    17,563    1,274        21     3,306          0       18       1152               643            584
  2363   Akron                   Akron                 OH       85.6%   39,742    36,892      487        29     2,132          1      201        882               553            518
  2364   Mansfield               Mansfield             OH       98.7%    3,282     1,663      218         4     1,397          0        0        600               272             75
  2365   Cincinnati              Cincinnati            OH       93.0%   10,969     8,877      278         9     1,792          0       13        839               419            272
  2366   Cleveland               Cleveland             OH       85.4%   31,168    27,836      457        66     2,629          0      180        920               570            507
  2367   Columbus                Dublin                OH       95.9%   10,320     7,191      424         4     2,701          0        0       1186               580            399
  2368   Dayton                  Dayton                OH       95.5%   10,852     8,814      393        28     1,617          0        0        703               363            274
  2369   Toledo                  Toledo                OH       89.7%   32,785    29,455      379        38     2,854          0       59       1009               570            467
  2370   South Point             South Point           OH       98.8%    3,146     1,497      208        53     1,265          0      123        676               332             74
  2371   Allentown               Allentown             PA       87.2%   40,605    37,418      410        72     2,695          0       10        902               517            505
  2372   Cranberry Township      Cranberry Township    PA       98.4%    5,320     3,114      302        26     1,852          0       26        695               323            163
  2373   Harrisburg              Harrisburg            PA       96.4%    9,839     7,709      337        30     1,763          0        0        837               366            232
  2374   Norristown              Norristown            PA       94.7%    9,413     7,633      309        18     1,427          0       26        695               327            209
  2375   Philadelphia-Franklin   Philadelphia          PA       83.3%   42,223    38,524      543        41     3,112          1        2       1359               766            534
  2376   Philadelphia-Penn       Philadelphia          PA       81.6%   29,440    27,274      498        24     1,644          0        0        940               533            421
  2377   Pittsburgh              Pittsburgh            PA       95.0%   10,817     8,605      351         7     1,823          0       31        637               369            270
  2378   Reading                 Reading               PA       91.3%   19,819    18,063      385        36     1,334          1        0        435               288            223
  2379   State College           State College         PA       98.0%    6,862     4,596      251        33     1,982          0        0        943               461            212
  2380   Knoxville               Knoxville             TN       97.5%    8,823     6,293      335        35     2,094          1       65        762               377            232
  2381   Memphis                 Memphis               TN       85.3%   35,602    32,543      694        32     2,212          1      120       1015               618            462
  2382   Nashville               Franklin              TN       97.0%   10,066     7,259      466        30     2,311          0        0        759               417            261
  2383   Shelbyville             Shelbyville           TN       88.5%   52,604    48,076      959       180     3,348          0       41       1472               921            792
  2384   Crystal City            Arlington             VA       94.7%    6,447     4,751      450        10     1,234          1        1        383               174            144
  2385   Fairfax                 Fairfax               VA       98.3%    1,745       900      306        20       519          0        0        214                80               7
  2386   Fredericksburg          Fredericksburg        VA       85.5%   36,854    34,264      747        83     1,756          2        2       1106               615            512
  2387   Virginia Beach          Virginia Beach        VA       89.7%   29,629    26,518      596       127     2,383          1        4        892               526            413
  2388   Richmond                Richmond              VA       88.4%   29,654    27,064      608        25     1,957          0        0        915               487            410
  2389   Roanoke                 Roanoke               VA       91.9%   27,923    24,509      473       100     2,463          0      378       1288               680            578
  2390   Beckley                 Beckley               WV       99.0%    5,280     1,300      479       172     3,329          0        0        878               406             63
  2556   Fayetteville            Fayetteville          AR       98.9%    4,135     1,555      485       104     1,644          0      347        763               530            131
  2557   Little Rock             Little Rock           AR       94.7%   19,753    16,061      478       132     2,483          0      599       1361               759            506
  2558   Des Moines              Des Moines            IA       87.3%   64,963    59,982      943       104     3,652          0      282       2059             1164             973
  2559   Chicago Central         Chicago               IL       89.5%   26,711    22,154    1,002        28     3,526          1        0       1351               702            594
  2560   Chicago Far Southwest   Evergreen Park        IL       94.4%    6,959     5,033      532        11     1,270          0      113        811               443            368
  2561   Chicago South           Chicago               IL       91.7%   14,249    11,037      896        15     2,300          0        1        877               480            379
  2562   Cook County NW          Schaumburg            IL       95.4%    6,320     4,517      506        29     1,263          1        4        444               310            250
  2563   Cook County South       Matteson              IL       90.0%   16,502    13,234    1,304        13     1,951          0        0        829               423            396
  2564   Dekalb                  Dekalb                IL       95.7%    9,833     7,622      665        20     1,526          0        0        765               403            304
  2565   Oswego                  Oswego                IL       94.0%   10,753     8,633      803         5     1,310          1        1        815               498            315
2566   Peoria             Peoria                       IL   94.0%    19,111    16,074     843    23   2,171   0     0   1046    535   403
2567   Skokie             Skokie                       IL   94.9%     6,225     4,450     403    35   1,337   0     0    751    362   260
2568   Springfield        Springfield                  IL   88.8%    36,944    33,850     794   136   2,164   0     0   1105    668   592
2569   Evansville         Evansville                   IN   97.9%     5,522     3,269     377     7   1,360   0   509    877    391   183
2570   Ft. Wayne          Ft. Wayne                    IN   96.8%     8,965     6,732     349    38   1,846   0     0    943    469   354
2571   Indianapolis       Indianapolis                 IN   95.4%    12,012     9,185     502    19   2,304   0     2    854    400   326
2572   Lake County        Merrillville                 IN   96.0%    12,356     9,484     621    25   2,213   0    13    942    428   292
2573   Detroit            Detroit                      MI   86.6%    45,731    40,888   1,809    86   2,945   0     3   1600    876   684
2574   Lansing            Lansing                      MI   87.3%    45,449    41,633     791    96   2,929   0     0   1462    710   591
2575   Macomb County      Clinton Township             MI   95.8%    11,054     8,548     523    32   1,895   0    56    862    453   321
2576   Traverse City      Traverse City                MI   90.7%    49,342    43,974     649   178   4,337   0   204   1946   1093   894
2577   Oakland County     Troy                         MI   94.6%     9,065     7,272     377    10   1,353   0    53    482    252   220
2578   Duluth             Duluth                       MN   93.4%    25,489    22,019     705    83   2,680   0     2   1382    712   519
2579   Minneapolis        Minneapolis                  MN   97.7%     3,525     1,760     523    16   1,226   0     0    533    212   138
2580   Rochester          Rochester                    MN   94.0%    16,176    13,593     564    25   1,994   0     0   1292    535   341
2581   Kansas City        Kansas City                  MO   96.6%    15,042    10,782     622    47   3,460   0   131   1008    435   385
2582   Springfield        Springfield                  MO   93.2%    35,383    31,062     660   114   3,528   0    19   1323    775   690
2583   St. Louis          St. Louis                    MO   91.7%    25,920    22,145     642    21   2,810   0   302    827    500   441
2584   Eau Claire         Eau Claire                   WI   97.6%     6,334     4,264     225    46   1,780   0    19    666    380   245
2585   Green Bay          Green Bay                    WI   96.7%     9,085     6,751     458    35   1,572   0   269    670    306   170
2586   Madison            Madison                      WI   97.5%     6,245     3,593     422     5   1,743   1   481    969    422   192
2587   Milwaukee          Milwaukee                    WI   86.7%    22,321    19,862     497    64   1,662   0   236   1049    602   521
2901   Gulfport           Gulfport                     MS   87.6%    42,955    38,890     679   153   3,233   0     0   1185    753   668
2902   Jackson            Jackson                      MS   77.7%    74,962    70,969     780   432   2,777   4     0    965    615   560
2904   Birmingham         Birmingham                   AL   75.4%    97,446    92,817     879   399   3,350   1     0    963    667   655
2905   Huntsville         Huntsville                   AL   80.3%    69,177    65,785     788   307   2,297   0     0    984    600   536
2906   Mobile             Mobile                       AL   77.0%    86,888    82,761     837   277   3,012   1     0   1034    666   568
2907   Charleston         North Charleston             SC   80.1%    96,710    92,925     619   120   3,045   1     0   1291    799   769
2908   Columbia           Columbia                     SC   81.4%    63,764    60,041     624    68   3,031   0     0    945    601   568
2909   Greenville, SC     Greenville                   SC   87.8%    46,394    43,163     558    77   2,595   0     1   1066    652   608
2910   Atlanta            Atlanta                      GA   83.2%    40,028    36,819     607    40   2,562   0     0    804    493   422
2966   Lauderdale Lakes   Lauderdale Lake              FL   89.0%    27,249    24,120     611    84   2,433   1     0    995    624   497
2967   Fort Lauderdale    Margate                      FL   89.6%    30,121    26,881     523   100   2,616   1     0    984    625   467
2968   Fort Myers         Fort Myers                   FL   87.4%    58,159    53,599     531   111   3,918   0     0   1292    920   760
2969   Gainesville        Gainesville                  FL   95.1%    11,228     9,621     328    47   1,231   1     0    878    468   302
2970   Jacksonville       Jacksonville                 FL   84.1%    32,616    29,852     550    58   2,156   0     0    706    463   407
2971   Lakeland           Lakeland                     FL   82.5%    69,735    65,018     898   106   3,713   0     0   1027    720   701
2972   Miami North        Miami Lakes                  FL   88.6%    34,567    28,694     636   272   4,964   1     0   1147    704   503
2973   Miami South        Palmetto Bay                 FL   88.6%    27,688    24,492     610   211   2,375   0     0    977    653   516
2974   Ocala              Ocala                        FL   87.2%    36,834    34,263     424    53   2,093   1     0    818    584   486
2975   Orange County      Orlando                      FL   89.0%    29,240    25,608     831    28   2,773   0     0   1008    659   588
2976   Pensacola          Pensacola                    FL   77.9%    83,973    79,481     604   142   3,745   1     0   1228    694   646
2977   Seminole County    Lake Mary                    FL   83.3%    48,229    44,749     580    59   2,841   0     0    716    493   466
2978   St. Petersburg     St. Petersburg               FL   91.2%    28,050    24,965     441    57   2,587   0     0    890    591   435
2979   Tampa              Tampa                        FL   82.7%    46,447    43,017     626    76   2,728   0     0    688    510   467
2980   West Palm Beach    West Palm Beach              FL   85.4%    50,626    46,933     651    65   2,977   0     0   1142    840   710
2981   Columbus           Columbus                     GA   72.3%   110,836   106,991     676   278   2,891   0     0   1100    779   764
2982   Dekalb County      Atlanta                      GA   87.5%    25,921    22,833     687   113   2,287   1     0    835    476   397
2983   Douglasville       Douglasville                 GA   81.1%    38,366    35,945     510    89   1,821   1     0    655    411   377
2984   Gainesville, GA    Gainesville                  GA   86.5%    46,795    43,696     563    53   2,483   0     0    800    601   566
2985   Gwinnett County    Duluth                       GA   78.4%    48,948    46,115     703    53   2,075   1     1    768    424   411
2986   Macon              Macon                        GA   85.7%    39,711    37,095     575   112   1,929   0     0    880    622   542
2987   Savannah           Savannah                     GA   97.2%     8,032     4,935     408    18   2,670   1     0    763    525   340
2988   Baton Rouge        Baton Rouge                  LA   83.7%    43,466    40,222     719   315   2,210   0     0    950    570   425
2989   Jefferson Parish   Elmwood                      LA   89.2%    28,011    25,003     774   188   2,046   0     0   1071    555   402
2990   New Orleans        New Orleans                  LA   98.3%     3,316       830     752    39   1,678   1    16    244    126     2
2991   Shreveport         Shreveport                   LA   65.1%   124,603   121,117     594   489   2,401   2     0   1214    823   775
2992   Asheville          Asheville                    NC   89.0%    48,630    44,455     399   133   3,642   1     0   1305    814   713
2993   Charlotte          Charlotte                    NC   88.4%    27,223    24,225     546    30   2,422   0     0    774    525   480
2994   Durham             Durham                       NC   79.6%    56,232    53,788     511    46   1,887   0     0    875    525   491
2995   Fayetteville       Fayetteville                 NC   85.7%    52,793    48,827     467    95   3,404   0     0    972    645   592
2996   Greenville, NC     Greenville                   NC   82.4%    69,699    66,542     524   218   2,392   0    23   1153    753   712
2997   Raleigh            Raleigh                      NC   90.7%    23,847    21,216     386    50   2,195   0     0    700    463   368
2998   Winston-Salem      Winston-Salem                NC   84.1%    49,969    47,350     347    69   2,203   0     0    907    575   544
3105   Flagstaff          Flagstaff                    AZ   87.3%    29,107    26,634     244   220   2,003   5     1    571    339   301
3106   Maricopa Central   Phoenix                      AZ   86.8%    36,866    33,884     459    98   2,421   1     3    856    520   466
3107   Maricopa South     Mesa                         AZ   91.8%    21,421    18,210     622    72   2,509   0     8    672    478   361
3108   Maricopa West      Glendale                     AZ   82.0%    43,311    40,643     816    79   1,772   0     1    763    490   422
3109   Tucson             Tucson                       AZ   85.6%    62,384    57,044     889   367   4,084   0     0   1102    700   643
3110   Window Rock        St. Michaels                 AZ   66.7%    30,488    29,602     139    83     663   1     0    464    353   278
3154   Aurora             Aurora                       CO   91.0%    17,643    15,495     600    23   1,525   0     0    546    328   314
3155   Colorado North     Longmont                     CO   95.7%    12,232     9,019     649    89   2,425   1    49    903    396   242
3156   Colorado Springs   Colorado Springs             CO   78.9%    68,627    65,523     492   421   2,181   8     2    837    527   510
3157   Denver             Lakewood                     CO   93.2%    14,601    12,014     532    11   2,035   0     9    296    226   192
3158   Overland Park      Overland Park                KS   94.2%    10,948     9,457     297    28   1,163   0     3    504    234   144
3159   Wichita            Wichita                      KS   98.3%     5,245     3,056     395    27   1,531   0   236    493    261    87
3160   Billings           Billings                     MT   81.8%    48,965    46,507     330   271   1,854   0     3   1145    730   616
3162   Bismarck           Bismarck                     ND   94.0%    10,509     8,438     354   253   1,463   1     0    425    255   177
3163   Lincoln            Lincoln                      NE   92.1%    24,277    21,200     575    53   2,449   0     0    857    535   473
3164   Albuquerque        Los Ranchos de Albuquerque   NM   85.3%    42,047    38,652     645   471   2,275   4     0    909    603   559
3165   Las Cruces         Las Cruces                   NM   91.2%    16,431    14,534     379   101   1,417   0     0    763    504   389
3166   Cleveland Co.      Norman                       OK   90.1%    30,196    27,341     333   269   2,243   1     9    631    435   389
3167   Oklahoma County    Warr Acres                   OK   97.0%     8,443     5,474     517    28   2,416   0     8    366    300   235
3168   Tulsa              Tulsa                        OK   82.2%    59,098    56,064     472   302   2,251   0     9    859    503   491
3169   Sioux Falls        Sioux Falls                  SD   88.0%    20,266    18,448     420   212   1,186   0     0    487    281   264
3170   Arlington          Grand Prairie                TX   94.9%     7,607     5,958     337    19   1,292   0     1    456    278   240
3171   Austin             Austin                       TX   96.8%     8,391     5,912     497    60   1,860   0    62    861    407   234
3172   Collin Co.         McKinney                     TX   95.5%    11,200     9,244     498    63   1,394   0     1    536    382   291
3173   Dallas             Duncanville                  TX   91.5%    12,347    10,547     547    40   1,209   0     4    875    491   350
3174   Dallas Co. NE      Richardson                   TX   91.8%    11,983     9,989     408    39   1,546   1     0    735    414   228
3175   Dallas Co. NW      Farmers Branch               TX   89.7%    20,359    17,746     340    44   2,229   0     0    557    403   313
3176   Denton Co.         Denton                       TX   96.3%    11,203     8,131     770    67   2,199   1    35    714    505   466
3177   El Paso            El Paso                      TX   89.0%    28,308    25,110     498   178   2,521   1     0   1027    604   493
3178   Fort Bend Co.               Katy              TX   82.1%   60,473   56,757     952   340   2,368   3    53   1182   829   761
3179   Fort Worth                  Fort Worth        TX   94.5%   10,233    7,035     479    71   2,078   0   570    277   164   146
3180   Harris Co. East             Houston           TX   96.0%    5,889    3,967     297    64   1,559   1     1    635   348   260
3181   Harris Co. NE               Houston           TX   96.7%    4,998    2,518   1,462    16   1,002   0     0    551   336   222
3182   Harris Co. NW               Katy              TX   98.3%    2,350      694     562     2   1,092   0     0    427   272    40
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   90.2%   32,242   26,769   2,757   338   2,376   2     0    930   662   586
3184   Houston NW                  Houston           TX   96.6%    4,953    3,019     844    12   1,070   0     8    349   244   133
3185   Houston South               Houston           TX   89.0%   18,651   15,629   1,466    59   1,497   0     0    694   446   179
3186   Houston West                Houston           TX   96.7%    5,695    4,119     263    57   1,194   0    62    723   467   244
3187   Laredo                      Laredo            TX   87.9%   40,588   36,953     650   312   2,673   0     0   1134   757   648
3188   Lubbock                     Lubbock           TX   89.7%   33,035   30,036     475   192   2,332   0     0    790   549   509
3189   Montgomery Co.              Spring            TX   88.0%   40,714   36,800     922   418   2,567   1     6   1045   787   654
3190   San Antonio East            San Antonio       TX   98.6%    1,692      860     221    26     585   0     0    458   210    68
3191   San Antonio North           San Antonio       TX   98.6%    1,655      971     153     5     494   0    32    172   108     0
3192   San Antonio West            San Antonio       TX   98.7%    1,414      545     220     4     645   0     0     14     0     0
3193   Tyler                       Tyler             TX   89.7%   39,825   36,937     454   238   2,196   0     0    976   706   595
3194   Waco                        Waco              TX   95.6%   14,312   10,909     533    85   2,477   1   307    908   510   320
3195   Williamson Co.              Leander           TX   97.5%    7,825    5,021     477    97   2,226   0     4    563   395   256
3196   Orem                        Orem              UT   94.7%   10,752    8,297     754   108   1,578   1    14    503   305   240
3197   Salt Lake City              South Salt Lake   UT   95.2%   11,901    9,336     596    39   1,713   1   216    723   380   285
3198   Casper                      Casper            WY   90.7%   13,304   11,836     127    91   1,249   1     0    581   350   306
3255   Honolulu                    Honolulu          HI   98.2%    5,220    1,857     724   203   2,435   1     0    305   192    88
3256   Boise                       Boise             ID   98.7%    4,198    1,847     257    36   2,057   0     1    313   153    27
3257   Las Vegas                   Las Vegas         NV   89.3%   29,279   24,397     910    51   3,453   0   468    673   462   398
3258   North Las Vegas             N. Las Vegas      NV   91.6%   23,925   19,811     893   105   3,113   2     1    671   446   402
3259   Eugene                      Springfield       OR   88.7%   35,839   32,623     735    87   2,372   0    22    951   450   410
3260   Portland                    Portland          OR   96.1%    7,384    5,448     361     9   1,543   1    22    466   236   181
3261   Salem                       Salem             OR   97.5%    6,089    4,269     476    24   1,308   0    12    632   250   189
3263   Bakersfield                 Bakersfield       CA   89.4%   32,571   28,402   1,111    73   2,904   1    80    676   344   319
3264   Chico                       Chico             CA   86.2%   42,232   38,795     743   140   2,554   0     0    744   540   457
3265   Concord                     Concord           CA   91.4%   14,651   12,251     678    26   1,491   0   205    479   325   300
3266   El Cajon                    San Diego         CA   94.6%    7,212    5,445     642    45   1,079   0     1    408   186   127
3267   Fullerton                   Buena Park        CA   96.4%    6,309    3,870     750    24   1,662   0     3    673   298   124
3268   Inglewood                   Inglewood         CA   91.9%   24,079   20,160   1,212    24   2,628   1    54    909   513   382
3269   Long Beach                  Long Beach        CA   95.6%    8,826    6,275     943    20   1,588   0     0    706   397   270
3270   Fresno                      Fresno            CA   93.1%   16,476   13,072   1,014    29   2,141   0   220    663   373   356
3271   Oakland                     Oakland           CA   92.8%   11,133    8,716   1,085    18   1,314   0     0    470   295   263
3272   Ontario                     Upland            CA   92.6%    8,987    6,390     711    26   1,354   0   506    352   221   198
3273   Palm Springs                Palm Springs      CA   88.9%   28,179   24,405     852    59   2,847   0    16    759   435   385
3274   Pasadena                    Pasadena          CA   97.2%    8,697    4,887     997    33   2,780   0     0    720   376   296
3275   Pleasanton                  San Ramon         CA   96.7%    3,810    2,399     432     4     975   0     0    315   191   145
3276   Riverside                   Riverside         CA   89.9%   15,083   12,632     943    13   1,359   0   136    511   284   254
3277   Sacramento                  Sacramento        CA   95.4%    8,527    6,568     598    15   1,346   0     0    427   270   175
3278   San Bernardino              San Bernardino    CA   92.0%   16,833   14,043     858    59   1,873   0     0    609   351   302
3279   San Diego                   San Diego         CA   94.2%    9,732    7,526     653   124   1,429   0     0    492   255   197
3280   San Francisco               San Francisco     CA   94.7%    8,789    6,537     462     9   1,778   0     3    490   283   247
3281   San Jose                    San Jose          CA   92.8%   12,657    9,902   1,177   134   1,444   0     0    702   407   292
3282   San Mateo                   Redwood City      CA   96.0%    5,265    2,207   1,857     6     961   0   234    244   166    84
3283   Santa Ana                   Santa Ana         CA   96.6%    7,037    4,392     714    16   1,915   0     0    678   337   152
3284   Camarillo                   Camarillo         CA   92.5%   15,440   12,832     911    54   1,643   0     0    503   297   234
3285   Santa Clarita               Valencia          CA   95.6%   10,074    5,868   1,246    17   2,439   0   504    721   480   389
3286   Santa Rosa                  Rohnert Park      CA   86.3%   28,783   26,665     362   250   1,499   1     6    703   405   305
3287   South Gate                  Commerce          CA   88.6%   30,141   24,764   2,434    54   2,864   0    25    653   348   321
3288   Stockton                    Stockton          CA   88.8%   27,305   23,673     811    72   2,340   0   409    716   409   296
3289   Sunnyvale                   Sunnyvale         CA   95.5%    7,747    5,436     666    13   1,321   0   311    349   233    92
3290   Woodland Hills              Woodland Hills    CA   97.0%   10,914    5,309     738     9   4,576   0   282    755   498   325
3291   Vista                       Carlsbad          CA   96.7%    4,677    2,929     403    19   1,299   0    27    182   126    81
3292   West Covina                 West Covina       CA   98.5%    2,565      771     737    12   1,045   0     0    411   219    19
3293   Everett                     Everett           WA   97.1%    7,782    5,266     337    41   1,853   0   285    509   322   149
3294   Olympia                     Olympia           WA   97.7%    5,802    3,368     550    25   1,767   0    92    488   263   159
3295   Seattle                     Seattle           WA   97.6%    5,074    3,103     383    20   1,568   0     0    539   267   100
3296   Spokane                     Spokane           WA   90.8%   28,178   23,678   1,492   144   2,711   1   152    783   415   394
3297   Tacoma                      Tacoma            WA   97.0%    5,256    3,516     422    37   1,271   0    10    574   274   184
3298   Anchorage                   Anchorage         AK   94.9%    9,168    6,774     286   379   1,533   6   190    621   316   248
 ACO                                                    ACO Percent Remaining Remaining Remaining Remaining Remaining Remaining Remaining   Active   Employees With Employees With
                ACO Name                  ACO city
Number                                                 state Completed Cases   NRFU Prod  SQRA       FV      NRFU RI    FV QC      MV     Employees    Availability    An Assignment
  2253   Danbury                 Danbury               CT       95.9%    7,673     5,638      343         9     1,683          0        0        609               311            212
  2254   Hartford                Hartford              CT       96.4%    8,339     6,284      437        15     1,603          0        0        776               390            191
  2255   New Haven               New Haven             CT       93.1%   12,293    10,247      374        38     1,634          0        0        798               413            280
  2256   Boston                  Boston                MA       87.0%   27,301    23,843      833        21     2,604          0        0       1042               447            374
  2257   Lawrence                Lawrence              MA       89.5%   13,093    11,747      261        43     1,042          0        0        526               250            170
  2258   Quincy                  Quincy                MA       94.5%    5,566     4,394      232         2       938          0        0        331               128             95
  2259   East Bridgewater        East Bridgewater      MA       89.2%   32,695    28,718      509       127     3,341          0        0       1037               651            497
  2260   Waltham                 Waltham               MA       98.6%    3,284     1,737      382        21     1,144          0        0        776               233             14
  2261   Worcester               Worcester             MA       94.2%   16,667    13,658      531        48     2,427          2        1       1149               481            373
  2262   Gardiner                Gardiner              ME       98.0%    8,279     5,601      421        49     2,207          0        1        836               577            374
  2263   Concord                 Concord               NH       94.1%   16,589    13,227      444        87     2,831          0        0        995               475            365
  2264   Egg Harbor              Egg Harbor Township   NJ       86.3%   40,581    37,197      483       105     2,796          0        0       1262               741            537
  2265   Parsippany              Parsippany            NJ       98.3%    2,346     1,381      294        14       657          0        0        664               352             76
  2266   South Plainfield        South Plainfield      NJ       91.3%   11,788    10,074      495        20     1,198          0        1        793               360            194
  2267   Jersey City             Jersey City           NJ       91.0%   15,973    13,563      647        43     1,720          0        0        931               476            321
  2268   Newark                  Newark                NJ       86.8%   20,671    17,312    1,490        55     1,814          0        0        861               448            319
  2269   Fairlawn                Fairlawn              NJ       87.1%   23,553    21,013      766       100     1,673          0        1        980               533            418
  2270   Toms River              Toms River            NJ       92.7%   20,079    16,847      674        62     2,496          0        0       1063               520            354
  2271   Trenton                 Trenton               NJ       95.7%    6,813     4,886      542        24     1,360          0        1        705               326            180
  2272   Albany                  Albany                NY       91.8%   34,250    30,292      606       174     3,178          0        0       1736               707            574
  2273   Bronx 1                 Bronx                 NY       87.9%   17,086    14,344      900        20     1,822          0        0        951               484            240
  2274   Bronx 2                 Bronx                 NY       89.0%   15,939    13,448    1,034        43     1,414          0        0        929               421            238
  2275   Melville                Melville              NY       86.8%   32,547    28,507    1,448        96     2,496          0        0       1360               717            556
  2276   Buffalo                 Buffalo               NY       93.1%   13,873    11,548      401        20     1,903          0        1        864               354            267
  2277   Queens 1                Long Island City      NY       94.3%    6,900     4,178      972        19     1,730          1        0        358               146             93
  2278   Brooklyn 1              Brooklyn              NY       82.4%   24,551    21,669    1,200       123     1,559          0        0       1384               637            429
  2279   Garden City             Garden City           NY       92.5%   12,879    10,054    1,273        26     1,526          0        0        892               374            262
  2280   Manhattan 1             New York              NY       91.6%   15,720    12,749      705        46     2,220          0        0        795               360            275
  2281   Manhattan 2             New York              NY       90.5%   27,771    21,545      803        50     5,373          0        0       1273               641            467
  2282   Pawling                 Pawling               NY       94.7%   13,721    10,554    1,017        91     2,059          0        0       1367               617            427
  2283   Brooklyn 2              Brooklyn              NY       86.7%   25,568    21,283    1,446        85     2,754          0        0       1368               784            448
  2284   Queens 2                Bayside               NY       93.4%    8,523     6,389      544        62     1,528          0        0        835               400            147
  2285   Queens 3                Forest Hills          NY       91.7%   10,854     8,787      524        72     1,470          1        0        864               372            287
  2286   Peekskill               Peekskill             NY       90.7%   16,818    14,422      733        41     1,622          0        0        816               424            345
  2287   Rochester               Rochester             NY       93.3%   25,878    21,596      494        74     3,714          0        0       1453               653            480
  2288   Brooklyn 3              Brooklyn              NY       95.0%    7,661     4,854      736        26     2,044          1        0        915               433            239
  2289   Queens 4                Jamaica               NY       91.1%   10,106     7,831      759        89     1,427          0        0        836               364            182
  2290   Staten Island           Staten Island         NY       94.6%    4,649     3,179      444         8     1,018          0        0        611               216            119
  2291   Syracuse                Syracuse              NY       94.7%   20,510    16,944      369       144     3,052          0        1       1291               538            324
  2292   Brooklyn 4              Brooklyn              NY       87.4%   19,947    16,736    1,537        47     1,627          0        0        761               400            324
  2293   Guaynabo                Guaynabo              PR       95.8%   20,001    11,956    1,230     2,656     4,138         21        0       1338               835            562
  2294   Caguas                  Caguas                PR       97.1%   13,429     5,184      762     5,437     1,988         58        0       1079               642            416
  2295   Mayaguez                Mayaguez              PR       97.6%   12,372     1,760    1,154     7,468     1,946         44        0        294               214            199
  2296   Providence              Providence            RI       93.0%   14,931    12,750      352        38     1,791          0        0        900               431            310
  2297   Burlington              Burlington            VT       97.2%    4,969     3,508      149        46     1,265          1        0        679               278            161
  2355   Washington DC           Washington            DC       86.9%   23,439    20,451      644        46     2,287          1       10        775               451            369
  2356   Wilmington              Wilmington            DE       87.6%   24,745    22,539      504        18     1,638          0       46        887               442            393
  2357   Lexington               Lexington             KY       85.2%   69,768    64,614      740       946     3,467          1        0       1662             1054             946
  2358   Louisville              Louisville            KY       84.4%   54,657    51,022      666       115     2,646          0      208        956               535            507
  2359   Hanover                 Hanover               MD       89.3%   28,606    24,307    1,681        46     2,571          1        0       1050               692            627
  2360   Baltimore               Baltimore             MD       83.1%   26,657    24,204      445        10     1,997          0        1       1020               544            400
  2361   Hagerstown              Hagerstown            MD       96.7%    8,103     5,500      760         7     1,836          0        0        809               393            294
  2362   Towson                  Towson                MD       91.7%   24,307    19,488    1,384        21     3,396          0       18       1158               651            536
  2363   Akron                   Akron                 OH       84.3%   43,468    40,643      497        40     2,086          1      201        905               564            517
  2364   Mansfield               Mansfield             OH       98.7%    3,493     1,832      226         4     1,430          1        0        620               282            102
  2365   Cincinnati              Cincinnati            OH       92.2%   12,240    10,095      283         9     1,840          0       13        837               406            268
  2366   Cleveland               Cleveland             OH       83.5%   35,076    31,658      485        67     2,735          0      131        923               558            507
  2367   Columbus                Dublin                OH       95.3%   11,634     8,315      443         4     2,872          0        0       1246               544            365
  2368   Dayton                  Dayton                OH       94.9%   12,238    10,118      408        27     1,685          0        0        729               358            296
  2369   Toledo                  Toledo                OH       88.6%   36,168    32,770      405        40     2,894          0       59       1026               582            491
  2370   South Point             South Point           OH       98.7%    3,557     1,842      230        53     1,309          0      123        689               334            105
  2371   Allentown               Allentown             PA       85.8%   44,770    41,602      430        72     2,656          0       10        887               513            510
  2372   Cranberry Township      Cranberry Township    PA       98.1%    6,275     3,964      326        27     1,932          0       26        735               367            241
  2373   Harrisburg              Harrisburg            PA       96.0%   11,020     8,774      357        30     1,859          0        0        831               386            256
  2374   Norristown              Norristown            PA       94.4%    9,958     8,161      317        19     1,453          0        8        691               325            204
  2375   Philadelphia-Franklin   Philadelphia          PA       82.0%   45,257    41,592      568        45     3,049          1        2       1388               776            569
  2376   Philadelphia-Penn       Philadelphia          PA       79.5%   32,834    30,645      510        28     1,651          0        0        950               554            454
  2377   Pittsburgh              Pittsburgh            PA       94.3%   12,380    10,149      373         7     1,820          0       31        713               378            287
  2378   Reading                 Reading               PA       90.3%   22,050    20,079      395        42     1,534          0        0        478               321            242
  2379   State College           State College         PA       97.6%    8,191     5,768      277        34     2,112          0        0        985               481            269
  2380   Knoxville               Knoxville             TN       97.1%   10,002     7,376      359        35     2,166          1       65        768               389            255
  2381   Memphis                 Memphis               TN       84.3%   37,859    34,783      717        31     2,207          1      120       1010               591            449
  2382   Nashville               Franklin              TN       96.7%   11,090     8,260      483        30     2,317          0        0        779               435            263
  2383   Shelbyville             Shelbyville           TN       87.5%   57,493    52,847    1,037       185     3,383          0       41       1505               905            802
  2384   Crystal City            Arlington             VA       94.2%    7,026     5,231      467        11     1,315          1        1        402               158            132
  2385   Fairfax                 Fairfax               VA       98.3%    1,759       903      307        20       529          0        0        240                95             12
  2386   Fredericksburg          Fredericksburg        VA       84.0%   40,510    37,953      776        82     1,696          2        1       1103               613            486
  2387   Virginia Beach          Virginia Beach        VA       88.4%   33,282    30,027      617       133     2,501          0        4        918               532            439
  2388   Richmond                Richmond              VA       87.1%   33,019    30,419      641        25     1,934          0        0        930               492            442
  2389   Roanoke                 Roanoke               VA       90.8%   31,770    28,302      498       102     2,490          0      378       1316               670            587
  2390   Beckley                 Beckley               WV       98.9%    5,622     1,377      494       172     3,579          0        0        875               406             89
  2556   Fayetteville            Fayetteville          AR       98.6%    5,253     2,630      504       104     1,725          1      289        828               583            199
  2557   Little Rock             Little Rock           AR       94.1%   21,909    18,180      499       133     2,511          1      585       1396               730            468
  2558   Des Moines              Des Moines            IA       85.5%   74,178    69,169      982       104     3,650          0      273       2034             1148            1031
  2559   Chicago Central         Chicago               IL       88.9%   28,174    23,610    1,022        27     3,515          0        0       1303               682            618
  2560   Chicago Far Southwest   Evergreen Park        IL       93.8%    7,710     5,753      547        10     1,287          0      113        786               443            378
  2561   Chicago South           Chicago               IL       90.9%   15,613    12,391      918        12     2,292          0        0        877               500            382
  2562   Cook County NW          Schaumburg            IL       95.0%    6,814     4,999      522        32     1,257          0        4        448               312            266
  2563   Cook County South       Matteson              IL       89.0%   18,073    14,784    1,338        11     1,940          0        0        830               425            404
  2564   Dekalb                  Dekalb                IL       95.2%   10,923     8,643      695        21     1,564          0        0        822               408            315
  2565   Oswego                  Oswego                IL       93.3%   11,991     9,836      827         6     1,321          0        1        817               493            320
2566   Peoria             Peoria                       IL   93.4%    21,089    18,052     883    21   2,133   0     0   1052    541   405
2567   Skokie             Skokie                       IL   94.6%     6,615     4,839     418    34   1,324   0     0    748    349   249
2568   Springfield        Springfield                  IL   87.4%    41,558    38,439     834   134   2,151   0     0   1124    697   609
2569   Evansville         Evansville                   IN   97.5%     6,493     4,051     484     8   1,441   0   509    891    414   244
2570   Ft. Wayne          Ft. Wayne                    IN   96.3%    10,332     8,070     369    38   1,854   1     0    975    498   361
2571   Indianapolis       Indianapolis                 IN   94.9%    13,482    10,543     522    20   2,395   0     2    879    407   339
2572   Lake County        Merrillville                 IN   95.5%    13,930    10,995     647    26   2,249   0    13    940    447   317
2573   Detroit            Detroit                      MI   85.4%    49,811    44,939   1,847    86   2,938   0     1   1630    900   734
2574   Lansing            Lansing                      MI   85.9%    50,553    46,771     824    97   2,861   0     0   1441    710   594
2575   Macomb County      Clinton Township             MI   95.2%    12,644    10,094     546    32   1,916   0    56    866    468   315
2576   Traverse City      Traverse City                MI   89.4%    56,436    51,087     685   181   4,279   1   203   1953   1069   895
2577   Oakland County     Troy                         MI   93.9%    10,193     8,436     393    10   1,344   0    10    473    249   215
2578   Duluth             Duluth                       MN   92.7%    28,137    24,539     829    83   2,684   0     2   1392    717   532
2579   Minneapolis        Minneapolis                  MN   97.5%     3,908     2,112     539    19   1,238   0     0    533    200   136
2580   Rochester          Rochester                    MN   93.3%    18,192    15,576     589    25   2,002   0     0   1286    527   387
2581   Kansas City        Kansas City                  MO   96.6%    15,039    10,583     658    47   3,620   0   131   1034    443   365
2582   Springfield        Springfield                  MO   92.4%    39,751    35,389     690   115   3,541   0    16   1350    807   747
2583   St. Louis          St. Louis                    MO   90.7%    29,115    25,297     679    22   2,817   0   300    860    499   445
2584   Eau Claire         Eau Claire                   WI   97.4%     7,021     4,861     239    46   1,871   0     4    678    360   241
2585   Green Bay          Green Bay                    WI   96.4%     9,739     7,353     476    33   1,611   0   266    679    328   184
2586   Madison            Madison                      WI   97.2%     7,073     4,312     437     5   1,839   1   479    985    426   233
2587   Milwaukee          Milwaukee                    WI   85.6%    24,078    21,633     507    62   1,640   0   236   1049    579   512
2901   Gulfport           Gulfport                     MS   86.4%    47,237    42,964     725   153   3,395   0     0   1192    780   683
2902   Jackson            Jackson                      MS   76.0%    80,738    76,896     814   472   2,554   2     0    942    565   525
2904   Birmingham         Birmingham                   AL   73.3%   105,338   100,777     925   402   3,233   1     0    972    688   677
2905   Huntsville         Huntsville                   AL   79.1%    73,634    70,159     853   308   2,314   0     0    989    611   543
2906   Mobile             Mobile                       AL   75.5%    92,440    88,269     899   280   2,991   1     0   1031    649   567
2907   Charleston         North Charleston             SC   78.3%   105,014   101,171     663   122   3,058   0     0   1276    763   728
2908   Columbia           Columbia                     SC   79.8%    69,491    65,580     682    69   3,160   0     0    995    618   603
2909   Greenville, SC     Greenville                   SC   86.2%    52,505    49,349     596    79   2,480   0     1   1097    650   610
2910   Atlanta            Atlanta                      GA   81.5%    43,981    41,079     643    41   2,218   0     0    813    495   414
2966   Lauderdale Lakes   Lauderdale Lake              FL   87.4%    31,100    28,027     646    85   2,341   1     0   1017    638   544
2967   Fort Lauderdale    Margate                      FL   87.6%    35,863    32,824     544    99   2,396   0     0    989    626   517
2968   Fort Myers         Fort Myers                   FL   85.6%    66,263    61,724     547   110   3,882   0     0   1285    925   790
2969   Gainesville        Gainesville                  FL   93.8%    14,184    12,435     356    47   1,346   0     0    918    510   369
2970   Jacksonville       Jacksonville                 FL   82.7%    35,253    32,900     567    58   1,728   0     0    713    459   412
2971   Lakeland           Lakeland                     FL   81.2%    74,976    70,205     928   110   3,733   0     0   1023    715   690
2972   Miami North        Miami Lakes                  FL   87.2%    38,976    33,208     670   274   4,824   0     0   1151    720   509
2973   Miami South        Palmetto Bay                 FL   87.6%    30,216    26,939     632   214   2,431   0     0    988    646   514
2974   Ocala              Ocala                        FL   85.7%    41,248    38,674     440    52   2,081   1     0    846    592   521
2975   Orange County      Orlando                      FL   87.6%    32,899    29,206     861    29   2,803   0     0   1012    685   641
2976   Pensacola          Pensacola                    FL   76.2%    90,565    85,991     641   145   3,787   1     0   1230    686   636
2977   Seminole County    Lake Mary                    FL   81.9%    52,061    48,604     599    59   2,799   0     0    711    496   488
2978   St. Petersburg     St. Petersburg               FL   90.1%    31,655    28,497     465    57   2,636   0     0    900    590   472
2979   Tampa              Tampa                        FL   81.3%    50,086    47,029     662    77   2,318   0     0    731    530   494
2980   West Palm Beach    West Palm Beach              FL   83.8%    55,801    52,177     683    64   2,877   0     0   1122    844   695
2981   Columbus           Columbus                     GA   70.1%   119,566   116,109     727   277   2,453   0     0   1126    779   767
2982   Dekalb County      Atlanta                      GA   85.5%    30,001    26,755     720   114   2,411   1     0    835    479   433
2983   Douglasville       Douglasville                 GA   79.0%    42,555    40,133     522    91   1,808   1     0    661    422   396
2984   Gainesville, GA    Gainesville                  GA   85.2%    51,361    48,180     588    54   2,539   0     0    803    590   560
2985   Gwinnett County    Duluth                       GA   76.5%    53,294    50,351     729    56   2,156   1     1    777    425   412
2986   Macon              Macon                        GA   83.7%    45,191    42,511     594   112   1,973   1     0    959    652   574
2987   Savannah           Savannah                     GA   96.2%    10,607     7,327     431    22   2,827   0     0    758    558   430
2988   Baton Rouge        Baton Rouge                  LA   82.3%    47,167    43,905     742   317   2,203   0     0    962    569   470
2989   Jefferson Parish   Elmwood                      LA   87.5%    32,612    29,579     801   187   2,045   0     0   1043    633   522
2990   New Orleans        New Orleans                  LA   98.3%     3,242       835     752    42   1,597   0    16    266    144    13
2991   Shreveport         Shreveport                   LA   63.2%   131,498   128,038     625   489   2,344   2     0   1218    804   782
2992   Asheville          Asheville                    NC   87.5%    54,899    50,767     416   133   3,582   1     0   1304    821   724
2993   Charlotte          Charlotte                    NC   86.9%    30,666    27,675     566    31   2,394   0     0    760    527   488
2994   Durham             Durham                       NC   78.1%    60,440    58,050     526    46   1,818   0     0    868    522   500
2995   Fayetteville       Fayetteville                 NC   84.0%    58,867    54,850     494    95   3,428   0     0    970    618   555
2996   Greenville, NC     Greenville                   NC   80.5%    77,093    73,960     580   218   2,335   0     0   1162    719   705
2997   Raleigh            Raleigh                      NC   89.5%    26,956    24,694     404    49   1,808   1     0    721    459   389
2998   Winston-Salem      Winston-Salem                NC   82.6%    54,675    51,994     358    69   2,254   0     0    897    568   544
3105   Flagstaff          Flagstaff                    AZ   86.2%    31,487    29,025     247   229   1,981   4     1    524    295   266
3106   Maricopa Central   Phoenix                      AZ   85.2%    41,255    38,295     472    97   2,387   1     3    861    503   457
3107   Maricopa South     Mesa                         AZ   90.5%    24,553    21,362     641    73   2,469   0     8    687    469   388
3108   Maricopa West      Glendale                     AZ   80.2%    47,601    44,954     834    79   1,733   0     1    768    467   421
3109   Tucson             Tucson                       AZ   84.3%    67,948    62,563     932   369   4,084   0     0   1135    711   650
3110   Window Rock        St. Michaels                 AZ   65.3%    31,720    30,854     146    82     638   0     0    462    339   239
3154   Aurora             Aurora                       CO   90.0%    19,613    17,425     625    23   1,540   0     0    606    316   280
3155   Colorado North     Longmont                     CO   95.2%    13,521    10,265     662    90   2,455   0    49    895    391   248
3156   Colorado Springs   Colorado Springs             CO   77.3%    73,795    70,688     523   427   2,148   8     1    826    507   494
3157   Denver             Lakewood                     CO   92.9%    15,302    12,716     535    11   2,032   0     8    169     84    78
3158   Overland Park      Overland Park                KS   93.6%    12,021    10,508     311    28   1,171   0     3    523    244   157
3159   Wichita            Wichita                      KS   98.1%     6,089     3,839     408    29   1,577   0   236    516    306   136
3160   Billings           Billings                     MT   80.0%    53,660    51,226     349   270   1,812   0     3   1159    705   630
3162   Bismarck           Bismarck                     ND   93.2%    11,905     9,780     387   264   1,473   1     0    423    274   196
3163   Lincoln            Lincoln                      NE   91.0%    27,664    24,553     595    58   2,458   0     0    886    564   499
3164   Albuquerque        Los Ranchos de Albuquerque   NM   83.7%    46,649    43,183     684   480   2,298   4     0    929    618   549
3165   Las Cruces         Las Cruces                   NM   89.9%    18,829    16,882     409    97   1,441   0     0    767    519   378
3166   Cleveland Co.      Norman                       OK   88.9%    33,806    30,905     349   271   2,271   1     9    650    446   407
3167   Oklahoma County    Warr Acres                   OK   96.3%    10,191     6,908     569    28   2,678   0     8    425    328   254
3168   Tulsa              Tulsa                        OK   80.9%    63,173    60,105     502   306   2,251   0     9    774    498   490
3169   Sioux Falls        Sioux Falls                  SD   86.8%    22,317    20,473     457   212   1,175   0     0    505    281   263
3170   Arlington          Grand Prairie                TX   94.0%     8,942     7,216     354    19   1,353   0     0    459    275   208
3171   Austin             Austin                       TX   96.3%     9,635     7,098     526    60   1,940   0    11    857    391   234
3172   Collin Co.         McKinney                     TX   94.4%    13,752    11,730     524    64   1,433   0     1    652    446   355
3173   Dallas             Duncanville                  TX   89.7%    14,951    13,020     571    40   1,316   0     4    886    512   350
3174   Dallas Co. NE      Richardson                   TX   90.7%    13,618    11,561     422    39   1,595   1     0    749    395   211
3175   Dallas Co. NW      Farmers Branch               TX   88.2%    23,436    20,746     367    46   2,277   0     0    551    368   311
3176   Denton Co.         Denton                       TX   95.5%    13,689    10,475     845    67   2,267   0    35    727    506   449
3177   El Paso            El Paso                      TX   87.8%    31,463    28,137     529   182   2,614   1     0   1035    563   454
3178   Fort Bend Co.               Katy              TX   80.5%   65,842   62,101     994   341   2,403   3     0   1183   798   731
3179   Fort Worth                  Fort Worth        TX   93.9%   11,347    8,077     499    71   2,130   0   570    272   170   141
3180   Harris Co. East             Houston           TX   95.2%    7,170    5,106     310    64   1,688   1     1    643   343   253
3181   Harris Co. NE               Houston           TX   96.1%    5,893    3,306   1,477    17   1,093   0     0    544   295   177
3182   Harris Co. NW               Katy              TX   98.1%    2,606      872     568     2   1,164   0     0    431   257    83
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   88.6%   37,596   31,521   3,299   340   2,434   2     0    941   650   583
3184   Houston NW                  Houston           TX   95.9%    6,012    4,032     865    12   1,103   0     0    350   225   146
3185   Houston South               Houston           TX   87.7%   20,851   17,739   1,497    59   1,556   0     0    692   400   284
3186   Houston West                Houston           TX   95.4%    7,919    6,111     290    65   1,391   0    62    779   500   270
3187   Laredo                      Laredo            TX   85.9%   47,352   43,601     704   309   2,738   0     0   1187   776   692
3188   Lubbock                     Lubbock           TX   88.3%   37,491   34,470     506   193   2,322   0     0    790   560   526
3189   Montgomery Co.              Spring            TX   86.9%   44,426   40,552     953   418   2,501   1     1   1117   700   601
3190   San Antonio East            San Antonio       TX   98.3%    2,089    1,242     229    26     592   0     0    529   239    85
3191   San Antonio North           San Antonio       TX   98.6%    1,689      971     153     6     527   0    32    197   124     0
3192   San Antonio West            San Antonio       TX   98.7%    1,408      545     220     4     639   0     0     31    16     0
3193   Tyler                       Tyler             TX   88.6%   44,193   41,236     476   236   2,245   0     0    989   736   567
3194   Waco                        Waco              TX   95.1%   15,993   12,475     556    86   2,572   1   303    933   527   359
3195   Williamson Co.              Leander           TX   97.1%    9,004    6,011     505    97   2,390   1     0    586   416   280
3196   Orem                        Orem              UT   93.8%   12,685   10,174     783   112   1,601   1    14    504   309   255
3197   Salt Lake City              South Salt Lake   UT   94.4%   13,723   11,013     655    43   1,795   1   216    742   366   281
3198   Casper                      Casper            WY   89.2%   15,431   13,947     136    92   1,255   1     0    585   354   314
3255   Honolulu                    Honolulu          HI   98.0%    5,726    2,516     780   221   2,207   2     0    360   213    90
3256   Boise                       Boise             ID   98.6%    4,319    1,848     257    37   2,176   0     1    317   162    43
3257   Las Vegas                   Las Vegas         NV   88.4%   31,830   27,070     935    49   3,308   0   468    656   459   421
3258   North Las Vegas             N. Las Vegas      NV   90.8%   26,206   22,200     928   106   2,968   3     1    677   429   395
3259   Eugene                      Springfield       OR   88.1%   37,806   34,530     781    87   2,386   0    22    957   444   399
3260   Portland                    Portland          OR   95.8%    7,975    6,037     371     8   1,536   1    22    468   226   174
3261   Salem                       Salem             OR   97.3%    6,548    4,723     483    24   1,306   0    12    637   263   195
3263   Bakersfield                 Bakersfield       CA   88.8%   34,509   30,266   1,152    73   2,937   1    80    703   314   285
3264   Chico                       Chico             CA   85.2%   45,362   41,894     767   139   2,561   1     0    753   498   410
3265   Concord                     Concord           CA   90.6%   15,973   13,523     696    26   1,523   0   205    485   315   292
3266   El Cajon                    San Diego         CA   94.2%    7,787    6,012     662    44   1,068   0     1    410   158   118
3267   Fullerton                   Buena Park        CA   96.2%    6,681    4,280     771    24   1,603   0     3    670   309   131
3268   Inglewood                   Inglewood         CA   91.3%   25,831   21,880   1,238    27   2,630   2    54    915   511   411
3269   Long Beach                  Long Beach        CA   95.2%    9,712    7,137     976    18   1,581   0     0    711   376   284
3270   Fresno                      Fresno            CA   92.7%   17,394   14,065   1,031    28   2,050   0   220    665   367   359
3271   Oakland                     Oakland           CA   92.1%   12,284    9,817   1,124    20   1,323   0     0    467   300   257
3272   Ontario                     Upland            CA   92.1%    9,689    7,057     731    24   1,371   0   506    356   222   169
3273   Palm Springs                Palm Springs      CA   88.2%   29,899   26,134     865    57   2,827   0    16    754   427   381
3274   Pasadena                    Pasadena          CA   96.8%    9,760    5,776   1,041    34   2,909   0     0    724   385   338
3275   Pleasanton                  San Ramon         CA   96.3%    4,231    2,837     445     5     944   0     0    316   193   179
3276   Riverside                   Riverside         CA   88.9%   16,530   14,066     967    14   1,347   0   136    516   259   236
3277   Sacramento                  Sacramento        CA   94.8%    9,615    7,712     613    15   1,275   0     0    430   251   174
3278   San Bernardino              San Bernardino    CA   91.2%   18,387   15,548     877    60   1,902   0     0    646   378   329
3279   San Diego                   San Diego         CA   93.6%   10,734    8,451     688   123   1,472   0     0    498   271   224
3280   San Francisco               San Francisco     CA   94.3%    9,446    7,172     472     7   1,792   0     3    496   288   253
3281   San Jose                    San Jose          CA   92.2%   13,794   10,915   1,212   142   1,525   0     0    751   401   296
3282   San Mateo                   Redwood City      CA   95.6%    5,804    2,728   1,870     5     967   0   234    363   215   103
3283   Santa Ana                   Santa Ana         CA   96.2%    7,769    4,986     728    17   2,038   0     0    677   332   192
3284   Camarillo                   Camarillo         CA   92.0%   16,546   13,901     936    53   1,656   0     0    504   296   248
3285   Santa Clarita               Valencia          CA   95.0%   11,320    6,957   1,282    18   2,559   0   504    726   489   417
3286   Santa Rosa                  Rohnert Park      CA   85.5%   30,459   28,342     368   250   1,491   2     6    701   408   301
3287   South Gate                  Commerce          CA   88.0%   31,526   26,123   2,473    54   2,851   0    25    646   299   285
3288   Stockton                    Stockton          CA   87.9%   29,519   25,879     834    72   2,325   0   409    717   385   278
3289   Sunnyvale                   Sunnyvale         CA   95.3%    8,118    5,768     687    13   1,339   0   311    353   176    81
3290   Woodland Hills              Woodland Hills    CA   97.1%   10,531    6,133     752     9   3,355   0   282    766   479   341
3291   Vista                       Carlsbad          CA   96.3%    5,159    3,308     428    18   1,378   0    27    365   221   138
3292   West Covina                 West Covina       CA   98.5%    2,650      774     764    11   1,101   0     0    425   214    18
3293   Everett                     Everett           WA   96.9%    8,206    5,480     341    42   2,058   0   285    519   335   137
3294   Olympia                     Olympia           WA   97.6%    6,222    3,710     582    25   1,813   0    92    502   261   184
3295   Seattle                     Seattle           WA   97.3%    5,650    3,650     400    19   1,581   0     0    543   269    86
3296   Spokane                     Spokane           WA   90.4%   29,605   25,146   1,500   142   2,664   1   152    784   405   395
3297   Tacoma                      Tacoma            WA   96.8%    5,733    3,918     429    37   1,339   0    10    575   281   200
3298   Anchorage                   Anchorage         AK   94.3%   10,236    7,786     302   383   1,568   7   190    638   320   254
 ACO                                                    ACO Percent Remaining Remaining Remaining Remaining Remaining Remaining Remaining   Active   Employees With Employees With
                ACO Name                  ACO city
Number                                                 state Completed Cases   NRFU Prod  SQRA       FV      NRFU RI    FV QC      MV     Employees    Availability    An Assignment
  2253   Danbury                 Danbury               CT       95.5%    8,351     6,297      345         9     1,700          0        0        704               381            228
  2254   Hartford                Hartford              CT       96.0%    9,218     7,067      484        14     1,653          0        0        794               429            276
  2255   New Haven               New Haven             CT       92.4%   13,469    11,423      385        36     1,625          0        0        808               405            293
  2256   Boston                  Boston                MA       86.2%   28,925    25,469      863        22     2,571          0        0       1039               453            378
  2257   Lawrence                Lawrence              MA       88.5%   14,380    13,022      279        39     1,040          0        0        568               274            226
  2258   Quincy                  Quincy                MA       94.2%    5,880     4,684      239         2       955          0        0        389               151             89
  2259   East Bridgewater        East Bridgewater      MA       88.2%   35,869    31,902      529       126     3,312          0        0        972               601            509
  2260   Waltham                 Waltham               MA       98.5%    3,429     1,892      382        20     1,135          0        0        777               252             42
  2261   Worcester               Worcester             MA       93.5%   18,663    15,592      562        47     2,459          2        1       1162               488            399
  2262   Gardiner                Gardiner              ME       97.5%   10,115     7,286      468        48     2,312          0        1        862               499            365
  2263   Concord                 Concord               NH       93.2%   19,111    15,610      483        86     2,932          0        0       1009               503            393
  2264   Egg Harbor              Egg Harbor Township   NJ       84.1%   47,043    43,565      501       104     2,873          0        0       1269               754            567
  2265   Parsippany              Parsippany            NJ       98.0%    2,793     1,755      319        13       706          0        0        674               353            105
  2266   South Plainfield        South Plainfield      NJ       90.7%   12,473    10,713      518        19     1,222          0        1        801               364            195
  2267   Jersey City             Jersey City           NJ       90.2%   17,234    14,790      663        40     1,741          0        0        938               498            303
  2268   Newark                  Newark                NJ       85.8%   22,202    18,773    1,523        55     1,851          0        0        877               474            327
  2269   Fairlawn                Fairlawn              NJ       85.8%   25,993    23,454      794        96     1,648          0        1        997               548            429
  2270   Toms River              Toms River            NJ       91.9%   22,303    18,950      714        62     2,577          0        0       1096               560            388
  2271   Trenton                 Trenton               NJ       95.3%    7,441     5,644      558        24     1,214          0        1        708               329            203
  2272   Albany                  Albany                NY       90.7%   38,643    34,658      641       177     3,167          0        0       1775               715            584
  2273   Bronx 1                 Bronx                 NY       87.2%   18,186    15,428      942        12     1,804          0        0        960               493            254
  2274   Bronx 2                 Bronx                 NY       88.3%   16,949    14,464    1,059        40     1,386          0        0        945               448            253
  2275   Melville                Melville              NY       85.2%   36,404    32,354    1,502        94     2,454          0        0       1376               753            605
  2276   Buffalo                 Buffalo               NY       92.4%   15,294    12,936      415        21     1,921          0        1        862               377            264
  2277   Queens 1                Long Island City      NY       93.7%    7,632     4,833      983        17     1,798          1        0        425               195            112
  2278   Brooklyn 1              Brooklyn              NY       80.5%   27,141    24,225    1,246       118     1,552          0        0       1387               643            482
  2279   Garden City             Garden City           NY       91.8%   14,207    11,325    1,315        26     1,541          0        0        894               398            287
  2280   Manhattan 1             New York              NY       90.8%   17,241    14,178      733        42     2,288          0        0        797               395            290
  2281   Manhattan 2             New York              NY       89.9%   29,585    23,596      833        49     5,107          0        0       1279               668            456
  2282   Pawling                 Pawling               NY       93.8%   15,906    12,627    1,134        90     2,055          0        0       1397               642            428
  2283   Brooklyn 2              Brooklyn              NY       85.5%   27,958    23,855    1,496        83     2,524          0        0       1339               757            405
  2284   Queens 2                Bayside               NY       92.8%    9,268     7,106      565        60     1,537          0        0        836               425            209
  2285   Queens 3                Forest Hills          NY       90.8%   11,957     9,876      543        69     1,469          0        0        868               397            301
  2286   Peekskill               Peekskill             NY       89.8%   18,364    15,949      761        38     1,616          0        0        914               471            358
  2287   Rochester               Rochester             NY       92.3%   29,663    25,236      532        73     3,822          0        0       1471               696            517
  2288   Brooklyn 3              Brooklyn              NY       94.3%    8,697     5,775      797        26     2,099          0        0        950               456            294
  2289   Queens 4                Jamaica               NY       90.4%   10,811     8,684      778        87     1,262          0        0        831               377            199
  2290   Staten Island           Staten Island         NY       94.0%    5,130     3,654      455         6     1,015          0        0        626               225            121
  2291   Syracuse                Syracuse              NY       94.0%   22,946    19,119      391       145     3,290          0        1       1627               713            418
  2292   Brooklyn 4              Brooklyn              NY       86.4%   21,527    18,270    1,579        43     1,635          0        0        762               409            322
  2293   Guaynabo                Guaynabo              PR       95.3%   22,192    14,608    1,257     2,247     4,062         18        0       1363               810            546
  2294   Caguas                  Caguas                PR       96.8%   14,762     7,121      772     4,652     2,163         54        0       1145               692            431
  2295   Mayaguez                Mayaguez              PR       97.5%   12,626     2,635    1,170     6,693     2,090         38        0       1112               641            362
  2296   Providence              Providence            RI       92.2%   16,788    14,617      371        35     1,765          0        0        948               447            334
  2297   Burlington              Burlington            VT       96.6%    5,991     4,455      161        47     1,327          1        0        680               291            180
  2355   Washington DC           Washington            DC       86.0%   24,961    21,925      682        49     2,294          1       10        781               471            370
  2356   Wilmington              Wilmington            DE       86.6%   26,879    24,699      516        17     1,601          0       46        886               446            389
  2357   Lexington               Lexington             KY       83.4%   78,106    72,950      782       946     3,426          2        0       1661             1037             890
  2358   Louisville              Louisville            KY       83.1%   59,173    55,508      707       117     2,657          0      184        964               527            501
  2359   Hanover                 Hanover               MD       88.1%   31,884    27,501    1,753        46     2,583          1        0       1070               706            608
  2360   Baltimore               Baltimore             MD       81.4%   29,196    26,768      461        10     1,956          0        1       1060               577            421
  2361   Hagerstown              Hagerstown            MD       96.3%    9,149     6,357      806         7     1,979          0        0        817               415            285
  2362   Towson                  Towson                MD       91.1%   26,199    21,144    1,510        21     3,507          0       17       1188               642            461
  2363   Akron                   Akron                 OH       82.6%   47,951    45,140      519        40     2,050          1      201        924               575            537
  2364   Mansfield               Mansfield             OH       98.6%    3,764     2,058      235         5     1,465          1        0        615               295            137
  2365   Cincinnati              Cincinnati            OH       91.4%   13,425    11,270      296        10     1,836          0       13        835               430            309
  2366   Cleveland               Cleveland             OH       81.8%   38,655    35,298      503        64     2,659          0      131        916               556            509
  2367   Columbus                Dublin                OH       94.9%   12,828     9,771      463         4     2,590          0        0       1304               609            474
  2368   Dayton                  Dayton                OH       94.2%   14,039    11,887      428        28     1,696          0        0        745               376            323
  2369   Toledo                  Toledo                OH       87.4%   39,803    36,313      434        41     2,956          0       59       1030               593            510
  2370   South Point             South Point           OH       98.5%    4,134     2,325      264        54     1,368          0      123        742               386            147
  2371   Allentown               Allentown             PA       84.3%   49,486    46,306      460        70     2,640          0       10        894               541            524
  2372   Cranberry Township      Cranberry Township    PA       97.9%    7,163     4,770      354        28     1,985          0       26        731               380            239
  2373   Harrisburg              Harrisburg            PA       95.5%   12,417    10,044      382        31     1,960          0        0        835               379            265
  2374   Norristown              Norristown            PA       93.8%   10,860     9,096      331        18     1,407          0        8        704               333            216
  2375   Philadelphia-Franklin   Philadelphia          PA       80.3%   49,541    45,903      612        46     2,978          0        2       1441               811            567
  2376   Philadelphia-Penn       Philadelphia          PA       77.4%   36,103    33,935      529        32     1,606          1        0        967               539            466
  2377   Pittsburgh              Pittsburgh            PA       93.7%   13,664    11,428      396         7     1,815          0       18        732               392            289
  2378   Reading                 Reading               PA       89.2%   24,666    22,716      416        47     1,487          0        0        522               359            310
  2379   State College           State College         PA       97.2%    9,795     7,196      313        33     2,253          0        0        993               499            313
  2380   Knoxville               Knoxville             TN       96.7%   11,520     8,790      382        38     2,244          1       65        773               411            297
  2381   Memphis                 Memphis               TN       83.1%   40,728    37,660      747        34     2,167          0      120        995               589            455
  2382   Nashville               Franklin              TN       96.2%   12,512     9,627      511        31     2,343          0        0        803               455            261
  2383   Shelbyville             Shelbyville           TN       86.1%   63,545    58,823    1,143       190     3,348          0       41       1497               946            836
  2384   Crystal City            Arlington             VA       93.8%    7,551     5,705      479        11     1,354          1        1        400               165            131
  2385   Fairfax                 Fairfax               VA       98.3%    1,766       919      308        21       518          0        0        221               101             15
  2386   Fredericksburg          Fredericksburg        VA       82.7%   43,706    41,144      803        84     1,672          2        1       1094               617            499
  2387   Virginia Beach          Virginia Beach        VA       87.0%   37,164    33,869      644       137     2,510          0        4        905               549            451
  2388   Richmond                Richmond              VA       85.7%   36,565    33,941      673        29     1,922          0        0        964               518            476
  2389   Roanoke                 Roanoke               VA       89.6%   35,945    32,447      522       101     2,497          0      378       1326               695            593
  2390   Beckley                 Beckley               WV       98.8%    6,049     1,527      554       172     3,796          0        0        962               445            103
  2556   Fayetteville            Fayetteville          AR       98.7%    4,797     2,336      523       106     1,759          0       73        818               566            194
  2557   Little Rock             Little Rock           AR       93.4%   24,271    20,639      534       145     2,498          0      455       1431               763            527
  2558   Des Moines              Des Moines            IA       83.6%   83,723    78,810    1,054       104     3,562          0      193       2035             1164             977
  2559   Chicago Central         Chicago               IL       88.3%   29,913    25,344    1,053        28     3,488          0        0       1286               714            620
  2560   Chicago Far Southwest   Evergreen Park        IL       93.1%    8,565     6,580      570         9     1,293          0      113        796               449            385
  2561   Chicago South           Chicago               IL       90.0%   17,140    13,909      945         7     2,279          0        0        883               494            388
  2562   Cook County NW          Schaumburg            IL       94.5%    7,564     5,743      537        32     1,248          0        4        459               322            281
  2563   Cook County South       Matteson              IL       88.1%   19,617    16,284    1,376        12     1,945          0        0        830               434            402
  2564   Dekalb                  Dekalb                IL       94.7%   12,036     9,710      723        21     1,582          0        0        836               406            287
  2565   Oswego                  Oswego                IL       92.4%   13,587    11,396      861         6     1,323          0        1        814               497            340
2566   Peoria             Peoria                       IL   92.7%    23,362    20,272     932    21   2,137   0     0   1054    539   419
2567   Skokie             Skokie                       IL   94.3%     7,014     5,220     437    33   1,324   0     0    843    436   319
2568   Springfield        Springfield                  IL   85.9%    46,564    43,451     874   134   2,105   0     0   1117    684   627
2569   Evansville         Evansville                   IN   97.1%     7,343     4,775     524     7   1,527   0   510    903    412   273
2570   Ft. Wayne          Ft. Wayne                    IN   95.7%    12,028     9,696     398    38   1,895   1     0    984    535   402
2571   Indianapolis       Indianapolis                 IN   94.2%    15,148    12,303     550    18   2,275   0     2    884    389   317
2572   Lake County        Merrillville                 IN   95.0%    15,566    12,611     675    28   2,241   0    11   1056    490   300
2573   Detroit            Detroit                      MI   83.9%    54,753    49,902   1,898    85   2,868   0     0   1624    894   777
2574   Lansing            Lansing                      MI   84.4%    55,931    52,216     846    96   2,772   1     0   1440    723   617
2575   Macomb County      Clinton Township             MI   94.6%    14,342    11,760     580    33   1,913   0    56    871    485   327
2576   Traverse City      Traverse City                MI   87.8%    64,554    59,219     728   192   4,212   0   203   1959   1106   912
2577   Oakland County     Troy                         MI   93.3%    11,175     9,410     412    10   1,337   0     6    477    258   217
2578   Duluth             Duluth                       MN   91.9%    31,017    27,246     969    81   2,721   0     0   1390    730   577
2579   Minneapolis        Minneapolis                  MN   97.1%     4,490     2,633     556    19   1,282   0     0    539    210   148
2580   Rochester          Rochester                    MN   92.4%    20,598    17,980     627    26   1,965   0     0   1296    558   459
2581   Kansas City        Kansas City                  MO   96.2%    16,529    11,864     705    48   3,781   0   131   1053    444   362
2582   Springfield        Springfield                  MO   91.5%    44,229    39,822     736   115   3,546   0    10   1385    823   728
2583   St. Louis          St. Louis                    MO   89.7%    32,204    28,417     714    22   2,793   0   258    862    501   472
2584   Eau Claire         Eau Claire                   WI   97.1%     7,888     5,683     277    46   1,882   0     0    686    377   272
2585   Green Bay          Green Bay                    WI   96.1%    10,635     8,177     502    34   1,656   0   266    693    345   217
2586   Madison            Madison                      WI   97.0%     7,716     5,153     465     5   1,844   1   248   1021    449   257
2587   Milwaukee          Milwaukee                    WI   84.6%    25,801    23,413     524    60   1,634   1   169   1047    586   490
2901   Gulfport           Gulfport                     MS   85.2%    51,389    47,744     766   153   2,726   0     0   1209    816   690
2902   Jackson            Jackson                      MS   73.8%    87,720    83,905     856   493   2,465   1     0    966    588   567
2904   Birmingham         Birmingham                   AL   71.3%   113,370   108,790     988   404   3,187   1     0    935    667   663
2905   Huntsville         Huntsville                   AL   77.7%    78,371    75,049     943   308   2,071   0     0    991    634   579
2906   Mobile             Mobile                       AL   74.0%    98,163    94,036     952   280   2,895   0     0   1032    634   583
2907   Charleston         North Charleston             SC   76.4%   114,364   110,443     700   123   3,098   0     0   1286    758   707
2908   Columbia           Columbia                     SC   78.3%    74,199    70,889     739    69   2,502   0     0    999    606   561
2909   Greenville, SC     Greenville                   SC   84.7%    58,233    55,055     620    81   2,476   0     1   1114    670   634
2910   Atlanta            Atlanta                      GA   79.6%    48,246    45,299     674    42   2,231   0     0    816    514   414
2966   Lauderdale Lakes   Lauderdale Lake              FL   85.6%    35,753    32,624     678    85   2,365   1     0   1015    639   576
2967   Fort Lauderdale    Margate                      FL   85.7%    41,440    38,376     581    98   2,385   0     0    976    601   502
2968   Fort Myers         Fort Myers                   FL   83.8%    74,555    69,944     578   111   3,922   0     0   1308    942   819
2969   Gainesville        Gainesville                  FL   92.3%    17,531    15,752     392    48   1,339   0     0    920    510   343
2970   Jacksonville       Jacksonville                 FL   81.1%    38,584    36,252     588    58   1,686   0     0    702    467   421
2971   Lakeland           Lakeland                     FL   79.8%    80,563    75,806     966   111   3,680   0     0   1023    722   705
2972   Miami North        Miami Lakes                  FL   85.6%    43,775    37,805     701   280   4,989   0     0   1183    720   506
2973   Miami South        Palmetto Bay                 FL   86.4%    33,000    29,630     657   219   2,493   1     0    992    642   530
2974   Ocala              Ocala                        FL   84.0%    46,206    43,668     472    54   2,011   1     0    853    615   551
2975   Orange County      Orlando                      FL   86.0%    37,106    33,418     899    28   2,761   0     0   1016    695   621
2976   Pensacola          Pensacola                    FL   74.4%    97,244    93,336     694   143   3,070   1     0   1235    690   658
2977   Seminole County    Lake Mary                    FL   80.4%    56,368    52,842     623    59   2,844   0     0    712    506   501
2978   St. Petersburg     St. Petersburg               FL   88.7%    36,185    32,937     489    58   2,701   0     0    934    616   497
2979   Tampa              Tampa                        FL   79.7%    54,385    51,331     702    77   2,275   0     0    757    552   525
2980   West Palm Beach    West Palm Beach              FL   82.2%    61,355    57,741     715    62   2,837   0     0   1171    858   732
2981   Columbus           Columbus                     GA   67.9%   128,306   124,894     772   277   2,362   1     0   1122    775   769
2982   Dekalb County      Atlanta                      GA   83.5%    34,095    31,011     757   114   2,213   0     0    850    490   440
2983   Douglasville       Douglasville                 GA   76.9%    46,823    44,425     538    90   1,769   1     0    651    412   392
2984   Gainesville, GA    Gainesville                  GA   83.9%    55,731    52,539     607    55   2,530   0     0    829    628   504
2985   Gwinnett County    Duluth                       GA   74.6%    57,442    54,492     750    63   2,136   0     1    777    434   423
2986   Macon              Macon                        GA   81.6%    51,180    48,429     630   112   2,008   1     0    976    683   609
2987   Savannah           Savannah                     GA   95.1%    13,939    10,468     450    30   2,991   0     0    720    570   342
2988   Baton Rouge        Baton Rouge                  LA   80.3%    52,461    49,135     776   317   2,233   0     0    951    556   495
2989   Jefferson Parish   Elmwood                      LA   86.0%    36,449    33,397     824   187   2,041   0     0   1045    651   539
2990   New Orleans        New Orleans                  LA   98.2%     3,327     1,079     752    38   1,442   0    16    271    145    23
2991   Shreveport         Shreveport                   LA   61.1%   138,725   135,313     642   489   2,278   3     0   1213    805   779
2992   Asheville          Asheville                    NC   85.9%    62,015    57,877     426   133   3,578   1     0   1324    831   780
2993   Charlotte          Charlotte                    NC   85.6%    33,769    30,775     584    30   2,380   0     0    719    457   373
2994   Durham             Durham                       NC   76.4%    64,946    62,544     559    46   1,797   0     0    890    545   533
2995   Fayetteville       Fayetteville                 NC   82.3%    65,110    61,066     508    95   3,441   0     0   1027    644   600
2996   Greenville, NC     Greenville                   NC   78.5%    84,760    81,705     602   219   2,234   0     0   1143    730   696
2997   Raleigh            Raleigh                      NC   87.9%    30,970    28,687     419    49   1,814   1     0    747    498   425
2998   Winston-Salem      Winston-Salem                NC   81.1%    59,491    56,771     378    68   2,274   0     0    923    605   580
3105   Flagstaff          Flagstaff                    AZ   85.0%    34,095    31,669     260   231   1,930   4     1    683    384   332
3106   Maricopa Central   Phoenix                      AZ   83.3%    46,489    43,423     493   101   2,469   1     2    860    510   489
3107   Maricopa South     Mesa                         AZ   89.2%    28,015    24,945     674    72   2,316   0     8    697    462   401
3108   Maricopa West      Glendale                     AZ   78.4%    52,021    49,348     855    80   1,737   0     1    755    484   450
3109   Tucson             Tucson                       AZ   82.8%    74,311    69,056     965   373   3,917   0     0   1152    689   646
3110   Window Rock        St. Michaels                 AZ   63.7%    33,200    32,347     148    81     624   0     0    458    332   293
3154   Aurora             Aurora                       CO   88.9%    21,608    19,386     641    23   1,558   0     0    612    312   255
3155   Colorado North     Longmont                     CO   94.7%    15,017    11,682     679    94   2,512   1    49    906    390   259
3156   Colorado Springs   Colorado Springs             CO   75.8%    78,738    75,592     547   437   2,154   7     1    841    514   509
3157   Denver             Lakewood                     CO   92.3%    16,474    13,840     562    10   2,055   0     7    477    279   230
3158   Overland Park      Overland Park                KS   93.0%    13,211    11,665     320    29   1,194   0     3    533    270   174
3159   Wichita            Wichita                      KS   97.7%     7,306     4,999     430    31   1,610   0   236    516    301   169
3160   Billings           Billings                     MT   78.4%    58,027    55,609     373   271   1,771   0     3   1129    666   613
3162   Bismarck           Bismarck                     ND   92.2%    13,621    11,455     402   270   1,491   3     0    436    285   227
3163   Lincoln            Lincoln                      NE   89.9%    31,068    27,899     627    57   2,485   0     0    912    565   510
3164   Albuquerque        Los Ranchos de Albuquerque   NM   82.2%    51,033    47,497     718   487   2,327   4     0    948    628   543
3165   Las Cruces         Las Cruces                   NM   88.4%    21,483    19,486     452    97   1,448   0     0    770    514   417
3166   Cleveland Co.      Norman                       OK   87.7%    37,424    34,507     369   269   2,269   1     9    679    461   436
3167   Oklahoma County    Warr Acres                   OK   95.6%    12,224     8,718     607    27   2,864   0     8    463    354   293
3168   Tulsa              Tulsa                        OK   79.8%    66,956    63,887     538   309   2,213   0     9    778    500   498
3169   Sioux Falls        Sioux Falls                  SD   85.7%    24,233    22,356     496   213   1,168   0     0    543    279   250
3170   Arlington          Grand Prairie                TX   93.1%    10,335     8,557     377    18   1,383   0     0    446    278   194
3171   Austin             Austin                       TX   96.3%     9,782     7,146     554    57   2,024   0     1    870    383   180
3172   Collin Co.         McKinney                     TX   93.3%    16,575    14,484     555    65   1,471   0     0    650    435   336
3173   Dallas             Duncanville                  TX   87.8%    17,703    15,621     593    40   1,445   0     4    902    491   359
3174   Dallas Co. NE      Richardson                   TX   89.5%    15,323    13,231     445    37   1,609   1     0    750    421   231
3175   Dallas Co. NW      Farmers Branch               TX   86.4%    26,969    24,216     388    45   2,320   0     0    723    406   355
3176   Denton Co.         Denton                       TX   94.6%    16,444    13,094     906    66   2,343   0    35    733    506   433
3177   El Paso            El Paso                      TX   86.4%    35,086    31,692     549   189   2,655   1     0   1037    602   545
3178   Fort Bend Co.               Katy              TX   79.5%   69,090   65,354   1,052   338   2,343   3     0   1107   686   658
3179   Fort Worth                  Fort Worth        TX   93.4%   12,292    8,923     529    71   2,199   0   570    268   142   107
3180   Harris Co. East             Houston           TX   95.4%    6,732    4,922     326    64   1,419   1     0    641   329   228
3181   Harris Co. NE               Houston           TX   95.6%    6,590    3,957   1,494    17   1,122   0     0    546   318   203
3182   Harris Co. NW               Katy              TX   98.3%    2,303      997     573     2     731   0     0    463   292    77
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   86.8%   43,276   36,771   3,829   338   2,336   2     0    944   663   567
3184   Houston NW                  Houston           TX   95.7%    6,310    4,343     871    12   1,084   0     0    350   221   151
3185   Houston South               Houston           TX   87.1%   21,735   18,642   1,517    58   1,518   0     0    684   369   304
3186   Houston West                Houston           TX   94.3%    9,764    7,778     321    65   1,538   0    62    784   448   276
3187   Laredo                      Laredo            TX   84.0%   53,561   49,753     767   309   2,732   0     0   1172   762   678
3188   Lubbock                     Lubbock           TX   86.8%   42,341   39,311     537   195   2,298   0     0    807   558   523
3189   Montgomery Co.              Spring            TX   85.7%   48,289   44,434     986   416   2,451   1     1   1174   769   684
3190   San Antonio East            San Antonio       TX   97.9%    2,560    1,667     242    26     625   0     0    523   241   116
3191   San Antonio North           San Antonio       TX   98.6%    1,684      972     153     6     521   0    32    238   161    16
3192   San Antonio West            San Antonio       TX   98.7%    1,429      545     220     4     660   0     0    158   111     1
3193   Tyler                       Tyler             TX   87.5%   48,323   45,212     519   236   2,356   0     0    996   703   573
3194   Waco                        Waco              TX   94.5%   18,025   14,547     603    86   2,617   1   171    934   528   385
3195   Williamson Co.              Leander           TX   96.4%   11,132    7,943     561    98   2,530   0     0    586   416   290
3196   Orem                        Orem              UT   92.5%   15,237   12,667     826   114   1,615   1    14    547   334   291
3197   Salt Lake City              South Salt Lake   UT   93.6%   15,845   13,043     709    45   1,831   1   216    752   404   306
3198   Casper                      Casper            WY   87.8%   17,453   15,974     165    96   1,216   2     0    591   354   313
3255   Honolulu                    Honolulu          HI   98.0%    5,725    2,927     856   224   1,716   2     0    404   260   136
3256   Boise                       Boise             ID   98.7%    4,128    1,848     257    35   1,987   0     1    336   175    44
3257   Las Vegas                   Las Vegas         NV   87.3%   34,864   30,000     966    50   3,380   0   468    676   431   405
3258   North Las Vegas             N. Las Vegas      NV   89.8%   29,163   25,061     958   106   3,034   3     1    680   453   404
3259   Eugene                      Springfield       OR   87.4%   39,884   36,566     826    87   2,383   0    22    983   471   427
3260   Portland                    Portland          OR   95.3%    8,842    6,862     393     9   1,554   2    22    470   269   222
3261   Salem                       Salem             OR   97.1%    7,097    5,219     504    23   1,339   0    12    626   284   159
3263   Bakersfield                 Bakersfield       CA   88.0%   36,856   32,589   1,191    71   2,924   1    80    724   419   356
3264   Chico                       Chico             CA   84.0%   48,994   45,459     805   139   2,590   1     0    778   514   494
3265   Concord                     Concord           CA   89.5%   17,813   15,288     720    26   1,574   0   205    498   334   318
3266   El Cajon                    San Diego         CA   93.5%    8,711    6,858     705    44   1,103   0     1    416   247   198
3267   Fullerton                   Buena Park        CA   95.7%    7,480    4,975     810    24   1,668   0     3    679   406   212
3268   Inglewood                   Inglewood         CA   90.6%   27,944   23,955   1,282    28   2,623   2    54    927   529   436
3269   Long Beach                  Long Beach        CA   94.7%   10,697    8,068   1,005    17   1,607   0     0    730   423   326
3270   Fresno                      Fresno            CA   92.2%   18,636   15,266   1,055    28   2,067   0   220    723   453   373
3271   Oakland                     Oakland           CA   91.2%   13,620   11,079   1,165    18   1,358   0     0    469   331   250
3272   Ontario                     Upland            CA   91.4%   10,479    8,000     748    23   1,202   0   506    391   268   200
3273   Palm Springs                Palm Springs      CA   87.2%   32,299   28,492     887    57   2,847   0    16    767   499   440
3274   Pasadena                    Pasadena          CA   96.3%   11,166    7,009   1,111    33   3,013   0     0    730   424   385
3275   Pleasanton                  San Ramon         CA   95.7%    4,865    3,389     472     5     998   1     0    317   222   202
3276   Riverside                   Riverside         CA   87.7%   18,397   15,891     993    15   1,362   0   136    538   346   291
3277   Sacramento                  Sacramento        CA   93.9%   11,217    9,187     638    15   1,377   0     0    443   311   228
3278   San Bernardino              San Bernardino    CA   90.3%   20,333   17,474     901    60   1,898   0     0    640   383   324
3279   San Diego                   San Diego         CA   92.9%   11,840    9,506     722   123   1,489   0     0    501   305   244
3280   San Francisco               San Francisco     CA   93.7%   10,409    8,088     497     8   1,813   0     3    498   307   278
3281   San Jose                    San Jose          CA   91.5%   14,930   12,038   1,237   141   1,514   0     0    741   438   306
3282   San Mateo                   Redwood City      CA   95.1%    6,428    3,347   1,889     5     953   0   234    373   228   130
3283   Santa Ana                   Santa Ana         CA   96.0%    8,322    5,823     748    17   1,734   0     0    682   390   212
3284   Camarillo                   Camarillo         CA   91.4%   17,871   15,197     980    55   1,639   0     0    513   323   278
3285   Santa Clarita               Valencia          CA   94.5%   12,593    8,126   1,326    19   2,618   0   504    712   461   391
3286   Santa Rosa                  Rohnert Park      CA   84.6%   32,252   30,107     393   250   1,494   2     6    683   439   334
3287   South Gate                  Commerce          CA   87.2%   33,600   28,180   2,537    53   2,805   0    25    651   378   360
3288   Stockton                    Stockton          CA   86.9%   31,881   28,328     862    71   2,211   0   409    709   449   326
3289   Sunnyvale                   Sunnyvale         CA   94.8%    8,894    6,458     722    13   1,389   1   311    322   228   116
3290   Woodland Hills              Woodland Hills    CA   96.7%   11,902    7,263     793     9   3,555   0   282    778   574   430
3291   Vista                       Carlsbad          CA   96.0%    5,610    3,647     447    18   1,471   0    27    403   216   137
3292   West Covina                 West Covina       CA   98.4%    2,885      926     784    11   1,164   0     0    426   224    49
3293   Everett                     Everett           WA   97.0%    7,943    5,899     359    42   1,395   0   248    523   353   180
3294   Olympia                     Olympia           WA   97.3%    6,738    4,282     634    25   1,705   0    92    505   308   232
3295   Seattle                     Seattle           WA   97.0%    6,274    4,190     416    22   1,646   0     0    555   298   113
3296   Spokane                     Spokane           WA   89.8%   31,368   27,032   1,501   141   2,541   1   152    797   446   430
3297   Tacoma                      Tacoma            WA   96.4%    6,430    4,705     445    37   1,233   0    10    581   286   219
3298   Anchorage                   Anchorage         AK   93.7%   11,319    8,908     314   394   1,506   7   190    684   327   270
 ACO                                                    ACO Percent Remaining Remaining Remaining Remaining Remaining Remaining Remaining   Active   Employees With Employees With
                ACO Name                  ACO city
Number                                                 state Completed Cases   NRFU Prod  SQRA       FV      NRFU RI    FV QC      MV     Employees    Availability    An Assignment
  2253   Danbury                 Danbury               CT       95.1%    9,140     7,012      357         8     1,763          0        0        736               358            226
  2254   Hartford                Hartford              CT       95.7%   10,012     7,681      597        14     1,720          0        0        793               427            301
  2255   New Haven               New Haven             CT       91.8%   14,585    12,521      399        36     1,629          0        0        821               386            262
  2256   Boston                  Boston                MA       85.7%   29,975    26,546      881        21     2,527          0        0       1043               445            326
  2257   Lawrence                Lawrence              MA       87.4%   15,733    14,319      297        38     1,079          0        0        567               275            221
  2258   Quincy                  Quincy                MA       94.0%    6,111     4,863      253         1       994          0        0        391               140             81
  2259   East Bridgewater        East Bridgewater      MA       86.7%   40,322    36,228      571       125     3,398          0        0       1022               597            529
  2260   Waltham                 Waltham               MA       98.4%    3,600     1,991      387        20     1,202          0        0        769               257             47
  2261   Worcester               Worcester             MA       92.8%   20,534    17,430      592        42     2,466          3        1       1175               488            392
  2262   Gardiner                Gardiner              ME       97.1%   12,062     8,816      533        48     2,664          0        1        893               505            402
  2263   Concord                 Concord               NH       92.2%   22,060    18,230      540        85     3,204          1        0       1036               490            416
  2264   Egg Harbor              Egg Harbor Township   NJ       81.5%   54,819    51,142      527       103     3,047          0        0       1242               725            592
  2265   Parsippany              Parsippany            NJ       97.6%    3,307     2,172      349        13       773          0        0        663               341            140
  2266   South Plainfield        South Plainfield      NJ       90.1%   13,290    11,439      535        16     1,299          0        1        831               352            211
  2267   Jersey City             Jersey City           NJ       89.8%   18,009    15,507      690        40     1,772          0        0        922               465            242
  2268   Newark                  Newark                NJ       84.8%   23,684    20,203    1,566        50     1,865          0        0        916               477            348
  2269   Fairlawn                Fairlawn              NJ       84.4%   28,476    25,833      826        92     1,724          0        1        981               531            421
  2270   Toms River              Toms River            NJ       91.1%   24,559    21,202      770        63     2,524          0        0       1106               569            358
  2271   Trenton                 Trenton               NJ       94.8%    8,221     6,341      576        23     1,280          0        1        705               323            208
  2272   Albany                  Albany                NY       89.6%   43,236    39,122      681       170     3,263          0        0       1789               686            581
  2273   Bronx 1                 Bronx                 NY       85.9%   19,922    17,159      971         9     1,783          0        0        974               456            295
  2274   Bronx 2                 Bronx                 NY       87.7%   17,779    15,278    1,083        37     1,381          0        0        950               433            238
  2275   Melville                Melville              NY       83.6%   40,222    36,164    1,557        93     2,407          1        0       1387               711            570
  2276   Buffalo                 Buffalo               NY       91.7%   16,755    14,318      439        19     1,978          0        1        819               327            231
  2277   Queens 1                Long Island City      NY       93.3%    8,124     5,357    1,009        16     1,741          1        0        444               199            122
  2278   Brooklyn 1              Brooklyn              NY       78.8%   29,451    26,499    1,310       111     1,531          0        0       1266               593            432
  2279   Garden City             Garden City           NY       90.9%   15,709    12,813    1,358        24     1,514          0        0        890               401            269
  2280   Manhattan 1             New York              NY       90.5%   17,812    15,359      768        40     1,645          0        0        793               394            269
  2281   Manhattan 2             New York              NY       89.2%   31,653    25,457      879        46     5,271          0        0       1285               697            486
  2282   Pawling                 Pawling               NY       93.0%   17,880    14,495    1,200        87     2,098          0        0       1401               612            389
  2283   Brooklyn 2              Brooklyn              NY       84.3%   30,222    26,078    1,542        81     2,520          1        0       1337               701            400
  2284   Queens 2                Bayside               NY       92.6%    9,473     7,250      583        55     1,585          0        0        840               418            206
  2285   Queens 3                Forest Hills          NY       90.5%   12,317    10,182      563        67     1,504          1        0        872               362            288
  2286   Peekskill               Peekskill             NY       89.0%   19,817    17,365      789        37     1,626          0        0        952               459            334
  2287   Rochester               Rochester             NY       91.4%   33,002    29,250      582        73     3,097          0        0       1539               680            515
  2288   Brooklyn 3              Brooklyn              NY       93.7%    9,591     6,541      851        22     2,177          0        0       1070               497            318
  2289   Queens 4                Jamaica               NY       89.7%   11,642     9,454      805        85     1,298          0        0        828               355            192
  2290   Staten Island           Staten Island         NY       93.4%    5,591     4,069      483         5     1,034          0        0        625               225            135
  2291   Syracuse                Syracuse              NY       93.3%   25,627    21,293      428       143     3,762          0        1       1653               690            401
  2292   Brooklyn 4              Brooklyn              NY       85.5%   22,855    19,588    1,617        40     1,610          0        0        761               394            306
  2293   Guaynabo                Guaynabo              PR       94.6%   25,391    17,621    1,287     2,113     4,353         17        0       1375               800            525
  2294   Caguas                  Caguas                PR       96.4%   16,620     9,013      779     4,411     2,358         59        0       1226               686            403
  2295   Mayaguez                Mayaguez              PR       97.3%   13,769     3,796    1,197     6,386     2,343         47        0       1193               665            366
  2296   Providence              Providence            RI       91.3%   18,663    16,419      387        33     1,824          0        0        948               439            320
  2297   Burlington              Burlington            VT       96.1%    6,896     5,265      174        51     1,406          0        0        689               311            194
  2355   Washington DC           Washington            DC       85.1%   26,553    23,450      734        48     2,310          1       10        798               395            320
  2356   Wilmington              Wilmington            DE       85.3%   29,386    27,155      531        17     1,638          0       45        886               427            377
  2357   Lexington               Lexington             KY       81.5%   86,623    81,307      857       946     3,506          7        0       1645             1015             915
  2358   Louisville              Louisville            KY       81.9%   63,465    59,827      785       117     2,719          1       16        972               526            500
  2359   Hanover                 Hanover               MD       86.9%   34,975    30,507    1,818        46     2,603          1        0       1146               715            579
  2360   Baltimore               Baltimore             MD       79.8%   31,717    29,271      475         9     1,961          0        1       1051               526            399
  2361   Hagerstown              Hagerstown            MD       96.0%    9,861     6,937      854         7     2,063          0        0        811               386            199
  2362   Towson                  Towson                MD       90.4%   28,161    23,113    1,552        21     3,458          0       17       1200               625            439
  2363   Akron                   Akron                 OH       81.0%   52,611    49,728      540        46     2,096          0      201        935               581            523
  2364   Mansfield               Mansfield             OH       98.4%    4,238     2,415      260        15     1,548          0        0        628               308            158
  2365   Cincinnati              Cincinnati            OH       90.6%   14,709    12,550      309        10     1,827          0       13        857               398            294
  2366   Cleveland               Cleveland             OH       80.2%   42,097    38,671      526        64     2,705          0      131        919               529            489
  2367   Columbus                Dublin                OH       94.3%   14,234    11,121      486         4     2,623          0        0       1301               605            339
  2368   Dayton                  Dayton                OH       93.3%   16,021    13,782      455        29     1,755          0        0        752               374            321
  2369   Toledo                  Toledo                OH       86.5%   42,685    39,774      472        41     2,339          0       59       1033               565            488
  2370   South Point             South Point           OH       98.1%    4,949     3,013      288        56     1,469          0      123        758               391            182
  2371   Allentown               Allentown             PA       83.0%   53,552    50,347      477        69     2,649          0       10        902               506            474
  2372   Cranberry Township      Cranberry Township    PA       97.6%    8,135     5,646      384        28     2,051          0       26        735               353            222
  2373   Harrisburg              Harrisburg            PA       94.9%   13,847    11,399      406        31     2,011          0        0        860               398            284
  2374   Norristown              Norristown            PA       93.2%   12,080    10,259      341        17     1,455          0        8        703               351            232
  2375   Philadelphia-Franklin   Philadelphia          PA       78.4%   54,179    50,546      634        44     2,953          0        2       1448               754            575
  2376   Philadelphia-Penn       Philadelphia          PA       75.3%   39,339    37,176      550        29     1,583          1        0        969               500            439
  2377   Pittsburgh              Pittsburgh            PA       93.0%   15,098    12,707      413        11     1,967          0        0        739               387            271
  2378   Reading                 Reading               PA       88.0%   27,353    25,292      445        55     1,561          0        0        532               351            292
  2379   State College           State College         PA       96.7%   11,570     8,752      359        32     2,427          0        0        991               483            330
  2380   Knoxville               Knoxville             TN       96.2%   13,259    10,283      409        40     2,473          1       53        849               445            294
  2381   Memphis                 Memphis               TN       81.8%   43,855    40,672      773        35     2,255          0      120       1027               558            485
  2382   Nashville               Franklin              TN       95.8%   13,859    10,868      538        30     2,423          0        0        810               446            235
  2383   Shelbyville             Shelbyville           TN       84.8%   69,771    64,785    1,257       190     3,498          0       41       1543               916            849
  2384   Crystal City            Arlington             VA       93.5%    7,915     6,005      500        11     1,398          0        1        412               183            149
  2385   Fairfax                 Fairfax               VA       98.3%    1,827       961      310        20       536          0        0        243               105             19
  2386   Fredericksburg          Fredericksburg        VA       81.4%   47,223    44,612      829        84     1,695          2        1       1059               564            465
  2387   Virginia Beach          Virginia Beach        VA       85.5%   41,296    37,854      686       137     2,615          0        4        918               526            449
  2388   Richmond                Richmond              VA       84.3%   40,079    37,376      726        28     1,949          0        0        984               477            412
  2389   Roanoke                 Roanoke               VA       88.4%   40,197    36,595      560       101     2,563          0      378       1321               687            631
  2390   Beckley                 Beckley               WV       98.7%    6,610     1,760      585       173     4,092          0        0        961               451             91
  2556   Fayetteville            Fayetteville          AR       98.6%    5,251     2,521      562       105     1,992          0       71        827               574            253
  2557   Little Rock             Little Rock           AR       92.5%   27,621    24,089      570       143     2,613          1      205       1406               710            540
  2558   Des Moines              Des Moines            IA       81.8%   93,091    88,008    1,129       103     3,734          0      117       2037             1101             991
  2559   Chicago Central         Chicago               IL       87.4%   31,981    27,339    1,076        21     3,545          0        0       1280               699            637
  2560   Chicago Far Southwest   Evergreen Park        IL       92.6%    9,240     7,286      584         8     1,291          0       71        800               429            376
  2561   Chicago South           Chicago               IL       89.1%   18,803    15,475      996         6     2,326          0        0        878               466            382
  2562   Cook County NW          Schaumburg            IL       94.3%    7,822     5,950      556        30     1,282          0        4        450               310            273
  2563   Cook County South       Matteson              IL       87.4%   20,734    17,380    1,397         8     1,949          0        0        837               389            346
  2564   Dekalb                  Dekalb                IL       94.2%   13,171    10,758      770        21     1,622          0        0        827               406            308
  2565   Oswego                  Oswego                IL       91.4%   15,214    12,942      901         4     1,366          0        1        818               489            340
2566   Peoria             Peoria                       IL   91.9%    25,795    22,530     999    20   2,246   0     0   1066    516   428
2567   Skokie             Skokie                       IL   93.8%     7,559     5,741     446    32   1,340   0     0    846    404   288
2568   Springfield        Springfield                  IL   84.3%    51,717    48,458     931   135   2,193   0     0   1121    640   614
2569   Evansville         Evansville                   IN   96.9%     7,856     5,311     599     7   1,575   0   364    884    418   307
2570   Ft. Wayne          Ft. Wayne                    IN   95.1%    13,764    11,294     451    38   1,980   1     0    977    497   374
2571   Indianapolis       Indianapolis                 IN   93.6%    16,810    13,937     579    18   2,274   0     2    922    384   307
2572   Lake County        Merrillville                 IN   94.6%    16,935    13,902     703    27   2,301   1     1   1074    484   304
2573   Detroit            Detroit                      MI   82.3%    60,136    55,269   1,951    85   2,831   0     0   1631    828   746
2574   Lansing            Lansing                      MI   82.7%    61,701    57,907     880    96   2,817   1     0   1438    690   592
2575   Macomb County      Clinton Township             MI   93.8%    16,290    13,592     613    32   1,997   0    56    884    460   318
2576   Traverse City      Traverse City                MI   86.0%    74,041    68,433     785   195   4,424   1   203   1965   1072   883
2577   Oakland County     Troy                         MI   93.1%    11,496     9,700     426    10   1,357   0     3    489    248   188
2578   Duluth             Duluth                       MN   91.1%    34,154    30,155   1,087    81   2,831   0     0   1395    703   582
2579   Minneapolis        Minneapolis                  MN   96.7%     5,205     3,263     592    19   1,331   0     0    539    208   130
2580   Rochester          Rochester                    MN   91.3%    23,670    20,978     651    26   2,015   0     0   1296    574   470
2581   Kansas City        Kansas City                  MO   95.9%    18,040    13,354     764    49   3,746   2   125   1060    467   395
2582   Springfield        Springfield                  MO   90.6%    48,831    44,175     806   114   3,727   0     9   1420    783   679
2583   St. Louis          St. Louis                    MO   88.7%    35,218    31,390     752    21   2,816   0   239    897    445   423
2584   Eau Claire         Eau Claire                   WI   96.7%     8,934     6,583     300    46   2,005   0     0    689    390   286
2585   Green Bay          Green Bay                    WI   95.7%    11,652     9,087     525    33   1,742   0   265    745    388   236
2586   Madison            Madison                      WI   96.7%     8,348     5,842     492     5   1,953   1    55   1009    431   259
2587   Milwaukee          Milwaukee                    WI   83.6%    27,329    25,103     538    58   1,610   1    19   1047    509   428
2901   Gulfport           Gulfport                     MS   83.9%    55,759    51,987     813   153   2,806   0     0   1227    778   682
2902   Jackson            Jackson                      MS   71.8%    94,498    90,527     922   497   2,550   2     0    959    556   533
2904   Birmingham         Birmingham                   AL   69.2%   121,372   116,808   1,049   403   3,111   1     0    955    639   634
2905   Huntsville         Huntsville                   AL   76.2%    83,389    79,873   1,042   308   2,166   0     0   1004    590   546
2906   Mobile             Mobile                       AL   72.5%   103,748    99,391   1,012   282   3,063   0     0   1018    593   545
2907   Charleston         North Charleston             SC   74.6%   122,770   118,811     746   122   3,091   0     0   1303    719   670
2908   Columbia           Columbia                     SC   76.8%    79,450    76,059     824    69   2,498   0     0    998    572   564
2909   Greenville, SC     Greenville                   SC   83.2%    63,877    60,796     652    80   2,348   0     1   1109    614   610
2910   Atlanta            Atlanta                      GA   77.9%    52,382    49,365     711    38   2,268   0     0    824    467   385
2966   Lauderdale Lakes   Lauderdale Lake              FL   83.7%    40,335    37,260     713    86   2,275   1     0   1005    591   507
2967   Fort Lauderdale    Margate                      FL   84.1%    46,071    42,878     596    96   2,501   0     0    979    567   489
2968   Fort Myers         Fort Myers                   FL   81.9%    83,295    78,512     630   111   4,042   0     0   1314    896   784
2969   Gainesville        Gainesville                  FL   90.8%    20,956    19,057     434    48   1,417   0     0    917    502   348
2970   Jacksonville       Jacksonville                 FL   79.6%    41,663    39,348     612    56   1,647   0     0    744    433   405
2971   Lakeland           Lakeland                     FL   78.2%    86,865    81,978   1,010   111   3,766   0     0   1057    691   668
2972   Miami North        Miami Lakes                  FL   84.2%    47,830    42,019     724   286   4,801   0     0   1182    674   500
2973   Miami South        Palmetto Bay                 FL   85.3%    35,589    32,522     682   219   2,165   1     0    990    619   488
2974   Ocala              Ocala                        FL   82.2%    51,360    48,797     502    54   2,006   1     0    863    584   548
2975   Orange County      Orlando                      FL   84.7%    40,393    36,993     935    28   2,437   0     0   1031    654   584
2976   Pensacola          Pensacola                    FL   72.4%   104,603   100,379     741   142   3,340   1     0   1240    645   624
2977   Seminole County    Lake Mary                    FL   79.0%    60,245    57,037     645    59   2,504   0     0    730    488   474
2978   St. Petersburg     St. Petersburg               FL   87.2%    40,920    37,613     525    57   2,725   0     0    926    571   498
2979   Tampa              Tampa                        FL   78.0%    58,873    55,698     737    76   2,362   0     0    778    531   508
2980   West Palm Beach    West Palm Beach              FL   80.6%    66,881    63,194     755    63   2,869   0     0   1174    810   705
2981   Columbus           Columbus                     GA   65.4%   137,948   134,424     834   280   2,410   0     0   1147    751   739
2982   Dekalb County      Atlanta                      GA   81.7%    37,855    35,047     798   116   1,894   0     0    847    477   380
2983   Douglasville       Douglasville                 GA   75.1%    50,399    48,402     566    89   1,341   1     0    668    396   327
2984   Gainesville, GA    Gainesville                  GA   82.5%    60,356    57,016     641    55   2,644   0     0    879    611   585
2985   Gwinnett County    Duluth                       GA   72.8%    61,410    58,780     790    66   1,774   0     0    794    419   412
2986   Macon              Macon                        GA   79.2%    57,674    54,701     667   123   2,183   0     0   1033    705   625
2987   Savannah           Savannah                     GA   94.2%    16,402    13,652     493    30   2,226   1     0    726    540   392
2988   Baton Rouge        Baton Rouge                  LA   78.4%    57,419    53,868     821   321   2,409   0     0    932    535   485
2989   Jefferson Parish   Elmwood                      LA   84.8%    39,633    36,525     839   187   2,082   0     0   1047    602   491
2990   New Orleans        New Orleans                  LA   98.3%     3,210       898     752    38   1,522   0     0    255    132    30
2991   Shreveport         Shreveport                   LA   59.3%   145,203   141,789     666   490   2,255   3     0   1216    750   723
2992   Asheville          Asheville                    NC   84.5%    68,341    64,376     440   132   3,391   2     0   1397    816   763
2993   Charlotte          Charlotte                    NC   84.1%    37,045    34,301     603    30   2,111   0     0    923    511   463
2994   Durham             Durham                       NC   74.8%    69,434    66,954     573    47   1,860   0     0    881    505   491
2995   Fayetteville       Fayetteville                 NC   80.6%    71,388    67,212     525    95   3,556   0     0   1025    621   576
2996   Greenville, NC     Greenville                   NC   76.6%    92,313    89,102     641   219   2,351   0     0   1171    702   672
2997   Raleigh            Raleigh                      NC   86.4%    34,864    32,606     432    49   1,776   1     0    745    447   397
2998   Winston-Salem      Winston-Salem                NC   79.6%    64,117    61,315     394    67   2,341   0     0    934    560   538
3105   Flagstaff          Flagstaff                    AZ   83.8%    36,807    34,394     271   236   1,901   4     1    707    368   317
3106   Maricopa Central   Phoenix                      AZ   81.6%    51,174    48,141     512    99   2,419   1     2    859    494   476
3107   Maricopa South     Mesa                         AZ   87.7%    31,869    28,801     697    72   2,291   0     8    704    458   428
3108   Maricopa West      Glendale                     AZ   76.6%    56,304    53,593     892    79   1,739   0     1    781    461   423
3109   Tucson             Tucson                       AZ   81.5%    80,125    74,733   1,000   372   4,020   0     0   1163    651   609
3110   Window Rock        St. Michaels                 AZ   62.1%    34,593    33,732     161    82     618   0     0    439    307   257
3154   Aurora             Aurora                       CO   88.0%    23,510    21,253     661    22   1,574   0     0    625    320   250
3155   Colorado North     Longmont                     CO   94.0%    16,792    13,371     695    95   2,580   2    49    927    383   256
3156   Colorado Springs   Colorado Springs             CO   74.4%    83,251    80,003     594   441   2,205   7     1    864    476   476
3157   Denver             Lakewood                     CO   91.7%    17,760    15,095     581    10   2,070   0     4    489    287   212
3158   Overland Park      Overland Park                KS   92.3%    14,378    12,761     335    30   1,249   0     3    552    272   163
3159   Wichita            Wichita                      KS   97.2%     8,705     6,293     448    33   1,695   0   236    542    307   180
3160   Billings           Billings                     MT   76.9%    61,872    59,394     399   271   1,804   1     3   1075    620   597
3162   Bismarck           Bismarck                     ND   91.1%    15,607    13,349     426   278   1,551   3     0    452    298   226
3163   Lincoln            Lincoln                      NE   88.7%    34,656    31,368     657    56   2,575   0     0    949    569   481
3164   Albuquerque        Los Ranchos de Albuquerque   NM   80.7%    55,155    51,428     752   510   2,461   4     0    927    610   538
3165   Las Cruces         Las Cruces                   NM   87.2%    23,821    21,760     487    95   1,479   0     0    784    487   399
3166   Cleveland Co.      Norman                       OK   86.4%    41,375    38,396     401   267   2,301   1     9    720    449   418
3167   Oklahoma County    Warr Acres                   OK   94.8%    14,391    10,970     679    27   2,707   0     8    527    365   315
3168   Tulsa              Tulsa                        OK   78.4%    71,479    68,360     568   314   2,227   1     9    786    479   477
3169   Sioux Falls        Sioux Falls                  SD   84.7%    25,907    23,933     519   214   1,241   0     0    538    245   214
3170   Arlington          Grand Prairie                TX   92.1%    11,806     9,983     403    19   1,401   0     0    513    304   220
3171   Austin             Austin                       TX   96.0%    10,576     7,794     585    57   2,140   0     0    852    378   197
3172   Collin Co.         McKinney                     TX   92.2%    19,237    16,974     585    65   1,613   0     0    690    416   338
3173   Dallas             Duncanville                  TX   85.9%    20,532    18,380     620    40   1,488   0     4    912    465   351
3174   Dallas Co. NE      Richardson                   TX   88.3%    16,969    15,082     464    36   1,386   1     0    753    409   244
3175   Dallas Co. NW      Farmers Branch               TX   84.6%    30,497    27,759     414    45   2,279   0     0    683    398   346
3176   Denton Co.         Denton                       TX   93.7%    19,321    15,860     971    66   2,406   0    18    793    480   371
3177   El Paso            El Paso                      TX   85.1%    38,329    34,815     594   188   2,730   2     0   1043    576   466
3178   Fort Bend Co.               Katy              TX   78.6%   72,129   68,315   1,099   338   2,374   3     0   1114   675   649
3179   Fort Worth                  Fort Worth        TX   93.1%   12,847    9,385     549    71   2,272   0   570    257   100    62
3180   Harris Co. East             Houston           TX   94.9%    7,511    5,560     337    64   1,548   2     0    649   324   206
3181   Harris Co. NE               Houston           TX   94.8%    7,786    5,097   1,520    17   1,152   0     0    546   292   189
3182   Harris Co. NW               Katy              TX   98.1%    2,552    1,187     583     2     780   0     0    513   320   109
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   85.0%   49,164   42,080   4,267   333   2,482   2     0    944   600   536
3184   Houston NW                  Houston           TX   95.1%    7,121    5,076     884    11   1,150   0     0    353   240   117
3185   Houston South               Houston           TX   85.8%   24,054   20,908   1,565    56   1,525   0     0    677   359   296
3186   Houston West                Houston           TX   92.9%   12,267   10,000     363    65   1,777   0    62    793   456   282
3187   Laredo                      Laredo            TX   82.5%   58,753   54,792     812   308   2,841   0     0   1130   676   611
3188   Lubbock                     Lubbock           TX   85.4%   46,711   43,577     592   194   2,348   0     0    830   516   482
3189   Montgomery Co.              Spring            TX   83.9%   54,342   50,368   1,038   417   2,517   1     1   1158   733   647
3190   San Antonio East            San Antonio       TX   97.4%    3,160    2,200     257    26     677   0     0    509   233   123
3191   San Antonio North           San Antonio       TX   98.5%    1,760    1,018     154     5     551   0    32    232   155    25
3192   San Antonio West            San Antonio       TX   98.7%    1,445      545     220     4     676   0     0    300   222    14
3193   Tyler                       Tyler             TX   86.4%   52,475   49,116     570   236   2,553   0     0   1016   684   577
3194   Waco                        Waco              TX   93.8%   20,105   16,437     659    85   2,818   1   105    951   502   365
3195   Williamson Co.              Leander           TX   95.7%   13,269    9,791     623    97   2,758   0     0    625   423   301
3196   Orem                        Orem              UT   91.3%   17,567   14,883     881   113   1,675   1    14    549   337   297
3197   Salt Lake City              South Salt Lake   UT   92.4%   18,793   15,771     791    51   1,963   1   216    777   403   329
3198   Casper                      Casper            WY   86.3%   19,599   18,096     172    96   1,234   1     0    603   324   282
3255   Honolulu                    Honolulu          HI   97.8%    6,408    3,460     921   233   1,791   3     0    407   258   132
3256   Boise                       Boise             ID   98.6%    4,279    1,848     257    35   2,138   0     1    336   169    45
3257   Las Vegas                   Las Vegas         NV   86.2%   37,700   32,740   1,000    48   3,444   0   468    752   446   414
3258   North Las Vegas             N. Las Vegas      NV   88.8%   31,853   27,644     995   107   3,102   4     1    717   455   412
3259   Eugene                      Springfield       OR   86.7%   42,075   38,674     885    86   2,407   1    22    986   484   420
3260   Portland                    Portland          OR   95.0%    9,531    7,477     419     8   1,603   2    22    473   266   199
3261   Salem                       Salem             OR   96.8%    7,717    5,726     526    23   1,430   0    12    629   269   153
3263   Bakersfield                 Bakersfield       CA   87.1%   39,709   35,274   1,249    70   3,035   1    80    756   432   360
3264   Chico                       Chico             CA   82.9%   52,188   48,669     846   142   2,531   0     0    791   472   456
3265   Concord                     Concord           CA   88.6%   19,338   16,765     761    26   1,581   0   205    493   320   303
3266   El Cajon                    San Diego         CA   92.7%    9,756    7,830     759    44   1,122   0     1    406   237   197
3267   Fullerton                   Buena Park        CA   95.2%    8,352    5,764     839    24   1,722   0     3    693   369   208
3268   Inglewood                   Inglewood         CA   89.9%   29,858   25,821   1,322    26   2,633   2    54    883   497   423
3269   Long Beach                  Long Beach        CA   94.2%   11,718    9,006   1,061    17   1,634   0     0    709   389   308
3270   Fresno                      Fresno            CA   91.4%   20,512   16,959   1,100    27   2,206   0   220    783   494   394
3271   Oakland                     Oakland           CA   90.3%   15,044   12,334   1,220    17   1,473   0     0    476   322   224
3272   Ontario                     Upland            CA   90.6%   11,468    8,944     772    23   1,223   0   506    401   267   190
3273   Palm Springs                Palm Springs      CA   86.4%   34,443   30,539     915    57   2,916   0    16    769   472   404
3274   Pasadena                    Pasadena          CA   95.9%   12,379    8,003   1,207    32   3,137   0     0    727   377   341
3275   Pleasanton                  San Ramon         CA   95.0%    5,721    4,104     501    11   1,105   0     0    316   219   203
3276   Riverside                   Riverside         CA   86.5%   20,105   17,356   1,017    13   1,583   0   136    495   285   274
3277   Sacramento                  Sacramento        CA   93.1%   12,598   10,506     668    15   1,409   0     0    462   305   231
3278   San Bernardino              San Bernardino    CA   89.4%   22,216   19,369     924    58   1,865   0     0    651   383   338
3279   San Diego                   San Diego         CA   92.0%   13,280   11,041     759   123   1,357   0     0    509   319   264
3280   San Francisco               San Francisco     CA   93.1%   11,483    9,114     527     4   1,835   0     3    499   305   273
3281   San Jose                    San Jose          CA   90.9%   15,968   13,020   1,264   141   1,543   0     0    748   409   295
3282   San Mateo                   Redwood City      CA   94.7%    6,914    3,778   1,907     5     990   0   234    379   238   104
3283   Santa Ana                   Santa Ana         CA   95.5%    9,186    6,606     773    16   1,791   0     0    687   385   218
3284   Camarillo                   Camarillo         CA   90.6%   19,439   16,693   1,031    55   1,660   0     0    515   306   251
3285   Santa Clarita               Valencia          CA   93.9%   13,802    9,376   1,371    18   2,533   0   504    700   425   353
3286   Santa Rosa                  Rohnert Park      CA   83.7%   34,074   31,818     420   250   1,578   2     6    712   410   318
3287   South Gate                  Commerce          CA   86.5%   35,560   30,152   2,584    53   2,746   0    25    658   369   352
3288   Stockton                    Stockton          CA   86.0%   34,103   30,478     896    70   2,249   1   409    733   426   313
3289   Sunnyvale                   Sunnyvale         CA   94.3%    9,824    7,274     760    13   1,466   0   311    321   233   139
3290   Woodland Hills              Woodland Hills    CA   96.2%   13,677    8,726     843     9   3,817   0   282    765   549   432
3291   Vista                       Carlsbad          CA   95.8%    5,933    4,103     466    18   1,319   0    27    355   189   135
3292   West Covina                 West Covina       CA   98.1%    3,417    1,461     790    11   1,155   0     0    409   251   119
3293   Everett                     Everett           WA   96.8%    8,587    6,535     384    41   1,477   0   150    527   349   202
3294   Olympia                     Olympia           WA   97.1%    7,442    4,881     671    25   1,772   1    92    514   291   236
3295   Seattle                     Seattle           WA   96.6%    7,154    4,942     440    22   1,750   0     0    571   330   176
3296   Spokane                     Spokane           WA   89.2%   33,068   28,536   1,588   139   2,652   1   152    805   449   440
3297   Tacoma                      Tacoma            WA   95.9%    7,160    5,364     469    38   1,279   0    10    595   263   186
3298   Anchorage                   Anchorage         AK   93.0%   12,589   10,108     329   396   1,559   7   190    688   333   245
 ACO                                                    ACO Percent Remaining Remaining Remaining Remaining Remaining Remaining Remaining   Active   Employees With Employees With
                ACO Name                  ACO city
Number                                                 state Completed Cases   NRFU Prod  SQRA       FV      NRFU RI    FV QC      MV     Employees    Availability    An Assignment
  2253   Danbury                 Danbury               CT       94.7%    9,914     7,749      378         8     1,779          0        0        734               309            202
  2254   Hartford                Hartford              CT       95.4%   10,679     8,346      668        14     1,651          0        0        830               341            215
  2255   New Haven               New Haven             CT       91.2%   15,637    13,605      416        36     1,580          0        0        823               338            237
  2256   Boston                  Boston                MA       85.2%   31,042    27,682      900        21     2,439          0        0       1037               424            305
  2257   Lawrence                Lawrence              MA       86.4%   16,923    15,528      319        38     1,038          0        0        558               237            199
  2258   Quincy                  Quincy                MA       93.8%    6,294     5,067      266         1       960          0        0        391               123             74
  2259   East Bridgewater        East Bridgewater      MA       85.2%   44,788    40,733      603       125     3,327          0        0       1039               538            483
  2260   Waltham                 Waltham               MA       98.3%    3,775     2,229      411        21     1,114          0        0        803               233             49
  2261   Worcester               Worcester             MA       92.2%   22,309    19,238      621        43     2,403          3        1       1177               425            344
  2262   Gardiner                Gardiner              ME       96.7%   13,653    10,187      558        48     2,859          0        1        913               412            323
  2263   Concord                 Concord               NH       91.2%   24,753    20,737      624        85     3,306          1        0       1059               445            394
  2264   Egg Harbor              Egg Harbor Township   NJ       79.1%   61,756    58,093      554       103     3,006          0        0       1238               605            535
  2265   Parsippany              Parsippany            NJ       97.3%    3,716     2,574      375        13       754          0        0        597               242            111
  2266   South Plainfield        South Plainfield      NJ       89.4%   14,226    12,339      558        16     1,312          0        1        862               279            192
  2267   Jersey City             Jersey City           NJ       89.2%   19,091    16,607      713        40     1,731          0        0        921               403            239
  2268   Newark                  Newark                NJ       83.7%   25,455    21,952    1,615        50     1,838          0        0        902               404            301
  2269   Fairlawn                Fairlawn              NJ       83.2%   30,569    27,907      863        92     1,705          1        1        980               430            359
  2270   Toms River              Toms River            NJ       90.5%   26,244    22,933      804        63     2,444          0        0       1082               399            296
  2271   Trenton                 Trenton               NJ       94.2%    9,162     7,268      603        23     1,267          0        1        723               305            215
  2272   Albany                  Albany                NY       88.4%   48,370    44,252      739       170     3,209          0        0       1789               633            568
  2273   Bronx 1                 Bronx                 NY       85.1%   21,065    18,301    1,015        10     1,739          0        0        998               394            262
  2274   Bronx 2                 Bronx                 NY       87.2%   18,503    16,041    1,107        37     1,318          0        0        953               376            221
  2275   Melville                Melville              NY       81.8%   44,738    40,727    1,629        93     2,288          1        0       1399               616            545
  2276   Buffalo                 Buffalo               NY       91.1%   17,908    15,529      462        19     1,897          0        1        848               278            226
  2277   Queens 1                Long Island City      NY       93.3%    8,130     5,296    1,035        16     1,782          1        0        505               197            114
  2278   Brooklyn 1              Brooklyn              NY       77.1%   31,786    28,831    1,386       111     1,458          0        0       1237               532            427
  2279   Garden City             Garden City           NY       90.0%   17,210    14,311    1,393        25     1,481          0        0        884               343            246
  2280   Manhattan 1             New York              NY       90.0%   18,696    16,257      795        40     1,604          0        0        808               335            227
  2281   Manhattan 2             New York              NY       88.7%   33,112    27,011      898        47     5,156          0        0       1317               625            435
  2282   Pawling                 Pawling               NY       92.2%   19,981    16,576    1,232        87     2,086          0        0       1399               520            394
  2283   Brooklyn 2              Brooklyn              NY       83.3%   32,006    27,849    1,598        81     2,477          1        0       1336               613            356
  2284   Queens 2                Bayside               NY       92.2%    9,983     7,765      612        55     1,551          0        0        873               377            190
  2285   Queens 3                Forest Hills          NY       90.1%   12,877    10,772      575        67     1,461          2        0        870               318            251
  2286   Peekskill               Peekskill             NY       88.3%   21,098    18,656      807        38     1,597          0        0        948               394            305
  2287   Rochester               Rochester             NY       90.5%   36,441    32,771      610        73     2,987          0        0       1539               558            414
  2288   Brooklyn 3              Brooklyn              NY       93.0%   10,641     7,520      904        22     2,195          0        0       1075               465            327
  2289   Queens 4                Jamaica               NY       89.1%   12,276    10,111      825        85     1,255          0        0        830               311            159
  2290   Staten Island           Staten Island         NY       93.0%    5,982     4,462      499         5     1,016          0        0        622               200            123
  2291   Syracuse                Syracuse              NY       92.7%   28,126    23,724      458       144     3,799          0        1       1658               595            396
  2292   Brooklyn 4              Brooklyn              NY       85.0%   23,719    20,489    1,636        41     1,553          0        0        736               312            262
  2293   Guaynabo                Guaynabo              PR       94.1%   27,988    19,983    1,314     2,163     4,510         18        0       1382               601            413
  2294   Caguas                  Caguas                PR       95.9%   18,632    10,841      792     4,556     2,377         66        0       1261               513            321
  2295   Mayaguez                Mayaguez              PR       97.1%   15,022     4,947    1,217     6,521     2,271         66        0       1329               609            368
  2296   Providence              Providence            RI       90.4%   20,569    18,350      400        33     1,786          0        0        958               397            310
  2297   Burlington              Burlington            VT       95.6%    7,812     6,197      190        52     1,373          0        0        694               263            172
  2355   Washington DC           Washington            DC       84.4%   27,713    24,582      769        48     2,303          1       10        780               320            272
  2356   Wilmington              Wilmington            DE       84.2%   31,551    29,344      560        17     1,585          0       45        875               363            338
  2357   Lexington               Lexington             KY       80.0%   93,919    88,621      944       946     3,401          7        0       1639               832            781
  2358   Louisville              Louisville            KY       80.9%   66,681    63,053      883       117     2,611          1       16        957               376            362
  2359   Hanover                 Hanover               MD       86.1%   37,328    32,918    1,862        46     2,501          1        0       1171               569            456
  2360   Baltimore               Baltimore             MD       78.4%   33,961    31,616      491         9     1,844          0        1       1053               437            384
  2361   Hagerstown              Hagerstown            MD       95.7%   10,474     7,548      896         7     2,023          0        0        935               389            223
  2362   Towson                  Towson                MD       90.0%   29,311    24,324    1,607        22     3,341          0       17       1200               479            333
  2363   Akron                   Akron                 OH       79.3%   57,033    54,177      579        50     2,026          0      201        930               512            490
  2364   Mansfield               Mansfield             OH       98.3%    4,544     2,736      296        15     1,497          0        0        645               225            133
  2365   Cincinnati              Cincinnati            OH       89.7%   16,102    13,950      331        10     1,798          0       13        857               347            283
  2366   Cleveland               Cleveland             OH       78.9%   44,849    41,519      545        64     2,590          0      131        919               479            443
  2367   Columbus                Dublin                OH       93.9%   15,285    12,172      513         4     2,596          0        0       1304               517            358
  2368   Dayton                  Dayton                OH       92.6%   17,764    15,546      492        29     1,697          0        0        757               308            299
  2369   Toledo                  Toledo                OH       85.4%   46,000    43,077      514        42     2,308          0       59       1039               456            407
  2370   South Point             South Point           OH       97.8%    5,783     3,742      334        57     1,527          0      123        766               351            195
  2371   Allentown               Allentown             PA       81.7%   57,699    54,484      503        69     2,633          0       10        901               469            441
  2372   Cranberry Township      Cranberry Township    PA       97.4%    8,859     6,390      415        28     2,001          0       25        744               259            177
  2373   Harrisburg              Harrisburg            PA       94.5%   14,969    12,499      429        31     2,010          0        0        858               273            204
  2374   Norristown              Norristown            PA       92.6%   13,106    11,288      367        17     1,426          0        8        702               290            223
  2375   Philadelphia-Franklin   Philadelphia          PA       77.0%   57,599    54,107      657        45     2,788          0        2       1436               627            507
  2376   Philadelphia-Penn       Philadelphia          PA       73.3%   42,522    40,398      570        29     1,524          1        0        947               462            415
  2377   Pittsburgh              Pittsburgh            PA       92.4%   16,247    13,887      435        11     1,914          0        0        739               326            230
  2378   Reading                 Reading               PA       86.9%   29,840    27,737      469        55     1,579          0        0        577               302            271
  2379   State College           State College         PA       96.2%   13,070    10,190      405        32     2,443          0        0        989               360            275
  2380   Knoxville               Knoxville             TN       95.7%   14,920    11,920      449        42     2,455          1       53        856               407            296
  2381   Memphis                 Memphis               TN       80.8%   46,130    43,049      807        35     2,239          0        0       1003               426            391
  2382   Nashville               Franklin              TN       95.5%   15,001    11,983      582        30     2,406          0        0        831               434            266
  2383   Shelbyville             Shelbyville           TN       83.6%   74,953    69,976    1,325       190     3,421          0       41       1556               733            702
  2384   Crystal City            Arlington             VA       93.3%    8,186     6,316      518        12     1,339          0        1        416               148            117
  2385   Fairfax                 Fairfax               VA       98.3%    1,756       911      312        20       513          0        0        302               126             12
  2386   Fredericksburg          Fredericksburg        VA       80.1%   50,282    47,673      869        84     1,653          2        1       1050               532            458
  2387   Virginia Beach          Virginia Beach        VA       84.2%   45,116    41,587      733       143     2,649          0        4        930               472            420
  2388   Richmond                Richmond              VA       83.0%   43,343    40,666      793        28     1,856          0        0        982               413            391
  2389   Roanoke                 Roanoke               VA       87.2%   44,097    40,526      598       101     2,494          0      378       1310               596            555
  2390   Beckley                 Beckley               WV       98.7%    6,727     1,883      686       172     3,986          0        0        959               341             85
  2556   Fayetteville            Fayetteville          AR       98.3%    6,126     3,279      640       105     2,032          0       70        841               447            223
  2557   Little Rock             Little Rock           AR       91.6%   31,131    27,586      627       144     2,568          1      205       1439               592            507
  2558   Des Moines              Des Moines            IA       80.2%  101,187    96,214    1,247       103     3,623          0        0       2007               961            881
  2559   Chicago Central         Chicago               IL       87.6%   31,629    27,141    1,103        21     3,364          0        0       1294               587            527
  2560   Chicago Far Southwest   Evergreen Park        IL       92.6%    9,165     7,251      603         8     1,282          0       21        800               342            301
  2561   Chicago South           Chicago               IL       88.6%   19,530    16,198    1,030         6     2,294          2        0        889               383            323
  2562   Cook County NW          Schaumburg            IL       94.4%    7,709     5,859      574        31     1,243          0        2        454               264            222
  2563   Cook County South       Matteson              IL       87.1%   21,277    17,980    1,426         8     1,863          0        0        838               293            266
  2564   Dekalb                  Dekalb                IL       93.9%   13,955    11,523      812        21     1,599          0        0        830               337            249
  2565   Oswego                  Oswego                IL       90.9%   16,158    13,901      936         4     1,316          0        1        814               344            243
2566   Peoria             Peoria                       IL   91.3%    27,606    24,357   1,038    20   2,191   0     0   1069   381   329
2567   Skokie             Skokie                       IL   94.2%     7,135     5,369     466    32   1,268   0     0    862   378   265
2568   Springfield        Springfield                  IL   82.8%    56,729    53,456     996   136   2,141   0     0   1120   526   497
2569   Evansville         Evansville                   IN   96.8%     8,207     5,679     640     7   1,517   0   364    899   301   235
2570   Ft. Wayne          Ft. Wayne                    IN   94.7%    14,822    12,412     491    38   1,880   1     0    981   318   241
2571   Indianapolis       Indianapolis                 IN   93.2%    17,860    15,052     604    18   2,184   0     2    916   276   240
2572   Lake County        Merrillville                 IN   94.3%    17,944    14,960     736    29   2,217   1     1   1129   391   258
2573   Detroit            Detroit                      MI   80.8%    65,137    60,305   2,028    89   2,715   0     0   1633   711   678
2574   Lansing            Lansing                      MI   81.7%    65,498    61,752     917    96   2,732   1     0   1440   523   456
2575   Macomb County      Clinton Township             MI   93.3%    17,850    15,163     645    33   1,953   0    56    884   324   217
2576   Traverse City      Traverse City                MI   84.6%    81,664    76,135     820   196   4,309   1   203   1958   809   699
2577   Oakland County     Troy                         MI   92.7%    12,077    10,275     443    10   1,346   0     3    492   185   145
2578   Duluth             Duluth                       MN   90.4%    36,800    32,747   1,209    81   2,763   0     0   1399   524   411
2579   Minneapolis        Minneapolis                  MN   96.4%     5,682     3,744     622    19   1,297   0     0    542   197   155
2580   Rochester          Rochester                    MN   90.5%    25,715    23,065     676    26   1,948   0     0   1295   411   341
2581   Kansas City        Kansas City                  MO   95.7%    18,836    14,169     820    52   3,668   2   125   1063   353   312
2582   Springfield        Springfield                  MO   90.3%    50,369    45,790     867   114   3,598   0     0   1443   541   468
2583   St. Louis          St. Louis                    MO   88.0%    37,377    33,621     784    21   2,712   0   239    903   380   366
2584   Eau Claire         Eau Claire                   WI   96.4%     9,749     7,436     319    46   1,948   0     0    690   294   225
2585   Green Bay          Green Bay                    WI   95.4%    12,483     9,931     545    33   1,709   0   265    751   307   203
2586   Madison            Madison                      WI   96.7%     8,484     6,010     513     5   1,900   1    55   1016   319   200
2587   Milwaukee          Milwaukee                    WI   82.7%    28,885    26,698     557    58   1,552   1    19   1047   425   361
2901   Gulfport           Gulfport                     MS   82.9%    59,142    55,409     870   153   2,710   0     0   1227   583   507
2902   Jackson            Jackson                      MS   70.0%   100,451    96,458   1,005   498   2,487   3     0    954   436   425
2904   Birmingham         Birmingham                   AL   67.6%   127,503   123,062   1,126   403   2,911   1     0    957   536   535
2905   Huntsville         Huntsville                   AL   75.1%    87,524    83,916   1,193   308   2,106   1     0   1028   494   468
2906   Mobile             Mobile                       AL   71.2%   108,593   104,155   1,081   282   3,074   1     0   1015   489   453
2907   Charleston         North Charleston             SC   73.4%   128,899   125,015     800   124   2,960   0     0   1303   563   544
2908   Columbia           Columbia                     SC   75.8%    82,938    79,584     895    69   2,390   0     0    998   433   424
2909   Greenville, SC     Greenville                   SC   81.9%    68,456    65,425     690    80   2,260   0     1   1110   454   453
2910   Atlanta            Atlanta                      GA   76.6%    55,324    52,284     742    38   2,260   0     0    812   364   327
2966   Lauderdale Lakes   Lauderdale Lake              FL   81.9%    44,819    41,712     765    86   2,255   1     0   1000   479   435
2967   Fort Lauderdale    Margate                      FL   82.8%    49,921    46,767     633    96   2,425   0     0    976   427   383
2968   Fort Myers         Fort Myers                   FL   80.4%    89,861    85,058     662   112   4,029   0     0   1295   791   697
2969   Gainesville        Gainesville                  FL   89.5%    24,079    22,162     464    48   1,405   0     0    904   401   320
2970   Jacksonville       Jacksonville                 FL   78.3%    44,326    41,995     646    57   1,628   0     0    778   383   359
2971   Lakeland           Lakeland                     FL   77.1%    90,932    86,137   1,051   111   3,633   0     0   1071   572   557
2972   Miami North        Miami Lakes                  FL   83.0%    51,544    45,651     763   290   4,839   1     0   1184   503   432
2973   Miami South        Palmetto Bay                 FL   84.2%    38,332    35,285     708   222   2,116   1     0    976   495   411
2974   Ocala              Ocala                        FL   80.8%    55,411    52,829     555    54   1,972   1     0    875   492   490
2975   Orange County      Orlando                      FL   83.6%    43,327    39,994     953    28   2,352   0     0   1062   490   464
2976   Pensacola          Pensacola                    FL   71.0%   109,918   105,602     802   142   3,371   1     0   1219   504   501
2977   Seminole County    Lake Mary                    FL   78.1%    63,048    59,919     677    59   2,393   0     0    732   437   425
2978   St. Petersburg     St. Petersburg               FL   85.9%    44,894    41,667     578    57   2,592   0     0    905   479   446
2979   Tampa              Tampa                        FL   76.7%    62,257    59,112     780    77   2,288   0     0    838   441   428
2980   West Palm Beach    West Palm Beach              FL   79.2%    71,731    68,082     802    64   2,782   1     0   1165   656   634
2981   Columbus           Columbus                     GA   63.4%   146,173   142,716     909   280   2,268   0     0   1138   616   607
2982   Dekalb County      Atlanta                      GA   80.0%    41,215    38,456     853   117   1,789   0     0    869   419   342
2983   Douglasville       Douglasville                 GA   73.4%    53,686    51,754     595    90   1,245   2     0    669   327   280
2984   Gainesville, GA    Gainesville                  GA   81.5%    63,883    60,613     673    55   2,542   0     0    881   498   479
2985   Gwinnett County    Duluth                       GA   71.0%    65,328    62,625     840    72   1,791   0     0    789   339   337
2986   Macon              Macon                        GA   76.9%    64,034    61,071     713   127   2,123   0     0   1038   616   580
2987   Savannah           Savannah                     GA   93.2%    19,156    16,375     524    31   2,226   0     0    778   468   351
2988   Baton Rouge        Baton Rouge                  LA   76.8%    61,522    57,997     864   322   2,339   0     0    918   419   387
2989   Jefferson Parish   Elmwood                      LA   83.4%    43,031    39,954     865   187   2,025   0     0   1031   461   404
2990   New Orleans        New Orleans                  LA   98.4%     3,060       871     752    38   1,399   0     0    252   115     4
2991   Shreveport         Shreveport                   LA   57.3%   152,283   148,978     694   494   2,114   3     0   1195   638   626
2992   Asheville          Asheville                    NC   83.1%    74,256    70,358     454   132   3,310   2     0   1428   680   652
2993   Charlotte          Charlotte                    NC   82.8%    40,092    37,430     624    31   2,007   0     0    927   425   388
2994   Durham             Durham                       NC   73.7%    72,272    69,843     594    48   1,786   1     0    857   379   361
2995   Fayetteville       Fayetteville                 NC   79.6%    74,868    71,620     549    95   2,604   0     0   1026   417   402
2996   Greenville, NC     Greenville                   NC   75.2%    97,807    94,646     663   219   2,279   0     0   1194   507   478
2997   Raleigh            Raleigh                      NC   85.4%    37,393    35,173     456    49   1,714   1     0    768   313   283
2998   Winston-Salem      Winston-Salem                NC   78.2%    68,323    65,585     412    67   2,259   0     0    981   460   452
3105   Flagstaff          Flagstaff                    AZ   82.6%    39,704    37,324     286   241   1,848   4     1    708   406   351
3106   Maricopa Central   Phoenix                      AZ   79.9%    55,739    52,748     548   101   2,339   1     2    852   491   481
3107   Maricopa South     Mesa                         AZ   86.6%    34,727    31,722     722    72   2,203   0     8    689   409   401
3108   Maricopa West      Glendale                     AZ   74.9%    60,160    57,503     917    79   1,660   0     1    795   436   406
3109   Tucson             Tucson                       AZ   80.3%    85,164    80,239   1,058   374   3,493   0     0   1277   596   556
3110   Window Rock        St. Michaels                 AZ   60.6%    35,977    35,113     168    82     614   0     0    439   246   224
3154   Aurora             Aurora                       CO   86.9%    25,491    23,319     689    22   1,461   0     0    625   286   267
3155   Colorado North     Longmont                     CO   93.4%    18,492    15,099     721   104   2,517   2    49    933   388   280
3156   Colorado Springs   Colorado Springs             CO   73.1%    87,442    84,248     618   441   2,125   9     1    874   450   449
3157   Denver             Lakewood                     CO   91.3%    18,711    16,079     601    10   2,017   0     4    515   236   188
3158   Overland Park      Overland Park                KS   91.9%    15,244    13,662     348    30   1,201   0     3    557   219   145
3159   Wichita            Wichita                      KS   96.8%     9,919     7,467     477    34   1,705   0   236    553   242   167
3160   Billings           Billings                     MT   75.6%    65,370    62,887     436   271   1,772   1     3   1064   503   499
3162   Bismarck           Bismarck                     ND   90.4%    16,811    14,597     449   280   1,482   3     0    453   263   210
3163   Lincoln            Lincoln                      NE   87.8%    37,582    34,317     702    56   2,507   0     0    969   459   398
3164   Albuquerque        Los Ranchos de Albuquerque   NM   79.6%    58,167    54,745     806   509   2,102   5     0    917   541   475
3165   Las Cruces         Las Cruces                   NM   86.1%    25,757    23,695     525    95   1,442   0     0    794   390   348
3166   Cleveland Co.      Norman                       OK   85.1%    45,531    42,555     447   267   2,251   2     9    735   418   392
3167   Oklahoma County    Warr Acres                   OK   94.1%    16,224    12,804     729    28   2,655   0     8    548   340   299
3168   Tulsa              Tulsa                        OK   77.2%    75,465    72,329     631   316   2,180   0     9    783   428   426
3169   Sioux Falls        Sioux Falls                  SD   83.7%    27,483    25,483     555   216   1,229   0     0    538   210   191
3170   Arlington          Grand Prairie                TX   91.5%    12,717    10,938     416    19   1,344   0     0    513   210   174
3171   Austin             Austin                       TX   95.8%    11,143     8,337     633    57   2,116   0     0    852   388   205
3172   Collin Co.         McKinney                     TX   91.1%    21,832    19,594     612    65   1,560   1     0    700   345   303
3173   Dallas             Duncanville                  TX   83.6%    23,805    21,650     646    40   1,465   0     4   1011   443   369
3174   Dallas Co. NE      Richardson                   TX   87.0%    18,864    16,998     482    37   1,346   1     0    762   331   226
3175   Dallas Co. NW      Farmers Branch               TX   83.5%    32,576    29,932     433    45   2,166   0     0    676   356   330
3176   Denton Co.         Denton                       TX   93.0%    21,397    18,006   1,004    66   2,307   0    14    802   398   326
3177   El Paso            El Paso                      TX   84.1%    40,770    37,381     633   189   2,565   2     0   1045   456   362
3178   Fort Bend Co.               Katy              TX   77.6%   75,537   71,806   1,141   338   2,248   4     0   1110   569   531
3179   Fort Worth                  Fort Worth        TX   92.9%   13,109    9,578     561    71   2,329   0   570    171    61    47
3180   Harris Co. East             Houston           TX   94.4%    8,195    6,270     347    64   1,512   2     0    656   301   202
3181   Harris Co. NE               Houston           TX   94.3%    8,515    5,832   1,548    17   1,118   0     0    559   263   191
3182   Harris Co. NW               Katy              TX   98.0%    2,693    1,348     594     2     749   0     0    514   261    91
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   83.5%   54,038   46,655   4,716   334   2,331   2     0    938   500   479
3184   Houston NW                  Houston           TX   94.7%    7,721    5,672     906    11   1,132   0     0    354   200   105
3185   Houston South               Houston           TX   84.7%   25,883   22,716   1,604    56   1,507   0     0    675   323   293
3186   Houston West                Houston           TX   91.7%   14,199   11,896     405    65   1,771   0    62    793   425   274
3187   Laredo                      Laredo            TX   81.0%   63,709   59,829     872   308   2,700   0     0   1174   582   534
3188   Lubbock                     Lubbock           TX   84.0%   51,080   48,025     627   197   2,231   0     0    841   443   407
3189   Montgomery Co.              Spring            TX   82.9%   57,790   53,875   1,082   417   2,414   1     1   1125   560   505
3190   San Antonio East            San Antonio       TX   97.1%    3,507    2,568     268    26     645   0     0    506   215    99
3191   San Antonio North           San Antonio       TX   98.4%    1,841    1,028     173     5     603   0    32    248   144    35
3192   San Antonio West            San Antonio       TX   98.7%    1,411      548     220     4     639   0     0    300   184     0
3193   Tyler                       Tyler             TX   85.4%   56,657   53,327     613   236   2,481   0     0   1025   572   488
3194   Waco                        Waco              TX   93.3%   21,923   18,303     706    85   2,828   1     0    978   448   349
3195   Williamson Co.              Leander           TX   95.0%   15,637   12,111     683    97   2,746   0     0    639   384   288
3196   Orem                        Orem              UT   90.7%   18,895   16,274     906   113   1,587   1    14    565   164   150
3197   Salt Lake City              South Salt Lake   UT   91.8%   20,303   17,329     837    58   1,863   0   216    777   253   226
3198   Casper                      Casper            WY   85.1%   21,295   19,829     183    96   1,186   1     0    598   227   208
3255   Honolulu                    Honolulu          HI   97.5%    7,075    4,086   1,041   236   1,709   3     0    411   273   150
3256   Boise                       Boise             ID   98.7%    4,207    1,853     257    35   2,061   0     1    343   145    25
3257   Las Vegas                   Las Vegas         NV   85.1%   40,852   35,922   1,044    48   3,370   0   468    761   462   427
3258   North Las Vegas             N. Las Vegas      NV   87.9%   34,324   30,270   1,030   113   2,906   4     1    734   448   416
3259   Eugene                      Springfield       OR   86.1%   43,954   40,566     938    86   2,341   1    22   1002   380   334
3260   Portland                    Portland          OR   94.8%    9,938    7,899     437     8   1,570   2    22    470   227   178
3261   Salem                       Salem             OR   96.7%    8,086    6,075     542    23   1,434   0    12    636   246   147
3263   Bakersfield                 Bakersfield       CA   86.2%   42,317   37,825   1,303    72   3,037   0    80    786   387   346
3264   Chico                       Chico             CA   81.9%   55,379   51,897     903   142   2,437   0     0    804   423   408
3265   Concord                     Concord           CA   87.7%   20,794   18,214     796    26   1,553   0   205    506   271   261
3266   El Cajon                    San Diego         CA   92.1%   10,547    8,585     800    44   1,117   0     1    432   225   196
3267   Fullerton                   Buena Park        CA   94.8%    9,024    6,562     876    24   1,559   0     3    680   318   193
3268   Inglewood                   Inglewood         CA   89.4%   31,536   27,535   1,349    26   2,570   2    54    890   473   387
3269   Long Beach                  Long Beach        CA   93.7%   12,618    9,851   1,116    17   1,634   0     0    713   381   308
3270   Fresno                      Fresno            CA   90.5%   22,632   19,058   1,130    27   2,197   0   220    798   463   385
3271   Oakland                     Oakland           CA   89.5%   16,249   13,501   1,266    17   1,465   0     0    488   267   192
3272   Ontario                     Upland            CA   89.7%   12,492    9,943     808    23   1,212   0   506    401   229   167
3273   Palm Springs                Palm Springs      CA   85.6%   36,321   32,460     942    57   2,846   0    16    775   377   327
3274   Pasadena                    Pasadena          CA   95.6%   13,290    8,791   1,322    32   3,145   0     0    727   386   348
3275   Pleasanton                  San Ramon         CA   94.5%    6,236    4,590     531    12   1,103   0     0    316   159   149
3276   Riverside                   Riverside         CA   85.4%   21,703   18,926   1,047    13   1,581   0   136    498   262   244
3277   Sacramento                  Sacramento        CA   92.4%   13,999   11,866     708    15   1,410   0     0    469   313   236
3278   San Bernardino              San Bernardino    CA   88.4%   24,328   21,504     954    58   1,812   0     0    663   351   309
3279   San Diego                   San Diego         CA   91.2%   14,705   12,449     803   123   1,330   0     0    511   276   244
3280   San Francisco               San Francisco     CA   92.7%   12,114    9,784     543     4   1,780   0     3    494   277   250
3281   San Jose                    San Jose          CA   90.3%   16,991   14,030   1,290   141   1,530   0     0    748   360   271
3282   San Mateo                   Redwood City      CA   94.5%    7,152    4,032   1,925     5     956   0   234    385   213   114
3283   Santa Ana                   Santa Ana         CA   95.1%   10,042    7,485     805    16   1,736   0     0    701   336   216
3284   Camarillo                   Camarillo         CA   89.9%   20,899   18,127   1,088    55   1,629   0     0    523   332   277
3285   Santa Clarita               Valencia          CA   93.5%   14,890   10,380   1,424    19   2,563   0   504    742   369   334
3286   Santa Rosa                  Rohnert Park      CA   83.0%   35,446   33,190     443   256   1,550   1     6    691   381   311
3287   South Gate                  Commerce          CA   85.7%   37,576   32,145   2,635    53   2,718   0    25    658   372   348
3288   Stockton                    Stockton          CA   85.1%   36,403   32,807     931    70   2,185   1   409    736   397   311
3289   Sunnyvale                   Sunnyvale         CA   93.8%   10,552    7,947     808    13   1,472   1   311    324   202   133
3290   Woodland Hills              Woodland Hills    CA   96.1%   14,312    9,272     896     9   3,853   0   282    791   441   374
3291   Vista                       Carlsbad          CA   95.6%    6,127    4,466     479    18   1,137   0    27    330   167   115
3292   West Covina                 West Covina       CA   97.8%    3,800    1,769     834    11   1,186   0     0    413   221   120
3293   Everett                     Everett           WA   96.6%    8,984    6,954     417    41   1,441   0   131    526   305   166
3294   Olympia                     Olympia           WA   96.8%    8,092    5,525     734    25   1,715   1    92    518   296   239
3295   Seattle                     Seattle           WA   96.3%    7,636    5,423     476    22   1,715   0     0    582   309   154
3296   Spokane                     Spokane           WA   88.9%   34,158   29,639   1,649   139   2,578   1   152    808   361   350
3297   Tacoma                      Tacoma            WA   95.7%    7,628    5,849     490    38   1,241   0    10    589   225   170
3298   Anchorage                   Anchorage         AK   92.3%   13,838   11,350     356   405   1,528   9   190    688   331   267
 ACO                                                    ACO Percent Remaining Remaining Remaining Remaining Remaining Remaining Remaining   Active   Employees With Employees With
                ACO Name                  ACO city
Number                                                 state Completed Cases   NRFU Prod  SQRA       FV      NRFU RI    FV QC      MV     Employees    Availability    An Assignment
  2253   Danbury                 Danbury               CT       94.2%   10,817     8,579      403         8     1,827          0        0        741               331            209
  2254   Hartford                Hartford              CT       95.0%   11,522     9,070      758        14     1,680          0        0        827               338            243
  2255   New Haven               New Haven             CT       90.3%   17,191    15,117      434        37     1,603          0        0        853               409            288
  2256   Boston                  Boston                MA       84.5%   32,405    28,983      933        22     2,467          0        0       1049               429            341
  2257   Lawrence                Lawrence              MA       85.3%   18,274    16,855      334        38     1,047          0        0        556               244            221
  2258   Quincy                  Quincy                MA       93.5%    6,602     5,356      275         1       970          0        0        395               117             67
  2259   East Bridgewater        East Bridgewater      MA       83.6%   49,536    45,418      637       125     3,356          0        0       1012               544            502
  2260   Waltham                 Waltham               MA       98.2%    4,112     2,446      450        22     1,194          0        0        802               246             53
  2261   Worcester               Worcester             MA       91.4%   24,517    21,386      668        45     2,414          3        1       1197               482            392
  2262   Gardiner                Gardiner              ME       96.2%   15,715    11,687      597        48     3,382          0        1        872               439            393
  2263   Concord                 Concord               NH       90.2%   27,650    23,459      689        85     3,416          1        0       1067               443            371
  2264   Egg Harbor              Egg Harbor Township   NJ       76.6%   69,256    65,402      580       103     3,171          0        0       1200               616            571
  2265   Parsippany              Parsippany            NJ       96.8%    4,385     3,146      433        13       793          0        0        707               300            153
  2266   South Plainfield        South Plainfield      NJ       88.3%   15,676    13,692      595        16     1,372          0        1        861               307            227
  2267   Jersey City             Jersey City           NJ       88.4%   20,382    17,826      749        40     1,767          0        0        922               420            263
  2268   Newark                  Newark                NJ       82.4%   27,421    23,844    1,675        51     1,851          0        0        907               442            358
  2269   Fairlawn                Fairlawn              NJ       81.9%   32,976    30,240      908        93     1,734          0        1        982               471            415
  2270   Toms River              Toms River            NJ       89.7%   28,381    25,028      833        63     2,457          0        0       1078               419            305
  2271   Trenton                 Trenton               NJ       93.4%   10,426     8,469      645        23     1,288          0        1        723               305            226
  2272   Albany                  Albany                NY       87.0%   54,137    49,894      800       171     3,272          0        0       1784               648            608
  2273   Bronx 1                 Bronx                 NY       84.2%   22,377    19,522    1,056        10     1,789          0        0        995               404            277
  2274   Bronx 2                 Bronx                 NY       86.5%   19,579    17,078    1,148        37     1,316          0        0        954               408            254
  2275   Melville                Melville              NY       79.8%   49,395    45,290    1,702        93     2,309          1        0       1412               641            576
  2276   Buffalo                 Buffalo               NY       90.3%   19,431    17,022      492        19     1,897          0        1        884               329            225
  2277   Queens 1                Long Island City      NY       92.8%    8,670     5,756    1,055        17     1,841          1        0        517               208            121
  2278   Brooklyn 1              Brooklyn              NY       75.4%   34,182    31,149    1,467       113     1,453          0        0       1197               517            414
  2279   Garden City             Garden City           NY       89.2%   18,517    15,550    1,445        25     1,497          0        0        882               313            218
  2280   Manhattan 1             New York              NY       89.5%   19,499    17,045      813        41     1,600          0        0        815               369            252
  2281   Manhattan 2             New York              NY       87.9%   35,180    29,007      930        47     5,196          0        0       1313               604            413
  2282   Pawling                 Pawling               NY       91.3%   22,279    18,778    1,265        87     2,149          0        0       1411               522            420
  2283   Brooklyn 2              Brooklyn              NY       82.2%   34,125    29,865    1,645        83     2,532          0        0       1335               653            434
  2284   Queens 2                Bayside               NY       91.6%   10,849     8,562      650        55     1,582          0        0        872               404            229
  2285   Queens 3                Forest Hills          NY       89.5%   13,642    11,511      601        67     1,461          2        0        873               339            274
  2286   Peekskill               Peekskill             NY       87.4%   22,662    20,174      846        40     1,602          0        0        950               432            318
  2287   Rochester               Rochester             NY       89.1%   41,599    37,847      660        73     3,019          0        0       1535               628            509
  2288   Brooklyn 3              Brooklyn              NY       92.2%   11,941     8,659      962        23     2,297          0        0       1089               492            322
  2289   Queens 4                Jamaica               NY       88.3%   13,180    10,980      847        85     1,268          0        0        826               336            192
  2290   Staten Island           Staten Island         NY       92.4%    6,465     4,911      518         5     1,031          0        0        624               209            131
  2291   Syracuse                Syracuse              NY       91.8%   31,329    26,762      510       144     3,912          0        1       1659               626            465
  2292   Brooklyn 4              Brooklyn              NY       84.3%   24,736    21,512    1,650        41     1,533          0        0        740               289            216
  2293   Guaynabo                Guaynabo              PR       93.3%   31,621    23,111    1,349     2,226     4,905         30        0       1392               738            529
  2294   Caguas                  Caguas                PR       95.2%   21,890    13,623      803     4,779     2,616         69        0       1313               709            497
  2295   Mayaguez                Mayaguez              PR       96.6%   17,484     6,851    1,255     6,711     2,549       118         0       1370               710            520
  2296   Providence              Providence            RI       89.4%   22,725    20,461      425        33     1,806          0        0        960               442            355
  2297   Burlington              Burlington            VT       95.0%    8,819     7,176      202        52     1,389          0        0        692               275            206
  2355   Washington DC           Washington            DC       83.6%   29,237    26,052      814        48     2,312          1       10        778               360            281
  2356   Wilmington              Wilmington            DE       82.9%   34,155    31,882      587        17     1,624          0       45        869               392            365
  2357   Lexington               Lexington             KY       78.4%  101,265    95,889    1,057       951     3,361          7        0       1563               860            810
  2358   Louisville              Louisville            KY       79.8%   70,470    66,838      939       118     2,558          1       16        963               443            423
  2359   Hanover                 Hanover               MD       85.0%   40,238    35,789    1,913        46     2,489          1        0       1196               646            531
  2360   Baltimore               Baltimore             MD       76.7%   36,524    34,223      501        10     1,789          0        1       1053               475            396
  2361   Hagerstown              Hagerstown            MD       95.3%   11,454     8,376      984         7     2,087          0        0        928               388            260
  2362   Towson                  Towson                MD       89.4%   31,124    26,027    1,696        22     3,362          0       17       1196               533            406
  2363   Akron                   Akron                 OH       77.7%   61,554    58,654      614        50     2,035          0      201        934               537            518
  2364   Mansfield               Mansfield             OH       98.1%    5,055     3,131      337        15     1,572          0        0        653               244            157
  2365   Cincinnati              Cincinnati            OH       88.6%   17,703    15,516      349        10     1,815          0       13        861               374            318
  2366   Cleveland               Cleveland             OH       77.3%   48,167    44,795      562        65     2,615          0      130        931               500            457
  2367   Columbus                Dublin                OH       93.4%   16,414    13,205      545         4     2,660          0        0       1296               570            378
  2368   Dayton                  Dayton                OH       91.7%   19,860    17,609      515        30     1,706          0        0        752               345            321
  2369   Toledo                  Toledo                OH       84.3%   49,574    46,614      548        42     2,311          0       59       1042               501            461
  2370   South Point             South Point           OH       97.3%    7,111     4,868      417        57     1,646          0      123        798               378            250
  2371   Allentown               Allentown             PA       80.3%   62,163    58,837      529        71     2,715          1       10        900               479            455
  2372   Cranberry Township      Cranberry Township    PA       97.1%    9,941     7,379      453        28     2,056          0       25        762               311            225
  2373   Harrisburg              Harrisburg            PA       93.9%   16,585    14,017      453        31     2,084          0        0        859               314            263
  2374   Norristown              Norristown            PA       92.0%   14,152    12,265      391        17     1,472          0        7        694               291            243
  2375   Philadelphia-Franklin   Philadelphia          PA       75.6%   61,214    57,693      675        46     2,799          0        1       1461               649            535
  2376   Philadelphia-Penn       Philadelphia          PA       71.3%   45,740    43,590      589        29     1,531          1        0        929               458            452
  2377   Pittsburgh              Pittsburgh            PA       91.9%   17,457    15,071      449        11     1,926          0        0        738               330            238
  2378   Reading                 Reading               PA       86.1%   31,558    29,414      499        58     1,587          0        0        591               343            282
  2379   State College           State College         PA       95.6%   15,052    11,992      441        32     2,587          0        0        994               386            318
  2380   Knoxville               Knoxville             TN       95.1%   17,078    13,934      506        42     2,542          1       53        896               460            341
  2381   Memphis                 Memphis               TN       79.6%   49,063    45,898      852        35     2,278          0        0        984               502            437
  2382   Nashville               Franklin              TN       95.1%   16,237    13,074      641        30     2,492          0        0        843               473            310
  2383   Shelbyville             Shelbyville           TN       82.2%   81,444    76,350    1,441       190     3,424          0       39       1569               863            813
  2384   Crystal City            Arlington             VA       93.0%    8,549     6,648      543        12     1,345          0        1        440               170            125
  2385   Fairfax                 Fairfax               VA       98.2%    1,842       915      329        20       578          0        0        286               124             24
  2386   Fredericksburg          Fredericksburg        VA       78.8%   53,698    51,041      933        84     1,637          2        1       1013               514            472
  2387   Virginia Beach          Virginia Beach        VA       82.9%   48,705    45,482      780       144     2,295          0        4        943               507            443
  2388   Richmond                Richmond              VA       81.7%   46,653    43,885      863        30     1,875          0        0        945               410            395
  2389   Roanoke                 Roanoke               VA       86.1%   48,077    44,448      650       102     2,499          0      378       1334               600            556
  2390   Beckley                 Beckley               WV       98.6%    7,395     2,105      772       172     4,346          0        0       1021               450            129
  2556   Fayetteville            Fayetteville          AR       98.0%    7,357     4,320      704       105     2,218          0       10        839               503            288
  2557   Little Rock             Little Rock           AR       90.5%   35,063    31,379      687       144     2,647          1      205       1440               620            514
  2558   Des Moines              Des Moines            IA       78.2%  111,302   106,208    1,318       103     3,673          0        0       1994               991            944
  2559   Chicago Central         Chicago               IL       87.1%   32,862    28,374    1,116        24     3,348          0        0       1295               627            571
  2560   Chicago Far Southwest   Evergreen Park        IL       92.1%    9,804     7,838      632         8     1,306          0       20        801               364            332
  2561   Chicago South           Chicago               IL       87.9%   20,806    17,424    1,069         9     2,302          2        0        902               432            368
  2562   Cook County NW          Schaumburg            IL       93.9%    8,326     6,433      596        31     1,264          0        2        454               268            234
  2563   Cook County South       Matteson              IL       86.3%   22,545    19,210    1,454         8     1,873          0        0        850               342            308
  2564   Dekalb                  Dekalb                IL       93.4%   14,972    12,478      853        21     1,620          0        0        843               363            277
  2565   Oswego                  Oswego                IL       90.6%   16,672    14,369      965         4     1,333          0        1        809               369            268
2566   Peoria             Peoria                       IL   90.6%    29,799    26,483   1,096    20   2,200   0     0   1062   436   377
2567   Skokie             Skokie                       IL   93.9%     7,527     5,738     484    32   1,273   0     0    862   380   274
2568   Springfield        Springfield                  IL   81.1%    62,060    58,699   1,077   136   2,148   0     0   1115   554   536
2569   Evansville         Evansville                   IN   96.6%     8,864     6,279     683     7   1,531   0   364    899   327   240
2570   Ft. Wayne          Ft. Wayne                    IN   94.1%    16,358    13,874     540    38   1,905   1     0    977   383   293
2571   Indianapolis       Indianapolis                 IN   92.7%    19,135    16,262     636    18   2,218   0     1    939   315   281
2572   Lake County        Merrillville                 IN   93.8%    19,223    16,166     777    30   2,248   1     1   1126   425   297
2573   Detroit            Detroit                      MI   79.4%    69,775    64,895   2,106    89   2,685   0     0   1607   746   712
2574   Lansing            Lansing                      MI   80.5%    69,757    65,985     960    96   2,715   1     0   1442   586   515
2575   Macomb County      Clinton Township             MI   92.6%    19,712    16,971     677    33   1,975   0    56    916   385   309
2576   Traverse City      Traverse City                MI   83.1%    89,792    84,149     904   200   4,335   1   203   1989   871   782
2577   Oakland County     Troy                         MI   92.3%    12,723    10,913     456    10   1,341   0     3    465   186   147
2578   Duluth             Duluth                       MN   89.6%    39,672    35,392   1,362    81   2,837   0     0   1393   534   443
2579   Minneapolis        Minneapolis                  MN   96.1%     6,107     4,120     646    19   1,322   0     0    530   191   143
2580   Rochester          Rochester                    MN   89.6%    28,131    25,461     717    26   1,927   0     0   1290   440   374
2581   Kansas City        Kansas City                  MO   95.4%    20,399    15,599     866    52   3,755   2   125   1064   386   351
2582   Springfield        Springfield                  MO   89.6%    54,047    49,385     946   114   3,602   0     0   1444   608   544
2583   St. Louis          St. Louis                    MO   87.3%    39,616    35,858     843    21   2,732   0   162    900   394   383
2584   Eau Claire         Eau Claire                   WI   95.9%    10,887     8,474     358    46   2,009   0     0    692   291   234
2585   Green Bay          Green Bay                    WI   95.1%    13,527    10,873     585    33   1,771   0   265    753   307   217
2586   Madison            Madison                      WI   96.4%     9,111     6,532     543     6   1,977   1    52   1013   363   261
2587   Milwaukee          Milwaukee                    WI   81.8%    30,387    28,196     576    58   1,554   2     1   1044   463   408
2901   Gulfport           Gulfport                     MS   81.7%    63,333    59,521     942   153   2,716   1     0   1221   670   601
2902   Jackson            Jackson                      MS   67.5%   108,767   104,631   1,099   509   2,525   3     0    945   534   523
2904   Birmingham         Birmingham                   AL   65.4%   136,061   131,597   1,233   404   2,826   1     0    959   625   613
2905   Huntsville         Huntsville                   AL   73.5%    92,965    89,110   1,422   308   2,124   1     0   1021   557   533
2906   Mobile             Mobile                       AL   69.8%   113,811   109,317   1,159   282   3,052   1     0   1017   526   496
2907   Charleston         North Charleston             SC   71.8%   136,231   132,297     873   124   2,937   0     0   1301   614   595
2908   Columbia           Columbia                     SC   74.4%    87,567    84,116     983    69   2,399   0     0    991   506   499
2909   Greenville, SC     Greenville                   SC   80.4%    74,179    71,077     754    82   2,265   0     1   1106   512   512
2910   Atlanta            Atlanta                      GA   75.1%    58,882    55,760     792    39   2,291   0     0    810   447   401
2966   Lauderdale Lakes   Lauderdale Lake              FL   80.0%    49,468    46,162     858    86   2,361   1     0    993   517   460
2967   Fort Lauderdale    Margate                      FL   81.3%    53,999    50,832     672    99   2,396   0     0    961   462   426
2968   Fort Myers         Fort Myers                   FL   78.8%    97,265    92,207     723   112   4,222   1     0   1285   827   737
2969   Gainesville        Gainesville                  FL   88.1%    27,236    25,210     524    48   1,454   0     0    921   447   372
2970   Jacksonville       Jacksonville                 FL   76.8%    47,184    44,862     678    57   1,587   0     0    778   415   400
2971   Lakeland           Lakeland                     FL   75.7%    96,536    91,747   1,095   112   3,582   0     0   1068   662   614
2972   Miami North        Miami Lakes                  FL   81.5%    56,050    49,938     814   296   5,002   0     0   1156   586   527
2973   Miami South        Palmetto Bay                 FL   82.9%    41,403    38,257     757   224   2,164   1     0   1016   536   439
2974   Ocala              Ocala                        FL   79.3%    59,534    56,912     600    55   1,967   0     0    875   541   496
2975   Orange County      Orlando                      FL   82.2%    46,891    43,553     991    28   2,319   0     0   1063   537   472
2976   Pensacola          Pensacola                    FL   69.4%   115,901   111,505     872   142   3,381   1     0   1194   543   530
2977   Seminole County    Lake Mary                    FL   76.8%    66,733    63,636     718    60   2,319   0     0    741   473   426
2978   St. Petersburg     St. Petersburg               FL   84.4%    49,654    46,433     621    60   2,540   0     0    903   536   494
2979   Tampa              Tampa                        FL   75.2%    66,125    62,923     832    78   2,292   0     0    858   496   488
2980   West Palm Beach    West Palm Beach              FL   77.7%    76,864    73,167     863    67   2,766   1     0   1103   637   622
2981   Columbus           Columbus                     GA   60.7%   156,589   153,125     986   281   2,196   1     0   1162   716   709
2982   Dekalb County      Atlanta                      GA   77.9%    45,438    42,580     925   120   1,813   0     0    866   455   361
2983   Douglasville       Douglasville                 GA   71.8%    56,903    54,936     637    94   1,235   1     0    670   362   325
2984   Gainesville, GA    Gainesville                  GA   80.2%    68,382    65,072     705    55   2,550   0     0    882   541   521
2985   Gwinnett County    Duluth                       GA   68.9%    69,936    67,187     892    76   1,781   0     0    786   393   393
2986   Macon              Macon                        GA   73.9%    72,117    69,070     756   130   2,161   0     0   1036   687   647
2987   Savannah           Savannah                     GA   92.0%    22,340    19,543     590    38   2,168   1     0    781   524   422
2988   Baton Rouge        Baton Rouge                  LA   75.0%    66,246    62,724     925   328   2,268   1     0    925   497   458
2989   Jefferson Parish   Elmwood                      LA   82.0%    46,725    43,675     887   187   1,976   0     0    995   522   484
2990   New Orleans        New Orleans                  LA   98.3%     3,158       871     761    39   1,487   0     0    304   164    10
2991   Shreveport         Shreveport                   LA   55.1%   159,954   156,668     730   500   2,054   2     0   1147   690   683
2992   Asheville          Asheville                    NC   81.7%    80,255    76,399     476   132   3,246   2     0   1441   738   713
2993   Charlotte          Charlotte                    NC   81.2%    43,735    41,077     660    31   1,967   0     0    924   495   459
2994   Durham             Durham                       NC   72.4%    75,679    73,163     649    48   1,818   1     0    887   462   445
2995   Fayetteville       Fayetteville                 NC   78.1%    80,404    77,130     575    95   2,604   0     0   1043   558   519
2996   Greenville, NC     Greenville                   NC   73.8%   103,331   100,045     702   220   2,364   0     0   1190   597   570
2997   Raleigh            Raleigh                      NC   84.1%    40,675    38,419     479    49   1,727   1     0    730   360   346
2998   Winston-Salem      Winston-Salem                NC   76.5%    73,805    71,009     441    67   2,288   0     0    986   541   533
3105   Flagstaff          Flagstaff                    AZ   81.2%    42,866    40,521     296   243   1,801   4     1    710   395   331
3106   Maricopa Central   Phoenix                      AZ   78.2%    60,434    57,409     585   101   2,336   1     2    884   500   424
3107   Maricopa South     Mesa                         AZ   85.2%    38,369    35,388     755    72   2,146   0     8    726   428   414
3108   Maricopa West      Glendale                     AZ   73.1%    64,514    61,866     949    79   1,619   0     1    801   449   420
3109   Tucson             Tucson                       AZ   78.5%    92,913    87,991   1,103   375   3,444   0     0   1290   749   698
3110   Window Rock        St. Michaels                 AZ   59.1%    37,276    36,401     175    82     617   1     0    419   272   249
3154   Aurora             Aurora                       CO   85.7%    27,855    25,643     717    22   1,473   0     0    627   289   285
3155   Colorado North     Longmont                     CO   92.7%    20,606    17,091     739   106   2,619   2    49    942   421   293
3156   Colorado Springs   Colorado Springs             CO   71.6%    92,306    89,107     659   441   2,089   9     1    873   493   493
3157   Denver             Lakewood                     CO   90.6%    20,146    17,493     634    10   2,004   1     4    525   271   225
3158   Overland Park      Overland Park                KS   91.2%    16,511    14,893     370    31   1,214   0     3    562   227   148
3159   Wichita            Wichita                      KS   96.3%    11,675     9,094     543    34   1,767   1   236    556   274   193
3160   Billings           Billings                     MT   74.2%    69,101    66,535     491   271   1,800   1     3   1064   506   491
3162   Bismarck           Bismarck                     ND   89.4%    18,560    16,329     483   280   1,465   3     0    452   276   231
3163   Lincoln            Lincoln                      NE   86.7%    40,922    37,611     735    56   2,520   0     0    977   481   443
3164   Albuquerque        Los Ranchos de Albuquerque   NM   78.2%    62,206    58,677     883   525   2,117   4     0    918   571   520
3165   Las Cruces         Las Cruces                   NM   85.0%    27,869    25,774     553    95   1,447   0     0    812   401   353
3166   Cleveland Co.      Norman                       OK   83.5%    50,130    47,079     511   268   2,261   2     9    743   427   401
3167   Oklahoma County    Warr Acres                   OK   93.3%    18,467    14,883     800    29   2,747   0     8    593   349   315
3168   Tulsa              Tulsa                        OK   75.9%    79,593    76,431     698   320   2,135   0     9    783   437   435
3169   Sioux Falls        Sioux Falls                  SD   82.7%    29,226    27,202     582   217   1,224   1     0    541   220   210
3170   Arlington          Grand Prairie                TX   90.3%    14,528    12,735     433    20   1,340   0     0    513   266   225
3171   Austin             Austin                       TX   95.4%    12,096     9,147     676    57   2,216   0     0    850   393   207
3172   Collin Co.         McKinney                     TX   89.7%    25,286    22,951     668    67   1,598   2     0    655   420   356
3173   Dallas             Duncanville                  TX   80.7%    27,973    25,735     689    40   1,503   2     4   1036   521   454
3174   Dallas Co. NE      Richardson                   TX   85.2%    21,487    19,571     519    37   1,359   1     0    756   369   273
3175   Dallas Co. NW      Farmers Branch               TX   81.8%    35,883    33,216     456    45   2,166   0     0    678   377   344
3176   Denton Co.         Denton                       TX   92.1%    24,146    20,743   1,042    67   2,282   0    12    819   418   350
3177   El Paso            El Paso                      TX   82.9%    44,009    40,500     674   190   2,643   2     0   1041   507   414
3178   Fort Bend Co.               Katy              TX   75.9%   81,006   77,304   1,216   339   2,143   4     0   1055   612   576
3179   Fort Worth                  Fort Worth        TX   92.7%   13,515    9,883     582    71   2,409   0   570    150    53    48
3180   Harris Co. East             Houston           TX   93.4%    9,683    7,639     384    64   1,594   2     0    671   334   252
3181   Harris Co. NE               Houston           TX   93.3%   10,003    7,191   1,613    17   1,182   0     0    579   311   236
3182   Harris Co. NW               Katy              TX   97.6%    3,229    1,831     621     2     775   0     0    537   298   147
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   81.8%   59,699   51,580   5,474   335   2,309   1     0    938   548   531
3184   Houston NW                  Houston           TX   93.8%    9,041    6,935     935    12   1,159   0     0    394   226   154
3185   Houston South               Houston           TX   82.8%   29,036   25,847   1,661    56   1,472   0     0    660   366   325
3186   Houston West                Houston           TX   89.8%   17,485   15,071     466    65   1,883   0     0    789   443   343
3187   Laredo                      Laredo            TX   79.0%   70,095   66,264     924   308   2,599   0     0   1169   672   625
3188   Lubbock                     Lubbock           TX   82.3%   56,595   53,508     676   198   2,211   2     0    880   526   505
3189   Montgomery Co.              Spring            TX   82.0%   60,851   56,887   1,133   417   2,413   1     0   1090   598   563
3190   San Antonio East            San Antonio       TX   96.5%    4,218    3,171     302    26     719   0     0    511   217   128
3191   San Antonio North           San Antonio       TX   98.2%    2,111    1,175     191     5     708   0    32    292   179    86
3192   San Antonio West            San Antonio       TX   98.5%    1,718      704     253     4     757   0     0    300   198    28
3193   Tyler                       Tyler             TX   83.9%   62,340   58,865     708   239   2,528   0     0   1034   649   581
3194   Waco                        Waco              TX   92.3%   24,898   21,084     766    85   2,962   1     0    991   494   377
3195   Williamson Co.              Leander           TX   94.0%   18,682   14,984     762    97   2,839   0     0    687   398   305
3196   Orem                        Orem              UT   89.5%   21,254   18,628     949   113   1,549   1    14    563   257   242
3197   Salt Lake City              South Salt Lake   UT   90.8%   22,705   19,671     892    58   1,868   0   216    779   361   310
3198   Casper                      Casper            WY   83.9%   22,988   21,473     234    97   1,183   1     0    591   240   218
3255   Honolulu                    Honolulu          HI   97.1%    8,297    4,912   1,266   243   1,874   2     0    412   274   157
3256   Boise                       Boise             ID   98.6%    4,452    1,856     352    36   2,207   0     1    363   176    55
3257   Las Vegas                   Las Vegas         NV   83.8%   44,256   39,366   1,083    48   3,291   0   468    774   506   460
3258   North Las Vegas             N. Las Vegas      NV   86.9%   37,349   33,271   1,076   114   2,883   4     1    743   489   448
3259   Eugene                      Springfield       OR   85.5%   45,761   42,387   1,025    86   2,240   1    22   1015   429   384
3260   Portland                    Portland          OR   94.4%   10,547    8,497     466     8   1,552   2    22    470   244   193
3261   Salem                       Salem             OR   96.4%    8,681    6,672     590    23   1,384   0    12    641   292   180
3263   Bakersfield                 Bakersfield       CA   85.0%   45,863   41,125   1,374    74   3,210   0    80    794   424   397
3264   Chico                       Chico             CA   80.8%   58,669   55,170     948   142   2,409   0     0    811   409   395
3265   Concord                     Concord           CA   86.9%   22,232   19,615     819    26   1,567   0   205    508   272   260
3266   El Cajon                    San Diego         CA   91.6%   11,225    9,235     836    44   1,109   0     1    438   210   181
3267   Fullerton                   Buena Park        CA   94.3%    9,945    7,388     925    24   1,605   0     3    661   329   200
3268   Inglewood                   Inglewood         CA   88.6%   33,652   29,616   1,386    28   2,566   2    54    879   466   383
3269   Long Beach                  Long Beach        CA   93.0%   14,043   11,145   1,189    17   1,692   0     0    713   409   347
3270   Fresno                      Fresno            CA   89.5%   24,970   21,609   1,191    27   1,923   0   220    813   482   419
3271   Oakland                     Oakland           CA   88.7%   17,436   14,616   1,331    17   1,472   0     0    475   268   201
3272   Ontario                     Upland            CA   88.7%   13,692   11,079     834    23   1,250   0   506    403   237   205
3273   Palm Springs                Palm Springs      CA   84.8%   38,349   34,456     971    57   2,849   0    16    788   394   355
3274   Pasadena                    Pasadena          CA   95.2%   14,474   10,414   1,474    32   2,554   0     0    733   460   415
3275   Pleasanton                  San Ramon         CA   94.0%    6,779    5,064     562    12   1,141   0     0    282   157   147
3276   Riverside                   Riverside         CA   84.2%   23,543   20,658   1,091    13   1,645   0   136    497   291   281
3277   Sacramento                  Sacramento        CA   91.4%   15,791   13,554     744    15   1,478   0     0    476   302   242
3278   San Bernardino              San Bernardino    CA   87.5%   26,165   23,394     975    58   1,738   0     0    687   365   325
3279   San Diego                   San Diego         CA   90.5%   15,879   13,576     841   123   1,338   1     0    512   278   253
3280   San Francisco               San Francisco     CA   92.2%   12,836   10,478     559     4   1,792   0     3    495   269   256
3281   San Jose                    San Jose          CA   89.8%   17,994   15,110   1,326   141   1,417   0     0    745   393   298
3282   San Mateo                   Redwood City      CA   94.1%    7,690    4,455   1,986     5   1,010   0   234    380   209   108
3283   Santa Ana                   Santa Ana         CA   94.6%   11,085    8,404     857    16   1,808   0     0    692   340   212
3284   Camarillo                   Camarillo         CA   89.1%   22,550   19,706   1,145    55   1,644   0     0    523   352   303
3285   Santa Clarita               Valencia          CA   93.0%   16,028   11,406   1,462    19   2,637   0   504    732   393   366
3286   Santa Rosa                  Rohnert Park      CA   82.3%   37,062   34,782     458   258   1,557   1     6    696   379   317
3287   South Gate                  Commerce          CA   85.0%   39,331   33,978   2,679    54   2,595   0    25    666   364   344
3288   Stockton                    Stockton          CA   84.0%   38,961   35,343     964    70   2,175   0   409    753   399   334
3289   Sunnyvale                   Sunnyvale         CA   93.4%   11,279    8,779     853    14   1,322   0   311    328   210   141
3290   Woodland Hills              Woodland Hills    CA   95.9%   14,924   10,485     933     9   3,215   0   282    795   426   376
3291   Vista                       Carlsbad          CA   95.3%    6,615    4,907     499    18   1,164   0    27    332   174   127
3292   West Covina                 West Covina       CA   97.5%    4,462    2,225     909    11   1,317   0     0    418   224   144
3293   Everett                     Everett           WA   96.3%    9,760    7,609     467    42   1,511   0   131    533   337   221
3294   Olympia                     Olympia           WA   96.4%    9,082    6,370     827    25   1,767   1    92    517   308   259
3295   Seattle                     Seattle           WA   96.0%    8,405    6,058     536    23   1,788   0     0    582   291   179
3296   Spokane                     Spokane           WA   88.4%   35,468   30,830   1,707   140   2,638   1   152    821   396   390
3297   Tacoma                      Tacoma            WA   95.3%    8,259    6,409     526    38   1,276   0    10    589   236   179
3298   Anchorage                   Anchorage         AK   91.6%   15,112   12,614     385   432   1,553   9   119    690   322   252
 ACO                                                    ACO Percent Remaining Remaining Remaining Remaining Remaining Remaining Remaining   Active   Employees With Employees With
                ACO Name                  ACO city
Number                                                 state Completed Cases   NRFU Prod  SQRA       FV      NRFU RI    FV QC      MV     Employees    Availability    An Assignment
  2253   Danbury                 Danbury               CT       93.7%   11,616     9,688      422         8     1,498          0        0        753               373            265
  2254   Hartford                Hartford              CT       94.6%   12,573    10,030      907        14     1,622          0        0        836               423            321
  2255   New Haven               New Haven             CT       89.5%   18,719    16,757      443        35     1,484          0        0        869               462            337
  2256   Boston                  Boston                MA       83.9%   33,726    30,461      957        21     2,287          0        0       1051               482            412
  2257   Lawrence                Lawrence              MA       84.1%   19,795    18,436      340        39       980          0        0        562               289            272
  2258   Quincy                  Quincy                MA       93.1%    6,988     5,799      278         1       910          0        0        398               171            108
  2259   East Bridgewater        East Bridgewater      MA       82.1%   54,063    50,145      689       125     3,104          0        0       1012               609            573
  2260   Waltham                 Waltham               MA       97.9%    4,696     2,788      540        21     1,347          0        0        812               306             74
  2261   Worcester               Worcester             MA       90.6%   26,696    23,682      705        45     2,260          3        1       1199               541            448
  2262   Gardiner                Gardiner              ME       95.6%   17,924    13,758      630        48     3,486          1        1        955               576            527
  2263   Concord                 Concord               NH       89.2%   30,316    26,619      721        86     2,889          1        0       1081               533            483
  2264   Egg Harbor              Egg Harbor Township   NJ       74.0%   76,582    73,276      652       103     2,551          0        0       1200               702            664
  2265   Parsippany              Parsippany            NJ       96.2%    5,200     3,958      467        13       762          0        0        709               349            207
  2266   South Plainfield        South Plainfield      NJ       87.4%   16,854    15,046      618        17     1,172          0        1        869               402            273
  2267   Jersey City             Jersey City           NJ       87.5%   21,946    19,496      791        40     1,619          0        0        948               533            337
  2268   Newark                  Newark                NJ       81.0%   29,516    26,034    1,740        51     1,691          0        0        869               483            397
  2269   Fairlawn                Fairlawn              NJ       80.5%   35,508    32,840      936        93     1,638          0        1        981               548            451
  2270   Toms River              Toms River            NJ       88.4%   31,824    28,775      786        62     2,201          0        0       1049               534            435
  2271   Trenton                 Trenton               NJ       92.6%   11,654     9,724      666        23     1,240          0        1        716               353            264
  2272   Albany                  Albany                NY       85.6%   59,786    55,826      857       170     2,933          0        0       1765               744            699
  2273   Bronx 1                 Bronx                 NY       83.2%   23,718    20,934    1,092         8     1,684          0        0        989               502            315
  2274   Bronx 2                 Bronx                 NY       85.8%   20,532    18,111    1,188        38     1,195          0        0        960               496            302
  2275   Melville                Melville              NY       78.0%   53,775    49,879    1,743        94     2,058          1        0       1407               725            657
  2276   Buffalo                 Buffalo               NY       89.6%   20,867    18,560      516        18     1,772          0        1        882               395            290
  2277   Queens 1                Long Island City      NY       92.7%    8,805     6,388    1,089        16     1,310          2        0        613               298            175
  2278   Brooklyn 1              Brooklyn              NY       73.4%   36,808    33,862    1,557       113     1,276          0        0       1159               573            478
  2279   Garden City             Garden City           NY       88.3%   20,066    17,142    1,497        24     1,403          0        0        895               416            292
  2280   Manhattan 1             New York              NY       88.9%   20,684    18,355      836        41     1,452          0        0        823               463            310
  2281   Manhattan 2             New York              NY       87.4%   36,592    32,002      963        45     3,582          0        0       1309               720            510
  2282   Pawling                 Pawling               NY       90.3%   24,885    21,534    1,251        87     2,013          0        0       1387               673            531
  2283   Brooklyn 2              Brooklyn              NY       80.8%   36,849    32,744    1,728        83     2,294          0        0       1337               790            550
  2284   Queens 2                Bayside               NY       91.0%   11,536     9,280      680        54     1,520          2        0        861               452            272
  2285   Queens 3                Forest Hills          NY       88.7%   14,619    12,568      624        67     1,358          2        0        890               412            328
  2286   Peekskill               Peekskill             NY       86.4%   24,443    22,035      874        37     1,497          0        0        961               510            356
  2287   Rochester               Rochester             NY       87.8%   46,606    43,095      743        74     2,694          0        0       1529               742            620
  2288   Brooklyn 3              Brooklyn              NY       91.2%   13,368    10,159      995        22     2,192          0        0       1088               575            382
  2289   Queens 4                Jamaica               NY       87.5%   14,118    11,973      866        84     1,195          0        0        786               393            207
  2290   Staten Island           Staten Island         NY       91.7%    7,041     5,538      528         4       971          0        0        633               253            183
  2291   Syracuse                Syracuse              NY       91.0%   34,387    30,685      553       143     3,005          0        1       1683               741            564
  2292   Brooklyn 4              Brooklyn              NY       83.6%   25,760    22,634    1,692        41     1,393          0        0        686               367            260
  2293   Guaynabo                Guaynabo              PR       92.7%   34,360    26,766    1,373     2,339     3,859         23        0       1444               903            622
  2294   Caguas                  Caguas                PR       94.3%   26,033    17,531      811     5,057     2,590         44        0       1338               857            618
  2295   Mayaguez                Mayaguez              PR       96.0%   20,469     9,540    1,282     7,015     2,533         99        0       1639             1005             708
  2296   Providence              Providence            RI       88.4%   24,652    22,535      447        33     1,637          0        0        986               494            376
  2297   Burlington              Burlington            VT       94.3%   10,049     8,462      230        52     1,305          0        0        703               338            251
  2355   Washington DC           Washington            DC       82.5%   31,141    28,115      861        48     2,110          1        6        805               416            316
  2356   Wilmington              Wilmington            DE       81.6%   36,800    34,637      615        17     1,486          0       45        862               438            389
  2357   Lexington               Lexington             KY       76.7%  108,886   103,815    1,134       950     2,981          6        0       1576               944            894
  2358   Louisville              Louisville            KY       78.6%   74,682    71,233    1,023       120     2,289          1       16        960               546            519
  2359   Hanover                 Hanover               MD       83.6%   43,866    39,551    1,955        46     2,313          1        0       1207               757            626
  2360   Baltimore               Baltimore             MD       74.9%   39,268    37,147      517        10     1,593          0        1        956               471            420
  2361   Hagerstown              Hagerstown            MD       94.9%   12,435     9,430    1,038         8     1,959          0        0        937               478            338
  2362   Towson                  Towson                MD       88.7%   32,992    28,559    1,734        22     2,661          0       16       1230               665            490
  2363   Akron                   Akron                 OH       75.7%   66,818    64,126      643        51     1,797          0      201        936               616            604
  2364   Mansfield               Mansfield             OH       97.8%    5,735     3,802      399        15     1,519          0        0        654               292            174
  2365   Cincinnati              Cincinnati            OH       87.6%   19,298    17,259      365        10     1,650          1       13        847               413            349
  2366   Cleveland               Cleveland             OH       75.9%   50,984    48,367      583        64     1,840          0      130        935               560            505
  2367   Columbus                Dublin                OH       92.7%   18,065    14,987      553         4     2,521          0        0       1307               633            453
  2368   Dayton                  Dayton                OH       90.8%   22,137    19,991      529        31     1,586          0        0        756               416            377
  2369   Toledo                  Toledo                OH       82.9%   53,772    50,946      575        42     2,150          0       59       1042               609            561
  2370   South Point             South Point           OH       96.7%    8,777     6,564      492        58     1,540          0      123        843               459            293
  2371   Allentown               Allentown             PA       78.9%   66,441    63,313      557        71     2,489          1       10        912               535            495
  2372   Cranberry Township      Cranberry Township    PA       96.6%   11,575     9,089      480        27     1,954          0       25        790               390            293
  2373   Harrisburg              Harrisburg            PA       93.3%   18,254    15,971      485        32     1,766          0        0        878               420            344
  2374   Norristown              Norristown            PA       91.2%   15,506    13,721      401        17     1,360          0        7        688               354            276
  2375   Philadelphia-Franklin   Philadelphia          PA       74.1%   64,694    61,473      686        45     2,489          0        1       1442               694            535
  2376   Philadelphia-Penn       Philadelphia          PA       69.6%   48,320    46,344      597        30     1,349          0        0        937               456            439
  2377   Pittsburgh              Pittsburgh            PA       91.1%   19,189    16,906      456        12     1,815          0        0        722               379            273
  2378   Reading                 Reading               PA       85.0%   34,178    32,217      521        58     1,382          0        0        587               393            331
  2379   State College           State College         PA       95.1%   16,797    14,313      513        33     1,938          0        0       1004               474            397
  2380   Knoxville               Knoxville             TN       94.3%   20,076    17,043      555        43     2,381          1       53        904               532            415
  2381   Memphis                 Memphis               TN       78.4%   51,982    49,187      719        35     2,041          0        0        986               577            519
  2382   Nashville               Franklin              TN       94.5%   18,066    14,901      682        31     2,452          0        0        851               531            339
  2383   Shelbyville             Shelbyville           TN       80.8%   87,581    82,999    1,253       191     3,119          0       19       1590             1016             953
  2384   Crystal City            Arlington             VA       92.5%    9,080     7,198      567        12     1,302          0        1        426               191            157
  2385   Fairfax                 Fairfax               VA       98.2%    1,873     1,004      338        20       511          0        0        248               128             18
  2386   Fredericksburg          Fredericksburg        VA       77.4%   56,999    54,467      956        84     1,489          2        1       1010               570            498
  2387   Virginia Beach          Virginia Beach        VA       81.6%   52,392    49,430      814       144     2,000          0        4        966               525            484
  2388   Richmond                Richmond              VA       80.4%   50,070    47,385      924        32     1,729          0        0        970               470            453
  2389   Roanoke                 Roanoke               VA       84.5%   53,319    49,833      685       101     2,322          0      378       1357               740            709
  2390   Beckley                 Beckley               WV       98.7%    6,863     2,696      857       172     3,138          0        0       1073               553            190
  2556   Fayetteville            Fayetteville          AR       97.6%    8,805     5,862      771       106     2,056          0       10        831               591            383
  2557   Little Rock             Little Rock           AR       89.3%   39,315    35,906      734       143     2,424          1      107       1446               762            638
  2558   Des Moines              Des Moines            IA       76.1%  121,439   116,690    1,371       103     3,275          0        0       1933             1082            1018
  2559   Chicago Central         Chicago               IL       86.3%   34,773    30,461    1,149        23     3,140          0        0       1315               757            696
  2560   Chicago Far Southwest   Evergreen Park        IL       91.7%   10,334     8,397      647         9     1,265          0       16        801               445            403
  2561   Chicago South           Chicago               IL       87.0%   22,385    19,058    1,111         7     2,207          2        0        919               513            428
  2562   Cook County NW          Schaumburg            IL       93.4%    9,021     7,159      611        31     1,218          0        2        460               320            279
  2563   Cook County South       Matteson              IL       85.6%   23,702    20,446    1,479        10     1,767          0        0        870               446            407
  2564   Dekalb                  Dekalb                IL       92.8%   16,262    13,823      884        21     1,534          0        0        872               444            359
  2565   Oswego                  Oswego                IL       90.2%   17,402    15,160      985         4     1,252          0        1        820               484            383
2566   Peoria             Peoria                       IL   89.8%    32,358    29,144   1,133    20   2,061   0     0   1103    566   477
2567   Skokie             Skokie                       IL   93.4%     8,096     6,337     504    33   1,222   0     0    858    436   323
2568   Springfield        Springfield                  IL   79.2%    68,263    65,060   1,178   136   1,889   0     0   1114    658   641
2569   Evansville         Evansville                   IN   96.2%     9,805     7,264     745     7   1,473   0   316    918    425   338
2570   Ft. Wayne          Ft. Wayne                    IN   93.4%    18,533    16,170     596    38   1,728   1     0    981    507   401
2571   Indianapolis       Indianapolis                 IN   92.0%    20,857    18,115     660    18   2,063   0     1    943    382   345
2572   Lake County        Merrillville                 IN   93.3%    20,901    17,937     812    31   2,119   1     1   1136    504   371
2573   Detroit            Detroit                      MI   77.6%    75,775    71,231   2,178    89   2,277   0     0   1609    870   833
2574   Lansing            Lansing                      MI   79.0%    74,941    71,500     998    96   2,346   1     0   1433    728   648
2575   Macomb County      Clinton Township             MI   91.6%    22,303    19,666     697    33   1,857   0    50    948    517   437
2576   Traverse City      Traverse City                MI   81.3%    98,718    93,441     963   200   3,910   1   203   1976   1092   960
2577   Oakland County     Troy                         MI   91.9%    13,478    11,698     470    10   1,297   0     3    463    218   181
2578   Duluth             Duluth                       MN   88.7%    43,356    39,182   1,532    81   2,561   0     0   1428    691   602
2579   Minneapolis        Minneapolis                  MN   95.7%     6,685     4,757     656    19   1,253   0     0    546    239   186
2580   Rochester          Rochester                    MN   88.4%    31,378    28,853     755    27   1,743   0     0   1289    579   504
2581   Kansas City        Kansas City                  MO   95.0%    21,936    17,163     904    56   3,687   2   124   1051    472   427
2582   Springfield        Springfield                  MO   88.6%    59,513    55,086   1,009   115   3,303   0     0   1479    863   787
2583   St. Louis          St. Louis                    MO   86.4%    42,359    38,816     864    21   2,497   0   161    928    508   475
2584   Eau Claire         Eau Claire                   WI   95.4%    12,304     9,952     403    46   1,903   0     0    693    394   321
2585   Green Bay          Green Bay                    WI   94.5%    14,927    12,353     628    33   1,648   0   265    769    391   306
2586   Madison            Madison                      WI   96.0%    10,221     7,683     570     6   1,911   0    51    935    489   349
2587   Milwaukee          Milwaukee                    WI   80.7%    32,145    30,061     591    57   1,433   2     1   1044    537   460
2901   Gulfport           Gulfport                     MS   80.5%    67,299    63,714     997   154   2,433   1     0   1239    777   694
2902   Jackson            Jackson                      MS   65.0%   116,893   113,058   1,232   529   2,070   4     0    936    541   535
2904   Birmingham         Birmingham                   AL   63.4%   144,029   139,924   1,320   405   2,378   2     0    953    683   683
2905   Huntsville         Huntsville                   AL   71.9%    98,394    94,634   1,580   309   1,870   1     0   1022    646   620
2906   Mobile             Mobile                       AL   68.4%   118,920   114,568   1,222   282   2,847   1     0   1001    585   573
2907   Charleston         North Charleston             SC   70.2%   143,861   140,194     953   124   2,590   0     0   1310    746   731
2908   Columbia           Columbia                     SC   73.0%    92,117    88,748   1,044    70   2,255   0     0   1002    566   559
2909   Greenville, SC     Greenville                   SC   78.6%    80,959    78,043     800    79   2,036   0     1   1106    678   678
2910   Atlanta            Atlanta                      GA   73.2%    63,283    60,373     828    39   2,043   0     0    818    497   452
2966   Lauderdale Lakes   Lauderdale Lake              FL   78.0%    54,205    51,141     906    85   2,072   1     0    997    611   537
2967   Fort Lauderdale    Margate                      FL   79.4%    59,470    56,675     722   100   1,973   0     0    964    592   545
2968   Fort Myers         Fort Myers                   FL   77.3%   103,723    99,439     766   112   3,405   1     0   1289    898   786
2969   Gainesville        Gainesville                  FL   86.7%    30,297    28,264     568    50   1,415   0     0    925    499   378
2970   Jacksonville       Jacksonville                 FL   75.2%    50,473    48,336     695    57   1,385   0     0    776    488   445
2971   Lakeland           Lakeland                     FL   74.2%   102,339    98,372   1,120   112   2,735   0     0   1086    738   715
2972   Miami North        Miami Lakes                  FL   80.1%    59,757    55,259     877   309   3,311   1     0   1153    729   614
2973   Miami South        Palmetto Bay                 FL   81.5%    44,605    41,540     809   227   2,029   0     0   1009    635   523
2974   Ocala              Ocala                        FL   77.7%    64,220    61,780     630    56   1,754   0     0    871    585   544
2975   Orange County      Orlando                      FL   80.8%    50,674    47,533   1,034    29   2,078   0     0   1003    596   536
2976   Pensacola          Pensacola                    FL   67.9%   121,385   117,592     916   142   2,734   1     0   1193    631   619
2977   Seminole County    Lake Mary                    FL   75.1%    71,433    68,595     751    61   2,026   0     0    748    513   513
2978   St. Petersburg     St. Petersburg               FL   82.5%    55,774    52,921     645    60   2,148   0     0    913    610   569
2979   Tampa              Tampa                        FL   73.5%    70,709    67,691     864    80   2,074   0     0    866    592   584
2980   West Palm Beach    West Palm Beach              FL   76.0%    82,763    79,364     906    71   2,421   1     0   1173    833   802
2981   Columbus           Columbus                     GA   58.4%   165,765   162,564   1,071   280   1,849   1     0   1138    756   748
2982   Dekalb County      Atlanta                      GA   75.8%    49,805    47,150     951   122   1,582   0     0    874    493   392
2983   Douglasville       Douglasville                 GA   70.8%    58,911    57,045     655    93   1,117   1     0    691    442   277
2984   Gainesville, GA    Gainesville                  GA   78.6%    73,732    70,602     718    56   2,356   0     0    865    634   615
2985   Gwinnett County    Duluth                       GA   67.0%    74,157    71,806     954    75   1,322   0     0    789    458   457
2986   Macon              Macon                        GA   71.0%    80,111    77,377     803   132   1,799   0     0   1031    744   701
2987   Savannah           Savannah                     GA   90.7%    26,102    23,436     643    44   1,977   2     0    753    569   491
2988   Baton Rouge        Baton Rouge                  LA   73.1%    71,183    68,002     991   335   1,855   0     0    907    559   511
2989   Jefferson Parish   Elmwood                      LA   80.5%    50,605    47,758     902   187   1,758   0     0    703    426   393
2990   New Orleans        New Orleans                  LA   98.2%     3,378     1,080     777    39   1,482   0     0    351    210    51
2991   Shreveport         Shreveport                   LA   53.0%   167,036   164,009     745   503   1,777   2     0   1096    671   668
2992   Asheville          Asheville                    NC   80.0%    87,486    83,908     500   131   2,946   1     0   1470    878   849
2993   Charlotte          Charlotte                    NC   79.4%    47,875    45,406     672    32   1,765   0     0    939    557   528
2994   Durham             Durham                       NC   70.9%    79,940    77,605     674    48   1,612   1     0    882    533   513
2995   Fayetteville       Fayetteville                 NC   76.5%    86,181    83,085     595    95   2,406   0     0   1050    699   654
2996   Greenville, NC     Greenville                   NC   72.2%   109,317   106,353     735   220   2,009   0     0   1201    741   717
2997   Raleigh            Raleigh                      NC   82.6%    44,459    42,400     488    49   1,521   1     0    720    429   400
2998   Winston-Salem      Winston-Salem                NC   74.7%    79,131    76,711     452    67   1,901   0     0    987    620   614
3105   Flagstaff          Flagstaff                    AZ   79.8%    45,997    43,876     305   243   1,569   3     1    714    436   393
3106   Maricopa Central   Phoenix                      AZ   76.3%    65,705    63,066     608   101   1,927   1     2    888    515   492
3107   Maricopa South     Mesa                         AZ   83.8%    41,804    39,130     783    71   1,812   0     8    730    506   486
3108   Maricopa West      Glendale                     AZ   71.1%    69,315    66,880     975    79   1,380   0     1    792    498   469
3109   Tucson             Tucson                       AZ   76.2%   102,358    97,850   1,158   376   2,974   0     0   1293    830   763
3110   Window Rock        St. Michaels                 AZ   57.4%    38,758    37,970     178    83     526   1     0    410    295   276
3154   Aurora             Aurora                       CO   84.4%    30,279    28,184     724    25   1,346   0     0    628    321   315
3155   Colorado North     Longmont                     CO   91.9%    22,821    19,411     756   107   2,496   2    49    962    437   295
3156   Colorado Springs   Colorado Springs             CO   69.9%    97,480    94,498     685   443   1,844   9     1    876    548   547
3157   Denver             Lakewood                     CO   89.7%    22,108    19,567     637    10   1,889   1     4    563    323   255
3158   Overland Park      Overland Park                KS   90.5%    17,766    16,214     386    30   1,133   0     3    587    274   188
3159   Wichita            Wichita                      KS   95.8%    13,227    10,676     571    34   1,710   0   236    557    321   234
3160   Billings           Billings                     MT   72.6%    73,202    70,816     518   269   1,595   1     3   1069    619   597
3162   Bismarck           Bismarck                     ND   87.9%    21,049    18,909     559   281   1,297   3     0    504    314   270
3163   Lincoln            Lincoln                      NE   85.2%    45,356    42,241     758    57   2,300   0     0    978    619   559
3164   Albuquerque        Los Ranchos de Albuquerque   NM   76.6%    66,578    63,207     968   534   1,864   5     0    920    616   558
3165   Las Cruces         Las Cruces                   NM   83.7%    30,177    28,151     587    97   1,341   1     0    830    494   419
3166   Cleveland Co.      Norman                       OK   82.2%    54,145    51,322     548   268   1,996   2     9    749    481   455
3167   Oklahoma County    Warr Acres                   OK   92.4%    21,079    17,597     833    30   2,611   0     8    658    446   392
3168   Tulsa              Tulsa                        OK   74.5%    84,172    81,252     741   321   1,848   1     9    776    486   483
3169   Sioux Falls        Sioux Falls                  SD   81.5%    31,106    29,196     608   217   1,084   1     0    550    270   251
3170   Arlington          Grand Prairie                TX   88.8%    16,746    15,129     453    19   1,145   0     0    521    346   307
3171   Austin             Austin                       TX   94.9%    13,316    10,411     707    57   2,141   0     0    859    441   269
3172   Collin Co.         McKinney                     TX   88.3%    28,723    26,469     696    76   1,481   1     0    655    471   409
3173   Dallas             Duncanville                  TX   77.9%    31,965    30,033     720    40   1,167   1     4   1036    601   502
3174   Dallas Co. NE      Richardson                   TX   83.0%    24,589    22,815     533    37   1,203   1     0    755    412   314
3175   Dallas Co. NW      Farmers Branch               TX   80.1%    39,073    36,552     475    45   2,001   0     0    657    389   350
3176   Denton Co.         Denton                       TX   91.0%    27,309    24,094   1,082    67   2,054   0    12    823    517   436
3177   El Paso            El Paso                      TX   81.6%    47,044    44,271     693   192   1,886   2     0   1040    607   511
3178   Fort Bend Co.               Katy              TX   74.0%   87,301   83,811   1,287   339   1,861   3     0   1039   688   646
3179   Fort Worth                  Fort Worth        TX   93.1%   12,660   10,236     583    71   1,200   0   570    145    66    58
3180   Harris Co. East             Houston           TX   92.2%   11,474    9,557     412    63   1,440   2     0    695   385   274
3181   Harris Co. NE               Houston           TX   92.2%   11,679    8,938   1,627    17   1,097   0     0    594   361   277
3182   Harris Co. NW               Katy              TX   97.1%    3,885    2,479     655     2     749   0     0    594   409   246
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   80.9%   61,827   57,244   2,245   335   2,002   1     0    929   640   628
3184   Houston NW                  Houston           TX   92.7%   10,690    8,624     957    11   1,098   0     0    402   267   189
3185   Houston South               Houston           TX   80.8%   32,361   29,396   1,706    57   1,202   0     0    663   407   354
3186   Houston West                Houston           TX   87.3%   21,739   19,384     506    71   1,778   0     0    795   513   389
3187   Laredo                      Laredo            TX   76.9%   77,182   73,652   1,004   310   2,215   1     0   1159   757   700
3188   Lubbock                     Lubbock           TX   80.4%   62,496   59,641     737   197   1,919   2     0    884   597   589
3189   Montgomery Co.              Spring            TX   80.1%   67,119   63,391   1,217   417   2,093   1     0   1088   698   668
3190   San Antonio East            San Antonio       TX   95.8%    5,092    4,002     356    29     703   0     2    505   251   175
3191   San Antonio North           San Antonio       TX   97.8%    2,552    1,603     207     5     705   0    32    332   220   129
3192   San Antonio West            San Antonio       TX   98.2%    2,020      977     274     4     765   0     0    301   248   129
3193   Tyler                       Tyler             TX   82.5%   67,713   64,408     763   239   2,303   0     0   1035   756   643
3194   Waco                        Waco              TX   91.2%   28,454   24,706     822    86   2,839   1     0    989   596   460
3195   Williamson Co.              Leander           TX   93.0%   21,891   18,347     815    98   2,631   0     0    740   513   403
3196   Orem                        Orem              UT   88.2%   23,921   21,483     993   117   1,313   1    14    560   351   337
3197   Salt Lake City              South Salt Lake   UT   89.6%   25,524   22,586     950    62   1,711   0   215    792   422   372
3198   Casper                      Casper            WY   82.6%   24,780   23,308     295    98   1,077   2     0    587   305   294
3255   Honolulu                    Honolulu          HI   96.8%    9,221    5,700   1,477   254   1,785   5     0    430   293   170
3256   Boise                       Boise             ID   98.5%    4,604    1,856     495    36   2,216   0     1    368   216    56
3257   Las Vegas                   Las Vegas         NV   82.4%   47,875   43,148   1,099    48   3,112   0   468    775   515   475
3258   North Las Vegas             N. Las Vegas      NV   85.8%   40,393   36,675   1,103   117   2,493   4     1    754   515   462
3259   Eugene                      Springfield       OR   84.8%   47,821   44,700   1,069    86   1,943   1    22   1020   481   428
3260   Portland                    Portland          OR   94.1%   11,235    9,304     475     8   1,428   2    18    468   296   248
3261   Salem                       Salem             OR   96.2%    9,273    7,317     613    23   1,308   0    12    648   304   192
3263   Bakersfield                 Bakersfield       CA   83.9%   49,108   44,891   1,422    75   2,640   0    80    822   497   464
3264   Chico                       Chico             CA   79.5%   62,398   59,069   1,022   141   2,164   2     0    824   507   492
3265   Concord                     Concord           CA   86.0%   23,711   21,196     829    26   1,455   0   205    517   305   281
3266   El Cajon                    San Diego         CA   90.9%   12,162   10,190     864    44   1,063   0     1    439   265   234
3267   Fullerton                   Buena Park        CA   93.9%   10,646    8,176     917    24   1,526   0     3    661   393   232
3268   Inglewood                   Inglewood         CA   87.9%   35,920   32,050   1,406    26   2,382   2    54    873   518   449
3269   Long Beach                  Long Beach        CA   92.4%   15,335   12,431   1,218    17   1,669   0     0    774   411   345
3270   Fresno                      Fresno            CA   88.3%   27,882   24,656   1,234    27   1,746   0   219    820   562   508
3271   Oakland                     Oakland           CA   87.9%   18,718   15,961   1,347    20   1,390   0     0    478   327   259
3272   Ontario                     Upland            CA   87.7%   14,978   12,403     852    23   1,195   0   505    409   272   223
3273   Palm Springs                Palm Springs      CA   83.7%   41,189   37,416     988    57   2,712   0    16    809   521   437
3274   Pasadena                    Pasadena          CA   94.6%   16,456   12,304   1,608    32   2,512   0     0    737   455   410
3275   Pleasanton                  San Ramon         CA   93.5%    7,382    5,676     596    12   1,098   0     0    281   185   167
3276   Riverside                   Riverside         CA   83.2%   24,874   22,411   1,109    13   1,238   0   103    484   312   297
3277   Sacramento                  Sacramento        CA   90.5%   17,356   15,096     772    15   1,473   0     0    472   330   255
3278   San Bernardino              San Bernardino    CA   86.4%   28,427   25,807     988    58   1,574   0     0    689   449   345
3279   San Diego                   San Diego         CA   89.8%   16,981   14,792     861   123   1,204   1     0    521   321   287
3280   San Francisco               San Francisco     CA   91.7%   13,707   11,481     572     4   1,647   0     3    513   299   275
3281   San Jose                    San Jose          CA   89.1%   19,181   16,373   1,341   141   1,326   0     0    749   450   354
3282   San Mateo                   Redwood City      CA   93.6%    8,301    5,095   2,010     5     957   0   234    358   231   174
3283   Santa Ana                   Santa Ana         CA   94.1%   12,071    9,464     880    16   1,711   0     0    691   408   258
3284   Camarillo                   Camarillo         CA   88.4%   23,975   21,208   1,185    54   1,528   0     0    525   356   313
3285   Santa Clarita               Valencia          CA   92.5%   16,969   12,529   1,481    18   2,437   0   504    732   477   455
3286   Santa Rosa                  Rohnert Park      CA   81.3%   38,900   36,680     494   261   1,458   1     6    719   448   395
3287   South Gate                  Commerce          CA   84.3%   41,084   36,159   2,667    53   2,179   1    25    673   380   368
3288   Stockton                    Stockton          CA   82.7%   41,963   38,401     975    71   2,109   0   407    755   491   411
3289   Sunnyvale                   Sunnyvale         CA   92.7%   12,460    9,924     884    14   1,327   0   311    310   227   165
3290   Woodland Hills              Woodland Hills    CA   95.4%   16,588   12,209     981     9   3,107   0   282    796   550   500
3291   Vista                       Carlsbad          CA   95.0%    7,081    5,416     517    18   1,103   0    27    336   194   146
3292   West Covina                 West Covina       CA   97.3%    4,791    2,657     968    11   1,155   0     0    431   266   172
3293   Everett                     Everett           WA   96.1%   10,209    8,173     492    42   1,481   0    21    555   357   220
3294   Olympia                     Olympia           WA   96.1%    9,793    7,094     854    25   1,727   1    92    529   315   274
3295   Seattle                     Seattle           WA   95.6%    9,176    6,869     575    22   1,710   0     0    559   299   184
3296   Spokane                     Spokane           WA   87.9%   37,119   32,554   1,775   140   2,499   2   149    826   488   480
3297   Tacoma                      Tacoma            WA   95.0%    8,789    6,991     531    38   1,219   0    10    593   269   218
3298   Anchorage                   Anchorage         AK   90.8%   16,492   14,118     393   461   1,444   6    70    692   335   271
 ACO                                                    ACO Percent Remaining Remaining Remaining Remaining Remaining Remaining Remaining   Active   Employees With Employees With
                ACO Name                  ACO city
Number                                                 state Completed Cases   NRFU Prod  SQRA       FV      NRFU RI    FV QC      MV     Employees    Availability    An Assignment
  2253   Danbury                 Danbury               CT       93.0%   12,942    10,894      454         8     1,586          0        0        753               402            281
  2254   Hartford                Hartford              CT       94.0%   13,868    11,075    1,110        13     1,670          0        0        844               466            394
  2255   New Haven               New Haven             CT       88.4%   20,576    18,505      475        35     1,561          0        0        862               469            315
  2256   Boston                  Boston                MA       82.9%   35,704    32,332    1,001        20     2,351          0        0       1081               499            375
  2257   Lawrence                Lawrence              MA       82.7%   21,430    20,047      367        37       979          0        0        563               279            272
  2258   Quincy                  Quincy                MA       92.6%    7,458     6,225      284         1       948          0        0        409               168            103
  2259   East Bridgewater        East Bridgewater      MA       80.4%   59,067    54,972      746       126     3,223          0        0       1029               620            578
  2260   Waltham                 Waltham               MA       97.7%    5,153     3,187      582        20     1,364          0        0        841               314             88
  2261   Worcester               Worcester             MA       89.7%   29,303    26,138      769        45     2,347          3        1       1213               547            446
  2262   Gardiner                Gardiner              ME       95.0%   20,574    15,973      699        48     3,851          2        1       1043               587            545
  2263   Concord                 Concord               NH       88.0%   33,648    29,987      772        86     2,802          1        0       1092               542            493
  2264   Egg Harbor              Egg Harbor Township   NJ       71.3%   84,580    80,918      708       103     2,851          0        0       1179               706            681
  2265   Parsippany              Parsippany            NJ       95.6%    6,019     4,682      507        13       817          0        0        720               392            250
  2266   South Plainfield        South Plainfield      NJ       86.2%   18,523    16,622      650        17     1,234          0        0        886               432            291
  2267   Jersey City             Jersey City           NJ       86.1%   24,443    21,806      859        38     1,740          0        0        991               586            398
  2268   Newark                  Newark                NJ       79.4%   32,108    28,435    1,840        51     1,782          0        0        891               517            437
  2269   Fairlawn                Fairlawn              NJ       79.1%   38,063    35,325      987        92     1,658          0        1       1001               526            462
  2270   Toms River              Toms River            NJ       86.7%   36,481    33,241      829        62     2,349          0        0       1195               632            489
  2271   Trenton                 Trenton               NJ       91.7%   13,065    10,993      706        23     1,342          0        1        724               342            262
  2272   Albany                  Albany                NY       84.1%   66,286    62,127      943       170     3,046          0        0       1778               806            769
  2273   Bronx 1                 Bronx                 NY       82.3%   24,960    22,083    1,142         8     1,726          1        0       1011               524            326
  2274   Bronx 2                 Bronx                 NY       84.9%   21,832    19,271    1,265        38     1,258          0        0        970               529            360
  2275   Melville                Melville              NY       75.9%   58,996    54,875    1,845        93     2,182          1        0       1434               786            709
  2276   Buffalo                 Buffalo               NY       88.6%   22,791    20,326      556        18     1,890          0        1        893               388            308
  2277   Queens 1                Long Island City      NY       92.1%    9,572     7,088    1,135        15     1,332          2        0        619               311            204
  2278   Brooklyn 1              Brooklyn              NY       71.1%   40,064    36,934    1,677       112     1,341          0        0       1172               611            529
  2279   Garden City             Garden City           NY       87.2%   21,987    18,930    1,577        24     1,456          0        0        898               440            287
  2280   Manhattan 1             New York              NY       88.0%   22,305    19,849      900        41     1,515          0        0        825               454            294
  2281   Manhattan 2             New York              NY       86.3%   39,802    34,952    1,014        44     3,792          0        0       1312               773            497
  2282   Pawling                 Pawling               NY       88.9%   28,407    24,768    1,413        87     2,139          0        0       1451               740            625
  2283   Brooklyn 2              Brooklyn              NY       78.8%   40,574    36,245    1,813        79     2,437          0        0       1357               839            600
  2284   Queens 2                Bayside               NY       90.4%   12,346    10,021      719        54     1,550          2        0        861               445            283
  2285   Queens 3                Forest Hills          NY       87.9%   15,740    13,656      649        67     1,364          4        0        891               409            339
  2286   Peekskill               Peekskill             NY       85.2%   26,643    24,099      922        37     1,585          0        0        981               550            407
  2287   Rochester               Rochester             NY       86.0%   53,259    49,527      820        73     2,839          0        0       1531               790            697
  2288   Brooklyn 3              Brooklyn              NY       89.6%   15,753    12,271    1,085        21     2,376          0        0       1095               599            388
  2289   Queens 4                Jamaica               NY       86.6%   15,094    12,930      890        84     1,190          0        0        789               411            170
  2290   Staten Island           Staten Island         NY       90.9%    7,763     6,186      556         4     1,017          0        0        634               265            158
  2291   Syracuse                Syracuse              NY       89.8%   38,851    35,042      618       143     3,048          0        0       1698               788            667
  2292   Brooklyn 4              Brooklyn              NY       82.3%   27,813    24,561    1,761        40     1,451          0        0        679               394            306
  2293   Guaynabo                Guaynabo              PR       91.7%   39,223    30,980    1,418     2,568     4,240         17        0       1462               947            724
  2294   Caguas                  Caguas                PR       93.1%   31,271    22,004      833     5,506     2,901         27        0       1347               896            666
  2295   Mayaguez                Mayaguez              PR       95.1%   24,916    12,829    1,339     7,802     2,870         76        0       1692             1092             894
  2296   Providence              Providence            RI       87.2%   27,246    24,967      530        34     1,715          0        0        985               531            428
  2297   Burlington              Burlington            VT       93.3%   11,901    10,136      267        56     1,442          0        0        716               352            248
  2355   Washington DC           Washington            DC       81.1%   33,623    30,436      904        48     2,228          1        6        823               454            378
  2356   Wilmington              Wilmington            DE       80.4%   39,183    36,996      641        17     1,483          1       45        859               459            408
  2357   Lexington               Lexington             KY       75.0%  116,828   111,515    1,259       950     3,097          7        0       1543               961            930
  2358   Louisville              Louisville            KY       77.1%   79,926    76,257    1,160       120     2,371          2       16        956               574            553
  2359   Hanover                 Hanover               MD       82.4%   46,926    42,552    2,008        46     2,319          1        0       1220               765            643
  2360   Baltimore               Baltimore             MD       73.0%   42,256    40,028      539         9     1,679          0        1        924               501            461
  2361   Hagerstown              Hagerstown            MD       94.3%   13,822    10,664    1,113         8     2,037          0        0        954               486            359
  2362   Towson                  Towson                MD       87.4%   36,782    32,257    1,804        21     2,700          0        0       1337               802            599
  2363   Akron                   Akron                 OH       73.5%   73,045    70,244      682        51     1,867          0      201        926               612            603
  2364   Mansfield               Mansfield             OH       97.3%    7,023     4,911      501        15     1,596          0        0        759               373            256
  2365   Cincinnati              Cincinnati            OH       86.2%   21,426    19,291      389        10     1,722          1       13        846               422            373
  2366   Cleveland               Cleveland             OH       74.2%   54,553    51,821      608        64     1,930          0      130        882               536            479
  2367   Columbus                Dublin                OH       91.8%   20,353    17,064      600         5     2,684          0        0       1357               716            524
  2368   Dayton                  Dayton                OH       89.7%   24,768    22,544      566        31     1,627          0        0        771               437            401
  2369   Toledo                  Toledo                OH       81.4%   58,601    55,635      621        42     2,244          0       59       1034               637            597
  2370   South Point             South Point           OH       95.9%   10,950     8,449      603        56     1,719          0      123        866               502            373
  2371   Allentown               Allentown             PA       77.2%   71,602    68,203      604        75     2,710          1        9        913               579            548
  2372   Cranberry Township      Cranberry Township    PA       95.9%   13,697    10,992      547        28     2,105          0       25        814               442            343
  2373   Harrisburg              Harrisburg            PA       92.4%   20,684    18,250      544        31     1,859          0        0        915               450            391
  2374   Norristown              Norristown            PA       90.3%   17,123    15,230      431        17     1,438          0        7        675               365            292
  2375   Philadelphia-Franklin   Philadelphia          PA       72.4%   68,892    65,570      713        47     2,561          0        1       1376               759            619
  2376   Philadelphia-Penn       Philadelphia          PA       67.7%   51,323    49,285      608        29     1,401          0        0        919               482            482
  2377   Pittsburgh              Pittsburgh            PA       90.2%   21,093    18,768      481        12     1,832          0        0        795               452            331
  2378   Reading                 Reading               PA       83.7%   37,085    35,083      555        58     1,389          0        0        613               399            332
  2379   State College           State College         PA       94.2%   20,090    17,322      659        34     2,075          0        0       1022               522            470
  2380   Knoxville               Knoxville             TN       93.4%   22,958    19,759      622        50     2,473          1       53        908               533            454
  2381   Memphis                 Memphis               TN       76.8%   55,756    52,966      773        35     1,982          0        0        986               589            558
  2382   Nashville               Franklin              TN       93.9%   20,268    16,905      743        29     2,591          0        0        917               570            404
  2383   Shelbyville             Shelbyville           TN       79.1%   95,589    90,757    1,438       190     3,185          0       19       1593             1011             970
  2384   Crystal City            Arlington             VA       92.0%    9,704     7,784      592        12     1,315          0        1        447               208            159
  2385   Fairfax                 Fairfax               VA       98.0%    2,038     1,080      374        20       564          0        0        396               209             45
  2386   Fredericksburg          Fredericksburg        VA       76.2%   60,108    57,483    1,013        84     1,525          2        1        939               559            489
  2387   Virginia Beach          Virginia Beach        VA       80.2%   56,395    53,205      865       144     2,177          0        4        969               565            512
  2388   Richmond                Richmond              VA       79.4%   52,390    49,620      965        34     1,771          0        0        976               492            469
  2389   Roanoke                 Roanoke               VA       83.2%   57,759    54,158      724       101     2,398          0      378       1366               753            724
  2390   Beckley                 Beckley               WV       98.4%    8,178     3,453    1,069       173     3,482          1        0       1083               583            224
  2556   Fayetteville            Fayetteville          AR       96.9%   11,094     7,897      926       106     2,155          0       10        815               626            448
  2557   Little Rock             Little Rock           AR       88.0%   44,274    40,774      828       145     2,525          1        1       1463               849            720
  2558   Des Moines              Des Moines            IA       74.0%  132,055   127,082    1,500       103     3,370          0        0       1912             1112            1052
  2559   Chicago Central         Chicago               IL       85.2%   37,424    32,975    1,190        21     3,238          0        0       1325               804            743
  2560   Chicago Far Southwest   Evergreen Park        IL       91.0%   11,171     9,166      676         7     1,307          0       15        798               453            404
  2561   Chicago South           Chicago               IL       85.9%   24,275    20,823    1,168         4     2,279          1        0        922               507            425
  2562   Cook County NW          Schaumburg            IL       92.7%   10,000     8,055      654        28     1,261          0        2        461               325            289
  2563   Cook County South       Matteson              IL       84.6%   25,224    21,887    1,524         7     1,806          0        0        873               464            429
  2564   Dekalb                  Dekalb                IL       92.1%   17,945    15,398      945        21     1,581          0        0        883               468            390
  2565   Oswego                  Oswego                IL       89.3%   18,910    16,589    1,023         4     1,293          0        1        834               494            404
2566   Peoria             Peoria                       IL   88.7%    35,808    32,490   1,216    20   2,082   0     0   1121    618    553
2567   Skokie             Skokie                       IL   92.8%     8,856     7,028     541    32   1,255   0     0    860    466    319
2568   Springfield        Springfield                  IL   76.9%    75,712    72,317   1,294   135   1,966   0     0   1148    728    706
2569   Evansville         Evansville                   IN   96.0%    10,183     7,779     847     7   1,521   1    28    908    429    343
2570   Ft. Wayne          Ft. Wayne                    IN   92.2%    21,639    19,087     707    38   1,806   1     0    989    540    456
2571   Indianapolis       Indianapolis                 IN   91.1%    23,296    20,352     730    18   2,195   0     1    995    454    386
2572   Lake County        Merrillville                 IN   92.6%    22,935    19,820     867    29   2,217   1     1   1078    525    412
2573   Detroit            Detroit                      MI   75.5%    82,984    78,170   2,286    90   2,438   0     0   1589    930    905
2574   Lansing            Lansing                      MI   77.2%    81,112    77,572   1,054    96   2,389   1     0   1450    759    665
2575   Macomb County      Clinton Township             MI   90.4%    25,251    22,526     762    34   1,880   0    49    949    533    469
2576   Traverse City      Traverse City                MI   79.2%   109,836   104,534   1,051   203   3,949   1    98   1961   1110   1016
2577   Oakland County     Troy                         MI   91.3%    14,510    12,643     503    10   1,354   0     0    462    223    186
2578   Duluth             Duluth                       MN   87.4%    48,115    43,692   1,672    81   2,670   0     0   1424    783    673
2579   Minneapolis        Minneapolis                  MN   95.0%     7,814     5,762     704    19   1,329   0     0    558    246    197
2580   Rochester          Rochester                    MN   87.0%    35,156    32,440     823    26   1,867   0     0   1283    622    527
2581   Kansas City        Kansas City                  MO   94.6%    23,813    18,885     990    58   3,761   1   118   1134    500    471
2582   Springfield        Springfield                  MO   87.2%    66,483    61,854   1,137   115   3,377   0     0   1506    922    851
2583   St. Louis          St. Louis                    MO   85.1%    46,258    42,540     911    21   2,631   0   155    950    546    523
2584   Eau Claire         Eau Claire                   WI   94.7%    14,294    11,744     506    46   1,998   0     0    703    441    350
2585   Green Bay          Green Bay                    WI   93.8%    16,860    14,105     715    33   1,742   0   265    776    430    337
2586   Madison            Madison                      WI   95.4%    11,686     9,053     645     5   1,983   0     0    975    507    381
2587   Milwaukee          Milwaukee                    WI   79.4%    34,324    32,156     616    57   1,492   2     1   1047    555    473
2901   Gulfport           Gulfport                     MS   79.2%    71,781    68,057   1,098   153   2,471   2     0   1251    801    709
2902   Jackson            Jackson                      MS   62.4%   125,338   121,149   1,446   530   2,209   4     0    902    524    519
2904   Birmingham         Birmingham                   AL   61.1%   153,035   148,662   1,466   405   2,500   2     0    969    713    712
2905   Huntsville         Huntsville                   AL   70.2%   104,454   100,411   1,805   309   1,928   1     0   1008    678    648
2906   Mobile             Mobile                       AL   67.3%   122,843   118,369   1,290   282   2,901   1     0    996    617    600
2907   Charleston         North Charleston             SC   68.5%   151,962   147,970   1,032   124   2,836   0     0   1303    755    753
2908   Columbia           Columbia                     SC   72.2%    94,950    91,476   1,099    70   2,305   0     0   1005    544    538
2909   Greenville, SC     Greenville                   SC   77.6%    84,687    81,615     874    78   2,119   0     1   1112    569    569
2910   Atlanta            Atlanta                      GA   71.1%    68,200    65,142     865    39   2,153   1     0    815    470    426
2966   Lauderdale Lakes   Lauderdale Lake              FL   75.9%    59,496    56,181     980    85   2,249   1     0    995    626    541
2967   Fort Lauderdale    Margate                      FL   77.1%    66,234    63,181     791    99   2,163   0     0    974    632    599
2968   Fort Myers         Fort Myers                   FL   75.2%   113,354   108,616     843   114   3,780   1     0   1290    950    876
2969   Gainesville        Gainesville                  FL   85.4%    33,330    31,200     621    50   1,459   0     0    916    525    363
2970   Jacksonville       Jacksonville                 FL   73.4%    54,176    51,917     736    57   1,466   0     0    773    525    507
2971   Lakeland           Lakeland                     FL   72.2%   110,121   105,991   1,187   112   2,831   0     0   1167    842    808
2972   Miami North        Miami Lakes                  FL   78.0%    66,087    61,049     966   309   3,762   1     0   1154    753    661
2973   Miami South        Palmetto Bay                 FL   79.9%    48,595    45,365     874   228   2,128   0     0    996    660    560
2974   Ocala              Ocala                        FL   75.9%    69,148    66,622     687    56   1,783   0     0    883    618    572
2975   Orange County      Orlando                      FL   79.2%    54,853    51,576   1,071    29   2,177   0     0    924    624    566
2976   Pensacola          Pensacola                    FL   66.6%   125,951   122,035     968   142   2,805   1     0   1192    655    645
2977   Seminole County    Lake Mary                    FL   73.2%    76,894    73,865     820    60   2,149   0     0    792    562    561
2978   St. Petersburg     St. Petersburg               FL   80.7%    61,645    58,508     719    60   2,358   0     0    915    620    576
2979   Tampa              Tampa                        FL   71.6%    75,579    72,328     927    81   2,243   0     0    863    607    605
2980   West Palm Beach    West Palm Beach              FL   73.9%    89,721    86,081     980    72   2,587   1     0   1143    825    777
2981   Columbus           Columbus                     GA   56.1%   174,800   171,482   1,149   278   1,890   1     0   1144    758    753
2982   Dekalb County      Atlanta                      GA   73.8%    53,858    50,973   1,019   121   1,745   0     0    876    474    376
2983   Douglasville       Douglasville                 GA   69.6%    61,410    59,511     684    93   1,121   1     0    690    402    271
2984   Gainesville, GA    Gainesville                  GA   76.8%    80,116    76,882     772    56   2,406   0     0    913    651    631
2985   Gwinnett County    Duluth                       GA   65.2%    78,169    75,664   1,063    75   1,367   0     0    789    442    438
2986   Macon              Macon                        GA   68.2%    87,620    84,854     871   132   1,763   0     0   1047    738    687
2987   Savannah           Savannah                     GA   89.2%    30,355    27,436     700    48   2,169   2     0    762    584    527
2988   Baton Rouge        Baton Rouge                  LA   71.0%    76,847    73,624   1,080   336   1,807   0     0    927    591    578
2989   Jefferson Parish   Elmwood                      LA   78.6%    55,562    52,666     926   187   1,783   0     0    710    451    422
2990   New Orleans        New Orleans                  LA   97.9%     3,886     1,437     831    38   1,580   0     0    443    270    132
2991   Shreveport         Shreveport                   LA   51.3%   172,961   169,910     779   504   1,766   2     0   1059    670    665
2992   Asheville          Asheville                    NC   78.9%    92,524    88,897     521   132   2,974   0     0   1463    834    809
2993   Charlotte          Charlotte                    NC   78.1%    50,979    48,382     700    32   1,865   0     0    943    558    544
2994   Durham             Durham                       NC   69.6%    83,369    80,893     704    48   1,723   1     0    905    534    504
2995   Fayetteville       Fayetteville                 NC   75.3%    90,589    87,460     623    95   2,411   0     0   1050    720    680
2996   Greenville, NC     Greenville                   NC   70.9%   114,410   111,302     828   220   2,060   0     0   1198    749    711
2997   Raleigh            Raleigh                      NC   81.5%    47,309    45,172     500    49   1,587   1     0    715    382    362
2998   Winston-Salem      Winston-Salem                NC   73.6%    82,462    79,940     471    67   1,984   0     0    997    602    601
3105   Flagstaff          Flagstaff                    AZ   77.9%    50,174    47,915     326   244   1,685   3     1    715    453    412
3106   Maricopa Central   Phoenix                      AZ   73.7%    72,875    69,902     664   100   2,206   1     2    886    590    573
3107   Maricopa South     Mesa                         AZ   82.0%    46,546    43,733     822    71   1,912   0     8    736    520    490
3108   Maricopa West      Glendale                     AZ   68.7%    74,952    72,389   1,025    79   1,458   0     1    796    522    497
3109   Tucson             Tucson                       AZ   73.9%   112,455   107,557   1,249   376   3,273   0     0   1291    819    757
3110   Window Rock        St. Michaels                 AZ   55.6%    40,447    39,623     185    83     554   2     0    396    292    284
3154   Aurora             Aurora                       CO   83.0%    33,115    30,945     763    25   1,382   0     0    618    335    329
3155   Colorado North     Longmont                     CO   90.9%    25,519    21,971     796   107   2,594   2    49    952    461    342
3156   Colorado Springs   Colorado Springs             CO   67.9%   103,928   100,812     735   459   1,913   8     1    887    595    594
3157   Denver             Lakewood                     CO   88.7%    24,243    21,589     663    11   1,975   1     4    565    344    287
3158   Overland Park      Overland Park                KS   89.7%    19,291    17,692     427    30   1,139   0     3    594    282    184
3159   Wichita            Wichita                      KS   95.2%    14,962    12,291     638    34   1,807   0   192    573    339    240
3160   Billings           Billings                     MT   71.0%    77,585    75,062     581   270   1,668   1     3   1072    640    608
3162   Bismarck           Bismarck                     ND   86.5%    23,560    21,305     633   284   1,336   2     0    530    324    285
3163   Lincoln            Lincoln                      NE   83.6%    50,173    46,936     837    56   2,344   0     0    997    656    612
3164   Albuquerque        Los Ranchos de Albuquerque   NM   75.0%    71,282    67,671   1,098   535   1,972   6     0    916    619    573
3165   Las Cruces         Las Cruces                   NM   82.2%    32,921    30,794     641    97   1,388   1     0    824    520    444
3166   Cleveland Co.      Norman                       OK   80.7%    58,807    55,826     602   270   2,098   2     9    780    518    499
3167   Oklahoma County    Warr Acres                   OK   91.2%    24,196    20,505     903    30   2,749   1     8    684    496    415
3168   Tulsa              Tulsa                        OK   72.9%    89,229    86,151     820   323   1,925   1     9    777    510    509
3169   Sioux Falls        Sioux Falls                  SD   80.2%    33,357    31,349     690   216   1,101   1     0    559    295    277
3170   Arlington          Grand Prairie                TX   86.9%    19,516    17,773     478    18   1,247   0     0    512    347    311
3171   Austin             Austin                       TX   94.4%    14,743    11,627     764    57   2,295   0     0    844    478    288
3172   Collin Co.         McKinney                     TX   86.7%    32,814    30,431     742    76   1,564   1     0    674    503    424
3173   Dallas             Duncanville                  TX   74.5%    36,868    34,786     753    42   1,283   0     4   1035    585    524
3174   Dallas Co. NE      Richardson                   TX   80.5%    28,208    26,268     570    37   1,332   1     0    751    435    349
3175   Dallas Co. NW      Farmers Branch               TX   78.2%    42,941    40,167     505    45   2,224   0     0    654    413    374
3176   Denton Co.         Denton                       TX   89.6%    31,579    28,222   1,161    66   2,117   0    13    828    547    478
3177   El Paso            El Paso                      TX   80.2%    50,701    47,799     748   192   1,960   2     0   1002    580    486
3178   Fort Bend Co.               Katy              TX   71.8%   94,757   91,049   1,404   338   1,964   2     0   1036   704   677
3179   Fort Worth                  Fort Worth        TX   92.9%   13,043   10,561     608    71   1,233   0   570    134    55    25
3180   Harris Co. East             Houston           TX   90.7%   13,670   11,622     449    63   1,534   2     0    666   413   312
3181   Harris Co. NE               Houston           TX   90.6%   14,046   11,101   1,710    18   1,217   0     0    599   381   261
3182   Harris Co. NW               Katy              TX   96.3%    5,065    3,539     700     2     824   0     0    597   425   305
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   79.2%   67,317   62,540   2,399   333   2,044   1     0    922   652   650
3184   Houston NW                  Houston           TX   91.1%   12,944   10,696   1,010    11   1,227   0     0    403   286   216
3185   Houston South               Houston           TX   78.2%   36,639   33,504   1,779    57   1,299   0     0    671   434   378
3186   Houston West                Houston           TX   84.7%   26,221   23,610     566    71   1,974   0     0    795   520   405
3187   Laredo                      Laredo            TX   74.7%   84,357   80,629   1,112   311   2,303   2     0   1127   751   722
3188   Lubbock                     Lubbock           TX   78.4%   68,946   65,948     786   197   2,013   2     0    878   598   592
3189   Montgomery Co.              Spring            TX   78.0%   74,203   70,327   1,360   417   2,098   1     0   1160   776   734
3190   San Antonio East            San Antonio       TX   95.0%    6,012    4,836     382    29     763   0     2    502   255   209
3191   San Antonio North           San Antonio       TX   97.2%    3,322    2,222     254     5     809   0    32    334   230   181
3192   San Antonio West            San Antonio       TX   97.4%    2,881    1,676     321     4     880   0     0    291   270   242
3193   Tyler                       Tyler             TX   80.9%   73,776   70,255     864   242   2,415   0     0   1063   800   629
3194   Waco                        Waco              TX   90.0%   32,389   28,407     908    86   2,987   1     0    995   628   525
3195   Williamson Co.              Leander           TX   91.5%   26,260   22,412     924    99   2,825   0     0    730   548   438
3196   Orem                        Orem              UT   86.3%   27,667   25,028   1,065   119   1,440   1    14    567   393   380
3197   Salt Lake City              South Salt Lake   UT   88.3%   28,766   25,699   1,031    62   1,758   1   215    791   441   389
3198   Casper                      Casper            WY   81.2%   26,668   25,081     415    99   1,071   2     0    597   334   317
3255   Honolulu                    Honolulu          HI   96.2%   10,840    6,761   1,732   257   2,085   5     0    433   330   220
3256   Boise                       Boise             ID   98.4%    4,979    2,091     529    36   2,322   0     1    363   223    80
3257   Las Vegas                   Las Vegas         NV   80.9%   52,232   47,295   1,159    48   3,279   0   451    806   563   525
3258   North Las Vegas             N. Las Vegas      NV   84.4%   44,191   40,300   1,172   117   2,597   4     1    764   537   479
3259   Eugene                      Springfield       OR   84.6%   48,578   45,413   1,128    86   1,929   1    21    998   490   455
3260   Portland                    Portland          OR   93.7%   12,025   10,040     499     8   1,461   2    15    481   290   249
3261   Salem                       Salem             OR   95.8%   10,337    8,237     656    23   1,409   0    12    685   330   224
3263   Bakersfield                 Bakersfield       CA   82.6%   53,078   48,675   1,500    76   2,766   0    61    853   548   509
3264   Chico                       Chico             CA   78.2%   66,352   62,896   1,105   141   2,208   2     0    824   519   517
3265   Concord                     Concord           CA   84.8%   25,742   23,133     865    26   1,513   0   205    523   347   332
3266   El Cajon                    San Diego         CA   90.0%   13,411   11,352     915    44   1,099   0     1    450   296   260
3267   Fullerton                   Buena Park        CA   93.3%   11,728    9,136     971    24   1,595   0     2    666   423   254
3268   Inglewood                   Inglewood         CA   86.9%   38,714   34,739   1,464    24   2,476   2     9    961   603   547
3269   Long Beach                  Long Beach        CA   91.5%   17,020   13,903   1,282    17   1,818   0     0    760   435   395
3270   Fresno                      Fresno            CA   86.8%   31,508   28,125   1,297    26   1,841   0   219    863   586   476
3271   Oakland                     Oakland           CA   86.9%   20,256   17,382   1,415    22   1,437   0     0    481   331   291
3272   Ontario                     Upland            CA   86.7%   16,186   13,577     891    23   1,255   0   440    408   283   238
3273   Palm Springs                Palm Springs      CA   82.8%   43,429   39,662   1,023    57   2,681   0     6    821   497   417
3274   Pasadena                    Pasadena          CA   94.1%   17,866   13,493   1,731    32   2,610   0     0    731   441   410
3275   Pleasanton                  San Ramon         CA   92.6%    8,416    6,616     653    11   1,136   0     0    281   175   172
3276   Riverside                   Riverside         CA   82.3%   26,256   23,913   1,153    13   1,105   0    72    486   266   260
3277   Sacramento                  Sacramento        CA   89.4%   19,322   16,818     827    15   1,662   0     0    475   338   271
3278   San Bernardino              San Bernardino    CA   84.9%   31,471   28,704   1,028    60   1,679   0     0    693   450   400
3279   San Diego                   San Diego         CA   88.7%   18,887   16,576     922   123   1,265   1     0    529   365   332
3280   San Francisco               San Francisco     CA   90.8%   15,094   12,726     621     4   1,740   0     3    521   320   297
3281   San Jose                    San Jose          CA   88.1%   20,943   17,991   1,410   141   1,401   0     0    752   484   371
3282   San Mateo                   Redwood City      CA   92.8%    9,361    6,022   2,078     5   1,022   0   234    358   256   206
3283   Santa Ana                   Santa Ana         CA   93.4%   13,590   10,738     968    16   1,868   0     0    720   441   252
3284   Camarillo                   Camarillo         CA   87.5%   25,770   22,872   1,260    55   1,583   0     0    528   341   284
3285   Santa Clarita               Valencia          CA   91.8%   18,635   14,027   1,552    18   2,534   0   504    724   523   494
3286   Santa Rosa                  Rohnert Park      CA   80.2%   41,182   38,886     544   263   1,482   1     6    734   465   424
3287   South Gate                  Commerce          CA   83.4%   43,429   38,367   2,748    53   2,235   1    25    683   398   388
3288   Stockton                    Stockton          CA   81.8%   44,340   40,694   1,025    70   2,144   0   407    783   522   464
3289   Sunnyvale                   Sunnyvale         CA   91.8%   13,959   11,295     949    14   1,390   0   311    326   223   179
3290   Woodland Hills              Woodland Hills    CA   94.8%   18,700   14,159   1,043     9   3,207   0   282    793   560   526
3291   Vista                       Carlsbad          CA   94.4%    7,812    6,007     564    18   1,195   1    27    344   201   147
3292   West Covina                 West Covina       CA   96.9%    5,443    3,156   1,056    11   1,220   0     0    439   272   205
3293   Everett                     Everett           WA   95.7%   11,301    9,174     540    42   1,524   0    21    571   383   280
3294   Olympia                     Olympia           WA   95.8%   10,551    7,759     905    25   1,769   1    92    539   286   259
3295   Seattle                     Seattle           WA   95.0%   10,418    7,952     638    22   1,806   0     0    549   289   213
3296   Spokane                     Spokane           WA   87.3%   38,801   34,071   1,897   140   2,549   3   141    853   529   519
3297   Tacoma                      Tacoma            WA   94.6%    9,419    7,557     563    38   1,251   0    10    593   282   228
3298   Anchorage                   Anchorage         AK   89.9%   18,272   15,862     429   476   1,502   3     0    693   344   289
 ACO                                                    ACO Percent Remaining Remaining Remaining Remaining Remaining Remaining Remaining   Active   Employees With Employees With
                ACO Name                  ACO city
Number                                                 state Completed Cases   NRFU Prod  SQRA       FV      NRFU RI    FV QC      MV     Employees    Availability    An Assignment
  2253   Danbury                 Danbury               CT       92.4%   14,133    12,054      484         8     1,587          0        0        752               387            276
  2254   Hartford                Hartford              CT       93.3%   15,468    12,460    1,308        13     1,686          1        0        842               460            382
  2255   New Haven               New Haven             CT       87.2%   22,650    20,556      512        35     1,547          0        0        878               487            344
  2256   Boston                  Boston                MA       81.8%   37,909    34,422    1,102        20     2,365          0        0       1025               470            376
  2257   Lawrence                Lawrence              MA       81.5%   22,972    21,584      389        37       962          0        0        566               297            291
  2258   Quincy                  Quincy                MA       92.0%    8,077     6,817      303         1       956          0        0        417               173            107
  2259   East Bridgewater        East Bridgewater      MA       78.7%   64,242    60,161      810       125     3,146          0        0       1011               592            556
  2260   Waltham                 Waltham               MA       97.4%    5,866     3,794      679        20     1,373          0        0        842               338            110
  2261   Worcester               Worcester             MA       88.8%   31,830    28,595      825        42     2,364          3        1       1231               549            423
  2262   Gardiner                Gardiner              ME       94.2%   23,488    18,600      755        48     4,083          2        0       1054               605            550
  2263   Concord                 Concord               NH       86.7%   37,162    33,390      843        85     2,843          1        0       1095               538            476
  2264   Egg Harbor              Egg Harbor Township   NJ       68.5%   92,561    88,904      762       103     2,792          0        0       1169               709            685
  2265   Parsippany              Parsippany            NJ       94.6%    7,374     5,870      630        13       861          0        0        721               400            283
  2266   South Plainfield        South Plainfield      NJ       84.9%   20,279    18,222      715        16     1,326          0        0        889               445            308
  2267   Jersey City             Jersey City           NJ       84.6%   26,935    24,264      948        38     1,685          0        0        986               560            429
  2268   Newark                  Newark                NJ       77.7%   34,616    30,861    1,942        50     1,763          0        0        897               517            455
  2269   Fairlawn                Fairlawn              NJ       77.6%   40,757    37,984    1,038        92     1,642          0        1       1015               559            484
  2270   Toms River              Toms River            NJ       84.9%   41,374    38,177      890        62     2,245          0        0       1227               660            534
  2271   Trenton                 Trenton               NJ       90.6%   14,648    12,515      773        23     1,336          0        1        716               366            292
  2272   Albany                  Albany                NY       82.5%   72,649    68,379    1,069       170     3,031          0        0       1771               778            750
  2273   Bronx 1                 Bronx                 NY       81.3%   26,371    23,466    1,197         8     1,699          1        0       1004               522            352
  2274   Bronx 2                 Bronx                 NY       83.5%   23,883    21,171    1,397        37     1,278          0        0        997               514            367
  2275   Melville                Melville              NY       73.6%   64,472    60,301    1,972        93     2,105          1        0       1422               751            717
  2276   Buffalo                 Buffalo               NY       87.7%   24,649    22,147      607        18     1,876          0        1        890               383            311
  2277   Queens 1                Long Island City      NY       91.4%   10,388     7,868    1,186        15     1,317          2        0        632               294            204
  2278   Brooklyn 1              Brooklyn              NY       68.9%   43,034    39,794    1,823       111     1,306          0        0       1131               570            494
  2279   Garden City             Garden City           NY       86.1%   23,887    20,782    1,679        24     1,402          0        0        900               469            356
  2280   Manhattan 1             New York              NY       87.0%   24,175    21,684      966        40     1,485          0        0        795               425            268
  2281   Manhattan 2             New York              NY       85.0%   43,500    38,532    1,112        44     3,812          0        0       1292               763            489
  2282   Pawling                 Pawling               NY       87.4%   32,207    28,420    1,564        87     2,136          0        0       1446               735            625
  2283   Brooklyn 2              Brooklyn              NY       76.8%   44,388    40,325    1,911        78     2,074          0        0       1330               807            625
  2284   Queens 2                Bayside               NY       89.7%   13,268    10,893      754        54     1,565          2        0        868               442            310
  2285   Queens 3                Forest Hills          NY       87.0%   16,901    14,826      680        67     1,324          4        0        889               418            357
  2286   Peekskill               Peekskill             NY       83.6%   29,416    26,817      979        37     1,583          0        0        987               527            443
  2287   Rochester               Rochester             NY       83.9%   61,133    57,202      951        73     2,907          0        0       1524               761            701
  2288   Brooklyn 3              Brooklyn              NY       88.8%   16,999    14,081    1,205        21     1,692          0        0       1077               570            382
  2289   Queens 4                Jamaica               NY       86.2%   15,480    13,242      932        84     1,222          0        0        787               383            218
  2290   Staten Island           Staten Island         NY       90.2%    8,364     6,772      575         4     1,013          0        0        631               253            156
  2291   Syracuse                Syracuse              NY       88.4%   44,092    40,168      723       143     3,058          0        0       1725               774            670
  2292   Brooklyn 4              Brooklyn              NY       81.0%   29,947    26,645    1,844        40     1,418          0        0        689               369            287
  2293   Guaynabo                Guaynabo              PR       90.6%   44,015    36,155    1,455     1,867     4,519         19        0       1477               942            758
  2294   Caguas                  Caguas                PR       92.3%   34,983    27,118      866     3,872     3,096         31        0       1347               901            668
  2295   Mayaguez                Mayaguez              PR       94.5%   27,757    17,055    1,401     6,145     3,071         85        0       1775             1091             849
  2296   Providence              Providence            RI       85.8%   30,163    27,716      667        34     1,746          0        0        990               537            463
  2297   Burlington              Burlington            VT       92.3%   13,730    11,897      309        55     1,469          0        0        737               341            256
  2355   Washington DC           Washington            DC       79.5%   36,336    33,139      982        48     2,160          1        6        814               482            395
  2356   Wilmington              Wilmington            DE       78.9%   42,126    39,973      667        17     1,425          1       43        859               447            408
  2357   Lexington               Lexington             KY       73.4%  124,477   119,049    1,417       953     3,051          7        0       1512               910            891
  2358   Louisville              Louisville            KY       75.6%   85,167    81,371    1,340       120     2,334          2        0        947               546            542
  2359   Hanover                 Hanover               MD       81.1%   50,397    45,973    2,091        46     2,286          1        0       1244               787            648
  2360   Baltimore               Baltimore             MD       71.2%   44,935    42,713      566         9     1,646          0        1        900               458            433
  2361   Hagerstown              Hagerstown            MD       93.8%   15,229    11,978    1,195         8     2,048          0        0        953               500            415
  2362   Towson                  Towson                MD       85.8%   41,495    36,970    1,875        21     2,629          0        0       1340               786            644
  2363   Akron                   Akron                 OH       71.2%   79,182    76,374      740        52     1,815          0      201        917               593            580
  2364   Mansfield               Mansfield             OH       96.8%    8,394     6,068      644        17     1,665          0        0        765               390            277
  2365   Cincinnati              Cincinnati            OH       84.6%   23,925    21,811      415        10     1,675          1       13        841               447            419
  2366   Cleveland               Cleveland             OH       72.3%   58,477    55,752      642        64     1,890          0      129        893               535            511
  2367   Columbus                Dublin                OH       90.8%   22,792    19,457      649         5     2,681          0        0       1352               710            549
  2368   Dayton                  Dayton                OH       88.5%   27,579    25,326      616        33     1,604          0        0        800               456            413
  2369   Toledo                  Toledo                OH       79.9%   63,412    60,315      721        43     2,274          0       59       1024               602            565
  2370   South Point             South Point           OH       94.8%   13,753    11,079      737        56     1,758          0      123        896               525            410
  2371   Allentown               Allentown             PA       75.7%   76,426    73,004      654        77     2,681          1        9        910               562            555
  2372   Cranberry Township      Cranberry Township    PA       95.4%   15,634    12,849      633        28     2,099          0       25        837               446            337
  2373   Harrisburg              Harrisburg            PA       91.5%   23,256    20,731      621        31     1,873          0        0        906               434            410
  2374   Norristown              Norristown            PA       89.3%   18,893    16,947      466        17     1,456          0        7        675               357            292
  2375   Philadelphia-Franklin   Philadelphia          PA       70.5%   73,433    70,123      753        44     2,512          0        1       1380               761            658
  2376   Philadelphia-Penn       Philadelphia          PA       65.7%   54,517    52,505      630        29     1,353          0        0        924               524            518
  2377   Pittsburgh              Pittsburgh            PA       89.2%   23,173    20,812      508        12     1,841          0        0        804               426            337
  2378   Reading                 Reading               PA       82.1%   40,574    38,562      602        58     1,352          0        0        611               421            371
  2379   State College           State College         PA       93.2%   23,361    20,469      764        34     2,094          0        0       1042               543            492
  2380   Knoxville               Knoxville             TN       92.2%   27,077    23,718      731        50     2,524          1       53        983               569            486
  2381   Memphis                 Memphis               TN       75.2%   59,590    56,780      833        35     1,942          0        0        982               571            538
  2382   Nashville               Franklin              TN       93.1%   22,840    19,408      809        29     2,594          0        0        948               573            446
  2383   Shelbyville             Shelbyville           TN       77.3%  103,703    98,785    1,641       190     3,068          0       19       1602             1000             975
  2384   Crystal City            Arlington             VA       91.3%   10,583     8,653      629        13     1,288          0        0        447               209            154
  2385   Fairfax                 Fairfax               VA       97.7%    2,374     1,322      443        20       589          0        0        392               201             65
  2386   Fredericksburg          Fredericksburg        VA       74.8%   63,620    60,968    1,085        84     1,480          2        1        951               564            498
  2387   Virginia Beach          Virginia Beach        VA       78.5%   61,235    57,996      943       144     2,148          0        4        989               595            540
  2388   Richmond                Richmond              VA       77.9%   56,263    53,404    1,069        34     1,756          0        0        988               523            501
  2389   Roanoke                 Roanoke               VA       81.7%   63,033    59,430      803       101     2,321          0      378       1383               783            753
  2390   Beckley                 Beckley               WV       98.1%    9,779     4,855    1,135       175     3,612          2        0       1148               586            244
  2556   Fayetteville            Fayetteville          AR       96.2%   13,672    10,158    1,162       106     2,236          0       10        826               612            486
  2557   Little Rock             Little Rock           AR       86.5%   49,824    46,213      946       146     2,518          1        0       1486               831            716
  2558   Des Moines              Des Moines            IA       72.0%  142,494   137,357    1,678       103     3,356          0        0       1886             1077            1024
  2559   Chicago Central         Chicago               IL       84.4%   39,642    35,169    1,239        19     3,215          0        0       1317               784            680
  2560   Chicago Far Southwest   Evergreen Park        IL       90.3%   12,053     9,996      715         7     1,320          0       15        799               463            431
  2561   Chicago South           Chicago               IL       84.7%   26,174    22,644    1,263         3     2,263          1        0        925               530            452
  2562   Cook County NW          Schaumburg            IL       92.1%   10,881     8,867      701        28     1,284          0        1        477               320            288
  2563   Cook County South       Matteson              IL       84.0%   26,172    22,813    1,569         7     1,783          0        0        879               480            401
  2564   Dekalb                  Dekalb                IL       91.3%   19,684    17,072    1,022        21     1,569          0        0        894               460            379
  2565   Oswego                  Oswego                IL       89.0%   19,550    17,162    1,083         4     1,300          0        1        836               505            414
2566   Peoria             Peoria                       IL   87.6%    39,283    35,872   1,348    20   2,043   0     0   1120    594    544
2567   Skokie             Skokie                       IL   92.1%     9,656     7,758     593    33   1,272   0     0    877    446    331
2568   Springfield        Springfield                  IL   74.7%    82,811    79,385   1,405   135   1,885   1     0   1152    692    645
2569   Evansville         Evansville                   IN   95.5%    11,644     9,055   1,005     7   1,548   1    28    927    477    420
2570   Ft. Wayne          Ft. Wayne                    IN   91.0%    25,122    22,438     843    38   1,802   1     0   1007    553    500
2571   Indianapolis       Indianapolis                 IN   90.2%    25,440    22,415     787    18   2,218   1     1    998    448    386
2572   Lake County        Merrillville                 IN   91.9%    25,367    22,198     944    30   2,192   2     1   1082    518    412
2573   Detroit            Detroit                      MI   73.3%    90,238    85,350   2,455    90   2,343   0     0   1575    874    850
2574   Lansing            Lansing                      MI   75.6%    86,901    83,408   1,120    96   2,276   1     0   1463    731    629
2575   Macomb County      Clinton Township             MI   89.2%    28,599    25,814     832    33   1,905   0    15    958    546    479
2576   Traverse City      Traverse City                MI   77.2%   120,539   115,340   1,159   202   3,837   1     0   1967   1068   1013
2577   Oakland County     Troy                         MI   90.7%    15,492    13,606     534    10   1,342   0     0    465    219    194
2578   Duluth             Duluth                       MN   86.1%    53,279    48,645   1,883    81   2,670   0     0   1429    778    678
2579   Minneapolis        Minneapolis                  MN   94.3%     8,923     6,787     774    20   1,341   1     0    567    251    206
2580   Rochester          Rochester                    MN   85.4%    39,482    36,677     910    26   1,869   0     0   1279    620    561
2581   Kansas City        Kansas City                  MO   94.1%    25,895    20,816   1,088    59   3,846   1    85   1116    509    482
2582   Springfield        Springfield                  MO   85.9%    73,461    68,680   1,322   114   3,345   0     0   1572    895    860
2583   St. Louis          St. Louis                    MO   83.9%    50,054    46,412     980    21   2,573   0    68    974    539    528
2584   Eau Claire         Eau Claire                   WI   93.9%    16,273    13,591     638    46   1,998   0     0    720    425    363
2585   Green Bay          Green Bay                    WI   93.1%    18,899    15,997     817    33   1,788   0   264    807    453    356
2586   Madison            Madison                      WI   94.6%    13,671    10,962     737     6   1,966   0     0    979    547    431
2587   Milwaukee          Milwaukee                    WI   78.1%    36,507    34,315     666    57   1,466   2     1   1030    532    471
2901   Gulfport           Gulfport                     MS   78.0%    75,974    72,189   1,226   153   2,403   3     0   1238    716    642
2902   Jackson            Jackson                      MS   59.6%   134,466   130,223   1,625   533   2,080   5     0    882    529    517
2904   Birmingham         Birmingham                   AL   59.4%   159,503   155,161   1,559   406   2,375   2     0    978    678    676
2905   Huntsville         Huntsville                   AL   68.7%   109,470   105,270   2,008   308   1,883   1     0    964    602    573
2906   Mobile             Mobile                       AL   66.7%   125,102   120,716   1,345   282   2,758   1     0    992    604    588
2907   Charleston         North Charleston             SC   67.0%   159,344   155,392   1,133   124   2,695   0     0   1299    770    768
2908   Columbia           Columbia                     SC   70.8%    99,760    96,219   1,195    70   2,276   0     0   1019    555    552
2909   Greenville, SC     Greenville                   SC   75.8%    91,412    88,304     975    78   2,054   0     1   1104    685    685
2910   Atlanta            Atlanta                      GA   69.1%    72,798    69,877     923    43   1,955   0     0    773    471    461
2966   Lauderdale Lakes   Lauderdale Lake              FL   73.6%    65,047    61,574   1,067    84   2,321   1     0    978    625    589
2967   Fort Lauderdale    Margate                      FL   74.9%    72,491    69,354     873   102   2,162   0     0    984    643    598
2968   Fort Myers         Fort Myers                   FL   73.0%   123,414   118,554     927   114   3,818   1     0   1279    951    892
2969   Gainesville        Gainesville                  FL   84.1%    36,300    34,100     694    50   1,456   0     0    949    513    359
2970   Jacksonville       Jacksonville                 FL   71.4%    58,078    55,849     785    57   1,387   0     0    768    494    486
2971   Lakeland           Lakeland                     FL   70.1%   118,325   114,061   1,281   113   2,870   0     0   1175    844    826
2972   Miami North        Miami Lakes                  FL   76.0%    71,694    67,839   1,055   309   2,489   2     0   1102    745    655
2973   Miami South        Palmetto Bay                 FL   78.1%    52,905    49,653     944   228   2,080   0     0   1017    666    591
2974   Ocala              Ocala                        FL   74.1%    74,231    71,702     762    57   1,710   0     0    902    623    589
2975   Orange County      Orlando                      FL   77.4%    59,378    56,066   1,135    28   2,149   0     0    891    597    579
2976   Pensacola          Pensacola                    FL   66.0%   128,404   124,573     994   142   2,694   1     0   1192    612    608
2977   Seminole County    Lake Mary                    FL   71.3%    82,090    79,027     898    60   2,105   0     0    793    561    558
2978   St. Petersburg     St. Petersburg               FL   78.8%    67,404    64,297     782    60   2,265   0     0    907    576    536
2979   Tampa              Tampa                        FL   69.9%    80,009    77,109   1,006    81   1,813   0     0    858    577    573
2980   West Palm Beach    West Palm Beach              FL   71.9%    96,787    93,161   1,073    72   2,480   1     0   1171    854    830
2981   Columbus           Columbus                     GA   54.4%   181,533   178,291   1,229   278   1,734   1     0   1145    753    732
2982   Dekalb County      Atlanta                      GA   72.1%    57,292    54,482   1,068   121   1,621   0     0    882    484    442
2983   Douglasville       Douglasville                 GA   68.5%    63,525    61,624     717    94   1,089   1     0    690    454    347
2984   Gainesville, GA    Gainesville                  GA   75.5%    84,306    81,259     831    56   2,160   0     0    940    655    516
2985   Gwinnett County    Duluth                       GA   63.5%    81,947    79,427   1,197    76   1,247   0     0    794    463    461
2986   Macon              Macon                        GA   65.8%    94,325    91,617     938   132   1,638   0     0   1093    768    714
2987   Savannah           Savannah                     GA   87.7%    34,502    31,536     782    56   2,126   2     0    804    638    578
2988   Baton Rouge        Baton Rouge                  LA   68.7%    82,754    79,545   1,170   338   1,701   0     0    919    598    584
2989   Jefferson Parish   Elmwood                      LA   76.5%    60,867    57,963     963   187   1,754   0     0   1076    695    663
2990   New Orleans        New Orleans                  LA   97.4%     4,841     2,187     898    38   1,718   0     0    363    231    138
2991   Shreveport         Shreveport                   LA   49.7%   178,762   175,728     821   507   1,703   3     0   1063    659    656
2992   Asheville          Asheville                    NC   77.1%   100,341    96,655     559   132   2,995   0     0   1463    928    906
2993   Charlotte          Charlotte                    NC   76.0%    55,728    53,154     732    32   1,810   0     0    940    608    578
2994   Durham             Durham                       NC   67.7%    88,506    86,059     745    48   1,653   1     0    916    584    563
2995   Fayetteville       Fayetteville                 NC   73.7%    96,274    93,174     661    95   2,343   1     0   1047    701    684
2996   Greenville, NC     Greenville                   NC   69.0%   121,573   118,505     887   220   1,961   0     0   1210    757    757
2997   Raleigh            Raleigh                      NC   79.9%    51,230    49,108     534    49   1,538   1     0    701    440    419
2998   Winston-Salem      Winston-Salem                NC   71.7%    88,477    86,150     529    67   1,731   0     0   1005    664    662
3105   Flagstaff          Flagstaff                    AZ   76.1%    54,165    51,870     354   243   1,694   3     1    709    430    421
3106   Maricopa Central   Phoenix                      AZ   71.0%    80,372    77,349     713   100   2,208   1     1    857    575    562
3107   Maricopa South     Mesa                         AZ   80.3%    50,999    48,132     880    71   1,908   0     8    740    502    455
3108   Maricopa West      Glendale                     AZ   66.3%    80,555    77,997   1,074    79   1,404   0     1    805    490    479
3109   Tucson             Tucson                       AZ   71.3%   123,393   118,346   1,399   376   3,272   0     0   1264    813    768
3110   Window Rock        St. Michaels                 AZ   53.7%    42,098    41,287     191    83     535   2     0    389    268    261
3154   Aurora             Aurora                       CO   81.6%    35,681    33,502     799    26   1,354   0     0    642    359    350
3155   Colorado North     Longmont                     CO   90.0%    28,176    24,475     845   107   2,697   3    49   1001    479    355
3156   Colorado Springs   Colorado Springs             CO   66.2%   109,485   106,416     780   460   1,819   9     1    892    572    570
3157   Denver             Lakewood                     CO   87.6%    26,586    23,888     698    11   1,984   1     4    583    337    283
3158   Overland Park      Overland Park                KS   88.9%    20,804    19,196     465    30   1,110   0     3    594    294    219
3159   Wichita            Wichita                      KS   94.7%    16,633    13,903     721    34   1,826   0   149    590    359    274
3160   Billings           Billings                     MT   69.2%    82,260    79,612     685   271   1,687   2     3   1072    629    611
3162   Bismarck           Bismarck                     ND   84.9%    26,259    23,929     733   287   1,308   2     0    537    360    311
3163   Lincoln            Lincoln                      NE   82.1%    54,638    51,562     926    58   2,092   0     0    985    637    593
3164   Albuquerque        Los Ranchos de Albuquerque   NM   73.3%    75,900    72,219   1,233   536   1,906   6     0    907    609    573
3165   Las Cruces         Las Cruces                   NM   80.7%    35,650    33,504     710    96   1,339   1     0    834    502    422
3166   Cleveland Co.      Norman                       OK   79.1%    63,613    60,606     677   270   2,049   2     9    800    494    486
3167   Oklahoma County    Warr Acres                   OK   90.1%    27,352    23,543     967    30   2,803   1     8    682    474    413
3168   Tulsa              Tulsa                        OK   71.2%    94,807    91,652     939   325   1,881   1     9    813    529    525
3169   Sioux Falls        Sioux Falls                  SD   78.6%    36,019    33,918     807   216   1,077   1     0    565    303    292
3170   Arlington          Grand Prairie                TX   85.0%    22,385    20,619     524    18   1,224   0     0    514    344    325
3171   Austin             Austin                       TX   93.6%    16,720    13,384     847    57   2,431   1     0    845    497    302
3172   Collin Co.         McKinney                     TX   84.9%    37,191    34,724     821    76   1,569   1     0    700    504    422
3173   Dallas             Duncanville                  TX   71.5%    41,090    38,981     800    42   1,263   0     4    888    527    506
3174   Dallas Co. NE      Richardson                   TX   78.0%    31,777    29,894     636    37   1,209   1     0    754    425    383
3175   Dallas Co. NW      Farmers Branch               TX   76.3%    46,547    44,111     546    45   1,845   0     0    669    430    408
3176   Denton Co.         Denton                       TX   88.2%    35,872    32,400   1,302    67   2,090   0    13    833    541    480
3177   El Paso            El Paso                      TX   78.7%    54,387    51,453     811   192   1,929   2     0   1041    605    480
3178   Fort Bend Co.               Katy              TX   69.8%   101,358   97,600   1,513   338   1,904   3     0   1045   686   675
3179   Fort Worth                  Fort Worth        TX   92.5%    13,804   11,315     641    71   1,207   0   570    295   189   157
3180   Harris Co. East             Houston           TX   89.0%    16,192   14,065     501    63   1,561   2     0    658   405   317
3181   Harris Co. NE               Houston           TX   89.0%    16,446   13,433   1,775    17   1,221   0     0    596   373   281
3182   Harris Co. NW               Katy              TX   95.3%     6,415    4,788     765     2     860   0     0    596   420   320
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   77.5%    72,948   68,011   2,659   333   1,944   1     0    910   631   631
3184   Houston NW                  Houston           TX   89.5%    15,346   13,068   1,057    11   1,210   0     0    398   274   223
3185   Houston South               Houston           TX   75.7%    40,871   37,727   1,858    57   1,229   0     0    662   426   410
3186   Houston West                Houston           TX   81.7%    31,256   28,525     662    71   1,998   0     0    744   510   431
3187   Laredo                      Laredo            TX   72.4%    92,113   88,370   1,238   311   2,191   3     0   1110   737   722
3188   Lubbock                     Lubbock           TX   76.4%    75,198   72,155     892   199   1,950   2     0    868   617   606
3189   Montgomery Co.              Spring            TX   75.7%    81,729   77,834   1,445   416   2,034   0     0   1150   750   741
3190   San Antonio East            San Antonio       TX   94.3%     6,888    5,664     440    29     753   0     2    535   277   204
3191   San Antonio North           San Antonio       TX   96.4%     4,258    3,038     331     5     852   0    32    368   265   225
3192   San Antonio West            San Antonio       TX   96.3%     4,150    2,747     407     4     992   0     0    305   270   263
3193   Tyler                       Tyler             TX   79.3%    79,859   76,277     995   242   2,345   0     0   1059   798   730
3194   Waco                        Waco              TX   88.8%    36,375   33,018   1,017    85   2,254   1     0    989   624   535
3195   Williamson Co.              Leander           TX   90.1%    30,834   26,857   1,051   101   2,825   0     0    828   531   460
3196   Orem                        Orem              UT   84.8%    30,705   28,007   1,124   119   1,440   1    14    591   374   345
3197   Salt Lake City              South Salt Lake   UT   87.0%    31,934   28,772   1,138    64   1,744   1   215    818   443   397
3198   Casper                      Casper            WY   79.6%    28,918   27,109     638   100   1,069   2     0    602   316   298
3255   Honolulu                    Honolulu          HI   95.5%    12,770    8,304   2,045   259   2,157   5     0    442   333   261
3256   Boise                       Boise             ID   98.1%     6,039    3,015     612    36   2,375   0     1    403   262   131
3257   Las Vegas                   Las Vegas         NV   79.6%    55,587   50,815   1,210    48   3,278   0   236    841   609   559
3258   North Las Vegas             N. Las Vegas      NV   83.1%    47,823   43,932   1,211   117   2,558   4     1    818   575   483
3259   Eugene                      Springfield       OR   84.0%    50,384   47,169   1,214    86   1,896   1    18   1003   492   447
3260   Portland                    Portland          OR   93.1%    12,996   10,981     530     8   1,461   2    14    481   300   260
3261   Salem                       Salem             OR   95.3%    11,524    9,303     696    23   1,490   0    12    696   329   237
3263   Bakersfield                 Bakersfield       CA   81.6%    56,173   51,720   1,597    77   2,779   0     0    852   542   514
3264   Chico                       Chico             CA   77.0%    70,174   66,684   1,192   141   2,155   2     0    831   565   544
3265   Concord                     Concord           CA   83.5%    27,983   25,384     913    26   1,455   0   205    531   368   354
3266   El Cajon                    San Diego         CA   88.9%    14,772   12,635   1,000    44   1,092   0     1    453   287   261
3267   Fullerton                   Buena Park        CA   92.4%    13,225   10,529   1,056    24   1,614   0     2    666   420   278
3268   Inglewood                   Inglewood         CA   85.8%    41,889   37,877   1,541    24   2,436   2     9    959   621   541
3269   Long Beach                  Long Beach        CA   90.5%    18,987   15,703   1,377    17   1,890   0     0    767   439   407
3270   Fresno                      Fresno            CA   85.2%    35,108   31,907   1,387    28   1,783   0     3    895   612   517
3271   Oakland                     Oakland           CA   85.7%    22,080   19,130   1,503    22   1,425   0     0    468   341   305
3272   Ontario                     Upland            CA   86.5%    16,310   14,083     947    23   1,257   0     0    410   294   263
3273   Palm Springs                Palm Springs      CA   81.8%    45,817   42,025   1,092    57   2,641   0     2    830   534   458
3274   Pasadena                    Pasadena          CA   93.4%    19,977   15,388   1,925    32   2,632   0     0    734   489   445
3275   Pleasanton                  San Ramon         CA   91.7%     9,472    7,559     713    12   1,188   0     0    280   194   191
3276   Riverside                   Riverside         CA   81.2%    27,840   25,553   1,218    13   1,056   0     0    462   284   283
3277   Sacramento                  Sacramento        CA   88.2%    21,606   18,985     911    15   1,695   0     0    514   381   329
3278   San Bernardino              San Bernardino    CA   83.2%    35,053   32,229   1,102    63   1,659   0     0    699   468   437
3279   San Diego                   San Diego         CA   87.5%    20,854   18,479   1,022   123   1,229   1     0    534   360   326
3280   San Francisco               San Francisco     CA   89.8%    16,716   14,300     685     4   1,724   0     3    517   314   293
3281   San Jose                    San Jose          CA   86.8%    23,079   20,003   1,492   141   1,443   0     0    753   480   373
3282   San Mateo                   Redwood City      CA   91.9%    10,521    7,031   2,201     5   1,050   0   234    384   271   204
3283   Santa Ana                   Santa Ana         CA   92.6%    15,131   12,110   1,085    16   1,920   0     0    712   437   257
3284   Camarillo                   Camarillo         CA   86.4%    27,921   24,892   1,354    55   1,620   0     0    529   373   312
3285   Santa Clarita               Valencia          CA   91.3%    19,764   14,952   1,662    18   2,628   0   504    724   513   488
3286   Santa Rosa                  Rohnert Park      CA   79.1%    43,580   41,218     606   265   1,484   1     6    742   503   457
3287   South Gate                  Commerce          CA   82.5%    45,877   40,692   2,882    53   2,249   1     0    634   418   411
3288   Stockton                    Stockton          CA   81.3%    45,384   41,742   1,079    70   2,088   0   405    795   499   413
3289   Sunnyvale                   Sunnyvale         CA   91.1%    15,212   12,484   1,020    14   1,383   0   311    326   249   189
3290   Woodland Hills              Woodland Hills    CA   94.1%    21,403   16,677   1,163     9   3,272   0   282    817   581   548
3291   Vista                       Carlsbad          CA   93.9%     8,619    6,701     648    18   1,226   1    25    345   194   146
3292   West Covina                 West Covina       CA   96.3%     6,484    3,914   1,220    11   1,339   0     0    446   303   225
3293   Everett                     Everett           WA   95.3%    12,440   10,196     643    42   1,543   0    16    568   370   317
3294   Olympia                     Olympia           WA   95.3%    11,798    8,848   1,022    25   1,810   1    92    547   323   297
3295   Seattle                     Seattle           WA   94.3%    11,874    9,278     734    21   1,841   0     0    555   316   271
3296   Spokane                     Spokane           WA   86.8%    40,367   35,634   2,044   140   2,537   3     9    907   538   512
3297   Tacoma                      Tacoma            WA   94.1%    10,387    8,439     611    38   1,289   0    10    599   296   254
3298   Anchorage                   Anchorage         AK   89.1%    19,644   17,195     472   483   1,488   6     0    694   357   286
 ACO                                                    ACO Percent Remaining Remaining Remaining Remaining Remaining Remaining Remaining   Active   Employees With Employees With
                ACO Name                  ACO city
Number                                                 state Completed Cases   NRFU Prod  SQRA       FV      NRFU RI    FV QC      MV     Employees    Availability    An Assignment
  2253   Danbury                 Danbury               CT       91.7%   15,395    13,290      534         8     1,563          0        0        833               457            322
  2254   Hartford                Hartford              CT       92.7%   16,976    13,813    1,481        13     1,667          2        0        863               482            412
  2255   New Haven               New Haven             CT       86.0%   24,889    22,741      575        35     1,538          0        0        902               493            378
  2256   Boston                  Boston                MA       80.5%   40,629    37,075    1,188        20     2,346          0        0       1160               503            436
  2257   Lawrence                Lawrence              MA       80.0%   24,793    23,360      437        37       959          0        0        576               296            288
  2258   Quincy                  Quincy                MA       91.4%    8,692     7,388      328         1       975          0        0        447               191            116
  2259   East Bridgewater        East Bridgewater      MA       76.8%   69,720    65,565      894       125     3,136          0        0       1104               639            601
  2260   Waltham                 Waltham               MA       97.1%    6,520     4,325      867        20     1,308          0        0        840               359            128
  2261   Worcester               Worcester             MA       87.9%   34,166    30,853      969        42     2,298          3        1       1195               535            437
  2262   Gardiner                Gardiner              ME       93.6%   26,029    21,050      862        48     4,067          2        0       1119               608            561
  2263   Concord                 Concord               NH       85.3%   41,025    37,133      932        85     2,874          1        0       1101               583            515
  2264   Egg Harbor              Egg Harbor Township   NJ       65.7%  100,699    97,083      845       103     2,668          0        0       1185               712            707
  2265   Parsippany              Parsippany            NJ       93.7%    8,634     6,998      738        13       885          0        0        708               393            286
  2266   South Plainfield        South Plainfield      NJ       83.4%   22,233    20,099      780        16     1,338          0        0        895               439            331
  2267   Jersey City             Jersey City           NJ       82.8%   30,019    27,238    1,053        38     1,689          1        0       1012               592            467
  2268   Newark                  Newark                NJ       76.1%   37,118    33,292    2,047        50     1,729          0        0        909               507            450
  2269   Fairlawn                Fairlawn              NJ       75.9%   43,654    40,862    1,121        92     1,578          0        1       1023               577            502
  2270   Toms River              Toms River            NJ       83.0%   46,520    43,341      954        62     2,163          0        0       1264               673            578
  2271   Trenton                 Trenton               NJ       89.6%   16,302    14,062      865        23     1,351          0        1        697               334            278
  2272   Albany                  Albany                NY       80.9%   79,342    74,883    1,281       170     3,008          0        0       1784               783            759
  2273   Bronx 1                 Bronx                 NY       80.0%   28,110    25,059    1,315         8     1,727          1        0       1013               544            376
  2274   Bronx 2                 Bronx                 NY       81.7%   26,354    23,420    1,627        37     1,270          0        0       1003               509            373
  2275   Melville                Melville              NY       71.4%   69,823    65,563    2,134        93     2,032          1        0       1421               755            733
  2276   Buffalo                 Buffalo               NY       86.7%   26,581    24,033      684        18     1,845          0        1        903               402            343
  2277   Queens 1                Long Island City      NY       90.6%   11,245     8,694    1,246        15     1,288          2        0        639               307            221
  2278   Brooklyn 1              Brooklyn              NY       66.5%   46,235    42,860    2,002       111     1,262          0        0       1091               558            482
  2279   Garden City             Garden City           NY       84.7%   26,222    22,973    1,825        24     1,400          0        0        893               475            396
  2280   Manhattan 1             New York              NY       85.8%   26,329    23,772    1,062        40     1,455          0        0        826               473            311
  2281   Manhattan 2             New York              NY       83.5%   47,637    42,636    1,190        44     3,767          0        0       1294               742            491
  2282   Pawling                 Pawling               NY       85.9%   35,916    32,022    1,724        87     2,083          0        0       1465               735            652
  2283   Brooklyn 2              Brooklyn              NY       74.4%   48,920    44,733    2,057        78     2,052          0        0       1339               817            660
  2284   Queens 2                Bayside               NY       89.0%   14,080    11,696      792        54     1,536          2        0        861               436            294
  2285   Queens 3                Forest Hills          NY       85.9%   18,196    16,135      716        67     1,273          5        0        891               411            367
  2286   Peekskill               Peekskill             NY       82.0%   32,257    29,597    1,073        37     1,550          0        0        988               525            457
  2287   Rochester               Rochester             NY       82.1%   68,234    64,037    1,146        73     2,978          0        0       1535               761            701
  2288   Brooklyn 3              Brooklyn              NY       87.2%   19,269    16,208    1,358        21     1,682          0        0       1090               609            409
  2289   Queens 4                Jamaica               NY       85.1%   16,734    14,417    1,001        84     1,232          0        0        795               397            227
  2290   Staten Island           Staten Island         NY       89.3%    9,066     7,444      613         4     1,005          0        0        618               271            171
  2291   Syracuse                Syracuse              NY       87.1%   49,106    45,060      876       143     3,027          0        0       1731               811            720
  2292   Brooklyn 4              Brooklyn              NY       79.2%   32,583    29,163    1,989        40     1,391          0        0        939               526            451
  2293   Guaynabo                Guaynabo              PR       89.5%   49,331    41,222    1,515     1,867     4,704         23        0       1535               971            781
  2294   Caguas                  Caguas                PR       91.0%   40,956    32,990      893     3,872     3,165         36        0       1422               945            715
  2295   Mayaguez                Mayaguez              PR       93.6%   32,652    21,789    1,481     6,145     3,138         99        0       1797             1132             929
  2296   Providence              Providence            RI       84.5%   33,027    30,385      886        35     1,721          0        0       1011               525            439
  2297   Burlington              Burlington            VT       91.2%   15,614    13,673      348        55     1,538          0        0        752               367            260
  2355   Washington DC           Washington            DC       78.0%   38,894    35,640    1,121        48     2,078          1        6        832               497            402
  2356   Wilmington              Wilmington            DE       77.4%   44,884    42,684      724        17     1,415          1       43        872               410            380
  2357   Lexington               Lexington             KY       71.7%  132,363   126,749    1,679       953     2,973          9        0       1506               953            939
  2358   Louisville              Louisville            KY       74.0%   90,442    86,447    1,577       120     2,295          3        0        958               535            532
  2359   Hanover                 Hanover               MD       79.9%   53,674    49,248    2,182        46     2,197          1        0       1253               786            658
  2360   Baltimore               Baltimore             MD       69.3%   47,872    45,666      603         9     1,593          0        1        860               454            440
  2361   Hagerstown              Hagerstown            MD       93.3%   16,454    13,119    1,295         9     2,031          0        0       1008               521            393
  2362   Towson                  Towson                MD       83.7%   47,501    42,963    1,959        21     2,558          0        0       1333               773            686
  2363   Akron                   Akron                 OH       68.9%   85,236    82,702      826        53     1,454          0      201        920               623            623
  2364   Mansfield               Mansfield             OH       96.2%    9,789     7,236      898        17     1,638          0        0        785               402            306
  2365   Cincinnati              Cincinnati            OH       82.9%   26,420    24,309      459        12     1,627          0       13        858               446            432
  2366   Cleveland               Cleveland             OH       70.4%   62,376    59,631      694        64     1,858          0      129        876               521            512
  2367   Columbus                Dublin                OH       89.6%   25,712    22,304      719         5     2,684          0        0       1362               756            585
  2368   Dayton                  Dayton                OH       87.3%   30,507    28,195      684        33     1,595          0        0        809               461            437
  2369   Toledo                  Toledo                OH       78.2%   68,561    65,490      823        44     2,145          0       59       1029               655            622
  2370   South Point             South Point           OH       93.8%   16,368    13,510      922        57     1,756          0      123        921               540            436
  2371   Allentown               Allentown             PA       74.1%   81,225    77,828      737        77     2,573          1        9        927               570            556
  2372   Cranberry Township      Cranberry Township    PA       94.7%   17,893    15,021      742        28     2,077          0       25        872               481            366
  2373   Harrisburg              Harrisburg            PA       90.4%   26,093    23,499      721        31     1,842          0        0        917               450            424
  2374   Norristown              Norristown            PA       88.0%   21,006    19,021      523        17     1,438          0        7        668               372            330
  2375   Philadelphia-Franklin   Philadelphia          PA       68.8%   77,677    74,395      815        44     2,422          0        1       1355               733            645
  2376   Philadelphia-Penn       Philadelphia          PA       63.6%   57,693    55,690      667        29     1,307          0        0        944               513            512
  2377   Pittsburgh              Pittsburgh            PA       88.1%   25,472    23,097      550        12     1,813          0        0        824               465            368
  2378   Reading                 Reading               PA       80.8%   43,637    41,493      736        58     1,350          0        0        624               415            389
  2379   State College           State College         PA       92.2%   26,823    23,721    1,008        34     2,060          0        0       1048               566            508
  2380   Knoxville               Knoxville             TN       91.0%   31,301    27,928      869        53     2,425          0       26        996               572            498
  2381   Memphis                 Memphis               TN       73.4%   63,761    60,853      917        35     1,956          0        0        985               578            537
  2382   Nashville               Franklin              TN       92.2%   25,725    22,183      899        29     2,614          0        0        960               605            492
  2383   Shelbyville             Shelbyville           TN       75.3%  112,497   107,444    1,868       190     2,976          0       19       1589             1035            1008
  2384   Crystal City            Arlington             VA       90.8%   11,197     9,264      677        14     1,242          0        0        448               205            166
  2385   Fairfax                 Fairfax               VA       97.4%    2,701     1,505      597        20       579          0        0        411               227             93
  2386   Fredericksburg          Fredericksburg        VA       73.4%   67,155    64,478    1,162        84     1,429          2        0        952               574            523
  2387   Virginia Beach          Virginia Beach        VA       76.7%   66,143    62,792    1,079       145     2,123          0        4        995               585            539
  2388   Richmond                Richmond              VA       76.4%   60,094    57,082    1,246        34     1,732          0        0        992               531            511
  2389   Roanoke                 Roanoke               VA       79.8%   69,377    65,717      929       101     2,252          0      378       1384               776            756
  2390   Beckley                 Beckley               WV       97.7%   11,464     6,277    1,480       181     3,525          1        0       1194               605            344
  2556   Fayetteville            Fayetteville          AR       95.5%   16,378    12,564    1,537       106     2,161          0       10        850               631            521
  2557   Little Rock             Little Rock           AR       84.9%   55,680    51,884    1,145       146     2,504          1        0       1492               874            775
  2558   Des Moines              Des Moines            IA       69.9%  152,925   147,618    1,930       103     3,274          0        0       1873             1104            1075
  2559   Chicago Central         Chicago               IL       83.4%   42,060    37,649    1,318        19     3,074          0        0       1381               819            720
  2560   Chicago Far Southwest   Evergreen Park        IL       89.6%   12,979    10,911      760         7     1,286          0       15        843               456            421
  2561   Chicago South           Chicago               IL       83.5%   28,243    24,658    1,358         3     2,223          1        0        930               557            444
  2562   Cook County NW          Schaumburg            IL       91.4%   11,748     9,681      796        28     1,242          0        1        494               345            310
  2563   Cook County South       Matteson              IL       83.1%   27,675    24,307    1,626         7     1,735          0        0        883               461            380
  2564   Dekalb                  Dekalb                IL       90.4%   21,774    19,073    1,144        21     1,536          0        0        908               462            356
  2565   Oswego                  Oswego                IL       88.1%   21,179    18,751    1,161         4     1,262          0        1        830               499            407
2566   Peoria             Peoria                       IL   86.5%    42,806    39,278   1,523    20   1,985   0     0   1124    643    591
2567   Skokie             Skokie                       IL   91.5%    10,437     8,509     687    33   1,208   0     0    881    439    320
2568   Springfield        Springfield                  IL   72.7%    89,488    85,905   1,615   135   1,832   1     0   1139    695    660
2569   Evansville         Evansville                   IN   94.8%    13,212    10,497   1,184     7   1,495   1    28    940    476    396
2570   Ft. Wayne          Ft. Wayne                    IN   89.7%    28,661    25,841   1,057    38   1,724   1     0   1020    552    495
2571   Indianapolis       Indianapolis                 IN   89.3%    27,918    24,871     893    18   2,134   1     1    958    428    385
2572   Lake County        Merrillville                 IN   90.9%    28,410    25,095   1,081    30   2,201   2     1   1255    602    487
2573   Detroit            Detroit                      MI   71.0%    97,817    92,849   2,669    90   2,209   0     0   1549    884    841
2574   Lansing            Lansing                      MI   73.7%    93,399    89,839   1,230    96   2,233   1     0   1467    787    740
2575   Macomb County      Clinton Township             MI   87.9%    31,975    29,190     924    33   1,828   0     0    964    548    472
2576   Traverse City      Traverse City                MI   74.9%   132,281   127,001   1,352   203   3,724   1     0   1996   1119   1094
2577   Oakland County     Troy                         MI   90.0%    16,539    14,611     570    10   1,348   0     0    450    218    178
2578   Duluth             Duluth                       MN   84.8%    58,173    53,430   2,084    81   2,578   0     0   1496    804    726
2579   Minneapolis        Minneapolis                  MN   93.7%     9,738     7,503     854    21   1,360   0     0    573    262    205
2580   Rochester          Rochester                    MN   83.8%    43,603    40,751   1,020    26   1,806   0     0   1248    618    545
2581   Kansas City        Kansas City                  MO   93.7%    27,623    22,496   1,221    60   3,760   1    85   1182    501    472
2582   Springfield        Springfield                  MO   84.4%    81,023    76,117   1,518   114   3,274   0     0   1642    960    923
2583   St. Louis          St. Louis                    MO   82.5%    54,290    50,611   1,062    21   2,541   0    55    995    571    556
2584   Eau Claire         Eau Claire                   WI   93.1%    18,478    15,670     854    46   1,908   0     0    726    444    385
2585   Green Bay          Green Bay                    WI   92.4%    20,862    17,859     953    33   1,754   0   263    837    462    371
2586   Madison            Madison                      WI   93.8%    15,670    12,826     879     7   1,958   0     0   1047    554    434
2587   Milwaukee          Milwaukee                    WI   76.6%    38,990    36,785     715    57   1,429   3     1   1041    540    440
2901   Gulfport           Gulfport                     MS   77.1%    78,993    75,107   1,391   153   2,339   3     0   1232    663    602
2902   Jackson            Jackson                      MS   56.9%   143,258   138,805   1,970   534   1,944   5     0    842    495    490
2904   Birmingham         Birmingham                   AL   57.4%   167,069   162,567   1,823   407   2,270   2     0    993    701    700
2905   Huntsville         Huntsville                   AL   67.0%   115,364   110,834   2,374   308   1,847   1     0   1012    640    619
2906   Mobile             Mobile                       AL   65.6%   129,067   124,650   1,489   282   2,645   1     0    983    599    587
2907   Charleston         North Charleston             SC   65.1%   168,434   164,466   1,307   124   2,537   0     0   1293    766    746
2908   Columbia           Columbia                     SC   69.2%   104,895   101,314   1,339    70   2,172   0     0   1021    543    540
2909   Greenville, SC     Greenville                   SC   73.9%    98,547    95,314   1,107    78   2,047   0     1   1110    674    673
2910   Atlanta            Atlanta                      GA   66.8%    78,202    75,279   1,014    49   1,860   0     0    794    507    497
2966   Lauderdale Lakes   Lauderdale Lake              FL   71.2%    70,873    67,226   1,193    84   2,369   1     0    975    635    601
2967   Fort Lauderdale    Margate                      FL   72.4%    79,516    76,286   1,065   102   2,063   0     0    993    648    629
2968   Fort Myers         Fort Myers                   FL   70.8%   133,007   128,162   1,052   114   3,678   1     0   1272    939    900
2969   Gainesville        Gainesville                  FL   82.7%    39,316    37,017     791    50   1,457   1     0    955    539    409
2970   Jacksonville       Jacksonville                 FL   69.5%    61,866    59,608     856    58   1,343   1     0    742    492    484
2971   Lakeland           Lakeland                     FL   68.0%   126,641   122,441   1,372   113   2,715   0     0   1188    832    821
2972   Miami North        Miami Lakes                  FL   73.9%    77,820    73,846   1,212   310   2,450   2     0   1145    780    690
2973   Miami South        Palmetto Bay                 FL   76.1%    57,547    54,234   1,039   229   2,045   0     0   1017    655    601
2974   Ocala              Ocala                        FL   72.3%    79,270    76,685     871    57   1,657   0     0    903    620    600
2975   Orange County      Orlando                      FL   75.6%    64,227    60,861   1,236    28   2,102   0     0    858    568    560
2976   Pensacola          Pensacola                    FL   65.0%   132,023   128,277   1,049   142   2,554   1     0   1189    642    639
2977   Seminole County    Lake Mary                    FL   69.4%    87,569    84,510     992    60   2,006   1     0    787    545    542
2978   St. Petersburg     St. Petersburg               FL   76.9%    73,376    70,171     903    60   2,242   0     0    892    602    577
2979   Tampa              Tampa                        FL   67.9%    85,266    82,317   1,098    81   1,770   0     0    877    585    582
2980   West Palm Beach    West Palm Beach              FL   69.7%   104,077   100,369   1,198    76   2,434   0     0   1152    835    805
2981   Columbus           Columbus                     GA   51.7%   191,816   188,453   1,386   278   1,698   1     0   1071    729    722
2982   Dekalb County      Atlanta                      GA   69.7%    62,096    59,294   1,152   122   1,528   0     0    880    493    470
2983   Douglasville       Douglasville                 GA   66.7%    67,090    65,095     795    94   1,105   1     0    696    455    376
2984   Gainesville, GA    Gainesville                  GA   73.6%    90,620    87,555     929    57   2,079   0     0    959    674    654
2985   Gwinnett County    Duluth                       GA   61.5%    86,326    83,756   1,335    76   1,158   1     0    786    457    449
2986   Macon              Macon                        GA   62.5%   103,063   100,329   1,046   132   1,556   0     0   1065    786    735
2987   Savannah           Savannah                     GA   85.9%    39,446    36,373     930    68   2,074   1     0    881    651    562
2988   Baton Rouge        Baton Rouge                  LA   66.7%    87,957    84,690   1,289   340   1,638   0     0    916    570    566
2989   Jefferson Parish   Elmwood                      LA   74.5%    65,916    63,054   1,015   187   1,660   0     0   1095    663    663
2990   New Orleans        New Orleans                  LA   97.2%     5,305     2,621   1,006    38   1,640   0     0    373    199    119
2991   Shreveport         Shreveport                   LA   48.1%   184,067   181,037     882   507   1,639   2     0   1066    675    667
2992   Asheville          Asheville                    NC   75.4%   107,550   103,803     624   132   2,991   0     0   1462    896    857
2993   Charlotte          Charlotte                    NC   74.1%    60,270    57,677     789    32   1,772   0     0    936    595    592
2994   Durham             Durham                       NC   65.8%    93,526    91,071     812    48   1,594   1     0    916    583    562
2995   Fayetteville       Fayetteville                 NC   71.9%   102,629    99,558     709    95   2,266   1     0   1040    705    689
2996   Greenville, NC     Greenville                   NC   67.0%   129,561   126,426     987   220   1,928   0     0   1222    776    774
2997   Raleigh            Raleigh                      NC   78.2%    55,434    53,296     605    49   1,483   1     0    680    426    415
2998   Winston-Salem      Winston-Salem                NC   69.5%    95,186    92,855     592    67   1,672   0     0   1010    648    646
3105   Flagstaff          Flagstaff                    AZ   74.2%    58,490    56,127     408   245   1,706   3     1    700    435    434
3106   Maricopa Central   Phoenix                      AZ   68.2%    87,849    84,790     785   100   2,172   1     1    861    586    586
3107   Maricopa South     Mesa                         AZ   78.3%    55,895    52,868     941    71   2,008   0     7    743    504    489
3108   Maricopa West      Glendale                     AZ   64.1%    85,774    83,212   1,134    79   1,348   0     1    807    510    496
3109   Tucson             Tucson                       AZ   68.6%   135,035   129,936   1,567   380   3,151   1     0   1324    871    831
3110   Window Rock        St. Michaels                 AZ   51.9%    43,725    42,936     205    83     496   5     0    383    261    257
3154   Aurora             Aurora                       CO   80.3%    38,203    36,000     873    26   1,304   0     0    649    341    332
3155   Colorado North     Longmont                     CO   89.0%    30,959    27,256     921   108   2,621   4    49   1027    480    376
3156   Colorado Springs   Colorado Springs             CO   64.4%   115,143   112,077     863   462   1,731   9     1    888    556    555
3157   Denver             Lakewood                     CO   86.4%    28,943    26,243     748    11   1,936   1     4    574    340    302
3158   Overland Park      Overland Park                KS   88.0%    22,383    20,744     514    30   1,092   0     3    597    308    236
3159   Wichita            Wichita                      KS   94.2%    18,274    15,387     872    34   1,838   1   142    594    350    283
3160   Billings           Billings                     MT   67.6%    86,599    83,834     868   272   1,621   1     3   1090    642    625
3162   Bismarck           Bismarck                     ND   83.3%    29,047    26,665     844   288   1,248   2     0    545    369    321
3163   Lincoln            Lincoln                      NE   80.5%    59,415    56,376   1,007    59   1,972   1     0   1020    648    600
3164   Albuquerque        Los Ranchos de Albuquerque   NM   71.5%    80,929    77,019   1,466   542   1,896   6     0    898    595    564
3165   Las Cruces         Las Cruces                   NM   79.1%    38,543    36,282     827    99   1,333   2     0    840    519    432
3166   Cleveland Co.      Norman                       OK   77.4%    68,632    65,672     776   270   1,902   3     9    816    522    514
3167   Oklahoma County    Warr Acres                   OK   89.0%    30,309    26,515   1,060    31   2,695   0     8    709    485    436
3168   Tulsa              Tulsa                        OK   69.6%   100,244    96,904   1,173   326   1,831   1     9    831    527    524
3169   Sioux Falls        Sioux Falls                  SD   77.1%    38,513    36,287     970   217   1,038   1     0    565    312    300
3170   Arlington          Grand Prairie                TX   82.9%    25,441    23,696     601    18   1,126   0     0    518    343    324
3171   Austin             Austin                       TX   92.9%    18,476    15,002     946    57   2,470   1     0    869    509    333
3172   Collin Co.         McKinney                     TX   83.0%    41,752    39,196     923    77   1,555   1     0    723    512    459
3173   Dallas             Duncanville                  TX   68.7%    45,129    42,999     879    42   1,205   0     4    868    476    466
3174   Dallas Co. NE      Richardson                   TX   75.7%    35,060    33,125     718    37   1,179   1     0    746    421    405
3175   Dallas Co. NW      Farmers Branch               TX   74.4%    50,159    47,652     605    45   1,857   0     0    670    413    394
3176   Denton Co.         Denton                       TX   86.7%    40,461    36,765   1,535    67   2,080   0    14    848    546    482
3177   El Paso            El Paso                      TX   77.3%    57,942    54,996     893   193   1,858   2     0   1058    621    503
3178   Fort Bend Co.               Katy              TX   67.6%   108,406   104,496   1,715   338   1,853   4     0   1051   685   679
3179   Fort Worth                  Fort Worth        TX   91.7%    15,362    12,778     750    71   1,193   0   570    296   194   164
3180   Harris Co. East             Houston           TX   87.1%    18,886    16,707     558    63   1,556   2     0    653   395   323
3181   Harris Co. NE               Houston           TX   87.1%    19,157    16,092   1,849    17   1,199   0     0    599   382   287
3182   Harris Co. NW               Katy              TX   94.1%     7,918     6,170     885     2     861   0     0    600   426   319
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   75.8%    78,272    73,012   3,016   334   1,909   1     0    899   631   631
3184   Houston NW                  Houston           TX   87.7%    17,970    15,641   1,130    11   1,188   0     0    408   280   234
3185   Houston South               Houston           TX   73.1%    45,139    41,872   1,995    57   1,215   0     0    660   428   417
3186   Houston West                Houston           TX   78.5%    36,723    33,849     781    71   2,022   0     0    756   488   444
3187   Laredo                      Laredo            TX   70.0%    99,726    95,863   1,466   311   2,084   2     0   1086   727   724
3188   Lubbock                     Lubbock           TX   74.5%    80,989    77,841   1,051   200   1,895   2     0    823   575   565
3189   Montgomery Co.              Spring            TX   73.5%    89,049    85,158   1,530   417   1,944   0     0   1145   771   761
3190   San Antonio East            San Antonio       TX   93.0%     8,354     6,988     561    29     774   0     2    537   313   232
3191   San Antonio North           San Antonio       TX   95.2%     5,642     4,255     449     5     901   0    32    370   272   249
3192   San Antonio West            San Antonio       TX   94.9%     5,729     4,134     523     4   1,068   0     0    365   303   295
3193   Tyler                       Tyler             TX   77.5%    86,428    82,747   1,186   244   2,251   0     0   1053   798   724
3194   Waco                        Waco              TX   87.3%    41,029    37,597   1,171    85   2,175   1     0   1032   645   573
3195   Williamson Co.              Leander           TX   88.5%    35,589    31,426   1,222   101   2,839   1     0    869   544   447
3196   Orem                        Orem              UT   83.3%    33,657    30,915   1,196   119   1,412   1    14    584   385   347
3197   Salt Lake City              South Salt Lake   UT   85.7%    35,166    31,903   1,326    65   1,655   1   216    842   450   395
3198   Casper                      Casper            WY   78.3%    30,855    28,884     836   103   1,029   3     0    605   307   305
3255   Honolulu                    Honolulu          HI   94.9%    14,682     9,627   2,522   261   2,267   5     0    449   324   267
3256   Boise                       Boise             ID   97.6%     7,479     4,436     752    37   2,253   0     1    380   255   163
3257   Las Vegas                   Las Vegas         NV   77.9%    60,268    55,631   1,278    48   3,264   0    47    847   629   581
3258   North Las Vegas             N. Las Vegas      NV   81.6%    52,212    48,276   1,311   117   2,504   4     0    846   565   519
3259   Eugene                      Springfield       OR   83.7%    51,424    48,095   1,362    86   1,880   1     0   1003   499   450
3260   Portland                    Portland          OR   93.1%    13,018    10,992     578     8   1,438   2     0    486   318   276
3261   Salem                       Salem             OR   94.9%    12,412    10,045     811    23   1,533   0     0    696   337   244
3263   Bakersfield                 Bakersfield       CA   80.1%    60,608    56,038   1,773    80   2,717   0     0    865   564   529
3264   Chico                       Chico             CA   75.4%    74,858    71,259   1,341   142   2,113   3     0    840   557   543
3265   Concord                     Concord           CA   82.1%    30,330    27,710     980    26   1,409   0   205    535   367   350
3266   El Cajon                    San Diego         CA   87.8%    16,289    14,085   1,088    44   1,072   0     0    455   301   271
3267   Fullerton                   Buena Park        CA   91.5%    14,812    11,931   1,236    24   1,620   0     1    664   407   296
3268   Inglewood                   Inglewood         CA   84.7%    45,306    41,245   1,662    24   2,373   2     0    987   608   549
3269   Long Beach                  Long Beach        CA   89.8%    20,466    17,537   1,520    17   1,392   0     0    786   436   396
3270   Fresno                      Fresno            CA   83.6%    38,860    35,577   1,492    28   1,763   0     0    838   568   500
3271   Oakland                     Oakland           CA   84.5%    23,874    20,796   1,669    22   1,387   0     0    484   337   286
3272   Ontario                     Upland            CA   85.1%    17,989    15,675   1,013    23   1,278   0     0    413   274   252
3273   Palm Springs                Palm Springs      CA   80.4%    49,288    45,455   1,181    57   2,595   0     0    834   531   461
3274   Pasadena                    Pasadena          CA   92.6%    22,516    17,640   2,215    32   2,629   0     0    740   487   447
3275   Pleasanton                  San Ramon         CA   90.7%    10,495     8,505     775    12   1,203   0     0    279   191   184
3276   Riverside                   Riverside         CA   79.6%    30,130    27,762   1,318    13   1,037   0     0    466   305   300
3277   Sacramento                  Sacramento        CA   86.8%    24,083    21,311   1,025    15   1,732   0     0    519   363   320
3278   San Bernardino              San Bernardino    CA   81.4%    38,798    35,889   1,209    64   1,636   0     0    707   470   455
3279   San Diego                   San Diego         CA   86.3%    22,829    20,402   1,104   124   1,198   1     0    547   360   314
3280   San Francisco               San Francisco     CA   88.7%    18,612    16,072     811     4   1,722   0     3    515   302   280
3281   San Jose                    San Jose          CA   85.6%    25,244    21,985   1,651   141   1,467   0     0    767   474   405
3282   San Mateo                   Redwood City      CA   91.0%    11,709     8,077   2,408     5   1,066   0   153    394   275   218
3283   Santa Ana                   Santa Ana         CA   91.8%    16,911    13,612   1,279    16   2,004   0     0    703   425   261
3284   Camarillo                   Camarillo         CA   85.4%    29,959    26,846   1,489    55   1,569   0     0    541   377   330
3285   Santa Clarita               Valencia          CA   91.4%    19,555    14,853   1,825    18   2,355   0   504    725   527   487
3286   Santa Rosa                  Rohnert Park      CA   78.0%    45,810    43,394     706   265   1,440   1     4    746   478   448
3287   South Gate                  Commerce          CA   81.3%    48,927    43,597   3,043    53   2,232   2     0    634   404   397
3288   Stockton                    Stockton          CA   80.1%    48,162    44,672   1,173    70   1,961   0   286    799   523   462
3289   Sunnyvale                   Sunnyvale         CA   90.2%    16,633    13,801   1,121    14   1,386   0   311    363   277   223
3290   Woodland Hills              Woodland Hills    CA   93.3%    24,232    19,423   1,287     9   3,231   0   282    824   578   528
3291   Vista                       Carlsbad          CA   93.3%     9,396     7,415     763    18   1,199   1     0    327   186   144
3292   West Covina                 West Covina       CA   95.6%     7,703     4,756   1,489    11   1,447   0     0    446   304   236
3293   Everett                     Everett           WA   94.9%    13,618    11,175     849    42   1,536   0    16    565   373   338
3294   Olympia                     Olympia           WA   95.0%    12,741     9,693   1,140    25   1,790   1    92    568   344   315
3295   Seattle                     Seattle           WA   93.6%    13,309    10,579     896    21   1,813   0     0    569   328   264
3296   Spokane                     Spokane           WA   86.1%    42,420    37,440   2,266   141   2,563   3     7    911   575   546
3297   Tacoma                      Tacoma            WA   93.6%    11,313     9,317     690    38   1,258   0    10    620   289   253
3298   Anchorage                   Anchorage         AK   88.3%    21,080    18,582     568   504   1,421   5     0    696   340   290
 ACO                                              ACO Percent Remaining     Active   Employees With Employees With
                ACO Name             ACO city
Number                                            state Completed Cases   Employees    Availability    An Assignment
  2253   Danbury            Danbury               CT       91.0%   16,741        834               450            313
  2254   Hartford           Hartford              CT       92.5%   17,214        833               436            327
  2255   New Haven          New Haven             CT       84.5%   27,351        910               462            390
  2256   Boston             Boston                MA       79.3%   42,892       1156               476            438
  2257   Lawrence           Lawrence              MA       78.7%   26,335        578               279            274
  2258   Quincy             Quincy                MA       91.0%    9,090        448               181            117
  2259   East Bridgewater   East Bridgewater      MA       75.1%   74,669       1110               578            567
  2260   Waltham            Waltham               MA       97.0%    6,856        847               346            112
  2261   Worcester          Worcester             MA       87.2%   36,223       1196               495            405
  2262   Gardiner           Gardiner              ME       93.1%   28,214       1136               595            529
  2263   Concord            Concord               NH       84.2%   44,044       1103               542            486
  2264   Egg Harbor         Egg Harbor Township   NJ       63.3%  107,476       1209               679            679
  2265   Parsippany         Parsippany            NJ       92.9%    9,664        711               386            256
  2266   South Plainfield   South Plainfield      NJ       82.0%   23,935        902               436            342
  2267   Jersey City        Jersey City           NJ       81.1%   33,008       1005               539            479
  2268   Newark             Newark                NJ       74.9%   38,779        930               445            386
  2269   Fairlawn           Fairlawn              NJ       74.5%   46,210       1019               539            496
  2270   Toms River         Toms River            NJ       81.3%   50,883       1291               640            573
  2271   Trenton            Trenton               NJ       88.7%   17,563        716               356            295
  2272   Albany             Albany                NY       79.6%   84,384       1812               747            698
  2273   Bronx 1            Bronx                 NY       79.2%   29,143       1000               489            354
  2274   Bronx 2            Bronx                 NY       80.3%   28,162       1007               479            337
  2275   Melville           Melville              NY       69.6%   73,848       1399               705            691
  2276   Buffalo            Buffalo               NY       85.8%   28,352        900               374            304
  2277   Queens 1           Long Island City      NY       90.3%   11,664        625               280            181
  2278   Brooklyn 1         Brooklyn              NY       64.7%   48,424       1052               488            457
  2279   Garden City        Garden City           NY       83.7%   27,824        908               435            380
  2280   Manhattan 1        New York              NY       84.8%   28,227        815               438            300
  2281   Manhattan 2        New York              NY       82.3%   50,962       1296               749            522
  2282   Pawling            Pawling               NY       84.8%   38,502       1451               691            609
  2283   Brooklyn 2         Brooklyn              NY       72.4%   52,366       1329               754            598
  2284   Queens 2           Bayside               NY       88.6%   14,605        843               429            274
  2285   Queens 3           Forest Hills          NY       85.4%   18,871        877               360            290
  2286   Peekskill          Peekskill             NY       80.3%   35,170        994               509            475
  2287   Rochester          Rochester             NY       80.3%   74,556       1529               733            671
  2288   Brooklyn 3         Brooklyn              NY       86.4%   20,363       1070               525            351
  2289   Queens 4           Jamaica               NY       84.0%   17,919        792               379            213
  2290   Staten Island      Staten Island         NY       88.8%    9,505        618               271            175
  2291   Syracuse           Syracuse              NY       85.6%   54,654       1746               778            706
  2292   Brooklyn 4         Brooklyn              NY       77.6%   34,948        932               484            459
  2293   Guaynabo           Guaynabo              PR       88.6%   53,178       1571               925            807
  2294   Caguas             Caguas                PR       89.7%   46,551       1525               933            745
  2295   Mayaguez           Mayaguez              PR       92.7%   37,220       1840             1032             858
  2296   Providence         Providence            RI       83.3%   35,274       1061               497            447
  2297   Burlington         Burlington            VT       90.1%   17,536        758               356            263
  2355   Washington DC      Washington            DC       76.8%   40,798        789               410            364
  2356   Wilmington         Wilmington            DE       76.0%   47,605        854               403            384
  2357   Lexington          Lexington             KY       70.2%  138,958       1520               908            897
  2358   Louisville         Louisville            KY       72.7%   94,617        943               499            496
  2359   Hanover            Hanover               MD       78.7%   56,510       1282               769            665
  2360   Baltimore          Baltimore             MD       67.6%   50,339        863               428            425
  2361   Hagerstown         Hagerstown            MD       92.9%   17,252        911               490            392
  2362   Towson             Towson                MD       82.1%   51,811       1342               756            676
  2363   Akron              Akron                 OH       66.4%   91,956        959               623            619
  2364   Mansfield          Mansfield             OH       95.9%   10,725        794               409            295
  2365   Cincinnati         Cincinnati            OH       81.6%   28,417        852               416            406
  2366   Cleveland          Cleveland             OH       68.7%   65,829        854               459            458
  2367   Columbus           Dublin                OH       88.5%   28,549       1366               693            559
  2368   Dayton             Dayton                OH       86.1%   33,331        803               458            413
  2369   Toledo             Toledo                OH       76.7%   72,981       1024               567            559
2370   South Point             South Point          OH   93.0%    18,544    933    512    436
2371   Allentown               Allentown            PA   72.6%    85,700    924    537    528
2372   Cranberry Township      Cranberry Township   PA   94.0%    20,202    873    461    357
2373   Harrisburg              Harrisburg           PA   89.5%    28,534    963    438    395
2374   Norristown              Norristown           PA   87.0%    22,858    660    342    316
2375   Philadelphia-Franklin   Philadelphia         PA   67.2%    81,266   1374    652    589
2376   Philadelphia-Penn       Philadelphia         PA   61.7%    60,522    959    516    512
2377   Pittsburgh              Pittsburgh           PA   87.0%    27,783    862    460    386
2378   Reading                 Reading              PA   79.6%    46,220    641    387    378
2379   State College           State College        PA   91.3%    29,770   1058    560    487
2380   Knoxville               Knoxville            TN   89.7%    35,666    989    596    515
2381   Memphis                 Memphis              TN   71.9%    67,043    977    520    495
2382   Nashville               Franklin             TN   91.3%    28,623    976    578    464
2383   Shelbyville             Shelbyville          TN   73.6%   119,943   1592    989    971
2384   Crystal City            Arlington            VA   90.4%    11,645    420    193    159
2385   Fairfax                 Fairfax              VA   97.4%     2,700    419    220     74
2386   Fredericksburg          Fredericksburg       VA   72.1%    70,204    950    504    480
2387   Virginia Beach          Virginia Beach       VA   75.1%    70,441    997    552    530
2388   Richmond                Richmond             VA   75.2%    62,830    996    479    467
2389   Roanoke                 Roanoke              VA   78.0%    75,375   1412    748    723
2390   Beckley                 Beckley              WV   97.6%    12,310   1218    607    357
2556   Fayetteville            Fayetteville         AR   94.9%    18,352   1070    740    556
2557   Little Rock             Little Rock          AR   83.4%    60,854   1486    817    725
2558   Des Moines              Des Moines           IA   67.9%   162,251   1844   1033   1014
2559   Chicago Central         Chicago              IL   82.6%    43,956   1387    798    677
2560   Chicago Far Southwest   Evergreen Park       IL   89.0%    13,637    853    459    402
2561   Chicago South           Chicago              IL   82.4%    30,075    933    554    435
2562   Cook County NW          Schaumburg           IL   91.0%    12,340    511    348    298
2563   Cook County South       Matteson             IL   82.4%    28,810    890    429    345
2564   Dekalb                  Dekalb               IL   89.7%    23,328    959    457    374
2565   Oswego                  Oswego               IL   87.4%    22,255    876    493    386
2566   Peoria                  Peoria               IL   85.5%    45,801   1121    606    562
2567   Skokie                  Skokie               IL   91.0%    10,987    889    441    305
2568   Springfield             Springfield          IL   70.8%    95,278   1152    651    626
2569   Evansville              Evansville           IN   94.6%    13,887    974    459    366
2570   Ft. Wayne               Ft. Wayne            IN   88.6%    31,573   1002    534    475
2571   Indianapolis            Indianapolis         IN   88.4%    30,058   1031    439    391
2572   Lake County             Merrillville         IN   90.0%    31,110   1299    617    499
2573   Detroit                 Detroit              MI   69.1%   104,016   1512    787    762
2574   Lansing                 Lansing              MI   71.9%    99,616   1456    727    693
2575   Macomb County           Clinton Township     MI   86.3%    35,967    988    537    476
2576   Traverse City           Traverse City        MI   72.8%   143,334   1980   1120   1095
2577   Oakland County          Troy                 MI   89.5%    17,344    449    212    188
2578   Duluth                  Duluth               MN   83.6%    62,126   1517    799    705
2579   Minneapolis             Minneapolis          MN   92.9%    10,962    598    270    200
2580   Rochester               Rochester            MN   82.6%    46,838   1234    609    473
2581   Kansas City             Kansas City          MO   93.4%    28,805   1209    516    445
2582   Springfield             Springfield          MO   83.2%    87,002   1679    906    846
2583   St. Louis               St. Louis            MO   81.3%    57,949   1035    542    523
2584   Eau Claire              Eau Claire           WI   92.6%    19,845    751    461    408
2585   Green Bay               Green Bay            WI   91.8%    22,408    864    465    364
2586   Madison                 Madison              WI   93.2%    17,238   1071    585    401
2587   Milwaukee               Milwaukee            WI   75.1%    41,337   1034    502    440
2901   Gulfport                Gulfport             MS   76.2%    81,859   1229    743    683
2902   Jackson                 Jackson              MS   54.6%   150,379    806    449    448
2904   Birmingham              Birmingham           AL   55.9%   172,274    962    636    629
2905   Huntsville              Huntsville           AL   65.7%   119,100   1042    619    595
2906   Mobile                  Mobile               AL   64.3%   133,460    992    603    602
2907   Charleston              North Charleston     SC   63.2%   177,033   1293    720    716
2908   Columbia                Columbia             SC   68.0%   108,843   1075    537    532
2909   Greenville, SC          Greenville           SC   72.3%   104,485   1102    618    617
2910   Atlanta                 Atlanta              GA   64.9%    82,346    791    447    441
2966   Lauderdale Lakes   Lauderdale Lake              FL   69.1%    75,616    973   591   546
2967   Fort Lauderdale    Margate                      FL   70.2%    85,736    993   612   591
2968   Fort Myers         Fort Myers                   FL   68.7%   142,176   1262   920   890
2969   Gainesville        Gainesville                  FL   81.6%    41,814    968   514   392
2970   Jacksonville       Jacksonville                 FL   68.0%    64,911    733   432   430
2971   Lakeland           Lakeland                     FL   66.2%   133,385   1245   812   673
2972   Miami North        Miami Lakes                  FL   72.0%    83,229   1139   719   638
2973   Miami South        Palmetto Bay                 FL   74.4%    61,541   1016   636   560
2974   Ocala              Ocala                        FL   70.8%    83,369    907   558   545
2975   Orange County      Orlando                      FL   74.2%    67,635    860   496   496
2976   Pensacola          Pensacola                    FL   63.5%   137,318   1198   648   633
2977   Seminole County    Lake Mary                    FL   67.6%    92,367    772   486   486
2978   St. Petersburg     St. Petersburg               FL   75.3%    78,427    892   531   522
2979   Tampa              Tampa                        FL   66.2%    89,480    871   544   543
2980   West Palm Beach    West Palm Beach              FL   67.6%   110,828   1157   814   794
2981   Columbus           Columbus                     GA   49.1%   201,693   1053   727   717
2982   Dekalb County      Atlanta                      GA   67.9%    65,675    868   445   425
2983   Douglasville       Douglasville                 GA   65.3%    69,761    694   415   351
2984   Gainesville, GA    Gainesville                  GA   72.3%    95,146    965   662   618
2985   Gwinnett County    Duluth                       GA   59.7%    89,911    752   397   394
2986   Macon              Macon                        GA   59.1%   112,145   1045   722   705
2987   Savannah           Savannah                     GA   84.4%    43,558   1002   661   610
2988   Baton Rouge        Baton Rouge                  LA   64.8%    92,581    915   542   542
2989   Jefferson Parish   Elmwood                      LA   72.5%    71,008   1123   641   639
2990   New Orleans        New Orleans                  LA   96.9%     5,844    396   219   129
2991   Shreveport         Shreveport                   LA   46.8%   188,592   1056   588   581
2992   Asheville          Asheville                    NC   73.9%   113,958   1500   884   848
2993   Charlotte          Charlotte                    NC   72.3%    64,229    937   547   545
2994   Durham             Durham                       NC   64.0%    98,429    896   533   530
2995   Fayetteville       Fayetteville                 NC   70.4%   108,134   1111   698   674
2996   Greenville, NC     Greenville                   NC   65.3%   135,988   1226   725   724
2997   Raleigh            Raleigh                      NC   76.6%    59,401    672   396   388
2998   Winston-Salem      Winston-Salem                NC   67.8%   100,478    975   568   566
3105   Flagstaff          Flagstaff                    AZ   72.5%    62,191    698   399   396
3106   Maricopa Central   Phoenix                      AZ   65.4%    95,311    882   550   550
3107   Maricopa South     Mesa                         AZ   76.6%    60,118    746   487   476
3108   Maricopa West      Glendale                     AZ   62.2%    90,270    806   490   475
3109   Tucson             Tucson                       AZ   65.9%   146,286   1341   841   811
3110   Window Rock        St. Michaels                 AZ   50.5%    44,950    367   236   231
3154   Aurora             Aurora                       CO   79.1%    40,452    661   334   330
3155   Colorado North     Longmont                     CO   88.0%    33,696   1041   470   377
3156   Colorado Springs   Colorado Springs             CO   62.7%   120,242    879   505   504
3157   Denver             Lakewood                     CO   85.5%    30,959    586   328   269
3158   Overland Park      Overland Park                KS   87.2%    23,913    597   306   250
3159   Wichita            Wichita                      KS   93.8%    19,403    631   344   264
3160   Billings           Billings                     MT   66.1%    90,357   1098   619   611
3162   Bismarck           Bismarck                     ND   81.8%    31,527    550   360   323
3163   Lincoln            Lincoln                      NE   79.1%    63,594   1094   630   567
3164   Albuquerque        Los Ranchos de Albuquerque   NM   70.1%    84,684    900   569   547
3165   Las Cruces         Las Cruces                   NM   77.9%    40,611    853   468   362
3166   Cleveland Co.      Norman                       OK   75.9%    72,995    842   533   515
3167   Oklahoma County    Warr Acres                   OK   88.2%    32,461    717   444   406
3168   Tulsa              Tulsa                        OK   68.2%   104,523    828   472   466
3169   Sioux Falls        Sioux Falls                  SD   75.9%    40,271    581   295   286
3170   Arlington          Grand Prairie                TX   81.1%    27,982    524   302   289
3171   Austin             Austin                       TX   92.2%    20,497    854   490   367
3172   Collin Co.         McKinney                     TX   81.3%    45,739    719   482   427
3173   Dallas             Duncanville                  TX   66.3%    48,405    847   420   416
3174   Dallas Co. NE      Richardson                   TX   73.9%    37,551    752   387   380
3175   Dallas Co. NW      Farmers Branch               TX   72.7%    53,493    680   392   379
3176   Denton Co.         Denton                       TX   85.4%    44,223    873   522   483
3177   El Paso            El Paso                      TX   76.1%    60,900   1062   581   436
3178   Fort Bend Co.               Katy              TX   65.9%   113,679   1047   673   669
3179   Fort Worth                  Fort Worth        TX   91.1%    16,373    382   218   155
3180   Harris Co. East             Houston           TX   85.4%    21,444    656   378   313
3181   Harris Co. NE               Houston           TX   85.3%    21,811    625   361   309
3182   Harris Co. NW               Katy              TX   93.0%     9,439    606   419   286
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   74.6%    81,379    894   568   567
3184   Houston NW                  Houston           TX   85.9%    20,446    409   254   226
3185   Houston South               Houston           TX   71.1%    48,321    666   381   380
3186   Houston West                Houston           TX   75.6%    41,552    787   459   429
3187   Laredo                      Laredo            TX   68.2%   105,491   1053   664   659
3188   Lubbock                     Lubbock           TX   73.0%    85,673    814   545   543
3189   Montgomery Co.              Spring            TX   71.6%    95,025   1143   683   681
3190   San Antonio East            San Antonio       TX   92.0%     9,575    540   292   228
3191   San Antonio North           San Antonio       TX   94.3%     6,715    373   272   246
3192   San Antonio West            San Antonio       TX   93.4%     7,341    488   296   236
3193   Tyler                       Tyler             TX   76.0%    92,252   1049   748   704
3194   Waco                        Waco              TX   86.0%    45,103   1073   653   559
3195   Williamson Co.              Leander           TX   87.5%    38,577    900   486   415
3196   Orem                        Orem              UT   82.1%    35,913    611   368   334
3197   Salt Lake City              South Salt Lake   UT   84.7%    37,328    849   467   423
3198   Casper                      Casper            WY   77.1%    32,303    601   306   300
3255   Honolulu                    Honolulu          HI   94.9%    14,564    452   324   253
3256   Boise                       Boise             ID   97.5%     7,926    389   262   145
3257   Las Vegas                   Las Vegas         NV   76.1%    65,035    851   584   535
3258   North Las Vegas             N. Las Vegas      NV   80.1%    56,192    842   542   515
3259   Eugene                      Springfield       OR   83.5%    51,629   1007   489   456
3260   Portland                    Portland          OR   92.9%    13,326    481   273   243
3261   Salem                       Salem             OR   94.6%    13,093    698   301   244
3263   Bakersfield                 Bakersfield       CA   78.9%    64,201    874   507   500
3264   Chico                       Chico             CA   74.4%    77,744    863   520   503
3265   Concord                     Concord           CA   81.0%    32,062    547   336   313
3266   El Cajon                    San Diego         CA   87.0%    17,229    463   277   259
3267   Fullerton                   Buena Park        CA   90.8%    15,979    665   381   282
3268   Inglewood                   Inglewood         CA   83.6%    48,240    963   544   514
3269   Long Beach                  Long Beach        CA   89.1%    21,692    781   395   359
3270   Fresno                      Fresno            CA   82.0%    42,650    891   573   521
3271   Oakland                     Oakland           CA   83.9%    24,750    477   324   272
3272   Ontario                     Upland            CA   83.9%    19,402    416   269   253
3273   Palm Springs                Palm Springs      CA   79.2%    52,113    824   481   432
3274   Pasadena                    Pasadena          CA   92.3%    23,289    750   472   429
3275   Pleasanton                  San Ramon         CA   90.2%    11,109    273   183   178
3276   Riverside                   Riverside         CA   78.5%    31,592    492   283   283
3277   Sacramento                  Sacramento        CA   85.7%    25,930    533   346   306
3278   San Bernardino              San Bernardino    CA   79.7%    42,059    703   429   412
3279   San Diego                   San Diego         CA   85.2%    24,488    558   339   321
3280   San Francisco               San Francisco     CA   87.7%    20,135    488   281   263
3281   San Jose                    San Jose          CA   84.8%    26,487    777   443   383
3282   San Mateo                   Redwood City      CA   90.3%    12,579    376   255   206
3283   Santa Ana                   Santa Ana         CA   91.0%    18,373    705   424   272
3284   Camarillo                   Camarillo         CA   84.6%    31,599    545   355   324
3285   Santa Clarita               Valencia          CA   90.6%    21,195    762   506   437
3286   Santa Rosa                  Rohnert Park      CA   77.0%    47,746    752   437   414
3287   South Gate                  Commerce          CA   80.5%    50,614    644   388   381
3288   Stockton                    Stockton          CA   78.6%    51,838    808   470   452
3289   Sunnyvale                   Sunnyvale         CA   89.3%    18,130    370   262   221
3290   Woodland Hills              Woodland Hills    CA   92.7%    26,461    821   526   475
3291   Vista                       Carlsbad          CA   93.0%     9,811    331   193   143
3292   West Covina                 West Covina       CA   95.2%     8,418    463   300   240
3293   Everett                     Everett           WA   94.5%    14,442    575   389   322
3294   Olympia                     Olympia           WA   94.9%    12,957    568   327   294
3295   Seattle                     Seattle           WA   93.1%    14,351    573   336   260
3296   Spokane                     Spokane           WA   86.0%    42,524    913   543   524
3297 Tacoma      Tacoma      WA   93.2%   11,919   607   281   210
3298 Anchorage   Anchorage   AK   87.5%   22,467   722   358   256
ACO Number   ACO Name                ACO city              ACO state PCT_COMP Remaining Cases Active Employees Employees With Availability Employees With An Assignment
      2253   Danbury                 Danbury               CT             90.1%         18,278              865                         390                          306
      2254   Hartford                Hartford              CT             91.9%         18,570              828                         367                          302
      2255   New Haven               New Haven             CT             83.0%         30,058              916                         435                          375
      2256   Boston                  Boston                MA             78.0%         45,592             1142                         445                          422
      2257   Lawrence                Lawrence              MA             77.4%         27,968              586                         255                          251
      2258   Quincy                  Quincy                MA             90.6%          9,488              448                         155                          114
      2259   East Bridgewater        East Bridgewater      MA             73.3%         79,977             1100                         514                          514
      2260   Waltham                 Waltham               MA             96.7%          7,558              865                         325                          146
      2261   Worcester               Worcester             MA             86.3%         38,639             1198                         455                          402
      2262   Gardiner                Gardiner              ME             92.5%         30,347             1147                         487                          464
      2263   Concord                 Concord               NH             82.7%         48,128             1132                         512                          457
      2264   Egg Harbor              Egg Harbor Township   NJ             60.9%       114,093              1184                         576                          571
      2265   Parsippany              Parsippany            NJ             91.8%         11,069              709                         323                          244
      2266   South Plainfield        South Plainfield      NJ             80.4%         26,144              882                         331                          302
      2267   Jersey City             Jersey City           NJ             79.0%         36,518             1010                         474                          448
      2268   Newark                  Newark                NJ             73.1%         41,453              922                         412                          387
      2269   Fairlawn                Fairlawn              NJ             72.7%         49,275             1017                         485                          474
      2270   Toms River              Toms River            NJ             79.7%         55,350             1296                         534                          486
      2271   Trenton                 Trenton               NJ             87.5%         19,510              721                         319                          290
      2272   Albany                  Albany                NY             78.1%         90,683             1810                         684                          656
      2273   Bronx 1                 Bronx                 NY             77.6%         31,396             1002                         425                          364
      2274   Bronx 2                 Bronx                 NY             78.4%         30,968              994                         406                          336
      2275   Melville                Melville              NY             67.6%         78,745             1359                         610                          597
      2276   Buffalo                 Buffalo               NY             84.9%         30,008              887                         274                          255
      2277   Queens 1                Long Island City      NY             89.5%         12,558              644                         288                          205
      2278   Brooklyn 1              Brooklyn              NY             62.6%         51,286             1063                         466                          445
      2279   Garden City             Garden City           NY             82.1%         30,497              924                         401                          369
      2280   Manhattan 1             New York              NY             83.3%         30,873              813                         387                          306
      2281   Manhattan 2             New York              NY             80.6%         55,870             1280                         700                          554
      2282   Pawling                 Pawling               NY             83.1%         42,879             1448                         630                          570
      2283   Brooklyn 2              Brooklyn              NY             70.5%         55,956             1322                         690                          608
      2284   Queens 2                Bayside               NY             87.8%         15,631              832                         404                          268
      2285   Queens 3                Forest Hills          NY             84.2%         20,363              898                         355                          298
      2286   Peekskill               Peekskill             NY             78.3%         38,746             1003                         476                          447
      2287   Rochester               Rochester             NY             78.6%         81,045             1530                         604                          565
      2288   Brooklyn 3              Brooklyn              NY             84.6%         23,115             1072                         541                          365
      2289   Queens 4                Jamaica               NY             82.2%         19,870              857                         359                          248
      2290   Staten Island           Staten Island         NY             88.0%         10,186              618                         243                          161
      2291   Syracuse                Syracuse              NY             84.3%         59,548             1757                         715                          668
      2292   Brooklyn 4              Brooklyn              NY             75.5%         38,183              937                         471                          422
      2293   Guaynabo                Guaynabo              PR             87.4%         58,798             1576                         759                          680
      2294   Caguas                  Caguas                PR             88.6%         51,822             1571                         711                          616
      2295   Mayaguez                Mayaguez              PR             91.8%         41,719             1892                         887                          748
      2296   Providence              Providence            RI             81.9%         38,306             1068                         490                          444
      2297   Burlington              Burlington            VT             89.0%         19,392              761                         306                          229
      2355   Washington DC           Washington            DC             75.5%         43,126              876                         382                          357
      2356   Wilmington              Wilmington            DE             74.5%         50,548              858                         369                          365
      2357   Lexington               Lexington             KY             69.0%       144,270              1522                         701                          698
      2358   Louisville              Louisville            KY             71.6%         98,598              911                         394                          390
      2359   Hanover                 Hanover               MD             77.5%         59,725             1270                         603                          556
      2360   Baltimore               Baltimore             MD             66.3%         52,388              835                         332                          331
      2361   Hagerstown              Hagerstown            MD             92.4%         18,466             1019                         431                          355
      2362   Towson                  Towson                MD             80.3%         57,148             1328                         616                          605
      2363   Akron                   Akron                 OH             64.2%         97,976              949                         548                          548
      2364   Mansfield               Mansfield             OH             95.3%         12,295              842                         340                          256
      2365   Cincinnati              Cincinnati            OH             80.3%         30,390              848                         351                          349
      2366   Cleveland               Cleveland             OH             67.4%         68,450              864                         383                          380
      2367   Columbus                Dublin                OH             87.2%         31,614             1355                         589                          538
      2368   Dayton                  Dayton                OH             85.0%         35,769              820                         345                          325
      2369   Toledo                  Toledo                OH             75.4%         77,281             1018                         444                          437
      2370   South Point             South Point           OH             91.8%         21,599              980                         469                          440
      2371   Allentown               Allentown             PA             71.1%         90,419              915                         486                          483
      2372   Cranberry Township      Cranberry Township    PA             93.4%         22,135              904                         319                          275
      2373   Harrisburg              Harrisburg            PA             88.6%         30,809              959                         309                          303
      2374   Norristown              Norristown            PA             85.8%         24,872              656                         257                          247
      2375   Philadelphia-Franklin   Philadelphia          PA             65.7%         84,913             1324                         529                          527
      2376   Philadelphia-Penn       Philadelphia          PA             59.7%         63,690              975                         484                          481
      2377   Pittsburgh              Pittsburgh            PA             85.9%         30,048              881                         385                          348
      2378   Reading                 Reading               PA             78.2%         49,253              655                         337                          325
      2379   State College           State College         PA             90.5%         32,709             1109                         424                          391
      2380   Knoxville               Knoxville             TN             88.4%         40,479             1030                         515                          470
      2381   Memphis                 Memphis               TN             71.2%         68,776              967                         404                          374
      2382   Nashville               Franklin              TN             90.4%         31,534              991                         520                          457
      2383   Shelbyville             Shelbyville           TN             72.0%       126,911              1583                         763                          758
      2384   Crystal City            Arlington             VA             90.0%         12,167              459                         168                          133
      2385   Fairfax                 Fairfax               VA             97.0%          3,064              414                         190                            81
      2386   Fredericksburg          Fredericksburg        VA             70.6%         73,762              951                         452                          439
      2387   Virginia Beach          Virginia Beach        VA             73.6%         74,765              995                         502                          493
      2388   Richmond                Richmond              VA             73.7%         66,697             1003                         456                          452
      2389   Roanoke                 Roanoke               VA             76.3%         81,269             1398                         648                          635
      2390   Beckley                 Beckley               WV             97.2%         14,448             1241                         492                          341
      2556   Fayetteville            Fayetteville          AR             94.0%         21,526             1107                         588                          496
      2557   Little Rock             Little Rock           AR             82.0%         65,975             1481                         638                          599
2558   Des Moines              Des Moines         IA   65.8%   172,958   1810   893   891
2559   Chicago Central         Chicago            IL   81.8%    45,971   1344   661   584
2560   Chicago Far Southwest   Evergreen Park     IL   88.4%    14,411    855   370   330
2561   Chicago South           Chicago            IL   81.0%    32,439    934   494   376
2562   Cook County NW          Schaumburg         IL   90.2%    13,294    521   313   262
2563   Cook County South       Matteson           IL   81.4%    30,358    899   322   286
2564   Dekalb                  Dekalb             IL   88.8%    25,304    965   359   307
2565   Oswego                  Oswego             IL   86.7%    23,547    881   366   299
2566   Peoria                  Peoria             IL   84.3%    49,493   1123   464   441
2567   Skokie                  Skokie             IL   91.0%    10,934    888   410   250
2568   Springfield             Springfield        IL   68.9%   101,577   1127   541   517
2569   Evansville              Evansville         IN   94.1%    15,083    982   346   274
2570   Ft. Wayne               Ft. Wayne          IN   87.7%    34,017   1030   381   351
2571   Indianapolis            Indianapolis       IN   87.8%    31,785   1069   329   273
2572   Lake County             Merrillville       IN   89.1%    33,778   1311   470   398
2573   Detroit                 Detroit            MI   67.2%   110,403   1501   637   635
2574   Lansing                 Lansing            MI   70.3%   105,208   1442   576   559
2575   Macomb County           Clinton Township   MI   85.2%    38,886    997   381   360
2576   Traverse City           Traverse City      MI   71.0%   152,671   1975   833   824
2577   Oakland County          Troy               MI   89.0%    18,214    447   166   148
2578   Duluth                  Duluth             MN   82.3%    67,021   1531   621   555
2579   Minneapolis             Minneapolis        MN   92.1%    12,206    592   221   183
2580   Rochester               Rochester          MN   81.3%    50,142   1228   421   354
2581   Kansas City             Kansas City        MO   93.1%    30,311   1210   427   386
2582   Springfield             Springfield        MO   82.1%    92,858   1687   644   595
2583   St. Louis               St. Louis          MO   80.1%    61,633   1041   458   446
2584   Eau Claire              Eau Claire         WI   91.8%    21,836    754   336   296
2585   Green Bay               Green Bay          WI   91.1%    24,133    873   375   313
2586   Madison                 Madison            WI   92.5%    18,965   1081   459   356
2587   Milwaukee               Milwaukee          WI   73.3%    44,325   1032   431   408
2901   Gulfport                Gulfport           MS   74.9%    86,157   1235   591   544
2902   Jackson                 Jackson            MS   52.4%   157,320    788   347   344
2904   Birmingham              Birmingham         AL   54.6%   177,460    926   493   493
2905   Huntsville              Huntsville         AL   64.2%   124,314   1047   521   500
2906   Mobile                  Mobile             AL   62.6%   139,630   1020   516   516
2907   Charleston              North Charleston   SC   61.7%   183,937   1279   549   547
2908   Columbia                Columbia           SC   66.9%   112,297   1075   406   405
2909   Greenville, SC          Greenville         SC   70.8%   109,888   1105   453   453
2910   Atlanta                 Atlanta            GA   63.5%    85,610    800   374   372
2966   Lauderdale Lakes        Lauderdale Lake    FL   67.3%    80,042    966   503   474
2967   Fort Lauderdale         Margate            FL   68.0%    91,798    985   511   505
2968   Fort Myers              Fort Myers         FL   67.6%   147,186   1251   789   772
2969   Gainesville             Gainesville        FL   80.4%    44,433    971   436   365
2970   Jacksonville            Jacksonville       FL   66.7%    67,498    724   350   349
2971   Lakeland                Lakeland           FL   64.5%   140,024   1253   663   663
2972   Miami North             Miami Lakes        FL   70.6%    87,433   1136   527   494
2973   Miami South             Palmetto Bay       FL   72.7%    65,449   1014   489   469
2974   Ocala                   Ocala              FL   69.5%    87,285    891   497   490
2975   Orange County           Orlando            FL   72.9%    70,986    857   398   398
2976   Pensacola               Pensacola          FL   61.9%   143,380   1172   554   552
2977   Seminole County         Lake Mary          FL   66.1%    96,721    789   473   473
2978   St. Petersburg          St. Petersburg     FL   74.2%    81,822    892   451   451
2979   Tampa                   Tampa              FL   64.9%    92,987    879   461   461
2980   West Palm Beach         West Palm Beach    FL   65.7%   117,298   1143   690   690
2981   Columbus                Columbus           GA   46.9%   210,386   1001   580   572
2982   Dekalb County           Atlanta            GA   66.3%    68,785    869   353   338
2983   Douglasville            Douglasville       GA   63.8%    72,699    705   336   321
2984   Gainesville, GA         Gainesville        GA   71.0%    99,472    969   489   486
2985   Gwinnett County         Duluth             GA   58.2%    93,208    729   292   291
2986   Macon                   Macon              GA   56.3%   119,906   1008   599   589
2987   Savannah                Savannah           GA   83.3%    46,508   1059   511   490
2988   Baton Rouge             Baton Rouge        LA   63.0%    97,277    918   448   448
2989   Jefferson Parish        Elmwood            LA   70.6%    75,835   1117   521   518
2990   New Orleans             New Orleans        LA   96.4%     6,672    396   216   130
2991   Shreveport              Shreveport         LA   45.5%   192,973   1046   467   463
2992   Asheville               Asheville          NC   72.4%   120,336   1508   750   741
2993   Charlotte               Charlotte          NC   70.7%    67,810    939   419   419
2994   Durham                  Durham             NC   62.6%   102,211    897   423   423
2995   Fayetteville            Fayetteville       NC   69.1%   112,764   1079   496   476
2996   Greenville, NC          Greenville         NC   64.0%   140,914   1225   498   498
2997   Raleigh                 Raleigh            NC   75.6%    61,975    675   280   278
2998   Winston-Salem           Winston-Salem      NC   66.1%   105,535    973   478   478
3105   Flagstaff               Flagstaff          AZ   70.5%    66,716    693   391   389
3106   Maricopa Central        Phoenix            AZ   62.7%   102,682    876   514   513
3107   Maricopa South          Mesa               AZ   75.0%    64,364    747   436   432
3108   Maricopa West           Glendale           AZ   60.5%    94,262    777   385   383
3109   Tucson                  Tucson             AZ   63.3%   157,065   1362   754   730
3110   Window Rock             St. Michaels       AZ   49.3%    46,000    362   186   185
3154   Aurora                  Aurora             CO   77.7%    43,085    621   292   289
3155   Colorado North          Longmont           CO   86.6%    37,378   1048   477   402
3156   Colorado Springs        Colorado Springs   CO   60.9%   126,242    880   490   489
3157   Denver                  Lakewood           CO   84.6%    32,705    617   309   252
3158   Overland Park           Overland Park      KS   86.0%    26,041    595   244   222
3159   Wichita                 Wichita            KS   93.1%    21,628    640   278   241
3160   Billings                    Billings                     MT   64.6%    94,275   1103   490   489
3162   Bismarck                    Bismarck                     ND   80.2%    34,151    549   315   291
3163   Lincoln                     Lincoln                      NE   77.7%    67,820   1102   505   460
3164   Albuquerque                 Los Ranchos de Albuquerque   NM   68.4%    89,442    902   571   542
3165   Las Cruces                  Las Cruces                   NM   76.5%    43,147    826   382   320
3166   Cleveland Co.               Norman                       OK   74.1%    78,295    852   498   469
3167   Oklahoma County             Warr Acres                   OK   87.2%    35,156    714   391   373
3168   Tulsa                       Tulsa                        OK   66.6%   109,458    815   465   463
3169   Sioux Falls                 Sioux Falls                  SD   74.5%    42,549    582   236   236
3170   Arlington                   Grand Prairie                TX   79.9%    29,842    516   218   216
3171   Austin                      Austin                       TX   91.3%    22,688    859   477   380
3172   Collin Co.                  McKinney                     TX   79.5%    50,169    708   401   378
3173   Dallas                      Duncanville                  TX   64.2%    51,418    817   342   342
3174   Dallas Co. NE               Richardson                   TX   72.1%    40,170    747   324   318
3175   Dallas Co. NW               Farmers Branch               TX   71.2%    56,376    677   378   360
3176   Denton Co.                  Denton                       TX   83.9%    48,631    872   472   450
3177   El Paso                     El Paso                      TX   74.7%    64,447   1063   459   376
3178   Fort Bend Co.               Katy                         TX   64.0%   119,928   1042   572   571
3179   Fort Worth                  Fort Worth                   TX   90.2%    18,054    557   234   201
3180   Harris Co. East             Houston                      TX   83.5%    24,075    706   354   307
3181   Harris Co. NE               Houston                      TX   83.4%    24,605    622   277   265
3182   Harris Co. NW               Katy                         TX   91.7%    11,144    609   349   251
3183   Hidalgo Co. - Cameron Co.   McAllen                      TX   73.1%    86,088    916   442   442
3184   Houston NW                  Houston                      TX   84.3%    22,831    409   248   231
3185   Houston South               Houston                      TX   69.2%    51,527    667   326   325
3186   Houston West                Houston                      TX   73.1%    45,684    790   429   416
3187   Laredo                      Laredo                       TX   66.3%   111,620   1032   513   513
3188   Lubbock                     Lubbock                      TX   71.3%    90,941    785   406   406
3189   Montgomery Co.              Spring                       TX   70.0%   100,409   1110   542   541
3190   San Antonio East            San Antonio                  TX   90.8%    11,033    538   256   215
3191   San Antonio North           San Antonio                  TX   93.3%     7,840    372   233   207
3192   San Antonio West            San Antonio                  TX   91.7%     9,320    493   253   208
3193   Tyler                       Tyler                        TX   74.6%    97,603   1036   589   575
3194   Waco                        Waco                         TX   84.6%    49,491   1064   540   511
3195   Williamson Co.              Leander                      TX   86.1%    42,761    905   431   386
3196   Orem                        Orem                         UT   81.2%    37,685    612   192   178
3197   Salt Lake City              South Salt Lake              UT   83.9%    39,403    851   283   258
3198   Casper                      Casper                       WY   75.9%    33,985    601   222   222
3255   Honolulu                    Honolulu                     HI   94.2%    16,339    489   327   275
3256   Boise                       Boise                        ID   97.0%     9,253    386   224   160
3257   Las Vegas                   Las Vegas                    NV   74.0%    70,626    841   603   579
3258   North Las Vegas             N. Las Vegas                 NV   78.5%    60,590    844   551   542
3259   Eugene                      Springfield                  OR   83.2%    52,547   1015   410   382
3260   Portland                    Portland                     OR   92.7%    13,759    476   242   222
3261   Salem                       Salem                        OR   94.3%    13,954    726   280   229
3263   Bakersfield                 Bakersfield                  CA   77.4%    68,710    868   441   437
3264   Chico                       Chico                        CA   73.1%    81,672    850   462   445
3265   Concord                     Concord                      CA   79.5%    34,448    557   307   282
3266   El Cajon                    San Diego                    CA   85.8%    18,911    465   248   238
3267   Fullerton                   Buena Park                   CA   89.4%    18,331    654   360   280
3268   Inglewood                   Inglewood                    CA   82.3%    51,960    966   536   513
3269   Long Beach                  Long Beach                   CA   87.9%    24,088    771   419   387
3270   Fresno                      Fresno                       CA   79.9%    47,496    892   532   495
3271   Oakland                     Oakland                      CA   82.9%    26,223    473   271   260
3272   Ontario                     Upland                       CA   82.4%    21,212    418   237   227
3273   Palm Springs                Palm Springs                 CA   77.9%    55,364    871   443   416
3274   Pasadena                    Pasadena                     CA   91.5%    25,719    775   466   430
3275   Pleasanton                  San Ramon                    CA   89.3%    12,038    280   151   144
3276   Riverside                   Riverside                    CA   77.1%    33,652    492   276   274
3277   Sacramento                  Sacramento                   CA   84.4%    28,341    535   361   328
3278   San Bernardino              San Bernardino               CA   78.1%    45,465    700   413   396
3279   San Diego                   San Diego                    CA   83.7%    26,921    557   335   319
3280   San Francisco               San Francisco                CA   86.3%    22,334    502   286   270
3281   San Jose                    San Jose                     CA   83.5%    28,711    772   396   362
3282   San Mateo                   Redwood City                 CA   89.2%    13,937    372   221   180
3283   Santa Ana                   Santa Ana                    CA   89.9%    20,687    701   375   265
3284   Camarillo                   Camarillo                    CA   83.3%    34,190    546   382   346
3285   Santa Clarita               Valencia                     CA   89.5%    23,629    794   432   385
3286   Santa Rosa                  Rohnert Park                 CA   75.9%    50,034    752   422   400
3287   South Gate                  Commerce                     CA   79.4%    53,496    605   350   342
3288   Stockton                    Stockton                     CA   76.8%    56,154    813   455   436
3289   Sunnyvale                   Sunnyvale                    CA   88.2%    20,010    371   240   222
3290   Woodland Hills              Woodland Hills               CA   91.9%    29,130    820   460   432
3291   Vista                       Carlsbad                     CA   92.4%    10,632    332   177   144
3292   West Covina                 West Covina                  CA   94.6%     9,468    469   260   218
3293   Everett                     Everett                      WA   94.0%    15,865    553   343   306
3294   Olympia                     Olympia                      WA   94.5%    13,964    558   317   294
3295   Seattle                     Seattle                      WA   92.6%    15,328    579   293   264
3296   Spokane                     Spokane                      WA   85.4%    44,333    974   429   418
3297   Tacoma                      Tacoma                       WA   92.8%    12,588    606   244   197
3298   Anchorage                   Anchorage                    AK   86.5%    24,210    791   343   275
ACO Number   ACO Name                ACO city              ACO state PCT_COMP Remaining Cases Active Employees Employees With Availability Employees With An Assignment
      2253   Danbury                 Danbury               CT             89.3%         19,704              862                         449                          324
      2254   Hartford                Hartford              CT             91.5%         19,618              843                         411                          281
      2255   New Haven               New Haven             CT             81.4%         32,843              924                         485                          418
      2256   Boston                  Boston                MA             76.7%         48,295             1136                         456                          416
      2257   Lawrence                Lawrence              MA             76.2%         29,355              587                         279                          274
      2258   Quincy                  Quincy                MA             90.5%          9,604              462                         162                            99
      2259   East Bridgewater        East Bridgewater      MA             71.3%         85,923             1094                         561                          551
      2260   Waltham                 Waltham               MA             96.9%          6,983              875                         328                          130
      2261   Worcester               Worcester             MA             85.4%         40,974             1202                         486                          411
      2262   Gardiner                Gardiner              ME             92.4%         30,870             1183                         539                          464
      2263   Concord                 Concord               NH             81.8%         50,526             1168                         537                          459
      2264   Egg Harbor              Egg Harbor Township   NJ             58.1%       122,190              1171                         621                          617
      2265   Parsippany              Parsippany            NJ             90.9%         12,307              710                         340                          257
      2266   South Plainfield        South Plainfield      NJ             78.5%         28,620              907                         400                          348
      2267   Jersey City             Jersey City           NJ             76.5%         40,780             1007                         514                          479
      2268   Newark                  Newark                NJ             71.1%         44,592              910                         480                          428
      2269   Fairlawn                Fairlawn              NJ             71.0%         52,406             1008                         539                          508
      2270   Toms River              Toms River            NJ             78.1%         59,658             1278                         558                          489
      2271   Trenton                 Trenton               NJ             86.6%         20,867              718                         340                          297
      2272   Albany                  Albany                NY             76.4%         97,496             1808                         715                          687
      2273   Bronx 1                 Bronx                 NY             75.6%         34,138             1003                         461                          343
      2274   Bronx 2                 Bronx                 NY             76.0%         34,392              992                         469                          375
      2275   Melville                Melville              NY             65.5%         83,765             1319                         634                          609
      2276   Buffalo                 Buffalo               NY             83.8%         32,250              884                         358                          313
      2277   Queens 1                Long Island City      NY             89.2%         12,939              677                         320                          225
      2278   Brooklyn 1              Brooklyn              NY             60.4%         54,177             1059                         472                          421
      2279   Garden City             Garden City           NY             80.6%         33,027              939                         413                          376
      2280   Manhattan 1             New York              NY             82.0%         33,317              803                         418                          335
      2281   Manhattan 2             New York              NY             79.0%         60,592             1272                         705                          556
      2282   Pawling                 Pawling               NY             81.5%         46,930             1446                         652                          568
      2283   Brooklyn 2              Brooklyn              NY             69.0%         58,819             1312                         714                          518
      2284   Queens 2                Bayside               NY             87.2%         16,346              878                         423                          318
      2285   Queens 3                Forest Hills          NY             83.1%         21,716              902                         376                          314
      2286   Peekskill               Peekskill             NY             76.1%         42,723             1008                         527                          491
      2287   Rochester               Rochester             NY             76.2%         90,147             1502                         718                          677
      2288   Brooklyn 3              Brooklyn              NY             82.9%         25,575             1068                         526                          343
      2289   Queens 4                Jamaica               NY             80.0%         22,295              846                         402                          280
      2290   Staten Island           Staten Island         NY             87.2%         10,840              615                         242                          144
      2291   Syracuse                Syracuse              NY             82.7%         65,554             1755                         725                          672
      2292   Brooklyn 4              Brooklyn              NY             73.8%         40,791              913                         389                          357
      2293   Guaynabo                Guaynabo              PR             86.0%         65,312             1593                         905                          656
      2294   Caguas                  Caguas                PR             87.2%         57,948             1583                         864                          648
      2295   Mayaguez                Mayaguez              PR             90.7%         47,236             1887                         991                          816
      2296   Providence              Providence            RI             80.5%         41,255             1074                         542                          464
      2297   Burlington              Burlington            VT             87.9%         21,326              762                         343                          281
      2355   Washington DC           Washington            DC             74.1%         45,627              872                         402                          358
      2356   Wilmington              Wilmington            DE             72.6%         54,358              860                         401                          389
      2357   Lexington               Lexington             KY             67.6%       150,630              1506                         742                          735
      2358   Louisville              Louisville            KY             70.2%       103,191               921                         455                          451
      2359   Hanover                 Hanover               MD             76.2%         63,326             1252                         674                          586
      2360   Baltimore               Baltimore             MD             64.7%         54,875              836                         379                          377
      2361   Hagerstown              Hagerstown            MD             92.1%         19,104             1031                         433                          323
      2362   Towson                  Towson                MD             78.1%         63,217             1320                         692                          644
      2363   Akron                   Akron                 OH             61.5%       105,392               960                         583                          582
      2364   Mansfield               Mansfield             OH             95.1%         12,649              841                         357                          254
      2365   Cincinnati              Cincinnati            OH             78.8%         32,781              855                         386                          373
      2366   Cleveland               Cleveland             OH             65.7%         72,021              868                         459                          456
      2367   Columbus                Dublin                OH             86.4%         33,623             1347                         604                          532
      2368   Dayton                  Dayton                OH             84.1%         38,062              831                         390                          365
      2369   Toledo                  Toledo                OH             73.8%         82,016             1047                         531                          488
      2370   South Point             South Point           OH             90.6%         24,991              986                         506                          429
      2371   Allentown               Allentown             PA             69.4%         95,553              915                         500                          493
      2372   Cranberry Township      Cranberry Township    PA             92.9%         23,734              924                         386                          303
      2373   Harrisburg              Harrisburg            PA             87.9%         32,781              956                         352                          328
      2374   Norristown              Norristown            PA             84.6%         26,964              637                         291                          273
      2375   Philadelphia-Franklin   Philadelphia          PA             64.0%         88,878             1301                         569                          545
      2376   Philadelphia-Penn       Philadelphia          PA             57.4%         67,255              978                         488                          485
      2377   Pittsburgh              Pittsburgh            PA             85.0%         31,959              865                         391                          355
      2378   Reading                 Reading               PA             77.1%         51,842              650                         356                          331
      2379   State College           State College         PA             89.6%         35,479             1113                         474                          416
      2380   Knoxville               Knoxville             TN             87.0%         45,080             1074                         543                          470
      2381   Memphis                 Memphis               TN             69.9%         71,747              955                         472                          433
      2382   Nashville               Franklin              TN             89.7%         33,762              975                         544                          441
      2383   Shelbyville             Shelbyville           TN             70.3%       134,676              1593                         860                          845
      2384   Crystal City            Arlington             VA             90.4%         11,639              458                         188                          138
      2385   Fairfax                 Fairfax               VA             97.0%          3,067              447                         198                            71
      2386   Fredericksburg          Fredericksburg        VA             69.0%         77,733              940                         489                          467
      2387   Virginia Beach          Virginia Beach        VA             71.9%         79,559              996                         524                          503
      2388   Richmond                Richmond              VA             72.0%         70,913             1004                         471                          467
      2389   Roanoke                 Roanoke               VA             74.6%         87,148             1388                         639                          622
      2390   Beckley                 Beckley               WV             96.6%         17,113             1254                         578                          393
      2556   Fayetteville            Fayetteville          AR             93.5%         23,396             1139                         694                          576
      2557   Little Rock             Little Rock           AR             80.7%         70,833             1480                         737                          675
2558   Des Moines              Des Moines         IA   63.9%   182,270   1791   879   874
2559   Chicago Central         Chicago            IL   82.1%    45,049   1410   707   530
2560   Chicago Far Southwest   Evergreen Park     IL   88.8%    13,887    860   362   327
2561   Chicago South           Chicago            IL   80.0%    34,071    936   496   381
2562   Cook County NW          Schaumburg         IL   90.4%    13,014    527   326   250
2563   Cook County South       Matteson           IL   80.6%    31,678    909   391   345
2564   Dekalb                  Dekalb             IL   88.3%    26,413    980   409   316
2565   Oswego                  Oswego             IL   87.2%    22,553    886   402   297
2566   Peoria                  Peoria             IL   83.6%    51,693   1147   531   487
2567   Skokie                  Skokie             IL   90.9%    11,085    854   387   225
2568   Springfield             Springfield        IL   67.0%   107,433   1114   562   547
2569   Evansville              Evansville         IN   94.4%    14,210   1012   394   295
2570   Ft. Wayne               Ft. Wayne          IN   86.7%    36,769   1036   455   399
2571   Indianapolis            Indianapolis       IN   87.4%    32,685   1069   378   284
2572   Lake County             Merrillville       IN   88.7%    35,216   1326   550   456
2573   Detroit                 Detroit            MI   64.8%   118,472   1488   760   722
2574   Lansing                 Lansing            MI   68.7%   111,003   1430   605   579
2575   Macomb County           Clinton Township   MI   83.9%    42,359   1006   477   424
2576   Traverse City           Traverse City      MI   68.9%   163,283   1957   892   876
2577   Oakland County          Troy               MI   88.8%    18,491    448   171   147
2578   Duluth                  Duluth             MN   81.3%    70,864   1531   651   572
2579   Minneapolis             Minneapolis        MN   91.9%    12,492    593   216   173
2580   Rochester               Rochester          MN   80.4%    52,681   1254   491   374
2581   Kansas City             Kansas City        MO   93.1%    30,003   1239   481   408
2582   Springfield             Springfield        MO   81.0%    98,139   1697   749   694
2583   St. Louis               St. Louis          MO   79.2%    64,373   1045   463   441
2584   Eau Claire              Eau Claire         WI   91.4%    22,898    755   366   289
2585   Green Bay               Green Bay          WI   91.3%    23,688    876   394   313
2586   Madison                 Madison            WI   92.4%    19,210   1080   478   336
2587   Milwaukee               Milwaukee          WI   72.1%    46,192   1022   451   406
2901   Gulfport                Gulfport           MS   74.2%    88,523   1266   667   598
2902   Jackson                 Jackson            MS   49.9%   165,387    888   489   485
2904   Birmingham              Birmingham         AL   52.9%   183,792    920   570   570
2905   Huntsville              Huntsville         AL   62.5%   130,076   1049   586   553
2906   Mobile                  Mobile             AL   60.7%   146,788   1013   548   546
2907   Charleston              North Charleston   SC   60.2%   191,430   1284   621   621
2908   Columbia                Columbia           SC   65.6%   116,908   1077   507   505
2909   Greenville, SC          Greenville         SC   69.3%   115,459   1106   533   532
2910   Atlanta                 Atlanta            GA   61.8%    89,672    778   420   412
2966   Lauderdale Lakes        Lauderdale Lake    FL   65.3%    84,695    996   525   509
2967   Fort Lauderdale         Margate            FL   66.1%    97,320    990   566   546
2968   Fort Myers              Fort Myers         FL   65.4%   157,221   1232   864   826
2969   Gainesville             Gainesville        FL   79.1%    47,310    965   465   376
2970   Jacksonville            Jacksonville       FL   64.9%    71,069    718   393   389
2971   Lakeland                Lakeland           FL   62.6%   147,221   1239   751   751
2972   Miami North             Miami Lakes        FL   69.4%    90,981   1141   624   580
2973   Miami South             Palmetto Bay       FL   71.5%    68,300   1000   553   515
2974   Ocala                   Ocala              FL   67.8%    91,884    901   488   484
2975   Orange County           Orlando            FL   71.5%    74,617    848   466   465
2976   Pensacola               Pensacola          FL   60.0%   150,065   1154   584   566
2977   Seminole County         Lake Mary          FL   64.4%   101,382    768   453   453
2978   St. Petersburg          St. Petersburg     FL   72.6%    86,805    913   502   492
2979   Tampa                   Tampa              FL   63.4%    96,881    858   484   483
2980   West Palm Beach         West Palm Beach    FL   64.1%   122,972   1139   721   717
2981   Columbus                Columbus           GA   44.2%   220,925   1019   634   616
2982   Dekalb County           Atlanta            GA   65.0%    71,435    872   419   382
2983   Douglasville            Douglasville       GA   62.2%    76,017    704   386   334
2984   Gainesville, GA         Gainesville        GA   69.4%   104,955    978   557   556
2985   Gwinnett County         Duluth             GA   56.6%    96,794    745   358   355
2986   Macon                   Macon              GA   53.0%   128,676    969   615   614
2987   Savannah                Savannah           GA   82.1%    49,970   1057   607   550
2988   Baton Rouge             Baton Rouge        LA   61.2%   102,100    915   508   507
2989   Jefferson Parish        Elmwood            LA   68.9%    80,170   1133   647   643
2990   New Orleans             New Orleans        LA   96.4%     6,767    389   251   126
2991   Shreveport              Shreveport         LA   44.1%   197,964   1044   551   530
2992   Asheville               Asheville          NC   70.9%   126,939   1502   776   755
2993   Charlotte               Charlotte          NC   69.2%    71,417    919   492   475
2994   Durham                  Durham             NC   60.8%   107,103    890   461   460
2995   Fayetteville            Fayetteville       NC   67.4%   118,988   1107   651   612
2996   Greenville, NC          Greenville         NC   62.1%   148,018   1229   633   631
2997   Raleigh                 Raleigh            NC   74.3%    65,215    680   333   332
2998   Winston-Salem           Winston-Salem      NC   64.2%   111,288    968   533   532
3105   Flagstaff               Flagstaff          AZ   68.6%    70,915    741   384   382
3106   Maricopa Central        Phoenix            AZ   60.1%   109,838    884   489   489
3107   Maricopa South          Mesa               AZ   73.2%    68,732    750   472   466
3108   Maricopa West           Glendale           AZ   58.9%    98,068    759   397   395
3109   Tucson                  Tucson             AZ   60.1%   170,344   1364   855   815
3110   Window Rock             St. Michaels       AZ   48.2%    46,979    345   191   191
3154   Aurora                  Aurora             CO   76.7%    45,073    625   299   291
3155   Colorado North          Longmont           CO   85.6%    40,167   1059   482   381
3156   Colorado Springs        Colorado Springs   CO   59.3%   131,247    873   478   477
3157   Denver                  Lakewood           CO   84.1%    33,873    669   333   279
3158   Overland Park           Overland Park      KS   85.2%    27,617    589   256   208
3159   Wichita                 Wichita            KS   92.5%    23,277    633   311   252
3160   Billings                    Billings                     MT   63.1%    98,199   1103   533   523
3162   Bismarck                    Bismarck                     ND   78.9%    36,458    549   331   292
3163   Lincoln                     Lincoln                      NE   76.3%    72,234   1103   557   523
3164   Albuquerque                 Los Ranchos de Albuquerque   NM   66.6%    94,420    907   601   571
3165   Las Cruces                  Las Cruces                   NM   75.1%    45,695    846   405   324
3166   Cleveland Co.               Norman                       OK   72.3%    83,581    853   514   492
3167   Oklahoma County             Warr Acres                   OK   86.2%    37,880    711   411   394
3168   Tulsa                       Tulsa                        OK   65.1%   114,320    812   467   461
3169   Sioux Falls                 Sioux Falls                  SD   73.1%    44,795    576   242   234
3170   Arlington                   Grand Prairie                TX   78.4%    31,984    515   292   287
3171   Austin                      Austin                       TX   90.8%    24,018    859   485   343
3172   Collin Co.                  McKinney                     TX   77.7%    54,466    702   459   427
3173   Dallas                      Duncanville                  TX   61.8%    54,769    781   395   395
3174   Dallas Co. NE               Richardson                   TX   70.2%    42,860    742   381   364
3175   Dallas Co. NW               Farmers Branch               TX   69.6%    59,320    669   400   366
3176   Denton Co.                  Denton                       TX   82.5%    52,888    876   492   468
3177   El Paso                     El Paso                      TX   73.4%    67,778   1070   540   407
3178   Fort Bend Co.               Katy                         TX   62.0%   126,694   1073   644   643
3179   Fort Worth                  Fort Worth                   TX   89.3%    19,661    609   307   251
3180   Harris Co. East             Houston                      TX   81.6%    26,874    713   390   344
3181   Harris Co. NE               Houston                      TX   81.5%    27,321    592   324   307
3182   Harris Co. NW               Katy                         TX   90.6%    12,722    610   374   287
3183   Hidalgo Co. - Cameron Co.   McAllen                      TX   71.4%    91,655    907   526   526
3184   Houston NW                  Houston                      TX   82.5%    25,383    423   269   252
3185   Houston South               Houston                      TX   67.1%    54,930    673   364   364
3186   Houston West                Houston                      TX   70.6%    49,936    798   462   432
3187   Laredo                      Laredo                       TX   64.3%   118,334   1027   580   578
3188   Lubbock                     Lubbock                      TX   69.6%    96,450    774   464   464
3189   Montgomery Co.              Spring                       TX   68.3%   106,079   1106   613   598
3190   San Antonio East            San Antonio                  TX   90.1%    11,880    550   284   212
3191   San Antonio North           San Antonio                  TX   93.2%     7,947    378   257   196
3192   San Antonio West            San Antonio                  TX   90.3%    10,832    489   258   161
3193   Tyler                       Tyler                        TX   73.0%   103,662   1029   665   645
3194   Waco                        Waco                         TX   83.5%    53,193   1061   584   501
3195   Williamson Co.              Leander                      TX   84.9%    46,335    915   446   394
3196   Orem                        Orem                         UT   80.0%    40,172    623   324   284
3197   Salt Lake City              South Salt Lake              UT   83.0%    41,467    848   385   337
3198   Casper                      Casper                       WY   74.8%    35,495    600   249   249
3255   Honolulu                    Honolulu                     HI   93.7%    17,735    495   341   249
3256   Boise                       Boise                        ID   96.7%    10,198    379   220   117
3257   Las Vegas                   Las Vegas                    NV   72.5%    74,456    816   559   554
3258   North Las Vegas             N. Las Vegas                 NV   77.0%    64,917    845   547   509
3259   Eugene                      Springfield                  OR   83.0%    53,363   1018   423   378
3260   Portland                    Portland                     OR   92.8%    13,562    480   236   201
3261   Salem                       Salem                        OR   94.0%    14,708    726   290   217
3263   Bakersfield                 Bakersfield                  CA   75.9%    73,011    848   471   468
3264   Chico                       Chico                        CA   72.4%    83,590    863   505   481
3265   Concord                     Concord                      CA   78.6%    35,991    563   304   286
3266   El Cajon                    San Diego                    CA   85.1%    19,800    465   274   246
3267   Fullerton                   Buena Park                   CA   88.6%    19,710    690   388   276
3268   Inglewood                   Inglewood                    CA   81.5%    54,496    969   551   523
3269   Long Beach                  Long Beach                   CA   86.9%    25,985    792   473   407
3270   Fresno                      Fresno                       CA   77.9%    52,119    896   588   533
3271   Oakland                     Oakland                      CA   82.1%    27,544    476   263   240
3272   Ontario                     Upland                       CA   81.0%    22,848    422   273   246
3273   Palm Springs                Palm Springs                 CA   76.2%    59,521    871   517   503
3274   Pasadena                    Pasadena                     CA   91.6%    25,182    818   491   401
3275   Pleasanton                  San Ramon                    CA   88.8%    12,652    281   147   140
3276   Riverside                   Riverside                    CA   75.7%    35,716    493   297   295
3277   Sacramento                  Sacramento                   CA   83.3%    30,302    552   387   326
3278   San Bernardino              San Bernardino               CA   76.4%    48,914    705   426   407
3279   San Diego                   San Diego                    CA   82.8%    28,430    562   325   291
3280   San Francisco               San Francisco                CA   85.3%    23,848    497   264   239
3281   San Jose                    San Jose                     CA   82.4%    30,586    777   418   366
3282   San Mateo                   Redwood City                 CA   88.5%    14,888    370   227   190
3283   Santa Ana                   Santa Ana                    CA   89.3%    21,852    723   392   262
3284   Camarillo                   Camarillo                    CA   82.2%    36,363    544   393   336
3285   Santa Clarita               Valencia                     CA   88.8%    25,267    791   476   383
3286   Santa Rosa                  Rohnert Park                 CA   75.4%    51,094    747   418   386
3287   South Gate                  Commerce                     CA   78.5%    55,895    605   359   350
3288   Stockton                    Stockton                     CA   75.0%    60,433    817   486   457
3289   Sunnyvale                   Sunnyvale                    CA   87.3%    21,635    374   233   212
3290   Woodland Hills              Woodland Hills               CA   92.0%    28,945    825   480   439
3291   Vista                       Carlsbad                     CA   92.8%    10,079    353   193   143
3292   West Covina                 West Covina                  CA   94.1%    10,223    501   297   217
3293   Everett                     Everett                      WA   94.3%    14,970    557   364   270
3294   Olympia                     Olympia                      WA   94.8%    13,187    585   365   321
3295   Seattle                     Seattle                      WA   93.7%    13,028    570   294   198
3296   Spokane                     Spokane                      WA   85.3%    44,589    999   522   490
3297   Tacoma                      Tacoma                       WA   93.4%    11,572    609   258   193
3298   Anchorage                   Anchorage                    AK   85.6%    25,742    804   349   242
ACO Number   ACO Name           ACO city              ACO state PCT_COMP
      2253   Danbury            Danbury               CT              88.4
      2254   Hartford           Hartford              CT              90.9
      2255   New Haven          New Haven             CT              79.7
      2256   Boston             Boston                MA              75.4
      2257   Lawrence           Lawrence              MA              74.6
      2258   Quincy             Quincy                MA              89.8
      2259   East Bridgewater   East Bridgewater      MA              69.2
      2260   Waltham            Waltham               MA              96.5
      2261   Worcester          Worcester             MA              84.3
      2262   Gardiner           Gardiner              ME              91.8
      2263   Concord            Concord               NH              80.1
      2264   Egg Harbor         Egg Harbor Township   NJ              55.4
      2265   Parsippany         Parsippany            NJ              89.6
      2266   South Plainfield   South Plainfield      NJ              76.7
      2267   Jersey City        Jersey City           NJ              74.2
      2268   Newark             Newark                NJ              69.2
      2269   Fairlawn           Fairlawn              NJ               69
      2270   Toms River         Toms River            NJ              75.9
      2271   Trenton            Trenton               NJ              85.5
      2272   Albany             Albany                NY              74.6
      2273   Bronx 1            Bronx                 NY              74.6
      2274   Bronx 2            Bronx                 NY              73.4
      2275   Melville           Melville              NY              63.5
      2276   Buffalo            Buffalo               NY              82.5
      2277   Queens 1           Long Island City      NY              88.2
      2278   Brooklyn 1         Brooklyn              NY              58.1
      2279   Garden City        Garden City           NY              78.8
      2280   Manhattan 1        New York              NY              80.2
      2281   Manhattan 2        New York              NY              76.9
      2282   Pawling            Pawling               NY              79.7
      2283   Brooklyn 2         Brooklyn              NY              66.9
      2284   Queens 2           Bayside               NY               86
      2285   Queens 3           Forest Hills          NY              81.8
      2286   Peekskill          Peekskill             NY              74.1
      2287   Rochester          Rochester             NY              73.6
      2288   Brooklyn 3         Brooklyn              NY              80.7
      2289   Queens 4           Jamaica               NY              77.8
      2290   Staten Island      Staten Island         NY               86
      2291   Syracuse           Syracuse              NY              80.8
      2292   Brooklyn 4         Brooklyn              NY              71.5
      2293   Guaynabo           Guaynabo              PR              84.9
      2294   Caguas             Caguas                PR              85.9
      2295   Mayaguez           Mayaguez              PR               90
      2296   Providence         Providence            RI              78.8
      2297   Burlington         Burlington            VT              86.7
      2355   Washington DC      Washington            DC              72.4
2356   Wilmington              Wilmington           DE   70.7
2357   Lexington               Lexington            KY    66
2358   Louisville              Louisville           KY   68.7
2359   Hanover                 Hanover              MD   74.6
2360   Baltimore               Baltimore            MD   62.9
2361   Hagerstown              Hagerstown           MD   91.5
2362   Towson                  Towson               MD   75.7
2363   Akron                   Akron                OH   58.7
2364   Mansfield               Mansfield            OH   94.5
2365   Cincinnati              Cincinnati           OH    77
2366   Cleveland               Cleveland            OH   63.7
2367   Columbus                Dublin               OH   84.9
2368   Dayton                  Dayton               OH   82.6
2369   Toledo                  Toledo               OH   71.8
2370   South Point             South Point          OH    89
2371   Allentown               Allentown            PA   67.4
2372   Cranberry Township      Cranberry Township   PA    92
2373   Harrisburg              Harrisburg           PA   86.9
2374   Norristown              Norristown           PA   83.6
2375   Philadelphia-Franklin   Philadelphia         PA   62.3
2376   Philadelphia-Penn       Philadelphia         PA   55.3
2377   Pittsburgh              Pittsburgh           PA   83.4
2378   Reading                 Reading              PA   75.5
2379   State College           State College        PA   88.2
2380   Knoxville               Knoxville            TN   85.4
2381   Memphis                 Memphis              TN   68.7
2382   Nashville               Franklin             TN   88.8
2383   Shelbyville             Shelbyville          TN   68.2
2384   Crystal City            Arlington            VA   89.9
2385   Fairfax                 Fairfax              VA    97
2386   Fredericksburg          Fredericksburg       VA   67.1
2387   Virginia Beach          Virginia Beach       VA    70
2388   Richmond                Richmond             VA   70.3
2389   Roanoke                 Roanoke              VA   72.6
2390   Beckley                 Beckley              WV   96.1
2556   Fayetteville            Fayetteville         AR   92.3
2557   Little Rock             Little Rock          AR   79.1
2558   Des Moines              Des Moines           IA   62.1
2559   Chicago Central         Chicago              IL   81.1
2560   Chicago Far Southwest   Evergreen Park       IL    88
2561   Chicago South           Chicago              IL   78.2
2562   Cook County NW          Schaumburg           IL   89.6
2563   Cook County South       Matteson             IL   79.1
2564   Dekalb                  Dekalb               IL   87.4
2565   Oswego                  Oswego               IL   87.4
2566   Peoria                  Peoria               IL   82.2
2567   Skokie                  Skokie               IL   90.4
2568   Springfield        Springfield        IL   64.8
2569   Evansville         Evansville         IN   93.7
2570   Ft. Wayne          Ft. Wayne          IN   85.1
2571   Indianapolis       Indianapolis       IN   86.3
2572   Lake County        Merrillville       IN   87.5
2573   Detroit            Detroit            MI   62.5
2574   Lansing            Lansing            MI   66.7
2575   Macomb County      Clinton Township   MI   82.2
2576   Traverse City      Traverse City      MI   66.5
2577   Oakland County     Troy               MI   88.3
2578   Duluth             Duluth             MN   79.6
2579   Minneapolis        Minneapolis        MN    91
2580   Rochester          Rochester          MN   78.9
2581   Kansas City        Kansas City        MO   92.7
2582   Springfield        Springfield        MO   79.5
2583   St. Louis          St. Louis          MO   77.7
2584   Eau Claire         Eau Claire         WI   90.5
2585   Green Bay          Green Bay          WI   90.5
2586   Madison            Madison            WI   91.5
2587   Milwaukee          Milwaukee          WI   70.7
2901   Gulfport           Gulfport           MS   72.8
2902   Jackson            Jackson            MS   47.7
2904   Birmingham         Birmingham         AL   51.1
2905   Huntsville         Huntsville         AL   60.8
2906   Mobile             Mobile             AL   58.8
2907   Charleston         North Charleston   SC   58.5
2908   Columbia           Columbia           SC   64.1
2909   Greenville, SC     Greenville         SC   67.3
2910   Atlanta            Atlanta            GA   59.6
2966   Lauderdale Lakes   Lauderdale Lake    FL   63.1
2967   Fort Lauderdale    Margate            FL   63.9
2968   Fort Myers         Fort Myers         FL   63.3
2969   Gainesville        Gainesville        FL   77.7
2970   Jacksonville       Jacksonville       FL   63.2
2971   Lakeland           Lakeland           FL   60.4
2972   Miami North        Miami Lakes        FL   67.4
2973   Miami South        Palmetto Bay       FL   69.5
2974   Ocala              Ocala              FL   66.4
2975   Orange County      Orlando            FL   69.9
2976   Pensacola          Pensacola          FL   57.9
2977   Seminole County    Lake Mary          FL   62.5
2978   St. Petersburg     St. Petersburg     FL   70.4
2979   Tampa              Tampa              FL   61.4
2980   West Palm Beach    West Palm Beach    FL   61.9
2981   Columbus           Columbus           GA   41.5
2982   Dekalb County      Atlanta            GA   62.6
2983   Douglasville       Douglasville       GA   60.4
2984   Gainesville, GA    Gainesville                  GA   67.8
2985   Gwinnett County    Duluth                       GA   54.8
2986   Macon              Macon                        GA   49.6
2987   Savannah           Savannah                     GA   80.4
2988   Baton Rouge        Baton Rouge                  LA   59.1
2989   Jefferson Parish   Elmwood                      LA   66.5
2990   New Orleans        New Orleans                  LA   95.8
2991   Shreveport         Shreveport                   LA   42.6
2992   Asheville          Asheville                    NC    69
2993   Charlotte          Charlotte                    NC   67.4
2994   Durham             Durham                       NC   58.8
2995   Fayetteville       Fayetteville                 NC   65.6
2996   Greenville, NC     Greenville                   NC   60.1
2997   Raleigh            Raleigh                      NC   72.9
2998   Winston-Salem      Winston-Salem                NC    62
3105   Flagstaff          Flagstaff                    AZ   66.5
3106   Maricopa Central   Phoenix                      AZ   57.8
3107   Maricopa South     Mesa                         AZ   71.4
3108   Maricopa West      Glendale                     AZ    57
3109   Tucson             Tucson                       AZ   56.7
3110   Window Rock        St. Michaels                 AZ   46.7
3154   Aurora             Aurora                       CO   75.4
3155   Colorado North     Longmont                     CO   84.1
3156   Colorado Springs   Colorado Springs             CO   57.5
3157   Denver             Lakewood                     CO   82.9
3158   Overland Park      Overland Park                KS   84.1
3159   Wichita            Wichita                      KS   91.8
3160   Billings           Billings                     MT   61.3
3162   Bismarck           Bismarck                     ND    77
3163   Lincoln            Lincoln                      NE   74.6
3164   Albuquerque        Los Ranchos de Albuquerque   NM   64.7
3165   Las Cruces         Las Cruces                   NM   73.7
3166   Cleveland Co.      Norman                       OK   70.5
3167   Oklahoma County    Warr Acres                   OK    85
3168   Tulsa              Tulsa                        OK   63.4
3169   Sioux Falls        Sioux Falls                  SD   71.5
3170   Arlington          Grand Prairie                TX   76.3
3171   Austin             Austin                       TX   89.7
3172   Collin Co.         McKinney                     TX   75.8
3173   Dallas             Duncanville                  TX   59.5
3174   Dallas Co. NE      Richardson                   TX   67.9
3175   Dallas Co. NW      Farmers Branch               TX   67.6
3176   Denton Co.         Denton                       TX    81
3177   El Paso            El Paso                      TX   71.9
3178   Fort Bend Co.      Katy                         TX   59.6
3179   Fort Worth         Fort Worth                   TX    88
3180   Harris Co. East    Houston                      TX   79.1
3181   Harris Co. NE               Houston           TX   79.7
3182   Harris Co. NW               Katy              TX   89.1
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   69.4
3184   Houston NW                  Houston           TX   80.2
3185   Houston South               Houston           TX   64.8
3186   Houston West                Houston           TX   67.7
3187   Laredo                      Laredo            TX   61.9
3188   Lubbock                     Lubbock           TX   67.9
3189   Montgomery Co.              Spring            TX   66.3
3190   San Antonio East            San Antonio       TX   88.6
3191   San Antonio North           San Antonio       TX   92.1
3192   San Antonio West            San Antonio       TX   88.5
3193   Tyler                       Tyler             TX   71.2
3194   Waco                        Waco              TX   81.8
3195   Williamson Co.              Leander           TX   83.3
3196   Orem                        Orem              UT   78.2
3197   Salt Lake City              South Salt Lake   UT   81.5
3198   Casper                      Casper            WY   73.4
3255   Honolulu                    Honolulu          HI   92.8
3256   Boise                       Boise             ID   96.2
3257   Las Vegas                   Las Vegas         NV   70.9
3258   North Las Vegas             N. Las Vegas      NV   75.2
3259   Eugene                      Springfield       OR   82.2
3260   Portland                    Portland          OR   92.3
3261   Salem                       Salem             OR   93.3
3263   Bakersfield                 Bakersfield       CA   74.4
3264   Chico                       Chico             CA   71.2
3265   Concord                     Concord           CA   77.1
3266   El Cajon                    San Diego         CA   83.7
3267   Fullerton                   Buena Park        CA   87.5
3268   Inglewood                   Inglewood         CA   80.2
3269   Long Beach                  Long Beach        CA   85.7
3270   Fresno                      Fresno            CA   75.9
3271   Oakland                     Oakland           CA   81.1
3272   Ontario                     Upland            CA   79.8
3273   Palm Springs                Palm Springs      CA   74.5
3274   Pasadena                    Pasadena          CA   90.8
3275   Pleasanton                  San Ramon         CA   87.8
3276   Riverside                   Riverside         CA   74.2
3277   Sacramento                  Sacramento        CA   82.1
3278   San Bernardino              San Bernardino    CA   74.5
3279   San Diego                   San Diego         CA   81.3
3280   San Francisco               San Francisco     CA    84
3281   San Jose                    San Jose          CA   81.2
3282   San Mateo                   Redwood City      CA   87.4
3283   Santa Ana                   Santa Ana         CA   88.1
3284   Camarillo                   Camarillo         CA   80.9
3285   Santa Clarita    Valencia         CA   87.4
3286   Santa Rosa       Rohnert Park     CA   74.3
3287   South Gate       Commerce         CA   77.6
3288   Stockton         Stockton         CA    73
3289   Sunnyvale        Sunnyvale        CA    86
3290   Woodland Hills   Woodland Hills   CA    91
3291   Vista            Carlsbad         CA   92.5
3292   West Covina      West Covina      CA   93.3
3293   Everett          Everett          WA   93.8
3294   Olympia          Olympia          WA   94.3
3295   Seattle          Seattle          WA   93.1
3296   Spokane          Spokane          WA   83.9
3297   Tacoma           Tacoma           WA   92.9
3298   Anchorage        Anchorage        AK   84.5
ACO Number   ACO Name           ACO city              ACO state PCT_COMP
      2253   Danbury            Danbury               CT              87.3
      2254   Hartford           Hartford              CT              90.3
      2255   New Haven          New Haven             CT              78.3
      2256   Boston             Boston                MA              74.1
      2257   Lawrence           Lawrence              MA              73.2
      2258   Quincy             Quincy                MA              89.1
      2259   East Bridgewater   East Bridgewater      MA              67.4
      2260   Waltham            Waltham               MA              96.2
      2261   Worcester          Worcester             MA              83.4
      2262   Gardiner           Gardiner              ME              90.8
      2263   Concord            Concord               NH              78.1
      2264   Egg Harbor         Egg Harbor Township   NJ              53.3
      2265   Parsippany         Parsippany            NJ              88.2
      2266   South Plainfield   South Plainfield      NJ              75.3
      2267   Jersey City        Jersey City           NJ               72
      2268   Newark             Newark                NJ              67.5
      2269   Fairlawn           Fairlawn              NJ              67.4
      2270   Toms River         Toms River            NJ              74.1
      2271   Trenton            Trenton               NJ              84.5
      2272   Albany             Albany                NY              72.9
      2273   Bronx 1            Bronx                 NY              73.5
      2274   Bronx 2            Bronx                 NY              71.2
      2275   Melville           Melville              NY              61.7
      2276   Buffalo            Buffalo               NY              81.2
      2277   Queens 1           Long Island City      NY              87.4
      2278   Brooklyn 1         Brooklyn              NY              56.1
      2279   Garden City        Garden City           NY              77.7
      2280   Manhattan 1        New York              NY              78.4
      2281   Manhattan 2        New York              NY              74.9
      2282   Pawling            Pawling               NY              77.9
      2283   Brooklyn 2         Brooklyn              NY              64.9
      2284   Queens 2           Bayside               NY              85.1
      2285   Queens 3           Forest Hills          NY              80.3
      2286   Peekskill          Peekskill             NY              72.4
      2287   Rochester          Rochester             NY              71.1
      2288   Brooklyn 3         Brooklyn              NY              78.8
      2289   Queens 4           Jamaica               NY              75.6
      2290   Staten Island      Staten Island         NY              84.7
      2291   Syracuse           Syracuse              NY              78.9
      2292   Brooklyn 4         Brooklyn              NY              69.5
      2293   Guaynabo           Guaynabo              PR              83.3
      2294   Caguas             Caguas                PR              84.5
      2295   Mayaguez           Mayaguez              PR              88.7
      2296   Providence         Providence            RI              77.2
      2297   Burlington         Burlington            VT              85.1
      2355   Washington DC      Washington            DC              70.9
2356   Wilmington              Wilmington           DE   68.9
2357   Lexington               Lexington            KY   64.3
2358   Louisville              Louisville           KY    67
2359   Hanover                 Hanover              MD   73.7
2360   Baltimore               Baltimore            MD   61.4
2361   Hagerstown              Hagerstown           MD   90.9
2362   Towson                  Towson               MD   74.7
2363   Akron                   Akron                OH   55.9
2364   Mansfield               Mansfield            OH   93.6
2365   Cincinnati              Cincinnati           OH   75.3
2366   Cleveland               Cleveland            OH   61.7
2367   Columbus                Dublin               OH   83.3
2368   Dayton                  Dayton               OH   81.1
2369   Toledo                  Toledo               OH    70
2370   South Point             South Point          OH   87.2
2371   Allentown               Allentown            PA   65.7
2372   Cranberry Township      Cranberry Township   PA   90.9
2373   Harrisburg              Harrisburg           PA   85.7
2374   Norristown              Norristown           PA   82.6
2375   Philadelphia-Franklin   Philadelphia         PA   60.8
2376   Philadelphia-Penn       Philadelphia         PA   53.4
2377   Pittsburgh              Pittsburgh           PA   81.6
2378   Reading                 Reading              PA   74.1
2379   State College           State College        PA   86.7
2380   Knoxville               Knoxville            TN   83.7
2381   Memphis                 Memphis              TN   67.6
2382   Nashville               Franklin             TN   87.6
2383   Shelbyville             Shelbyville          TN   66.5
2384   Crystal City            Arlington            VA   89.3
2385   Fairfax                 Fairfax              VA   96.6
2386   Fredericksburg          Fredericksburg       VA   65.2
2387   Virginia Beach          Virginia Beach       VA   67.9
2388   Richmond                Richmond             VA   68.6
2389   Roanoke                 Roanoke              VA   70.4
2390   Beckley                 Beckley              WV   95.4
2556   Fayetteville            Fayetteville         AR   90.8
2557   Little Rock             Little Rock          AR   77.4
2558   Des Moines              Des Moines           IA   59.9
2559   Chicago Central         Chicago              IL   80.1
2560   Chicago Far Southwest   Evergreen Park       IL   87.2
2561   Chicago South           Chicago              IL   76.4
2562   Cook County NW          Schaumburg           IL   89.2
2563   Cook County South       Matteson             IL   77.8
2564   Dekalb                  Dekalb               IL   86.4
2565   Oswego                  Oswego               IL   86.7
2566   Peoria                  Peoria               IL   80.7
2567   Skokie                  Skokie               IL   90.1
2568   Springfield        Springfield        IL   62.3
2569   Evansville         Evansville         IN   92.8
2570   Ft. Wayne          Ft. Wayne          IN   83.3
2571   Indianapolis       Indianapolis       IN   85.3
2572   Lake County        Merrillville       IN   86.1
2573   Detroit            Detroit            MI   60.1
2574   Lansing            Lansing            MI   64.4
2575   Macomb County      Clinton Township   MI   80.2
2576   Traverse City      Traverse City      MI   63.8
2577   Oakland County     Troy               MI   87.1
2578   Duluth             Duluth             MN   77.6
2579   Minneapolis        Minneapolis        MN    90
2580   Rochester          Rochester          MN   77.1
2581   Kansas City        Kansas City        MO   92.3
2582   Springfield        Springfield        MO   77.7
2583   St. Louis          St. Louis          MO    76
2584   Eau Claire         Eau Claire         WI   89.4
2585   Green Bay          Green Bay          WI   89.5
2586   Madison            Madison            WI   90.4
2587   Milwaukee          Milwaukee          WI   69.1
2901   Gulfport           Gulfport           MS   71.3
2902   Jackson            Jackson            MS   45.5
2904   Birmingham         Birmingham         AL   49.4
2905   Huntsville         Huntsville         AL    59
2906   Mobile             Mobile             AL   56.5
2907   Charleston         North Charleston   SC   56.6
2908   Columbia           Columbia           SC   62.5
2909   Greenville, SC     Greenville         SC   65.4
2910   Atlanta            Atlanta            GA   57.5
2966   Lauderdale Lakes   Lauderdale Lake    FL   60.7
2967   Fort Lauderdale    Margate            FL   61.5
2968   Fort Myers         Fort Myers         FL   60.9
2969   Gainesville        Gainesville        FL   76.1
2970   Jacksonville       Jacksonville       FL   61.2
2971   Lakeland           Lakeland           FL   58.2
2972   Miami North        Miami Lakes        FL   65.2
2973   Miami South        Palmetto Bay       FL   67.4
2974   Ocala              Ocala              FL   64.7
2975   Orange County      Orlando            FL   68.3
2976   Pensacola          Pensacola          FL   55.6
2977   Seminole County    Lake Mary          FL   60.2
2978   St. Petersburg     St. Petersburg     FL   68.3
2979   Tampa              Tampa              FL   59.3
2980   West Palm Beach    West Palm Beach    FL   59.9
2981   Columbus           Columbus           GA   39.2
2982   Dekalb County      Atlanta            GA   60.2
2983   Douglasville       Douglasville       GA   58.6
2984   Gainesville, GA    Gainesville                  GA   65.8
2985   Gwinnett County    Duluth                       GA   52.8
2986   Macon              Macon                        GA   46.6
2987   Savannah           Savannah                     GA   78.5
2988   Baton Rouge        Baton Rouge                  LA    57
2989   Jefferson Parish   Elmwood                      LA   64.2
2990   New Orleans        New Orleans                  LA   95.2
2991   Shreveport         Shreveport                   LA   41.2
2992   Asheville          Asheville                    NC   66.9
2993   Charlotte          Charlotte                    NC   65.4
2994   Durham             Durham                       NC   56.5
2995   Fayetteville       Fayetteville                 NC   63.6
2996   Greenville, NC     Greenville                   NC   57.6
2997   Raleigh            Raleigh                      NC    71
2998   Winston-Salem      Winston-Salem                NC   59.7
3105   Flagstaff          Flagstaff                    AZ   64.5
3106   Maricopa Central   Phoenix                      AZ   55.5
3107   Maricopa South     Mesa                         AZ   69.4
3108   Maricopa West      Glendale                     AZ   55.2
3109   Tucson             Tucson                       AZ   53.4
3110   Window Rock        St. Michaels                 AZ   44.8
3154   Aurora             Aurora                       CO   73.9
3155   Colorado North     Longmont                     CO   82.6
3156   Colorado Springs   Colorado Springs             CO   55.8
3157   Denver             Lakewood                     CO   81.6
3158   Overland Park      Overland Park                KS    83
3159   Wichita            Wichita                      KS    91
3160   Billings           Billings                     MT   59.5
3162   Bismarck           Bismarck                     ND   75.7
3163   Lincoln            Lincoln                      NE   72.8
3164   Albuquerque        Los Ranchos de Albuquerque   NM   62.8
3165   Las Cruces         Las Cruces                   NM   72.2
3166   Cleveland Co.      Norman                       OK   68.5
3167   Oklahoma County    Warr Acres                   OK   83.9
3168   Tulsa              Tulsa                        OK   61.7
3169   Sioux Falls        Sioux Falls                  SD   69.6
3170   Arlington          Grand Prairie                TX   74.2
3171   Austin             Austin                       TX   88.1
3172   Collin Co.         McKinney                     TX   73.4
3173   Dallas             Duncanville                  TX   57.1
3174   Dallas Co. NE      Richardson                   TX   65.8
3175   Dallas Co. NW      Farmers Branch               TX   65.5
3176   Denton Co.         Denton                       TX   79.5
3177   El Paso            El Paso                      TX   70.3
3178   Fort Bend Co.      Katy                         TX   57.2
3179   Fort Worth         Fort Worth                   TX   86.4
3180   Harris Co. East    Houston                      TX    77
3181   Harris Co. NE               Houston           TX   78.1
3182   Harris Co. NW               Katy              TX   87.6
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   67.6
3184   Houston NW                  Houston           TX   78.1
3185   Houston South               Houston           TX   62.7
3186   Houston West                Houston           TX   64.8
3187   Laredo                      Laredo            TX   59.8
3188   Lubbock                     Lubbock           TX   66.5
3189   Montgomery Co.              Spring            TX   64.1
3190   San Antonio East            San Antonio       TX   86.9
3191   San Antonio North           San Antonio       TX   90.4
3192   San Antonio West            San Antonio       TX   86.5
3193   Tyler                       Tyler             TX   69.1
3194   Waco                        Waco              TX    80
3195   Williamson Co.              Leander           TX   81.4
3196   Orem                        Orem              UT   76.3
3197   Salt Lake City              South Salt Lake   UT   79.9
3198   Casper                      Casper            WY   71.6
3255   Honolulu                    Honolulu          HI   91.6
3256   Boise                       Boise             ID   95.7
3257   Las Vegas                   Las Vegas         NV   69.4
3258   North Las Vegas             N. Las Vegas      NV   73.3
3259   Eugene                      Springfield       OR   81.3
3260   Portland                    Portland          OR   91.4
3261   Salem                       Salem             OR   92.6
3263   Bakersfield                 Bakersfield       CA   72.8
3264   Chico                       Chico             CA   69.9
3265   Concord                     Concord           CA   75.3
3266   El Cajon                    San Diego         CA   82.2
3267   Fullerton                   Buena Park        CA   86.1
3268   Inglewood                   Inglewood         CA   78.9
3269   Long Beach                  Long Beach        CA   84.5
3270   Fresno                      Fresno            CA   73.8
3271   Oakland                     Oakland           CA   79.8
3272   Ontario                     Upland            CA   78.2
3273   Palm Springs                Palm Springs      CA   72.8
3274   Pasadena                    Pasadena          CA   89.8
3275   Pleasanton                  San Ramon         CA   86.8
3276   Riverside                   Riverside         CA   72.4
3277   Sacramento                  Sacramento        CA    80
3278   San Bernardino              San Bernardino    CA   72.7
3279   San Diego                   San Diego         CA   79.5
3280   San Francisco               San Francisco     CA   82.8
3281   San Jose                    San Jose          CA   79.7
3282   San Mateo                   Redwood City      CA   86.2
3283   Santa Ana                   Santa Ana         CA   86.8
3284   Camarillo                   Camarillo         CA   79.5
3285   Santa Clarita    Valencia         CA   86.5
3286   Santa Rosa       Rohnert Park     CA   73.3
3287   South Gate       Commerce         CA   76.5
3288   Stockton         Stockton         CA   71.8
3289   Sunnyvale        Sunnyvale        CA   84.5
3290   Woodland Hills   Woodland Hills   CA   89.8
3291   Vista            Carlsbad         CA   91.7
3292   West Covina      West Covina      CA   92.1
3293   Everett          Everett          WA   93.1
3294   Olympia          Olympia          WA   93.7
3295   Seattle          Seattle          WA   92.4
3296   Spokane          Spokane          WA   82.3
3297   Tacoma           Tacoma           WA   92.5
3298   Anchorage        Anchorage        AK   83.1
ACO Number   ACO Name           ACO city              ACO state PCT_COMP
      2253   Danbury            Danbury               CT              86.3
      2254   Hartford           Hartford              CT              89.7
      2255   New Haven          New Haven             CT              77.1
      2256   Boston             Boston                MA              72.7
      2257   Lawrence           Lawrence              MA              71.4
      2258   Quincy             Quincy                MA              88.5
      2259   East Bridgewater   East Bridgewater      MA              65.5
      2260   Waltham            Waltham               MA              95.5
      2261   Worcester          Worcester             MA              82.3
      2262   Gardiner           Gardiner              ME               90
      2263   Concord            Concord               NH              75.5
      2264   Egg Harbor         Egg Harbor Township   NJ               51
      2265   Parsippany         Parsippany            NJ              87.1
      2266   South Plainfield   South Plainfield      NJ               74
      2267   Jersey City        Jersey City           NJ               70
      2268   Newark             Newark                NJ              65.8
      2269   Fairlawn           Fairlawn              NJ              65.4
      2270   Toms River         Toms River            NJ              71.9
      2271   Trenton            Trenton               NJ              83.3
      2272   Albany             Albany                NY              71.1
      2273   Bronx 1            Bronx                 NY              72.4
      2274   Bronx 2            Bronx                 NY              69.6
      2275   Melville           Melville              NY              59.6
      2276   Buffalo            Buffalo               NY              80.2
      2277   Queens 1           Long Island City      NY              86.4
      2278   Brooklyn 1         Brooklyn              NY              54.1
      2279   Garden City        Garden City           NY               76
      2280   Manhattan 1        New York              NY              76.9
      2281   Manhattan 2        New York              NY              72.9
      2282   Pawling            Pawling               NY              76.1
      2283   Brooklyn 2         Brooklyn              NY              62.7
      2284   Queens 2           Bayside               NY               84
      2285   Queens 3           Forest Hills          NY              79.2
      2286   Peekskill          Peekskill             NY              70.8
      2287   Rochester          Rochester             NY              68.9
      2288   Brooklyn 3         Brooklyn              NY              77.1
      2289   Queens 4           Jamaica               NY              73.9
      2290   Staten Island      Staten Island         NY              83.3
      2291   Syracuse           Syracuse              NY              76.9
      2292   Brooklyn 4         Brooklyn              NY              67.5
      2293   Guaynabo           Guaynabo              PR              82.2
      2294   Caguas             Caguas                PR              83.2
      2295   Mayaguez           Mayaguez              PR              87.9
      2296   Providence         Providence            RI              75.5
      2297   Burlington         Burlington            VT              83.4
      2355   Washington DC      Washington            DC              69.2
2356   Wilmington              Wilmington           DE   67.1
2357   Lexington               Lexington            KY   62.6
2358   Louisville              Louisville           KY   65.4
2359   Hanover                 Hanover              MD   72.6
2360   Baltimore               Baltimore            MD   59.6
2361   Hagerstown              Hagerstown           MD   90.1
2362   Towson                  Towson               MD   72.4
2363   Akron                   Akron                OH   53.5
2364   Mansfield               Mansfield            OH   92.8
2365   Cincinnati              Cincinnati           OH   73.8
2366   Cleveland               Cleveland            OH   59.9
2367   Columbus                Dublin               OH   81.9
2368   Dayton                  Dayton               OH   79.6
2369   Toledo                  Toledo               OH   67.8
2370   South Point             South Point          OH   85.7
2371   Allentown               Allentown            PA   63.7
2372   Cranberry Township      Cranberry Township   PA   89.8
2373   Harrisburg              Harrisburg           PA   84.2
2374   Norristown              Norristown           PA   81.6
2375   Philadelphia-Franklin   Philadelphia         PA   59.2
2376   Philadelphia-Penn       Philadelphia         PA   51.6
2377   Pittsburgh              Pittsburgh           PA    80
2378   Reading                 Reading              PA   72.4
2379   State College           State College        PA   85.3
2380   Knoxville               Knoxville            TN    82
2381   Memphis                 Memphis              TN   66.1
2382   Nashville               Franklin             TN    86
2383   Shelbyville             Shelbyville          TN   64.6
2384   Crystal City            Arlington            VA   88.8
2385   Fairfax                 Fairfax              VA   96.3
2386   Fredericksburg          Fredericksburg       VA   63.4
2387   Virginia Beach          Virginia Beach       VA   65.9
2388   Richmond                Richmond             VA   67.2
2389   Roanoke                 Roanoke              VA   68.3
2390   Beckley                 Beckley              WV   94.6
2556   Fayetteville            Fayetteville         AR   89.4
2557   Little Rock             Little Rock          AR   75.9
2558   Des Moines              Des Moines           IA   58.1
2559   Chicago Central         Chicago              IL   79.2
2560   Chicago Far Southwest   Evergreen Park       IL   86.1
2561   Chicago South           Chicago              IL   74.7
2562   Cook County NW          Schaumburg           IL   88.5
2563   Cook County South       Matteson             IL   76.5
2564   Dekalb                  Dekalb               IL   85.8
2565   Oswego                  Oswego               IL   85.7
2566   Peoria                  Peoria               IL   79.1
2567   Skokie                  Skokie               IL   89.7
2568   Springfield        Springfield        IL   60.2
2569   Evansville         Evansville         IN    92
2570   Ft. Wayne          Ft. Wayne          IN   81.5
2571   Indianapolis       Indianapolis       IN   84.3
2572   Lake County        Merrillville       IN   84.8
2573   Detroit            Detroit            MI    58
2574   Lansing            Lansing            MI   62.3
2575   Macomb County      Clinton Township   MI   78.8
2576   Traverse City      Traverse City      MI   61.2
2577   Oakland County     Troy               MI   86.1
2578   Duluth             Duluth             MN   75.8
2579   Minneapolis        Minneapolis        MN   89.1
2580   Rochester          Rochester          MN   75.7
2581   Kansas City        Kansas City        MO    92
2582   Springfield        Springfield        MO    76
2583   St. Louis          St. Louis          MO   74.5
2584   Eau Claire         Eau Claire         WI   88.4
2585   Green Bay          Green Bay          WI   88.6
2586   Madison            Madison            WI   89.5
2587   Milwaukee          Milwaukee          WI    68
2901   Gulfport           Gulfport           MS   70.1
2902   Jackson            Jackson            MS   43.7
2904   Birmingham         Birmingham         AL   47.7
2905   Huntsville         Huntsville         AL   57.3
2906   Mobile             Mobile             AL   54.5
2907   Charleston         North Charleston   SC   54.5
2908   Columbia           Columbia           SC   60.9
2909   Greenville, SC     Greenville         SC   63.3
2910   Atlanta            Atlanta            GA   55.3
2966   Lauderdale Lakes   Lauderdale Lake    FL   58.5
2967   Fort Lauderdale    Margate            FL   59.3
2968   Fort Myers         Fort Myers         FL   58.5
2969   Gainesville        Gainesville        FL   74.4
2970   Jacksonville       Jacksonville       FL   59.2
2971   Lakeland           Lakeland           FL   55.8
2972   Miami North        Miami Lakes        FL   63.1
2973   Miami South        Palmetto Bay       FL   65.7
2974   Ocala              Ocala              FL    63
2975   Orange County      Orlando            FL    67
2976   Pensacola          Pensacola          FL   53.5
2977   Seminole County    Lake Mary          FL   58.4
2978   St. Petersburg     St. Petersburg     FL   66.1
2979   Tampa              Tampa              FL   57.4
2980   West Palm Beach    West Palm Beach    FL   57.8
2981   Columbus           Columbus           GA   37.1
2982   Dekalb County      Atlanta            GA   57.9
2983   Douglasville       Douglasville       GA   56.7
2984   Gainesville, GA    Gainesville                  GA   63.9
2985   Gwinnett County    Duluth                       GA   50.8
2986   Macon              Macon                        GA   43.9
2987   Savannah           Savannah                     GA   76.6
2988   Baton Rouge        Baton Rouge                  LA    55
2989   Jefferson Parish   Elmwood                      LA   62.6
2990   New Orleans        New Orleans                  LA   94.8
2991   Shreveport         Shreveport                   LA    40
2992   Asheville          Asheville                    NC   64.7
2993   Charlotte          Charlotte                    NC   63.5
2994   Durham             Durham                       NC   54.5
2995   Fayetteville       Fayetteville                 NC   61.7
2996   Greenville, NC     Greenville                   NC   55.6
2997   Raleigh            Raleigh                      NC   69.3
2998   Winston-Salem      Winston-Salem                NC   57.8
3105   Flagstaff          Flagstaff                    AZ   62.6
3106   Maricopa Central   Phoenix                      AZ   53.2
3107   Maricopa South     Mesa                         AZ   67.7
3108   Maricopa West      Glendale                     AZ   53.5
3109   Tucson             Tucson                       AZ   50.5
3110   Window Rock        St. Michaels                 AZ   43.5
3154   Aurora             Aurora                       CO   73.1
3155   Colorado North     Longmont                     CO   81.7
3156   Colorado Springs   Colorado Springs             CO   54.6
3157   Denver             Lakewood                     CO   80.7
3158   Overland Park      Overland Park                KS   81.9
3159   Wichita            Wichita                      KS   90.4
3160   Billings           Billings                     MT   57.7
3162   Bismarck           Bismarck                     ND   74.4
3163   Lincoln            Lincoln                      NE   71.3
3164   Albuquerque        Los Ranchos de Albuquerque   NM   61.3
3165   Las Cruces         Las Cruces                   NM   70.9
3166   Cleveland Co.      Norman                       OK   67.1
3167   Oklahoma County    Warr Acres                   OK   83.2
3168   Tulsa              Tulsa                        OK   60.2
3169   Sioux Falls        Sioux Falls                  SD   67.9
3170   Arlington          Grand Prairie                TX   72.7
3171   Austin             Austin                       TX   87.3
3172   Collin Co.         McKinney                     TX   71.4
3173   Dallas             Duncanville                  TX   55.6
3174   Dallas Co. NE      Richardson                   TX   64.1
3175   Dallas Co. NW      Farmers Branch               TX   63.9
3176   Denton Co.         Denton                       TX   78.4
3177   El Paso            El Paso                      TX   68.8
3178   Fort Bend Co.      Katy                         TX   54.9
3179   Fort Worth         Fort Worth                   TX   85.3
3180   Harris Co. East    Houston                      TX   74.5
3181   Harris Co. NE               Houston           TX   76.6
3182   Harris Co. NW               Katy              TX    86
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   65.7
3184   Houston NW                  Houston           TX   76.3
3185   Houston South               Houston           TX   60.4
3186   Houston West                Houston           TX   61.8
3187   Laredo                      Laredo            TX   58.1
3188   Lubbock                     Lubbock           TX   65.5
3189   Montgomery Co.              Spring            TX   62.3
3190   San Antonio East            San Antonio       TX   85.5
3191   San Antonio North           San Antonio       TX   89.1
3192   San Antonio West            San Antonio       TX   84.7
3193   Tyler                       Tyler             TX   67.3
3194   Waco                        Waco              TX   78.6
3195   Williamson Co.              Leander           TX   80.1
3196   Orem                        Orem              UT   74.8
3197   Salt Lake City              South Salt Lake   UT   78.4
3198   Casper                      Casper            WY   70.2
3255   Honolulu                    Honolulu          HI   90.4
3256   Boise                       Boise             ID   95.2
3257   Las Vegas                   Las Vegas         NV   67.9
3258   North Las Vegas             N. Las Vegas      NV   71.2
3259   Eugene                      Springfield       OR   80.5
3260   Portland                    Portland          OR   90.5
3261   Salem                       Salem             OR   91.9
3263   Bakersfield                 Bakersfield       CA   71.3
3264   Chico                       Chico             CA   68.9
3265   Concord                     Concord           CA    74
3266   El Cajon                    San Diego         CA    81
3267   Fullerton                   Buena Park        CA   84.7
3268   Inglewood                   Inglewood         CA   77.6
3269   Long Beach                  Long Beach        CA   83.3
3270   Fresno                      Fresno            CA   71.7
3271   Oakland                     Oakland           CA    79
3272   Ontario                     Upland            CA   76.7
3273   Palm Springs                Palm Springs      CA   71.1
3274   Pasadena                    Pasadena          CA   88.6
3275   Pleasanton                  San Ramon         CA   85.6
3276   Riverside                   Riverside         CA   70.9
3277   Sacramento                  Sacramento        CA   78.7
3278   San Bernardino              San Bernardino    CA    71
3279   San Diego                   San Diego         CA   77.9
3280   San Francisco               San Francisco     CA    82
3281   San Jose                    San Jose          CA   78.7
3282   San Mateo                   Redwood City      CA   85.6
3283   Santa Ana                   Santa Ana         CA   85.5
3284   Camarillo                   Camarillo         CA   78.2
3285   Santa Clarita    Valencia         CA   85.4
3286   Santa Rosa       Rohnert Park     CA   72.3
3287   South Gate       Commerce         CA   75.7
3288   Stockton         Stockton         CA   70.4
3289   Sunnyvale        Sunnyvale        CA   83.1
3290   Woodland Hills   Woodland Hills   CA   88.6
3291   Vista            Carlsbad         CA    91
3292   West Covina      West Covina      CA   90.6
3293   Everett          Everett          WA   92.3
3294   Olympia          Olympia          WA   93.2
3295   Seattle          Seattle          WA   91.6
3296   Spokane          Spokane          WA   80.8
3297   Tacoma           Tacoma           WA   92.2
3298   Anchorage        Anchorage        AK    82
ACO Number   ACO Name           ACO city              ACO state PCT_COMP
      2253   Danbury            Danbury               CT              85.2
      2254   Hartford           Hartford              CT              89.1
      2255   New Haven          New Haven             CT              75.8
      2256   Boston             Boston                MA              71.6
      2257   Lawrence           Lawrence              MA              69.8
      2258   Quincy             Quincy                MA              87.6
      2259   East Bridgewater   East Bridgewater      MA              63.6
      2260   Waltham            Waltham               MA              94.8
      2261   Worcester          Worcester             MA              81.3
      2262   Gardiner           Gardiner              ME              89.2
      2263   Concord            Concord               NH              73.6
      2264   Egg Harbor         Egg Harbor Township   NJ              48.8
      2265   Parsippany         Parsippany            NJ              85.6
      2266   South Plainfield   South Plainfield      NJ              72.6
      2267   Jersey City        Jersey City           NJ              68.5
      2268   Newark             Newark                NJ              64.4
      2269   Fairlawn           Fairlawn              NJ              63.7
      2270   Toms River         Toms River            NJ              69.9
      2271   Trenton            Trenton               NJ              82.2
      2272   Albany             Albany                NY              69.5
      2273   Bronx 1            Bronx                 NY              70.8
      2274   Bronx 2            Bronx                 NY              68.4
      2275   Melville           Melville              NY              57.8
      2276   Buffalo            Buffalo               NY              79.1
      2277   Queens 1           Long Island City      NY              85.6
      2278   Brooklyn 1         Brooklyn              NY              52.3
      2279   Garden City        Garden City           NY              74.3
      2280   Manhattan 1        New York              NY              75.4
      2281   Manhattan 2        New York              NY              71.1
      2282   Pawling            Pawling               NY              74.5
      2283   Brooklyn 2         Brooklyn              NY              60.8
      2284   Queens 2           Bayside               NY               83
      2285   Queens 3           Forest Hills          NY               78
      2286   Peekskill          Peekskill             NY               69
      2287   Rochester          Rochester             NY              66.8
      2288   Brooklyn 3         Brooklyn              NY              75.5
      2289   Queens 4           Jamaica               NY              72.6
      2290   Staten Island      Staten Island         NY              82.1
      2291   Syracuse           Syracuse              NY              75.1
      2292   Brooklyn 4         Brooklyn              NY              65.6
      2293   Guaynabo           Guaynabo              PR              80.8
      2294   Caguas             Caguas                PR              81.6
      2295   Mayaguez           Mayaguez              PR              86.5
      2296   Providence         Providence            RI              74.1
      2297   Burlington         Burlington            VT              81.6
      2355   Washington DC      Washington            DC              67.6
2356   Wilmington              Wilmington           DE   65.6
2357   Lexington               Lexington            KY    61
2358   Louisville              Louisville           KY   63.8
2359   Hanover                 Hanover              MD   71.4
2360   Baltimore               Baltimore            MD    58
2361   Hagerstown              Hagerstown           MD   89.4
2362   Towson                  Towson               MD   70.7
2363   Akron                   Akron                OH   51.2
2364   Mansfield               Mansfield            OH   91.9
2365   Cincinnati              Cincinnati           OH   72.4
2366   Cleveland               Cleveland            OH    58
2367   Columbus                Dublin               OH   80.7
2368   Dayton                  Dayton               OH   77.9
2369   Toledo                  Toledo               OH   65.9
2370   South Point             South Point          OH    84
2371   Allentown               Allentown            PA   61.9
2372   Cranberry Township      Cranberry Township   PA   88.7
2373   Harrisburg              Harrisburg           PA   82.8
2374   Norristown              Norristown           PA   80.6
2375   Philadelphia-Franklin   Philadelphia         PA   57.9
2376   Philadelphia-Penn       Philadelphia         PA   49.9
2377   Pittsburgh              Pittsburgh           PA   78.4
2378   Reading                 Reading              PA   70.8
2379   State College           State College        PA   83.8
2380   Knoxville               Knoxville            TN   80.4
2381   Memphis                 Memphis              TN   64.5
2382   Nashville               Franklin             TN   84.5
2383   Shelbyville             Shelbyville          TN   63.1
2384   Crystal City            Arlington            VA   88.1
2385   Fairfax                 Fairfax              VA   96.1
2386   Fredericksburg          Fredericksburg       VA   61.6
2387   Virginia Beach          Virginia Beach       VA   64.1
2388   Richmond                Richmond             VA   65.6
2389   Roanoke                 Roanoke              VA   66.4
2390   Beckley                 Beckley              WV    94
2556   Fayetteville            Fayetteville         AR   87.9
2557   Little Rock             Little Rock          AR   74.2
2558   Des Moines              Des Moines           IA   56.6
2559   Chicago Central         Chicago              IL   78.2
2560   Chicago Far Southwest   Evergreen Park       IL   85.2
2561   Chicago South           Chicago              IL   73.4
2562   Cook County NW          Schaumburg           IL   87.8
2563   Cook County South       Matteson             IL   75.6
2564   Dekalb                  Dekalb               IL   85.2
2565   Oswego                  Oswego               IL   84.5
2566   Peoria                  Peoria               IL   77.5
2567   Skokie                  Skokie               IL   89.1
2568   Springfield        Springfield        IL    58
2569   Evansville         Evansville         IN   91.2
2570   Ft. Wayne          Ft. Wayne          IN   79.7
2571   Indianapolis       Indianapolis       IN   83.3
2572   Lake County        Merrillville       IN   83.6
2573   Detroit            Detroit            MI   56.4
2574   Lansing            Lansing            MI   60.6
2575   Macomb County      Clinton Township   MI   77.4
2576   Traverse City      Traverse City      MI   59.3
2577   Oakland County     Troy               MI   85.2
2578   Duluth             Duluth             MN   73.4
2579   Minneapolis        Minneapolis        MN   87.9
2580   Rochester          Rochester          MN   74.2
2581   Kansas City        Kansas City        MO   91.5
2582   Springfield        Springfield        MO   74.4
2583   St. Louis          St. Louis          MO   72.8
2584   Eau Claire         Eau Claire         WI    87
2585   Green Bay          Green Bay          WI   87.9
2586   Madison            Madison            WI   88.4
2587   Milwaukee          Milwaukee          WI   66.9
2901   Gulfport           Gulfport           MS   68.9
2902   Jackson            Jackson            MS   42.1
2904   Birmingham         Birmingham         AL   46.1
2905   Huntsville         Huntsville         AL   55.6
2906   Mobile             Mobile             AL   52.3
2907   Charleston         North Charleston   SC   52.6
2908   Columbia           Columbia           SC   59.4
2909   Greenville, SC     Greenville         SC   61.5
2910   Atlanta            Atlanta            GA   53.4
2966   Lauderdale Lakes   Lauderdale Lake    FL   56.3
2967   Fort Lauderdale    Margate            FL    57
2968   Fort Myers         Fort Myers         FL   55.9
2969   Gainesville        Gainesville        FL   72.7
2970   Jacksonville       Jacksonville       FL   57.3
2971   Lakeland           Lakeland           FL   53.3
2972   Miami North        Miami Lakes        FL   61.1
2973   Miami South        Palmetto Bay       FL   64.2
2974   Ocala              Ocala              FL   61.3
2975   Orange County      Orlando            FL   65.6
2976   Pensacola          Pensacola          FL   51.6
2977   Seminole County    Lake Mary          FL   56.5
2978   St. Petersburg     St. Petersburg     FL   63.8
2979   Tampa              Tampa              FL   55.6
2980   West Palm Beach    West Palm Beach    FL   55.7
2981   Columbus           Columbus           GA   35.2
2982   Dekalb County      Atlanta            GA   55.8
2983   Douglasville       Douglasville       GA   55.1
2984   Gainesville, GA    Gainesville                  GA   62.2
2985   Gwinnett County    Duluth                       GA   49.1
2986   Macon              Macon                        GA   41.6
2987   Savannah           Savannah                     GA   74.7
2988   Baton Rouge        Baton Rouge                  LA   53.1
2989   Jefferson Parish   Elmwood                      LA   62.2
2990   New Orleans        New Orleans                  LA   94.4
2991   Shreveport         Shreveport                   LA   38.7
2992   Asheville          Asheville                    NC   62.5
2993   Charlotte          Charlotte                    NC   61.5
2994   Durham             Durham                       NC   52.7
2995   Fayetteville       Fayetteville                 NC   60.1
2996   Greenville, NC     Greenville                   NC   53.9
2997   Raleigh            Raleigh                      NC   67.5
2998   Winston-Salem      Winston-Salem                NC    56
3105   Flagstaff          Flagstaff                    AZ   61.1
3106   Maricopa Central   Phoenix                      AZ   51.2
3107   Maricopa South     Mesa                         AZ   65.8
3108   Maricopa West      Glendale                     AZ   51.9
3109   Tucson             Tucson                       AZ    48
3110   Window Rock        St. Michaels                 AZ   42.7
3154   Aurora             Aurora                       CO   72.4
3155   Colorado North     Longmont                     CO   80.8
3156   Colorado Springs   Colorado Springs             CO   53.5
3157   Denver             Lakewood                     CO   79.8
3158   Overland Park      Overland Park                KS   81.1
3159   Wichita            Wichita                      KS   89.6
3160   Billings           Billings                     MT    56
3162   Bismarck           Bismarck                     ND   73.2
3163   Lincoln            Lincoln                      NE    70
3164   Albuquerque        Los Ranchos de Albuquerque   NM   59.8
3165   Las Cruces         Las Cruces                   NM   69.5
3166   Cleveland Co.      Norman                       OK   65.4
3167   Oklahoma County    Warr Acres                   OK   82.1
3168   Tulsa              Tulsa                        OK   58.7
3169   Sioux Falls        Sioux Falls                  SD   66.3
3170   Arlington          Grand Prairie                TX   70.8
3171   Austin             Austin                       TX   85.5
3172   Collin Co.         McKinney                     TX    69
3173   Dallas             Duncanville                  TX   53.6
3174   Dallas Co. NE      Richardson                   TX   61.6
3175   Dallas Co. NW      Farmers Branch               TX    62
3176   Denton Co.         Denton                       TX    77
3177   El Paso            El Paso                      TX   67.4
3178   Fort Bend Co.      Katy                         TX   52.9
3179   Fort Worth         Fort Worth                   TX    84
3180   Harris Co. East    Houston                      TX   72.1
3181   Harris Co. NE               Houston           TX   75.2
3182   Harris Co. NW               Katy              TX   84.9
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   63.8
3184   Houston NW                  Houston           TX   74.8
3185   Houston South               Houston           TX   57.9
3186   Houston West                Houston           TX   59.2
3187   Laredo                      Laredo            TX   56.2
3188   Lubbock                     Lubbock           TX    64
3189   Montgomery Co.              Spring            TX   60.3
3190   San Antonio East            San Antonio       TX   84.1
3191   San Antonio North           San Antonio       TX   86.5
3192   San Antonio West            San Antonio       TX   82.7
3193   Tyler                       Tyler             TX   65.6
3194   Waco                        Waco              TX    77
3195   Williamson Co.              Leander           TX   78.1
3196   Orem                        Orem              UT   72.9
3197   Salt Lake City              South Salt Lake   UT   77.2
3198   Casper                      Casper            WY   69.5
3255   Honolulu                    Honolulu          HI   89.1
3256   Boise                       Boise             ID   94.8
3257   Las Vegas                   Las Vegas         NV   66.6
3258   North Las Vegas             N. Las Vegas      NV   69.4
3259   Eugene                      Springfield       OR   79.5
3260   Portland                    Portland          OR   89.9
3261   Salem                       Salem             OR   91.2
3263   Bakersfield                 Bakersfield       CA   69.8
3264   Chico                       Chico             CA   67.8
3265   Concord                     Concord           CA   72.9
3266   El Cajon                    San Diego         CA   79.7
3267   Fullerton                   Buena Park        CA    83
3268   Inglewood                   Inglewood         CA   76.3
3269   Long Beach                  Long Beach        CA   81.9
3270   Fresno                      Fresno            CA   69.5
3271   Oakland                     Oakland           CA   77.9
3272   Ontario                     Upland            CA   75.3
3273   Palm Springs                Palm Springs      CA   69.6
3274   Pasadena                    Pasadena          CA   87.3
3275   Pleasanton                  San Ramon         CA   84.5
3276   Riverside                   Riverside         CA   69.4
3277   Sacramento                  Sacramento        CA   77.3
3278   San Bernardino              San Bernardino    CA   69.5
3279   San Diego                   San Diego         CA   76.3
3280   San Francisco               San Francisco     CA   81.1
3281   San Jose                    San Jose          CA   77.5
3282   San Mateo                   Redwood City      CA    84
3283   Santa Ana                   Santa Ana         CA   83.9
3284   Camarillo                   Camarillo         CA    77
3285   Santa Clarita    Valencia         CA   84.2
3286   Santa Rosa       Rohnert Park     CA   71.3
3287   South Gate       Commerce         CA   74.8
3288   Stockton         Stockton         CA   68.8
3289   Sunnyvale        Sunnyvale        CA   81.6
3290   Woodland Hills   Woodland Hills   CA   87.2
3291   Vista            Carlsbad         CA   90.1
3292   West Covina      West Covina      CA   89.3
3293   Everett          Everett          WA   91.5
3294   Olympia          Olympia          WA   92.5
3295   Seattle          Seattle          WA   90.7
3296   Spokane          Spokane          WA   79.2
3297   Tacoma           Tacoma           WA   91.7
3298   Anchorage        Anchorage        AK   80.9
 ACO                                                    ACO Percent Remaining Remaining Remaining Remaining Remaining Remaining Remaining   Active   Employees With Employees With
                ACO Name                  ACO city
Number                                                 state Completed Cases   NRFU Prod  SQRA       FV      NRFU RI    FV QC      MV     Employees    Availability    An Assignment
  2253   Danbury                 Danbury               CT       96.7%    6,252     4,369      319        10     1,554          0        0        588               268            181
  2254   Hartford                Hartford              CT       97.1%    6,665     4,710      381        17     1,557          0        0        729               344            166
  2255   New Haven               New Haven             CT       94.9%    9,119     7,179      341        42     1,557          0        0        425               274            198
  2256   Boston                  Boston                MA       89.7%   21,847    18,403      783        22     2,639          0        0        421               386            318
  2257   Lawrence                Lawrence              MA       91.8%   10,293     9,004      239        44     1,006          0        0        514               256            200
  2258   Quincy                  Quincy                MA       95.6%    4,448     3,319      214         3       912          0        0        272               111             76
  2259   East Bridgewater        East Bridgewater      MA       91.4%   26,198    22,454      417       129     3,198          0        0        951               618            504
  2260   Waltham                 Waltham               MA       98.6%    3,198     1,704      382        21     1,091          0        0        741               204               1
  2261   Worcester               Worcester             MA       95.6%   12,740     9,870      495        49     2,323          2        1       1136               466            359
  2262   Gardiner                Gardiner              ME       98.8%    4,766     2,533      331        49     1,851          0        2        660               437            129
  2263   Concord                 Concord               NH       95.9%   11,508     8,554      364        89     2,501          0        0        912               430            327
  2264   Egg Harbor              Egg Harbor Township   NJ       90.4%   28,659    25,757      453       105     2,344          0        0       1248               730            476
  2265   Parsippany              Parsippany            NJ       98.5%    2,001       935      288        14       763          1        0        536               247             50
  2266   South Plainfield        South Plainfield      NJ       92.8%    9,683     8,133      467        19     1,063          0        1        767               348            149
  2267   Jersey City             Jersey City           NJ       92.8%   12,681    10,382      616        44     1,639          0        0        924               441            290
  2268   Newark                  Newark                NJ       88.5%   18,050    14,897    1,361        58     1,733          1        0        821               416            292
  2269   Fairlawn                Fairlawn              NJ       90.1%   18,158    15,742      699       107     1,609          0        1        979               523            365
  2270   Toms River              Toms River            NJ       94.6%   15,005    12,231      610        63     2,101          0        0       1031               489            340
  2271   Trenton                 Trenton               NJ       96.8%    5,056     3,339      515        24     1,177          0        1        648               297            145
  2272   Albany                  Albany                NY       93.9%   25,459    21,706      533       173     3,047          0        0       1715               682            507
  2273   Bronx 1                 Bronx                 NY       90.5%   13,524    10,853      828        26     1,817          0        0        939               450            272
  2274   Bronx 2                 Bronx                 NY       91.2%   12,773    10,369      979        44     1,380          1        0        899               390            235
  2275   Melville                Melville              NY       89.6%   25,665    21,709    1,334       100     2,522          0        0       1301               686            505
  2276   Buffalo                 Buffalo               NY       94.5%   11,033     8,808      367        24     1,833          0        1        846               335            236
  2277   Queens 1                Long Island City      NY       95.0%    6,130     3,242      955        27     1,905          1        0        333               134             86
  2278   Brooklyn 1              Brooklyn              NY       85.8%   19,766    16,963    1,106       124     1,572          1        0       1643               781            442
  2279   Garden City             Garden City           NY       94.2%   10,060     7,497    1,197        27     1,339          0        0        894               401            242
  2280   Manhattan 1             New York              NY       93.4%   12,428     9,562      655        46     2,165          0        0        770               353            270
  2281   Manhattan 2             New York              NY       92.9%   20,930    15,370      751        53     4,756          0        0       1248               660            448
  2282   Pawling                 Pawling               NY       96.2%    9,706     6,873      823        91     1,919          0        0       1302               610            490
  2283   Brooklyn 2              Brooklyn              NY       90.0%   19,265    15,220    1,343        88     2,614          0        0       1362               747            420
  2284   Queens 2                Bayside               NY       94.9%    6,534     4,487      513        58     1,475          1        0        730               343            138
  2285   Queens 3                Forest Hills          NY       93.8%    8,047     6,044      489        70     1,443          1        0        844               382            250
  2286   Peekskill               Peekskill             NY       92.9%   12,776    10,457      664        47     1,608          0        0        857               453            388
  2287   Rochester               Rochester             NY       94.8%   19,926    16,070      423        76     3,357          0        0       1416               610            371
  2288   Brooklyn 3              Brooklyn              NY       96.2%    5,776     3,247      658        29     1,841          1        0        849               415            214
  2289   Queens 4                Jamaica               NY       93.2%    7,658     5,460      715        89     1,394          0        0        843               362            215
  2290   Staten Island           Staten Island         NY       95.8%    3,615     2,229      408        10       968          0        0        130                86             81
  2291   Syracuse                Syracuse              NY       95.6%   16,915    13,699      339       146     2,730          0        1       1112               461            294
  2292   Brooklyn 4              Brooklyn              NY       89.5%   16,698    13,088    1,471        56     2,083          0        0        762               404            339
  2293   Guaynabo                Guaynabo              PR       97.0%   14,314     7,194    1,186     2,367     3,529         38        0       1269               743            446
  2294   Caguas                  Caguas                PR       97.7%   10,646     2,922      749     4,911     1,986         78        0       1002               605            333
  2295   Mayaguez                Mayaguez              PR       97.9%   11,007       995    1,142     6,848     1,961         61        0        112                68             54
  2296   Providence              Providence            RI       94.9%   10,990     8,899      336        34     1,721          0        0        882               422            313
  2297   Burlington              Burlington            VT       98.0%    3,512     2,195      140        44     1,133          0        0        667               269            125
  2355   Washington DC           Washington            DC       89.4%   18,935    15,895      607        46     2,372          0       15        872               445            385
  2356   Wilmington              Wilmington            DE       90.5%   18,987    16,745      481        18     1,697          0       46        945               476            392
  2357   Lexington               Lexington             KY       88.6%   53,522    48,464      630       946     3,481          1        0       1594             1022             797
  2358   Louisville              Louisville            KY       86.4%   47,701    44,074      616       115     2,677          0      219        942               523            490
  2359   Hanover                 Hanover               MD       91.9%   21,701    17,568    1,560        47     2,525          1        0       1102               689            586
  2360   Baltimore               Baltimore             MD       86.5%   21,356    18,997      414        10     1,934          0        1       1025               543            403
  2361   Hagerstown              Hagerstown            MD       97.5%    6,224     3,862      707         8     1,647          0        0        708               344             97
  2362   Towson                  Towson                MD       93.5%   19,156    14,753    1,182        21     3,182          0       18       1182               611            544
  2363   Akron                   Akron                 OH       87.3%   35,274    32,474      470        27     2,101          1      201        865               562            524
  2364   Mansfield               Mansfield             OH       98.8%    3,053     1,523      215         6     1,309          0        0        594               252             40
  2365   Cincinnati              Cincinnati            OH       94.0%    9,314     7,334      265        10     1,692          0       13        841               395            238
  2366   Cleveland               Cleveland             OH       87.4%   26,811    23,432      442        63     2,612          1      261        907               577            488
  2367   Columbus                Dublin                OH       96.6%    8,563     5,587      407         4     2,565          0        0       1169               514            339
  2368   Dayton                  Dayton                OH       96.2%    9,235     7,272      370        28     1,564          1        0        697               351            250
  2369   Toledo                  Toledo                OH       90.8%   29,357    26,127      370        39     2,762          0       59       1009               523            418
  2370   South Point             South Point           OH       99.0%    2,749     1,217      194        34     1,180          1      123        652               291             50
  2371   Allentown               Allentown             PA       88.6%   36,060    32,876      401        73     2,700          0       10        890               505            482
  2372   Cranberry Township      Cranberry Township    PA       98.7%    4,434     2,340      287        25     1,756          0       26        680               305            148
  2373   Harrisburg              Harrisburg            PA       96.9%    8,600     6,621      320        28     1,630          1        0        819               365            196
  2374   Norristown              Norristown            PA       95.4%    8,167     6,402      296        18     1,425          0       26        689               324            193
  2375   Philadelphia-Franklin   Philadelphia          PA       85.2%   37,368    33,667      529        41     3,128          1        2       1310               708            558
  2376   Philadelphia-Penn       Philadelphia          PA       83.5%   26,405    24,248      491        23     1,643          0        0        888               512            388
  2377   Pittsburgh              Pittsburgh            PA       95.8%    8,965     6,806      329         8     1,791          0       31        627               344            237
  2378   Reading                 Reading               PA       92.1%   17,956    16,300      370        36     1,250          0        0        412               267            202
  2379   State College           State College         PA       98.4%    5,630     3,524      227        31     1,848          0        0        910               393            178
  2380   Knoxville               Knoxville             TN       97.8%    7,835     5,441      313        33     1,983          0       65        753               367            208
  2381   Memphis                 Memphis               TN       86.3%   33,176    30,210      667        29     2,149          1      120       1008               596            455
  2382   Nashville               Franklin              TN       97.4%    8,746     6,009      458        30     2,249          0        0        718               421            261
  2383   Shelbyville             Shelbyville           TN       89.4%   48,543    44,128      903       180     3,291          0       41       1432               862            733
  2384   Crystal City            Arlington             VA       95.5%    5,550     3,905      436         9     1,199          0        1        379               164            134
  2385   Fairfax                 Fairfax               VA       98.4%    1,724       901      306        20       497          0        0        173                68               4
  2386   Fredericksburg          Fredericksburg        VA       85.7%   36,409    33,788      730        85     1,803          1        2       1103               609            513
  2387   Virginia Beach          Virginia Beach        VA       90.9%   26,030    22,973      571       121     2,360          1        4        899               527            400
  2388   Richmond                Richmond              VA       89.7%   26,418    23,933      585        25     1,875          0        0        891               447            367
  2389   Roanoke                 Roanoke               VA       93.0%   24,268    20,964      456       100     2,370          0      378       1268               621            549
  2390   Beckley                 Beckley               WV       99.0%    4,986     1,234      452       172     3,128          0        0        878               397             45
  2556   Fayetteville            Fayetteville          AR       99.0%    3,814     1,284      475       106     1,602          0      347        781               523             74
  2557   Little Rock             Little Rock           AR       94.7%   19,753    16,061      478       132     2,483          0      599       1355               731            512
  2558   Des Moines              Des Moines            IA       89.0%   56,552    51,577      906       103     3,684          0      282       2045             1151             908
  2559   Chicago Central         Chicago               IL       90.2%   24,932    20,376      984        29     3,542          1        0       1354               709            602
  2560   Chicago Far Southwest   Evergreen Park        IL       94.9%    6,312     4,435      517        13     1,234          0      113        812               438            337
  2561   Chicago South           Chicago               IL       92.5%   12,928     9,769      882        16     2,260          0        1        718               469            362
  2562   Cook County NW          Schaumburg            IL       95.8%    5,747     3,996      496        30     1,221          0        4        442               305            238
  2563   Cook County South       Matteson              IL       90.8%   15,150    11,916    1,289        12     1,933          0        0        828               436            397
  2564   Dekalb                  Dekalb                IL       96.1%    8,940     6,790      640        22     1,488          0        0        756               400            311
  2565   Oswego                  Oswego                IL       94.5%    9,833     7,765      784         5     1,277          1        1        825               486            271
2566   Peoria             Peoria                       IL   94.6%    17,289    14,313     817    21   2,138   0     0   1037   490   348
2567   Skokie             Skokie                       IL   95.0%     6,215     4,462     397    33   1,323   0     0    774   351   237
2568   Springfield        Springfield                  IL   89.9%    33,176    30,110     755   137   2,174   0     0   1111   638   526
2569   Evansville         Evansville                   IN   98.1%     4,802     2,653     335     7   1,298   0   509    858   378   128
2570   Ft. Wayne          Ft. Wayne                    IN   97.4%     7,372     5,249     324    39   1,760   0     0    916   442   296
2571   Indianapolis       Indianapolis                 IN   96.3%     9,721     7,016     486    19   2,198   0     2    837   370   292
2572   Lake County        Merrillville                 IN   96.5%    11,014     8,253     591    28   2,129   0    13    889   391   273
2573   Detroit            Detroit                      MI   88.1%    40,392    35,581   1,771    85   2,943   0    12   1583   869   652
2574   Lansing            Lansing                      MI   88.9%    39,636    35,846     766    96   2,928   0     0   1469   671   541
2575   Macomb County      Clinton Township             MI   96.0%    10,648     8,212     506    34   1,840   0    56    859   424   299
2576   Traverse City      Traverse City                MI   92.2%    41,467    36,236     616   178   4,233   0   204   1910   982   776
2577   Oakland County     Troy                         MI   95.2%     8,006     6,232     360    10   1,319   0    85    479   241   218
2578   Duluth             Duluth                       MN   94.0%    22,873    19,604     607    85   2,575   0     2   1379   644   464
2579   Minneapolis        Minneapolis                  MN   97.7%     3,525     1,760     523    16   1,226   0     0    530   210   140
2580   Rochester          Rochester                    MN   94.7%    14,355    11,831     551    27   1,946   0     0   1296   509   299
2581   Kansas City        Kansas City                  MO   96.8%    14,074     9,927     601    47   3,368   0   131    997   428   340
2582   Springfield        Springfield                  MO   93.8%    32,234    27,979     628   113   3,493   0    21   1305   728   640
2583   St. Louis          St. Louis                    MO   92.6%    23,155    19,438     607    22   2,786   0   302    835   489   421
2584   Eau Claire         Eau Claire                   WI   97.9%     5,625     3,729     179    46   1,652   0    19    642   334   186
2585   Green Bay          Green Bay                    WI   96.9%     8,408     6,149     448    35   1,509   0   267    640   278   149
2586   Madison            Madison                      WI   97.7%     5,743     3,177     406     5   1,671   1   483    952   379   146
2587   Milwaukee          Milwaukee                    WI   86.7%    22,321    19,862     497    64   1,662   0   236   1056   563   495
2901   Gulfport           Gulfport                     MS   88.8%    39,066    35,185     627   153   3,101   0     0   1186   735   643
2902   Jackson            Jackson                      MS   79.0%    71,479    64,656     727   397   5,694   5     0    974   596   556
2904   Birmingham         Birmingham                   AL   77.3%    89,978    85,437     832   399   3,309   1     0    966   658   639
2905   Huntsville         Huntsville                   AL   81.2%    66,101    62,719     770   308   2,304   0     0    968   606   541
2906   Mobile             Mobile                       AL   78.4%    81,749    77,727     790   279   2,952   1     0   1034   607   507
2907   Charleston         North Charleston             SC   82.0%    87,457    83,665     591   121   3,079   1     0   1280   744   708
2908   Columbia           Columbia                     SC   83.1%    58,051    54,480     578    69   2,924   0     0    926   539   513
2909   Greenville, SC     Greenville                   SC   89.4%    40,505    37,353     531    76   2,544   0     1   1029   592   540
2910   Atlanta            Atlanta                      GA   85.1%    35,424    32,258     596    40   2,530   0     0    788   438   393
2966   Lauderdale Lakes   Lauderdale Lake              FL   90.8%    22,753    19,782     592    84   2,294   1     0    998   579   490
2967   Fort Lauderdale    Margate                      FL   91.4%    24,935    21,841     502    98   2,494   0     0    982   613   415
2968   Fort Myers         Fort Myers                   FL   89.0%    50,464    46,077     505   110   3,772   0     0   1281   891   722
2969   Gainesville        Gainesville                  FL   96.1%     8,970     7,435     306    46   1,182   1     0    877   446   226
2970   Jacksonville       Jacksonville                 FL   85.8%    29,183    26,411     533    59   2,180   0     0    695   440   393
2971   Lakeland           Lakeland                     FL   84.1%    63,543    58,915     862   106   3,660   0     0   1011   709   699
2972   Miami North        Miami Lakes                  FL   90.2%    29,979    24,472     618   268   4,620   1     0   1117   660   475
2973   Miami South        Palmetto Bay                 FL   89.6%    25,292    22,154     591   210   2,337   0     0    984   636   491
2974   Ocala              Ocala                        FL   87.2%    36,834    34,263     424    53   2,093   1     0    706   523   480
2975   Orange County      Orlando                      FL   91.0%    23,709    20,162     806    30   2,711   0     0   1012   665   610
2976   Pensacola          Pensacola                    FL   79.6%    77,579    73,396     568   140   3,474   1     0   1215   677   597
2977   Seminole County    Lake Mary                    FL   84.6%    44,495    41,086     562    60   2,787   0     0    718   489   459
2978   St. Petersburg     St. Petersburg               FL   92.6%    23,631    20,614     428    58   2,531   0     0    880   563   470
2979   Tampa              Tampa                        FL   84.2%    42,469    39,118     612    80   2,659   0     0    661   469   440
2980   West Palm Beach    West Palm Beach              FL   87.1%    44,583    40,907     629    66   2,981   0     0   1108   816   678
2981   Columbus           Columbus                     GA   74.3%   103,050    98,877     650   278   3,245   0     0   1092   748   726
2982   Dekalb County      Atlanta                      GA   89.3%    22,249    19,318     664   111   2,156   0     0    796   437   370
2983   Douglasville       Douglasville                 GA   82.8%    35,065    32,686     494    90   1,794   1     0    642   408   364
2984   Gainesville, GA    Gainesville                  GA   88.0%    41,674    38,557     533    52   2,532   0     0    756   568   535
2985   Gwinnett County    Duluth                       GA   80.1%    45,026    42,284     685    53   2,002   1     1    762   392   370
2986   Macon              Macon                        GA   87.5%    34,914    32,346     554   112   1,902   0     0    872   609   508
2987   Savannah           Savannah                     GA   98.0%     5,606     2,812     389    13   2,392   0     0    731   481   226
2988   Baton Rouge        Baton Rouge                  LA   85.2%    39,506    36,329     697   308   2,171   1     0    964   538   385
2989   Jefferson Parish   Elmwood                      LA   91.2%    23,054    20,129     755   179   1,990   1     0   1076   528   393
2990   New Orleans        New Orleans                  LA   98.4%     3,089       829     752    39   1,453   0    16    190    87     3
2991   Shreveport         Shreveport                   LA   67.2%   117,112   113,626     571   479   2,434   2     0   1210   769   696
2992   Asheville          Asheville                    NC   90.4%    42,526    38,399     390   134   3,602   1     0   1274   737   591
2993   Charlotte          Charlotte                    NC   90.3%    22,703    19,834     538    30   2,301   0     0    774   467   395
2994   Durham             Durham                       NC   81.3%    51,583    49,123     498    47   1,915   0     0    890   518   487
2995   Fayetteville       Fayetteville                 NC   87.4%    46,505    42,694     447    95   3,269   0     0    930   571   519
2996   Greenville, NC     Greenville                   NC   84.3%    61,923    58,532     517   215   2,454   0   205   1183   695   641
2997   Raleigh            Raleigh                      NC   92.2%    20,148    17,619     374    51   2,104   0     0    695   404   324
2998   Winston-Salem      Winston-Salem                NC   85.5%    45,587    43,052     332    67   2,136   0     0    906   550   498
3105   Flagstaff          Flagstaff                    AZ   88.3%    26,764    24,298     239   221   2,000   5     1    580   349   307
3106   Maricopa Central   Phoenix                      AZ   88.0%    33,345    30,437     443    95   2,367   0     3    842   510   435
3107   Maricopa South     Mesa                         AZ   92.9%    18,373    15,271     600    74   2,420   0     8    576   395   330
3108   Maricopa West      Glendale                     AZ   83.8%    38,962    36,329     785    78   1,769   0     1    814   515   432
3109   Tucson             Tucson                       AZ   86.9%    56,956    51,704     861   366   4,024   1     0   1094   690   638
3110   Window Rock        St. Michaels                 AZ   68.3%    29,095    28,212     136    82     664   1     0    475   347   285
3154   Aurora             Aurora                       CO   91.9%    15,773    13,645     592    24   1,512   0     0    498   298   283
3155   Colorado North     Longmont                     CO   96.0%    11,217     8,118     640    89   2,321   0    49    881   365   207
3156   Colorado Springs   Colorado Springs             CO   80.8%    62,437    59,342     469   410   2,206   8     2    808   538   522
3157   Denver             Lakewood                     CO   93.7%    13,451    10,929     520    12   1,981   0     9    270   225   207
3158   Overland Park      Overland Park                KS   94.7%    10,004     8,553     287    27   1,134   0     3    503   222   153
3159   Wichita            Wichita                      KS   98.5%     4,633     2,524     376    27   1,470   0   236    489   240    74
3160   Billings           Billings                     MT   83.4%    44,610    42,154     310   268   1,874   1     3   1146   724   594
3162   Bismarck           Bismarck                     ND   94.7%     9,234     7,225     339   249   1,421   0     0    377   241   158
3163   Lincoln            Lincoln                      NE   93.1%    21,229    18,246     562    49   2,372   0     0    826   502   449
3164   Albuquerque        Los Ranchos de Albuquerque   NM   86.9%    37,527    34,234     611   453   2,223   6     0    906   589   530
3165   Las Cruces         Las Cruces                   NM   92.0%    14,800    12,944     359    99   1,398   0     0    733   450   338
3166   Cleveland Co.      Norman                       OK   91.3%    26,638    23,835     322   269   2,202   1     9    624   392   347
3167   Oklahoma County    Warr Acres                   OK   97.5%     6,995     4,234     445    28   2,280   0     8    332   263   190
3168   Tulsa              Tulsa                        OK   83.6%    54,400    51,374     455   300   2,262   0     9    850   547   527
3169   Sioux Falls        Sioux Falls                  SD   89.2%    18,342    16,525     397   211   1,209   0     0    486   259   247
3170   Arlington          Grand Prairie                TX   95.8%     6,343     4,789     323    19   1,211   0     1    455   257   216
3171   Austin             Austin                       TX   97.3%     7,075     4,685     464    58   1,738   1   129    832   398   207
3172   Collin Co.         McKinney                     TX   96.2%     9,458     7,590     471    62   1,333   1     1    517   359   239
3173   Dallas             Duncanville                  TX   92.8%    10,429     8,754     527    42   1,102   0     4    877   469   286
3174   Dallas Co. NE      Richardson                   TX   92.9%    10,394     8,524     395    38   1,435   2     0    735   365   230
3175   Dallas Co. NW      Farmers Branch               TX   91.4%    17,127    14,653     316    44   2,114   0     0    562   413   342
3176   Denton Co.         Denton                       TX   96.9%     9,446     6,589     689    66   2,066   1    35    708   476   420
3177   El Paso            El Paso                      TX   90.3%    24,970    21,911     477   179   2,380   1    22   1019   574   456
3178   Fort Bend Co.               Katy              TX   83.9%   54,407   50,718     912   333   2,387   4    53   1183   791   719
3179   Fort Worth                  Fort Worth        TX   95.1%    9,161    6,073     443    71   2,004   0   570    271   162   147
3180   Harris Co. East             Houston           TX   96.8%    4,704    3,051     283    65   1,303   1     1    645   363   253
3181   Harris Co. NE               Houston           TX   97.1%    4,396    1,973   1,457    17     949   0     0    547   319   190
3182   Harris Co. NW               Katy              TX   98.3%    2,270      687     562     2   1,019   0     0    361   217    29
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   91.8%   27,067   22,116   2,311   338   2,300   2     0    939   636   530
3184   Houston NW                  Houston           TX   97.3%    4,027    2,185     828    11     995   0     8    350   213   120
3185   Houston South               Houston           TX   90.0%   17,016   14,078   1,436    59   1,443   0     0    692   428   305
3186   Houston West                Houston           TX   97.7%    3,956    2,594     244    55   1,001   0    62    745   479   202
3187   Laredo                      Laredo            TX   89.9%   33,861   30,314     611   309   2,627   0     0   1107   762   652
3188   Lubbock                     Lubbock           TX   91.1%   28,474   25,533     440   190   2,310   1     0    740   506   458
3189   Montgomery Co.              Spring            TX   88.0%   40,714   36,800     922   418   2,567   1     6   1008   751   698
3190   San Antonio East            San Antonio       TX   98.9%    1,351      607     213    20     511   0     0     90    29     5
3191   San Antonio North           San Antonio       TX   98.6%    1,655      971     153     5     494   0    32    180   107     0
3192   San Antonio West            San Antonio       TX   98.7%    1,408      545     220     4     639   0     0     65    32     0
3193   Tyler                       Tyler             TX   91.0%   34,941   32,143     420   239   2,139   0     0    966   655   530
3194   Waco                        Waco              TX   95.6%   14,224   10,137     502    86   3,020   1   478    896   476   333
3195   Williamson Co.              Leander           TX   97.8%    6,973    3,892     448    97   2,531   0     5    521   351   211
3196   Orem                        Orem              UT   95.5%    9,072    6,690     729   107   1,531   1    14    482   308   225
3197   Salt Lake City              South Salt Lake   UT   96.0%    9,923    7,497     558    39   1,612   1   216    696   364   278
3198   Casper                      Casper            WY   91.9%   11,604   10,167     125    86   1,226   0     0    568   305   255
3255   Honolulu                    Honolulu          HI   98.4%    4,466    1,588     705   188   1,984   1     0    294   188    58
3256   Boise                       Boise             ID   98.7%    4,059    1,845     257    37   1,919   0     1    307   154    25
3257   Las Vegas                   Las Vegas         NV   90.3%   26,513   21,751     891    50   3,353   0   468    765   513   421
3258   North Las Vegas             N. Las Vegas      NV   92.5%   21,350   17,371     874   106   2,995   3     1    694   449   410
3259   Eugene                      Springfield       OR   89.3%   33,788   30,633     708    87   2,337   1    22    946   455   413
3260   Portland                    Portland          OR   96.5%    6,683    4,810     346     8   1,496   1    22    446   240   184
3261   Salem                       Salem             OR   97.7%    5,579    3,768     467    25   1,307   0    12    564   243   176
3263   Bakersfield                 Bakersfield       CA   90.0%   30,750   26,684   1,079    70   2,836   1    80    697   398   346
3264   Chico                       Chico             CA   87.4%   38,528   35,095     716   139   2,577   1     0    747   502   426
3265   Concord                     Concord           CA   92.1%   13,541   10,891     657    26   1,762   0   205    553   354   307
3266   El Cajon                    San Diego         CA   95.1%    6,573    4,864     611    46   1,051   0     1    368   205   147
3267   Fullerton                   Buena Park        CA   96.7%    5,841    3,510     724    25   1,579   0     3    591   346   136
3268   Inglewood                   Inglewood         CA   92.4%   22,677   18,802   1,190    26   2,604   1    54    901   507   369
3269   Long Beach                  Long Beach        CA   96.0%    7,973    5,519     910    20   1,524   0     0    704   375   219
3270   Fresno                      Fresno            CA   93.5%   15,447   12,105     988    28   2,106   0   220    658   393   379
3271   Oakland                     Oakland           CA   93.5%   10,050    7,701   1,054    19   1,276   0     0    466   329   283
3272   Ontario                     Upland            CA   93.2%    8,313    5,779     700    26   1,302   0   506    347   218   175
3273   Palm Springs                Palm Springs      CA   89.6%   26,278   22,519     830    57   2,856   0    16    830   509   444
3274   Pasadena                    Pasadena          CA   97.4%    7,827    4,195     951    34   2,647   0     0    713   402   304
3275   Pleasanton                  San Ramon         CA   97.0%    3,409    2,064     425     4     916   0     0    278   166   106
3276   Riverside                   Riverside         CA   90.7%   13,842   11,449     921    13   1,320   0   139    507   320   255
3277   Sacramento                  Sacramento        CA   95.9%    7,591    5,706     582    15   1,288   0     0    428   282   183
3278   San Bernardino              San Bernardino    CA   92.5%   15,831   12,542     839    60   2,390   0     0    597   364   301
3279   San Diego                   San Diego         CA   94.7%    8,879    6,743     625   124   1,387   0     0    420   254   202
3280   San Francisco               San Francisco     CA   95.1%    8,172    5,982     444     9   1,734   0     3    489   306   250
3281   San Jose                    San Jose          CA   93.5%   11,509    8,832   1,159   134   1,384   0     0    703   425   310
3282   San Mateo                   Redwood City      CA   96.4%    4,706    1,733   1,838     5     896   0   234    249   172    86
3283   Santa Ana                   Santa Ana         CA   96.9%    6,392    3,851     695    16   1,830   0     0    676   370   141
3284   Camarillo                   Camarillo         CA   93.0%   14,413   11,856     889    55   1,613   0     0    502   303   230
3285   Santa Clarita               Valencia          CA   96.1%    8,961    4,848   1,217    18   2,374   0   504    720   479   372
3286   Santa Rosa                  Rohnert Park      CA   87.1%   27,068   24,939     343   249   1,530   1     6    711   443   339
3287   South Gate                  Commerce          CA   89.1%   28,777   23,411   2,385    54   2,902   0    25    694   437   381
3288   Stockton                    Stockton          CA   89.8%   24,957   21,380     792    72   2,304   0   409    715   422   292
3289   Sunnyvale                   Sunnyvale         CA   95.7%    7,302    5,050     647    16   1,278   0   311    305   204    82
3290   Woodland Hills              Woodland Hills    CA   97.2%   10,142    4,484     716    12   4,648   0   282    754   504   303
3291   Vista                       Carlsbad          CA   97.0%    4,279    2,628     388    18   1,218   0    27    184   131    72
3292   West Covina                 West Covina       CA   98.6%    2,486      774     729    11     972   0     0    302   130    10
3293   Everett                     Everett           WA   97.4%    6,859    4,667     330    42   1,535   0   285    481   313   148
3294   Olympia                     Olympia           WA   98.0%    5,074    2,850     472    26   1,634   0    92    542   298   173
3295   Seattle                     Seattle           WA   98.2%    3,703    2,187     336    19   1,161   0     0    322   114     0
3296   Spokane                     Spokane           WA   91.4%   26,287   21,737   1,489   146   2,762   1   152    773   419   404
3297   Tacoma                      Tacoma            WA   97.4%    4,584    2,987     401    37   1,149   0    10    658   287   160
3298   Anchorage                   Anchorage         AK   95.6%    8,044    5,735     266   351   1,496   6   190    620   313   221
 ACO                                                    ACO Percent Remaining Remaining Remaining Remaining Remaining Remaining Remaining   Active   Employees With Employees With
                ACO Name                  ACO city
Number                                                 state Completed Cases   NRFU Prod  SQRA       FV      NRFU RI    FV QC      MV     Employees    Availability    An Assignment
  2253   Danbury                 Danbury               CT       96.3%    6,958     4,984      330         9     1,635          0        0        615               297            189
  2254   Hartford                Hartford              CT       96.6%    7,865     5,859      399        15     1,592          0        0        741               374            186
  2255   New Haven               New Haven             CT       93.9%   10,954     8,973      354        41     1,586          0        0        583               354            228
  2256   Boston                  Boston                MA       87.8%   25,706    22,251      801        23     2,631          0        0        797               467            407
  2257   Lawrence                Lawrence              MA       90.4%   11,940    10,608      250        44     1,038          0        0        501               263            208
  2258   Quincy                  Quincy                MA       94.9%    5,207     4,067      222         3       915          0        0        291               137             98
  2259   East Bridgewater        East Bridgewater      MA       90.6%   28,481    24,613      461       125     3,282          0        0        972               652            515
  2260   Waltham                 Waltham               MA       98.6%    3,225     1,708      382        22     1,113          0        0        748               208               7
  2261   Worcester               Worcester             MA       94.8%   14,974    12,015      514        50     2,392          2        1       1151               472            389
  2262   Gardiner                Gardiner              ME       98.5%    6,171     3,731      388        49     2,002          0        1        732               487            259
  2263   Concord                 Concord               NH       94.9%   14,381    11,207      416        87     2,671          0        0        961               456            349
  2264   Egg Harbor              Egg Harbor Township   NJ       88.2%   34,949    31,455      471       105     2,918          0        0       1253               749            510
  2265   Parsippany              Parsippany            NJ       98.4%    2,229     1,058      288        15       868          0        0        542               263             57
  2266   South Plainfield        South Plainfield      NJ       91.9%   10,931     9,262      486        23     1,159          0        1        790               345            173
  2267   Jersey City             Jersey City           NJ       91.7%   14,731    12,381      631        41     1,678          0        0        927               469            321
  2268   Newark                  Newark                NJ       87.7%   19,217    15,953    1,420        55     1,789          0        0        822               440            290
  2269   Fairlawn                Fairlawn              NJ       88.4%   21,206    18,717      729       107     1,652          0        1        998               547            412
  2270   Toms River              Toms River            NJ       93.5%   17,920    14,948      640        62     2,270          0        0       1059               512            369
  2271   Trenton                 Trenton               NJ       96.2%    5,971     4,158      529        23     1,260          0        1        690               330            167
  2272   Albany                  Albany                NY       92.8%   29,935    26,066      563       175     3,131          0        0       1740               721            558
  2273   Bronx 1                 Bronx                 NY       88.7%   16,017    13,284      871        23     1,839          0        0        945               474            269
  2274   Bronx 2                 Bronx                 NY       89.7%   14,956    12,498    1,003        42     1,413          0        0        914               413            229
  2275   Melville                Melville              NY       88.1%   29,185    25,169    1,387        98     2,531          0        0       1323               704            557
  2276   Buffalo                 Buffalo               NY       93.7%   12,653    10,375      384        19     1,874          0        1        860               341            255
  2277   Queens 1                Long Island City      NY       94.7%    6,419     3,737      962        22     1,697          1        0        331               141             87
  2278   Brooklyn 1              Brooklyn              NY       83.7%   22,762    19,906    1,153       126     1,577          0        0       1626               753            450
  2279   Garden City             Garden City           NY       93.3%   11,608     8,900    1,237        26     1,445          0        0        901               372            249
  2280   Manhattan 1             New York              NY       92.3%   14,484    11,593      687        48     2,156          0        0        777               359            280
  2281   Manhattan 2             New York              NY       91.3%   25,555    19,701      761        50     5,043          0        0       1268               657            462
  2282   Pawling                 Pawling               NY       95.5%   11,549     8,525      943        87     1,994          0        0       1324               622            380
  2283   Brooklyn 2              Brooklyn              NY       88.1%   23,002    18,789    1,401        84     2,728          0        0       1364               768            426
  2284   Queens 2                Bayside               NY       93.9%    7,941     5,846      531        60     1,503          1        0        735               350            134
  2285   Queens 3                Forest Hills          NY       92.3%   10,002     7,953      499        72     1,477          1        0        861               395            294
  2286   Peekskill               Peekskill             NY       91.5%   15,310    12,943      697        43     1,627          0        0        848               447            386
  2287   Rochester               Rochester             NY       94.2%   22,489    18,414      457        75     3,543          0        0       1433               661            455
  2288   Brooklyn 3              Brooklyn              NY       95.6%    6,782     4,098      689        28     1,966          1        0        853               430            244
  2289   Queens 4                Jamaica               NY       91.9%    9,171     6,926      736        87     1,422          0        0        837               371            203
  2290   Staten Island           Staten Island         NY       95.0%    4,300     2,855      427         8     1,010          0        0        611               218            116
  2291   Syracuse                Syracuse              NY       95.1%   18,796    15,339      351       145     2,960          0        1       1112               488            285
  2292   Brooklyn 4              Brooklyn              NY       88.0%   19,073    15,372    1,502        50     2,148          1        0        768               414            320
  2293   Guaynabo                Guaynabo              PR       96.3%   17,530     9,729    1,216     2,646     3,910         29        0       1302               798            571
  2294   Caguas                  Caguas                PR       97.4%   11,796     3,712      756     5,386     1,865         77        0       1046               625            403
  2295   Mayaguez                Mayaguez              PR       97.7%   11,804     1,236    1,145     7,239     2,116         68        0        203               155            142
  2296   Providence              Providence            RI       93.8%   13,375    11,241      345        33     1,755          1        0        891               440            290
  2297   Burlington              Burlington            VT       97.6%    4,274     2,875      145        48     1,206          0        0        674               289            152
  2355   Washington DC           Washington            DC       87.8%   21,857    18,823      624        46     2,353          1       10        810               429            367
  2356   Wilmington              Wilmington            DE       88.9%   22,235    19,990      493        18     1,688          0       46        917               475            379
  2357   Lexington               Lexington             KY       86.9%   61,493    56,362      677       945     3,508          1        0       1616             1076             938
  2358   Louisville              Louisville            KY       85.5%   50,928    47,318      631       115     2,656          0      208        945               521            477
  2359   Hanover                 Hanover               MD       90.3%   25,941    21,683    1,619        45     2,593          1        0       1088               698            613
  2360   Baltimore               Baltimore             MD       84.6%   24,263    21,875      433        10     1,944          0        1       1020               571            403
  2361   Hagerstown              Hagerstown            MD       97.1%    7,170     4,691      730         7     1,742          0        0        868               414            206
  2362   Towson                  Towson                MD       92.4%   22,182    17,563    1,274        21     3,306          0       18       1152               643            584
  2363   Akron                   Akron                 OH       85.6%   39,742    36,892      487        29     2,132          1      201        882               553            518
  2364   Mansfield               Mansfield             OH       98.7%    3,282     1,663      218         4     1,397          0        0        600               272             75
  2365   Cincinnati              Cincinnati            OH       93.0%   10,969     8,877      278         9     1,792          0       13        839               419            272
  2366   Cleveland               Cleveland             OH       85.4%   31,168    27,836      457        66     2,629          0      180        920               570            507
  2367   Columbus                Dublin                OH       95.9%   10,320     7,191      424         4     2,701          0        0       1186               580            399
  2368   Dayton                  Dayton                OH       95.5%   10,852     8,814      393        28     1,617          0        0        703               363            274
  2369   Toledo                  Toledo                OH       89.7%   32,785    29,455      379        38     2,854          0       59       1009               570            467
  2370   South Point             South Point           OH       98.8%    3,146     1,497      208        53     1,265          0      123        676               332             74
  2371   Allentown               Allentown             PA       87.2%   40,605    37,418      410        72     2,695          0       10        902               517            505
  2372   Cranberry Township      Cranberry Township    PA       98.4%    5,320     3,114      302        26     1,852          0       26        695               323            163
  2373   Harrisburg              Harrisburg            PA       96.4%    9,839     7,709      337        30     1,763          0        0        837               366            232
  2374   Norristown              Norristown            PA       94.7%    9,413     7,633      309        18     1,427          0       26        695               327            209
  2375   Philadelphia-Franklin   Philadelphia          PA       83.3%   42,223    38,524      543        41     3,112          1        2       1359               766            534
  2376   Philadelphia-Penn       Philadelphia          PA       81.6%   29,440    27,274      498        24     1,644          0        0        940               533            421
  2377   Pittsburgh              Pittsburgh            PA       95.0%   10,817     8,605      351         7     1,823          0       31        637               369            270
  2378   Reading                 Reading               PA       91.3%   19,819    18,063      385        36     1,334          1        0        435               288            223
  2379   State College           State College         PA       98.0%    6,862     4,596      251        33     1,982          0        0        943               461            212
  2380   Knoxville               Knoxville             TN       97.5%    8,823     6,293      335        35     2,094          1       65        762               377            232
  2381   Memphis                 Memphis               TN       85.3%   35,602    32,543      694        32     2,212          1      120       1015               618            462
  2382   Nashville               Franklin              TN       97.0%   10,066     7,259      466        30     2,311          0        0        759               417            261
  2383   Shelbyville             Shelbyville           TN       88.5%   52,604    48,076      959       180     3,348          0       41       1472               921            792
  2384   Crystal City            Arlington             VA       94.7%    6,447     4,751      450        10     1,234          1        1        383               174            144
  2385   Fairfax                 Fairfax               VA       98.3%    1,745       900      306        20       519          0        0        214                80               7
  2386   Fredericksburg          Fredericksburg        VA       85.5%   36,854    34,264      747        83     1,756          2        2       1106               615            512
  2387   Virginia Beach          Virginia Beach        VA       89.7%   29,629    26,518      596       127     2,383          1        4        892               526            413
  2388   Richmond                Richmond              VA       88.4%   29,654    27,064      608        25     1,957          0        0        915               487            410
  2389   Roanoke                 Roanoke               VA       91.9%   27,923    24,509      473       100     2,463          0      378       1288               680            578
  2390   Beckley                 Beckley               WV       99.0%    5,280     1,300      479       172     3,329          0        0        878               406             63
  2556   Fayetteville            Fayetteville          AR       98.9%    4,135     1,555      485       104     1,644          0      347        763               530            131
  2557   Little Rock             Little Rock           AR       94.7%   19,753    16,061      478       132     2,483          0      599       1361               759            506
  2558   Des Moines              Des Moines            IA       87.3%   64,963    59,982      943       104     3,652          0      282       2059             1164             973
  2559   Chicago Central         Chicago               IL       89.5%   26,711    22,154    1,002        28     3,526          1        0       1351               702            594
  2560   Chicago Far Southwest   Evergreen Park        IL       94.4%    6,959     5,033      532        11     1,270          0      113        811               443            368
  2561   Chicago South           Chicago               IL       91.7%   14,249    11,037      896        15     2,300          0        1        877               480            379
  2562   Cook County NW          Schaumburg            IL       95.4%    6,320     4,517      506        29     1,263          1        4        444               310            250
  2563   Cook County South       Matteson              IL       90.0%   16,502    13,234    1,304        13     1,951          0        0        829               423            396
  2564   Dekalb                  Dekalb                IL       95.7%    9,833     7,622      665        20     1,526          0        0        765               403            304
  2565   Oswego                  Oswego                IL       94.0%   10,753     8,633      803         5     1,310          1        1        815               498            315
2566   Peoria             Peoria                       IL   94.0%    19,111    16,074     843    23   2,171   0     0   1046    535   403
2567   Skokie             Skokie                       IL   94.9%     6,225     4,450     403    35   1,337   0     0    751    362   260
2568   Springfield        Springfield                  IL   88.8%    36,944    33,850     794   136   2,164   0     0   1105    668   592
2569   Evansville         Evansville                   IN   97.9%     5,522     3,269     377     7   1,360   0   509    877    391   183
2570   Ft. Wayne          Ft. Wayne                    IN   96.8%     8,965     6,732     349    38   1,846   0     0    943    469   354
2571   Indianapolis       Indianapolis                 IN   95.4%    12,012     9,185     502    19   2,304   0     2    854    400   326
2572   Lake County        Merrillville                 IN   96.0%    12,356     9,484     621    25   2,213   0    13    942    428   292
2573   Detroit            Detroit                      MI   86.6%    45,731    40,888   1,809    86   2,945   0     3   1600    876   684
2574   Lansing            Lansing                      MI   87.3%    45,449    41,633     791    96   2,929   0     0   1462    710   591
2575   Macomb County      Clinton Township             MI   95.8%    11,054     8,548     523    32   1,895   0    56    862    453   321
2576   Traverse City      Traverse City                MI   90.7%    49,342    43,974     649   178   4,337   0   204   1946   1093   894
2577   Oakland County     Troy                         MI   94.6%     9,065     7,272     377    10   1,353   0    53    482    252   220
2578   Duluth             Duluth                       MN   93.4%    25,489    22,019     705    83   2,680   0     2   1382    712   519
2579   Minneapolis        Minneapolis                  MN   97.7%     3,525     1,760     523    16   1,226   0     0    533    212   138
2580   Rochester          Rochester                    MN   94.0%    16,176    13,593     564    25   1,994   0     0   1292    535   341
2581   Kansas City        Kansas City                  MO   96.6%    15,042    10,782     622    47   3,460   0   131   1008    435   385
2582   Springfield        Springfield                  MO   93.2%    35,383    31,062     660   114   3,528   0    19   1323    775   690
2583   St. Louis          St. Louis                    MO   91.7%    25,920    22,145     642    21   2,810   0   302    827    500   441
2584   Eau Claire         Eau Claire                   WI   97.6%     6,334     4,264     225    46   1,780   0    19    666    380   245
2585   Green Bay          Green Bay                    WI   96.7%     9,085     6,751     458    35   1,572   0   269    670    306   170
2586   Madison            Madison                      WI   97.5%     6,245     3,593     422     5   1,743   1   481    969    422   192
2587   Milwaukee          Milwaukee                    WI   86.7%    22,321    19,862     497    64   1,662   0   236   1049    602   521
2901   Gulfport           Gulfport                     MS   87.6%    42,955    38,890     679   153   3,233   0     0   1185    753   668
2902   Jackson            Jackson                      MS   77.7%    74,962    70,969     780   432   2,777   4     0    965    615   560
2904   Birmingham         Birmingham                   AL   75.4%    97,446    92,817     879   399   3,350   1     0    963    667   655
2905   Huntsville         Huntsville                   AL   80.3%    69,177    65,785     788   307   2,297   0     0    984    600   536
2906   Mobile             Mobile                       AL   77.0%    86,888    82,761     837   277   3,012   1     0   1034    666   568
2907   Charleston         North Charleston             SC   80.1%    96,710    92,925     619   120   3,045   1     0   1291    799   769
2908   Columbia           Columbia                     SC   81.4%    63,764    60,041     624    68   3,031   0     0    945    601   568
2909   Greenville, SC     Greenville                   SC   87.8%    46,394    43,163     558    77   2,595   0     1   1066    652   608
2910   Atlanta            Atlanta                      GA   83.2%    40,028    36,819     607    40   2,562   0     0    804    493   422
2966   Lauderdale Lakes   Lauderdale Lake              FL   89.0%    27,249    24,120     611    84   2,433   1     0    995    624   497
2967   Fort Lauderdale    Margate                      FL   89.6%    30,121    26,881     523   100   2,616   1     0    984    625   467
2968   Fort Myers         Fort Myers                   FL   87.4%    58,159    53,599     531   111   3,918   0     0   1292    920   760
2969   Gainesville        Gainesville                  FL   95.1%    11,228     9,621     328    47   1,231   1     0    878    468   302
2970   Jacksonville       Jacksonville                 FL   84.1%    32,616    29,852     550    58   2,156   0     0    706    463   407
2971   Lakeland           Lakeland                     FL   82.5%    69,735    65,018     898   106   3,713   0     0   1027    720   701
2972   Miami North        Miami Lakes                  FL   88.6%    34,567    28,694     636   272   4,964   1     0   1147    704   503
2973   Miami South        Palmetto Bay                 FL   88.6%    27,688    24,492     610   211   2,375   0     0    977    653   516
2974   Ocala              Ocala                        FL   87.2%    36,834    34,263     424    53   2,093   1     0    818    584   486
2975   Orange County      Orlando                      FL   89.0%    29,240    25,608     831    28   2,773   0     0   1008    659   588
2976   Pensacola          Pensacola                    FL   77.9%    83,973    79,481     604   142   3,745   1     0   1228    694   646
2977   Seminole County    Lake Mary                    FL   83.3%    48,229    44,749     580    59   2,841   0     0    716    493   466
2978   St. Petersburg     St. Petersburg               FL   91.2%    28,050    24,965     441    57   2,587   0     0    890    591   435
2979   Tampa              Tampa                        FL   82.7%    46,447    43,017     626    76   2,728   0     0    688    510   467
2980   West Palm Beach    West Palm Beach              FL   85.4%    50,626    46,933     651    65   2,977   0     0   1142    840   710
2981   Columbus           Columbus                     GA   72.3%   110,836   106,991     676   278   2,891   0     0   1100    779   764
2982   Dekalb County      Atlanta                      GA   87.5%    25,921    22,833     687   113   2,287   1     0    835    476   397
2983   Douglasville       Douglasville                 GA   81.1%    38,366    35,945     510    89   1,821   1     0    655    411   377
2984   Gainesville, GA    Gainesville                  GA   86.5%    46,795    43,696     563    53   2,483   0     0    800    601   566
2985   Gwinnett County    Duluth                       GA   78.4%    48,948    46,115     703    53   2,075   1     1    768    424   411
2986   Macon              Macon                        GA   85.7%    39,711    37,095     575   112   1,929   0     0    880    622   542
2987   Savannah           Savannah                     GA   97.2%     8,032     4,935     408    18   2,670   1     0    763    525   340
2988   Baton Rouge        Baton Rouge                  LA   83.7%    43,466    40,222     719   315   2,210   0     0    950    570   425
2989   Jefferson Parish   Elmwood                      LA   89.2%    28,011    25,003     774   188   2,046   0     0   1071    555   402
2990   New Orleans        New Orleans                  LA   98.3%     3,316       830     752    39   1,678   1    16    244    126     2
2991   Shreveport         Shreveport                   LA   65.1%   124,603   121,117     594   489   2,401   2     0   1214    823   775
2992   Asheville          Asheville                    NC   89.0%    48,630    44,455     399   133   3,642   1     0   1305    814   713
2993   Charlotte          Charlotte                    NC   88.4%    27,223    24,225     546    30   2,422   0     0    774    525   480
2994   Durham             Durham                       NC   79.6%    56,232    53,788     511    46   1,887   0     0    875    525   491
2995   Fayetteville       Fayetteville                 NC   85.7%    52,793    48,827     467    95   3,404   0     0    972    645   592
2996   Greenville, NC     Greenville                   NC   82.4%    69,699    66,542     524   218   2,392   0    23   1153    753   712
2997   Raleigh            Raleigh                      NC   90.7%    23,847    21,216     386    50   2,195   0     0    700    463   368
2998   Winston-Salem      Winston-Salem                NC   84.1%    49,969    47,350     347    69   2,203   0     0    907    575   544
3105   Flagstaff          Flagstaff                    AZ   87.3%    29,107    26,634     244   220   2,003   5     1    571    339   301
3106   Maricopa Central   Phoenix                      AZ   86.8%    36,866    33,884     459    98   2,421   1     3    856    520   466
3107   Maricopa South     Mesa                         AZ   91.8%    21,421    18,210     622    72   2,509   0     8    672    478   361
3108   Maricopa West      Glendale                     AZ   82.0%    43,311    40,643     816    79   1,772   0     1    763    490   422
3109   Tucson             Tucson                       AZ   85.6%    62,384    57,044     889   367   4,084   0     0   1102    700   643
3110   Window Rock        St. Michaels                 AZ   66.7%    30,488    29,602     139    83     663   1     0    464    353   278
3154   Aurora             Aurora                       CO   91.0%    17,643    15,495     600    23   1,525   0     0    546    328   314
3155   Colorado North     Longmont                     CO   95.7%    12,232     9,019     649    89   2,425   1    49    903    396   242
3156   Colorado Springs   Colorado Springs             CO   78.9%    68,627    65,523     492   421   2,181   8     2    837    527   510
3157   Denver             Lakewood                     CO   93.2%    14,601    12,014     532    11   2,035   0     9    296    226   192
3158   Overland Park      Overland Park                KS   94.2%    10,948     9,457     297    28   1,163   0     3    504    234   144
3159   Wichita            Wichita                      KS   98.3%     5,245     3,056     395    27   1,531   0   236    493    261    87
3160   Billings           Billings                     MT   81.8%    48,965    46,507     330   271   1,854   0     3   1145    730   616
3162   Bismarck           Bismarck                     ND   94.0%    10,509     8,438     354   253   1,463   1     0    425    255   177
3163   Lincoln            Lincoln                      NE   92.1%    24,277    21,200     575    53   2,449   0     0    857    535   473
3164   Albuquerque        Los Ranchos de Albuquerque   NM   85.3%    42,047    38,652     645   471   2,275   4     0    909    603   559
3165   Las Cruces         Las Cruces                   NM   91.2%    16,431    14,534     379   101   1,417   0     0    763    504   389
3166   Cleveland Co.      Norman                       OK   90.1%    30,196    27,341     333   269   2,243   1     9    631    435   389
3167   Oklahoma County    Warr Acres                   OK   97.0%     8,443     5,474     517    28   2,416   0     8    366    300   235
3168   Tulsa              Tulsa                        OK   82.2%    59,098    56,064     472   302   2,251   0     9    859    503   491
3169   Sioux Falls        Sioux Falls                  SD   88.0%    20,266    18,448     420   212   1,186   0     0    487    281   264
3170   Arlington          Grand Prairie                TX   94.9%     7,607     5,958     337    19   1,292   0     1    456    278   240
3171   Austin             Austin                       TX   96.8%     8,391     5,912     497    60   1,860   0    62    861    407   234
3172   Collin Co.         McKinney                     TX   95.5%    11,200     9,244     498    63   1,394   0     1    536    382   291
3173   Dallas             Duncanville                  TX   91.5%    12,347    10,547     547    40   1,209   0     4    875    491   350
3174   Dallas Co. NE      Richardson                   TX   91.8%    11,983     9,989     408    39   1,546   1     0    735    414   228
3175   Dallas Co. NW      Farmers Branch               TX   89.7%    20,359    17,746     340    44   2,229   0     0    557    403   313
3176   Denton Co.         Denton                       TX   96.3%    11,203     8,131     770    67   2,199   1    35    714    505   466
3177   El Paso            El Paso                      TX   89.0%    28,308    25,110     498   178   2,521   1     0   1027    604   493
3178   Fort Bend Co.               Katy              TX   82.1%   60,473   56,757     952   340   2,368   3    53   1182   829   761
3179   Fort Worth                  Fort Worth        TX   94.5%   10,233    7,035     479    71   2,078   0   570    277   164   146
3180   Harris Co. East             Houston           TX   96.0%    5,889    3,967     297    64   1,559   1     1    635   348   260
3181   Harris Co. NE               Houston           TX   96.7%    4,998    2,518   1,462    16   1,002   0     0    551   336   222
3182   Harris Co. NW               Katy              TX   98.3%    2,350      694     562     2   1,092   0     0    427   272    40
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   90.2%   32,242   26,769   2,757   338   2,376   2     0    930   662   586
3184   Houston NW                  Houston           TX   96.6%    4,953    3,019     844    12   1,070   0     8    349   244   133
3185   Houston South               Houston           TX   89.0%   18,651   15,629   1,466    59   1,497   0     0    694   446   179
3186   Houston West                Houston           TX   96.7%    5,695    4,119     263    57   1,194   0    62    723   467   244
3187   Laredo                      Laredo            TX   87.9%   40,588   36,953     650   312   2,673   0     0   1134   757   648
3188   Lubbock                     Lubbock           TX   89.7%   33,035   30,036     475   192   2,332   0     0    790   549   509
3189   Montgomery Co.              Spring            TX   88.0%   40,714   36,800     922   418   2,567   1     6   1045   787   654
3190   San Antonio East            San Antonio       TX   98.6%    1,692      860     221    26     585   0     0    458   210    68
3191   San Antonio North           San Antonio       TX   98.6%    1,655      971     153     5     494   0    32    172   108     0
3192   San Antonio West            San Antonio       TX   98.7%    1,414      545     220     4     645   0     0     14     0     0
3193   Tyler                       Tyler             TX   89.7%   39,825   36,937     454   238   2,196   0     0    976   706   595
3194   Waco                        Waco              TX   95.6%   14,312   10,909     533    85   2,477   1   307    908   510   320
3195   Williamson Co.              Leander           TX   97.5%    7,825    5,021     477    97   2,226   0     4    563   395   256
3196   Orem                        Orem              UT   94.7%   10,752    8,297     754   108   1,578   1    14    503   305   240
3197   Salt Lake City              South Salt Lake   UT   95.2%   11,901    9,336     596    39   1,713   1   216    723   380   285
3198   Casper                      Casper            WY   90.7%   13,304   11,836     127    91   1,249   1     0    581   350   306
3255   Honolulu                    Honolulu          HI   98.2%    5,220    1,857     724   203   2,435   1     0    305   192    88
3256   Boise                       Boise             ID   98.7%    4,198    1,847     257    36   2,057   0     1    313   153    27
3257   Las Vegas                   Las Vegas         NV   89.3%   29,279   24,397     910    51   3,453   0   468    673   462   398
3258   North Las Vegas             N. Las Vegas      NV   91.6%   23,925   19,811     893   105   3,113   2     1    671   446   402
3259   Eugene                      Springfield       OR   88.7%   35,839   32,623     735    87   2,372   0    22    951   450   410
3260   Portland                    Portland          OR   96.1%    7,384    5,448     361     9   1,543   1    22    466   236   181
3261   Salem                       Salem             OR   97.5%    6,089    4,269     476    24   1,308   0    12    632   250   189
3263   Bakersfield                 Bakersfield       CA   89.4%   32,571   28,402   1,111    73   2,904   1    80    676   344   319
3264   Chico                       Chico             CA   86.2%   42,232   38,795     743   140   2,554   0     0    744   540   457
3265   Concord                     Concord           CA   91.4%   14,651   12,251     678    26   1,491   0   205    479   325   300
3266   El Cajon                    San Diego         CA   94.6%    7,212    5,445     642    45   1,079   0     1    408   186   127
3267   Fullerton                   Buena Park        CA   96.4%    6,309    3,870     750    24   1,662   0     3    673   298   124
3268   Inglewood                   Inglewood         CA   91.9%   24,079   20,160   1,212    24   2,628   1    54    909   513   382
3269   Long Beach                  Long Beach        CA   95.6%    8,826    6,275     943    20   1,588   0     0    706   397   270
3270   Fresno                      Fresno            CA   93.1%   16,476   13,072   1,014    29   2,141   0   220    663   373   356
3271   Oakland                     Oakland           CA   92.8%   11,133    8,716   1,085    18   1,314   0     0    470   295   263
3272   Ontario                     Upland            CA   92.6%    8,987    6,390     711    26   1,354   0   506    352   221   198
3273   Palm Springs                Palm Springs      CA   88.9%   28,179   24,405     852    59   2,847   0    16    759   435   385
3274   Pasadena                    Pasadena          CA   97.2%    8,697    4,887     997    33   2,780   0     0    720   376   296
3275   Pleasanton                  San Ramon         CA   96.7%    3,810    2,399     432     4     975   0     0    315   191   145
3276   Riverside                   Riverside         CA   89.9%   15,083   12,632     943    13   1,359   0   136    511   284   254
3277   Sacramento                  Sacramento        CA   95.4%    8,527    6,568     598    15   1,346   0     0    427   270   175
3278   San Bernardino              San Bernardino    CA   92.0%   16,833   14,043     858    59   1,873   0     0    609   351   302
3279   San Diego                   San Diego         CA   94.2%    9,732    7,526     653   124   1,429   0     0    492   255   197
3280   San Francisco               San Francisco     CA   94.7%    8,789    6,537     462     9   1,778   0     3    490   283   247
3281   San Jose                    San Jose          CA   92.8%   12,657    9,902   1,177   134   1,444   0     0    702   407   292
3282   San Mateo                   Redwood City      CA   96.0%    5,265    2,207   1,857     6     961   0   234    244   166    84
3283   Santa Ana                   Santa Ana         CA   96.6%    7,037    4,392     714    16   1,915   0     0    678   337   152
3284   Camarillo                   Camarillo         CA   92.5%   15,440   12,832     911    54   1,643   0     0    503   297   234
3285   Santa Clarita               Valencia          CA   95.6%   10,074    5,868   1,246    17   2,439   0   504    721   480   389
3286   Santa Rosa                  Rohnert Park      CA   86.3%   28,783   26,665     362   250   1,499   1     6    703   405   305
3287   South Gate                  Commerce          CA   88.6%   30,141   24,764   2,434    54   2,864   0    25    653   348   321
3288   Stockton                    Stockton          CA   88.8%   27,305   23,673     811    72   2,340   0   409    716   409   296
3289   Sunnyvale                   Sunnyvale         CA   95.5%    7,747    5,436     666    13   1,321   0   311    349   233    92
3290   Woodland Hills              Woodland Hills    CA   97.0%   10,914    5,309     738     9   4,576   0   282    755   498   325
3291   Vista                       Carlsbad          CA   96.7%    4,677    2,929     403    19   1,299   0    27    182   126    81
3292   West Covina                 West Covina       CA   98.5%    2,565      771     737    12   1,045   0     0    411   219    19
3293   Everett                     Everett           WA   97.1%    7,782    5,266     337    41   1,853   0   285    509   322   149
3294   Olympia                     Olympia           WA   97.7%    5,802    3,368     550    25   1,767   0    92    488   263   159
3295   Seattle                     Seattle           WA   97.6%    5,074    3,103     383    20   1,568   0     0    539   267   100
3296   Spokane                     Spokane           WA   90.8%   28,178   23,678   1,492   144   2,711   1   152    783   415   394
3297   Tacoma                      Tacoma            WA   97.0%    5,256    3,516     422    37   1,271   0    10    574   274   184
3298   Anchorage                   Anchorage         AK   94.9%    9,168    6,774     286   379   1,533   6   190    621   316   248
 ACO                                                    ACO Percent Remaining Remaining Remaining Remaining Remaining Remaining Remaining   Active   Employees With Employees With
                ACO Name                  ACO city
Number                                                 state Completed Cases   NRFU Prod  SQRA       FV      NRFU RI    FV QC      MV     Employees    Availability    An Assignment
  2253   Danbury                 Danbury               CT       95.9%    7,673     5,638      343         9     1,683          0        0        609               311            212
  2254   Hartford                Hartford              CT       96.4%    8,339     6,284      437        15     1,603          0        0        776               390            191
  2255   New Haven               New Haven             CT       93.1%   12,293    10,247      374        38     1,634          0        0        798               413            280
  2256   Boston                  Boston                MA       87.0%   27,301    23,843      833        21     2,604          0        0       1042               447            374
  2257   Lawrence                Lawrence              MA       89.5%   13,093    11,747      261        43     1,042          0        0        526               250            170
  2258   Quincy                  Quincy                MA       94.5%    5,566     4,394      232         2       938          0        0        331               128             95
  2259   East Bridgewater        East Bridgewater      MA       89.2%   32,695    28,718      509       127     3,341          0        0       1037               651            497
  2260   Waltham                 Waltham               MA       98.6%    3,284     1,737      382        21     1,144          0        0        776               233             14
  2261   Worcester               Worcester             MA       94.2%   16,667    13,658      531        48     2,427          2        1       1149               481            373
  2262   Gardiner                Gardiner              ME       98.0%    8,279     5,601      421        49     2,207          0        1        836               577            374
  2263   Concord                 Concord               NH       94.1%   16,589    13,227      444        87     2,831          0        0        995               475            365
  2264   Egg Harbor              Egg Harbor Township   NJ       86.3%   40,581    37,197      483       105     2,796          0        0       1262               741            537
  2265   Parsippany              Parsippany            NJ       98.3%    2,346     1,381      294        14       657          0        0        664               352             76
  2266   South Plainfield        South Plainfield      NJ       91.3%   11,788    10,074      495        20     1,198          0        1        793               360            194
  2267   Jersey City             Jersey City           NJ       91.0%   15,973    13,563      647        43     1,720          0        0        931               476            321
  2268   Newark                  Newark                NJ       86.8%   20,671    17,312    1,490        55     1,814          0        0        861               448            319
  2269   Fairlawn                Fairlawn              NJ       87.1%   23,553    21,013      766       100     1,673          0        1        980               533            418
  2270   Toms River              Toms River            NJ       92.7%   20,079    16,847      674        62     2,496          0        0       1063               520            354
  2271   Trenton                 Trenton               NJ       95.7%    6,813     4,886      542        24     1,360          0        1        705               326            180
  2272   Albany                  Albany                NY       91.8%   34,250    30,292      606       174     3,178          0        0       1736               707            574
  2273   Bronx 1                 Bronx                 NY       87.9%   17,086    14,344      900        20     1,822          0        0        951               484            240
  2274   Bronx 2                 Bronx                 NY       89.0%   15,939    13,448    1,034        43     1,414          0        0        929               421            238
  2275   Melville                Melville              NY       86.8%   32,547    28,507    1,448        96     2,496          0        0       1360               717            556
  2276   Buffalo                 Buffalo               NY       93.1%   13,873    11,548      401        20     1,903          0        1        864               354            267
  2277   Queens 1                Long Island City      NY       94.3%    6,900     4,178      972        19     1,730          1        0        358               146             93
  2278   Brooklyn 1              Brooklyn              NY       82.4%   24,551    21,669    1,200       123     1,559          0        0       1384               637            429
  2279   Garden City             Garden City           NY       92.5%   12,879    10,054    1,273        26     1,526          0        0        892               374            262
  2280   Manhattan 1             New York              NY       91.6%   15,720    12,749      705        46     2,220          0        0        795               360            275
  2281   Manhattan 2             New York              NY       90.5%   27,771    21,545      803        50     5,373          0        0       1273               641            467
  2282   Pawling                 Pawling               NY       94.7%   13,721    10,554    1,017        91     2,059          0        0       1367               617            427
  2283   Brooklyn 2              Brooklyn              NY       86.7%   25,568    21,283    1,446        85     2,754          0        0       1368               784            448
  2284   Queens 2                Bayside               NY       93.4%    8,523     6,389      544        62     1,528          0        0        835               400            147
  2285   Queens 3                Forest Hills          NY       91.7%   10,854     8,787      524        72     1,470          1        0        864               372            287
  2286   Peekskill               Peekskill             NY       90.7%   16,818    14,422      733        41     1,622          0        0        816               424            345
  2287   Rochester               Rochester             NY       93.3%   25,878    21,596      494        74     3,714          0        0       1453               653            480
  2288   Brooklyn 3              Brooklyn              NY       95.0%    7,661     4,854      736        26     2,044          1        0        915               433            239
  2289   Queens 4                Jamaica               NY       91.1%   10,106     7,831      759        89     1,427          0        0        836               364            182
  2290   Staten Island           Staten Island         NY       94.6%    4,649     3,179      444         8     1,018          0        0        611               216            119
  2291   Syracuse                Syracuse              NY       94.7%   20,510    16,944      369       144     3,052          0        1       1291               538            324
  2292   Brooklyn 4              Brooklyn              NY       87.4%   19,947    16,736    1,537        47     1,627          0        0        761               400            324
  2293   Guaynabo                Guaynabo              PR       95.8%   20,001    11,956    1,230     2,656     4,138         21        0       1338               835            562
  2294   Caguas                  Caguas                PR       97.1%   13,429     5,184      762     5,437     1,988         58        0       1079               642            416
  2295   Mayaguez                Mayaguez              PR       97.6%   12,372     1,760    1,154     7,468     1,946         44        0        294               214            199
  2296   Providence              Providence            RI       93.0%   14,931    12,750      352        38     1,791          0        0        900               431            310
  2297   Burlington              Burlington            VT       97.2%    4,969     3,508      149        46     1,265          1        0        679               278            161
  2355   Washington DC           Washington            DC       86.9%   23,439    20,451      644        46     2,287          1       10        775               451            369
  2356   Wilmington              Wilmington            DE       87.6%   24,745    22,539      504        18     1,638          0       46        887               442            393
  2357   Lexington               Lexington             KY       85.2%   69,768    64,614      740       946     3,467          1        0       1662             1054             946
  2358   Louisville              Louisville            KY       84.4%   54,657    51,022      666       115     2,646          0      208        956               535            507
  2359   Hanover                 Hanover               MD       89.3%   28,606    24,307    1,681        46     2,571          1        0       1050               692            627
  2360   Baltimore               Baltimore             MD       83.1%   26,657    24,204      445        10     1,997          0        1       1020               544            400
  2361   Hagerstown              Hagerstown            MD       96.7%    8,103     5,500      760         7     1,836          0        0        809               393            294
  2362   Towson                  Towson                MD       91.7%   24,307    19,488    1,384        21     3,396          0       18       1158               651            536
  2363   Akron                   Akron                 OH       84.3%   43,468    40,643      497        40     2,086          1      201        905               564            517
  2364   Mansfield               Mansfield             OH       98.7%    3,493     1,832      226         4     1,430          1        0        620               282            102
  2365   Cincinnati              Cincinnati            OH       92.2%   12,240    10,095      283         9     1,840          0       13        837               406            268
  2366   Cleveland               Cleveland             OH       83.5%   35,076    31,658      485        67     2,735          0      131        923               558            507
  2367   Columbus                Dublin                OH       95.3%   11,634     8,315      443         4     2,872          0        0       1246               544            365
  2368   Dayton                  Dayton                OH       94.9%   12,238    10,118      408        27     1,685          0        0        729               358            296
  2369   Toledo                  Toledo                OH       88.6%   36,168    32,770      405        40     2,894          0       59       1026               582            491
  2370   South Point             South Point           OH       98.7%    3,557     1,842      230        53     1,309          0      123        689               334            105
  2371   Allentown               Allentown             PA       85.8%   44,770    41,602      430        72     2,656          0       10        887               513            510
  2372   Cranberry Township      Cranberry Township    PA       98.1%    6,275     3,964      326        27     1,932          0       26        735               367            241
  2373   Harrisburg              Harrisburg            PA       96.0%   11,020     8,774      357        30     1,859          0        0        831               386            256
  2374   Norristown              Norristown            PA       94.4%    9,958     8,161      317        19     1,453          0        8        691               325            204
  2375   Philadelphia-Franklin   Philadelphia          PA       82.0%   45,257    41,592      568        45     3,049          1        2       1388               776            569
  2376   Philadelphia-Penn       Philadelphia          PA       79.5%   32,834    30,645      510        28     1,651          0        0        950               554            454
  2377   Pittsburgh              Pittsburgh            PA       94.3%   12,380    10,149      373         7     1,820          0       31        713               378            287
  2378   Reading                 Reading               PA       90.3%   22,050    20,079      395        42     1,534          0        0        478               321            242
  2379   State College           State College         PA       97.6%    8,191     5,768      277        34     2,112          0        0        985               481            269
  2380   Knoxville               Knoxville             TN       97.1%   10,002     7,376      359        35     2,166          1       65        768               389            255
  2381   Memphis                 Memphis               TN       84.3%   37,859    34,783      717        31     2,207          1      120       1010               591            449
  2382   Nashville               Franklin              TN       96.7%   11,090     8,260      483        30     2,317          0        0        779               435            263
  2383   Shelbyville             Shelbyville           TN       87.5%   57,493    52,847    1,037       185     3,383          0       41       1505               905            802
  2384   Crystal City            Arlington             VA       94.2%    7,026     5,231      467        11     1,315          1        1        402               158            132
  2385   Fairfax                 Fairfax               VA       98.3%    1,759       903      307        20       529          0        0        240                95             12
  2386   Fredericksburg          Fredericksburg        VA       84.0%   40,510    37,953      776        82     1,696          2        1       1103               613            486
  2387   Virginia Beach          Virginia Beach        VA       88.4%   33,282    30,027      617       133     2,501          0        4        918               532            439
  2388   Richmond                Richmond              VA       87.1%   33,019    30,419      641        25     1,934          0        0        930               492            442
  2389   Roanoke                 Roanoke               VA       90.8%   31,770    28,302      498       102     2,490          0      378       1316               670            587
  2390   Beckley                 Beckley               WV       98.9%    5,622     1,377      494       172     3,579          0        0        875               406             89
  2556   Fayetteville            Fayetteville          AR       98.6%    5,253     2,630      504       104     1,725          1      289        828               583            199
  2557   Little Rock             Little Rock           AR       94.1%   21,909    18,180      499       133     2,511          1      585       1396               730            468
  2558   Des Moines              Des Moines            IA       85.5%   74,178    69,169      982       104     3,650          0      273       2034             1148            1031
  2559   Chicago Central         Chicago               IL       88.9%   28,174    23,610    1,022        27     3,515          0        0       1303               682            618
  2560   Chicago Far Southwest   Evergreen Park        IL       93.8%    7,710     5,753      547        10     1,287          0      113        786               443            378
  2561   Chicago South           Chicago               IL       90.9%   15,613    12,391      918        12     2,292          0        0        877               500            382
  2562   Cook County NW          Schaumburg            IL       95.0%    6,814     4,999      522        32     1,257          0        4        448               312            266
  2563   Cook County South       Matteson              IL       89.0%   18,073    14,784    1,338        11     1,940          0        0        830               425            404
  2564   Dekalb                  Dekalb                IL       95.2%   10,923     8,643      695        21     1,564          0        0        822               408            315
  2565   Oswego                  Oswego                IL       93.3%   11,991     9,836      827         6     1,321          0        1        817               493            320
2566   Peoria             Peoria                       IL   93.4%    21,089    18,052     883    21   2,133   0     0   1052    541   405
2567   Skokie             Skokie                       IL   94.6%     6,615     4,839     418    34   1,324   0     0    748    349   249
2568   Springfield        Springfield                  IL   87.4%    41,558    38,439     834   134   2,151   0     0   1124    697   609
2569   Evansville         Evansville                   IN   97.5%     6,493     4,051     484     8   1,441   0   509    891    414   244
2570   Ft. Wayne          Ft. Wayne                    IN   96.3%    10,332     8,070     369    38   1,854   1     0    975    498   361
2571   Indianapolis       Indianapolis                 IN   94.9%    13,482    10,543     522    20   2,395   0     2    879    407   339
2572   Lake County        Merrillville                 IN   95.5%    13,930    10,995     647    26   2,249   0    13    940    447   317
2573   Detroit            Detroit                      MI   85.4%    49,811    44,939   1,847    86   2,938   0     1   1630    900   734
2574   Lansing            Lansing                      MI   85.9%    50,553    46,771     824    97   2,861   0     0   1441    710   594
2575   Macomb County      Clinton Township             MI   95.2%    12,644    10,094     546    32   1,916   0    56    866    468   315
2576   Traverse City      Traverse City                MI   89.4%    56,436    51,087     685   181   4,279   1   203   1953   1069   895
2577   Oakland County     Troy                         MI   93.9%    10,193     8,436     393    10   1,344   0    10    473    249   215
2578   Duluth             Duluth                       MN   92.7%    28,137    24,539     829    83   2,684   0     2   1392    717   532
2579   Minneapolis        Minneapolis                  MN   97.5%     3,908     2,112     539    19   1,238   0     0    533    200   136
2580   Rochester          Rochester                    MN   93.3%    18,192    15,576     589    25   2,002   0     0   1286    527   387
2581   Kansas City        Kansas City                  MO   96.6%    15,039    10,583     658    47   3,620   0   131   1034    443   365
2582   Springfield        Springfield                  MO   92.4%    39,751    35,389     690   115   3,541   0    16   1350    807   747
2583   St. Louis          St. Louis                    MO   90.7%    29,115    25,297     679    22   2,817   0   300    860    499   445
2584   Eau Claire         Eau Claire                   WI   97.4%     7,021     4,861     239    46   1,871   0     4    678    360   241
2585   Green Bay          Green Bay                    WI   96.4%     9,739     7,353     476    33   1,611   0   266    679    328   184
2586   Madison            Madison                      WI   97.2%     7,073     4,312     437     5   1,839   1   479    985    426   233
2587   Milwaukee          Milwaukee                    WI   85.6%    24,078    21,633     507    62   1,640   0   236   1049    579   512
2901   Gulfport           Gulfport                     MS   86.4%    47,237    42,964     725   153   3,395   0     0   1192    780   683
2902   Jackson            Jackson                      MS   76.0%    80,738    76,896     814   472   2,554   2     0    942    565   525
2904   Birmingham         Birmingham                   AL   73.3%   105,338   100,777     925   402   3,233   1     0    972    688   677
2905   Huntsville         Huntsville                   AL   79.1%    73,634    70,159     853   308   2,314   0     0    989    611   543
2906   Mobile             Mobile                       AL   75.5%    92,440    88,269     899   280   2,991   1     0   1031    649   567
2907   Charleston         North Charleston             SC   78.3%   105,014   101,171     663   122   3,058   0     0   1276    763   728
2908   Columbia           Columbia                     SC   79.8%    69,491    65,580     682    69   3,160   0     0    995    618   603
2909   Greenville, SC     Greenville                   SC   86.2%    52,505    49,349     596    79   2,480   0     1   1097    650   610
2910   Atlanta            Atlanta                      GA   81.5%    43,981    41,079     643    41   2,218   0     0    813    495   414
2966   Lauderdale Lakes   Lauderdale Lake              FL   87.4%    31,100    28,027     646    85   2,341   1     0   1017    638   544
2967   Fort Lauderdale    Margate                      FL   87.6%    35,863    32,824     544    99   2,396   0     0    989    626   517
2968   Fort Myers         Fort Myers                   FL   85.6%    66,263    61,724     547   110   3,882   0     0   1285    925   790
2969   Gainesville        Gainesville                  FL   93.8%    14,184    12,435     356    47   1,346   0     0    918    510   369
2970   Jacksonville       Jacksonville                 FL   82.7%    35,253    32,900     567    58   1,728   0     0    713    459   412
2971   Lakeland           Lakeland                     FL   81.2%    74,976    70,205     928   110   3,733   0     0   1023    715   690
2972   Miami North        Miami Lakes                  FL   87.2%    38,976    33,208     670   274   4,824   0     0   1151    720   509
2973   Miami South        Palmetto Bay                 FL   87.6%    30,216    26,939     632   214   2,431   0     0    988    646   514
2974   Ocala              Ocala                        FL   85.7%    41,248    38,674     440    52   2,081   1     0    846    592   521
2975   Orange County      Orlando                      FL   87.6%    32,899    29,206     861    29   2,803   0     0   1012    685   641
2976   Pensacola          Pensacola                    FL   76.2%    90,565    85,991     641   145   3,787   1     0   1230    686   636
2977   Seminole County    Lake Mary                    FL   81.9%    52,061    48,604     599    59   2,799   0     0    711    496   488
2978   St. Petersburg     St. Petersburg               FL   90.1%    31,655    28,497     465    57   2,636   0     0    900    590   472
2979   Tampa              Tampa                        FL   81.3%    50,086    47,029     662    77   2,318   0     0    731    530   494
2980   West Palm Beach    West Palm Beach              FL   83.8%    55,801    52,177     683    64   2,877   0     0   1122    844   695
2981   Columbus           Columbus                     GA   70.1%   119,566   116,109     727   277   2,453   0     0   1126    779   767
2982   Dekalb County      Atlanta                      GA   85.5%    30,001    26,755     720   114   2,411   1     0    835    479   433
2983   Douglasville       Douglasville                 GA   79.0%    42,555    40,133     522    91   1,808   1     0    661    422   396
2984   Gainesville, GA    Gainesville                  GA   85.2%    51,361    48,180     588    54   2,539   0     0    803    590   560
2985   Gwinnett County    Duluth                       GA   76.5%    53,294    50,351     729    56   2,156   1     1    777    425   412
2986   Macon              Macon                        GA   83.7%    45,191    42,511     594   112   1,973   1     0    959    652   574
2987   Savannah           Savannah                     GA   96.2%    10,607     7,327     431    22   2,827   0     0    758    558   430
2988   Baton Rouge        Baton Rouge                  LA   82.3%    47,167    43,905     742   317   2,203   0     0    962    569   470
2989   Jefferson Parish   Elmwood                      LA   87.5%    32,612    29,579     801   187   2,045   0     0   1043    633   522
2990   New Orleans        New Orleans                  LA   98.3%     3,242       835     752    42   1,597   0    16    266    144    13
2991   Shreveport         Shreveport                   LA   63.2%   131,498   128,038     625   489   2,344   2     0   1218    804   782
2992   Asheville          Asheville                    NC   87.5%    54,899    50,767     416   133   3,582   1     0   1304    821   724
2993   Charlotte          Charlotte                    NC   86.9%    30,666    27,675     566    31   2,394   0     0    760    527   488
2994   Durham             Durham                       NC   78.1%    60,440    58,050     526    46   1,818   0     0    868    522   500
2995   Fayetteville       Fayetteville                 NC   84.0%    58,867    54,850     494    95   3,428   0     0    970    618   555
2996   Greenville, NC     Greenville                   NC   80.5%    77,093    73,960     580   218   2,335   0     0   1162    719   705
2997   Raleigh            Raleigh                      NC   89.5%    26,956    24,694     404    49   1,808   1     0    721    459   389
2998   Winston-Salem      Winston-Salem                NC   82.6%    54,675    51,994     358    69   2,254   0     0    897    568   544
3105   Flagstaff          Flagstaff                    AZ   86.2%    31,487    29,025     247   229   1,981   4     1    524    295   266
3106   Maricopa Central   Phoenix                      AZ   85.2%    41,255    38,295     472    97   2,387   1     3    861    503   457
3107   Maricopa South     Mesa                         AZ   90.5%    24,553    21,362     641    73   2,469   0     8    687    469   388
3108   Maricopa West      Glendale                     AZ   80.2%    47,601    44,954     834    79   1,733   0     1    768    467   421
3109   Tucson             Tucson                       AZ   84.3%    67,948    62,563     932   369   4,084   0     0   1135    711   650
3110   Window Rock        St. Michaels                 AZ   65.3%    31,720    30,854     146    82     638   0     0    462    339   239
3154   Aurora             Aurora                       CO   90.0%    19,613    17,425     625    23   1,540   0     0    606    316   280
3155   Colorado North     Longmont                     CO   95.2%    13,521    10,265     662    90   2,455   0    49    895    391   248
3156   Colorado Springs   Colorado Springs             CO   77.3%    73,795    70,688     523   427   2,148   8     1    826    507   494
3157   Denver             Lakewood                     CO   92.9%    15,302    12,716     535    11   2,032   0     8    169     84    78
3158   Overland Park      Overland Park                KS   93.6%    12,021    10,508     311    28   1,171   0     3    523    244   157
3159   Wichita            Wichita                      KS   98.1%     6,089     3,839     408    29   1,577   0   236    516    306   136
3160   Billings           Billings                     MT   80.0%    53,660    51,226     349   270   1,812   0     3   1159    705   630
3162   Bismarck           Bismarck                     ND   93.2%    11,905     9,780     387   264   1,473   1     0    423    274   196
3163   Lincoln            Lincoln                      NE   91.0%    27,664    24,553     595    58   2,458   0     0    886    564   499
3164   Albuquerque        Los Ranchos de Albuquerque   NM   83.7%    46,649    43,183     684   480   2,298   4     0    929    618   549
3165   Las Cruces         Las Cruces                   NM   89.9%    18,829    16,882     409    97   1,441   0     0    767    519   378
3166   Cleveland Co.      Norman                       OK   88.9%    33,806    30,905     349   271   2,271   1     9    650    446   407
3167   Oklahoma County    Warr Acres                   OK   96.3%    10,191     6,908     569    28   2,678   0     8    425    328   254
3168   Tulsa              Tulsa                        OK   80.9%    63,173    60,105     502   306   2,251   0     9    774    498   490
3169   Sioux Falls        Sioux Falls                  SD   86.8%    22,317    20,473     457   212   1,175   0     0    505    281   263
3170   Arlington          Grand Prairie                TX   94.0%     8,942     7,216     354    19   1,353   0     0    459    275   208
3171   Austin             Austin                       TX   96.3%     9,635     7,098     526    60   1,940   0    11    857    391   234
3172   Collin Co.         McKinney                     TX   94.4%    13,752    11,730     524    64   1,433   0     1    652    446   355
3173   Dallas             Duncanville                  TX   89.7%    14,951    13,020     571    40   1,316   0     4    886    512   350
3174   Dallas Co. NE      Richardson                   TX   90.7%    13,618    11,561     422    39   1,595   1     0    749    395   211
3175   Dallas Co. NW      Farmers Branch               TX   88.2%    23,436    20,746     367    46   2,277   0     0    551    368   311
3176   Denton Co.         Denton                       TX   95.5%    13,689    10,475     845    67   2,267   0    35    727    506   449
3177   El Paso            El Paso                      TX   87.8%    31,463    28,137     529   182   2,614   1     0   1035    563   454
3178   Fort Bend Co.               Katy              TX   80.5%   65,842   62,101     994   341   2,403   3     0   1183   798   731
3179   Fort Worth                  Fort Worth        TX   93.9%   11,347    8,077     499    71   2,130   0   570    272   170   141
3180   Harris Co. East             Houston           TX   95.2%    7,170    5,106     310    64   1,688   1     1    643   343   253
3181   Harris Co. NE               Houston           TX   96.1%    5,893    3,306   1,477    17   1,093   0     0    544   295   177
3182   Harris Co. NW               Katy              TX   98.1%    2,606      872     568     2   1,164   0     0    431   257    83
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   88.6%   37,596   31,521   3,299   340   2,434   2     0    941   650   583
3184   Houston NW                  Houston           TX   95.9%    6,012    4,032     865    12   1,103   0     0    350   225   146
3185   Houston South               Houston           TX   87.7%   20,851   17,739   1,497    59   1,556   0     0    692   400   284
3186   Houston West                Houston           TX   95.4%    7,919    6,111     290    65   1,391   0    62    779   500   270
3187   Laredo                      Laredo            TX   85.9%   47,352   43,601     704   309   2,738   0     0   1187   776   692
3188   Lubbock                     Lubbock           TX   88.3%   37,491   34,470     506   193   2,322   0     0    790   560   526
3189   Montgomery Co.              Spring            TX   86.9%   44,426   40,552     953   418   2,501   1     1   1117   700   601
3190   San Antonio East            San Antonio       TX   98.3%    2,089    1,242     229    26     592   0     0    529   239    85
3191   San Antonio North           San Antonio       TX   98.6%    1,689      971     153     6     527   0    32    197   124     0
3192   San Antonio West            San Antonio       TX   98.7%    1,408      545     220     4     639   0     0     31    16     0
3193   Tyler                       Tyler             TX   88.6%   44,193   41,236     476   236   2,245   0     0    989   736   567
3194   Waco                        Waco              TX   95.1%   15,993   12,475     556    86   2,572   1   303    933   527   359
3195   Williamson Co.              Leander           TX   97.1%    9,004    6,011     505    97   2,390   1     0    586   416   280
3196   Orem                        Orem              UT   93.8%   12,685   10,174     783   112   1,601   1    14    504   309   255
3197   Salt Lake City              South Salt Lake   UT   94.4%   13,723   11,013     655    43   1,795   1   216    742   366   281
3198   Casper                      Casper            WY   89.2%   15,431   13,947     136    92   1,255   1     0    585   354   314
3255   Honolulu                    Honolulu          HI   98.0%    5,726    2,516     780   221   2,207   2     0    360   213    90
3256   Boise                       Boise             ID   98.6%    4,319    1,848     257    37   2,176   0     1    317   162    43
3257   Las Vegas                   Las Vegas         NV   88.4%   31,830   27,070     935    49   3,308   0   468    656   459   421
3258   North Las Vegas             N. Las Vegas      NV   90.8%   26,206   22,200     928   106   2,968   3     1    677   429   395
3259   Eugene                      Springfield       OR   88.1%   37,806   34,530     781    87   2,386   0    22    957   444   399
3260   Portland                    Portland          OR   95.8%    7,975    6,037     371     8   1,536   1    22    468   226   174
3261   Salem                       Salem             OR   97.3%    6,548    4,723     483    24   1,306   0    12    637   263   195
3263   Bakersfield                 Bakersfield       CA   88.8%   34,509   30,266   1,152    73   2,937   1    80    703   314   285
3264   Chico                       Chico             CA   85.2%   45,362   41,894     767   139   2,561   1     0    753   498   410
3265   Concord                     Concord           CA   90.6%   15,973   13,523     696    26   1,523   0   205    485   315   292
3266   El Cajon                    San Diego         CA   94.2%    7,787    6,012     662    44   1,068   0     1    410   158   118
3267   Fullerton                   Buena Park        CA   96.2%    6,681    4,280     771    24   1,603   0     3    670   309   131
3268   Inglewood                   Inglewood         CA   91.3%   25,831   21,880   1,238    27   2,630   2    54    915   511   411
3269   Long Beach                  Long Beach        CA   95.2%    9,712    7,137     976    18   1,581   0     0    711   376   284
3270   Fresno                      Fresno            CA   92.7%   17,394   14,065   1,031    28   2,050   0   220    665   367   359
3271   Oakland                     Oakland           CA   92.1%   12,284    9,817   1,124    20   1,323   0     0    467   300   257
3272   Ontario                     Upland            CA   92.1%    9,689    7,057     731    24   1,371   0   506    356   222   169
3273   Palm Springs                Palm Springs      CA   88.2%   29,899   26,134     865    57   2,827   0    16    754   427   381
3274   Pasadena                    Pasadena          CA   96.8%    9,760    5,776   1,041    34   2,909   0     0    724   385   338
3275   Pleasanton                  San Ramon         CA   96.3%    4,231    2,837     445     5     944   0     0    316   193   179
3276   Riverside                   Riverside         CA   88.9%   16,530   14,066     967    14   1,347   0   136    516   259   236
3277   Sacramento                  Sacramento        CA   94.8%    9,615    7,712     613    15   1,275   0     0    430   251   174
3278   San Bernardino              San Bernardino    CA   91.2%   18,387   15,548     877    60   1,902   0     0    646   378   329
3279   San Diego                   San Diego         CA   93.6%   10,734    8,451     688   123   1,472   0     0    498   271   224
3280   San Francisco               San Francisco     CA   94.3%    9,446    7,172     472     7   1,792   0     3    496   288   253
3281   San Jose                    San Jose          CA   92.2%   13,794   10,915   1,212   142   1,525   0     0    751   401   296
3282   San Mateo                   Redwood City      CA   95.6%    5,804    2,728   1,870     5     967   0   234    363   215   103
3283   Santa Ana                   Santa Ana         CA   96.2%    7,769    4,986     728    17   2,038   0     0    677   332   192
3284   Camarillo                   Camarillo         CA   92.0%   16,546   13,901     936    53   1,656   0     0    504   296   248
3285   Santa Clarita               Valencia          CA   95.0%   11,320    6,957   1,282    18   2,559   0   504    726   489   417
3286   Santa Rosa                  Rohnert Park      CA   85.5%   30,459   28,342     368   250   1,491   2     6    701   408   301
3287   South Gate                  Commerce          CA   88.0%   31,526   26,123   2,473    54   2,851   0    25    646   299   285
3288   Stockton                    Stockton          CA   87.9%   29,519   25,879     834    72   2,325   0   409    717   385   278
3289   Sunnyvale                   Sunnyvale         CA   95.3%    8,118    5,768     687    13   1,339   0   311    353   176    81
3290   Woodland Hills              Woodland Hills    CA   97.1%   10,531    6,133     752     9   3,355   0   282    766   479   341
3291   Vista                       Carlsbad          CA   96.3%    5,159    3,308     428    18   1,378   0    27    365   221   138
3292   West Covina                 West Covina       CA   98.5%    2,650      774     764    11   1,101   0     0    425   214    18
3293   Everett                     Everett           WA   96.9%    8,206    5,480     341    42   2,058   0   285    519   335   137
3294   Olympia                     Olympia           WA   97.6%    6,222    3,710     582    25   1,813   0    92    502   261   184
3295   Seattle                     Seattle           WA   97.3%    5,650    3,650     400    19   1,581   0     0    543   269    86
3296   Spokane                     Spokane           WA   90.4%   29,605   25,146   1,500   142   2,664   1   152    784   405   395
3297   Tacoma                      Tacoma            WA   96.8%    5,733    3,918     429    37   1,339   0    10    575   281   200
3298   Anchorage                   Anchorage         AK   94.3%   10,236    7,786     302   383   1,568   7   190    638   320   254
 ACO                                                    ACO Percent Remaining Remaining Remaining Remaining Remaining Remaining Remaining   Active   Employees With Employees With
                ACO Name                  ACO city
Number                                                 state Completed Cases   NRFU Prod  SQRA       FV      NRFU RI    FV QC      MV     Employees    Availability    An Assignment
  2253   Danbury                 Danbury               CT       95.5%    8,351     6,297      345         9     1,700          0        0        704               381            228
  2254   Hartford                Hartford              CT       96.0%    9,218     7,067      484        14     1,653          0        0        794               429            276
  2255   New Haven               New Haven             CT       92.4%   13,469    11,423      385        36     1,625          0        0        808               405            293
  2256   Boston                  Boston                MA       86.2%   28,925    25,469      863        22     2,571          0        0       1039               453            378
  2257   Lawrence                Lawrence              MA       88.5%   14,380    13,022      279        39     1,040          0        0        568               274            226
  2258   Quincy                  Quincy                MA       94.2%    5,880     4,684      239         2       955          0        0        389               151             89
  2259   East Bridgewater        East Bridgewater      MA       88.2%   35,869    31,902      529       126     3,312          0        0        972               601            509
  2260   Waltham                 Waltham               MA       98.5%    3,429     1,892      382        20     1,135          0        0        777               252             42
  2261   Worcester               Worcester             MA       93.5%   18,663    15,592      562        47     2,459          2        1       1162               488            399
  2262   Gardiner                Gardiner              ME       97.5%   10,115     7,286      468        48     2,312          0        1        862               499            365
  2263   Concord                 Concord               NH       93.2%   19,111    15,610      483        86     2,932          0        0       1009               503            393
  2264   Egg Harbor              Egg Harbor Township   NJ       84.1%   47,043    43,565      501       104     2,873          0        0       1269               754            567
  2265   Parsippany              Parsippany            NJ       98.0%    2,793     1,755      319        13       706          0        0        674               353            105
  2266   South Plainfield        South Plainfield      NJ       90.7%   12,473    10,713      518        19     1,222          0        1        801               364            195
  2267   Jersey City             Jersey City           NJ       90.2%   17,234    14,790      663        40     1,741          0        0        938               498            303
  2268   Newark                  Newark                NJ       85.8%   22,202    18,773    1,523        55     1,851          0        0        877               474            327
  2269   Fairlawn                Fairlawn              NJ       85.8%   25,993    23,454      794        96     1,648          0        1        997               548            429
  2270   Toms River              Toms River            NJ       91.9%   22,303    18,950      714        62     2,577          0        0       1096               560            388
  2271   Trenton                 Trenton               NJ       95.3%    7,441     5,644      558        24     1,214          0        1        708               329            203
  2272   Albany                  Albany                NY       90.7%   38,643    34,658      641       177     3,167          0        0       1775               715            584
  2273   Bronx 1                 Bronx                 NY       87.2%   18,186    15,428      942        12     1,804          0        0        960               493            254
  2274   Bronx 2                 Bronx                 NY       88.3%   16,949    14,464    1,059        40     1,386          0        0        945               448            253
  2275   Melville                Melville              NY       85.2%   36,404    32,354    1,502        94     2,454          0        0       1376               753            605
  2276   Buffalo                 Buffalo               NY       92.4%   15,294    12,936      415        21     1,921          0        1        862               377            264
  2277   Queens 1                Long Island City      NY       93.7%    7,632     4,833      983        17     1,798          1        0        425               195            112
  2278   Brooklyn 1              Brooklyn              NY       80.5%   27,141    24,225    1,246       118     1,552          0        0       1387               643            482
  2279   Garden City             Garden City           NY       91.8%   14,207    11,325    1,315        26     1,541          0        0        894               398            287
  2280   Manhattan 1             New York              NY       90.8%   17,241    14,178      733        42     2,288          0        0        797               395            290
  2281   Manhattan 2             New York              NY       89.9%   29,585    23,596      833        49     5,107          0        0       1279               668            456
  2282   Pawling                 Pawling               NY       93.8%   15,906    12,627    1,134        90     2,055          0        0       1397               642            428
  2283   Brooklyn 2              Brooklyn              NY       85.5%   27,958    23,855    1,496        83     2,524          0        0       1339               757            405
  2284   Queens 2                Bayside               NY       92.8%    9,268     7,106      565        60     1,537          0        0        836               425            209
  2285   Queens 3                Forest Hills          NY       90.8%   11,957     9,876      543        69     1,469          0        0        868               397            301
  2286   Peekskill               Peekskill             NY       89.8%   18,364    15,949      761        38     1,616          0        0        914               471            358
  2287   Rochester               Rochester             NY       92.3%   29,663    25,236      532        73     3,822          0        0       1471               696            517
  2288   Brooklyn 3              Brooklyn              NY       94.3%    8,697     5,775      797        26     2,099          0        0        950               456            294
  2289   Queens 4                Jamaica               NY       90.4%   10,811     8,684      778        87     1,262          0        0        831               377            199
  2290   Staten Island           Staten Island         NY       94.0%    5,130     3,654      455         6     1,015          0        0        626               225            121
  2291   Syracuse                Syracuse              NY       94.0%   22,946    19,119      391       145     3,290          0        1       1627               713            418
  2292   Brooklyn 4              Brooklyn              NY       86.4%   21,527    18,270    1,579        43     1,635          0        0        762               409            322
  2293   Guaynabo                Guaynabo              PR       95.3%   22,192    14,608    1,257     2,247     4,062         18        0       1363               810            546
  2294   Caguas                  Caguas                PR       96.8%   14,762     7,121      772     4,652     2,163         54        0       1145               692            431
  2295   Mayaguez                Mayaguez              PR       97.5%   12,626     2,635    1,170     6,693     2,090         38        0       1112               641            362
  2296   Providence              Providence            RI       92.2%   16,788    14,617      371        35     1,765          0        0        948               447            334
  2297   Burlington              Burlington            VT       96.6%    5,991     4,455      161        47     1,327          1        0        680               291            180
  2355   Washington DC           Washington            DC       86.0%   24,961    21,925      682        49     2,294          1       10        781               471            370
  2356   Wilmington              Wilmington            DE       86.6%   26,879    24,699      516        17     1,601          0       46        886               446            389
  2357   Lexington               Lexington             KY       83.4%   78,106    72,950      782       946     3,426          2        0       1661             1037             890
  2358   Louisville              Louisville            KY       83.1%   59,173    55,508      707       117     2,657          0      184        964               527            501
  2359   Hanover                 Hanover               MD       88.1%   31,884    27,501    1,753        46     2,583          1        0       1070               706            608
  2360   Baltimore               Baltimore             MD       81.4%   29,196    26,768      461        10     1,956          0        1       1060               577            421
  2361   Hagerstown              Hagerstown            MD       96.3%    9,149     6,357      806         7     1,979          0        0        817               415            285
  2362   Towson                  Towson                MD       91.1%   26,199    21,144    1,510        21     3,507          0       17       1188               642            461
  2363   Akron                   Akron                 OH       82.6%   47,951    45,140      519        40     2,050          1      201        924               575            537
  2364   Mansfield               Mansfield             OH       98.6%    3,764     2,058      235         5     1,465          1        0        615               295            137
  2365   Cincinnati              Cincinnati            OH       91.4%   13,425    11,270      296        10     1,836          0       13        835               430            309
  2366   Cleveland               Cleveland             OH       81.8%   38,655    35,298      503        64     2,659          0      131        916               556            509
  2367   Columbus                Dublin                OH       94.9%   12,828     9,771      463         4     2,590          0        0       1304               609            474
  2368   Dayton                  Dayton                OH       94.2%   14,039    11,887      428        28     1,696          0        0        745               376            323
  2369   Toledo                  Toledo                OH       87.4%   39,803    36,313      434        41     2,956          0       59       1030               593            510
  2370   South Point             South Point           OH       98.5%    4,134     2,325      264        54     1,368          0      123        742               386            147
  2371   Allentown               Allentown             PA       84.3%   49,486    46,306      460        70     2,640          0       10        894               541            524
  2372   Cranberry Township      Cranberry Township    PA       97.9%    7,163     4,770      354        28     1,985          0       26        731               380            239
  2373   Harrisburg              Harrisburg            PA       95.5%   12,417    10,044      382        31     1,960          0        0        835               379            265
  2374   Norristown              Norristown            PA       93.8%   10,860     9,096      331        18     1,407          0        8        704               333            216
  2375   Philadelphia-Franklin   Philadelphia          PA       80.3%   49,541    45,903      612        46     2,978          0        2       1441               811            567
  2376   Philadelphia-Penn       Philadelphia          PA       77.4%   36,103    33,935      529        32     1,606          1        0        967               539            466
  2377   Pittsburgh              Pittsburgh            PA       93.7%   13,664    11,428      396         7     1,815          0       18        732               392            289
  2378   Reading                 Reading               PA       89.2%   24,666    22,716      416        47     1,487          0        0        522               359            310
  2379   State College           State College         PA       97.2%    9,795     7,196      313        33     2,253          0        0        993               499            313
  2380   Knoxville               Knoxville             TN       96.7%   11,520     8,790      382        38     2,244          1       65        773               411            297
  2381   Memphis                 Memphis               TN       83.1%   40,728    37,660      747        34     2,167          0      120        995               589            455
  2382   Nashville               Franklin              TN       96.2%   12,512     9,627      511        31     2,343          0        0        803               455            261
  2383   Shelbyville             Shelbyville           TN       86.1%   63,545    58,823    1,143       190     3,348          0       41       1497               946            836
  2384   Crystal City            Arlington             VA       93.8%    7,551     5,705      479        11     1,354          1        1        400               165            131
  2385   Fairfax                 Fairfax               VA       98.3%    1,766       919      308        21       518          0        0        221               101             15
  2386   Fredericksburg          Fredericksburg        VA       82.7%   43,706    41,144      803        84     1,672          2        1       1094               617            499
  2387   Virginia Beach          Virginia Beach        VA       87.0%   37,164    33,869      644       137     2,510          0        4        905               549            451
  2388   Richmond                Richmond              VA       85.7%   36,565    33,941      673        29     1,922          0        0        964               518            476
  2389   Roanoke                 Roanoke               VA       89.6%   35,945    32,447      522       101     2,497          0      378       1326               695            593
  2390   Beckley                 Beckley               WV       98.8%    6,049     1,527      554       172     3,796          0        0        962               445            103
  2556   Fayetteville            Fayetteville          AR       98.7%    4,797     2,336      523       106     1,759          0       73        818               566            194
  2557   Little Rock             Little Rock           AR       93.4%   24,271    20,639      534       145     2,498          0      455       1431               763            527
  2558   Des Moines              Des Moines            IA       83.6%   83,723    78,810    1,054       104     3,562          0      193       2035             1164             977
  2559   Chicago Central         Chicago               IL       88.3%   29,913    25,344    1,053        28     3,488          0        0       1286               714            620
  2560   Chicago Far Southwest   Evergreen Park        IL       93.1%    8,565     6,580      570         9     1,293          0      113        796               449            385
  2561   Chicago South           Chicago               IL       90.0%   17,140    13,909      945         7     2,279          0        0        883               494            388
  2562   Cook County NW          Schaumburg            IL       94.5%    7,564     5,743      537        32     1,248          0        4        459               322            281
  2563   Cook County South       Matteson              IL       88.1%   19,617    16,284    1,376        12     1,945          0        0        830               434            402
  2564   Dekalb                  Dekalb                IL       94.7%   12,036     9,710      723        21     1,582          0        0        836               406            287
  2565   Oswego                  Oswego                IL       92.4%   13,587    11,396      861         6     1,323          0        1        814               497            340
2566   Peoria             Peoria                       IL   92.7%    23,362    20,272     932    21   2,137   0     0   1054    539   419
2567   Skokie             Skokie                       IL   94.3%     7,014     5,220     437    33   1,324   0     0    843    436   319
2568   Springfield        Springfield                  IL   85.9%    46,564    43,451     874   134   2,105   0     0   1117    684   627
2569   Evansville         Evansville                   IN   97.1%     7,343     4,775     524     7   1,527   0   510    903    412   273
2570   Ft. Wayne          Ft. Wayne                    IN   95.7%    12,028     9,696     398    38   1,895   1     0    984    535   402
2571   Indianapolis       Indianapolis                 IN   94.2%    15,148    12,303     550    18   2,275   0     2    884    389   317
2572   Lake County        Merrillville                 IN   95.0%    15,566    12,611     675    28   2,241   0    11   1056    490   300
2573   Detroit            Detroit                      MI   83.9%    54,753    49,902   1,898    85   2,868   0     0   1624    894   777
2574   Lansing            Lansing                      MI   84.4%    55,931    52,216     846    96   2,772   1     0   1440    723   617
2575   Macomb County      Clinton Township             MI   94.6%    14,342    11,760     580    33   1,913   0    56    871    485   327
2576   Traverse City      Traverse City                MI   87.8%    64,554    59,219     728   192   4,212   0   203   1959   1106   912
2577   Oakland County     Troy                         MI   93.3%    11,175     9,410     412    10   1,337   0     6    477    258   217
2578   Duluth             Duluth                       MN   91.9%    31,017    27,246     969    81   2,721   0     0   1390    730   577
2579   Minneapolis        Minneapolis                  MN   97.1%     4,490     2,633     556    19   1,282   0     0    539    210   148
2580   Rochester          Rochester                    MN   92.4%    20,598    17,980     627    26   1,965   0     0   1296    558   459
2581   Kansas City        Kansas City                  MO   96.2%    16,529    11,864     705    48   3,781   0   131   1053    444   362
2582   Springfield        Springfield                  MO   91.5%    44,229    39,822     736   115   3,546   0    10   1385    823   728
2583   St. Louis          St. Louis                    MO   89.7%    32,204    28,417     714    22   2,793   0   258    862    501   472
2584   Eau Claire         Eau Claire                   WI   97.1%     7,888     5,683     277    46   1,882   0     0    686    377   272
2585   Green Bay          Green Bay                    WI   96.1%    10,635     8,177     502    34   1,656   0   266    693    345   217
2586   Madison            Madison                      WI   97.0%     7,716     5,153     465     5   1,844   1   248   1021    449   257
2587   Milwaukee          Milwaukee                    WI   84.6%    25,801    23,413     524    60   1,634   1   169   1047    586   490
2901   Gulfport           Gulfport                     MS   85.2%    51,389    47,744     766   153   2,726   0     0   1209    816   690
2902   Jackson            Jackson                      MS   73.8%    87,720    83,905     856   493   2,465   1     0    966    588   567
2904   Birmingham         Birmingham                   AL   71.3%   113,370   108,790     988   404   3,187   1     0    935    667   663
2905   Huntsville         Huntsville                   AL   77.7%    78,371    75,049     943   308   2,071   0     0    991    634   579
2906   Mobile             Mobile                       AL   74.0%    98,163    94,036     952   280   2,895   0     0   1032    634   583
2907   Charleston         North Charleston             SC   76.4%   114,364   110,443     700   123   3,098   0     0   1286    758   707
2908   Columbia           Columbia                     SC   78.3%    74,199    70,889     739    69   2,502   0     0    999    606   561
2909   Greenville, SC     Greenville                   SC   84.7%    58,233    55,055     620    81   2,476   0     1   1114    670   634
2910   Atlanta            Atlanta                      GA   79.6%    48,246    45,299     674    42   2,231   0     0    816    514   414
2966   Lauderdale Lakes   Lauderdale Lake              FL   85.6%    35,753    32,624     678    85   2,365   1     0   1015    639   576
2967   Fort Lauderdale    Margate                      FL   85.7%    41,440    38,376     581    98   2,385   0     0    976    601   502
2968   Fort Myers         Fort Myers                   FL   83.8%    74,555    69,944     578   111   3,922   0     0   1308    942   819
2969   Gainesville        Gainesville                  FL   92.3%    17,531    15,752     392    48   1,339   0     0    920    510   343
2970   Jacksonville       Jacksonville                 FL   81.1%    38,584    36,252     588    58   1,686   0     0    702    467   421
2971   Lakeland           Lakeland                     FL   79.8%    80,563    75,806     966   111   3,680   0     0   1023    722   705
2972   Miami North        Miami Lakes                  FL   85.6%    43,775    37,805     701   280   4,989   0     0   1183    720   506
2973   Miami South        Palmetto Bay                 FL   86.4%    33,000    29,630     657   219   2,493   1     0    992    642   530
2974   Ocala              Ocala                        FL   84.0%    46,206    43,668     472    54   2,011   1     0    853    615   551
2975   Orange County      Orlando                      FL   86.0%    37,106    33,418     899    28   2,761   0     0   1016    695   621
2976   Pensacola          Pensacola                    FL   74.4%    97,244    93,336     694   143   3,070   1     0   1235    690   658
2977   Seminole County    Lake Mary                    FL   80.4%    56,368    52,842     623    59   2,844   0     0    712    506   501
2978   St. Petersburg     St. Petersburg               FL   88.7%    36,185    32,937     489    58   2,701   0     0    934    616   497
2979   Tampa              Tampa                        FL   79.7%    54,385    51,331     702    77   2,275   0     0    757    552   525
2980   West Palm Beach    West Palm Beach              FL   82.2%    61,355    57,741     715    62   2,837   0     0   1171    858   732
2981   Columbus           Columbus                     GA   67.9%   128,306   124,894     772   277   2,362   1     0   1122    775   769
2982   Dekalb County      Atlanta                      GA   83.5%    34,095    31,011     757   114   2,213   0     0    850    490   440
2983   Douglasville       Douglasville                 GA   76.9%    46,823    44,425     538    90   1,769   1     0    651    412   392
2984   Gainesville, GA    Gainesville                  GA   83.9%    55,731    52,539     607    55   2,530   0     0    829    628   504
2985   Gwinnett County    Duluth                       GA   74.6%    57,442    54,492     750    63   2,136   0     1    777    434   423
2986   Macon              Macon                        GA   81.6%    51,180    48,429     630   112   2,008   1     0    976    683   609
2987   Savannah           Savannah                     GA   95.1%    13,939    10,468     450    30   2,991   0     0    720    570   342
2988   Baton Rouge        Baton Rouge                  LA   80.3%    52,461    49,135     776   317   2,233   0     0    951    556   495
2989   Jefferson Parish   Elmwood                      LA   86.0%    36,449    33,397     824   187   2,041   0     0   1045    651   539
2990   New Orleans        New Orleans                  LA   98.2%     3,327     1,079     752    38   1,442   0    16    271    145    23
2991   Shreveport         Shreveport                   LA   61.1%   138,725   135,313     642   489   2,278   3     0   1213    805   779
2992   Asheville          Asheville                    NC   85.9%    62,015    57,877     426   133   3,578   1     0   1324    831   780
2993   Charlotte          Charlotte                    NC   85.6%    33,769    30,775     584    30   2,380   0     0    719    457   373
2994   Durham             Durham                       NC   76.4%    64,946    62,544     559    46   1,797   0     0    890    545   533
2995   Fayetteville       Fayetteville                 NC   82.3%    65,110    61,066     508    95   3,441   0     0   1027    644   600
2996   Greenville, NC     Greenville                   NC   78.5%    84,760    81,705     602   219   2,234   0     0   1143    730   696
2997   Raleigh            Raleigh                      NC   87.9%    30,970    28,687     419    49   1,814   1     0    747    498   425
2998   Winston-Salem      Winston-Salem                NC   81.1%    59,491    56,771     378    68   2,274   0     0    923    605   580
3105   Flagstaff          Flagstaff                    AZ   85.0%    34,095    31,669     260   231   1,930   4     1    683    384   332
3106   Maricopa Central   Phoenix                      AZ   83.3%    46,489    43,423     493   101   2,469   1     2    860    510   489
3107   Maricopa South     Mesa                         AZ   89.2%    28,015    24,945     674    72   2,316   0     8    697    462   401
3108   Maricopa West      Glendale                     AZ   78.4%    52,021    49,348     855    80   1,737   0     1    755    484   450
3109   Tucson             Tucson                       AZ   82.8%    74,311    69,056     965   373   3,917   0     0   1152    689   646
3110   Window Rock        St. Michaels                 AZ   63.7%    33,200    32,347     148    81     624   0     0    458    332   293
3154   Aurora             Aurora                       CO   88.9%    21,608    19,386     641    23   1,558   0     0    612    312   255
3155   Colorado North     Longmont                     CO   94.7%    15,017    11,682     679    94   2,512   1    49    906    390   259
3156   Colorado Springs   Colorado Springs             CO   75.8%    78,738    75,592     547   437   2,154   7     1    841    514   509
3157   Denver             Lakewood                     CO   92.3%    16,474    13,840     562    10   2,055   0     7    477    279   230
3158   Overland Park      Overland Park                KS   93.0%    13,211    11,665     320    29   1,194   0     3    533    270   174
3159   Wichita            Wichita                      KS   97.7%     7,306     4,999     430    31   1,610   0   236    516    301   169
3160   Billings           Billings                     MT   78.4%    58,027    55,609     373   271   1,771   0     3   1129    666   613
3162   Bismarck           Bismarck                     ND   92.2%    13,621    11,455     402   270   1,491   3     0    436    285   227
3163   Lincoln            Lincoln                      NE   89.9%    31,068    27,899     627    57   2,485   0     0    912    565   510
3164   Albuquerque        Los Ranchos de Albuquerque   NM   82.2%    51,033    47,497     718   487   2,327   4     0    948    628   543
3165   Las Cruces         Las Cruces                   NM   88.4%    21,483    19,486     452    97   1,448   0     0    770    514   417
3166   Cleveland Co.      Norman                       OK   87.7%    37,424    34,507     369   269   2,269   1     9    679    461   436
3167   Oklahoma County    Warr Acres                   OK   95.6%    12,224     8,718     607    27   2,864   0     8    463    354   293
3168   Tulsa              Tulsa                        OK   79.8%    66,956    63,887     538   309   2,213   0     9    778    500   498
3169   Sioux Falls        Sioux Falls                  SD   85.7%    24,233    22,356     496   213   1,168   0     0    543    279   250
3170   Arlington          Grand Prairie                TX   93.1%    10,335     8,557     377    18   1,383   0     0    446    278   194
3171   Austin             Austin                       TX   96.3%     9,782     7,146     554    57   2,024   0     1    870    383   180
3172   Collin Co.         McKinney                     TX   93.3%    16,575    14,484     555    65   1,471   0     0    650    435   336
3173   Dallas             Duncanville                  TX   87.8%    17,703    15,621     593    40   1,445   0     4    902    491   359
3174   Dallas Co. NE      Richardson                   TX   89.5%    15,323    13,231     445    37   1,609   1     0    750    421   231
3175   Dallas Co. NW      Farmers Branch               TX   86.4%    26,969    24,216     388    45   2,320   0     0    723    406   355
3176   Denton Co.         Denton                       TX   94.6%    16,444    13,094     906    66   2,343   0    35    733    506   433
3177   El Paso            El Paso                      TX   86.4%    35,086    31,692     549   189   2,655   1     0   1037    602   545
3178   Fort Bend Co.               Katy              TX   79.5%   69,090   65,354   1,052   338   2,343   3     0   1107   686   658
3179   Fort Worth                  Fort Worth        TX   93.4%   12,292    8,923     529    71   2,199   0   570    268   142   107
3180   Harris Co. East             Houston           TX   95.4%    6,732    4,922     326    64   1,419   1     0    641   329   228
3181   Harris Co. NE               Houston           TX   95.6%    6,590    3,957   1,494    17   1,122   0     0    546   318   203
3182   Harris Co. NW               Katy              TX   98.3%    2,303      997     573     2     731   0     0    463   292    77
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   86.8%   43,276   36,771   3,829   338   2,336   2     0    944   663   567
3184   Houston NW                  Houston           TX   95.7%    6,310    4,343     871    12   1,084   0     0    350   221   151
3185   Houston South               Houston           TX   87.1%   21,735   18,642   1,517    58   1,518   0     0    684   369   304
3186   Houston West                Houston           TX   94.3%    9,764    7,778     321    65   1,538   0    62    784   448   276
3187   Laredo                      Laredo            TX   84.0%   53,561   49,753     767   309   2,732   0     0   1172   762   678
3188   Lubbock                     Lubbock           TX   86.8%   42,341   39,311     537   195   2,298   0     0    807   558   523
3189   Montgomery Co.              Spring            TX   85.7%   48,289   44,434     986   416   2,451   1     1   1174   769   684
3190   San Antonio East            San Antonio       TX   97.9%    2,560    1,667     242    26     625   0     0    523   241   116
3191   San Antonio North           San Antonio       TX   98.6%    1,684      972     153     6     521   0    32    238   161    16
3192   San Antonio West            San Antonio       TX   98.7%    1,429      545     220     4     660   0     0    158   111     1
3193   Tyler                       Tyler             TX   87.5%   48,323   45,212     519   236   2,356   0     0    996   703   573
3194   Waco                        Waco              TX   94.5%   18,025   14,547     603    86   2,617   1   171    934   528   385
3195   Williamson Co.              Leander           TX   96.4%   11,132    7,943     561    98   2,530   0     0    586   416   290
3196   Orem                        Orem              UT   92.5%   15,237   12,667     826   114   1,615   1    14    547   334   291
3197   Salt Lake City              South Salt Lake   UT   93.6%   15,845   13,043     709    45   1,831   1   216    752   404   306
3198   Casper                      Casper            WY   87.8%   17,453   15,974     165    96   1,216   2     0    591   354   313
3255   Honolulu                    Honolulu          HI   98.0%    5,725    2,927     856   224   1,716   2     0    404   260   136
3256   Boise                       Boise             ID   98.7%    4,128    1,848     257    35   1,987   0     1    336   175    44
3257   Las Vegas                   Las Vegas         NV   87.3%   34,864   30,000     966    50   3,380   0   468    676   431   405
3258   North Las Vegas             N. Las Vegas      NV   89.8%   29,163   25,061     958   106   3,034   3     1    680   453   404
3259   Eugene                      Springfield       OR   87.4%   39,884   36,566     826    87   2,383   0    22    983   471   427
3260   Portland                    Portland          OR   95.3%    8,842    6,862     393     9   1,554   2    22    470   269   222
3261   Salem                       Salem             OR   97.1%    7,097    5,219     504    23   1,339   0    12    626   284   159
3263   Bakersfield                 Bakersfield       CA   88.0%   36,856   32,589   1,191    71   2,924   1    80    724   419   356
3264   Chico                       Chico             CA   84.0%   48,994   45,459     805   139   2,590   1     0    778   514   494
3265   Concord                     Concord           CA   89.5%   17,813   15,288     720    26   1,574   0   205    498   334   318
3266   El Cajon                    San Diego         CA   93.5%    8,711    6,858     705    44   1,103   0     1    416   247   198
3267   Fullerton                   Buena Park        CA   95.7%    7,480    4,975     810    24   1,668   0     3    679   406   212
3268   Inglewood                   Inglewood         CA   90.6%   27,944   23,955   1,282    28   2,623   2    54    927   529   436
3269   Long Beach                  Long Beach        CA   94.7%   10,697    8,068   1,005    17   1,607   0     0    730   423   326
3270   Fresno                      Fresno            CA   92.2%   18,636   15,266   1,055    28   2,067   0   220    723   453   373
3271   Oakland                     Oakland           CA   91.2%   13,620   11,079   1,165    18   1,358   0     0    469   331   250
3272   Ontario                     Upland            CA   91.4%   10,479    8,000     748    23   1,202   0   506    391   268   200
3273   Palm Springs                Palm Springs      CA   87.2%   32,299   28,492     887    57   2,847   0    16    767   499   440
3274   Pasadena                    Pasadena          CA   96.3%   11,166    7,009   1,111    33   3,013   0     0    730   424   385
3275   Pleasanton                  San Ramon         CA   95.7%    4,865    3,389     472     5     998   1     0    317   222   202
3276   Riverside                   Riverside         CA   87.7%   18,397   15,891     993    15   1,362   0   136    538   346   291
3277   Sacramento                  Sacramento        CA   93.9%   11,217    9,187     638    15   1,377   0     0    443   311   228
3278   San Bernardino              San Bernardino    CA   90.3%   20,333   17,474     901    60   1,898   0     0    640   383   324
3279   San Diego                   San Diego         CA   92.9%   11,840    9,506     722   123   1,489   0     0    501   305   244
3280   San Francisco               San Francisco     CA   93.7%   10,409    8,088     497     8   1,813   0     3    498   307   278
3281   San Jose                    San Jose          CA   91.5%   14,930   12,038   1,237   141   1,514   0     0    741   438   306
3282   San Mateo                   Redwood City      CA   95.1%    6,428    3,347   1,889     5     953   0   234    373   228   130
3283   Santa Ana                   Santa Ana         CA   96.0%    8,322    5,823     748    17   1,734   0     0    682   390   212
3284   Camarillo                   Camarillo         CA   91.4%   17,871   15,197     980    55   1,639   0     0    513   323   278
3285   Santa Clarita               Valencia          CA   94.5%   12,593    8,126   1,326    19   2,618   0   504    712   461   391
3286   Santa Rosa                  Rohnert Park      CA   84.6%   32,252   30,107     393   250   1,494   2     6    683   439   334
3287   South Gate                  Commerce          CA   87.2%   33,600   28,180   2,537    53   2,805   0    25    651   378   360
3288   Stockton                    Stockton          CA   86.9%   31,881   28,328     862    71   2,211   0   409    709   449   326
3289   Sunnyvale                   Sunnyvale         CA   94.8%    8,894    6,458     722    13   1,389   1   311    322   228   116
3290   Woodland Hills              Woodland Hills    CA   96.7%   11,902    7,263     793     9   3,555   0   282    778   574   430
3291   Vista                       Carlsbad          CA   96.0%    5,610    3,647     447    18   1,471   0    27    403   216   137
3292   West Covina                 West Covina       CA   98.4%    2,885      926     784    11   1,164   0     0    426   224    49
3293   Everett                     Everett           WA   97.0%    7,943    5,899     359    42   1,395   0   248    523   353   180
3294   Olympia                     Olympia           WA   97.3%    6,738    4,282     634    25   1,705   0    92    505   308   232
3295   Seattle                     Seattle           WA   97.0%    6,274    4,190     416    22   1,646   0     0    555   298   113
3296   Spokane                     Spokane           WA   89.8%   31,368   27,032   1,501   141   2,541   1   152    797   446   430
3297   Tacoma                      Tacoma            WA   96.4%    6,430    4,705     445    37   1,233   0    10    581   286   219
3298   Anchorage                   Anchorage         AK   93.7%   11,319    8,908     314   394   1,506   7   190    684   327   270
 ACO                                                    ACO Percent Remaining Remaining Remaining Remaining Remaining Remaining Remaining   Active   Employees With Employees With
                ACO Name                  ACO city
Number                                                 state Completed Cases   NRFU Prod  SQRA       FV      NRFU RI    FV QC      MV     Employees    Availability    An Assignment
  2253   Danbury                 Danbury               CT       95.1%    9,140     7,012      357         8     1,763          0        0        736               358            226
  2254   Hartford                Hartford              CT       95.7%   10,012     7,681      597        14     1,720          0        0        793               427            301
  2255   New Haven               New Haven             CT       91.8%   14,585    12,521      399        36     1,629          0        0        821               386            262
  2256   Boston                  Boston                MA       85.7%   29,975    26,546      881        21     2,527          0        0       1043               445            326
  2257   Lawrence                Lawrence              MA       87.4%   15,733    14,319      297        38     1,079          0        0        567               275            221
  2258   Quincy                  Quincy                MA       94.0%    6,111     4,863      253         1       994          0        0        391               140             81
  2259   East Bridgewater        East Bridgewater      MA       86.7%   40,322    36,228      571       125     3,398          0        0       1022               597            529
  2260   Waltham                 Waltham               MA       98.4%    3,600     1,991      387        20     1,202          0        0        769               257             47
  2261   Worcester               Worcester             MA       92.8%   20,534    17,430      592        42     2,466          3        1       1175               488            392
  2262   Gardiner                Gardiner              ME       97.1%   12,062     8,816      533        48     2,664          0        1        893               505            402
  2263   Concord                 Concord               NH       92.2%   22,060    18,230      540        85     3,204          1        0       1036               490            416
  2264   Egg Harbor              Egg Harbor Township   NJ       81.5%   54,819    51,142      527       103     3,047          0        0       1242               725            592
  2265   Parsippany              Parsippany            NJ       97.6%    3,307     2,172      349        13       773          0        0        663               341            140
  2266   South Plainfield        South Plainfield      NJ       90.1%   13,290    11,439      535        16     1,299          0        1        831               352            211
  2267   Jersey City             Jersey City           NJ       89.8%   18,009    15,507      690        40     1,772          0        0        922               465            242
  2268   Newark                  Newark                NJ       84.8%   23,684    20,203    1,566        50     1,865          0        0        916               477            348
  2269   Fairlawn                Fairlawn              NJ       84.4%   28,476    25,833      826        92     1,724          0        1        981               531            421
  2270   Toms River              Toms River            NJ       91.1%   24,559    21,202      770        63     2,524          0        0       1106               569            358
  2271   Trenton                 Trenton               NJ       94.8%    8,221     6,341      576        23     1,280          0        1        705               323            208
  2272   Albany                  Albany                NY       89.6%   43,236    39,122      681       170     3,263          0        0       1789               686            581
  2273   Bronx 1                 Bronx                 NY       85.9%   19,922    17,159      971         9     1,783          0        0        974               456            295
  2274   Bronx 2                 Bronx                 NY       87.7%   17,779    15,278    1,083        37     1,381          0        0        950               433            238
  2275   Melville                Melville              NY       83.6%   40,222    36,164    1,557        93     2,407          1        0       1387               711            570
  2276   Buffalo                 Buffalo               NY       91.7%   16,755    14,318      439        19     1,978          0        1        819               327            231
  2277   Queens 1                Long Island City      NY       93.3%    8,124     5,357    1,009        16     1,741          1        0        444               199            122
  2278   Brooklyn 1              Brooklyn              NY       78.8%   29,451    26,499    1,310       111     1,531          0        0       1266               593            432
  2279   Garden City             Garden City           NY       90.9%   15,709    12,813    1,358        24     1,514          0        0        890               401            269
  2280   Manhattan 1             New York              NY       90.5%   17,812    15,359      768        40     1,645          0        0        793               394            269
  2281   Manhattan 2             New York              NY       89.2%   31,653    25,457      879        46     5,271          0        0       1285               697            486
  2282   Pawling                 Pawling               NY       93.0%   17,880    14,495    1,200        87     2,098          0        0       1401               612            389
  2283   Brooklyn 2              Brooklyn              NY       84.3%   30,222    26,078    1,542        81     2,520          1        0       1337               701            400
  2284   Queens 2                Bayside               NY       92.6%    9,473     7,250      583        55     1,585          0        0        840               418            206
  2285   Queens 3                Forest Hills          NY       90.5%   12,317    10,182      563        67     1,504          1        0        872               362            288
  2286   Peekskill               Peekskill             NY       89.0%   19,817    17,365      789        37     1,626          0        0        952               459            334
  2287   Rochester               Rochester             NY       91.4%   33,002    29,250      582        73     3,097          0        0       1539               680            515
  2288   Brooklyn 3              Brooklyn              NY       93.7%    9,591     6,541      851        22     2,177          0        0       1070               497            318
  2289   Queens 4                Jamaica               NY       89.7%   11,642     9,454      805        85     1,298          0        0        828               355            192
  2290   Staten Island           Staten Island         NY       93.4%    5,591     4,069      483         5     1,034          0        0        625               225            135
  2291   Syracuse                Syracuse              NY       93.3%   25,627    21,293      428       143     3,762          0        1       1653               690            401
  2292   Brooklyn 4              Brooklyn              NY       85.5%   22,855    19,588    1,617        40     1,610          0        0        761               394            306
  2293   Guaynabo                Guaynabo              PR       94.6%   25,391    17,621    1,287     2,113     4,353         17        0       1375               800            525
  2294   Caguas                  Caguas                PR       96.4%   16,620     9,013      779     4,411     2,358         59        0       1226               686            403
  2295   Mayaguez                Mayaguez              PR       97.3%   13,769     3,796    1,197     6,386     2,343         47        0       1193               665            366
  2296   Providence              Providence            RI       91.3%   18,663    16,419      387        33     1,824          0        0        948               439            320
  2297   Burlington              Burlington            VT       96.1%    6,896     5,265      174        51     1,406          0        0        689               311            194
  2355   Washington DC           Washington            DC       85.1%   26,553    23,450      734        48     2,310          1       10        798               395            320
  2356   Wilmington              Wilmington            DE       85.3%   29,386    27,155      531        17     1,638          0       45        886               427            377
  2357   Lexington               Lexington             KY       81.5%   86,623    81,307      857       946     3,506          7        0       1645             1015             915
  2358   Louisville              Louisville            KY       81.9%   63,465    59,827      785       117     2,719          1       16        972               526            500
  2359   Hanover                 Hanover               MD       86.9%   34,975    30,507    1,818        46     2,603          1        0       1146               715            579
  2360   Baltimore               Baltimore             MD       79.8%   31,717    29,271      475         9     1,961          0        1       1051               526            399
  2361   Hagerstown              Hagerstown            MD       96.0%    9,861     6,937      854         7     2,063          0        0        811               386            199
  2362   Towson                  Towson                MD       90.4%   28,161    23,113    1,552        21     3,458          0       17       1200               625            439
  2363   Akron                   Akron                 OH       81.0%   52,611    49,728      540        46     2,096          0      201        935               581            523
  2364   Mansfield               Mansfield             OH       98.4%    4,238     2,415      260        15     1,548          0        0        628               308            158
  2365   Cincinnati              Cincinnati            OH       90.6%   14,709    12,550      309        10     1,827          0       13        857               398            294
  2366   Cleveland               Cleveland             OH       80.2%   42,097    38,671      526        64     2,705          0      131        919               529            489
  2367   Columbus                Dublin                OH       94.3%   14,234    11,121      486         4     2,623          0        0       1301               605            339
  2368   Dayton                  Dayton                OH       93.3%   16,021    13,782      455        29     1,755          0        0        752               374            321
  2369   Toledo                  Toledo                OH       86.5%   42,685    39,774      472        41     2,339          0       59       1033               565            488
  2370   South Point             South Point           OH       98.1%    4,949     3,013      288        56     1,469          0      123        758               391            182
  2371   Allentown               Allentown             PA       83.0%   53,552    50,347      477        69     2,649          0       10        902               506            474
  2372   Cranberry Township      Cranberry Township    PA       97.6%    8,135     5,646      384        28     2,051          0       26        735               353            222
  2373   Harrisburg              Harrisburg            PA       94.9%   13,847    11,399      406        31     2,011          0        0        860               398            284
  2374   Norristown              Norristown            PA       93.2%   12,080    10,259      341        17     1,455          0        8        703               351            232
  2375   Philadelphia-Franklin   Philadelphia          PA       78.4%   54,179    50,546      634        44     2,953          0        2       1448               754            575
  2376   Philadelphia-Penn       Philadelphia          PA       75.3%   39,339    37,176      550        29     1,583          1        0        969               500            439
  2377   Pittsburgh              Pittsburgh            PA       93.0%   15,098    12,707      413        11     1,967          0        0        739               387            271
  2378   Reading                 Reading               PA       88.0%   27,353    25,292      445        55     1,561          0        0        532               351            292
  2379   State College           State College         PA       96.7%   11,570     8,752      359        32     2,427          0        0        991               483            330
  2380   Knoxville               Knoxville             TN       96.2%   13,259    10,283      409        40     2,473          1       53        849               445            294
  2381   Memphis                 Memphis               TN       81.8%   43,855    40,672      773        35     2,255          0      120       1027               558            485
  2382   Nashville               Franklin              TN       95.8%   13,859    10,868      538        30     2,423          0        0        810               446            235
  2383   Shelbyville             Shelbyville           TN       84.8%   69,771    64,785    1,257       190     3,498          0       41       1543               916            849
  2384   Crystal City            Arlington             VA       93.5%    7,915     6,005      500        11     1,398          0        1        412               183            149
  2385   Fairfax                 Fairfax               VA       98.3%    1,827       961      310        20       536          0        0        243               105             19
  2386   Fredericksburg          Fredericksburg        VA       81.4%   47,223    44,612      829        84     1,695          2        1       1059               564            465
  2387   Virginia Beach          Virginia Beach        VA       85.5%   41,296    37,854      686       137     2,615          0        4        918               526            449
  2388   Richmond                Richmond              VA       84.3%   40,079    37,376      726        28     1,949          0        0        984               477            412
  2389   Roanoke                 Roanoke               VA       88.4%   40,197    36,595      560       101     2,563          0      378       1321               687            631
  2390   Beckley                 Beckley               WV       98.7%    6,610     1,760      585       173     4,092          0        0        961               451             91
  2556   Fayetteville            Fayetteville          AR       98.6%    5,251     2,521      562       105     1,992          0       71        827               574            253
  2557   Little Rock             Little Rock           AR       92.5%   27,621    24,089      570       143     2,613          1      205       1406               710            540
  2558   Des Moines              Des Moines            IA       81.8%   93,091    88,008    1,129       103     3,734          0      117       2037             1101             991
  2559   Chicago Central         Chicago               IL       87.4%   31,981    27,339    1,076        21     3,545          0        0       1280               699            637
  2560   Chicago Far Southwest   Evergreen Park        IL       92.6%    9,240     7,286      584         8     1,291          0       71        800               429            376
  2561   Chicago South           Chicago               IL       89.1%   18,803    15,475      996         6     2,326          0        0        878               466            382
  2562   Cook County NW          Schaumburg            IL       94.3%    7,822     5,950      556        30     1,282          0        4        450               310            273
  2563   Cook County South       Matteson              IL       87.4%   20,734    17,380    1,397         8     1,949          0        0        837               389            346
  2564   Dekalb                  Dekalb                IL       94.2%   13,171    10,758      770        21     1,622          0        0        827               406            308
  2565   Oswego                  Oswego                IL       91.4%   15,214    12,942      901         4     1,366          0        1        818               489            340
2566   Peoria             Peoria                       IL   91.9%    25,795    22,530     999    20   2,246   0     0   1066    516   428
2567   Skokie             Skokie                       IL   93.8%     7,559     5,741     446    32   1,340   0     0    846    404   288
2568   Springfield        Springfield                  IL   84.3%    51,717    48,458     931   135   2,193   0     0   1121    640   614
2569   Evansville         Evansville                   IN   96.9%     7,856     5,311     599     7   1,575   0   364    884    418   307
2570   Ft. Wayne          Ft. Wayne                    IN   95.1%    13,764    11,294     451    38   1,980   1     0    977    497   374
2571   Indianapolis       Indianapolis                 IN   93.6%    16,810    13,937     579    18   2,274   0     2    922    384   307
2572   Lake County        Merrillville                 IN   94.6%    16,935    13,902     703    27   2,301   1     1   1074    484   304
2573   Detroit            Detroit                      MI   82.3%    60,136    55,269   1,951    85   2,831   0     0   1631    828   746
2574   Lansing            Lansing                      MI   82.7%    61,701    57,907     880    96   2,817   1     0   1438    690   592
2575   Macomb County      Clinton Township             MI   93.8%    16,290    13,592     613    32   1,997   0    56    884    460   318
2576   Traverse City      Traverse City                MI   86.0%    74,041    68,433     785   195   4,424   1   203   1965   1072   883
2577   Oakland County     Troy                         MI   93.1%    11,496     9,700     426    10   1,357   0     3    489    248   188
2578   Duluth             Duluth                       MN   91.1%    34,154    30,155   1,087    81   2,831   0     0   1395    703   582
2579   Minneapolis        Minneapolis                  MN   96.7%     5,205     3,263     592    19   1,331   0     0    539    208   130
2580   Rochester          Rochester                    MN   91.3%    23,670    20,978     651    26   2,015   0     0   1296    574   470
2581   Kansas City        Kansas City                  MO   95.9%    18,040    13,354     764    49   3,746   2   125   1060    467   395
2582   Springfield        Springfield                  MO   90.6%    48,831    44,175     806   114   3,727   0     9   1420    783   679
2583   St. Louis          St. Louis                    MO   88.7%    35,218    31,390     752    21   2,816   0   239    897    445   423
2584   Eau Claire         Eau Claire                   WI   96.7%     8,934     6,583     300    46   2,005   0     0    689    390   286
2585   Green Bay          Green Bay                    WI   95.7%    11,652     9,087     525    33   1,742   0   265    745    388   236
2586   Madison            Madison                      WI   96.7%     8,348     5,842     492     5   1,953   1    55   1009    431   259
2587   Milwaukee          Milwaukee                    WI   83.6%    27,329    25,103     538    58   1,610   1    19   1047    509   428
2901   Gulfport           Gulfport                     MS   83.9%    55,759    51,987     813   153   2,806   0     0   1227    778   682
2902   Jackson            Jackson                      MS   71.8%    94,498    90,527     922   497   2,550   2     0    959    556   533
2904   Birmingham         Birmingham                   AL   69.2%   121,372   116,808   1,049   403   3,111   1     0    955    639   634
2905   Huntsville         Huntsville                   AL   76.2%    83,389    79,873   1,042   308   2,166   0     0   1004    590   546
2906   Mobile             Mobile                       AL   72.5%   103,748    99,391   1,012   282   3,063   0     0   1018    593   545
2907   Charleston         North Charleston             SC   74.6%   122,770   118,811     746   122   3,091   0     0   1303    719   670
2908   Columbia           Columbia                     SC   76.8%    79,450    76,059     824    69   2,498   0     0    998    572   564
2909   Greenville, SC     Greenville                   SC   83.2%    63,877    60,796     652    80   2,348   0     1   1109    614   610
2910   Atlanta            Atlanta                      GA   77.9%    52,382    49,365     711    38   2,268   0     0    824    467   385
2966   Lauderdale Lakes   Lauderdale Lake              FL   83.7%    40,335    37,260     713    86   2,275   1     0   1005    591   507
2967   Fort Lauderdale    Margate                      FL   84.1%    46,071    42,878     596    96   2,501   0     0    979    567   489
2968   Fort Myers         Fort Myers                   FL   81.9%    83,295    78,512     630   111   4,042   0     0   1314    896   784
2969   Gainesville        Gainesville                  FL   90.8%    20,956    19,057     434    48   1,417   0     0    917    502   348
2970   Jacksonville       Jacksonville                 FL   79.6%    41,663    39,348     612    56   1,647   0     0    744    433   405
2971   Lakeland           Lakeland                     FL   78.2%    86,865    81,978   1,010   111   3,766   0     0   1057    691   668
2972   Miami North        Miami Lakes                  FL   84.2%    47,830    42,019     724   286   4,801   0     0   1182    674   500
2973   Miami South        Palmetto Bay                 FL   85.3%    35,589    32,522     682   219   2,165   1     0    990    619   488
2974   Ocala              Ocala                        FL   82.2%    51,360    48,797     502    54   2,006   1     0    863    584   548
2975   Orange County      Orlando                      FL   84.7%    40,393    36,993     935    28   2,437   0     0   1031    654   584
2976   Pensacola          Pensacola                    FL   72.4%   104,603   100,379     741   142   3,340   1     0   1240    645   624
2977   Seminole County    Lake Mary                    FL   79.0%    60,245    57,037     645    59   2,504   0     0    730    488   474
2978   St. Petersburg     St. Petersburg               FL   87.2%    40,920    37,613     525    57   2,725   0     0    926    571   498
2979   Tampa              Tampa                        FL   78.0%    58,873    55,698     737    76   2,362   0     0    778    531   508
2980   West Palm Beach    West Palm Beach              FL   80.6%    66,881    63,194     755    63   2,869   0     0   1174    810   705
2981   Columbus           Columbus                     GA   65.4%   137,948   134,424     834   280   2,410   0     0   1147    751   739
2982   Dekalb County      Atlanta                      GA   81.7%    37,855    35,047     798   116   1,894   0     0    847    477   380
2983   Douglasville       Douglasville                 GA   75.1%    50,399    48,402     566    89   1,341   1     0    668    396   327
2984   Gainesville, GA    Gainesville                  GA   82.5%    60,356    57,016     641    55   2,644   0     0    879    611   585
2985   Gwinnett County    Duluth                       GA   72.8%    61,410    58,780     790    66   1,774   0     0    794    419   412
2986   Macon              Macon                        GA   79.2%    57,674    54,701     667   123   2,183   0     0   1033    705   625
2987   Savannah           Savannah                     GA   94.2%    16,402    13,652     493    30   2,226   1     0    726    540   392
2988   Baton Rouge        Baton Rouge                  LA   78.4%    57,419    53,868     821   321   2,409   0     0    932    535   485
2989   Jefferson Parish   Elmwood                      LA   84.8%    39,633    36,525     839   187   2,082   0     0   1047    602   491
2990   New Orleans        New Orleans                  LA   98.3%     3,210       898     752    38   1,522   0     0    255    132    30
2991   Shreveport         Shreveport                   LA   59.3%   145,203   141,789     666   490   2,255   3     0   1216    750   723
2992   Asheville          Asheville                    NC   84.5%    68,341    64,376     440   132   3,391   2     0   1397    816   763
2993   Charlotte          Charlotte                    NC   84.1%    37,045    34,301     603    30   2,111   0     0    923    511   463
2994   Durham             Durham                       NC   74.8%    69,434    66,954     573    47   1,860   0     0    881    505   491
2995   Fayetteville       Fayetteville                 NC   80.6%    71,388    67,212     525    95   3,556   0     0   1025    621   576
2996   Greenville, NC     Greenville                   NC   76.6%    92,313    89,102     641   219   2,351   0     0   1171    702   672
2997   Raleigh            Raleigh                      NC   86.4%    34,864    32,606     432    49   1,776   1     0    745    447   397
2998   Winston-Salem      Winston-Salem                NC   79.6%    64,117    61,315     394    67   2,341   0     0    934    560   538
3105   Flagstaff          Flagstaff                    AZ   83.8%    36,807    34,394     271   236   1,901   4     1    707    368   317
3106   Maricopa Central   Phoenix                      AZ   81.6%    51,174    48,141     512    99   2,419   1     2    859    494   476
3107   Maricopa South     Mesa                         AZ   87.7%    31,869    28,801     697    72   2,291   0     8    704    458   428
3108   Maricopa West      Glendale                     AZ   76.6%    56,304    53,593     892    79   1,739   0     1    781    461   423
3109   Tucson             Tucson                       AZ   81.5%    80,125    74,733   1,000   372   4,020   0     0   1163    651   609
3110   Window Rock        St. Michaels                 AZ   62.1%    34,593    33,732     161    82     618   0     0    439    307   257
3154   Aurora             Aurora                       CO   88.0%    23,510    21,253     661    22   1,574   0     0    625    320   250
3155   Colorado North     Longmont                     CO   94.0%    16,792    13,371     695    95   2,580   2    49    927    383   256
3156   Colorado Springs   Colorado Springs             CO   74.4%    83,251    80,003     594   441   2,205   7     1    864    476   476
3157   Denver             Lakewood                     CO   91.7%    17,760    15,095     581    10   2,070   0     4    489    287   212
3158   Overland Park      Overland Park                KS   92.3%    14,378    12,761     335    30   1,249   0     3    552    272   163
3159   Wichita            Wichita                      KS   97.2%     8,705     6,293     448    33   1,695   0   236    542    307   180
3160   Billings           Billings                     MT   76.9%    61,872    59,394     399   271   1,804   1     3   1075    620   597
3162   Bismarck           Bismarck                     ND   91.1%    15,607    13,349     426   278   1,551   3     0    452    298   226
3163   Lincoln            Lincoln                      NE   88.7%    34,656    31,368     657    56   2,575   0     0    949    569   481
3164   Albuquerque        Los Ranchos de Albuquerque   NM   80.7%    55,155    51,428     752   510   2,461   4     0    927    610   538
3165   Las Cruces         Las Cruces                   NM   87.2%    23,821    21,760     487    95   1,479   0     0    784    487   399
3166   Cleveland Co.      Norman                       OK   86.4%    41,375    38,396     401   267   2,301   1     9    720    449   418
3167   Oklahoma County    Warr Acres                   OK   94.8%    14,391    10,970     679    27   2,707   0     8    527    365   315
3168   Tulsa              Tulsa                        OK   78.4%    71,479    68,360     568   314   2,227   1     9    786    479   477
3169   Sioux Falls        Sioux Falls                  SD   84.7%    25,907    23,933     519   214   1,241   0     0    538    245   214
3170   Arlington          Grand Prairie                TX   92.1%    11,806     9,983     403    19   1,401   0     0    513    304   220
3171   Austin             Austin                       TX   96.0%    10,576     7,794     585    57   2,140   0     0    852    378   197
3172   Collin Co.         McKinney                     TX   92.2%    19,237    16,974     585    65   1,613   0     0    690    416   338
3173   Dallas             Duncanville                  TX   85.9%    20,532    18,380     620    40   1,488   0     4    912    465   351
3174   Dallas Co. NE      Richardson                   TX   88.3%    16,969    15,082     464    36   1,386   1     0    753    409   244
3175   Dallas Co. NW      Farmers Branch               TX   84.6%    30,497    27,759     414    45   2,279   0     0    683    398   346
3176   Denton Co.         Denton                       TX   93.7%    19,321    15,860     971    66   2,406   0    18    793    480   371
3177   El Paso            El Paso                      TX   85.1%    38,329    34,815     594   188   2,730   2     0   1043    576   466
3178   Fort Bend Co.               Katy              TX   78.6%   72,129   68,315   1,099   338   2,374   3     0   1114   675   649
3179   Fort Worth                  Fort Worth        TX   93.1%   12,847    9,385     549    71   2,272   0   570    257   100    62
3180   Harris Co. East             Houston           TX   94.9%    7,511    5,560     337    64   1,548   2     0    649   324   206
3181   Harris Co. NE               Houston           TX   94.8%    7,786    5,097   1,520    17   1,152   0     0    546   292   189
3182   Harris Co. NW               Katy              TX   98.1%    2,552    1,187     583     2     780   0     0    513   320   109
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   85.0%   49,164   42,080   4,267   333   2,482   2     0    944   600   536
3184   Houston NW                  Houston           TX   95.1%    7,121    5,076     884    11   1,150   0     0    353   240   117
3185   Houston South               Houston           TX   85.8%   24,054   20,908   1,565    56   1,525   0     0    677   359   296
3186   Houston West                Houston           TX   92.9%   12,267   10,000     363    65   1,777   0    62    793   456   282
3187   Laredo                      Laredo            TX   82.5%   58,753   54,792     812   308   2,841   0     0   1130   676   611
3188   Lubbock                     Lubbock           TX   85.4%   46,711   43,577     592   194   2,348   0     0    830   516   482
3189   Montgomery Co.              Spring            TX   83.9%   54,342   50,368   1,038   417   2,517   1     1   1158   733   647
3190   San Antonio East            San Antonio       TX   97.4%    3,160    2,200     257    26     677   0     0    509   233   123
3191   San Antonio North           San Antonio       TX   98.5%    1,760    1,018     154     5     551   0    32    232   155    25
3192   San Antonio West            San Antonio       TX   98.7%    1,445      545     220     4     676   0     0    300   222    14
3193   Tyler                       Tyler             TX   86.4%   52,475   49,116     570   236   2,553   0     0   1016   684   577
3194   Waco                        Waco              TX   93.8%   20,105   16,437     659    85   2,818   1   105    951   502   365
3195   Williamson Co.              Leander           TX   95.7%   13,269    9,791     623    97   2,758   0     0    625   423   301
3196   Orem                        Orem              UT   91.3%   17,567   14,883     881   113   1,675   1    14    549   337   297
3197   Salt Lake City              South Salt Lake   UT   92.4%   18,793   15,771     791    51   1,963   1   216    777   403   329
3198   Casper                      Casper            WY   86.3%   19,599   18,096     172    96   1,234   1     0    603   324   282
3255   Honolulu                    Honolulu          HI   97.8%    6,408    3,460     921   233   1,791   3     0    407   258   132
3256   Boise                       Boise             ID   98.6%    4,279    1,848     257    35   2,138   0     1    336   169    45
3257   Las Vegas                   Las Vegas         NV   86.2%   37,700   32,740   1,000    48   3,444   0   468    752   446   414
3258   North Las Vegas             N. Las Vegas      NV   88.8%   31,853   27,644     995   107   3,102   4     1    717   455   412
3259   Eugene                      Springfield       OR   86.7%   42,075   38,674     885    86   2,407   1    22    986   484   420
3260   Portland                    Portland          OR   95.0%    9,531    7,477     419     8   1,603   2    22    473   266   199
3261   Salem                       Salem             OR   96.8%    7,717    5,726     526    23   1,430   0    12    629   269   153
3263   Bakersfield                 Bakersfield       CA   87.1%   39,709   35,274   1,249    70   3,035   1    80    756   432   360
3264   Chico                       Chico             CA   82.9%   52,188   48,669     846   142   2,531   0     0    791   472   456
3265   Concord                     Concord           CA   88.6%   19,338   16,765     761    26   1,581   0   205    493   320   303
3266   El Cajon                    San Diego         CA   92.7%    9,756    7,830     759    44   1,122   0     1    406   237   197
3267   Fullerton                   Buena Park        CA   95.2%    8,352    5,764     839    24   1,722   0     3    693   369   208
3268   Inglewood                   Inglewood         CA   89.9%   29,858   25,821   1,322    26   2,633   2    54    883   497   423
3269   Long Beach                  Long Beach        CA   94.2%   11,718    9,006   1,061    17   1,634   0     0    709   389   308
3270   Fresno                      Fresno            CA   91.4%   20,512   16,959   1,100    27   2,206   0   220    783   494   394
3271   Oakland                     Oakland           CA   90.3%   15,044   12,334   1,220    17   1,473   0     0    476   322   224
3272   Ontario                     Upland            CA   90.6%   11,468    8,944     772    23   1,223   0   506    401   267   190
3273   Palm Springs                Palm Springs      CA   86.4%   34,443   30,539     915    57   2,916   0    16    769   472   404
3274   Pasadena                    Pasadena          CA   95.9%   12,379    8,003   1,207    32   3,137   0     0    727   377   341
3275   Pleasanton                  San Ramon         CA   95.0%    5,721    4,104     501    11   1,105   0     0    316   219   203
3276   Riverside                   Riverside         CA   86.5%   20,105   17,356   1,017    13   1,583   0   136    495   285   274
3277   Sacramento                  Sacramento        CA   93.1%   12,598   10,506     668    15   1,409   0     0    462   305   231
3278   San Bernardino              San Bernardino    CA   89.4%   22,216   19,369     924    58   1,865   0     0    651   383   338
3279   San Diego                   San Diego         CA   92.0%   13,280   11,041     759   123   1,357   0     0    509   319   264
3280   San Francisco               San Francisco     CA   93.1%   11,483    9,114     527     4   1,835   0     3    499   305   273
3281   San Jose                    San Jose          CA   90.9%   15,968   13,020   1,264   141   1,543   0     0    748   409   295
3282   San Mateo                   Redwood City      CA   94.7%    6,914    3,778   1,907     5     990   0   234    379   238   104
3283   Santa Ana                   Santa Ana         CA   95.5%    9,186    6,606     773    16   1,791   0     0    687   385   218
3284   Camarillo                   Camarillo         CA   90.6%   19,439   16,693   1,031    55   1,660   0     0    515   306   251
3285   Santa Clarita               Valencia          CA   93.9%   13,802    9,376   1,371    18   2,533   0   504    700   425   353
3286   Santa Rosa                  Rohnert Park      CA   83.7%   34,074   31,818     420   250   1,578   2     6    712   410   318
3287   South Gate                  Commerce          CA   86.5%   35,560   30,152   2,584    53   2,746   0    25    658   369   352
3288   Stockton                    Stockton          CA   86.0%   34,103   30,478     896    70   2,249   1   409    733   426   313
3289   Sunnyvale                   Sunnyvale         CA   94.3%    9,824    7,274     760    13   1,466   0   311    321   233   139
3290   Woodland Hills              Woodland Hills    CA   96.2%   13,677    8,726     843     9   3,817   0   282    765   549   432
3291   Vista                       Carlsbad          CA   95.8%    5,933    4,103     466    18   1,319   0    27    355   189   135
3292   West Covina                 West Covina       CA   98.1%    3,417    1,461     790    11   1,155   0     0    409   251   119
3293   Everett                     Everett           WA   96.8%    8,587    6,535     384    41   1,477   0   150    527   349   202
3294   Olympia                     Olympia           WA   97.1%    7,442    4,881     671    25   1,772   1    92    514   291   236
3295   Seattle                     Seattle           WA   96.6%    7,154    4,942     440    22   1,750   0     0    571   330   176
3296   Spokane                     Spokane           WA   89.2%   33,068   28,536   1,588   139   2,652   1   152    805   449   440
3297   Tacoma                      Tacoma            WA   95.9%    7,160    5,364     469    38   1,279   0    10    595   263   186
3298   Anchorage                   Anchorage         AK   93.0%   12,589   10,108     329   396   1,559   7   190    688   333   245
 ACO                                                    ACO Percent Remaining Remaining Remaining Remaining Remaining Remaining Remaining   Active   Employees With Employees With
                ACO Name                  ACO city
Number                                                 state Completed Cases   NRFU Prod  SQRA       FV      NRFU RI    FV QC      MV     Employees    Availability    An Assignment
  2253   Danbury                 Danbury               CT       94.7%    9,914     7,749      378         8     1,779          0        0        734               309            202
  2254   Hartford                Hartford              CT       95.4%   10,679     8,346      668        14     1,651          0        0        830               341            215
  2255   New Haven               New Haven             CT       91.2%   15,637    13,605      416        36     1,580          0        0        823               338            237
  2256   Boston                  Boston                MA       85.2%   31,042    27,682      900        21     2,439          0        0       1037               424            305
  2257   Lawrence                Lawrence              MA       86.4%   16,923    15,528      319        38     1,038          0        0        558               237            199
  2258   Quincy                  Quincy                MA       93.8%    6,294     5,067      266         1       960          0        0        391               123             74
  2259   East Bridgewater        East Bridgewater      MA       85.2%   44,788    40,733      603       125     3,327          0        0       1039               538            483
  2260   Waltham                 Waltham               MA       98.3%    3,775     2,229      411        21     1,114          0        0        803               233             49
  2261   Worcester               Worcester             MA       92.2%   22,309    19,238      621        43     2,403          3        1       1177               425            344
  2262   Gardiner                Gardiner              ME       96.7%   13,653    10,187      558        48     2,859          0        1        913               412            323
  2263   Concord                 Concord               NH       91.2%   24,753    20,737      624        85     3,306          1        0       1059               445            394
  2264   Egg Harbor              Egg Harbor Township   NJ       79.1%   61,756    58,093      554       103     3,006          0        0       1238               605            535
  2265   Parsippany              Parsippany            NJ       97.3%    3,716     2,574      375        13       754          0        0        597               242            111
  2266   South Plainfield        South Plainfield      NJ       89.4%   14,226    12,339      558        16     1,312          0        1        862               279            192
  2267   Jersey City             Jersey City           NJ       89.2%   19,091    16,607      713        40     1,731          0        0        921               403            239
  2268   Newark                  Newark                NJ       83.7%   25,455    21,952    1,615        50     1,838          0        0        902               404            301
  2269   Fairlawn                Fairlawn              NJ       83.2%   30,569    27,907      863        92     1,705          1        1        980               430            359
  2270   Toms River              Toms River            NJ       90.5%   26,244    22,933      804        63     2,444          0        0       1082               399            296
  2271   Trenton                 Trenton               NJ       94.2%    9,162     7,268      603        23     1,267          0        1        723               305            215
  2272   Albany                  Albany                NY       88.4%   48,370    44,252      739       170     3,209          0        0       1789               633            568
  2273   Bronx 1                 Bronx                 NY       85.1%   21,065    18,301    1,015        10     1,739          0        0        998               394            262
  2274   Bronx 2                 Bronx                 NY       87.2%   18,503    16,041    1,107        37     1,318          0        0        953               376            221
  2275   Melville                Melville              NY       81.8%   44,738    40,727    1,629        93     2,288          1        0       1399               616            545
  2276   Buffalo                 Buffalo               NY       91.1%   17,908    15,529      462        19     1,897          0        1        848               278            226
  2277   Queens 1                Long Island City      NY       93.3%    8,130     5,296    1,035        16     1,782          1        0        505               197            114
  2278   Brooklyn 1              Brooklyn              NY       77.1%   31,786    28,831    1,386       111     1,458          0        0       1237               532            427
  2279   Garden City             Garden City           NY       90.0%   17,210    14,311    1,393        25     1,481          0        0        884               343            246
  2280   Manhattan 1             New York              NY       90.0%   18,696    16,257      795        40     1,604          0        0        808               335            227
  2281   Manhattan 2             New York              NY       88.7%   33,112    27,011      898        47     5,156          0        0       1317               625            435
  2282   Pawling                 Pawling               NY       92.2%   19,981    16,576    1,232        87     2,086          0        0       1399               520            394
  2283   Brooklyn 2              Brooklyn              NY       83.3%   32,006    27,849    1,598        81     2,477          1        0       1336               613            356
  2284   Queens 2                Bayside               NY       92.2%    9,983     7,765      612        55     1,551          0        0        873               377            190
  2285   Queens 3                Forest Hills          NY       90.1%   12,877    10,772      575        67     1,461          2        0        870               318            251
  2286   Peekskill               Peekskill             NY       88.3%   21,098    18,656      807        38     1,597          0        0        948               394            305
  2287   Rochester               Rochester             NY       90.5%   36,441    32,771      610        73     2,987          0        0       1539               558            414
  2288   Brooklyn 3              Brooklyn              NY       93.0%   10,641     7,520      904        22     2,195          0        0       1075               465            327
  2289   Queens 4                Jamaica               NY       89.1%   12,276    10,111      825        85     1,255          0        0        830               311            159
  2290   Staten Island           Staten Island         NY       93.0%    5,982     4,462      499         5     1,016          0        0        622               200            123
  2291   Syracuse                Syracuse              NY       92.7%   28,126    23,724      458       144     3,799          0        1       1658               595            396
  2292   Brooklyn 4              Brooklyn              NY       85.0%   23,719    20,489    1,636        41     1,553          0        0        736               312            262
  2293   Guaynabo                Guaynabo              PR       94.1%   27,988    19,983    1,314     2,163     4,510         18        0       1382               601            413
  2294   Caguas                  Caguas                PR       95.9%   18,632    10,841      792     4,556     2,377         66        0       1261               513            321
  2295   Mayaguez                Mayaguez              PR       97.1%   15,022     4,947    1,217     6,521     2,271         66        0       1329               609            368
  2296   Providence              Providence            RI       90.4%   20,569    18,350      400        33     1,786          0        0        958               397            310
  2297   Burlington              Burlington            VT       95.6%    7,812     6,197      190        52     1,373          0        0        694               263            172
  2355   Washington DC           Washington            DC       84.4%   27,713    24,582      769        48     2,303          1       10        780               320            272
  2356   Wilmington              Wilmington            DE       84.2%   31,551    29,344      560        17     1,585          0       45        875               363            338
  2357   Lexington               Lexington             KY       80.0%   93,919    88,621      944       946     3,401          7        0       1639               832            781
  2358   Louisville              Louisville            KY       80.9%   66,681    63,053      883       117     2,611          1       16        957               376            362
  2359   Hanover                 Hanover               MD       86.1%   37,328    32,918    1,862        46     2,501          1        0       1171               569            456
  2360   Baltimore               Baltimore             MD       78.4%   33,961    31,616      491         9     1,844          0        1       1053               437            384
  2361   Hagerstown              Hagerstown            MD       95.7%   10,474     7,548      896         7     2,023          0        0        935               389            223
  2362   Towson                  Towson                MD       90.0%   29,311    24,324    1,607        22     3,341          0       17       1200               479            333
  2363   Akron                   Akron                 OH       79.3%   57,033    54,177      579        50     2,026          0      201        930               512            490
  2364   Mansfield               Mansfield             OH       98.3%    4,544     2,736      296        15     1,497          0        0        645               225            133
  2365   Cincinnati              Cincinnati            OH       89.7%   16,102    13,950      331        10     1,798          0       13        857               347            283
  2366   Cleveland               Cleveland             OH       78.9%   44,849    41,519      545        64     2,590          0      131        919               479            443
  2367   Columbus                Dublin                OH       93.9%   15,285    12,172      513         4     2,596          0        0       1304               517            358
  2368   Dayton                  Dayton                OH       92.6%   17,764    15,546      492        29     1,697          0        0        757               308            299
  2369   Toledo                  Toledo                OH       85.4%   46,000    43,077      514        42     2,308          0       59       1039               456            407
  2370   South Point             South Point           OH       97.8%    5,783     3,742      334        57     1,527          0      123        766               351            195
  2371   Allentown               Allentown             PA       81.7%   57,699    54,484      503        69     2,633          0       10        901               469            441
  2372   Cranberry Township      Cranberry Township    PA       97.4%    8,859     6,390      415        28     2,001          0       25        744               259            177
  2373   Harrisburg              Harrisburg            PA       94.5%   14,969    12,499      429        31     2,010          0        0        858               273            204
  2374   Norristown              Norristown            PA       92.6%   13,106    11,288      367        17     1,426          0        8        702               290            223
  2375   Philadelphia-Franklin   Philadelphia          PA       77.0%   57,599    54,107      657        45     2,788          0        2       1436               627            507
  2376   Philadelphia-Penn       Philadelphia          PA       73.3%   42,522    40,398      570        29     1,524          1        0        947               462            415
  2377   Pittsburgh              Pittsburgh            PA       92.4%   16,247    13,887      435        11     1,914          0        0        739               326            230
  2378   Reading                 Reading               PA       86.9%   29,840    27,737      469        55     1,579          0        0        577               302            271
  2379   State College           State College         PA       96.2%   13,070    10,190      405        32     2,443          0        0        989               360            275
  2380   Knoxville               Knoxville             TN       95.7%   14,920    11,920      449        42     2,455          1       53        856               407            296
  2381   Memphis                 Memphis               TN       80.8%   46,130    43,049      807        35     2,239          0        0       1003               426            391
  2382   Nashville               Franklin              TN       95.5%   15,001    11,983      582        30     2,406          0        0        831               434            266
  2383   Shelbyville             Shelbyville           TN       83.6%   74,953    69,976    1,325       190     3,421          0       41       1556               733            702
  2384   Crystal City            Arlington             VA       93.3%    8,186     6,316      518        12     1,339          0        1        416               148            117
  2385   Fairfax                 Fairfax               VA       98.3%    1,756       911      312        20       513          0        0        302               126             12
  2386   Fredericksburg          Fredericksburg        VA       80.1%   50,282    47,673      869        84     1,653          2        1       1050               532            458
  2387   Virginia Beach          Virginia Beach        VA       84.2%   45,116    41,587      733       143     2,649          0        4        930               472            420
  2388   Richmond                Richmond              VA       83.0%   43,343    40,666      793        28     1,856          0        0        982               413            391
  2389   Roanoke                 Roanoke               VA       87.2%   44,097    40,526      598       101     2,494          0      378       1310               596            555
  2390   Beckley                 Beckley               WV       98.7%    6,727     1,883      686       172     3,986          0        0        959               341             85
  2556   Fayetteville            Fayetteville          AR       98.3%    6,126     3,279      640       105     2,032          0       70        841               447            223
  2557   Little Rock             Little Rock           AR       91.6%   31,131    27,586      627       144     2,568          1      205       1439               592            507
  2558   Des Moines              Des Moines            IA       80.2%  101,187    96,214    1,247       103     3,623          0        0       2007               961            881
  2559   Chicago Central         Chicago               IL       87.6%   31,629    27,141    1,103        21     3,364          0        0       1294               587            527
  2560   Chicago Far Southwest   Evergreen Park        IL       92.6%    9,165     7,251      603         8     1,282          0       21        800               342            301
  2561   Chicago South           Chicago               IL       88.6%   19,530    16,198    1,030         6     2,294          2        0        889               383            323
  2562   Cook County NW          Schaumburg            IL       94.4%    7,709     5,859      574        31     1,243          0        2        454               264            222
  2563   Cook County South       Matteson              IL       87.1%   21,277    17,980    1,426         8     1,863          0        0        838               293            266
  2564   Dekalb                  Dekalb                IL       93.9%   13,955    11,523      812        21     1,599          0        0        830               337            249
  2565   Oswego                  Oswego                IL       90.9%   16,158    13,901      936         4     1,316          0        1        814               344            243
2566   Peoria             Peoria                       IL   91.3%    27,606    24,357   1,038    20   2,191   0     0   1069   381   329
2567   Skokie             Skokie                       IL   94.2%     7,135     5,369     466    32   1,268   0     0    862   378   265
2568   Springfield        Springfield                  IL   82.8%    56,729    53,456     996   136   2,141   0     0   1120   526   497
2569   Evansville         Evansville                   IN   96.8%     8,207     5,679     640     7   1,517   0   364    899   301   235
2570   Ft. Wayne          Ft. Wayne                    IN   94.7%    14,822    12,412     491    38   1,880   1     0    981   318   241
2571   Indianapolis       Indianapolis                 IN   93.2%    17,860    15,052     604    18   2,184   0     2    916   276   240
2572   Lake County        Merrillville                 IN   94.3%    17,944    14,960     736    29   2,217   1     1   1129   391   258
2573   Detroit            Detroit                      MI   80.8%    65,137    60,305   2,028    89   2,715   0     0   1633   711   678
2574   Lansing            Lansing                      MI   81.7%    65,498    61,752     917    96   2,732   1     0   1440   523   456
2575   Macomb County      Clinton Township             MI   93.3%    17,850    15,163     645    33   1,953   0    56    884   324   217
2576   Traverse City      Traverse City                MI   84.6%    81,664    76,135     820   196   4,309   1   203   1958   809   699
2577   Oakland County     Troy                         MI   92.7%    12,077    10,275     443    10   1,346   0     3    492   185   145
2578   Duluth             Duluth                       MN   90.4%    36,800    32,747   1,209    81   2,763   0     0   1399   524   411
2579   Minneapolis        Minneapolis                  MN   96.4%     5,682     3,744     622    19   1,297   0     0    542   197   155
2580   Rochester          Rochester                    MN   90.5%    25,715    23,065     676    26   1,948   0     0   1295   411   341
2581   Kansas City        Kansas City                  MO   95.7%    18,836    14,169     820    52   3,668   2   125   1063   353   312
2582   Springfield        Springfield                  MO   90.3%    50,369    45,790     867   114   3,598   0     0   1443   541   468
2583   St. Louis          St. Louis                    MO   88.0%    37,377    33,621     784    21   2,712   0   239    903   380   366
2584   Eau Claire         Eau Claire                   WI   96.4%     9,749     7,436     319    46   1,948   0     0    690   294   225
2585   Green Bay          Green Bay                    WI   95.4%    12,483     9,931     545    33   1,709   0   265    751   307   203
2586   Madison            Madison                      WI   96.7%     8,484     6,010     513     5   1,900   1    55   1016   319   200
2587   Milwaukee          Milwaukee                    WI   82.7%    28,885    26,698     557    58   1,552   1    19   1047   425   361
2901   Gulfport           Gulfport                     MS   82.9%    59,142    55,409     870   153   2,710   0     0   1227   583   507
2902   Jackson            Jackson                      MS   70.0%   100,451    96,458   1,005   498   2,487   3     0    954   436   425
2904   Birmingham         Birmingham                   AL   67.6%   127,503   123,062   1,126   403   2,911   1     0    957   536   535
2905   Huntsville         Huntsville                   AL   75.1%    87,524    83,916   1,193   308   2,106   1     0   1028   494   468
2906   Mobile             Mobile                       AL   71.2%   108,593   104,155   1,081   282   3,074   1     0   1015   489   453
2907   Charleston         North Charleston             SC   73.4%   128,899   125,015     800   124   2,960   0     0   1303   563   544
2908   Columbia           Columbia                     SC   75.8%    82,938    79,584     895    69   2,390   0     0    998   433   424
2909   Greenville, SC     Greenville                   SC   81.9%    68,456    65,425     690    80   2,260   0     1   1110   454   453
2910   Atlanta            Atlanta                      GA   76.6%    55,324    52,284     742    38   2,260   0     0    812   364   327
2966   Lauderdale Lakes   Lauderdale Lake              FL   81.9%    44,819    41,712     765    86   2,255   1     0   1000   479   435
2967   Fort Lauderdale    Margate                      FL   82.8%    49,921    46,767     633    96   2,425   0     0    976   427   383
2968   Fort Myers         Fort Myers                   FL   80.4%    89,861    85,058     662   112   4,029   0     0   1295   791   697
2969   Gainesville        Gainesville                  FL   89.5%    24,079    22,162     464    48   1,405   0     0    904   401   320
2970   Jacksonville       Jacksonville                 FL   78.3%    44,326    41,995     646    57   1,628   0     0    778   383   359
2971   Lakeland           Lakeland                     FL   77.1%    90,932    86,137   1,051   111   3,633   0     0   1071   572   557
2972   Miami North        Miami Lakes                  FL   83.0%    51,544    45,651     763   290   4,839   1     0   1184   503   432
2973   Miami South        Palmetto Bay                 FL   84.2%    38,332    35,285     708   222   2,116   1     0    976   495   411
2974   Ocala              Ocala                        FL   80.8%    55,411    52,829     555    54   1,972   1     0    875   492   490
2975   Orange County      Orlando                      FL   83.6%    43,327    39,994     953    28   2,352   0     0   1062   490   464
2976   Pensacola          Pensacola                    FL   71.0%   109,918   105,602     802   142   3,371   1     0   1219   504   501
2977   Seminole County    Lake Mary                    FL   78.1%    63,048    59,919     677    59   2,393   0     0    732   437   425
2978   St. Petersburg     St. Petersburg               FL   85.9%    44,894    41,667     578    57   2,592   0     0    905   479   446
2979   Tampa              Tampa                        FL   76.7%    62,257    59,112     780    77   2,288   0     0    838   441   428
2980   West Palm Beach    West Palm Beach              FL   79.2%    71,731    68,082     802    64   2,782   1     0   1165   656   634
2981   Columbus           Columbus                     GA   63.4%   146,173   142,716     909   280   2,268   0     0   1138   616   607
2982   Dekalb County      Atlanta                      GA   80.0%    41,215    38,456     853   117   1,789   0     0    869   419   342
2983   Douglasville       Douglasville                 GA   73.4%    53,686    51,754     595    90   1,245   2     0    669   327   280
2984   Gainesville, GA    Gainesville                  GA   81.5%    63,883    60,613     673    55   2,542   0     0    881   498   479
2985   Gwinnett County    Duluth                       GA   71.0%    65,328    62,625     840    72   1,791   0     0    789   339   337
2986   Macon              Macon                        GA   76.9%    64,034    61,071     713   127   2,123   0     0   1038   616   580
2987   Savannah           Savannah                     GA   93.2%    19,156    16,375     524    31   2,226   0     0    778   468   351
2988   Baton Rouge        Baton Rouge                  LA   76.8%    61,522    57,997     864   322   2,339   0     0    918   419   387
2989   Jefferson Parish   Elmwood                      LA   83.4%    43,031    39,954     865   187   2,025   0     0   1031   461   404
2990   New Orleans        New Orleans                  LA   98.4%     3,060       871     752    38   1,399   0     0    252   115     4
2991   Shreveport         Shreveport                   LA   57.3%   152,283   148,978     694   494   2,114   3     0   1195   638   626
2992   Asheville          Asheville                    NC   83.1%    74,256    70,358     454   132   3,310   2     0   1428   680   652
2993   Charlotte          Charlotte                    NC   82.8%    40,092    37,430     624    31   2,007   0     0    927   425   388
2994   Durham             Durham                       NC   73.7%    72,272    69,843     594    48   1,786   1     0    857   379   361
2995   Fayetteville       Fayetteville                 NC   79.6%    74,868    71,620     549    95   2,604   0     0   1026   417   402
2996   Greenville, NC     Greenville                   NC   75.2%    97,807    94,646     663   219   2,279   0     0   1194   507   478
2997   Raleigh            Raleigh                      NC   85.4%    37,393    35,173     456    49   1,714   1     0    768   313   283
2998   Winston-Salem      Winston-Salem                NC   78.2%    68,323    65,585     412    67   2,259   0     0    981   460   452
3105   Flagstaff          Flagstaff                    AZ   82.6%    39,704    37,324     286   241   1,848   4     1    708   406   351
3106   Maricopa Central   Phoenix                      AZ   79.9%    55,739    52,748     548   101   2,339   1     2    852   491   481
3107   Maricopa South     Mesa                         AZ   86.6%    34,727    31,722     722    72   2,203   0     8    689   409   401
3108   Maricopa West      Glendale                     AZ   74.9%    60,160    57,503     917    79   1,660   0     1    795   436   406
3109   Tucson             Tucson                       AZ   80.3%    85,164    80,239   1,058   374   3,493   0     0   1277   596   556
3110   Window Rock        St. Michaels                 AZ   60.6%    35,977    35,113     168    82     614   0     0    439   246   224
3154   Aurora             Aurora                       CO   86.9%    25,491    23,319     689    22   1,461   0     0    625   286   267
3155   Colorado North     Longmont                     CO   93.4%    18,492    15,099     721   104   2,517   2    49    933   388   280
3156   Colorado Springs   Colorado Springs             CO   73.1%    87,442    84,248     618   441   2,125   9     1    874   450   449
3157   Denver             Lakewood                     CO   91.3%    18,711    16,079     601    10   2,017   0     4    515   236   188
3158   Overland Park      Overland Park                KS   91.9%    15,244    13,662     348    30   1,201   0     3    557   219   145
3159   Wichita            Wichita                      KS   96.8%     9,919     7,467     477    34   1,705   0   236    553   242   167
3160   Billings           Billings                     MT   75.6%    65,370    62,887     436   271   1,772   1     3   1064   503   499
3162   Bismarck           Bismarck                     ND   90.4%    16,811    14,597     449   280   1,482   3     0    453   263   210
3163   Lincoln            Lincoln                      NE   87.8%    37,582    34,317     702    56   2,507   0     0    969   459   398
3164   Albuquerque        Los Ranchos de Albuquerque   NM   79.6%    58,167    54,745     806   509   2,102   5     0    917   541   475
3165   Las Cruces         Las Cruces                   NM   86.1%    25,757    23,695     525    95   1,442   0     0    794   390   348
3166   Cleveland Co.      Norman                       OK   85.1%    45,531    42,555     447   267   2,251   2     9    735   418   392
3167   Oklahoma County    Warr Acres                   OK   94.1%    16,224    12,804     729    28   2,655   0     8    548   340   299
3168   Tulsa              Tulsa                        OK   77.2%    75,465    72,329     631   316   2,180   0     9    783   428   426
3169   Sioux Falls        Sioux Falls                  SD   83.7%    27,483    25,483     555   216   1,229   0     0    538   210   191
3170   Arlington          Grand Prairie                TX   91.5%    12,717    10,938     416    19   1,344   0     0    513   210   174
3171   Austin             Austin                       TX   95.8%    11,143     8,337     633    57   2,116   0     0    852   388   205
3172   Collin Co.         McKinney                     TX   91.1%    21,832    19,594     612    65   1,560   1     0    700   345   303
3173   Dallas             Duncanville                  TX   83.6%    23,805    21,650     646    40   1,465   0     4   1011   443   369
3174   Dallas Co. NE      Richardson                   TX   87.0%    18,864    16,998     482    37   1,346   1     0    762   331   226
3175   Dallas Co. NW      Farmers Branch               TX   83.5%    32,576    29,932     433    45   2,166   0     0    676   356   330
3176   Denton Co.         Denton                       TX   93.0%    21,397    18,006   1,004    66   2,307   0    14    802   398   326
3177   El Paso            El Paso                      TX   84.1%    40,770    37,381     633   189   2,565   2     0   1045   456   362
3178   Fort Bend Co.               Katy              TX   77.6%   75,537   71,806   1,141   338   2,248   4     0   1110   569   531
3179   Fort Worth                  Fort Worth        TX   92.9%   13,109    9,578     561    71   2,329   0   570    171    61    47
3180   Harris Co. East             Houston           TX   94.4%    8,195    6,270     347    64   1,512   2     0    656   301   202
3181   Harris Co. NE               Houston           TX   94.3%    8,515    5,832   1,548    17   1,118   0     0    559   263   191
3182   Harris Co. NW               Katy              TX   98.0%    2,693    1,348     594     2     749   0     0    514   261    91
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   83.5%   54,038   46,655   4,716   334   2,331   2     0    938   500   479
3184   Houston NW                  Houston           TX   94.7%    7,721    5,672     906    11   1,132   0     0    354   200   105
3185   Houston South               Houston           TX   84.7%   25,883   22,716   1,604    56   1,507   0     0    675   323   293
3186   Houston West                Houston           TX   91.7%   14,199   11,896     405    65   1,771   0    62    793   425   274
3187   Laredo                      Laredo            TX   81.0%   63,709   59,829     872   308   2,700   0     0   1174   582   534
3188   Lubbock                     Lubbock           TX   84.0%   51,080   48,025     627   197   2,231   0     0    841   443   407
3189   Montgomery Co.              Spring            TX   82.9%   57,790   53,875   1,082   417   2,414   1     1   1125   560   505
3190   San Antonio East            San Antonio       TX   97.1%    3,507    2,568     268    26     645   0     0    506   215    99
3191   San Antonio North           San Antonio       TX   98.4%    1,841    1,028     173     5     603   0    32    248   144    35
3192   San Antonio West            San Antonio       TX   98.7%    1,411      548     220     4     639   0     0    300   184     0
3193   Tyler                       Tyler             TX   85.4%   56,657   53,327     613   236   2,481   0     0   1025   572   488
3194   Waco                        Waco              TX   93.3%   21,923   18,303     706    85   2,828   1     0    978   448   349
3195   Williamson Co.              Leander           TX   95.0%   15,637   12,111     683    97   2,746   0     0    639   384   288
3196   Orem                        Orem              UT   90.7%   18,895   16,274     906   113   1,587   1    14    565   164   150
3197   Salt Lake City              South Salt Lake   UT   91.8%   20,303   17,329     837    58   1,863   0   216    777   253   226
3198   Casper                      Casper            WY   85.1%   21,295   19,829     183    96   1,186   1     0    598   227   208
3255   Honolulu                    Honolulu          HI   97.5%    7,075    4,086   1,041   236   1,709   3     0    411   273   150
3256   Boise                       Boise             ID   98.7%    4,207    1,853     257    35   2,061   0     1    343   145    25
3257   Las Vegas                   Las Vegas         NV   85.1%   40,852   35,922   1,044    48   3,370   0   468    761   462   427
3258   North Las Vegas             N. Las Vegas      NV   87.9%   34,324   30,270   1,030   113   2,906   4     1    734   448   416
3259   Eugene                      Springfield       OR   86.1%   43,954   40,566     938    86   2,341   1    22   1002   380   334
3260   Portland                    Portland          OR   94.8%    9,938    7,899     437     8   1,570   2    22    470   227   178
3261   Salem                       Salem             OR   96.7%    8,086    6,075     542    23   1,434   0    12    636   246   147
3263   Bakersfield                 Bakersfield       CA   86.2%   42,317   37,825   1,303    72   3,037   0    80    786   387   346
3264   Chico                       Chico             CA   81.9%   55,379   51,897     903   142   2,437   0     0    804   423   408
3265   Concord                     Concord           CA   87.7%   20,794   18,214     796    26   1,553   0   205    506   271   261
3266   El Cajon                    San Diego         CA   92.1%   10,547    8,585     800    44   1,117   0     1    432   225   196
3267   Fullerton                   Buena Park        CA   94.8%    9,024    6,562     876    24   1,559   0     3    680   318   193
3268   Inglewood                   Inglewood         CA   89.4%   31,536   27,535   1,349    26   2,570   2    54    890   473   387
3269   Long Beach                  Long Beach        CA   93.7%   12,618    9,851   1,116    17   1,634   0     0    713   381   308
3270   Fresno                      Fresno            CA   90.5%   22,632   19,058   1,130    27   2,197   0   220    798   463   385
3271   Oakland                     Oakland           CA   89.5%   16,249   13,501   1,266    17   1,465   0     0    488   267   192
3272   Ontario                     Upland            CA   89.7%   12,492    9,943     808    23   1,212   0   506    401   229   167
3273   Palm Springs                Palm Springs      CA   85.6%   36,321   32,460     942    57   2,846   0    16    775   377   327
3274   Pasadena                    Pasadena          CA   95.6%   13,290    8,791   1,322    32   3,145   0     0    727   386   348
3275   Pleasanton                  San Ramon         CA   94.5%    6,236    4,590     531    12   1,103   0     0    316   159   149
3276   Riverside                   Riverside         CA   85.4%   21,703   18,926   1,047    13   1,581   0   136    498   262   244
3277   Sacramento                  Sacramento        CA   92.4%   13,999   11,866     708    15   1,410   0     0    469   313   236
3278   San Bernardino              San Bernardino    CA   88.4%   24,328   21,504     954    58   1,812   0     0    663   351   309
3279   San Diego                   San Diego         CA   91.2%   14,705   12,449     803   123   1,330   0     0    511   276   244
3280   San Francisco               San Francisco     CA   92.7%   12,114    9,784     543     4   1,780   0     3    494   277   250
3281   San Jose                    San Jose          CA   90.3%   16,991   14,030   1,290   141   1,530   0     0    748   360   271
3282   San Mateo                   Redwood City      CA   94.5%    7,152    4,032   1,925     5     956   0   234    385   213   114
3283   Santa Ana                   Santa Ana         CA   95.1%   10,042    7,485     805    16   1,736   0     0    701   336   216
3284   Camarillo                   Camarillo         CA   89.9%   20,899   18,127   1,088    55   1,629   0     0    523   332   277
3285   Santa Clarita               Valencia          CA   93.5%   14,890   10,380   1,424    19   2,563   0   504    742   369   334
3286   Santa Rosa                  Rohnert Park      CA   83.0%   35,446   33,190     443   256   1,550   1     6    691   381   311
3287   South Gate                  Commerce          CA   85.7%   37,576   32,145   2,635    53   2,718   0    25    658   372   348
3288   Stockton                    Stockton          CA   85.1%   36,403   32,807     931    70   2,185   1   409    736   397   311
3289   Sunnyvale                   Sunnyvale         CA   93.8%   10,552    7,947     808    13   1,472   1   311    324   202   133
3290   Woodland Hills              Woodland Hills    CA   96.1%   14,312    9,272     896     9   3,853   0   282    791   441   374
3291   Vista                       Carlsbad          CA   95.6%    6,127    4,466     479    18   1,137   0    27    330   167   115
3292   West Covina                 West Covina       CA   97.8%    3,800    1,769     834    11   1,186   0     0    413   221   120
3293   Everett                     Everett           WA   96.6%    8,984    6,954     417    41   1,441   0   131    526   305   166
3294   Olympia                     Olympia           WA   96.8%    8,092    5,525     734    25   1,715   1    92    518   296   239
3295   Seattle                     Seattle           WA   96.3%    7,636    5,423     476    22   1,715   0     0    582   309   154
3296   Spokane                     Spokane           WA   88.9%   34,158   29,639   1,649   139   2,578   1   152    808   361   350
3297   Tacoma                      Tacoma            WA   95.7%    7,628    5,849     490    38   1,241   0    10    589   225   170
3298   Anchorage                   Anchorage         AK   92.3%   13,838   11,350     356   405   1,528   9   190    688   331   267
 ACO                                                    ACO Percent Remaining Remaining Remaining Remaining Remaining Remaining Remaining   Active   Employees With Employees With
                ACO Name                  ACO city
Number                                                 state Completed Cases   NRFU Prod  SQRA       FV      NRFU RI    FV QC      MV     Employees    Availability    An Assignment
  2253   Danbury                 Danbury               CT       94.2%   10,817     8,579      403         8     1,827          0        0        741               331            209
  2254   Hartford                Hartford              CT       95.0%   11,522     9,070      758        14     1,680          0        0        827               338            243
  2255   New Haven               New Haven             CT       90.3%   17,191    15,117      434        37     1,603          0        0        853               409            288
  2256   Boston                  Boston                MA       84.5%   32,405    28,983      933        22     2,467          0        0       1049               429            341
  2257   Lawrence                Lawrence              MA       85.3%   18,274    16,855      334        38     1,047          0        0        556               244            221
  2258   Quincy                  Quincy                MA       93.5%    6,602     5,356      275         1       970          0        0        395               117             67
  2259   East Bridgewater        East Bridgewater      MA       83.6%   49,536    45,418      637       125     3,356          0        0       1012               544            502
  2260   Waltham                 Waltham               MA       98.2%    4,112     2,446      450        22     1,194          0        0        802               246             53
  2261   Worcester               Worcester             MA       91.4%   24,517    21,386      668        45     2,414          3        1       1197               482            392
  2262   Gardiner                Gardiner              ME       96.2%   15,715    11,687      597        48     3,382          0        1        872               439            393
  2263   Concord                 Concord               NH       90.2%   27,650    23,459      689        85     3,416          1        0       1067               443            371
  2264   Egg Harbor              Egg Harbor Township   NJ       76.6%   69,256    65,402      580       103     3,171          0        0       1200               616            571
  2265   Parsippany              Parsippany            NJ       96.8%    4,385     3,146      433        13       793          0        0        707               300            153
  2266   South Plainfield        South Plainfield      NJ       88.3%   15,676    13,692      595        16     1,372          0        1        861               307            227
  2267   Jersey City             Jersey City           NJ       88.4%   20,382    17,826      749        40     1,767          0        0        922               420            263
  2268   Newark                  Newark                NJ       82.4%   27,421    23,844    1,675        51     1,851          0        0        907               442            358
  2269   Fairlawn                Fairlawn              NJ       81.9%   32,976    30,240      908        93     1,734          0        1        982               471            415
  2270   Toms River              Toms River            NJ       89.7%   28,381    25,028      833        63     2,457          0        0       1078               419            305
  2271   Trenton                 Trenton               NJ       93.4%   10,426     8,469      645        23     1,288          0        1        723               305            226
  2272   Albany                  Albany                NY       87.0%   54,137    49,894      800       171     3,272          0        0       1784               648            608
  2273   Bronx 1                 Bronx                 NY       84.2%   22,377    19,522    1,056        10     1,789          0        0        995               404            277
  2274   Bronx 2                 Bronx                 NY       86.5%   19,579    17,078    1,148        37     1,316          0        0        954               408            254
  2275   Melville                Melville              NY       79.8%   49,395    45,290    1,702        93     2,309          1        0       1412               641            576
  2276   Buffalo                 Buffalo               NY       90.3%   19,431    17,022      492        19     1,897          0        1        884               329            225
  2277   Queens 1                Long Island City      NY       92.8%    8,670     5,756    1,055        17     1,841          1        0        517               208            121
  2278   Brooklyn 1              Brooklyn              NY       75.4%   34,182    31,149    1,467       113     1,453          0        0       1197               517            414
  2279   Garden City             Garden City           NY       89.2%   18,517    15,550    1,445        25     1,497          0        0        882               313            218
  2280   Manhattan 1             New York              NY       89.5%   19,499    17,045      813        41     1,600          0        0        815               369            252
  2281   Manhattan 2             New York              NY       87.9%   35,180    29,007      930        47     5,196          0        0       1313               604            413
  2282   Pawling                 Pawling               NY       91.3%   22,279    18,778    1,265        87     2,149          0        0       1411               522            420
  2283   Brooklyn 2              Brooklyn              NY       82.2%   34,125    29,865    1,645        83     2,532          0        0       1335               653            434
  2284   Queens 2                Bayside               NY       91.6%   10,849     8,562      650        55     1,582          0        0        872               404            229
  2285   Queens 3                Forest Hills          NY       89.5%   13,642    11,511      601        67     1,461          2        0        873               339            274
  2286   Peekskill               Peekskill             NY       87.4%   22,662    20,174      846        40     1,602          0        0        950               432            318
  2287   Rochester               Rochester             NY       89.1%   41,599    37,847      660        73     3,019          0        0       1535               628            509
  2288   Brooklyn 3              Brooklyn              NY       92.2%   11,941     8,659      962        23     2,297          0        0       1089               492            322
  2289   Queens 4                Jamaica               NY       88.3%   13,180    10,980      847        85     1,268          0        0        826               336            192
  2290   Staten Island           Staten Island         NY       92.4%    6,465     4,911      518         5     1,031          0        0        624               209            131
  2291   Syracuse                Syracuse              NY       91.8%   31,329    26,762      510       144     3,912          0        1       1659               626            465
  2292   Brooklyn 4              Brooklyn              NY       84.3%   24,736    21,512    1,650        41     1,533          0        0        740               289            216
  2293   Guaynabo                Guaynabo              PR       93.3%   31,621    23,111    1,349     2,226     4,905         30        0       1392               738            529
  2294   Caguas                  Caguas                PR       95.2%   21,890    13,623      803     4,779     2,616         69        0       1313               709            497
  2295   Mayaguez                Mayaguez              PR       96.6%   17,484     6,851    1,255     6,711     2,549       118         0       1370               710            520
  2296   Providence              Providence            RI       89.4%   22,725    20,461      425        33     1,806          0        0        960               442            355
  2297   Burlington              Burlington            VT       95.0%    8,819     7,176      202        52     1,389          0        0        692               275            206
  2355   Washington DC           Washington            DC       83.6%   29,237    26,052      814        48     2,312          1       10        778               360            281
  2356   Wilmington              Wilmington            DE       82.9%   34,155    31,882      587        17     1,624          0       45        869               392            365
  2357   Lexington               Lexington             KY       78.4%  101,265    95,889    1,057       951     3,361          7        0       1563               860            810
  2358   Louisville              Louisville            KY       79.8%   70,470    66,838      939       118     2,558          1       16        963               443            423
  2359   Hanover                 Hanover               MD       85.0%   40,238    35,789    1,913        46     2,489          1        0       1196               646            531
  2360   Baltimore               Baltimore             MD       76.7%   36,524    34,223      501        10     1,789          0        1       1053               475            396
  2361   Hagerstown              Hagerstown            MD       95.3%   11,454     8,376      984         7     2,087          0        0        928               388            260
  2362   Towson                  Towson                MD       89.4%   31,124    26,027    1,696        22     3,362          0       17       1196               533            406
  2363   Akron                   Akron                 OH       77.7%   61,554    58,654      614        50     2,035          0      201        934               537            518
  2364   Mansfield               Mansfield             OH       98.1%    5,055     3,131      337        15     1,572          0        0        653               244            157
  2365   Cincinnati              Cincinnati            OH       88.6%   17,703    15,516      349        10     1,815          0       13        861               374            318
  2366   Cleveland               Cleveland             OH       77.3%   48,167    44,795      562        65     2,615          0      130        931               500            457
  2367   Columbus                Dublin                OH       93.4%   16,414    13,205      545         4     2,660          0        0       1296               570            378
  2368   Dayton                  Dayton                OH       91.7%   19,860    17,609      515        30     1,706          0        0        752               345            321
  2369   Toledo                  Toledo                OH       84.3%   49,574    46,614      548        42     2,311          0       59       1042               501            461
  2370   South Point             South Point           OH       97.3%    7,111     4,868      417        57     1,646          0      123        798               378            250
  2371   Allentown               Allentown             PA       80.3%   62,163    58,837      529        71     2,715          1       10        900               479            455
  2372   Cranberry Township      Cranberry Township    PA       97.1%    9,941     7,379      453        28     2,056          0       25        762               311            225
  2373   Harrisburg              Harrisburg            PA       93.9%   16,585    14,017      453        31     2,084          0        0        859               314            263
  2374   Norristown              Norristown            PA       92.0%   14,152    12,265      391        17     1,472          0        7        694               291            243
  2375   Philadelphia-Franklin   Philadelphia          PA       75.6%   61,214    57,693      675        46     2,799          0        1       1461               649            535
  2376   Philadelphia-Penn       Philadelphia          PA       71.3%   45,740    43,590      589        29     1,531          1        0        929               458            452
  2377   Pittsburgh              Pittsburgh            PA       91.9%   17,457    15,071      449        11     1,926          0        0        738               330            238
  2378   Reading                 Reading               PA       86.1%   31,558    29,414      499        58     1,587          0        0        591               343            282
  2379   State College           State College         PA       95.6%   15,052    11,992      441        32     2,587          0        0        994               386            318
  2380   Knoxville               Knoxville             TN       95.1%   17,078    13,934      506        42     2,542          1       53        896               460            341
  2381   Memphis                 Memphis               TN       79.6%   49,063    45,898      852        35     2,278          0        0        984               502            437
  2382   Nashville               Franklin              TN       95.1%   16,237    13,074      641        30     2,492          0        0        843               473            310
  2383   Shelbyville             Shelbyville           TN       82.2%   81,444    76,350    1,441       190     3,424          0       39       1569               863            813
  2384   Crystal City            Arlington             VA       93.0%    8,549     6,648      543        12     1,345          0        1        440               170            125
  2385   Fairfax                 Fairfax               VA       98.2%    1,842       915      329        20       578          0        0        286               124             24
  2386   Fredericksburg          Fredericksburg        VA       78.8%   53,698    51,041      933        84     1,637          2        1       1013               514            472
  2387   Virginia Beach          Virginia Beach        VA       82.9%   48,705    45,482      780       144     2,295          0        4        943               507            443
  2388   Richmond                Richmond              VA       81.7%   46,653    43,885      863        30     1,875          0        0        945               410            395
  2389   Roanoke                 Roanoke               VA       86.1%   48,077    44,448      650       102     2,499          0      378       1334               600            556
  2390   Beckley                 Beckley               WV       98.6%    7,395     2,105      772       172     4,346          0        0       1021               450            129
  2556   Fayetteville            Fayetteville          AR       98.0%    7,357     4,320      704       105     2,218          0       10        839               503            288
  2557   Little Rock             Little Rock           AR       90.5%   35,063    31,379      687       144     2,647          1      205       1440               620            514
  2558   Des Moines              Des Moines            IA       78.2%  111,302   106,208    1,318       103     3,673          0        0       1994               991            944
  2559   Chicago Central         Chicago               IL       87.1%   32,862    28,374    1,116        24     3,348          0        0       1295               627            571
  2560   Chicago Far Southwest   Evergreen Park        IL       92.1%    9,804     7,838      632         8     1,306          0       20        801               364            332
  2561   Chicago South           Chicago               IL       87.9%   20,806    17,424    1,069         9     2,302          2        0        902               432            368
  2562   Cook County NW          Schaumburg            IL       93.9%    8,326     6,433      596        31     1,264          0        2        454               268            234
  2563   Cook County South       Matteson              IL       86.3%   22,545    19,210    1,454         8     1,873          0        0        850               342            308
  2564   Dekalb                  Dekalb                IL       93.4%   14,972    12,478      853        21     1,620          0        0        843               363            277
  2565   Oswego                  Oswego                IL       90.6%   16,672    14,369      965         4     1,333          0        1        809               369            268
2566   Peoria             Peoria                       IL   90.6%    29,799    26,483   1,096    20   2,200   0     0   1062   436   377
2567   Skokie             Skokie                       IL   93.9%     7,527     5,738     484    32   1,273   0     0    862   380   274
2568   Springfield        Springfield                  IL   81.1%    62,060    58,699   1,077   136   2,148   0     0   1115   554   536
2569   Evansville         Evansville                   IN   96.6%     8,864     6,279     683     7   1,531   0   364    899   327   240
2570   Ft. Wayne          Ft. Wayne                    IN   94.1%    16,358    13,874     540    38   1,905   1     0    977   383   293
2571   Indianapolis       Indianapolis                 IN   92.7%    19,135    16,262     636    18   2,218   0     1    939   315   281
2572   Lake County        Merrillville                 IN   93.8%    19,223    16,166     777    30   2,248   1     1   1126   425   297
2573   Detroit            Detroit                      MI   79.4%    69,775    64,895   2,106    89   2,685   0     0   1607   746   712
2574   Lansing            Lansing                      MI   80.5%    69,757    65,985     960    96   2,715   1     0   1442   586   515
2575   Macomb County      Clinton Township             MI   92.6%    19,712    16,971     677    33   1,975   0    56    916   385   309
2576   Traverse City      Traverse City                MI   83.1%    89,792    84,149     904   200   4,335   1   203   1989   871   782
2577   Oakland County     Troy                         MI   92.3%    12,723    10,913     456    10   1,341   0     3    465   186   147
2578   Duluth             Duluth                       MN   89.6%    39,672    35,392   1,362    81   2,837   0     0   1393   534   443
2579   Minneapolis        Minneapolis                  MN   96.1%     6,107     4,120     646    19   1,322   0     0    530   191   143
2580   Rochester          Rochester                    MN   89.6%    28,131    25,461     717    26   1,927   0     0   1290   440   374
2581   Kansas City        Kansas City                  MO   95.4%    20,399    15,599     866    52   3,755   2   125   1064   386   351
2582   Springfield        Springfield                  MO   89.6%    54,047    49,385     946   114   3,602   0     0   1444   608   544
2583   St. Louis          St. Louis                    MO   87.3%    39,616    35,858     843    21   2,732   0   162    900   394   383
2584   Eau Claire         Eau Claire                   WI   95.9%    10,887     8,474     358    46   2,009   0     0    692   291   234
2585   Green Bay          Green Bay                    WI   95.1%    13,527    10,873     585    33   1,771   0   265    753   307   217
2586   Madison            Madison                      WI   96.4%     9,111     6,532     543     6   1,977   1    52   1013   363   261
2587   Milwaukee          Milwaukee                    WI   81.8%    30,387    28,196     576    58   1,554   2     1   1044   463   408
2901   Gulfport           Gulfport                     MS   81.7%    63,333    59,521     942   153   2,716   1     0   1221   670   601
2902   Jackson            Jackson                      MS   67.5%   108,767   104,631   1,099   509   2,525   3     0    945   534   523
2904   Birmingham         Birmingham                   AL   65.4%   136,061   131,597   1,233   404   2,826   1     0    959   625   613
2905   Huntsville         Huntsville                   AL   73.5%    92,965    89,110   1,422   308   2,124   1     0   1021   557   533
2906   Mobile             Mobile                       AL   69.8%   113,811   109,317   1,159   282   3,052   1     0   1017   526   496
2907   Charleston         North Charleston             SC   71.8%   136,231   132,297     873   124   2,937   0     0   1301   614   595
2908   Columbia           Columbia                     SC   74.4%    87,567    84,116     983    69   2,399   0     0    991   506   499
2909   Greenville, SC     Greenville                   SC   80.4%    74,179    71,077     754    82   2,265   0     1   1106   512   512
2910   Atlanta            Atlanta                      GA   75.1%    58,882    55,760     792    39   2,291   0     0    810   447   401
2966   Lauderdale Lakes   Lauderdale Lake              FL   80.0%    49,468    46,162     858    86   2,361   1     0    993   517   460
2967   Fort Lauderdale    Margate                      FL   81.3%    53,999    50,832     672    99   2,396   0     0    961   462   426
2968   Fort Myers         Fort Myers                   FL   78.8%    97,265    92,207     723   112   4,222   1     0   1285   827   737
2969   Gainesville        Gainesville                  FL   88.1%    27,236    25,210     524    48   1,454   0     0    921   447   372
2970   Jacksonville       Jacksonville                 FL   76.8%    47,184    44,862     678    57   1,587   0     0    778   415   400
2971   Lakeland           Lakeland                     FL   75.7%    96,536    91,747   1,095   112   3,582   0     0   1068   662   614
2972   Miami North        Miami Lakes                  FL   81.5%    56,050    49,938     814   296   5,002   0     0   1156   586   527
2973   Miami South        Palmetto Bay                 FL   82.9%    41,403    38,257     757   224   2,164   1     0   1016   536   439
2974   Ocala              Ocala                        FL   79.3%    59,534    56,912     600    55   1,967   0     0    875   541   496
2975   Orange County      Orlando                      FL   82.2%    46,891    43,553     991    28   2,319   0     0   1063   537   472
2976   Pensacola          Pensacola                    FL   69.4%   115,901   111,505     872   142   3,381   1     0   1194   543   530
2977   Seminole County    Lake Mary                    FL   76.8%    66,733    63,636     718    60   2,319   0     0    741   473   426
2978   St. Petersburg     St. Petersburg               FL   84.4%    49,654    46,433     621    60   2,540   0     0    903   536   494
2979   Tampa              Tampa                        FL   75.2%    66,125    62,923     832    78   2,292   0     0    858   496   488
2980   West Palm Beach    West Palm Beach              FL   77.7%    76,864    73,167     863    67   2,766   1     0   1103   637   622
2981   Columbus           Columbus                     GA   60.7%   156,589   153,125     986   281   2,196   1     0   1162   716   709
2982   Dekalb County      Atlanta                      GA   77.9%    45,438    42,580     925   120   1,813   0     0    866   455   361
2983   Douglasville       Douglasville                 GA   71.8%    56,903    54,936     637    94   1,235   1     0    670   362   325
2984   Gainesville, GA    Gainesville                  GA   80.2%    68,382    65,072     705    55   2,550   0     0    882   541   521
2985   Gwinnett County    Duluth                       GA   68.9%    69,936    67,187     892    76   1,781   0     0    786   393   393
2986   Macon              Macon                        GA   73.9%    72,117    69,070     756   130   2,161   0     0   1036   687   647
2987   Savannah           Savannah                     GA   92.0%    22,340    19,543     590    38   2,168   1     0    781   524   422
2988   Baton Rouge        Baton Rouge                  LA   75.0%    66,246    62,724     925   328   2,268   1     0    925   497   458
2989   Jefferson Parish   Elmwood                      LA   82.0%    46,725    43,675     887   187   1,976   0     0    995   522   484
2990   New Orleans        New Orleans                  LA   98.3%     3,158       871     761    39   1,487   0     0    304   164    10
2991   Shreveport         Shreveport                   LA   55.1%   159,954   156,668     730   500   2,054   2     0   1147   690   683
2992   Asheville          Asheville                    NC   81.7%    80,255    76,399     476   132   3,246   2     0   1441   738   713
2993   Charlotte          Charlotte                    NC   81.2%    43,735    41,077     660    31   1,967   0     0    924   495   459
2994   Durham             Durham                       NC   72.4%    75,679    73,163     649    48   1,818   1     0    887   462   445
2995   Fayetteville       Fayetteville                 NC   78.1%    80,404    77,130     575    95   2,604   0     0   1043   558   519
2996   Greenville, NC     Greenville                   NC   73.8%   103,331   100,045     702   220   2,364   0     0   1190   597   570
2997   Raleigh            Raleigh                      NC   84.1%    40,675    38,419     479    49   1,727   1     0    730   360   346
2998   Winston-Salem      Winston-Salem                NC   76.5%    73,805    71,009     441    67   2,288   0     0    986   541   533
3105   Flagstaff          Flagstaff                    AZ   81.2%    42,866    40,521     296   243   1,801   4     1    710   395   331
3106   Maricopa Central   Phoenix                      AZ   78.2%    60,434    57,409     585   101   2,336   1     2    884   500   424
3107   Maricopa South     Mesa                         AZ   85.2%    38,369    35,388     755    72   2,146   0     8    726   428   414
3108   Maricopa West      Glendale                     AZ   73.1%    64,514    61,866     949    79   1,619   0     1    801   449   420
3109   Tucson             Tucson                       AZ   78.5%    92,913    87,991   1,103   375   3,444   0     0   1290   749   698
3110   Window Rock        St. Michaels                 AZ   59.1%    37,276    36,401     175    82     617   1     0    419   272   249
3154   Aurora             Aurora                       CO   85.7%    27,855    25,643     717    22   1,473   0     0    627   289   285
3155   Colorado North     Longmont                     CO   92.7%    20,606    17,091     739   106   2,619   2    49    942   421   293
3156   Colorado Springs   Colorado Springs             CO   71.6%    92,306    89,107     659   441   2,089   9     1    873   493   493
3157   Denver             Lakewood                     CO   90.6%    20,146    17,493     634    10   2,004   1     4    525   271   225
3158   Overland Park      Overland Park                KS   91.2%    16,511    14,893     370    31   1,214   0     3    562   227   148
3159   Wichita            Wichita                      KS   96.3%    11,675     9,094     543    34   1,767   1   236    556   274   193
3160   Billings           Billings                     MT   74.2%    69,101    66,535     491   271   1,800   1     3   1064   506   491
3162   Bismarck           Bismarck                     ND   89.4%    18,560    16,329     483   280   1,465   3     0    452   276   231
3163   Lincoln            Lincoln                      NE   86.7%    40,922    37,611     735    56   2,520   0     0    977   481   443
3164   Albuquerque        Los Ranchos de Albuquerque   NM   78.2%    62,206    58,677     883   525   2,117   4     0    918   571   520
3165   Las Cruces         Las Cruces                   NM   85.0%    27,869    25,774     553    95   1,447   0     0    812   401   353
3166   Cleveland Co.      Norman                       OK   83.5%    50,130    47,079     511   268   2,261   2     9    743   427   401
3167   Oklahoma County    Warr Acres                   OK   93.3%    18,467    14,883     800    29   2,747   0     8    593   349   315
3168   Tulsa              Tulsa                        OK   75.9%    79,593    76,431     698   320   2,135   0     9    783   437   435
3169   Sioux Falls        Sioux Falls                  SD   82.7%    29,226    27,202     582   217   1,224   1     0    541   220   210
3170   Arlington          Grand Prairie                TX   90.3%    14,528    12,735     433    20   1,340   0     0    513   266   225
3171   Austin             Austin                       TX   95.4%    12,096     9,147     676    57   2,216   0     0    850   393   207
3172   Collin Co.         McKinney                     TX   89.7%    25,286    22,951     668    67   1,598   2     0    655   420   356
3173   Dallas             Duncanville                  TX   80.7%    27,973    25,735     689    40   1,503   2     4   1036   521   454
3174   Dallas Co. NE      Richardson                   TX   85.2%    21,487    19,571     519    37   1,359   1     0    756   369   273
3175   Dallas Co. NW      Farmers Branch               TX   81.8%    35,883    33,216     456    45   2,166   0     0    678   377   344
3176   Denton Co.         Denton                       TX   92.1%    24,146    20,743   1,042    67   2,282   0    12    819   418   350
3177   El Paso            El Paso                      TX   82.9%    44,009    40,500     674   190   2,643   2     0   1041   507   414
3178   Fort Bend Co.               Katy              TX   75.9%   81,006   77,304   1,216   339   2,143   4     0   1055   612   576
3179   Fort Worth                  Fort Worth        TX   92.7%   13,515    9,883     582    71   2,409   0   570    150    53    48
3180   Harris Co. East             Houston           TX   93.4%    9,683    7,639     384    64   1,594   2     0    671   334   252
3181   Harris Co. NE               Houston           TX   93.3%   10,003    7,191   1,613    17   1,182   0     0    579   311   236
3182   Harris Co. NW               Katy              TX   97.6%    3,229    1,831     621     2     775   0     0    537   298   147
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   81.8%   59,699   51,580   5,474   335   2,309   1     0    938   548   531
3184   Houston NW                  Houston           TX   93.8%    9,041    6,935     935    12   1,159   0     0    394   226   154
3185   Houston South               Houston           TX   82.8%   29,036   25,847   1,661    56   1,472   0     0    660   366   325
3186   Houston West                Houston           TX   89.8%   17,485   15,071     466    65   1,883   0     0    789   443   343
3187   Laredo                      Laredo            TX   79.0%   70,095   66,264     924   308   2,599   0     0   1169   672   625
3188   Lubbock                     Lubbock           TX   82.3%   56,595   53,508     676   198   2,211   2     0    880   526   505
3189   Montgomery Co.              Spring            TX   82.0%   60,851   56,887   1,133   417   2,413   1     0   1090   598   563
3190   San Antonio East            San Antonio       TX   96.5%    4,218    3,171     302    26     719   0     0    511   217   128
3191   San Antonio North           San Antonio       TX   98.2%    2,111    1,175     191     5     708   0    32    292   179    86
3192   San Antonio West            San Antonio       TX   98.5%    1,718      704     253     4     757   0     0    300   198    28
3193   Tyler                       Tyler             TX   83.9%   62,340   58,865     708   239   2,528   0     0   1034   649   581
3194   Waco                        Waco              TX   92.3%   24,898   21,084     766    85   2,962   1     0    991   494   377
3195   Williamson Co.              Leander           TX   94.0%   18,682   14,984     762    97   2,839   0     0    687   398   305
3196   Orem                        Orem              UT   89.5%   21,254   18,628     949   113   1,549   1    14    563   257   242
3197   Salt Lake City              South Salt Lake   UT   90.8%   22,705   19,671     892    58   1,868   0   216    779   361   310
3198   Casper                      Casper            WY   83.9%   22,988   21,473     234    97   1,183   1     0    591   240   218
3255   Honolulu                    Honolulu          HI   97.1%    8,297    4,912   1,266   243   1,874   2     0    412   274   157
3256   Boise                       Boise             ID   98.6%    4,452    1,856     352    36   2,207   0     1    363   176    55
3257   Las Vegas                   Las Vegas         NV   83.8%   44,256   39,366   1,083    48   3,291   0   468    774   506   460
3258   North Las Vegas             N. Las Vegas      NV   86.9%   37,349   33,271   1,076   114   2,883   4     1    743   489   448
3259   Eugene                      Springfield       OR   85.5%   45,761   42,387   1,025    86   2,240   1    22   1015   429   384
3260   Portland                    Portland          OR   94.4%   10,547    8,497     466     8   1,552   2    22    470   244   193
3261   Salem                       Salem             OR   96.4%    8,681    6,672     590    23   1,384   0    12    641   292   180
3263   Bakersfield                 Bakersfield       CA   85.0%   45,863   41,125   1,374    74   3,210   0    80    794   424   397
3264   Chico                       Chico             CA   80.8%   58,669   55,170     948   142   2,409   0     0    811   409   395
3265   Concord                     Concord           CA   86.9%   22,232   19,615     819    26   1,567   0   205    508   272   260
3266   El Cajon                    San Diego         CA   91.6%   11,225    9,235     836    44   1,109   0     1    438   210   181
3267   Fullerton                   Buena Park        CA   94.3%    9,945    7,388     925    24   1,605   0     3    661   329   200
3268   Inglewood                   Inglewood         CA   88.6%   33,652   29,616   1,386    28   2,566   2    54    879   466   383
3269   Long Beach                  Long Beach        CA   93.0%   14,043   11,145   1,189    17   1,692   0     0    713   409   347
3270   Fresno                      Fresno            CA   89.5%   24,970   21,609   1,191    27   1,923   0   220    813   482   419
3271   Oakland                     Oakland           CA   88.7%   17,436   14,616   1,331    17   1,472   0     0    475   268   201
3272   Ontario                     Upland            CA   88.7%   13,692   11,079     834    23   1,250   0   506    403   237   205
3273   Palm Springs                Palm Springs      CA   84.8%   38,349   34,456     971    57   2,849   0    16    788   394   355
3274   Pasadena                    Pasadena          CA   95.2%   14,474   10,414   1,474    32   2,554   0     0    733   460   415
3275   Pleasanton                  San Ramon         CA   94.0%    6,779    5,064     562    12   1,141   0     0    282   157   147
3276   Riverside                   Riverside         CA   84.2%   23,543   20,658   1,091    13   1,645   0   136    497   291   281
3277   Sacramento                  Sacramento        CA   91.4%   15,791   13,554     744    15   1,478   0     0    476   302   242
3278   San Bernardino              San Bernardino    CA   87.5%   26,165   23,394     975    58   1,738   0     0    687   365   325
3279   San Diego                   San Diego         CA   90.5%   15,879   13,576     841   123   1,338   1     0    512   278   253
3280   San Francisco               San Francisco     CA   92.2%   12,836   10,478     559     4   1,792   0     3    495   269   256
3281   San Jose                    San Jose          CA   89.8%   17,994   15,110   1,326   141   1,417   0     0    745   393   298
3282   San Mateo                   Redwood City      CA   94.1%    7,690    4,455   1,986     5   1,010   0   234    380   209   108
3283   Santa Ana                   Santa Ana         CA   94.6%   11,085    8,404     857    16   1,808   0     0    692   340   212
3284   Camarillo                   Camarillo         CA   89.1%   22,550   19,706   1,145    55   1,644   0     0    523   352   303
3285   Santa Clarita               Valencia          CA   93.0%   16,028   11,406   1,462    19   2,637   0   504    732   393   366
3286   Santa Rosa                  Rohnert Park      CA   82.3%   37,062   34,782     458   258   1,557   1     6    696   379   317
3287   South Gate                  Commerce          CA   85.0%   39,331   33,978   2,679    54   2,595   0    25    666   364   344
3288   Stockton                    Stockton          CA   84.0%   38,961   35,343     964    70   2,175   0   409    753   399   334
3289   Sunnyvale                   Sunnyvale         CA   93.4%   11,279    8,779     853    14   1,322   0   311    328   210   141
3290   Woodland Hills              Woodland Hills    CA   95.9%   14,924   10,485     933     9   3,215   0   282    795   426   376
3291   Vista                       Carlsbad          CA   95.3%    6,615    4,907     499    18   1,164   0    27    332   174   127
3292   West Covina                 West Covina       CA   97.5%    4,462    2,225     909    11   1,317   0     0    418   224   144
3293   Everett                     Everett           WA   96.3%    9,760    7,609     467    42   1,511   0   131    533   337   221
3294   Olympia                     Olympia           WA   96.4%    9,082    6,370     827    25   1,767   1    92    517   308   259
3295   Seattle                     Seattle           WA   96.0%    8,405    6,058     536    23   1,788   0     0    582   291   179
3296   Spokane                     Spokane           WA   88.4%   35,468   30,830   1,707   140   2,638   1   152    821   396   390
3297   Tacoma                      Tacoma            WA   95.3%    8,259    6,409     526    38   1,276   0    10    589   236   179
3298   Anchorage                   Anchorage         AK   91.6%   15,112   12,614     385   432   1,553   9   119    690   322   252
 ACO                                                    ACO Percent Remaining Remaining Remaining Remaining Remaining Remaining Remaining   Active   Employees With Employees With
                ACO Name                  ACO city
Number                                                 state Completed Cases   NRFU Prod  SQRA       FV      NRFU RI    FV QC      MV     Employees    Availability    An Assignment
  2253   Danbury                 Danbury               CT       93.7%   11,616     9,688      422         8     1,498          0        0        753               373            265
  2254   Hartford                Hartford              CT       94.6%   12,573    10,030      907        14     1,622          0        0        836               423            321
  2255   New Haven               New Haven             CT       89.5%   18,719    16,757      443        35     1,484          0        0        869               462            337
  2256   Boston                  Boston                MA       83.9%   33,726    30,461      957        21     2,287          0        0       1051               482            412
  2257   Lawrence                Lawrence              MA       84.1%   19,795    18,436      340        39       980          0        0        562               289            272
  2258   Quincy                  Quincy                MA       93.1%    6,988     5,799      278         1       910          0        0        398               171            108
  2259   East Bridgewater        East Bridgewater      MA       82.1%   54,063    50,145      689       125     3,104          0        0       1012               609            573
  2260   Waltham                 Waltham               MA       97.9%    4,696     2,788      540        21     1,347          0        0        812               306             74
  2261   Worcester               Worcester             MA       90.6%   26,696    23,682      705        45     2,260          3        1       1199               541            448
  2262   Gardiner                Gardiner              ME       95.6%   17,924    13,758      630        48     3,486          1        1        955               576            527
  2263   Concord                 Concord               NH       89.2%   30,316    26,619      721        86     2,889          1        0       1081               533            483
  2264   Egg Harbor              Egg Harbor Township   NJ       74.0%   76,582    73,276      652       103     2,551          0        0       1200               702            664
  2265   Parsippany              Parsippany            NJ       96.2%    5,200     3,958      467        13       762          0        0        709               349            207
  2266   South Plainfield        South Plainfield      NJ       87.4%   16,854    15,046      618        17     1,172          0        1        869               402            273
  2267   Jersey City             Jersey City           NJ       87.5%   21,946    19,496      791        40     1,619          0        0        948               533            337
  2268   Newark                  Newark                NJ       81.0%   29,516    26,034    1,740        51     1,691          0        0        869               483            397
  2269   Fairlawn                Fairlawn              NJ       80.5%   35,508    32,840      936        93     1,638          0        1        981               548            451
  2270   Toms River              Toms River            NJ       88.4%   31,824    28,775      786        62     2,201          0        0       1049               534            435
  2271   Trenton                 Trenton               NJ       92.6%   11,654     9,724      666        23     1,240          0        1        716               353            264
  2272   Albany                  Albany                NY       85.6%   59,786    55,826      857       170     2,933          0        0       1765               744            699
  2273   Bronx 1                 Bronx                 NY       83.2%   23,718    20,934    1,092         8     1,684          0        0        989               502            315
  2274   Bronx 2                 Bronx                 NY       85.8%   20,532    18,111    1,188        38     1,195          0        0        960               496            302
  2275   Melville                Melville              NY       78.0%   53,775    49,879    1,743        94     2,058          1        0       1407               725            657
  2276   Buffalo                 Buffalo               NY       89.6%   20,867    18,560      516        18     1,772          0        1        882               395            290
  2277   Queens 1                Long Island City      NY       92.7%    8,805     6,388    1,089        16     1,310          2        0        613               298            175
  2278   Brooklyn 1              Brooklyn              NY       73.4%   36,808    33,862    1,557       113     1,276          0        0       1159               573            478
  2279   Garden City             Garden City           NY       88.3%   20,066    17,142    1,497        24     1,403          0        0        895               416            292
  2280   Manhattan 1             New York              NY       88.9%   20,684    18,355      836        41     1,452          0        0        823               463            310
  2281   Manhattan 2             New York              NY       87.4%   36,592    32,002      963        45     3,582          0        0       1309               720            510
  2282   Pawling                 Pawling               NY       90.3%   24,885    21,534    1,251        87     2,013          0        0       1387               673            531
  2283   Brooklyn 2              Brooklyn              NY       80.8%   36,849    32,744    1,728        83     2,294          0        0       1337               790            550
  2284   Queens 2                Bayside               NY       91.0%   11,536     9,280      680        54     1,520          2        0        861               452            272
  2285   Queens 3                Forest Hills          NY       88.7%   14,619    12,568      624        67     1,358          2        0        890               412            328
  2286   Peekskill               Peekskill             NY       86.4%   24,443    22,035      874        37     1,497          0        0        961               510            356
  2287   Rochester               Rochester             NY       87.8%   46,606    43,095      743        74     2,694          0        0       1529               742            620
  2288   Brooklyn 3              Brooklyn              NY       91.2%   13,368    10,159      995        22     2,192          0        0       1088               575            382
  2289   Queens 4                Jamaica               NY       87.5%   14,118    11,973      866        84     1,195          0        0        786               393            207
  2290   Staten Island           Staten Island         NY       91.7%    7,041     5,538      528         4       971          0        0        633               253            183
  2291   Syracuse                Syracuse              NY       91.0%   34,387    30,685      553       143     3,005          0        1       1683               741            564
  2292   Brooklyn 4              Brooklyn              NY       83.6%   25,760    22,634    1,692        41     1,393          0        0        686               367            260
  2293   Guaynabo                Guaynabo              PR       92.7%   34,360    26,766    1,373     2,339     3,859         23        0       1444               903            622
  2294   Caguas                  Caguas                PR       94.3%   26,033    17,531      811     5,057     2,590         44        0       1338               857            618
  2295   Mayaguez                Mayaguez              PR       96.0%   20,469     9,540    1,282     7,015     2,533         99        0       1639             1005             708
  2296   Providence              Providence            RI       88.4%   24,652    22,535      447        33     1,637          0        0        986               494            376
  2297   Burlington              Burlington            VT       94.3%   10,049     8,462      230        52     1,305          0        0        703               338            251
  2355   Washington DC           Washington            DC       82.5%   31,141    28,115      861        48     2,110          1        6        805               416            316
  2356   Wilmington              Wilmington            DE       81.6%   36,800    34,637      615        17     1,486          0       45        862               438            389
  2357   Lexington               Lexington             KY       76.7%  108,886   103,815    1,134       950     2,981          6        0       1576               944            894
  2358   Louisville              Louisville            KY       78.6%   74,682    71,233    1,023       120     2,289          1       16        960               546            519
  2359   Hanover                 Hanover               MD       83.6%   43,866    39,551    1,955        46     2,313          1        0       1207               757            626
  2360   Baltimore               Baltimore             MD       74.9%   39,268    37,147      517        10     1,593          0        1        956               471            420
  2361   Hagerstown              Hagerstown            MD       94.9%   12,435     9,430    1,038         8     1,959          0        0        937               478            338
  2362   Towson                  Towson                MD       88.7%   32,992    28,559    1,734        22     2,661          0       16       1230               665            490
  2363   Akron                   Akron                 OH       75.7%   66,818    64,126      643        51     1,797          0      201        936               616            604
  2364   Mansfield               Mansfield             OH       97.8%    5,735     3,802      399        15     1,519          0        0        654               292            174
  2365   Cincinnati              Cincinnati            OH       87.6%   19,298    17,259      365        10     1,650          1       13        847               413            349
  2366   Cleveland               Cleveland             OH       75.9%   50,984    48,367      583        64     1,840          0      130        935               560            505
  2367   Columbus                Dublin                OH       92.7%   18,065    14,987      553         4     2,521          0        0       1307               633            453
  2368   Dayton                  Dayton                OH       90.8%   22,137    19,991      529        31     1,586          0        0        756               416            377
  2369   Toledo                  Toledo                OH       82.9%   53,772    50,946      575        42     2,150          0       59       1042               609            561
  2370   South Point             South Point           OH       96.7%    8,777     6,564      492        58     1,540          0      123        843               459            293
  2371   Allentown               Allentown             PA       78.9%   66,441    63,313      557        71     2,489          1       10        912               535            495
  2372   Cranberry Township      Cranberry Township    PA       96.6%   11,575     9,089      480        27     1,954          0       25        790               390            293
  2373   Harrisburg              Harrisburg            PA       93.3%   18,254    15,971      485        32     1,766          0        0        878               420            344
  2374   Norristown              Norristown            PA       91.2%   15,506    13,721      401        17     1,360          0        7        688               354            276
  2375   Philadelphia-Franklin   Philadelphia          PA       74.1%   64,694    61,473      686        45     2,489          0        1       1442               694            535
  2376   Philadelphia-Penn       Philadelphia          PA       69.6%   48,320    46,344      597        30     1,349          0        0        937               456            439
  2377   Pittsburgh              Pittsburgh            PA       91.1%   19,189    16,906      456        12     1,815          0        0        722               379            273
  2378   Reading                 Reading               PA       85.0%   34,178    32,217      521        58     1,382          0        0        587               393            331
  2379   State College           State College         PA       95.1%   16,797    14,313      513        33     1,938          0        0       1004               474            397
  2380   Knoxville               Knoxville             TN       94.3%   20,076    17,043      555        43     2,381          1       53        904               532            415
  2381   Memphis                 Memphis               TN       78.4%   51,982    49,187      719        35     2,041          0        0        986               577            519
  2382   Nashville               Franklin              TN       94.5%   18,066    14,901      682        31     2,452          0        0        851               531            339
  2383   Shelbyville             Shelbyville           TN       80.8%   87,581    82,999    1,253       191     3,119          0       19       1590             1016             953
  2384   Crystal City            Arlington             VA       92.5%    9,080     7,198      567        12     1,302          0        1        426               191            157
  2385   Fairfax                 Fairfax               VA       98.2%    1,873     1,004      338        20       511          0        0        248               128             18
  2386   Fredericksburg          Fredericksburg        VA       77.4%   56,999    54,467      956        84     1,489          2        1       1010               570            498
  2387   Virginia Beach          Virginia Beach        VA       81.6%   52,392    49,430      814       144     2,000          0        4        966               525            484
  2388   Richmond                Richmond              VA       80.4%   50,070    47,385      924        32     1,729          0        0        970               470            453
  2389   Roanoke                 Roanoke               VA       84.5%   53,319    49,833      685       101     2,322          0      378       1357               740            709
  2390   Beckley                 Beckley               WV       98.7%    6,863     2,696      857       172     3,138          0        0       1073               553            190
  2556   Fayetteville            Fayetteville          AR       97.6%    8,805     5,862      771       106     2,056          0       10        831               591            383
  2557   Little Rock             Little Rock           AR       89.3%   39,315    35,906      734       143     2,424          1      107       1446               762            638
  2558   Des Moines              Des Moines            IA       76.1%  121,439   116,690    1,371       103     3,275          0        0       1933             1082            1018
  2559   Chicago Central         Chicago               IL       86.3%   34,773    30,461    1,149        23     3,140          0        0       1315               757            696
  2560   Chicago Far Southwest   Evergreen Park        IL       91.7%   10,334     8,397      647         9     1,265          0       16        801               445            403
  2561   Chicago South           Chicago               IL       87.0%   22,385    19,058    1,111         7     2,207          2        0        919               513            428
  2562   Cook County NW          Schaumburg            IL       93.4%    9,021     7,159      611        31     1,218          0        2        460               320            279
  2563   Cook County South       Matteson              IL       85.6%   23,702    20,446    1,479        10     1,767          0        0        870               446            407
  2564   Dekalb                  Dekalb                IL       92.8%   16,262    13,823      884        21     1,534          0        0        872               444            359
  2565   Oswego                  Oswego                IL       90.2%   17,402    15,160      985         4     1,252          0        1        820               484            383
2566   Peoria             Peoria                       IL   89.8%    32,358    29,144   1,133    20   2,061   0     0   1103    566   477
2567   Skokie             Skokie                       IL   93.4%     8,096     6,337     504    33   1,222   0     0    858    436   323
2568   Springfield        Springfield                  IL   79.2%    68,263    65,060   1,178   136   1,889   0     0   1114    658   641
2569   Evansville         Evansville                   IN   96.2%     9,805     7,264     745     7   1,473   0   316    918    425   338
2570   Ft. Wayne          Ft. Wayne                    IN   93.4%    18,533    16,170     596    38   1,728   1     0    981    507   401
2571   Indianapolis       Indianapolis                 IN   92.0%    20,857    18,115     660    18   2,063   0     1    943    382   345
2572   Lake County        Merrillville                 IN   93.3%    20,901    17,937     812    31   2,119   1     1   1136    504   371
2573   Detroit            Detroit                      MI   77.6%    75,775    71,231   2,178    89   2,277   0     0   1609    870   833
2574   Lansing            Lansing                      MI   79.0%    74,941    71,500     998    96   2,346   1     0   1433    728   648
2575   Macomb County      Clinton Township             MI   91.6%    22,303    19,666     697    33   1,857   0    50    948    517   437
2576   Traverse City      Traverse City                MI   81.3%    98,718    93,441     963   200   3,910   1   203   1976   1092   960
2577   Oakland County     Troy                         MI   91.9%    13,478    11,698     470    10   1,297   0     3    463    218   181
2578   Duluth             Duluth                       MN   88.7%    43,356    39,182   1,532    81   2,561   0     0   1428    691   602
2579   Minneapolis        Minneapolis                  MN   95.7%     6,685     4,757     656    19   1,253   0     0    546    239   186
2580   Rochester          Rochester                    MN   88.4%    31,378    28,853     755    27   1,743   0     0   1289    579   504
2581   Kansas City        Kansas City                  MO   95.0%    21,936    17,163     904    56   3,687   2   124   1051    472   427
2582   Springfield        Springfield                  MO   88.6%    59,513    55,086   1,009   115   3,303   0     0   1479    863   787
2583   St. Louis          St. Louis                    MO   86.4%    42,359    38,816     864    21   2,497   0   161    928    508   475
2584   Eau Claire         Eau Claire                   WI   95.4%    12,304     9,952     403    46   1,903   0     0    693    394   321
2585   Green Bay          Green Bay                    WI   94.5%    14,927    12,353     628    33   1,648   0   265    769    391   306
2586   Madison            Madison                      WI   96.0%    10,221     7,683     570     6   1,911   0    51    935    489   349
2587   Milwaukee          Milwaukee                    WI   80.7%    32,145    30,061     591    57   1,433   2     1   1044    537   460
2901   Gulfport           Gulfport                     MS   80.5%    67,299    63,714     997   154   2,433   1     0   1239    777   694
2902   Jackson            Jackson                      MS   65.0%   116,893   113,058   1,232   529   2,070   4     0    936    541   535
2904   Birmingham         Birmingham                   AL   63.4%   144,029   139,924   1,320   405   2,378   2     0    953    683   683
2905   Huntsville         Huntsville                   AL   71.9%    98,394    94,634   1,580   309   1,870   1     0   1022    646   620
2906   Mobile             Mobile                       AL   68.4%   118,920   114,568   1,222   282   2,847   1     0   1001    585   573
2907   Charleston         North Charleston             SC   70.2%   143,861   140,194     953   124   2,590   0     0   1310    746   731
2908   Columbia           Columbia                     SC   73.0%    92,117    88,748   1,044    70   2,255   0     0   1002    566   559
2909   Greenville, SC     Greenville                   SC   78.6%    80,959    78,043     800    79   2,036   0     1   1106    678   678
2910   Atlanta            Atlanta                      GA   73.2%    63,283    60,373     828    39   2,043   0     0    818    497   452
2966   Lauderdale Lakes   Lauderdale Lake              FL   78.0%    54,205    51,141     906    85   2,072   1     0    997    611   537
2967   Fort Lauderdale    Margate                      FL   79.4%    59,470    56,675     722   100   1,973   0     0    964    592   545
2968   Fort Myers         Fort Myers                   FL   77.3%   103,723    99,439     766   112   3,405   1     0   1289    898   786
2969   Gainesville        Gainesville                  FL   86.7%    30,297    28,264     568    50   1,415   0     0    925    499   378
2970   Jacksonville       Jacksonville                 FL   75.2%    50,473    48,336     695    57   1,385   0     0    776    488   445
2971   Lakeland           Lakeland                     FL   74.2%   102,339    98,372   1,120   112   2,735   0     0   1086    738   715
2972   Miami North        Miami Lakes                  FL   80.1%    59,757    55,259     877   309   3,311   1     0   1153    729   614
2973   Miami South        Palmetto Bay                 FL   81.5%    44,605    41,540     809   227   2,029   0     0   1009    635   523
2974   Ocala              Ocala                        FL   77.7%    64,220    61,780     630    56   1,754   0     0    871    585   544
2975   Orange County      Orlando                      FL   80.8%    50,674    47,533   1,034    29   2,078   0     0   1003    596   536
2976   Pensacola          Pensacola                    FL   67.9%   121,385   117,592     916   142   2,734   1     0   1193    631   619
2977   Seminole County    Lake Mary                    FL   75.1%    71,433    68,595     751    61   2,026   0     0    748    513   513
2978   St. Petersburg     St. Petersburg               FL   82.5%    55,774    52,921     645    60   2,148   0     0    913    610   569
2979   Tampa              Tampa                        FL   73.5%    70,709    67,691     864    80   2,074   0     0    866    592   584
2980   West Palm Beach    West Palm Beach              FL   76.0%    82,763    79,364     906    71   2,421   1     0   1173    833   802
2981   Columbus           Columbus                     GA   58.4%   165,765   162,564   1,071   280   1,849   1     0   1138    756   748
2982   Dekalb County      Atlanta                      GA   75.8%    49,805    47,150     951   122   1,582   0     0    874    493   392
2983   Douglasville       Douglasville                 GA   70.8%    58,911    57,045     655    93   1,117   1     0    691    442   277
2984   Gainesville, GA    Gainesville                  GA   78.6%    73,732    70,602     718    56   2,356   0     0    865    634   615
2985   Gwinnett County    Duluth                       GA   67.0%    74,157    71,806     954    75   1,322   0     0    789    458   457
2986   Macon              Macon                        GA   71.0%    80,111    77,377     803   132   1,799   0     0   1031    744   701
2987   Savannah           Savannah                     GA   90.7%    26,102    23,436     643    44   1,977   2     0    753    569   491
2988   Baton Rouge        Baton Rouge                  LA   73.1%    71,183    68,002     991   335   1,855   0     0    907    559   511
2989   Jefferson Parish   Elmwood                      LA   80.5%    50,605    47,758     902   187   1,758   0     0    703    426   393
2990   New Orleans        New Orleans                  LA   98.2%     3,378     1,080     777    39   1,482   0     0    351    210    51
2991   Shreveport         Shreveport                   LA   53.0%   167,036   164,009     745   503   1,777   2     0   1096    671   668
2992   Asheville          Asheville                    NC   80.0%    87,486    83,908     500   131   2,946   1     0   1470    878   849
2993   Charlotte          Charlotte                    NC   79.4%    47,875    45,406     672    32   1,765   0     0    939    557   528
2994   Durham             Durham                       NC   70.9%    79,940    77,605     674    48   1,612   1     0    882    533   513
2995   Fayetteville       Fayetteville                 NC   76.5%    86,181    83,085     595    95   2,406   0     0   1050    699   654
2996   Greenville, NC     Greenville                   NC   72.2%   109,317   106,353     735   220   2,009   0     0   1201    741   717
2997   Raleigh            Raleigh                      NC   82.6%    44,459    42,400     488    49   1,521   1     0    720    429   400
2998   Winston-Salem      Winston-Salem                NC   74.7%    79,131    76,711     452    67   1,901   0     0    987    620   614
3105   Flagstaff          Flagstaff                    AZ   79.8%    45,997    43,876     305   243   1,569   3     1    714    436   393
3106   Maricopa Central   Phoenix                      AZ   76.3%    65,705    63,066     608   101   1,927   1     2    888    515   492
3107   Maricopa South     Mesa                         AZ   83.8%    41,804    39,130     783    71   1,812   0     8    730    506   486
3108   Maricopa West      Glendale                     AZ   71.1%    69,315    66,880     975    79   1,380   0     1    792    498   469
3109   Tucson             Tucson                       AZ   76.2%   102,358    97,850   1,158   376   2,974   0     0   1293    830   763
3110   Window Rock        St. Michaels                 AZ   57.4%    38,758    37,970     178    83     526   1     0    410    295   276
3154   Aurora             Aurora                       CO   84.4%    30,279    28,184     724    25   1,346   0     0    628    321   315
3155   Colorado North     Longmont                     CO   91.9%    22,821    19,411     756   107   2,496   2    49    962    437   295
3156   Colorado Springs   Colorado Springs             CO   69.9%    97,480    94,498     685   443   1,844   9     1    876    548   547
3157   Denver             Lakewood                     CO   89.7%    22,108    19,567     637    10   1,889   1     4    563    323   255
3158   Overland Park      Overland Park                KS   90.5%    17,766    16,214     386    30   1,133   0     3    587    274   188
3159   Wichita            Wichita                      KS   95.8%    13,227    10,676     571    34   1,710   0   236    557    321   234
3160   Billings           Billings                     MT   72.6%    73,202    70,816     518   269   1,595   1     3   1069    619   597
3162   Bismarck           Bismarck                     ND   87.9%    21,049    18,909     559   281   1,297   3     0    504    314   270
3163   Lincoln            Lincoln                      NE   85.2%    45,356    42,241     758    57   2,300   0     0    978    619   559
3164   Albuquerque        Los Ranchos de Albuquerque   NM   76.6%    66,578    63,207     968   534   1,864   5     0    920    616   558
3165   Las Cruces         Las Cruces                   NM   83.7%    30,177    28,151     587    97   1,341   1     0    830    494   419
3166   Cleveland Co.      Norman                       OK   82.2%    54,145    51,322     548   268   1,996   2     9    749    481   455
3167   Oklahoma County    Warr Acres                   OK   92.4%    21,079    17,597     833    30   2,611   0     8    658    446   392
3168   Tulsa              Tulsa                        OK   74.5%    84,172    81,252     741   321   1,848   1     9    776    486   483
3169   Sioux Falls        Sioux Falls                  SD   81.5%    31,106    29,196     608   217   1,084   1     0    550    270   251
3170   Arlington          Grand Prairie                TX   88.8%    16,746    15,129     453    19   1,145   0     0    521    346   307
3171   Austin             Austin                       TX   94.9%    13,316    10,411     707    57   2,141   0     0    859    441   269
3172   Collin Co.         McKinney                     TX   88.3%    28,723    26,469     696    76   1,481   1     0    655    471   409
3173   Dallas             Duncanville                  TX   77.9%    31,965    30,033     720    40   1,167   1     4   1036    601   502
3174   Dallas Co. NE      Richardson                   TX   83.0%    24,589    22,815     533    37   1,203   1     0    755    412   314
3175   Dallas Co. NW      Farmers Branch               TX   80.1%    39,073    36,552     475    45   2,001   0     0    657    389   350
3176   Denton Co.         Denton                       TX   91.0%    27,309    24,094   1,082    67   2,054   0    12    823    517   436
3177   El Paso            El Paso                      TX   81.6%    47,044    44,271     693   192   1,886   2     0   1040    607   511
3178   Fort Bend Co.               Katy              TX   74.0%   87,301   83,811   1,287   339   1,861   3     0   1039   688   646
3179   Fort Worth                  Fort Worth        TX   93.1%   12,660   10,236     583    71   1,200   0   570    145    66    58
3180   Harris Co. East             Houston           TX   92.2%   11,474    9,557     412    63   1,440   2     0    695   385   274
3181   Harris Co. NE               Houston           TX   92.2%   11,679    8,938   1,627    17   1,097   0     0    594   361   277
3182   Harris Co. NW               Katy              TX   97.1%    3,885    2,479     655     2     749   0     0    594   409   246
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   80.9%   61,827   57,244   2,245   335   2,002   1     0    929   640   628
3184   Houston NW                  Houston           TX   92.7%   10,690    8,624     957    11   1,098   0     0    402   267   189
3185   Houston South               Houston           TX   80.8%   32,361   29,396   1,706    57   1,202   0     0    663   407   354
3186   Houston West                Houston           TX   87.3%   21,739   19,384     506    71   1,778   0     0    795   513   389
3187   Laredo                      Laredo            TX   76.9%   77,182   73,652   1,004   310   2,215   1     0   1159   757   700
3188   Lubbock                     Lubbock           TX   80.4%   62,496   59,641     737   197   1,919   2     0    884   597   589
3189   Montgomery Co.              Spring            TX   80.1%   67,119   63,391   1,217   417   2,093   1     0   1088   698   668
3190   San Antonio East            San Antonio       TX   95.8%    5,092    4,002     356    29     703   0     2    505   251   175
3191   San Antonio North           San Antonio       TX   97.8%    2,552    1,603     207     5     705   0    32    332   220   129
3192   San Antonio West            San Antonio       TX   98.2%    2,020      977     274     4     765   0     0    301   248   129
3193   Tyler                       Tyler             TX   82.5%   67,713   64,408     763   239   2,303   0     0   1035   756   643
3194   Waco                        Waco              TX   91.2%   28,454   24,706     822    86   2,839   1     0    989   596   460
3195   Williamson Co.              Leander           TX   93.0%   21,891   18,347     815    98   2,631   0     0    740   513   403
3196   Orem                        Orem              UT   88.2%   23,921   21,483     993   117   1,313   1    14    560   351   337
3197   Salt Lake City              South Salt Lake   UT   89.6%   25,524   22,586     950    62   1,711   0   215    792   422   372
3198   Casper                      Casper            WY   82.6%   24,780   23,308     295    98   1,077   2     0    587   305   294
3255   Honolulu                    Honolulu          HI   96.8%    9,221    5,700   1,477   254   1,785   5     0    430   293   170
3256   Boise                       Boise             ID   98.5%    4,604    1,856     495    36   2,216   0     1    368   216    56
3257   Las Vegas                   Las Vegas         NV   82.4%   47,875   43,148   1,099    48   3,112   0   468    775   515   475
3258   North Las Vegas             N. Las Vegas      NV   85.8%   40,393   36,675   1,103   117   2,493   4     1    754   515   462
3259   Eugene                      Springfield       OR   84.8%   47,821   44,700   1,069    86   1,943   1    22   1020   481   428
3260   Portland                    Portland          OR   94.1%   11,235    9,304     475     8   1,428   2    18    468   296   248
3261   Salem                       Salem             OR   96.2%    9,273    7,317     613    23   1,308   0    12    648   304   192
3263   Bakersfield                 Bakersfield       CA   83.9%   49,108   44,891   1,422    75   2,640   0    80    822   497   464
3264   Chico                       Chico             CA   79.5%   62,398   59,069   1,022   141   2,164   2     0    824   507   492
3265   Concord                     Concord           CA   86.0%   23,711   21,196     829    26   1,455   0   205    517   305   281
3266   El Cajon                    San Diego         CA   90.9%   12,162   10,190     864    44   1,063   0     1    439   265   234
3267   Fullerton                   Buena Park        CA   93.9%   10,646    8,176     917    24   1,526   0     3    661   393   232
3268   Inglewood                   Inglewood         CA   87.9%   35,920   32,050   1,406    26   2,382   2    54    873   518   449
3269   Long Beach                  Long Beach        CA   92.4%   15,335   12,431   1,218    17   1,669   0     0    774   411   345
3270   Fresno                      Fresno            CA   88.3%   27,882   24,656   1,234    27   1,746   0   219    820   562   508
3271   Oakland                     Oakland           CA   87.9%   18,718   15,961   1,347    20   1,390   0     0    478   327   259
3272   Ontario                     Upland            CA   87.7%   14,978   12,403     852    23   1,195   0   505    409   272   223
3273   Palm Springs                Palm Springs      CA   83.7%   41,189   37,416     988    57   2,712   0    16    809   521   437
3274   Pasadena                    Pasadena          CA   94.6%   16,456   12,304   1,608    32   2,512   0     0    737   455   410
3275   Pleasanton                  San Ramon         CA   93.5%    7,382    5,676     596    12   1,098   0     0    281   185   167
3276   Riverside                   Riverside         CA   83.2%   24,874   22,411   1,109    13   1,238   0   103    484   312   297
3277   Sacramento                  Sacramento        CA   90.5%   17,356   15,096     772    15   1,473   0     0    472   330   255
3278   San Bernardino              San Bernardino    CA   86.4%   28,427   25,807     988    58   1,574   0     0    689   449   345
3279   San Diego                   San Diego         CA   89.8%   16,981   14,792     861   123   1,204   1     0    521   321   287
3280   San Francisco               San Francisco     CA   91.7%   13,707   11,481     572     4   1,647   0     3    513   299   275
3281   San Jose                    San Jose          CA   89.1%   19,181   16,373   1,341   141   1,326   0     0    749   450   354
3282   San Mateo                   Redwood City      CA   93.6%    8,301    5,095   2,010     5     957   0   234    358   231   174
3283   Santa Ana                   Santa Ana         CA   94.1%   12,071    9,464     880    16   1,711   0     0    691   408   258
3284   Camarillo                   Camarillo         CA   88.4%   23,975   21,208   1,185    54   1,528   0     0    525   356   313
3285   Santa Clarita               Valencia          CA   92.5%   16,969   12,529   1,481    18   2,437   0   504    732   477   455
3286   Santa Rosa                  Rohnert Park      CA   81.3%   38,900   36,680     494   261   1,458   1     6    719   448   395
3287   South Gate                  Commerce          CA   84.3%   41,084   36,159   2,667    53   2,179   1    25    673   380   368
3288   Stockton                    Stockton          CA   82.7%   41,963   38,401     975    71   2,109   0   407    755   491   411
3289   Sunnyvale                   Sunnyvale         CA   92.7%   12,460    9,924     884    14   1,327   0   311    310   227   165
3290   Woodland Hills              Woodland Hills    CA   95.4%   16,588   12,209     981     9   3,107   0   282    796   550   500
3291   Vista                       Carlsbad          CA   95.0%    7,081    5,416     517    18   1,103   0    27    336   194   146
3292   West Covina                 West Covina       CA   97.3%    4,791    2,657     968    11   1,155   0     0    431   266   172
3293   Everett                     Everett           WA   96.1%   10,209    8,173     492    42   1,481   0    21    555   357   220
3294   Olympia                     Olympia           WA   96.1%    9,793    7,094     854    25   1,727   1    92    529   315   274
3295   Seattle                     Seattle           WA   95.6%    9,176    6,869     575    22   1,710   0     0    559   299   184
3296   Spokane                     Spokane           WA   87.9%   37,119   32,554   1,775   140   2,499   2   149    826   488   480
3297   Tacoma                      Tacoma            WA   95.0%    8,789    6,991     531    38   1,219   0    10    593   269   218
3298   Anchorage                   Anchorage         AK   90.8%   16,492   14,118     393   461   1,444   6    70    692   335   271
 ACO                                                    ACO Percent Remaining Remaining Remaining Remaining Remaining Remaining Remaining   Active   Employees With Employees With
                ACO Name                  ACO city
Number                                                 state Completed Cases   NRFU Prod  SQRA       FV      NRFU RI    FV QC      MV     Employees    Availability    An Assignment
  2253   Danbury                 Danbury               CT       93.0%   12,942    10,894      454         8     1,586          0        0        753               402            281
  2254   Hartford                Hartford              CT       94.0%   13,868    11,075    1,110        13     1,670          0        0        844               466            394
  2255   New Haven               New Haven             CT       88.4%   20,576    18,505      475        35     1,561          0        0        862               469            315
  2256   Boston                  Boston                MA       82.9%   35,704    32,332    1,001        20     2,351          0        0       1081               499            375
  2257   Lawrence                Lawrence              MA       82.7%   21,430    20,047      367        37       979          0        0        563               279            272
  2258   Quincy                  Quincy                MA       92.6%    7,458     6,225      284         1       948          0        0        409               168            103
  2259   East Bridgewater        East Bridgewater      MA       80.4%   59,067    54,972      746       126     3,223          0        0       1029               620            578
  2260   Waltham                 Waltham               MA       97.7%    5,153     3,187      582        20     1,364          0        0        841               314             88
  2261   Worcester               Worcester             MA       89.7%   29,303    26,138      769        45     2,347          3        1       1213               547            446
  2262   Gardiner                Gardiner              ME       95.0%   20,574    15,973      699        48     3,851          2        1       1043               587            545
  2263   Concord                 Concord               NH       88.0%   33,648    29,987      772        86     2,802          1        0       1092               542            493
  2264   Egg Harbor              Egg Harbor Township   NJ       71.3%   84,580    80,918      708       103     2,851          0        0       1179               706            681
  2265   Parsippany              Parsippany            NJ       95.6%    6,019     4,682      507        13       817          0        0        720               392            250
  2266   South Plainfield        South Plainfield      NJ       86.2%   18,523    16,622      650        17     1,234          0        0        886               432            291
  2267   Jersey City             Jersey City           NJ       86.1%   24,443    21,806      859        38     1,740          0        0        991               586            398
  2268   Newark                  Newark                NJ       79.4%   32,108    28,435    1,840        51     1,782          0        0        891               517            437
  2269   Fairlawn                Fairlawn              NJ       79.1%   38,063    35,325      987        92     1,658          0        1       1001               526            462
  2270   Toms River              Toms River            NJ       86.7%   36,481    33,241      829        62     2,349          0        0       1195               632            489
  2271   Trenton                 Trenton               NJ       91.7%   13,065    10,993      706        23     1,342          0        1        724               342            262
  2272   Albany                  Albany                NY       84.1%   66,286    62,127      943       170     3,046          0        0       1778               806            769
  2273   Bronx 1                 Bronx                 NY       82.3%   24,960    22,083    1,142         8     1,726          1        0       1011               524            326
  2274   Bronx 2                 Bronx                 NY       84.9%   21,832    19,271    1,265        38     1,258          0        0        970               529            360
  2275   Melville                Melville              NY       75.9%   58,996    54,875    1,845        93     2,182          1        0       1434               786            709
  2276   Buffalo                 Buffalo               NY       88.6%   22,791    20,326      556        18     1,890          0        1        893               388            308
  2277   Queens 1                Long Island City      NY       92.1%    9,572     7,088    1,135        15     1,332          2        0        619               311            204
  2278   Brooklyn 1              Brooklyn              NY       71.1%   40,064    36,934    1,677       112     1,341          0        0       1172               611            529
  2279   Garden City             Garden City           NY       87.2%   21,987    18,930    1,577        24     1,456          0        0        898               440            287
  2280   Manhattan 1             New York              NY       88.0%   22,305    19,849      900        41     1,515          0        0        825               454            294
  2281   Manhattan 2             New York              NY       86.3%   39,802    34,952    1,014        44     3,792          0        0       1312               773            497
  2282   Pawling                 Pawling               NY       88.9%   28,407    24,768    1,413        87     2,139          0        0       1451               740            625
  2283   Brooklyn 2              Brooklyn              NY       78.8%   40,574    36,245    1,813        79     2,437          0        0       1357               839            600
  2284   Queens 2                Bayside               NY       90.4%   12,346    10,021      719        54     1,550          2        0        861               445            283
  2285   Queens 3                Forest Hills          NY       87.9%   15,740    13,656      649        67     1,364          4        0        891               409            339
  2286   Peekskill               Peekskill             NY       85.2%   26,643    24,099      922        37     1,585          0        0        981               550            407
  2287   Rochester               Rochester             NY       86.0%   53,259    49,527      820        73     2,839          0        0       1531               790            697
  2288   Brooklyn 3              Brooklyn              NY       89.6%   15,753    12,271    1,085        21     2,376          0        0       1095               599            388
  2289   Queens 4                Jamaica               NY       86.6%   15,094    12,930      890        84     1,190          0        0        789               411            170
  2290   Staten Island           Staten Island         NY       90.9%    7,763     6,186      556         4     1,017          0        0        634               265            158
  2291   Syracuse                Syracuse              NY       89.8%   38,851    35,042      618       143     3,048          0        0       1698               788            667
  2292   Brooklyn 4              Brooklyn              NY       82.3%   27,813    24,561    1,761        40     1,451          0        0        679               394            306
  2293   Guaynabo                Guaynabo              PR       91.7%   39,223    30,980    1,418     2,568     4,240         17        0       1462               947            724
  2294   Caguas                  Caguas                PR       93.1%   31,271    22,004      833     5,506     2,901         27        0       1347               896            666
  2295   Mayaguez                Mayaguez              PR       95.1%   24,916    12,829    1,339     7,802     2,870         76        0       1692             1092             894
  2296   Providence              Providence            RI       87.2%   27,246    24,967      530        34     1,715          0        0        985               531            428
  2297   Burlington              Burlington            VT       93.3%   11,901    10,136      267        56     1,442          0        0        716               352            248
  2355   Washington DC           Washington            DC       81.1%   33,623    30,436      904        48     2,228          1        6        823               454            378
  2356   Wilmington              Wilmington            DE       80.4%   39,183    36,996      641        17     1,483          1       45        859               459            408
  2357   Lexington               Lexington             KY       75.0%  116,828   111,515    1,259       950     3,097          7        0       1543               961            930
  2358   Louisville              Louisville            KY       77.1%   79,926    76,257    1,160       120     2,371          2       16        956               574            553
  2359   Hanover                 Hanover               MD       82.4%   46,926    42,552    2,008        46     2,319          1        0       1220               765            643
  2360   Baltimore               Baltimore             MD       73.0%   42,256    40,028      539         9     1,679          0        1        924               501            461
  2361   Hagerstown              Hagerstown            MD       94.3%   13,822    10,664    1,113         8     2,037          0        0        954               486            359
  2362   Towson                  Towson                MD       87.4%   36,782    32,257    1,804        21     2,700          0        0       1337               802            599
  2363   Akron                   Akron                 OH       73.5%   73,045    70,244      682        51     1,867          0      201        926               612            603
  2364   Mansfield               Mansfield             OH       97.3%    7,023     4,911      501        15     1,596          0        0        759               373            256
  2365   Cincinnati              Cincinnati            OH       86.2%   21,426    19,291      389        10     1,722          1       13        846               422            373
  2366   Cleveland               Cleveland             OH       74.2%   54,553    51,821      608        64     1,930          0      130        882               536            479
  2367   Columbus                Dublin                OH       91.8%   20,353    17,064      600         5     2,684          0        0       1357               716            524
  2368   Dayton                  Dayton                OH       89.7%   24,768    22,544      566        31     1,627          0        0        771               437            401
  2369   Toledo                  Toledo                OH       81.4%   58,601    55,635      621        42     2,244          0       59       1034               637            597
  2370   South Point             South Point           OH       95.9%   10,950     8,449      603        56     1,719          0      123        866               502            373
  2371   Allentown               Allentown             PA       77.2%   71,602    68,203      604        75     2,710          1        9        913               579            548
  2372   Cranberry Township      Cranberry Township    PA       95.9%   13,697    10,992      547        28     2,105          0       25        814               442            343
  2373   Harrisburg              Harrisburg            PA       92.4%   20,684    18,250      544        31     1,859          0        0        915               450            391
  2374   Norristown              Norristown            PA       90.3%   17,123    15,230      431        17     1,438          0        7        675               365            292
  2375   Philadelphia-Franklin   Philadelphia          PA       72.4%   68,892    65,570      713        47     2,561          0        1       1376               759            619
  2376   Philadelphia-Penn       Philadelphia          PA       67.7%   51,323    49,285      608        29     1,401          0        0        919               482            482
  2377   Pittsburgh              Pittsburgh            PA       90.2%   21,093    18,768      481        12     1,832          0        0        795               452            331
  2378   Reading                 Reading               PA       83.7%   37,085    35,083      555        58     1,389          0        0        613               399            332
  2379   State College           State College         PA       94.2%   20,090    17,322      659        34     2,075          0        0       1022               522            470
  2380   Knoxville               Knoxville             TN       93.4%   22,958    19,759      622        50     2,473          1       53        908               533            454
  2381   Memphis                 Memphis               TN       76.8%   55,756    52,966      773        35     1,982          0        0        986               589            558
  2382   Nashville               Franklin              TN       93.9%   20,268    16,905      743        29     2,591          0        0        917               570            404
  2383   Shelbyville             Shelbyville           TN       79.1%   95,589    90,757    1,438       190     3,185          0       19       1593             1011             970
  2384   Crystal City            Arlington             VA       92.0%    9,704     7,784      592        12     1,315          0        1        447               208            159
  2385   Fairfax                 Fairfax               VA       98.0%    2,038     1,080      374        20       564          0        0        396               209             45
  2386   Fredericksburg          Fredericksburg        VA       76.2%   60,108    57,483    1,013        84     1,525          2        1        939               559            489
  2387   Virginia Beach          Virginia Beach        VA       80.2%   56,395    53,205      865       144     2,177          0        4        969               565            512
  2388   Richmond                Richmond              VA       79.4%   52,390    49,620      965        34     1,771          0        0        976               492            469
  2389   Roanoke                 Roanoke               VA       83.2%   57,759    54,158      724       101     2,398          0      378       1366               753            724
  2390   Beckley                 Beckley               WV       98.4%    8,178     3,453    1,069       173     3,482          1        0       1083               583            224
  2556   Fayetteville            Fayetteville          AR       96.9%   11,094     7,897      926       106     2,155          0       10        815               626            448
  2557   Little Rock             Little Rock           AR       88.0%   44,274    40,774      828       145     2,525          1        1       1463               849            720
  2558   Des Moines              Des Moines            IA       74.0%  132,055   127,082    1,500       103     3,370          0        0       1912             1112            1052
  2559   Chicago Central         Chicago               IL       85.2%   37,424    32,975    1,190        21     3,238          0        0       1325               804            743
  2560   Chicago Far Southwest   Evergreen Park        IL       91.0%   11,171     9,166      676         7     1,307          0       15        798               453            404
  2561   Chicago South           Chicago               IL       85.9%   24,275    20,823    1,168         4     2,279          1        0        922               507            425
  2562   Cook County NW          Schaumburg            IL       92.7%   10,000     8,055      654        28     1,261          0        2        461               325            289
  2563   Cook County South       Matteson              IL       84.6%   25,224    21,887    1,524         7     1,806          0        0        873               464            429
  2564   Dekalb                  Dekalb                IL       92.1%   17,945    15,398      945        21     1,581          0        0        883               468            390
  2565   Oswego                  Oswego                IL       89.3%   18,910    16,589    1,023         4     1,293          0        1        834               494            404
2566   Peoria             Peoria                       IL   88.7%    35,808    32,490   1,216    20   2,082   0     0   1121    618    553
2567   Skokie             Skokie                       IL   92.8%     8,856     7,028     541    32   1,255   0     0    860    466    319
2568   Springfield        Springfield                  IL   76.9%    75,712    72,317   1,294   135   1,966   0     0   1148    728    706
2569   Evansville         Evansville                   IN   96.0%    10,183     7,779     847     7   1,521   1    28    908    429    343
2570   Ft. Wayne          Ft. Wayne                    IN   92.2%    21,639    19,087     707    38   1,806   1     0    989    540    456
2571   Indianapolis       Indianapolis                 IN   91.1%    23,296    20,352     730    18   2,195   0     1    995    454    386
2572   Lake County        Merrillville                 IN   92.6%    22,935    19,820     867    29   2,217   1     1   1078    525    412
2573   Detroit            Detroit                      MI   75.5%    82,984    78,170   2,286    90   2,438   0     0   1589    930    905
2574   Lansing            Lansing                      MI   77.2%    81,112    77,572   1,054    96   2,389   1     0   1450    759    665
2575   Macomb County      Clinton Township             MI   90.4%    25,251    22,526     762    34   1,880   0    49    949    533    469
2576   Traverse City      Traverse City                MI   79.2%   109,836   104,534   1,051   203   3,949   1    98   1961   1110   1016
2577   Oakland County     Troy                         MI   91.3%    14,510    12,643     503    10   1,354   0     0    462    223    186
2578   Duluth             Duluth                       MN   87.4%    48,115    43,692   1,672    81   2,670   0     0   1424    783    673
2579   Minneapolis        Minneapolis                  MN   95.0%     7,814     5,762     704    19   1,329   0     0    558    246    197
2580   Rochester          Rochester                    MN   87.0%    35,156    32,440     823    26   1,867   0     0   1283    622    527
2581   Kansas City        Kansas City                  MO   94.6%    23,813    18,885     990    58   3,761   1   118   1134    500    471
2582   Springfield        Springfield                  MO   87.2%    66,483    61,854   1,137   115   3,377   0     0   1506    922    851
2583   St. Louis          St. Louis                    MO   85.1%    46,258    42,540     911    21   2,631   0   155    950    546    523
2584   Eau Claire         Eau Claire                   WI   94.7%    14,294    11,744     506    46   1,998   0     0    703    441    350
2585   Green Bay          Green Bay                    WI   93.8%    16,860    14,105     715    33   1,742   0   265    776    430    337
2586   Madison            Madison                      WI   95.4%    11,686     9,053     645     5   1,983   0     0    975    507    381
2587   Milwaukee          Milwaukee                    WI   79.4%    34,324    32,156     616    57   1,492   2     1   1047    555    473
2901   Gulfport           Gulfport                     MS   79.2%    71,781    68,057   1,098   153   2,471   2     0   1251    801    709
2902   Jackson            Jackson                      MS   62.4%   125,338   121,149   1,446   530   2,209   4     0    902    524    519
2904   Birmingham         Birmingham                   AL   61.1%   153,035   148,662   1,466   405   2,500   2     0    969    713    712
2905   Huntsville         Huntsville                   AL   70.2%   104,454   100,411   1,805   309   1,928   1     0   1008    678    648
2906   Mobile             Mobile                       AL   67.3%   122,843   118,369   1,290   282   2,901   1     0    996    617    600
2907   Charleston         North Charleston             SC   68.5%   151,962   147,970   1,032   124   2,836   0     0   1303    755    753
2908   Columbia           Columbia                     SC   72.2%    94,950    91,476   1,099    70   2,305   0     0   1005    544    538
2909   Greenville, SC     Greenville                   SC   77.6%    84,687    81,615     874    78   2,119   0     1   1112    569    569
2910   Atlanta            Atlanta                      GA   71.1%    68,200    65,142     865    39   2,153   1     0    815    470    426
2966   Lauderdale Lakes   Lauderdale Lake              FL   75.9%    59,496    56,181     980    85   2,249   1     0    995    626    541
2967   Fort Lauderdale    Margate                      FL   77.1%    66,234    63,181     791    99   2,163   0     0    974    632    599
2968   Fort Myers         Fort Myers                   FL   75.2%   113,354   108,616     843   114   3,780   1     0   1290    950    876
2969   Gainesville        Gainesville                  FL   85.4%    33,330    31,200     621    50   1,459   0     0    916    525    363
2970   Jacksonville       Jacksonville                 FL   73.4%    54,176    51,917     736    57   1,466   0     0    773    525    507
2971   Lakeland           Lakeland                     FL   72.2%   110,121   105,991   1,187   112   2,831   0     0   1167    842    808
2972   Miami North        Miami Lakes                  FL   78.0%    66,087    61,049     966   309   3,762   1     0   1154    753    661
2973   Miami South        Palmetto Bay                 FL   79.9%    48,595    45,365     874   228   2,128   0     0    996    660    560
2974   Ocala              Ocala                        FL   75.9%    69,148    66,622     687    56   1,783   0     0    883    618    572
2975   Orange County      Orlando                      FL   79.2%    54,853    51,576   1,071    29   2,177   0     0    924    624    566
2976   Pensacola          Pensacola                    FL   66.6%   125,951   122,035     968   142   2,805   1     0   1192    655    645
2977   Seminole County    Lake Mary                    FL   73.2%    76,894    73,865     820    60   2,149   0     0    792    562    561
2978   St. Petersburg     St. Petersburg               FL   80.7%    61,645    58,508     719    60   2,358   0     0    915    620    576
2979   Tampa              Tampa                        FL   71.6%    75,579    72,328     927    81   2,243   0     0    863    607    605
2980   West Palm Beach    West Palm Beach              FL   73.9%    89,721    86,081     980    72   2,587   1     0   1143    825    777
2981   Columbus           Columbus                     GA   56.1%   174,800   171,482   1,149   278   1,890   1     0   1144    758    753
2982   Dekalb County      Atlanta                      GA   73.8%    53,858    50,973   1,019   121   1,745   0     0    876    474    376
2983   Douglasville       Douglasville                 GA   69.6%    61,410    59,511     684    93   1,121   1     0    690    402    271
2984   Gainesville, GA    Gainesville                  GA   76.8%    80,116    76,882     772    56   2,406   0     0    913    651    631
2985   Gwinnett County    Duluth                       GA   65.2%    78,169    75,664   1,063    75   1,367   0     0    789    442    438
2986   Macon              Macon                        GA   68.2%    87,620    84,854     871   132   1,763   0     0   1047    738    687
2987   Savannah           Savannah                     GA   89.2%    30,355    27,436     700    48   2,169   2     0    762    584    527
2988   Baton Rouge        Baton Rouge                  LA   71.0%    76,847    73,624   1,080   336   1,807   0     0    927    591    578
2989   Jefferson Parish   Elmwood                      LA   78.6%    55,562    52,666     926   187   1,783   0     0    710    451    422
2990   New Orleans        New Orleans                  LA   97.9%     3,886     1,437     831    38   1,580   0     0    443    270    132
2991   Shreveport         Shreveport                   LA   51.3%   172,961   169,910     779   504   1,766   2     0   1059    670    665
2992   Asheville          Asheville                    NC   78.9%    92,524    88,897     521   132   2,974   0     0   1463    834    809
2993   Charlotte          Charlotte                    NC   78.1%    50,979    48,382     700    32   1,865   0     0    943    558    544
2994   Durham             Durham                       NC   69.6%    83,369    80,893     704    48   1,723   1     0    905    534    504
2995   Fayetteville       Fayetteville                 NC   75.3%    90,589    87,460     623    95   2,411   0     0   1050    720    680
2996   Greenville, NC     Greenville                   NC   70.9%   114,410   111,302     828   220   2,060   0     0   1198    749    711
2997   Raleigh            Raleigh                      NC   81.5%    47,309    45,172     500    49   1,587   1     0    715    382    362
2998   Winston-Salem      Winston-Salem                NC   73.6%    82,462    79,940     471    67   1,984   0     0    997    602    601
3105   Flagstaff          Flagstaff                    AZ   77.9%    50,174    47,915     326   244   1,685   3     1    715    453    412
3106   Maricopa Central   Phoenix                      AZ   73.7%    72,875    69,902     664   100   2,206   1     2    886    590    573
3107   Maricopa South     Mesa                         AZ   82.0%    46,546    43,733     822    71   1,912   0     8    736    520    490
3108   Maricopa West      Glendale                     AZ   68.7%    74,952    72,389   1,025    79   1,458   0     1    796    522    497
3109   Tucson             Tucson                       AZ   73.9%   112,455   107,557   1,249   376   3,273   0     0   1291    819    757
3110   Window Rock        St. Michaels                 AZ   55.6%    40,447    39,623     185    83     554   2     0    396    292    284
3154   Aurora             Aurora                       CO   83.0%    33,115    30,945     763    25   1,382   0     0    618    335    329
3155   Colorado North     Longmont                     CO   90.9%    25,519    21,971     796   107   2,594   2    49    952    461    342
3156   Colorado Springs   Colorado Springs             CO   67.9%   103,928   100,812     735   459   1,913   8     1    887    595    594
3157   Denver             Lakewood                     CO   88.7%    24,243    21,589     663    11   1,975   1     4    565    344    287
3158   Overland Park      Overland Park                KS   89.7%    19,291    17,692     427    30   1,139   0     3    594    282    184
3159   Wichita            Wichita                      KS   95.2%    14,962    12,291     638    34   1,807   0   192    573    339    240
3160   Billings           Billings                     MT   71.0%    77,585    75,062     581   270   1,668   1     3   1072    640    608
3162   Bismarck           Bismarck                     ND   86.5%    23,560    21,305     633   284   1,336   2     0    530    324    285
3163   Lincoln            Lincoln                      NE   83.6%    50,173    46,936     837    56   2,344   0     0    997    656    612
3164   Albuquerque        Los Ranchos de Albuquerque   NM   75.0%    71,282    67,671   1,098   535   1,972   6     0    916    619    573
3165   Las Cruces         Las Cruces                   NM   82.2%    32,921    30,794     641    97   1,388   1     0    824    520    444
3166   Cleveland Co.      Norman                       OK   80.7%    58,807    55,826     602   270   2,098   2     9    780    518    499
3167   Oklahoma County    Warr Acres                   OK   91.2%    24,196    20,505     903    30   2,749   1     8    684    496    415
3168   Tulsa              Tulsa                        OK   72.9%    89,229    86,151     820   323   1,925   1     9    777    510    509
3169   Sioux Falls        Sioux Falls                  SD   80.2%    33,357    31,349     690   216   1,101   1     0    559    295    277
3170   Arlington          Grand Prairie                TX   86.9%    19,516    17,773     478    18   1,247   0     0    512    347    311
3171   Austin             Austin                       TX   94.4%    14,743    11,627     764    57   2,295   0     0    844    478    288
3172   Collin Co.         McKinney                     TX   86.7%    32,814    30,431     742    76   1,564   1     0    674    503    424
3173   Dallas             Duncanville                  TX   74.5%    36,868    34,786     753    42   1,283   0     4   1035    585    524
3174   Dallas Co. NE      Richardson                   TX   80.5%    28,208    26,268     570    37   1,332   1     0    751    435    349
3175   Dallas Co. NW      Farmers Branch               TX   78.2%    42,941    40,167     505    45   2,224   0     0    654    413    374
3176   Denton Co.         Denton                       TX   89.6%    31,579    28,222   1,161    66   2,117   0    13    828    547    478
3177   El Paso            El Paso                      TX   80.2%    50,701    47,799     748   192   1,960   2     0   1002    580    486
3178   Fort Bend Co.               Katy              TX   71.8%   94,757   91,049   1,404   338   1,964   2     0   1036   704   677
3179   Fort Worth                  Fort Worth        TX   92.9%   13,043   10,561     608    71   1,233   0   570    134    55    25
3180   Harris Co. East             Houston           TX   90.7%   13,670   11,622     449    63   1,534   2     0    666   413   312
3181   Harris Co. NE               Houston           TX   90.6%   14,046   11,101   1,710    18   1,217   0     0    599   381   261
3182   Harris Co. NW               Katy              TX   96.3%    5,065    3,539     700     2     824   0     0    597   425   305
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   79.2%   67,317   62,540   2,399   333   2,044   1     0    922   652   650
3184   Houston NW                  Houston           TX   91.1%   12,944   10,696   1,010    11   1,227   0     0    403   286   216
3185   Houston South               Houston           TX   78.2%   36,639   33,504   1,779    57   1,299   0     0    671   434   378
3186   Houston West                Houston           TX   84.7%   26,221   23,610     566    71   1,974   0     0    795   520   405
3187   Laredo                      Laredo            TX   74.7%   84,357   80,629   1,112   311   2,303   2     0   1127   751   722
3188   Lubbock                     Lubbock           TX   78.4%   68,946   65,948     786   197   2,013   2     0    878   598   592
3189   Montgomery Co.              Spring            TX   78.0%   74,203   70,327   1,360   417   2,098   1     0   1160   776   734
3190   San Antonio East            San Antonio       TX   95.0%    6,012    4,836     382    29     763   0     2    502   255   209
3191   San Antonio North           San Antonio       TX   97.2%    3,322    2,222     254     5     809   0    32    334   230   181
3192   San Antonio West            San Antonio       TX   97.4%    2,881    1,676     321     4     880   0     0    291   270   242
3193   Tyler                       Tyler             TX   80.9%   73,776   70,255     864   242   2,415   0     0   1063   800   629
3194   Waco                        Waco              TX   90.0%   32,389   28,407     908    86   2,987   1     0    995   628   525
3195   Williamson Co.              Leander           TX   91.5%   26,260   22,412     924    99   2,825   0     0    730   548   438
3196   Orem                        Orem              UT   86.3%   27,667   25,028   1,065   119   1,440   1    14    567   393   380
3197   Salt Lake City              South Salt Lake   UT   88.3%   28,766   25,699   1,031    62   1,758   1   215    791   441   389
3198   Casper                      Casper            WY   81.2%   26,668   25,081     415    99   1,071   2     0    597   334   317
3255   Honolulu                    Honolulu          HI   96.2%   10,840    6,761   1,732   257   2,085   5     0    433   330   220
3256   Boise                       Boise             ID   98.4%    4,979    2,091     529    36   2,322   0     1    363   223    80
3257   Las Vegas                   Las Vegas         NV   80.9%   52,232   47,295   1,159    48   3,279   0   451    806   563   525
3258   North Las Vegas             N. Las Vegas      NV   84.4%   44,191   40,300   1,172   117   2,597   4     1    764   537   479
3259   Eugene                      Springfield       OR   84.6%   48,578   45,413   1,128    86   1,929   1    21    998   490   455
3260   Portland                    Portland          OR   93.7%   12,025   10,040     499     8   1,461   2    15    481   290   249
3261   Salem                       Salem             OR   95.8%   10,337    8,237     656    23   1,409   0    12    685   330   224
3263   Bakersfield                 Bakersfield       CA   82.6%   53,078   48,675   1,500    76   2,766   0    61    853   548   509
3264   Chico                       Chico             CA   78.2%   66,352   62,896   1,105   141   2,208   2     0    824   519   517
3265   Concord                     Concord           CA   84.8%   25,742   23,133     865    26   1,513   0   205    523   347   332
3266   El Cajon                    San Diego         CA   90.0%   13,411   11,352     915    44   1,099   0     1    450   296   260
3267   Fullerton                   Buena Park        CA   93.3%   11,728    9,136     971    24   1,595   0     2    666   423   254
3268   Inglewood                   Inglewood         CA   86.9%   38,714   34,739   1,464    24   2,476   2     9    961   603   547
3269   Long Beach                  Long Beach        CA   91.5%   17,020   13,903   1,282    17   1,818   0     0    760   435   395
3270   Fresno                      Fresno            CA   86.8%   31,508   28,125   1,297    26   1,841   0   219    863   586   476
3271   Oakland                     Oakland           CA   86.9%   20,256   17,382   1,415    22   1,437   0     0    481   331   291
3272   Ontario                     Upland            CA   86.7%   16,186   13,577     891    23   1,255   0   440    408   283   238
3273   Palm Springs                Palm Springs      CA   82.8%   43,429   39,662   1,023    57   2,681   0     6    821   497   417
3274   Pasadena                    Pasadena          CA   94.1%   17,866   13,493   1,731    32   2,610   0     0    731   441   410
3275   Pleasanton                  San Ramon         CA   92.6%    8,416    6,616     653    11   1,136   0     0    281   175   172
3276   Riverside                   Riverside         CA   82.3%   26,256   23,913   1,153    13   1,105   0    72    486   266   260
3277   Sacramento                  Sacramento        CA   89.4%   19,322   16,818     827    15   1,662   0     0    475   338   271
3278   San Bernardino              San Bernardino    CA   84.9%   31,471   28,704   1,028    60   1,679   0     0    693   450   400
3279   San Diego                   San Diego         CA   88.7%   18,887   16,576     922   123   1,265   1     0    529   365   332
3280   San Francisco               San Francisco     CA   90.8%   15,094   12,726     621     4   1,740   0     3    521   320   297
3281   San Jose                    San Jose          CA   88.1%   20,943   17,991   1,410   141   1,401   0     0    752   484   371
3282   San Mateo                   Redwood City      CA   92.8%    9,361    6,022   2,078     5   1,022   0   234    358   256   206
3283   Santa Ana                   Santa Ana         CA   93.4%   13,590   10,738     968    16   1,868   0     0    720   441   252
3284   Camarillo                   Camarillo         CA   87.5%   25,770   22,872   1,260    55   1,583   0     0    528   341   284
3285   Santa Clarita               Valencia          CA   91.8%   18,635   14,027   1,552    18   2,534   0   504    724   523   494
3286   Santa Rosa                  Rohnert Park      CA   80.2%   41,182   38,886     544   263   1,482   1     6    734   465   424
3287   South Gate                  Commerce          CA   83.4%   43,429   38,367   2,748    53   2,235   1    25    683   398   388
3288   Stockton                    Stockton          CA   81.8%   44,340   40,694   1,025    70   2,144   0   407    783   522   464
3289   Sunnyvale                   Sunnyvale         CA   91.8%   13,959   11,295     949    14   1,390   0   311    326   223   179
3290   Woodland Hills              Woodland Hills    CA   94.8%   18,700   14,159   1,043     9   3,207   0   282    793   560   526
3291   Vista                       Carlsbad          CA   94.4%    7,812    6,007     564    18   1,195   1    27    344   201   147
3292   West Covina                 West Covina       CA   96.9%    5,443    3,156   1,056    11   1,220   0     0    439   272   205
3293   Everett                     Everett           WA   95.7%   11,301    9,174     540    42   1,524   0    21    571   383   280
3294   Olympia                     Olympia           WA   95.8%   10,551    7,759     905    25   1,769   1    92    539   286   259
3295   Seattle                     Seattle           WA   95.0%   10,418    7,952     638    22   1,806   0     0    549   289   213
3296   Spokane                     Spokane           WA   87.3%   38,801   34,071   1,897   140   2,549   3   141    853   529   519
3297   Tacoma                      Tacoma            WA   94.6%    9,419    7,557     563    38   1,251   0    10    593   282   228
3298   Anchorage                   Anchorage         AK   89.9%   18,272   15,862     429   476   1,502   3     0    693   344   289
 ACO                                                    ACO Percent Remaining Remaining Remaining Remaining Remaining Remaining Remaining   Active   Employees With Employees With
                ACO Name                  ACO city
Number                                                 state Completed Cases   NRFU Prod  SQRA       FV      NRFU RI    FV QC      MV     Employees    Availability    An Assignment
  2253   Danbury                 Danbury               CT       92.4%   14,133    12,054      484         8     1,587          0        0        752               387            276
  2254   Hartford                Hartford              CT       93.3%   15,468    12,460    1,308        13     1,686          1        0        842               460            382
  2255   New Haven               New Haven             CT       87.2%   22,650    20,556      512        35     1,547          0        0        878               487            344
  2256   Boston                  Boston                MA       81.8%   37,909    34,422    1,102        20     2,365          0        0       1025               470            376
  2257   Lawrence                Lawrence              MA       81.5%   22,972    21,584      389        37       962          0        0        566               297            291
  2258   Quincy                  Quincy                MA       92.0%    8,077     6,817      303         1       956          0        0        417               173            107
  2259   East Bridgewater        East Bridgewater      MA       78.7%   64,242    60,161      810       125     3,146          0        0       1011               592            556
  2260   Waltham                 Waltham               MA       97.4%    5,866     3,794      679        20     1,373          0        0        842               338            110
  2261   Worcester               Worcester             MA       88.8%   31,830    28,595      825        42     2,364          3        1       1231               549            423
  2262   Gardiner                Gardiner              ME       94.2%   23,488    18,600      755        48     4,083          2        0       1054               605            550
  2263   Concord                 Concord               NH       86.7%   37,162    33,390      843        85     2,843          1        0       1095               538            476
  2264   Egg Harbor              Egg Harbor Township   NJ       68.5%   92,561    88,904      762       103     2,792          0        0       1169               709            685
  2265   Parsippany              Parsippany            NJ       94.6%    7,374     5,870      630        13       861          0        0        721               400            283
  2266   South Plainfield        South Plainfield      NJ       84.9%   20,279    18,222      715        16     1,326          0        0        889               445            308
  2267   Jersey City             Jersey City           NJ       84.6%   26,935    24,264      948        38     1,685          0        0        986               560            429
  2268   Newark                  Newark                NJ       77.7%   34,616    30,861    1,942        50     1,763          0        0        897               517            455
  2269   Fairlawn                Fairlawn              NJ       77.6%   40,757    37,984    1,038        92     1,642          0        1       1015               559            484
  2270   Toms River              Toms River            NJ       84.9%   41,374    38,177      890        62     2,245          0        0       1227               660            534
  2271   Trenton                 Trenton               NJ       90.6%   14,648    12,515      773        23     1,336          0        1        716               366            292
  2272   Albany                  Albany                NY       82.5%   72,649    68,379    1,069       170     3,031          0        0       1771               778            750
  2273   Bronx 1                 Bronx                 NY       81.3%   26,371    23,466    1,197         8     1,699          1        0       1004               522            352
  2274   Bronx 2                 Bronx                 NY       83.5%   23,883    21,171    1,397        37     1,278          0        0        997               514            367
  2275   Melville                Melville              NY       73.6%   64,472    60,301    1,972        93     2,105          1        0       1422               751            717
  2276   Buffalo                 Buffalo               NY       87.7%   24,649    22,147      607        18     1,876          0        1        890               383            311
  2277   Queens 1                Long Island City      NY       91.4%   10,388     7,868    1,186        15     1,317          2        0        632               294            204
  2278   Brooklyn 1              Brooklyn              NY       68.9%   43,034    39,794    1,823       111     1,306          0        0       1131               570            494
  2279   Garden City             Garden City           NY       86.1%   23,887    20,782    1,679        24     1,402          0        0        900               469            356
  2280   Manhattan 1             New York              NY       87.0%   24,175    21,684      966        40     1,485          0        0        795               425            268
  2281   Manhattan 2             New York              NY       85.0%   43,500    38,532    1,112        44     3,812          0        0       1292               763            489
  2282   Pawling                 Pawling               NY       87.4%   32,207    28,420    1,564        87     2,136          0        0       1446               735            625
  2283   Brooklyn 2              Brooklyn              NY       76.8%   44,388    40,325    1,911        78     2,074          0        0       1330               807            625
  2284   Queens 2                Bayside               NY       89.7%   13,268    10,893      754        54     1,565          2        0        868               442            310
  2285   Queens 3                Forest Hills          NY       87.0%   16,901    14,826      680        67     1,324          4        0        889               418            357
  2286   Peekskill               Peekskill             NY       83.6%   29,416    26,817      979        37     1,583          0        0        987               527            443
  2287   Rochester               Rochester             NY       83.9%   61,133    57,202      951        73     2,907          0        0       1524               761            701
  2288   Brooklyn 3              Brooklyn              NY       88.8%   16,999    14,081    1,205        21     1,692          0        0       1077               570            382
  2289   Queens 4                Jamaica               NY       86.2%   15,480    13,242      932        84     1,222          0        0        787               383            218
  2290   Staten Island           Staten Island         NY       90.2%    8,364     6,772      575         4     1,013          0        0        631               253            156
  2291   Syracuse                Syracuse              NY       88.4%   44,092    40,168      723       143     3,058          0        0       1725               774            670
  2292   Brooklyn 4              Brooklyn              NY       81.0%   29,947    26,645    1,844        40     1,418          0        0        689               369            287
  2293   Guaynabo                Guaynabo              PR       90.6%   44,015    36,155    1,455     1,867     4,519         19        0       1477               942            758
  2294   Caguas                  Caguas                PR       92.3%   34,983    27,118      866     3,872     3,096         31        0       1347               901            668
  2295   Mayaguez                Mayaguez              PR       94.5%   27,757    17,055    1,401     6,145     3,071         85        0       1775             1091             849
  2296   Providence              Providence            RI       85.8%   30,163    27,716      667        34     1,746          0        0        990               537            463
  2297   Burlington              Burlington            VT       92.3%   13,730    11,897      309        55     1,469          0        0        737               341            256
  2355   Washington DC           Washington            DC       79.5%   36,336    33,139      982        48     2,160          1        6        814               482            395
  2356   Wilmington              Wilmington            DE       78.9%   42,126    39,973      667        17     1,425          1       43        859               447            408
  2357   Lexington               Lexington             KY       73.4%  124,477   119,049    1,417       953     3,051          7        0       1512               910            891
  2358   Louisville              Louisville            KY       75.6%   85,167    81,371    1,340       120     2,334          2        0        947               546            542
  2359   Hanover                 Hanover               MD       81.1%   50,397    45,973    2,091        46     2,286          1        0       1244               787            648
  2360   Baltimore               Baltimore             MD       71.2%   44,935    42,713      566         9     1,646          0        1        900               458            433
  2361   Hagerstown              Hagerstown            MD       93.8%   15,229    11,978    1,195         8     2,048          0        0        953               500            415
  2362   Towson                  Towson                MD       85.8%   41,495    36,970    1,875        21     2,629          0        0       1340               786            644
  2363   Akron                   Akron                 OH       71.2%   79,182    76,374      740        52     1,815          0      201        917               593            580
  2364   Mansfield               Mansfield             OH       96.8%    8,394     6,068      644        17     1,665          0        0        765               390            277
  2365   Cincinnati              Cincinnati            OH       84.6%   23,925    21,811      415        10     1,675          1       13        841               447            419
  2366   Cleveland               Cleveland             OH       72.3%   58,477    55,752      642        64     1,890          0      129        893               535            511
  2367   Columbus                Dublin                OH       90.8%   22,792    19,457      649         5     2,681          0        0       1352               710            549
  2368   Dayton                  Dayton                OH       88.5%   27,579    25,326      616        33     1,604          0        0        800               456            413
  2369   Toledo                  Toledo                OH       79.9%   63,412    60,315      721        43     2,274          0       59       1024               602            565
  2370   South Point             South Point           OH       94.8%   13,753    11,079      737        56     1,758          0      123        896               525            410
  2371   Allentown               Allentown             PA       75.7%   76,426    73,004      654        77     2,681          1        9        910               562            555
  2372   Cranberry Township      Cranberry Township    PA       95.4%   15,634    12,849      633        28     2,099          0       25        837               446            337
  2373   Harrisburg              Harrisburg            PA       91.5%   23,256    20,731      621        31     1,873          0        0        906               434            410
  2374   Norristown              Norristown            PA       89.3%   18,893    16,947      466        17     1,456          0        7        675               357            292
  2375   Philadelphia-Franklin   Philadelphia          PA       70.5%   73,433    70,123      753        44     2,512          0        1       1380               761            658
  2376   Philadelphia-Penn       Philadelphia          PA       65.7%   54,517    52,505      630        29     1,353          0        0        924               524            518
  2377   Pittsburgh              Pittsburgh            PA       89.2%   23,173    20,812      508        12     1,841          0        0        804               426            337
  2378   Reading                 Reading               PA       82.1%   40,574    38,562      602        58     1,352          0        0        611               421            371
  2379   State College           State College         PA       93.2%   23,361    20,469      764        34     2,094          0        0       1042               543            492
  2380   Knoxville               Knoxville             TN       92.2%   27,077    23,718      731        50     2,524          1       53        983               569            486
  2381   Memphis                 Memphis               TN       75.2%   59,590    56,780      833        35     1,942          0        0        982               571            538
  2382   Nashville               Franklin              TN       93.1%   22,840    19,408      809        29     2,594          0        0        948               573            446
  2383   Shelbyville             Shelbyville           TN       77.3%  103,703    98,785    1,641       190     3,068          0       19       1602             1000             975
  2384   Crystal City            Arlington             VA       91.3%   10,583     8,653      629        13     1,288          0        0        447               209            154
  2385   Fairfax                 Fairfax               VA       97.7%    2,374     1,322      443        20       589          0        0        392               201             65
  2386   Fredericksburg          Fredericksburg        VA       74.8%   63,620    60,968    1,085        84     1,480          2        1        951               564            498
  2387   Virginia Beach          Virginia Beach        VA       78.5%   61,235    57,996      943       144     2,148          0        4        989               595            540
  2388   Richmond                Richmond              VA       77.9%   56,263    53,404    1,069        34     1,756          0        0        988               523            501
  2389   Roanoke                 Roanoke               VA       81.7%   63,033    59,430      803       101     2,321          0      378       1383               783            753
  2390   Beckley                 Beckley               WV       98.1%    9,779     4,855    1,135       175     3,612          2        0       1148               586            244
  2556   Fayetteville            Fayetteville          AR       96.2%   13,672    10,158    1,162       106     2,236          0       10        826               612            486
  2557   Little Rock             Little Rock           AR       86.5%   49,824    46,213      946       146     2,518          1        0       1486               831            716
  2558   Des Moines              Des Moines            IA       72.0%  142,494   137,357    1,678       103     3,356          0        0       1886             1077            1024
  2559   Chicago Central         Chicago               IL       84.4%   39,642    35,169    1,239        19     3,215          0        0       1317               784            680
  2560   Chicago Far Southwest   Evergreen Park        IL       90.3%   12,053     9,996      715         7     1,320          0       15        799               463            431
  2561   Chicago South           Chicago               IL       84.7%   26,174    22,644    1,263         3     2,263          1        0        925               530            452
  2562   Cook County NW          Schaumburg            IL       92.1%   10,881     8,867      701        28     1,284          0        1        477               320            288
  2563   Cook County South       Matteson              IL       84.0%   26,172    22,813    1,569         7     1,783          0        0        879               480            401
  2564   Dekalb                  Dekalb                IL       91.3%   19,684    17,072    1,022        21     1,569          0        0        894               460            379
  2565   Oswego                  Oswego                IL       89.0%   19,550    17,162    1,083         4     1,300          0        1        836               505            414
2566   Peoria             Peoria                       IL   87.6%    39,283    35,872   1,348    20   2,043   0     0   1120    594    544
2567   Skokie             Skokie                       IL   92.1%     9,656     7,758     593    33   1,272   0     0    877    446    331
2568   Springfield        Springfield                  IL   74.7%    82,811    79,385   1,405   135   1,885   1     0   1152    692    645
2569   Evansville         Evansville                   IN   95.5%    11,644     9,055   1,005     7   1,548   1    28    927    477    420
2570   Ft. Wayne          Ft. Wayne                    IN   91.0%    25,122    22,438     843    38   1,802   1     0   1007    553    500
2571   Indianapolis       Indianapolis                 IN   90.2%    25,440    22,415     787    18   2,218   1     1    998    448    386
2572   Lake County        Merrillville                 IN   91.9%    25,367    22,198     944    30   2,192   2     1   1082    518    412
2573   Detroit            Detroit                      MI   73.3%    90,238    85,350   2,455    90   2,343   0     0   1575    874    850
2574   Lansing            Lansing                      MI   75.6%    86,901    83,408   1,120    96   2,276   1     0   1463    731    629
2575   Macomb County      Clinton Township             MI   89.2%    28,599    25,814     832    33   1,905   0    15    958    546    479
2576   Traverse City      Traverse City                MI   77.2%   120,539   115,340   1,159   202   3,837   1     0   1967   1068   1013
2577   Oakland County     Troy                         MI   90.7%    15,492    13,606     534    10   1,342   0     0    465    219    194
2578   Duluth             Duluth                       MN   86.1%    53,279    48,645   1,883    81   2,670   0     0   1429    778    678
2579   Minneapolis        Minneapolis                  MN   94.3%     8,923     6,787     774    20   1,341   1     0    567    251    206
2580   Rochester          Rochester                    MN   85.4%    39,482    36,677     910    26   1,869   0     0   1279    620    561
2581   Kansas City        Kansas City                  MO   94.1%    25,895    20,816   1,088    59   3,846   1    85   1116    509    482
2582   Springfield        Springfield                  MO   85.9%    73,461    68,680   1,322   114   3,345   0     0   1572    895    860
2583   St. Louis          St. Louis                    MO   83.9%    50,054    46,412     980    21   2,573   0    68    974    539    528
2584   Eau Claire         Eau Claire                   WI   93.9%    16,273    13,591     638    46   1,998   0     0    720    425    363
2585   Green Bay          Green Bay                    WI   93.1%    18,899    15,997     817    33   1,788   0   264    807    453    356
2586   Madison            Madison                      WI   94.6%    13,671    10,962     737     6   1,966   0     0    979    547    431
2587   Milwaukee          Milwaukee                    WI   78.1%    36,507    34,315     666    57   1,466   2     1   1030    532    471
2901   Gulfport           Gulfport                     MS   78.0%    75,974    72,189   1,226   153   2,403   3     0   1238    716    642
2902   Jackson            Jackson                      MS   59.6%   134,466   130,223   1,625   533   2,080   5     0    882    529    517
2904   Birmingham         Birmingham                   AL   59.4%   159,503   155,161   1,559   406   2,375   2     0    978    678    676
2905   Huntsville         Huntsville                   AL   68.7%   109,470   105,270   2,008   308   1,883   1     0    964    602    573
2906   Mobile             Mobile                       AL   66.7%   125,102   120,716   1,345   282   2,758   1     0    992    604    588
2907   Charleston         North Charleston             SC   67.0%   159,344   155,392   1,133   124   2,695   0     0   1299    770    768
2908   Columbia           Columbia                     SC   70.8%    99,760    96,219   1,195    70   2,276   0     0   1019    555    552
2909   Greenville, SC     Greenville                   SC   75.8%    91,412    88,304     975    78   2,054   0     1   1104    685    685
2910   Atlanta            Atlanta                      GA   69.1%    72,798    69,877     923    43   1,955   0     0    773    471    461
2966   Lauderdale Lakes   Lauderdale Lake              FL   73.6%    65,047    61,574   1,067    84   2,321   1     0    978    625    589
2967   Fort Lauderdale    Margate                      FL   74.9%    72,491    69,354     873   102   2,162   0     0    984    643    598
2968   Fort Myers         Fort Myers                   FL   73.0%   123,414   118,554     927   114   3,818   1     0   1279    951    892
2969   Gainesville        Gainesville                  FL   84.1%    36,300    34,100     694    50   1,456   0     0    949    513    359
2970   Jacksonville       Jacksonville                 FL   71.4%    58,078    55,849     785    57   1,387   0     0    768    494    486
2971   Lakeland           Lakeland                     FL   70.1%   118,325   114,061   1,281   113   2,870   0     0   1175    844    826
2972   Miami North        Miami Lakes                  FL   76.0%    71,694    67,839   1,055   309   2,489   2     0   1102    745    655
2973   Miami South        Palmetto Bay                 FL   78.1%    52,905    49,653     944   228   2,080   0     0   1017    666    591
2974   Ocala              Ocala                        FL   74.1%    74,231    71,702     762    57   1,710   0     0    902    623    589
2975   Orange County      Orlando                      FL   77.4%    59,378    56,066   1,135    28   2,149   0     0    891    597    579
2976   Pensacola          Pensacola                    FL   66.0%   128,404   124,573     994   142   2,694   1     0   1192    612    608
2977   Seminole County    Lake Mary                    FL   71.3%    82,090    79,027     898    60   2,105   0     0    793    561    558
2978   St. Petersburg     St. Petersburg               FL   78.8%    67,404    64,297     782    60   2,265   0     0    907    576    536
2979   Tampa              Tampa                        FL   69.9%    80,009    77,109   1,006    81   1,813   0     0    858    577    573
2980   West Palm Beach    West Palm Beach              FL   71.9%    96,787    93,161   1,073    72   2,480   1     0   1171    854    830
2981   Columbus           Columbus                     GA   54.4%   181,533   178,291   1,229   278   1,734   1     0   1145    753    732
2982   Dekalb County      Atlanta                      GA   72.1%    57,292    54,482   1,068   121   1,621   0     0    882    484    442
2983   Douglasville       Douglasville                 GA   68.5%    63,525    61,624     717    94   1,089   1     0    690    454    347
2984   Gainesville, GA    Gainesville                  GA   75.5%    84,306    81,259     831    56   2,160   0     0    940    655    516
2985   Gwinnett County    Duluth                       GA   63.5%    81,947    79,427   1,197    76   1,247   0     0    794    463    461
2986   Macon              Macon                        GA   65.8%    94,325    91,617     938   132   1,638   0     0   1093    768    714
2987   Savannah           Savannah                     GA   87.7%    34,502    31,536     782    56   2,126   2     0    804    638    578
2988   Baton Rouge        Baton Rouge                  LA   68.7%    82,754    79,545   1,170   338   1,701   0     0    919    598    584
2989   Jefferson Parish   Elmwood                      LA   76.5%    60,867    57,963     963   187   1,754   0     0   1076    695    663
2990   New Orleans        New Orleans                  LA   97.4%     4,841     2,187     898    38   1,718   0     0    363    231    138
2991   Shreveport         Shreveport                   LA   49.7%   178,762   175,728     821   507   1,703   3     0   1063    659    656
2992   Asheville          Asheville                    NC   77.1%   100,341    96,655     559   132   2,995   0     0   1463    928    906
2993   Charlotte          Charlotte                    NC   76.0%    55,728    53,154     732    32   1,810   0     0    940    608    578
2994   Durham             Durham                       NC   67.7%    88,506    86,059     745    48   1,653   1     0    916    584    563
2995   Fayetteville       Fayetteville                 NC   73.7%    96,274    93,174     661    95   2,343   1     0   1047    701    684
2996   Greenville, NC     Greenville                   NC   69.0%   121,573   118,505     887   220   1,961   0     0   1210    757    757
2997   Raleigh            Raleigh                      NC   79.9%    51,230    49,108     534    49   1,538   1     0    701    440    419
2998   Winston-Salem      Winston-Salem                NC   71.7%    88,477    86,150     529    67   1,731   0     0   1005    664    662
3105   Flagstaff          Flagstaff                    AZ   76.1%    54,165    51,870     354   243   1,694   3     1    709    430    421
3106   Maricopa Central   Phoenix                      AZ   71.0%    80,372    77,349     713   100   2,208   1     1    857    575    562
3107   Maricopa South     Mesa                         AZ   80.3%    50,999    48,132     880    71   1,908   0     8    740    502    455
3108   Maricopa West      Glendale                     AZ   66.3%    80,555    77,997   1,074    79   1,404   0     1    805    490    479
3109   Tucson             Tucson                       AZ   71.3%   123,393   118,346   1,399   376   3,272   0     0   1264    813    768
3110   Window Rock        St. Michaels                 AZ   53.7%    42,098    41,287     191    83     535   2     0    389    268    261
3154   Aurora             Aurora                       CO   81.6%    35,681    33,502     799    26   1,354   0     0    642    359    350
3155   Colorado North     Longmont                     CO   90.0%    28,176    24,475     845   107   2,697   3    49   1001    479    355
3156   Colorado Springs   Colorado Springs             CO   66.2%   109,485   106,416     780   460   1,819   9     1    892    572    570
3157   Denver             Lakewood                     CO   87.6%    26,586    23,888     698    11   1,984   1     4    583    337    283
3158   Overland Park      Overland Park                KS   88.9%    20,804    19,196     465    30   1,110   0     3    594    294    219
3159   Wichita            Wichita                      KS   94.7%    16,633    13,903     721    34   1,826   0   149    590    359    274
3160   Billings           Billings                     MT   69.2%    82,260    79,612     685   271   1,687   2     3   1072    629    611
3162   Bismarck           Bismarck                     ND   84.9%    26,259    23,929     733   287   1,308   2     0    537    360    311
3163   Lincoln            Lincoln                      NE   82.1%    54,638    51,562     926    58   2,092   0     0    985    637    593
3164   Albuquerque        Los Ranchos de Albuquerque   NM   73.3%    75,900    72,219   1,233   536   1,906   6     0    907    609    573
3165   Las Cruces         Las Cruces                   NM   80.7%    35,650    33,504     710    96   1,339   1     0    834    502    422
3166   Cleveland Co.      Norman                       OK   79.1%    63,613    60,606     677   270   2,049   2     9    800    494    486
3167   Oklahoma County    Warr Acres                   OK   90.1%    27,352    23,543     967    30   2,803   1     8    682    474    413
3168   Tulsa              Tulsa                        OK   71.2%    94,807    91,652     939   325   1,881   1     9    813    529    525
3169   Sioux Falls        Sioux Falls                  SD   78.6%    36,019    33,918     807   216   1,077   1     0    565    303    292
3170   Arlington          Grand Prairie                TX   85.0%    22,385    20,619     524    18   1,224   0     0    514    344    325
3171   Austin             Austin                       TX   93.6%    16,720    13,384     847    57   2,431   1     0    845    497    302
3172   Collin Co.         McKinney                     TX   84.9%    37,191    34,724     821    76   1,569   1     0    700    504    422
3173   Dallas             Duncanville                  TX   71.5%    41,090    38,981     800    42   1,263   0     4    888    527    506
3174   Dallas Co. NE      Richardson                   TX   78.0%    31,777    29,894     636    37   1,209   1     0    754    425    383
3175   Dallas Co. NW      Farmers Branch               TX   76.3%    46,547    44,111     546    45   1,845   0     0    669    430    408
3176   Denton Co.         Denton                       TX   88.2%    35,872    32,400   1,302    67   2,090   0    13    833    541    480
3177   El Paso            El Paso                      TX   78.7%    54,387    51,453     811   192   1,929   2     0   1041    605    480
3178   Fort Bend Co.               Katy              TX   69.8%   101,358   97,600   1,513   338   1,904   3     0   1045   686   675
3179   Fort Worth                  Fort Worth        TX   92.5%    13,804   11,315     641    71   1,207   0   570    295   189   157
3180   Harris Co. East             Houston           TX   89.0%    16,192   14,065     501    63   1,561   2     0    658   405   317
3181   Harris Co. NE               Houston           TX   89.0%    16,446   13,433   1,775    17   1,221   0     0    596   373   281
3182   Harris Co. NW               Katy              TX   95.3%     6,415    4,788     765     2     860   0     0    596   420   320
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   77.5%    72,948   68,011   2,659   333   1,944   1     0    910   631   631
3184   Houston NW                  Houston           TX   89.5%    15,346   13,068   1,057    11   1,210   0     0    398   274   223
3185   Houston South               Houston           TX   75.7%    40,871   37,727   1,858    57   1,229   0     0    662   426   410
3186   Houston West                Houston           TX   81.7%    31,256   28,525     662    71   1,998   0     0    744   510   431
3187   Laredo                      Laredo            TX   72.4%    92,113   88,370   1,238   311   2,191   3     0   1110   737   722
3188   Lubbock                     Lubbock           TX   76.4%    75,198   72,155     892   199   1,950   2     0    868   617   606
3189   Montgomery Co.              Spring            TX   75.7%    81,729   77,834   1,445   416   2,034   0     0   1150   750   741
3190   San Antonio East            San Antonio       TX   94.3%     6,888    5,664     440    29     753   0     2    535   277   204
3191   San Antonio North           San Antonio       TX   96.4%     4,258    3,038     331     5     852   0    32    368   265   225
3192   San Antonio West            San Antonio       TX   96.3%     4,150    2,747     407     4     992   0     0    305   270   263
3193   Tyler                       Tyler             TX   79.3%    79,859   76,277     995   242   2,345   0     0   1059   798   730
3194   Waco                        Waco              TX   88.8%    36,375   33,018   1,017    85   2,254   1     0    989   624   535
3195   Williamson Co.              Leander           TX   90.1%    30,834   26,857   1,051   101   2,825   0     0    828   531   460
3196   Orem                        Orem              UT   84.8%    30,705   28,007   1,124   119   1,440   1    14    591   374   345
3197   Salt Lake City              South Salt Lake   UT   87.0%    31,934   28,772   1,138    64   1,744   1   215    818   443   397
3198   Casper                      Casper            WY   79.6%    28,918   27,109     638   100   1,069   2     0    602   316   298
3255   Honolulu                    Honolulu          HI   95.5%    12,770    8,304   2,045   259   2,157   5     0    442   333   261
3256   Boise                       Boise             ID   98.1%     6,039    3,015     612    36   2,375   0     1    403   262   131
3257   Las Vegas                   Las Vegas         NV   79.6%    55,587   50,815   1,210    48   3,278   0   236    841   609   559
3258   North Las Vegas             N. Las Vegas      NV   83.1%    47,823   43,932   1,211   117   2,558   4     1    818   575   483
3259   Eugene                      Springfield       OR   84.0%    50,384   47,169   1,214    86   1,896   1    18   1003   492   447
3260   Portland                    Portland          OR   93.1%    12,996   10,981     530     8   1,461   2    14    481   300   260
3261   Salem                       Salem             OR   95.3%    11,524    9,303     696    23   1,490   0    12    696   329   237
3263   Bakersfield                 Bakersfield       CA   81.6%    56,173   51,720   1,597    77   2,779   0     0    852   542   514
3264   Chico                       Chico             CA   77.0%    70,174   66,684   1,192   141   2,155   2     0    831   565   544
3265   Concord                     Concord           CA   83.5%    27,983   25,384     913    26   1,455   0   205    531   368   354
3266   El Cajon                    San Diego         CA   88.9%    14,772   12,635   1,000    44   1,092   0     1    453   287   261
3267   Fullerton                   Buena Park        CA   92.4%    13,225   10,529   1,056    24   1,614   0     2    666   420   278
3268   Inglewood                   Inglewood         CA   85.8%    41,889   37,877   1,541    24   2,436   2     9    959   621   541
3269   Long Beach                  Long Beach        CA   90.5%    18,987   15,703   1,377    17   1,890   0     0    767   439   407
3270   Fresno                      Fresno            CA   85.2%    35,108   31,907   1,387    28   1,783   0     3    895   612   517
3271   Oakland                     Oakland           CA   85.7%    22,080   19,130   1,503    22   1,425   0     0    468   341   305
3272   Ontario                     Upland            CA   86.5%    16,310   14,083     947    23   1,257   0     0    410   294   263
3273   Palm Springs                Palm Springs      CA   81.8%    45,817   42,025   1,092    57   2,641   0     2    830   534   458
3274   Pasadena                    Pasadena          CA   93.4%    19,977   15,388   1,925    32   2,632   0     0    734   489   445
3275   Pleasanton                  San Ramon         CA   91.7%     9,472    7,559     713    12   1,188   0     0    280   194   191
3276   Riverside                   Riverside         CA   81.2%    27,840   25,553   1,218    13   1,056   0     0    462   284   283
3277   Sacramento                  Sacramento        CA   88.2%    21,606   18,985     911    15   1,695   0     0    514   381   329
3278   San Bernardino              San Bernardino    CA   83.2%    35,053   32,229   1,102    63   1,659   0     0    699   468   437
3279   San Diego                   San Diego         CA   87.5%    20,854   18,479   1,022   123   1,229   1     0    534   360   326
3280   San Francisco               San Francisco     CA   89.8%    16,716   14,300     685     4   1,724   0     3    517   314   293
3281   San Jose                    San Jose          CA   86.8%    23,079   20,003   1,492   141   1,443   0     0    753   480   373
3282   San Mateo                   Redwood City      CA   91.9%    10,521    7,031   2,201     5   1,050   0   234    384   271   204
3283   Santa Ana                   Santa Ana         CA   92.6%    15,131   12,110   1,085    16   1,920   0     0    712   437   257
3284   Camarillo                   Camarillo         CA   86.4%    27,921   24,892   1,354    55   1,620   0     0    529   373   312
3285   Santa Clarita               Valencia          CA   91.3%    19,764   14,952   1,662    18   2,628   0   504    724   513   488
3286   Santa Rosa                  Rohnert Park      CA   79.1%    43,580   41,218     606   265   1,484   1     6    742   503   457
3287   South Gate                  Commerce          CA   82.5%    45,877   40,692   2,882    53   2,249   1     0    634   418   411
3288   Stockton                    Stockton          CA   81.3%    45,384   41,742   1,079    70   2,088   0   405    795   499   413
3289   Sunnyvale                   Sunnyvale         CA   91.1%    15,212   12,484   1,020    14   1,383   0   311    326   249   189
3290   Woodland Hills              Woodland Hills    CA   94.1%    21,403   16,677   1,163     9   3,272   0   282    817   581   548
3291   Vista                       Carlsbad          CA   93.9%     8,619    6,701     648    18   1,226   1    25    345   194   146
3292   West Covina                 West Covina       CA   96.3%     6,484    3,914   1,220    11   1,339   0     0    446   303   225
3293   Everett                     Everett           WA   95.3%    12,440   10,196     643    42   1,543   0    16    568   370   317
3294   Olympia                     Olympia           WA   95.3%    11,798    8,848   1,022    25   1,810   1    92    547   323   297
3295   Seattle                     Seattle           WA   94.3%    11,874    9,278     734    21   1,841   0     0    555   316   271
3296   Spokane                     Spokane           WA   86.8%    40,367   35,634   2,044   140   2,537   3     9    907   538   512
3297   Tacoma                      Tacoma            WA   94.1%    10,387    8,439     611    38   1,289   0    10    599   296   254
3298   Anchorage                   Anchorage         AK   89.1%    19,644   17,195     472   483   1,488   6     0    694   357   286
 ACO                                                    ACO Percent Remaining Remaining Remaining Remaining Remaining Remaining Remaining   Active   Employees With Employees With
                ACO Name                  ACO city
Number                                                 state Completed Cases   NRFU Prod  SQRA       FV      NRFU RI    FV QC      MV     Employees    Availability    An Assignment
  2253   Danbury                 Danbury               CT       91.7%   15,395    13,290      534         8     1,563          0        0        833               457            322
  2254   Hartford                Hartford              CT       92.7%   16,976    13,813    1,481        13     1,667          2        0        863               482            412
  2255   New Haven               New Haven             CT       86.0%   24,889    22,741      575        35     1,538          0        0        902               493            378
  2256   Boston                  Boston                MA       80.5%   40,629    37,075    1,188        20     2,346          0        0       1160               503            436
  2257   Lawrence                Lawrence              MA       80.0%   24,793    23,360      437        37       959          0        0        576               296            288
  2258   Quincy                  Quincy                MA       91.4%    8,692     7,388      328         1       975          0        0        447               191            116
  2259   East Bridgewater        East Bridgewater      MA       76.8%   69,720    65,565      894       125     3,136          0        0       1104               639            601
  2260   Waltham                 Waltham               MA       97.1%    6,520     4,325      867        20     1,308          0        0        840               359            128
  2261   Worcester               Worcester             MA       87.9%   34,166    30,853      969        42     2,298          3        1       1195               535            437
  2262   Gardiner                Gardiner              ME       93.6%   26,029    21,050      862        48     4,067          2        0       1119               608            561
  2263   Concord                 Concord               NH       85.3%   41,025    37,133      932        85     2,874          1        0       1101               583            515
  2264   Egg Harbor              Egg Harbor Township   NJ       65.7%  100,699    97,083      845       103     2,668          0        0       1185               712            707
  2265   Parsippany              Parsippany            NJ       93.7%    8,634     6,998      738        13       885          0        0        708               393            286
  2266   South Plainfield        South Plainfield      NJ       83.4%   22,233    20,099      780        16     1,338          0        0        895               439            331
  2267   Jersey City             Jersey City           NJ       82.8%   30,019    27,238    1,053        38     1,689          1        0       1012               592            467
  2268   Newark                  Newark                NJ       76.1%   37,118    33,292    2,047        50     1,729          0        0        909               507            450
  2269   Fairlawn                Fairlawn              NJ       75.9%   43,654    40,862    1,121        92     1,578          0        1       1023               577            502
  2270   Toms River              Toms River            NJ       83.0%   46,520    43,341      954        62     2,163          0        0       1264               673            578
  2271   Trenton                 Trenton               NJ       89.6%   16,302    14,062      865        23     1,351          0        1        697               334            278
  2272   Albany                  Albany                NY       80.9%   79,342    74,883    1,281       170     3,008          0        0       1784               783            759
  2273   Bronx 1                 Bronx                 NY       80.0%   28,110    25,059    1,315         8     1,727          1        0       1013               544            376
  2274   Bronx 2                 Bronx                 NY       81.7%   26,354    23,420    1,627        37     1,270          0        0       1003               509            373
  2275   Melville                Melville              NY       71.4%   69,823    65,563    2,134        93     2,032          1        0       1421               755            733
  2276   Buffalo                 Buffalo               NY       86.7%   26,581    24,033      684        18     1,845          0        1        903               402            343
  2277   Queens 1                Long Island City      NY       90.6%   11,245     8,694    1,246        15     1,288          2        0        639               307            221
  2278   Brooklyn 1              Brooklyn              NY       66.5%   46,235    42,860    2,002       111     1,262          0        0       1091               558            482
  2279   Garden City             Garden City           NY       84.7%   26,222    22,973    1,825        24     1,400          0        0        893               475            396
  2280   Manhattan 1             New York              NY       85.8%   26,329    23,772    1,062        40     1,455          0        0        826               473            311
  2281   Manhattan 2             New York              NY       83.5%   47,637    42,636    1,190        44     3,767          0        0       1294               742            491
  2282   Pawling                 Pawling               NY       85.9%   35,916    32,022    1,724        87     2,083          0        0       1465               735            652
  2283   Brooklyn 2              Brooklyn              NY       74.4%   48,920    44,733    2,057        78     2,052          0        0       1339               817            660
  2284   Queens 2                Bayside               NY       89.0%   14,080    11,696      792        54     1,536          2        0        861               436            294
  2285   Queens 3                Forest Hills          NY       85.9%   18,196    16,135      716        67     1,273          5        0        891               411            367
  2286   Peekskill               Peekskill             NY       82.0%   32,257    29,597    1,073        37     1,550          0        0        988               525            457
  2287   Rochester               Rochester             NY       82.1%   68,234    64,037    1,146        73     2,978          0        0       1535               761            701
  2288   Brooklyn 3              Brooklyn              NY       87.2%   19,269    16,208    1,358        21     1,682          0        0       1090               609            409
  2289   Queens 4                Jamaica               NY       85.1%   16,734    14,417    1,001        84     1,232          0        0        795               397            227
  2290   Staten Island           Staten Island         NY       89.3%    9,066     7,444      613         4     1,005          0        0        618               271            171
  2291   Syracuse                Syracuse              NY       87.1%   49,106    45,060      876       143     3,027          0        0       1731               811            720
  2292   Brooklyn 4              Brooklyn              NY       79.2%   32,583    29,163    1,989        40     1,391          0        0        939               526            451
  2293   Guaynabo                Guaynabo              PR       89.5%   49,331    41,222    1,515     1,867     4,704         23        0       1535               971            781
  2294   Caguas                  Caguas                PR       91.0%   40,956    32,990      893     3,872     3,165         36        0       1422               945            715
  2295   Mayaguez                Mayaguez              PR       93.6%   32,652    21,789    1,481     6,145     3,138         99        0       1797             1132             929
  2296   Providence              Providence            RI       84.5%   33,027    30,385      886        35     1,721          0        0       1011               525            439
  2297   Burlington              Burlington            VT       91.2%   15,614    13,673      348        55     1,538          0        0        752               367            260
  2355   Washington DC           Washington            DC       78.0%   38,894    35,640    1,121        48     2,078          1        6        832               497            402
  2356   Wilmington              Wilmington            DE       77.4%   44,884    42,684      724        17     1,415          1       43        872               410            380
  2357   Lexington               Lexington             KY       71.7%  132,363   126,749    1,679       953     2,973          9        0       1506               953            939
  2358   Louisville              Louisville            KY       74.0%   90,442    86,447    1,577       120     2,295          3        0        958               535            532
  2359   Hanover                 Hanover               MD       79.9%   53,674    49,248    2,182        46     2,197          1        0       1253               786            658
  2360   Baltimore               Baltimore             MD       69.3%   47,872    45,666      603         9     1,593          0        1        860               454            440
  2361   Hagerstown              Hagerstown            MD       93.3%   16,454    13,119    1,295         9     2,031          0        0       1008               521            393
  2362   Towson                  Towson                MD       83.7%   47,501    42,963    1,959        21     2,558          0        0       1333               773            686
  2363   Akron                   Akron                 OH       68.9%   85,236    82,702      826        53     1,454          0      201        920               623            623
  2364   Mansfield               Mansfield             OH       96.2%    9,789     7,236      898        17     1,638          0        0        785               402            306
  2365   Cincinnati              Cincinnati            OH       82.9%   26,420    24,309      459        12     1,627          0       13        858               446            432
  2366   Cleveland               Cleveland             OH       70.4%   62,376    59,631      694        64     1,858          0      129        876               521            512
  2367   Columbus                Dublin                OH       89.6%   25,712    22,304      719         5     2,684          0        0       1362               756            585
  2368   Dayton                  Dayton                OH       87.3%   30,507    28,195      684        33     1,595          0        0        809               461            437
  2369   Toledo                  Toledo                OH       78.2%   68,561    65,490      823        44     2,145          0       59       1029               655            622
  2370   South Point             South Point           OH       93.8%   16,368    13,510      922        57     1,756          0      123        921               540            436
  2371   Allentown               Allentown             PA       74.1%   81,225    77,828      737        77     2,573          1        9        927               570            556
  2372   Cranberry Township      Cranberry Township    PA       94.7%   17,893    15,021      742        28     2,077          0       25        872               481            366
  2373   Harrisburg              Harrisburg            PA       90.4%   26,093    23,499      721        31     1,842          0        0        917               450            424
  2374   Norristown              Norristown            PA       88.0%   21,006    19,021      523        17     1,438          0        7        668               372            330
  2375   Philadelphia-Franklin   Philadelphia          PA       68.8%   77,677    74,395      815        44     2,422          0        1       1355               733            645
  2376   Philadelphia-Penn       Philadelphia          PA       63.6%   57,693    55,690      667        29     1,307          0        0        944               513            512
  2377   Pittsburgh              Pittsburgh            PA       88.1%   25,472    23,097      550        12     1,813          0        0        824               465            368
  2378   Reading                 Reading               PA       80.8%   43,637    41,493      736        58     1,350          0        0        624               415            389
  2379   State College           State College         PA       92.2%   26,823    23,721    1,008        34     2,060          0        0       1048               566            508
  2380   Knoxville               Knoxville             TN       91.0%   31,301    27,928      869        53     2,425          0       26        996               572            498
  2381   Memphis                 Memphis               TN       73.4%   63,761    60,853      917        35     1,956          0        0        985               578            537
  2382   Nashville               Franklin              TN       92.2%   25,725    22,183      899        29     2,614          0        0        960               605            492
  2383   Shelbyville             Shelbyville           TN       75.3%  112,497   107,444    1,868       190     2,976          0       19       1589             1035            1008
  2384   Crystal City            Arlington             VA       90.8%   11,197     9,264      677        14     1,242          0        0        448               205            166
  2385   Fairfax                 Fairfax               VA       97.4%    2,701     1,505      597        20       579          0        0        411               227             93
  2386   Fredericksburg          Fredericksburg        VA       73.4%   67,155    64,478    1,162        84     1,429          2        0        952               574            523
  2387   Virginia Beach          Virginia Beach        VA       76.7%   66,143    62,792    1,079       145     2,123          0        4        995               585            539
  2388   Richmond                Richmond              VA       76.4%   60,094    57,082    1,246        34     1,732          0        0        992               531            511
  2389   Roanoke                 Roanoke               VA       79.8%   69,377    65,717      929       101     2,252          0      378       1384               776            756
  2390   Beckley                 Beckley               WV       97.7%   11,464     6,277    1,480       181     3,525          1        0       1194               605            344
  2556   Fayetteville            Fayetteville          AR       95.5%   16,378    12,564    1,537       106     2,161          0       10        850               631            521
  2557   Little Rock             Little Rock           AR       84.9%   55,680    51,884    1,145       146     2,504          1        0       1492               874            775
  2558   Des Moines              Des Moines            IA       69.9%  152,925   147,618    1,930       103     3,274          0        0       1873             1104            1075
  2559   Chicago Central         Chicago               IL       83.4%   42,060    37,649    1,318        19     3,074          0        0       1381               819            720
  2560   Chicago Far Southwest   Evergreen Park        IL       89.6%   12,979    10,911      760         7     1,286          0       15        843               456            421
  2561   Chicago South           Chicago               IL       83.5%   28,243    24,658    1,358         3     2,223          1        0        930               557            444
  2562   Cook County NW          Schaumburg            IL       91.4%   11,748     9,681      796        28     1,242          0        1        494               345            310
  2563   Cook County South       Matteson              IL       83.1%   27,675    24,307    1,626         7     1,735          0        0        883               461            380
  2564   Dekalb                  Dekalb                IL       90.4%   21,774    19,073    1,144        21     1,536          0        0        908               462            356
  2565   Oswego                  Oswego                IL       88.1%   21,179    18,751    1,161         4     1,262          0        1        830               499            407
2566   Peoria             Peoria                       IL   86.5%    42,806    39,278   1,523    20   1,985   0     0   1124    643    591
2567   Skokie             Skokie                       IL   91.5%    10,437     8,509     687    33   1,208   0     0    881    439    320
2568   Springfield        Springfield                  IL   72.7%    89,488    85,905   1,615   135   1,832   1     0   1139    695    660
2569   Evansville         Evansville                   IN   94.8%    13,212    10,497   1,184     7   1,495   1    28    940    476    396
2570   Ft. Wayne          Ft. Wayne                    IN   89.7%    28,661    25,841   1,057    38   1,724   1     0   1020    552    495
2571   Indianapolis       Indianapolis                 IN   89.3%    27,918    24,871     893    18   2,134   1     1    958    428    385
2572   Lake County        Merrillville                 IN   90.9%    28,410    25,095   1,081    30   2,201   2     1   1255    602    487
2573   Detroit            Detroit                      MI   71.0%    97,817    92,849   2,669    90   2,209   0     0   1549    884    841
2574   Lansing            Lansing                      MI   73.7%    93,399    89,839   1,230    96   2,233   1     0   1467    787    740
2575   Macomb County      Clinton Township             MI   87.9%    31,975    29,190     924    33   1,828   0     0    964    548    472
2576   Traverse City      Traverse City                MI   74.9%   132,281   127,001   1,352   203   3,724   1     0   1996   1119   1094
2577   Oakland County     Troy                         MI   90.0%    16,539    14,611     570    10   1,348   0     0    450    218    178
2578   Duluth             Duluth                       MN   84.8%    58,173    53,430   2,084    81   2,578   0     0   1496    804    726
2579   Minneapolis        Minneapolis                  MN   93.7%     9,738     7,503     854    21   1,360   0     0    573    262    205
2580   Rochester          Rochester                    MN   83.8%    43,603    40,751   1,020    26   1,806   0     0   1248    618    545
2581   Kansas City        Kansas City                  MO   93.7%    27,623    22,496   1,221    60   3,760   1    85   1182    501    472
2582   Springfield        Springfield                  MO   84.4%    81,023    76,117   1,518   114   3,274   0     0   1642    960    923
2583   St. Louis          St. Louis                    MO   82.5%    54,290    50,611   1,062    21   2,541   0    55    995    571    556
2584   Eau Claire         Eau Claire                   WI   93.1%    18,478    15,670     854    46   1,908   0     0    726    444    385
2585   Green Bay          Green Bay                    WI   92.4%    20,862    17,859     953    33   1,754   0   263    837    462    371
2586   Madison            Madison                      WI   93.8%    15,670    12,826     879     7   1,958   0     0   1047    554    434
2587   Milwaukee          Milwaukee                    WI   76.6%    38,990    36,785     715    57   1,429   3     1   1041    540    440
2901   Gulfport           Gulfport                     MS   77.1%    78,993    75,107   1,391   153   2,339   3     0   1232    663    602
2902   Jackson            Jackson                      MS   56.9%   143,258   138,805   1,970   534   1,944   5     0    842    495    490
2904   Birmingham         Birmingham                   AL   57.4%   167,069   162,567   1,823   407   2,270   2     0    993    701    700
2905   Huntsville         Huntsville                   AL   67.0%   115,364   110,834   2,374   308   1,847   1     0   1012    640    619
2906   Mobile             Mobile                       AL   65.6%   129,067   124,650   1,489   282   2,645   1     0    983    599    587
2907   Charleston         North Charleston             SC   65.1%   168,434   164,466   1,307   124   2,537   0     0   1293    766    746
2908   Columbia           Columbia                     SC   69.2%   104,895   101,314   1,339    70   2,172   0     0   1021    543    540
2909   Greenville, SC     Greenville                   SC   73.9%    98,547    95,314   1,107    78   2,047   0     1   1110    674    673
2910   Atlanta            Atlanta                      GA   66.8%    78,202    75,279   1,014    49   1,860   0     0    794    507    497
2966   Lauderdale Lakes   Lauderdale Lake              FL   71.2%    70,873    67,226   1,193    84   2,369   1     0    975    635    601
2967   Fort Lauderdale    Margate                      FL   72.4%    79,516    76,286   1,065   102   2,063   0     0    993    648    629
2968   Fort Myers         Fort Myers                   FL   70.8%   133,007   128,162   1,052   114   3,678   1     0   1272    939    900
2969   Gainesville        Gainesville                  FL   82.7%    39,316    37,017     791    50   1,457   1     0    955    539    409
2970   Jacksonville       Jacksonville                 FL   69.5%    61,866    59,608     856    58   1,343   1     0    742    492    484
2971   Lakeland           Lakeland                     FL   68.0%   126,641   122,441   1,372   113   2,715   0     0   1188    832    821
2972   Miami North        Miami Lakes                  FL   73.9%    77,820    73,846   1,212   310   2,450   2     0   1145    780    690
2973   Miami South        Palmetto Bay                 FL   76.1%    57,547    54,234   1,039   229   2,045   0     0   1017    655    601
2974   Ocala              Ocala                        FL   72.3%    79,270    76,685     871    57   1,657   0     0    903    620    600
2975   Orange County      Orlando                      FL   75.6%    64,227    60,861   1,236    28   2,102   0     0    858    568    560
2976   Pensacola          Pensacola                    FL   65.0%   132,023   128,277   1,049   142   2,554   1     0   1189    642    639
2977   Seminole County    Lake Mary                    FL   69.4%    87,569    84,510     992    60   2,006   1     0    787    545    542
2978   St. Petersburg     St. Petersburg               FL   76.9%    73,376    70,171     903    60   2,242   0     0    892    602    577
2979   Tampa              Tampa                        FL   67.9%    85,266    82,317   1,098    81   1,770   0     0    877    585    582
2980   West Palm Beach    West Palm Beach              FL   69.7%   104,077   100,369   1,198    76   2,434   0     0   1152    835    805
2981   Columbus           Columbus                     GA   51.7%   191,816   188,453   1,386   278   1,698   1     0   1071    729    722
2982   Dekalb County      Atlanta                      GA   69.7%    62,096    59,294   1,152   122   1,528   0     0    880    493    470
2983   Douglasville       Douglasville                 GA   66.7%    67,090    65,095     795    94   1,105   1     0    696    455    376
2984   Gainesville, GA    Gainesville                  GA   73.6%    90,620    87,555     929    57   2,079   0     0    959    674    654
2985   Gwinnett County    Duluth                       GA   61.5%    86,326    83,756   1,335    76   1,158   1     0    786    457    449
2986   Macon              Macon                        GA   62.5%   103,063   100,329   1,046   132   1,556   0     0   1065    786    735
2987   Savannah           Savannah                     GA   85.9%    39,446    36,373     930    68   2,074   1     0    881    651    562
2988   Baton Rouge        Baton Rouge                  LA   66.7%    87,957    84,690   1,289   340   1,638   0     0    916    570    566
2989   Jefferson Parish   Elmwood                      LA   74.5%    65,916    63,054   1,015   187   1,660   0     0   1095    663    663
2990   New Orleans        New Orleans                  LA   97.2%     5,305     2,621   1,006    38   1,640   0     0    373    199    119
2991   Shreveport         Shreveport                   LA   48.1%   184,067   181,037     882   507   1,639   2     0   1066    675    667
2992   Asheville          Asheville                    NC   75.4%   107,550   103,803     624   132   2,991   0     0   1462    896    857
2993   Charlotte          Charlotte                    NC   74.1%    60,270    57,677     789    32   1,772   0     0    936    595    592
2994   Durham             Durham                       NC   65.8%    93,526    91,071     812    48   1,594   1     0    916    583    562
2995   Fayetteville       Fayetteville                 NC   71.9%   102,629    99,558     709    95   2,266   1     0   1040    705    689
2996   Greenville, NC     Greenville                   NC   67.0%   129,561   126,426     987   220   1,928   0     0   1222    776    774
2997   Raleigh            Raleigh                      NC   78.2%    55,434    53,296     605    49   1,483   1     0    680    426    415
2998   Winston-Salem      Winston-Salem                NC   69.5%    95,186    92,855     592    67   1,672   0     0   1010    648    646
3105   Flagstaff          Flagstaff                    AZ   74.2%    58,490    56,127     408   245   1,706   3     1    700    435    434
3106   Maricopa Central   Phoenix                      AZ   68.2%    87,849    84,790     785   100   2,172   1     1    861    586    586
3107   Maricopa South     Mesa                         AZ   78.3%    55,895    52,868     941    71   2,008   0     7    743    504    489
3108   Maricopa West      Glendale                     AZ   64.1%    85,774    83,212   1,134    79   1,348   0     1    807    510    496
3109   Tucson             Tucson                       AZ   68.6%   135,035   129,936   1,567   380   3,151   1     0   1324    871    831
3110   Window Rock        St. Michaels                 AZ   51.9%    43,725    42,936     205    83     496   5     0    383    261    257
3154   Aurora             Aurora                       CO   80.3%    38,203    36,000     873    26   1,304   0     0    649    341    332
3155   Colorado North     Longmont                     CO   89.0%    30,959    27,256     921   108   2,621   4    49   1027    480    376
3156   Colorado Springs   Colorado Springs             CO   64.4%   115,143   112,077     863   462   1,731   9     1    888    556    555
3157   Denver             Lakewood                     CO   86.4%    28,943    26,243     748    11   1,936   1     4    574    340    302
3158   Overland Park      Overland Park                KS   88.0%    22,383    20,744     514    30   1,092   0     3    597    308    236
3159   Wichita            Wichita                      KS   94.2%    18,274    15,387     872    34   1,838   1   142    594    350    283
3160   Billings           Billings                     MT   67.6%    86,599    83,834     868   272   1,621   1     3   1090    642    625
3162   Bismarck           Bismarck                     ND   83.3%    29,047    26,665     844   288   1,248   2     0    545    369    321
3163   Lincoln            Lincoln                      NE   80.5%    59,415    56,376   1,007    59   1,972   1     0   1020    648    600
3164   Albuquerque        Los Ranchos de Albuquerque   NM   71.5%    80,929    77,019   1,466   542   1,896   6     0    898    595    564
3165   Las Cruces         Las Cruces                   NM   79.1%    38,543    36,282     827    99   1,333   2     0    840    519    432
3166   Cleveland Co.      Norman                       OK   77.4%    68,632    65,672     776   270   1,902   3     9    816    522    514
3167   Oklahoma County    Warr Acres                   OK   89.0%    30,309    26,515   1,060    31   2,695   0     8    709    485    436
3168   Tulsa              Tulsa                        OK   69.6%   100,244    96,904   1,173   326   1,831   1     9    831    527    524
3169   Sioux Falls        Sioux Falls                  SD   77.1%    38,513    36,287     970   217   1,038   1     0    565    312    300
3170   Arlington          Grand Prairie                TX   82.9%    25,441    23,696     601    18   1,126   0     0    518    343    324
3171   Austin             Austin                       TX   92.9%    18,476    15,002     946    57   2,470   1     0    869    509    333
3172   Collin Co.         McKinney                     TX   83.0%    41,752    39,196     923    77   1,555   1     0    723    512    459
3173   Dallas             Duncanville                  TX   68.7%    45,129    42,999     879    42   1,205   0     4    868    476    466
3174   Dallas Co. NE      Richardson                   TX   75.7%    35,060    33,125     718    37   1,179   1     0    746    421    405
3175   Dallas Co. NW      Farmers Branch               TX   74.4%    50,159    47,652     605    45   1,857   0     0    670    413    394
3176   Denton Co.         Denton                       TX   86.7%    40,461    36,765   1,535    67   2,080   0    14    848    546    482
3177   El Paso            El Paso                      TX   77.3%    57,942    54,996     893   193   1,858   2     0   1058    621    503
3178   Fort Bend Co.               Katy              TX   67.6%   108,406   104,496   1,715   338   1,853   4     0   1051   685   679
3179   Fort Worth                  Fort Worth        TX   91.7%    15,362    12,778     750    71   1,193   0   570    296   194   164
3180   Harris Co. East             Houston           TX   87.1%    18,886    16,707     558    63   1,556   2     0    653   395   323
3181   Harris Co. NE               Houston           TX   87.1%    19,157    16,092   1,849    17   1,199   0     0    599   382   287
3182   Harris Co. NW               Katy              TX   94.1%     7,918     6,170     885     2     861   0     0    600   426   319
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   75.8%    78,272    73,012   3,016   334   1,909   1     0    899   631   631
3184   Houston NW                  Houston           TX   87.7%    17,970    15,641   1,130    11   1,188   0     0    408   280   234
3185   Houston South               Houston           TX   73.1%    45,139    41,872   1,995    57   1,215   0     0    660   428   417
3186   Houston West                Houston           TX   78.5%    36,723    33,849     781    71   2,022   0     0    756   488   444
3187   Laredo                      Laredo            TX   70.0%    99,726    95,863   1,466   311   2,084   2     0   1086   727   724
3188   Lubbock                     Lubbock           TX   74.5%    80,989    77,841   1,051   200   1,895   2     0    823   575   565
3189   Montgomery Co.              Spring            TX   73.5%    89,049    85,158   1,530   417   1,944   0     0   1145   771   761
3190   San Antonio East            San Antonio       TX   93.0%     8,354     6,988     561    29     774   0     2    537   313   232
3191   San Antonio North           San Antonio       TX   95.2%     5,642     4,255     449     5     901   0    32    370   272   249
3192   San Antonio West            San Antonio       TX   94.9%     5,729     4,134     523     4   1,068   0     0    365   303   295
3193   Tyler                       Tyler             TX   77.5%    86,428    82,747   1,186   244   2,251   0     0   1053   798   724
3194   Waco                        Waco              TX   87.3%    41,029    37,597   1,171    85   2,175   1     0   1032   645   573
3195   Williamson Co.              Leander           TX   88.5%    35,589    31,426   1,222   101   2,839   1     0    869   544   447
3196   Orem                        Orem              UT   83.3%    33,657    30,915   1,196   119   1,412   1    14    584   385   347
3197   Salt Lake City              South Salt Lake   UT   85.7%    35,166    31,903   1,326    65   1,655   1   216    842   450   395
3198   Casper                      Casper            WY   78.3%    30,855    28,884     836   103   1,029   3     0    605   307   305
3255   Honolulu                    Honolulu          HI   94.9%    14,682     9,627   2,522   261   2,267   5     0    449   324   267
3256   Boise                       Boise             ID   97.6%     7,479     4,436     752    37   2,253   0     1    380   255   163
3257   Las Vegas                   Las Vegas         NV   77.9%    60,268    55,631   1,278    48   3,264   0    47    847   629   581
3258   North Las Vegas             N. Las Vegas      NV   81.6%    52,212    48,276   1,311   117   2,504   4     0    846   565   519
3259   Eugene                      Springfield       OR   83.7%    51,424    48,095   1,362    86   1,880   1     0   1003   499   450
3260   Portland                    Portland          OR   93.1%    13,018    10,992     578     8   1,438   2     0    486   318   276
3261   Salem                       Salem             OR   94.9%    12,412    10,045     811    23   1,533   0     0    696   337   244
3263   Bakersfield                 Bakersfield       CA   80.1%    60,608    56,038   1,773    80   2,717   0     0    865   564   529
3264   Chico                       Chico             CA   75.4%    74,858    71,259   1,341   142   2,113   3     0    840   557   543
3265   Concord                     Concord           CA   82.1%    30,330    27,710     980    26   1,409   0   205    535   367   350
3266   El Cajon                    San Diego         CA   87.8%    16,289    14,085   1,088    44   1,072   0     0    455   301   271
3267   Fullerton                   Buena Park        CA   91.5%    14,812    11,931   1,236    24   1,620   0     1    664   407   296
3268   Inglewood                   Inglewood         CA   84.7%    45,306    41,245   1,662    24   2,373   2     0    987   608   549
3269   Long Beach                  Long Beach        CA   89.8%    20,466    17,537   1,520    17   1,392   0     0    786   436   396
3270   Fresno                      Fresno            CA   83.6%    38,860    35,577   1,492    28   1,763   0     0    838   568   500
3271   Oakland                     Oakland           CA   84.5%    23,874    20,796   1,669    22   1,387   0     0    484   337   286
3272   Ontario                     Upland            CA   85.1%    17,989    15,675   1,013    23   1,278   0     0    413   274   252
3273   Palm Springs                Palm Springs      CA   80.4%    49,288    45,455   1,181    57   2,595   0     0    834   531   461
3274   Pasadena                    Pasadena          CA   92.6%    22,516    17,640   2,215    32   2,629   0     0    740   487   447
3275   Pleasanton                  San Ramon         CA   90.7%    10,495     8,505     775    12   1,203   0     0    279   191   184
3276   Riverside                   Riverside         CA   79.6%    30,130    27,762   1,318    13   1,037   0     0    466   305   300
3277   Sacramento                  Sacramento        CA   86.8%    24,083    21,311   1,025    15   1,732   0     0    519   363   320
3278   San Bernardino              San Bernardino    CA   81.4%    38,798    35,889   1,209    64   1,636   0     0    707   470   455
3279   San Diego                   San Diego         CA   86.3%    22,829    20,402   1,104   124   1,198   1     0    547   360   314
3280   San Francisco               San Francisco     CA   88.7%    18,612    16,072     811     4   1,722   0     3    515   302   280
3281   San Jose                    San Jose          CA   85.6%    25,244    21,985   1,651   141   1,467   0     0    767   474   405
3282   San Mateo                   Redwood City      CA   91.0%    11,709     8,077   2,408     5   1,066   0   153    394   275   218
3283   Santa Ana                   Santa Ana         CA   91.8%    16,911    13,612   1,279    16   2,004   0     0    703   425   261
3284   Camarillo                   Camarillo         CA   85.4%    29,959    26,846   1,489    55   1,569   0     0    541   377   330
3285   Santa Clarita               Valencia          CA   91.4%    19,555    14,853   1,825    18   2,355   0   504    725   527   487
3286   Santa Rosa                  Rohnert Park      CA   78.0%    45,810    43,394     706   265   1,440   1     4    746   478   448
3287   South Gate                  Commerce          CA   81.3%    48,927    43,597   3,043    53   2,232   2     0    634   404   397
3288   Stockton                    Stockton          CA   80.1%    48,162    44,672   1,173    70   1,961   0   286    799   523   462
3289   Sunnyvale                   Sunnyvale         CA   90.2%    16,633    13,801   1,121    14   1,386   0   311    363   277   223
3290   Woodland Hills              Woodland Hills    CA   93.3%    24,232    19,423   1,287     9   3,231   0   282    824   578   528
3291   Vista                       Carlsbad          CA   93.3%     9,396     7,415     763    18   1,199   1     0    327   186   144
3292   West Covina                 West Covina       CA   95.6%     7,703     4,756   1,489    11   1,447   0     0    446   304   236
3293   Everett                     Everett           WA   94.9%    13,618    11,175     849    42   1,536   0    16    565   373   338
3294   Olympia                     Olympia           WA   95.0%    12,741     9,693   1,140    25   1,790   1    92    568   344   315
3295   Seattle                     Seattle           WA   93.6%    13,309    10,579     896    21   1,813   0     0    569   328   264
3296   Spokane                     Spokane           WA   86.1%    42,420    37,440   2,266   141   2,563   3     7    911   575   546
3297   Tacoma                      Tacoma            WA   93.6%    11,313     9,317     690    38   1,258   0    10    620   289   253
3298   Anchorage                   Anchorage         AK   88.3%    21,080    18,582     568   504   1,421   5     0    696   340   290
 ACO                                              ACO Percent Remaining     Active   Employees With Employees With
                ACO Name             ACO city
Number                                            state Completed Cases   Employees    Availability    An Assignment
  2253   Danbury            Danbury               CT       91.0%   16,741        834               450            313
  2254   Hartford           Hartford              CT       92.5%   17,214        833               436            327
  2255   New Haven          New Haven             CT       84.5%   27,351        910               462            390
  2256   Boston             Boston                MA       79.3%   42,892       1156               476            438
  2257   Lawrence           Lawrence              MA       78.7%   26,335        578               279            274
  2258   Quincy             Quincy                MA       91.0%    9,090        448               181            117
  2259   East Bridgewater   East Bridgewater      MA       75.1%   74,669       1110               578            567
  2260   Waltham            Waltham               MA       97.0%    6,856        847               346            112
  2261   Worcester          Worcester             MA       87.2%   36,223       1196               495            405
  2262   Gardiner           Gardiner              ME       93.1%   28,214       1136               595            529
  2263   Concord            Concord               NH       84.2%   44,044       1103               542            486
  2264   Egg Harbor         Egg Harbor Township   NJ       63.3%  107,476       1209               679            679
  2265   Parsippany         Parsippany            NJ       92.9%    9,664        711               386            256
  2266   South Plainfield   South Plainfield      NJ       82.0%   23,935        902               436            342
  2267   Jersey City        Jersey City           NJ       81.1%   33,008       1005               539            479
  2268   Newark             Newark                NJ       74.9%   38,779        930               445            386
  2269   Fairlawn           Fairlawn              NJ       74.5%   46,210       1019               539            496
  2270   Toms River         Toms River            NJ       81.3%   50,883       1291               640            573
  2271   Trenton            Trenton               NJ       88.7%   17,563        716               356            295
  2272   Albany             Albany                NY       79.6%   84,384       1812               747            698
  2273   Bronx 1            Bronx                 NY       79.2%   29,143       1000               489            354
  2274   Bronx 2            Bronx                 NY       80.3%   28,162       1007               479            337
  2275   Melville           Melville              NY       69.6%   73,848       1399               705            691
  2276   Buffalo            Buffalo               NY       85.8%   28,352        900               374            304
  2277   Queens 1           Long Island City      NY       90.3%   11,664        625               280            181
  2278   Brooklyn 1         Brooklyn              NY       64.7%   48,424       1052               488            457
  2279   Garden City        Garden City           NY       83.7%   27,824        908               435            380
  2280   Manhattan 1        New York              NY       84.8%   28,227        815               438            300
  2281   Manhattan 2        New York              NY       82.3%   50,962       1296               749            522
  2282   Pawling            Pawling               NY       84.8%   38,502       1451               691            609
  2283   Brooklyn 2         Brooklyn              NY       72.4%   52,366       1329               754            598
  2284   Queens 2           Bayside               NY       88.6%   14,605        843               429            274
  2285   Queens 3           Forest Hills          NY       85.4%   18,871        877               360            290
  2286   Peekskill          Peekskill             NY       80.3%   35,170        994               509            475
  2287   Rochester          Rochester             NY       80.3%   74,556       1529               733            671
  2288   Brooklyn 3         Brooklyn              NY       86.4%   20,363       1070               525            351
  2289   Queens 4           Jamaica               NY       84.0%   17,919        792               379            213
  2290   Staten Island      Staten Island         NY       88.8%    9,505        618               271            175
  2291   Syracuse           Syracuse              NY       85.6%   54,654       1746               778            706
  2292   Brooklyn 4         Brooklyn              NY       77.6%   34,948        932               484            459
  2293   Guaynabo           Guaynabo              PR       88.6%   53,178       1571               925            807
  2294   Caguas             Caguas                PR       89.7%   46,551       1525               933            745
  2295   Mayaguez           Mayaguez              PR       92.7%   37,220       1840             1032             858
  2296   Providence         Providence            RI       83.3%   35,274       1061               497            447
  2297   Burlington         Burlington            VT       90.1%   17,536        758               356            263
  2355   Washington DC      Washington            DC       76.8%   40,798        789               410            364
  2356   Wilmington         Wilmington            DE       76.0%   47,605        854               403            384
  2357   Lexington          Lexington             KY       70.2%  138,958       1520               908            897
  2358   Louisville         Louisville            KY       72.7%   94,617        943               499            496
  2359   Hanover            Hanover               MD       78.7%   56,510       1282               769            665
  2360   Baltimore          Baltimore             MD       67.6%   50,339        863               428            425
  2361   Hagerstown         Hagerstown            MD       92.9%   17,252        911               490            392
  2362   Towson             Towson                MD       82.1%   51,811       1342               756            676
  2363   Akron              Akron                 OH       66.4%   91,956        959               623            619
  2364   Mansfield          Mansfield             OH       95.9%   10,725        794               409            295
  2365   Cincinnati         Cincinnati            OH       81.6%   28,417        852               416            406
  2366   Cleveland          Cleveland             OH       68.7%   65,829        854               459            458
  2367   Columbus           Dublin                OH       88.5%   28,549       1366               693            559
  2368   Dayton             Dayton                OH       86.1%   33,331        803               458            413
  2369   Toledo             Toledo                OH       76.7%   72,981       1024               567            559
2370   South Point             South Point          OH   93.0%    18,544    933    512    436
2371   Allentown               Allentown            PA   72.6%    85,700    924    537    528
2372   Cranberry Township      Cranberry Township   PA   94.0%    20,202    873    461    357
2373   Harrisburg              Harrisburg           PA   89.5%    28,534    963    438    395
2374   Norristown              Norristown           PA   87.0%    22,858    660    342    316
2375   Philadelphia-Franklin   Philadelphia         PA   67.2%    81,266   1374    652    589
2376   Philadelphia-Penn       Philadelphia         PA   61.7%    60,522    959    516    512
2377   Pittsburgh              Pittsburgh           PA   87.0%    27,783    862    460    386
2378   Reading                 Reading              PA   79.6%    46,220    641    387    378
2379   State College           State College        PA   91.3%    29,770   1058    560    487
2380   Knoxville               Knoxville            TN   89.7%    35,666    989    596    515
2381   Memphis                 Memphis              TN   71.9%    67,043    977    520    495
2382   Nashville               Franklin             TN   91.3%    28,623    976    578    464
2383   Shelbyville             Shelbyville          TN   73.6%   119,943   1592    989    971
2384   Crystal City            Arlington            VA   90.4%    11,645    420    193    159
2385   Fairfax                 Fairfax              VA   97.4%     2,700    419    220     74
2386   Fredericksburg          Fredericksburg       VA   72.1%    70,204    950    504    480
2387   Virginia Beach          Virginia Beach       VA   75.1%    70,441    997    552    530
2388   Richmond                Richmond             VA   75.2%    62,830    996    479    467
2389   Roanoke                 Roanoke              VA   78.0%    75,375   1412    748    723
2390   Beckley                 Beckley              WV   97.6%    12,310   1218    607    357
2556   Fayetteville            Fayetteville         AR   94.9%    18,352   1070    740    556
2557   Little Rock             Little Rock          AR   83.4%    60,854   1486    817    725
2558   Des Moines              Des Moines           IA   67.9%   162,251   1844   1033   1014
2559   Chicago Central         Chicago              IL   82.6%    43,956   1387    798    677
2560   Chicago Far Southwest   Evergreen Park       IL   89.0%    13,637    853    459    402
2561   Chicago South           Chicago              IL   82.4%    30,075    933    554    435
2562   Cook County NW          Schaumburg           IL   91.0%    12,340    511    348    298
2563   Cook County South       Matteson             IL   82.4%    28,810    890    429    345
2564   Dekalb                  Dekalb               IL   89.7%    23,328    959    457    374
2565   Oswego                  Oswego               IL   87.4%    22,255    876    493    386
2566   Peoria                  Peoria               IL   85.5%    45,801   1121    606    562
2567   Skokie                  Skokie               IL   91.0%    10,987    889    441    305
2568   Springfield             Springfield          IL   70.8%    95,278   1152    651    626
2569   Evansville              Evansville           IN   94.6%    13,887    974    459    366
2570   Ft. Wayne               Ft. Wayne            IN   88.6%    31,573   1002    534    475
2571   Indianapolis            Indianapolis         IN   88.4%    30,058   1031    439    391
2572   Lake County             Merrillville         IN   90.0%    31,110   1299    617    499
2573   Detroit                 Detroit              MI   69.1%   104,016   1512    787    762
2574   Lansing                 Lansing              MI   71.9%    99,616   1456    727    693
2575   Macomb County           Clinton Township     MI   86.3%    35,967    988    537    476
2576   Traverse City           Traverse City        MI   72.8%   143,334   1980   1120   1095
2577   Oakland County          Troy                 MI   89.5%    17,344    449    212    188
2578   Duluth                  Duluth               MN   83.6%    62,126   1517    799    705
2579   Minneapolis             Minneapolis          MN   92.9%    10,962    598    270    200
2580   Rochester               Rochester            MN   82.6%    46,838   1234    609    473
2581   Kansas City             Kansas City          MO   93.4%    28,805   1209    516    445
2582   Springfield             Springfield          MO   83.2%    87,002   1679    906    846
2583   St. Louis               St. Louis            MO   81.3%    57,949   1035    542    523
2584   Eau Claire              Eau Claire           WI   92.6%    19,845    751    461    408
2585   Green Bay               Green Bay            WI   91.8%    22,408    864    465    364
2586   Madison                 Madison              WI   93.2%    17,238   1071    585    401
2587   Milwaukee               Milwaukee            WI   75.1%    41,337   1034    502    440
2901   Gulfport                Gulfport             MS   76.2%    81,859   1229    743    683
2902   Jackson                 Jackson              MS   54.6%   150,379    806    449    448
2904   Birmingham              Birmingham           AL   55.9%   172,274    962    636    629
2905   Huntsville              Huntsville           AL   65.7%   119,100   1042    619    595
2906   Mobile                  Mobile               AL   64.3%   133,460    992    603    602
2907   Charleston              North Charleston     SC   63.2%   177,033   1293    720    716
2908   Columbia                Columbia             SC   68.0%   108,843   1075    537    532
2909   Greenville, SC          Greenville           SC   72.3%   104,485   1102    618    617
2910   Atlanta                 Atlanta              GA   64.9%    82,346    791    447    441
2966   Lauderdale Lakes   Lauderdale Lake              FL   69.1%    75,616    973   591   546
2967   Fort Lauderdale    Margate                      FL   70.2%    85,736    993   612   591
2968   Fort Myers         Fort Myers                   FL   68.7%   142,176   1262   920   890
2969   Gainesville        Gainesville                  FL   81.6%    41,814    968   514   392
2970   Jacksonville       Jacksonville                 FL   68.0%    64,911    733   432   430
2971   Lakeland           Lakeland                     FL   66.2%   133,385   1245   812   673
2972   Miami North        Miami Lakes                  FL   72.0%    83,229   1139   719   638
2973   Miami South        Palmetto Bay                 FL   74.4%    61,541   1016   636   560
2974   Ocala              Ocala                        FL   70.8%    83,369    907   558   545
2975   Orange County      Orlando                      FL   74.2%    67,635    860   496   496
2976   Pensacola          Pensacola                    FL   63.5%   137,318   1198   648   633
2977   Seminole County    Lake Mary                    FL   67.6%    92,367    772   486   486
2978   St. Petersburg     St. Petersburg               FL   75.3%    78,427    892   531   522
2979   Tampa              Tampa                        FL   66.2%    89,480    871   544   543
2980   West Palm Beach    West Palm Beach              FL   67.6%   110,828   1157   814   794
2981   Columbus           Columbus                     GA   49.1%   201,693   1053   727   717
2982   Dekalb County      Atlanta                      GA   67.9%    65,675    868   445   425
2983   Douglasville       Douglasville                 GA   65.3%    69,761    694   415   351
2984   Gainesville, GA    Gainesville                  GA   72.3%    95,146    965   662   618
2985   Gwinnett County    Duluth                       GA   59.7%    89,911    752   397   394
2986   Macon              Macon                        GA   59.1%   112,145   1045   722   705
2987   Savannah           Savannah                     GA   84.4%    43,558   1002   661   610
2988   Baton Rouge        Baton Rouge                  LA   64.8%    92,581    915   542   542
2989   Jefferson Parish   Elmwood                      LA   72.5%    71,008   1123   641   639
2990   New Orleans        New Orleans                  LA   96.9%     5,844    396   219   129
2991   Shreveport         Shreveport                   LA   46.8%   188,592   1056   588   581
2992   Asheville          Asheville                    NC   73.9%   113,958   1500   884   848
2993   Charlotte          Charlotte                    NC   72.3%    64,229    937   547   545
2994   Durham             Durham                       NC   64.0%    98,429    896   533   530
2995   Fayetteville       Fayetteville                 NC   70.4%   108,134   1111   698   674
2996   Greenville, NC     Greenville                   NC   65.3%   135,988   1226   725   724
2997   Raleigh            Raleigh                      NC   76.6%    59,401    672   396   388
2998   Winston-Salem      Winston-Salem                NC   67.8%   100,478    975   568   566
3105   Flagstaff          Flagstaff                    AZ   72.5%    62,191    698   399   396
3106   Maricopa Central   Phoenix                      AZ   65.4%    95,311    882   550   550
3107   Maricopa South     Mesa                         AZ   76.6%    60,118    746   487   476
3108   Maricopa West      Glendale                     AZ   62.2%    90,270    806   490   475
3109   Tucson             Tucson                       AZ   65.9%   146,286   1341   841   811
3110   Window Rock        St. Michaels                 AZ   50.5%    44,950    367   236   231
3154   Aurora             Aurora                       CO   79.1%    40,452    661   334   330
3155   Colorado North     Longmont                     CO   88.0%    33,696   1041   470   377
3156   Colorado Springs   Colorado Springs             CO   62.7%   120,242    879   505   504
3157   Denver             Lakewood                     CO   85.5%    30,959    586   328   269
3158   Overland Park      Overland Park                KS   87.2%    23,913    597   306   250
3159   Wichita            Wichita                      KS   93.8%    19,403    631   344   264
3160   Billings           Billings                     MT   66.1%    90,357   1098   619   611
3162   Bismarck           Bismarck                     ND   81.8%    31,527    550   360   323
3163   Lincoln            Lincoln                      NE   79.1%    63,594   1094   630   567
3164   Albuquerque        Los Ranchos de Albuquerque   NM   70.1%    84,684    900   569   547
3165   Las Cruces         Las Cruces                   NM   77.9%    40,611    853   468   362
3166   Cleveland Co.      Norman                       OK   75.9%    72,995    842   533   515
3167   Oklahoma County    Warr Acres                   OK   88.2%    32,461    717   444   406
3168   Tulsa              Tulsa                        OK   68.2%   104,523    828   472   466
3169   Sioux Falls        Sioux Falls                  SD   75.9%    40,271    581   295   286
3170   Arlington          Grand Prairie                TX   81.1%    27,982    524   302   289
3171   Austin             Austin                       TX   92.2%    20,497    854   490   367
3172   Collin Co.         McKinney                     TX   81.3%    45,739    719   482   427
3173   Dallas             Duncanville                  TX   66.3%    48,405    847   420   416
3174   Dallas Co. NE      Richardson                   TX   73.9%    37,551    752   387   380
3175   Dallas Co. NW      Farmers Branch               TX   72.7%    53,493    680   392   379
3176   Denton Co.         Denton                       TX   85.4%    44,223    873   522   483
3177   El Paso            El Paso                      TX   76.1%    60,900   1062   581   436
3178   Fort Bend Co.               Katy              TX   65.9%   113,679   1047   673   669
3179   Fort Worth                  Fort Worth        TX   91.1%    16,373    382   218   155
3180   Harris Co. East             Houston           TX   85.4%    21,444    656   378   313
3181   Harris Co. NE               Houston           TX   85.3%    21,811    625   361   309
3182   Harris Co. NW               Katy              TX   93.0%     9,439    606   419   286
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   74.6%    81,379    894   568   567
3184   Houston NW                  Houston           TX   85.9%    20,446    409   254   226
3185   Houston South               Houston           TX   71.1%    48,321    666   381   380
3186   Houston West                Houston           TX   75.6%    41,552    787   459   429
3187   Laredo                      Laredo            TX   68.2%   105,491   1053   664   659
3188   Lubbock                     Lubbock           TX   73.0%    85,673    814   545   543
3189   Montgomery Co.              Spring            TX   71.6%    95,025   1143   683   681
3190   San Antonio East            San Antonio       TX   92.0%     9,575    540   292   228
3191   San Antonio North           San Antonio       TX   94.3%     6,715    373   272   246
3192   San Antonio West            San Antonio       TX   93.4%     7,341    488   296   236
3193   Tyler                       Tyler             TX   76.0%    92,252   1049   748   704
3194   Waco                        Waco              TX   86.0%    45,103   1073   653   559
3195   Williamson Co.              Leander           TX   87.5%    38,577    900   486   415
3196   Orem                        Orem              UT   82.1%    35,913    611   368   334
3197   Salt Lake City              South Salt Lake   UT   84.7%    37,328    849   467   423
3198   Casper                      Casper            WY   77.1%    32,303    601   306   300
3255   Honolulu                    Honolulu          HI   94.9%    14,564    452   324   253
3256   Boise                       Boise             ID   97.5%     7,926    389   262   145
3257   Las Vegas                   Las Vegas         NV   76.1%    65,035    851   584   535
3258   North Las Vegas             N. Las Vegas      NV   80.1%    56,192    842   542   515
3259   Eugene                      Springfield       OR   83.5%    51,629   1007   489   456
3260   Portland                    Portland          OR   92.9%    13,326    481   273   243
3261   Salem                       Salem             OR   94.6%    13,093    698   301   244
3263   Bakersfield                 Bakersfield       CA   78.9%    64,201    874   507   500
3264   Chico                       Chico             CA   74.4%    77,744    863   520   503
3265   Concord                     Concord           CA   81.0%    32,062    547   336   313
3266   El Cajon                    San Diego         CA   87.0%    17,229    463   277   259
3267   Fullerton                   Buena Park        CA   90.8%    15,979    665   381   282
3268   Inglewood                   Inglewood         CA   83.6%    48,240    963   544   514
3269   Long Beach                  Long Beach        CA   89.1%    21,692    781   395   359
3270   Fresno                      Fresno            CA   82.0%    42,650    891   573   521
3271   Oakland                     Oakland           CA   83.9%    24,750    477   324   272
3272   Ontario                     Upland            CA   83.9%    19,402    416   269   253
3273   Palm Springs                Palm Springs      CA   79.2%    52,113    824   481   432
3274   Pasadena                    Pasadena          CA   92.3%    23,289    750   472   429
3275   Pleasanton                  San Ramon         CA   90.2%    11,109    273   183   178
3276   Riverside                   Riverside         CA   78.5%    31,592    492   283   283
3277   Sacramento                  Sacramento        CA   85.7%    25,930    533   346   306
3278   San Bernardino              San Bernardino    CA   79.7%    42,059    703   429   412
3279   San Diego                   San Diego         CA   85.2%    24,488    558   339   321
3280   San Francisco               San Francisco     CA   87.7%    20,135    488   281   263
3281   San Jose                    San Jose          CA   84.8%    26,487    777   443   383
3282   San Mateo                   Redwood City      CA   90.3%    12,579    376   255   206
3283   Santa Ana                   Santa Ana         CA   91.0%    18,373    705   424   272
3284   Camarillo                   Camarillo         CA   84.6%    31,599    545   355   324
3285   Santa Clarita               Valencia          CA   90.6%    21,195    762   506   437
3286   Santa Rosa                  Rohnert Park      CA   77.0%    47,746    752   437   414
3287   South Gate                  Commerce          CA   80.5%    50,614    644   388   381
3288   Stockton                    Stockton          CA   78.6%    51,838    808   470   452
3289   Sunnyvale                   Sunnyvale         CA   89.3%    18,130    370   262   221
3290   Woodland Hills              Woodland Hills    CA   92.7%    26,461    821   526   475
3291   Vista                       Carlsbad          CA   93.0%     9,811    331   193   143
3292   West Covina                 West Covina       CA   95.2%     8,418    463   300   240
3293   Everett                     Everett           WA   94.5%    14,442    575   389   322
3294   Olympia                     Olympia           WA   94.9%    12,957    568   327   294
3295   Seattle                     Seattle           WA   93.1%    14,351    573   336   260
3296   Spokane                     Spokane           WA   86.0%    42,524    913   543   524
3297 Tacoma      Tacoma      WA   93.2%   11,919   607   281   210
3298 Anchorage   Anchorage   AK   87.5%   22,467   722   358   256
ACO Number   ACO Name                ACO city              ACO state PCT_COMP Remaining Cases Active Employees Employees With Availability Employees With An Assignment
      2253   Danbury                 Danbury               CT             90.1%         18,278              865                         390                          306
      2254   Hartford                Hartford              CT             91.9%         18,570              828                         367                          302
      2255   New Haven               New Haven             CT             83.0%         30,058              916                         435                          375
      2256   Boston                  Boston                MA             78.0%         45,592             1142                         445                          422
      2257   Lawrence                Lawrence              MA             77.4%         27,968              586                         255                          251
      2258   Quincy                  Quincy                MA             90.6%          9,488              448                         155                          114
      2259   East Bridgewater        East Bridgewater      MA             73.3%         79,977             1100                         514                          514
      2260   Waltham                 Waltham               MA             96.7%          7,558              865                         325                          146
      2261   Worcester               Worcester             MA             86.3%         38,639             1198                         455                          402
      2262   Gardiner                Gardiner              ME             92.5%         30,347             1147                         487                          464
      2263   Concord                 Concord               NH             82.7%         48,128             1132                         512                          457
      2264   Egg Harbor              Egg Harbor Township   NJ             60.9%       114,093              1184                         576                          571
      2265   Parsippany              Parsippany            NJ             91.8%         11,069              709                         323                          244
      2266   South Plainfield        South Plainfield      NJ             80.4%         26,144              882                         331                          302
      2267   Jersey City             Jersey City           NJ             79.0%         36,518             1010                         474                          448
      2268   Newark                  Newark                NJ             73.1%         41,453              922                         412                          387
      2269   Fairlawn                Fairlawn              NJ             72.7%         49,275             1017                         485                          474
      2270   Toms River              Toms River            NJ             79.7%         55,350             1296                         534                          486
      2271   Trenton                 Trenton               NJ             87.5%         19,510              721                         319                          290
      2272   Albany                  Albany                NY             78.1%         90,683             1810                         684                          656
      2273   Bronx 1                 Bronx                 NY             77.6%         31,396             1002                         425                          364
      2274   Bronx 2                 Bronx                 NY             78.4%         30,968              994                         406                          336
      2275   Melville                Melville              NY             67.6%         78,745             1359                         610                          597
      2276   Buffalo                 Buffalo               NY             84.9%         30,008              887                         274                          255
      2277   Queens 1                Long Island City      NY             89.5%         12,558              644                         288                          205
      2278   Brooklyn 1              Brooklyn              NY             62.6%         51,286             1063                         466                          445
      2279   Garden City             Garden City           NY             82.1%         30,497              924                         401                          369
      2280   Manhattan 1             New York              NY             83.3%         30,873              813                         387                          306
      2281   Manhattan 2             New York              NY             80.6%         55,870             1280                         700                          554
      2282   Pawling                 Pawling               NY             83.1%         42,879             1448                         630                          570
      2283   Brooklyn 2              Brooklyn              NY             70.5%         55,956             1322                         690                          608
      2284   Queens 2                Bayside               NY             87.8%         15,631              832                         404                          268
      2285   Queens 3                Forest Hills          NY             84.2%         20,363              898                         355                          298
      2286   Peekskill               Peekskill             NY             78.3%         38,746             1003                         476                          447
      2287   Rochester               Rochester             NY             78.6%         81,045             1530                         604                          565
      2288   Brooklyn 3              Brooklyn              NY             84.6%         23,115             1072                         541                          365
      2289   Queens 4                Jamaica               NY             82.2%         19,870              857                         359                          248
      2290   Staten Island           Staten Island         NY             88.0%         10,186              618                         243                          161
      2291   Syracuse                Syracuse              NY             84.3%         59,548             1757                         715                          668
      2292   Brooklyn 4              Brooklyn              NY             75.5%         38,183              937                         471                          422
      2293   Guaynabo                Guaynabo              PR             87.4%         58,798             1576                         759                          680
      2294   Caguas                  Caguas                PR             88.6%         51,822             1571                         711                          616
      2295   Mayaguez                Mayaguez              PR             91.8%         41,719             1892                         887                          748
      2296   Providence              Providence            RI             81.9%         38,306             1068                         490                          444
      2297   Burlington              Burlington            VT             89.0%         19,392              761                         306                          229
      2355   Washington DC           Washington            DC             75.5%         43,126              876                         382                          357
      2356   Wilmington              Wilmington            DE             74.5%         50,548              858                         369                          365
      2357   Lexington               Lexington             KY             69.0%       144,270              1522                         701                          698
      2358   Louisville              Louisville            KY             71.6%         98,598              911                         394                          390
      2359   Hanover                 Hanover               MD             77.5%         59,725             1270                         603                          556
      2360   Baltimore               Baltimore             MD             66.3%         52,388              835                         332                          331
      2361   Hagerstown              Hagerstown            MD             92.4%         18,466             1019                         431                          355
      2362   Towson                  Towson                MD             80.3%         57,148             1328                         616                          605
      2363   Akron                   Akron                 OH             64.2%         97,976              949                         548                          548
      2364   Mansfield               Mansfield             OH             95.3%         12,295              842                         340                          256
      2365   Cincinnati              Cincinnati            OH             80.3%         30,390              848                         351                          349
      2366   Cleveland               Cleveland             OH             67.4%         68,450              864                         383                          380
      2367   Columbus                Dublin                OH             87.2%         31,614             1355                         589                          538
      2368   Dayton                  Dayton                OH             85.0%         35,769              820                         345                          325
      2369   Toledo                  Toledo                OH             75.4%         77,281             1018                         444                          437
      2370   South Point             South Point           OH             91.8%         21,599              980                         469                          440
      2371   Allentown               Allentown             PA             71.1%         90,419              915                         486                          483
      2372   Cranberry Township      Cranberry Township    PA             93.4%         22,135              904                         319                          275
      2373   Harrisburg              Harrisburg            PA             88.6%         30,809              959                         309                          303
      2374   Norristown              Norristown            PA             85.8%         24,872              656                         257                          247
      2375   Philadelphia-Franklin   Philadelphia          PA             65.7%         84,913             1324                         529                          527
      2376   Philadelphia-Penn       Philadelphia          PA             59.7%         63,690              975                         484                          481
      2377   Pittsburgh              Pittsburgh            PA             85.9%         30,048              881                         385                          348
      2378   Reading                 Reading               PA             78.2%         49,253              655                         337                          325
      2379   State College           State College         PA             90.5%         32,709             1109                         424                          391
      2380   Knoxville               Knoxville             TN             88.4%         40,479             1030                         515                          470
      2381   Memphis                 Memphis               TN             71.2%         68,776              967                         404                          374
      2382   Nashville               Franklin              TN             90.4%         31,534              991                         520                          457
      2383   Shelbyville             Shelbyville           TN             72.0%       126,911              1583                         763                          758
      2384   Crystal City            Arlington             VA             90.0%         12,167              459                         168                          133
      2385   Fairfax                 Fairfax               VA             97.0%          3,064              414                         190                            81
      2386   Fredericksburg          Fredericksburg        VA             70.6%         73,762              951                         452                          439
      2387   Virginia Beach          Virginia Beach        VA             73.6%         74,765              995                         502                          493
      2388   Richmond                Richmond              VA             73.7%         66,697             1003                         456                          452
      2389   Roanoke                 Roanoke               VA             76.3%         81,269             1398                         648                          635
      2390   Beckley                 Beckley               WV             97.2%         14,448             1241                         492                          341
      2556   Fayetteville            Fayetteville          AR             94.0%         21,526             1107                         588                          496
      2557   Little Rock             Little Rock           AR             82.0%         65,975             1481                         638                          599
2558   Des Moines              Des Moines         IA   65.8%   172,958   1810   893   891
2559   Chicago Central         Chicago            IL   81.8%    45,971   1344   661   584
2560   Chicago Far Southwest   Evergreen Park     IL   88.4%    14,411    855   370   330
2561   Chicago South           Chicago            IL   81.0%    32,439    934   494   376
2562   Cook County NW          Schaumburg         IL   90.2%    13,294    521   313   262
2563   Cook County South       Matteson           IL   81.4%    30,358    899   322   286
2564   Dekalb                  Dekalb             IL   88.8%    25,304    965   359   307
2565   Oswego                  Oswego             IL   86.7%    23,547    881   366   299
2566   Peoria                  Peoria             IL   84.3%    49,493   1123   464   441
2567   Skokie                  Skokie             IL   91.0%    10,934    888   410   250
2568   Springfield             Springfield        IL   68.9%   101,577   1127   541   517
2569   Evansville              Evansville         IN   94.1%    15,083    982   346   274
2570   Ft. Wayne               Ft. Wayne          IN   87.7%    34,017   1030   381   351
2571   Indianapolis            Indianapolis       IN   87.8%    31,785   1069   329   273
2572   Lake County             Merrillville       IN   89.1%    33,778   1311   470   398
2573   Detroit                 Detroit            MI   67.2%   110,403   1501   637   635
2574   Lansing                 Lansing            MI   70.3%   105,208   1442   576   559
2575   Macomb County           Clinton Township   MI   85.2%    38,886    997   381   360
2576   Traverse City           Traverse City      MI   71.0%   152,671   1975   833   824
2577   Oakland County          Troy               MI   89.0%    18,214    447   166   148
2578   Duluth                  Duluth             MN   82.3%    67,021   1531   621   555
2579   Minneapolis             Minneapolis        MN   92.1%    12,206    592   221   183
2580   Rochester               Rochester          MN   81.3%    50,142   1228   421   354
2581   Kansas City             Kansas City        MO   93.1%    30,311   1210   427   386
2582   Springfield             Springfield        MO   82.1%    92,858   1687   644   595
2583   St. Louis               St. Louis          MO   80.1%    61,633   1041   458   446
2584   Eau Claire              Eau Claire         WI   91.8%    21,836    754   336   296
2585   Green Bay               Green Bay          WI   91.1%    24,133    873   375   313
2586   Madison                 Madison            WI   92.5%    18,965   1081   459   356
2587   Milwaukee               Milwaukee          WI   73.3%    44,325   1032   431   408
2901   Gulfport                Gulfport           MS   74.9%    86,157   1235   591   544
2902   Jackson                 Jackson            MS   52.4%   157,320    788   347   344
2904   Birmingham              Birmingham         AL   54.6%   177,460    926   493   493
2905   Huntsville              Huntsville         AL   64.2%   124,314   1047   521   500
2906   Mobile                  Mobile             AL   62.6%   139,630   1020   516   516
2907   Charleston              North Charleston   SC   61.7%   183,937   1279   549   547
2908   Columbia                Columbia           SC   66.9%   112,297   1075   406   405
2909   Greenville, SC          Greenville         SC   70.8%   109,888   1105   453   453
2910   Atlanta                 Atlanta            GA   63.5%    85,610    800   374   372
2966   Lauderdale Lakes        Lauderdale Lake    FL   67.3%    80,042    966   503   474
2967   Fort Lauderdale         Margate            FL   68.0%    91,798    985   511   505
2968   Fort Myers              Fort Myers         FL   67.6%   147,186   1251   789   772
2969   Gainesville             Gainesville        FL   80.4%    44,433    971   436   365
2970   Jacksonville            Jacksonville       FL   66.7%    67,498    724   350   349
2971   Lakeland                Lakeland           FL   64.5%   140,024   1253   663   663
2972   Miami North             Miami Lakes        FL   70.6%    87,433   1136   527   494
2973   Miami South             Palmetto Bay       FL   72.7%    65,449   1014   489   469
2974   Ocala                   Ocala              FL   69.5%    87,285    891   497   490
2975   Orange County           Orlando            FL   72.9%    70,986    857   398   398
2976   Pensacola               Pensacola          FL   61.9%   143,380   1172   554   552
2977   Seminole County         Lake Mary          FL   66.1%    96,721    789   473   473
2978   St. Petersburg          St. Petersburg     FL   74.2%    81,822    892   451   451
2979   Tampa                   Tampa              FL   64.9%    92,987    879   461   461
2980   West Palm Beach         West Palm Beach    FL   65.7%   117,298   1143   690   690
2981   Columbus                Columbus           GA   46.9%   210,386   1001   580   572
2982   Dekalb County           Atlanta            GA   66.3%    68,785    869   353   338
2983   Douglasville            Douglasville       GA   63.8%    72,699    705   336   321
2984   Gainesville, GA         Gainesville        GA   71.0%    99,472    969   489   486
2985   Gwinnett County         Duluth             GA   58.2%    93,208    729   292   291
2986   Macon                   Macon              GA   56.3%   119,906   1008   599   589
2987   Savannah                Savannah           GA   83.3%    46,508   1059   511   490
2988   Baton Rouge             Baton Rouge        LA   63.0%    97,277    918   448   448
2989   Jefferson Parish        Elmwood            LA   70.6%    75,835   1117   521   518
2990   New Orleans             New Orleans        LA   96.4%     6,672    396   216   130
2991   Shreveport              Shreveport         LA   45.5%   192,973   1046   467   463
2992   Asheville               Asheville          NC   72.4%   120,336   1508   750   741
2993   Charlotte               Charlotte          NC   70.7%    67,810    939   419   419
2994   Durham                  Durham             NC   62.6%   102,211    897   423   423
2995   Fayetteville            Fayetteville       NC   69.1%   112,764   1079   496   476
2996   Greenville, NC          Greenville         NC   64.0%   140,914   1225   498   498
2997   Raleigh                 Raleigh            NC   75.6%    61,975    675   280   278
2998   Winston-Salem           Winston-Salem      NC   66.1%   105,535    973   478   478
3105   Flagstaff               Flagstaff          AZ   70.5%    66,716    693   391   389
3106   Maricopa Central        Phoenix            AZ   62.7%   102,682    876   514   513
3107   Maricopa South          Mesa               AZ   75.0%    64,364    747   436   432
3108   Maricopa West           Glendale           AZ   60.5%    94,262    777   385   383
3109   Tucson                  Tucson             AZ   63.3%   157,065   1362   754   730
3110   Window Rock             St. Michaels       AZ   49.3%    46,000    362   186   185
3154   Aurora                  Aurora             CO   77.7%    43,085    621   292   289
3155   Colorado North          Longmont           CO   86.6%    37,378   1048   477   402
3156   Colorado Springs        Colorado Springs   CO   60.9%   126,242    880   490   489
3157   Denver                  Lakewood           CO   84.6%    32,705    617   309   252
3158   Overland Park           Overland Park      KS   86.0%    26,041    595   244   222
3159   Wichita                 Wichita            KS   93.1%    21,628    640   278   241
3160   Billings                    Billings                     MT   64.6%    94,275   1103   490   489
3162   Bismarck                    Bismarck                     ND   80.2%    34,151    549   315   291
3163   Lincoln                     Lincoln                      NE   77.7%    67,820   1102   505   460
3164   Albuquerque                 Los Ranchos de Albuquerque   NM   68.4%    89,442    902   571   542
3165   Las Cruces                  Las Cruces                   NM   76.5%    43,147    826   382   320
3166   Cleveland Co.               Norman                       OK   74.1%    78,295    852   498   469
3167   Oklahoma County             Warr Acres                   OK   87.2%    35,156    714   391   373
3168   Tulsa                       Tulsa                        OK   66.6%   109,458    815   465   463
3169   Sioux Falls                 Sioux Falls                  SD   74.5%    42,549    582   236   236
3170   Arlington                   Grand Prairie                TX   79.9%    29,842    516   218   216
3171   Austin                      Austin                       TX   91.3%    22,688    859   477   380
3172   Collin Co.                  McKinney                     TX   79.5%    50,169    708   401   378
3173   Dallas                      Duncanville                  TX   64.2%    51,418    817   342   342
3174   Dallas Co. NE               Richardson                   TX   72.1%    40,170    747   324   318
3175   Dallas Co. NW               Farmers Branch               TX   71.2%    56,376    677   378   360
3176   Denton Co.                  Denton                       TX   83.9%    48,631    872   472   450
3177   El Paso                     El Paso                      TX   74.7%    64,447   1063   459   376
3178   Fort Bend Co.               Katy                         TX   64.0%   119,928   1042   572   571
3179   Fort Worth                  Fort Worth                   TX   90.2%    18,054    557   234   201
3180   Harris Co. East             Houston                      TX   83.5%    24,075    706   354   307
3181   Harris Co. NE               Houston                      TX   83.4%    24,605    622   277   265
3182   Harris Co. NW               Katy                         TX   91.7%    11,144    609   349   251
3183   Hidalgo Co. - Cameron Co.   McAllen                      TX   73.1%    86,088    916   442   442
3184   Houston NW                  Houston                      TX   84.3%    22,831    409   248   231
3185   Houston South               Houston                      TX   69.2%    51,527    667   326   325
3186   Houston West                Houston                      TX   73.1%    45,684    790   429   416
3187   Laredo                      Laredo                       TX   66.3%   111,620   1032   513   513
3188   Lubbock                     Lubbock                      TX   71.3%    90,941    785   406   406
3189   Montgomery Co.              Spring                       TX   70.0%   100,409   1110   542   541
3190   San Antonio East            San Antonio                  TX   90.8%    11,033    538   256   215
3191   San Antonio North           San Antonio                  TX   93.3%     7,840    372   233   207
3192   San Antonio West            San Antonio                  TX   91.7%     9,320    493   253   208
3193   Tyler                       Tyler                        TX   74.6%    97,603   1036   589   575
3194   Waco                        Waco                         TX   84.6%    49,491   1064   540   511
3195   Williamson Co.              Leander                      TX   86.1%    42,761    905   431   386
3196   Orem                        Orem                         UT   81.2%    37,685    612   192   178
3197   Salt Lake City              South Salt Lake              UT   83.9%    39,403    851   283   258
3198   Casper                      Casper                       WY   75.9%    33,985    601   222   222
3255   Honolulu                    Honolulu                     HI   94.2%    16,339    489   327   275
3256   Boise                       Boise                        ID   97.0%     9,253    386   224   160
3257   Las Vegas                   Las Vegas                    NV   74.0%    70,626    841   603   579
3258   North Las Vegas             N. Las Vegas                 NV   78.5%    60,590    844   551   542
3259   Eugene                      Springfield                  OR   83.2%    52,547   1015   410   382
3260   Portland                    Portland                     OR   92.7%    13,759    476   242   222
3261   Salem                       Salem                        OR   94.3%    13,954    726   280   229
3263   Bakersfield                 Bakersfield                  CA   77.4%    68,710    868   441   437
3264   Chico                       Chico                        CA   73.1%    81,672    850   462   445
3265   Concord                     Concord                      CA   79.5%    34,448    557   307   282
3266   El Cajon                    San Diego                    CA   85.8%    18,911    465   248   238
3267   Fullerton                   Buena Park                   CA   89.4%    18,331    654   360   280
3268   Inglewood                   Inglewood                    CA   82.3%    51,960    966   536   513
3269   Long Beach                  Long Beach                   CA   87.9%    24,088    771   419   387
3270   Fresno                      Fresno                       CA   79.9%    47,496    892   532   495
3271   Oakland                     Oakland                      CA   82.9%    26,223    473   271   260
3272   Ontario                     Upland                       CA   82.4%    21,212    418   237   227
3273   Palm Springs                Palm Springs                 CA   77.9%    55,364    871   443   416
3274   Pasadena                    Pasadena                     CA   91.5%    25,719    775   466   430
3275   Pleasanton                  San Ramon                    CA   89.3%    12,038    280   151   144
3276   Riverside                   Riverside                    CA   77.1%    33,652    492   276   274
3277   Sacramento                  Sacramento                   CA   84.4%    28,341    535   361   328
3278   San Bernardino              San Bernardino               CA   78.1%    45,465    700   413   396
3279   San Diego                   San Diego                    CA   83.7%    26,921    557   335   319
3280   San Francisco               San Francisco                CA   86.3%    22,334    502   286   270
3281   San Jose                    San Jose                     CA   83.5%    28,711    772   396   362
3282   San Mateo                   Redwood City                 CA   89.2%    13,937    372   221   180
3283   Santa Ana                   Santa Ana                    CA   89.9%    20,687    701   375   265
3284   Camarillo                   Camarillo                    CA   83.3%    34,190    546   382   346
3285   Santa Clarita               Valencia                     CA   89.5%    23,629    794   432   385
3286   Santa Rosa                  Rohnert Park                 CA   75.9%    50,034    752   422   400
3287   South Gate                  Commerce                     CA   79.4%    53,496    605   350   342
3288   Stockton                    Stockton                     CA   76.8%    56,154    813   455   436
3289   Sunnyvale                   Sunnyvale                    CA   88.2%    20,010    371   240   222
3290   Woodland Hills              Woodland Hills               CA   91.9%    29,130    820   460   432
3291   Vista                       Carlsbad                     CA   92.4%    10,632    332   177   144
3292   West Covina                 West Covina                  CA   94.6%     9,468    469   260   218
3293   Everett                     Everett                      WA   94.0%    15,865    553   343   306
3294   Olympia                     Olympia                      WA   94.5%    13,964    558   317   294
3295   Seattle                     Seattle                      WA   92.6%    15,328    579   293   264
3296   Spokane                     Spokane                      WA   85.4%    44,333    974   429   418
3297   Tacoma                      Tacoma                       WA   92.8%    12,588    606   244   197
3298   Anchorage                   Anchorage                    AK   86.5%    24,210    791   343   275
ACO Number   ACO Name                ACO city              ACO state PCT_COMP Remaining Cases Active Employees Employees With Availability Employees With An Assignment
      2253   Danbury                 Danbury               CT             89.3%         19,704              862                         449                          324
      2254   Hartford                Hartford              CT             91.5%         19,618              843                         411                          281
      2255   New Haven               New Haven             CT             81.4%         32,843              924                         485                          418
      2256   Boston                  Boston                MA             76.7%         48,295             1136                         456                          416
      2257   Lawrence                Lawrence              MA             76.2%         29,355              587                         279                          274
      2258   Quincy                  Quincy                MA             90.5%          9,604              462                         162                            99
      2259   East Bridgewater        East Bridgewater      MA             71.3%         85,923             1094                         561                          551
      2260   Waltham                 Waltham               MA             96.9%          6,983              875                         328                          130
      2261   Worcester               Worcester             MA             85.4%         40,974             1202                         486                          411
      2262   Gardiner                Gardiner              ME             92.4%         30,870             1183                         539                          464
      2263   Concord                 Concord               NH             81.8%         50,526             1168                         537                          459
      2264   Egg Harbor              Egg Harbor Township   NJ             58.1%       122,190              1171                         621                          617
      2265   Parsippany              Parsippany            NJ             90.9%         12,307              710                         340                          257
      2266   South Plainfield        South Plainfield      NJ             78.5%         28,620              907                         400                          348
      2267   Jersey City             Jersey City           NJ             76.5%         40,780             1007                         514                          479
      2268   Newark                  Newark                NJ             71.1%         44,592              910                         480                          428
      2269   Fairlawn                Fairlawn              NJ             71.0%         52,406             1008                         539                          508
      2270   Toms River              Toms River            NJ             78.1%         59,658             1278                         558                          489
      2271   Trenton                 Trenton               NJ             86.6%         20,867              718                         340                          297
      2272   Albany                  Albany                NY             76.4%         97,496             1808                         715                          687
      2273   Bronx 1                 Bronx                 NY             75.6%         34,138             1003                         461                          343
      2274   Bronx 2                 Bronx                 NY             76.0%         34,392              992                         469                          375
      2275   Melville                Melville              NY             65.5%         83,765             1319                         634                          609
      2276   Buffalo                 Buffalo               NY             83.8%         32,250              884                         358                          313
      2277   Queens 1                Long Island City      NY             89.2%         12,939              677                         320                          225
      2278   Brooklyn 1              Brooklyn              NY             60.4%         54,177             1059                         472                          421
      2279   Garden City             Garden City           NY             80.6%         33,027              939                         413                          376
      2280   Manhattan 1             New York              NY             82.0%         33,317              803                         418                          335
      2281   Manhattan 2             New York              NY             79.0%         60,592             1272                         705                          556
      2282   Pawling                 Pawling               NY             81.5%         46,930             1446                         652                          568
      2283   Brooklyn 2              Brooklyn              NY             69.0%         58,819             1312                         714                          518
      2284   Queens 2                Bayside               NY             87.2%         16,346              878                         423                          318
      2285   Queens 3                Forest Hills          NY             83.1%         21,716              902                         376                          314
      2286   Peekskill               Peekskill             NY             76.1%         42,723             1008                         527                          491
      2287   Rochester               Rochester             NY             76.2%         90,147             1502                         718                          677
      2288   Brooklyn 3              Brooklyn              NY             82.9%         25,575             1068                         526                          343
      2289   Queens 4                Jamaica               NY             80.0%         22,295              846                         402                          280
      2290   Staten Island           Staten Island         NY             87.2%         10,840              615                         242                          144
      2291   Syracuse                Syracuse              NY             82.7%         65,554             1755                         725                          672
      2292   Brooklyn 4              Brooklyn              NY             73.8%         40,791              913                         389                          357
      2293   Guaynabo                Guaynabo              PR             86.0%         65,312             1593                         905                          656
      2294   Caguas                  Caguas                PR             87.2%         57,948             1583                         864                          648
      2295   Mayaguez                Mayaguez              PR             90.7%         47,236             1887                         991                          816
      2296   Providence              Providence            RI             80.5%         41,255             1074                         542                          464
      2297   Burlington              Burlington            VT             87.9%         21,326              762                         343                          281
      2355   Washington DC           Washington            DC             74.1%         45,627              872                         402                          358
      2356   Wilmington              Wilmington            DE             72.6%         54,358              860                         401                          389
      2357   Lexington               Lexington             KY             67.6%       150,630              1506                         742                          735
      2358   Louisville              Louisville            KY             70.2%       103,191               921                         455                          451
      2359   Hanover                 Hanover               MD             76.2%         63,326             1252                         674                          586
      2360   Baltimore               Baltimore             MD             64.7%         54,875              836                         379                          377
      2361   Hagerstown              Hagerstown            MD             92.1%         19,104             1031                         433                          323
      2362   Towson                  Towson                MD             78.1%         63,217             1320                         692                          644
      2363   Akron                   Akron                 OH             61.5%       105,392               960                         583                          582
      2364   Mansfield               Mansfield             OH             95.1%         12,649              841                         357                          254
      2365   Cincinnati              Cincinnati            OH             78.8%         32,781              855                         386                          373
      2366   Cleveland               Cleveland             OH             65.7%         72,021              868                         459                          456
      2367   Columbus                Dublin                OH             86.4%         33,623             1347                         604                          532
      2368   Dayton                  Dayton                OH             84.1%         38,062              831                         390                          365
      2369   Toledo                  Toledo                OH             73.8%         82,016             1047                         531                          488
      2370   South Point             South Point           OH             90.6%         24,991              986                         506                          429
      2371   Allentown               Allentown             PA             69.4%         95,553              915                         500                          493
      2372   Cranberry Township      Cranberry Township    PA             92.9%         23,734              924                         386                          303
      2373   Harrisburg              Harrisburg            PA             87.9%         32,781              956                         352                          328
      2374   Norristown              Norristown            PA             84.6%         26,964              637                         291                          273
      2375   Philadelphia-Franklin   Philadelphia          PA             64.0%         88,878             1301                         569                          545
      2376   Philadelphia-Penn       Philadelphia          PA             57.4%         67,255              978                         488                          485
      2377   Pittsburgh              Pittsburgh            PA             85.0%         31,959              865                         391                          355
      2378   Reading                 Reading               PA             77.1%         51,842              650                         356                          331
      2379   State College           State College         PA             89.6%         35,479             1113                         474                          416
      2380   Knoxville               Knoxville             TN             87.0%         45,080             1074                         543                          470
      2381   Memphis                 Memphis               TN             69.9%         71,747              955                         472                          433
      2382   Nashville               Franklin              TN             89.7%         33,762              975                         544                          441
      2383   Shelbyville             Shelbyville           TN             70.3%       134,676              1593                         860                          845
      2384   Crystal City            Arlington             VA             90.4%         11,639              458                         188                          138
      2385   Fairfax                 Fairfax               VA             97.0%          3,067              447                         198                            71
      2386   Fredericksburg          Fredericksburg        VA             69.0%         77,733              940                         489                          467
      2387   Virginia Beach          Virginia Beach        VA             71.9%         79,559              996                         524                          503
      2388   Richmond                Richmond              VA             72.0%         70,913             1004                         471                          467
      2389   Roanoke                 Roanoke               VA             74.6%         87,148             1388                         639                          622
      2390   Beckley                 Beckley               WV             96.6%         17,113             1254                         578                          393
      2556   Fayetteville            Fayetteville          AR             93.5%         23,396             1139                         694                          576
      2557   Little Rock             Little Rock           AR             80.7%         70,833             1480                         737                          675
2558   Des Moines              Des Moines         IA   63.9%   182,270   1791   879   874
2559   Chicago Central         Chicago            IL   82.1%    45,049   1410   707   530
2560   Chicago Far Southwest   Evergreen Park     IL   88.8%    13,887    860   362   327
2561   Chicago South           Chicago            IL   80.0%    34,071    936   496   381
2562   Cook County NW          Schaumburg         IL   90.4%    13,014    527   326   250
2563   Cook County South       Matteson           IL   80.6%    31,678    909   391   345
2564   Dekalb                  Dekalb             IL   88.3%    26,413    980   409   316
2565   Oswego                  Oswego             IL   87.2%    22,553    886   402   297
2566   Peoria                  Peoria             IL   83.6%    51,693   1147   531   487
2567   Skokie                  Skokie             IL   90.9%    11,085    854   387   225
2568   Springfield             Springfield        IL   67.0%   107,433   1114   562   547
2569   Evansville              Evansville         IN   94.4%    14,210   1012   394   295
2570   Ft. Wayne               Ft. Wayne          IN   86.7%    36,769   1036   455   399
2571   Indianapolis            Indianapolis       IN   87.4%    32,685   1069   378   284
2572   Lake County             Merrillville       IN   88.7%    35,216   1326   550   456
2573   Detroit                 Detroit            MI   64.8%   118,472   1488   760   722
2574   Lansing                 Lansing            MI   68.7%   111,003   1430   605   579
2575   Macomb County           Clinton Township   MI   83.9%    42,359   1006   477   424
2576   Traverse City           Traverse City      MI   68.9%   163,283   1957   892   876
2577   Oakland County          Troy               MI   88.8%    18,491    448   171   147
2578   Duluth                  Duluth             MN   81.3%    70,864   1531   651   572
2579   Minneapolis             Minneapolis        MN   91.9%    12,492    593   216   173
2580   Rochester               Rochester          MN   80.4%    52,681   1254   491   374
2581   Kansas City             Kansas City        MO   93.1%    30,003   1239   481   408
2582   Springfield             Springfield        MO   81.0%    98,139   1697   749   694
2583   St. Louis               St. Louis          MO   79.2%    64,373   1045   463   441
2584   Eau Claire              Eau Claire         WI   91.4%    22,898    755   366   289
2585   Green Bay               Green Bay          WI   91.3%    23,688    876   394   313
2586   Madison                 Madison            WI   92.4%    19,210   1080   478   336
2587   Milwaukee               Milwaukee          WI   72.1%    46,192   1022   451   406
2901   Gulfport                Gulfport           MS   74.2%    88,523   1266   667   598
2902   Jackson                 Jackson            MS   49.9%   165,387    888   489   485
2904   Birmingham              Birmingham         AL   52.9%   183,792    920   570   570
2905   Huntsville              Huntsville         AL   62.5%   130,076   1049   586   553
2906   Mobile                  Mobile             AL   60.7%   146,788   1013   548   546
2907   Charleston              North Charleston   SC   60.2%   191,430   1284   621   621
2908   Columbia                Columbia           SC   65.6%   116,908   1077   507   505
2909   Greenville, SC          Greenville         SC   69.3%   115,459   1106   533   532
2910   Atlanta                 Atlanta            GA   61.8%    89,672    778   420   412
2966   Lauderdale Lakes        Lauderdale Lake    FL   65.3%    84,695    996   525   509
2967   Fort Lauderdale         Margate            FL   66.1%    97,320    990   566   546
2968   Fort Myers              Fort Myers         FL   65.4%   157,221   1232   864   826
2969   Gainesville             Gainesville        FL   79.1%    47,310    965   465   376
2970   Jacksonville            Jacksonville       FL   64.9%    71,069    718   393   389
2971   Lakeland                Lakeland           FL   62.6%   147,221   1239   751   751
2972   Miami North             Miami Lakes        FL   69.4%    90,981   1141   624   580
2973   Miami South             Palmetto Bay       FL   71.5%    68,300   1000   553   515
2974   Ocala                   Ocala              FL   67.8%    91,884    901   488   484
2975   Orange County           Orlando            FL   71.5%    74,617    848   466   465
2976   Pensacola               Pensacola          FL   60.0%   150,065   1154   584   566
2977   Seminole County         Lake Mary          FL   64.4%   101,382    768   453   453
2978   St. Petersburg          St. Petersburg     FL   72.6%    86,805    913   502   492
2979   Tampa                   Tampa              FL   63.4%    96,881    858   484   483
2980   West Palm Beach         West Palm Beach    FL   64.1%   122,972   1139   721   717
2981   Columbus                Columbus           GA   44.2%   220,925   1019   634   616
2982   Dekalb County           Atlanta            GA   65.0%    71,435    872   419   382
2983   Douglasville            Douglasville       GA   62.2%    76,017    704   386   334
2984   Gainesville, GA         Gainesville        GA   69.4%   104,955    978   557   556
2985   Gwinnett County         Duluth             GA   56.6%    96,794    745   358   355
2986   Macon                   Macon              GA   53.0%   128,676    969   615   614
2987   Savannah                Savannah           GA   82.1%    49,970   1057   607   550
2988   Baton Rouge             Baton Rouge        LA   61.2%   102,100    915   508   507
2989   Jefferson Parish        Elmwood            LA   68.9%    80,170   1133   647   643
2990   New Orleans             New Orleans        LA   96.4%     6,767    389   251   126
2991   Shreveport              Shreveport         LA   44.1%   197,964   1044   551   530
2992   Asheville               Asheville          NC   70.9%   126,939   1502   776   755
2993   Charlotte               Charlotte          NC   69.2%    71,417    919   492   475
2994   Durham                  Durham             NC   60.8%   107,103    890   461   460
2995   Fayetteville            Fayetteville       NC   67.4%   118,988   1107   651   612
2996   Greenville, NC          Greenville         NC   62.1%   148,018   1229   633   631
2997   Raleigh                 Raleigh            NC   74.3%    65,215    680   333   332
2998   Winston-Salem           Winston-Salem      NC   64.2%   111,288    968   533   532
3105   Flagstaff               Flagstaff          AZ   68.6%    70,915    741   384   382
3106   Maricopa Central        Phoenix            AZ   60.1%   109,838    884   489   489
3107   Maricopa South          Mesa               AZ   73.2%    68,732    750   472   466
3108   Maricopa West           Glendale           AZ   58.9%    98,068    759   397   395
3109   Tucson                  Tucson             AZ   60.1%   170,344   1364   855   815
3110   Window Rock             St. Michaels       AZ   48.2%    46,979    345   191   191
3154   Aurora                  Aurora             CO   76.7%    45,073    625   299   291
3155   Colorado North          Longmont           CO   85.6%    40,167   1059   482   381
3156   Colorado Springs        Colorado Springs   CO   59.3%   131,247    873   478   477
3157   Denver                  Lakewood           CO   84.1%    33,873    669   333   279
3158   Overland Park           Overland Park      KS   85.2%    27,617    589   256   208
3159   Wichita                 Wichita            KS   92.5%    23,277    633   311   252
3160   Billings                    Billings                     MT   63.1%    98,199   1103   533   523
3162   Bismarck                    Bismarck                     ND   78.9%    36,458    549   331   292
3163   Lincoln                     Lincoln                      NE   76.3%    72,234   1103   557   523
3164   Albuquerque                 Los Ranchos de Albuquerque   NM   66.6%    94,420    907   601   571
3165   Las Cruces                  Las Cruces                   NM   75.1%    45,695    846   405   324
3166   Cleveland Co.               Norman                       OK   72.3%    83,581    853   514   492
3167   Oklahoma County             Warr Acres                   OK   86.2%    37,880    711   411   394
3168   Tulsa                       Tulsa                        OK   65.1%   114,320    812   467   461
3169   Sioux Falls                 Sioux Falls                  SD   73.1%    44,795    576   242   234
3170   Arlington                   Grand Prairie                TX   78.4%    31,984    515   292   287
3171   Austin                      Austin                       TX   90.8%    24,018    859   485   343
3172   Collin Co.                  McKinney                     TX   77.7%    54,466    702   459   427
3173   Dallas                      Duncanville                  TX   61.8%    54,769    781   395   395
3174   Dallas Co. NE               Richardson                   TX   70.2%    42,860    742   381   364
3175   Dallas Co. NW               Farmers Branch               TX   69.6%    59,320    669   400   366
3176   Denton Co.                  Denton                       TX   82.5%    52,888    876   492   468
3177   El Paso                     El Paso                      TX   73.4%    67,778   1070   540   407
3178   Fort Bend Co.               Katy                         TX   62.0%   126,694   1073   644   643
3179   Fort Worth                  Fort Worth                   TX   89.3%    19,661    609   307   251
3180   Harris Co. East             Houston                      TX   81.6%    26,874    713   390   344
3181   Harris Co. NE               Houston                      TX   81.5%    27,321    592   324   307
3182   Harris Co. NW               Katy                         TX   90.6%    12,722    610   374   287
3183   Hidalgo Co. - Cameron Co.   McAllen                      TX   71.4%    91,655    907   526   526
3184   Houston NW                  Houston                      TX   82.5%    25,383    423   269   252
3185   Houston South               Houston                      TX   67.1%    54,930    673   364   364
3186   Houston West                Houston                      TX   70.6%    49,936    798   462   432
3187   Laredo                      Laredo                       TX   64.3%   118,334   1027   580   578
3188   Lubbock                     Lubbock                      TX   69.6%    96,450    774   464   464
3189   Montgomery Co.              Spring                       TX   68.3%   106,079   1106   613   598
3190   San Antonio East            San Antonio                  TX   90.1%    11,880    550   284   212
3191   San Antonio North           San Antonio                  TX   93.2%     7,947    378   257   196
3192   San Antonio West            San Antonio                  TX   90.3%    10,832    489   258   161
3193   Tyler                       Tyler                        TX   73.0%   103,662   1029   665   645
3194   Waco                        Waco                         TX   83.5%    53,193   1061   584   501
3195   Williamson Co.              Leander                      TX   84.9%    46,335    915   446   394
3196   Orem                        Orem                         UT   80.0%    40,172    623   324   284
3197   Salt Lake City              South Salt Lake              UT   83.0%    41,467    848   385   337
3198   Casper                      Casper                       WY   74.8%    35,495    600   249   249
3255   Honolulu                    Honolulu                     HI   93.7%    17,735    495   341   249
3256   Boise                       Boise                        ID   96.7%    10,198    379   220   117
3257   Las Vegas                   Las Vegas                    NV   72.5%    74,456    816   559   554
3258   North Las Vegas             N. Las Vegas                 NV   77.0%    64,917    845   547   509
3259   Eugene                      Springfield                  OR   83.0%    53,363   1018   423   378
3260   Portland                    Portland                     OR   92.8%    13,562    480   236   201
3261   Salem                       Salem                        OR   94.0%    14,708    726   290   217
3263   Bakersfield                 Bakersfield                  CA   75.9%    73,011    848   471   468
3264   Chico                       Chico                        CA   72.4%    83,590    863   505   481
3265   Concord                     Concord                      CA   78.6%    35,991    563   304   286
3266   El Cajon                    San Diego                    CA   85.1%    19,800    465   274   246
3267   Fullerton                   Buena Park                   CA   88.6%    19,710    690   388   276
3268   Inglewood                   Inglewood                    CA   81.5%    54,496    969   551   523
3269   Long Beach                  Long Beach                   CA   86.9%    25,985    792   473   407
3270   Fresno                      Fresno                       CA   77.9%    52,119    896   588   533
3271   Oakland                     Oakland                      CA   82.1%    27,544    476   263   240
3272   Ontario                     Upland                       CA   81.0%    22,848    422   273   246
3273   Palm Springs                Palm Springs                 CA   76.2%    59,521    871   517   503
3274   Pasadena                    Pasadena                     CA   91.6%    25,182    818   491   401
3275   Pleasanton                  San Ramon                    CA   88.8%    12,652    281   147   140
3276   Riverside                   Riverside                    CA   75.7%    35,716    493   297   295
3277   Sacramento                  Sacramento                   CA   83.3%    30,302    552   387   326
3278   San Bernardino              San Bernardino               CA   76.4%    48,914    705   426   407
3279   San Diego                   San Diego                    CA   82.8%    28,430    562   325   291
3280   San Francisco               San Francisco                CA   85.3%    23,848    497   264   239
3281   San Jose                    San Jose                     CA   82.4%    30,586    777   418   366
3282   San Mateo                   Redwood City                 CA   88.5%    14,888    370   227   190
3283   Santa Ana                   Santa Ana                    CA   89.3%    21,852    723   392   262
3284   Camarillo                   Camarillo                    CA   82.2%    36,363    544   393   336
3285   Santa Clarita               Valencia                     CA   88.8%    25,267    791   476   383
3286   Santa Rosa                  Rohnert Park                 CA   75.4%    51,094    747   418   386
3287   South Gate                  Commerce                     CA   78.5%    55,895    605   359   350
3288   Stockton                    Stockton                     CA   75.0%    60,433    817   486   457
3289   Sunnyvale                   Sunnyvale                    CA   87.3%    21,635    374   233   212
3290   Woodland Hills              Woodland Hills               CA   92.0%    28,945    825   480   439
3291   Vista                       Carlsbad                     CA   92.8%    10,079    353   193   143
3292   West Covina                 West Covina                  CA   94.1%    10,223    501   297   217
3293   Everett                     Everett                      WA   94.3%    14,970    557   364   270
3294   Olympia                     Olympia                      WA   94.8%    13,187    585   365   321
3295   Seattle                     Seattle                      WA   93.7%    13,028    570   294   198
3296   Spokane                     Spokane                      WA   85.3%    44,589    999   522   490
3297   Tacoma                      Tacoma                       WA   93.4%    11,572    609   258   193
3298   Anchorage                   Anchorage                    AK   85.6%    25,742    804   349   242
ACO Number   ACO Name           ACO city              ACO state PCT_COMP
      2253   Danbury            Danbury               CT              88.4
      2254   Hartford           Hartford              CT              90.9
      2255   New Haven          New Haven             CT              79.7
      2256   Boston             Boston                MA              75.4
      2257   Lawrence           Lawrence              MA              74.6
      2258   Quincy             Quincy                MA              89.8
      2259   East Bridgewater   East Bridgewater      MA              69.2
      2260   Waltham            Waltham               MA              96.5
      2261   Worcester          Worcester             MA              84.3
      2262   Gardiner           Gardiner              ME              91.8
      2263   Concord            Concord               NH              80.1
      2264   Egg Harbor         Egg Harbor Township   NJ              55.4
      2265   Parsippany         Parsippany            NJ              89.6
      2266   South Plainfield   South Plainfield      NJ              76.7
      2267   Jersey City        Jersey City           NJ              74.2
      2268   Newark             Newark                NJ              69.2
      2269   Fairlawn           Fairlawn              NJ               69
      2270   Toms River         Toms River            NJ              75.9
      2271   Trenton            Trenton               NJ              85.5
      2272   Albany             Albany                NY              74.6
      2273   Bronx 1            Bronx                 NY              74.6
      2274   Bronx 2            Bronx                 NY              73.4
      2275   Melville           Melville              NY              63.5
      2276   Buffalo            Buffalo               NY              82.5
      2277   Queens 1           Long Island City      NY              88.2
      2278   Brooklyn 1         Brooklyn              NY              58.1
      2279   Garden City        Garden City           NY              78.8
      2280   Manhattan 1        New York              NY              80.2
      2281   Manhattan 2        New York              NY              76.9
      2282   Pawling            Pawling               NY              79.7
      2283   Brooklyn 2         Brooklyn              NY              66.9
      2284   Queens 2           Bayside               NY               86
      2285   Queens 3           Forest Hills          NY              81.8
      2286   Peekskill          Peekskill             NY              74.1
      2287   Rochester          Rochester             NY              73.6
      2288   Brooklyn 3         Brooklyn              NY              80.7
      2289   Queens 4           Jamaica               NY              77.8
      2290   Staten Island      Staten Island         NY               86
      2291   Syracuse           Syracuse              NY              80.8
      2292   Brooklyn 4         Brooklyn              NY              71.5
      2293   Guaynabo           Guaynabo              PR              84.9
      2294   Caguas             Caguas                PR              85.9
      2295   Mayaguez           Mayaguez              PR               90
      2296   Providence         Providence            RI              78.8
      2297   Burlington         Burlington            VT              86.7
      2355   Washington DC      Washington            DC              72.4
2356   Wilmington              Wilmington           DE   70.7
2357   Lexington               Lexington            KY    66
2358   Louisville              Louisville           KY   68.7
2359   Hanover                 Hanover              MD   74.6
2360   Baltimore               Baltimore            MD   62.9
2361   Hagerstown              Hagerstown           MD   91.5
2362   Towson                  Towson               MD   75.7
2363   Akron                   Akron                OH   58.7
2364   Mansfield               Mansfield            OH   94.5
2365   Cincinnati              Cincinnati           OH    77
2366   Cleveland               Cleveland            OH   63.7
2367   Columbus                Dublin               OH   84.9
2368   Dayton                  Dayton               OH   82.6
2369   Toledo                  Toledo               OH   71.8
2370   South Point             South Point          OH    89
2371   Allentown               Allentown            PA   67.4
2372   Cranberry Township      Cranberry Township   PA    92
2373   Harrisburg              Harrisburg           PA   86.9
2374   Norristown              Norristown           PA   83.6
2375   Philadelphia-Franklin   Philadelphia         PA   62.3
2376   Philadelphia-Penn       Philadelphia         PA   55.3
2377   Pittsburgh              Pittsburgh           PA   83.4
2378   Reading                 Reading              PA   75.5
2379   State College           State College        PA   88.2
2380   Knoxville               Knoxville            TN   85.4
2381   Memphis                 Memphis              TN   68.7
2382   Nashville               Franklin             TN   88.8
2383   Shelbyville             Shelbyville          TN   68.2
2384   Crystal City            Arlington            VA   89.9
2385   Fairfax                 Fairfax              VA    97
2386   Fredericksburg          Fredericksburg       VA   67.1
2387   Virginia Beach          Virginia Beach       VA    70
2388   Richmond                Richmond             VA   70.3
2389   Roanoke                 Roanoke              VA   72.6
2390   Beckley                 Beckley              WV   96.1
2556   Fayetteville            Fayetteville         AR   92.3
2557   Little Rock             Little Rock          AR   79.1
2558   Des Moines              Des Moines           IA   62.1
2559   Chicago Central         Chicago              IL   81.1
2560   Chicago Far Southwest   Evergreen Park       IL    88
2561   Chicago South           Chicago              IL   78.2
2562   Cook County NW          Schaumburg           IL   89.6
2563   Cook County South       Matteson             IL   79.1
2564   Dekalb                  Dekalb               IL   87.4
2565   Oswego                  Oswego               IL   87.4
2566   Peoria                  Peoria               IL   82.2
2567   Skokie                  Skokie               IL   90.4
2568   Springfield        Springfield        IL   64.8
2569   Evansville         Evansville         IN   93.7
2570   Ft. Wayne          Ft. Wayne          IN   85.1
2571   Indianapolis       Indianapolis       IN   86.3
2572   Lake County        Merrillville       IN   87.5
2573   Detroit            Detroit            MI   62.5
2574   Lansing            Lansing            MI   66.7
2575   Macomb County      Clinton Township   MI   82.2
2576   Traverse City      Traverse City      MI   66.5
2577   Oakland County     Troy               MI   88.3
2578   Duluth             Duluth             MN   79.6
2579   Minneapolis        Minneapolis        MN    91
2580   Rochester          Rochester          MN   78.9
2581   Kansas City        Kansas City        MO   92.7
2582   Springfield        Springfield        MO   79.5
2583   St. Louis          St. Louis          MO   77.7
2584   Eau Claire         Eau Claire         WI   90.5
2585   Green Bay          Green Bay          WI   90.5
2586   Madison            Madison            WI   91.5
2587   Milwaukee          Milwaukee          WI   70.7
2901   Gulfport           Gulfport           MS   72.8
2902   Jackson            Jackson            MS   47.7
2904   Birmingham         Birmingham         AL   51.1
2905   Huntsville         Huntsville         AL   60.8
2906   Mobile             Mobile             AL   58.8
2907   Charleston         North Charleston   SC   58.5
2908   Columbia           Columbia           SC   64.1
2909   Greenville, SC     Greenville         SC   67.3
2910   Atlanta            Atlanta            GA   59.6
2966   Lauderdale Lakes   Lauderdale Lake    FL   63.1
2967   Fort Lauderdale    Margate            FL   63.9
2968   Fort Myers         Fort Myers         FL   63.3
2969   Gainesville        Gainesville        FL   77.7
2970   Jacksonville       Jacksonville       FL   63.2
2971   Lakeland           Lakeland           FL   60.4
2972   Miami North        Miami Lakes        FL   67.4
2973   Miami South        Palmetto Bay       FL   69.5
2974   Ocala              Ocala              FL   66.4
2975   Orange County      Orlando            FL   69.9
2976   Pensacola          Pensacola          FL   57.9
2977   Seminole County    Lake Mary          FL   62.5
2978   St. Petersburg     St. Petersburg     FL   70.4
2979   Tampa              Tampa              FL   61.4
2980   West Palm Beach    West Palm Beach    FL   61.9
2981   Columbus           Columbus           GA   41.5
2982   Dekalb County      Atlanta            GA   62.6
2983   Douglasville       Douglasville       GA   60.4
2984   Gainesville, GA    Gainesville                  GA   67.8
2985   Gwinnett County    Duluth                       GA   54.8
2986   Macon              Macon                        GA   49.6
2987   Savannah           Savannah                     GA   80.4
2988   Baton Rouge        Baton Rouge                  LA   59.1
2989   Jefferson Parish   Elmwood                      LA   66.5
2990   New Orleans        New Orleans                  LA   95.8
2991   Shreveport         Shreveport                   LA   42.6
2992   Asheville          Asheville                    NC    69
2993   Charlotte          Charlotte                    NC   67.4
2994   Durham             Durham                       NC   58.8
2995   Fayetteville       Fayetteville                 NC   65.6
2996   Greenville, NC     Greenville                   NC   60.1
2997   Raleigh            Raleigh                      NC   72.9
2998   Winston-Salem      Winston-Salem                NC    62
3105   Flagstaff          Flagstaff                    AZ   66.5
3106   Maricopa Central   Phoenix                      AZ   57.8
3107   Maricopa South     Mesa                         AZ   71.4
3108   Maricopa West      Glendale                     AZ    57
3109   Tucson             Tucson                       AZ   56.7
3110   Window Rock        St. Michaels                 AZ   46.7
3154   Aurora             Aurora                       CO   75.4
3155   Colorado North     Longmont                     CO   84.1
3156   Colorado Springs   Colorado Springs             CO   57.5
3157   Denver             Lakewood                     CO   82.9
3158   Overland Park      Overland Park                KS   84.1
3159   Wichita            Wichita                      KS   91.8
3160   Billings           Billings                     MT   61.3
3162   Bismarck           Bismarck                     ND    77
3163   Lincoln            Lincoln                      NE   74.6
3164   Albuquerque        Los Ranchos de Albuquerque   NM   64.7
3165   Las Cruces         Las Cruces                   NM   73.7
3166   Cleveland Co.      Norman                       OK   70.5
3167   Oklahoma County    Warr Acres                   OK    85
3168   Tulsa              Tulsa                        OK   63.4
3169   Sioux Falls        Sioux Falls                  SD   71.5
3170   Arlington          Grand Prairie                TX   76.3
3171   Austin             Austin                       TX   89.7
3172   Collin Co.         McKinney                     TX   75.8
3173   Dallas             Duncanville                  TX   59.5
3174   Dallas Co. NE      Richardson                   TX   67.9
3175   Dallas Co. NW      Farmers Branch               TX   67.6
3176   Denton Co.         Denton                       TX    81
3177   El Paso            El Paso                      TX   71.9
3178   Fort Bend Co.      Katy                         TX   59.6
3179   Fort Worth         Fort Worth                   TX    88
3180   Harris Co. East    Houston                      TX   79.1
3181   Harris Co. NE               Houston           TX   79.7
3182   Harris Co. NW               Katy              TX   89.1
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   69.4
3184   Houston NW                  Houston           TX   80.2
3185   Houston South               Houston           TX   64.8
3186   Houston West                Houston           TX   67.7
3187   Laredo                      Laredo            TX   61.9
3188   Lubbock                     Lubbock           TX   67.9
3189   Montgomery Co.              Spring            TX   66.3
3190   San Antonio East            San Antonio       TX   88.6
3191   San Antonio North           San Antonio       TX   92.1
3192   San Antonio West            San Antonio       TX   88.5
3193   Tyler                       Tyler             TX   71.2
3194   Waco                        Waco              TX   81.8
3195   Williamson Co.              Leander           TX   83.3
3196   Orem                        Orem              UT   78.2
3197   Salt Lake City              South Salt Lake   UT   81.5
3198   Casper                      Casper            WY   73.4
3255   Honolulu                    Honolulu          HI   92.8
3256   Boise                       Boise             ID   96.2
3257   Las Vegas                   Las Vegas         NV   70.9
3258   North Las Vegas             N. Las Vegas      NV   75.2
3259   Eugene                      Springfield       OR   82.2
3260   Portland                    Portland          OR   92.3
3261   Salem                       Salem             OR   93.3
3263   Bakersfield                 Bakersfield       CA   74.4
3264   Chico                       Chico             CA   71.2
3265   Concord                     Concord           CA   77.1
3266   El Cajon                    San Diego         CA   83.7
3267   Fullerton                   Buena Park        CA   87.5
3268   Inglewood                   Inglewood         CA   80.2
3269   Long Beach                  Long Beach        CA   85.7
3270   Fresno                      Fresno            CA   75.9
3271   Oakland                     Oakland           CA   81.1
3272   Ontario                     Upland            CA   79.8
3273   Palm Springs                Palm Springs      CA   74.5
3274   Pasadena                    Pasadena          CA   90.8
3275   Pleasanton                  San Ramon         CA   87.8
3276   Riverside                   Riverside         CA   74.2
3277   Sacramento                  Sacramento        CA   82.1
3278   San Bernardino              San Bernardino    CA   74.5
3279   San Diego                   San Diego         CA   81.3
3280   San Francisco               San Francisco     CA    84
3281   San Jose                    San Jose          CA   81.2
3282   San Mateo                   Redwood City      CA   87.4
3283   Santa Ana                   Santa Ana         CA   88.1
3284   Camarillo                   Camarillo         CA   80.9
3285   Santa Clarita    Valencia         CA   87.4
3286   Santa Rosa       Rohnert Park     CA   74.3
3287   South Gate       Commerce         CA   77.6
3288   Stockton         Stockton         CA    73
3289   Sunnyvale        Sunnyvale        CA    86
3290   Woodland Hills   Woodland Hills   CA    91
3291   Vista            Carlsbad         CA   92.5
3292   West Covina      West Covina      CA   93.3
3293   Everett          Everett          WA   93.8
3294   Olympia          Olympia          WA   94.3
3295   Seattle          Seattle          WA   93.1
3296   Spokane          Spokane          WA   83.9
3297   Tacoma           Tacoma           WA   92.9
3298   Anchorage        Anchorage        AK   84.5
ACO Number   ACO Name           ACO city              ACO state PCT_COMP
      2253   Danbury            Danbury               CT              87.3
      2254   Hartford           Hartford              CT              90.3
      2255   New Haven          New Haven             CT              78.3
      2256   Boston             Boston                MA              74.1
      2257   Lawrence           Lawrence              MA              73.2
      2258   Quincy             Quincy                MA              89.1
      2259   East Bridgewater   East Bridgewater      MA              67.4
      2260   Waltham            Waltham               MA              96.2
      2261   Worcester          Worcester             MA              83.4
      2262   Gardiner           Gardiner              ME              90.8
      2263   Concord            Concord               NH              78.1
      2264   Egg Harbor         Egg Harbor Township   NJ              53.3
      2265   Parsippany         Parsippany            NJ              88.2
      2266   South Plainfield   South Plainfield      NJ              75.3
      2267   Jersey City        Jersey City           NJ               72
      2268   Newark             Newark                NJ              67.5
      2269   Fairlawn           Fairlawn              NJ              67.4
      2270   Toms River         Toms River            NJ              74.1
      2271   Trenton            Trenton               NJ              84.5
      2272   Albany             Albany                NY              72.9
      2273   Bronx 1            Bronx                 NY              73.5
      2274   Bronx 2            Bronx                 NY              71.2
      2275   Melville           Melville              NY              61.7
      2276   Buffalo            Buffalo               NY              81.2
      2277   Queens 1           Long Island City      NY              87.4
      2278   Brooklyn 1         Brooklyn              NY              56.1
      2279   Garden City        Garden City           NY              77.7
      2280   Manhattan 1        New York              NY              78.4
      2281   Manhattan 2        New York              NY              74.9
      2282   Pawling            Pawling               NY              77.9
      2283   Brooklyn 2         Brooklyn              NY              64.9
      2284   Queens 2           Bayside               NY              85.1
      2285   Queens 3           Forest Hills          NY              80.3
      2286   Peekskill          Peekskill             NY              72.4
      2287   Rochester          Rochester             NY              71.1
      2288   Brooklyn 3         Brooklyn              NY              78.8
      2289   Queens 4           Jamaica               NY              75.6
      2290   Staten Island      Staten Island         NY              84.7
      2291   Syracuse           Syracuse              NY              78.9
      2292   Brooklyn 4         Brooklyn              NY              69.5
      2293   Guaynabo           Guaynabo              PR              83.3
      2294   Caguas             Caguas                PR              84.5
      2295   Mayaguez           Mayaguez              PR              88.7
      2296   Providence         Providence            RI              77.2
      2297   Burlington         Burlington            VT              85.1
      2355   Washington DC      Washington            DC              70.9
2356   Wilmington              Wilmington           DE   68.9
2357   Lexington               Lexington            KY   64.3
2358   Louisville              Louisville           KY    67
2359   Hanover                 Hanover              MD   73.7
2360   Baltimore               Baltimore            MD   61.4
2361   Hagerstown              Hagerstown           MD   90.9
2362   Towson                  Towson               MD   74.7
2363   Akron                   Akron                OH   55.9
2364   Mansfield               Mansfield            OH   93.6
2365   Cincinnati              Cincinnati           OH   75.3
2366   Cleveland               Cleveland            OH   61.7
2367   Columbus                Dublin               OH   83.3
2368   Dayton                  Dayton               OH   81.1
2369   Toledo                  Toledo               OH    70
2370   South Point             South Point          OH   87.2
2371   Allentown               Allentown            PA   65.7
2372   Cranberry Township      Cranberry Township   PA   90.9
2373   Harrisburg              Harrisburg           PA   85.7
2374   Norristown              Norristown           PA   82.6
2375   Philadelphia-Franklin   Philadelphia         PA   60.8
2376   Philadelphia-Penn       Philadelphia         PA   53.4
2377   Pittsburgh              Pittsburgh           PA   81.6
2378   Reading                 Reading              PA   74.1
2379   State College           State College        PA   86.7
2380   Knoxville               Knoxville            TN   83.7
2381   Memphis                 Memphis              TN   67.6
2382   Nashville               Franklin             TN   87.6
2383   Shelbyville             Shelbyville          TN   66.5
2384   Crystal City            Arlington            VA   89.3
2385   Fairfax                 Fairfax              VA   96.6
2386   Fredericksburg          Fredericksburg       VA   65.2
2387   Virginia Beach          Virginia Beach       VA   67.9
2388   Richmond                Richmond             VA   68.6
2389   Roanoke                 Roanoke              VA   70.4
2390   Beckley                 Beckley              WV   95.4
2556   Fayetteville            Fayetteville         AR   90.8
2557   Little Rock             Little Rock          AR   77.4
2558   Des Moines              Des Moines           IA   59.9
2559   Chicago Central         Chicago              IL   80.1
2560   Chicago Far Southwest   Evergreen Park       IL   87.2
2561   Chicago South           Chicago              IL   76.4
2562   Cook County NW          Schaumburg           IL   89.2
2563   Cook County South       Matteson             IL   77.8
2564   Dekalb                  Dekalb               IL   86.4
2565   Oswego                  Oswego               IL   86.7
2566   Peoria                  Peoria               IL   80.7
2567   Skokie                  Skokie               IL   90.1
2568   Springfield        Springfield        IL   62.3
2569   Evansville         Evansville         IN   92.8
2570   Ft. Wayne          Ft. Wayne          IN   83.3
2571   Indianapolis       Indianapolis       IN   85.3
2572   Lake County        Merrillville       IN   86.1
2573   Detroit            Detroit            MI   60.1
2574   Lansing            Lansing            MI   64.4
2575   Macomb County      Clinton Township   MI   80.2
2576   Traverse City      Traverse City      MI   63.8
2577   Oakland County     Troy               MI   87.1
2578   Duluth             Duluth             MN   77.6
2579   Minneapolis        Minneapolis        MN    90
2580   Rochester          Rochester          MN   77.1
2581   Kansas City        Kansas City        MO   92.3
2582   Springfield        Springfield        MO   77.7
2583   St. Louis          St. Louis          MO    76
2584   Eau Claire         Eau Claire         WI   89.4
2585   Green Bay          Green Bay          WI   89.5
2586   Madison            Madison            WI   90.4
2587   Milwaukee          Milwaukee          WI   69.1
2901   Gulfport           Gulfport           MS   71.3
2902   Jackson            Jackson            MS   45.5
2904   Birmingham         Birmingham         AL   49.4
2905   Huntsville         Huntsville         AL    59
2906   Mobile             Mobile             AL   56.5
2907   Charleston         North Charleston   SC   56.6
2908   Columbia           Columbia           SC   62.5
2909   Greenville, SC     Greenville         SC   65.4
2910   Atlanta            Atlanta            GA   57.5
2966   Lauderdale Lakes   Lauderdale Lake    FL   60.7
2967   Fort Lauderdale    Margate            FL   61.5
2968   Fort Myers         Fort Myers         FL   60.9
2969   Gainesville        Gainesville        FL   76.1
2970   Jacksonville       Jacksonville       FL   61.2
2971   Lakeland           Lakeland           FL   58.2
2972   Miami North        Miami Lakes        FL   65.2
2973   Miami South        Palmetto Bay       FL   67.4
2974   Ocala              Ocala              FL   64.7
2975   Orange County      Orlando            FL   68.3
2976   Pensacola          Pensacola          FL   55.6
2977   Seminole County    Lake Mary          FL   60.2
2978   St. Petersburg     St. Petersburg     FL   68.3
2979   Tampa              Tampa              FL   59.3
2980   West Palm Beach    West Palm Beach    FL   59.9
2981   Columbus           Columbus           GA   39.2
2982   Dekalb County      Atlanta            GA   60.2
2983   Douglasville       Douglasville       GA   58.6
2984   Gainesville, GA    Gainesville                  GA   65.8
2985   Gwinnett County    Duluth                       GA   52.8
2986   Macon              Macon                        GA   46.6
2987   Savannah           Savannah                     GA   78.5
2988   Baton Rouge        Baton Rouge                  LA    57
2989   Jefferson Parish   Elmwood                      LA   64.2
2990   New Orleans        New Orleans                  LA   95.2
2991   Shreveport         Shreveport                   LA   41.2
2992   Asheville          Asheville                    NC   66.9
2993   Charlotte          Charlotte                    NC   65.4
2994   Durham             Durham                       NC   56.5
2995   Fayetteville       Fayetteville                 NC   63.6
2996   Greenville, NC     Greenville                   NC   57.6
2997   Raleigh            Raleigh                      NC    71
2998   Winston-Salem      Winston-Salem                NC   59.7
3105   Flagstaff          Flagstaff                    AZ   64.5
3106   Maricopa Central   Phoenix                      AZ   55.5
3107   Maricopa South     Mesa                         AZ   69.4
3108   Maricopa West      Glendale                     AZ   55.2
3109   Tucson             Tucson                       AZ   53.4
3110   Window Rock        St. Michaels                 AZ   44.8
3154   Aurora             Aurora                       CO   73.9
3155   Colorado North     Longmont                     CO   82.6
3156   Colorado Springs   Colorado Springs             CO   55.8
3157   Denver             Lakewood                     CO   81.6
3158   Overland Park      Overland Park                KS    83
3159   Wichita            Wichita                      KS    91
3160   Billings           Billings                     MT   59.5
3162   Bismarck           Bismarck                     ND   75.7
3163   Lincoln            Lincoln                      NE   72.8
3164   Albuquerque        Los Ranchos de Albuquerque   NM   62.8
3165   Las Cruces         Las Cruces                   NM   72.2
3166   Cleveland Co.      Norman                       OK   68.5
3167   Oklahoma County    Warr Acres                   OK   83.9
3168   Tulsa              Tulsa                        OK   61.7
3169   Sioux Falls        Sioux Falls                  SD   69.6
3170   Arlington          Grand Prairie                TX   74.2
3171   Austin             Austin                       TX   88.1
3172   Collin Co.         McKinney                     TX   73.4
3173   Dallas             Duncanville                  TX   57.1
3174   Dallas Co. NE      Richardson                   TX   65.8
3175   Dallas Co. NW      Farmers Branch               TX   65.5
3176   Denton Co.         Denton                       TX   79.5
3177   El Paso            El Paso                      TX   70.3
3178   Fort Bend Co.      Katy                         TX   57.2
3179   Fort Worth         Fort Worth                   TX   86.4
3180   Harris Co. East    Houston                      TX    77
3181   Harris Co. NE               Houston           TX   78.1
3182   Harris Co. NW               Katy              TX   87.6
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   67.6
3184   Houston NW                  Houston           TX   78.1
3185   Houston South               Houston           TX   62.7
3186   Houston West                Houston           TX   64.8
3187   Laredo                      Laredo            TX   59.8
3188   Lubbock                     Lubbock           TX   66.5
3189   Montgomery Co.              Spring            TX   64.1
3190   San Antonio East            San Antonio       TX   86.9
3191   San Antonio North           San Antonio       TX   90.4
3192   San Antonio West            San Antonio       TX   86.5
3193   Tyler                       Tyler             TX   69.1
3194   Waco                        Waco              TX    80
3195   Williamson Co.              Leander           TX   81.4
3196   Orem                        Orem              UT   76.3
3197   Salt Lake City              South Salt Lake   UT   79.9
3198   Casper                      Casper            WY   71.6
3255   Honolulu                    Honolulu          HI   91.6
3256   Boise                       Boise             ID   95.7
3257   Las Vegas                   Las Vegas         NV   69.4
3258   North Las Vegas             N. Las Vegas      NV   73.3
3259   Eugene                      Springfield       OR   81.3
3260   Portland                    Portland          OR   91.4
3261   Salem                       Salem             OR   92.6
3263   Bakersfield                 Bakersfield       CA   72.8
3264   Chico                       Chico             CA   69.9
3265   Concord                     Concord           CA   75.3
3266   El Cajon                    San Diego         CA   82.2
3267   Fullerton                   Buena Park        CA   86.1
3268   Inglewood                   Inglewood         CA   78.9
3269   Long Beach                  Long Beach        CA   84.5
3270   Fresno                      Fresno            CA   73.8
3271   Oakland                     Oakland           CA   79.8
3272   Ontario                     Upland            CA   78.2
3273   Palm Springs                Palm Springs      CA   72.8
3274   Pasadena                    Pasadena          CA   89.8
3275   Pleasanton                  San Ramon         CA   86.8
3276   Riverside                   Riverside         CA   72.4
3277   Sacramento                  Sacramento        CA    80
3278   San Bernardino              San Bernardino    CA   72.7
3279   San Diego                   San Diego         CA   79.5
3280   San Francisco               San Francisco     CA   82.8
3281   San Jose                    San Jose          CA   79.7
3282   San Mateo                   Redwood City      CA   86.2
3283   Santa Ana                   Santa Ana         CA   86.8
3284   Camarillo                   Camarillo         CA   79.5
3285   Santa Clarita    Valencia         CA   86.5
3286   Santa Rosa       Rohnert Park     CA   73.3
3287   South Gate       Commerce         CA   76.5
3288   Stockton         Stockton         CA   71.8
3289   Sunnyvale        Sunnyvale        CA   84.5
3290   Woodland Hills   Woodland Hills   CA   89.8
3291   Vista            Carlsbad         CA   91.7
3292   West Covina      West Covina      CA   92.1
3293   Everett          Everett          WA   93.1
3294   Olympia          Olympia          WA   93.7
3295   Seattle          Seattle          WA   92.4
3296   Spokane          Spokane          WA   82.3
3297   Tacoma           Tacoma           WA   92.5
3298   Anchorage        Anchorage        AK   83.1
ACO Number   ACO Name           ACO city              ACO state PCT_COMP
      2253   Danbury            Danbury               CT              86.3
      2254   Hartford           Hartford              CT              89.7
      2255   New Haven          New Haven             CT              77.1
      2256   Boston             Boston                MA              72.7
      2257   Lawrence           Lawrence              MA              71.4
      2258   Quincy             Quincy                MA              88.5
      2259   East Bridgewater   East Bridgewater      MA              65.5
      2260   Waltham            Waltham               MA              95.5
      2261   Worcester          Worcester             MA              82.3
      2262   Gardiner           Gardiner              ME               90
      2263   Concord            Concord               NH              75.5
      2264   Egg Harbor         Egg Harbor Township   NJ               51
      2265   Parsippany         Parsippany            NJ              87.1
      2266   South Plainfield   South Plainfield      NJ               74
      2267   Jersey City        Jersey City           NJ               70
      2268   Newark             Newark                NJ              65.8
      2269   Fairlawn           Fairlawn              NJ              65.4
      2270   Toms River         Toms River            NJ              71.9
      2271   Trenton            Trenton               NJ              83.3
      2272   Albany             Albany                NY              71.1
      2273   Bronx 1            Bronx                 NY              72.4
      2274   Bronx 2            Bronx                 NY              69.6
      2275   Melville           Melville              NY              59.6
      2276   Buffalo            Buffalo               NY              80.2
      2277   Queens 1           Long Island City      NY              86.4
      2278   Brooklyn 1         Brooklyn              NY              54.1
      2279   Garden City        Garden City           NY               76
      2280   Manhattan 1        New York              NY              76.9
      2281   Manhattan 2        New York              NY              72.9
      2282   Pawling            Pawling               NY              76.1
      2283   Brooklyn 2         Brooklyn              NY              62.7
      2284   Queens 2           Bayside               NY               84
      2285   Queens 3           Forest Hills          NY              79.2
      2286   Peekskill          Peekskill             NY              70.8
      2287   Rochester          Rochester             NY              68.9
      2288   Brooklyn 3         Brooklyn              NY              77.1
      2289   Queens 4           Jamaica               NY              73.9
      2290   Staten Island      Staten Island         NY              83.3
      2291   Syracuse           Syracuse              NY              76.9
      2292   Brooklyn 4         Brooklyn              NY              67.5
      2293   Guaynabo           Guaynabo              PR              82.2
      2294   Caguas             Caguas                PR              83.2
      2295   Mayaguez           Mayaguez              PR              87.9
      2296   Providence         Providence            RI              75.5
      2297   Burlington         Burlington            VT              83.4
      2355   Washington DC      Washington            DC              69.2
2356   Wilmington              Wilmington           DE   67.1
2357   Lexington               Lexington            KY   62.6
2358   Louisville              Louisville           KY   65.4
2359   Hanover                 Hanover              MD   72.6
2360   Baltimore               Baltimore            MD   59.6
2361   Hagerstown              Hagerstown           MD   90.1
2362   Towson                  Towson               MD   72.4
2363   Akron                   Akron                OH   53.5
2364   Mansfield               Mansfield            OH   92.8
2365   Cincinnati              Cincinnati           OH   73.8
2366   Cleveland               Cleveland            OH   59.9
2367   Columbus                Dublin               OH   81.9
2368   Dayton                  Dayton               OH   79.6
2369   Toledo                  Toledo               OH   67.8
2370   South Point             South Point          OH   85.7
2371   Allentown               Allentown            PA   63.7
2372   Cranberry Township      Cranberry Township   PA   89.8
2373   Harrisburg              Harrisburg           PA   84.2
2374   Norristown              Norristown           PA   81.6
2375   Philadelphia-Franklin   Philadelphia         PA   59.2
2376   Philadelphia-Penn       Philadelphia         PA   51.6
2377   Pittsburgh              Pittsburgh           PA    80
2378   Reading                 Reading              PA   72.4
2379   State College           State College        PA   85.3
2380   Knoxville               Knoxville            TN    82
2381   Memphis                 Memphis              TN   66.1
2382   Nashville               Franklin             TN    86
2383   Shelbyville             Shelbyville          TN   64.6
2384   Crystal City            Arlington            VA   88.8
2385   Fairfax                 Fairfax              VA   96.3
2386   Fredericksburg          Fredericksburg       VA   63.4
2387   Virginia Beach          Virginia Beach       VA   65.9
2388   Richmond                Richmond             VA   67.2
2389   Roanoke                 Roanoke              VA   68.3
2390   Beckley                 Beckley              WV   94.6
2556   Fayetteville            Fayetteville         AR   89.4
2557   Little Rock             Little Rock          AR   75.9
2558   Des Moines              Des Moines           IA   58.1
2559   Chicago Central         Chicago              IL   79.2
2560   Chicago Far Southwest   Evergreen Park       IL   86.1
2561   Chicago South           Chicago              IL   74.7
2562   Cook County NW          Schaumburg           IL   88.5
2563   Cook County South       Matteson             IL   76.5
2564   Dekalb                  Dekalb               IL   85.8
2565   Oswego                  Oswego               IL   85.7
2566   Peoria                  Peoria               IL   79.1
2567   Skokie                  Skokie               IL   89.7
2568   Springfield        Springfield        IL   60.2
2569   Evansville         Evansville         IN    92
2570   Ft. Wayne          Ft. Wayne          IN   81.5
2571   Indianapolis       Indianapolis       IN   84.3
2572   Lake County        Merrillville       IN   84.8
2573   Detroit            Detroit            MI    58
2574   Lansing            Lansing            MI   62.3
2575   Macomb County      Clinton Township   MI   78.8
2576   Traverse City      Traverse City      MI   61.2
2577   Oakland County     Troy               MI   86.1
2578   Duluth             Duluth             MN   75.8
2579   Minneapolis        Minneapolis        MN   89.1
2580   Rochester          Rochester          MN   75.7
2581   Kansas City        Kansas City        MO    92
2582   Springfield        Springfield        MO    76
2583   St. Louis          St. Louis          MO   74.5
2584   Eau Claire         Eau Claire         WI   88.4
2585   Green Bay          Green Bay          WI   88.6
2586   Madison            Madison            WI   89.5
2587   Milwaukee          Milwaukee          WI    68
2901   Gulfport           Gulfport           MS   70.1
2902   Jackson            Jackson            MS   43.7
2904   Birmingham         Birmingham         AL   47.7
2905   Huntsville         Huntsville         AL   57.3
2906   Mobile             Mobile             AL   54.5
2907   Charleston         North Charleston   SC   54.5
2908   Columbia           Columbia           SC   60.9
2909   Greenville, SC     Greenville         SC   63.3
2910   Atlanta            Atlanta            GA   55.3
2966   Lauderdale Lakes   Lauderdale Lake    FL   58.5
2967   Fort Lauderdale    Margate            FL   59.3
2968   Fort Myers         Fort Myers         FL   58.5
2969   Gainesville        Gainesville        FL   74.4
2970   Jacksonville       Jacksonville       FL   59.2
2971   Lakeland           Lakeland           FL   55.8
2972   Miami North        Miami Lakes        FL   63.1
2973   Miami South        Palmetto Bay       FL   65.7
2974   Ocala              Ocala              FL    63
2975   Orange County      Orlando            FL    67
2976   Pensacola          Pensacola          FL   53.5
2977   Seminole County    Lake Mary          FL   58.4
2978   St. Petersburg     St. Petersburg     FL   66.1
2979   Tampa              Tampa              FL   57.4
2980   West Palm Beach    West Palm Beach    FL   57.8
2981   Columbus           Columbus           GA   37.1
2982   Dekalb County      Atlanta            GA   57.9
2983   Douglasville       Douglasville       GA   56.7
2984   Gainesville, GA    Gainesville                  GA   63.9
2985   Gwinnett County    Duluth                       GA   50.8
2986   Macon              Macon                        GA   43.9
2987   Savannah           Savannah                     GA   76.6
2988   Baton Rouge        Baton Rouge                  LA    55
2989   Jefferson Parish   Elmwood                      LA   62.6
2990   New Orleans        New Orleans                  LA   94.8
2991   Shreveport         Shreveport                   LA    40
2992   Asheville          Asheville                    NC   64.7
2993   Charlotte          Charlotte                    NC   63.5
2994   Durham             Durham                       NC   54.5
2995   Fayetteville       Fayetteville                 NC   61.7
2996   Greenville, NC     Greenville                   NC   55.6
2997   Raleigh            Raleigh                      NC   69.3
2998   Winston-Salem      Winston-Salem                NC   57.8
3105   Flagstaff          Flagstaff                    AZ   62.6
3106   Maricopa Central   Phoenix                      AZ   53.2
3107   Maricopa South     Mesa                         AZ   67.7
3108   Maricopa West      Glendale                     AZ   53.5
3109   Tucson             Tucson                       AZ   50.5
3110   Window Rock        St. Michaels                 AZ   43.5
3154   Aurora             Aurora                       CO   73.1
3155   Colorado North     Longmont                     CO   81.7
3156   Colorado Springs   Colorado Springs             CO   54.6
3157   Denver             Lakewood                     CO   80.7
3158   Overland Park      Overland Park                KS   81.9
3159   Wichita            Wichita                      KS   90.4
3160   Billings           Billings                     MT   57.7
3162   Bismarck           Bismarck                     ND   74.4
3163   Lincoln            Lincoln                      NE   71.3
3164   Albuquerque        Los Ranchos de Albuquerque   NM   61.3
3165   Las Cruces         Las Cruces                   NM   70.9
3166   Cleveland Co.      Norman                       OK   67.1
3167   Oklahoma County    Warr Acres                   OK   83.2
3168   Tulsa              Tulsa                        OK   60.2
3169   Sioux Falls        Sioux Falls                  SD   67.9
3170   Arlington          Grand Prairie                TX   72.7
3171   Austin             Austin                       TX   87.3
3172   Collin Co.         McKinney                     TX   71.4
3173   Dallas             Duncanville                  TX   55.6
3174   Dallas Co. NE      Richardson                   TX   64.1
3175   Dallas Co. NW      Farmers Branch               TX   63.9
3176   Denton Co.         Denton                       TX   78.4
3177   El Paso            El Paso                      TX   68.8
3178   Fort Bend Co.      Katy                         TX   54.9
3179   Fort Worth         Fort Worth                   TX   85.3
3180   Harris Co. East    Houston                      TX   74.5
3181   Harris Co. NE               Houston           TX   76.6
3182   Harris Co. NW               Katy              TX    86
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   65.7
3184   Houston NW                  Houston           TX   76.3
3185   Houston South               Houston           TX   60.4
3186   Houston West                Houston           TX   61.8
3187   Laredo                      Laredo            TX   58.1
3188   Lubbock                     Lubbock           TX   65.5
3189   Montgomery Co.              Spring            TX   62.3
3190   San Antonio East            San Antonio       TX   85.5
3191   San Antonio North           San Antonio       TX   89.1
3192   San Antonio West            San Antonio       TX   84.7
3193   Tyler                       Tyler             TX   67.3
3194   Waco                        Waco              TX   78.6
3195   Williamson Co.              Leander           TX   80.1
3196   Orem                        Orem              UT   74.8
3197   Salt Lake City              South Salt Lake   UT   78.4
3198   Casper                      Casper            WY   70.2
3255   Honolulu                    Honolulu          HI   90.4
3256   Boise                       Boise             ID   95.2
3257   Las Vegas                   Las Vegas         NV   67.9
3258   North Las Vegas             N. Las Vegas      NV   71.2
3259   Eugene                      Springfield       OR   80.5
3260   Portland                    Portland          OR   90.5
3261   Salem                       Salem             OR   91.9
3263   Bakersfield                 Bakersfield       CA   71.3
3264   Chico                       Chico             CA   68.9
3265   Concord                     Concord           CA    74
3266   El Cajon                    San Diego         CA    81
3267   Fullerton                   Buena Park        CA   84.7
3268   Inglewood                   Inglewood         CA   77.6
3269   Long Beach                  Long Beach        CA   83.3
3270   Fresno                      Fresno            CA   71.7
3271   Oakland                     Oakland           CA    79
3272   Ontario                     Upland            CA   76.7
3273   Palm Springs                Palm Springs      CA   71.1
3274   Pasadena                    Pasadena          CA   88.6
3275   Pleasanton                  San Ramon         CA   85.6
3276   Riverside                   Riverside         CA   70.9
3277   Sacramento                  Sacramento        CA   78.7
3278   San Bernardino              San Bernardino    CA    71
3279   San Diego                   San Diego         CA   77.9
3280   San Francisco               San Francisco     CA    82
3281   San Jose                    San Jose          CA   78.7
3282   San Mateo                   Redwood City      CA   85.6
3283   Santa Ana                   Santa Ana         CA   85.5
3284   Camarillo                   Camarillo         CA   78.2
3285   Santa Clarita    Valencia         CA   85.4
3286   Santa Rosa       Rohnert Park     CA   72.3
3287   South Gate       Commerce         CA   75.7
3288   Stockton         Stockton         CA   70.4
3289   Sunnyvale        Sunnyvale        CA   83.1
3290   Woodland Hills   Woodland Hills   CA   88.6
3291   Vista            Carlsbad         CA    91
3292   West Covina      West Covina      CA   90.6
3293   Everett          Everett          WA   92.3
3294   Olympia          Olympia          WA   93.2
3295   Seattle          Seattle          WA   91.6
3296   Spokane          Spokane          WA   80.8
3297   Tacoma           Tacoma           WA   92.2
3298   Anchorage        Anchorage        AK    82
ACO Number   ACO Name           ACO city              ACO state PCT_COMP
      2253   Danbury            Danbury               CT              85.2
      2254   Hartford           Hartford              CT              89.1
      2255   New Haven          New Haven             CT              75.8
      2256   Boston             Boston                MA              71.6
      2257   Lawrence           Lawrence              MA              69.8
      2258   Quincy             Quincy                MA              87.6
      2259   East Bridgewater   East Bridgewater      MA              63.6
      2260   Waltham            Waltham               MA              94.8
      2261   Worcester          Worcester             MA              81.3
      2262   Gardiner           Gardiner              ME              89.2
      2263   Concord            Concord               NH              73.6
      2264   Egg Harbor         Egg Harbor Township   NJ              48.8
      2265   Parsippany         Parsippany            NJ              85.6
      2266   South Plainfield   South Plainfield      NJ              72.6
      2267   Jersey City        Jersey City           NJ              68.5
      2268   Newark             Newark                NJ              64.4
      2269   Fairlawn           Fairlawn              NJ              63.7
      2270   Toms River         Toms River            NJ              69.9
      2271   Trenton            Trenton               NJ              82.2
      2272   Albany             Albany                NY              69.5
      2273   Bronx 1            Bronx                 NY              70.8
      2274   Bronx 2            Bronx                 NY              68.4
      2275   Melville           Melville              NY              57.8
      2276   Buffalo            Buffalo               NY              79.1
      2277   Queens 1           Long Island City      NY              85.6
      2278   Brooklyn 1         Brooklyn              NY              52.3
      2279   Garden City        Garden City           NY              74.3
      2280   Manhattan 1        New York              NY              75.4
      2281   Manhattan 2        New York              NY              71.1
      2282   Pawling            Pawling               NY              74.5
      2283   Brooklyn 2         Brooklyn              NY              60.8
      2284   Queens 2           Bayside               NY               83
      2285   Queens 3           Forest Hills          NY               78
      2286   Peekskill          Peekskill             NY               69
      2287   Rochester          Rochester             NY              66.8
      2288   Brooklyn 3         Brooklyn              NY              75.5
      2289   Queens 4           Jamaica               NY              72.6
      2290   Staten Island      Staten Island         NY              82.1
      2291   Syracuse           Syracuse              NY              75.1
      2292   Brooklyn 4         Brooklyn              NY              65.6
      2293   Guaynabo           Guaynabo              PR              80.8
      2294   Caguas             Caguas                PR              81.6
      2295   Mayaguez           Mayaguez              PR              86.5
      2296   Providence         Providence            RI              74.1
      2297   Burlington         Burlington            VT              81.6
      2355   Washington DC      Washington            DC              67.6
2356   Wilmington              Wilmington           DE   65.6
2357   Lexington               Lexington            KY    61
2358   Louisville              Louisville           KY   63.8
2359   Hanover                 Hanover              MD   71.4
2360   Baltimore               Baltimore            MD    58
2361   Hagerstown              Hagerstown           MD   89.4
2362   Towson                  Towson               MD   70.7
2363   Akron                   Akron                OH   51.2
2364   Mansfield               Mansfield            OH   91.9
2365   Cincinnati              Cincinnati           OH   72.4
2366   Cleveland               Cleveland            OH    58
2367   Columbus                Dublin               OH   80.7
2368   Dayton                  Dayton               OH   77.9
2369   Toledo                  Toledo               OH   65.9
2370   South Point             South Point          OH    84
2371   Allentown               Allentown            PA   61.9
2372   Cranberry Township      Cranberry Township   PA   88.7
2373   Harrisburg              Harrisburg           PA   82.8
2374   Norristown              Norristown           PA   80.6
2375   Philadelphia-Franklin   Philadelphia         PA   57.9
2376   Philadelphia-Penn       Philadelphia         PA   49.9
2377   Pittsburgh              Pittsburgh           PA   78.4
2378   Reading                 Reading              PA   70.8
2379   State College           State College        PA   83.8
2380   Knoxville               Knoxville            TN   80.4
2381   Memphis                 Memphis              TN   64.5
2382   Nashville               Franklin             TN   84.5
2383   Shelbyville             Shelbyville          TN   63.1
2384   Crystal City            Arlington            VA   88.1
2385   Fairfax                 Fairfax              VA   96.1
2386   Fredericksburg          Fredericksburg       VA   61.6
2387   Virginia Beach          Virginia Beach       VA   64.1
2388   Richmond                Richmond             VA   65.6
2389   Roanoke                 Roanoke              VA   66.4
2390   Beckley                 Beckley              WV    94
2556   Fayetteville            Fayetteville         AR   87.9
2557   Little Rock             Little Rock          AR   74.2
2558   Des Moines              Des Moines           IA   56.6
2559   Chicago Central         Chicago              IL   78.2
2560   Chicago Far Southwest   Evergreen Park       IL   85.2
2561   Chicago South           Chicago              IL   73.4
2562   Cook County NW          Schaumburg           IL   87.8
2563   Cook County South       Matteson             IL   75.6
2564   Dekalb                  Dekalb               IL   85.2
2565   Oswego                  Oswego               IL   84.5
2566   Peoria                  Peoria               IL   77.5
2567   Skokie                  Skokie               IL   89.1
2568   Springfield        Springfield        IL    58
2569   Evansville         Evansville         IN   91.2
2570   Ft. Wayne          Ft. Wayne          IN   79.7
2571   Indianapolis       Indianapolis       IN   83.3
2572   Lake County        Merrillville       IN   83.6
2573   Detroit            Detroit            MI   56.4
2574   Lansing            Lansing            MI   60.6
2575   Macomb County      Clinton Township   MI   77.4
2576   Traverse City      Traverse City      MI   59.3
2577   Oakland County     Troy               MI   85.2
2578   Duluth             Duluth             MN   73.4
2579   Minneapolis        Minneapolis        MN   87.9
2580   Rochester          Rochester          MN   74.2
2581   Kansas City        Kansas City        MO   91.5
2582   Springfield        Springfield        MO   74.4
2583   St. Louis          St. Louis          MO   72.8
2584   Eau Claire         Eau Claire         WI    87
2585   Green Bay          Green Bay          WI   87.9
2586   Madison            Madison            WI   88.4
2587   Milwaukee          Milwaukee          WI   66.9
2901   Gulfport           Gulfport           MS   68.9
2902   Jackson            Jackson            MS   42.1
2904   Birmingham         Birmingham         AL   46.1
2905   Huntsville         Huntsville         AL   55.6
2906   Mobile             Mobile             AL   52.3
2907   Charleston         North Charleston   SC   52.6
2908   Columbia           Columbia           SC   59.4
2909   Greenville, SC     Greenville         SC   61.5
2910   Atlanta            Atlanta            GA   53.4
2966   Lauderdale Lakes   Lauderdale Lake    FL   56.3
2967   Fort Lauderdale    Margate            FL    57
2968   Fort Myers         Fort Myers         FL   55.9
2969   Gainesville        Gainesville        FL   72.7
2970   Jacksonville       Jacksonville       FL   57.3
2971   Lakeland           Lakeland           FL   53.3
2972   Miami North        Miami Lakes        FL   61.1
2973   Miami South        Palmetto Bay       FL   64.2
2974   Ocala              Ocala              FL   61.3
2975   Orange County      Orlando            FL   65.6
2976   Pensacola          Pensacola          FL   51.6
2977   Seminole County    Lake Mary          FL   56.5
2978   St. Petersburg     St. Petersburg     FL   63.8
2979   Tampa              Tampa              FL   55.6
2980   West Palm Beach    West Palm Beach    FL   55.7
2981   Columbus           Columbus           GA   35.2
2982   Dekalb County      Atlanta            GA   55.8
2983   Douglasville       Douglasville       GA   55.1
2984   Gainesville, GA    Gainesville                  GA   62.2
2985   Gwinnett County    Duluth                       GA   49.1
2986   Macon              Macon                        GA   41.6
2987   Savannah           Savannah                     GA   74.7
2988   Baton Rouge        Baton Rouge                  LA   53.1
2989   Jefferson Parish   Elmwood                      LA   62.2
2990   New Orleans        New Orleans                  LA   94.4
2991   Shreveport         Shreveport                   LA   38.7
2992   Asheville          Asheville                    NC   62.5
2993   Charlotte          Charlotte                    NC   61.5
2994   Durham             Durham                       NC   52.7
2995   Fayetteville       Fayetteville                 NC   60.1
2996   Greenville, NC     Greenville                   NC   53.9
2997   Raleigh            Raleigh                      NC   67.5
2998   Winston-Salem      Winston-Salem                NC    56
3105   Flagstaff          Flagstaff                    AZ   61.1
3106   Maricopa Central   Phoenix                      AZ   51.2
3107   Maricopa South     Mesa                         AZ   65.8
3108   Maricopa West      Glendale                     AZ   51.9
3109   Tucson             Tucson                       AZ    48
3110   Window Rock        St. Michaels                 AZ   42.7
3154   Aurora             Aurora                       CO   72.4
3155   Colorado North     Longmont                     CO   80.8
3156   Colorado Springs   Colorado Springs             CO   53.5
3157   Denver             Lakewood                     CO   79.8
3158   Overland Park      Overland Park                KS   81.1
3159   Wichita            Wichita                      KS   89.6
3160   Billings           Billings                     MT    56
3162   Bismarck           Bismarck                     ND   73.2
3163   Lincoln            Lincoln                      NE    70
3164   Albuquerque        Los Ranchos de Albuquerque   NM   59.8
3165   Las Cruces         Las Cruces                   NM   69.5
3166   Cleveland Co.      Norman                       OK   65.4
3167   Oklahoma County    Warr Acres                   OK   82.1
3168   Tulsa              Tulsa                        OK   58.7
3169   Sioux Falls        Sioux Falls                  SD   66.3
3170   Arlington          Grand Prairie                TX   70.8
3171   Austin             Austin                       TX   85.5
3172   Collin Co.         McKinney                     TX    69
3173   Dallas             Duncanville                  TX   53.6
3174   Dallas Co. NE      Richardson                   TX   61.6
3175   Dallas Co. NW      Farmers Branch               TX    62
3176   Denton Co.         Denton                       TX    77
3177   El Paso            El Paso                      TX   67.4
3178   Fort Bend Co.      Katy                         TX   52.9
3179   Fort Worth         Fort Worth                   TX    84
3180   Harris Co. East    Houston                      TX   72.1
3181   Harris Co. NE               Houston           TX   75.2
3182   Harris Co. NW               Katy              TX   84.9
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   63.8
3184   Houston NW                  Houston           TX   74.8
3185   Houston South               Houston           TX   57.9
3186   Houston West                Houston           TX   59.2
3187   Laredo                      Laredo            TX   56.2
3188   Lubbock                     Lubbock           TX    64
3189   Montgomery Co.              Spring            TX   60.3
3190   San Antonio East            San Antonio       TX   84.1
3191   San Antonio North           San Antonio       TX   86.5
3192   San Antonio West            San Antonio       TX   82.7
3193   Tyler                       Tyler             TX   65.6
3194   Waco                        Waco              TX    77
3195   Williamson Co.              Leander           TX   78.1
3196   Orem                        Orem              UT   72.9
3197   Salt Lake City              South Salt Lake   UT   77.2
3198   Casper                      Casper            WY   69.5
3255   Honolulu                    Honolulu          HI   89.1
3256   Boise                       Boise             ID   94.8
3257   Las Vegas                   Las Vegas         NV   66.6
3258   North Las Vegas             N. Las Vegas      NV   69.4
3259   Eugene                      Springfield       OR   79.5
3260   Portland                    Portland          OR   89.9
3261   Salem                       Salem             OR   91.2
3263   Bakersfield                 Bakersfield       CA   69.8
3264   Chico                       Chico             CA   67.8
3265   Concord                     Concord           CA   72.9
3266   El Cajon                    San Diego         CA   79.7
3267   Fullerton                   Buena Park        CA    83
3268   Inglewood                   Inglewood         CA   76.3
3269   Long Beach                  Long Beach        CA   81.9
3270   Fresno                      Fresno            CA   69.5
3271   Oakland                     Oakland           CA   77.9
3272   Ontario                     Upland            CA   75.3
3273   Palm Springs                Palm Springs      CA   69.6
3274   Pasadena                    Pasadena          CA   87.3
3275   Pleasanton                  San Ramon         CA   84.5
3276   Riverside                   Riverside         CA   69.4
3277   Sacramento                  Sacramento        CA   77.3
3278   San Bernardino              San Bernardino    CA   69.5
3279   San Diego                   San Diego         CA   76.3
3280   San Francisco               San Francisco     CA   81.1
3281   San Jose                    San Jose          CA   77.5
3282   San Mateo                   Redwood City      CA    84
3283   Santa Ana                   Santa Ana         CA   83.9
3284   Camarillo                   Camarillo         CA    77
3285   Santa Clarita    Valencia         CA   84.2
3286   Santa Rosa       Rohnert Park     CA   71.3
3287   South Gate       Commerce         CA   74.8
3288   Stockton         Stockton         CA   68.8
3289   Sunnyvale        Sunnyvale        CA   81.6
3290   Woodland Hills   Woodland Hills   CA   87.2
3291   Vista            Carlsbad         CA   90.1
3292   West Covina      West Covina      CA   89.3
3293   Everett          Everett          WA   91.5
3294   Olympia          Olympia          WA   92.5
3295   Seattle          Seattle          WA   90.7
3296   Spokane          Spokane          WA   79.2
3297   Tacoma           Tacoma           WA   91.7
3298   Anchorage        Anchorage        AK   80.9
 ACO                                                    ACO Percent Remaining Remaining Remaining Remaining Remaining Remaining Remaining   Active   Employees With Employees With
                ACO Name                  ACO city
Number                                                 state Completed Cases   NRFU Prod  SQRA       FV      NRFU RI    FV QC      MV     Employees    Availability    An Assignment
  2253   Danbury                 Danbury               CT       96.3%    6,958     4,984      330         9     1,635          0        0        615               297            189
  2254   Hartford                Hartford              CT       96.6%    7,865     5,859      399        15     1,592          0        0        741               374            186
  2255   New Haven               New Haven             CT       93.9%   10,954     8,973      354        41     1,586          0        0        583               354            228
  2256   Boston                  Boston                MA       87.8%   25,706    22,251      801        23     2,631          0        0        797               467            407
  2257   Lawrence                Lawrence              MA       90.4%   11,940    10,608      250        44     1,038          0        0        501               263            208
  2258   Quincy                  Quincy                MA       94.9%    5,207     4,067      222         3       915          0        0        291               137             98
  2259   East Bridgewater        East Bridgewater      MA       90.6%   28,481    24,613      461       125     3,282          0        0        972               652            515
  2260   Waltham                 Waltham               MA       98.6%    3,225     1,708      382        22     1,113          0        0        748               208               7
  2261   Worcester               Worcester             MA       94.8%   14,974    12,015      514        50     2,392          2        1       1151               472            389
  2262   Gardiner                Gardiner              ME       98.5%    6,171     3,731      388        49     2,002          0        1        732               487            259
  2263   Concord                 Concord               NH       94.9%   14,381    11,207      416        87     2,671          0        0        961               456            349
  2264   Egg Harbor              Egg Harbor Township   NJ       88.2%   34,949    31,455      471       105     2,918          0        0       1253               749            510
  2265   Parsippany              Parsippany            NJ       98.4%    2,229     1,058      288        15       868          0        0        542               263             57
  2266   South Plainfield        South Plainfield      NJ       91.9%   10,931     9,262      486        23     1,159          0        1        790               345            173
  2267   Jersey City             Jersey City           NJ       91.7%   14,731    12,381      631        41     1,678          0        0        927               469            321
  2268   Newark                  Newark                NJ       87.7%   19,217    15,953    1,420        55     1,789          0        0        822               440            290
  2269   Fairlawn                Fairlawn              NJ       88.4%   21,206    18,717      729       107     1,652          0        1        998               547            412
  2270   Toms River              Toms River            NJ       93.5%   17,920    14,948      640        62     2,270          0        0       1059               512            369
  2271   Trenton                 Trenton               NJ       96.2%    5,971     4,158      529        23     1,260          0        1        690               330            167
  2272   Albany                  Albany                NY       92.8%   29,935    26,066      563       175     3,131          0        0       1740               721            558
  2273   Bronx 1                 Bronx                 NY       88.7%   16,017    13,284      871        23     1,839          0        0        945               474            269
  2274   Bronx 2                 Bronx                 NY       89.7%   14,956    12,498    1,003        42     1,413          0        0        914               413            229
  2275   Melville                Melville              NY       88.1%   29,185    25,169    1,387        98     2,531          0        0       1323               704            557
  2276   Buffalo                 Buffalo               NY       93.7%   12,653    10,375      384        19     1,874          0        1        860               341            255
  2277   Queens 1                Long Island City      NY       94.7%    6,419     3,737      962        22     1,697          1        0        331               141             87
  2278   Brooklyn 1              Brooklyn              NY       83.7%   22,762    19,906    1,153       126     1,577          0        0       1626               753            450
  2279   Garden City             Garden City           NY       93.3%   11,608     8,900    1,237        26     1,445          0        0        901               372            249
  2280   Manhattan 1             New York              NY       92.3%   14,484    11,593      687        48     2,156          0        0        777               359            280
  2281   Manhattan 2             New York              NY       91.3%   25,555    19,701      761        50     5,043          0        0       1268               657            462
  2282   Pawling                 Pawling               NY       95.5%   11,549     8,525      943        87     1,994          0        0       1324               622            380
  2283   Brooklyn 2              Brooklyn              NY       88.1%   23,002    18,789    1,401        84     2,728          0        0       1364               768            426
  2284   Queens 2                Bayside               NY       93.9%    7,941     5,846      531        60     1,503          1        0        735               350            134
  2285   Queens 3                Forest Hills          NY       92.3%   10,002     7,953      499        72     1,477          1        0        861               395            294
  2286   Peekskill               Peekskill             NY       91.5%   15,310    12,943      697        43     1,627          0        0        848               447            386
  2287   Rochester               Rochester             NY       94.2%   22,489    18,414      457        75     3,543          0        0       1433               661            455
  2288   Brooklyn 3              Brooklyn              NY       95.6%    6,782     4,098      689        28     1,966          1        0        853               430            244
  2289   Queens 4                Jamaica               NY       91.9%    9,171     6,926      736        87     1,422          0        0        837               371            203
  2290   Staten Island           Staten Island         NY       95.0%    4,300     2,855      427         8     1,010          0        0        611               218            116
  2291   Syracuse                Syracuse              NY       95.1%   18,796    15,339      351       145     2,960          0        1       1112               488            285
  2292   Brooklyn 4              Brooklyn              NY       88.0%   19,073    15,372    1,502        50     2,148          1        0        768               414            320
  2293   Guaynabo                Guaynabo              PR       96.3%   17,530     9,729    1,216     2,646     3,910         29        0       1302               798            571
  2294   Caguas                  Caguas                PR       97.4%   11,796     3,712      756     5,386     1,865         77        0       1046               625            403
  2295   Mayaguez                Mayaguez              PR       97.7%   11,804     1,236    1,145     7,239     2,116         68        0        203               155            142
  2296   Providence              Providence            RI       93.8%   13,375    11,241      345        33     1,755          1        0        891               440            290
  2297   Burlington              Burlington            VT       97.6%    4,274     2,875      145        48     1,206          0        0        674               289            152
  2355   Washington DC           Washington            DC       87.8%   21,857    18,823      624        46     2,353          1       10        810               429            367
  2356   Wilmington              Wilmington            DE       88.9%   22,235    19,990      493        18     1,688          0       46        917               475            379
  2357   Lexington               Lexington             KY       86.9%   61,493    56,362      677       945     3,508          1        0       1616             1076             938
  2358   Louisville              Louisville            KY       85.5%   50,928    47,318      631       115     2,656          0      208        945               521            477
  2359   Hanover                 Hanover               MD       90.3%   25,941    21,683    1,619        45     2,593          1        0       1088               698            613
  2360   Baltimore               Baltimore             MD       84.6%   24,263    21,875      433        10     1,944          0        1       1020               571            403
  2361   Hagerstown              Hagerstown            MD       97.1%    7,170     4,691      730         7     1,742          0        0        868               414            206
  2362   Towson                  Towson                MD       92.4%   22,182    17,563    1,274        21     3,306          0       18       1152               643            584
  2363   Akron                   Akron                 OH       85.6%   39,742    36,892      487        29     2,132          1      201        882               553            518
  2364   Mansfield               Mansfield             OH       98.7%    3,282     1,663      218         4     1,397          0        0        600               272             75
  2365   Cincinnati              Cincinnati            OH       93.0%   10,969     8,877      278         9     1,792          0       13        839               419            272
  2366   Cleveland               Cleveland             OH       85.4%   31,168    27,836      457        66     2,629          0      180        920               570            507
  2367   Columbus                Dublin                OH       95.9%   10,320     7,191      424         4     2,701          0        0       1186               580            399
  2368   Dayton                  Dayton                OH       95.5%   10,852     8,814      393        28     1,617          0        0        703               363            274
  2369   Toledo                  Toledo                OH       89.7%   32,785    29,455      379        38     2,854          0       59       1009               570            467
  2370   South Point             South Point           OH       98.8%    3,146     1,497      208        53     1,265          0      123        676               332             74
  2371   Allentown               Allentown             PA       87.2%   40,605    37,418      410        72     2,695          0       10        902               517            505
  2372   Cranberry Township      Cranberry Township    PA       98.4%    5,320     3,114      302        26     1,852          0       26        695               323            163
  2373   Harrisburg              Harrisburg            PA       96.4%    9,839     7,709      337        30     1,763          0        0        837               366            232
  2374   Norristown              Norristown            PA       94.7%    9,413     7,633      309        18     1,427          0       26        695               327            209
  2375   Philadelphia-Franklin   Philadelphia          PA       83.3%   42,223    38,524      543        41     3,112          1        2       1359               766            534
  2376   Philadelphia-Penn       Philadelphia          PA       81.6%   29,440    27,274      498        24     1,644          0        0        940               533            421
  2377   Pittsburgh              Pittsburgh            PA       95.0%   10,817     8,605      351         7     1,823          0       31        637               369            270
  2378   Reading                 Reading               PA       91.3%   19,819    18,063      385        36     1,334          1        0        435               288            223
  2379   State College           State College         PA       98.0%    6,862     4,596      251        33     1,982          0        0        943               461            212
  2380   Knoxville               Knoxville             TN       97.5%    8,823     6,293      335        35     2,094          1       65        762               377            232
  2381   Memphis                 Memphis               TN       85.3%   35,602    32,543      694        32     2,212          1      120       1015               618            462
  2382   Nashville               Franklin              TN       97.0%   10,066     7,259      466        30     2,311          0        0        759               417            261
  2383   Shelbyville             Shelbyville           TN       88.5%   52,604    48,076      959       180     3,348          0       41       1472               921            792
  2384   Crystal City            Arlington             VA       94.7%    6,447     4,751      450        10     1,234          1        1        383               174            144
  2385   Fairfax                 Fairfax               VA       98.3%    1,745       900      306        20       519          0        0        214                80               7
  2386   Fredericksburg          Fredericksburg        VA       85.5%   36,854    34,264      747        83     1,756          2        2       1106               615            512
  2387   Virginia Beach          Virginia Beach        VA       89.7%   29,629    26,518      596       127     2,383          1        4        892               526            413
  2388   Richmond                Richmond              VA       88.4%   29,654    27,064      608        25     1,957          0        0        915               487            410
  2389   Roanoke                 Roanoke               VA       91.9%   27,923    24,509      473       100     2,463          0      378       1288               680            578
  2390   Beckley                 Beckley               WV       99.0%    5,280     1,300      479       172     3,329          0        0        878               406             63
  2556   Fayetteville            Fayetteville          AR       98.9%    4,135     1,555      485       104     1,644          0      347        763               530            131
  2557   Little Rock             Little Rock           AR       94.7%   19,753    16,061      478       132     2,483          0      599       1361               759            506
  2558   Des Moines              Des Moines            IA       87.3%   64,963    59,982      943       104     3,652          0      282       2059             1164             973
  2559   Chicago Central         Chicago               IL       89.5%   26,711    22,154    1,002        28     3,526          1        0       1351               702            594
  2560   Chicago Far Southwest   Evergreen Park        IL       94.4%    6,959     5,033      532        11     1,270          0      113        811               443            368
  2561   Chicago South           Chicago               IL       91.7%   14,249    11,037      896        15     2,300          0        1        877               480            379
  2562   Cook County NW          Schaumburg            IL       95.4%    6,320     4,517      506        29     1,263          1        4        444               310            250
  2563   Cook County South       Matteson              IL       90.0%   16,502    13,234    1,304        13     1,951          0        0        829               423            396
  2564   Dekalb                  Dekalb                IL       95.7%    9,833     7,622      665        20     1,526          0        0        765               403            304
  2565   Oswego                  Oswego                IL       94.0%   10,753     8,633      803         5     1,310          1        1        815               498            315
2566   Peoria             Peoria                       IL   94.0%    19,111    16,074     843    23   2,171   0     0   1046    535   403
2567   Skokie             Skokie                       IL   94.9%     6,225     4,450     403    35   1,337   0     0    751    362   260
2568   Springfield        Springfield                  IL   88.8%    36,944    33,850     794   136   2,164   0     0   1105    668   592
2569   Evansville         Evansville                   IN   97.9%     5,522     3,269     377     7   1,360   0   509    877    391   183
2570   Ft. Wayne          Ft. Wayne                    IN   96.8%     8,965     6,732     349    38   1,846   0     0    943    469   354
2571   Indianapolis       Indianapolis                 IN   95.4%    12,012     9,185     502    19   2,304   0     2    854    400   326
2572   Lake County        Merrillville                 IN   96.0%    12,356     9,484     621    25   2,213   0    13    942    428   292
2573   Detroit            Detroit                      MI   86.6%    45,731    40,888   1,809    86   2,945   0     3   1600    876   684
2574   Lansing            Lansing                      MI   87.3%    45,449    41,633     791    96   2,929   0     0   1462    710   591
2575   Macomb County      Clinton Township             MI   95.8%    11,054     8,548     523    32   1,895   0    56    862    453   321
2576   Traverse City      Traverse City                MI   90.7%    49,342    43,974     649   178   4,337   0   204   1946   1093   894
2577   Oakland County     Troy                         MI   94.6%     9,065     7,272     377    10   1,353   0    53    482    252   220
2578   Duluth             Duluth                       MN   93.4%    25,489    22,019     705    83   2,680   0     2   1382    712   519
2579   Minneapolis        Minneapolis                  MN   97.7%     3,525     1,760     523    16   1,226   0     0    533    212   138
2580   Rochester          Rochester                    MN   94.0%    16,176    13,593     564    25   1,994   0     0   1292    535   341
2581   Kansas City        Kansas City                  MO   96.6%    15,042    10,782     622    47   3,460   0   131   1008    435   385
2582   Springfield        Springfield                  MO   93.2%    35,383    31,062     660   114   3,528   0    19   1323    775   690
2583   St. Louis          St. Louis                    MO   91.7%    25,920    22,145     642    21   2,810   0   302    827    500   441
2584   Eau Claire         Eau Claire                   WI   97.6%     6,334     4,264     225    46   1,780   0    19    666    380   245
2585   Green Bay          Green Bay                    WI   96.7%     9,085     6,751     458    35   1,572   0   269    670    306   170
2586   Madison            Madison                      WI   97.5%     6,245     3,593     422     5   1,743   1   481    969    422   192
2587   Milwaukee          Milwaukee                    WI   86.7%    22,321    19,862     497    64   1,662   0   236   1049    602   521
2901   Gulfport           Gulfport                     MS   87.6%    42,955    38,890     679   153   3,233   0     0   1185    753   668
2902   Jackson            Jackson                      MS   77.7%    74,962    70,969     780   432   2,777   4     0    965    615   560
2904   Birmingham         Birmingham                   AL   75.4%    97,446    92,817     879   399   3,350   1     0    963    667   655
2905   Huntsville         Huntsville                   AL   80.3%    69,177    65,785     788   307   2,297   0     0    984    600   536
2906   Mobile             Mobile                       AL   77.0%    86,888    82,761     837   277   3,012   1     0   1034    666   568
2907   Charleston         North Charleston             SC   80.1%    96,710    92,925     619   120   3,045   1     0   1291    799   769
2908   Columbia           Columbia                     SC   81.4%    63,764    60,041     624    68   3,031   0     0    945    601   568
2909   Greenville, SC     Greenville                   SC   87.8%    46,394    43,163     558    77   2,595   0     1   1066    652   608
2910   Atlanta            Atlanta                      GA   83.2%    40,028    36,819     607    40   2,562   0     0    804    493   422
2966   Lauderdale Lakes   Lauderdale Lake              FL   89.0%    27,249    24,120     611    84   2,433   1     0    995    624   497
2967   Fort Lauderdale    Margate                      FL   89.6%    30,121    26,881     523   100   2,616   1     0    984    625   467
2968   Fort Myers         Fort Myers                   FL   87.4%    58,159    53,599     531   111   3,918   0     0   1292    920   760
2969   Gainesville        Gainesville                  FL   95.1%    11,228     9,621     328    47   1,231   1     0    878    468   302
2970   Jacksonville       Jacksonville                 FL   84.1%    32,616    29,852     550    58   2,156   0     0    706    463   407
2971   Lakeland           Lakeland                     FL   82.5%    69,735    65,018     898   106   3,713   0     0   1027    720   701
2972   Miami North        Miami Lakes                  FL   88.6%    34,567    28,694     636   272   4,964   1     0   1147    704   503
2973   Miami South        Palmetto Bay                 FL   88.6%    27,688    24,492     610   211   2,375   0     0    977    653   516
2974   Ocala              Ocala                        FL   87.2%    36,834    34,263     424    53   2,093   1     0    818    584   486
2975   Orange County      Orlando                      FL   89.0%    29,240    25,608     831    28   2,773   0     0   1008    659   588
2976   Pensacola          Pensacola                    FL   77.9%    83,973    79,481     604   142   3,745   1     0   1228    694   646
2977   Seminole County    Lake Mary                    FL   83.3%    48,229    44,749     580    59   2,841   0     0    716    493   466
2978   St. Petersburg     St. Petersburg               FL   91.2%    28,050    24,965     441    57   2,587   0     0    890    591   435
2979   Tampa              Tampa                        FL   82.7%    46,447    43,017     626    76   2,728   0     0    688    510   467
2980   West Palm Beach    West Palm Beach              FL   85.4%    50,626    46,933     651    65   2,977   0     0   1142    840   710
2981   Columbus           Columbus                     GA   72.3%   110,836   106,991     676   278   2,891   0     0   1100    779   764
2982   Dekalb County      Atlanta                      GA   87.5%    25,921    22,833     687   113   2,287   1     0    835    476   397
2983   Douglasville       Douglasville                 GA   81.1%    38,366    35,945     510    89   1,821   1     0    655    411   377
2984   Gainesville, GA    Gainesville                  GA   86.5%    46,795    43,696     563    53   2,483   0     0    800    601   566
2985   Gwinnett County    Duluth                       GA   78.4%    48,948    46,115     703    53   2,075   1     1    768    424   411
2986   Macon              Macon                        GA   85.7%    39,711    37,095     575   112   1,929   0     0    880    622   542
2987   Savannah           Savannah                     GA   97.2%     8,032     4,935     408    18   2,670   1     0    763    525   340
2988   Baton Rouge        Baton Rouge                  LA   83.7%    43,466    40,222     719   315   2,210   0     0    950    570   425
2989   Jefferson Parish   Elmwood                      LA   89.2%    28,011    25,003     774   188   2,046   0     0   1071    555   402
2990   New Orleans        New Orleans                  LA   98.3%     3,316       830     752    39   1,678   1    16    244    126     2
2991   Shreveport         Shreveport                   LA   65.1%   124,603   121,117     594   489   2,401   2     0   1214    823   775
2992   Asheville          Asheville                    NC   89.0%    48,630    44,455     399   133   3,642   1     0   1305    814   713
2993   Charlotte          Charlotte                    NC   88.4%    27,223    24,225     546    30   2,422   0     0    774    525   480
2994   Durham             Durham                       NC   79.6%    56,232    53,788     511    46   1,887   0     0    875    525   491
2995   Fayetteville       Fayetteville                 NC   85.7%    52,793    48,827     467    95   3,404   0     0    972    645   592
2996   Greenville, NC     Greenville                   NC   82.4%    69,699    66,542     524   218   2,392   0    23   1153    753   712
2997   Raleigh            Raleigh                      NC   90.7%    23,847    21,216     386    50   2,195   0     0    700    463   368
2998   Winston-Salem      Winston-Salem                NC   84.1%    49,969    47,350     347    69   2,203   0     0    907    575   544
3105   Flagstaff          Flagstaff                    AZ   87.3%    29,107    26,634     244   220   2,003   5     1    571    339   301
3106   Maricopa Central   Phoenix                      AZ   86.8%    36,866    33,884     459    98   2,421   1     3    856    520   466
3107   Maricopa South     Mesa                         AZ   91.8%    21,421    18,210     622    72   2,509   0     8    672    478   361
3108   Maricopa West      Glendale                     AZ   82.0%    43,311    40,643     816    79   1,772   0     1    763    490   422
3109   Tucson             Tucson                       AZ   85.6%    62,384    57,044     889   367   4,084   0     0   1102    700   643
3110   Window Rock        St. Michaels                 AZ   66.7%    30,488    29,602     139    83     663   1     0    464    353   278
3154   Aurora             Aurora                       CO   91.0%    17,643    15,495     600    23   1,525   0     0    546    328   314
3155   Colorado North     Longmont                     CO   95.7%    12,232     9,019     649    89   2,425   1    49    903    396   242
3156   Colorado Springs   Colorado Springs             CO   78.9%    68,627    65,523     492   421   2,181   8     2    837    527   510
3157   Denver             Lakewood                     CO   93.2%    14,601    12,014     532    11   2,035   0     9    296    226   192
3158   Overland Park      Overland Park                KS   94.2%    10,948     9,457     297    28   1,163   0     3    504    234   144
3159   Wichita            Wichita                      KS   98.3%     5,245     3,056     395    27   1,531   0   236    493    261    87
3160   Billings           Billings                     MT   81.8%    48,965    46,507     330   271   1,854   0     3   1145    730   616
3162   Bismarck           Bismarck                     ND   94.0%    10,509     8,438     354   253   1,463   1     0    425    255   177
3163   Lincoln            Lincoln                      NE   92.1%    24,277    21,200     575    53   2,449   0     0    857    535   473
3164   Albuquerque        Los Ranchos de Albuquerque   NM   85.3%    42,047    38,652     645   471   2,275   4     0    909    603   559
3165   Las Cruces         Las Cruces                   NM   91.2%    16,431    14,534     379   101   1,417   0     0    763    504   389
3166   Cleveland Co.      Norman                       OK   90.1%    30,196    27,341     333   269   2,243   1     9    631    435   389
3167   Oklahoma County    Warr Acres                   OK   97.0%     8,443     5,474     517    28   2,416   0     8    366    300   235
3168   Tulsa              Tulsa                        OK   82.2%    59,098    56,064     472   302   2,251   0     9    859    503   491
3169   Sioux Falls        Sioux Falls                  SD   88.0%    20,266    18,448     420   212   1,186   0     0    487    281   264
3170   Arlington          Grand Prairie                TX   94.9%     7,607     5,958     337    19   1,292   0     1    456    278   240
3171   Austin             Austin                       TX   96.8%     8,391     5,912     497    60   1,860   0    62    861    407   234
3172   Collin Co.         McKinney                     TX   95.5%    11,200     9,244     498    63   1,394   0     1    536    382   291
3173   Dallas             Duncanville                  TX   91.5%    12,347    10,547     547    40   1,209   0     4    875    491   350
3174   Dallas Co. NE      Richardson                   TX   91.8%    11,983     9,989     408    39   1,546   1     0    735    414   228
3175   Dallas Co. NW      Farmers Branch               TX   89.7%    20,359    17,746     340    44   2,229   0     0    557    403   313
3176   Denton Co.         Denton                       TX   96.3%    11,203     8,131     770    67   2,199   1    35    714    505   466
3177   El Paso            El Paso                      TX   89.0%    28,308    25,110     498   178   2,521   1     0   1027    604   493
3178   Fort Bend Co.               Katy              TX   82.1%   60,473   56,757     952   340   2,368   3    53   1182   829   761
3179   Fort Worth                  Fort Worth        TX   94.5%   10,233    7,035     479    71   2,078   0   570    277   164   146
3180   Harris Co. East             Houston           TX   96.0%    5,889    3,967     297    64   1,559   1     1    635   348   260
3181   Harris Co. NE               Houston           TX   96.7%    4,998    2,518   1,462    16   1,002   0     0    551   336   222
3182   Harris Co. NW               Katy              TX   98.3%    2,350      694     562     2   1,092   0     0    427   272    40
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   90.2%   32,242   26,769   2,757   338   2,376   2     0    930   662   586
3184   Houston NW                  Houston           TX   96.6%    4,953    3,019     844    12   1,070   0     8    349   244   133
3185   Houston South               Houston           TX   89.0%   18,651   15,629   1,466    59   1,497   0     0    694   446   179
3186   Houston West                Houston           TX   96.7%    5,695    4,119     263    57   1,194   0    62    723   467   244
3187   Laredo                      Laredo            TX   87.9%   40,588   36,953     650   312   2,673   0     0   1134   757   648
3188   Lubbock                     Lubbock           TX   89.7%   33,035   30,036     475   192   2,332   0     0    790   549   509
3189   Montgomery Co.              Spring            TX   88.0%   40,714   36,800     922   418   2,567   1     6   1045   787   654
3190   San Antonio East            San Antonio       TX   98.6%    1,692      860     221    26     585   0     0    458   210    68
3191   San Antonio North           San Antonio       TX   98.6%    1,655      971     153     5     494   0    32    172   108     0
3192   San Antonio West            San Antonio       TX   98.7%    1,414      545     220     4     645   0     0     14     0     0
3193   Tyler                       Tyler             TX   89.7%   39,825   36,937     454   238   2,196   0     0    976   706   595
3194   Waco                        Waco              TX   95.6%   14,312   10,909     533    85   2,477   1   307    908   510   320
3195   Williamson Co.              Leander           TX   97.5%    7,825    5,021     477    97   2,226   0     4    563   395   256
3196   Orem                        Orem              UT   94.7%   10,752    8,297     754   108   1,578   1    14    503   305   240
3197   Salt Lake City              South Salt Lake   UT   95.2%   11,901    9,336     596    39   1,713   1   216    723   380   285
3198   Casper                      Casper            WY   90.7%   13,304   11,836     127    91   1,249   1     0    581   350   306
3255   Honolulu                    Honolulu          HI   98.2%    5,220    1,857     724   203   2,435   1     0    305   192    88
3256   Boise                       Boise             ID   98.7%    4,198    1,847     257    36   2,057   0     1    313   153    27
3257   Las Vegas                   Las Vegas         NV   89.3%   29,279   24,397     910    51   3,453   0   468    673   462   398
3258   North Las Vegas             N. Las Vegas      NV   91.6%   23,925   19,811     893   105   3,113   2     1    671   446   402
3259   Eugene                      Springfield       OR   88.7%   35,839   32,623     735    87   2,372   0    22    951   450   410
3260   Portland                    Portland          OR   96.1%    7,384    5,448     361     9   1,543   1    22    466   236   181
3261   Salem                       Salem             OR   97.5%    6,089    4,269     476    24   1,308   0    12    632   250   189
3263   Bakersfield                 Bakersfield       CA   89.4%   32,571   28,402   1,111    73   2,904   1    80    676   344   319
3264   Chico                       Chico             CA   86.2%   42,232   38,795     743   140   2,554   0     0    744   540   457
3265   Concord                     Concord           CA   91.4%   14,651   12,251     678    26   1,491   0   205    479   325   300
3266   El Cajon                    San Diego         CA   94.6%    7,212    5,445     642    45   1,079   0     1    408   186   127
3267   Fullerton                   Buena Park        CA   96.4%    6,309    3,870     750    24   1,662   0     3    673   298   124
3268   Inglewood                   Inglewood         CA   91.9%   24,079   20,160   1,212    24   2,628   1    54    909   513   382
3269   Long Beach                  Long Beach        CA   95.6%    8,826    6,275     943    20   1,588   0     0    706   397   270
3270   Fresno                      Fresno            CA   93.1%   16,476   13,072   1,014    29   2,141   0   220    663   373   356
3271   Oakland                     Oakland           CA   92.8%   11,133    8,716   1,085    18   1,314   0     0    470   295   263
3272   Ontario                     Upland            CA   92.6%    8,987    6,390     711    26   1,354   0   506    352   221   198
3273   Palm Springs                Palm Springs      CA   88.9%   28,179   24,405     852    59   2,847   0    16    759   435   385
3274   Pasadena                    Pasadena          CA   97.2%    8,697    4,887     997    33   2,780   0     0    720   376   296
3275   Pleasanton                  San Ramon         CA   96.7%    3,810    2,399     432     4     975   0     0    315   191   145
3276   Riverside                   Riverside         CA   89.9%   15,083   12,632     943    13   1,359   0   136    511   284   254
3277   Sacramento                  Sacramento        CA   95.4%    8,527    6,568     598    15   1,346   0     0    427   270   175
3278   San Bernardino              San Bernardino    CA   92.0%   16,833   14,043     858    59   1,873   0     0    609   351   302
3279   San Diego                   San Diego         CA   94.2%    9,732    7,526     653   124   1,429   0     0    492   255   197
3280   San Francisco               San Francisco     CA   94.7%    8,789    6,537     462     9   1,778   0     3    490   283   247
3281   San Jose                    San Jose          CA   92.8%   12,657    9,902   1,177   134   1,444   0     0    702   407   292
3282   San Mateo                   Redwood City      CA   96.0%    5,265    2,207   1,857     6     961   0   234    244   166    84
3283   Santa Ana                   Santa Ana         CA   96.6%    7,037    4,392     714    16   1,915   0     0    678   337   152
3284   Camarillo                   Camarillo         CA   92.5%   15,440   12,832     911    54   1,643   0     0    503   297   234
3285   Santa Clarita               Valencia          CA   95.6%   10,074    5,868   1,246    17   2,439   0   504    721   480   389
3286   Santa Rosa                  Rohnert Park      CA   86.3%   28,783   26,665     362   250   1,499   1     6    703   405   305
3287   South Gate                  Commerce          CA   88.6%   30,141   24,764   2,434    54   2,864   0    25    653   348   321
3288   Stockton                    Stockton          CA   88.8%   27,305   23,673     811    72   2,340   0   409    716   409   296
3289   Sunnyvale                   Sunnyvale         CA   95.5%    7,747    5,436     666    13   1,321   0   311    349   233    92
3290   Woodland Hills              Woodland Hills    CA   97.0%   10,914    5,309     738     9   4,576   0   282    755   498   325
3291   Vista                       Carlsbad          CA   96.7%    4,677    2,929     403    19   1,299   0    27    182   126    81
3292   West Covina                 West Covina       CA   98.5%    2,565      771     737    12   1,045   0     0    411   219    19
3293   Everett                     Everett           WA   97.1%    7,782    5,266     337    41   1,853   0   285    509   322   149
3294   Olympia                     Olympia           WA   97.7%    5,802    3,368     550    25   1,767   0    92    488   263   159
3295   Seattle                     Seattle           WA   97.6%    5,074    3,103     383    20   1,568   0     0    539   267   100
3296   Spokane                     Spokane           WA   90.8%   28,178   23,678   1,492   144   2,711   1   152    783   415   394
3297   Tacoma                      Tacoma            WA   97.0%    5,256    3,516     422    37   1,271   0    10    574   274   184
3298   Anchorage                   Anchorage         AK   94.9%    9,168    6,774     286   379   1,533   6   190    621   316   248
 ACO                                                    ACO Percent Remaining Remaining Remaining Remaining Remaining Remaining Remaining   Active   Employees With Employees With
                ACO Name                  ACO city
Number                                                 state Completed Cases   NRFU Prod  SQRA       FV      NRFU RI    FV QC      MV     Employees    Availability    An Assignment
  2253   Danbury                 Danbury               CT       95.9%    7,673     5,638      343         9     1,683          0        0        609               311            212
  2254   Hartford                Hartford              CT       96.4%    8,339     6,284      437        15     1,603          0        0        776               390            191
  2255   New Haven               New Haven             CT       93.1%   12,293    10,247      374        38     1,634          0        0        798               413            280
  2256   Boston                  Boston                MA       87.0%   27,301    23,843      833        21     2,604          0        0       1042               447            374
  2257   Lawrence                Lawrence              MA       89.5%   13,093    11,747      261        43     1,042          0        0        526               250            170
  2258   Quincy                  Quincy                MA       94.5%    5,566     4,394      232         2       938          0        0        331               128             95
  2259   East Bridgewater        East Bridgewater      MA       89.2%   32,695    28,718      509       127     3,341          0        0       1037               651            497
  2260   Waltham                 Waltham               MA       98.6%    3,284     1,737      382        21     1,144          0        0        776               233             14
  2261   Worcester               Worcester             MA       94.2%   16,667    13,658      531        48     2,427          2        1       1149               481            373
  2262   Gardiner                Gardiner              ME       98.0%    8,279     5,601      421        49     2,207          0        1        836               577            374
  2263   Concord                 Concord               NH       94.1%   16,589    13,227      444        87     2,831          0        0        995               475            365
  2264   Egg Harbor              Egg Harbor Township   NJ       86.3%   40,581    37,197      483       105     2,796          0        0       1262               741            537
  2265   Parsippany              Parsippany            NJ       98.3%    2,346     1,381      294        14       657          0        0        664               352             76
  2266   South Plainfield        South Plainfield      NJ       91.3%   11,788    10,074      495        20     1,198          0        1        793               360            194
  2267   Jersey City             Jersey City           NJ       91.0%   15,973    13,563      647        43     1,720          0        0        931               476            321
  2268   Newark                  Newark                NJ       86.8%   20,671    17,312    1,490        55     1,814          0        0        861               448            319
  2269   Fairlawn                Fairlawn              NJ       87.1%   23,553    21,013      766       100     1,673          0        1        980               533            418
  2270   Toms River              Toms River            NJ       92.7%   20,079    16,847      674        62     2,496          0        0       1063               520            354
  2271   Trenton                 Trenton               NJ       95.7%    6,813     4,886      542        24     1,360          0        1        705               326            180
  2272   Albany                  Albany                NY       91.8%   34,250    30,292      606       174     3,178          0        0       1736               707            574
  2273   Bronx 1                 Bronx                 NY       87.9%   17,086    14,344      900        20     1,822          0        0        951               484            240
  2274   Bronx 2                 Bronx                 NY       89.0%   15,939    13,448    1,034        43     1,414          0        0        929               421            238
  2275   Melville                Melville              NY       86.8%   32,547    28,507    1,448        96     2,496          0        0       1360               717            556
  2276   Buffalo                 Buffalo               NY       93.1%   13,873    11,548      401        20     1,903          0        1        864               354            267
  2277   Queens 1                Long Island City      NY       94.3%    6,900     4,178      972        19     1,730          1        0        358               146             93
  2278   Brooklyn 1              Brooklyn              NY       82.4%   24,551    21,669    1,200       123     1,559          0        0       1384               637            429
  2279   Garden City             Garden City           NY       92.5%   12,879    10,054    1,273        26     1,526          0        0        892               374            262
  2280   Manhattan 1             New York              NY       91.6%   15,720    12,749      705        46     2,220          0        0        795               360            275
  2281   Manhattan 2             New York              NY       90.5%   27,771    21,545      803        50     5,373          0        0       1273               641            467
  2282   Pawling                 Pawling               NY       94.7%   13,721    10,554    1,017        91     2,059          0        0       1367               617            427
  2283   Brooklyn 2              Brooklyn              NY       86.7%   25,568    21,283    1,446        85     2,754          0        0       1368               784            448
  2284   Queens 2                Bayside               NY       93.4%    8,523     6,389      544        62     1,528          0        0        835               400            147
  2285   Queens 3                Forest Hills          NY       91.7%   10,854     8,787      524        72     1,470          1        0        864               372            287
  2286   Peekskill               Peekskill             NY       90.7%   16,818    14,422      733        41     1,622          0        0        816               424            345
  2287   Rochester               Rochester             NY       93.3%   25,878    21,596      494        74     3,714          0        0       1453               653            480
  2288   Brooklyn 3              Brooklyn              NY       95.0%    7,661     4,854      736        26     2,044          1        0        915               433            239
  2289   Queens 4                Jamaica               NY       91.1%   10,106     7,831      759        89     1,427          0        0        836               364            182
  2290   Staten Island           Staten Island         NY       94.6%    4,649     3,179      444         8     1,018          0        0        611               216            119
  2291   Syracuse                Syracuse              NY       94.7%   20,510    16,944      369       144     3,052          0        1       1291               538            324
  2292   Brooklyn 4              Brooklyn              NY       87.4%   19,947    16,736    1,537        47     1,627          0        0        761               400            324
  2293   Guaynabo                Guaynabo              PR       95.8%   20,001    11,956    1,230     2,656     4,138         21        0       1338               835            562
  2294   Caguas                  Caguas                PR       97.1%   13,429     5,184      762     5,437     1,988         58        0       1079               642            416
  2295   Mayaguez                Mayaguez              PR       97.6%   12,372     1,760    1,154     7,468     1,946         44        0        294               214            199
  2296   Providence              Providence            RI       93.0%   14,931    12,750      352        38     1,791          0        0        900               431            310
  2297   Burlington              Burlington            VT       97.2%    4,969     3,508      149        46     1,265          1        0        679               278            161
  2355   Washington DC           Washington            DC       86.9%   23,439    20,451      644        46     2,287          1       10        775               451            369
  2356   Wilmington              Wilmington            DE       87.6%   24,745    22,539      504        18     1,638          0       46        887               442            393
  2357   Lexington               Lexington             KY       85.2%   69,768    64,614      740       946     3,467          1        0       1662             1054             946
  2358   Louisville              Louisville            KY       84.4%   54,657    51,022      666       115     2,646          0      208        956               535            507
  2359   Hanover                 Hanover               MD       89.3%   28,606    24,307    1,681        46     2,571          1        0       1050               692            627
  2360   Baltimore               Baltimore             MD       83.1%   26,657    24,204      445        10     1,997          0        1       1020               544            400
  2361   Hagerstown              Hagerstown            MD       96.7%    8,103     5,500      760         7     1,836          0        0        809               393            294
  2362   Towson                  Towson                MD       91.7%   24,307    19,488    1,384        21     3,396          0       18       1158               651            536
  2363   Akron                   Akron                 OH       84.3%   43,468    40,643      497        40     2,086          1      201        905               564            517
  2364   Mansfield               Mansfield             OH       98.7%    3,493     1,832      226         4     1,430          1        0        620               282            102
  2365   Cincinnati              Cincinnati            OH       92.2%   12,240    10,095      283         9     1,840          0       13        837               406            268
  2366   Cleveland               Cleveland             OH       83.5%   35,076    31,658      485        67     2,735          0      131        923               558            507
  2367   Columbus                Dublin                OH       95.3%   11,634     8,315      443         4     2,872          0        0       1246               544            365
  2368   Dayton                  Dayton                OH       94.9%   12,238    10,118      408        27     1,685          0        0        729               358            296
  2369   Toledo                  Toledo                OH       88.6%   36,168    32,770      405        40     2,894          0       59       1026               582            491
  2370   South Point             South Point           OH       98.7%    3,557     1,842      230        53     1,309          0      123        689               334            105
  2371   Allentown               Allentown             PA       85.8%   44,770    41,602      430        72     2,656          0       10        887               513            510
  2372   Cranberry Township      Cranberry Township    PA       98.1%    6,275     3,964      326        27     1,932          0       26        735               367            241
  2373   Harrisburg              Harrisburg            PA       96.0%   11,020     8,774      357        30     1,859          0        0        831               386            256
  2374   Norristown              Norristown            PA       94.4%    9,958     8,161      317        19     1,453          0        8        691               325            204
  2375   Philadelphia-Franklin   Philadelphia          PA       82.0%   45,257    41,592      568        45     3,049          1        2       1388               776            569
  2376   Philadelphia-Penn       Philadelphia          PA       79.5%   32,834    30,645      510        28     1,651          0        0        950               554            454
  2377   Pittsburgh              Pittsburgh            PA       94.3%   12,380    10,149      373         7     1,820          0       31        713               378            287
  2378   Reading                 Reading               PA       90.3%   22,050    20,079      395        42     1,534          0        0        478               321            242
  2379   State College           State College         PA       97.6%    8,191     5,768      277        34     2,112          0        0        985               481            269
  2380   Knoxville               Knoxville             TN       97.1%   10,002     7,376      359        35     2,166          1       65        768               389            255
  2381   Memphis                 Memphis               TN       84.3%   37,859    34,783      717        31     2,207          1      120       1010               591            449
  2382   Nashville               Franklin              TN       96.7%   11,090     8,260      483        30     2,317          0        0        779               435            263
  2383   Shelbyville             Shelbyville           TN       87.5%   57,493    52,847    1,037       185     3,383          0       41       1505               905            802
  2384   Crystal City            Arlington             VA       94.2%    7,026     5,231      467        11     1,315          1        1        402               158            132
  2385   Fairfax                 Fairfax               VA       98.3%    1,759       903      307        20       529          0        0        240                95             12
  2386   Fredericksburg          Fredericksburg        VA       84.0%   40,510    37,953      776        82     1,696          2        1       1103               613            486
  2387   Virginia Beach          Virginia Beach        VA       88.4%   33,282    30,027      617       133     2,501          0        4        918               532            439
  2388   Richmond                Richmond              VA       87.1%   33,019    30,419      641        25     1,934          0        0        930               492            442
  2389   Roanoke                 Roanoke               VA       90.8%   31,770    28,302      498       102     2,490          0      378       1316               670            587
  2390   Beckley                 Beckley               WV       98.9%    5,622     1,377      494       172     3,579          0        0        875               406             89
  2556   Fayetteville            Fayetteville          AR       98.6%    5,253     2,630      504       104     1,725          1      289        828               583            199
  2557   Little Rock             Little Rock           AR       94.1%   21,909    18,180      499       133     2,511          1      585       1396               730            468
  2558   Des Moines              Des Moines            IA       85.5%   74,178    69,169      982       104     3,650          0      273       2034             1148            1031
  2559   Chicago Central         Chicago               IL       88.9%   28,174    23,610    1,022        27     3,515          0        0       1303               682            618
  2560   Chicago Far Southwest   Evergreen Park        IL       93.8%    7,710     5,753      547        10     1,287          0      113        786               443            378
  2561   Chicago South           Chicago               IL       90.9%   15,613    12,391      918        12     2,292          0        0        877               500            382
  2562   Cook County NW          Schaumburg            IL       95.0%    6,814     4,999      522        32     1,257          0        4        448               312            266
  2563   Cook County South       Matteson              IL       89.0%   18,073    14,784    1,338        11     1,940          0        0        830               425            404
  2564   Dekalb                  Dekalb                IL       95.2%   10,923     8,643      695        21     1,564          0        0        822               408            315
  2565   Oswego                  Oswego                IL       93.3%   11,991     9,836      827         6     1,321          0        1        817               493            320
2566   Peoria             Peoria                       IL   93.4%    21,089    18,052     883    21   2,133   0     0   1052    541   405
2567   Skokie             Skokie                       IL   94.6%     6,615     4,839     418    34   1,324   0     0    748    349   249
2568   Springfield        Springfield                  IL   87.4%    41,558    38,439     834   134   2,151   0     0   1124    697   609
2569   Evansville         Evansville                   IN   97.5%     6,493     4,051     484     8   1,441   0   509    891    414   244
2570   Ft. Wayne          Ft. Wayne                    IN   96.3%    10,332     8,070     369    38   1,854   1     0    975    498   361
2571   Indianapolis       Indianapolis                 IN   94.9%    13,482    10,543     522    20   2,395   0     2    879    407   339
2572   Lake County        Merrillville                 IN   95.5%    13,930    10,995     647    26   2,249   0    13    940    447   317
2573   Detroit            Detroit                      MI   85.4%    49,811    44,939   1,847    86   2,938   0     1   1630    900   734
2574   Lansing            Lansing                      MI   85.9%    50,553    46,771     824    97   2,861   0     0   1441    710   594
2575   Macomb County      Clinton Township             MI   95.2%    12,644    10,094     546    32   1,916   0    56    866    468   315
2576   Traverse City      Traverse City                MI   89.4%    56,436    51,087     685   181   4,279   1   203   1953   1069   895
2577   Oakland County     Troy                         MI   93.9%    10,193     8,436     393    10   1,344   0    10    473    249   215
2578   Duluth             Duluth                       MN   92.7%    28,137    24,539     829    83   2,684   0     2   1392    717   532
2579   Minneapolis        Minneapolis                  MN   97.5%     3,908     2,112     539    19   1,238   0     0    533    200   136
2580   Rochester          Rochester                    MN   93.3%    18,192    15,576     589    25   2,002   0     0   1286    527   387
2581   Kansas City        Kansas City                  MO   96.6%    15,039    10,583     658    47   3,620   0   131   1034    443   365
2582   Springfield        Springfield                  MO   92.4%    39,751    35,389     690   115   3,541   0    16   1350    807   747
2583   St. Louis          St. Louis                    MO   90.7%    29,115    25,297     679    22   2,817   0   300    860    499   445
2584   Eau Claire         Eau Claire                   WI   97.4%     7,021     4,861     239    46   1,871   0     4    678    360   241
2585   Green Bay          Green Bay                    WI   96.4%     9,739     7,353     476    33   1,611   0   266    679    328   184
2586   Madison            Madison                      WI   97.2%     7,073     4,312     437     5   1,839   1   479    985    426   233
2587   Milwaukee          Milwaukee                    WI   85.6%    24,078    21,633     507    62   1,640   0   236   1049    579   512
2901   Gulfport           Gulfport                     MS   86.4%    47,237    42,964     725   153   3,395   0     0   1192    780   683
2902   Jackson            Jackson                      MS   76.0%    80,738    76,896     814   472   2,554   2     0    942    565   525
2904   Birmingham         Birmingham                   AL   73.3%   105,338   100,777     925   402   3,233   1     0    972    688   677
2905   Huntsville         Huntsville                   AL   79.1%    73,634    70,159     853   308   2,314   0     0    989    611   543
2906   Mobile             Mobile                       AL   75.5%    92,440    88,269     899   280   2,991   1     0   1031    649   567
2907   Charleston         North Charleston             SC   78.3%   105,014   101,171     663   122   3,058   0     0   1276    763   728
2908   Columbia           Columbia                     SC   79.8%    69,491    65,580     682    69   3,160   0     0    995    618   603
2909   Greenville, SC     Greenville                   SC   86.2%    52,505    49,349     596    79   2,480   0     1   1097    650   610
2910   Atlanta            Atlanta                      GA   81.5%    43,981    41,079     643    41   2,218   0     0    813    495   414
2966   Lauderdale Lakes   Lauderdale Lake              FL   87.4%    31,100    28,027     646    85   2,341   1     0   1017    638   544
2967   Fort Lauderdale    Margate                      FL   87.6%    35,863    32,824     544    99   2,396   0     0    989    626   517
2968   Fort Myers         Fort Myers                   FL   85.6%    66,263    61,724     547   110   3,882   0     0   1285    925   790
2969   Gainesville        Gainesville                  FL   93.8%    14,184    12,435     356    47   1,346   0     0    918    510   369
2970   Jacksonville       Jacksonville                 FL   82.7%    35,253    32,900     567    58   1,728   0     0    713    459   412
2971   Lakeland           Lakeland                     FL   81.2%    74,976    70,205     928   110   3,733   0     0   1023    715   690
2972   Miami North        Miami Lakes                  FL   87.2%    38,976    33,208     670   274   4,824   0     0   1151    720   509
2973   Miami South        Palmetto Bay                 FL   87.6%    30,216    26,939     632   214   2,431   0     0    988    646   514
2974   Ocala              Ocala                        FL   85.7%    41,248    38,674     440    52   2,081   1     0    846    592   521
2975   Orange County      Orlando                      FL   87.6%    32,899    29,206     861    29   2,803   0     0   1012    685   641
2976   Pensacola          Pensacola                    FL   76.2%    90,565    85,991     641   145   3,787   1     0   1230    686   636
2977   Seminole County    Lake Mary                    FL   81.9%    52,061    48,604     599    59   2,799   0     0    711    496   488
2978   St. Petersburg     St. Petersburg               FL   90.1%    31,655    28,497     465    57   2,636   0     0    900    590   472
2979   Tampa              Tampa                        FL   81.3%    50,086    47,029     662    77   2,318   0     0    731    530   494
2980   West Palm Beach    West Palm Beach              FL   83.8%    55,801    52,177     683    64   2,877   0     0   1122    844   695
2981   Columbus           Columbus                     GA   70.1%   119,566   116,109     727   277   2,453   0     0   1126    779   767
2982   Dekalb County      Atlanta                      GA   85.5%    30,001    26,755     720   114   2,411   1     0    835    479   433
2983   Douglasville       Douglasville                 GA   79.0%    42,555    40,133     522    91   1,808   1     0    661    422   396
2984   Gainesville, GA    Gainesville                  GA   85.2%    51,361    48,180     588    54   2,539   0     0    803    590   560
2985   Gwinnett County    Duluth                       GA   76.5%    53,294    50,351     729    56   2,156   1     1    777    425   412
2986   Macon              Macon                        GA   83.7%    45,191    42,511     594   112   1,973   1     0    959    652   574
2987   Savannah           Savannah                     GA   96.2%    10,607     7,327     431    22   2,827   0     0    758    558   430
2988   Baton Rouge        Baton Rouge                  LA   82.3%    47,167    43,905     742   317   2,203   0     0    962    569   470
2989   Jefferson Parish   Elmwood                      LA   87.5%    32,612    29,579     801   187   2,045   0     0   1043    633   522
2990   New Orleans        New Orleans                  LA   98.3%     3,242       835     752    42   1,597   0    16    266    144    13
2991   Shreveport         Shreveport                   LA   63.2%   131,498   128,038     625   489   2,344   2     0   1218    804   782
2992   Asheville          Asheville                    NC   87.5%    54,899    50,767     416   133   3,582   1     0   1304    821   724
2993   Charlotte          Charlotte                    NC   86.9%    30,666    27,675     566    31   2,394   0     0    760    527   488
2994   Durham             Durham                       NC   78.1%    60,440    58,050     526    46   1,818   0     0    868    522   500
2995   Fayetteville       Fayetteville                 NC   84.0%    58,867    54,850     494    95   3,428   0     0    970    618   555
2996   Greenville, NC     Greenville                   NC   80.5%    77,093    73,960     580   218   2,335   0     0   1162    719   705
2997   Raleigh            Raleigh                      NC   89.5%    26,956    24,694     404    49   1,808   1     0    721    459   389
2998   Winston-Salem      Winston-Salem                NC   82.6%    54,675    51,994     358    69   2,254   0     0    897    568   544
3105   Flagstaff          Flagstaff                    AZ   86.2%    31,487    29,025     247   229   1,981   4     1    524    295   266
3106   Maricopa Central   Phoenix                      AZ   85.2%    41,255    38,295     472    97   2,387   1     3    861    503   457
3107   Maricopa South     Mesa                         AZ   90.5%    24,553    21,362     641    73   2,469   0     8    687    469   388
3108   Maricopa West      Glendale                     AZ   80.2%    47,601    44,954     834    79   1,733   0     1    768    467   421
3109   Tucson             Tucson                       AZ   84.3%    67,948    62,563     932   369   4,084   0     0   1135    711   650
3110   Window Rock        St. Michaels                 AZ   65.3%    31,720    30,854     146    82     638   0     0    462    339   239
3154   Aurora             Aurora                       CO   90.0%    19,613    17,425     625    23   1,540   0     0    606    316   280
3155   Colorado North     Longmont                     CO   95.2%    13,521    10,265     662    90   2,455   0    49    895    391   248
3156   Colorado Springs   Colorado Springs             CO   77.3%    73,795    70,688     523   427   2,148   8     1    826    507   494
3157   Denver             Lakewood                     CO   92.9%    15,302    12,716     535    11   2,032   0     8    169     84    78
3158   Overland Park      Overland Park                KS   93.6%    12,021    10,508     311    28   1,171   0     3    523    244   157
3159   Wichita            Wichita                      KS   98.1%     6,089     3,839     408    29   1,577   0   236    516    306   136
3160   Billings           Billings                     MT   80.0%    53,660    51,226     349   270   1,812   0     3   1159    705   630
3162   Bismarck           Bismarck                     ND   93.2%    11,905     9,780     387   264   1,473   1     0    423    274   196
3163   Lincoln            Lincoln                      NE   91.0%    27,664    24,553     595    58   2,458   0     0    886    564   499
3164   Albuquerque        Los Ranchos de Albuquerque   NM   83.7%    46,649    43,183     684   480   2,298   4     0    929    618   549
3165   Las Cruces         Las Cruces                   NM   89.9%    18,829    16,882     409    97   1,441   0     0    767    519   378
3166   Cleveland Co.      Norman                       OK   88.9%    33,806    30,905     349   271   2,271   1     9    650    446   407
3167   Oklahoma County    Warr Acres                   OK   96.3%    10,191     6,908     569    28   2,678   0     8    425    328   254
3168   Tulsa              Tulsa                        OK   80.9%    63,173    60,105     502   306   2,251   0     9    774    498   490
3169   Sioux Falls        Sioux Falls                  SD   86.8%    22,317    20,473     457   212   1,175   0     0    505    281   263
3170   Arlington          Grand Prairie                TX   94.0%     8,942     7,216     354    19   1,353   0     0    459    275   208
3171   Austin             Austin                       TX   96.3%     9,635     7,098     526    60   1,940   0    11    857    391   234
3172   Collin Co.         McKinney                     TX   94.4%    13,752    11,730     524    64   1,433   0     1    652    446   355
3173   Dallas             Duncanville                  TX   89.7%    14,951    13,020     571    40   1,316   0     4    886    512   350
3174   Dallas Co. NE      Richardson                   TX   90.7%    13,618    11,561     422    39   1,595   1     0    749    395   211
3175   Dallas Co. NW      Farmers Branch               TX   88.2%    23,436    20,746     367    46   2,277   0     0    551    368   311
3176   Denton Co.         Denton                       TX   95.5%    13,689    10,475     845    67   2,267   0    35    727    506   449
3177   El Paso            El Paso                      TX   87.8%    31,463    28,137     529   182   2,614   1     0   1035    563   454
3178   Fort Bend Co.               Katy              TX   80.5%   65,842   62,101     994   341   2,403   3     0   1183   798   731
3179   Fort Worth                  Fort Worth        TX   93.9%   11,347    8,077     499    71   2,130   0   570    272   170   141
3180   Harris Co. East             Houston           TX   95.2%    7,170    5,106     310    64   1,688   1     1    643   343   253
3181   Harris Co. NE               Houston           TX   96.1%    5,893    3,306   1,477    17   1,093   0     0    544   295   177
3182   Harris Co. NW               Katy              TX   98.1%    2,606      872     568     2   1,164   0     0    431   257    83
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   88.6%   37,596   31,521   3,299   340   2,434   2     0    941   650   583
3184   Houston NW                  Houston           TX   95.9%    6,012    4,032     865    12   1,103   0     0    350   225   146
3185   Houston South               Houston           TX   87.7%   20,851   17,739   1,497    59   1,556   0     0    692   400   284
3186   Houston West                Houston           TX   95.4%    7,919    6,111     290    65   1,391   0    62    779   500   270
3187   Laredo                      Laredo            TX   85.9%   47,352   43,601     704   309   2,738   0     0   1187   776   692
3188   Lubbock                     Lubbock           TX   88.3%   37,491   34,470     506   193   2,322   0     0    790   560   526
3189   Montgomery Co.              Spring            TX   86.9%   44,426   40,552     953   418   2,501   1     1   1117   700   601
3190   San Antonio East            San Antonio       TX   98.3%    2,089    1,242     229    26     592   0     0    529   239    85
3191   San Antonio North           San Antonio       TX   98.6%    1,689      971     153     6     527   0    32    197   124     0
3192   San Antonio West            San Antonio       TX   98.7%    1,408      545     220     4     639   0     0     31    16     0
3193   Tyler                       Tyler             TX   88.6%   44,193   41,236     476   236   2,245   0     0    989   736   567
3194   Waco                        Waco              TX   95.1%   15,993   12,475     556    86   2,572   1   303    933   527   359
3195   Williamson Co.              Leander           TX   97.1%    9,004    6,011     505    97   2,390   1     0    586   416   280
3196   Orem                        Orem              UT   93.8%   12,685   10,174     783   112   1,601   1    14    504   309   255
3197   Salt Lake City              South Salt Lake   UT   94.4%   13,723   11,013     655    43   1,795   1   216    742   366   281
3198   Casper                      Casper            WY   89.2%   15,431   13,947     136    92   1,255   1     0    585   354   314
3255   Honolulu                    Honolulu          HI   98.0%    5,726    2,516     780   221   2,207   2     0    360   213    90
3256   Boise                       Boise             ID   98.6%    4,319    1,848     257    37   2,176   0     1    317   162    43
3257   Las Vegas                   Las Vegas         NV   88.4%   31,830   27,070     935    49   3,308   0   468    656   459   421
3258   North Las Vegas             N. Las Vegas      NV   90.8%   26,206   22,200     928   106   2,968   3     1    677   429   395
3259   Eugene                      Springfield       OR   88.1%   37,806   34,530     781    87   2,386   0    22    957   444   399
3260   Portland                    Portland          OR   95.8%    7,975    6,037     371     8   1,536   1    22    468   226   174
3261   Salem                       Salem             OR   97.3%    6,548    4,723     483    24   1,306   0    12    637   263   195
3263   Bakersfield                 Bakersfield       CA   88.8%   34,509   30,266   1,152    73   2,937   1    80    703   314   285
3264   Chico                       Chico             CA   85.2%   45,362   41,894     767   139   2,561   1     0    753   498   410
3265   Concord                     Concord           CA   90.6%   15,973   13,523     696    26   1,523   0   205    485   315   292
3266   El Cajon                    San Diego         CA   94.2%    7,787    6,012     662    44   1,068   0     1    410   158   118
3267   Fullerton                   Buena Park        CA   96.2%    6,681    4,280     771    24   1,603   0     3    670   309   131
3268   Inglewood                   Inglewood         CA   91.3%   25,831   21,880   1,238    27   2,630   2    54    915   511   411
3269   Long Beach                  Long Beach        CA   95.2%    9,712    7,137     976    18   1,581   0     0    711   376   284
3270   Fresno                      Fresno            CA   92.7%   17,394   14,065   1,031    28   2,050   0   220    665   367   359
3271   Oakland                     Oakland           CA   92.1%   12,284    9,817   1,124    20   1,323   0     0    467   300   257
3272   Ontario                     Upland            CA   92.1%    9,689    7,057     731    24   1,371   0   506    356   222   169
3273   Palm Springs                Palm Springs      CA   88.2%   29,899   26,134     865    57   2,827   0    16    754   427   381
3274   Pasadena                    Pasadena          CA   96.8%    9,760    5,776   1,041    34   2,909   0     0    724   385   338
3275   Pleasanton                  San Ramon         CA   96.3%    4,231    2,837     445     5     944   0     0    316   193   179
3276   Riverside                   Riverside         CA   88.9%   16,530   14,066     967    14   1,347   0   136    516   259   236
3277   Sacramento                  Sacramento        CA   94.8%    9,615    7,712     613    15   1,275   0     0    430   251   174
3278   San Bernardino              San Bernardino    CA   91.2%   18,387   15,548     877    60   1,902   0     0    646   378   329
3279   San Diego                   San Diego         CA   93.6%   10,734    8,451     688   123   1,472   0     0    498   271   224
3280   San Francisco               San Francisco     CA   94.3%    9,446    7,172     472     7   1,792   0     3    496   288   253
3281   San Jose                    San Jose          CA   92.2%   13,794   10,915   1,212   142   1,525   0     0    751   401   296
3282   San Mateo                   Redwood City      CA   95.6%    5,804    2,728   1,870     5     967   0   234    363   215   103
3283   Santa Ana                   Santa Ana         CA   96.2%    7,769    4,986     728    17   2,038   0     0    677   332   192
3284   Camarillo                   Camarillo         CA   92.0%   16,546   13,901     936    53   1,656   0     0    504   296   248
3285   Santa Clarita               Valencia          CA   95.0%   11,320    6,957   1,282    18   2,559   0   504    726   489   417
3286   Santa Rosa                  Rohnert Park      CA   85.5%   30,459   28,342     368   250   1,491   2     6    701   408   301
3287   South Gate                  Commerce          CA   88.0%   31,526   26,123   2,473    54   2,851   0    25    646   299   285
3288   Stockton                    Stockton          CA   87.9%   29,519   25,879     834    72   2,325   0   409    717   385   278
3289   Sunnyvale                   Sunnyvale         CA   95.3%    8,118    5,768     687    13   1,339   0   311    353   176    81
3290   Woodland Hills              Woodland Hills    CA   97.1%   10,531    6,133     752     9   3,355   0   282    766   479   341
3291   Vista                       Carlsbad          CA   96.3%    5,159    3,308     428    18   1,378   0    27    365   221   138
3292   West Covina                 West Covina       CA   98.5%    2,650      774     764    11   1,101   0     0    425   214    18
3293   Everett                     Everett           WA   96.9%    8,206    5,480     341    42   2,058   0   285    519   335   137
3294   Olympia                     Olympia           WA   97.6%    6,222    3,710     582    25   1,813   0    92    502   261   184
3295   Seattle                     Seattle           WA   97.3%    5,650    3,650     400    19   1,581   0     0    543   269    86
3296   Spokane                     Spokane           WA   90.4%   29,605   25,146   1,500   142   2,664   1   152    784   405   395
3297   Tacoma                      Tacoma            WA   96.8%    5,733    3,918     429    37   1,339   0    10    575   281   200
3298   Anchorage                   Anchorage         AK   94.3%   10,236    7,786     302   383   1,568   7   190    638   320   254
 ACO                                                    ACO Percent Remaining Remaining Remaining Remaining Remaining Remaining Remaining   Active   Employees With Employees With
                ACO Name                  ACO city
Number                                                 state Completed Cases   NRFU Prod  SQRA       FV      NRFU RI    FV QC      MV     Employees    Availability    An Assignment
  2253   Danbury                 Danbury               CT       95.5%    8,351     6,297      345         9     1,700          0        0        704               381            228
  2254   Hartford                Hartford              CT       96.0%    9,218     7,067      484        14     1,653          0        0        794               429            276
  2255   New Haven               New Haven             CT       92.4%   13,469    11,423      385        36     1,625          0        0        808               405            293
  2256   Boston                  Boston                MA       86.2%   28,925    25,469      863        22     2,571          0        0       1039               453            378
  2257   Lawrence                Lawrence              MA       88.5%   14,380    13,022      279        39     1,040          0        0        568               274            226
  2258   Quincy                  Quincy                MA       94.2%    5,880     4,684      239         2       955          0        0        389               151             89
  2259   East Bridgewater        East Bridgewater      MA       88.2%   35,869    31,902      529       126     3,312          0        0        972               601            509
  2260   Waltham                 Waltham               MA       98.5%    3,429     1,892      382        20     1,135          0        0        777               252             42
  2261   Worcester               Worcester             MA       93.5%   18,663    15,592      562        47     2,459          2        1       1162               488            399
  2262   Gardiner                Gardiner              ME       97.5%   10,115     7,286      468        48     2,312          0        1        862               499            365
  2263   Concord                 Concord               NH       93.2%   19,111    15,610      483        86     2,932          0        0       1009               503            393
  2264   Egg Harbor              Egg Harbor Township   NJ       84.1%   47,043    43,565      501       104     2,873          0        0       1269               754            567
  2265   Parsippany              Parsippany            NJ       98.0%    2,793     1,755      319        13       706          0        0        674               353            105
  2266   South Plainfield        South Plainfield      NJ       90.7%   12,473    10,713      518        19     1,222          0        1        801               364            195
  2267   Jersey City             Jersey City           NJ       90.2%   17,234    14,790      663        40     1,741          0        0        938               498            303
  2268   Newark                  Newark                NJ       85.8%   22,202    18,773    1,523        55     1,851          0        0        877               474            327
  2269   Fairlawn                Fairlawn              NJ       85.8%   25,993    23,454      794        96     1,648          0        1        997               548            429
  2270   Toms River              Toms River            NJ       91.9%   22,303    18,950      714        62     2,577          0        0       1096               560            388
  2271   Trenton                 Trenton               NJ       95.3%    7,441     5,644      558        24     1,214          0        1        708               329            203
  2272   Albany                  Albany                NY       90.7%   38,643    34,658      641       177     3,167          0        0       1775               715            584
  2273   Bronx 1                 Bronx                 NY       87.2%   18,186    15,428      942        12     1,804          0        0        960               493            254
  2274   Bronx 2                 Bronx                 NY       88.3%   16,949    14,464    1,059        40     1,386          0        0        945               448            253
  2275   Melville                Melville              NY       85.2%   36,404    32,354    1,502        94     2,454          0        0       1376               753            605
  2276   Buffalo                 Buffalo               NY       92.4%   15,294    12,936      415        21     1,921          0        1        862               377            264
  2277   Queens 1                Long Island City      NY       93.7%    7,632     4,833      983        17     1,798          1        0        425               195            112
  2278   Brooklyn 1              Brooklyn              NY       80.5%   27,141    24,225    1,246       118     1,552          0        0       1387               643            482
  2279   Garden City             Garden City           NY       91.8%   14,207    11,325    1,315        26     1,541          0        0        894               398            287
  2280   Manhattan 1             New York              NY       90.8%   17,241    14,178      733        42     2,288          0        0        797               395            290
  2281   Manhattan 2             New York              NY       89.9%   29,585    23,596      833        49     5,107          0        0       1279               668            456
  2282   Pawling                 Pawling               NY       93.8%   15,906    12,627    1,134        90     2,055          0        0       1397               642            428
  2283   Brooklyn 2              Brooklyn              NY       85.5%   27,958    23,855    1,496        83     2,524          0        0       1339               757            405
  2284   Queens 2                Bayside               NY       92.8%    9,268     7,106      565        60     1,537          0        0        836               425            209
  2285   Queens 3                Forest Hills          NY       90.8%   11,957     9,876      543        69     1,469          0        0        868               397            301
  2286   Peekskill               Peekskill             NY       89.8%   18,364    15,949      761        38     1,616          0        0        914               471            358
  2287   Rochester               Rochester             NY       92.3%   29,663    25,236      532        73     3,822          0        0       1471               696            517
  2288   Brooklyn 3              Brooklyn              NY       94.3%    8,697     5,775      797        26     2,099          0        0        950               456            294
  2289   Queens 4                Jamaica               NY       90.4%   10,811     8,684      778        87     1,262          0        0        831               377            199
  2290   Staten Island           Staten Island         NY       94.0%    5,130     3,654      455         6     1,015          0        0        626               225            121
  2291   Syracuse                Syracuse              NY       94.0%   22,946    19,119      391       145     3,290          0        1       1627               713            418
  2292   Brooklyn 4              Brooklyn              NY       86.4%   21,527    18,270    1,579        43     1,635          0        0        762               409            322
  2293   Guaynabo                Guaynabo              PR       95.3%   22,192    14,608    1,257     2,247     4,062         18        0       1363               810            546
  2294   Caguas                  Caguas                PR       96.8%   14,762     7,121      772     4,652     2,163         54        0       1145               692            431
  2295   Mayaguez                Mayaguez              PR       97.5%   12,626     2,635    1,170     6,693     2,090         38        0       1112               641            362
  2296   Providence              Providence            RI       92.2%   16,788    14,617      371        35     1,765          0        0        948               447            334
  2297   Burlington              Burlington            VT       96.6%    5,991     4,455      161        47     1,327          1        0        680               291            180
  2355   Washington DC           Washington            DC       86.0%   24,961    21,925      682        49     2,294          1       10        781               471            370
  2356   Wilmington              Wilmington            DE       86.6%   26,879    24,699      516        17     1,601          0       46        886               446            389
  2357   Lexington               Lexington             KY       83.4%   78,106    72,950      782       946     3,426          2        0       1661             1037             890
  2358   Louisville              Louisville            KY       83.1%   59,173    55,508      707       117     2,657          0      184        964               527            501
  2359   Hanover                 Hanover               MD       88.1%   31,884    27,501    1,753        46     2,583          1        0       1070               706            608
  2360   Baltimore               Baltimore             MD       81.4%   29,196    26,768      461        10     1,956          0        1       1060               577            421
  2361   Hagerstown              Hagerstown            MD       96.3%    9,149     6,357      806         7     1,979          0        0        817               415            285
  2362   Towson                  Towson                MD       91.1%   26,199    21,144    1,510        21     3,507          0       17       1188               642            461
  2363   Akron                   Akron                 OH       82.6%   47,951    45,140      519        40     2,050          1      201        924               575            537
  2364   Mansfield               Mansfield             OH       98.6%    3,764     2,058      235         5     1,465          1        0        615               295            137
  2365   Cincinnati              Cincinnati            OH       91.4%   13,425    11,270      296        10     1,836          0       13        835               430            309
  2366   Cleveland               Cleveland             OH       81.8%   38,655    35,298      503        64     2,659          0      131        916               556            509
  2367   Columbus                Dublin                OH       94.9%   12,828     9,771      463         4     2,590          0        0       1304               609            474
  2368   Dayton                  Dayton                OH       94.2%   14,039    11,887      428        28     1,696          0        0        745               376            323
  2369   Toledo                  Toledo                OH       87.4%   39,803    36,313      434        41     2,956          0       59       1030               593            510
  2370   South Point             South Point           OH       98.5%    4,134     2,325      264        54     1,368          0      123        742               386            147
  2371   Allentown               Allentown             PA       84.3%   49,486    46,306      460        70     2,640          0       10        894               541            524
  2372   Cranberry Township      Cranberry Township    PA       97.9%    7,163     4,770      354        28     1,985          0       26        731               380            239
  2373   Harrisburg              Harrisburg            PA       95.5%   12,417    10,044      382        31     1,960          0        0        835               379            265
  2374   Norristown              Norristown            PA       93.8%   10,860     9,096      331        18     1,407          0        8        704               333            216
  2375   Philadelphia-Franklin   Philadelphia          PA       80.3%   49,541    45,903      612        46     2,978          0        2       1441               811            567
  2376   Philadelphia-Penn       Philadelphia          PA       77.4%   36,103    33,935      529        32     1,606          1        0        967               539            466
  2377   Pittsburgh              Pittsburgh            PA       93.7%   13,664    11,428      396         7     1,815          0       18        732               392            289
  2378   Reading                 Reading               PA       89.2%   24,666    22,716      416        47     1,487          0        0        522               359            310
  2379   State College           State College         PA       97.2%    9,795     7,196      313        33     2,253          0        0        993               499            313
  2380   Knoxville               Knoxville             TN       96.7%   11,520     8,790      382        38     2,244          1       65        773               411            297
  2381   Memphis                 Memphis               TN       83.1%   40,728    37,660      747        34     2,167          0      120        995               589            455
  2382   Nashville               Franklin              TN       96.2%   12,512     9,627      511        31     2,343          0        0        803               455            261
  2383   Shelbyville             Shelbyville           TN       86.1%   63,545    58,823    1,143       190     3,348          0       41       1497               946            836
  2384   Crystal City            Arlington             VA       93.8%    7,551     5,705      479        11     1,354          1        1        400               165            131
  2385   Fairfax                 Fairfax               VA       98.3%    1,766       919      308        21       518          0        0        221               101             15
  2386   Fredericksburg          Fredericksburg        VA       82.7%   43,706    41,144      803        84     1,672          2        1       1094               617            499
  2387   Virginia Beach          Virginia Beach        VA       87.0%   37,164    33,869      644       137     2,510          0        4        905               549            451
  2388   Richmond                Richmond              VA       85.7%   36,565    33,941      673        29     1,922          0        0        964               518            476
  2389   Roanoke                 Roanoke               VA       89.6%   35,945    32,447      522       101     2,497          0      378       1326               695            593
  2390   Beckley                 Beckley               WV       98.8%    6,049     1,527      554       172     3,796          0        0        962               445            103
  2556   Fayetteville            Fayetteville          AR       98.7%    4,797     2,336      523       106     1,759          0       73        818               566            194
  2557   Little Rock             Little Rock           AR       93.4%   24,271    20,639      534       145     2,498          0      455       1431               763            527
  2558   Des Moines              Des Moines            IA       83.6%   83,723    78,810    1,054       104     3,562          0      193       2035             1164             977
  2559   Chicago Central         Chicago               IL       88.3%   29,913    25,344    1,053        28     3,488          0        0       1286               714            620
  2560   Chicago Far Southwest   Evergreen Park        IL       93.1%    8,565     6,580      570         9     1,293          0      113        796               449            385
  2561   Chicago South           Chicago               IL       90.0%   17,140    13,909      945         7     2,279          0        0        883               494            388
  2562   Cook County NW          Schaumburg            IL       94.5%    7,564     5,743      537        32     1,248          0        4        459               322            281
  2563   Cook County South       Matteson              IL       88.1%   19,617    16,284    1,376        12     1,945          0        0        830               434            402
  2564   Dekalb                  Dekalb                IL       94.7%   12,036     9,710      723        21     1,582          0        0        836               406            287
  2565   Oswego                  Oswego                IL       92.4%   13,587    11,396      861         6     1,323          0        1        814               497            340
2566   Peoria             Peoria                       IL   92.7%    23,362    20,272     932    21   2,137   0     0   1054    539   419
2567   Skokie             Skokie                       IL   94.3%     7,014     5,220     437    33   1,324   0     0    843    436   319
2568   Springfield        Springfield                  IL   85.9%    46,564    43,451     874   134   2,105   0     0   1117    684   627
2569   Evansville         Evansville                   IN   97.1%     7,343     4,775     524     7   1,527   0   510    903    412   273
2570   Ft. Wayne          Ft. Wayne                    IN   95.7%    12,028     9,696     398    38   1,895   1     0    984    535   402
2571   Indianapolis       Indianapolis                 IN   94.2%    15,148    12,303     550    18   2,275   0     2    884    389   317
2572   Lake County        Merrillville                 IN   95.0%    15,566    12,611     675    28   2,241   0    11   1056    490   300
2573   Detroit            Detroit                      MI   83.9%    54,753    49,902   1,898    85   2,868   0     0   1624    894   777
2574   Lansing            Lansing                      MI   84.4%    55,931    52,216     846    96   2,772   1     0   1440    723   617
2575   Macomb County      Clinton Township             MI   94.6%    14,342    11,760     580    33   1,913   0    56    871    485   327
2576   Traverse City      Traverse City                MI   87.8%    64,554    59,219     728   192   4,212   0   203   1959   1106   912
2577   Oakland County     Troy                         MI   93.3%    11,175     9,410     412    10   1,337   0     6    477    258   217
2578   Duluth             Duluth                       MN   91.9%    31,017    27,246     969    81   2,721   0     0   1390    730   577
2579   Minneapolis        Minneapolis                  MN   97.1%     4,490     2,633     556    19   1,282   0     0    539    210   148
2580   Rochester          Rochester                    MN   92.4%    20,598    17,980     627    26   1,965   0     0   1296    558   459
2581   Kansas City        Kansas City                  MO   96.2%    16,529    11,864     705    48   3,781   0   131   1053    444   362
2582   Springfield        Springfield                  MO   91.5%    44,229    39,822     736   115   3,546   0    10   1385    823   728
2583   St. Louis          St. Louis                    MO   89.7%    32,204    28,417     714    22   2,793   0   258    862    501   472
2584   Eau Claire         Eau Claire                   WI   97.1%     7,888     5,683     277    46   1,882   0     0    686    377   272
2585   Green Bay          Green Bay                    WI   96.1%    10,635     8,177     502    34   1,656   0   266    693    345   217
2586   Madison            Madison                      WI   97.0%     7,716     5,153     465     5   1,844   1   248   1021    449   257
2587   Milwaukee          Milwaukee                    WI   84.6%    25,801    23,413     524    60   1,634   1   169   1047    586   490
2901   Gulfport           Gulfport                     MS   85.2%    51,389    47,744     766   153   2,726   0     0   1209    816   690
2902   Jackson            Jackson                      MS   73.8%    87,720    83,905     856   493   2,465   1     0    966    588   567
2904   Birmingham         Birmingham                   AL   71.3%   113,370   108,790     988   404   3,187   1     0    935    667   663
2905   Huntsville         Huntsville                   AL   77.7%    78,371    75,049     943   308   2,071   0     0    991    634   579
2906   Mobile             Mobile                       AL   74.0%    98,163    94,036     952   280   2,895   0     0   1032    634   583
2907   Charleston         North Charleston             SC   76.4%   114,364   110,443     700   123   3,098   0     0   1286    758   707
2908   Columbia           Columbia                     SC   78.3%    74,199    70,889     739    69   2,502   0     0    999    606   561
2909   Greenville, SC     Greenville                   SC   84.7%    58,233    55,055     620    81   2,476   0     1   1114    670   634
2910   Atlanta            Atlanta                      GA   79.6%    48,246    45,299     674    42   2,231   0     0    816    514   414
2966   Lauderdale Lakes   Lauderdale Lake              FL   85.6%    35,753    32,624     678    85   2,365   1     0   1015    639   576
2967   Fort Lauderdale    Margate                      FL   85.7%    41,440    38,376     581    98   2,385   0     0    976    601   502
2968   Fort Myers         Fort Myers                   FL   83.8%    74,555    69,944     578   111   3,922   0     0   1308    942   819
2969   Gainesville        Gainesville                  FL   92.3%    17,531    15,752     392    48   1,339   0     0    920    510   343
2970   Jacksonville       Jacksonville                 FL   81.1%    38,584    36,252     588    58   1,686   0     0    702    467   421
2971   Lakeland           Lakeland                     FL   79.8%    80,563    75,806     966   111   3,680   0     0   1023    722   705
2972   Miami North        Miami Lakes                  FL   85.6%    43,775    37,805     701   280   4,989   0     0   1183    720   506
2973   Miami South        Palmetto Bay                 FL   86.4%    33,000    29,630     657   219   2,493   1     0    992    642   530
2974   Ocala              Ocala                        FL   84.0%    46,206    43,668     472    54   2,011   1     0    853    615   551
2975   Orange County      Orlando                      FL   86.0%    37,106    33,418     899    28   2,761   0     0   1016    695   621
2976   Pensacola          Pensacola                    FL   74.4%    97,244    93,336     694   143   3,070   1     0   1235    690   658
2977   Seminole County    Lake Mary                    FL   80.4%    56,368    52,842     623    59   2,844   0     0    712    506   501
2978   St. Petersburg     St. Petersburg               FL   88.7%    36,185    32,937     489    58   2,701   0     0    934    616   497
2979   Tampa              Tampa                        FL   79.7%    54,385    51,331     702    77   2,275   0     0    757    552   525
2980   West Palm Beach    West Palm Beach              FL   82.2%    61,355    57,741     715    62   2,837   0     0   1171    858   732
2981   Columbus           Columbus                     GA   67.9%   128,306   124,894     772   277   2,362   1     0   1122    775   769
2982   Dekalb County      Atlanta                      GA   83.5%    34,095    31,011     757   114   2,213   0     0    850    490   440
2983   Douglasville       Douglasville                 GA   76.9%    46,823    44,425     538    90   1,769   1     0    651    412   392
2984   Gainesville, GA    Gainesville                  GA   83.9%    55,731    52,539     607    55   2,530   0     0    829    628   504
2985   Gwinnett County    Duluth                       GA   74.6%    57,442    54,492     750    63   2,136   0     1    777    434   423
2986   Macon              Macon                        GA   81.6%    51,180    48,429     630   112   2,008   1     0    976    683   609
2987   Savannah           Savannah                     GA   95.1%    13,939    10,468     450    30   2,991   0     0    720    570   342
2988   Baton Rouge        Baton Rouge                  LA   80.3%    52,461    49,135     776   317   2,233   0     0    951    556   495
2989   Jefferson Parish   Elmwood                      LA   86.0%    36,449    33,397     824   187   2,041   0     0   1045    651   539
2990   New Orleans        New Orleans                  LA   98.2%     3,327     1,079     752    38   1,442   0    16    271    145    23
2991   Shreveport         Shreveport                   LA   61.1%   138,725   135,313     642   489   2,278   3     0   1213    805   779
2992   Asheville          Asheville                    NC   85.9%    62,015    57,877     426   133   3,578   1     0   1324    831   780
2993   Charlotte          Charlotte                    NC   85.6%    33,769    30,775     584    30   2,380   0     0    719    457   373
2994   Durham             Durham                       NC   76.4%    64,946    62,544     559    46   1,797   0     0    890    545   533
2995   Fayetteville       Fayetteville                 NC   82.3%    65,110    61,066     508    95   3,441   0     0   1027    644   600
2996   Greenville, NC     Greenville                   NC   78.5%    84,760    81,705     602   219   2,234   0     0   1143    730   696
2997   Raleigh            Raleigh                      NC   87.9%    30,970    28,687     419    49   1,814   1     0    747    498   425
2998   Winston-Salem      Winston-Salem                NC   81.1%    59,491    56,771     378    68   2,274   0     0    923    605   580
3105   Flagstaff          Flagstaff                    AZ   85.0%    34,095    31,669     260   231   1,930   4     1    683    384   332
3106   Maricopa Central   Phoenix                      AZ   83.3%    46,489    43,423     493   101   2,469   1     2    860    510   489
3107   Maricopa South     Mesa                         AZ   89.2%    28,015    24,945     674    72   2,316   0     8    697    462   401
3108   Maricopa West      Glendale                     AZ   78.4%    52,021    49,348     855    80   1,737   0     1    755    484   450
3109   Tucson             Tucson                       AZ   82.8%    74,311    69,056     965   373   3,917   0     0   1152    689   646
3110   Window Rock        St. Michaels                 AZ   63.7%    33,200    32,347     148    81     624   0     0    458    332   293
3154   Aurora             Aurora                       CO   88.9%    21,608    19,386     641    23   1,558   0     0    612    312   255
3155   Colorado North     Longmont                     CO   94.7%    15,017    11,682     679    94   2,512   1    49    906    390   259
3156   Colorado Springs   Colorado Springs             CO   75.8%    78,738    75,592     547   437   2,154   7     1    841    514   509
3157   Denver             Lakewood                     CO   92.3%    16,474    13,840     562    10   2,055   0     7    477    279   230
3158   Overland Park      Overland Park                KS   93.0%    13,211    11,665     320    29   1,194   0     3    533    270   174
3159   Wichita            Wichita                      KS   97.7%     7,306     4,999     430    31   1,610   0   236    516    301   169
3160   Billings           Billings                     MT   78.4%    58,027    55,609     373   271   1,771   0     3   1129    666   613
3162   Bismarck           Bismarck                     ND   92.2%    13,621    11,455     402   270   1,491   3     0    436    285   227
3163   Lincoln            Lincoln                      NE   89.9%    31,068    27,899     627    57   2,485   0     0    912    565   510
3164   Albuquerque        Los Ranchos de Albuquerque   NM   82.2%    51,033    47,497     718   487   2,327   4     0    948    628   543
3165   Las Cruces         Las Cruces                   NM   88.4%    21,483    19,486     452    97   1,448   0     0    770    514   417
3166   Cleveland Co.      Norman                       OK   87.7%    37,424    34,507     369   269   2,269   1     9    679    461   436
3167   Oklahoma County    Warr Acres                   OK   95.6%    12,224     8,718     607    27   2,864   0     8    463    354   293
3168   Tulsa              Tulsa                        OK   79.8%    66,956    63,887     538   309   2,213   0     9    778    500   498
3169   Sioux Falls        Sioux Falls                  SD   85.7%    24,233    22,356     496   213   1,168   0     0    543    279   250
3170   Arlington          Grand Prairie                TX   93.1%    10,335     8,557     377    18   1,383   0     0    446    278   194
3171   Austin             Austin                       TX   96.3%     9,782     7,146     554    57   2,024   0     1    870    383   180
3172   Collin Co.         McKinney                     TX   93.3%    16,575    14,484     555    65   1,471   0     0    650    435   336
3173   Dallas             Duncanville                  TX   87.8%    17,703    15,621     593    40   1,445   0     4    902    491   359
3174   Dallas Co. NE      Richardson                   TX   89.5%    15,323    13,231     445    37   1,609   1     0    750    421   231
3175   Dallas Co. NW      Farmers Branch               TX   86.4%    26,969    24,216     388    45   2,320   0     0    723    406   355
3176   Denton Co.         Denton                       TX   94.6%    16,444    13,094     906    66   2,343   0    35    733    506   433
3177   El Paso            El Paso                      TX   86.4%    35,086    31,692     549   189   2,655   1     0   1037    602   545
3178   Fort Bend Co.               Katy              TX   79.5%   69,090   65,354   1,052   338   2,343   3     0   1107   686   658
3179   Fort Worth                  Fort Worth        TX   93.4%   12,292    8,923     529    71   2,199   0   570    268   142   107
3180   Harris Co. East             Houston           TX   95.4%    6,732    4,922     326    64   1,419   1     0    641   329   228
3181   Harris Co. NE               Houston           TX   95.6%    6,590    3,957   1,494    17   1,122   0     0    546   318   203
3182   Harris Co. NW               Katy              TX   98.3%    2,303      997     573     2     731   0     0    463   292    77
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   86.8%   43,276   36,771   3,829   338   2,336   2     0    944   663   567
3184   Houston NW                  Houston           TX   95.7%    6,310    4,343     871    12   1,084   0     0    350   221   151
3185   Houston South               Houston           TX   87.1%   21,735   18,642   1,517    58   1,518   0     0    684   369   304
3186   Houston West                Houston           TX   94.3%    9,764    7,778     321    65   1,538   0    62    784   448   276
3187   Laredo                      Laredo            TX   84.0%   53,561   49,753     767   309   2,732   0     0   1172   762   678
3188   Lubbock                     Lubbock           TX   86.8%   42,341   39,311     537   195   2,298   0     0    807   558   523
3189   Montgomery Co.              Spring            TX   85.7%   48,289   44,434     986   416   2,451   1     1   1174   769   684
3190   San Antonio East            San Antonio       TX   97.9%    2,560    1,667     242    26     625   0     0    523   241   116
3191   San Antonio North           San Antonio       TX   98.6%    1,684      972     153     6     521   0    32    238   161    16
3192   San Antonio West            San Antonio       TX   98.7%    1,429      545     220     4     660   0     0    158   111     1
3193   Tyler                       Tyler             TX   87.5%   48,323   45,212     519   236   2,356   0     0    996   703   573
3194   Waco                        Waco              TX   94.5%   18,025   14,547     603    86   2,617   1   171    934   528   385
3195   Williamson Co.              Leander           TX   96.4%   11,132    7,943     561    98   2,530   0     0    586   416   290
3196   Orem                        Orem              UT   92.5%   15,237   12,667     826   114   1,615   1    14    547   334   291
3197   Salt Lake City              South Salt Lake   UT   93.6%   15,845   13,043     709    45   1,831   1   216    752   404   306
3198   Casper                      Casper            WY   87.8%   17,453   15,974     165    96   1,216   2     0    591   354   313
3255   Honolulu                    Honolulu          HI   98.0%    5,725    2,927     856   224   1,716   2     0    404   260   136
3256   Boise                       Boise             ID   98.7%    4,128    1,848     257    35   1,987   0     1    336   175    44
3257   Las Vegas                   Las Vegas         NV   87.3%   34,864   30,000     966    50   3,380   0   468    676   431   405
3258   North Las Vegas             N. Las Vegas      NV   89.8%   29,163   25,061     958   106   3,034   3     1    680   453   404
3259   Eugene                      Springfield       OR   87.4%   39,884   36,566     826    87   2,383   0    22    983   471   427
3260   Portland                    Portland          OR   95.3%    8,842    6,862     393     9   1,554   2    22    470   269   222
3261   Salem                       Salem             OR   97.1%    7,097    5,219     504    23   1,339   0    12    626   284   159
3263   Bakersfield                 Bakersfield       CA   88.0%   36,856   32,589   1,191    71   2,924   1    80    724   419   356
3264   Chico                       Chico             CA   84.0%   48,994   45,459     805   139   2,590   1     0    778   514   494
3265   Concord                     Concord           CA   89.5%   17,813   15,288     720    26   1,574   0   205    498   334   318
3266   El Cajon                    San Diego         CA   93.5%    8,711    6,858     705    44   1,103   0     1    416   247   198
3267   Fullerton                   Buena Park        CA   95.7%    7,480    4,975     810    24   1,668   0     3    679   406   212
3268   Inglewood                   Inglewood         CA   90.6%   27,944   23,955   1,282    28   2,623   2    54    927   529   436
3269   Long Beach                  Long Beach        CA   94.7%   10,697    8,068   1,005    17   1,607   0     0    730   423   326
3270   Fresno                      Fresno            CA   92.2%   18,636   15,266   1,055    28   2,067   0   220    723   453   373
3271   Oakland                     Oakland           CA   91.2%   13,620   11,079   1,165    18   1,358   0     0    469   331   250
3272   Ontario                     Upland            CA   91.4%   10,479    8,000     748    23   1,202   0   506    391   268   200
3273   Palm Springs                Palm Springs      CA   87.2%   32,299   28,492     887    57   2,847   0    16    767   499   440
3274   Pasadena                    Pasadena          CA   96.3%   11,166    7,009   1,111    33   3,013   0     0    730   424   385
3275   Pleasanton                  San Ramon         CA   95.7%    4,865    3,389     472     5     998   1     0    317   222   202
3276   Riverside                   Riverside         CA   87.7%   18,397   15,891     993    15   1,362   0   136    538   346   291
3277   Sacramento                  Sacramento        CA   93.9%   11,217    9,187     638    15   1,377   0     0    443   311   228
3278   San Bernardino              San Bernardino    CA   90.3%   20,333   17,474     901    60   1,898   0     0    640   383   324
3279   San Diego                   San Diego         CA   92.9%   11,840    9,506     722   123   1,489   0     0    501   305   244
3280   San Francisco               San Francisco     CA   93.7%   10,409    8,088     497     8   1,813   0     3    498   307   278
3281   San Jose                    San Jose          CA   91.5%   14,930   12,038   1,237   141   1,514   0     0    741   438   306
3282   San Mateo                   Redwood City      CA   95.1%    6,428    3,347   1,889     5     953   0   234    373   228   130
3283   Santa Ana                   Santa Ana         CA   96.0%    8,322    5,823     748    17   1,734   0     0    682   390   212
3284   Camarillo                   Camarillo         CA   91.4%   17,871   15,197     980    55   1,639   0     0    513   323   278
3285   Santa Clarita               Valencia          CA   94.5%   12,593    8,126   1,326    19   2,618   0   504    712   461   391
3286   Santa Rosa                  Rohnert Park      CA   84.6%   32,252   30,107     393   250   1,494   2     6    683   439   334
3287   South Gate                  Commerce          CA   87.2%   33,600   28,180   2,537    53   2,805   0    25    651   378   360
3288   Stockton                    Stockton          CA   86.9%   31,881   28,328     862    71   2,211   0   409    709   449   326
3289   Sunnyvale                   Sunnyvale         CA   94.8%    8,894    6,458     722    13   1,389   1   311    322   228   116
3290   Woodland Hills              Woodland Hills    CA   96.7%   11,902    7,263     793     9   3,555   0   282    778   574   430
3291   Vista                       Carlsbad          CA   96.0%    5,610    3,647     447    18   1,471   0    27    403   216   137
3292   West Covina                 West Covina       CA   98.4%    2,885      926     784    11   1,164   0     0    426   224    49
3293   Everett                     Everett           WA   97.0%    7,943    5,899     359    42   1,395   0   248    523   353   180
3294   Olympia                     Olympia           WA   97.3%    6,738    4,282     634    25   1,705   0    92    505   308   232
3295   Seattle                     Seattle           WA   97.0%    6,274    4,190     416    22   1,646   0     0    555   298   113
3296   Spokane                     Spokane           WA   89.8%   31,368   27,032   1,501   141   2,541   1   152    797   446   430
3297   Tacoma                      Tacoma            WA   96.4%    6,430    4,705     445    37   1,233   0    10    581   286   219
3298   Anchorage                   Anchorage         AK   93.7%   11,319    8,908     314   394   1,506   7   190    684   327   270
 ACO                                                    ACO Percent Remaining Remaining Remaining Remaining Remaining Remaining Remaining   Active   Employees With Employees With
                ACO Name                  ACO city
Number                                                 state Completed Cases   NRFU Prod  SQRA       FV      NRFU RI    FV QC      MV     Employees    Availability    An Assignment
  2253   Danbury                 Danbury               CT       95.1%    9,140     7,012      357         8     1,763          0        0        736               358            226
  2254   Hartford                Hartford              CT       95.7%   10,012     7,681      597        14     1,720          0        0        793               427            301
  2255   New Haven               New Haven             CT       91.8%   14,585    12,521      399        36     1,629          0        0        821               386            262
  2256   Boston                  Boston                MA       85.7%   29,975    26,546      881        21     2,527          0        0       1043               445            326
  2257   Lawrence                Lawrence              MA       87.4%   15,733    14,319      297        38     1,079          0        0        567               275            221
  2258   Quincy                  Quincy                MA       94.0%    6,111     4,863      253         1       994          0        0        391               140             81
  2259   East Bridgewater        East Bridgewater      MA       86.7%   40,322    36,228      571       125     3,398          0        0       1022               597            529
  2260   Waltham                 Waltham               MA       98.4%    3,600     1,991      387        20     1,202          0        0        769               257             47
  2261   Worcester               Worcester             MA       92.8%   20,534    17,430      592        42     2,466          3        1       1175               488            392
  2262   Gardiner                Gardiner              ME       97.1%   12,062     8,816      533        48     2,664          0        1        893               505            402
  2263   Concord                 Concord               NH       92.2%   22,060    18,230      540        85     3,204          1        0       1036               490            416
  2264   Egg Harbor              Egg Harbor Township   NJ       81.5%   54,819    51,142      527       103     3,047          0        0       1242               725            592
  2265   Parsippany              Parsippany            NJ       97.6%    3,307     2,172      349        13       773          0        0        663               341            140
  2266   South Plainfield        South Plainfield      NJ       90.1%   13,290    11,439      535        16     1,299          0        1        831               352            211
  2267   Jersey City             Jersey City           NJ       89.8%   18,009    15,507      690        40     1,772          0        0        922               465            242
  2268   Newark                  Newark                NJ       84.8%   23,684    20,203    1,566        50     1,865          0        0        916               477            348
  2269   Fairlawn                Fairlawn              NJ       84.4%   28,476    25,833      826        92     1,724          0        1        981               531            421
  2270   Toms River              Toms River            NJ       91.1%   24,559    21,202      770        63     2,524          0        0       1106               569            358
  2271   Trenton                 Trenton               NJ       94.8%    8,221     6,341      576        23     1,280          0        1        705               323            208
  2272   Albany                  Albany                NY       89.6%   43,236    39,122      681       170     3,263          0        0       1789               686            581
  2273   Bronx 1                 Bronx                 NY       85.9%   19,922    17,159      971         9     1,783          0        0        974               456            295
  2274   Bronx 2                 Bronx                 NY       87.7%   17,779    15,278    1,083        37     1,381          0        0        950               433            238
  2275   Melville                Melville              NY       83.6%   40,222    36,164    1,557        93     2,407          1        0       1387               711            570
  2276   Buffalo                 Buffalo               NY       91.7%   16,755    14,318      439        19     1,978          0        1        819               327            231
  2277   Queens 1                Long Island City      NY       93.3%    8,124     5,357    1,009        16     1,741          1        0        444               199            122
  2278   Brooklyn 1              Brooklyn              NY       78.8%   29,451    26,499    1,310       111     1,531          0        0       1266               593            432
  2279   Garden City             Garden City           NY       90.9%   15,709    12,813    1,358        24     1,514          0        0        890               401            269
  2280   Manhattan 1             New York              NY       90.5%   17,812    15,359      768        40     1,645          0        0        793               394            269
  2281   Manhattan 2             New York              NY       89.2%   31,653    25,457      879        46     5,271          0        0       1285               697            486
  2282   Pawling                 Pawling               NY       93.0%   17,880    14,495    1,200        87     2,098          0        0       1401               612            389
  2283   Brooklyn 2              Brooklyn              NY       84.3%   30,222    26,078    1,542        81     2,520          1        0       1337               701            400
  2284   Queens 2                Bayside               NY       92.6%    9,473     7,250      583        55     1,585          0        0        840               418            206
  2285   Queens 3                Forest Hills          NY       90.5%   12,317    10,182      563        67     1,504          1        0        872               362            288
  2286   Peekskill               Peekskill             NY       89.0%   19,817    17,365      789        37     1,626          0        0        952               459            334
  2287   Rochester               Rochester             NY       91.4%   33,002    29,250      582        73     3,097          0        0       1539               680            515
  2288   Brooklyn 3              Brooklyn              NY       93.7%    9,591     6,541      851        22     2,177          0        0       1070               497            318
  2289   Queens 4                Jamaica               NY       89.7%   11,642     9,454      805        85     1,298          0        0        828               355            192
  2290   Staten Island           Staten Island         NY       93.4%    5,591     4,069      483         5     1,034          0        0        625               225            135
  2291   Syracuse                Syracuse              NY       93.3%   25,627    21,293      428       143     3,762          0        1       1653               690            401
  2292   Brooklyn 4              Brooklyn              NY       85.5%   22,855    19,588    1,617        40     1,610          0        0        761               394            306
  2293   Guaynabo                Guaynabo              PR       94.6%   25,391    17,621    1,287     2,113     4,353         17        0       1375               800            525
  2294   Caguas                  Caguas                PR       96.4%   16,620     9,013      779     4,411     2,358         59        0       1226               686            403
  2295   Mayaguez                Mayaguez              PR       97.3%   13,769     3,796    1,197     6,386     2,343         47        0       1193               665            366
  2296   Providence              Providence            RI       91.3%   18,663    16,419      387        33     1,824          0        0        948               439            320
  2297   Burlington              Burlington            VT       96.1%    6,896     5,265      174        51     1,406          0        0        689               311            194
  2355   Washington DC           Washington            DC       85.1%   26,553    23,450      734        48     2,310          1       10        798               395            320
  2356   Wilmington              Wilmington            DE       85.3%   29,386    27,155      531        17     1,638          0       45        886               427            377
  2357   Lexington               Lexington             KY       81.5%   86,623    81,307      857       946     3,506          7        0       1645             1015             915
  2358   Louisville              Louisville            KY       81.9%   63,465    59,827      785       117     2,719          1       16        972               526            500
  2359   Hanover                 Hanover               MD       86.9%   34,975    30,507    1,818        46     2,603          1        0       1146               715            579
  2360   Baltimore               Baltimore             MD       79.8%   31,717    29,271      475         9     1,961          0        1       1051               526            399
  2361   Hagerstown              Hagerstown            MD       96.0%    9,861     6,937      854         7     2,063          0        0        811               386            199
  2362   Towson                  Towson                MD       90.4%   28,161    23,113    1,552        21     3,458          0       17       1200               625            439
  2363   Akron                   Akron                 OH       81.0%   52,611    49,728      540        46     2,096          0      201        935               581            523
  2364   Mansfield               Mansfield             OH       98.4%    4,238     2,415      260        15     1,548          0        0        628               308            158
  2365   Cincinnati              Cincinnati            OH       90.6%   14,709    12,550      309        10     1,827          0       13        857               398            294
  2366   Cleveland               Cleveland             OH       80.2%   42,097    38,671      526        64     2,705          0      131        919               529            489
  2367   Columbus                Dublin                OH       94.3%   14,234    11,121      486         4     2,623          0        0       1301               605            339
  2368   Dayton                  Dayton                OH       93.3%   16,021    13,782      455        29     1,755          0        0        752               374            321
  2369   Toledo                  Toledo                OH       86.5%   42,685    39,774      472        41     2,339          0       59       1033               565            488
  2370   South Point             South Point           OH       98.1%    4,949     3,013      288        56     1,469          0      123        758               391            182
  2371   Allentown               Allentown             PA       83.0%   53,552    50,347      477        69     2,649          0       10        902               506            474
  2372   Cranberry Township      Cranberry Township    PA       97.6%    8,135     5,646      384        28     2,051          0       26        735               353            222
  2373   Harrisburg              Harrisburg            PA       94.9%   13,847    11,399      406        31     2,011          0        0        860               398            284
  2374   Norristown              Norristown            PA       93.2%   12,080    10,259      341        17     1,455          0        8        703               351            232
  2375   Philadelphia-Franklin   Philadelphia          PA       78.4%   54,179    50,546      634        44     2,953          0        2       1448               754            575
  2376   Philadelphia-Penn       Philadelphia          PA       75.3%   39,339    37,176      550        29     1,583          1        0        969               500            439
  2377   Pittsburgh              Pittsburgh            PA       93.0%   15,098    12,707      413        11     1,967          0        0        739               387            271
  2378   Reading                 Reading               PA       88.0%   27,353    25,292      445        55     1,561          0        0        532               351            292
  2379   State College           State College         PA       96.7%   11,570     8,752      359        32     2,427          0        0        991               483            330
  2380   Knoxville               Knoxville             TN       96.2%   13,259    10,283      409        40     2,473          1       53        849               445            294
  2381   Memphis                 Memphis               TN       81.8%   43,855    40,672      773        35     2,255          0      120       1027               558            485
  2382   Nashville               Franklin              TN       95.8%   13,859    10,868      538        30     2,423          0        0        810               446            235
  2383   Shelbyville             Shelbyville           TN       84.8%   69,771    64,785    1,257       190     3,498          0       41       1543               916            849
  2384   Crystal City            Arlington             VA       93.5%    7,915     6,005      500        11     1,398          0        1        412               183            149
  2385   Fairfax                 Fairfax               VA       98.3%    1,827       961      310        20       536          0        0        243               105             19
  2386   Fredericksburg          Fredericksburg        VA       81.4%   47,223    44,612      829        84     1,695          2        1       1059               564            465
  2387   Virginia Beach          Virginia Beach        VA       85.5%   41,296    37,854      686       137     2,615          0        4        918               526            449
  2388   Richmond                Richmond              VA       84.3%   40,079    37,376      726        28     1,949          0        0        984               477            412
  2389   Roanoke                 Roanoke               VA       88.4%   40,197    36,595      560       101     2,563          0      378       1321               687            631
  2390   Beckley                 Beckley               WV       98.7%    6,610     1,760      585       173     4,092          0        0        961               451             91
  2556   Fayetteville            Fayetteville          AR       98.6%    5,251     2,521      562       105     1,992          0       71        827               574            253
  2557   Little Rock             Little Rock           AR       92.5%   27,621    24,089      570       143     2,613          1      205       1406               710            540
  2558   Des Moines              Des Moines            IA       81.8%   93,091    88,008    1,129       103     3,734          0      117       2037             1101             991
  2559   Chicago Central         Chicago               IL       87.4%   31,981    27,339    1,076        21     3,545          0        0       1280               699            637
  2560   Chicago Far Southwest   Evergreen Park        IL       92.6%    9,240     7,286      584         8     1,291          0       71        800               429            376
  2561   Chicago South           Chicago               IL       89.1%   18,803    15,475      996         6     2,326          0        0        878               466            382
  2562   Cook County NW          Schaumburg            IL       94.3%    7,822     5,950      556        30     1,282          0        4        450               310            273
  2563   Cook County South       Matteson              IL       87.4%   20,734    17,380    1,397         8     1,949          0        0        837               389            346
  2564   Dekalb                  Dekalb                IL       94.2%   13,171    10,758      770        21     1,622          0        0        827               406            308
  2565   Oswego                  Oswego                IL       91.4%   15,214    12,942      901         4     1,366          0        1        818               489            340
2566   Peoria             Peoria                       IL   91.9%    25,795    22,530     999    20   2,246   0     0   1066    516   428
2567   Skokie             Skokie                       IL   93.8%     7,559     5,741     446    32   1,340   0     0    846    404   288
2568   Springfield        Springfield                  IL   84.3%    51,717    48,458     931   135   2,193   0     0   1121    640   614
2569   Evansville         Evansville                   IN   96.9%     7,856     5,311     599     7   1,575   0   364    884    418   307
2570   Ft. Wayne          Ft. Wayne                    IN   95.1%    13,764    11,294     451    38   1,980   1     0    977    497   374
2571   Indianapolis       Indianapolis                 IN   93.6%    16,810    13,937     579    18   2,274   0     2    922    384   307
2572   Lake County        Merrillville                 IN   94.6%    16,935    13,902     703    27   2,301   1     1   1074    484   304
2573   Detroit            Detroit                      MI   82.3%    60,136    55,269   1,951    85   2,831   0     0   1631    828   746
2574   Lansing            Lansing                      MI   82.7%    61,701    57,907     880    96   2,817   1     0   1438    690   592
2575   Macomb County      Clinton Township             MI   93.8%    16,290    13,592     613    32   1,997   0    56    884    460   318
2576   Traverse City      Traverse City                MI   86.0%    74,041    68,433     785   195   4,424   1   203   1965   1072   883
2577   Oakland County     Troy                         MI   93.1%    11,496     9,700     426    10   1,357   0     3    489    248   188
2578   Duluth             Duluth                       MN   91.1%    34,154    30,155   1,087    81   2,831   0     0   1395    703   582
2579   Minneapolis        Minneapolis                  MN   96.7%     5,205     3,263     592    19   1,331   0     0    539    208   130
2580   Rochester          Rochester                    MN   91.3%    23,670    20,978     651    26   2,015   0     0   1296    574   470
2581   Kansas City        Kansas City                  MO   95.9%    18,040    13,354     764    49   3,746   2   125   1060    467   395
2582   Springfield        Springfield                  MO   90.6%    48,831    44,175     806   114   3,727   0     9   1420    783   679
2583   St. Louis          St. Louis                    MO   88.7%    35,218    31,390     752    21   2,816   0   239    897    445   423
2584   Eau Claire         Eau Claire                   WI   96.7%     8,934     6,583     300    46   2,005   0     0    689    390   286
2585   Green Bay          Green Bay                    WI   95.7%    11,652     9,087     525    33   1,742   0   265    745    388   236
2586   Madison            Madison                      WI   96.7%     8,348     5,842     492     5   1,953   1    55   1009    431   259
2587   Milwaukee          Milwaukee                    WI   83.6%    27,329    25,103     538    58   1,610   1    19   1047    509   428
2901   Gulfport           Gulfport                     MS   83.9%    55,759    51,987     813   153   2,806   0     0   1227    778   682
2902   Jackson            Jackson                      MS   71.8%    94,498    90,527     922   497   2,550   2     0    959    556   533
2904   Birmingham         Birmingham                   AL   69.2%   121,372   116,808   1,049   403   3,111   1     0    955    639   634
2905   Huntsville         Huntsville                   AL   76.2%    83,389    79,873   1,042   308   2,166   0     0   1004    590   546
2906   Mobile             Mobile                       AL   72.5%   103,748    99,391   1,012   282   3,063   0     0   1018    593   545
2907   Charleston         North Charleston             SC   74.6%   122,770   118,811     746   122   3,091   0     0   1303    719   670
2908   Columbia           Columbia                     SC   76.8%    79,450    76,059     824    69   2,498   0     0    998    572   564
2909   Greenville, SC     Greenville                   SC   83.2%    63,877    60,796     652    80   2,348   0     1   1109    614   610
2910   Atlanta            Atlanta                      GA   77.9%    52,382    49,365     711    38   2,268   0     0    824    467   385
2966   Lauderdale Lakes   Lauderdale Lake              FL   83.7%    40,335    37,260     713    86   2,275   1     0   1005    591   507
2967   Fort Lauderdale    Margate                      FL   84.1%    46,071    42,878     596    96   2,501   0     0    979    567   489
2968   Fort Myers         Fort Myers                   FL   81.9%    83,295    78,512     630   111   4,042   0     0   1314    896   784
2969   Gainesville        Gainesville                  FL   90.8%    20,956    19,057     434    48   1,417   0     0    917    502   348
2970   Jacksonville       Jacksonville                 FL   79.6%    41,663    39,348     612    56   1,647   0     0    744    433   405
2971   Lakeland           Lakeland                     FL   78.2%    86,865    81,978   1,010   111   3,766   0     0   1057    691   668
2972   Miami North        Miami Lakes                  FL   84.2%    47,830    42,019     724   286   4,801   0     0   1182    674   500
2973   Miami South        Palmetto Bay                 FL   85.3%    35,589    32,522     682   219   2,165   1     0    990    619   488
2974   Ocala              Ocala                        FL   82.2%    51,360    48,797     502    54   2,006   1     0    863    584   548
2975   Orange County      Orlando                      FL   84.7%    40,393    36,993     935    28   2,437   0     0   1031    654   584
2976   Pensacola          Pensacola                    FL   72.4%   104,603   100,379     741   142   3,340   1     0   1240    645   624
2977   Seminole County    Lake Mary                    FL   79.0%    60,245    57,037     645    59   2,504   0     0    730    488   474
2978   St. Petersburg     St. Petersburg               FL   87.2%    40,920    37,613     525    57   2,725   0     0    926    571   498
2979   Tampa              Tampa                        FL   78.0%    58,873    55,698     737    76   2,362   0     0    778    531   508
2980   West Palm Beach    West Palm Beach              FL   80.6%    66,881    63,194     755    63   2,869   0     0   1174    810   705
2981   Columbus           Columbus                     GA   65.4%   137,948   134,424     834   280   2,410   0     0   1147    751   739
2982   Dekalb County      Atlanta                      GA   81.7%    37,855    35,047     798   116   1,894   0     0    847    477   380
2983   Douglasville       Douglasville                 GA   75.1%    50,399    48,402     566    89   1,341   1     0    668    396   327
2984   Gainesville, GA    Gainesville                  GA   82.5%    60,356    57,016     641    55   2,644   0     0    879    611   585
2985   Gwinnett County    Duluth                       GA   72.8%    61,410    58,780     790    66   1,774   0     0    794    419   412
2986   Macon              Macon                        GA   79.2%    57,674    54,701     667   123   2,183   0     0   1033    705   625
2987   Savannah           Savannah                     GA   94.2%    16,402    13,652     493    30   2,226   1     0    726    540   392
2988   Baton Rouge        Baton Rouge                  LA   78.4%    57,419    53,868     821   321   2,409   0     0    932    535   485
2989   Jefferson Parish   Elmwood                      LA   84.8%    39,633    36,525     839   187   2,082   0     0   1047    602   491
2990   New Orleans        New Orleans                  LA   98.3%     3,210       898     752    38   1,522   0     0    255    132    30
2991   Shreveport         Shreveport                   LA   59.3%   145,203   141,789     666   490   2,255   3     0   1216    750   723
2992   Asheville          Asheville                    NC   84.5%    68,341    64,376     440   132   3,391   2     0   1397    816   763
2993   Charlotte          Charlotte                    NC   84.1%    37,045    34,301     603    30   2,111   0     0    923    511   463
2994   Durham             Durham                       NC   74.8%    69,434    66,954     573    47   1,860   0     0    881    505   491
2995   Fayetteville       Fayetteville                 NC   80.6%    71,388    67,212     525    95   3,556   0     0   1025    621   576
2996   Greenville, NC     Greenville                   NC   76.6%    92,313    89,102     641   219   2,351   0     0   1171    702   672
2997   Raleigh            Raleigh                      NC   86.4%    34,864    32,606     432    49   1,776   1     0    745    447   397
2998   Winston-Salem      Winston-Salem                NC   79.6%    64,117    61,315     394    67   2,341   0     0    934    560   538
3105   Flagstaff          Flagstaff                    AZ   83.8%    36,807    34,394     271   236   1,901   4     1    707    368   317
3106   Maricopa Central   Phoenix                      AZ   81.6%    51,174    48,141     512    99   2,419   1     2    859    494   476
3107   Maricopa South     Mesa                         AZ   87.7%    31,869    28,801     697    72   2,291   0     8    704    458   428
3108   Maricopa West      Glendale                     AZ   76.6%    56,304    53,593     892    79   1,739   0     1    781    461   423
3109   Tucson             Tucson                       AZ   81.5%    80,125    74,733   1,000   372   4,020   0     0   1163    651   609
3110   Window Rock        St. Michaels                 AZ   62.1%    34,593    33,732     161    82     618   0     0    439    307   257
3154   Aurora             Aurora                       CO   88.0%    23,510    21,253     661    22   1,574   0     0    625    320   250
3155   Colorado North     Longmont                     CO   94.0%    16,792    13,371     695    95   2,580   2    49    927    383   256
3156   Colorado Springs   Colorado Springs             CO   74.4%    83,251    80,003     594   441   2,205   7     1    864    476   476
3157   Denver             Lakewood                     CO   91.7%    17,760    15,095     581    10   2,070   0     4    489    287   212
3158   Overland Park      Overland Park                KS   92.3%    14,378    12,761     335    30   1,249   0     3    552    272   163
3159   Wichita            Wichita                      KS   97.2%     8,705     6,293     448    33   1,695   0   236    542    307   180
3160   Billings           Billings                     MT   76.9%    61,872    59,394     399   271   1,804   1     3   1075    620   597
3162   Bismarck           Bismarck                     ND   91.1%    15,607    13,349     426   278   1,551   3     0    452    298   226
3163   Lincoln            Lincoln                      NE   88.7%    34,656    31,368     657    56   2,575   0     0    949    569   481
3164   Albuquerque        Los Ranchos de Albuquerque   NM   80.7%    55,155    51,428     752   510   2,461   4     0    927    610   538
3165   Las Cruces         Las Cruces                   NM   87.2%    23,821    21,760     487    95   1,479   0     0    784    487   399
3166   Cleveland Co.      Norman                       OK   86.4%    41,375    38,396     401   267   2,301   1     9    720    449   418
3167   Oklahoma County    Warr Acres                   OK   94.8%    14,391    10,970     679    27   2,707   0     8    527    365   315
3168   Tulsa              Tulsa                        OK   78.4%    71,479    68,360     568   314   2,227   1     9    786    479   477
3169   Sioux Falls        Sioux Falls                  SD   84.7%    25,907    23,933     519   214   1,241   0     0    538    245   214
3170   Arlington          Grand Prairie                TX   92.1%    11,806     9,983     403    19   1,401   0     0    513    304   220
3171   Austin             Austin                       TX   96.0%    10,576     7,794     585    57   2,140   0     0    852    378   197
3172   Collin Co.         McKinney                     TX   92.2%    19,237    16,974     585    65   1,613   0     0    690    416   338
3173   Dallas             Duncanville                  TX   85.9%    20,532    18,380     620    40   1,488   0     4    912    465   351
3174   Dallas Co. NE      Richardson                   TX   88.3%    16,969    15,082     464    36   1,386   1     0    753    409   244
3175   Dallas Co. NW      Farmers Branch               TX   84.6%    30,497    27,759     414    45   2,279   0     0    683    398   346
3176   Denton Co.         Denton                       TX   93.7%    19,321    15,860     971    66   2,406   0    18    793    480   371
3177   El Paso            El Paso                      TX   85.1%    38,329    34,815     594   188   2,730   2     0   1043    576   466
3178   Fort Bend Co.               Katy              TX   78.6%   72,129   68,315   1,099   338   2,374   3     0   1114   675   649
3179   Fort Worth                  Fort Worth        TX   93.1%   12,847    9,385     549    71   2,272   0   570    257   100    62
3180   Harris Co. East             Houston           TX   94.9%    7,511    5,560     337    64   1,548   2     0    649   324   206
3181   Harris Co. NE               Houston           TX   94.8%    7,786    5,097   1,520    17   1,152   0     0    546   292   189
3182   Harris Co. NW               Katy              TX   98.1%    2,552    1,187     583     2     780   0     0    513   320   109
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   85.0%   49,164   42,080   4,267   333   2,482   2     0    944   600   536
3184   Houston NW                  Houston           TX   95.1%    7,121    5,076     884    11   1,150   0     0    353   240   117
3185   Houston South               Houston           TX   85.8%   24,054   20,908   1,565    56   1,525   0     0    677   359   296
3186   Houston West                Houston           TX   92.9%   12,267   10,000     363    65   1,777   0    62    793   456   282
3187   Laredo                      Laredo            TX   82.5%   58,753   54,792     812   308   2,841   0     0   1130   676   611
3188   Lubbock                     Lubbock           TX   85.4%   46,711   43,577     592   194   2,348   0     0    830   516   482
3189   Montgomery Co.              Spring            TX   83.9%   54,342   50,368   1,038   417   2,517   1     1   1158   733   647
3190   San Antonio East            San Antonio       TX   97.4%    3,160    2,200     257    26     677   0     0    509   233   123
3191   San Antonio North           San Antonio       TX   98.5%    1,760    1,018     154     5     551   0    32    232   155    25
3192   San Antonio West            San Antonio       TX   98.7%    1,445      545     220     4     676   0     0    300   222    14
3193   Tyler                       Tyler             TX   86.4%   52,475   49,116     570   236   2,553   0     0   1016   684   577
3194   Waco                        Waco              TX   93.8%   20,105   16,437     659    85   2,818   1   105    951   502   365
3195   Williamson Co.              Leander           TX   95.7%   13,269    9,791     623    97   2,758   0     0    625   423   301
3196   Orem                        Orem              UT   91.3%   17,567   14,883     881   113   1,675   1    14    549   337   297
3197   Salt Lake City              South Salt Lake   UT   92.4%   18,793   15,771     791    51   1,963   1   216    777   403   329
3198   Casper                      Casper            WY   86.3%   19,599   18,096     172    96   1,234   1     0    603   324   282
3255   Honolulu                    Honolulu          HI   97.8%    6,408    3,460     921   233   1,791   3     0    407   258   132
3256   Boise                       Boise             ID   98.6%    4,279    1,848     257    35   2,138   0     1    336   169    45
3257   Las Vegas                   Las Vegas         NV   86.2%   37,700   32,740   1,000    48   3,444   0   468    752   446   414
3258   North Las Vegas             N. Las Vegas      NV   88.8%   31,853   27,644     995   107   3,102   4     1    717   455   412
3259   Eugene                      Springfield       OR   86.7%   42,075   38,674     885    86   2,407   1    22    986   484   420
3260   Portland                    Portland          OR   95.0%    9,531    7,477     419     8   1,603   2    22    473   266   199
3261   Salem                       Salem             OR   96.8%    7,717    5,726     526    23   1,430   0    12    629   269   153
3263   Bakersfield                 Bakersfield       CA   87.1%   39,709   35,274   1,249    70   3,035   1    80    756   432   360
3264   Chico                       Chico             CA   82.9%   52,188   48,669     846   142   2,531   0     0    791   472   456
3265   Concord                     Concord           CA   88.6%   19,338   16,765     761    26   1,581   0   205    493   320   303
3266   El Cajon                    San Diego         CA   92.7%    9,756    7,830     759    44   1,122   0     1    406   237   197
3267   Fullerton                   Buena Park        CA   95.2%    8,352    5,764     839    24   1,722   0     3    693   369   208
3268   Inglewood                   Inglewood         CA   89.9%   29,858   25,821   1,322    26   2,633   2    54    883   497   423
3269   Long Beach                  Long Beach        CA   94.2%   11,718    9,006   1,061    17   1,634   0     0    709   389   308
3270   Fresno                      Fresno            CA   91.4%   20,512   16,959   1,100    27   2,206   0   220    783   494   394
3271   Oakland                     Oakland           CA   90.3%   15,044   12,334   1,220    17   1,473   0     0    476   322   224
3272   Ontario                     Upland            CA   90.6%   11,468    8,944     772    23   1,223   0   506    401   267   190
3273   Palm Springs                Palm Springs      CA   86.4%   34,443   30,539     915    57   2,916   0    16    769   472   404
3274   Pasadena                    Pasadena          CA   95.9%   12,379    8,003   1,207    32   3,137   0     0    727   377   341
3275   Pleasanton                  San Ramon         CA   95.0%    5,721    4,104     501    11   1,105   0     0    316   219   203
3276   Riverside                   Riverside         CA   86.5%   20,105   17,356   1,017    13   1,583   0   136    495   285   274
3277   Sacramento                  Sacramento        CA   93.1%   12,598   10,506     668    15   1,409   0     0    462   305   231
3278   San Bernardino              San Bernardino    CA   89.4%   22,216   19,369     924    58   1,865   0     0    651   383   338
3279   San Diego                   San Diego         CA   92.0%   13,280   11,041     759   123   1,357   0     0    509   319   264
3280   San Francisco               San Francisco     CA   93.1%   11,483    9,114     527     4   1,835   0     3    499   305   273
3281   San Jose                    San Jose          CA   90.9%   15,968   13,020   1,264   141   1,543   0     0    748   409   295
3282   San Mateo                   Redwood City      CA   94.7%    6,914    3,778   1,907     5     990   0   234    379   238   104
3283   Santa Ana                   Santa Ana         CA   95.5%    9,186    6,606     773    16   1,791   0     0    687   385   218
3284   Camarillo                   Camarillo         CA   90.6%   19,439   16,693   1,031    55   1,660   0     0    515   306   251
3285   Santa Clarita               Valencia          CA   93.9%   13,802    9,376   1,371    18   2,533   0   504    700   425   353
3286   Santa Rosa                  Rohnert Park      CA   83.7%   34,074   31,818     420   250   1,578   2     6    712   410   318
3287   South Gate                  Commerce          CA   86.5%   35,560   30,152   2,584    53   2,746   0    25    658   369   352
3288   Stockton                    Stockton          CA   86.0%   34,103   30,478     896    70   2,249   1   409    733   426   313
3289   Sunnyvale                   Sunnyvale         CA   94.3%    9,824    7,274     760    13   1,466   0   311    321   233   139
3290   Woodland Hills              Woodland Hills    CA   96.2%   13,677    8,726     843     9   3,817   0   282    765   549   432
3291   Vista                       Carlsbad          CA   95.8%    5,933    4,103     466    18   1,319   0    27    355   189   135
3292   West Covina                 West Covina       CA   98.1%    3,417    1,461     790    11   1,155   0     0    409   251   119
3293   Everett                     Everett           WA   96.8%    8,587    6,535     384    41   1,477   0   150    527   349   202
3294   Olympia                     Olympia           WA   97.1%    7,442    4,881     671    25   1,772   1    92    514   291   236
3295   Seattle                     Seattle           WA   96.6%    7,154    4,942     440    22   1,750   0     0    571   330   176
3296   Spokane                     Spokane           WA   89.2%   33,068   28,536   1,588   139   2,652   1   152    805   449   440
3297   Tacoma                      Tacoma            WA   95.9%    7,160    5,364     469    38   1,279   0    10    595   263   186
3298   Anchorage                   Anchorage         AK   93.0%   12,589   10,108     329   396   1,559   7   190    688   333   245
 ACO                                                    ACO Percent Remaining Remaining Remaining Remaining Remaining Remaining Remaining   Active   Employees With Employees With
                ACO Name                  ACO city
Number                                                 state Completed Cases   NRFU Prod  SQRA       FV      NRFU RI    FV QC      MV     Employees    Availability    An Assignment
  2253   Danbury                 Danbury               CT       94.7%    9,914     7,749      378         8     1,779          0        0        734               309            202
  2254   Hartford                Hartford              CT       95.4%   10,679     8,346      668        14     1,651          0        0        830               341            215
  2255   New Haven               New Haven             CT       91.2%   15,637    13,605      416        36     1,580          0        0        823               338            237
  2256   Boston                  Boston                MA       85.2%   31,042    27,682      900        21     2,439          0        0       1037               424            305
  2257   Lawrence                Lawrence              MA       86.4%   16,923    15,528      319        38     1,038          0        0        558               237            199
  2258   Quincy                  Quincy                MA       93.8%    6,294     5,067      266         1       960          0        0        391               123             74
  2259   East Bridgewater        East Bridgewater      MA       85.2%   44,788    40,733      603       125     3,327          0        0       1039               538            483
  2260   Waltham                 Waltham               MA       98.3%    3,775     2,229      411        21     1,114          0        0        803               233             49
  2261   Worcester               Worcester             MA       92.2%   22,309    19,238      621        43     2,403          3        1       1177               425            344
  2262   Gardiner                Gardiner              ME       96.7%   13,653    10,187      558        48     2,859          0        1        913               412            323
  2263   Concord                 Concord               NH       91.2%   24,753    20,737      624        85     3,306          1        0       1059               445            394
  2264   Egg Harbor              Egg Harbor Township   NJ       79.1%   61,756    58,093      554       103     3,006          0        0       1238               605            535
  2265   Parsippany              Parsippany            NJ       97.3%    3,716     2,574      375        13       754          0        0        597               242            111
  2266   South Plainfield        South Plainfield      NJ       89.4%   14,226    12,339      558        16     1,312          0        1        862               279            192
  2267   Jersey City             Jersey City           NJ       89.2%   19,091    16,607      713        40     1,731          0        0        921               403            239
  2268   Newark                  Newark                NJ       83.7%   25,455    21,952    1,615        50     1,838          0        0        902               404            301
  2269   Fairlawn                Fairlawn              NJ       83.2%   30,569    27,907      863        92     1,705          1        1        980               430            359
  2270   Toms River              Toms River            NJ       90.5%   26,244    22,933      804        63     2,444          0        0       1082               399            296
  2271   Trenton                 Trenton               NJ       94.2%    9,162     7,268      603        23     1,267          0        1        723               305            215
  2272   Albany                  Albany                NY       88.4%   48,370    44,252      739       170     3,209          0        0       1789               633            568
  2273   Bronx 1                 Bronx                 NY       85.1%   21,065    18,301    1,015        10     1,739          0        0        998               394            262
  2274   Bronx 2                 Bronx                 NY       87.2%   18,503    16,041    1,107        37     1,318          0        0        953               376            221
  2275   Melville                Melville              NY       81.8%   44,738    40,727    1,629        93     2,288          1        0       1399               616            545
  2276   Buffalo                 Buffalo               NY       91.1%   17,908    15,529      462        19     1,897          0        1        848               278            226
  2277   Queens 1                Long Island City      NY       93.3%    8,130     5,296    1,035        16     1,782          1        0        505               197            114
  2278   Brooklyn 1              Brooklyn              NY       77.1%   31,786    28,831    1,386       111     1,458          0        0       1237               532            427
  2279   Garden City             Garden City           NY       90.0%   17,210    14,311    1,393        25     1,481          0        0        884               343            246
  2280   Manhattan 1             New York              NY       90.0%   18,696    16,257      795        40     1,604          0        0        808               335            227
  2281   Manhattan 2             New York              NY       88.7%   33,112    27,011      898        47     5,156          0        0       1317               625            435
  2282   Pawling                 Pawling               NY       92.2%   19,981    16,576    1,232        87     2,086          0        0       1399               520            394
  2283   Brooklyn 2              Brooklyn              NY       83.3%   32,006    27,849    1,598        81     2,477          1        0       1336               613            356
  2284   Queens 2                Bayside               NY       92.2%    9,983     7,765      612        55     1,551          0        0        873               377            190
  2285   Queens 3                Forest Hills          NY       90.1%   12,877    10,772      575        67     1,461          2        0        870               318            251
  2286   Peekskill               Peekskill             NY       88.3%   21,098    18,656      807        38     1,597          0        0        948               394            305
  2287   Rochester               Rochester             NY       90.5%   36,441    32,771      610        73     2,987          0        0       1539               558            414
  2288   Brooklyn 3              Brooklyn              NY       93.0%   10,641     7,520      904        22     2,195          0        0       1075               465            327
  2289   Queens 4                Jamaica               NY       89.1%   12,276    10,111      825        85     1,255          0        0        830               311            159
  2290   Staten Island           Staten Island         NY       93.0%    5,982     4,462      499         5     1,016          0        0        622               200            123
  2291   Syracuse                Syracuse              NY       92.7%   28,126    23,724      458       144     3,799          0        1       1658               595            396
  2292   Brooklyn 4              Brooklyn              NY       85.0%   23,719    20,489    1,636        41     1,553          0        0        736               312            262
  2293   Guaynabo                Guaynabo              PR       94.1%   27,988    19,983    1,314     2,163     4,510         18        0       1382               601            413
  2294   Caguas                  Caguas                PR       95.9%   18,632    10,841      792     4,556     2,377         66        0       1261               513            321
  2295   Mayaguez                Mayaguez              PR       97.1%   15,022     4,947    1,217     6,521     2,271         66        0       1329               609            368
  2296   Providence              Providence            RI       90.4%   20,569    18,350      400        33     1,786          0        0        958               397            310
  2297   Burlington              Burlington            VT       95.6%    7,812     6,197      190        52     1,373          0        0        694               263            172
  2355   Washington DC           Washington            DC       84.4%   27,713    24,582      769        48     2,303          1       10        780               320            272
  2356   Wilmington              Wilmington            DE       84.2%   31,551    29,344      560        17     1,585          0       45        875               363            338
  2357   Lexington               Lexington             KY       80.0%   93,919    88,621      944       946     3,401          7        0       1639               832            781
  2358   Louisville              Louisville            KY       80.9%   66,681    63,053      883       117     2,611          1       16        957               376            362
  2359   Hanover                 Hanover               MD       86.1%   37,328    32,918    1,862        46     2,501          1        0       1171               569            456
  2360   Baltimore               Baltimore             MD       78.4%   33,961    31,616      491         9     1,844          0        1       1053               437            384
  2361   Hagerstown              Hagerstown            MD       95.7%   10,474     7,548      896         7     2,023          0        0        935               389            223
  2362   Towson                  Towson                MD       90.0%   29,311    24,324    1,607        22     3,341          0       17       1200               479            333
  2363   Akron                   Akron                 OH       79.3%   57,033    54,177      579        50     2,026          0      201        930               512            490
  2364   Mansfield               Mansfield             OH       98.3%    4,544     2,736      296        15     1,497          0        0        645               225            133
  2365   Cincinnati              Cincinnati            OH       89.7%   16,102    13,950      331        10     1,798          0       13        857               347            283
  2366   Cleveland               Cleveland             OH       78.9%   44,849    41,519      545        64     2,590          0      131        919               479            443
  2367   Columbus                Dublin                OH       93.9%   15,285    12,172      513         4     2,596          0        0       1304               517            358
  2368   Dayton                  Dayton                OH       92.6%   17,764    15,546      492        29     1,697          0        0        757               308            299
  2369   Toledo                  Toledo                OH       85.4%   46,000    43,077      514        42     2,308          0       59       1039               456            407
  2370   South Point             South Point           OH       97.8%    5,783     3,742      334        57     1,527          0      123        766               351            195
  2371   Allentown               Allentown             PA       81.7%   57,699    54,484      503        69     2,633          0       10        901               469            441
  2372   Cranberry Township      Cranberry Township    PA       97.4%    8,859     6,390      415        28     2,001          0       25        744               259            177
  2373   Harrisburg              Harrisburg            PA       94.5%   14,969    12,499      429        31     2,010          0        0        858               273            204
  2374   Norristown              Norristown            PA       92.6%   13,106    11,288      367        17     1,426          0        8        702               290            223
  2375   Philadelphia-Franklin   Philadelphia          PA       77.0%   57,599    54,107      657        45     2,788          0        2       1436               627            507
  2376   Philadelphia-Penn       Philadelphia          PA       73.3%   42,522    40,398      570        29     1,524          1        0        947               462            415
  2377   Pittsburgh              Pittsburgh            PA       92.4%   16,247    13,887      435        11     1,914          0        0        739               326            230
  2378   Reading                 Reading               PA       86.9%   29,840    27,737      469        55     1,579          0        0        577               302            271
  2379   State College           State College         PA       96.2%   13,070    10,190      405        32     2,443          0        0        989               360            275
  2380   Knoxville               Knoxville             TN       95.7%   14,920    11,920      449        42     2,455          1       53        856               407            296
  2381   Memphis                 Memphis               TN       80.8%   46,130    43,049      807        35     2,239          0        0       1003               426            391
  2382   Nashville               Franklin              TN       95.5%   15,001    11,983      582        30     2,406          0        0        831               434            266
  2383   Shelbyville             Shelbyville           TN       83.6%   74,953    69,976    1,325       190     3,421          0       41       1556               733            702
  2384   Crystal City            Arlington             VA       93.3%    8,186     6,316      518        12     1,339          0        1        416               148            117
  2385   Fairfax                 Fairfax               VA       98.3%    1,756       911      312        20       513          0        0        302               126             12
  2386   Fredericksburg          Fredericksburg        VA       80.1%   50,282    47,673      869        84     1,653          2        1       1050               532            458
  2387   Virginia Beach          Virginia Beach        VA       84.2%   45,116    41,587      733       143     2,649          0        4        930               472            420
  2388   Richmond                Richmond              VA       83.0%   43,343    40,666      793        28     1,856          0        0        982               413            391
  2389   Roanoke                 Roanoke               VA       87.2%   44,097    40,526      598       101     2,494          0      378       1310               596            555
  2390   Beckley                 Beckley               WV       98.7%    6,727     1,883      686       172     3,986          0        0        959               341             85
  2556   Fayetteville            Fayetteville          AR       98.3%    6,126     3,279      640       105     2,032          0       70        841               447            223
  2557   Little Rock             Little Rock           AR       91.6%   31,131    27,586      627       144     2,568          1      205       1439               592            507
  2558   Des Moines              Des Moines            IA       80.2%  101,187    96,214    1,247       103     3,623          0        0       2007               961            881
  2559   Chicago Central         Chicago               IL       87.6%   31,629    27,141    1,103        21     3,364          0        0       1294               587            527
  2560   Chicago Far Southwest   Evergreen Park        IL       92.6%    9,165     7,251      603         8     1,282          0       21        800               342            301
  2561   Chicago South           Chicago               IL       88.6%   19,530    16,198    1,030         6     2,294          2        0        889               383            323
  2562   Cook County NW          Schaumburg            IL       94.4%    7,709     5,859      574        31     1,243          0        2        454               264            222
  2563   Cook County South       Matteson              IL       87.1%   21,277    17,980    1,426         8     1,863          0        0        838               293            266
  2564   Dekalb                  Dekalb                IL       93.9%   13,955    11,523      812        21     1,599          0        0        830               337            249
  2565   Oswego                  Oswego                IL       90.9%   16,158    13,901      936         4     1,316          0        1        814               344            243
2566   Peoria             Peoria                       IL   91.3%    27,606    24,357   1,038    20   2,191   0     0   1069   381   329
2567   Skokie             Skokie                       IL   94.2%     7,135     5,369     466    32   1,268   0     0    862   378   265
2568   Springfield        Springfield                  IL   82.8%    56,729    53,456     996   136   2,141   0     0   1120   526   497
2569   Evansville         Evansville                   IN   96.8%     8,207     5,679     640     7   1,517   0   364    899   301   235
2570   Ft. Wayne          Ft. Wayne                    IN   94.7%    14,822    12,412     491    38   1,880   1     0    981   318   241
2571   Indianapolis       Indianapolis                 IN   93.2%    17,860    15,052     604    18   2,184   0     2    916   276   240
2572   Lake County        Merrillville                 IN   94.3%    17,944    14,960     736    29   2,217   1     1   1129   391   258
2573   Detroit            Detroit                      MI   80.8%    65,137    60,305   2,028    89   2,715   0     0   1633   711   678
2574   Lansing            Lansing                      MI   81.7%    65,498    61,752     917    96   2,732   1     0   1440   523   456
2575   Macomb County      Clinton Township             MI   93.3%    17,850    15,163     645    33   1,953   0    56    884   324   217
2576   Traverse City      Traverse City                MI   84.6%    81,664    76,135     820   196   4,309   1   203   1958   809   699
2577   Oakland County     Troy                         MI   92.7%    12,077    10,275     443    10   1,346   0     3    492   185   145
2578   Duluth             Duluth                       MN   90.4%    36,800    32,747   1,209    81   2,763   0     0   1399   524   411
2579   Minneapolis        Minneapolis                  MN   96.4%     5,682     3,744     622    19   1,297   0     0    542   197   155
2580   Rochester          Rochester                    MN   90.5%    25,715    23,065     676    26   1,948   0     0   1295   411   341
2581   Kansas City        Kansas City                  MO   95.7%    18,836    14,169     820    52   3,668   2   125   1063   353   312
2582   Springfield        Springfield                  MO   90.3%    50,369    45,790     867   114   3,598   0     0   1443   541   468
2583   St. Louis          St. Louis                    MO   88.0%    37,377    33,621     784    21   2,712   0   239    903   380   366
2584   Eau Claire         Eau Claire                   WI   96.4%     9,749     7,436     319    46   1,948   0     0    690   294   225
2585   Green Bay          Green Bay                    WI   95.4%    12,483     9,931     545    33   1,709   0   265    751   307   203
2586   Madison            Madison                      WI   96.7%     8,484     6,010     513     5   1,900   1    55   1016   319   200
2587   Milwaukee          Milwaukee                    WI   82.7%    28,885    26,698     557    58   1,552   1    19   1047   425   361
2901   Gulfport           Gulfport                     MS   82.9%    59,142    55,409     870   153   2,710   0     0   1227   583   507
2902   Jackson            Jackson                      MS   70.0%   100,451    96,458   1,005   498   2,487   3     0    954   436   425
2904   Birmingham         Birmingham                   AL   67.6%   127,503   123,062   1,126   403   2,911   1     0    957   536   535
2905   Huntsville         Huntsville                   AL   75.1%    87,524    83,916   1,193   308   2,106   1     0   1028   494   468
2906   Mobile             Mobile                       AL   71.2%   108,593   104,155   1,081   282   3,074   1     0   1015   489   453
2907   Charleston         North Charleston             SC   73.4%   128,899   125,015     800   124   2,960   0     0   1303   563   544
2908   Columbia           Columbia                     SC   75.8%    82,938    79,584     895    69   2,390   0     0    998   433   424
2909   Greenville, SC     Greenville                   SC   81.9%    68,456    65,425     690    80   2,260   0     1   1110   454   453
2910   Atlanta            Atlanta                      GA   76.6%    55,324    52,284     742    38   2,260   0     0    812   364   327
2966   Lauderdale Lakes   Lauderdale Lake              FL   81.9%    44,819    41,712     765    86   2,255   1     0   1000   479   435
2967   Fort Lauderdale    Margate                      FL   82.8%    49,921    46,767     633    96   2,425   0     0    976   427   383
2968   Fort Myers         Fort Myers                   FL   80.4%    89,861    85,058     662   112   4,029   0     0   1295   791   697
2969   Gainesville        Gainesville                  FL   89.5%    24,079    22,162     464    48   1,405   0     0    904   401   320
2970   Jacksonville       Jacksonville                 FL   78.3%    44,326    41,995     646    57   1,628   0     0    778   383   359
2971   Lakeland           Lakeland                     FL   77.1%    90,932    86,137   1,051   111   3,633   0     0   1071   572   557
2972   Miami North        Miami Lakes                  FL   83.0%    51,544    45,651     763   290   4,839   1     0   1184   503   432
2973   Miami South        Palmetto Bay                 FL   84.2%    38,332    35,285     708   222   2,116   1     0    976   495   411
2974   Ocala              Ocala                        FL   80.8%    55,411    52,829     555    54   1,972   1     0    875   492   490
2975   Orange County      Orlando                      FL   83.6%    43,327    39,994     953    28   2,352   0     0   1062   490   464
2976   Pensacola          Pensacola                    FL   71.0%   109,918   105,602     802   142   3,371   1     0   1219   504   501
2977   Seminole County    Lake Mary                    FL   78.1%    63,048    59,919     677    59   2,393   0     0    732   437   425
2978   St. Petersburg     St. Petersburg               FL   85.9%    44,894    41,667     578    57   2,592   0     0    905   479   446
2979   Tampa              Tampa                        FL   76.7%    62,257    59,112     780    77   2,288   0     0    838   441   428
2980   West Palm Beach    West Palm Beach              FL   79.2%    71,731    68,082     802    64   2,782   1     0   1165   656   634
2981   Columbus           Columbus                     GA   63.4%   146,173   142,716     909   280   2,268   0     0   1138   616   607
2982   Dekalb County      Atlanta                      GA   80.0%    41,215    38,456     853   117   1,789   0     0    869   419   342
2983   Douglasville       Douglasville                 GA   73.4%    53,686    51,754     595    90   1,245   2     0    669   327   280
2984   Gainesville, GA    Gainesville                  GA   81.5%    63,883    60,613     673    55   2,542   0     0    881   498   479
2985   Gwinnett County    Duluth                       GA   71.0%    65,328    62,625     840    72   1,791   0     0    789   339   337
2986   Macon              Macon                        GA   76.9%    64,034    61,071     713   127   2,123   0     0   1038   616   580
2987   Savannah           Savannah                     GA   93.2%    19,156    16,375     524    31   2,226   0     0    778   468   351
2988   Baton Rouge        Baton Rouge                  LA   76.8%    61,522    57,997     864   322   2,339   0     0    918   419   387
2989   Jefferson Parish   Elmwood                      LA   83.4%    43,031    39,954     865   187   2,025   0     0   1031   461   404
2990   New Orleans        New Orleans                  LA   98.4%     3,060       871     752    38   1,399   0     0    252   115     4
2991   Shreveport         Shreveport                   LA   57.3%   152,283   148,978     694   494   2,114   3     0   1195   638   626
2992   Asheville          Asheville                    NC   83.1%    74,256    70,358     454   132   3,310   2     0   1428   680   652
2993   Charlotte          Charlotte                    NC   82.8%    40,092    37,430     624    31   2,007   0     0    927   425   388
2994   Durham             Durham                       NC   73.7%    72,272    69,843     594    48   1,786   1     0    857   379   361
2995   Fayetteville       Fayetteville                 NC   79.6%    74,868    71,620     549    95   2,604   0     0   1026   417   402
2996   Greenville, NC     Greenville                   NC   75.2%    97,807    94,646     663   219   2,279   0     0   1194   507   478
2997   Raleigh            Raleigh                      NC   85.4%    37,393    35,173     456    49   1,714   1     0    768   313   283
2998   Winston-Salem      Winston-Salem                NC   78.2%    68,323    65,585     412    67   2,259   0     0    981   460   452
3105   Flagstaff          Flagstaff                    AZ   82.6%    39,704    37,324     286   241   1,848   4     1    708   406   351
3106   Maricopa Central   Phoenix                      AZ   79.9%    55,739    52,748     548   101   2,339   1     2    852   491   481
3107   Maricopa South     Mesa                         AZ   86.6%    34,727    31,722     722    72   2,203   0     8    689   409   401
3108   Maricopa West      Glendale                     AZ   74.9%    60,160    57,503     917    79   1,660   0     1    795   436   406
3109   Tucson             Tucson                       AZ   80.3%    85,164    80,239   1,058   374   3,493   0     0   1277   596   556
3110   Window Rock        St. Michaels                 AZ   60.6%    35,977    35,113     168    82     614   0     0    439   246   224
3154   Aurora             Aurora                       CO   86.9%    25,491    23,319     689    22   1,461   0     0    625   286   267
3155   Colorado North     Longmont                     CO   93.4%    18,492    15,099     721   104   2,517   2    49    933   388   280
3156   Colorado Springs   Colorado Springs             CO   73.1%    87,442    84,248     618   441   2,125   9     1    874   450   449
3157   Denver             Lakewood                     CO   91.3%    18,711    16,079     601    10   2,017   0     4    515   236   188
3158   Overland Park      Overland Park                KS   91.9%    15,244    13,662     348    30   1,201   0     3    557   219   145
3159   Wichita            Wichita                      KS   96.8%     9,919     7,467     477    34   1,705   0   236    553   242   167
3160   Billings           Billings                     MT   75.6%    65,370    62,887     436   271   1,772   1     3   1064   503   499
3162   Bismarck           Bismarck                     ND   90.4%    16,811    14,597     449   280   1,482   3     0    453   263   210
3163   Lincoln            Lincoln                      NE   87.8%    37,582    34,317     702    56   2,507   0     0    969   459   398
3164   Albuquerque        Los Ranchos de Albuquerque   NM   79.6%    58,167    54,745     806   509   2,102   5     0    917   541   475
3165   Las Cruces         Las Cruces                   NM   86.1%    25,757    23,695     525    95   1,442   0     0    794   390   348
3166   Cleveland Co.      Norman                       OK   85.1%    45,531    42,555     447   267   2,251   2     9    735   418   392
3167   Oklahoma County    Warr Acres                   OK   94.1%    16,224    12,804     729    28   2,655   0     8    548   340   299
3168   Tulsa              Tulsa                        OK   77.2%    75,465    72,329     631   316   2,180   0     9    783   428   426
3169   Sioux Falls        Sioux Falls                  SD   83.7%    27,483    25,483     555   216   1,229   0     0    538   210   191
3170   Arlington          Grand Prairie                TX   91.5%    12,717    10,938     416    19   1,344   0     0    513   210   174
3171   Austin             Austin                       TX   95.8%    11,143     8,337     633    57   2,116   0     0    852   388   205
3172   Collin Co.         McKinney                     TX   91.1%    21,832    19,594     612    65   1,560   1     0    700   345   303
3173   Dallas             Duncanville                  TX   83.6%    23,805    21,650     646    40   1,465   0     4   1011   443   369
3174   Dallas Co. NE      Richardson                   TX   87.0%    18,864    16,998     482    37   1,346   1     0    762   331   226
3175   Dallas Co. NW      Farmers Branch               TX   83.5%    32,576    29,932     433    45   2,166   0     0    676   356   330
3176   Denton Co.         Denton                       TX   93.0%    21,397    18,006   1,004    66   2,307   0    14    802   398   326
3177   El Paso            El Paso                      TX   84.1%    40,770    37,381     633   189   2,565   2     0   1045   456   362
3178   Fort Bend Co.               Katy              TX   77.6%   75,537   71,806   1,141   338   2,248   4     0   1110   569   531
3179   Fort Worth                  Fort Worth        TX   92.9%   13,109    9,578     561    71   2,329   0   570    171    61    47
3180   Harris Co. East             Houston           TX   94.4%    8,195    6,270     347    64   1,512   2     0    656   301   202
3181   Harris Co. NE               Houston           TX   94.3%    8,515    5,832   1,548    17   1,118   0     0    559   263   191
3182   Harris Co. NW               Katy              TX   98.0%    2,693    1,348     594     2     749   0     0    514   261    91
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   83.5%   54,038   46,655   4,716   334   2,331   2     0    938   500   479
3184   Houston NW                  Houston           TX   94.7%    7,721    5,672     906    11   1,132   0     0    354   200   105
3185   Houston South               Houston           TX   84.7%   25,883   22,716   1,604    56   1,507   0     0    675   323   293
3186   Houston West                Houston           TX   91.7%   14,199   11,896     405    65   1,771   0    62    793   425   274
3187   Laredo                      Laredo            TX   81.0%   63,709   59,829     872   308   2,700   0     0   1174   582   534
3188   Lubbock                     Lubbock           TX   84.0%   51,080   48,025     627   197   2,231   0     0    841   443   407
3189   Montgomery Co.              Spring            TX   82.9%   57,790   53,875   1,082   417   2,414   1     1   1125   560   505
3190   San Antonio East            San Antonio       TX   97.1%    3,507    2,568     268    26     645   0     0    506   215    99
3191   San Antonio North           San Antonio       TX   98.4%    1,841    1,028     173     5     603   0    32    248   144    35
3192   San Antonio West            San Antonio       TX   98.7%    1,411      548     220     4     639   0     0    300   184     0
3193   Tyler                       Tyler             TX   85.4%   56,657   53,327     613   236   2,481   0     0   1025   572   488
3194   Waco                        Waco              TX   93.3%   21,923   18,303     706    85   2,828   1     0    978   448   349
3195   Williamson Co.              Leander           TX   95.0%   15,637   12,111     683    97   2,746   0     0    639   384   288
3196   Orem                        Orem              UT   90.7%   18,895   16,274     906   113   1,587   1    14    565   164   150
3197   Salt Lake City              South Salt Lake   UT   91.8%   20,303   17,329     837    58   1,863   0   216    777   253   226
3198   Casper                      Casper            WY   85.1%   21,295   19,829     183    96   1,186   1     0    598   227   208
3255   Honolulu                    Honolulu          HI   97.5%    7,075    4,086   1,041   236   1,709   3     0    411   273   150
3256   Boise                       Boise             ID   98.7%    4,207    1,853     257    35   2,061   0     1    343   145    25
3257   Las Vegas                   Las Vegas         NV   85.1%   40,852   35,922   1,044    48   3,370   0   468    761   462   427
3258   North Las Vegas             N. Las Vegas      NV   87.9%   34,324   30,270   1,030   113   2,906   4     1    734   448   416
3259   Eugene                      Springfield       OR   86.1%   43,954   40,566     938    86   2,341   1    22   1002   380   334
3260   Portland                    Portland          OR   94.8%    9,938    7,899     437     8   1,570   2    22    470   227   178
3261   Salem                       Salem             OR   96.7%    8,086    6,075     542    23   1,434   0    12    636   246   147
3263   Bakersfield                 Bakersfield       CA   86.2%   42,317   37,825   1,303    72   3,037   0    80    786   387   346
3264   Chico                       Chico             CA   81.9%   55,379   51,897     903   142   2,437   0     0    804   423   408
3265   Concord                     Concord           CA   87.7%   20,794   18,214     796    26   1,553   0   205    506   271   261
3266   El Cajon                    San Diego         CA   92.1%   10,547    8,585     800    44   1,117   0     1    432   225   196
3267   Fullerton                   Buena Park        CA   94.8%    9,024    6,562     876    24   1,559   0     3    680   318   193
3268   Inglewood                   Inglewood         CA   89.4%   31,536   27,535   1,349    26   2,570   2    54    890   473   387
3269   Long Beach                  Long Beach        CA   93.7%   12,618    9,851   1,116    17   1,634   0     0    713   381   308
3270   Fresno                      Fresno            CA   90.5%   22,632   19,058   1,130    27   2,197   0   220    798   463   385
3271   Oakland                     Oakland           CA   89.5%   16,249   13,501   1,266    17   1,465   0     0    488   267   192
3272   Ontario                     Upland            CA   89.7%   12,492    9,943     808    23   1,212   0   506    401   229   167
3273   Palm Springs                Palm Springs      CA   85.6%   36,321   32,460     942    57   2,846   0    16    775   377   327
3274   Pasadena                    Pasadena          CA   95.6%   13,290    8,791   1,322    32   3,145   0     0    727   386   348
3275   Pleasanton                  San Ramon         CA   94.5%    6,236    4,590     531    12   1,103   0     0    316   159   149
3276   Riverside                   Riverside         CA   85.4%   21,703   18,926   1,047    13   1,581   0   136    498   262   244
3277   Sacramento                  Sacramento        CA   92.4%   13,999   11,866     708    15   1,410   0     0    469   313   236
3278   San Bernardino              San Bernardino    CA   88.4%   24,328   21,504     954    58   1,812   0     0    663   351   309
3279   San Diego                   San Diego         CA   91.2%   14,705   12,449     803   123   1,330   0     0    511   276   244
3280   San Francisco               San Francisco     CA   92.7%   12,114    9,784     543     4   1,780   0     3    494   277   250
3281   San Jose                    San Jose          CA   90.3%   16,991   14,030   1,290   141   1,530   0     0    748   360   271
3282   San Mateo                   Redwood City      CA   94.5%    7,152    4,032   1,925     5     956   0   234    385   213   114
3283   Santa Ana                   Santa Ana         CA   95.1%   10,042    7,485     805    16   1,736   0     0    701   336   216
3284   Camarillo                   Camarillo         CA   89.9%   20,899   18,127   1,088    55   1,629   0     0    523   332   277
3285   Santa Clarita               Valencia          CA   93.5%   14,890   10,380   1,424    19   2,563   0   504    742   369   334
3286   Santa Rosa                  Rohnert Park      CA   83.0%   35,446   33,190     443   256   1,550   1     6    691   381   311
3287   South Gate                  Commerce          CA   85.7%   37,576   32,145   2,635    53   2,718   0    25    658   372   348
3288   Stockton                    Stockton          CA   85.1%   36,403   32,807     931    70   2,185   1   409    736   397   311
3289   Sunnyvale                   Sunnyvale         CA   93.8%   10,552    7,947     808    13   1,472   1   311    324   202   133
3290   Woodland Hills              Woodland Hills    CA   96.1%   14,312    9,272     896     9   3,853   0   282    791   441   374
3291   Vista                       Carlsbad          CA   95.6%    6,127    4,466     479    18   1,137   0    27    330   167   115
3292   West Covina                 West Covina       CA   97.8%    3,800    1,769     834    11   1,186   0     0    413   221   120
3293   Everett                     Everett           WA   96.6%    8,984    6,954     417    41   1,441   0   131    526   305   166
3294   Olympia                     Olympia           WA   96.8%    8,092    5,525     734    25   1,715   1    92    518   296   239
3295   Seattle                     Seattle           WA   96.3%    7,636    5,423     476    22   1,715   0     0    582   309   154
3296   Spokane                     Spokane           WA   88.9%   34,158   29,639   1,649   139   2,578   1   152    808   361   350
3297   Tacoma                      Tacoma            WA   95.7%    7,628    5,849     490    38   1,241   0    10    589   225   170
3298   Anchorage                   Anchorage         AK   92.3%   13,838   11,350     356   405   1,528   9   190    688   331   267
 ACO                                                    ACO Percent Remaining Remaining Remaining Remaining Remaining Remaining Remaining   Active   Employees With Employees With
                ACO Name                  ACO city
Number                                                 state Completed Cases   NRFU Prod  SQRA       FV      NRFU RI    FV QC      MV     Employees    Availability    An Assignment
  2253   Danbury                 Danbury               CT       94.2%   10,817     8,579      403         8     1,827          0        0        741               331            209
  2254   Hartford                Hartford              CT       95.0%   11,522     9,070      758        14     1,680          0        0        827               338            243
  2255   New Haven               New Haven             CT       90.3%   17,191    15,117      434        37     1,603          0        0        853               409            288
  2256   Boston                  Boston                MA       84.5%   32,405    28,983      933        22     2,467          0        0       1049               429            341
  2257   Lawrence                Lawrence              MA       85.3%   18,274    16,855      334        38     1,047          0        0        556               244            221
  2258   Quincy                  Quincy                MA       93.5%    6,602     5,356      275         1       970          0        0        395               117             67
  2259   East Bridgewater        East Bridgewater      MA       83.6%   49,536    45,418      637       125     3,356          0        0       1012               544            502
  2260   Waltham                 Waltham               MA       98.2%    4,112     2,446      450        22     1,194          0        0        802               246             53
  2261   Worcester               Worcester             MA       91.4%   24,517    21,386      668        45     2,414          3        1       1197               482            392
  2262   Gardiner                Gardiner              ME       96.2%   15,715    11,687      597        48     3,382          0        1        872               439            393
  2263   Concord                 Concord               NH       90.2%   27,650    23,459      689        85     3,416          1        0       1067               443            371
  2264   Egg Harbor              Egg Harbor Township   NJ       76.6%   69,256    65,402      580       103     3,171          0        0       1200               616            571
  2265   Parsippany              Parsippany            NJ       96.8%    4,385     3,146      433        13       793          0        0        707               300            153
  2266   South Plainfield        South Plainfield      NJ       88.3%   15,676    13,692      595        16     1,372          0        1        861               307            227
  2267   Jersey City             Jersey City           NJ       88.4%   20,382    17,826      749        40     1,767          0        0        922               420            263
  2268   Newark                  Newark                NJ       82.4%   27,421    23,844    1,675        51     1,851          0        0        907               442            358
  2269   Fairlawn                Fairlawn              NJ       81.9%   32,976    30,240      908        93     1,734          0        1        982               471            415
  2270   Toms River              Toms River            NJ       89.7%   28,381    25,028      833        63     2,457          0        0       1078               419            305
  2271   Trenton                 Trenton               NJ       93.4%   10,426     8,469      645        23     1,288          0        1        723               305            226
  2272   Albany                  Albany                NY       87.0%   54,137    49,894      800       171     3,272          0        0       1784               648            608
  2273   Bronx 1                 Bronx                 NY       84.2%   22,377    19,522    1,056        10     1,789          0        0        995               404            277
  2274   Bronx 2                 Bronx                 NY       86.5%   19,579    17,078    1,148        37     1,316          0        0        954               408            254
  2275   Melville                Melville              NY       79.8%   49,395    45,290    1,702        93     2,309          1        0       1412               641            576
  2276   Buffalo                 Buffalo               NY       90.3%   19,431    17,022      492        19     1,897          0        1        884               329            225
  2277   Queens 1                Long Island City      NY       92.8%    8,670     5,756    1,055        17     1,841          1        0        517               208            121
  2278   Brooklyn 1              Brooklyn              NY       75.4%   34,182    31,149    1,467       113     1,453          0        0       1197               517            414
  2279   Garden City             Garden City           NY       89.2%   18,517    15,550    1,445        25     1,497          0        0        882               313            218
  2280   Manhattan 1             New York              NY       89.5%   19,499    17,045      813        41     1,600          0        0        815               369            252
  2281   Manhattan 2             New York              NY       87.9%   35,180    29,007      930        47     5,196          0        0       1313               604            413
  2282   Pawling                 Pawling               NY       91.3%   22,279    18,778    1,265        87     2,149          0        0       1411               522            420
  2283   Brooklyn 2              Brooklyn              NY       82.2%   34,125    29,865    1,645        83     2,532          0        0       1335               653            434
  2284   Queens 2                Bayside               NY       91.6%   10,849     8,562      650        55     1,582          0        0        872               404            229
  2285   Queens 3                Forest Hills          NY       89.5%   13,642    11,511      601        67     1,461          2        0        873               339            274
  2286   Peekskill               Peekskill             NY       87.4%   22,662    20,174      846        40     1,602          0        0        950               432            318
  2287   Rochester               Rochester             NY       89.1%   41,599    37,847      660        73     3,019          0        0       1535               628            509
  2288   Brooklyn 3              Brooklyn              NY       92.2%   11,941     8,659      962        23     2,297          0        0       1089               492            322
  2289   Queens 4                Jamaica               NY       88.3%   13,180    10,980      847        85     1,268          0        0        826               336            192
  2290   Staten Island           Staten Island         NY       92.4%    6,465     4,911      518         5     1,031          0        0        624               209            131
  2291   Syracuse                Syracuse              NY       91.8%   31,329    26,762      510       144     3,912          0        1       1659               626            465
  2292   Brooklyn 4              Brooklyn              NY       84.3%   24,736    21,512    1,650        41     1,533          0        0        740               289            216
  2293   Guaynabo                Guaynabo              PR       93.3%   31,621    23,111    1,349     2,226     4,905         30        0       1392               738            529
  2294   Caguas                  Caguas                PR       95.2%   21,890    13,623      803     4,779     2,616         69        0       1313               709            497
  2295   Mayaguez                Mayaguez              PR       96.6%   17,484     6,851    1,255     6,711     2,549       118         0       1370               710            520
  2296   Providence              Providence            RI       89.4%   22,725    20,461      425        33     1,806          0        0        960               442            355
  2297   Burlington              Burlington            VT       95.0%    8,819     7,176      202        52     1,389          0        0        692               275            206
  2355   Washington DC           Washington            DC       83.6%   29,237    26,052      814        48     2,312          1       10        778               360            281
  2356   Wilmington              Wilmington            DE       82.9%   34,155    31,882      587        17     1,624          0       45        869               392            365
  2357   Lexington               Lexington             KY       78.4%  101,265    95,889    1,057       951     3,361          7        0       1563               860            810
  2358   Louisville              Louisville            KY       79.8%   70,470    66,838      939       118     2,558          1       16        963               443            423
  2359   Hanover                 Hanover               MD       85.0%   40,238    35,789    1,913        46     2,489          1        0       1196               646            531
  2360   Baltimore               Baltimore             MD       76.7%   36,524    34,223      501        10     1,789          0        1       1053               475            396
  2361   Hagerstown              Hagerstown            MD       95.3%   11,454     8,376      984         7     2,087          0        0        928               388            260
  2362   Towson                  Towson                MD       89.4%   31,124    26,027    1,696        22     3,362          0       17       1196               533            406
  2363   Akron                   Akron                 OH       77.7%   61,554    58,654      614        50     2,035          0      201        934               537            518
  2364   Mansfield               Mansfield             OH       98.1%    5,055     3,131      337        15     1,572          0        0        653               244            157
  2365   Cincinnati              Cincinnati            OH       88.6%   17,703    15,516      349        10     1,815          0       13        861               374            318
  2366   Cleveland               Cleveland             OH       77.3%   48,167    44,795      562        65     2,615          0      130        931               500            457
  2367   Columbus                Dublin                OH       93.4%   16,414    13,205      545         4     2,660          0        0       1296               570            378
  2368   Dayton                  Dayton                OH       91.7%   19,860    17,609      515        30     1,706          0        0        752               345            321
  2369   Toledo                  Toledo                OH       84.3%   49,574    46,614      548        42     2,311          0       59       1042               501            461
  2370   South Point             South Point           OH       97.3%    7,111     4,868      417        57     1,646          0      123        798               378            250
  2371   Allentown               Allentown             PA       80.3%   62,163    58,837      529        71     2,715          1       10        900               479            455
  2372   Cranberry Township      Cranberry Township    PA       97.1%    9,941     7,379      453        28     2,056          0       25        762               311            225
  2373   Harrisburg              Harrisburg            PA       93.9%   16,585    14,017      453        31     2,084          0        0        859               314            263
  2374   Norristown              Norristown            PA       92.0%   14,152    12,265      391        17     1,472          0        7        694               291            243
  2375   Philadelphia-Franklin   Philadelphia          PA       75.6%   61,214    57,693      675        46     2,799          0        1       1461               649            535
  2376   Philadelphia-Penn       Philadelphia          PA       71.3%   45,740    43,590      589        29     1,531          1        0        929               458            452
  2377   Pittsburgh              Pittsburgh            PA       91.9%   17,457    15,071      449        11     1,926          0        0        738               330            238
  2378   Reading                 Reading               PA       86.1%   31,558    29,414      499        58     1,587          0        0        591               343            282
  2379   State College           State College         PA       95.6%   15,052    11,992      441        32     2,587          0        0        994               386            318
  2380   Knoxville               Knoxville             TN       95.1%   17,078    13,934      506        42     2,542          1       53        896               460            341
  2381   Memphis                 Memphis               TN       79.6%   49,063    45,898      852        35     2,278          0        0        984               502            437
  2382   Nashville               Franklin              TN       95.1%   16,237    13,074      641        30     2,492          0        0        843               473            310
  2383   Shelbyville             Shelbyville           TN       82.2%   81,444    76,350    1,441       190     3,424          0       39       1569               863            813
  2384   Crystal City            Arlington             VA       93.0%    8,549     6,648      543        12     1,345          0        1        440               170            125
  2385   Fairfax                 Fairfax               VA       98.2%    1,842       915      329        20       578          0        0        286               124             24
  2386   Fredericksburg          Fredericksburg        VA       78.8%   53,698    51,041      933        84     1,637          2        1       1013               514            472
  2387   Virginia Beach          Virginia Beach        VA       82.9%   48,705    45,482      780       144     2,295          0        4        943               507            443
  2388   Richmond                Richmond              VA       81.7%   46,653    43,885      863        30     1,875          0        0        945               410            395
  2389   Roanoke                 Roanoke               VA       86.1%   48,077    44,448      650       102     2,499          0      378       1334               600            556
  2390   Beckley                 Beckley               WV       98.6%    7,395     2,105      772       172     4,346          0        0       1021               450            129
  2556   Fayetteville            Fayetteville          AR       98.0%    7,357     4,320      704       105     2,218          0       10        839               503            288
  2557   Little Rock             Little Rock           AR       90.5%   35,063    31,379      687       144     2,647          1      205       1440               620            514
  2558   Des Moines              Des Moines            IA       78.2%  111,302   106,208    1,318       103     3,673          0        0       1994               991            944
  2559   Chicago Central         Chicago               IL       87.1%   32,862    28,374    1,116        24     3,348          0        0       1295               627            571
  2560   Chicago Far Southwest   Evergreen Park        IL       92.1%    9,804     7,838      632         8     1,306          0       20        801               364            332
  2561   Chicago South           Chicago               IL       87.9%   20,806    17,424    1,069         9     2,302          2        0        902               432            368
  2562   Cook County NW          Schaumburg            IL       93.9%    8,326     6,433      596        31     1,264          0        2        454               268            234
  2563   Cook County South       Matteson              IL       86.3%   22,545    19,210    1,454         8     1,873          0        0        850               342            308
  2564   Dekalb                  Dekalb                IL       93.4%   14,972    12,478      853        21     1,620          0        0        843               363            277
  2565   Oswego                  Oswego                IL       90.6%   16,672    14,369      965         4     1,333          0        1        809               369            268
2566   Peoria             Peoria                       IL   90.6%    29,799    26,483   1,096    20   2,200   0     0   1062   436   377
2567   Skokie             Skokie                       IL   93.9%     7,527     5,738     484    32   1,273   0     0    862   380   274
2568   Springfield        Springfield                  IL   81.1%    62,060    58,699   1,077   136   2,148   0     0   1115   554   536
2569   Evansville         Evansville                   IN   96.6%     8,864     6,279     683     7   1,531   0   364    899   327   240
2570   Ft. Wayne          Ft. Wayne                    IN   94.1%    16,358    13,874     540    38   1,905   1     0    977   383   293
2571   Indianapolis       Indianapolis                 IN   92.7%    19,135    16,262     636    18   2,218   0     1    939   315   281
2572   Lake County        Merrillville                 IN   93.8%    19,223    16,166     777    30   2,248   1     1   1126   425   297
2573   Detroit            Detroit                      MI   79.4%    69,775    64,895   2,106    89   2,685   0     0   1607   746   712
2574   Lansing            Lansing                      MI   80.5%    69,757    65,985     960    96   2,715   1     0   1442   586   515
2575   Macomb County      Clinton Township             MI   92.6%    19,712    16,971     677    33   1,975   0    56    916   385   309
2576   Traverse City      Traverse City                MI   83.1%    89,792    84,149     904   200   4,335   1   203   1989   871   782
2577   Oakland County     Troy                         MI   92.3%    12,723    10,913     456    10   1,341   0     3    465   186   147
2578   Duluth             Duluth                       MN   89.6%    39,672    35,392   1,362    81   2,837   0     0   1393   534   443
2579   Minneapolis        Minneapolis                  MN   96.1%     6,107     4,120     646    19   1,322   0     0    530   191   143
2580   Rochester          Rochester                    MN   89.6%    28,131    25,461     717    26   1,927   0     0   1290   440   374
2581   Kansas City        Kansas City                  MO   95.4%    20,399    15,599     866    52   3,755   2   125   1064   386   351
2582   Springfield        Springfield                  MO   89.6%    54,047    49,385     946   114   3,602   0     0   1444   608   544
2583   St. Louis          St. Louis                    MO   87.3%    39,616    35,858     843    21   2,732   0   162    900   394   383
2584   Eau Claire         Eau Claire                   WI   95.9%    10,887     8,474     358    46   2,009   0     0    692   291   234
2585   Green Bay          Green Bay                    WI   95.1%    13,527    10,873     585    33   1,771   0   265    753   307   217
2586   Madison            Madison                      WI   96.4%     9,111     6,532     543     6   1,977   1    52   1013   363   261
2587   Milwaukee          Milwaukee                    WI   81.8%    30,387    28,196     576    58   1,554   2     1   1044   463   408
2901   Gulfport           Gulfport                     MS   81.7%    63,333    59,521     942   153   2,716   1     0   1221   670   601
2902   Jackson            Jackson                      MS   67.5%   108,767   104,631   1,099   509   2,525   3     0    945   534   523
2904   Birmingham         Birmingham                   AL   65.4%   136,061   131,597   1,233   404   2,826   1     0    959   625   613
2905   Huntsville         Huntsville                   AL   73.5%    92,965    89,110   1,422   308   2,124   1     0   1021   557   533
2906   Mobile             Mobile                       AL   69.8%   113,811   109,317   1,159   282   3,052   1     0   1017   526   496
2907   Charleston         North Charleston             SC   71.8%   136,231   132,297     873   124   2,937   0     0   1301   614   595
2908   Columbia           Columbia                     SC   74.4%    87,567    84,116     983    69   2,399   0     0    991   506   499
2909   Greenville, SC     Greenville                   SC   80.4%    74,179    71,077     754    82   2,265   0     1   1106   512   512
2910   Atlanta            Atlanta                      GA   75.1%    58,882    55,760     792    39   2,291   0     0    810   447   401
2966   Lauderdale Lakes   Lauderdale Lake              FL   80.0%    49,468    46,162     858    86   2,361   1     0    993   517   460
2967   Fort Lauderdale    Margate                      FL   81.3%    53,999    50,832     672    99   2,396   0     0    961   462   426
2968   Fort Myers         Fort Myers                   FL   78.8%    97,265    92,207     723   112   4,222   1     0   1285   827   737
2969   Gainesville        Gainesville                  FL   88.1%    27,236    25,210     524    48   1,454   0     0    921   447   372
2970   Jacksonville       Jacksonville                 FL   76.8%    47,184    44,862     678    57   1,587   0     0    778   415   400
2971   Lakeland           Lakeland                     FL   75.7%    96,536    91,747   1,095   112   3,582   0     0   1068   662   614
2972   Miami North        Miami Lakes                  FL   81.5%    56,050    49,938     814   296   5,002   0     0   1156   586   527
2973   Miami South        Palmetto Bay                 FL   82.9%    41,403    38,257     757   224   2,164   1     0   1016   536   439
2974   Ocala              Ocala                        FL   79.3%    59,534    56,912     600    55   1,967   0     0    875   541   496
2975   Orange County      Orlando                      FL   82.2%    46,891    43,553     991    28   2,319   0     0   1063   537   472
2976   Pensacola          Pensacola                    FL   69.4%   115,901   111,505     872   142   3,381   1     0   1194   543   530
2977   Seminole County    Lake Mary                    FL   76.8%    66,733    63,636     718    60   2,319   0     0    741   473   426
2978   St. Petersburg     St. Petersburg               FL   84.4%    49,654    46,433     621    60   2,540   0     0    903   536   494
2979   Tampa              Tampa                        FL   75.2%    66,125    62,923     832    78   2,292   0     0    858   496   488
2980   West Palm Beach    West Palm Beach              FL   77.7%    76,864    73,167     863    67   2,766   1     0   1103   637   622
2981   Columbus           Columbus                     GA   60.7%   156,589   153,125     986   281   2,196   1     0   1162   716   709
2982   Dekalb County      Atlanta                      GA   77.9%    45,438    42,580     925   120   1,813   0     0    866   455   361
2983   Douglasville       Douglasville                 GA   71.8%    56,903    54,936     637    94   1,235   1     0    670   362   325
2984   Gainesville, GA    Gainesville                  GA   80.2%    68,382    65,072     705    55   2,550   0     0    882   541   521
2985   Gwinnett County    Duluth                       GA   68.9%    69,936    67,187     892    76   1,781   0     0    786   393   393
2986   Macon              Macon                        GA   73.9%    72,117    69,070     756   130   2,161   0     0   1036   687   647
2987   Savannah           Savannah                     GA   92.0%    22,340    19,543     590    38   2,168   1     0    781   524   422
2988   Baton Rouge        Baton Rouge                  LA   75.0%    66,246    62,724     925   328   2,268   1     0    925   497   458
2989   Jefferson Parish   Elmwood                      LA   82.0%    46,725    43,675     887   187   1,976   0     0    995   522   484
2990   New Orleans        New Orleans                  LA   98.3%     3,158       871     761    39   1,487   0     0    304   164    10
2991   Shreveport         Shreveport                   LA   55.1%   159,954   156,668     730   500   2,054   2     0   1147   690   683
2992   Asheville          Asheville                    NC   81.7%    80,255    76,399     476   132   3,246   2     0   1441   738   713
2993   Charlotte          Charlotte                    NC   81.2%    43,735    41,077     660    31   1,967   0     0    924   495   459
2994   Durham             Durham                       NC   72.4%    75,679    73,163     649    48   1,818   1     0    887   462   445
2995   Fayetteville       Fayetteville                 NC   78.1%    80,404    77,130     575    95   2,604   0     0   1043   558   519
2996   Greenville, NC     Greenville                   NC   73.8%   103,331   100,045     702   220   2,364   0     0   1190   597   570
2997   Raleigh            Raleigh                      NC   84.1%    40,675    38,419     479    49   1,727   1     0    730   360   346
2998   Winston-Salem      Winston-Salem                NC   76.5%    73,805    71,009     441    67   2,288   0     0    986   541   533
3105   Flagstaff          Flagstaff                    AZ   81.2%    42,866    40,521     296   243   1,801   4     1    710   395   331
3106   Maricopa Central   Phoenix                      AZ   78.2%    60,434    57,409     585   101   2,336   1     2    884   500   424
3107   Maricopa South     Mesa                         AZ   85.2%    38,369    35,388     755    72   2,146   0     8    726   428   414
3108   Maricopa West      Glendale                     AZ   73.1%    64,514    61,866     949    79   1,619   0     1    801   449   420
3109   Tucson             Tucson                       AZ   78.5%    92,913    87,991   1,103   375   3,444   0     0   1290   749   698
3110   Window Rock        St. Michaels                 AZ   59.1%    37,276    36,401     175    82     617   1     0    419   272   249
3154   Aurora             Aurora                       CO   85.7%    27,855    25,643     717    22   1,473   0     0    627   289   285
3155   Colorado North     Longmont                     CO   92.7%    20,606    17,091     739   106   2,619   2    49    942   421   293
3156   Colorado Springs   Colorado Springs             CO   71.6%    92,306    89,107     659   441   2,089   9     1    873   493   493
3157   Denver             Lakewood                     CO   90.6%    20,146    17,493     634    10   2,004   1     4    525   271   225
3158   Overland Park      Overland Park                KS   91.2%    16,511    14,893     370    31   1,214   0     3    562   227   148
3159   Wichita            Wichita                      KS   96.3%    11,675     9,094     543    34   1,767   1   236    556   274   193
3160   Billings           Billings                     MT   74.2%    69,101    66,535     491   271   1,800   1     3   1064   506   491
3162   Bismarck           Bismarck                     ND   89.4%    18,560    16,329     483   280   1,465   3     0    452   276   231
3163   Lincoln            Lincoln                      NE   86.7%    40,922    37,611     735    56   2,520   0     0    977   481   443
3164   Albuquerque        Los Ranchos de Albuquerque   NM   78.2%    62,206    58,677     883   525   2,117   4     0    918   571   520
3165   Las Cruces         Las Cruces                   NM   85.0%    27,869    25,774     553    95   1,447   0     0    812   401   353
3166   Cleveland Co.      Norman                       OK   83.5%    50,130    47,079     511   268   2,261   2     9    743   427   401
3167   Oklahoma County    Warr Acres                   OK   93.3%    18,467    14,883     800    29   2,747   0     8    593   349   315
3168   Tulsa              Tulsa                        OK   75.9%    79,593    76,431     698   320   2,135   0     9    783   437   435
3169   Sioux Falls        Sioux Falls                  SD   82.7%    29,226    27,202     582   217   1,224   1     0    541   220   210
3170   Arlington          Grand Prairie                TX   90.3%    14,528    12,735     433    20   1,340   0     0    513   266   225
3171   Austin             Austin                       TX   95.4%    12,096     9,147     676    57   2,216   0     0    850   393   207
3172   Collin Co.         McKinney                     TX   89.7%    25,286    22,951     668    67   1,598   2     0    655   420   356
3173   Dallas             Duncanville                  TX   80.7%    27,973    25,735     689    40   1,503   2     4   1036   521   454
3174   Dallas Co. NE      Richardson                   TX   85.2%    21,487    19,571     519    37   1,359   1     0    756   369   273
3175   Dallas Co. NW      Farmers Branch               TX   81.8%    35,883    33,216     456    45   2,166   0     0    678   377   344
3176   Denton Co.         Denton                       TX   92.1%    24,146    20,743   1,042    67   2,282   0    12    819   418   350
3177   El Paso            El Paso                      TX   82.9%    44,009    40,500     674   190   2,643   2     0   1041   507   414
3178   Fort Bend Co.               Katy              TX   75.9%   81,006   77,304   1,216   339   2,143   4     0   1055   612   576
3179   Fort Worth                  Fort Worth        TX   92.7%   13,515    9,883     582    71   2,409   0   570    150    53    48
3180   Harris Co. East             Houston           TX   93.4%    9,683    7,639     384    64   1,594   2     0    671   334   252
3181   Harris Co. NE               Houston           TX   93.3%   10,003    7,191   1,613    17   1,182   0     0    579   311   236
3182   Harris Co. NW               Katy              TX   97.6%    3,229    1,831     621     2     775   0     0    537   298   147
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   81.8%   59,699   51,580   5,474   335   2,309   1     0    938   548   531
3184   Houston NW                  Houston           TX   93.8%    9,041    6,935     935    12   1,159   0     0    394   226   154
3185   Houston South               Houston           TX   82.8%   29,036   25,847   1,661    56   1,472   0     0    660   366   325
3186   Houston West                Houston           TX   89.8%   17,485   15,071     466    65   1,883   0     0    789   443   343
3187   Laredo                      Laredo            TX   79.0%   70,095   66,264     924   308   2,599   0     0   1169   672   625
3188   Lubbock                     Lubbock           TX   82.3%   56,595   53,508     676   198   2,211   2     0    880   526   505
3189   Montgomery Co.              Spring            TX   82.0%   60,851   56,887   1,133   417   2,413   1     0   1090   598   563
3190   San Antonio East            San Antonio       TX   96.5%    4,218    3,171     302    26     719   0     0    511   217   128
3191   San Antonio North           San Antonio       TX   98.2%    2,111    1,175     191     5     708   0    32    292   179    86
3192   San Antonio West            San Antonio       TX   98.5%    1,718      704     253     4     757   0     0    300   198    28
3193   Tyler                       Tyler             TX   83.9%   62,340   58,865     708   239   2,528   0     0   1034   649   581
3194   Waco                        Waco              TX   92.3%   24,898   21,084     766    85   2,962   1     0    991   494   377
3195   Williamson Co.              Leander           TX   94.0%   18,682   14,984     762    97   2,839   0     0    687   398   305
3196   Orem                        Orem              UT   89.5%   21,254   18,628     949   113   1,549   1    14    563   257   242
3197   Salt Lake City              South Salt Lake   UT   90.8%   22,705   19,671     892    58   1,868   0   216    779   361   310
3198   Casper                      Casper            WY   83.9%   22,988   21,473     234    97   1,183   1     0    591   240   218
3255   Honolulu                    Honolulu          HI   97.1%    8,297    4,912   1,266   243   1,874   2     0    412   274   157
3256   Boise                       Boise             ID   98.6%    4,452    1,856     352    36   2,207   0     1    363   176    55
3257   Las Vegas                   Las Vegas         NV   83.8%   44,256   39,366   1,083    48   3,291   0   468    774   506   460
3258   North Las Vegas             N. Las Vegas      NV   86.9%   37,349   33,271   1,076   114   2,883   4     1    743   489   448
3259   Eugene                      Springfield       OR   85.5%   45,761   42,387   1,025    86   2,240   1    22   1015   429   384
3260   Portland                    Portland          OR   94.4%   10,547    8,497     466     8   1,552   2    22    470   244   193
3261   Salem                       Salem             OR   96.4%    8,681    6,672     590    23   1,384   0    12    641   292   180
3263   Bakersfield                 Bakersfield       CA   85.0%   45,863   41,125   1,374    74   3,210   0    80    794   424   397
3264   Chico                       Chico             CA   80.8%   58,669   55,170     948   142   2,409   0     0    811   409   395
3265   Concord                     Concord           CA   86.9%   22,232   19,615     819    26   1,567   0   205    508   272   260
3266   El Cajon                    San Diego         CA   91.6%   11,225    9,235     836    44   1,109   0     1    438   210   181
3267   Fullerton                   Buena Park        CA   94.3%    9,945    7,388     925    24   1,605   0     3    661   329   200
3268   Inglewood                   Inglewood         CA   88.6%   33,652   29,616   1,386    28   2,566   2    54    879   466   383
3269   Long Beach                  Long Beach        CA   93.0%   14,043   11,145   1,189    17   1,692   0     0    713   409   347
3270   Fresno                      Fresno            CA   89.5%   24,970   21,609   1,191    27   1,923   0   220    813   482   419
3271   Oakland                     Oakland           CA   88.7%   17,436   14,616   1,331    17   1,472   0     0    475   268   201
3272   Ontario                     Upland            CA   88.7%   13,692   11,079     834    23   1,250   0   506    403   237   205
3273   Palm Springs                Palm Springs      CA   84.8%   38,349   34,456     971    57   2,849   0    16    788   394   355
3274   Pasadena                    Pasadena          CA   95.2%   14,474   10,414   1,474    32   2,554   0     0    733   460   415
3275   Pleasanton                  San Ramon         CA   94.0%    6,779    5,064     562    12   1,141   0     0    282   157   147
3276   Riverside                   Riverside         CA   84.2%   23,543   20,658   1,091    13   1,645   0   136    497   291   281
3277   Sacramento                  Sacramento        CA   91.4%   15,791   13,554     744    15   1,478   0     0    476   302   242
3278   San Bernardino              San Bernardino    CA   87.5%   26,165   23,394     975    58   1,738   0     0    687   365   325
3279   San Diego                   San Diego         CA   90.5%   15,879   13,576     841   123   1,338   1     0    512   278   253
3280   San Francisco               San Francisco     CA   92.2%   12,836   10,478     559     4   1,792   0     3    495   269   256
3281   San Jose                    San Jose          CA   89.8%   17,994   15,110   1,326   141   1,417   0     0    745   393   298
3282   San Mateo                   Redwood City      CA   94.1%    7,690    4,455   1,986     5   1,010   0   234    380   209   108
3283   Santa Ana                   Santa Ana         CA   94.6%   11,085    8,404     857    16   1,808   0     0    692   340   212
3284   Camarillo                   Camarillo         CA   89.1%   22,550   19,706   1,145    55   1,644   0     0    523   352   303
3285   Santa Clarita               Valencia          CA   93.0%   16,028   11,406   1,462    19   2,637   0   504    732   393   366
3286   Santa Rosa                  Rohnert Park      CA   82.3%   37,062   34,782     458   258   1,557   1     6    696   379   317
3287   South Gate                  Commerce          CA   85.0%   39,331   33,978   2,679    54   2,595   0    25    666   364   344
3288   Stockton                    Stockton          CA   84.0%   38,961   35,343     964    70   2,175   0   409    753   399   334
3289   Sunnyvale                   Sunnyvale         CA   93.4%   11,279    8,779     853    14   1,322   0   311    328   210   141
3290   Woodland Hills              Woodland Hills    CA   95.9%   14,924   10,485     933     9   3,215   0   282    795   426   376
3291   Vista                       Carlsbad          CA   95.3%    6,615    4,907     499    18   1,164   0    27    332   174   127
3292   West Covina                 West Covina       CA   97.5%    4,462    2,225     909    11   1,317   0     0    418   224   144
3293   Everett                     Everett           WA   96.3%    9,760    7,609     467    42   1,511   0   131    533   337   221
3294   Olympia                     Olympia           WA   96.4%    9,082    6,370     827    25   1,767   1    92    517   308   259
3295   Seattle                     Seattle           WA   96.0%    8,405    6,058     536    23   1,788   0     0    582   291   179
3296   Spokane                     Spokane           WA   88.4%   35,468   30,830   1,707   140   2,638   1   152    821   396   390
3297   Tacoma                      Tacoma            WA   95.3%    8,259    6,409     526    38   1,276   0    10    589   236   179
3298   Anchorage                   Anchorage         AK   91.6%   15,112   12,614     385   432   1,553   9   119    690   322   252
 ACO                                                    ACO Percent Remaining Remaining Remaining Remaining Remaining Remaining Remaining   Active   Employees With Employees With
                ACO Name                  ACO city
Number                                                 state Completed Cases   NRFU Prod  SQRA       FV      NRFU RI    FV QC      MV     Employees    Availability    An Assignment
  2253   Danbury                 Danbury               CT       93.7%   11,616     9,688      422         8     1,498          0        0        753               373            265
  2254   Hartford                Hartford              CT       94.6%   12,573    10,030      907        14     1,622          0        0        836               423            321
  2255   New Haven               New Haven             CT       89.5%   18,719    16,757      443        35     1,484          0        0        869               462            337
  2256   Boston                  Boston                MA       83.9%   33,726    30,461      957        21     2,287          0        0       1051               482            412
  2257   Lawrence                Lawrence              MA       84.1%   19,795    18,436      340        39       980          0        0        562               289            272
  2258   Quincy                  Quincy                MA       93.1%    6,988     5,799      278         1       910          0        0        398               171            108
  2259   East Bridgewater        East Bridgewater      MA       82.1%   54,063    50,145      689       125     3,104          0        0       1012               609            573
  2260   Waltham                 Waltham               MA       97.9%    4,696     2,788      540        21     1,347          0        0        812               306             74
  2261   Worcester               Worcester             MA       90.6%   26,696    23,682      705        45     2,260          3        1       1199               541            448
  2262   Gardiner                Gardiner              ME       95.6%   17,924    13,758      630        48     3,486          1        1        955               576            527
  2263   Concord                 Concord               NH       89.2%   30,316    26,619      721        86     2,889          1        0       1081               533            483
  2264   Egg Harbor              Egg Harbor Township   NJ       74.0%   76,582    73,276      652       103     2,551          0        0       1200               702            664
  2265   Parsippany              Parsippany            NJ       96.2%    5,200     3,958      467        13       762          0        0        709               349            207
  2266   South Plainfield        South Plainfield      NJ       87.4%   16,854    15,046      618        17     1,172          0        1        869               402            273
  2267   Jersey City             Jersey City           NJ       87.5%   21,946    19,496      791        40     1,619          0        0        948               533            337
  2268   Newark                  Newark                NJ       81.0%   29,516    26,034    1,740        51     1,691          0        0        869               483            397
  2269   Fairlawn                Fairlawn              NJ       80.5%   35,508    32,840      936        93     1,638          0        1        981               548            451
  2270   Toms River              Toms River            NJ       88.4%   31,824    28,775      786        62     2,201          0        0       1049               534            435
  2271   Trenton                 Trenton               NJ       92.6%   11,654     9,724      666        23     1,240          0        1        716               353            264
  2272   Albany                  Albany                NY       85.6%   59,786    55,826      857       170     2,933          0        0       1765               744            699
  2273   Bronx 1                 Bronx                 NY       83.2%   23,718    20,934    1,092         8     1,684          0        0        989               502            315
  2274   Bronx 2                 Bronx                 NY       85.8%   20,532    18,111    1,188        38     1,195          0        0        960               496            302
  2275   Melville                Melville              NY       78.0%   53,775    49,879    1,743        94     2,058          1        0       1407               725            657
  2276   Buffalo                 Buffalo               NY       89.6%   20,867    18,560      516        18     1,772          0        1        882               395            290
  2277   Queens 1                Long Island City      NY       92.7%    8,805     6,388    1,089        16     1,310          2        0        613               298            175
  2278   Brooklyn 1              Brooklyn              NY       73.4%   36,808    33,862    1,557       113     1,276          0        0       1159               573            478
  2279   Garden City             Garden City           NY       88.3%   20,066    17,142    1,497        24     1,403          0        0        895               416            292
  2280   Manhattan 1             New York              NY       88.9%   20,684    18,355      836        41     1,452          0        0        823               463            310
  2281   Manhattan 2             New York              NY       87.4%   36,592    32,002      963        45     3,582          0        0       1309               720            510
  2282   Pawling                 Pawling               NY       90.3%   24,885    21,534    1,251        87     2,013          0        0       1387               673            531
  2283   Brooklyn 2              Brooklyn              NY       80.8%   36,849    32,744    1,728        83     2,294          0        0       1337               790            550
  2284   Queens 2                Bayside               NY       91.0%   11,536     9,280      680        54     1,520          2        0        861               452            272
  2285   Queens 3                Forest Hills          NY       88.7%   14,619    12,568      624        67     1,358          2        0        890               412            328
  2286   Peekskill               Peekskill             NY       86.4%   24,443    22,035      874        37     1,497          0        0        961               510            356
  2287   Rochester               Rochester             NY       87.8%   46,606    43,095      743        74     2,694          0        0       1529               742            620
  2288   Brooklyn 3              Brooklyn              NY       91.2%   13,368    10,159      995        22     2,192          0        0       1088               575            382
  2289   Queens 4                Jamaica               NY       87.5%   14,118    11,973      866        84     1,195          0        0        786               393            207
  2290   Staten Island           Staten Island         NY       91.7%    7,041     5,538      528         4       971          0        0        633               253            183
  2291   Syracuse                Syracuse              NY       91.0%   34,387    30,685      553       143     3,005          0        1       1683               741            564
  2292   Brooklyn 4              Brooklyn              NY       83.6%   25,760    22,634    1,692        41     1,393          0        0        686               367            260
  2293   Guaynabo                Guaynabo              PR       92.7%   34,360    26,766    1,373     2,339     3,859         23        0       1444               903            622
  2294   Caguas                  Caguas                PR       94.3%   26,033    17,531      811     5,057     2,590         44        0       1338               857            618
  2295   Mayaguez                Mayaguez              PR       96.0%   20,469     9,540    1,282     7,015     2,533         99        0       1639             1005             708
  2296   Providence              Providence            RI       88.4%   24,652    22,535      447        33     1,637          0        0        986               494            376
  2297   Burlington              Burlington            VT       94.3%   10,049     8,462      230        52     1,305          0        0        703               338            251
  2355   Washington DC           Washington            DC       82.5%   31,141    28,115      861        48     2,110          1        6        805               416            316
  2356   Wilmington              Wilmington            DE       81.6%   36,800    34,637      615        17     1,486          0       45        862               438            389
  2357   Lexington               Lexington             KY       76.7%  108,886   103,815    1,134       950     2,981          6        0       1576               944            894
  2358   Louisville              Louisville            KY       78.6%   74,682    71,233    1,023       120     2,289          1       16        960               546            519
  2359   Hanover                 Hanover               MD       83.6%   43,866    39,551    1,955        46     2,313          1        0       1207               757            626
  2360   Baltimore               Baltimore             MD       74.9%   39,268    37,147      517        10     1,593          0        1        956               471            420
  2361   Hagerstown              Hagerstown            MD       94.9%   12,435     9,430    1,038         8     1,959          0        0        937               478            338
  2362   Towson                  Towson                MD       88.7%   32,992    28,559    1,734        22     2,661          0       16       1230               665            490
  2363   Akron                   Akron                 OH       75.7%   66,818    64,126      643        51     1,797          0      201        936               616            604
  2364   Mansfield               Mansfield             OH       97.8%    5,735     3,802      399        15     1,519          0        0        654               292            174
  2365   Cincinnati              Cincinnati            OH       87.6%   19,298    17,259      365        10     1,650          1       13        847               413            349
  2366   Cleveland               Cleveland             OH       75.9%   50,984    48,367      583        64     1,840          0      130        935               560            505
  2367   Columbus                Dublin                OH       92.7%   18,065    14,987      553         4     2,521          0        0       1307               633            453
  2368   Dayton                  Dayton                OH       90.8%   22,137    19,991      529        31     1,586          0        0        756               416            377
  2369   Toledo                  Toledo                OH       82.9%   53,772    50,946      575        42     2,150          0       59       1042               609            561
  2370   South Point             South Point           OH       96.7%    8,777     6,564      492        58     1,540          0      123        843               459            293
  2371   Allentown               Allentown             PA       78.9%   66,441    63,313      557        71     2,489          1       10        912               535            495
  2372   Cranberry Township      Cranberry Township    PA       96.6%   11,575     9,089      480        27     1,954          0       25        790               390            293
  2373   Harrisburg              Harrisburg            PA       93.3%   18,254    15,971      485        32     1,766          0        0        878               420            344
  2374   Norristown              Norristown            PA       91.2%   15,506    13,721      401        17     1,360          0        7        688               354            276
  2375   Philadelphia-Franklin   Philadelphia          PA       74.1%   64,694    61,473      686        45     2,489          0        1       1442               694            535
  2376   Philadelphia-Penn       Philadelphia          PA       69.6%   48,320    46,344      597        30     1,349          0        0        937               456            439
  2377   Pittsburgh              Pittsburgh            PA       91.1%   19,189    16,906      456        12     1,815          0        0        722               379            273
  2378   Reading                 Reading               PA       85.0%   34,178    32,217      521        58     1,382          0        0        587               393            331
  2379   State College           State College         PA       95.1%   16,797    14,313      513        33     1,938          0        0       1004               474            397
  2380   Knoxville               Knoxville             TN       94.3%   20,076    17,043      555        43     2,381          1       53        904               532            415
  2381   Memphis                 Memphis               TN       78.4%   51,982    49,187      719        35     2,041          0        0        986               577            519
  2382   Nashville               Franklin              TN       94.5%   18,066    14,901      682        31     2,452          0        0        851               531            339
  2383   Shelbyville             Shelbyville           TN       80.8%   87,581    82,999    1,253       191     3,119          0       19       1590             1016             953
  2384   Crystal City            Arlington             VA       92.5%    9,080     7,198      567        12     1,302          0        1        426               191            157
  2385   Fairfax                 Fairfax               VA       98.2%    1,873     1,004      338        20       511          0        0        248               128             18
  2386   Fredericksburg          Fredericksburg        VA       77.4%   56,999    54,467      956        84     1,489          2        1       1010               570            498
  2387   Virginia Beach          Virginia Beach        VA       81.6%   52,392    49,430      814       144     2,000          0        4        966               525            484
  2388   Richmond                Richmond              VA       80.4%   50,070    47,385      924        32     1,729          0        0        970               470            453
  2389   Roanoke                 Roanoke               VA       84.5%   53,319    49,833      685       101     2,322          0      378       1357               740            709
  2390   Beckley                 Beckley               WV       98.7%    6,863     2,696      857       172     3,138          0        0       1073               553            190
  2556   Fayetteville            Fayetteville          AR       97.6%    8,805     5,862      771       106     2,056          0       10        831               591            383
  2557   Little Rock             Little Rock           AR       89.3%   39,315    35,906      734       143     2,424          1      107       1446               762            638
  2558   Des Moines              Des Moines            IA       76.1%  121,439   116,690    1,371       103     3,275          0        0       1933             1082            1018
  2559   Chicago Central         Chicago               IL       86.3%   34,773    30,461    1,149        23     3,140          0        0       1315               757            696
  2560   Chicago Far Southwest   Evergreen Park        IL       91.7%   10,334     8,397      647         9     1,265          0       16        801               445            403
  2561   Chicago South           Chicago               IL       87.0%   22,385    19,058    1,111         7     2,207          2        0        919               513            428
  2562   Cook County NW          Schaumburg            IL       93.4%    9,021     7,159      611        31     1,218          0        2        460               320            279
  2563   Cook County South       Matteson              IL       85.6%   23,702    20,446    1,479        10     1,767          0        0        870               446            407
  2564   Dekalb                  Dekalb                IL       92.8%   16,262    13,823      884        21     1,534          0        0        872               444            359
  2565   Oswego                  Oswego                IL       90.2%   17,402    15,160      985         4     1,252          0        1        820               484            383
2566   Peoria             Peoria                       IL   89.8%    32,358    29,144   1,133    20   2,061   0     0   1103    566   477
2567   Skokie             Skokie                       IL   93.4%     8,096     6,337     504    33   1,222   0     0    858    436   323
2568   Springfield        Springfield                  IL   79.2%    68,263    65,060   1,178   136   1,889   0     0   1114    658   641
2569   Evansville         Evansville                   IN   96.2%     9,805     7,264     745     7   1,473   0   316    918    425   338
2570   Ft. Wayne          Ft. Wayne                    IN   93.4%    18,533    16,170     596    38   1,728   1     0    981    507   401
2571   Indianapolis       Indianapolis                 IN   92.0%    20,857    18,115     660    18   2,063   0     1    943    382   345
2572   Lake County        Merrillville                 IN   93.3%    20,901    17,937     812    31   2,119   1     1   1136    504   371
2573   Detroit            Detroit                      MI   77.6%    75,775    71,231   2,178    89   2,277   0     0   1609    870   833
2574   Lansing            Lansing                      MI   79.0%    74,941    71,500     998    96   2,346   1     0   1433    728   648
2575   Macomb County      Clinton Township             MI   91.6%    22,303    19,666     697    33   1,857   0    50    948    517   437
2576   Traverse City      Traverse City                MI   81.3%    98,718    93,441     963   200   3,910   1   203   1976   1092   960
2577   Oakland County     Troy                         MI   91.9%    13,478    11,698     470    10   1,297   0     3    463    218   181
2578   Duluth             Duluth                       MN   88.7%    43,356    39,182   1,532    81   2,561   0     0   1428    691   602
2579   Minneapolis        Minneapolis                  MN   95.7%     6,685     4,757     656    19   1,253   0     0    546    239   186
2580   Rochester          Rochester                    MN   88.4%    31,378    28,853     755    27   1,743   0     0   1289    579   504
2581   Kansas City        Kansas City                  MO   95.0%    21,936    17,163     904    56   3,687   2   124   1051    472   427
2582   Springfield        Springfield                  MO   88.6%    59,513    55,086   1,009   115   3,303   0     0   1479    863   787
2583   St. Louis          St. Louis                    MO   86.4%    42,359    38,816     864    21   2,497   0   161    928    508   475
2584   Eau Claire         Eau Claire                   WI   95.4%    12,304     9,952     403    46   1,903   0     0    693    394   321
2585   Green Bay          Green Bay                    WI   94.5%    14,927    12,353     628    33   1,648   0   265    769    391   306
2586   Madison            Madison                      WI   96.0%    10,221     7,683     570     6   1,911   0    51    935    489   349
2587   Milwaukee          Milwaukee                    WI   80.7%    32,145    30,061     591    57   1,433   2     1   1044    537   460
2901   Gulfport           Gulfport                     MS   80.5%    67,299    63,714     997   154   2,433   1     0   1239    777   694
2902   Jackson            Jackson                      MS   65.0%   116,893   113,058   1,232   529   2,070   4     0    936    541   535
2904   Birmingham         Birmingham                   AL   63.4%   144,029   139,924   1,320   405   2,378   2     0    953    683   683
2905   Huntsville         Huntsville                   AL   71.9%    98,394    94,634   1,580   309   1,870   1     0   1022    646   620
2906   Mobile             Mobile                       AL   68.4%   118,920   114,568   1,222   282   2,847   1     0   1001    585   573
2907   Charleston         North Charleston             SC   70.2%   143,861   140,194     953   124   2,590   0     0   1310    746   731
2908   Columbia           Columbia                     SC   73.0%    92,117    88,748   1,044    70   2,255   0     0   1002    566   559
2909   Greenville, SC     Greenville                   SC   78.6%    80,959    78,043     800    79   2,036   0     1   1106    678   678
2910   Atlanta            Atlanta                      GA   73.2%    63,283    60,373     828    39   2,043   0     0    818    497   452
2966   Lauderdale Lakes   Lauderdale Lake              FL   78.0%    54,205    51,141     906    85   2,072   1     0    997    611   537
2967   Fort Lauderdale    Margate                      FL   79.4%    59,470    56,675     722   100   1,973   0     0    964    592   545
2968   Fort Myers         Fort Myers                   FL   77.3%   103,723    99,439     766   112   3,405   1     0   1289    898   786
2969   Gainesville        Gainesville                  FL   86.7%    30,297    28,264     568    50   1,415   0     0    925    499   378
2970   Jacksonville       Jacksonville                 FL   75.2%    50,473    48,336     695    57   1,385   0     0    776    488   445
2971   Lakeland           Lakeland                     FL   74.2%   102,339    98,372   1,120   112   2,735   0     0   1086    738   715
2972   Miami North        Miami Lakes                  FL   80.1%    59,757    55,259     877   309   3,311   1     0   1153    729   614
2973   Miami South        Palmetto Bay                 FL   81.5%    44,605    41,540     809   227   2,029   0     0   1009    635   523
2974   Ocala              Ocala                        FL   77.7%    64,220    61,780     630    56   1,754   0     0    871    585   544
2975   Orange County      Orlando                      FL   80.8%    50,674    47,533   1,034    29   2,078   0     0   1003    596   536
2976   Pensacola          Pensacola                    FL   67.9%   121,385   117,592     916   142   2,734   1     0   1193    631   619
2977   Seminole County    Lake Mary                    FL   75.1%    71,433    68,595     751    61   2,026   0     0    748    513   513
2978   St. Petersburg     St. Petersburg               FL   82.5%    55,774    52,921     645    60   2,148   0     0    913    610   569
2979   Tampa              Tampa                        FL   73.5%    70,709    67,691     864    80   2,074   0     0    866    592   584
2980   West Palm Beach    West Palm Beach              FL   76.0%    82,763    79,364     906    71   2,421   1     0   1173    833   802
2981   Columbus           Columbus                     GA   58.4%   165,765   162,564   1,071   280   1,849   1     0   1138    756   748
2982   Dekalb County      Atlanta                      GA   75.8%    49,805    47,150     951   122   1,582   0     0    874    493   392
2983   Douglasville       Douglasville                 GA   70.8%    58,911    57,045     655    93   1,117   1     0    691    442   277
2984   Gainesville, GA    Gainesville                  GA   78.6%    73,732    70,602     718    56   2,356   0     0    865    634   615
2985   Gwinnett County    Duluth                       GA   67.0%    74,157    71,806     954    75   1,322   0     0    789    458   457
2986   Macon              Macon                        GA   71.0%    80,111    77,377     803   132   1,799   0     0   1031    744   701
2987   Savannah           Savannah                     GA   90.7%    26,102    23,436     643    44   1,977   2     0    753    569   491
2988   Baton Rouge        Baton Rouge                  LA   73.1%    71,183    68,002     991   335   1,855   0     0    907    559   511
2989   Jefferson Parish   Elmwood                      LA   80.5%    50,605    47,758     902   187   1,758   0     0    703    426   393
2990   New Orleans        New Orleans                  LA   98.2%     3,378     1,080     777    39   1,482   0     0    351    210    51
2991   Shreveport         Shreveport                   LA   53.0%   167,036   164,009     745   503   1,777   2     0   1096    671   668
2992   Asheville          Asheville                    NC   80.0%    87,486    83,908     500   131   2,946   1     0   1470    878   849
2993   Charlotte          Charlotte                    NC   79.4%    47,875    45,406     672    32   1,765   0     0    939    557   528
2994   Durham             Durham                       NC   70.9%    79,940    77,605     674    48   1,612   1     0    882    533   513
2995   Fayetteville       Fayetteville                 NC   76.5%    86,181    83,085     595    95   2,406   0     0   1050    699   654
2996   Greenville, NC     Greenville                   NC   72.2%   109,317   106,353     735   220   2,009   0     0   1201    741   717
2997   Raleigh            Raleigh                      NC   82.6%    44,459    42,400     488    49   1,521   1     0    720    429   400
2998   Winston-Salem      Winston-Salem                NC   74.7%    79,131    76,711     452    67   1,901   0     0    987    620   614
3105   Flagstaff          Flagstaff                    AZ   79.8%    45,997    43,876     305   243   1,569   3     1    714    436   393
3106   Maricopa Central   Phoenix                      AZ   76.3%    65,705    63,066     608   101   1,927   1     2    888    515   492
3107   Maricopa South     Mesa                         AZ   83.8%    41,804    39,130     783    71   1,812   0     8    730    506   486
3108   Maricopa West      Glendale                     AZ   71.1%    69,315    66,880     975    79   1,380   0     1    792    498   469
3109   Tucson             Tucson                       AZ   76.2%   102,358    97,850   1,158   376   2,974   0     0   1293    830   763
3110   Window Rock        St. Michaels                 AZ   57.4%    38,758    37,970     178    83     526   1     0    410    295   276
3154   Aurora             Aurora                       CO   84.4%    30,279    28,184     724    25   1,346   0     0    628    321   315
3155   Colorado North     Longmont                     CO   91.9%    22,821    19,411     756   107   2,496   2    49    962    437   295
3156   Colorado Springs   Colorado Springs             CO   69.9%    97,480    94,498     685   443   1,844   9     1    876    548   547
3157   Denver             Lakewood                     CO   89.7%    22,108    19,567     637    10   1,889   1     4    563    323   255
3158   Overland Park      Overland Park                KS   90.5%    17,766    16,214     386    30   1,133   0     3    587    274   188
3159   Wichita            Wichita                      KS   95.8%    13,227    10,676     571    34   1,710   0   236    557    321   234
3160   Billings           Billings                     MT   72.6%    73,202    70,816     518   269   1,595   1     3   1069    619   597
3162   Bismarck           Bismarck                     ND   87.9%    21,049    18,909     559   281   1,297   3     0    504    314   270
3163   Lincoln            Lincoln                      NE   85.2%    45,356    42,241     758    57   2,300   0     0    978    619   559
3164   Albuquerque        Los Ranchos de Albuquerque   NM   76.6%    66,578    63,207     968   534   1,864   5     0    920    616   558
3165   Las Cruces         Las Cruces                   NM   83.7%    30,177    28,151     587    97   1,341   1     0    830    494   419
3166   Cleveland Co.      Norman                       OK   82.2%    54,145    51,322     548   268   1,996   2     9    749    481   455
3167   Oklahoma County    Warr Acres                   OK   92.4%    21,079    17,597     833    30   2,611   0     8    658    446   392
3168   Tulsa              Tulsa                        OK   74.5%    84,172    81,252     741   321   1,848   1     9    776    486   483
3169   Sioux Falls        Sioux Falls                  SD   81.5%    31,106    29,196     608   217   1,084   1     0    550    270   251
3170   Arlington          Grand Prairie                TX   88.8%    16,746    15,129     453    19   1,145   0     0    521    346   307
3171   Austin             Austin                       TX   94.9%    13,316    10,411     707    57   2,141   0     0    859    441   269
3172   Collin Co.         McKinney                     TX   88.3%    28,723    26,469     696    76   1,481   1     0    655    471   409
3173   Dallas             Duncanville                  TX   77.9%    31,965    30,033     720    40   1,167   1     4   1036    601   502
3174   Dallas Co. NE      Richardson                   TX   83.0%    24,589    22,815     533    37   1,203   1     0    755    412   314
3175   Dallas Co. NW      Farmers Branch               TX   80.1%    39,073    36,552     475    45   2,001   0     0    657    389   350
3176   Denton Co.         Denton                       TX   91.0%    27,309    24,094   1,082    67   2,054   0    12    823    517   436
3177   El Paso            El Paso                      TX   81.6%    47,044    44,271     693   192   1,886   2     0   1040    607   511
3178   Fort Bend Co.               Katy              TX   74.0%   87,301   83,811   1,287   339   1,861   3     0   1039   688   646
3179   Fort Worth                  Fort Worth        TX   93.1%   12,660   10,236     583    71   1,200   0   570    145    66    58
3180   Harris Co. East             Houston           TX   92.2%   11,474    9,557     412    63   1,440   2     0    695   385   274
3181   Harris Co. NE               Houston           TX   92.2%   11,679    8,938   1,627    17   1,097   0     0    594   361   277
3182   Harris Co. NW               Katy              TX   97.1%    3,885    2,479     655     2     749   0     0    594   409   246
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   80.9%   61,827   57,244   2,245   335   2,002   1     0    929   640   628
3184   Houston NW                  Houston           TX   92.7%   10,690    8,624     957    11   1,098   0     0    402   267   189
3185   Houston South               Houston           TX   80.8%   32,361   29,396   1,706    57   1,202   0     0    663   407   354
3186   Houston West                Houston           TX   87.3%   21,739   19,384     506    71   1,778   0     0    795   513   389
3187   Laredo                      Laredo            TX   76.9%   77,182   73,652   1,004   310   2,215   1     0   1159   757   700
3188   Lubbock                     Lubbock           TX   80.4%   62,496   59,641     737   197   1,919   2     0    884   597   589
3189   Montgomery Co.              Spring            TX   80.1%   67,119   63,391   1,217   417   2,093   1     0   1088   698   668
3190   San Antonio East            San Antonio       TX   95.8%    5,092    4,002     356    29     703   0     2    505   251   175
3191   San Antonio North           San Antonio       TX   97.8%    2,552    1,603     207     5     705   0    32    332   220   129
3192   San Antonio West            San Antonio       TX   98.2%    2,020      977     274     4     765   0     0    301   248   129
3193   Tyler                       Tyler             TX   82.5%   67,713   64,408     763   239   2,303   0     0   1035   756   643
3194   Waco                        Waco              TX   91.2%   28,454   24,706     822    86   2,839   1     0    989   596   460
3195   Williamson Co.              Leander           TX   93.0%   21,891   18,347     815    98   2,631   0     0    740   513   403
3196   Orem                        Orem              UT   88.2%   23,921   21,483     993   117   1,313   1    14    560   351   337
3197   Salt Lake City              South Salt Lake   UT   89.6%   25,524   22,586     950    62   1,711   0   215    792   422   372
3198   Casper                      Casper            WY   82.6%   24,780   23,308     295    98   1,077   2     0    587   305   294
3255   Honolulu                    Honolulu          HI   96.8%    9,221    5,700   1,477   254   1,785   5     0    430   293   170
3256   Boise                       Boise             ID   98.5%    4,604    1,856     495    36   2,216   0     1    368   216    56
3257   Las Vegas                   Las Vegas         NV   82.4%   47,875   43,148   1,099    48   3,112   0   468    775   515   475
3258   North Las Vegas             N. Las Vegas      NV   85.8%   40,393   36,675   1,103   117   2,493   4     1    754   515   462
3259   Eugene                      Springfield       OR   84.8%   47,821   44,700   1,069    86   1,943   1    22   1020   481   428
3260   Portland                    Portland          OR   94.1%   11,235    9,304     475     8   1,428   2    18    468   296   248
3261   Salem                       Salem             OR   96.2%    9,273    7,317     613    23   1,308   0    12    648   304   192
3263   Bakersfield                 Bakersfield       CA   83.9%   49,108   44,891   1,422    75   2,640   0    80    822   497   464
3264   Chico                       Chico             CA   79.5%   62,398   59,069   1,022   141   2,164   2     0    824   507   492
3265   Concord                     Concord           CA   86.0%   23,711   21,196     829    26   1,455   0   205    517   305   281
3266   El Cajon                    San Diego         CA   90.9%   12,162   10,190     864    44   1,063   0     1    439   265   234
3267   Fullerton                   Buena Park        CA   93.9%   10,646    8,176     917    24   1,526   0     3    661   393   232
3268   Inglewood                   Inglewood         CA   87.9%   35,920   32,050   1,406    26   2,382   2    54    873   518   449
3269   Long Beach                  Long Beach        CA   92.4%   15,335   12,431   1,218    17   1,669   0     0    774   411   345
3270   Fresno                      Fresno            CA   88.3%   27,882   24,656   1,234    27   1,746   0   219    820   562   508
3271   Oakland                     Oakland           CA   87.9%   18,718   15,961   1,347    20   1,390   0     0    478   327   259
3272   Ontario                     Upland            CA   87.7%   14,978   12,403     852    23   1,195   0   505    409   272   223
3273   Palm Springs                Palm Springs      CA   83.7%   41,189   37,416     988    57   2,712   0    16    809   521   437
3274   Pasadena                    Pasadena          CA   94.6%   16,456   12,304   1,608    32   2,512   0     0    737   455   410
3275   Pleasanton                  San Ramon         CA   93.5%    7,382    5,676     596    12   1,098   0     0    281   185   167
3276   Riverside                   Riverside         CA   83.2%   24,874   22,411   1,109    13   1,238   0   103    484   312   297
3277   Sacramento                  Sacramento        CA   90.5%   17,356   15,096     772    15   1,473   0     0    472   330   255
3278   San Bernardino              San Bernardino    CA   86.4%   28,427   25,807     988    58   1,574   0     0    689   449   345
3279   San Diego                   San Diego         CA   89.8%   16,981   14,792     861   123   1,204   1     0    521   321   287
3280   San Francisco               San Francisco     CA   91.7%   13,707   11,481     572     4   1,647   0     3    513   299   275
3281   San Jose                    San Jose          CA   89.1%   19,181   16,373   1,341   141   1,326   0     0    749   450   354
3282   San Mateo                   Redwood City      CA   93.6%    8,301    5,095   2,010     5     957   0   234    358   231   174
3283   Santa Ana                   Santa Ana         CA   94.1%   12,071    9,464     880    16   1,711   0     0    691   408   258
3284   Camarillo                   Camarillo         CA   88.4%   23,975   21,208   1,185    54   1,528   0     0    525   356   313
3285   Santa Clarita               Valencia          CA   92.5%   16,969   12,529   1,481    18   2,437   0   504    732   477   455
3286   Santa Rosa                  Rohnert Park      CA   81.3%   38,900   36,680     494   261   1,458   1     6    719   448   395
3287   South Gate                  Commerce          CA   84.3%   41,084   36,159   2,667    53   2,179   1    25    673   380   368
3288   Stockton                    Stockton          CA   82.7%   41,963   38,401     975    71   2,109   0   407    755   491   411
3289   Sunnyvale                   Sunnyvale         CA   92.7%   12,460    9,924     884    14   1,327   0   311    310   227   165
3290   Woodland Hills              Woodland Hills    CA   95.4%   16,588   12,209     981     9   3,107   0   282    796   550   500
3291   Vista                       Carlsbad          CA   95.0%    7,081    5,416     517    18   1,103   0    27    336   194   146
3292   West Covina                 West Covina       CA   97.3%    4,791    2,657     968    11   1,155   0     0    431   266   172
3293   Everett                     Everett           WA   96.1%   10,209    8,173     492    42   1,481   0    21    555   357   220
3294   Olympia                     Olympia           WA   96.1%    9,793    7,094     854    25   1,727   1    92    529   315   274
3295   Seattle                     Seattle           WA   95.6%    9,176    6,869     575    22   1,710   0     0    559   299   184
3296   Spokane                     Spokane           WA   87.9%   37,119   32,554   1,775   140   2,499   2   149    826   488   480
3297   Tacoma                      Tacoma            WA   95.0%    8,789    6,991     531    38   1,219   0    10    593   269   218
3298   Anchorage                   Anchorage         AK   90.8%   16,492   14,118     393   461   1,444   6    70    692   335   271
 ACO                                                    ACO Percent Remaining Remaining Remaining Remaining Remaining Remaining Remaining   Active   Employees With Employees With
                ACO Name                  ACO city
Number                                                 state Completed Cases   NRFU Prod  SQRA       FV      NRFU RI    FV QC      MV     Employees    Availability    An Assignment
  2253   Danbury                 Danbury               CT       93.0%   12,942    10,894      454         8     1,586          0        0        753               402            281
  2254   Hartford                Hartford              CT       94.0%   13,868    11,075    1,110        13     1,670          0        0        844               466            394
  2255   New Haven               New Haven             CT       88.4%   20,576    18,505      475        35     1,561          0        0        862               469            315
  2256   Boston                  Boston                MA       82.9%   35,704    32,332    1,001        20     2,351          0        0       1081               499            375
  2257   Lawrence                Lawrence              MA       82.7%   21,430    20,047      367        37       979          0        0        563               279            272
  2258   Quincy                  Quincy                MA       92.6%    7,458     6,225      284         1       948          0        0        409               168            103
  2259   East Bridgewater        East Bridgewater      MA       80.4%   59,067    54,972      746       126     3,223          0        0       1029               620            578
  2260   Waltham                 Waltham               MA       97.7%    5,153     3,187      582        20     1,364          0        0        841               314             88
  2261   Worcester               Worcester             MA       89.7%   29,303    26,138      769        45     2,347          3        1       1213               547            446
  2262   Gardiner                Gardiner              ME       95.0%   20,574    15,973      699        48     3,851          2        1       1043               587            545
  2263   Concord                 Concord               NH       88.0%   33,648    29,987      772        86     2,802          1        0       1092               542            493
  2264   Egg Harbor              Egg Harbor Township   NJ       71.3%   84,580    80,918      708       103     2,851          0        0       1179               706            681
  2265   Parsippany              Parsippany            NJ       95.6%    6,019     4,682      507        13       817          0        0        720               392            250
  2266   South Plainfield        South Plainfield      NJ       86.2%   18,523    16,622      650        17     1,234          0        0        886               432            291
  2267   Jersey City             Jersey City           NJ       86.1%   24,443    21,806      859        38     1,740          0        0        991               586            398
  2268   Newark                  Newark                NJ       79.4%   32,108    28,435    1,840        51     1,782          0        0        891               517            437
  2269   Fairlawn                Fairlawn              NJ       79.1%   38,063    35,325      987        92     1,658          0        1       1001               526            462
  2270   Toms River              Toms River            NJ       86.7%   36,481    33,241      829        62     2,349          0        0       1195               632            489
  2271   Trenton                 Trenton               NJ       91.7%   13,065    10,993      706        23     1,342          0        1        724               342            262
  2272   Albany                  Albany                NY       84.1%   66,286    62,127      943       170     3,046          0        0       1778               806            769
  2273   Bronx 1                 Bronx                 NY       82.3%   24,960    22,083    1,142         8     1,726          1        0       1011               524            326
  2274   Bronx 2                 Bronx                 NY       84.9%   21,832    19,271    1,265        38     1,258          0        0        970               529            360
  2275   Melville                Melville              NY       75.9%   58,996    54,875    1,845        93     2,182          1        0       1434               786            709
  2276   Buffalo                 Buffalo               NY       88.6%   22,791    20,326      556        18     1,890          0        1        893               388            308
  2277   Queens 1                Long Island City      NY       92.1%    9,572     7,088    1,135        15     1,332          2        0        619               311            204
  2278   Brooklyn 1              Brooklyn              NY       71.1%   40,064    36,934    1,677       112     1,341          0        0       1172               611            529
  2279   Garden City             Garden City           NY       87.2%   21,987    18,930    1,577        24     1,456          0        0        898               440            287
  2280   Manhattan 1             New York              NY       88.0%   22,305    19,849      900        41     1,515          0        0        825               454            294
  2281   Manhattan 2             New York              NY       86.3%   39,802    34,952    1,014        44     3,792          0        0       1312               773            497
  2282   Pawling                 Pawling               NY       88.9%   28,407    24,768    1,413        87     2,139          0        0       1451               740            625
  2283   Brooklyn 2              Brooklyn              NY       78.8%   40,574    36,245    1,813        79     2,437          0        0       1357               839            600
  2284   Queens 2                Bayside               NY       90.4%   12,346    10,021      719        54     1,550          2        0        861               445            283
  2285   Queens 3                Forest Hills          NY       87.9%   15,740    13,656      649        67     1,364          4        0        891               409            339
  2286   Peekskill               Peekskill             NY       85.2%   26,643    24,099      922        37     1,585          0        0        981               550            407
  2287   Rochester               Rochester             NY       86.0%   53,259    49,527      820        73     2,839          0        0       1531               790            697
  2288   Brooklyn 3              Brooklyn              NY       89.6%   15,753    12,271    1,085        21     2,376          0        0       1095               599            388
  2289   Queens 4                Jamaica               NY       86.6%   15,094    12,930      890        84     1,190          0        0        789               411            170
  2290   Staten Island           Staten Island         NY       90.9%    7,763     6,186      556         4     1,017          0        0        634               265            158
  2291   Syracuse                Syracuse              NY       89.8%   38,851    35,042      618       143     3,048          0        0       1698               788            667
  2292   Brooklyn 4              Brooklyn              NY       82.3%   27,813    24,561    1,761        40     1,451          0        0        679               394            306
  2293   Guaynabo                Guaynabo              PR       91.7%   39,223    30,980    1,418     2,568     4,240         17        0       1462               947            724
  2294   Caguas                  Caguas                PR       93.1%   31,271    22,004      833     5,506     2,901         27        0       1347               896            666
  2295   Mayaguez                Mayaguez              PR       95.1%   24,916    12,829    1,339     7,802     2,870         76        0       1692             1092             894
  2296   Providence              Providence            RI       87.2%   27,246    24,967      530        34     1,715          0        0        985               531            428
  2297   Burlington              Burlington            VT       93.3%   11,901    10,136      267        56     1,442          0        0        716               352            248
  2355   Washington DC           Washington            DC       81.1%   33,623    30,436      904        48     2,228          1        6        823               454            378
  2356   Wilmington              Wilmington            DE       80.4%   39,183    36,996      641        17     1,483          1       45        859               459            408
  2357   Lexington               Lexington             KY       75.0%  116,828   111,515    1,259       950     3,097          7        0       1543               961            930
  2358   Louisville              Louisville            KY       77.1%   79,926    76,257    1,160       120     2,371          2       16        956               574            553
  2359   Hanover                 Hanover               MD       82.4%   46,926    42,552    2,008        46     2,319          1        0       1220               765            643
  2360   Baltimore               Baltimore             MD       73.0%   42,256    40,028      539         9     1,679          0        1        924               501            461
  2361   Hagerstown              Hagerstown            MD       94.3%   13,822    10,664    1,113         8     2,037          0        0        954               486            359
  2362   Towson                  Towson                MD       87.4%   36,782    32,257    1,804        21     2,700          0        0       1337               802            599
  2363   Akron                   Akron                 OH       73.5%   73,045    70,244      682        51     1,867          0      201        926               612            603
  2364   Mansfield               Mansfield             OH       97.3%    7,023     4,911      501        15     1,596          0        0        759               373            256
  2365   Cincinnati              Cincinnati            OH       86.2%   21,426    19,291      389        10     1,722          1       13        846               422            373
  2366   Cleveland               Cleveland             OH       74.2%   54,553    51,821      608        64     1,930          0      130        882               536            479
  2367   Columbus                Dublin                OH       91.8%   20,353    17,064      600         5     2,684          0        0       1357               716            524
  2368   Dayton                  Dayton                OH       89.7%   24,768    22,544      566        31     1,627          0        0        771               437            401
  2369   Toledo                  Toledo                OH       81.4%   58,601    55,635      621        42     2,244          0       59       1034               637            597
  2370   South Point             South Point           OH       95.9%   10,950     8,449      603        56     1,719          0      123        866               502            373
  2371   Allentown               Allentown             PA       77.2%   71,602    68,203      604        75     2,710          1        9        913               579            548
  2372   Cranberry Township      Cranberry Township    PA       95.9%   13,697    10,992      547        28     2,105          0       25        814               442            343
  2373   Harrisburg              Harrisburg            PA       92.4%   20,684    18,250      544        31     1,859          0        0        915               450            391
  2374   Norristown              Norristown            PA       90.3%   17,123    15,230      431        17     1,438          0        7        675               365            292
  2375   Philadelphia-Franklin   Philadelphia          PA       72.4%   68,892    65,570      713        47     2,561          0        1       1376               759            619
  2376   Philadelphia-Penn       Philadelphia          PA       67.7%   51,323    49,285      608        29     1,401          0        0        919               482            482
  2377   Pittsburgh              Pittsburgh            PA       90.2%   21,093    18,768      481        12     1,832          0        0        795               452            331
  2378   Reading                 Reading               PA       83.7%   37,085    35,083      555        58     1,389          0        0        613               399            332
  2379   State College           State College         PA       94.2%   20,090    17,322      659        34     2,075          0        0       1022               522            470
  2380   Knoxville               Knoxville             TN       93.4%   22,958    19,759      622        50     2,473          1       53        908               533            454
  2381   Memphis                 Memphis               TN       76.8%   55,756    52,966      773        35     1,982          0        0        986               589            558
  2382   Nashville               Franklin              TN       93.9%   20,268    16,905      743        29     2,591          0        0        917               570            404
  2383   Shelbyville             Shelbyville           TN       79.1%   95,589    90,757    1,438       190     3,185          0       19       1593             1011             970
  2384   Crystal City            Arlington             VA       92.0%    9,704     7,784      592        12     1,315          0        1        447               208            159
  2385   Fairfax                 Fairfax               VA       98.0%    2,038     1,080      374        20       564          0        0        396               209             45
  2386   Fredericksburg          Fredericksburg        VA       76.2%   60,108    57,483    1,013        84     1,525          2        1        939               559            489
  2387   Virginia Beach          Virginia Beach        VA       80.2%   56,395    53,205      865       144     2,177          0        4        969               565            512
  2388   Richmond                Richmond              VA       79.4%   52,390    49,620      965        34     1,771          0        0        976               492            469
  2389   Roanoke                 Roanoke               VA       83.2%   57,759    54,158      724       101     2,398          0      378       1366               753            724
  2390   Beckley                 Beckley               WV       98.4%    8,178     3,453    1,069       173     3,482          1        0       1083               583            224
  2556   Fayetteville            Fayetteville          AR       96.9%   11,094     7,897      926       106     2,155          0       10        815               626            448
  2557   Little Rock             Little Rock           AR       88.0%   44,274    40,774      828       145     2,525          1        1       1463               849            720
  2558   Des Moines              Des Moines            IA       74.0%  132,055   127,082    1,500       103     3,370          0        0       1912             1112            1052
  2559   Chicago Central         Chicago               IL       85.2%   37,424    32,975    1,190        21     3,238          0        0       1325               804            743
  2560   Chicago Far Southwest   Evergreen Park        IL       91.0%   11,171     9,166      676         7     1,307          0       15        798               453            404
  2561   Chicago South           Chicago               IL       85.9%   24,275    20,823    1,168         4     2,279          1        0        922               507            425
  2562   Cook County NW          Schaumburg            IL       92.7%   10,000     8,055      654        28     1,261          0        2        461               325            289
  2563   Cook County South       Matteson              IL       84.6%   25,224    21,887    1,524         7     1,806          0        0        873               464            429
  2564   Dekalb                  Dekalb                IL       92.1%   17,945    15,398      945        21     1,581          0        0        883               468            390
  2565   Oswego                  Oswego                IL       89.3%   18,910    16,589    1,023         4     1,293          0        1        834               494            404
2566   Peoria             Peoria                       IL   88.7%    35,808    32,490   1,216    20   2,082   0     0   1121    618    553
2567   Skokie             Skokie                       IL   92.8%     8,856     7,028     541    32   1,255   0     0    860    466    319
2568   Springfield        Springfield                  IL   76.9%    75,712    72,317   1,294   135   1,966   0     0   1148    728    706
2569   Evansville         Evansville                   IN   96.0%    10,183     7,779     847     7   1,521   1    28    908    429    343
2570   Ft. Wayne          Ft. Wayne                    IN   92.2%    21,639    19,087     707    38   1,806   1     0    989    540    456
2571   Indianapolis       Indianapolis                 IN   91.1%    23,296    20,352     730    18   2,195   0     1    995    454    386
2572   Lake County        Merrillville                 IN   92.6%    22,935    19,820     867    29   2,217   1     1   1078    525    412
2573   Detroit            Detroit                      MI   75.5%    82,984    78,170   2,286    90   2,438   0     0   1589    930    905
2574   Lansing            Lansing                      MI   77.2%    81,112    77,572   1,054    96   2,389   1     0   1450    759    665
2575   Macomb County      Clinton Township             MI   90.4%    25,251    22,526     762    34   1,880   0    49    949    533    469
2576   Traverse City      Traverse City                MI   79.2%   109,836   104,534   1,051   203   3,949   1    98   1961   1110   1016
2577   Oakland County     Troy                         MI   91.3%    14,510    12,643     503    10   1,354   0     0    462    223    186
2578   Duluth             Duluth                       MN   87.4%    48,115    43,692   1,672    81   2,670   0     0   1424    783    673
2579   Minneapolis        Minneapolis                  MN   95.0%     7,814     5,762     704    19   1,329   0     0    558    246    197
2580   Rochester          Rochester                    MN   87.0%    35,156    32,440     823    26   1,867   0     0   1283    622    527
2581   Kansas City        Kansas City                  MO   94.6%    23,813    18,885     990    58   3,761   1   118   1134    500    471
2582   Springfield        Springfield                  MO   87.2%    66,483    61,854   1,137   115   3,377   0     0   1506    922    851
2583   St. Louis          St. Louis                    MO   85.1%    46,258    42,540     911    21   2,631   0   155    950    546    523
2584   Eau Claire         Eau Claire                   WI   94.7%    14,294    11,744     506    46   1,998   0     0    703    441    350
2585   Green Bay          Green Bay                    WI   93.8%    16,860    14,105     715    33   1,742   0   265    776    430    337
2586   Madison            Madison                      WI   95.4%    11,686     9,053     645     5   1,983   0     0    975    507    381
2587   Milwaukee          Milwaukee                    WI   79.4%    34,324    32,156     616    57   1,492   2     1   1047    555    473
2901   Gulfport           Gulfport                     MS   79.2%    71,781    68,057   1,098   153   2,471   2     0   1251    801    709
2902   Jackson            Jackson                      MS   62.4%   125,338   121,149   1,446   530   2,209   4     0    902    524    519
2904   Birmingham         Birmingham                   AL   61.1%   153,035   148,662   1,466   405   2,500   2     0    969    713    712
2905   Huntsville         Huntsville                   AL   70.2%   104,454   100,411   1,805   309   1,928   1     0   1008    678    648
2906   Mobile             Mobile                       AL   67.3%   122,843   118,369   1,290   282   2,901   1     0    996    617    600
2907   Charleston         North Charleston             SC   68.5%   151,962   147,970   1,032   124   2,836   0     0   1303    755    753
2908   Columbia           Columbia                     SC   72.2%    94,950    91,476   1,099    70   2,305   0     0   1005    544    538
2909   Greenville, SC     Greenville                   SC   77.6%    84,687    81,615     874    78   2,119   0     1   1112    569    569
2910   Atlanta            Atlanta                      GA   71.1%    68,200    65,142     865    39   2,153   1     0    815    470    426
2966   Lauderdale Lakes   Lauderdale Lake              FL   75.9%    59,496    56,181     980    85   2,249   1     0    995    626    541
2967   Fort Lauderdale    Margate                      FL   77.1%    66,234    63,181     791    99   2,163   0     0    974    632    599
2968   Fort Myers         Fort Myers                   FL   75.2%   113,354   108,616     843   114   3,780   1     0   1290    950    876
2969   Gainesville        Gainesville                  FL   85.4%    33,330    31,200     621    50   1,459   0     0    916    525    363
2970   Jacksonville       Jacksonville                 FL   73.4%    54,176    51,917     736    57   1,466   0     0    773    525    507
2971   Lakeland           Lakeland                     FL   72.2%   110,121   105,991   1,187   112   2,831   0     0   1167    842    808
2972   Miami North        Miami Lakes                  FL   78.0%    66,087    61,049     966   309   3,762   1     0   1154    753    661
2973   Miami South        Palmetto Bay                 FL   79.9%    48,595    45,365     874   228   2,128   0     0    996    660    560
2974   Ocala              Ocala                        FL   75.9%    69,148    66,622     687    56   1,783   0     0    883    618    572
2975   Orange County      Orlando                      FL   79.2%    54,853    51,576   1,071    29   2,177   0     0    924    624    566
2976   Pensacola          Pensacola                    FL   66.6%   125,951   122,035     968   142   2,805   1     0   1192    655    645
2977   Seminole County    Lake Mary                    FL   73.2%    76,894    73,865     820    60   2,149   0     0    792    562    561
2978   St. Petersburg     St. Petersburg               FL   80.7%    61,645    58,508     719    60   2,358   0     0    915    620    576
2979   Tampa              Tampa                        FL   71.6%    75,579    72,328     927    81   2,243   0     0    863    607    605
2980   West Palm Beach    West Palm Beach              FL   73.9%    89,721    86,081     980    72   2,587   1     0   1143    825    777
2981   Columbus           Columbus                     GA   56.1%   174,800   171,482   1,149   278   1,890   1     0   1144    758    753
2982   Dekalb County      Atlanta                      GA   73.8%    53,858    50,973   1,019   121   1,745   0     0    876    474    376
2983   Douglasville       Douglasville                 GA   69.6%    61,410    59,511     684    93   1,121   1     0    690    402    271
2984   Gainesville, GA    Gainesville                  GA   76.8%    80,116    76,882     772    56   2,406   0     0    913    651    631
2985   Gwinnett County    Duluth                       GA   65.2%    78,169    75,664   1,063    75   1,367   0     0    789    442    438
2986   Macon              Macon                        GA   68.2%    87,620    84,854     871   132   1,763   0     0   1047    738    687
2987   Savannah           Savannah                     GA   89.2%    30,355    27,436     700    48   2,169   2     0    762    584    527
2988   Baton Rouge        Baton Rouge                  LA   71.0%    76,847    73,624   1,080   336   1,807   0     0    927    591    578
2989   Jefferson Parish   Elmwood                      LA   78.6%    55,562    52,666     926   187   1,783   0     0    710    451    422
2990   New Orleans        New Orleans                  LA   97.9%     3,886     1,437     831    38   1,580   0     0    443    270    132
2991   Shreveport         Shreveport                   LA   51.3%   172,961   169,910     779   504   1,766   2     0   1059    670    665
2992   Asheville          Asheville                    NC   78.9%    92,524    88,897     521   132   2,974   0     0   1463    834    809
2993   Charlotte          Charlotte                    NC   78.1%    50,979    48,382     700    32   1,865   0     0    943    558    544
2994   Durham             Durham                       NC   69.6%    83,369    80,893     704    48   1,723   1     0    905    534    504
2995   Fayetteville       Fayetteville                 NC   75.3%    90,589    87,460     623    95   2,411   0     0   1050    720    680
2996   Greenville, NC     Greenville                   NC   70.9%   114,410   111,302     828   220   2,060   0     0   1198    749    711
2997   Raleigh            Raleigh                      NC   81.5%    47,309    45,172     500    49   1,587   1     0    715    382    362
2998   Winston-Salem      Winston-Salem                NC   73.6%    82,462    79,940     471    67   1,984   0     0    997    602    601
3105   Flagstaff          Flagstaff                    AZ   77.9%    50,174    47,915     326   244   1,685   3     1    715    453    412
3106   Maricopa Central   Phoenix                      AZ   73.7%    72,875    69,902     664   100   2,206   1     2    886    590    573
3107   Maricopa South     Mesa                         AZ   82.0%    46,546    43,733     822    71   1,912   0     8    736    520    490
3108   Maricopa West      Glendale                     AZ   68.7%    74,952    72,389   1,025    79   1,458   0     1    796    522    497
3109   Tucson             Tucson                       AZ   73.9%   112,455   107,557   1,249   376   3,273   0     0   1291    819    757
3110   Window Rock        St. Michaels                 AZ   55.6%    40,447    39,623     185    83     554   2     0    396    292    284
3154   Aurora             Aurora                       CO   83.0%    33,115    30,945     763    25   1,382   0     0    618    335    329
3155   Colorado North     Longmont                     CO   90.9%    25,519    21,971     796   107   2,594   2    49    952    461    342
3156   Colorado Springs   Colorado Springs             CO   67.9%   103,928   100,812     735   459   1,913   8     1    887    595    594
3157   Denver             Lakewood                     CO   88.7%    24,243    21,589     663    11   1,975   1     4    565    344    287
3158   Overland Park      Overland Park                KS   89.7%    19,291    17,692     427    30   1,139   0     3    594    282    184
3159   Wichita            Wichita                      KS   95.2%    14,962    12,291     638    34   1,807   0   192    573    339    240
3160   Billings           Billings                     MT   71.0%    77,585    75,062     581   270   1,668   1     3   1072    640    608
3162   Bismarck           Bismarck                     ND   86.5%    23,560    21,305     633   284   1,336   2     0    530    324    285
3163   Lincoln            Lincoln                      NE   83.6%    50,173    46,936     837    56   2,344   0     0    997    656    612
3164   Albuquerque        Los Ranchos de Albuquerque   NM   75.0%    71,282    67,671   1,098   535   1,972   6     0    916    619    573
3165   Las Cruces         Las Cruces                   NM   82.2%    32,921    30,794     641    97   1,388   1     0    824    520    444
3166   Cleveland Co.      Norman                       OK   80.7%    58,807    55,826     602   270   2,098   2     9    780    518    499
3167   Oklahoma County    Warr Acres                   OK   91.2%    24,196    20,505     903    30   2,749   1     8    684    496    415
3168   Tulsa              Tulsa                        OK   72.9%    89,229    86,151     820   323   1,925   1     9    777    510    509
3169   Sioux Falls        Sioux Falls                  SD   80.2%    33,357    31,349     690   216   1,101   1     0    559    295    277
3170   Arlington          Grand Prairie                TX   86.9%    19,516    17,773     478    18   1,247   0     0    512    347    311
3171   Austin             Austin                       TX   94.4%    14,743    11,627     764    57   2,295   0     0    844    478    288
3172   Collin Co.         McKinney                     TX   86.7%    32,814    30,431     742    76   1,564   1     0    674    503    424
3173   Dallas             Duncanville                  TX   74.5%    36,868    34,786     753    42   1,283   0     4   1035    585    524
3174   Dallas Co. NE      Richardson                   TX   80.5%    28,208    26,268     570    37   1,332   1     0    751    435    349
3175   Dallas Co. NW      Farmers Branch               TX   78.2%    42,941    40,167     505    45   2,224   0     0    654    413    374
3176   Denton Co.         Denton                       TX   89.6%    31,579    28,222   1,161    66   2,117   0    13    828    547    478
3177   El Paso            El Paso                      TX   80.2%    50,701    47,799     748   192   1,960   2     0   1002    580    486
3178   Fort Bend Co.               Katy              TX   71.8%   94,757   91,049   1,404   338   1,964   2     0   1036   704   677
3179   Fort Worth                  Fort Worth        TX   92.9%   13,043   10,561     608    71   1,233   0   570    134    55    25
3180   Harris Co. East             Houston           TX   90.7%   13,670   11,622     449    63   1,534   2     0    666   413   312
3181   Harris Co. NE               Houston           TX   90.6%   14,046   11,101   1,710    18   1,217   0     0    599   381   261
3182   Harris Co. NW               Katy              TX   96.3%    5,065    3,539     700     2     824   0     0    597   425   305
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   79.2%   67,317   62,540   2,399   333   2,044   1     0    922   652   650
3184   Houston NW                  Houston           TX   91.1%   12,944   10,696   1,010    11   1,227   0     0    403   286   216
3185   Houston South               Houston           TX   78.2%   36,639   33,504   1,779    57   1,299   0     0    671   434   378
3186   Houston West                Houston           TX   84.7%   26,221   23,610     566    71   1,974   0     0    795   520   405
3187   Laredo                      Laredo            TX   74.7%   84,357   80,629   1,112   311   2,303   2     0   1127   751   722
3188   Lubbock                     Lubbock           TX   78.4%   68,946   65,948     786   197   2,013   2     0    878   598   592
3189   Montgomery Co.              Spring            TX   78.0%   74,203   70,327   1,360   417   2,098   1     0   1160   776   734
3190   San Antonio East            San Antonio       TX   95.0%    6,012    4,836     382    29     763   0     2    502   255   209
3191   San Antonio North           San Antonio       TX   97.2%    3,322    2,222     254     5     809   0    32    334   230   181
3192   San Antonio West            San Antonio       TX   97.4%    2,881    1,676     321     4     880   0     0    291   270   242
3193   Tyler                       Tyler             TX   80.9%   73,776   70,255     864   242   2,415   0     0   1063   800   629
3194   Waco                        Waco              TX   90.0%   32,389   28,407     908    86   2,987   1     0    995   628   525
3195   Williamson Co.              Leander           TX   91.5%   26,260   22,412     924    99   2,825   0     0    730   548   438
3196   Orem                        Orem              UT   86.3%   27,667   25,028   1,065   119   1,440   1    14    567   393   380
3197   Salt Lake City              South Salt Lake   UT   88.3%   28,766   25,699   1,031    62   1,758   1   215    791   441   389
3198   Casper                      Casper            WY   81.2%   26,668   25,081     415    99   1,071   2     0    597   334   317
3255   Honolulu                    Honolulu          HI   96.2%   10,840    6,761   1,732   257   2,085   5     0    433   330   220
3256   Boise                       Boise             ID   98.4%    4,979    2,091     529    36   2,322   0     1    363   223    80
3257   Las Vegas                   Las Vegas         NV   80.9%   52,232   47,295   1,159    48   3,279   0   451    806   563   525
3258   North Las Vegas             N. Las Vegas      NV   84.4%   44,191   40,300   1,172   117   2,597   4     1    764   537   479
3259   Eugene                      Springfield       OR   84.6%   48,578   45,413   1,128    86   1,929   1    21    998   490   455
3260   Portland                    Portland          OR   93.7%   12,025   10,040     499     8   1,461   2    15    481   290   249
3261   Salem                       Salem             OR   95.8%   10,337    8,237     656    23   1,409   0    12    685   330   224
3263   Bakersfield                 Bakersfield       CA   82.6%   53,078   48,675   1,500    76   2,766   0    61    853   548   509
3264   Chico                       Chico             CA   78.2%   66,352   62,896   1,105   141   2,208   2     0    824   519   517
3265   Concord                     Concord           CA   84.8%   25,742   23,133     865    26   1,513   0   205    523   347   332
3266   El Cajon                    San Diego         CA   90.0%   13,411   11,352     915    44   1,099   0     1    450   296   260
3267   Fullerton                   Buena Park        CA   93.3%   11,728    9,136     971    24   1,595   0     2    666   423   254
3268   Inglewood                   Inglewood         CA   86.9%   38,714   34,739   1,464    24   2,476   2     9    961   603   547
3269   Long Beach                  Long Beach        CA   91.5%   17,020   13,903   1,282    17   1,818   0     0    760   435   395
3270   Fresno                      Fresno            CA   86.8%   31,508   28,125   1,297    26   1,841   0   219    863   586   476
3271   Oakland                     Oakland           CA   86.9%   20,256   17,382   1,415    22   1,437   0     0    481   331   291
3272   Ontario                     Upland            CA   86.7%   16,186   13,577     891    23   1,255   0   440    408   283   238
3273   Palm Springs                Palm Springs      CA   82.8%   43,429   39,662   1,023    57   2,681   0     6    821   497   417
3274   Pasadena                    Pasadena          CA   94.1%   17,866   13,493   1,731    32   2,610   0     0    731   441   410
3275   Pleasanton                  San Ramon         CA   92.6%    8,416    6,616     653    11   1,136   0     0    281   175   172
3276   Riverside                   Riverside         CA   82.3%   26,256   23,913   1,153    13   1,105   0    72    486   266   260
3277   Sacramento                  Sacramento        CA   89.4%   19,322   16,818     827    15   1,662   0     0    475   338   271
3278   San Bernardino              San Bernardino    CA   84.9%   31,471   28,704   1,028    60   1,679   0     0    693   450   400
3279   San Diego                   San Diego         CA   88.7%   18,887   16,576     922   123   1,265   1     0    529   365   332
3280   San Francisco               San Francisco     CA   90.8%   15,094   12,726     621     4   1,740   0     3    521   320   297
3281   San Jose                    San Jose          CA   88.1%   20,943   17,991   1,410   141   1,401   0     0    752   484   371
3282   San Mateo                   Redwood City      CA   92.8%    9,361    6,022   2,078     5   1,022   0   234    358   256   206
3283   Santa Ana                   Santa Ana         CA   93.4%   13,590   10,738     968    16   1,868   0     0    720   441   252
3284   Camarillo                   Camarillo         CA   87.5%   25,770   22,872   1,260    55   1,583   0     0    528   341   284
3285   Santa Clarita               Valencia          CA   91.8%   18,635   14,027   1,552    18   2,534   0   504    724   523   494
3286   Santa Rosa                  Rohnert Park      CA   80.2%   41,182   38,886     544   263   1,482   1     6    734   465   424
3287   South Gate                  Commerce          CA   83.4%   43,429   38,367   2,748    53   2,235   1    25    683   398   388
3288   Stockton                    Stockton          CA   81.8%   44,340   40,694   1,025    70   2,144   0   407    783   522   464
3289   Sunnyvale                   Sunnyvale         CA   91.8%   13,959   11,295     949    14   1,390   0   311    326   223   179
3290   Woodland Hills              Woodland Hills    CA   94.8%   18,700   14,159   1,043     9   3,207   0   282    793   560   526
3291   Vista                       Carlsbad          CA   94.4%    7,812    6,007     564    18   1,195   1    27    344   201   147
3292   West Covina                 West Covina       CA   96.9%    5,443    3,156   1,056    11   1,220   0     0    439   272   205
3293   Everett                     Everett           WA   95.7%   11,301    9,174     540    42   1,524   0    21    571   383   280
3294   Olympia                     Olympia           WA   95.8%   10,551    7,759     905    25   1,769   1    92    539   286   259
3295   Seattle                     Seattle           WA   95.0%   10,418    7,952     638    22   1,806   0     0    549   289   213
3296   Spokane                     Spokane           WA   87.3%   38,801   34,071   1,897   140   2,549   3   141    853   529   519
3297   Tacoma                      Tacoma            WA   94.6%    9,419    7,557     563    38   1,251   0    10    593   282   228
3298   Anchorage                   Anchorage         AK   89.9%   18,272   15,862     429   476   1,502   3     0    693   344   289
 ACO                                                    ACO Percent Remaining Remaining Remaining Remaining Remaining Remaining Remaining   Active   Employees With Employees With
                ACO Name                  ACO city
Number                                                 state Completed Cases   NRFU Prod  SQRA       FV      NRFU RI    FV QC      MV     Employees    Availability    An Assignment
  2253   Danbury                 Danbury               CT       92.4%   14,133    12,054      484         8     1,587          0        0        752               387            276
  2254   Hartford                Hartford              CT       93.3%   15,468    12,460    1,308        13     1,686          1        0        842               460            382
  2255   New Haven               New Haven             CT       87.2%   22,650    20,556      512        35     1,547          0        0        878               487            344
  2256   Boston                  Boston                MA       81.8%   37,909    34,422    1,102        20     2,365          0        0       1025               470            376
  2257   Lawrence                Lawrence              MA       81.5%   22,972    21,584      389        37       962          0        0        566               297            291
  2258   Quincy                  Quincy                MA       92.0%    8,077     6,817      303         1       956          0        0        417               173            107
  2259   East Bridgewater        East Bridgewater      MA       78.7%   64,242    60,161      810       125     3,146          0        0       1011               592            556
  2260   Waltham                 Waltham               MA       97.4%    5,866     3,794      679        20     1,373          0        0        842               338            110
  2261   Worcester               Worcester             MA       88.8%   31,830    28,595      825        42     2,364          3        1       1231               549            423
  2262   Gardiner                Gardiner              ME       94.2%   23,488    18,600      755        48     4,083          2        0       1054               605            550
  2263   Concord                 Concord               NH       86.7%   37,162    33,390      843        85     2,843          1        0       1095               538            476
  2264   Egg Harbor              Egg Harbor Township   NJ       68.5%   92,561    88,904      762       103     2,792          0        0       1169               709            685
  2265   Parsippany              Parsippany            NJ       94.6%    7,374     5,870      630        13       861          0        0        721               400            283
  2266   South Plainfield        South Plainfield      NJ       84.9%   20,279    18,222      715        16     1,326          0        0        889               445            308
  2267   Jersey City             Jersey City           NJ       84.6%   26,935    24,264      948        38     1,685          0        0        986               560            429
  2268   Newark                  Newark                NJ       77.7%   34,616    30,861    1,942        50     1,763          0        0        897               517            455
  2269   Fairlawn                Fairlawn              NJ       77.6%   40,757    37,984    1,038        92     1,642          0        1       1015               559            484
  2270   Toms River              Toms River            NJ       84.9%   41,374    38,177      890        62     2,245          0        0       1227               660            534
  2271   Trenton                 Trenton               NJ       90.6%   14,648    12,515      773        23     1,336          0        1        716               366            292
  2272   Albany                  Albany                NY       82.5%   72,649    68,379    1,069       170     3,031          0        0       1771               778            750
  2273   Bronx 1                 Bronx                 NY       81.3%   26,371    23,466    1,197         8     1,699          1        0       1004               522            352
  2274   Bronx 2                 Bronx                 NY       83.5%   23,883    21,171    1,397        37     1,278          0        0        997               514            367
  2275   Melville                Melville              NY       73.6%   64,472    60,301    1,972        93     2,105          1        0       1422               751            717
  2276   Buffalo                 Buffalo               NY       87.7%   24,649    22,147      607        18     1,876          0        1        890               383            311
  2277   Queens 1                Long Island City      NY       91.4%   10,388     7,868    1,186        15     1,317          2        0        632               294            204
  2278   Brooklyn 1              Brooklyn              NY       68.9%   43,034    39,794    1,823       111     1,306          0        0       1131               570            494
  2279   Garden City             Garden City           NY       86.1%   23,887    20,782    1,679        24     1,402          0        0        900               469            356
  2280   Manhattan 1             New York              NY       87.0%   24,175    21,684      966        40     1,485          0        0        795               425            268
  2281   Manhattan 2             New York              NY       85.0%   43,500    38,532    1,112        44     3,812          0        0       1292               763            489
  2282   Pawling                 Pawling               NY       87.4%   32,207    28,420    1,564        87     2,136          0        0       1446               735            625
  2283   Brooklyn 2              Brooklyn              NY       76.8%   44,388    40,325    1,911        78     2,074          0        0       1330               807            625
  2284   Queens 2                Bayside               NY       89.7%   13,268    10,893      754        54     1,565          2        0        868               442            310
  2285   Queens 3                Forest Hills          NY       87.0%   16,901    14,826      680        67     1,324          4        0        889               418            357
  2286   Peekskill               Peekskill             NY       83.6%   29,416    26,817      979        37     1,583          0        0        987               527            443
  2287   Rochester               Rochester             NY       83.9%   61,133    57,202      951        73     2,907          0        0       1524               761            701
  2288   Brooklyn 3              Brooklyn              NY       88.8%   16,999    14,081    1,205        21     1,692          0        0       1077               570            382
  2289   Queens 4                Jamaica               NY       86.2%   15,480    13,242      932        84     1,222          0        0        787               383            218
  2290   Staten Island           Staten Island         NY       90.2%    8,364     6,772      575         4     1,013          0        0        631               253            156
  2291   Syracuse                Syracuse              NY       88.4%   44,092    40,168      723       143     3,058          0        0       1725               774            670
  2292   Brooklyn 4              Brooklyn              NY       81.0%   29,947    26,645    1,844        40     1,418          0        0        689               369            287
  2293   Guaynabo                Guaynabo              PR       90.6%   44,015    36,155    1,455     1,867     4,519         19        0       1477               942            758
  2294   Caguas                  Caguas                PR       92.3%   34,983    27,118      866     3,872     3,096         31        0       1347               901            668
  2295   Mayaguez                Mayaguez              PR       94.5%   27,757    17,055    1,401     6,145     3,071         85        0       1775             1091             849
  2296   Providence              Providence            RI       85.8%   30,163    27,716      667        34     1,746          0        0        990               537            463
  2297   Burlington              Burlington            VT       92.3%   13,730    11,897      309        55     1,469          0        0        737               341            256
  2355   Washington DC           Washington            DC       79.5%   36,336    33,139      982        48     2,160          1        6        814               482            395
  2356   Wilmington              Wilmington            DE       78.9%   42,126    39,973      667        17     1,425          1       43        859               447            408
  2357   Lexington               Lexington             KY       73.4%  124,477   119,049    1,417       953     3,051          7        0       1512               910            891
  2358   Louisville              Louisville            KY       75.6%   85,167    81,371    1,340       120     2,334          2        0        947               546            542
  2359   Hanover                 Hanover               MD       81.1%   50,397    45,973    2,091        46     2,286          1        0       1244               787            648
  2360   Baltimore               Baltimore             MD       71.2%   44,935    42,713      566         9     1,646          0        1        900               458            433
  2361   Hagerstown              Hagerstown            MD       93.8%   15,229    11,978    1,195         8     2,048          0        0        953               500            415
  2362   Towson                  Towson                MD       85.8%   41,495    36,970    1,875        21     2,629          0        0       1340               786            644
  2363   Akron                   Akron                 OH       71.2%   79,182    76,374      740        52     1,815          0      201        917               593            580
  2364   Mansfield               Mansfield             OH       96.8%    8,394     6,068      644        17     1,665          0        0        765               390            277
  2365   Cincinnati              Cincinnati            OH       84.6%   23,925    21,811      415        10     1,675          1       13        841               447            419
  2366   Cleveland               Cleveland             OH       72.3%   58,477    55,752      642        64     1,890          0      129        893               535            511
  2367   Columbus                Dublin                OH       90.8%   22,792    19,457      649         5     2,681          0        0       1352               710            549
  2368   Dayton                  Dayton                OH       88.5%   27,579    25,326      616        33     1,604          0        0        800               456            413
  2369   Toledo                  Toledo                OH       79.9%   63,412    60,315      721        43     2,274          0       59       1024               602            565
  2370   South Point             South Point           OH       94.8%   13,753    11,079      737        56     1,758          0      123        896               525            410
  2371   Allentown               Allentown             PA       75.7%   76,426    73,004      654        77     2,681          1        9        910               562            555
  2372   Cranberry Township      Cranberry Township    PA       95.4%   15,634    12,849      633        28     2,099          0       25        837               446            337
  2373   Harrisburg              Harrisburg            PA       91.5%   23,256    20,731      621        31     1,873          0        0        906               434            410
  2374   Norristown              Norristown            PA       89.3%   18,893    16,947      466        17     1,456          0        7        675               357            292
  2375   Philadelphia-Franklin   Philadelphia          PA       70.5%   73,433    70,123      753        44     2,512          0        1       1380               761            658
  2376   Philadelphia-Penn       Philadelphia          PA       65.7%   54,517    52,505      630        29     1,353          0        0        924               524            518
  2377   Pittsburgh              Pittsburgh            PA       89.2%   23,173    20,812      508        12     1,841          0        0        804               426            337
  2378   Reading                 Reading               PA       82.1%   40,574    38,562      602        58     1,352          0        0        611               421            371
  2379   State College           State College         PA       93.2%   23,361    20,469      764        34     2,094          0        0       1042               543            492
  2380   Knoxville               Knoxville             TN       92.2%   27,077    23,718      731        50     2,524          1       53        983               569            486
  2381   Memphis                 Memphis               TN       75.2%   59,590    56,780      833        35     1,942          0        0        982               571            538
  2382   Nashville               Franklin              TN       93.1%   22,840    19,408      809        29     2,594          0        0        948               573            446
  2383   Shelbyville             Shelbyville           TN       77.3%  103,703    98,785    1,641       190     3,068          0       19       1602             1000             975
  2384   Crystal City            Arlington             VA       91.3%   10,583     8,653      629        13     1,288          0        0        447               209            154
  2385   Fairfax                 Fairfax               VA       97.7%    2,374     1,322      443        20       589          0        0        392               201             65
  2386   Fredericksburg          Fredericksburg        VA       74.8%   63,620    60,968    1,085        84     1,480          2        1        951               564            498
  2387   Virginia Beach          Virginia Beach        VA       78.5%   61,235    57,996      943       144     2,148          0        4        989               595            540
  2388   Richmond                Richmond              VA       77.9%   56,263    53,404    1,069        34     1,756          0        0        988               523            501
  2389   Roanoke                 Roanoke               VA       81.7%   63,033    59,430      803       101     2,321          0      378       1383               783            753
  2390   Beckley                 Beckley               WV       98.1%    9,779     4,855    1,135       175     3,612          2        0       1148               586            244
  2556   Fayetteville            Fayetteville          AR       96.2%   13,672    10,158    1,162       106     2,236          0       10        826               612            486
  2557   Little Rock             Little Rock           AR       86.5%   49,824    46,213      946       146     2,518          1        0       1486               831            716
  2558   Des Moines              Des Moines            IA       72.0%  142,494   137,357    1,678       103     3,356          0        0       1886             1077            1024
  2559   Chicago Central         Chicago               IL       84.4%   39,642    35,169    1,239        19     3,215          0        0       1317               784            680
  2560   Chicago Far Southwest   Evergreen Park        IL       90.3%   12,053     9,996      715         7     1,320          0       15        799               463            431
  2561   Chicago South           Chicago               IL       84.7%   26,174    22,644    1,263         3     2,263          1        0        925               530            452
  2562   Cook County NW          Schaumburg            IL       92.1%   10,881     8,867      701        28     1,284          0        1        477               320            288
  2563   Cook County South       Matteson              IL       84.0%   26,172    22,813    1,569         7     1,783          0        0        879               480            401
  2564   Dekalb                  Dekalb                IL       91.3%   19,684    17,072    1,022        21     1,569          0        0        894               460            379
  2565   Oswego                  Oswego                IL       89.0%   19,550    17,162    1,083         4     1,300          0        1        836               505            414
2566   Peoria             Peoria                       IL   87.6%    39,283    35,872   1,348    20   2,043   0     0   1120    594    544
2567   Skokie             Skokie                       IL   92.1%     9,656     7,758     593    33   1,272   0     0    877    446    331
2568   Springfield        Springfield                  IL   74.7%    82,811    79,385   1,405   135   1,885   1     0   1152    692    645
2569   Evansville         Evansville                   IN   95.5%    11,644     9,055   1,005     7   1,548   1    28    927    477    420
2570   Ft. Wayne          Ft. Wayne                    IN   91.0%    25,122    22,438     843    38   1,802   1     0   1007    553    500
2571   Indianapolis       Indianapolis                 IN   90.2%    25,440    22,415     787    18   2,218   1     1    998    448    386
2572   Lake County        Merrillville                 IN   91.9%    25,367    22,198     944    30   2,192   2     1   1082    518    412
2573   Detroit            Detroit                      MI   73.3%    90,238    85,350   2,455    90   2,343   0     0   1575    874    850
2574   Lansing            Lansing                      MI   75.6%    86,901    83,408   1,120    96   2,276   1     0   1463    731    629
2575   Macomb County      Clinton Township             MI   89.2%    28,599    25,814     832    33   1,905   0    15    958    546    479
2576   Traverse City      Traverse City                MI   77.2%   120,539   115,340   1,159   202   3,837   1     0   1967   1068   1013
2577   Oakland County     Troy                         MI   90.7%    15,492    13,606     534    10   1,342   0     0    465    219    194
2578   Duluth             Duluth                       MN   86.1%    53,279    48,645   1,883    81   2,670   0     0   1429    778    678
2579   Minneapolis        Minneapolis                  MN   94.3%     8,923     6,787     774    20   1,341   1     0    567    251    206
2580   Rochester          Rochester                    MN   85.4%    39,482    36,677     910    26   1,869   0     0   1279    620    561
2581   Kansas City        Kansas City                  MO   94.1%    25,895    20,816   1,088    59   3,846   1    85   1116    509    482
2582   Springfield        Springfield                  MO   85.9%    73,461    68,680   1,322   114   3,345   0     0   1572    895    860
2583   St. Louis          St. Louis                    MO   83.9%    50,054    46,412     980    21   2,573   0    68    974    539    528
2584   Eau Claire         Eau Claire                   WI   93.9%    16,273    13,591     638    46   1,998   0     0    720    425    363
2585   Green Bay          Green Bay                    WI   93.1%    18,899    15,997     817    33   1,788   0   264    807    453    356
2586   Madison            Madison                      WI   94.6%    13,671    10,962     737     6   1,966   0     0    979    547    431
2587   Milwaukee          Milwaukee                    WI   78.1%    36,507    34,315     666    57   1,466   2     1   1030    532    471
2901   Gulfport           Gulfport                     MS   78.0%    75,974    72,189   1,226   153   2,403   3     0   1238    716    642
2902   Jackson            Jackson                      MS   59.6%   134,466   130,223   1,625   533   2,080   5     0    882    529    517
2904   Birmingham         Birmingham                   AL   59.4%   159,503   155,161   1,559   406   2,375   2     0    978    678    676
2905   Huntsville         Huntsville                   AL   68.7%   109,470   105,270   2,008   308   1,883   1     0    964    602    573
2906   Mobile             Mobile                       AL   66.7%   125,102   120,716   1,345   282   2,758   1     0    992    604    588
2907   Charleston         North Charleston             SC   67.0%   159,344   155,392   1,133   124   2,695   0     0   1299    770    768
2908   Columbia           Columbia                     SC   70.8%    99,760    96,219   1,195    70   2,276   0     0   1019    555    552
2909   Greenville, SC     Greenville                   SC   75.8%    91,412    88,304     975    78   2,054   0     1   1104    685    685
2910   Atlanta            Atlanta                      GA   69.1%    72,798    69,877     923    43   1,955   0     0    773    471    461
2966   Lauderdale Lakes   Lauderdale Lake              FL   73.6%    65,047    61,574   1,067    84   2,321   1     0    978    625    589
2967   Fort Lauderdale    Margate                      FL   74.9%    72,491    69,354     873   102   2,162   0     0    984    643    598
2968   Fort Myers         Fort Myers                   FL   73.0%   123,414   118,554     927   114   3,818   1     0   1279    951    892
2969   Gainesville        Gainesville                  FL   84.1%    36,300    34,100     694    50   1,456   0     0    949    513    359
2970   Jacksonville       Jacksonville                 FL   71.4%    58,078    55,849     785    57   1,387   0     0    768    494    486
2971   Lakeland           Lakeland                     FL   70.1%   118,325   114,061   1,281   113   2,870   0     0   1175    844    826
2972   Miami North        Miami Lakes                  FL   76.0%    71,694    67,839   1,055   309   2,489   2     0   1102    745    655
2973   Miami South        Palmetto Bay                 FL   78.1%    52,905    49,653     944   228   2,080   0     0   1017    666    591
2974   Ocala              Ocala                        FL   74.1%    74,231    71,702     762    57   1,710   0     0    902    623    589
2975   Orange County      Orlando                      FL   77.4%    59,378    56,066   1,135    28   2,149   0     0    891    597    579
2976   Pensacola          Pensacola                    FL   66.0%   128,404   124,573     994   142   2,694   1     0   1192    612    608
2977   Seminole County    Lake Mary                    FL   71.3%    82,090    79,027     898    60   2,105   0     0    793    561    558
2978   St. Petersburg     St. Petersburg               FL   78.8%    67,404    64,297     782    60   2,265   0     0    907    576    536
2979   Tampa              Tampa                        FL   69.9%    80,009    77,109   1,006    81   1,813   0     0    858    577    573
2980   West Palm Beach    West Palm Beach              FL   71.9%    96,787    93,161   1,073    72   2,480   1     0   1171    854    830
2981   Columbus           Columbus                     GA   54.4%   181,533   178,291   1,229   278   1,734   1     0   1145    753    732
2982   Dekalb County      Atlanta                      GA   72.1%    57,292    54,482   1,068   121   1,621   0     0    882    484    442
2983   Douglasville       Douglasville                 GA   68.5%    63,525    61,624     717    94   1,089   1     0    690    454    347
2984   Gainesville, GA    Gainesville                  GA   75.5%    84,306    81,259     831    56   2,160   0     0    940    655    516
2985   Gwinnett County    Duluth                       GA   63.5%    81,947    79,427   1,197    76   1,247   0     0    794    463    461
2986   Macon              Macon                        GA   65.8%    94,325    91,617     938   132   1,638   0     0   1093    768    714
2987   Savannah           Savannah                     GA   87.7%    34,502    31,536     782    56   2,126   2     0    804    638    578
2988   Baton Rouge        Baton Rouge                  LA   68.7%    82,754    79,545   1,170   338   1,701   0     0    919    598    584
2989   Jefferson Parish   Elmwood                      LA   76.5%    60,867    57,963     963   187   1,754   0     0   1076    695    663
2990   New Orleans        New Orleans                  LA   97.4%     4,841     2,187     898    38   1,718   0     0    363    231    138
2991   Shreveport         Shreveport                   LA   49.7%   178,762   175,728     821   507   1,703   3     0   1063    659    656
2992   Asheville          Asheville                    NC   77.1%   100,341    96,655     559   132   2,995   0     0   1463    928    906
2993   Charlotte          Charlotte                    NC   76.0%    55,728    53,154     732    32   1,810   0     0    940    608    578
2994   Durham             Durham                       NC   67.7%    88,506    86,059     745    48   1,653   1     0    916    584    563
2995   Fayetteville       Fayetteville                 NC   73.7%    96,274    93,174     661    95   2,343   1     0   1047    701    684
2996   Greenville, NC     Greenville                   NC   69.0%   121,573   118,505     887   220   1,961   0     0   1210    757    757
2997   Raleigh            Raleigh                      NC   79.9%    51,230    49,108     534    49   1,538   1     0    701    440    419
2998   Winston-Salem      Winston-Salem                NC   71.7%    88,477    86,150     529    67   1,731   0     0   1005    664    662
3105   Flagstaff          Flagstaff                    AZ   76.1%    54,165    51,870     354   243   1,694   3     1    709    430    421
3106   Maricopa Central   Phoenix                      AZ   71.0%    80,372    77,349     713   100   2,208   1     1    857    575    562
3107   Maricopa South     Mesa                         AZ   80.3%    50,999    48,132     880    71   1,908   0     8    740    502    455
3108   Maricopa West      Glendale                     AZ   66.3%    80,555    77,997   1,074    79   1,404   0     1    805    490    479
3109   Tucson             Tucson                       AZ   71.3%   123,393   118,346   1,399   376   3,272   0     0   1264    813    768
3110   Window Rock        St. Michaels                 AZ   53.7%    42,098    41,287     191    83     535   2     0    389    268    261
3154   Aurora             Aurora                       CO   81.6%    35,681    33,502     799    26   1,354   0     0    642    359    350
3155   Colorado North     Longmont                     CO   90.0%    28,176    24,475     845   107   2,697   3    49   1001    479    355
3156   Colorado Springs   Colorado Springs             CO   66.2%   109,485   106,416     780   460   1,819   9     1    892    572    570
3157   Denver             Lakewood                     CO   87.6%    26,586    23,888     698    11   1,984   1     4    583    337    283
3158   Overland Park      Overland Park                KS   88.9%    20,804    19,196     465    30   1,110   0     3    594    294    219
3159   Wichita            Wichita                      KS   94.7%    16,633    13,903     721    34   1,826   0   149    590    359    274
3160   Billings           Billings                     MT   69.2%    82,260    79,612     685   271   1,687   2     3   1072    629    611
3162   Bismarck           Bismarck                     ND   84.9%    26,259    23,929     733   287   1,308   2     0    537    360    311
3163   Lincoln            Lincoln                      NE   82.1%    54,638    51,562     926    58   2,092   0     0    985    637    593
3164   Albuquerque        Los Ranchos de Albuquerque   NM   73.3%    75,900    72,219   1,233   536   1,906   6     0    907    609    573
3165   Las Cruces         Las Cruces                   NM   80.7%    35,650    33,504     710    96   1,339   1     0    834    502    422
3166   Cleveland Co.      Norman                       OK   79.1%    63,613    60,606     677   270   2,049   2     9    800    494    486
3167   Oklahoma County    Warr Acres                   OK   90.1%    27,352    23,543     967    30   2,803   1     8    682    474    413
3168   Tulsa              Tulsa                        OK   71.2%    94,807    91,652     939   325   1,881   1     9    813    529    525
3169   Sioux Falls        Sioux Falls                  SD   78.6%    36,019    33,918     807   216   1,077   1     0    565    303    292
3170   Arlington          Grand Prairie                TX   85.0%    22,385    20,619     524    18   1,224   0     0    514    344    325
3171   Austin             Austin                       TX   93.6%    16,720    13,384     847    57   2,431   1     0    845    497    302
3172   Collin Co.         McKinney                     TX   84.9%    37,191    34,724     821    76   1,569   1     0    700    504    422
3173   Dallas             Duncanville                  TX   71.5%    41,090    38,981     800    42   1,263   0     4    888    527    506
3174   Dallas Co. NE      Richardson                   TX   78.0%    31,777    29,894     636    37   1,209   1     0    754    425    383
3175   Dallas Co. NW      Farmers Branch               TX   76.3%    46,547    44,111     546    45   1,845   0     0    669    430    408
3176   Denton Co.         Denton                       TX   88.2%    35,872    32,400   1,302    67   2,090   0    13    833    541    480
3177   El Paso            El Paso                      TX   78.7%    54,387    51,453     811   192   1,929   2     0   1041    605    480
3178   Fort Bend Co.               Katy              TX   69.8%   101,358   97,600   1,513   338   1,904   3     0   1045   686   675
3179   Fort Worth                  Fort Worth        TX   92.5%    13,804   11,315     641    71   1,207   0   570    295   189   157
3180   Harris Co. East             Houston           TX   89.0%    16,192   14,065     501    63   1,561   2     0    658   405   317
3181   Harris Co. NE               Houston           TX   89.0%    16,446   13,433   1,775    17   1,221   0     0    596   373   281
3182   Harris Co. NW               Katy              TX   95.3%     6,415    4,788     765     2     860   0     0    596   420   320
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   77.5%    72,948   68,011   2,659   333   1,944   1     0    910   631   631
3184   Houston NW                  Houston           TX   89.5%    15,346   13,068   1,057    11   1,210   0     0    398   274   223
3185   Houston South               Houston           TX   75.7%    40,871   37,727   1,858    57   1,229   0     0    662   426   410
3186   Houston West                Houston           TX   81.7%    31,256   28,525     662    71   1,998   0     0    744   510   431
3187   Laredo                      Laredo            TX   72.4%    92,113   88,370   1,238   311   2,191   3     0   1110   737   722
3188   Lubbock                     Lubbock           TX   76.4%    75,198   72,155     892   199   1,950   2     0    868   617   606
3189   Montgomery Co.              Spring            TX   75.7%    81,729   77,834   1,445   416   2,034   0     0   1150   750   741
3190   San Antonio East            San Antonio       TX   94.3%     6,888    5,664     440    29     753   0     2    535   277   204
3191   San Antonio North           San Antonio       TX   96.4%     4,258    3,038     331     5     852   0    32    368   265   225
3192   San Antonio West            San Antonio       TX   96.3%     4,150    2,747     407     4     992   0     0    305   270   263
3193   Tyler                       Tyler             TX   79.3%    79,859   76,277     995   242   2,345   0     0   1059   798   730
3194   Waco                        Waco              TX   88.8%    36,375   33,018   1,017    85   2,254   1     0    989   624   535
3195   Williamson Co.              Leander           TX   90.1%    30,834   26,857   1,051   101   2,825   0     0    828   531   460
3196   Orem                        Orem              UT   84.8%    30,705   28,007   1,124   119   1,440   1    14    591   374   345
3197   Salt Lake City              South Salt Lake   UT   87.0%    31,934   28,772   1,138    64   1,744   1   215    818   443   397
3198   Casper                      Casper            WY   79.6%    28,918   27,109     638   100   1,069   2     0    602   316   298
3255   Honolulu                    Honolulu          HI   95.5%    12,770    8,304   2,045   259   2,157   5     0    442   333   261
3256   Boise                       Boise             ID   98.1%     6,039    3,015     612    36   2,375   0     1    403   262   131
3257   Las Vegas                   Las Vegas         NV   79.6%    55,587   50,815   1,210    48   3,278   0   236    841   609   559
3258   North Las Vegas             N. Las Vegas      NV   83.1%    47,823   43,932   1,211   117   2,558   4     1    818   575   483
3259   Eugene                      Springfield       OR   84.0%    50,384   47,169   1,214    86   1,896   1    18   1003   492   447
3260   Portland                    Portland          OR   93.1%    12,996   10,981     530     8   1,461   2    14    481   300   260
3261   Salem                       Salem             OR   95.3%    11,524    9,303     696    23   1,490   0    12    696   329   237
3263   Bakersfield                 Bakersfield       CA   81.6%    56,173   51,720   1,597    77   2,779   0     0    852   542   514
3264   Chico                       Chico             CA   77.0%    70,174   66,684   1,192   141   2,155   2     0    831   565   544
3265   Concord                     Concord           CA   83.5%    27,983   25,384     913    26   1,455   0   205    531   368   354
3266   El Cajon                    San Diego         CA   88.9%    14,772   12,635   1,000    44   1,092   0     1    453   287   261
3267   Fullerton                   Buena Park        CA   92.4%    13,225   10,529   1,056    24   1,614   0     2    666   420   278
3268   Inglewood                   Inglewood         CA   85.8%    41,889   37,877   1,541    24   2,436   2     9    959   621   541
3269   Long Beach                  Long Beach        CA   90.5%    18,987   15,703   1,377    17   1,890   0     0    767   439   407
3270   Fresno                      Fresno            CA   85.2%    35,108   31,907   1,387    28   1,783   0     3    895   612   517
3271   Oakland                     Oakland           CA   85.7%    22,080   19,130   1,503    22   1,425   0     0    468   341   305
3272   Ontario                     Upland            CA   86.5%    16,310   14,083     947    23   1,257   0     0    410   294   263
3273   Palm Springs                Palm Springs      CA   81.8%    45,817   42,025   1,092    57   2,641   0     2    830   534   458
3274   Pasadena                    Pasadena          CA   93.4%    19,977   15,388   1,925    32   2,632   0     0    734   489   445
3275   Pleasanton                  San Ramon         CA   91.7%     9,472    7,559     713    12   1,188   0     0    280   194   191
3276   Riverside                   Riverside         CA   81.2%    27,840   25,553   1,218    13   1,056   0     0    462   284   283
3277   Sacramento                  Sacramento        CA   88.2%    21,606   18,985     911    15   1,695   0     0    514   381   329
3278   San Bernardino              San Bernardino    CA   83.2%    35,053   32,229   1,102    63   1,659   0     0    699   468   437
3279   San Diego                   San Diego         CA   87.5%    20,854   18,479   1,022   123   1,229   1     0    534   360   326
3280   San Francisco               San Francisco     CA   89.8%    16,716   14,300     685     4   1,724   0     3    517   314   293
3281   San Jose                    San Jose          CA   86.8%    23,079   20,003   1,492   141   1,443   0     0    753   480   373
3282   San Mateo                   Redwood City      CA   91.9%    10,521    7,031   2,201     5   1,050   0   234    384   271   204
3283   Santa Ana                   Santa Ana         CA   92.6%    15,131   12,110   1,085    16   1,920   0     0    712   437   257
3284   Camarillo                   Camarillo         CA   86.4%    27,921   24,892   1,354    55   1,620   0     0    529   373   312
3285   Santa Clarita               Valencia          CA   91.3%    19,764   14,952   1,662    18   2,628   0   504    724   513   488
3286   Santa Rosa                  Rohnert Park      CA   79.1%    43,580   41,218     606   265   1,484   1     6    742   503   457
3287   South Gate                  Commerce          CA   82.5%    45,877   40,692   2,882    53   2,249   1     0    634   418   411
3288   Stockton                    Stockton          CA   81.3%    45,384   41,742   1,079    70   2,088   0   405    795   499   413
3289   Sunnyvale                   Sunnyvale         CA   91.1%    15,212   12,484   1,020    14   1,383   0   311    326   249   189
3290   Woodland Hills              Woodland Hills    CA   94.1%    21,403   16,677   1,163     9   3,272   0   282    817   581   548
3291   Vista                       Carlsbad          CA   93.9%     8,619    6,701     648    18   1,226   1    25    345   194   146
3292   West Covina                 West Covina       CA   96.3%     6,484    3,914   1,220    11   1,339   0     0    446   303   225
3293   Everett                     Everett           WA   95.3%    12,440   10,196     643    42   1,543   0    16    568   370   317
3294   Olympia                     Olympia           WA   95.3%    11,798    8,848   1,022    25   1,810   1    92    547   323   297
3295   Seattle                     Seattle           WA   94.3%    11,874    9,278     734    21   1,841   0     0    555   316   271
3296   Spokane                     Spokane           WA   86.8%    40,367   35,634   2,044   140   2,537   3     9    907   538   512
3297   Tacoma                      Tacoma            WA   94.1%    10,387    8,439     611    38   1,289   0    10    599   296   254
3298   Anchorage                   Anchorage         AK   89.1%    19,644   17,195     472   483   1,488   6     0    694   357   286
 ACO                                                    ACO Percent Remaining Remaining Remaining Remaining Remaining Remaining Remaining   Active   Employees With Employees With
                ACO Name                  ACO city
Number                                                 state Completed Cases   NRFU Prod  SQRA       FV      NRFU RI    FV QC      MV     Employees    Availability    An Assignment
  2253   Danbury                 Danbury               CT       91.7%   15,395    13,290      534         8     1,563          0        0        833               457            322
  2254   Hartford                Hartford              CT       92.7%   16,976    13,813    1,481        13     1,667          2        0        863               482            412
  2255   New Haven               New Haven             CT       86.0%   24,889    22,741      575        35     1,538          0        0        902               493            378
  2256   Boston                  Boston                MA       80.5%   40,629    37,075    1,188        20     2,346          0        0       1160               503            436
  2257   Lawrence                Lawrence              MA       80.0%   24,793    23,360      437        37       959          0        0        576               296            288
  2258   Quincy                  Quincy                MA       91.4%    8,692     7,388      328         1       975          0        0        447               191            116
  2259   East Bridgewater        East Bridgewater      MA       76.8%   69,720    65,565      894       125     3,136          0        0       1104               639            601
  2260   Waltham                 Waltham               MA       97.1%    6,520     4,325      867        20     1,308          0        0        840               359            128
  2261   Worcester               Worcester             MA       87.9%   34,166    30,853      969        42     2,298          3        1       1195               535            437
  2262   Gardiner                Gardiner              ME       93.6%   26,029    21,050      862        48     4,067          2        0       1119               608            561
  2263   Concord                 Concord               NH       85.3%   41,025    37,133      932        85     2,874          1        0       1101               583            515
  2264   Egg Harbor              Egg Harbor Township   NJ       65.7%  100,699    97,083      845       103     2,668          0        0       1185               712            707
  2265   Parsippany              Parsippany            NJ       93.7%    8,634     6,998      738        13       885          0        0        708               393            286
  2266   South Plainfield        South Plainfield      NJ       83.4%   22,233    20,099      780        16     1,338          0        0        895               439            331
  2267   Jersey City             Jersey City           NJ       82.8%   30,019    27,238    1,053        38     1,689          1        0       1012               592            467
  2268   Newark                  Newark                NJ       76.1%   37,118    33,292    2,047        50     1,729          0        0        909               507            450
  2269   Fairlawn                Fairlawn              NJ       75.9%   43,654    40,862    1,121        92     1,578          0        1       1023               577            502
  2270   Toms River              Toms River            NJ       83.0%   46,520    43,341      954        62     2,163          0        0       1264               673            578
  2271   Trenton                 Trenton               NJ       89.6%   16,302    14,062      865        23     1,351          0        1        697               334            278
  2272   Albany                  Albany                NY       80.9%   79,342    74,883    1,281       170     3,008          0        0       1784               783            759
  2273   Bronx 1                 Bronx                 NY       80.0%   28,110    25,059    1,315         8     1,727          1        0       1013               544            376
  2274   Bronx 2                 Bronx                 NY       81.7%   26,354    23,420    1,627        37     1,270          0        0       1003               509            373
  2275   Melville                Melville              NY       71.4%   69,823    65,563    2,134        93     2,032          1        0       1421               755            733
  2276   Buffalo                 Buffalo               NY       86.7%   26,581    24,033      684        18     1,845          0        1        903               402            343
  2277   Queens 1                Long Island City      NY       90.6%   11,245     8,694    1,246        15     1,288          2        0        639               307            221
  2278   Brooklyn 1              Brooklyn              NY       66.5%   46,235    42,860    2,002       111     1,262          0        0       1091               558            482
  2279   Garden City             Garden City           NY       84.7%   26,222    22,973    1,825        24     1,400          0        0        893               475            396
  2280   Manhattan 1             New York              NY       85.8%   26,329    23,772    1,062        40     1,455          0        0        826               473            311
  2281   Manhattan 2             New York              NY       83.5%   47,637    42,636    1,190        44     3,767          0        0       1294               742            491
  2282   Pawling                 Pawling               NY       85.9%   35,916    32,022    1,724        87     2,083          0        0       1465               735            652
  2283   Brooklyn 2              Brooklyn              NY       74.4%   48,920    44,733    2,057        78     2,052          0        0       1339               817            660
  2284   Queens 2                Bayside               NY       89.0%   14,080    11,696      792        54     1,536          2        0        861               436            294
  2285   Queens 3                Forest Hills          NY       85.9%   18,196    16,135      716        67     1,273          5        0        891               411            367
  2286   Peekskill               Peekskill             NY       82.0%   32,257    29,597    1,073        37     1,550          0        0        988               525            457
  2287   Rochester               Rochester             NY       82.1%   68,234    64,037    1,146        73     2,978          0        0       1535               761            701
  2288   Brooklyn 3              Brooklyn              NY       87.2%   19,269    16,208    1,358        21     1,682          0        0       1090               609            409
  2289   Queens 4                Jamaica               NY       85.1%   16,734    14,417    1,001        84     1,232          0        0        795               397            227
  2290   Staten Island           Staten Island         NY       89.3%    9,066     7,444      613         4     1,005          0        0        618               271            171
  2291   Syracuse                Syracuse              NY       87.1%   49,106    45,060      876       143     3,027          0        0       1731               811            720
  2292   Brooklyn 4              Brooklyn              NY       79.2%   32,583    29,163    1,989        40     1,391          0        0        939               526            451
  2293   Guaynabo                Guaynabo              PR       89.5%   49,331    41,222    1,515     1,867     4,704         23        0       1535               971            781
  2294   Caguas                  Caguas                PR       91.0%   40,956    32,990      893     3,872     3,165         36        0       1422               945            715
  2295   Mayaguez                Mayaguez              PR       93.6%   32,652    21,789    1,481     6,145     3,138         99        0       1797             1132             929
  2296   Providence              Providence            RI       84.5%   33,027    30,385      886        35     1,721          0        0       1011               525            439
  2297   Burlington              Burlington            VT       91.2%   15,614    13,673      348        55     1,538          0        0        752               367            260
  2355   Washington DC           Washington            DC       78.0%   38,894    35,640    1,121        48     2,078          1        6        832               497            402
  2356   Wilmington              Wilmington            DE       77.4%   44,884    42,684      724        17     1,415          1       43        872               410            380
  2357   Lexington               Lexington             KY       71.7%  132,363   126,749    1,679       953     2,973          9        0       1506               953            939
  2358   Louisville              Louisville            KY       74.0%   90,442    86,447    1,577       120     2,295          3        0        958               535            532
  2359   Hanover                 Hanover               MD       79.9%   53,674    49,248    2,182        46     2,197          1        0       1253               786            658
  2360   Baltimore               Baltimore             MD       69.3%   47,872    45,666      603         9     1,593          0        1        860               454            440
  2361   Hagerstown              Hagerstown            MD       93.3%   16,454    13,119    1,295         9     2,031          0        0       1008               521            393
  2362   Towson                  Towson                MD       83.7%   47,501    42,963    1,959        21     2,558          0        0       1333               773            686
  2363   Akron                   Akron                 OH       68.9%   85,236    82,702      826        53     1,454          0      201        920               623            623
  2364   Mansfield               Mansfield             OH       96.2%    9,789     7,236      898        17     1,638          0        0        785               402            306
  2365   Cincinnati              Cincinnati            OH       82.9%   26,420    24,309      459        12     1,627          0       13        858               446            432
  2366   Cleveland               Cleveland             OH       70.4%   62,376    59,631      694        64     1,858          0      129        876               521            512
  2367   Columbus                Dublin                OH       89.6%   25,712    22,304      719         5     2,684          0        0       1362               756            585
  2368   Dayton                  Dayton                OH       87.3%   30,507    28,195      684        33     1,595          0        0        809               461            437
  2369   Toledo                  Toledo                OH       78.2%   68,561    65,490      823        44     2,145          0       59       1029               655            622
  2370   South Point             South Point           OH       93.8%   16,368    13,510      922        57     1,756          0      123        921               540            436
  2371   Allentown               Allentown             PA       74.1%   81,225    77,828      737        77     2,573          1        9        927               570            556
  2372   Cranberry Township      Cranberry Township    PA       94.7%   17,893    15,021      742        28     2,077          0       25        872               481            366
  2373   Harrisburg              Harrisburg            PA       90.4%   26,093    23,499      721        31     1,842          0        0        917               450            424
  2374   Norristown              Norristown            PA       88.0%   21,006    19,021      523        17     1,438          0        7        668               372            330
  2375   Philadelphia-Franklin   Philadelphia          PA       68.8%   77,677    74,395      815        44     2,422          0        1       1355               733            645
  2376   Philadelphia-Penn       Philadelphia          PA       63.6%   57,693    55,690      667        29     1,307          0        0        944               513            512
  2377   Pittsburgh              Pittsburgh            PA       88.1%   25,472    23,097      550        12     1,813          0        0        824               465            368
  2378   Reading                 Reading               PA       80.8%   43,637    41,493      736        58     1,350          0        0        624               415            389
  2379   State College           State College         PA       92.2%   26,823    23,721    1,008        34     2,060          0        0       1048               566            508
  2380   Knoxville               Knoxville             TN       91.0%   31,301    27,928      869        53     2,425          0       26        996               572            498
  2381   Memphis                 Memphis               TN       73.4%   63,761    60,853      917        35     1,956          0        0        985               578            537
  2382   Nashville               Franklin              TN       92.2%   25,725    22,183      899        29     2,614          0        0        960               605            492
  2383   Shelbyville             Shelbyville           TN       75.3%  112,497   107,444    1,868       190     2,976          0       19       1589             1035            1008
  2384   Crystal City            Arlington             VA       90.8%   11,197     9,264      677        14     1,242          0        0        448               205            166
  2385   Fairfax                 Fairfax               VA       97.4%    2,701     1,505      597        20       579          0        0        411               227             93
  2386   Fredericksburg          Fredericksburg        VA       73.4%   67,155    64,478    1,162        84     1,429          2        0        952               574            523
  2387   Virginia Beach          Virginia Beach        VA       76.7%   66,143    62,792    1,079       145     2,123          0        4        995               585            539
  2388   Richmond                Richmond              VA       76.4%   60,094    57,082    1,246        34     1,732          0        0        992               531            511
  2389   Roanoke                 Roanoke               VA       79.8%   69,377    65,717      929       101     2,252          0      378       1384               776            756
  2390   Beckley                 Beckley               WV       97.7%   11,464     6,277    1,480       181     3,525          1        0       1194               605            344
  2556   Fayetteville            Fayetteville          AR       95.5%   16,378    12,564    1,537       106     2,161          0       10        850               631            521
  2557   Little Rock             Little Rock           AR       84.9%   55,680    51,884    1,145       146     2,504          1        0       1492               874            775
  2558   Des Moines              Des Moines            IA       69.9%  152,925   147,618    1,930       103     3,274          0        0       1873             1104            1075
  2559   Chicago Central         Chicago               IL       83.4%   42,060    37,649    1,318        19     3,074          0        0       1381               819            720
  2560   Chicago Far Southwest   Evergreen Park        IL       89.6%   12,979    10,911      760         7     1,286          0       15        843               456            421
  2561   Chicago South           Chicago               IL       83.5%   28,243    24,658    1,358         3     2,223          1        0        930               557            444
  2562   Cook County NW          Schaumburg            IL       91.4%   11,748     9,681      796        28     1,242          0        1        494               345            310
  2563   Cook County South       Matteson              IL       83.1%   27,675    24,307    1,626         7     1,735          0        0        883               461            380
  2564   Dekalb                  Dekalb                IL       90.4%   21,774    19,073    1,144        21     1,536          0        0        908               462            356
  2565   Oswego                  Oswego                IL       88.1%   21,179    18,751    1,161         4     1,262          0        1        830               499            407
2566   Peoria             Peoria                       IL   86.5%    42,806    39,278   1,523    20   1,985   0     0   1124    643    591
2567   Skokie             Skokie                       IL   91.5%    10,437     8,509     687    33   1,208   0     0    881    439    320
2568   Springfield        Springfield                  IL   72.7%    89,488    85,905   1,615   135   1,832   1     0   1139    695    660
2569   Evansville         Evansville                   IN   94.8%    13,212    10,497   1,184     7   1,495   1    28    940    476    396
2570   Ft. Wayne          Ft. Wayne                    IN   89.7%    28,661    25,841   1,057    38   1,724   1     0   1020    552    495
2571   Indianapolis       Indianapolis                 IN   89.3%    27,918    24,871     893    18   2,134   1     1    958    428    385
2572   Lake County        Merrillville                 IN   90.9%    28,410    25,095   1,081    30   2,201   2     1   1255    602    487
2573   Detroit            Detroit                      MI   71.0%    97,817    92,849   2,669    90   2,209   0     0   1549    884    841
2574   Lansing            Lansing                      MI   73.7%    93,399    89,839   1,230    96   2,233   1     0   1467    787    740
2575   Macomb County      Clinton Township             MI   87.9%    31,975    29,190     924    33   1,828   0     0    964    548    472
2576   Traverse City      Traverse City                MI   74.9%   132,281   127,001   1,352   203   3,724   1     0   1996   1119   1094
2577   Oakland County     Troy                         MI   90.0%    16,539    14,611     570    10   1,348   0     0    450    218    178
2578   Duluth             Duluth                       MN   84.8%    58,173    53,430   2,084    81   2,578   0     0   1496    804    726
2579   Minneapolis        Minneapolis                  MN   93.7%     9,738     7,503     854    21   1,360   0     0    573    262    205
2580   Rochester          Rochester                    MN   83.8%    43,603    40,751   1,020    26   1,806   0     0   1248    618    545
2581   Kansas City        Kansas City                  MO   93.7%    27,623    22,496   1,221    60   3,760   1    85   1182    501    472
2582   Springfield        Springfield                  MO   84.4%    81,023    76,117   1,518   114   3,274   0     0   1642    960    923
2583   St. Louis          St. Louis                    MO   82.5%    54,290    50,611   1,062    21   2,541   0    55    995    571    556
2584   Eau Claire         Eau Claire                   WI   93.1%    18,478    15,670     854    46   1,908   0     0    726    444    385
2585   Green Bay          Green Bay                    WI   92.4%    20,862    17,859     953    33   1,754   0   263    837    462    371
2586   Madison            Madison                      WI   93.8%    15,670    12,826     879     7   1,958   0     0   1047    554    434
2587   Milwaukee          Milwaukee                    WI   76.6%    38,990    36,785     715    57   1,429   3     1   1041    540    440
2901   Gulfport           Gulfport                     MS   77.1%    78,993    75,107   1,391   153   2,339   3     0   1232    663    602
2902   Jackson            Jackson                      MS   56.9%   143,258   138,805   1,970   534   1,944   5     0    842    495    490
2904   Birmingham         Birmingham                   AL   57.4%   167,069   162,567   1,823   407   2,270   2     0    993    701    700
2905   Huntsville         Huntsville                   AL   67.0%   115,364   110,834   2,374   308   1,847   1     0   1012    640    619
2906   Mobile             Mobile                       AL   65.6%   129,067   124,650   1,489   282   2,645   1     0    983    599    587
2907   Charleston         North Charleston             SC   65.1%   168,434   164,466   1,307   124   2,537   0     0   1293    766    746
2908   Columbia           Columbia                     SC   69.2%   104,895   101,314   1,339    70   2,172   0     0   1021    543    540
2909   Greenville, SC     Greenville                   SC   73.9%    98,547    95,314   1,107    78   2,047   0     1   1110    674    673
2910   Atlanta            Atlanta                      GA   66.8%    78,202    75,279   1,014    49   1,860   0     0    794    507    497
2966   Lauderdale Lakes   Lauderdale Lake              FL   71.2%    70,873    67,226   1,193    84   2,369   1     0    975    635    601
2967   Fort Lauderdale    Margate                      FL   72.4%    79,516    76,286   1,065   102   2,063   0     0    993    648    629
2968   Fort Myers         Fort Myers                   FL   70.8%   133,007   128,162   1,052   114   3,678   1     0   1272    939    900
2969   Gainesville        Gainesville                  FL   82.7%    39,316    37,017     791    50   1,457   1     0    955    539    409
2970   Jacksonville       Jacksonville                 FL   69.5%    61,866    59,608     856    58   1,343   1     0    742    492    484
2971   Lakeland           Lakeland                     FL   68.0%   126,641   122,441   1,372   113   2,715   0     0   1188    832    821
2972   Miami North        Miami Lakes                  FL   73.9%    77,820    73,846   1,212   310   2,450   2     0   1145    780    690
2973   Miami South        Palmetto Bay                 FL   76.1%    57,547    54,234   1,039   229   2,045   0     0   1017    655    601
2974   Ocala              Ocala                        FL   72.3%    79,270    76,685     871    57   1,657   0     0    903    620    600
2975   Orange County      Orlando                      FL   75.6%    64,227    60,861   1,236    28   2,102   0     0    858    568    560
2976   Pensacola          Pensacola                    FL   65.0%   132,023   128,277   1,049   142   2,554   1     0   1189    642    639
2977   Seminole County    Lake Mary                    FL   69.4%    87,569    84,510     992    60   2,006   1     0    787    545    542
2978   St. Petersburg     St. Petersburg               FL   76.9%    73,376    70,171     903    60   2,242   0     0    892    602    577
2979   Tampa              Tampa                        FL   67.9%    85,266    82,317   1,098    81   1,770   0     0    877    585    582
2980   West Palm Beach    West Palm Beach              FL   69.7%   104,077   100,369   1,198    76   2,434   0     0   1152    835    805
2981   Columbus           Columbus                     GA   51.7%   191,816   188,453   1,386   278   1,698   1     0   1071    729    722
2982   Dekalb County      Atlanta                      GA   69.7%    62,096    59,294   1,152   122   1,528   0     0    880    493    470
2983   Douglasville       Douglasville                 GA   66.7%    67,090    65,095     795    94   1,105   1     0    696    455    376
2984   Gainesville, GA    Gainesville                  GA   73.6%    90,620    87,555     929    57   2,079   0     0    959    674    654
2985   Gwinnett County    Duluth                       GA   61.5%    86,326    83,756   1,335    76   1,158   1     0    786    457    449
2986   Macon              Macon                        GA   62.5%   103,063   100,329   1,046   132   1,556   0     0   1065    786    735
2987   Savannah           Savannah                     GA   85.9%    39,446    36,373     930    68   2,074   1     0    881    651    562
2988   Baton Rouge        Baton Rouge                  LA   66.7%    87,957    84,690   1,289   340   1,638   0     0    916    570    566
2989   Jefferson Parish   Elmwood                      LA   74.5%    65,916    63,054   1,015   187   1,660   0     0   1095    663    663
2990   New Orleans        New Orleans                  LA   97.2%     5,305     2,621   1,006    38   1,640   0     0    373    199    119
2991   Shreveport         Shreveport                   LA   48.1%   184,067   181,037     882   507   1,639   2     0   1066    675    667
2992   Asheville          Asheville                    NC   75.4%   107,550   103,803     624   132   2,991   0     0   1462    896    857
2993   Charlotte          Charlotte                    NC   74.1%    60,270    57,677     789    32   1,772   0     0    936    595    592
2994   Durham             Durham                       NC   65.8%    93,526    91,071     812    48   1,594   1     0    916    583    562
2995   Fayetteville       Fayetteville                 NC   71.9%   102,629    99,558     709    95   2,266   1     0   1040    705    689
2996   Greenville, NC     Greenville                   NC   67.0%   129,561   126,426     987   220   1,928   0     0   1222    776    774
2997   Raleigh            Raleigh                      NC   78.2%    55,434    53,296     605    49   1,483   1     0    680    426    415
2998   Winston-Salem      Winston-Salem                NC   69.5%    95,186    92,855     592    67   1,672   0     0   1010    648    646
3105   Flagstaff          Flagstaff                    AZ   74.2%    58,490    56,127     408   245   1,706   3     1    700    435    434
3106   Maricopa Central   Phoenix                      AZ   68.2%    87,849    84,790     785   100   2,172   1     1    861    586    586
3107   Maricopa South     Mesa                         AZ   78.3%    55,895    52,868     941    71   2,008   0     7    743    504    489
3108   Maricopa West      Glendale                     AZ   64.1%    85,774    83,212   1,134    79   1,348   0     1    807    510    496
3109   Tucson             Tucson                       AZ   68.6%   135,035   129,936   1,567   380   3,151   1     0   1324    871    831
3110   Window Rock        St. Michaels                 AZ   51.9%    43,725    42,936     205    83     496   5     0    383    261    257
3154   Aurora             Aurora                       CO   80.3%    38,203    36,000     873    26   1,304   0     0    649    341    332
3155   Colorado North     Longmont                     CO   89.0%    30,959    27,256     921   108   2,621   4    49   1027    480    376
3156   Colorado Springs   Colorado Springs             CO   64.4%   115,143   112,077     863   462   1,731   9     1    888    556    555
3157   Denver             Lakewood                     CO   86.4%    28,943    26,243     748    11   1,936   1     4    574    340    302
3158   Overland Park      Overland Park                KS   88.0%    22,383    20,744     514    30   1,092   0     3    597    308    236
3159   Wichita            Wichita                      KS   94.2%    18,274    15,387     872    34   1,838   1   142    594    350    283
3160   Billings           Billings                     MT   67.6%    86,599    83,834     868   272   1,621   1     3   1090    642    625
3162   Bismarck           Bismarck                     ND   83.3%    29,047    26,665     844   288   1,248   2     0    545    369    321
3163   Lincoln            Lincoln                      NE   80.5%    59,415    56,376   1,007    59   1,972   1     0   1020    648    600
3164   Albuquerque        Los Ranchos de Albuquerque   NM   71.5%    80,929    77,019   1,466   542   1,896   6     0    898    595    564
3165   Las Cruces         Las Cruces                   NM   79.1%    38,543    36,282     827    99   1,333   2     0    840    519    432
3166   Cleveland Co.      Norman                       OK   77.4%    68,632    65,672     776   270   1,902   3     9    816    522    514
3167   Oklahoma County    Warr Acres                   OK   89.0%    30,309    26,515   1,060    31   2,695   0     8    709    485    436
3168   Tulsa              Tulsa                        OK   69.6%   100,244    96,904   1,173   326   1,831   1     9    831    527    524
3169   Sioux Falls        Sioux Falls                  SD   77.1%    38,513    36,287     970   217   1,038   1     0    565    312    300
3170   Arlington          Grand Prairie                TX   82.9%    25,441    23,696     601    18   1,126   0     0    518    343    324
3171   Austin             Austin                       TX   92.9%    18,476    15,002     946    57   2,470   1     0    869    509    333
3172   Collin Co.         McKinney                     TX   83.0%    41,752    39,196     923    77   1,555   1     0    723    512    459
3173   Dallas             Duncanville                  TX   68.7%    45,129    42,999     879    42   1,205   0     4    868    476    466
3174   Dallas Co. NE      Richardson                   TX   75.7%    35,060    33,125     718    37   1,179   1     0    746    421    405
3175   Dallas Co. NW      Farmers Branch               TX   74.4%    50,159    47,652     605    45   1,857   0     0    670    413    394
3176   Denton Co.         Denton                       TX   86.7%    40,461    36,765   1,535    67   2,080   0    14    848    546    482
3177   El Paso            El Paso                      TX   77.3%    57,942    54,996     893   193   1,858   2     0   1058    621    503
3178   Fort Bend Co.               Katy              TX   67.6%   108,406   104,496   1,715   338   1,853   4     0   1051   685   679
3179   Fort Worth                  Fort Worth        TX   91.7%    15,362    12,778     750    71   1,193   0   570    296   194   164
3180   Harris Co. East             Houston           TX   87.1%    18,886    16,707     558    63   1,556   2     0    653   395   323
3181   Harris Co. NE               Houston           TX   87.1%    19,157    16,092   1,849    17   1,199   0     0    599   382   287
3182   Harris Co. NW               Katy              TX   94.1%     7,918     6,170     885     2     861   0     0    600   426   319
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   75.8%    78,272    73,012   3,016   334   1,909   1     0    899   631   631
3184   Houston NW                  Houston           TX   87.7%    17,970    15,641   1,130    11   1,188   0     0    408   280   234
3185   Houston South               Houston           TX   73.1%    45,139    41,872   1,995    57   1,215   0     0    660   428   417
3186   Houston West                Houston           TX   78.5%    36,723    33,849     781    71   2,022   0     0    756   488   444
3187   Laredo                      Laredo            TX   70.0%    99,726    95,863   1,466   311   2,084   2     0   1086   727   724
3188   Lubbock                     Lubbock           TX   74.5%    80,989    77,841   1,051   200   1,895   2     0    823   575   565
3189   Montgomery Co.              Spring            TX   73.5%    89,049    85,158   1,530   417   1,944   0     0   1145   771   761
3190   San Antonio East            San Antonio       TX   93.0%     8,354     6,988     561    29     774   0     2    537   313   232
3191   San Antonio North           San Antonio       TX   95.2%     5,642     4,255     449     5     901   0    32    370   272   249
3192   San Antonio West            San Antonio       TX   94.9%     5,729     4,134     523     4   1,068   0     0    365   303   295
3193   Tyler                       Tyler             TX   77.5%    86,428    82,747   1,186   244   2,251   0     0   1053   798   724
3194   Waco                        Waco              TX   87.3%    41,029    37,597   1,171    85   2,175   1     0   1032   645   573
3195   Williamson Co.              Leander           TX   88.5%    35,589    31,426   1,222   101   2,839   1     0    869   544   447
3196   Orem                        Orem              UT   83.3%    33,657    30,915   1,196   119   1,412   1    14    584   385   347
3197   Salt Lake City              South Salt Lake   UT   85.7%    35,166    31,903   1,326    65   1,655   1   216    842   450   395
3198   Casper                      Casper            WY   78.3%    30,855    28,884     836   103   1,029   3     0    605   307   305
3255   Honolulu                    Honolulu          HI   94.9%    14,682     9,627   2,522   261   2,267   5     0    449   324   267
3256   Boise                       Boise             ID   97.6%     7,479     4,436     752    37   2,253   0     1    380   255   163
3257   Las Vegas                   Las Vegas         NV   77.9%    60,268    55,631   1,278    48   3,264   0    47    847   629   581
3258   North Las Vegas             N. Las Vegas      NV   81.6%    52,212    48,276   1,311   117   2,504   4     0    846   565   519
3259   Eugene                      Springfield       OR   83.7%    51,424    48,095   1,362    86   1,880   1     0   1003   499   450
3260   Portland                    Portland          OR   93.1%    13,018    10,992     578     8   1,438   2     0    486   318   276
3261   Salem                       Salem             OR   94.9%    12,412    10,045     811    23   1,533   0     0    696   337   244
3263   Bakersfield                 Bakersfield       CA   80.1%    60,608    56,038   1,773    80   2,717   0     0    865   564   529
3264   Chico                       Chico             CA   75.4%    74,858    71,259   1,341   142   2,113   3     0    840   557   543
3265   Concord                     Concord           CA   82.1%    30,330    27,710     980    26   1,409   0   205    535   367   350
3266   El Cajon                    San Diego         CA   87.8%    16,289    14,085   1,088    44   1,072   0     0    455   301   271
3267   Fullerton                   Buena Park        CA   91.5%    14,812    11,931   1,236    24   1,620   0     1    664   407   296
3268   Inglewood                   Inglewood         CA   84.7%    45,306    41,245   1,662    24   2,373   2     0    987   608   549
3269   Long Beach                  Long Beach        CA   89.8%    20,466    17,537   1,520    17   1,392   0     0    786   436   396
3270   Fresno                      Fresno            CA   83.6%    38,860    35,577   1,492    28   1,763   0     0    838   568   500
3271   Oakland                     Oakland           CA   84.5%    23,874    20,796   1,669    22   1,387   0     0    484   337   286
3272   Ontario                     Upland            CA   85.1%    17,989    15,675   1,013    23   1,278   0     0    413   274   252
3273   Palm Springs                Palm Springs      CA   80.4%    49,288    45,455   1,181    57   2,595   0     0    834   531   461
3274   Pasadena                    Pasadena          CA   92.6%    22,516    17,640   2,215    32   2,629   0     0    740   487   447
3275   Pleasanton                  San Ramon         CA   90.7%    10,495     8,505     775    12   1,203   0     0    279   191   184
3276   Riverside                   Riverside         CA   79.6%    30,130    27,762   1,318    13   1,037   0     0    466   305   300
3277   Sacramento                  Sacramento        CA   86.8%    24,083    21,311   1,025    15   1,732   0     0    519   363   320
3278   San Bernardino              San Bernardino    CA   81.4%    38,798    35,889   1,209    64   1,636   0     0    707   470   455
3279   San Diego                   San Diego         CA   86.3%    22,829    20,402   1,104   124   1,198   1     0    547   360   314
3280   San Francisco               San Francisco     CA   88.7%    18,612    16,072     811     4   1,722   0     3    515   302   280
3281   San Jose                    San Jose          CA   85.6%    25,244    21,985   1,651   141   1,467   0     0    767   474   405
3282   San Mateo                   Redwood City      CA   91.0%    11,709     8,077   2,408     5   1,066   0   153    394   275   218
3283   Santa Ana                   Santa Ana         CA   91.8%    16,911    13,612   1,279    16   2,004   0     0    703   425   261
3284   Camarillo                   Camarillo         CA   85.4%    29,959    26,846   1,489    55   1,569   0     0    541   377   330
3285   Santa Clarita               Valencia          CA   91.4%    19,555    14,853   1,825    18   2,355   0   504    725   527   487
3286   Santa Rosa                  Rohnert Park      CA   78.0%    45,810    43,394     706   265   1,440   1     4    746   478   448
3287   South Gate                  Commerce          CA   81.3%    48,927    43,597   3,043    53   2,232   2     0    634   404   397
3288   Stockton                    Stockton          CA   80.1%    48,162    44,672   1,173    70   1,961   0   286    799   523   462
3289   Sunnyvale                   Sunnyvale         CA   90.2%    16,633    13,801   1,121    14   1,386   0   311    363   277   223
3290   Woodland Hills              Woodland Hills    CA   93.3%    24,232    19,423   1,287     9   3,231   0   282    824   578   528
3291   Vista                       Carlsbad          CA   93.3%     9,396     7,415     763    18   1,199   1     0    327   186   144
3292   West Covina                 West Covina       CA   95.6%     7,703     4,756   1,489    11   1,447   0     0    446   304   236
3293   Everett                     Everett           WA   94.9%    13,618    11,175     849    42   1,536   0    16    565   373   338
3294   Olympia                     Olympia           WA   95.0%    12,741     9,693   1,140    25   1,790   1    92    568   344   315
3295   Seattle                     Seattle           WA   93.6%    13,309    10,579     896    21   1,813   0     0    569   328   264
3296   Spokane                     Spokane           WA   86.1%    42,420    37,440   2,266   141   2,563   3     7    911   575   546
3297   Tacoma                      Tacoma            WA   93.6%    11,313     9,317     690    38   1,258   0    10    620   289   253
3298   Anchorage                   Anchorage         AK   88.3%    21,080    18,582     568   504   1,421   5     0    696   340   290
 ACO                                              ACO Percent Remaining     Active   Employees With Employees With
                ACO Name             ACO city
Number                                            state Completed Cases   Employees    Availability    An Assignment
  2253   Danbury            Danbury               CT       91.0%   16,741        834               450            313
  2254   Hartford           Hartford              CT       92.5%   17,214        833               436            327
  2255   New Haven          New Haven             CT       84.5%   27,351        910               462            390
  2256   Boston             Boston                MA       79.3%   42,892       1156               476            438
  2257   Lawrence           Lawrence              MA       78.7%   26,335        578               279            274
  2258   Quincy             Quincy                MA       91.0%    9,090        448               181            117
  2259   East Bridgewater   East Bridgewater      MA       75.1%   74,669       1110               578            567
  2260   Waltham            Waltham               MA       97.0%    6,856        847               346            112
  2261   Worcester          Worcester             MA       87.2%   36,223       1196               495            405
  2262   Gardiner           Gardiner              ME       93.1%   28,214       1136               595            529
  2263   Concord            Concord               NH       84.2%   44,044       1103               542            486
  2264   Egg Harbor         Egg Harbor Township   NJ       63.3%  107,476       1209               679            679
  2265   Parsippany         Parsippany            NJ       92.9%    9,664        711               386            256
  2266   South Plainfield   South Plainfield      NJ       82.0%   23,935        902               436            342
  2267   Jersey City        Jersey City           NJ       81.1%   33,008       1005               539            479
  2268   Newark             Newark                NJ       74.9%   38,779        930               445            386
  2269   Fairlawn           Fairlawn              NJ       74.5%   46,210       1019               539            496
  2270   Toms River         Toms River            NJ       81.3%   50,883       1291               640            573
  2271   Trenton            Trenton               NJ       88.7%   17,563        716               356            295
  2272   Albany             Albany                NY       79.6%   84,384       1812               747            698
  2273   Bronx 1            Bronx                 NY       79.2%   29,143       1000               489            354
  2274   Bronx 2            Bronx                 NY       80.3%   28,162       1007               479            337
  2275   Melville           Melville              NY       69.6%   73,848       1399               705            691
  2276   Buffalo            Buffalo               NY       85.8%   28,352        900               374            304
  2277   Queens 1           Long Island City      NY       90.3%   11,664        625               280            181
  2278   Brooklyn 1         Brooklyn              NY       64.7%   48,424       1052               488            457
  2279   Garden City        Garden City           NY       83.7%   27,824        908               435            380
  2280   Manhattan 1        New York              NY       84.8%   28,227        815               438            300
  2281   Manhattan 2        New York              NY       82.3%   50,962       1296               749            522
  2282   Pawling            Pawling               NY       84.8%   38,502       1451               691            609
  2283   Brooklyn 2         Brooklyn              NY       72.4%   52,366       1329               754            598
  2284   Queens 2           Bayside               NY       88.6%   14,605        843               429            274
  2285   Queens 3           Forest Hills          NY       85.4%   18,871        877               360            290
  2286   Peekskill          Peekskill             NY       80.3%   35,170        994               509            475
  2287   Rochester          Rochester             NY       80.3%   74,556       1529               733            671
  2288   Brooklyn 3         Brooklyn              NY       86.4%   20,363       1070               525            351
  2289   Queens 4           Jamaica               NY       84.0%   17,919        792               379            213
  2290   Staten Island      Staten Island         NY       88.8%    9,505        618               271            175
  2291   Syracuse           Syracuse              NY       85.6%   54,654       1746               778            706
  2292   Brooklyn 4         Brooklyn              NY       77.6%   34,948        932               484            459
  2293   Guaynabo           Guaynabo              PR       88.6%   53,178       1571               925            807
  2294   Caguas             Caguas                PR       89.7%   46,551       1525               933            745
  2295   Mayaguez           Mayaguez              PR       92.7%   37,220       1840             1032             858
  2296   Providence         Providence            RI       83.3%   35,274       1061               497            447
  2297   Burlington         Burlington            VT       90.1%   17,536        758               356            263
  2355   Washington DC      Washington            DC       76.8%   40,798        789               410            364
  2356   Wilmington         Wilmington            DE       76.0%   47,605        854               403            384
  2357   Lexington          Lexington             KY       70.2%  138,958       1520               908            897
  2358   Louisville         Louisville            KY       72.7%   94,617        943               499            496
  2359   Hanover            Hanover               MD       78.7%   56,510       1282               769            665
  2360   Baltimore          Baltimore             MD       67.6%   50,339        863               428            425
  2361   Hagerstown         Hagerstown            MD       92.9%   17,252        911               490            392
  2362   Towson             Towson                MD       82.1%   51,811       1342               756            676
  2363   Akron              Akron                 OH       66.4%   91,956        959               623            619
  2364   Mansfield          Mansfield             OH       95.9%   10,725        794               409            295
  2365   Cincinnati         Cincinnati            OH       81.6%   28,417        852               416            406
  2366   Cleveland          Cleveland             OH       68.7%   65,829        854               459            458
  2367   Columbus           Dublin                OH       88.5%   28,549       1366               693            559
  2368   Dayton             Dayton                OH       86.1%   33,331        803               458            413
  2369   Toledo             Toledo                OH       76.7%   72,981       1024               567            559
2370   South Point             South Point          OH   93.0%    18,544    933    512    436
2371   Allentown               Allentown            PA   72.6%    85,700    924    537    528
2372   Cranberry Township      Cranberry Township   PA   94.0%    20,202    873    461    357
2373   Harrisburg              Harrisburg           PA   89.5%    28,534    963    438    395
2374   Norristown              Norristown           PA   87.0%    22,858    660    342    316
2375   Philadelphia-Franklin   Philadelphia         PA   67.2%    81,266   1374    652    589
2376   Philadelphia-Penn       Philadelphia         PA   61.7%    60,522    959    516    512
2377   Pittsburgh              Pittsburgh           PA   87.0%    27,783    862    460    386
2378   Reading                 Reading              PA   79.6%    46,220    641    387    378
2379   State College           State College        PA   91.3%    29,770   1058    560    487
2380   Knoxville               Knoxville            TN   89.7%    35,666    989    596    515
2381   Memphis                 Memphis              TN   71.9%    67,043    977    520    495
2382   Nashville               Franklin             TN   91.3%    28,623    976    578    464
2383   Shelbyville             Shelbyville          TN   73.6%   119,943   1592    989    971
2384   Crystal City            Arlington            VA   90.4%    11,645    420    193    159
2385   Fairfax                 Fairfax              VA   97.4%     2,700    419    220     74
2386   Fredericksburg          Fredericksburg       VA   72.1%    70,204    950    504    480
2387   Virginia Beach          Virginia Beach       VA   75.1%    70,441    997    552    530
2388   Richmond                Richmond             VA   75.2%    62,830    996    479    467
2389   Roanoke                 Roanoke              VA   78.0%    75,375   1412    748    723
2390   Beckley                 Beckley              WV   97.6%    12,310   1218    607    357
2556   Fayetteville            Fayetteville         AR   94.9%    18,352   1070    740    556
2557   Little Rock             Little Rock          AR   83.4%    60,854   1486    817    725
2558   Des Moines              Des Moines           IA   67.9%   162,251   1844   1033   1014
2559   Chicago Central         Chicago              IL   82.6%    43,956   1387    798    677
2560   Chicago Far Southwest   Evergreen Park       IL   89.0%    13,637    853    459    402
2561   Chicago South           Chicago              IL   82.4%    30,075    933    554    435
2562   Cook County NW          Schaumburg           IL   91.0%    12,340    511    348    298
2563   Cook County South       Matteson             IL   82.4%    28,810    890    429    345
2564   Dekalb                  Dekalb               IL   89.7%    23,328    959    457    374
2565   Oswego                  Oswego               IL   87.4%    22,255    876    493    386
2566   Peoria                  Peoria               IL   85.5%    45,801   1121    606    562
2567   Skokie                  Skokie               IL   91.0%    10,987    889    441    305
2568   Springfield             Springfield          IL   70.8%    95,278   1152    651    626
2569   Evansville              Evansville           IN   94.6%    13,887    974    459    366
2570   Ft. Wayne               Ft. Wayne            IN   88.6%    31,573   1002    534    475
2571   Indianapolis            Indianapolis         IN   88.4%    30,058   1031    439    391
2572   Lake County             Merrillville         IN   90.0%    31,110   1299    617    499
2573   Detroit                 Detroit              MI   69.1%   104,016   1512    787    762
2574   Lansing                 Lansing              MI   71.9%    99,616   1456    727    693
2575   Macomb County           Clinton Township     MI   86.3%    35,967    988    537    476
2576   Traverse City           Traverse City        MI   72.8%   143,334   1980   1120   1095
2577   Oakland County          Troy                 MI   89.5%    17,344    449    212    188
2578   Duluth                  Duluth               MN   83.6%    62,126   1517    799    705
2579   Minneapolis             Minneapolis          MN   92.9%    10,962    598    270    200
2580   Rochester               Rochester            MN   82.6%    46,838   1234    609    473
2581   Kansas City             Kansas City          MO   93.4%    28,805   1209    516    445
2582   Springfield             Springfield          MO   83.2%    87,002   1679    906    846
2583   St. Louis               St. Louis            MO   81.3%    57,949   1035    542    523
2584   Eau Claire              Eau Claire           WI   92.6%    19,845    751    461    408
2585   Green Bay               Green Bay            WI   91.8%    22,408    864    465    364
2586   Madison                 Madison              WI   93.2%    17,238   1071    585    401
2587   Milwaukee               Milwaukee            WI   75.1%    41,337   1034    502    440
2901   Gulfport                Gulfport             MS   76.2%    81,859   1229    743    683
2902   Jackson                 Jackson              MS   54.6%   150,379    806    449    448
2904   Birmingham              Birmingham           AL   55.9%   172,274    962    636    629
2905   Huntsville              Huntsville           AL   65.7%   119,100   1042    619    595
2906   Mobile                  Mobile               AL   64.3%   133,460    992    603    602
2907   Charleston              North Charleston     SC   63.2%   177,033   1293    720    716
2908   Columbia                Columbia             SC   68.0%   108,843   1075    537    532
2909   Greenville, SC          Greenville           SC   72.3%   104,485   1102    618    617
2910   Atlanta                 Atlanta              GA   64.9%    82,346    791    447    441
2966   Lauderdale Lakes   Lauderdale Lake              FL   69.1%    75,616    973   591   546
2967   Fort Lauderdale    Margate                      FL   70.2%    85,736    993   612   591
2968   Fort Myers         Fort Myers                   FL   68.7%   142,176   1262   920   890
2969   Gainesville        Gainesville                  FL   81.6%    41,814    968   514   392
2970   Jacksonville       Jacksonville                 FL   68.0%    64,911    733   432   430
2971   Lakeland           Lakeland                     FL   66.2%   133,385   1245   812   673
2972   Miami North        Miami Lakes                  FL   72.0%    83,229   1139   719   638
2973   Miami South        Palmetto Bay                 FL   74.4%    61,541   1016   636   560
2974   Ocala              Ocala                        FL   70.8%    83,369    907   558   545
2975   Orange County      Orlando                      FL   74.2%    67,635    860   496   496
2976   Pensacola          Pensacola                    FL   63.5%   137,318   1198   648   633
2977   Seminole County    Lake Mary                    FL   67.6%    92,367    772   486   486
2978   St. Petersburg     St. Petersburg               FL   75.3%    78,427    892   531   522
2979   Tampa              Tampa                        FL   66.2%    89,480    871   544   543
2980   West Palm Beach    West Palm Beach              FL   67.6%   110,828   1157   814   794
2981   Columbus           Columbus                     GA   49.1%   201,693   1053   727   717
2982   Dekalb County      Atlanta                      GA   67.9%    65,675    868   445   425
2983   Douglasville       Douglasville                 GA   65.3%    69,761    694   415   351
2984   Gainesville, GA    Gainesville                  GA   72.3%    95,146    965   662   618
2985   Gwinnett County    Duluth                       GA   59.7%    89,911    752   397   394
2986   Macon              Macon                        GA   59.1%   112,145   1045   722   705
2987   Savannah           Savannah                     GA   84.4%    43,558   1002   661   610
2988   Baton Rouge        Baton Rouge                  LA   64.8%    92,581    915   542   542
2989   Jefferson Parish   Elmwood                      LA   72.5%    71,008   1123   641   639
2990   New Orleans        New Orleans                  LA   96.9%     5,844    396   219   129
2991   Shreveport         Shreveport                   LA   46.8%   188,592   1056   588   581
2992   Asheville          Asheville                    NC   73.9%   113,958   1500   884   848
2993   Charlotte          Charlotte                    NC   72.3%    64,229    937   547   545
2994   Durham             Durham                       NC   64.0%    98,429    896   533   530
2995   Fayetteville       Fayetteville                 NC   70.4%   108,134   1111   698   674
2996   Greenville, NC     Greenville                   NC   65.3%   135,988   1226   725   724
2997   Raleigh            Raleigh                      NC   76.6%    59,401    672   396   388
2998   Winston-Salem      Winston-Salem                NC   67.8%   100,478    975   568   566
3105   Flagstaff          Flagstaff                    AZ   72.5%    62,191    698   399   396
3106   Maricopa Central   Phoenix                      AZ   65.4%    95,311    882   550   550
3107   Maricopa South     Mesa                         AZ   76.6%    60,118    746   487   476
3108   Maricopa West      Glendale                     AZ   62.2%    90,270    806   490   475
3109   Tucson             Tucson                       AZ   65.9%   146,286   1341   841   811
3110   Window Rock        St. Michaels                 AZ   50.5%    44,950    367   236   231
3154   Aurora             Aurora                       CO   79.1%    40,452    661   334   330
3155   Colorado North     Longmont                     CO   88.0%    33,696   1041   470   377
3156   Colorado Springs   Colorado Springs             CO   62.7%   120,242    879   505   504
3157   Denver             Lakewood                     CO   85.5%    30,959    586   328   269
3158   Overland Park      Overland Park                KS   87.2%    23,913    597   306   250
3159   Wichita            Wichita                      KS   93.8%    19,403    631   344   264
3160   Billings           Billings                     MT   66.1%    90,357   1098   619   611
3162   Bismarck           Bismarck                     ND   81.8%    31,527    550   360   323
3163   Lincoln            Lincoln                      NE   79.1%    63,594   1094   630   567
3164   Albuquerque        Los Ranchos de Albuquerque   NM   70.1%    84,684    900   569   547
3165   Las Cruces         Las Cruces                   NM   77.9%    40,611    853   468   362
3166   Cleveland Co.      Norman                       OK   75.9%    72,995    842   533   515
3167   Oklahoma County    Warr Acres                   OK   88.2%    32,461    717   444   406
3168   Tulsa              Tulsa                        OK   68.2%   104,523    828   472   466
3169   Sioux Falls        Sioux Falls                  SD   75.9%    40,271    581   295   286
3170   Arlington          Grand Prairie                TX   81.1%    27,982    524   302   289
3171   Austin             Austin                       TX   92.2%    20,497    854   490   367
3172   Collin Co.         McKinney                     TX   81.3%    45,739    719   482   427
3173   Dallas             Duncanville                  TX   66.3%    48,405    847   420   416
3174   Dallas Co. NE      Richardson                   TX   73.9%    37,551    752   387   380
3175   Dallas Co. NW      Farmers Branch               TX   72.7%    53,493    680   392   379
3176   Denton Co.         Denton                       TX   85.4%    44,223    873   522   483
3177   El Paso            El Paso                      TX   76.1%    60,900   1062   581   436
3178   Fort Bend Co.               Katy              TX   65.9%   113,679   1047   673   669
3179   Fort Worth                  Fort Worth        TX   91.1%    16,373    382   218   155
3180   Harris Co. East             Houston           TX   85.4%    21,444    656   378   313
3181   Harris Co. NE               Houston           TX   85.3%    21,811    625   361   309
3182   Harris Co. NW               Katy              TX   93.0%     9,439    606   419   286
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   74.6%    81,379    894   568   567
3184   Houston NW                  Houston           TX   85.9%    20,446    409   254   226
3185   Houston South               Houston           TX   71.1%    48,321    666   381   380
3186   Houston West                Houston           TX   75.6%    41,552    787   459   429
3187   Laredo                      Laredo            TX   68.2%   105,491   1053   664   659
3188   Lubbock                     Lubbock           TX   73.0%    85,673    814   545   543
3189   Montgomery Co.              Spring            TX   71.6%    95,025   1143   683   681
3190   San Antonio East            San Antonio       TX   92.0%     9,575    540   292   228
3191   San Antonio North           San Antonio       TX   94.3%     6,715    373   272   246
3192   San Antonio West            San Antonio       TX   93.4%     7,341    488   296   236
3193   Tyler                       Tyler             TX   76.0%    92,252   1049   748   704
3194   Waco                        Waco              TX   86.0%    45,103   1073   653   559
3195   Williamson Co.              Leander           TX   87.5%    38,577    900   486   415
3196   Orem                        Orem              UT   82.1%    35,913    611   368   334
3197   Salt Lake City              South Salt Lake   UT   84.7%    37,328    849   467   423
3198   Casper                      Casper            WY   77.1%    32,303    601   306   300
3255   Honolulu                    Honolulu          HI   94.9%    14,564    452   324   253
3256   Boise                       Boise             ID   97.5%     7,926    389   262   145
3257   Las Vegas                   Las Vegas         NV   76.1%    65,035    851   584   535
3258   North Las Vegas             N. Las Vegas      NV   80.1%    56,192    842   542   515
3259   Eugene                      Springfield       OR   83.5%    51,629   1007   489   456
3260   Portland                    Portland          OR   92.9%    13,326    481   273   243
3261   Salem                       Salem             OR   94.6%    13,093    698   301   244
3263   Bakersfield                 Bakersfield       CA   78.9%    64,201    874   507   500
3264   Chico                       Chico             CA   74.4%    77,744    863   520   503
3265   Concord                     Concord           CA   81.0%    32,062    547   336   313
3266   El Cajon                    San Diego         CA   87.0%    17,229    463   277   259
3267   Fullerton                   Buena Park        CA   90.8%    15,979    665   381   282
3268   Inglewood                   Inglewood         CA   83.6%    48,240    963   544   514
3269   Long Beach                  Long Beach        CA   89.1%    21,692    781   395   359
3270   Fresno                      Fresno            CA   82.0%    42,650    891   573   521
3271   Oakland                     Oakland           CA   83.9%    24,750    477   324   272
3272   Ontario                     Upland            CA   83.9%    19,402    416   269   253
3273   Palm Springs                Palm Springs      CA   79.2%    52,113    824   481   432
3274   Pasadena                    Pasadena          CA   92.3%    23,289    750   472   429
3275   Pleasanton                  San Ramon         CA   90.2%    11,109    273   183   178
3276   Riverside                   Riverside         CA   78.5%    31,592    492   283   283
3277   Sacramento                  Sacramento        CA   85.7%    25,930    533   346   306
3278   San Bernardino              San Bernardino    CA   79.7%    42,059    703   429   412
3279   San Diego                   San Diego         CA   85.2%    24,488    558   339   321
3280   San Francisco               San Francisco     CA   87.7%    20,135    488   281   263
3281   San Jose                    San Jose          CA   84.8%    26,487    777   443   383
3282   San Mateo                   Redwood City      CA   90.3%    12,579    376   255   206
3283   Santa Ana                   Santa Ana         CA   91.0%    18,373    705   424   272
3284   Camarillo                   Camarillo         CA   84.6%    31,599    545   355   324
3285   Santa Clarita               Valencia          CA   90.6%    21,195    762   506   437
3286   Santa Rosa                  Rohnert Park      CA   77.0%    47,746    752   437   414
3287   South Gate                  Commerce          CA   80.5%    50,614    644   388   381
3288   Stockton                    Stockton          CA   78.6%    51,838    808   470   452
3289   Sunnyvale                   Sunnyvale         CA   89.3%    18,130    370   262   221
3290   Woodland Hills              Woodland Hills    CA   92.7%    26,461    821   526   475
3291   Vista                       Carlsbad          CA   93.0%     9,811    331   193   143
3292   West Covina                 West Covina       CA   95.2%     8,418    463   300   240
3293   Everett                     Everett           WA   94.5%    14,442    575   389   322
3294   Olympia                     Olympia           WA   94.9%    12,957    568   327   294
3295   Seattle                     Seattle           WA   93.1%    14,351    573   336   260
3296   Spokane                     Spokane           WA   86.0%    42,524    913   543   524
3297 Tacoma      Tacoma      WA   93.2%   11,919   607   281   210
3298 Anchorage   Anchorage   AK   87.5%   22,467   722   358   256
ACO Number   ACO Name                ACO city              ACO state PCT_COMP Remaining Cases Active Employees Employees With Availability Employees With An Assignment
      2253   Danbury                 Danbury               CT             90.1%         18,278              865                         390                          306
      2254   Hartford                Hartford              CT             91.9%         18,570              828                         367                          302
      2255   New Haven               New Haven             CT             83.0%         30,058              916                         435                          375
      2256   Boston                  Boston                MA             78.0%         45,592             1142                         445                          422
      2257   Lawrence                Lawrence              MA             77.4%         27,968              586                         255                          251
      2258   Quincy                  Quincy                MA             90.6%          9,488              448                         155                          114
      2259   East Bridgewater        East Bridgewater      MA             73.3%         79,977             1100                         514                          514
      2260   Waltham                 Waltham               MA             96.7%          7,558              865                         325                          146
      2261   Worcester               Worcester             MA             86.3%         38,639             1198                         455                          402
      2262   Gardiner                Gardiner              ME             92.5%         30,347             1147                         487                          464
      2263   Concord                 Concord               NH             82.7%         48,128             1132                         512                          457
      2264   Egg Harbor              Egg Harbor Township   NJ             60.9%       114,093              1184                         576                          571
      2265   Parsippany              Parsippany            NJ             91.8%         11,069              709                         323                          244
      2266   South Plainfield        South Plainfield      NJ             80.4%         26,144              882                         331                          302
      2267   Jersey City             Jersey City           NJ             79.0%         36,518             1010                         474                          448
      2268   Newark                  Newark                NJ             73.1%         41,453              922                         412                          387
      2269   Fairlawn                Fairlawn              NJ             72.7%         49,275             1017                         485                          474
      2270   Toms River              Toms River            NJ             79.7%         55,350             1296                         534                          486
      2271   Trenton                 Trenton               NJ             87.5%         19,510              721                         319                          290
      2272   Albany                  Albany                NY             78.1%         90,683             1810                         684                          656
      2273   Bronx 1                 Bronx                 NY             77.6%         31,396             1002                         425                          364
      2274   Bronx 2                 Bronx                 NY             78.4%         30,968              994                         406                          336
      2275   Melville                Melville              NY             67.6%         78,745             1359                         610                          597
      2276   Buffalo                 Buffalo               NY             84.9%         30,008              887                         274                          255
      2277   Queens 1                Long Island City      NY             89.5%         12,558              644                         288                          205
      2278   Brooklyn 1              Brooklyn              NY             62.6%         51,286             1063                         466                          445
      2279   Garden City             Garden City           NY             82.1%         30,497              924                         401                          369
      2280   Manhattan 1             New York              NY             83.3%         30,873              813                         387                          306
      2281   Manhattan 2             New York              NY             80.6%         55,870             1280                         700                          554
      2282   Pawling                 Pawling               NY             83.1%         42,879             1448                         630                          570
      2283   Brooklyn 2              Brooklyn              NY             70.5%         55,956             1322                         690                          608
      2284   Queens 2                Bayside               NY             87.8%         15,631              832                         404                          268
      2285   Queens 3                Forest Hills          NY             84.2%         20,363              898                         355                          298
      2286   Peekskill               Peekskill             NY             78.3%         38,746             1003                         476                          447
      2287   Rochester               Rochester             NY             78.6%         81,045             1530                         604                          565
      2288   Brooklyn 3              Brooklyn              NY             84.6%         23,115             1072                         541                          365
      2289   Queens 4                Jamaica               NY             82.2%         19,870              857                         359                          248
      2290   Staten Island           Staten Island         NY             88.0%         10,186              618                         243                          161
      2291   Syracuse                Syracuse              NY             84.3%         59,548             1757                         715                          668
      2292   Brooklyn 4              Brooklyn              NY             75.5%         38,183              937                         471                          422
      2293   Guaynabo                Guaynabo              PR             87.4%         58,798             1576                         759                          680
      2294   Caguas                  Caguas                PR             88.6%         51,822             1571                         711                          616
      2295   Mayaguez                Mayaguez              PR             91.8%         41,719             1892                         887                          748
      2296   Providence              Providence            RI             81.9%         38,306             1068                         490                          444
      2297   Burlington              Burlington            VT             89.0%         19,392              761                         306                          229
      2355   Washington DC           Washington            DC             75.5%         43,126              876                         382                          357
      2356   Wilmington              Wilmington            DE             74.5%         50,548              858                         369                          365
      2357   Lexington               Lexington             KY             69.0%       144,270              1522                         701                          698
      2358   Louisville              Louisville            KY             71.6%         98,598              911                         394                          390
      2359   Hanover                 Hanover               MD             77.5%         59,725             1270                         603                          556
      2360   Baltimore               Baltimore             MD             66.3%         52,388              835                         332                          331
      2361   Hagerstown              Hagerstown            MD             92.4%         18,466             1019                         431                          355
      2362   Towson                  Towson                MD             80.3%         57,148             1328                         616                          605
      2363   Akron                   Akron                 OH             64.2%         97,976              949                         548                          548
      2364   Mansfield               Mansfield             OH             95.3%         12,295              842                         340                          256
      2365   Cincinnati              Cincinnati            OH             80.3%         30,390              848                         351                          349
      2366   Cleveland               Cleveland             OH             67.4%         68,450              864                         383                          380
      2367   Columbus                Dublin                OH             87.2%         31,614             1355                         589                          538
      2368   Dayton                  Dayton                OH             85.0%         35,769              820                         345                          325
      2369   Toledo                  Toledo                OH             75.4%         77,281             1018                         444                          437
      2370   South Point             South Point           OH             91.8%         21,599              980                         469                          440
      2371   Allentown               Allentown             PA             71.1%         90,419              915                         486                          483
      2372   Cranberry Township      Cranberry Township    PA             93.4%         22,135              904                         319                          275
      2373   Harrisburg              Harrisburg            PA             88.6%         30,809              959                         309                          303
      2374   Norristown              Norristown            PA             85.8%         24,872              656                         257                          247
      2375   Philadelphia-Franklin   Philadelphia          PA             65.7%         84,913             1324                         529                          527
      2376   Philadelphia-Penn       Philadelphia          PA             59.7%         63,690              975                         484                          481
      2377   Pittsburgh              Pittsburgh            PA             85.9%         30,048              881                         385                          348
      2378   Reading                 Reading               PA             78.2%         49,253              655                         337                          325
      2379   State College           State College         PA             90.5%         32,709             1109                         424                          391
      2380   Knoxville               Knoxville             TN             88.4%         40,479             1030                         515                          470
      2381   Memphis                 Memphis               TN             71.2%         68,776              967                         404                          374
      2382   Nashville               Franklin              TN             90.4%         31,534              991                         520                          457
      2383   Shelbyville             Shelbyville           TN             72.0%       126,911              1583                         763                          758
      2384   Crystal City            Arlington             VA             90.0%         12,167              459                         168                          133
      2385   Fairfax                 Fairfax               VA             97.0%          3,064              414                         190                            81
      2386   Fredericksburg          Fredericksburg        VA             70.6%         73,762              951                         452                          439
      2387   Virginia Beach          Virginia Beach        VA             73.6%         74,765              995                         502                          493
      2388   Richmond                Richmond              VA             73.7%         66,697             1003                         456                          452
      2389   Roanoke                 Roanoke               VA             76.3%         81,269             1398                         648                          635
      2390   Beckley                 Beckley               WV             97.2%         14,448             1241                         492                          341
      2556   Fayetteville            Fayetteville          AR             94.0%         21,526             1107                         588                          496
      2557   Little Rock             Little Rock           AR             82.0%         65,975             1481                         638                          599
2558   Des Moines              Des Moines         IA   65.8%   172,958   1810   893   891
2559   Chicago Central         Chicago            IL   81.8%    45,971   1344   661   584
2560   Chicago Far Southwest   Evergreen Park     IL   88.4%    14,411    855   370   330
2561   Chicago South           Chicago            IL   81.0%    32,439    934   494   376
2562   Cook County NW          Schaumburg         IL   90.2%    13,294    521   313   262
2563   Cook County South       Matteson           IL   81.4%    30,358    899   322   286
2564   Dekalb                  Dekalb             IL   88.8%    25,304    965   359   307
2565   Oswego                  Oswego             IL   86.7%    23,547    881   366   299
2566   Peoria                  Peoria             IL   84.3%    49,493   1123   464   441
2567   Skokie                  Skokie             IL   91.0%    10,934    888   410   250
2568   Springfield             Springfield        IL   68.9%   101,577   1127   541   517
2569   Evansville              Evansville         IN   94.1%    15,083    982   346   274
2570   Ft. Wayne               Ft. Wayne          IN   87.7%    34,017   1030   381   351
2571   Indianapolis            Indianapolis       IN   87.8%    31,785   1069   329   273
2572   Lake County             Merrillville       IN   89.1%    33,778   1311   470   398
2573   Detroit                 Detroit            MI   67.2%   110,403   1501   637   635
2574   Lansing                 Lansing            MI   70.3%   105,208   1442   576   559
2575   Macomb County           Clinton Township   MI   85.2%    38,886    997   381   360
2576   Traverse City           Traverse City      MI   71.0%   152,671   1975   833   824
2577   Oakland County          Troy               MI   89.0%    18,214    447   166   148
2578   Duluth                  Duluth             MN   82.3%    67,021   1531   621   555
2579   Minneapolis             Minneapolis        MN   92.1%    12,206    592   221   183
2580   Rochester               Rochester          MN   81.3%    50,142   1228   421   354
2581   Kansas City             Kansas City        MO   93.1%    30,311   1210   427   386
2582   Springfield             Springfield        MO   82.1%    92,858   1687   644   595
2583   St. Louis               St. Louis          MO   80.1%    61,633   1041   458   446
2584   Eau Claire              Eau Claire         WI   91.8%    21,836    754   336   296
2585   Green Bay               Green Bay          WI   91.1%    24,133    873   375   313
2586   Madison                 Madison            WI   92.5%    18,965   1081   459   356
2587   Milwaukee               Milwaukee          WI   73.3%    44,325   1032   431   408
2901   Gulfport                Gulfport           MS   74.9%    86,157   1235   591   544
2902   Jackson                 Jackson            MS   52.4%   157,320    788   347   344
2904   Birmingham              Birmingham         AL   54.6%   177,460    926   493   493
2905   Huntsville              Huntsville         AL   64.2%   124,314   1047   521   500
2906   Mobile                  Mobile             AL   62.6%   139,630   1020   516   516
2907   Charleston              North Charleston   SC   61.7%   183,937   1279   549   547
2908   Columbia                Columbia           SC   66.9%   112,297   1075   406   405
2909   Greenville, SC          Greenville         SC   70.8%   109,888   1105   453   453
2910   Atlanta                 Atlanta            GA   63.5%    85,610    800   374   372
2966   Lauderdale Lakes        Lauderdale Lake    FL   67.3%    80,042    966   503   474
2967   Fort Lauderdale         Margate            FL   68.0%    91,798    985   511   505
2968   Fort Myers              Fort Myers         FL   67.6%   147,186   1251   789   772
2969   Gainesville             Gainesville        FL   80.4%    44,433    971   436   365
2970   Jacksonville            Jacksonville       FL   66.7%    67,498    724   350   349
2971   Lakeland                Lakeland           FL   64.5%   140,024   1253   663   663
2972   Miami North             Miami Lakes        FL   70.6%    87,433   1136   527   494
2973   Miami South             Palmetto Bay       FL   72.7%    65,449   1014   489   469
2974   Ocala                   Ocala              FL   69.5%    87,285    891   497   490
2975   Orange County           Orlando            FL   72.9%    70,986    857   398   398
2976   Pensacola               Pensacola          FL   61.9%   143,380   1172   554   552
2977   Seminole County         Lake Mary          FL   66.1%    96,721    789   473   473
2978   St. Petersburg          St. Petersburg     FL   74.2%    81,822    892   451   451
2979   Tampa                   Tampa              FL   64.9%    92,987    879   461   461
2980   West Palm Beach         West Palm Beach    FL   65.7%   117,298   1143   690   690
2981   Columbus                Columbus           GA   46.9%   210,386   1001   580   572
2982   Dekalb County           Atlanta            GA   66.3%    68,785    869   353   338
2983   Douglasville            Douglasville       GA   63.8%    72,699    705   336   321
2984   Gainesville, GA         Gainesville        GA   71.0%    99,472    969   489   486
2985   Gwinnett County         Duluth             GA   58.2%    93,208    729   292   291
2986   Macon                   Macon              GA   56.3%   119,906   1008   599   589
2987   Savannah                Savannah           GA   83.3%    46,508   1059   511   490
2988   Baton Rouge             Baton Rouge        LA   63.0%    97,277    918   448   448
2989   Jefferson Parish        Elmwood            LA   70.6%    75,835   1117   521   518
2990   New Orleans             New Orleans        LA   96.4%     6,672    396   216   130
2991   Shreveport              Shreveport         LA   45.5%   192,973   1046   467   463
2992   Asheville               Asheville          NC   72.4%   120,336   1508   750   741
2993   Charlotte               Charlotte          NC   70.7%    67,810    939   419   419
2994   Durham                  Durham             NC   62.6%   102,211    897   423   423
2995   Fayetteville            Fayetteville       NC   69.1%   112,764   1079   496   476
2996   Greenville, NC          Greenville         NC   64.0%   140,914   1225   498   498
2997   Raleigh                 Raleigh            NC   75.6%    61,975    675   280   278
2998   Winston-Salem           Winston-Salem      NC   66.1%   105,535    973   478   478
3105   Flagstaff               Flagstaff          AZ   70.5%    66,716    693   391   389
3106   Maricopa Central        Phoenix            AZ   62.7%   102,682    876   514   513
3107   Maricopa South          Mesa               AZ   75.0%    64,364    747   436   432
3108   Maricopa West           Glendale           AZ   60.5%    94,262    777   385   383
3109   Tucson                  Tucson             AZ   63.3%   157,065   1362   754   730
3110   Window Rock             St. Michaels       AZ   49.3%    46,000    362   186   185
3154   Aurora                  Aurora             CO   77.7%    43,085    621   292   289
3155   Colorado North          Longmont           CO   86.6%    37,378   1048   477   402
3156   Colorado Springs        Colorado Springs   CO   60.9%   126,242    880   490   489
3157   Denver                  Lakewood           CO   84.6%    32,705    617   309   252
3158   Overland Park           Overland Park      KS   86.0%    26,041    595   244   222
3159   Wichita                 Wichita            KS   93.1%    21,628    640   278   241
3160   Billings                    Billings                     MT   64.6%    94,275   1103   490   489
3162   Bismarck                    Bismarck                     ND   80.2%    34,151    549   315   291
3163   Lincoln                     Lincoln                      NE   77.7%    67,820   1102   505   460
3164   Albuquerque                 Los Ranchos de Albuquerque   NM   68.4%    89,442    902   571   542
3165   Las Cruces                  Las Cruces                   NM   76.5%    43,147    826   382   320
3166   Cleveland Co.               Norman                       OK   74.1%    78,295    852   498   469
3167   Oklahoma County             Warr Acres                   OK   87.2%    35,156    714   391   373
3168   Tulsa                       Tulsa                        OK   66.6%   109,458    815   465   463
3169   Sioux Falls                 Sioux Falls                  SD   74.5%    42,549    582   236   236
3170   Arlington                   Grand Prairie                TX   79.9%    29,842    516   218   216
3171   Austin                      Austin                       TX   91.3%    22,688    859   477   380
3172   Collin Co.                  McKinney                     TX   79.5%    50,169    708   401   378
3173   Dallas                      Duncanville                  TX   64.2%    51,418    817   342   342
3174   Dallas Co. NE               Richardson                   TX   72.1%    40,170    747   324   318
3175   Dallas Co. NW               Farmers Branch               TX   71.2%    56,376    677   378   360
3176   Denton Co.                  Denton                       TX   83.9%    48,631    872   472   450
3177   El Paso                     El Paso                      TX   74.7%    64,447   1063   459   376
3178   Fort Bend Co.               Katy                         TX   64.0%   119,928   1042   572   571
3179   Fort Worth                  Fort Worth                   TX   90.2%    18,054    557   234   201
3180   Harris Co. East             Houston                      TX   83.5%    24,075    706   354   307
3181   Harris Co. NE               Houston                      TX   83.4%    24,605    622   277   265
3182   Harris Co. NW               Katy                         TX   91.7%    11,144    609   349   251
3183   Hidalgo Co. - Cameron Co.   McAllen                      TX   73.1%    86,088    916   442   442
3184   Houston NW                  Houston                      TX   84.3%    22,831    409   248   231
3185   Houston South               Houston                      TX   69.2%    51,527    667   326   325
3186   Houston West                Houston                      TX   73.1%    45,684    790   429   416
3187   Laredo                      Laredo                       TX   66.3%   111,620   1032   513   513
3188   Lubbock                     Lubbock                      TX   71.3%    90,941    785   406   406
3189   Montgomery Co.              Spring                       TX   70.0%   100,409   1110   542   541
3190   San Antonio East            San Antonio                  TX   90.8%    11,033    538   256   215
3191   San Antonio North           San Antonio                  TX   93.3%     7,840    372   233   207
3192   San Antonio West            San Antonio                  TX   91.7%     9,320    493   253   208
3193   Tyler                       Tyler                        TX   74.6%    97,603   1036   589   575
3194   Waco                        Waco                         TX   84.6%    49,491   1064   540   511
3195   Williamson Co.              Leander                      TX   86.1%    42,761    905   431   386
3196   Orem                        Orem                         UT   81.2%    37,685    612   192   178
3197   Salt Lake City              South Salt Lake              UT   83.9%    39,403    851   283   258
3198   Casper                      Casper                       WY   75.9%    33,985    601   222   222
3255   Honolulu                    Honolulu                     HI   94.2%    16,339    489   327   275
3256   Boise                       Boise                        ID   97.0%     9,253    386   224   160
3257   Las Vegas                   Las Vegas                    NV   74.0%    70,626    841   603   579
3258   North Las Vegas             N. Las Vegas                 NV   78.5%    60,590    844   551   542
3259   Eugene                      Springfield                  OR   83.2%    52,547   1015   410   382
3260   Portland                    Portland                     OR   92.7%    13,759    476   242   222
3261   Salem                       Salem                        OR   94.3%    13,954    726   280   229
3263   Bakersfield                 Bakersfield                  CA   77.4%    68,710    868   441   437
3264   Chico                       Chico                        CA   73.1%    81,672    850   462   445
3265   Concord                     Concord                      CA   79.5%    34,448    557   307   282
3266   El Cajon                    San Diego                    CA   85.8%    18,911    465   248   238
3267   Fullerton                   Buena Park                   CA   89.4%    18,331    654   360   280
3268   Inglewood                   Inglewood                    CA   82.3%    51,960    966   536   513
3269   Long Beach                  Long Beach                   CA   87.9%    24,088    771   419   387
3270   Fresno                      Fresno                       CA   79.9%    47,496    892   532   495
3271   Oakland                     Oakland                      CA   82.9%    26,223    473   271   260
3272   Ontario                     Upland                       CA   82.4%    21,212    418   237   227
3273   Palm Springs                Palm Springs                 CA   77.9%    55,364    871   443   416
3274   Pasadena                    Pasadena                     CA   91.5%    25,719    775   466   430
3275   Pleasanton                  San Ramon                    CA   89.3%    12,038    280   151   144
3276   Riverside                   Riverside                    CA   77.1%    33,652    492   276   274
3277   Sacramento                  Sacramento                   CA   84.4%    28,341    535   361   328
3278   San Bernardino              San Bernardino               CA   78.1%    45,465    700   413   396
3279   San Diego                   San Diego                    CA   83.7%    26,921    557   335   319
3280   San Francisco               San Francisco                CA   86.3%    22,334    502   286   270
3281   San Jose                    San Jose                     CA   83.5%    28,711    772   396   362
3282   San Mateo                   Redwood City                 CA   89.2%    13,937    372   221   180
3283   Santa Ana                   Santa Ana                    CA   89.9%    20,687    701   375   265
3284   Camarillo                   Camarillo                    CA   83.3%    34,190    546   382   346
3285   Santa Clarita               Valencia                     CA   89.5%    23,629    794   432   385
3286   Santa Rosa                  Rohnert Park                 CA   75.9%    50,034    752   422   400
3287   South Gate                  Commerce                     CA   79.4%    53,496    605   350   342
3288   Stockton                    Stockton                     CA   76.8%    56,154    813   455   436
3289   Sunnyvale                   Sunnyvale                    CA   88.2%    20,010    371   240   222
3290   Woodland Hills              Woodland Hills               CA   91.9%    29,130    820   460   432
3291   Vista                       Carlsbad                     CA   92.4%    10,632    332   177   144
3292   West Covina                 West Covina                  CA   94.6%     9,468    469   260   218
3293   Everett                     Everett                      WA   94.0%    15,865    553   343   306
3294   Olympia                     Olympia                      WA   94.5%    13,964    558   317   294
3295   Seattle                     Seattle                      WA   92.6%    15,328    579   293   264
3296   Spokane                     Spokane                      WA   85.4%    44,333    974   429   418
3297   Tacoma                      Tacoma                       WA   92.8%    12,588    606   244   197
3298   Anchorage                   Anchorage                    AK   86.5%    24,210    791   343   275
ACO Number   ACO Name                ACO city              ACO state PCT_COMP Remaining Cases Active Employees Employees With Availability Employees With An Assignment
      2253   Danbury                 Danbury               CT             89.3%         19,704              862                         449                          324
      2254   Hartford                Hartford              CT             91.5%         19,618              843                         411                          281
      2255   New Haven               New Haven             CT             81.4%         32,843              924                         485                          418
      2256   Boston                  Boston                MA             76.7%         48,295             1136                         456                          416
      2257   Lawrence                Lawrence              MA             76.2%         29,355              587                         279                          274
      2258   Quincy                  Quincy                MA             90.5%          9,604              462                         162                            99
      2259   East Bridgewater        East Bridgewater      MA             71.3%         85,923             1094                         561                          551
      2260   Waltham                 Waltham               MA             96.9%          6,983              875                         328                          130
      2261   Worcester               Worcester             MA             85.4%         40,974             1202                         486                          411
      2262   Gardiner                Gardiner              ME             92.4%         30,870             1183                         539                          464
      2263   Concord                 Concord               NH             81.8%         50,526             1168                         537                          459
      2264   Egg Harbor              Egg Harbor Township   NJ             58.1%       122,190              1171                         621                          617
      2265   Parsippany              Parsippany            NJ             90.9%         12,307              710                         340                          257
      2266   South Plainfield        South Plainfield      NJ             78.5%         28,620              907                         400                          348
      2267   Jersey City             Jersey City           NJ             76.5%         40,780             1007                         514                          479
      2268   Newark                  Newark                NJ             71.1%         44,592              910                         480                          428
      2269   Fairlawn                Fairlawn              NJ             71.0%         52,406             1008                         539                          508
      2270   Toms River              Toms River            NJ             78.1%         59,658             1278                         558                          489
      2271   Trenton                 Trenton               NJ             86.6%         20,867              718                         340                          297
      2272   Albany                  Albany                NY             76.4%         97,496             1808                         715                          687
      2273   Bronx 1                 Bronx                 NY             75.6%         34,138             1003                         461                          343
      2274   Bronx 2                 Bronx                 NY             76.0%         34,392              992                         469                          375
      2275   Melville                Melville              NY             65.5%         83,765             1319                         634                          609
      2276   Buffalo                 Buffalo               NY             83.8%         32,250              884                         358                          313
      2277   Queens 1                Long Island City      NY             89.2%         12,939              677                         320                          225
      2278   Brooklyn 1              Brooklyn              NY             60.4%         54,177             1059                         472                          421
      2279   Garden City             Garden City           NY             80.6%         33,027              939                         413                          376
      2280   Manhattan 1             New York              NY             82.0%         33,317              803                         418                          335
      2281   Manhattan 2             New York              NY             79.0%         60,592             1272                         705                          556
      2282   Pawling                 Pawling               NY             81.5%         46,930             1446                         652                          568
      2283   Brooklyn 2              Brooklyn              NY             69.0%         58,819             1312                         714                          518
      2284   Queens 2                Bayside               NY             87.2%         16,346              878                         423                          318
      2285   Queens 3                Forest Hills          NY             83.1%         21,716              902                         376                          314
      2286   Peekskill               Peekskill             NY             76.1%         42,723             1008                         527                          491
      2287   Rochester               Rochester             NY             76.2%         90,147             1502                         718                          677
      2288   Brooklyn 3              Brooklyn              NY             82.9%         25,575             1068                         526                          343
      2289   Queens 4                Jamaica               NY             80.0%         22,295              846                         402                          280
      2290   Staten Island           Staten Island         NY             87.2%         10,840              615                         242                          144
      2291   Syracuse                Syracuse              NY             82.7%         65,554             1755                         725                          672
      2292   Brooklyn 4              Brooklyn              NY             73.8%         40,791              913                         389                          357
      2293   Guaynabo                Guaynabo              PR             86.0%         65,312             1593                         905                          656
      2294   Caguas                  Caguas                PR             87.2%         57,948             1583                         864                          648
      2295   Mayaguez                Mayaguez              PR             90.7%         47,236             1887                         991                          816
      2296   Providence              Providence            RI             80.5%         41,255             1074                         542                          464
      2297   Burlington              Burlington            VT             87.9%         21,326              762                         343                          281
      2355   Washington DC           Washington            DC             74.1%         45,627              872                         402                          358
      2356   Wilmington              Wilmington            DE             72.6%         54,358              860                         401                          389
      2357   Lexington               Lexington             KY             67.6%       150,630              1506                         742                          735
      2358   Louisville              Louisville            KY             70.2%       103,191               921                         455                          451
      2359   Hanover                 Hanover               MD             76.2%         63,326             1252                         674                          586
      2360   Baltimore               Baltimore             MD             64.7%         54,875              836                         379                          377
      2361   Hagerstown              Hagerstown            MD             92.1%         19,104             1031                         433                          323
      2362   Towson                  Towson                MD             78.1%         63,217             1320                         692                          644
      2363   Akron                   Akron                 OH             61.5%       105,392               960                         583                          582
      2364   Mansfield               Mansfield             OH             95.1%         12,649              841                         357                          254
      2365   Cincinnati              Cincinnati            OH             78.8%         32,781              855                         386                          373
      2366   Cleveland               Cleveland             OH             65.7%         72,021              868                         459                          456
      2367   Columbus                Dublin                OH             86.4%         33,623             1347                         604                          532
      2368   Dayton                  Dayton                OH             84.1%         38,062              831                         390                          365
      2369   Toledo                  Toledo                OH             73.8%         82,016             1047                         531                          488
      2370   South Point             South Point           OH             90.6%         24,991              986                         506                          429
      2371   Allentown               Allentown             PA             69.4%         95,553              915                         500                          493
      2372   Cranberry Township      Cranberry Township    PA             92.9%         23,734              924                         386                          303
      2373   Harrisburg              Harrisburg            PA             87.9%         32,781              956                         352                          328
      2374   Norristown              Norristown            PA             84.6%         26,964              637                         291                          273
      2375   Philadelphia-Franklin   Philadelphia          PA             64.0%         88,878             1301                         569                          545
      2376   Philadelphia-Penn       Philadelphia          PA             57.4%         67,255              978                         488                          485
      2377   Pittsburgh              Pittsburgh            PA             85.0%         31,959              865                         391                          355
      2378   Reading                 Reading               PA             77.1%         51,842              650                         356                          331
      2379   State College           State College         PA             89.6%         35,479             1113                         474                          416
      2380   Knoxville               Knoxville             TN             87.0%         45,080             1074                         543                          470
      2381   Memphis                 Memphis               TN             69.9%         71,747              955                         472                          433
      2382   Nashville               Franklin              TN             89.7%         33,762              975                         544                          441
      2383   Shelbyville             Shelbyville           TN             70.3%       134,676              1593                         860                          845
      2384   Crystal City            Arlington             VA             90.4%         11,639              458                         188                          138
      2385   Fairfax                 Fairfax               VA             97.0%          3,067              447                         198                            71
      2386   Fredericksburg          Fredericksburg        VA             69.0%         77,733              940                         489                          467
      2387   Virginia Beach          Virginia Beach        VA             71.9%         79,559              996                         524                          503
      2388   Richmond                Richmond              VA             72.0%         70,913             1004                         471                          467
      2389   Roanoke                 Roanoke               VA             74.6%         87,148             1388                         639                          622
      2390   Beckley                 Beckley               WV             96.6%         17,113             1254                         578                          393
      2556   Fayetteville            Fayetteville          AR             93.5%         23,396             1139                         694                          576
      2557   Little Rock             Little Rock           AR             80.7%         70,833             1480                         737                          675
2558   Des Moines              Des Moines         IA   63.9%   182,270   1791   879   874
2559   Chicago Central         Chicago            IL   82.1%    45,049   1410   707   530
2560   Chicago Far Southwest   Evergreen Park     IL   88.8%    13,887    860   362   327
2561   Chicago South           Chicago            IL   80.0%    34,071    936   496   381
2562   Cook County NW          Schaumburg         IL   90.4%    13,014    527   326   250
2563   Cook County South       Matteson           IL   80.6%    31,678    909   391   345
2564   Dekalb                  Dekalb             IL   88.3%    26,413    980   409   316
2565   Oswego                  Oswego             IL   87.2%    22,553    886   402   297
2566   Peoria                  Peoria             IL   83.6%    51,693   1147   531   487
2567   Skokie                  Skokie             IL   90.9%    11,085    854   387   225
2568   Springfield             Springfield        IL   67.0%   107,433   1114   562   547
2569   Evansville              Evansville         IN   94.4%    14,210   1012   394   295
2570   Ft. Wayne               Ft. Wayne          IN   86.7%    36,769   1036   455   399
2571   Indianapolis            Indianapolis       IN   87.4%    32,685   1069   378   284
2572   Lake County             Merrillville       IN   88.7%    35,216   1326   550   456
2573   Detroit                 Detroit            MI   64.8%   118,472   1488   760   722
2574   Lansing                 Lansing            MI   68.7%   111,003   1430   605   579
2575   Macomb County           Clinton Township   MI   83.9%    42,359   1006   477   424
2576   Traverse City           Traverse City      MI   68.9%   163,283   1957   892   876
2577   Oakland County          Troy               MI   88.8%    18,491    448   171   147
2578   Duluth                  Duluth             MN   81.3%    70,864   1531   651   572
2579   Minneapolis             Minneapolis        MN   91.9%    12,492    593   216   173
2580   Rochester               Rochester          MN   80.4%    52,681   1254   491   374
2581   Kansas City             Kansas City        MO   93.1%    30,003   1239   481   408
2582   Springfield             Springfield        MO   81.0%    98,139   1697   749   694
2583   St. Louis               St. Louis          MO   79.2%    64,373   1045   463   441
2584   Eau Claire              Eau Claire         WI   91.4%    22,898    755   366   289
2585   Green Bay               Green Bay          WI   91.3%    23,688    876   394   313
2586   Madison                 Madison            WI   92.4%    19,210   1080   478   336
2587   Milwaukee               Milwaukee          WI   72.1%    46,192   1022   451   406
2901   Gulfport                Gulfport           MS   74.2%    88,523   1266   667   598
2902   Jackson                 Jackson            MS   49.9%   165,387    888   489   485
2904   Birmingham              Birmingham         AL   52.9%   183,792    920   570   570
2905   Huntsville              Huntsville         AL   62.5%   130,076   1049   586   553
2906   Mobile                  Mobile             AL   60.7%   146,788   1013   548   546
2907   Charleston              North Charleston   SC   60.2%   191,430   1284   621   621
2908   Columbia                Columbia           SC   65.6%   116,908   1077   507   505
2909   Greenville, SC          Greenville         SC   69.3%   115,459   1106   533   532
2910   Atlanta                 Atlanta            GA   61.8%    89,672    778   420   412
2966   Lauderdale Lakes        Lauderdale Lake    FL   65.3%    84,695    996   525   509
2967   Fort Lauderdale         Margate            FL   66.1%    97,320    990   566   546
2968   Fort Myers              Fort Myers         FL   65.4%   157,221   1232   864   826
2969   Gainesville             Gainesville        FL   79.1%    47,310    965   465   376
2970   Jacksonville            Jacksonville       FL   64.9%    71,069    718   393   389
2971   Lakeland                Lakeland           FL   62.6%   147,221   1239   751   751
2972   Miami North             Miami Lakes        FL   69.4%    90,981   1141   624   580
2973   Miami South             Palmetto Bay       FL   71.5%    68,300   1000   553   515
2974   Ocala                   Ocala              FL   67.8%    91,884    901   488   484
2975   Orange County           Orlando            FL   71.5%    74,617    848   466   465
2976   Pensacola               Pensacola          FL   60.0%   150,065   1154   584   566
2977   Seminole County         Lake Mary          FL   64.4%   101,382    768   453   453
2978   St. Petersburg          St. Petersburg     FL   72.6%    86,805    913   502   492
2979   Tampa                   Tampa              FL   63.4%    96,881    858   484   483
2980   West Palm Beach         West Palm Beach    FL   64.1%   122,972   1139   721   717
2981   Columbus                Columbus           GA   44.2%   220,925   1019   634   616
2982   Dekalb County           Atlanta            GA   65.0%    71,435    872   419   382
2983   Douglasville            Douglasville       GA   62.2%    76,017    704   386   334
2984   Gainesville, GA         Gainesville        GA   69.4%   104,955    978   557   556
2985   Gwinnett County         Duluth             GA   56.6%    96,794    745   358   355
2986   Macon                   Macon              GA   53.0%   128,676    969   615   614
2987   Savannah                Savannah           GA   82.1%    49,970   1057   607   550
2988   Baton Rouge             Baton Rouge        LA   61.2%   102,100    915   508   507
2989   Jefferson Parish        Elmwood            LA   68.9%    80,170   1133   647   643
2990   New Orleans             New Orleans        LA   96.4%     6,767    389   251   126
2991   Shreveport              Shreveport         LA   44.1%   197,964   1044   551   530
2992   Asheville               Asheville          NC   70.9%   126,939   1502   776   755
2993   Charlotte               Charlotte          NC   69.2%    71,417    919   492   475
2994   Durham                  Durham             NC   60.8%   107,103    890   461   460
2995   Fayetteville            Fayetteville       NC   67.4%   118,988   1107   651   612
2996   Greenville, NC          Greenville         NC   62.1%   148,018   1229   633   631
2997   Raleigh                 Raleigh            NC   74.3%    65,215    680   333   332
2998   Winston-Salem           Winston-Salem      NC   64.2%   111,288    968   533   532
3105   Flagstaff               Flagstaff          AZ   68.6%    70,915    741   384   382
3106   Maricopa Central        Phoenix            AZ   60.1%   109,838    884   489   489
3107   Maricopa South          Mesa               AZ   73.2%    68,732    750   472   466
3108   Maricopa West           Glendale           AZ   58.9%    98,068    759   397   395
3109   Tucson                  Tucson             AZ   60.1%   170,344   1364   855   815
3110   Window Rock             St. Michaels       AZ   48.2%    46,979    345   191   191
3154   Aurora                  Aurora             CO   76.7%    45,073    625   299   291
3155   Colorado North          Longmont           CO   85.6%    40,167   1059   482   381
3156   Colorado Springs        Colorado Springs   CO   59.3%   131,247    873   478   477
3157   Denver                  Lakewood           CO   84.1%    33,873    669   333   279
3158   Overland Park           Overland Park      KS   85.2%    27,617    589   256   208
3159   Wichita                 Wichita            KS   92.5%    23,277    633   311   252
3160   Billings                    Billings                     MT   63.1%    98,199   1103   533   523
3162   Bismarck                    Bismarck                     ND   78.9%    36,458    549   331   292
3163   Lincoln                     Lincoln                      NE   76.3%    72,234   1103   557   523
3164   Albuquerque                 Los Ranchos de Albuquerque   NM   66.6%    94,420    907   601   571
3165   Las Cruces                  Las Cruces                   NM   75.1%    45,695    846   405   324
3166   Cleveland Co.               Norman                       OK   72.3%    83,581    853   514   492
3167   Oklahoma County             Warr Acres                   OK   86.2%    37,880    711   411   394
3168   Tulsa                       Tulsa                        OK   65.1%   114,320    812   467   461
3169   Sioux Falls                 Sioux Falls                  SD   73.1%    44,795    576   242   234
3170   Arlington                   Grand Prairie                TX   78.4%    31,984    515   292   287
3171   Austin                      Austin                       TX   90.8%    24,018    859   485   343
3172   Collin Co.                  McKinney                     TX   77.7%    54,466    702   459   427
3173   Dallas                      Duncanville                  TX   61.8%    54,769    781   395   395
3174   Dallas Co. NE               Richardson                   TX   70.2%    42,860    742   381   364
3175   Dallas Co. NW               Farmers Branch               TX   69.6%    59,320    669   400   366
3176   Denton Co.                  Denton                       TX   82.5%    52,888    876   492   468
3177   El Paso                     El Paso                      TX   73.4%    67,778   1070   540   407
3178   Fort Bend Co.               Katy                         TX   62.0%   126,694   1073   644   643
3179   Fort Worth                  Fort Worth                   TX   89.3%    19,661    609   307   251
3180   Harris Co. East             Houston                      TX   81.6%    26,874    713   390   344
3181   Harris Co. NE               Houston                      TX   81.5%    27,321    592   324   307
3182   Harris Co. NW               Katy                         TX   90.6%    12,722    610   374   287
3183   Hidalgo Co. - Cameron Co.   McAllen                      TX   71.4%    91,655    907   526   526
3184   Houston NW                  Houston                      TX   82.5%    25,383    423   269   252
3185   Houston South               Houston                      TX   67.1%    54,930    673   364   364
3186   Houston West                Houston                      TX   70.6%    49,936    798   462   432
3187   Laredo                      Laredo                       TX   64.3%   118,334   1027   580   578
3188   Lubbock                     Lubbock                      TX   69.6%    96,450    774   464   464
3189   Montgomery Co.              Spring                       TX   68.3%   106,079   1106   613   598
3190   San Antonio East            San Antonio                  TX   90.1%    11,880    550   284   212
3191   San Antonio North           San Antonio                  TX   93.2%     7,947    378   257   196
3192   San Antonio West            San Antonio                  TX   90.3%    10,832    489   258   161
3193   Tyler                       Tyler                        TX   73.0%   103,662   1029   665   645
3194   Waco                        Waco                         TX   83.5%    53,193   1061   584   501
3195   Williamson Co.              Leander                      TX   84.9%    46,335    915   446   394
3196   Orem                        Orem                         UT   80.0%    40,172    623   324   284
3197   Salt Lake City              South Salt Lake              UT   83.0%    41,467    848   385   337
3198   Casper                      Casper                       WY   74.8%    35,495    600   249   249
3255   Honolulu                    Honolulu                     HI   93.7%    17,735    495   341   249
3256   Boise                       Boise                        ID   96.7%    10,198    379   220   117
3257   Las Vegas                   Las Vegas                    NV   72.5%    74,456    816   559   554
3258   North Las Vegas             N. Las Vegas                 NV   77.0%    64,917    845   547   509
3259   Eugene                      Springfield                  OR   83.0%    53,363   1018   423   378
3260   Portland                    Portland                     OR   92.8%    13,562    480   236   201
3261   Salem                       Salem                        OR   94.0%    14,708    726   290   217
3263   Bakersfield                 Bakersfield                  CA   75.9%    73,011    848   471   468
3264   Chico                       Chico                        CA   72.4%    83,590    863   505   481
3265   Concord                     Concord                      CA   78.6%    35,991    563   304   286
3266   El Cajon                    San Diego                    CA   85.1%    19,800    465   274   246
3267   Fullerton                   Buena Park                   CA   88.6%    19,710    690   388   276
3268   Inglewood                   Inglewood                    CA   81.5%    54,496    969   551   523
3269   Long Beach                  Long Beach                   CA   86.9%    25,985    792   473   407
3270   Fresno                      Fresno                       CA   77.9%    52,119    896   588   533
3271   Oakland                     Oakland                      CA   82.1%    27,544    476   263   240
3272   Ontario                     Upland                       CA   81.0%    22,848    422   273   246
3273   Palm Springs                Palm Springs                 CA   76.2%    59,521    871   517   503
3274   Pasadena                    Pasadena                     CA   91.6%    25,182    818   491   401
3275   Pleasanton                  San Ramon                    CA   88.8%    12,652    281   147   140
3276   Riverside                   Riverside                    CA   75.7%    35,716    493   297   295
3277   Sacramento                  Sacramento                   CA   83.3%    30,302    552   387   326
3278   San Bernardino              San Bernardino               CA   76.4%    48,914    705   426   407
3279   San Diego                   San Diego                    CA   82.8%    28,430    562   325   291
3280   San Francisco               San Francisco                CA   85.3%    23,848    497   264   239
3281   San Jose                    San Jose                     CA   82.4%    30,586    777   418   366
3282   San Mateo                   Redwood City                 CA   88.5%    14,888    370   227   190
3283   Santa Ana                   Santa Ana                    CA   89.3%    21,852    723   392   262
3284   Camarillo                   Camarillo                    CA   82.2%    36,363    544   393   336
3285   Santa Clarita               Valencia                     CA   88.8%    25,267    791   476   383
3286   Santa Rosa                  Rohnert Park                 CA   75.4%    51,094    747   418   386
3287   South Gate                  Commerce                     CA   78.5%    55,895    605   359   350
3288   Stockton                    Stockton                     CA   75.0%    60,433    817   486   457
3289   Sunnyvale                   Sunnyvale                    CA   87.3%    21,635    374   233   212
3290   Woodland Hills              Woodland Hills               CA   92.0%    28,945    825   480   439
3291   Vista                       Carlsbad                     CA   92.8%    10,079    353   193   143
3292   West Covina                 West Covina                  CA   94.1%    10,223    501   297   217
3293   Everett                     Everett                      WA   94.3%    14,970    557   364   270
3294   Olympia                     Olympia                      WA   94.8%    13,187    585   365   321
3295   Seattle                     Seattle                      WA   93.7%    13,028    570   294   198
3296   Spokane                     Spokane                      WA   85.3%    44,589    999   522   490
3297   Tacoma                      Tacoma                       WA   93.4%    11,572    609   258   193
3298   Anchorage                   Anchorage                    AK   85.6%    25,742    804   349   242
ACO Number   ACO Name           ACO city              ACO state PCT_COMP
      2253   Danbury            Danbury               CT              88.4
      2254   Hartford           Hartford              CT              90.9
      2255   New Haven          New Haven             CT              79.7
      2256   Boston             Boston                MA              75.4
      2257   Lawrence           Lawrence              MA              74.6
      2258   Quincy             Quincy                MA              89.8
      2259   East Bridgewater   East Bridgewater      MA              69.2
      2260   Waltham            Waltham               MA              96.5
      2261   Worcester          Worcester             MA              84.3
      2262   Gardiner           Gardiner              ME              91.8
      2263   Concord            Concord               NH              80.1
      2264   Egg Harbor         Egg Harbor Township   NJ              55.4
      2265   Parsippany         Parsippany            NJ              89.6
      2266   South Plainfield   South Plainfield      NJ              76.7
      2267   Jersey City        Jersey City           NJ              74.2
      2268   Newark             Newark                NJ              69.2
      2269   Fairlawn           Fairlawn              NJ               69
      2270   Toms River         Toms River            NJ              75.9
      2271   Trenton            Trenton               NJ              85.5
      2272   Albany             Albany                NY              74.6
      2273   Bronx 1            Bronx                 NY              74.6
      2274   Bronx 2            Bronx                 NY              73.4
      2275   Melville           Melville              NY              63.5
      2276   Buffalo            Buffalo               NY              82.5
      2277   Queens 1           Long Island City      NY              88.2
      2278   Brooklyn 1         Brooklyn              NY              58.1
      2279   Garden City        Garden City           NY              78.8
      2280   Manhattan 1        New York              NY              80.2
      2281   Manhattan 2        New York              NY              76.9
      2282   Pawling            Pawling               NY              79.7
      2283   Brooklyn 2         Brooklyn              NY              66.9
      2284   Queens 2           Bayside               NY               86
      2285   Queens 3           Forest Hills          NY              81.8
      2286   Peekskill          Peekskill             NY              74.1
      2287   Rochester          Rochester             NY              73.6
      2288   Brooklyn 3         Brooklyn              NY              80.7
      2289   Queens 4           Jamaica               NY              77.8
      2290   Staten Island      Staten Island         NY               86
      2291   Syracuse           Syracuse              NY              80.8
      2292   Brooklyn 4         Brooklyn              NY              71.5
      2293   Guaynabo           Guaynabo              PR              84.9
      2294   Caguas             Caguas                PR              85.9
      2295   Mayaguez           Mayaguez              PR               90
      2296   Providence         Providence            RI              78.8
      2297   Burlington         Burlington            VT              86.7
      2355   Washington DC      Washington            DC              72.4
2356   Wilmington              Wilmington           DE   70.7
2357   Lexington               Lexington            KY    66
2358   Louisville              Louisville           KY   68.7
2359   Hanover                 Hanover              MD   74.6
2360   Baltimore               Baltimore            MD   62.9
2361   Hagerstown              Hagerstown           MD   91.5
2362   Towson                  Towson               MD   75.7
2363   Akron                   Akron                OH   58.7
2364   Mansfield               Mansfield            OH   94.5
2365   Cincinnati              Cincinnati           OH    77
2366   Cleveland               Cleveland            OH   63.7
2367   Columbus                Dublin               OH   84.9
2368   Dayton                  Dayton               OH   82.6
2369   Toledo                  Toledo               OH   71.8
2370   South Point             South Point          OH    89
2371   Allentown               Allentown            PA   67.4
2372   Cranberry Township      Cranberry Township   PA    92
2373   Harrisburg              Harrisburg           PA   86.9
2374   Norristown              Norristown           PA   83.6
2375   Philadelphia-Franklin   Philadelphia         PA   62.3
2376   Philadelphia-Penn       Philadelphia         PA   55.3
2377   Pittsburgh              Pittsburgh           PA   83.4
2378   Reading                 Reading              PA   75.5
2379   State College           State College        PA   88.2
2380   Knoxville               Knoxville            TN   85.4
2381   Memphis                 Memphis              TN   68.7
2382   Nashville               Franklin             TN   88.8
2383   Shelbyville             Shelbyville          TN   68.2
2384   Crystal City            Arlington            VA   89.9
2385   Fairfax                 Fairfax              VA    97
2386   Fredericksburg          Fredericksburg       VA   67.1
2387   Virginia Beach          Virginia Beach       VA    70
2388   Richmond                Richmond             VA   70.3
2389   Roanoke                 Roanoke              VA   72.6
2390   Beckley                 Beckley              WV   96.1
2556   Fayetteville            Fayetteville         AR   92.3
2557   Little Rock             Little Rock          AR   79.1
2558   Des Moines              Des Moines           IA   62.1
2559   Chicago Central         Chicago              IL   81.1
2560   Chicago Far Southwest   Evergreen Park       IL    88
2561   Chicago South           Chicago              IL   78.2
2562   Cook County NW          Schaumburg           IL   89.6
2563   Cook County South       Matteson             IL   79.1
2564   Dekalb                  Dekalb               IL   87.4
2565   Oswego                  Oswego               IL   87.4
2566   Peoria                  Peoria               IL   82.2
2567   Skokie                  Skokie               IL   90.4
2568   Springfield        Springfield        IL   64.8
2569   Evansville         Evansville         IN   93.7
2570   Ft. Wayne          Ft. Wayne          IN   85.1
2571   Indianapolis       Indianapolis       IN   86.3
2572   Lake County        Merrillville       IN   87.5
2573   Detroit            Detroit            MI   62.5
2574   Lansing            Lansing            MI   66.7
2575   Macomb County      Clinton Township   MI   82.2
2576   Traverse City      Traverse City      MI   66.5
2577   Oakland County     Troy               MI   88.3
2578   Duluth             Duluth             MN   79.6
2579   Minneapolis        Minneapolis        MN    91
2580   Rochester          Rochester          MN   78.9
2581   Kansas City        Kansas City        MO   92.7
2582   Springfield        Springfield        MO   79.5
2583   St. Louis          St. Louis          MO   77.7
2584   Eau Claire         Eau Claire         WI   90.5
2585   Green Bay          Green Bay          WI   90.5
2586   Madison            Madison            WI   91.5
2587   Milwaukee          Milwaukee          WI   70.7
2901   Gulfport           Gulfport           MS   72.8
2902   Jackson            Jackson            MS   47.7
2904   Birmingham         Birmingham         AL   51.1
2905   Huntsville         Huntsville         AL   60.8
2906   Mobile             Mobile             AL   58.8
2907   Charleston         North Charleston   SC   58.5
2908   Columbia           Columbia           SC   64.1
2909   Greenville, SC     Greenville         SC   67.3
2910   Atlanta            Atlanta            GA   59.6
2966   Lauderdale Lakes   Lauderdale Lake    FL   63.1
2967   Fort Lauderdale    Margate            FL   63.9
2968   Fort Myers         Fort Myers         FL   63.3
2969   Gainesville        Gainesville        FL   77.7
2970   Jacksonville       Jacksonville       FL   63.2
2971   Lakeland           Lakeland           FL   60.4
2972   Miami North        Miami Lakes        FL   67.4
2973   Miami South        Palmetto Bay       FL   69.5
2974   Ocala              Ocala              FL   66.4
2975   Orange County      Orlando            FL   69.9
2976   Pensacola          Pensacola          FL   57.9
2977   Seminole County    Lake Mary          FL   62.5
2978   St. Petersburg     St. Petersburg     FL   70.4
2979   Tampa              Tampa              FL   61.4
2980   West Palm Beach    West Palm Beach    FL   61.9
2981   Columbus           Columbus           GA   41.5
2982   Dekalb County      Atlanta            GA   62.6
2983   Douglasville       Douglasville       GA   60.4
2984   Gainesville, GA    Gainesville                  GA   67.8
2985   Gwinnett County    Duluth                       GA   54.8
2986   Macon              Macon                        GA   49.6
2987   Savannah           Savannah                     GA   80.4
2988   Baton Rouge        Baton Rouge                  LA   59.1
2989   Jefferson Parish   Elmwood                      LA   66.5
2990   New Orleans        New Orleans                  LA   95.8
2991   Shreveport         Shreveport                   LA   42.6
2992   Asheville          Asheville                    NC    69
2993   Charlotte          Charlotte                    NC   67.4
2994   Durham             Durham                       NC   58.8
2995   Fayetteville       Fayetteville                 NC   65.6
2996   Greenville, NC     Greenville                   NC   60.1
2997   Raleigh            Raleigh                      NC   72.9
2998   Winston-Salem      Winston-Salem                NC    62
3105   Flagstaff          Flagstaff                    AZ   66.5
3106   Maricopa Central   Phoenix                      AZ   57.8
3107   Maricopa South     Mesa                         AZ   71.4
3108   Maricopa West      Glendale                     AZ    57
3109   Tucson             Tucson                       AZ   56.7
3110   Window Rock        St. Michaels                 AZ   46.7
3154   Aurora             Aurora                       CO   75.4
3155   Colorado North     Longmont                     CO   84.1
3156   Colorado Springs   Colorado Springs             CO   57.5
3157   Denver             Lakewood                     CO   82.9
3158   Overland Park      Overland Park                KS   84.1
3159   Wichita            Wichita                      KS   91.8
3160   Billings           Billings                     MT   61.3
3162   Bismarck           Bismarck                     ND    77
3163   Lincoln            Lincoln                      NE   74.6
3164   Albuquerque        Los Ranchos de Albuquerque   NM   64.7
3165   Las Cruces         Las Cruces                   NM   73.7
3166   Cleveland Co.      Norman                       OK   70.5
3167   Oklahoma County    Warr Acres                   OK    85
3168   Tulsa              Tulsa                        OK   63.4
3169   Sioux Falls        Sioux Falls                  SD   71.5
3170   Arlington          Grand Prairie                TX   76.3
3171   Austin             Austin                       TX   89.7
3172   Collin Co.         McKinney                     TX   75.8
3173   Dallas             Duncanville                  TX   59.5
3174   Dallas Co. NE      Richardson                   TX   67.9
3175   Dallas Co. NW      Farmers Branch               TX   67.6
3176   Denton Co.         Denton                       TX    81
3177   El Paso            El Paso                      TX   71.9
3178   Fort Bend Co.      Katy                         TX   59.6
3179   Fort Worth         Fort Worth                   TX    88
3180   Harris Co. East    Houston                      TX   79.1
3181   Harris Co. NE               Houston           TX   79.7
3182   Harris Co. NW               Katy              TX   89.1
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   69.4
3184   Houston NW                  Houston           TX   80.2
3185   Houston South               Houston           TX   64.8
3186   Houston West                Houston           TX   67.7
3187   Laredo                      Laredo            TX   61.9
3188   Lubbock                     Lubbock           TX   67.9
3189   Montgomery Co.              Spring            TX   66.3
3190   San Antonio East            San Antonio       TX   88.6
3191   San Antonio North           San Antonio       TX   92.1
3192   San Antonio West            San Antonio       TX   88.5
3193   Tyler                       Tyler             TX   71.2
3194   Waco                        Waco              TX   81.8
3195   Williamson Co.              Leander           TX   83.3
3196   Orem                        Orem              UT   78.2
3197   Salt Lake City              South Salt Lake   UT   81.5
3198   Casper                      Casper            WY   73.4
3255   Honolulu                    Honolulu          HI   92.8
3256   Boise                       Boise             ID   96.2
3257   Las Vegas                   Las Vegas         NV   70.9
3258   North Las Vegas             N. Las Vegas      NV   75.2
3259   Eugene                      Springfield       OR   82.2
3260   Portland                    Portland          OR   92.3
3261   Salem                       Salem             OR   93.3
3263   Bakersfield                 Bakersfield       CA   74.4
3264   Chico                       Chico             CA   71.2
3265   Concord                     Concord           CA   77.1
3266   El Cajon                    San Diego         CA   83.7
3267   Fullerton                   Buena Park        CA   87.5
3268   Inglewood                   Inglewood         CA   80.2
3269   Long Beach                  Long Beach        CA   85.7
3270   Fresno                      Fresno            CA   75.9
3271   Oakland                     Oakland           CA   81.1
3272   Ontario                     Upland            CA   79.8
3273   Palm Springs                Palm Springs      CA   74.5
3274   Pasadena                    Pasadena          CA   90.8
3275   Pleasanton                  San Ramon         CA   87.8
3276   Riverside                   Riverside         CA   74.2
3277   Sacramento                  Sacramento        CA   82.1
3278   San Bernardino              San Bernardino    CA   74.5
3279   San Diego                   San Diego         CA   81.3
3280   San Francisco               San Francisco     CA    84
3281   San Jose                    San Jose          CA   81.2
3282   San Mateo                   Redwood City      CA   87.4
3283   Santa Ana                   Santa Ana         CA   88.1
3284   Camarillo                   Camarillo         CA   80.9
3285   Santa Clarita    Valencia         CA   87.4
3286   Santa Rosa       Rohnert Park     CA   74.3
3287   South Gate       Commerce         CA   77.6
3288   Stockton         Stockton         CA    73
3289   Sunnyvale        Sunnyvale        CA    86
3290   Woodland Hills   Woodland Hills   CA    91
3291   Vista            Carlsbad         CA   92.5
3292   West Covina      West Covina      CA   93.3
3293   Everett          Everett          WA   93.8
3294   Olympia          Olympia          WA   94.3
3295   Seattle          Seattle          WA   93.1
3296   Spokane          Spokane          WA   83.9
3297   Tacoma           Tacoma           WA   92.9
3298   Anchorage        Anchorage        AK   84.5
ACO Number   ACO Name           ACO city              ACO state PCT_COMP
      2253   Danbury            Danbury               CT              87.3
      2254   Hartford           Hartford              CT              90.3
      2255   New Haven          New Haven             CT              78.3
      2256   Boston             Boston                MA              74.1
      2257   Lawrence           Lawrence              MA              73.2
      2258   Quincy             Quincy                MA              89.1
      2259   East Bridgewater   East Bridgewater      MA              67.4
      2260   Waltham            Waltham               MA              96.2
      2261   Worcester          Worcester             MA              83.4
      2262   Gardiner           Gardiner              ME              90.8
      2263   Concord            Concord               NH              78.1
      2264   Egg Harbor         Egg Harbor Township   NJ              53.3
      2265   Parsippany         Parsippany            NJ              88.2
      2266   South Plainfield   South Plainfield      NJ              75.3
      2267   Jersey City        Jersey City           NJ               72
      2268   Newark             Newark                NJ              67.5
      2269   Fairlawn           Fairlawn              NJ              67.4
      2270   Toms River         Toms River            NJ              74.1
      2271   Trenton            Trenton               NJ              84.5
      2272   Albany             Albany                NY              72.9
      2273   Bronx 1            Bronx                 NY              73.5
      2274   Bronx 2            Bronx                 NY              71.2
      2275   Melville           Melville              NY              61.7
      2276   Buffalo            Buffalo               NY              81.2
      2277   Queens 1           Long Island City      NY              87.4
      2278   Brooklyn 1         Brooklyn              NY              56.1
      2279   Garden City        Garden City           NY              77.7
      2280   Manhattan 1        New York              NY              78.4
      2281   Manhattan 2        New York              NY              74.9
      2282   Pawling            Pawling               NY              77.9
      2283   Brooklyn 2         Brooklyn              NY              64.9
      2284   Queens 2           Bayside               NY              85.1
      2285   Queens 3           Forest Hills          NY              80.3
      2286   Peekskill          Peekskill             NY              72.4
      2287   Rochester          Rochester             NY              71.1
      2288   Brooklyn 3         Brooklyn              NY              78.8
      2289   Queens 4           Jamaica               NY              75.6
      2290   Staten Island      Staten Island         NY              84.7
      2291   Syracuse           Syracuse              NY              78.9
      2292   Brooklyn 4         Brooklyn              NY              69.5
      2293   Guaynabo           Guaynabo              PR              83.3
      2294   Caguas             Caguas                PR              84.5
      2295   Mayaguez           Mayaguez              PR              88.7
      2296   Providence         Providence            RI              77.2
      2297   Burlington         Burlington            VT              85.1
      2355   Washington DC      Washington            DC              70.9
2356   Wilmington              Wilmington           DE   68.9
2357   Lexington               Lexington            KY   64.3
2358   Louisville              Louisville           KY    67
2359   Hanover                 Hanover              MD   73.7
2360   Baltimore               Baltimore            MD   61.4
2361   Hagerstown              Hagerstown           MD   90.9
2362   Towson                  Towson               MD   74.7
2363   Akron                   Akron                OH   55.9
2364   Mansfield               Mansfield            OH   93.6
2365   Cincinnati              Cincinnati           OH   75.3
2366   Cleveland               Cleveland            OH   61.7
2367   Columbus                Dublin               OH   83.3
2368   Dayton                  Dayton               OH   81.1
2369   Toledo                  Toledo               OH    70
2370   South Point             South Point          OH   87.2
2371   Allentown               Allentown            PA   65.7
2372   Cranberry Township      Cranberry Township   PA   90.9
2373   Harrisburg              Harrisburg           PA   85.7
2374   Norristown              Norristown           PA   82.6
2375   Philadelphia-Franklin   Philadelphia         PA   60.8
2376   Philadelphia-Penn       Philadelphia         PA   53.4
2377   Pittsburgh              Pittsburgh           PA   81.6
2378   Reading                 Reading              PA   74.1
2379   State College           State College        PA   86.7
2380   Knoxville               Knoxville            TN   83.7
2381   Memphis                 Memphis              TN   67.6
2382   Nashville               Franklin             TN   87.6
2383   Shelbyville             Shelbyville          TN   66.5
2384   Crystal City            Arlington            VA   89.3
2385   Fairfax                 Fairfax              VA   96.6
2386   Fredericksburg          Fredericksburg       VA   65.2
2387   Virginia Beach          Virginia Beach       VA   67.9
2388   Richmond                Richmond             VA   68.6
2389   Roanoke                 Roanoke              VA   70.4
2390   Beckley                 Beckley              WV   95.4
2556   Fayetteville            Fayetteville         AR   90.8
2557   Little Rock             Little Rock          AR   77.4
2558   Des Moines              Des Moines           IA   59.9
2559   Chicago Central         Chicago              IL   80.1
2560   Chicago Far Southwest   Evergreen Park       IL   87.2
2561   Chicago South           Chicago              IL   76.4
2562   Cook County NW          Schaumburg           IL   89.2
2563   Cook County South       Matteson             IL   77.8
2564   Dekalb                  Dekalb               IL   86.4
2565   Oswego                  Oswego               IL   86.7
2566   Peoria                  Peoria               IL   80.7
2567   Skokie                  Skokie               IL   90.1
2568   Springfield        Springfield        IL   62.3
2569   Evansville         Evansville         IN   92.8
2570   Ft. Wayne          Ft. Wayne          IN   83.3
2571   Indianapolis       Indianapolis       IN   85.3
2572   Lake County        Merrillville       IN   86.1
2573   Detroit            Detroit            MI   60.1
2574   Lansing            Lansing            MI   64.4
2575   Macomb County      Clinton Township   MI   80.2
2576   Traverse City      Traverse City      MI   63.8
2577   Oakland County     Troy               MI   87.1
2578   Duluth             Duluth             MN   77.6
2579   Minneapolis        Minneapolis        MN    90
2580   Rochester          Rochester          MN   77.1
2581   Kansas City        Kansas City        MO   92.3
2582   Springfield        Springfield        MO   77.7
2583   St. Louis          St. Louis          MO    76
2584   Eau Claire         Eau Claire         WI   89.4
2585   Green Bay          Green Bay          WI   89.5
2586   Madison            Madison            WI   90.4
2587   Milwaukee          Milwaukee          WI   69.1
2901   Gulfport           Gulfport           MS   71.3
2902   Jackson            Jackson            MS   45.5
2904   Birmingham         Birmingham         AL   49.4
2905   Huntsville         Huntsville         AL    59
2906   Mobile             Mobile             AL   56.5
2907   Charleston         North Charleston   SC   56.6
2908   Columbia           Columbia           SC   62.5
2909   Greenville, SC     Greenville         SC   65.4
2910   Atlanta            Atlanta            GA   57.5
2966   Lauderdale Lakes   Lauderdale Lake    FL   60.7
2967   Fort Lauderdale    Margate            FL   61.5
2968   Fort Myers         Fort Myers         FL   60.9
2969   Gainesville        Gainesville        FL   76.1
2970   Jacksonville       Jacksonville       FL   61.2
2971   Lakeland           Lakeland           FL   58.2
2972   Miami North        Miami Lakes        FL   65.2
2973   Miami South        Palmetto Bay       FL   67.4
2974   Ocala              Ocala              FL   64.7
2975   Orange County      Orlando            FL   68.3
2976   Pensacola          Pensacola          FL   55.6
2977   Seminole County    Lake Mary          FL   60.2
2978   St. Petersburg     St. Petersburg     FL   68.3
2979   Tampa              Tampa              FL   59.3
2980   West Palm Beach    West Palm Beach    FL   59.9
2981   Columbus           Columbus           GA   39.2
2982   Dekalb County      Atlanta            GA   60.2
2983   Douglasville       Douglasville       GA   58.6
2984   Gainesville, GA    Gainesville                  GA   65.8
2985   Gwinnett County    Duluth                       GA   52.8
2986   Macon              Macon                        GA   46.6
2987   Savannah           Savannah                     GA   78.5
2988   Baton Rouge        Baton Rouge                  LA    57
2989   Jefferson Parish   Elmwood                      LA   64.2
2990   New Orleans        New Orleans                  LA   95.2
2991   Shreveport         Shreveport                   LA   41.2
2992   Asheville          Asheville                    NC   66.9
2993   Charlotte          Charlotte                    NC   65.4
2994   Durham             Durham                       NC   56.5
2995   Fayetteville       Fayetteville                 NC   63.6
2996   Greenville, NC     Greenville                   NC   57.6
2997   Raleigh            Raleigh                      NC    71
2998   Winston-Salem      Winston-Salem                NC   59.7
3105   Flagstaff          Flagstaff                    AZ   64.5
3106   Maricopa Central   Phoenix                      AZ   55.5
3107   Maricopa South     Mesa                         AZ   69.4
3108   Maricopa West      Glendale                     AZ   55.2
3109   Tucson             Tucson                       AZ   53.4
3110   Window Rock        St. Michaels                 AZ   44.8
3154   Aurora             Aurora                       CO   73.9
3155   Colorado North     Longmont                     CO   82.6
3156   Colorado Springs   Colorado Springs             CO   55.8
3157   Denver             Lakewood                     CO   81.6
3158   Overland Park      Overland Park                KS    83
3159   Wichita            Wichita                      KS    91
3160   Billings           Billings                     MT   59.5
3162   Bismarck           Bismarck                     ND   75.7
3163   Lincoln            Lincoln                      NE   72.8
3164   Albuquerque        Los Ranchos de Albuquerque   NM   62.8
3165   Las Cruces         Las Cruces                   NM   72.2
3166   Cleveland Co.      Norman                       OK   68.5
3167   Oklahoma County    Warr Acres                   OK   83.9
3168   Tulsa              Tulsa                        OK   61.7
3169   Sioux Falls        Sioux Falls                  SD   69.6
3170   Arlington          Grand Prairie                TX   74.2
3171   Austin             Austin                       TX   88.1
3172   Collin Co.         McKinney                     TX   73.4
3173   Dallas             Duncanville                  TX   57.1
3174   Dallas Co. NE      Richardson                   TX   65.8
3175   Dallas Co. NW      Farmers Branch               TX   65.5
3176   Denton Co.         Denton                       TX   79.5
3177   El Paso            El Paso                      TX   70.3
3178   Fort Bend Co.      Katy                         TX   57.2
3179   Fort Worth         Fort Worth                   TX   86.4
3180   Harris Co. East    Houston                      TX    77
3181   Harris Co. NE               Houston           TX   78.1
3182   Harris Co. NW               Katy              TX   87.6
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   67.6
3184   Houston NW                  Houston           TX   78.1
3185   Houston South               Houston           TX   62.7
3186   Houston West                Houston           TX   64.8
3187   Laredo                      Laredo            TX   59.8
3188   Lubbock                     Lubbock           TX   66.5
3189   Montgomery Co.              Spring            TX   64.1
3190   San Antonio East            San Antonio       TX   86.9
3191   San Antonio North           San Antonio       TX   90.4
3192   San Antonio West            San Antonio       TX   86.5
3193   Tyler                       Tyler             TX   69.1
3194   Waco                        Waco              TX    80
3195   Williamson Co.              Leander           TX   81.4
3196   Orem                        Orem              UT   76.3
3197   Salt Lake City              South Salt Lake   UT   79.9
3198   Casper                      Casper            WY   71.6
3255   Honolulu                    Honolulu          HI   91.6
3256   Boise                       Boise             ID   95.7
3257   Las Vegas                   Las Vegas         NV   69.4
3258   North Las Vegas             N. Las Vegas      NV   73.3
3259   Eugene                      Springfield       OR   81.3
3260   Portland                    Portland          OR   91.4
3261   Salem                       Salem             OR   92.6
3263   Bakersfield                 Bakersfield       CA   72.8
3264   Chico                       Chico             CA   69.9
3265   Concord                     Concord           CA   75.3
3266   El Cajon                    San Diego         CA   82.2
3267   Fullerton                   Buena Park        CA   86.1
3268   Inglewood                   Inglewood         CA   78.9
3269   Long Beach                  Long Beach        CA   84.5
3270   Fresno                      Fresno            CA   73.8
3271   Oakland                     Oakland           CA   79.8
3272   Ontario                     Upland            CA   78.2
3273   Palm Springs                Palm Springs      CA   72.8
3274   Pasadena                    Pasadena          CA   89.8
3275   Pleasanton                  San Ramon         CA   86.8
3276   Riverside                   Riverside         CA   72.4
3277   Sacramento                  Sacramento        CA    80
3278   San Bernardino              San Bernardino    CA   72.7
3279   San Diego                   San Diego         CA   79.5
3280   San Francisco               San Francisco     CA   82.8
3281   San Jose                    San Jose          CA   79.7
3282   San Mateo                   Redwood City      CA   86.2
3283   Santa Ana                   Santa Ana         CA   86.8
3284   Camarillo                   Camarillo         CA   79.5
3285   Santa Clarita    Valencia         CA   86.5
3286   Santa Rosa       Rohnert Park     CA   73.3
3287   South Gate       Commerce         CA   76.5
3288   Stockton         Stockton         CA   71.8
3289   Sunnyvale        Sunnyvale        CA   84.5
3290   Woodland Hills   Woodland Hills   CA   89.8
3291   Vista            Carlsbad         CA   91.7
3292   West Covina      West Covina      CA   92.1
3293   Everett          Everett          WA   93.1
3294   Olympia          Olympia          WA   93.7
3295   Seattle          Seattle          WA   92.4
3296   Spokane          Spokane          WA   82.3
3297   Tacoma           Tacoma           WA   92.5
3298   Anchorage        Anchorage        AK   83.1
ACO Number   ACO Name           ACO city              ACO state PCT_COMP
      2253   Danbury            Danbury               CT              86.3
      2254   Hartford           Hartford              CT              89.7
      2255   New Haven          New Haven             CT              77.1
      2256   Boston             Boston                MA              72.7
      2257   Lawrence           Lawrence              MA              71.4
      2258   Quincy             Quincy                MA              88.5
      2259   East Bridgewater   East Bridgewater      MA              65.5
      2260   Waltham            Waltham               MA              95.5
      2261   Worcester          Worcester             MA              82.3
      2262   Gardiner           Gardiner              ME               90
      2263   Concord            Concord               NH              75.5
      2264   Egg Harbor         Egg Harbor Township   NJ               51
      2265   Parsippany         Parsippany            NJ              87.1
      2266   South Plainfield   South Plainfield      NJ               74
      2267   Jersey City        Jersey City           NJ               70
      2268   Newark             Newark                NJ              65.8
      2269   Fairlawn           Fairlawn              NJ              65.4
      2270   Toms River         Toms River            NJ              71.9
      2271   Trenton            Trenton               NJ              83.3
      2272   Albany             Albany                NY              71.1
      2273   Bronx 1            Bronx                 NY              72.4
      2274   Bronx 2            Bronx                 NY              69.6
      2275   Melville           Melville              NY              59.6
      2276   Buffalo            Buffalo               NY              80.2
      2277   Queens 1           Long Island City      NY              86.4
      2278   Brooklyn 1         Brooklyn              NY              54.1
      2279   Garden City        Garden City           NY               76
      2280   Manhattan 1        New York              NY              76.9
      2281   Manhattan 2        New York              NY              72.9
      2282   Pawling            Pawling               NY              76.1
      2283   Brooklyn 2         Brooklyn              NY              62.7
      2284   Queens 2           Bayside               NY               84
      2285   Queens 3           Forest Hills          NY              79.2
      2286   Peekskill          Peekskill             NY              70.8
      2287   Rochester          Rochester             NY              68.9
      2288   Brooklyn 3         Brooklyn              NY              77.1
      2289   Queens 4           Jamaica               NY              73.9
      2290   Staten Island      Staten Island         NY              83.3
      2291   Syracuse           Syracuse              NY              76.9
      2292   Brooklyn 4         Brooklyn              NY              67.5
      2293   Guaynabo           Guaynabo              PR              82.2
      2294   Caguas             Caguas                PR              83.2
      2295   Mayaguez           Mayaguez              PR              87.9
      2296   Providence         Providence            RI              75.5
      2297   Burlington         Burlington            VT              83.4
      2355   Washington DC      Washington            DC              69.2
2356   Wilmington              Wilmington           DE   67.1
2357   Lexington               Lexington            KY   62.6
2358   Louisville              Louisville           KY   65.4
2359   Hanover                 Hanover              MD   72.6
2360   Baltimore               Baltimore            MD   59.6
2361   Hagerstown              Hagerstown           MD   90.1
2362   Towson                  Towson               MD   72.4
2363   Akron                   Akron                OH   53.5
2364   Mansfield               Mansfield            OH   92.8
2365   Cincinnati              Cincinnati           OH   73.8
2366   Cleveland               Cleveland            OH   59.9
2367   Columbus                Dublin               OH   81.9
2368   Dayton                  Dayton               OH   79.6
2369   Toledo                  Toledo               OH   67.8
2370   South Point             South Point          OH   85.7
2371   Allentown               Allentown            PA   63.7
2372   Cranberry Township      Cranberry Township   PA   89.8
2373   Harrisburg              Harrisburg           PA   84.2
2374   Norristown              Norristown           PA   81.6
2375   Philadelphia-Franklin   Philadelphia         PA   59.2
2376   Philadelphia-Penn       Philadelphia         PA   51.6
2377   Pittsburgh              Pittsburgh           PA    80
2378   Reading                 Reading              PA   72.4
2379   State College           State College        PA   85.3
2380   Knoxville               Knoxville            TN    82
2381   Memphis                 Memphis              TN   66.1
2382   Nashville               Franklin             TN    86
2383   Shelbyville             Shelbyville          TN   64.6
2384   Crystal City            Arlington            VA   88.8
2385   Fairfax                 Fairfax              VA   96.3
2386   Fredericksburg          Fredericksburg       VA   63.4
2387   Virginia Beach          Virginia Beach       VA   65.9
2388   Richmond                Richmond             VA   67.2
2389   Roanoke                 Roanoke              VA   68.3
2390   Beckley                 Beckley              WV   94.6
2556   Fayetteville            Fayetteville         AR   89.4
2557   Little Rock             Little Rock          AR   75.9
2558   Des Moines              Des Moines           IA   58.1
2559   Chicago Central         Chicago              IL   79.2
2560   Chicago Far Southwest   Evergreen Park       IL   86.1
2561   Chicago South           Chicago              IL   74.7
2562   Cook County NW          Schaumburg           IL   88.5
2563   Cook County South       Matteson             IL   76.5
2564   Dekalb                  Dekalb               IL   85.8
2565   Oswego                  Oswego               IL   85.7
2566   Peoria                  Peoria               IL   79.1
2567   Skokie                  Skokie               IL   89.7
2568   Springfield        Springfield        IL   60.2
2569   Evansville         Evansville         IN    92
2570   Ft. Wayne          Ft. Wayne          IN   81.5
2571   Indianapolis       Indianapolis       IN   84.3
2572   Lake County        Merrillville       IN   84.8
2573   Detroit            Detroit            MI    58
2574   Lansing            Lansing            MI   62.3
2575   Macomb County      Clinton Township   MI   78.8
2576   Traverse City      Traverse City      MI   61.2
2577   Oakland County     Troy               MI   86.1
2578   Duluth             Duluth             MN   75.8
2579   Minneapolis        Minneapolis        MN   89.1
2580   Rochester          Rochester          MN   75.7
2581   Kansas City        Kansas City        MO    92
2582   Springfield        Springfield        MO    76
2583   St. Louis          St. Louis          MO   74.5
2584   Eau Claire         Eau Claire         WI   88.4
2585   Green Bay          Green Bay          WI   88.6
2586   Madison            Madison            WI   89.5
2587   Milwaukee          Milwaukee          WI    68
2901   Gulfport           Gulfport           MS   70.1
2902   Jackson            Jackson            MS   43.7
2904   Birmingham         Birmingham         AL   47.7
2905   Huntsville         Huntsville         AL   57.3
2906   Mobile             Mobile             AL   54.5
2907   Charleston         North Charleston   SC   54.5
2908   Columbia           Columbia           SC   60.9
2909   Greenville, SC     Greenville         SC   63.3
2910   Atlanta            Atlanta            GA   55.3
2966   Lauderdale Lakes   Lauderdale Lake    FL   58.5
2967   Fort Lauderdale    Margate            FL   59.3
2968   Fort Myers         Fort Myers         FL   58.5
2969   Gainesville        Gainesville        FL   74.4
2970   Jacksonville       Jacksonville       FL   59.2
2971   Lakeland           Lakeland           FL   55.8
2972   Miami North        Miami Lakes        FL   63.1
2973   Miami South        Palmetto Bay       FL   65.7
2974   Ocala              Ocala              FL    63
2975   Orange County      Orlando            FL    67
2976   Pensacola          Pensacola          FL   53.5
2977   Seminole County    Lake Mary          FL   58.4
2978   St. Petersburg     St. Petersburg     FL   66.1
2979   Tampa              Tampa              FL   57.4
2980   West Palm Beach    West Palm Beach    FL   57.8
2981   Columbus           Columbus           GA   37.1
2982   Dekalb County      Atlanta            GA   57.9
2983   Douglasville       Douglasville       GA   56.7
2984   Gainesville, GA    Gainesville                  GA   63.9
2985   Gwinnett County    Duluth                       GA   50.8
2986   Macon              Macon                        GA   43.9
2987   Savannah           Savannah                     GA   76.6
2988   Baton Rouge        Baton Rouge                  LA    55
2989   Jefferson Parish   Elmwood                      LA   62.6
2990   New Orleans        New Orleans                  LA   94.8
2991   Shreveport         Shreveport                   LA    40
2992   Asheville          Asheville                    NC   64.7
2993   Charlotte          Charlotte                    NC   63.5
2994   Durham             Durham                       NC   54.5
2995   Fayetteville       Fayetteville                 NC   61.7
2996   Greenville, NC     Greenville                   NC   55.6
2997   Raleigh            Raleigh                      NC   69.3
2998   Winston-Salem      Winston-Salem                NC   57.8
3105   Flagstaff          Flagstaff                    AZ   62.6
3106   Maricopa Central   Phoenix                      AZ   53.2
3107   Maricopa South     Mesa                         AZ   67.7
3108   Maricopa West      Glendale                     AZ   53.5
3109   Tucson             Tucson                       AZ   50.5
3110   Window Rock        St. Michaels                 AZ   43.5
3154   Aurora             Aurora                       CO   73.1
3155   Colorado North     Longmont                     CO   81.7
3156   Colorado Springs   Colorado Springs             CO   54.6
3157   Denver             Lakewood                     CO   80.7
3158   Overland Park      Overland Park                KS   81.9
3159   Wichita            Wichita                      KS   90.4
3160   Billings           Billings                     MT   57.7
3162   Bismarck           Bismarck                     ND   74.4
3163   Lincoln            Lincoln                      NE   71.3
3164   Albuquerque        Los Ranchos de Albuquerque   NM   61.3
3165   Las Cruces         Las Cruces                   NM   70.9
3166   Cleveland Co.      Norman                       OK   67.1
3167   Oklahoma County    Warr Acres                   OK   83.2
3168   Tulsa              Tulsa                        OK   60.2
3169   Sioux Falls        Sioux Falls                  SD   67.9
3170   Arlington          Grand Prairie                TX   72.7
3171   Austin             Austin                       TX   87.3
3172   Collin Co.         McKinney                     TX   71.4
3173   Dallas             Duncanville                  TX   55.6
3174   Dallas Co. NE      Richardson                   TX   64.1
3175   Dallas Co. NW      Farmers Branch               TX   63.9
3176   Denton Co.         Denton                       TX   78.4
3177   El Paso            El Paso                      TX   68.8
3178   Fort Bend Co.      Katy                         TX   54.9
3179   Fort Worth         Fort Worth                   TX   85.3
3180   Harris Co. East    Houston                      TX   74.5
3181   Harris Co. NE               Houston           TX   76.6
3182   Harris Co. NW               Katy              TX    86
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   65.7
3184   Houston NW                  Houston           TX   76.3
3185   Houston South               Houston           TX   60.4
3186   Houston West                Houston           TX   61.8
3187   Laredo                      Laredo            TX   58.1
3188   Lubbock                     Lubbock           TX   65.5
3189   Montgomery Co.              Spring            TX   62.3
3190   San Antonio East            San Antonio       TX   85.5
3191   San Antonio North           San Antonio       TX   89.1
3192   San Antonio West            San Antonio       TX   84.7
3193   Tyler                       Tyler             TX   67.3
3194   Waco                        Waco              TX   78.6
3195   Williamson Co.              Leander           TX   80.1
3196   Orem                        Orem              UT   74.8
3197   Salt Lake City              South Salt Lake   UT   78.4
3198   Casper                      Casper            WY   70.2
3255   Honolulu                    Honolulu          HI   90.4
3256   Boise                       Boise             ID   95.2
3257   Las Vegas                   Las Vegas         NV   67.9
3258   North Las Vegas             N. Las Vegas      NV   71.2
3259   Eugene                      Springfield       OR   80.5
3260   Portland                    Portland          OR   90.5
3261   Salem                       Salem             OR   91.9
3263   Bakersfield                 Bakersfield       CA   71.3
3264   Chico                       Chico             CA   68.9
3265   Concord                     Concord           CA    74
3266   El Cajon                    San Diego         CA    81
3267   Fullerton                   Buena Park        CA   84.7
3268   Inglewood                   Inglewood         CA   77.6
3269   Long Beach                  Long Beach        CA   83.3
3270   Fresno                      Fresno            CA   71.7
3271   Oakland                     Oakland           CA    79
3272   Ontario                     Upland            CA   76.7
3273   Palm Springs                Palm Springs      CA   71.1
3274   Pasadena                    Pasadena          CA   88.6
3275   Pleasanton                  San Ramon         CA   85.6
3276   Riverside                   Riverside         CA   70.9
3277   Sacramento                  Sacramento        CA   78.7
3278   San Bernardino              San Bernardino    CA    71
3279   San Diego                   San Diego         CA   77.9
3280   San Francisco               San Francisco     CA    82
3281   San Jose                    San Jose          CA   78.7
3282   San Mateo                   Redwood City      CA   85.6
3283   Santa Ana                   Santa Ana         CA   85.5
3284   Camarillo                   Camarillo         CA   78.2
3285   Santa Clarita    Valencia         CA   85.4
3286   Santa Rosa       Rohnert Park     CA   72.3
3287   South Gate       Commerce         CA   75.7
3288   Stockton         Stockton         CA   70.4
3289   Sunnyvale        Sunnyvale        CA   83.1
3290   Woodland Hills   Woodland Hills   CA   88.6
3291   Vista            Carlsbad         CA    91
3292   West Covina      West Covina      CA   90.6
3293   Everett          Everett          WA   92.3
3294   Olympia          Olympia          WA   93.2
3295   Seattle          Seattle          WA   91.6
3296   Spokane          Spokane          WA   80.8
3297   Tacoma           Tacoma           WA   92.2
3298   Anchorage        Anchorage        AK    82
ACO Number   ACO Name           ACO city              ACO state PCT_COMP
      2253   Danbury            Danbury               CT              85.2
      2254   Hartford           Hartford              CT              89.1
      2255   New Haven          New Haven             CT              75.8
      2256   Boston             Boston                MA              71.6
      2257   Lawrence           Lawrence              MA              69.8
      2258   Quincy             Quincy                MA              87.6
      2259   East Bridgewater   East Bridgewater      MA              63.6
      2260   Waltham            Waltham               MA              94.8
      2261   Worcester          Worcester             MA              81.3
      2262   Gardiner           Gardiner              ME              89.2
      2263   Concord            Concord               NH              73.6
      2264   Egg Harbor         Egg Harbor Township   NJ              48.8
      2265   Parsippany         Parsippany            NJ              85.6
      2266   South Plainfield   South Plainfield      NJ              72.6
      2267   Jersey City        Jersey City           NJ              68.5
      2268   Newark             Newark                NJ              64.4
      2269   Fairlawn           Fairlawn              NJ              63.7
      2270   Toms River         Toms River            NJ              69.9
      2271   Trenton            Trenton               NJ              82.2
      2272   Albany             Albany                NY              69.5
      2273   Bronx 1            Bronx                 NY              70.8
      2274   Bronx 2            Bronx                 NY              68.4
      2275   Melville           Melville              NY              57.8
      2276   Buffalo            Buffalo               NY              79.1
      2277   Queens 1           Long Island City      NY              85.6
      2278   Brooklyn 1         Brooklyn              NY              52.3
      2279   Garden City        Garden City           NY              74.3
      2280   Manhattan 1        New York              NY              75.4
      2281   Manhattan 2        New York              NY              71.1
      2282   Pawling            Pawling               NY              74.5
      2283   Brooklyn 2         Brooklyn              NY              60.8
      2284   Queens 2           Bayside               NY               83
      2285   Queens 3           Forest Hills          NY               78
      2286   Peekskill          Peekskill             NY               69
      2287   Rochester          Rochester             NY              66.8
      2288   Brooklyn 3         Brooklyn              NY              75.5
      2289   Queens 4           Jamaica               NY              72.6
      2290   Staten Island      Staten Island         NY              82.1
      2291   Syracuse           Syracuse              NY              75.1
      2292   Brooklyn 4         Brooklyn              NY              65.6
      2293   Guaynabo           Guaynabo              PR              80.8
      2294   Caguas             Caguas                PR              81.6
      2295   Mayaguez           Mayaguez              PR              86.5
      2296   Providence         Providence            RI              74.1
      2297   Burlington         Burlington            VT              81.6
      2355   Washington DC      Washington            DC              67.6
2356   Wilmington              Wilmington           DE   65.6
2357   Lexington               Lexington            KY    61
2358   Louisville              Louisville           KY   63.8
2359   Hanover                 Hanover              MD   71.4
2360   Baltimore               Baltimore            MD    58
2361   Hagerstown              Hagerstown           MD   89.4
2362   Towson                  Towson               MD   70.7
2363   Akron                   Akron                OH   51.2
2364   Mansfield               Mansfield            OH   91.9
2365   Cincinnati              Cincinnati           OH   72.4
2366   Cleveland               Cleveland            OH    58
2367   Columbus                Dublin               OH   80.7
2368   Dayton                  Dayton               OH   77.9
2369   Toledo                  Toledo               OH   65.9
2370   South Point             South Point          OH    84
2371   Allentown               Allentown            PA   61.9
2372   Cranberry Township      Cranberry Township   PA   88.7
2373   Harrisburg              Harrisburg           PA   82.8
2374   Norristown              Norristown           PA   80.6
2375   Philadelphia-Franklin   Philadelphia         PA   57.9
2376   Philadelphia-Penn       Philadelphia         PA   49.9
2377   Pittsburgh              Pittsburgh           PA   78.4
2378   Reading                 Reading              PA   70.8
2379   State College           State College        PA   83.8
2380   Knoxville               Knoxville            TN   80.4
2381   Memphis                 Memphis              TN   64.5
2382   Nashville               Franklin             TN   84.5
2383   Shelbyville             Shelbyville          TN   63.1
2384   Crystal City            Arlington            VA   88.1
2385   Fairfax                 Fairfax              VA   96.1
2386   Fredericksburg          Fredericksburg       VA   61.6
2387   Virginia Beach          Virginia Beach       VA   64.1
2388   Richmond                Richmond             VA   65.6
2389   Roanoke                 Roanoke              VA   66.4
2390   Beckley                 Beckley              WV    94
2556   Fayetteville            Fayetteville         AR   87.9
2557   Little Rock             Little Rock          AR   74.2
2558   Des Moines              Des Moines           IA   56.6
2559   Chicago Central         Chicago              IL   78.2
2560   Chicago Far Southwest   Evergreen Park       IL   85.2
2561   Chicago South           Chicago              IL   73.4
2562   Cook County NW          Schaumburg           IL   87.8
2563   Cook County South       Matteson             IL   75.6
2564   Dekalb                  Dekalb               IL   85.2
2565   Oswego                  Oswego               IL   84.5
2566   Peoria                  Peoria               IL   77.5
2567   Skokie                  Skokie               IL   89.1
2568   Springfield        Springfield        IL    58
2569   Evansville         Evansville         IN   91.2
2570   Ft. Wayne          Ft. Wayne          IN   79.7
2571   Indianapolis       Indianapolis       IN   83.3
2572   Lake County        Merrillville       IN   83.6
2573   Detroit            Detroit            MI   56.4
2574   Lansing            Lansing            MI   60.6
2575   Macomb County      Clinton Township   MI   77.4
2576   Traverse City      Traverse City      MI   59.3
2577   Oakland County     Troy               MI   85.2
2578   Duluth             Duluth             MN   73.4
2579   Minneapolis        Minneapolis        MN   87.9
2580   Rochester          Rochester          MN   74.2
2581   Kansas City        Kansas City        MO   91.5
2582   Springfield        Springfield        MO   74.4
2583   St. Louis          St. Louis          MO   72.8
2584   Eau Claire         Eau Claire         WI    87
2585   Green Bay          Green Bay          WI   87.9
2586   Madison            Madison            WI   88.4
2587   Milwaukee          Milwaukee          WI   66.9
2901   Gulfport           Gulfport           MS   68.9
2902   Jackson            Jackson            MS   42.1
2904   Birmingham         Birmingham         AL   46.1
2905   Huntsville         Huntsville         AL   55.6
2906   Mobile             Mobile             AL   52.3
2907   Charleston         North Charleston   SC   52.6
2908   Columbia           Columbia           SC   59.4
2909   Greenville, SC     Greenville         SC   61.5
2910   Atlanta            Atlanta            GA   53.4
2966   Lauderdale Lakes   Lauderdale Lake    FL   56.3
2967   Fort Lauderdale    Margate            FL    57
2968   Fort Myers         Fort Myers         FL   55.9
2969   Gainesville        Gainesville        FL   72.7
2970   Jacksonville       Jacksonville       FL   57.3
2971   Lakeland           Lakeland           FL   53.3
2972   Miami North        Miami Lakes        FL   61.1
2973   Miami South        Palmetto Bay       FL   64.2
2974   Ocala              Ocala              FL   61.3
2975   Orange County      Orlando            FL   65.6
2976   Pensacola          Pensacola          FL   51.6
2977   Seminole County    Lake Mary          FL   56.5
2978   St. Petersburg     St. Petersburg     FL   63.8
2979   Tampa              Tampa              FL   55.6
2980   West Palm Beach    West Palm Beach    FL   55.7
2981   Columbus           Columbus           GA   35.2
2982   Dekalb County      Atlanta            GA   55.8
2983   Douglasville       Douglasville       GA   55.1
2984   Gainesville, GA    Gainesville                  GA   62.2
2985   Gwinnett County    Duluth                       GA   49.1
2986   Macon              Macon                        GA   41.6
2987   Savannah           Savannah                     GA   74.7
2988   Baton Rouge        Baton Rouge                  LA   53.1
2989   Jefferson Parish   Elmwood                      LA   62.2
2990   New Orleans        New Orleans                  LA   94.4
2991   Shreveport         Shreveport                   LA   38.7
2992   Asheville          Asheville                    NC   62.5
2993   Charlotte          Charlotte                    NC   61.5
2994   Durham             Durham                       NC   52.7
2995   Fayetteville       Fayetteville                 NC   60.1
2996   Greenville, NC     Greenville                   NC   53.9
2997   Raleigh            Raleigh                      NC   67.5
2998   Winston-Salem      Winston-Salem                NC    56
3105   Flagstaff          Flagstaff                    AZ   61.1
3106   Maricopa Central   Phoenix                      AZ   51.2
3107   Maricopa South     Mesa                         AZ   65.8
3108   Maricopa West      Glendale                     AZ   51.9
3109   Tucson             Tucson                       AZ    48
3110   Window Rock        St. Michaels                 AZ   42.7
3154   Aurora             Aurora                       CO   72.4
3155   Colorado North     Longmont                     CO   80.8
3156   Colorado Springs   Colorado Springs             CO   53.5
3157   Denver             Lakewood                     CO   79.8
3158   Overland Park      Overland Park                KS   81.1
3159   Wichita            Wichita                      KS   89.6
3160   Billings           Billings                     MT    56
3162   Bismarck           Bismarck                     ND   73.2
3163   Lincoln            Lincoln                      NE    70
3164   Albuquerque        Los Ranchos de Albuquerque   NM   59.8
3165   Las Cruces         Las Cruces                   NM   69.5
3166   Cleveland Co.      Norman                       OK   65.4
3167   Oklahoma County    Warr Acres                   OK   82.1
3168   Tulsa              Tulsa                        OK   58.7
3169   Sioux Falls        Sioux Falls                  SD   66.3
3170   Arlington          Grand Prairie                TX   70.8
3171   Austin             Austin                       TX   85.5
3172   Collin Co.         McKinney                     TX    69
3173   Dallas             Duncanville                  TX   53.6
3174   Dallas Co. NE      Richardson                   TX   61.6
3175   Dallas Co. NW      Farmers Branch               TX    62
3176   Denton Co.         Denton                       TX    77
3177   El Paso            El Paso                      TX   67.4
3178   Fort Bend Co.      Katy                         TX   52.9
3179   Fort Worth         Fort Worth                   TX    84
3180   Harris Co. East    Houston                      TX   72.1
3181   Harris Co. NE               Houston           TX   75.2
3182   Harris Co. NW               Katy              TX   84.9
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   63.8
3184   Houston NW                  Houston           TX   74.8
3185   Houston South               Houston           TX   57.9
3186   Houston West                Houston           TX   59.2
3187   Laredo                      Laredo            TX   56.2
3188   Lubbock                     Lubbock           TX    64
3189   Montgomery Co.              Spring            TX   60.3
3190   San Antonio East            San Antonio       TX   84.1
3191   San Antonio North           San Antonio       TX   86.5
3192   San Antonio West            San Antonio       TX   82.7
3193   Tyler                       Tyler             TX   65.6
3194   Waco                        Waco              TX    77
3195   Williamson Co.              Leander           TX   78.1
3196   Orem                        Orem              UT   72.9
3197   Salt Lake City              South Salt Lake   UT   77.2
3198   Casper                      Casper            WY   69.5
3255   Honolulu                    Honolulu          HI   89.1
3256   Boise                       Boise             ID   94.8
3257   Las Vegas                   Las Vegas         NV   66.6
3258   North Las Vegas             N. Las Vegas      NV   69.4
3259   Eugene                      Springfield       OR   79.5
3260   Portland                    Portland          OR   89.9
3261   Salem                       Salem             OR   91.2
3263   Bakersfield                 Bakersfield       CA   69.8
3264   Chico                       Chico             CA   67.8
3265   Concord                     Concord           CA   72.9
3266   El Cajon                    San Diego         CA   79.7
3267   Fullerton                   Buena Park        CA    83
3268   Inglewood                   Inglewood         CA   76.3
3269   Long Beach                  Long Beach        CA   81.9
3270   Fresno                      Fresno            CA   69.5
3271   Oakland                     Oakland           CA   77.9
3272   Ontario                     Upland            CA   75.3
3273   Palm Springs                Palm Springs      CA   69.6
3274   Pasadena                    Pasadena          CA   87.3
3275   Pleasanton                  San Ramon         CA   84.5
3276   Riverside                   Riverside         CA   69.4
3277   Sacramento                  Sacramento        CA   77.3
3278   San Bernardino              San Bernardino    CA   69.5
3279   San Diego                   San Diego         CA   76.3
3280   San Francisco               San Francisco     CA   81.1
3281   San Jose                    San Jose          CA   77.5
3282   San Mateo                   Redwood City      CA    84
3283   Santa Ana                   Santa Ana         CA   83.9
3284   Camarillo                   Camarillo         CA    77
3285   Santa Clarita    Valencia         CA   84.2
3286   Santa Rosa       Rohnert Park     CA   71.3
3287   South Gate       Commerce         CA   74.8
3288   Stockton         Stockton         CA   68.8
3289   Sunnyvale        Sunnyvale        CA   81.6
3290   Woodland Hills   Woodland Hills   CA   87.2
3291   Vista            Carlsbad         CA   90.1
3292   West Covina      West Covina      CA   89.3
3293   Everett          Everett          WA   91.5
3294   Olympia          Olympia          WA   92.5
3295   Seattle          Seattle          WA   90.7
3296   Spokane          Spokane          WA   79.2
3297   Tacoma           Tacoma           WA   91.7
3298   Anchorage        Anchorage        AK   80.9
 ACO                                                    ACO Percent Remaining Remaining Remaining Remaining Remaining Remaining Remaining   Active   Employees With Employees With
                ACO Name                  ACO city
Number                                                 state Completed Cases   NRFU Prod  SQRA       FV      NRFU RI    FV QC      MV     Employees    Availability    An Assignment
  2253   Danbury                 Danbury               CT       95.9%    7,673     5,638      343         9     1,683          0        0        609               311            212
  2254   Hartford                Hartford              CT       96.4%    8,339     6,284      437        15     1,603          0        0        776               390            191
  2255   New Haven               New Haven             CT       93.1%   12,293    10,247      374        38     1,634          0        0        798               413            280
  2256   Boston                  Boston                MA       87.0%   27,301    23,843      833        21     2,604          0        0       1042               447            374
  2257   Lawrence                Lawrence              MA       89.5%   13,093    11,747      261        43     1,042          0        0        526               250            170
  2258   Quincy                  Quincy                MA       94.5%    5,566     4,394      232         2       938          0        0        331               128             95
  2259   East Bridgewater        East Bridgewater      MA       89.2%   32,695    28,718      509       127     3,341          0        0       1037               651            497
  2260   Waltham                 Waltham               MA       98.6%    3,284     1,737      382        21     1,144          0        0        776               233             14
  2261   Worcester               Worcester             MA       94.2%   16,667    13,658      531        48     2,427          2        1       1149               481            373
  2262   Gardiner                Gardiner              ME       98.0%    8,279     5,601      421        49     2,207          0        1        836               577            374
  2263   Concord                 Concord               NH       94.1%   16,589    13,227      444        87     2,831          0        0        995               475            365
  2264   Egg Harbor              Egg Harbor Township   NJ       86.3%   40,581    37,197      483       105     2,796          0        0       1262               741            537
  2265   Parsippany              Parsippany            NJ       98.3%    2,346     1,381      294        14       657          0        0        664               352             76
  2266   South Plainfield        South Plainfield      NJ       91.3%   11,788    10,074      495        20     1,198          0        1        793               360            194
  2267   Jersey City             Jersey City           NJ       91.0%   15,973    13,563      647        43     1,720          0        0        931               476            321
  2268   Newark                  Newark                NJ       86.8%   20,671    17,312    1,490        55     1,814          0        0        861               448            319
  2269   Fairlawn                Fairlawn              NJ       87.1%   23,553    21,013      766       100     1,673          0        1        980               533            418
  2270   Toms River              Toms River            NJ       92.7%   20,079    16,847      674        62     2,496          0        0       1063               520            354
  2271   Trenton                 Trenton               NJ       95.7%    6,813     4,886      542        24     1,360          0        1        705               326            180
  2272   Albany                  Albany                NY       91.8%   34,250    30,292      606       174     3,178          0        0       1736               707            574
  2273   Bronx 1                 Bronx                 NY       87.9%   17,086    14,344      900        20     1,822          0        0        951               484            240
  2274   Bronx 2                 Bronx                 NY       89.0%   15,939    13,448    1,034        43     1,414          0        0        929               421            238
  2275   Melville                Melville              NY       86.8%   32,547    28,507    1,448        96     2,496          0        0       1360               717            556
  2276   Buffalo                 Buffalo               NY       93.1%   13,873    11,548      401        20     1,903          0        1        864               354            267
  2277   Queens 1                Long Island City      NY       94.3%    6,900     4,178      972        19     1,730          1        0        358               146             93
  2278   Brooklyn 1              Brooklyn              NY       82.4%   24,551    21,669    1,200       123     1,559          0        0       1384               637            429
  2279   Garden City             Garden City           NY       92.5%   12,879    10,054    1,273        26     1,526          0        0        892               374            262
  2280   Manhattan 1             New York              NY       91.6%   15,720    12,749      705        46     2,220          0        0        795               360            275
  2281   Manhattan 2             New York              NY       90.5%   27,771    21,545      803        50     5,373          0        0       1273               641            467
  2282   Pawling                 Pawling               NY       94.7%   13,721    10,554    1,017        91     2,059          0        0       1367               617            427
  2283   Brooklyn 2              Brooklyn              NY       86.7%   25,568    21,283    1,446        85     2,754          0        0       1368               784            448
  2284   Queens 2                Bayside               NY       93.4%    8,523     6,389      544        62     1,528          0        0        835               400            147
  2285   Queens 3                Forest Hills          NY       91.7%   10,854     8,787      524        72     1,470          1        0        864               372            287
  2286   Peekskill               Peekskill             NY       90.7%   16,818    14,422      733        41     1,622          0        0        816               424            345
  2287   Rochester               Rochester             NY       93.3%   25,878    21,596      494        74     3,714          0        0       1453               653            480
  2288   Brooklyn 3              Brooklyn              NY       95.0%    7,661     4,854      736        26     2,044          1        0        915               433            239
  2289   Queens 4                Jamaica               NY       91.1%   10,106     7,831      759        89     1,427          0        0        836               364            182
  2290   Staten Island           Staten Island         NY       94.6%    4,649     3,179      444         8     1,018          0        0        611               216            119
  2291   Syracuse                Syracuse              NY       94.7%   20,510    16,944      369       144     3,052          0        1       1291               538            324
  2292   Brooklyn 4              Brooklyn              NY       87.4%   19,947    16,736    1,537        47     1,627          0        0        761               400            324
  2293   Guaynabo                Guaynabo              PR       95.8%   20,001    11,956    1,230     2,656     4,138         21        0       1338               835            562
  2294   Caguas                  Caguas                PR       97.1%   13,429     5,184      762     5,437     1,988         58        0       1079               642            416
  2295   Mayaguez                Mayaguez              PR       97.6%   12,372     1,760    1,154     7,468     1,946         44        0        294               214            199
  2296   Providence              Providence            RI       93.0%   14,931    12,750      352        38     1,791          0        0        900               431            310
  2297   Burlington              Burlington            VT       97.2%    4,969     3,508      149        46     1,265          1        0        679               278            161
  2355   Washington DC           Washington            DC       86.9%   23,439    20,451      644        46     2,287          1       10        775               451            369
  2356   Wilmington              Wilmington            DE       87.6%   24,745    22,539      504        18     1,638          0       46        887               442            393
  2357   Lexington               Lexington             KY       85.2%   69,768    64,614      740       946     3,467          1        0       1662             1054             946
  2358   Louisville              Louisville            KY       84.4%   54,657    51,022      666       115     2,646          0      208        956               535            507
  2359   Hanover                 Hanover               MD       89.3%   28,606    24,307    1,681        46     2,571          1        0       1050               692            627
  2360   Baltimore               Baltimore             MD       83.1%   26,657    24,204      445        10     1,997          0        1       1020               544            400
  2361   Hagerstown              Hagerstown            MD       96.7%    8,103     5,500      760         7     1,836          0        0        809               393            294
  2362   Towson                  Towson                MD       91.7%   24,307    19,488    1,384        21     3,396          0       18       1158               651            536
  2363   Akron                   Akron                 OH       84.3%   43,468    40,643      497        40     2,086          1      201        905               564            517
  2364   Mansfield               Mansfield             OH       98.7%    3,493     1,832      226         4     1,430          1        0        620               282            102
  2365   Cincinnati              Cincinnati            OH       92.2%   12,240    10,095      283         9     1,840          0       13        837               406            268
  2366   Cleveland               Cleveland             OH       83.5%   35,076    31,658      485        67     2,735          0      131        923               558            507
  2367   Columbus                Dublin                OH       95.3%   11,634     8,315      443         4     2,872          0        0       1246               544            365
  2368   Dayton                  Dayton                OH       94.9%   12,238    10,118      408        27     1,685          0        0        729               358            296
  2369   Toledo                  Toledo                OH       88.6%   36,168    32,770      405        40     2,894          0       59       1026               582            491
  2370   South Point             South Point           OH       98.7%    3,557     1,842      230        53     1,309          0      123        689               334            105
  2371   Allentown               Allentown             PA       85.8%   44,770    41,602      430        72     2,656          0       10        887               513            510
  2372   Cranberry Township      Cranberry Township    PA       98.1%    6,275     3,964      326        27     1,932          0       26        735               367            241
  2373   Harrisburg              Harrisburg            PA       96.0%   11,020     8,774      357        30     1,859          0        0        831               386            256
  2374   Norristown              Norristown            PA       94.4%    9,958     8,161      317        19     1,453          0        8        691               325            204
  2375   Philadelphia-Franklin   Philadelphia          PA       82.0%   45,257    41,592      568        45     3,049          1        2       1388               776            569
  2376   Philadelphia-Penn       Philadelphia          PA       79.5%   32,834    30,645      510        28     1,651          0        0        950               554            454
  2377   Pittsburgh              Pittsburgh            PA       94.3%   12,380    10,149      373         7     1,820          0       31        713               378            287
  2378   Reading                 Reading               PA       90.3%   22,050    20,079      395        42     1,534          0        0        478               321            242
  2379   State College           State College         PA       97.6%    8,191     5,768      277        34     2,112          0        0        985               481            269
  2380   Knoxville               Knoxville             TN       97.1%   10,002     7,376      359        35     2,166          1       65        768               389            255
  2381   Memphis                 Memphis               TN       84.3%   37,859    34,783      717        31     2,207          1      120       1010               591            449
  2382   Nashville               Franklin              TN       96.7%   11,090     8,260      483        30     2,317          0        0        779               435            263
  2383   Shelbyville             Shelbyville           TN       87.5%   57,493    52,847    1,037       185     3,383          0       41       1505               905            802
  2384   Crystal City            Arlington             VA       94.2%    7,026     5,231      467        11     1,315          1        1        402               158            132
  2385   Fairfax                 Fairfax               VA       98.3%    1,759       903      307        20       529          0        0        240                95             12
  2386   Fredericksburg          Fredericksburg        VA       84.0%   40,510    37,953      776        82     1,696          2        1       1103               613            486
  2387   Virginia Beach          Virginia Beach        VA       88.4%   33,282    30,027      617       133     2,501          0        4        918               532            439
  2388   Richmond                Richmond              VA       87.1%   33,019    30,419      641        25     1,934          0        0        930               492            442
  2389   Roanoke                 Roanoke               VA       90.8%   31,770    28,302      498       102     2,490          0      378       1316               670            587
  2390   Beckley                 Beckley               WV       98.9%    5,622     1,377      494       172     3,579          0        0        875               406             89
  2556   Fayetteville            Fayetteville          AR       98.6%    5,253     2,630      504       104     1,725          1      289        828               583            199
  2557   Little Rock             Little Rock           AR       94.1%   21,909    18,180      499       133     2,511          1      585       1396               730            468
  2558   Des Moines              Des Moines            IA       85.5%   74,178    69,169      982       104     3,650          0      273       2034             1148            1031
  2559   Chicago Central         Chicago               IL       88.9%   28,174    23,610    1,022        27     3,515          0        0       1303               682            618
  2560   Chicago Far Southwest   Evergreen Park        IL       93.8%    7,710     5,753      547        10     1,287          0      113        786               443            378
  2561   Chicago South           Chicago               IL       90.9%   15,613    12,391      918        12     2,292          0        0        877               500            382
  2562   Cook County NW          Schaumburg            IL       95.0%    6,814     4,999      522        32     1,257          0        4        448               312            266
  2563   Cook County South       Matteson              IL       89.0%   18,073    14,784    1,338        11     1,940          0        0        830               425            404
  2564   Dekalb                  Dekalb                IL       95.2%   10,923     8,643      695        21     1,564          0        0        822               408            315
  2565   Oswego                  Oswego                IL       93.3%   11,991     9,836      827         6     1,321          0        1        817               493            320
2566   Peoria             Peoria                       IL   93.4%    21,089    18,052     883    21   2,133   0     0   1052    541   405
2567   Skokie             Skokie                       IL   94.6%     6,615     4,839     418    34   1,324   0     0    748    349   249
2568   Springfield        Springfield                  IL   87.4%    41,558    38,439     834   134   2,151   0     0   1124    697   609
2569   Evansville         Evansville                   IN   97.5%     6,493     4,051     484     8   1,441   0   509    891    414   244
2570   Ft. Wayne          Ft. Wayne                    IN   96.3%    10,332     8,070     369    38   1,854   1     0    975    498   361
2571   Indianapolis       Indianapolis                 IN   94.9%    13,482    10,543     522    20   2,395   0     2    879    407   339
2572   Lake County        Merrillville                 IN   95.5%    13,930    10,995     647    26   2,249   0    13    940    447   317
2573   Detroit            Detroit                      MI   85.4%    49,811    44,939   1,847    86   2,938   0     1   1630    900   734
2574   Lansing            Lansing                      MI   85.9%    50,553    46,771     824    97   2,861   0     0   1441    710   594
2575   Macomb County      Clinton Township             MI   95.2%    12,644    10,094     546    32   1,916   0    56    866    468   315
2576   Traverse City      Traverse City                MI   89.4%    56,436    51,087     685   181   4,279   1   203   1953   1069   895
2577   Oakland County     Troy                         MI   93.9%    10,193     8,436     393    10   1,344   0    10    473    249   215
2578   Duluth             Duluth                       MN   92.7%    28,137    24,539     829    83   2,684   0     2   1392    717   532
2579   Minneapolis        Minneapolis                  MN   97.5%     3,908     2,112     539    19   1,238   0     0    533    200   136
2580   Rochester          Rochester                    MN   93.3%    18,192    15,576     589    25   2,002   0     0   1286    527   387
2581   Kansas City        Kansas City                  MO   96.6%    15,039    10,583     658    47   3,620   0   131   1034    443   365
2582   Springfield        Springfield                  MO   92.4%    39,751    35,389     690   115   3,541   0    16   1350    807   747
2583   St. Louis          St. Louis                    MO   90.7%    29,115    25,297     679    22   2,817   0   300    860    499   445
2584   Eau Claire         Eau Claire                   WI   97.4%     7,021     4,861     239    46   1,871   0     4    678    360   241
2585   Green Bay          Green Bay                    WI   96.4%     9,739     7,353     476    33   1,611   0   266    679    328   184
2586   Madison            Madison                      WI   97.2%     7,073     4,312     437     5   1,839   1   479    985    426   233
2587   Milwaukee          Milwaukee                    WI   85.6%    24,078    21,633     507    62   1,640   0   236   1049    579   512
2901   Gulfport           Gulfport                     MS   86.4%    47,237    42,964     725   153   3,395   0     0   1192    780   683
2902   Jackson            Jackson                      MS   76.0%    80,738    76,896     814   472   2,554   2     0    942    565   525
2904   Birmingham         Birmingham                   AL   73.3%   105,338   100,777     925   402   3,233   1     0    972    688   677
2905   Huntsville         Huntsville                   AL   79.1%    73,634    70,159     853   308   2,314   0     0    989    611   543
2906   Mobile             Mobile                       AL   75.5%    92,440    88,269     899   280   2,991   1     0   1031    649   567
2907   Charleston         North Charleston             SC   78.3%   105,014   101,171     663   122   3,058   0     0   1276    763   728
2908   Columbia           Columbia                     SC   79.8%    69,491    65,580     682    69   3,160   0     0    995    618   603
2909   Greenville, SC     Greenville                   SC   86.2%    52,505    49,349     596    79   2,480   0     1   1097    650   610
2910   Atlanta            Atlanta                      GA   81.5%    43,981    41,079     643    41   2,218   0     0    813    495   414
2966   Lauderdale Lakes   Lauderdale Lake              FL   87.4%    31,100    28,027     646    85   2,341   1     0   1017    638   544
2967   Fort Lauderdale    Margate                      FL   87.6%    35,863    32,824     544    99   2,396   0     0    989    626   517
2968   Fort Myers         Fort Myers                   FL   85.6%    66,263    61,724     547   110   3,882   0     0   1285    925   790
2969   Gainesville        Gainesville                  FL   93.8%    14,184    12,435     356    47   1,346   0     0    918    510   369
2970   Jacksonville       Jacksonville                 FL   82.7%    35,253    32,900     567    58   1,728   0     0    713    459   412
2971   Lakeland           Lakeland                     FL   81.2%    74,976    70,205     928   110   3,733   0     0   1023    715   690
2972   Miami North        Miami Lakes                  FL   87.2%    38,976    33,208     670   274   4,824   0     0   1151    720   509
2973   Miami South        Palmetto Bay                 FL   87.6%    30,216    26,939     632   214   2,431   0     0    988    646   514
2974   Ocala              Ocala                        FL   85.7%    41,248    38,674     440    52   2,081   1     0    846    592   521
2975   Orange County      Orlando                      FL   87.6%    32,899    29,206     861    29   2,803   0     0   1012    685   641
2976   Pensacola          Pensacola                    FL   76.2%    90,565    85,991     641   145   3,787   1     0   1230    686   636
2977   Seminole County    Lake Mary                    FL   81.9%    52,061    48,604     599    59   2,799   0     0    711    496   488
2978   St. Petersburg     St. Petersburg               FL   90.1%    31,655    28,497     465    57   2,636   0     0    900    590   472
2979   Tampa              Tampa                        FL   81.3%    50,086    47,029     662    77   2,318   0     0    731    530   494
2980   West Palm Beach    West Palm Beach              FL   83.8%    55,801    52,177     683    64   2,877   0     0   1122    844   695
2981   Columbus           Columbus                     GA   70.1%   119,566   116,109     727   277   2,453   0     0   1126    779   767
2982   Dekalb County      Atlanta                      GA   85.5%    30,001    26,755     720   114   2,411   1     0    835    479   433
2983   Douglasville       Douglasville                 GA   79.0%    42,555    40,133     522    91   1,808   1     0    661    422   396
2984   Gainesville, GA    Gainesville                  GA   85.2%    51,361    48,180     588    54   2,539   0     0    803    590   560
2985   Gwinnett County    Duluth                       GA   76.5%    53,294    50,351     729    56   2,156   1     1    777    425   412
2986   Macon              Macon                        GA   83.7%    45,191    42,511     594   112   1,973   1     0    959    652   574
2987   Savannah           Savannah                     GA   96.2%    10,607     7,327     431    22   2,827   0     0    758    558   430
2988   Baton Rouge        Baton Rouge                  LA   82.3%    47,167    43,905     742   317   2,203   0     0    962    569   470
2989   Jefferson Parish   Elmwood                      LA   87.5%    32,612    29,579     801   187   2,045   0     0   1043    633   522
2990   New Orleans        New Orleans                  LA   98.3%     3,242       835     752    42   1,597   0    16    266    144    13
2991   Shreveport         Shreveport                   LA   63.2%   131,498   128,038     625   489   2,344   2     0   1218    804   782
2992   Asheville          Asheville                    NC   87.5%    54,899    50,767     416   133   3,582   1     0   1304    821   724
2993   Charlotte          Charlotte                    NC   86.9%    30,666    27,675     566    31   2,394   0     0    760    527   488
2994   Durham             Durham                       NC   78.1%    60,440    58,050     526    46   1,818   0     0    868    522   500
2995   Fayetteville       Fayetteville                 NC   84.0%    58,867    54,850     494    95   3,428   0     0    970    618   555
2996   Greenville, NC     Greenville                   NC   80.5%    77,093    73,960     580   218   2,335   0     0   1162    719   705
2997   Raleigh            Raleigh                      NC   89.5%    26,956    24,694     404    49   1,808   1     0    721    459   389
2998   Winston-Salem      Winston-Salem                NC   82.6%    54,675    51,994     358    69   2,254   0     0    897    568   544
3105   Flagstaff          Flagstaff                    AZ   86.2%    31,487    29,025     247   229   1,981   4     1    524    295   266
3106   Maricopa Central   Phoenix                      AZ   85.2%    41,255    38,295     472    97   2,387   1     3    861    503   457
3107   Maricopa South     Mesa                         AZ   90.5%    24,553    21,362     641    73   2,469   0     8    687    469   388
3108   Maricopa West      Glendale                     AZ   80.2%    47,601    44,954     834    79   1,733   0     1    768    467   421
3109   Tucson             Tucson                       AZ   84.3%    67,948    62,563     932   369   4,084   0     0   1135    711   650
3110   Window Rock        St. Michaels                 AZ   65.3%    31,720    30,854     146    82     638   0     0    462    339   239
3154   Aurora             Aurora                       CO   90.0%    19,613    17,425     625    23   1,540   0     0    606    316   280
3155   Colorado North     Longmont                     CO   95.2%    13,521    10,265     662    90   2,455   0    49    895    391   248
3156   Colorado Springs   Colorado Springs             CO   77.3%    73,795    70,688     523   427   2,148   8     1    826    507   494
3157   Denver             Lakewood                     CO   92.9%    15,302    12,716     535    11   2,032   0     8    169     84    78
3158   Overland Park      Overland Park                KS   93.6%    12,021    10,508     311    28   1,171   0     3    523    244   157
3159   Wichita            Wichita                      KS   98.1%     6,089     3,839     408    29   1,577   0   236    516    306   136
3160   Billings           Billings                     MT   80.0%    53,660    51,226     349   270   1,812   0     3   1159    705   630
3162   Bismarck           Bismarck                     ND   93.2%    11,905     9,780     387   264   1,473   1     0    423    274   196
3163   Lincoln            Lincoln                      NE   91.0%    27,664    24,553     595    58   2,458   0     0    886    564   499
3164   Albuquerque        Los Ranchos de Albuquerque   NM   83.7%    46,649    43,183     684   480   2,298   4     0    929    618   549
3165   Las Cruces         Las Cruces                   NM   89.9%    18,829    16,882     409    97   1,441   0     0    767    519   378
3166   Cleveland Co.      Norman                       OK   88.9%    33,806    30,905     349   271   2,271   1     9    650    446   407
3167   Oklahoma County    Warr Acres                   OK   96.3%    10,191     6,908     569    28   2,678   0     8    425    328   254
3168   Tulsa              Tulsa                        OK   80.9%    63,173    60,105     502   306   2,251   0     9    774    498   490
3169   Sioux Falls        Sioux Falls                  SD   86.8%    22,317    20,473     457   212   1,175   0     0    505    281   263
3170   Arlington          Grand Prairie                TX   94.0%     8,942     7,216     354    19   1,353   0     0    459    275   208
3171   Austin             Austin                       TX   96.3%     9,635     7,098     526    60   1,940   0    11    857    391   234
3172   Collin Co.         McKinney                     TX   94.4%    13,752    11,730     524    64   1,433   0     1    652    446   355
3173   Dallas             Duncanville                  TX   89.7%    14,951    13,020     571    40   1,316   0     4    886    512   350
3174   Dallas Co. NE      Richardson                   TX   90.7%    13,618    11,561     422    39   1,595   1     0    749    395   211
3175   Dallas Co. NW      Farmers Branch               TX   88.2%    23,436    20,746     367    46   2,277   0     0    551    368   311
3176   Denton Co.         Denton                       TX   95.5%    13,689    10,475     845    67   2,267   0    35    727    506   449
3177   El Paso            El Paso                      TX   87.8%    31,463    28,137     529   182   2,614   1     0   1035    563   454
3178   Fort Bend Co.               Katy              TX   80.5%   65,842   62,101     994   341   2,403   3     0   1183   798   731
3179   Fort Worth                  Fort Worth        TX   93.9%   11,347    8,077     499    71   2,130   0   570    272   170   141
3180   Harris Co. East             Houston           TX   95.2%    7,170    5,106     310    64   1,688   1     1    643   343   253
3181   Harris Co. NE               Houston           TX   96.1%    5,893    3,306   1,477    17   1,093   0     0    544   295   177
3182   Harris Co. NW               Katy              TX   98.1%    2,606      872     568     2   1,164   0     0    431   257    83
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   88.6%   37,596   31,521   3,299   340   2,434   2     0    941   650   583
3184   Houston NW                  Houston           TX   95.9%    6,012    4,032     865    12   1,103   0     0    350   225   146
3185   Houston South               Houston           TX   87.7%   20,851   17,739   1,497    59   1,556   0     0    692   400   284
3186   Houston West                Houston           TX   95.4%    7,919    6,111     290    65   1,391   0    62    779   500   270
3187   Laredo                      Laredo            TX   85.9%   47,352   43,601     704   309   2,738   0     0   1187   776   692
3188   Lubbock                     Lubbock           TX   88.3%   37,491   34,470     506   193   2,322   0     0    790   560   526
3189   Montgomery Co.              Spring            TX   86.9%   44,426   40,552     953   418   2,501   1     1   1117   700   601
3190   San Antonio East            San Antonio       TX   98.3%    2,089    1,242     229    26     592   0     0    529   239    85
3191   San Antonio North           San Antonio       TX   98.6%    1,689      971     153     6     527   0    32    197   124     0
3192   San Antonio West            San Antonio       TX   98.7%    1,408      545     220     4     639   0     0     31    16     0
3193   Tyler                       Tyler             TX   88.6%   44,193   41,236     476   236   2,245   0     0    989   736   567
3194   Waco                        Waco              TX   95.1%   15,993   12,475     556    86   2,572   1   303    933   527   359
3195   Williamson Co.              Leander           TX   97.1%    9,004    6,011     505    97   2,390   1     0    586   416   280
3196   Orem                        Orem              UT   93.8%   12,685   10,174     783   112   1,601   1    14    504   309   255
3197   Salt Lake City              South Salt Lake   UT   94.4%   13,723   11,013     655    43   1,795   1   216    742   366   281
3198   Casper                      Casper            WY   89.2%   15,431   13,947     136    92   1,255   1     0    585   354   314
3255   Honolulu                    Honolulu          HI   98.0%    5,726    2,516     780   221   2,207   2     0    360   213    90
3256   Boise                       Boise             ID   98.6%    4,319    1,848     257    37   2,176   0     1    317   162    43
3257   Las Vegas                   Las Vegas         NV   88.4%   31,830   27,070     935    49   3,308   0   468    656   459   421
3258   North Las Vegas             N. Las Vegas      NV   90.8%   26,206   22,200     928   106   2,968   3     1    677   429   395
3259   Eugene                      Springfield       OR   88.1%   37,806   34,530     781    87   2,386   0    22    957   444   399
3260   Portland                    Portland          OR   95.8%    7,975    6,037     371     8   1,536   1    22    468   226   174
3261   Salem                       Salem             OR   97.3%    6,548    4,723     483    24   1,306   0    12    637   263   195
3263   Bakersfield                 Bakersfield       CA   88.8%   34,509   30,266   1,152    73   2,937   1    80    703   314   285
3264   Chico                       Chico             CA   85.2%   45,362   41,894     767   139   2,561   1     0    753   498   410
3265   Concord                     Concord           CA   90.6%   15,973   13,523     696    26   1,523   0   205    485   315   292
3266   El Cajon                    San Diego         CA   94.2%    7,787    6,012     662    44   1,068   0     1    410   158   118
3267   Fullerton                   Buena Park        CA   96.2%    6,681    4,280     771    24   1,603   0     3    670   309   131
3268   Inglewood                   Inglewood         CA   91.3%   25,831   21,880   1,238    27   2,630   2    54    915   511   411
3269   Long Beach                  Long Beach        CA   95.2%    9,712    7,137     976    18   1,581   0     0    711   376   284
3270   Fresno                      Fresno            CA   92.7%   17,394   14,065   1,031    28   2,050   0   220    665   367   359
3271   Oakland                     Oakland           CA   92.1%   12,284    9,817   1,124    20   1,323   0     0    467   300   257
3272   Ontario                     Upland            CA   92.1%    9,689    7,057     731    24   1,371   0   506    356   222   169
3273   Palm Springs                Palm Springs      CA   88.2%   29,899   26,134     865    57   2,827   0    16    754   427   381
3274   Pasadena                    Pasadena          CA   96.8%    9,760    5,776   1,041    34   2,909   0     0    724   385   338
3275   Pleasanton                  San Ramon         CA   96.3%    4,231    2,837     445     5     944   0     0    316   193   179
3276   Riverside                   Riverside         CA   88.9%   16,530   14,066     967    14   1,347   0   136    516   259   236
3277   Sacramento                  Sacramento        CA   94.8%    9,615    7,712     613    15   1,275   0     0    430   251   174
3278   San Bernardino              San Bernardino    CA   91.2%   18,387   15,548     877    60   1,902   0     0    646   378   329
3279   San Diego                   San Diego         CA   93.6%   10,734    8,451     688   123   1,472   0     0    498   271   224
3280   San Francisco               San Francisco     CA   94.3%    9,446    7,172     472     7   1,792   0     3    496   288   253
3281   San Jose                    San Jose          CA   92.2%   13,794   10,915   1,212   142   1,525   0     0    751   401   296
3282   San Mateo                   Redwood City      CA   95.6%    5,804    2,728   1,870     5     967   0   234    363   215   103
3283   Santa Ana                   Santa Ana         CA   96.2%    7,769    4,986     728    17   2,038   0     0    677   332   192
3284   Camarillo                   Camarillo         CA   92.0%   16,546   13,901     936    53   1,656   0     0    504   296   248
3285   Santa Clarita               Valencia          CA   95.0%   11,320    6,957   1,282    18   2,559   0   504    726   489   417
3286   Santa Rosa                  Rohnert Park      CA   85.5%   30,459   28,342     368   250   1,491   2     6    701   408   301
3287   South Gate                  Commerce          CA   88.0%   31,526   26,123   2,473    54   2,851   0    25    646   299   285
3288   Stockton                    Stockton          CA   87.9%   29,519   25,879     834    72   2,325   0   409    717   385   278
3289   Sunnyvale                   Sunnyvale         CA   95.3%    8,118    5,768     687    13   1,339   0   311    353   176    81
3290   Woodland Hills              Woodland Hills    CA   97.1%   10,531    6,133     752     9   3,355   0   282    766   479   341
3291   Vista                       Carlsbad          CA   96.3%    5,159    3,308     428    18   1,378   0    27    365   221   138
3292   West Covina                 West Covina       CA   98.5%    2,650      774     764    11   1,101   0     0    425   214    18
3293   Everett                     Everett           WA   96.9%    8,206    5,480     341    42   2,058   0   285    519   335   137
3294   Olympia                     Olympia           WA   97.6%    6,222    3,710     582    25   1,813   0    92    502   261   184
3295   Seattle                     Seattle           WA   97.3%    5,650    3,650     400    19   1,581   0     0    543   269    86
3296   Spokane                     Spokane           WA   90.4%   29,605   25,146   1,500   142   2,664   1   152    784   405   395
3297   Tacoma                      Tacoma            WA   96.8%    5,733    3,918     429    37   1,339   0    10    575   281   200
3298   Anchorage                   Anchorage         AK   94.3%   10,236    7,786     302   383   1,568   7   190    638   320   254
 ACO                                                    ACO Percent Remaining Remaining Remaining Remaining Remaining Remaining Remaining   Active   Employees With Employees With
                ACO Name                  ACO city
Number                                                 state Completed Cases   NRFU Prod  SQRA       FV      NRFU RI    FV QC      MV     Employees    Availability    An Assignment
  2253   Danbury                 Danbury               CT       95.5%    8,351     6,297      345         9     1,700          0        0        704               381            228
  2254   Hartford                Hartford              CT       96.0%    9,218     7,067      484        14     1,653          0        0        794               429            276
  2255   New Haven               New Haven             CT       92.4%   13,469    11,423      385        36     1,625          0        0        808               405            293
  2256   Boston                  Boston                MA       86.2%   28,925    25,469      863        22     2,571          0        0       1039               453            378
  2257   Lawrence                Lawrence              MA       88.5%   14,380    13,022      279        39     1,040          0        0        568               274            226
  2258   Quincy                  Quincy                MA       94.2%    5,880     4,684      239         2       955          0        0        389               151             89
  2259   East Bridgewater        East Bridgewater      MA       88.2%   35,869    31,902      529       126     3,312          0        0        972               601            509
  2260   Waltham                 Waltham               MA       98.5%    3,429     1,892      382        20     1,135          0        0        777               252             42
  2261   Worcester               Worcester             MA       93.5%   18,663    15,592      562        47     2,459          2        1       1162               488            399
  2262   Gardiner                Gardiner              ME       97.5%   10,115     7,286      468        48     2,312          0        1        862               499            365
  2263   Concord                 Concord               NH       93.2%   19,111    15,610      483        86     2,932          0        0       1009               503            393
  2264   Egg Harbor              Egg Harbor Township   NJ       84.1%   47,043    43,565      501       104     2,873          0        0       1269               754            567
  2265   Parsippany              Parsippany            NJ       98.0%    2,793     1,755      319        13       706          0        0        674               353            105
  2266   South Plainfield        South Plainfield      NJ       90.7%   12,473    10,713      518        19     1,222          0        1        801               364            195
  2267   Jersey City             Jersey City           NJ       90.2%   17,234    14,790      663        40     1,741          0        0        938               498            303
  2268   Newark                  Newark                NJ       85.8%   22,202    18,773    1,523        55     1,851          0        0        877               474            327
  2269   Fairlawn                Fairlawn              NJ       85.8%   25,993    23,454      794        96     1,648          0        1        997               548            429
  2270   Toms River              Toms River            NJ       91.9%   22,303    18,950      714        62     2,577          0        0       1096               560            388
  2271   Trenton                 Trenton               NJ       95.3%    7,441     5,644      558        24     1,214          0        1        708               329            203
  2272   Albany                  Albany                NY       90.7%   38,643    34,658      641       177     3,167          0        0       1775               715            584
  2273   Bronx 1                 Bronx                 NY       87.2%   18,186    15,428      942        12     1,804          0        0        960               493            254
  2274   Bronx 2                 Bronx                 NY       88.3%   16,949    14,464    1,059        40     1,386          0        0        945               448            253
  2275   Melville                Melville              NY       85.2%   36,404    32,354    1,502        94     2,454          0        0       1376               753            605
  2276   Buffalo                 Buffalo               NY       92.4%   15,294    12,936      415        21     1,921          0        1        862               377            264
  2277   Queens 1                Long Island City      NY       93.7%    7,632     4,833      983        17     1,798          1        0        425               195            112
  2278   Brooklyn 1              Brooklyn              NY       80.5%   27,141    24,225    1,246       118     1,552          0        0       1387               643            482
  2279   Garden City             Garden City           NY       91.8%   14,207    11,325    1,315        26     1,541          0        0        894               398            287
  2280   Manhattan 1             New York              NY       90.8%   17,241    14,178      733        42     2,288          0        0        797               395            290
  2281   Manhattan 2             New York              NY       89.9%   29,585    23,596      833        49     5,107          0        0       1279               668            456
  2282   Pawling                 Pawling               NY       93.8%   15,906    12,627    1,134        90     2,055          0        0       1397               642            428
  2283   Brooklyn 2              Brooklyn              NY       85.5%   27,958    23,855    1,496        83     2,524          0        0       1339               757            405
  2284   Queens 2                Bayside               NY       92.8%    9,268     7,106      565        60     1,537          0        0        836               425            209
  2285   Queens 3                Forest Hills          NY       90.8%   11,957     9,876      543        69     1,469          0        0        868               397            301
  2286   Peekskill               Peekskill             NY       89.8%   18,364    15,949      761        38     1,616          0        0        914               471            358
  2287   Rochester               Rochester             NY       92.3%   29,663    25,236      532        73     3,822          0        0       1471               696            517
  2288   Brooklyn 3              Brooklyn              NY       94.3%    8,697     5,775      797        26     2,099          0        0        950               456            294
  2289   Queens 4                Jamaica               NY       90.4%   10,811     8,684      778        87     1,262          0        0        831               377            199
  2290   Staten Island           Staten Island         NY       94.0%    5,130     3,654      455         6     1,015          0        0        626               225            121
  2291   Syracuse                Syracuse              NY       94.0%   22,946    19,119      391       145     3,290          0        1       1627               713            418
  2292   Brooklyn 4              Brooklyn              NY       86.4%   21,527    18,270    1,579        43     1,635          0        0        762               409            322
  2293   Guaynabo                Guaynabo              PR       95.3%   22,192    14,608    1,257     2,247     4,062         18        0       1363               810            546
  2294   Caguas                  Caguas                PR       96.8%   14,762     7,121      772     4,652     2,163         54        0       1145               692            431
  2295   Mayaguez                Mayaguez              PR       97.5%   12,626     2,635    1,170     6,693     2,090         38        0       1112               641            362
  2296   Providence              Providence            RI       92.2%   16,788    14,617      371        35     1,765          0        0        948               447            334
  2297   Burlington              Burlington            VT       96.6%    5,991     4,455      161        47     1,327          1        0        680               291            180
  2355   Washington DC           Washington            DC       86.0%   24,961    21,925      682        49     2,294          1       10        781               471            370
  2356   Wilmington              Wilmington            DE       86.6%   26,879    24,699      516        17     1,601          0       46        886               446            389
  2357   Lexington               Lexington             KY       83.4%   78,106    72,950      782       946     3,426          2        0       1661             1037             890
  2358   Louisville              Louisville            KY       83.1%   59,173    55,508      707       117     2,657          0      184        964               527            501
  2359   Hanover                 Hanover               MD       88.1%   31,884    27,501    1,753        46     2,583          1        0       1070               706            608
  2360   Baltimore               Baltimore             MD       81.4%   29,196    26,768      461        10     1,956          0        1       1060               577            421
  2361   Hagerstown              Hagerstown            MD       96.3%    9,149     6,357      806         7     1,979          0        0        817               415            285
  2362   Towson                  Towson                MD       91.1%   26,199    21,144    1,510        21     3,507          0       17       1188               642            461
  2363   Akron                   Akron                 OH       82.6%   47,951    45,140      519        40     2,050          1      201        924               575            537
  2364   Mansfield               Mansfield             OH       98.6%    3,764     2,058      235         5     1,465          1        0        615               295            137
  2365   Cincinnati              Cincinnati            OH       91.4%   13,425    11,270      296        10     1,836          0       13        835               430            309
  2366   Cleveland               Cleveland             OH       81.8%   38,655    35,298      503        64     2,659          0      131        916               556            509
  2367   Columbus                Dublin                OH       94.9%   12,828     9,771      463         4     2,590          0        0       1304               609            474
  2368   Dayton                  Dayton                OH       94.2%   14,039    11,887      428        28     1,696          0        0        745               376            323
  2369   Toledo                  Toledo                OH       87.4%   39,803    36,313      434        41     2,956          0       59       1030               593            510
  2370   South Point             South Point           OH       98.5%    4,134     2,325      264        54     1,368          0      123        742               386            147
  2371   Allentown               Allentown             PA       84.3%   49,486    46,306      460        70     2,640          0       10        894               541            524
  2372   Cranberry Township      Cranberry Township    PA       97.9%    7,163     4,770      354        28     1,985          0       26        731               380            239
  2373   Harrisburg              Harrisburg            PA       95.5%   12,417    10,044      382        31     1,960          0        0        835               379            265
  2374   Norristown              Norristown            PA       93.8%   10,860     9,096      331        18     1,407          0        8        704               333            216
  2375   Philadelphia-Franklin   Philadelphia          PA       80.3%   49,541    45,903      612        46     2,978          0        2       1441               811            567
  2376   Philadelphia-Penn       Philadelphia          PA       77.4%   36,103    33,935      529        32     1,606          1        0        967               539            466
  2377   Pittsburgh              Pittsburgh            PA       93.7%   13,664    11,428      396         7     1,815          0       18        732               392            289
  2378   Reading                 Reading               PA       89.2%   24,666    22,716      416        47     1,487          0        0        522               359            310
  2379   State College           State College         PA       97.2%    9,795     7,196      313        33     2,253          0        0        993               499            313
  2380   Knoxville               Knoxville             TN       96.7%   11,520     8,790      382        38     2,244          1       65        773               411            297
  2381   Memphis                 Memphis               TN       83.1%   40,728    37,660      747        34     2,167          0      120        995               589            455
  2382   Nashville               Franklin              TN       96.2%   12,512     9,627      511        31     2,343          0        0        803               455            261
  2383   Shelbyville             Shelbyville           TN       86.1%   63,545    58,823    1,143       190     3,348          0       41       1497               946            836
  2384   Crystal City            Arlington             VA       93.8%    7,551     5,705      479        11     1,354          1        1        400               165            131
  2385   Fairfax                 Fairfax               VA       98.3%    1,766       919      308        21       518          0        0        221               101             15
  2386   Fredericksburg          Fredericksburg        VA       82.7%   43,706    41,144      803        84     1,672          2        1       1094               617            499
  2387   Virginia Beach          Virginia Beach        VA       87.0%   37,164    33,869      644       137     2,510          0        4        905               549            451
  2388   Richmond                Richmond              VA       85.7%   36,565    33,941      673        29     1,922          0        0        964               518            476
  2389   Roanoke                 Roanoke               VA       89.6%   35,945    32,447      522       101     2,497          0      378       1326               695            593
  2390   Beckley                 Beckley               WV       98.8%    6,049     1,527      554       172     3,796          0        0        962               445            103
  2556   Fayetteville            Fayetteville          AR       98.7%    4,797     2,336      523       106     1,759          0       73        818               566            194
  2557   Little Rock             Little Rock           AR       93.4%   24,271    20,639      534       145     2,498          0      455       1431               763            527
  2558   Des Moines              Des Moines            IA       83.6%   83,723    78,810    1,054       104     3,562          0      193       2035             1164             977
  2559   Chicago Central         Chicago               IL       88.3%   29,913    25,344    1,053        28     3,488          0        0       1286               714            620
  2560   Chicago Far Southwest   Evergreen Park        IL       93.1%    8,565     6,580      570         9     1,293          0      113        796               449            385
  2561   Chicago South           Chicago               IL       90.0%   17,140    13,909      945         7     2,279          0        0        883               494            388
  2562   Cook County NW          Schaumburg            IL       94.5%    7,564     5,743      537        32     1,248          0        4        459               322            281
  2563   Cook County South       Matteson              IL       88.1%   19,617    16,284    1,376        12     1,945          0        0        830               434            402
  2564   Dekalb                  Dekalb                IL       94.7%   12,036     9,710      723        21     1,582          0        0        836               406            287
  2565   Oswego                  Oswego                IL       92.4%   13,587    11,396      861         6     1,323          0        1        814               497            340
2566   Peoria             Peoria                       IL   92.7%    23,362    20,272     932    21   2,137   0     0   1054    539   419
2567   Skokie             Skokie                       IL   94.3%     7,014     5,220     437    33   1,324   0     0    843    436   319
2568   Springfield        Springfield                  IL   85.9%    46,564    43,451     874   134   2,105   0     0   1117    684   627
2569   Evansville         Evansville                   IN   97.1%     7,343     4,775     524     7   1,527   0   510    903    412   273
2570   Ft. Wayne          Ft. Wayne                    IN   95.7%    12,028     9,696     398    38   1,895   1     0    984    535   402
2571   Indianapolis       Indianapolis                 IN   94.2%    15,148    12,303     550    18   2,275   0     2    884    389   317
2572   Lake County        Merrillville                 IN   95.0%    15,566    12,611     675    28   2,241   0    11   1056    490   300
2573   Detroit            Detroit                      MI   83.9%    54,753    49,902   1,898    85   2,868   0     0   1624    894   777
2574   Lansing            Lansing                      MI   84.4%    55,931    52,216     846    96   2,772   1     0   1440    723   617
2575   Macomb County      Clinton Township             MI   94.6%    14,342    11,760     580    33   1,913   0    56    871    485   327
2576   Traverse City      Traverse City                MI   87.8%    64,554    59,219     728   192   4,212   0   203   1959   1106   912
2577   Oakland County     Troy                         MI   93.3%    11,175     9,410     412    10   1,337   0     6    477    258   217
2578   Duluth             Duluth                       MN   91.9%    31,017    27,246     969    81   2,721   0     0   1390    730   577
2579   Minneapolis        Minneapolis                  MN   97.1%     4,490     2,633     556    19   1,282   0     0    539    210   148
2580   Rochester          Rochester                    MN   92.4%    20,598    17,980     627    26   1,965   0     0   1296    558   459
2581   Kansas City        Kansas City                  MO   96.2%    16,529    11,864     705    48   3,781   0   131   1053    444   362
2582   Springfield        Springfield                  MO   91.5%    44,229    39,822     736   115   3,546   0    10   1385    823   728
2583   St. Louis          St. Louis                    MO   89.7%    32,204    28,417     714    22   2,793   0   258    862    501   472
2584   Eau Claire         Eau Claire                   WI   97.1%     7,888     5,683     277    46   1,882   0     0    686    377   272
2585   Green Bay          Green Bay                    WI   96.1%    10,635     8,177     502    34   1,656   0   266    693    345   217
2586   Madison            Madison                      WI   97.0%     7,716     5,153     465     5   1,844   1   248   1021    449   257
2587   Milwaukee          Milwaukee                    WI   84.6%    25,801    23,413     524    60   1,634   1   169   1047    586   490
2901   Gulfport           Gulfport                     MS   85.2%    51,389    47,744     766   153   2,726   0     0   1209    816   690
2902   Jackson            Jackson                      MS   73.8%    87,720    83,905     856   493   2,465   1     0    966    588   567
2904   Birmingham         Birmingham                   AL   71.3%   113,370   108,790     988   404   3,187   1     0    935    667   663
2905   Huntsville         Huntsville                   AL   77.7%    78,371    75,049     943   308   2,071   0     0    991    634   579
2906   Mobile             Mobile                       AL   74.0%    98,163    94,036     952   280   2,895   0     0   1032    634   583
2907   Charleston         North Charleston             SC   76.4%   114,364   110,443     700   123   3,098   0     0   1286    758   707
2908   Columbia           Columbia                     SC   78.3%    74,199    70,889     739    69   2,502   0     0    999    606   561
2909   Greenville, SC     Greenville                   SC   84.7%    58,233    55,055     620    81   2,476   0     1   1114    670   634
2910   Atlanta            Atlanta                      GA   79.6%    48,246    45,299     674    42   2,231   0     0    816    514   414
2966   Lauderdale Lakes   Lauderdale Lake              FL   85.6%    35,753    32,624     678    85   2,365   1     0   1015    639   576
2967   Fort Lauderdale    Margate                      FL   85.7%    41,440    38,376     581    98   2,385   0     0    976    601   502
2968   Fort Myers         Fort Myers                   FL   83.8%    74,555    69,944     578   111   3,922   0     0   1308    942   819
2969   Gainesville        Gainesville                  FL   92.3%    17,531    15,752     392    48   1,339   0     0    920    510   343
2970   Jacksonville       Jacksonville                 FL   81.1%    38,584    36,252     588    58   1,686   0     0    702    467   421
2971   Lakeland           Lakeland                     FL   79.8%    80,563    75,806     966   111   3,680   0     0   1023    722   705
2972   Miami North        Miami Lakes                  FL   85.6%    43,775    37,805     701   280   4,989   0     0   1183    720   506
2973   Miami South        Palmetto Bay                 FL   86.4%    33,000    29,630     657   219   2,493   1     0    992    642   530
2974   Ocala              Ocala                        FL   84.0%    46,206    43,668     472    54   2,011   1     0    853    615   551
2975   Orange County      Orlando                      FL   86.0%    37,106    33,418     899    28   2,761   0     0   1016    695   621
2976   Pensacola          Pensacola                    FL   74.4%    97,244    93,336     694   143   3,070   1     0   1235    690   658
2977   Seminole County    Lake Mary                    FL   80.4%    56,368    52,842     623    59   2,844   0     0    712    506   501
2978   St. Petersburg     St. Petersburg               FL   88.7%    36,185    32,937     489    58   2,701   0     0    934    616   497
2979   Tampa              Tampa                        FL   79.7%    54,385    51,331     702    77   2,275   0     0    757    552   525
2980   West Palm Beach    West Palm Beach              FL   82.2%    61,355    57,741     715    62   2,837   0     0   1171    858   732
2981   Columbus           Columbus                     GA   67.9%   128,306   124,894     772   277   2,362   1     0   1122    775   769
2982   Dekalb County      Atlanta                      GA   83.5%    34,095    31,011     757   114   2,213   0     0    850    490   440
2983   Douglasville       Douglasville                 GA   76.9%    46,823    44,425     538    90   1,769   1     0    651    412   392
2984   Gainesville, GA    Gainesville                  GA   83.9%    55,731    52,539     607    55   2,530   0     0    829    628   504
2985   Gwinnett County    Duluth                       GA   74.6%    57,442    54,492     750    63   2,136   0     1    777    434   423
2986   Macon              Macon                        GA   81.6%    51,180    48,429     630   112   2,008   1     0    976    683   609
2987   Savannah           Savannah                     GA   95.1%    13,939    10,468     450    30   2,991   0     0    720    570   342
2988   Baton Rouge        Baton Rouge                  LA   80.3%    52,461    49,135     776   317   2,233   0     0    951    556   495
2989   Jefferson Parish   Elmwood                      LA   86.0%    36,449    33,397     824   187   2,041   0     0   1045    651   539
2990   New Orleans        New Orleans                  LA   98.2%     3,327     1,079     752    38   1,442   0    16    271    145    23
2991   Shreveport         Shreveport                   LA   61.1%   138,725   135,313     642   489   2,278   3     0   1213    805   779
2992   Asheville          Asheville                    NC   85.9%    62,015    57,877     426   133   3,578   1     0   1324    831   780
2993   Charlotte          Charlotte                    NC   85.6%    33,769    30,775     584    30   2,380   0     0    719    457   373
2994   Durham             Durham                       NC   76.4%    64,946    62,544     559    46   1,797   0     0    890    545   533
2995   Fayetteville       Fayetteville                 NC   82.3%    65,110    61,066     508    95   3,441   0     0   1027    644   600
2996   Greenville, NC     Greenville                   NC   78.5%    84,760    81,705     602   219   2,234   0     0   1143    730   696
2997   Raleigh            Raleigh                      NC   87.9%    30,970    28,687     419    49   1,814   1     0    747    498   425
2998   Winston-Salem      Winston-Salem                NC   81.1%    59,491    56,771     378    68   2,274   0     0    923    605   580
3105   Flagstaff          Flagstaff                    AZ   85.0%    34,095    31,669     260   231   1,930   4     1    683    384   332
3106   Maricopa Central   Phoenix                      AZ   83.3%    46,489    43,423     493   101   2,469   1     2    860    510   489
3107   Maricopa South     Mesa                         AZ   89.2%    28,015    24,945     674    72   2,316   0     8    697    462   401
3108   Maricopa West      Glendale                     AZ   78.4%    52,021    49,348     855    80   1,737   0     1    755    484   450
3109   Tucson             Tucson                       AZ   82.8%    74,311    69,056     965   373   3,917   0     0   1152    689   646
3110   Window Rock        St. Michaels                 AZ   63.7%    33,200    32,347     148    81     624   0     0    458    332   293
3154   Aurora             Aurora                       CO   88.9%    21,608    19,386     641    23   1,558   0     0    612    312   255
3155   Colorado North     Longmont                     CO   94.7%    15,017    11,682     679    94   2,512   1    49    906    390   259
3156   Colorado Springs   Colorado Springs             CO   75.8%    78,738    75,592     547   437   2,154   7     1    841    514   509
3157   Denver             Lakewood                     CO   92.3%    16,474    13,840     562    10   2,055   0     7    477    279   230
3158   Overland Park      Overland Park                KS   93.0%    13,211    11,665     320    29   1,194   0     3    533    270   174
3159   Wichita            Wichita                      KS   97.7%     7,306     4,999     430    31   1,610   0   236    516    301   169
3160   Billings           Billings                     MT   78.4%    58,027    55,609     373   271   1,771   0     3   1129    666   613
3162   Bismarck           Bismarck                     ND   92.2%    13,621    11,455     402   270   1,491   3     0    436    285   227
3163   Lincoln            Lincoln                      NE   89.9%    31,068    27,899     627    57   2,485   0     0    912    565   510
3164   Albuquerque        Los Ranchos de Albuquerque   NM   82.2%    51,033    47,497     718   487   2,327   4     0    948    628   543
3165   Las Cruces         Las Cruces                   NM   88.4%    21,483    19,486     452    97   1,448   0     0    770    514   417
3166   Cleveland Co.      Norman                       OK   87.7%    37,424    34,507     369   269   2,269   1     9    679    461   436
3167   Oklahoma County    Warr Acres                   OK   95.6%    12,224     8,718     607    27   2,864   0     8    463    354   293
3168   Tulsa              Tulsa                        OK   79.8%    66,956    63,887     538   309   2,213   0     9    778    500   498
3169   Sioux Falls        Sioux Falls                  SD   85.7%    24,233    22,356     496   213   1,168   0     0    543    279   250
3170   Arlington          Grand Prairie                TX   93.1%    10,335     8,557     377    18   1,383   0     0    446    278   194
3171   Austin             Austin                       TX   96.3%     9,782     7,146     554    57   2,024   0     1    870    383   180
3172   Collin Co.         McKinney                     TX   93.3%    16,575    14,484     555    65   1,471   0     0    650    435   336
3173   Dallas             Duncanville                  TX   87.8%    17,703    15,621     593    40   1,445   0     4    902    491   359
3174   Dallas Co. NE      Richardson                   TX   89.5%    15,323    13,231     445    37   1,609   1     0    750    421   231
3175   Dallas Co. NW      Farmers Branch               TX   86.4%    26,969    24,216     388    45   2,320   0     0    723    406   355
3176   Denton Co.         Denton                       TX   94.6%    16,444    13,094     906    66   2,343   0    35    733    506   433
3177   El Paso            El Paso                      TX   86.4%    35,086    31,692     549   189   2,655   1     0   1037    602   545
3178   Fort Bend Co.               Katy              TX   79.5%   69,090   65,354   1,052   338   2,343   3     0   1107   686   658
3179   Fort Worth                  Fort Worth        TX   93.4%   12,292    8,923     529    71   2,199   0   570    268   142   107
3180   Harris Co. East             Houston           TX   95.4%    6,732    4,922     326    64   1,419   1     0    641   329   228
3181   Harris Co. NE               Houston           TX   95.6%    6,590    3,957   1,494    17   1,122   0     0    546   318   203
3182   Harris Co. NW               Katy              TX   98.3%    2,303      997     573     2     731   0     0    463   292    77
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   86.8%   43,276   36,771   3,829   338   2,336   2     0    944   663   567
3184   Houston NW                  Houston           TX   95.7%    6,310    4,343     871    12   1,084   0     0    350   221   151
3185   Houston South               Houston           TX   87.1%   21,735   18,642   1,517    58   1,518   0     0    684   369   304
3186   Houston West                Houston           TX   94.3%    9,764    7,778     321    65   1,538   0    62    784   448   276
3187   Laredo                      Laredo            TX   84.0%   53,561   49,753     767   309   2,732   0     0   1172   762   678
3188   Lubbock                     Lubbock           TX   86.8%   42,341   39,311     537   195   2,298   0     0    807   558   523
3189   Montgomery Co.              Spring            TX   85.7%   48,289   44,434     986   416   2,451   1     1   1174   769   684
3190   San Antonio East            San Antonio       TX   97.9%    2,560    1,667     242    26     625   0     0    523   241   116
3191   San Antonio North           San Antonio       TX   98.6%    1,684      972     153     6     521   0    32    238   161    16
3192   San Antonio West            San Antonio       TX   98.7%    1,429      545     220     4     660   0     0    158   111     1
3193   Tyler                       Tyler             TX   87.5%   48,323   45,212     519   236   2,356   0     0    996   703   573
3194   Waco                        Waco              TX   94.5%   18,025   14,547     603    86   2,617   1   171    934   528   385
3195   Williamson Co.              Leander           TX   96.4%   11,132    7,943     561    98   2,530   0     0    586   416   290
3196   Orem                        Orem              UT   92.5%   15,237   12,667     826   114   1,615   1    14    547   334   291
3197   Salt Lake City              South Salt Lake   UT   93.6%   15,845   13,043     709    45   1,831   1   216    752   404   306
3198   Casper                      Casper            WY   87.8%   17,453   15,974     165    96   1,216   2     0    591   354   313
3255   Honolulu                    Honolulu          HI   98.0%    5,725    2,927     856   224   1,716   2     0    404   260   136
3256   Boise                       Boise             ID   98.7%    4,128    1,848     257    35   1,987   0     1    336   175    44
3257   Las Vegas                   Las Vegas         NV   87.3%   34,864   30,000     966    50   3,380   0   468    676   431   405
3258   North Las Vegas             N. Las Vegas      NV   89.8%   29,163   25,061     958   106   3,034   3     1    680   453   404
3259   Eugene                      Springfield       OR   87.4%   39,884   36,566     826    87   2,383   0    22    983   471   427
3260   Portland                    Portland          OR   95.3%    8,842    6,862     393     9   1,554   2    22    470   269   222
3261   Salem                       Salem             OR   97.1%    7,097    5,219     504    23   1,339   0    12    626   284   159
3263   Bakersfield                 Bakersfield       CA   88.0%   36,856   32,589   1,191    71   2,924   1    80    724   419   356
3264   Chico                       Chico             CA   84.0%   48,994   45,459     805   139   2,590   1     0    778   514   494
3265   Concord                     Concord           CA   89.5%   17,813   15,288     720    26   1,574   0   205    498   334   318
3266   El Cajon                    San Diego         CA   93.5%    8,711    6,858     705    44   1,103   0     1    416   247   198
3267   Fullerton                   Buena Park        CA   95.7%    7,480    4,975     810    24   1,668   0     3    679   406   212
3268   Inglewood                   Inglewood         CA   90.6%   27,944   23,955   1,282    28   2,623   2    54    927   529   436
3269   Long Beach                  Long Beach        CA   94.7%   10,697    8,068   1,005    17   1,607   0     0    730   423   326
3270   Fresno                      Fresno            CA   92.2%   18,636   15,266   1,055    28   2,067   0   220    723   453   373
3271   Oakland                     Oakland           CA   91.2%   13,620   11,079   1,165    18   1,358   0     0    469   331   250
3272   Ontario                     Upland            CA   91.4%   10,479    8,000     748    23   1,202   0   506    391   268   200
3273   Palm Springs                Palm Springs      CA   87.2%   32,299   28,492     887    57   2,847   0    16    767   499   440
3274   Pasadena                    Pasadena          CA   96.3%   11,166    7,009   1,111    33   3,013   0     0    730   424   385
3275   Pleasanton                  San Ramon         CA   95.7%    4,865    3,389     472     5     998   1     0    317   222   202
3276   Riverside                   Riverside         CA   87.7%   18,397   15,891     993    15   1,362   0   136    538   346   291
3277   Sacramento                  Sacramento        CA   93.9%   11,217    9,187     638    15   1,377   0     0    443   311   228
3278   San Bernardino              San Bernardino    CA   90.3%   20,333   17,474     901    60   1,898   0     0    640   383   324
3279   San Diego                   San Diego         CA   92.9%   11,840    9,506     722   123   1,489   0     0    501   305   244
3280   San Francisco               San Francisco     CA   93.7%   10,409    8,088     497     8   1,813   0     3    498   307   278
3281   San Jose                    San Jose          CA   91.5%   14,930   12,038   1,237   141   1,514   0     0    741   438   306
3282   San Mateo                   Redwood City      CA   95.1%    6,428    3,347   1,889     5     953   0   234    373   228   130
3283   Santa Ana                   Santa Ana         CA   96.0%    8,322    5,823     748    17   1,734   0     0    682   390   212
3284   Camarillo                   Camarillo         CA   91.4%   17,871   15,197     980    55   1,639   0     0    513   323   278
3285   Santa Clarita               Valencia          CA   94.5%   12,593    8,126   1,326    19   2,618   0   504    712   461   391
3286   Santa Rosa                  Rohnert Park      CA   84.6%   32,252   30,107     393   250   1,494   2     6    683   439   334
3287   South Gate                  Commerce          CA   87.2%   33,600   28,180   2,537    53   2,805   0    25    651   378   360
3288   Stockton                    Stockton          CA   86.9%   31,881   28,328     862    71   2,211   0   409    709   449   326
3289   Sunnyvale                   Sunnyvale         CA   94.8%    8,894    6,458     722    13   1,389   1   311    322   228   116
3290   Woodland Hills              Woodland Hills    CA   96.7%   11,902    7,263     793     9   3,555   0   282    778   574   430
3291   Vista                       Carlsbad          CA   96.0%    5,610    3,647     447    18   1,471   0    27    403   216   137
3292   West Covina                 West Covina       CA   98.4%    2,885      926     784    11   1,164   0     0    426   224    49
3293   Everett                     Everett           WA   97.0%    7,943    5,899     359    42   1,395   0   248    523   353   180
3294   Olympia                     Olympia           WA   97.3%    6,738    4,282     634    25   1,705   0    92    505   308   232
3295   Seattle                     Seattle           WA   97.0%    6,274    4,190     416    22   1,646   0     0    555   298   113
3296   Spokane                     Spokane           WA   89.8%   31,368   27,032   1,501   141   2,541   1   152    797   446   430
3297   Tacoma                      Tacoma            WA   96.4%    6,430    4,705     445    37   1,233   0    10    581   286   219
3298   Anchorage                   Anchorage         AK   93.7%   11,319    8,908     314   394   1,506   7   190    684   327   270
 ACO                                                    ACO Percent Remaining Remaining Remaining Remaining Remaining Remaining Remaining   Active   Employees With Employees With
                ACO Name                  ACO city
Number                                                 state Completed Cases   NRFU Prod  SQRA       FV      NRFU RI    FV QC      MV     Employees    Availability    An Assignment
  2253   Danbury                 Danbury               CT       95.1%    9,140     7,012      357         8     1,763          0        0        736               358            226
  2254   Hartford                Hartford              CT       95.7%   10,012     7,681      597        14     1,720          0        0        793               427            301
  2255   New Haven               New Haven             CT       91.8%   14,585    12,521      399        36     1,629          0        0        821               386            262
  2256   Boston                  Boston                MA       85.7%   29,975    26,546      881        21     2,527          0        0       1043               445            326
  2257   Lawrence                Lawrence              MA       87.4%   15,733    14,319      297        38     1,079          0        0        567               275            221
  2258   Quincy                  Quincy                MA       94.0%    6,111     4,863      253         1       994          0        0        391               140             81
  2259   East Bridgewater        East Bridgewater      MA       86.7%   40,322    36,228      571       125     3,398          0        0       1022               597            529
  2260   Waltham                 Waltham               MA       98.4%    3,600     1,991      387        20     1,202          0        0        769               257             47
  2261   Worcester               Worcester             MA       92.8%   20,534    17,430      592        42     2,466          3        1       1175               488            392
  2262   Gardiner                Gardiner              ME       97.1%   12,062     8,816      533        48     2,664          0        1        893               505            402
  2263   Concord                 Concord               NH       92.2%   22,060    18,230      540        85     3,204          1        0       1036               490            416
  2264   Egg Harbor              Egg Harbor Township   NJ       81.5%   54,819    51,142      527       103     3,047          0        0       1242               725            592
  2265   Parsippany              Parsippany            NJ       97.6%    3,307     2,172      349        13       773          0        0        663               341            140
  2266   South Plainfield        South Plainfield      NJ       90.1%   13,290    11,439      535        16     1,299          0        1        831               352            211
  2267   Jersey City             Jersey City           NJ       89.8%   18,009    15,507      690        40     1,772          0        0        922               465            242
  2268   Newark                  Newark                NJ       84.8%   23,684    20,203    1,566        50     1,865          0        0        916               477            348
  2269   Fairlawn                Fairlawn              NJ       84.4%   28,476    25,833      826        92     1,724          0        1        981               531            421
  2270   Toms River              Toms River            NJ       91.1%   24,559    21,202      770        63     2,524          0        0       1106               569            358
  2271   Trenton                 Trenton               NJ       94.8%    8,221     6,341      576        23     1,280          0        1        705               323            208
  2272   Albany                  Albany                NY       89.6%   43,236    39,122      681       170     3,263          0        0       1789               686            581
  2273   Bronx 1                 Bronx                 NY       85.9%   19,922    17,159      971         9     1,783          0        0        974               456            295
  2274   Bronx 2                 Bronx                 NY       87.7%   17,779    15,278    1,083        37     1,381          0        0        950               433            238
  2275   Melville                Melville              NY       83.6%   40,222    36,164    1,557        93     2,407          1        0       1387               711            570
  2276   Buffalo                 Buffalo               NY       91.7%   16,755    14,318      439        19     1,978          0        1        819               327            231
  2277   Queens 1                Long Island City      NY       93.3%    8,124     5,357    1,009        16     1,741          1        0        444               199            122
  2278   Brooklyn 1              Brooklyn              NY       78.8%   29,451    26,499    1,310       111     1,531          0        0       1266               593            432
  2279   Garden City             Garden City           NY       90.9%   15,709    12,813    1,358        24     1,514          0        0        890               401            269
  2280   Manhattan 1             New York              NY       90.5%   17,812    15,359      768        40     1,645          0        0        793               394            269
  2281   Manhattan 2             New York              NY       89.2%   31,653    25,457      879        46     5,271          0        0       1285               697            486
  2282   Pawling                 Pawling               NY       93.0%   17,880    14,495    1,200        87     2,098          0        0       1401               612            389
  2283   Brooklyn 2              Brooklyn              NY       84.3%   30,222    26,078    1,542        81     2,520          1        0       1337               701            400
  2284   Queens 2                Bayside               NY       92.6%    9,473     7,250      583        55     1,585          0        0        840               418            206
  2285   Queens 3                Forest Hills          NY       90.5%   12,317    10,182      563        67     1,504          1        0        872               362            288
  2286   Peekskill               Peekskill             NY       89.0%   19,817    17,365      789        37     1,626          0        0        952               459            334
  2287   Rochester               Rochester             NY       91.4%   33,002    29,250      582        73     3,097          0        0       1539               680            515
  2288   Brooklyn 3              Brooklyn              NY       93.7%    9,591     6,541      851        22     2,177          0        0       1070               497            318
  2289   Queens 4                Jamaica               NY       89.7%   11,642     9,454      805        85     1,298          0        0        828               355            192
  2290   Staten Island           Staten Island         NY       93.4%    5,591     4,069      483         5     1,034          0        0        625               225            135
  2291   Syracuse                Syracuse              NY       93.3%   25,627    21,293      428       143     3,762          0        1       1653               690            401
  2292   Brooklyn 4              Brooklyn              NY       85.5%   22,855    19,588    1,617        40     1,610          0        0        761               394            306
  2293   Guaynabo                Guaynabo              PR       94.6%   25,391    17,621    1,287     2,113     4,353         17        0       1375               800            525
  2294   Caguas                  Caguas                PR       96.4%   16,620     9,013      779     4,411     2,358         59        0       1226               686            403
  2295   Mayaguez                Mayaguez              PR       97.3%   13,769     3,796    1,197     6,386     2,343         47        0       1193               665            366
  2296   Providence              Providence            RI       91.3%   18,663    16,419      387        33     1,824          0        0        948               439            320
  2297   Burlington              Burlington            VT       96.1%    6,896     5,265      174        51     1,406          0        0        689               311            194
  2355   Washington DC           Washington            DC       85.1%   26,553    23,450      734        48     2,310          1       10        798               395            320
  2356   Wilmington              Wilmington            DE       85.3%   29,386    27,155      531        17     1,638          0       45        886               427            377
  2357   Lexington               Lexington             KY       81.5%   86,623    81,307      857       946     3,506          7        0       1645             1015             915
  2358   Louisville              Louisville            KY       81.9%   63,465    59,827      785       117     2,719          1       16        972               526            500
  2359   Hanover                 Hanover               MD       86.9%   34,975    30,507    1,818        46     2,603          1        0       1146               715            579
  2360   Baltimore               Baltimore             MD       79.8%   31,717    29,271      475         9     1,961          0        1       1051               526            399
  2361   Hagerstown              Hagerstown            MD       96.0%    9,861     6,937      854         7     2,063          0        0        811               386            199
  2362   Towson                  Towson                MD       90.4%   28,161    23,113    1,552        21     3,458          0       17       1200               625            439
  2363   Akron                   Akron                 OH       81.0%   52,611    49,728      540        46     2,096          0      201        935               581            523
  2364   Mansfield               Mansfield             OH       98.4%    4,238     2,415      260        15     1,548          0        0        628               308            158
  2365   Cincinnati              Cincinnati            OH       90.6%   14,709    12,550      309        10     1,827          0       13        857               398            294
  2366   Cleveland               Cleveland             OH       80.2%   42,097    38,671      526        64     2,705          0      131        919               529            489
  2367   Columbus                Dublin                OH       94.3%   14,234    11,121      486         4     2,623          0        0       1301               605            339
  2368   Dayton                  Dayton                OH       93.3%   16,021    13,782      455        29     1,755          0        0        752               374            321
  2369   Toledo                  Toledo                OH       86.5%   42,685    39,774      472        41     2,339          0       59       1033               565            488
  2370   South Point             South Point           OH       98.1%    4,949     3,013      288        56     1,469          0      123        758               391            182
  2371   Allentown               Allentown             PA       83.0%   53,552    50,347      477        69     2,649          0       10        902               506            474
  2372   Cranberry Township      Cranberry Township    PA       97.6%    8,135     5,646      384        28     2,051          0       26        735               353            222
  2373   Harrisburg              Harrisburg            PA       94.9%   13,847    11,399      406        31     2,011          0        0        860               398            284
  2374   Norristown              Norristown            PA       93.2%   12,080    10,259      341        17     1,455          0        8        703               351            232
  2375   Philadelphia-Franklin   Philadelphia          PA       78.4%   54,179    50,546      634        44     2,953          0        2       1448               754            575
  2376   Philadelphia-Penn       Philadelphia          PA       75.3%   39,339    37,176      550        29     1,583          1        0        969               500            439
  2377   Pittsburgh              Pittsburgh            PA       93.0%   15,098    12,707      413        11     1,967          0        0        739               387            271
  2378   Reading                 Reading               PA       88.0%   27,353    25,292      445        55     1,561          0        0        532               351            292
  2379   State College           State College         PA       96.7%   11,570     8,752      359        32     2,427          0        0        991               483            330
  2380   Knoxville               Knoxville             TN       96.2%   13,259    10,283      409        40     2,473          1       53        849               445            294
  2381   Memphis                 Memphis               TN       81.8%   43,855    40,672      773        35     2,255          0      120       1027               558            485
  2382   Nashville               Franklin              TN       95.8%   13,859    10,868      538        30     2,423          0        0        810               446            235
  2383   Shelbyville             Shelbyville           TN       84.8%   69,771    64,785    1,257       190     3,498          0       41       1543               916            849
  2384   Crystal City            Arlington             VA       93.5%    7,915     6,005      500        11     1,398          0        1        412               183            149
  2385   Fairfax                 Fairfax               VA       98.3%    1,827       961      310        20       536          0        0        243               105             19
  2386   Fredericksburg          Fredericksburg        VA       81.4%   47,223    44,612      829        84     1,695          2        1       1059               564            465
  2387   Virginia Beach          Virginia Beach        VA       85.5%   41,296    37,854      686       137     2,615          0        4        918               526            449
  2388   Richmond                Richmond              VA       84.3%   40,079    37,376      726        28     1,949          0        0        984               477            412
  2389   Roanoke                 Roanoke               VA       88.4%   40,197    36,595      560       101     2,563          0      378       1321               687            631
  2390   Beckley                 Beckley               WV       98.7%    6,610     1,760      585       173     4,092          0        0        961               451             91
  2556   Fayetteville            Fayetteville          AR       98.6%    5,251     2,521      562       105     1,992          0       71        827               574            253
  2557   Little Rock             Little Rock           AR       92.5%   27,621    24,089      570       143     2,613          1      205       1406               710            540
  2558   Des Moines              Des Moines            IA       81.8%   93,091    88,008    1,129       103     3,734          0      117       2037             1101             991
  2559   Chicago Central         Chicago               IL       87.4%   31,981    27,339    1,076        21     3,545          0        0       1280               699            637
  2560   Chicago Far Southwest   Evergreen Park        IL       92.6%    9,240     7,286      584         8     1,291          0       71        800               429            376
  2561   Chicago South           Chicago               IL       89.1%   18,803    15,475      996         6     2,326          0        0        878               466            382
  2562   Cook County NW          Schaumburg            IL       94.3%    7,822     5,950      556        30     1,282          0        4        450               310            273
  2563   Cook County South       Matteson              IL       87.4%   20,734    17,380    1,397         8     1,949          0        0        837               389            346
  2564   Dekalb                  Dekalb                IL       94.2%   13,171    10,758      770        21     1,622          0        0        827               406            308
  2565   Oswego                  Oswego                IL       91.4%   15,214    12,942      901         4     1,366          0        1        818               489            340
2566   Peoria             Peoria                       IL   91.9%    25,795    22,530     999    20   2,246   0     0   1066    516   428
2567   Skokie             Skokie                       IL   93.8%     7,559     5,741     446    32   1,340   0     0    846    404   288
2568   Springfield        Springfield                  IL   84.3%    51,717    48,458     931   135   2,193   0     0   1121    640   614
2569   Evansville         Evansville                   IN   96.9%     7,856     5,311     599     7   1,575   0   364    884    418   307
2570   Ft. Wayne          Ft. Wayne                    IN   95.1%    13,764    11,294     451    38   1,980   1     0    977    497   374
2571   Indianapolis       Indianapolis                 IN   93.6%    16,810    13,937     579    18   2,274   0     2    922    384   307
2572   Lake County        Merrillville                 IN   94.6%    16,935    13,902     703    27   2,301   1     1   1074    484   304
2573   Detroit            Detroit                      MI   82.3%    60,136    55,269   1,951    85   2,831   0     0   1631    828   746
2574   Lansing            Lansing                      MI   82.7%    61,701    57,907     880    96   2,817   1     0   1438    690   592
2575   Macomb County      Clinton Township             MI   93.8%    16,290    13,592     613    32   1,997   0    56    884    460   318
2576   Traverse City      Traverse City                MI   86.0%    74,041    68,433     785   195   4,424   1   203   1965   1072   883
2577   Oakland County     Troy                         MI   93.1%    11,496     9,700     426    10   1,357   0     3    489    248   188
2578   Duluth             Duluth                       MN   91.1%    34,154    30,155   1,087    81   2,831   0     0   1395    703   582
2579   Minneapolis        Minneapolis                  MN   96.7%     5,205     3,263     592    19   1,331   0     0    539    208   130
2580   Rochester          Rochester                    MN   91.3%    23,670    20,978     651    26   2,015   0     0   1296    574   470
2581   Kansas City        Kansas City                  MO   95.9%    18,040    13,354     764    49   3,746   2   125   1060    467   395
2582   Springfield        Springfield                  MO   90.6%    48,831    44,175     806   114   3,727   0     9   1420    783   679
2583   St. Louis          St. Louis                    MO   88.7%    35,218    31,390     752    21   2,816   0   239    897    445   423
2584   Eau Claire         Eau Claire                   WI   96.7%     8,934     6,583     300    46   2,005   0     0    689    390   286
2585   Green Bay          Green Bay                    WI   95.7%    11,652     9,087     525    33   1,742   0   265    745    388   236
2586   Madison            Madison                      WI   96.7%     8,348     5,842     492     5   1,953   1    55   1009    431   259
2587   Milwaukee          Milwaukee                    WI   83.6%    27,329    25,103     538    58   1,610   1    19   1047    509   428
2901   Gulfport           Gulfport                     MS   83.9%    55,759    51,987     813   153   2,806   0     0   1227    778   682
2902   Jackson            Jackson                      MS   71.8%    94,498    90,527     922   497   2,550   2     0    959    556   533
2904   Birmingham         Birmingham                   AL   69.2%   121,372   116,808   1,049   403   3,111   1     0    955    639   634
2905   Huntsville         Huntsville                   AL   76.2%    83,389    79,873   1,042   308   2,166   0     0   1004    590   546
2906   Mobile             Mobile                       AL   72.5%   103,748    99,391   1,012   282   3,063   0     0   1018    593   545
2907   Charleston         North Charleston             SC   74.6%   122,770   118,811     746   122   3,091   0     0   1303    719   670
2908   Columbia           Columbia                     SC   76.8%    79,450    76,059     824    69   2,498   0     0    998    572   564
2909   Greenville, SC     Greenville                   SC   83.2%    63,877    60,796     652    80   2,348   0     1   1109    614   610
2910   Atlanta            Atlanta                      GA   77.9%    52,382    49,365     711    38   2,268   0     0    824    467   385
2966   Lauderdale Lakes   Lauderdale Lake              FL   83.7%    40,335    37,260     713    86   2,275   1     0   1005    591   507
2967   Fort Lauderdale    Margate                      FL   84.1%    46,071    42,878     596    96   2,501   0     0    979    567   489
2968   Fort Myers         Fort Myers                   FL   81.9%    83,295    78,512     630   111   4,042   0     0   1314    896   784
2969   Gainesville        Gainesville                  FL   90.8%    20,956    19,057     434    48   1,417   0     0    917    502   348
2970   Jacksonville       Jacksonville                 FL   79.6%    41,663    39,348     612    56   1,647   0     0    744    433   405
2971   Lakeland           Lakeland                     FL   78.2%    86,865    81,978   1,010   111   3,766   0     0   1057    691   668
2972   Miami North        Miami Lakes                  FL   84.2%    47,830    42,019     724   286   4,801   0     0   1182    674   500
2973   Miami South        Palmetto Bay                 FL   85.3%    35,589    32,522     682   219   2,165   1     0    990    619   488
2974   Ocala              Ocala                        FL   82.2%    51,360    48,797     502    54   2,006   1     0    863    584   548
2975   Orange County      Orlando                      FL   84.7%    40,393    36,993     935    28   2,437   0     0   1031    654   584
2976   Pensacola          Pensacola                    FL   72.4%   104,603   100,379     741   142   3,340   1     0   1240    645   624
2977   Seminole County    Lake Mary                    FL   79.0%    60,245    57,037     645    59   2,504   0     0    730    488   474
2978   St. Petersburg     St. Petersburg               FL   87.2%    40,920    37,613     525    57   2,725   0     0    926    571   498
2979   Tampa              Tampa                        FL   78.0%    58,873    55,698     737    76   2,362   0     0    778    531   508
2980   West Palm Beach    West Palm Beach              FL   80.6%    66,881    63,194     755    63   2,869   0     0   1174    810   705
2981   Columbus           Columbus                     GA   65.4%   137,948   134,424     834   280   2,410   0     0   1147    751   739
2982   Dekalb County      Atlanta                      GA   81.7%    37,855    35,047     798   116   1,894   0     0    847    477   380
2983   Douglasville       Douglasville                 GA   75.1%    50,399    48,402     566    89   1,341   1     0    668    396   327
2984   Gainesville, GA    Gainesville                  GA   82.5%    60,356    57,016     641    55   2,644   0     0    879    611   585
2985   Gwinnett County    Duluth                       GA   72.8%    61,410    58,780     790    66   1,774   0     0    794    419   412
2986   Macon              Macon                        GA   79.2%    57,674    54,701     667   123   2,183   0     0   1033    705   625
2987   Savannah           Savannah                     GA   94.2%    16,402    13,652     493    30   2,226   1     0    726    540   392
2988   Baton Rouge        Baton Rouge                  LA   78.4%    57,419    53,868     821   321   2,409   0     0    932    535   485
2989   Jefferson Parish   Elmwood                      LA   84.8%    39,633    36,525     839   187   2,082   0     0   1047    602   491
2990   New Orleans        New Orleans                  LA   98.3%     3,210       898     752    38   1,522   0     0    255    132    30
2991   Shreveport         Shreveport                   LA   59.3%   145,203   141,789     666   490   2,255   3     0   1216    750   723
2992   Asheville          Asheville                    NC   84.5%    68,341    64,376     440   132   3,391   2     0   1397    816   763
2993   Charlotte          Charlotte                    NC   84.1%    37,045    34,301     603    30   2,111   0     0    923    511   463
2994   Durham             Durham                       NC   74.8%    69,434    66,954     573    47   1,860   0     0    881    505   491
2995   Fayetteville       Fayetteville                 NC   80.6%    71,388    67,212     525    95   3,556   0     0   1025    621   576
2996   Greenville, NC     Greenville                   NC   76.6%    92,313    89,102     641   219   2,351   0     0   1171    702   672
2997   Raleigh            Raleigh                      NC   86.4%    34,864    32,606     432    49   1,776   1     0    745    447   397
2998   Winston-Salem      Winston-Salem                NC   79.6%    64,117    61,315     394    67   2,341   0     0    934    560   538
3105   Flagstaff          Flagstaff                    AZ   83.8%    36,807    34,394     271   236   1,901   4     1    707    368   317
3106   Maricopa Central   Phoenix                      AZ   81.6%    51,174    48,141     512    99   2,419   1     2    859    494   476
3107   Maricopa South     Mesa                         AZ   87.7%    31,869    28,801     697    72   2,291   0     8    704    458   428
3108   Maricopa West      Glendale                     AZ   76.6%    56,304    53,593     892    79   1,739   0     1    781    461   423
3109   Tucson             Tucson                       AZ   81.5%    80,125    74,733   1,000   372   4,020   0     0   1163    651   609
3110   Window Rock        St. Michaels                 AZ   62.1%    34,593    33,732     161    82     618   0     0    439    307   257
3154   Aurora             Aurora                       CO   88.0%    23,510    21,253     661    22   1,574   0     0    625    320   250
3155   Colorado North     Longmont                     CO   94.0%    16,792    13,371     695    95   2,580   2    49    927    383   256
3156   Colorado Springs   Colorado Springs             CO   74.4%    83,251    80,003     594   441   2,205   7     1    864    476   476
3157   Denver             Lakewood                     CO   91.7%    17,760    15,095     581    10   2,070   0     4    489    287   212
3158   Overland Park      Overland Park                KS   92.3%    14,378    12,761     335    30   1,249   0     3    552    272   163
3159   Wichita            Wichita                      KS   97.2%     8,705     6,293     448    33   1,695   0   236    542    307   180
3160   Billings           Billings                     MT   76.9%    61,872    59,394     399   271   1,804   1     3   1075    620   597
3162   Bismarck           Bismarck                     ND   91.1%    15,607    13,349     426   278   1,551   3     0    452    298   226
3163   Lincoln            Lincoln                      NE   88.7%    34,656    31,368     657    56   2,575   0     0    949    569   481
3164   Albuquerque        Los Ranchos de Albuquerque   NM   80.7%    55,155    51,428     752   510   2,461   4     0    927    610   538
3165   Las Cruces         Las Cruces                   NM   87.2%    23,821    21,760     487    95   1,479   0     0    784    487   399
3166   Cleveland Co.      Norman                       OK   86.4%    41,375    38,396     401   267   2,301   1     9    720    449   418
3167   Oklahoma County    Warr Acres                   OK   94.8%    14,391    10,970     679    27   2,707   0     8    527    365   315
3168   Tulsa              Tulsa                        OK   78.4%    71,479    68,360     568   314   2,227   1     9    786    479   477
3169   Sioux Falls        Sioux Falls                  SD   84.7%    25,907    23,933     519   214   1,241   0     0    538    245   214
3170   Arlington          Grand Prairie                TX   92.1%    11,806     9,983     403    19   1,401   0     0    513    304   220
3171   Austin             Austin                       TX   96.0%    10,576     7,794     585    57   2,140   0     0    852    378   197
3172   Collin Co.         McKinney                     TX   92.2%    19,237    16,974     585    65   1,613   0     0    690    416   338
3173   Dallas             Duncanville                  TX   85.9%    20,532    18,380     620    40   1,488   0     4    912    465   351
3174   Dallas Co. NE      Richardson                   TX   88.3%    16,969    15,082     464    36   1,386   1     0    753    409   244
3175   Dallas Co. NW      Farmers Branch               TX   84.6%    30,497    27,759     414    45   2,279   0     0    683    398   346
3176   Denton Co.         Denton                       TX   93.7%    19,321    15,860     971    66   2,406   0    18    793    480   371
3177   El Paso            El Paso                      TX   85.1%    38,329    34,815     594   188   2,730   2     0   1043    576   466
3178   Fort Bend Co.               Katy              TX   78.6%   72,129   68,315   1,099   338   2,374   3     0   1114   675   649
3179   Fort Worth                  Fort Worth        TX   93.1%   12,847    9,385     549    71   2,272   0   570    257   100    62
3180   Harris Co. East             Houston           TX   94.9%    7,511    5,560     337    64   1,548   2     0    649   324   206
3181   Harris Co. NE               Houston           TX   94.8%    7,786    5,097   1,520    17   1,152   0     0    546   292   189
3182   Harris Co. NW               Katy              TX   98.1%    2,552    1,187     583     2     780   0     0    513   320   109
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   85.0%   49,164   42,080   4,267   333   2,482   2     0    944   600   536
3184   Houston NW                  Houston           TX   95.1%    7,121    5,076     884    11   1,150   0     0    353   240   117
3185   Houston South               Houston           TX   85.8%   24,054   20,908   1,565    56   1,525   0     0    677   359   296
3186   Houston West                Houston           TX   92.9%   12,267   10,000     363    65   1,777   0    62    793   456   282
3187   Laredo                      Laredo            TX   82.5%   58,753   54,792     812   308   2,841   0     0   1130   676   611
3188   Lubbock                     Lubbock           TX   85.4%   46,711   43,577     592   194   2,348   0     0    830   516   482
3189   Montgomery Co.              Spring            TX   83.9%   54,342   50,368   1,038   417   2,517   1     1   1158   733   647
3190   San Antonio East            San Antonio       TX   97.4%    3,160    2,200     257    26     677   0     0    509   233   123
3191   San Antonio North           San Antonio       TX   98.5%    1,760    1,018     154     5     551   0    32    232   155    25
3192   San Antonio West            San Antonio       TX   98.7%    1,445      545     220     4     676   0     0    300   222    14
3193   Tyler                       Tyler             TX   86.4%   52,475   49,116     570   236   2,553   0     0   1016   684   577
3194   Waco                        Waco              TX   93.8%   20,105   16,437     659    85   2,818   1   105    951   502   365
3195   Williamson Co.              Leander           TX   95.7%   13,269    9,791     623    97   2,758   0     0    625   423   301
3196   Orem                        Orem              UT   91.3%   17,567   14,883     881   113   1,675   1    14    549   337   297
3197   Salt Lake City              South Salt Lake   UT   92.4%   18,793   15,771     791    51   1,963   1   216    777   403   329
3198   Casper                      Casper            WY   86.3%   19,599   18,096     172    96   1,234   1     0    603   324   282
3255   Honolulu                    Honolulu          HI   97.8%    6,408    3,460     921   233   1,791   3     0    407   258   132
3256   Boise                       Boise             ID   98.6%    4,279    1,848     257    35   2,138   0     1    336   169    45
3257   Las Vegas                   Las Vegas         NV   86.2%   37,700   32,740   1,000    48   3,444   0   468    752   446   414
3258   North Las Vegas             N. Las Vegas      NV   88.8%   31,853   27,644     995   107   3,102   4     1    717   455   412
3259   Eugene                      Springfield       OR   86.7%   42,075   38,674     885    86   2,407   1    22    986   484   420
3260   Portland                    Portland          OR   95.0%    9,531    7,477     419     8   1,603   2    22    473   266   199
3261   Salem                       Salem             OR   96.8%    7,717    5,726     526    23   1,430   0    12    629   269   153
3263   Bakersfield                 Bakersfield       CA   87.1%   39,709   35,274   1,249    70   3,035   1    80    756   432   360
3264   Chico                       Chico             CA   82.9%   52,188   48,669     846   142   2,531   0     0    791   472   456
3265   Concord                     Concord           CA   88.6%   19,338   16,765     761    26   1,581   0   205    493   320   303
3266   El Cajon                    San Diego         CA   92.7%    9,756    7,830     759    44   1,122   0     1    406   237   197
3267   Fullerton                   Buena Park        CA   95.2%    8,352    5,764     839    24   1,722   0     3    693   369   208
3268   Inglewood                   Inglewood         CA   89.9%   29,858   25,821   1,322    26   2,633   2    54    883   497   423
3269   Long Beach                  Long Beach        CA   94.2%   11,718    9,006   1,061    17   1,634   0     0    709   389   308
3270   Fresno                      Fresno            CA   91.4%   20,512   16,959   1,100    27   2,206   0   220    783   494   394
3271   Oakland                     Oakland           CA   90.3%   15,044   12,334   1,220    17   1,473   0     0    476   322   224
3272   Ontario                     Upland            CA   90.6%   11,468    8,944     772    23   1,223   0   506    401   267   190
3273   Palm Springs                Palm Springs      CA   86.4%   34,443   30,539     915    57   2,916   0    16    769   472   404
3274   Pasadena                    Pasadena          CA   95.9%   12,379    8,003   1,207    32   3,137   0     0    727   377   341
3275   Pleasanton                  San Ramon         CA   95.0%    5,721    4,104     501    11   1,105   0     0    316   219   203
3276   Riverside                   Riverside         CA   86.5%   20,105   17,356   1,017    13   1,583   0   136    495   285   274
3277   Sacramento                  Sacramento        CA   93.1%   12,598   10,506     668    15   1,409   0     0    462   305   231
3278   San Bernardino              San Bernardino    CA   89.4%   22,216   19,369     924    58   1,865   0     0    651   383   338
3279   San Diego                   San Diego         CA   92.0%   13,280   11,041     759   123   1,357   0     0    509   319   264
3280   San Francisco               San Francisco     CA   93.1%   11,483    9,114     527     4   1,835   0     3    499   305   273
3281   San Jose                    San Jose          CA   90.9%   15,968   13,020   1,264   141   1,543   0     0    748   409   295
3282   San Mateo                   Redwood City      CA   94.7%    6,914    3,778   1,907     5     990   0   234    379   238   104
3283   Santa Ana                   Santa Ana         CA   95.5%    9,186    6,606     773    16   1,791   0     0    687   385   218
3284   Camarillo                   Camarillo         CA   90.6%   19,439   16,693   1,031    55   1,660   0     0    515   306   251
3285   Santa Clarita               Valencia          CA   93.9%   13,802    9,376   1,371    18   2,533   0   504    700   425   353
3286   Santa Rosa                  Rohnert Park      CA   83.7%   34,074   31,818     420   250   1,578   2     6    712   410   318
3287   South Gate                  Commerce          CA   86.5%   35,560   30,152   2,584    53   2,746   0    25    658   369   352
3288   Stockton                    Stockton          CA   86.0%   34,103   30,478     896    70   2,249   1   409    733   426   313
3289   Sunnyvale                   Sunnyvale         CA   94.3%    9,824    7,274     760    13   1,466   0   311    321   233   139
3290   Woodland Hills              Woodland Hills    CA   96.2%   13,677    8,726     843     9   3,817   0   282    765   549   432
3291   Vista                       Carlsbad          CA   95.8%    5,933    4,103     466    18   1,319   0    27    355   189   135
3292   West Covina                 West Covina       CA   98.1%    3,417    1,461     790    11   1,155   0     0    409   251   119
3293   Everett                     Everett           WA   96.8%    8,587    6,535     384    41   1,477   0   150    527   349   202
3294   Olympia                     Olympia           WA   97.1%    7,442    4,881     671    25   1,772   1    92    514   291   236
3295   Seattle                     Seattle           WA   96.6%    7,154    4,942     440    22   1,750   0     0    571   330   176
3296   Spokane                     Spokane           WA   89.2%   33,068   28,536   1,588   139   2,652   1   152    805   449   440
3297   Tacoma                      Tacoma            WA   95.9%    7,160    5,364     469    38   1,279   0    10    595   263   186
3298   Anchorage                   Anchorage         AK   93.0%   12,589   10,108     329   396   1,559   7   190    688   333   245
 ACO                                                    ACO Percent Remaining Remaining Remaining Remaining Remaining Remaining Remaining   Active   Employees With Employees With
                ACO Name                  ACO city
Number                                                 state Completed Cases   NRFU Prod  SQRA       FV      NRFU RI    FV QC      MV     Employees    Availability    An Assignment
  2253   Danbury                 Danbury               CT       94.7%    9,914     7,749      378         8     1,779          0        0        734               309            202
  2254   Hartford                Hartford              CT       95.4%   10,679     8,346      668        14     1,651          0        0        830               341            215
  2255   New Haven               New Haven             CT       91.2%   15,637    13,605      416        36     1,580          0        0        823               338            237
  2256   Boston                  Boston                MA       85.2%   31,042    27,682      900        21     2,439          0        0       1037               424            305
  2257   Lawrence                Lawrence              MA       86.4%   16,923    15,528      319        38     1,038          0        0        558               237            199
  2258   Quincy                  Quincy                MA       93.8%    6,294     5,067      266         1       960          0        0        391               123             74
  2259   East Bridgewater        East Bridgewater      MA       85.2%   44,788    40,733      603       125     3,327          0        0       1039               538            483
  2260   Waltham                 Waltham               MA       98.3%    3,775     2,229      411        21     1,114          0        0        803               233             49
  2261   Worcester               Worcester             MA       92.2%   22,309    19,238      621        43     2,403          3        1       1177               425            344
  2262   Gardiner                Gardiner              ME       96.7%   13,653    10,187      558        48     2,859          0        1        913               412            323
  2263   Concord                 Concord               NH       91.2%   24,753    20,737      624        85     3,306          1        0       1059               445            394
  2264   Egg Harbor              Egg Harbor Township   NJ       79.1%   61,756    58,093      554       103     3,006          0        0       1238               605            535
  2265   Parsippany              Parsippany            NJ       97.3%    3,716     2,574      375        13       754          0        0        597               242            111
  2266   South Plainfield        South Plainfield      NJ       89.4%   14,226    12,339      558        16     1,312          0        1        862               279            192
  2267   Jersey City             Jersey City           NJ       89.2%   19,091    16,607      713        40     1,731          0        0        921               403            239
  2268   Newark                  Newark                NJ       83.7%   25,455    21,952    1,615        50     1,838          0        0        902               404            301
  2269   Fairlawn                Fairlawn              NJ       83.2%   30,569    27,907      863        92     1,705          1        1        980               430            359
  2270   Toms River              Toms River            NJ       90.5%   26,244    22,933      804        63     2,444          0        0       1082               399            296
  2271   Trenton                 Trenton               NJ       94.2%    9,162     7,268      603        23     1,267          0        1        723               305            215
  2272   Albany                  Albany                NY       88.4%   48,370    44,252      739       170     3,209          0        0       1789               633            568
  2273   Bronx 1                 Bronx                 NY       85.1%   21,065    18,301    1,015        10     1,739          0        0        998               394            262
  2274   Bronx 2                 Bronx                 NY       87.2%   18,503    16,041    1,107        37     1,318          0        0        953               376            221
  2275   Melville                Melville              NY       81.8%   44,738    40,727    1,629        93     2,288          1        0       1399               616            545
  2276   Buffalo                 Buffalo               NY       91.1%   17,908    15,529      462        19     1,897          0        1        848               278            226
  2277   Queens 1                Long Island City      NY       93.3%    8,130     5,296    1,035        16     1,782          1        0        505               197            114
  2278   Brooklyn 1              Brooklyn              NY       77.1%   31,786    28,831    1,386       111     1,458          0        0       1237               532            427
  2279   Garden City             Garden City           NY       90.0%   17,210    14,311    1,393        25     1,481          0        0        884               343            246
  2280   Manhattan 1             New York              NY       90.0%   18,696    16,257      795        40     1,604          0        0        808               335            227
  2281   Manhattan 2             New York              NY       88.7%   33,112    27,011      898        47     5,156          0        0       1317               625            435
  2282   Pawling                 Pawling               NY       92.2%   19,981    16,576    1,232        87     2,086          0        0       1399               520            394
  2283   Brooklyn 2              Brooklyn              NY       83.3%   32,006    27,849    1,598        81     2,477          1        0       1336               613            356
  2284   Queens 2                Bayside               NY       92.2%    9,983     7,765      612        55     1,551          0        0        873               377            190
  2285   Queens 3                Forest Hills          NY       90.1%   12,877    10,772      575        67     1,461          2        0        870               318            251
  2286   Peekskill               Peekskill             NY       88.3%   21,098    18,656      807        38     1,597          0        0        948               394            305
  2287   Rochester               Rochester             NY       90.5%   36,441    32,771      610        73     2,987          0        0       1539               558            414
  2288   Brooklyn 3              Brooklyn              NY       93.0%   10,641     7,520      904        22     2,195          0        0       1075               465            327
  2289   Queens 4                Jamaica               NY       89.1%   12,276    10,111      825        85     1,255          0        0        830               311            159
  2290   Staten Island           Staten Island         NY       93.0%    5,982     4,462      499         5     1,016          0        0        622               200            123
  2291   Syracuse                Syracuse              NY       92.7%   28,126    23,724      458       144     3,799          0        1       1658               595            396
  2292   Brooklyn 4              Brooklyn              NY       85.0%   23,719    20,489    1,636        41     1,553          0        0        736               312            262
  2293   Guaynabo                Guaynabo              PR       94.1%   27,988    19,983    1,314     2,163     4,510         18        0       1382               601            413
  2294   Caguas                  Caguas                PR       95.9%   18,632    10,841      792     4,556     2,377         66        0       1261               513            321
  2295   Mayaguez                Mayaguez              PR       97.1%   15,022     4,947    1,217     6,521     2,271         66        0       1329               609            368
  2296   Providence              Providence            RI       90.4%   20,569    18,350      400        33     1,786          0        0        958               397            310
  2297   Burlington              Burlington            VT       95.6%    7,812     6,197      190        52     1,373          0        0        694               263            172
  2355   Washington DC           Washington            DC       84.4%   27,713    24,582      769        48     2,303          1       10        780               320            272
  2356   Wilmington              Wilmington            DE       84.2%   31,551    29,344      560        17     1,585          0       45        875               363            338
  2357   Lexington               Lexington             KY       80.0%   93,919    88,621      944       946     3,401          7        0       1639               832            781
  2358   Louisville              Louisville            KY       80.9%   66,681    63,053      883       117     2,611          1       16        957               376            362
  2359   Hanover                 Hanover               MD       86.1%   37,328    32,918    1,862        46     2,501          1        0       1171               569            456
  2360   Baltimore               Baltimore             MD       78.4%   33,961    31,616      491         9     1,844          0        1       1053               437            384
  2361   Hagerstown              Hagerstown            MD       95.7%   10,474     7,548      896         7     2,023          0        0        935               389            223
  2362   Towson                  Towson                MD       90.0%   29,311    24,324    1,607        22     3,341          0       17       1200               479            333
  2363   Akron                   Akron                 OH       79.3%   57,033    54,177      579        50     2,026          0      201        930               512            490
  2364   Mansfield               Mansfield             OH       98.3%    4,544     2,736      296        15     1,497          0        0        645               225            133
  2365   Cincinnati              Cincinnati            OH       89.7%   16,102    13,950      331        10     1,798          0       13        857               347            283
  2366   Cleveland               Cleveland             OH       78.9%   44,849    41,519      545        64     2,590          0      131        919               479            443
  2367   Columbus                Dublin                OH       93.9%   15,285    12,172      513         4     2,596          0        0       1304               517            358
  2368   Dayton                  Dayton                OH       92.6%   17,764    15,546      492        29     1,697          0        0        757               308            299
  2369   Toledo                  Toledo                OH       85.4%   46,000    43,077      514        42     2,308          0       59       1039               456            407
  2370   South Point             South Point           OH       97.8%    5,783     3,742      334        57     1,527          0      123        766               351            195
  2371   Allentown               Allentown             PA       81.7%   57,699    54,484      503        69     2,633          0       10        901               469            441
  2372   Cranberry Township      Cranberry Township    PA       97.4%    8,859     6,390      415        28     2,001          0       25        744               259            177
  2373   Harrisburg              Harrisburg            PA       94.5%   14,969    12,499      429        31     2,010          0        0        858               273            204
  2374   Norristown              Norristown            PA       92.6%   13,106    11,288      367        17     1,426          0        8        702               290            223
  2375   Philadelphia-Franklin   Philadelphia          PA       77.0%   57,599    54,107      657        45     2,788          0        2       1436               627            507
  2376   Philadelphia-Penn       Philadelphia          PA       73.3%   42,522    40,398      570        29     1,524          1        0        947               462            415
  2377   Pittsburgh              Pittsburgh            PA       92.4%   16,247    13,887      435        11     1,914          0        0        739               326            230
  2378   Reading                 Reading               PA       86.9%   29,840    27,737      469        55     1,579          0        0        577               302            271
  2379   State College           State College         PA       96.2%   13,070    10,190      405        32     2,443          0        0        989               360            275
  2380   Knoxville               Knoxville             TN       95.7%   14,920    11,920      449        42     2,455          1       53        856               407            296
  2381   Memphis                 Memphis               TN       80.8%   46,130    43,049      807        35     2,239          0        0       1003               426            391
  2382   Nashville               Franklin              TN       95.5%   15,001    11,983      582        30     2,406          0        0        831               434            266
  2383   Shelbyville             Shelbyville           TN       83.6%   74,953    69,976    1,325       190     3,421          0       41       1556               733            702
  2384   Crystal City            Arlington             VA       93.3%    8,186     6,316      518        12     1,339          0        1        416               148            117
  2385   Fairfax                 Fairfax               VA       98.3%    1,756       911      312        20       513          0        0        302               126             12
  2386   Fredericksburg          Fredericksburg        VA       80.1%   50,282    47,673      869        84     1,653          2        1       1050               532            458
  2387   Virginia Beach          Virginia Beach        VA       84.2%   45,116    41,587      733       143     2,649          0        4        930               472            420
  2388   Richmond                Richmond              VA       83.0%   43,343    40,666      793        28     1,856          0        0        982               413            391
  2389   Roanoke                 Roanoke               VA       87.2%   44,097    40,526      598       101     2,494          0      378       1310               596            555
  2390   Beckley                 Beckley               WV       98.7%    6,727     1,883      686       172     3,986          0        0        959               341             85
  2556   Fayetteville            Fayetteville          AR       98.3%    6,126     3,279      640       105     2,032          0       70        841               447            223
  2557   Little Rock             Little Rock           AR       91.6%   31,131    27,586      627       144     2,568          1      205       1439               592            507
  2558   Des Moines              Des Moines            IA       80.2%  101,187    96,214    1,247       103     3,623          0        0       2007               961            881
  2559   Chicago Central         Chicago               IL       87.6%   31,629    27,141    1,103        21     3,364          0        0       1294               587            527
  2560   Chicago Far Southwest   Evergreen Park        IL       92.6%    9,165     7,251      603         8     1,282          0       21        800               342            301
  2561   Chicago South           Chicago               IL       88.6%   19,530    16,198    1,030         6     2,294          2        0        889               383            323
  2562   Cook County NW          Schaumburg            IL       94.4%    7,709     5,859      574        31     1,243          0        2        454               264            222
  2563   Cook County South       Matteson              IL       87.1%   21,277    17,980    1,426         8     1,863          0        0        838               293            266
  2564   Dekalb                  Dekalb                IL       93.9%   13,955    11,523      812        21     1,599          0        0        830               337            249
  2565   Oswego                  Oswego                IL       90.9%   16,158    13,901      936         4     1,316          0        1        814               344            243
2566   Peoria             Peoria                       IL   91.3%    27,606    24,357   1,038    20   2,191   0     0   1069   381   329
2567   Skokie             Skokie                       IL   94.2%     7,135     5,369     466    32   1,268   0     0    862   378   265
2568   Springfield        Springfield                  IL   82.8%    56,729    53,456     996   136   2,141   0     0   1120   526   497
2569   Evansville         Evansville                   IN   96.8%     8,207     5,679     640     7   1,517   0   364    899   301   235
2570   Ft. Wayne          Ft. Wayne                    IN   94.7%    14,822    12,412     491    38   1,880   1     0    981   318   241
2571   Indianapolis       Indianapolis                 IN   93.2%    17,860    15,052     604    18   2,184   0     2    916   276   240
2572   Lake County        Merrillville                 IN   94.3%    17,944    14,960     736    29   2,217   1     1   1129   391   258
2573   Detroit            Detroit                      MI   80.8%    65,137    60,305   2,028    89   2,715   0     0   1633   711   678
2574   Lansing            Lansing                      MI   81.7%    65,498    61,752     917    96   2,732   1     0   1440   523   456
2575   Macomb County      Clinton Township             MI   93.3%    17,850    15,163     645    33   1,953   0    56    884   324   217
2576   Traverse City      Traverse City                MI   84.6%    81,664    76,135     820   196   4,309   1   203   1958   809   699
2577   Oakland County     Troy                         MI   92.7%    12,077    10,275     443    10   1,346   0     3    492   185   145
2578   Duluth             Duluth                       MN   90.4%    36,800    32,747   1,209    81   2,763   0     0   1399   524   411
2579   Minneapolis        Minneapolis                  MN   96.4%     5,682     3,744     622    19   1,297   0     0    542   197   155
2580   Rochester          Rochester                    MN   90.5%    25,715    23,065     676    26   1,948   0     0   1295   411   341
2581   Kansas City        Kansas City                  MO   95.7%    18,836    14,169     820    52   3,668   2   125   1063   353   312
2582   Springfield        Springfield                  MO   90.3%    50,369    45,790     867   114   3,598   0     0   1443   541   468
2583   St. Louis          St. Louis                    MO   88.0%    37,377    33,621     784    21   2,712   0   239    903   380   366
2584   Eau Claire         Eau Claire                   WI   96.4%     9,749     7,436     319    46   1,948   0     0    690   294   225
2585   Green Bay          Green Bay                    WI   95.4%    12,483     9,931     545    33   1,709   0   265    751   307   203
2586   Madison            Madison                      WI   96.7%     8,484     6,010     513     5   1,900   1    55   1016   319   200
2587   Milwaukee          Milwaukee                    WI   82.7%    28,885    26,698     557    58   1,552   1    19   1047   425   361
2901   Gulfport           Gulfport                     MS   82.9%    59,142    55,409     870   153   2,710   0     0   1227   583   507
2902   Jackson            Jackson                      MS   70.0%   100,451    96,458   1,005   498   2,487   3     0    954   436   425
2904   Birmingham         Birmingham                   AL   67.6%   127,503   123,062   1,126   403   2,911   1     0    957   536   535
2905   Huntsville         Huntsville                   AL   75.1%    87,524    83,916   1,193   308   2,106   1     0   1028   494   468
2906   Mobile             Mobile                       AL   71.2%   108,593   104,155   1,081   282   3,074   1     0   1015   489   453
2907   Charleston         North Charleston             SC   73.4%   128,899   125,015     800   124   2,960   0     0   1303   563   544
2908   Columbia           Columbia                     SC   75.8%    82,938    79,584     895    69   2,390   0     0    998   433   424
2909   Greenville, SC     Greenville                   SC   81.9%    68,456    65,425     690    80   2,260   0     1   1110   454   453
2910   Atlanta            Atlanta                      GA   76.6%    55,324    52,284     742    38   2,260   0     0    812   364   327
2966   Lauderdale Lakes   Lauderdale Lake              FL   81.9%    44,819    41,712     765    86   2,255   1     0   1000   479   435
2967   Fort Lauderdale    Margate                      FL   82.8%    49,921    46,767     633    96   2,425   0     0    976   427   383
2968   Fort Myers         Fort Myers                   FL   80.4%    89,861    85,058     662   112   4,029   0     0   1295   791   697
2969   Gainesville        Gainesville                  FL   89.5%    24,079    22,162     464    48   1,405   0     0    904   401   320
2970   Jacksonville       Jacksonville                 FL   78.3%    44,326    41,995     646    57   1,628   0     0    778   383   359
2971   Lakeland           Lakeland                     FL   77.1%    90,932    86,137   1,051   111   3,633   0     0   1071   572   557
2972   Miami North        Miami Lakes                  FL   83.0%    51,544    45,651     763   290   4,839   1     0   1184   503   432
2973   Miami South        Palmetto Bay                 FL   84.2%    38,332    35,285     708   222   2,116   1     0    976   495   411
2974   Ocala              Ocala                        FL   80.8%    55,411    52,829     555    54   1,972   1     0    875   492   490
2975   Orange County      Orlando                      FL   83.6%    43,327    39,994     953    28   2,352   0     0   1062   490   464
2976   Pensacola          Pensacola                    FL   71.0%   109,918   105,602     802   142   3,371   1     0   1219   504   501
2977   Seminole County    Lake Mary                    FL   78.1%    63,048    59,919     677    59   2,393   0     0    732   437   425
2978   St. Petersburg     St. Petersburg               FL   85.9%    44,894    41,667     578    57   2,592   0     0    905   479   446
2979   Tampa              Tampa                        FL   76.7%    62,257    59,112     780    77   2,288   0     0    838   441   428
2980   West Palm Beach    West Palm Beach              FL   79.2%    71,731    68,082     802    64   2,782   1     0   1165   656   634
2981   Columbus           Columbus                     GA   63.4%   146,173   142,716     909   280   2,268   0     0   1138   616   607
2982   Dekalb County      Atlanta                      GA   80.0%    41,215    38,456     853   117   1,789   0     0    869   419   342
2983   Douglasville       Douglasville                 GA   73.4%    53,686    51,754     595    90   1,245   2     0    669   327   280
2984   Gainesville, GA    Gainesville                  GA   81.5%    63,883    60,613     673    55   2,542   0     0    881   498   479
2985   Gwinnett County    Duluth                       GA   71.0%    65,328    62,625     840    72   1,791   0     0    789   339   337
2986   Macon              Macon                        GA   76.9%    64,034    61,071     713   127   2,123   0     0   1038   616   580
2987   Savannah           Savannah                     GA   93.2%    19,156    16,375     524    31   2,226   0     0    778   468   351
2988   Baton Rouge        Baton Rouge                  LA   76.8%    61,522    57,997     864   322   2,339   0     0    918   419   387
2989   Jefferson Parish   Elmwood                      LA   83.4%    43,031    39,954     865   187   2,025   0     0   1031   461   404
2990   New Orleans        New Orleans                  LA   98.4%     3,060       871     752    38   1,399   0     0    252   115     4
2991   Shreveport         Shreveport                   LA   57.3%   152,283   148,978     694   494   2,114   3     0   1195   638   626
2992   Asheville          Asheville                    NC   83.1%    74,256    70,358     454   132   3,310   2     0   1428   680   652
2993   Charlotte          Charlotte                    NC   82.8%    40,092    37,430     624    31   2,007   0     0    927   425   388
2994   Durham             Durham                       NC   73.7%    72,272    69,843     594    48   1,786   1     0    857   379   361
2995   Fayetteville       Fayetteville                 NC   79.6%    74,868    71,620     549    95   2,604   0     0   1026   417   402
2996   Greenville, NC     Greenville                   NC   75.2%    97,807    94,646     663   219   2,279   0     0   1194   507   478
2997   Raleigh            Raleigh                      NC   85.4%    37,393    35,173     456    49   1,714   1     0    768   313   283
2998   Winston-Salem      Winston-Salem                NC   78.2%    68,323    65,585     412    67   2,259   0     0    981   460   452
3105   Flagstaff          Flagstaff                    AZ   82.6%    39,704    37,324     286   241   1,848   4     1    708   406   351
3106   Maricopa Central   Phoenix                      AZ   79.9%    55,739    52,748     548   101   2,339   1     2    852   491   481
3107   Maricopa South     Mesa                         AZ   86.6%    34,727    31,722     722    72   2,203   0     8    689   409   401
3108   Maricopa West      Glendale                     AZ   74.9%    60,160    57,503     917    79   1,660   0     1    795   436   406
3109   Tucson             Tucson                       AZ   80.3%    85,164    80,239   1,058   374   3,493   0     0   1277   596   556
3110   Window Rock        St. Michaels                 AZ   60.6%    35,977    35,113     168    82     614   0     0    439   246   224
3154   Aurora             Aurora                       CO   86.9%    25,491    23,319     689    22   1,461   0     0    625   286   267
3155   Colorado North     Longmont                     CO   93.4%    18,492    15,099     721   104   2,517   2    49    933   388   280
3156   Colorado Springs   Colorado Springs             CO   73.1%    87,442    84,248     618   441   2,125   9     1    874   450   449
3157   Denver             Lakewood                     CO   91.3%    18,711    16,079     601    10   2,017   0     4    515   236   188
3158   Overland Park      Overland Park                KS   91.9%    15,244    13,662     348    30   1,201   0     3    557   219   145
3159   Wichita            Wichita                      KS   96.8%     9,919     7,467     477    34   1,705   0   236    553   242   167
3160   Billings           Billings                     MT   75.6%    65,370    62,887     436   271   1,772   1     3   1064   503   499
3162   Bismarck           Bismarck                     ND   90.4%    16,811    14,597     449   280   1,482   3     0    453   263   210
3163   Lincoln            Lincoln                      NE   87.8%    37,582    34,317     702    56   2,507   0     0    969   459   398
3164   Albuquerque        Los Ranchos de Albuquerque   NM   79.6%    58,167    54,745     806   509   2,102   5     0    917   541   475
3165   Las Cruces         Las Cruces                   NM   86.1%    25,757    23,695     525    95   1,442   0     0    794   390   348
3166   Cleveland Co.      Norman                       OK   85.1%    45,531    42,555     447   267   2,251   2     9    735   418   392
3167   Oklahoma County    Warr Acres                   OK   94.1%    16,224    12,804     729    28   2,655   0     8    548   340   299
3168   Tulsa              Tulsa                        OK   77.2%    75,465    72,329     631   316   2,180   0     9    783   428   426
3169   Sioux Falls        Sioux Falls                  SD   83.7%    27,483    25,483     555   216   1,229   0     0    538   210   191
3170   Arlington          Grand Prairie                TX   91.5%    12,717    10,938     416    19   1,344   0     0    513   210   174
3171   Austin             Austin                       TX   95.8%    11,143     8,337     633    57   2,116   0     0    852   388   205
3172   Collin Co.         McKinney                     TX   91.1%    21,832    19,594     612    65   1,560   1     0    700   345   303
3173   Dallas             Duncanville                  TX   83.6%    23,805    21,650     646    40   1,465   0     4   1011   443   369
3174   Dallas Co. NE      Richardson                   TX   87.0%    18,864    16,998     482    37   1,346   1     0    762   331   226
3175   Dallas Co. NW      Farmers Branch               TX   83.5%    32,576    29,932     433    45   2,166   0     0    676   356   330
3176   Denton Co.         Denton                       TX   93.0%    21,397    18,006   1,004    66   2,307   0    14    802   398   326
3177   El Paso            El Paso                      TX   84.1%    40,770    37,381     633   189   2,565   2     0   1045   456   362
3178   Fort Bend Co.               Katy              TX   77.6%   75,537   71,806   1,141   338   2,248   4     0   1110   569   531
3179   Fort Worth                  Fort Worth        TX   92.9%   13,109    9,578     561    71   2,329   0   570    171    61    47
3180   Harris Co. East             Houston           TX   94.4%    8,195    6,270     347    64   1,512   2     0    656   301   202
3181   Harris Co. NE               Houston           TX   94.3%    8,515    5,832   1,548    17   1,118   0     0    559   263   191
3182   Harris Co. NW               Katy              TX   98.0%    2,693    1,348     594     2     749   0     0    514   261    91
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   83.5%   54,038   46,655   4,716   334   2,331   2     0    938   500   479
3184   Houston NW                  Houston           TX   94.7%    7,721    5,672     906    11   1,132   0     0    354   200   105
3185   Houston South               Houston           TX   84.7%   25,883   22,716   1,604    56   1,507   0     0    675   323   293
3186   Houston West                Houston           TX   91.7%   14,199   11,896     405    65   1,771   0    62    793   425   274
3187   Laredo                      Laredo            TX   81.0%   63,709   59,829     872   308   2,700   0     0   1174   582   534
3188   Lubbock                     Lubbock           TX   84.0%   51,080   48,025     627   197   2,231   0     0    841   443   407
3189   Montgomery Co.              Spring            TX   82.9%   57,790   53,875   1,082   417   2,414   1     1   1125   560   505
3190   San Antonio East            San Antonio       TX   97.1%    3,507    2,568     268    26     645   0     0    506   215    99
3191   San Antonio North           San Antonio       TX   98.4%    1,841    1,028     173     5     603   0    32    248   144    35
3192   San Antonio West            San Antonio       TX   98.7%    1,411      548     220     4     639   0     0    300   184     0
3193   Tyler                       Tyler             TX   85.4%   56,657   53,327     613   236   2,481   0     0   1025   572   488
3194   Waco                        Waco              TX   93.3%   21,923   18,303     706    85   2,828   1     0    978   448   349
3195   Williamson Co.              Leander           TX   95.0%   15,637   12,111     683    97   2,746   0     0    639   384   288
3196   Orem                        Orem              UT   90.7%   18,895   16,274     906   113   1,587   1    14    565   164   150
3197   Salt Lake City              South Salt Lake   UT   91.8%   20,303   17,329     837    58   1,863   0   216    777   253   226
3198   Casper                      Casper            WY   85.1%   21,295   19,829     183    96   1,186   1     0    598   227   208
3255   Honolulu                    Honolulu          HI   97.5%    7,075    4,086   1,041   236   1,709   3     0    411   273   150
3256   Boise                       Boise             ID   98.7%    4,207    1,853     257    35   2,061   0     1    343   145    25
3257   Las Vegas                   Las Vegas         NV   85.1%   40,852   35,922   1,044    48   3,370   0   468    761   462   427
3258   North Las Vegas             N. Las Vegas      NV   87.9%   34,324   30,270   1,030   113   2,906   4     1    734   448   416
3259   Eugene                      Springfield       OR   86.1%   43,954   40,566     938    86   2,341   1    22   1002   380   334
3260   Portland                    Portland          OR   94.8%    9,938    7,899     437     8   1,570   2    22    470   227   178
3261   Salem                       Salem             OR   96.7%    8,086    6,075     542    23   1,434   0    12    636   246   147
3263   Bakersfield                 Bakersfield       CA   86.2%   42,317   37,825   1,303    72   3,037   0    80    786   387   346
3264   Chico                       Chico             CA   81.9%   55,379   51,897     903   142   2,437   0     0    804   423   408
3265   Concord                     Concord           CA   87.7%   20,794   18,214     796    26   1,553   0   205    506   271   261
3266   El Cajon                    San Diego         CA   92.1%   10,547    8,585     800    44   1,117   0     1    432   225   196
3267   Fullerton                   Buena Park        CA   94.8%    9,024    6,562     876    24   1,559   0     3    680   318   193
3268   Inglewood                   Inglewood         CA   89.4%   31,536   27,535   1,349    26   2,570   2    54    890   473   387
3269   Long Beach                  Long Beach        CA   93.7%   12,618    9,851   1,116    17   1,634   0     0    713   381   308
3270   Fresno                      Fresno            CA   90.5%   22,632   19,058   1,130    27   2,197   0   220    798   463   385
3271   Oakland                     Oakland           CA   89.5%   16,249   13,501   1,266    17   1,465   0     0    488   267   192
3272   Ontario                     Upland            CA   89.7%   12,492    9,943     808    23   1,212   0   506    401   229   167
3273   Palm Springs                Palm Springs      CA   85.6%   36,321   32,460     942    57   2,846   0    16    775   377   327
3274   Pasadena                    Pasadena          CA   95.6%   13,290    8,791   1,322    32   3,145   0     0    727   386   348
3275   Pleasanton                  San Ramon         CA   94.5%    6,236    4,590     531    12   1,103   0     0    316   159   149
3276   Riverside                   Riverside         CA   85.4%   21,703   18,926   1,047    13   1,581   0   136    498   262   244
3277   Sacramento                  Sacramento        CA   92.4%   13,999   11,866     708    15   1,410   0     0    469   313   236
3278   San Bernardino              San Bernardino    CA   88.4%   24,328   21,504     954    58   1,812   0     0    663   351   309
3279   San Diego                   San Diego         CA   91.2%   14,705   12,449     803   123   1,330   0     0    511   276   244
3280   San Francisco               San Francisco     CA   92.7%   12,114    9,784     543     4   1,780   0     3    494   277   250
3281   San Jose                    San Jose          CA   90.3%   16,991   14,030   1,290   141   1,530   0     0    748   360   271
3282   San Mateo                   Redwood City      CA   94.5%    7,152    4,032   1,925     5     956   0   234    385   213   114
3283   Santa Ana                   Santa Ana         CA   95.1%   10,042    7,485     805    16   1,736   0     0    701   336   216
3284   Camarillo                   Camarillo         CA   89.9%   20,899   18,127   1,088    55   1,629   0     0    523   332   277
3285   Santa Clarita               Valencia          CA   93.5%   14,890   10,380   1,424    19   2,563   0   504    742   369   334
3286   Santa Rosa                  Rohnert Park      CA   83.0%   35,446   33,190     443   256   1,550   1     6    691   381   311
3287   South Gate                  Commerce          CA   85.7%   37,576   32,145   2,635    53   2,718   0    25    658   372   348
3288   Stockton                    Stockton          CA   85.1%   36,403   32,807     931    70   2,185   1   409    736   397   311
3289   Sunnyvale                   Sunnyvale         CA   93.8%   10,552    7,947     808    13   1,472   1   311    324   202   133
3290   Woodland Hills              Woodland Hills    CA   96.1%   14,312    9,272     896     9   3,853   0   282    791   441   374
3291   Vista                       Carlsbad          CA   95.6%    6,127    4,466     479    18   1,137   0    27    330   167   115
3292   West Covina                 West Covina       CA   97.8%    3,800    1,769     834    11   1,186   0     0    413   221   120
3293   Everett                     Everett           WA   96.6%    8,984    6,954     417    41   1,441   0   131    526   305   166
3294   Olympia                     Olympia           WA   96.8%    8,092    5,525     734    25   1,715   1    92    518   296   239
3295   Seattle                     Seattle           WA   96.3%    7,636    5,423     476    22   1,715   0     0    582   309   154
3296   Spokane                     Spokane           WA   88.9%   34,158   29,639   1,649   139   2,578   1   152    808   361   350
3297   Tacoma                      Tacoma            WA   95.7%    7,628    5,849     490    38   1,241   0    10    589   225   170
3298   Anchorage                   Anchorage         AK   92.3%   13,838   11,350     356   405   1,528   9   190    688   331   267
 ACO                                                    ACO Percent Remaining Remaining Remaining Remaining Remaining Remaining Remaining   Active   Employees With Employees With
                ACO Name                  ACO city
Number                                                 state Completed Cases   NRFU Prod  SQRA       FV      NRFU RI    FV QC      MV     Employees    Availability    An Assignment
  2253   Danbury                 Danbury               CT       94.2%   10,817     8,579      403         8     1,827          0        0        741               331            209
  2254   Hartford                Hartford              CT       95.0%   11,522     9,070      758        14     1,680          0        0        827               338            243
  2255   New Haven               New Haven             CT       90.3%   17,191    15,117      434        37     1,603          0        0        853               409            288
  2256   Boston                  Boston                MA       84.5%   32,405    28,983      933        22     2,467          0        0       1049               429            341
  2257   Lawrence                Lawrence              MA       85.3%   18,274    16,855      334        38     1,047          0        0        556               244            221
  2258   Quincy                  Quincy                MA       93.5%    6,602     5,356      275         1       970          0        0        395               117             67
  2259   East Bridgewater        East Bridgewater      MA       83.6%   49,536    45,418      637       125     3,356          0        0       1012               544            502
  2260   Waltham                 Waltham               MA       98.2%    4,112     2,446      450        22     1,194          0        0        802               246             53
  2261   Worcester               Worcester             MA       91.4%   24,517    21,386      668        45     2,414          3        1       1197               482            392
  2262   Gardiner                Gardiner              ME       96.2%   15,715    11,687      597        48     3,382          0        1        872               439            393
  2263   Concord                 Concord               NH       90.2%   27,650    23,459      689        85     3,416          1        0       1067               443            371
  2264   Egg Harbor              Egg Harbor Township   NJ       76.6%   69,256    65,402      580       103     3,171          0        0       1200               616            571
  2265   Parsippany              Parsippany            NJ       96.8%    4,385     3,146      433        13       793          0        0        707               300            153
  2266   South Plainfield        South Plainfield      NJ       88.3%   15,676    13,692      595        16     1,372          0        1        861               307            227
  2267   Jersey City             Jersey City           NJ       88.4%   20,382    17,826      749        40     1,767          0        0        922               420            263
  2268   Newark                  Newark                NJ       82.4%   27,421    23,844    1,675        51     1,851          0        0        907               442            358
  2269   Fairlawn                Fairlawn              NJ       81.9%   32,976    30,240      908        93     1,734          0        1        982               471            415
  2270   Toms River              Toms River            NJ       89.7%   28,381    25,028      833        63     2,457          0        0       1078               419            305
  2271   Trenton                 Trenton               NJ       93.4%   10,426     8,469      645        23     1,288          0        1        723               305            226
  2272   Albany                  Albany                NY       87.0%   54,137    49,894      800       171     3,272          0        0       1784               648            608
  2273   Bronx 1                 Bronx                 NY       84.2%   22,377    19,522    1,056        10     1,789          0        0        995               404            277
  2274   Bronx 2                 Bronx                 NY       86.5%   19,579    17,078    1,148        37     1,316          0        0        954               408            254
  2275   Melville                Melville              NY       79.8%   49,395    45,290    1,702        93     2,309          1        0       1412               641            576
  2276   Buffalo                 Buffalo               NY       90.3%   19,431    17,022      492        19     1,897          0        1        884               329            225
  2277   Queens 1                Long Island City      NY       92.8%    8,670     5,756    1,055        17     1,841          1        0        517               208            121
  2278   Brooklyn 1              Brooklyn              NY       75.4%   34,182    31,149    1,467       113     1,453          0        0       1197               517            414
  2279   Garden City             Garden City           NY       89.2%   18,517    15,550    1,445        25     1,497          0        0        882               313            218
  2280   Manhattan 1             New York              NY       89.5%   19,499    17,045      813        41     1,600          0        0        815               369            252
  2281   Manhattan 2             New York              NY       87.9%   35,180    29,007      930        47     5,196          0        0       1313               604            413
  2282   Pawling                 Pawling               NY       91.3%   22,279    18,778    1,265        87     2,149          0        0       1411               522            420
  2283   Brooklyn 2              Brooklyn              NY       82.2%   34,125    29,865    1,645        83     2,532          0        0       1335               653            434
  2284   Queens 2                Bayside               NY       91.6%   10,849     8,562      650        55     1,582          0        0        872               404            229
  2285   Queens 3                Forest Hills          NY       89.5%   13,642    11,511      601        67     1,461          2        0        873               339            274
  2286   Peekskill               Peekskill             NY       87.4%   22,662    20,174      846        40     1,602          0        0        950               432            318
  2287   Rochester               Rochester             NY       89.1%   41,599    37,847      660        73     3,019          0        0       1535               628            509
  2288   Brooklyn 3              Brooklyn              NY       92.2%   11,941     8,659      962        23     2,297          0        0       1089               492            322
  2289   Queens 4                Jamaica               NY       88.3%   13,180    10,980      847        85     1,268          0        0        826               336            192
  2290   Staten Island           Staten Island         NY       92.4%    6,465     4,911      518         5     1,031          0        0        624               209            131
  2291   Syracuse                Syracuse              NY       91.8%   31,329    26,762      510       144     3,912          0        1       1659               626            465
  2292   Brooklyn 4              Brooklyn              NY       84.3%   24,736    21,512    1,650        41     1,533          0        0        740               289            216
  2293   Guaynabo                Guaynabo              PR       93.3%   31,621    23,111    1,349     2,226     4,905         30        0       1392               738            529
  2294   Caguas                  Caguas                PR       95.2%   21,890    13,623      803     4,779     2,616         69        0       1313               709            497
  2295   Mayaguez                Mayaguez              PR       96.6%   17,484     6,851    1,255     6,711     2,549       118         0       1370               710            520
  2296   Providence              Providence            RI       89.4%   22,725    20,461      425        33     1,806          0        0        960               442            355
  2297   Burlington              Burlington            VT       95.0%    8,819     7,176      202        52     1,389          0        0        692               275            206
  2355   Washington DC           Washington            DC       83.6%   29,237    26,052      814        48     2,312          1       10        778               360            281
  2356   Wilmington              Wilmington            DE       82.9%   34,155    31,882      587        17     1,624          0       45        869               392            365
  2357   Lexington               Lexington             KY       78.4%  101,265    95,889    1,057       951     3,361          7        0       1563               860            810
  2358   Louisville              Louisville            KY       79.8%   70,470    66,838      939       118     2,558          1       16        963               443            423
  2359   Hanover                 Hanover               MD       85.0%   40,238    35,789    1,913        46     2,489          1        0       1196               646            531
  2360   Baltimore               Baltimore             MD       76.7%   36,524    34,223      501        10     1,789          0        1       1053               475            396
  2361   Hagerstown              Hagerstown            MD       95.3%   11,454     8,376      984         7     2,087          0        0        928               388            260
  2362   Towson                  Towson                MD       89.4%   31,124    26,027    1,696        22     3,362          0       17       1196               533            406
  2363   Akron                   Akron                 OH       77.7%   61,554    58,654      614        50     2,035          0      201        934               537            518
  2364   Mansfield               Mansfield             OH       98.1%    5,055     3,131      337        15     1,572          0        0        653               244            157
  2365   Cincinnati              Cincinnati            OH       88.6%   17,703    15,516      349        10     1,815          0       13        861               374            318
  2366   Cleveland               Cleveland             OH       77.3%   48,167    44,795      562        65     2,615          0      130        931               500            457
  2367   Columbus                Dublin                OH       93.4%   16,414    13,205      545         4     2,660          0        0       1296               570            378
  2368   Dayton                  Dayton                OH       91.7%   19,860    17,609      515        30     1,706          0        0        752               345            321
  2369   Toledo                  Toledo                OH       84.3%   49,574    46,614      548        42     2,311          0       59       1042               501            461
  2370   South Point             South Point           OH       97.3%    7,111     4,868      417        57     1,646          0      123        798               378            250
  2371   Allentown               Allentown             PA       80.3%   62,163    58,837      529        71     2,715          1       10        900               479            455
  2372   Cranberry Township      Cranberry Township    PA       97.1%    9,941     7,379      453        28     2,056          0       25        762               311            225
  2373   Harrisburg              Harrisburg            PA       93.9%   16,585    14,017      453        31     2,084          0        0        859               314            263
  2374   Norristown              Norristown            PA       92.0%   14,152    12,265      391        17     1,472          0        7        694               291            243
  2375   Philadelphia-Franklin   Philadelphia          PA       75.6%   61,214    57,693      675        46     2,799          0        1       1461               649            535
  2376   Philadelphia-Penn       Philadelphia          PA       71.3%   45,740    43,590      589        29     1,531          1        0        929               458            452
  2377   Pittsburgh              Pittsburgh            PA       91.9%   17,457    15,071      449        11     1,926          0        0        738               330            238
  2378   Reading                 Reading               PA       86.1%   31,558    29,414      499        58     1,587          0        0        591               343            282
  2379   State College           State College         PA       95.6%   15,052    11,992      441        32     2,587          0        0        994               386            318
  2380   Knoxville               Knoxville             TN       95.1%   17,078    13,934      506        42     2,542          1       53        896               460            341
  2381   Memphis                 Memphis               TN       79.6%   49,063    45,898      852        35     2,278          0        0        984               502            437
  2382   Nashville               Franklin              TN       95.1%   16,237    13,074      641        30     2,492          0        0        843               473            310
  2383   Shelbyville             Shelbyville           TN       82.2%   81,444    76,350    1,441       190     3,424          0       39       1569               863            813
  2384   Crystal City            Arlington             VA       93.0%    8,549     6,648      543        12     1,345          0        1        440               170            125
  2385   Fairfax                 Fairfax               VA       98.2%    1,842       915      329        20       578          0        0        286               124             24
  2386   Fredericksburg          Fredericksburg        VA       78.8%   53,698    51,041      933        84     1,637          2        1       1013               514            472
  2387   Virginia Beach          Virginia Beach        VA       82.9%   48,705    45,482      780       144     2,295          0        4        943               507            443
  2388   Richmond                Richmond              VA       81.7%   46,653    43,885      863        30     1,875          0        0        945               410            395
  2389   Roanoke                 Roanoke               VA       86.1%   48,077    44,448      650       102     2,499          0      378       1334               600            556
  2390   Beckley                 Beckley               WV       98.6%    7,395     2,105      772       172     4,346          0        0       1021               450            129
  2556   Fayetteville            Fayetteville          AR       98.0%    7,357     4,320      704       105     2,218          0       10        839               503            288
  2557   Little Rock             Little Rock           AR       90.5%   35,063    31,379      687       144     2,647          1      205       1440               620            514
  2558   Des Moines              Des Moines            IA       78.2%  111,302   106,208    1,318       103     3,673          0        0       1994               991            944
  2559   Chicago Central         Chicago               IL       87.1%   32,862    28,374    1,116        24     3,348          0        0       1295               627            571
  2560   Chicago Far Southwest   Evergreen Park        IL       92.1%    9,804     7,838      632         8     1,306          0       20        801               364            332
  2561   Chicago South           Chicago               IL       87.9%   20,806    17,424    1,069         9     2,302          2        0        902               432            368
  2562   Cook County NW          Schaumburg            IL       93.9%    8,326     6,433      596        31     1,264          0        2        454               268            234
  2563   Cook County South       Matteson              IL       86.3%   22,545    19,210    1,454         8     1,873          0        0        850               342            308
  2564   Dekalb                  Dekalb                IL       93.4%   14,972    12,478      853        21     1,620          0        0        843               363            277
  2565   Oswego                  Oswego                IL       90.6%   16,672    14,369      965         4     1,333          0        1        809               369            268
2566   Peoria             Peoria                       IL   90.6%    29,799    26,483   1,096    20   2,200   0     0   1062   436   377
2567   Skokie             Skokie                       IL   93.9%     7,527     5,738     484    32   1,273   0     0    862   380   274
2568   Springfield        Springfield                  IL   81.1%    62,060    58,699   1,077   136   2,148   0     0   1115   554   536
2569   Evansville         Evansville                   IN   96.6%     8,864     6,279     683     7   1,531   0   364    899   327   240
2570   Ft. Wayne          Ft. Wayne                    IN   94.1%    16,358    13,874     540    38   1,905   1     0    977   383   293
2571   Indianapolis       Indianapolis                 IN   92.7%    19,135    16,262     636    18   2,218   0     1    939   315   281
2572   Lake County        Merrillville                 IN   93.8%    19,223    16,166     777    30   2,248   1     1   1126   425   297
2573   Detroit            Detroit                      MI   79.4%    69,775    64,895   2,106    89   2,685   0     0   1607   746   712
2574   Lansing            Lansing                      MI   80.5%    69,757    65,985     960    96   2,715   1     0   1442   586   515
2575   Macomb County      Clinton Township             MI   92.6%    19,712    16,971     677    33   1,975   0    56    916   385   309
2576   Traverse City      Traverse City                MI   83.1%    89,792    84,149     904   200   4,335   1   203   1989   871   782
2577   Oakland County     Troy                         MI   92.3%    12,723    10,913     456    10   1,341   0     3    465   186   147
2578   Duluth             Duluth                       MN   89.6%    39,672    35,392   1,362    81   2,837   0     0   1393   534   443
2579   Minneapolis        Minneapolis                  MN   96.1%     6,107     4,120     646    19   1,322   0     0    530   191   143
2580   Rochester          Rochester                    MN   89.6%    28,131    25,461     717    26   1,927   0     0   1290   440   374
2581   Kansas City        Kansas City                  MO   95.4%    20,399    15,599     866    52   3,755   2   125   1064   386   351
2582   Springfield        Springfield                  MO   89.6%    54,047    49,385     946   114   3,602   0     0   1444   608   544
2583   St. Louis          St. Louis                    MO   87.3%    39,616    35,858     843    21   2,732   0   162    900   394   383
2584   Eau Claire         Eau Claire                   WI   95.9%    10,887     8,474     358    46   2,009   0     0    692   291   234
2585   Green Bay          Green Bay                    WI   95.1%    13,527    10,873     585    33   1,771   0   265    753   307   217
2586   Madison            Madison                      WI   96.4%     9,111     6,532     543     6   1,977   1    52   1013   363   261
2587   Milwaukee          Milwaukee                    WI   81.8%    30,387    28,196     576    58   1,554   2     1   1044   463   408
2901   Gulfport           Gulfport                     MS   81.7%    63,333    59,521     942   153   2,716   1     0   1221   670   601
2902   Jackson            Jackson                      MS   67.5%   108,767   104,631   1,099   509   2,525   3     0    945   534   523
2904   Birmingham         Birmingham                   AL   65.4%   136,061   131,597   1,233   404   2,826   1     0    959   625   613
2905   Huntsville         Huntsville                   AL   73.5%    92,965    89,110   1,422   308   2,124   1     0   1021   557   533
2906   Mobile             Mobile                       AL   69.8%   113,811   109,317   1,159   282   3,052   1     0   1017   526   496
2907   Charleston         North Charleston             SC   71.8%   136,231   132,297     873   124   2,937   0     0   1301   614   595
2908   Columbia           Columbia                     SC   74.4%    87,567    84,116     983    69   2,399   0     0    991   506   499
2909   Greenville, SC     Greenville                   SC   80.4%    74,179    71,077     754    82   2,265   0     1   1106   512   512
2910   Atlanta            Atlanta                      GA   75.1%    58,882    55,760     792    39   2,291   0     0    810   447   401
2966   Lauderdale Lakes   Lauderdale Lake              FL   80.0%    49,468    46,162     858    86   2,361   1     0    993   517   460
2967   Fort Lauderdale    Margate                      FL   81.3%    53,999    50,832     672    99   2,396   0     0    961   462   426
2968   Fort Myers         Fort Myers                   FL   78.8%    97,265    92,207     723   112   4,222   1     0   1285   827   737
2969   Gainesville        Gainesville                  FL   88.1%    27,236    25,210     524    48   1,454   0     0    921   447   372
2970   Jacksonville       Jacksonville                 FL   76.8%    47,184    44,862     678    57   1,587   0     0    778   415   400
2971   Lakeland           Lakeland                     FL   75.7%    96,536    91,747   1,095   112   3,582   0     0   1068   662   614
2972   Miami North        Miami Lakes                  FL   81.5%    56,050    49,938     814   296   5,002   0     0   1156   586   527
2973   Miami South        Palmetto Bay                 FL   82.9%    41,403    38,257     757   224   2,164   1     0   1016   536   439
2974   Ocala              Ocala                        FL   79.3%    59,534    56,912     600    55   1,967   0     0    875   541   496
2975   Orange County      Orlando                      FL   82.2%    46,891    43,553     991    28   2,319   0     0   1063   537   472
2976   Pensacola          Pensacola                    FL   69.4%   115,901   111,505     872   142   3,381   1     0   1194   543   530
2977   Seminole County    Lake Mary                    FL   76.8%    66,733    63,636     718    60   2,319   0     0    741   473   426
2978   St. Petersburg     St. Petersburg               FL   84.4%    49,654    46,433     621    60   2,540   0     0    903   536   494
2979   Tampa              Tampa                        FL   75.2%    66,125    62,923     832    78   2,292   0     0    858   496   488
2980   West Palm Beach    West Palm Beach              FL   77.7%    76,864    73,167     863    67   2,766   1     0   1103   637   622
2981   Columbus           Columbus                     GA   60.7%   156,589   153,125     986   281   2,196   1     0   1162   716   709
2982   Dekalb County      Atlanta                      GA   77.9%    45,438    42,580     925   120   1,813   0     0    866   455   361
2983   Douglasville       Douglasville                 GA   71.8%    56,903    54,936     637    94   1,235   1     0    670   362   325
2984   Gainesville, GA    Gainesville                  GA   80.2%    68,382    65,072     705    55   2,550   0     0    882   541   521
2985   Gwinnett County    Duluth                       GA   68.9%    69,936    67,187     892    76   1,781   0     0    786   393   393
2986   Macon              Macon                        GA   73.9%    72,117    69,070     756   130   2,161   0     0   1036   687   647
2987   Savannah           Savannah                     GA   92.0%    22,340    19,543     590    38   2,168   1     0    781   524   422
2988   Baton Rouge        Baton Rouge                  LA   75.0%    66,246    62,724     925   328   2,268   1     0    925   497   458
2989   Jefferson Parish   Elmwood                      LA   82.0%    46,725    43,675     887   187   1,976   0     0    995   522   484
2990   New Orleans        New Orleans                  LA   98.3%     3,158       871     761    39   1,487   0     0    304   164    10
2991   Shreveport         Shreveport                   LA   55.1%   159,954   156,668     730   500   2,054   2     0   1147   690   683
2992   Asheville          Asheville                    NC   81.7%    80,255    76,399     476   132   3,246   2     0   1441   738   713
2993   Charlotte          Charlotte                    NC   81.2%    43,735    41,077     660    31   1,967   0     0    924   495   459
2994   Durham             Durham                       NC   72.4%    75,679    73,163     649    48   1,818   1     0    887   462   445
2995   Fayetteville       Fayetteville                 NC   78.1%    80,404    77,130     575    95   2,604   0     0   1043   558   519
2996   Greenville, NC     Greenville                   NC   73.8%   103,331   100,045     702   220   2,364   0     0   1190   597   570
2997   Raleigh            Raleigh                      NC   84.1%    40,675    38,419     479    49   1,727   1     0    730   360   346
2998   Winston-Salem      Winston-Salem                NC   76.5%    73,805    71,009     441    67   2,288   0     0    986   541   533
3105   Flagstaff          Flagstaff                    AZ   81.2%    42,866    40,521     296   243   1,801   4     1    710   395   331
3106   Maricopa Central   Phoenix                      AZ   78.2%    60,434    57,409     585   101   2,336   1     2    884   500   424
3107   Maricopa South     Mesa                         AZ   85.2%    38,369    35,388     755    72   2,146   0     8    726   428   414
3108   Maricopa West      Glendale                     AZ   73.1%    64,514    61,866     949    79   1,619   0     1    801   449   420
3109   Tucson             Tucson                       AZ   78.5%    92,913    87,991   1,103   375   3,444   0     0   1290   749   698
3110   Window Rock        St. Michaels                 AZ   59.1%    37,276    36,401     175    82     617   1     0    419   272   249
3154   Aurora             Aurora                       CO   85.7%    27,855    25,643     717    22   1,473   0     0    627   289   285
3155   Colorado North     Longmont                     CO   92.7%    20,606    17,091     739   106   2,619   2    49    942   421   293
3156   Colorado Springs   Colorado Springs             CO   71.6%    92,306    89,107     659   441   2,089   9     1    873   493   493
3157   Denver             Lakewood                     CO   90.6%    20,146    17,493     634    10   2,004   1     4    525   271   225
3158   Overland Park      Overland Park                KS   91.2%    16,511    14,893     370    31   1,214   0     3    562   227   148
3159   Wichita            Wichita                      KS   96.3%    11,675     9,094     543    34   1,767   1   236    556   274   193
3160   Billings           Billings                     MT   74.2%    69,101    66,535     491   271   1,800   1     3   1064   506   491
3162   Bismarck           Bismarck                     ND   89.4%    18,560    16,329     483   280   1,465   3     0    452   276   231
3163   Lincoln            Lincoln                      NE   86.7%    40,922    37,611     735    56   2,520   0     0    977   481   443
3164   Albuquerque        Los Ranchos de Albuquerque   NM   78.2%    62,206    58,677     883   525   2,117   4     0    918   571   520
3165   Las Cruces         Las Cruces                   NM   85.0%    27,869    25,774     553    95   1,447   0     0    812   401   353
3166   Cleveland Co.      Norman                       OK   83.5%    50,130    47,079     511   268   2,261   2     9    743   427   401
3167   Oklahoma County    Warr Acres                   OK   93.3%    18,467    14,883     800    29   2,747   0     8    593   349   315
3168   Tulsa              Tulsa                        OK   75.9%    79,593    76,431     698   320   2,135   0     9    783   437   435
3169   Sioux Falls        Sioux Falls                  SD   82.7%    29,226    27,202     582   217   1,224   1     0    541   220   210
3170   Arlington          Grand Prairie                TX   90.3%    14,528    12,735     433    20   1,340   0     0    513   266   225
3171   Austin             Austin                       TX   95.4%    12,096     9,147     676    57   2,216   0     0    850   393   207
3172   Collin Co.         McKinney                     TX   89.7%    25,286    22,951     668    67   1,598   2     0    655   420   356
3173   Dallas             Duncanville                  TX   80.7%    27,973    25,735     689    40   1,503   2     4   1036   521   454
3174   Dallas Co. NE      Richardson                   TX   85.2%    21,487    19,571     519    37   1,359   1     0    756   369   273
3175   Dallas Co. NW      Farmers Branch               TX   81.8%    35,883    33,216     456    45   2,166   0     0    678   377   344
3176   Denton Co.         Denton                       TX   92.1%    24,146    20,743   1,042    67   2,282   0    12    819   418   350
3177   El Paso            El Paso                      TX   82.9%    44,009    40,500     674   190   2,643   2     0   1041   507   414
3178   Fort Bend Co.               Katy              TX   75.9%   81,006   77,304   1,216   339   2,143   4     0   1055   612   576
3179   Fort Worth                  Fort Worth        TX   92.7%   13,515    9,883     582    71   2,409   0   570    150    53    48
3180   Harris Co. East             Houston           TX   93.4%    9,683    7,639     384    64   1,594   2     0    671   334   252
3181   Harris Co. NE               Houston           TX   93.3%   10,003    7,191   1,613    17   1,182   0     0    579   311   236
3182   Harris Co. NW               Katy              TX   97.6%    3,229    1,831     621     2     775   0     0    537   298   147
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   81.8%   59,699   51,580   5,474   335   2,309   1     0    938   548   531
3184   Houston NW                  Houston           TX   93.8%    9,041    6,935     935    12   1,159   0     0    394   226   154
3185   Houston South               Houston           TX   82.8%   29,036   25,847   1,661    56   1,472   0     0    660   366   325
3186   Houston West                Houston           TX   89.8%   17,485   15,071     466    65   1,883   0     0    789   443   343
3187   Laredo                      Laredo            TX   79.0%   70,095   66,264     924   308   2,599   0     0   1169   672   625
3188   Lubbock                     Lubbock           TX   82.3%   56,595   53,508     676   198   2,211   2     0    880   526   505
3189   Montgomery Co.              Spring            TX   82.0%   60,851   56,887   1,133   417   2,413   1     0   1090   598   563
3190   San Antonio East            San Antonio       TX   96.5%    4,218    3,171     302    26     719   0     0    511   217   128
3191   San Antonio North           San Antonio       TX   98.2%    2,111    1,175     191     5     708   0    32    292   179    86
3192   San Antonio West            San Antonio       TX   98.5%    1,718      704     253     4     757   0     0    300   198    28
3193   Tyler                       Tyler             TX   83.9%   62,340   58,865     708   239   2,528   0     0   1034   649   581
3194   Waco                        Waco              TX   92.3%   24,898   21,084     766    85   2,962   1     0    991   494   377
3195   Williamson Co.              Leander           TX   94.0%   18,682   14,984     762    97   2,839   0     0    687   398   305
3196   Orem                        Orem              UT   89.5%   21,254   18,628     949   113   1,549   1    14    563   257   242
3197   Salt Lake City              South Salt Lake   UT   90.8%   22,705   19,671     892    58   1,868   0   216    779   361   310
3198   Casper                      Casper            WY   83.9%   22,988   21,473     234    97   1,183   1     0    591   240   218
3255   Honolulu                    Honolulu          HI   97.1%    8,297    4,912   1,266   243   1,874   2     0    412   274   157
3256   Boise                       Boise             ID   98.6%    4,452    1,856     352    36   2,207   0     1    363   176    55
3257   Las Vegas                   Las Vegas         NV   83.8%   44,256   39,366   1,083    48   3,291   0   468    774   506   460
3258   North Las Vegas             N. Las Vegas      NV   86.9%   37,349   33,271   1,076   114   2,883   4     1    743   489   448
3259   Eugene                      Springfield       OR   85.5%   45,761   42,387   1,025    86   2,240   1    22   1015   429   384
3260   Portland                    Portland          OR   94.4%   10,547    8,497     466     8   1,552   2    22    470   244   193
3261   Salem                       Salem             OR   96.4%    8,681    6,672     590    23   1,384   0    12    641   292   180
3263   Bakersfield                 Bakersfield       CA   85.0%   45,863   41,125   1,374    74   3,210   0    80    794   424   397
3264   Chico                       Chico             CA   80.8%   58,669   55,170     948   142   2,409   0     0    811   409   395
3265   Concord                     Concord           CA   86.9%   22,232   19,615     819    26   1,567   0   205    508   272   260
3266   El Cajon                    San Diego         CA   91.6%   11,225    9,235     836    44   1,109   0     1    438   210   181
3267   Fullerton                   Buena Park        CA   94.3%    9,945    7,388     925    24   1,605   0     3    661   329   200
3268   Inglewood                   Inglewood         CA   88.6%   33,652   29,616   1,386    28   2,566   2    54    879   466   383
3269   Long Beach                  Long Beach        CA   93.0%   14,043   11,145   1,189    17   1,692   0     0    713   409   347
3270   Fresno                      Fresno            CA   89.5%   24,970   21,609   1,191    27   1,923   0   220    813   482   419
3271   Oakland                     Oakland           CA   88.7%   17,436   14,616   1,331    17   1,472   0     0    475   268   201
3272   Ontario                     Upland            CA   88.7%   13,692   11,079     834    23   1,250   0   506    403   237   205
3273   Palm Springs                Palm Springs      CA   84.8%   38,349   34,456     971    57   2,849   0    16    788   394   355
3274   Pasadena                    Pasadena          CA   95.2%   14,474   10,414   1,474    32   2,554   0     0    733   460   415
3275   Pleasanton                  San Ramon         CA   94.0%    6,779    5,064     562    12   1,141   0     0    282   157   147
3276   Riverside                   Riverside         CA   84.2%   23,543   20,658   1,091    13   1,645   0   136    497   291   281
3277   Sacramento                  Sacramento        CA   91.4%   15,791   13,554     744    15   1,478   0     0    476   302   242
3278   San Bernardino              San Bernardino    CA   87.5%   26,165   23,394     975    58   1,738   0     0    687   365   325
3279   San Diego                   San Diego         CA   90.5%   15,879   13,576     841   123   1,338   1     0    512   278   253
3280   San Francisco               San Francisco     CA   92.2%   12,836   10,478     559     4   1,792   0     3    495   269   256
3281   San Jose                    San Jose          CA   89.8%   17,994   15,110   1,326   141   1,417   0     0    745   393   298
3282   San Mateo                   Redwood City      CA   94.1%    7,690    4,455   1,986     5   1,010   0   234    380   209   108
3283   Santa Ana                   Santa Ana         CA   94.6%   11,085    8,404     857    16   1,808   0     0    692   340   212
3284   Camarillo                   Camarillo         CA   89.1%   22,550   19,706   1,145    55   1,644   0     0    523   352   303
3285   Santa Clarita               Valencia          CA   93.0%   16,028   11,406   1,462    19   2,637   0   504    732   393   366
3286   Santa Rosa                  Rohnert Park      CA   82.3%   37,062   34,782     458   258   1,557   1     6    696   379   317
3287   South Gate                  Commerce          CA   85.0%   39,331   33,978   2,679    54   2,595   0    25    666   364   344
3288   Stockton                    Stockton          CA   84.0%   38,961   35,343     964    70   2,175   0   409    753   399   334
3289   Sunnyvale                   Sunnyvale         CA   93.4%   11,279    8,779     853    14   1,322   0   311    328   210   141
3290   Woodland Hills              Woodland Hills    CA   95.9%   14,924   10,485     933     9   3,215   0   282    795   426   376
3291   Vista                       Carlsbad          CA   95.3%    6,615    4,907     499    18   1,164   0    27    332   174   127
3292   West Covina                 West Covina       CA   97.5%    4,462    2,225     909    11   1,317   0     0    418   224   144
3293   Everett                     Everett           WA   96.3%    9,760    7,609     467    42   1,511   0   131    533   337   221
3294   Olympia                     Olympia           WA   96.4%    9,082    6,370     827    25   1,767   1    92    517   308   259
3295   Seattle                     Seattle           WA   96.0%    8,405    6,058     536    23   1,788   0     0    582   291   179
3296   Spokane                     Spokane           WA   88.4%   35,468   30,830   1,707   140   2,638   1   152    821   396   390
3297   Tacoma                      Tacoma            WA   95.3%    8,259    6,409     526    38   1,276   0    10    589   236   179
3298   Anchorage                   Anchorage         AK   91.6%   15,112   12,614     385   432   1,553   9   119    690   322   252
 ACO                                                    ACO Percent Remaining Remaining Remaining Remaining Remaining Remaining Remaining   Active   Employees With Employees With
                ACO Name                  ACO city
Number                                                 state Completed Cases   NRFU Prod  SQRA       FV      NRFU RI    FV QC      MV     Employees    Availability    An Assignment
  2253   Danbury                 Danbury               CT       93.7%   11,616     9,688      422         8     1,498          0        0        753               373            265
  2254   Hartford                Hartford              CT       94.6%   12,573    10,030      907        14     1,622          0        0        836               423            321
  2255   New Haven               New Haven             CT       89.5%   18,719    16,757      443        35     1,484          0        0        869               462            337
  2256   Boston                  Boston                MA       83.9%   33,726    30,461      957        21     2,287          0        0       1051               482            412
  2257   Lawrence                Lawrence              MA       84.1%   19,795    18,436      340        39       980          0        0        562               289            272
  2258   Quincy                  Quincy                MA       93.1%    6,988     5,799      278         1       910          0        0        398               171            108
  2259   East Bridgewater        East Bridgewater      MA       82.1%   54,063    50,145      689       125     3,104          0        0       1012               609            573
  2260   Waltham                 Waltham               MA       97.9%    4,696     2,788      540        21     1,347          0        0        812               306             74
  2261   Worcester               Worcester             MA       90.6%   26,696    23,682      705        45     2,260          3        1       1199               541            448
  2262   Gardiner                Gardiner              ME       95.6%   17,924    13,758      630        48     3,486          1        1        955               576            527
  2263   Concord                 Concord               NH       89.2%   30,316    26,619      721        86     2,889          1        0       1081               533            483
  2264   Egg Harbor              Egg Harbor Township   NJ       74.0%   76,582    73,276      652       103     2,551          0        0       1200               702            664
  2265   Parsippany              Parsippany            NJ       96.2%    5,200     3,958      467        13       762          0        0        709               349            207
  2266   South Plainfield        South Plainfield      NJ       87.4%   16,854    15,046      618        17     1,172          0        1        869               402            273
  2267   Jersey City             Jersey City           NJ       87.5%   21,946    19,496      791        40     1,619          0        0        948               533            337
  2268   Newark                  Newark                NJ       81.0%   29,516    26,034    1,740        51     1,691          0        0        869               483            397
  2269   Fairlawn                Fairlawn              NJ       80.5%   35,508    32,840      936        93     1,638          0        1        981               548            451
  2270   Toms River              Toms River            NJ       88.4%   31,824    28,775      786        62     2,201          0        0       1049               534            435
  2271   Trenton                 Trenton               NJ       92.6%   11,654     9,724      666        23     1,240          0        1        716               353            264
  2272   Albany                  Albany                NY       85.6%   59,786    55,826      857       170     2,933          0        0       1765               744            699
  2273   Bronx 1                 Bronx                 NY       83.2%   23,718    20,934    1,092         8     1,684          0        0        989               502            315
  2274   Bronx 2                 Bronx                 NY       85.8%   20,532    18,111    1,188        38     1,195          0        0        960               496            302
  2275   Melville                Melville              NY       78.0%   53,775    49,879    1,743        94     2,058          1        0       1407               725            657
  2276   Buffalo                 Buffalo               NY       89.6%   20,867    18,560      516        18     1,772          0        1        882               395            290
  2277   Queens 1                Long Island City      NY       92.7%    8,805     6,388    1,089        16     1,310          2        0        613               298            175
  2278   Brooklyn 1              Brooklyn              NY       73.4%   36,808    33,862    1,557       113     1,276          0        0       1159               573            478
  2279   Garden City             Garden City           NY       88.3%   20,066    17,142    1,497        24     1,403          0        0        895               416            292
  2280   Manhattan 1             New York              NY       88.9%   20,684    18,355      836        41     1,452          0        0        823               463            310
  2281   Manhattan 2             New York              NY       87.4%   36,592    32,002      963        45     3,582          0        0       1309               720            510
  2282   Pawling                 Pawling               NY       90.3%   24,885    21,534    1,251        87     2,013          0        0       1387               673            531
  2283   Brooklyn 2              Brooklyn              NY       80.8%   36,849    32,744    1,728        83     2,294          0        0       1337               790            550
  2284   Queens 2                Bayside               NY       91.0%   11,536     9,280      680        54     1,520          2        0        861               452            272
  2285   Queens 3                Forest Hills          NY       88.7%   14,619    12,568      624        67     1,358          2        0        890               412            328
  2286   Peekskill               Peekskill             NY       86.4%   24,443    22,035      874        37     1,497          0        0        961               510            356
  2287   Rochester               Rochester             NY       87.8%   46,606    43,095      743        74     2,694          0        0       1529               742            620
  2288   Brooklyn 3              Brooklyn              NY       91.2%   13,368    10,159      995        22     2,192          0        0       1088               575            382
  2289   Queens 4                Jamaica               NY       87.5%   14,118    11,973      866        84     1,195          0        0        786               393            207
  2290   Staten Island           Staten Island         NY       91.7%    7,041     5,538      528         4       971          0        0        633               253            183
  2291   Syracuse                Syracuse              NY       91.0%   34,387    30,685      553       143     3,005          0        1       1683               741            564
  2292   Brooklyn 4              Brooklyn              NY       83.6%   25,760    22,634    1,692        41     1,393          0        0        686               367            260
  2293   Guaynabo                Guaynabo              PR       92.7%   34,360    26,766    1,373     2,339     3,859         23        0       1444               903            622
  2294   Caguas                  Caguas                PR       94.3%   26,033    17,531      811     5,057     2,590         44        0       1338               857            618
  2295   Mayaguez                Mayaguez              PR       96.0%   20,469     9,540    1,282     7,015     2,533         99        0       1639             1005             708
  2296   Providence              Providence            RI       88.4%   24,652    22,535      447        33     1,637          0        0        986               494            376
  2297   Burlington              Burlington            VT       94.3%   10,049     8,462      230        52     1,305          0        0        703               338            251
  2355   Washington DC           Washington            DC       82.5%   31,141    28,115      861        48     2,110          1        6        805               416            316
  2356   Wilmington              Wilmington            DE       81.6%   36,800    34,637      615        17     1,486          0       45        862               438            389
  2357   Lexington               Lexington             KY       76.7%  108,886   103,815    1,134       950     2,981          6        0       1576               944            894
  2358   Louisville              Louisville            KY       78.6%   74,682    71,233    1,023       120     2,289          1       16        960               546            519
  2359   Hanover                 Hanover               MD       83.6%   43,866    39,551    1,955        46     2,313          1        0       1207               757            626
  2360   Baltimore               Baltimore             MD       74.9%   39,268    37,147      517        10     1,593          0        1        956               471            420
  2361   Hagerstown              Hagerstown            MD       94.9%   12,435     9,430    1,038         8     1,959          0        0        937               478            338
  2362   Towson                  Towson                MD       88.7%   32,992    28,559    1,734        22     2,661          0       16       1230               665            490
  2363   Akron                   Akron                 OH       75.7%   66,818    64,126      643        51     1,797          0      201        936               616            604
  2364   Mansfield               Mansfield             OH       97.8%    5,735     3,802      399        15     1,519          0        0        654               292            174
  2365   Cincinnati              Cincinnati            OH       87.6%   19,298    17,259      365        10     1,650          1       13        847               413            349
  2366   Cleveland               Cleveland             OH       75.9%   50,984    48,367      583        64     1,840          0      130        935               560            505
  2367   Columbus                Dublin                OH       92.7%   18,065    14,987      553         4     2,521          0        0       1307               633            453
  2368   Dayton                  Dayton                OH       90.8%   22,137    19,991      529        31     1,586          0        0        756               416            377
  2369   Toledo                  Toledo                OH       82.9%   53,772    50,946      575        42     2,150          0       59       1042               609            561
  2370   South Point             South Point           OH       96.7%    8,777     6,564      492        58     1,540          0      123        843               459            293
  2371   Allentown               Allentown             PA       78.9%   66,441    63,313      557        71     2,489          1       10        912               535            495
  2372   Cranberry Township      Cranberry Township    PA       96.6%   11,575     9,089      480        27     1,954          0       25        790               390            293
  2373   Harrisburg              Harrisburg            PA       93.3%   18,254    15,971      485        32     1,766          0        0        878               420            344
  2374   Norristown              Norristown            PA       91.2%   15,506    13,721      401        17     1,360          0        7        688               354            276
  2375   Philadelphia-Franklin   Philadelphia          PA       74.1%   64,694    61,473      686        45     2,489          0        1       1442               694            535
  2376   Philadelphia-Penn       Philadelphia          PA       69.6%   48,320    46,344      597        30     1,349          0        0        937               456            439
  2377   Pittsburgh              Pittsburgh            PA       91.1%   19,189    16,906      456        12     1,815          0        0        722               379            273
  2378   Reading                 Reading               PA       85.0%   34,178    32,217      521        58     1,382          0        0        587               393            331
  2379   State College           State College         PA       95.1%   16,797    14,313      513        33     1,938          0        0       1004               474            397
  2380   Knoxville               Knoxville             TN       94.3%   20,076    17,043      555        43     2,381          1       53        904               532            415
  2381   Memphis                 Memphis               TN       78.4%   51,982    49,187      719        35     2,041          0        0        986               577            519
  2382   Nashville               Franklin              TN       94.5%   18,066    14,901      682        31     2,452          0        0        851               531            339
  2383   Shelbyville             Shelbyville           TN       80.8%   87,581    82,999    1,253       191     3,119          0       19       1590             1016             953
  2384   Crystal City            Arlington             VA       92.5%    9,080     7,198      567        12     1,302          0        1        426               191            157
  2385   Fairfax                 Fairfax               VA       98.2%    1,873     1,004      338        20       511          0        0        248               128             18
  2386   Fredericksburg          Fredericksburg        VA       77.4%   56,999    54,467      956        84     1,489          2        1       1010               570            498
  2387   Virginia Beach          Virginia Beach        VA       81.6%   52,392    49,430      814       144     2,000          0        4        966               525            484
  2388   Richmond                Richmond              VA       80.4%   50,070    47,385      924        32     1,729          0        0        970               470            453
  2389   Roanoke                 Roanoke               VA       84.5%   53,319    49,833      685       101     2,322          0      378       1357               740            709
  2390   Beckley                 Beckley               WV       98.7%    6,863     2,696      857       172     3,138          0        0       1073               553            190
  2556   Fayetteville            Fayetteville          AR       97.6%    8,805     5,862      771       106     2,056          0       10        831               591            383
  2557   Little Rock             Little Rock           AR       89.3%   39,315    35,906      734       143     2,424          1      107       1446               762            638
  2558   Des Moines              Des Moines            IA       76.1%  121,439   116,690    1,371       103     3,275          0        0       1933             1082            1018
  2559   Chicago Central         Chicago               IL       86.3%   34,773    30,461    1,149        23     3,140          0        0       1315               757            696
  2560   Chicago Far Southwest   Evergreen Park        IL       91.7%   10,334     8,397      647         9     1,265          0       16        801               445            403
  2561   Chicago South           Chicago               IL       87.0%   22,385    19,058    1,111         7     2,207          2        0        919               513            428
  2562   Cook County NW          Schaumburg            IL       93.4%    9,021     7,159      611        31     1,218          0        2        460               320            279
  2563   Cook County South       Matteson              IL       85.6%   23,702    20,446    1,479        10     1,767          0        0        870               446            407
  2564   Dekalb                  Dekalb                IL       92.8%   16,262    13,823      884        21     1,534          0        0        872               444            359
  2565   Oswego                  Oswego                IL       90.2%   17,402    15,160      985         4     1,252          0        1        820               484            383
2566   Peoria             Peoria                       IL   89.8%    32,358    29,144   1,133    20   2,061   0     0   1103    566   477
2567   Skokie             Skokie                       IL   93.4%     8,096     6,337     504    33   1,222   0     0    858    436   323
2568   Springfield        Springfield                  IL   79.2%    68,263    65,060   1,178   136   1,889   0     0   1114    658   641
2569   Evansville         Evansville                   IN   96.2%     9,805     7,264     745     7   1,473   0   316    918    425   338
2570   Ft. Wayne          Ft. Wayne                    IN   93.4%    18,533    16,170     596    38   1,728   1     0    981    507   401
2571   Indianapolis       Indianapolis                 IN   92.0%    20,857    18,115     660    18   2,063   0     1    943    382   345
2572   Lake County        Merrillville                 IN   93.3%    20,901    17,937     812    31   2,119   1     1   1136    504   371
2573   Detroit            Detroit                      MI   77.6%    75,775    71,231   2,178    89   2,277   0     0   1609    870   833
2574   Lansing            Lansing                      MI   79.0%    74,941    71,500     998    96   2,346   1     0   1433    728   648
2575   Macomb County      Clinton Township             MI   91.6%    22,303    19,666     697    33   1,857   0    50    948    517   437
2576   Traverse City      Traverse City                MI   81.3%    98,718    93,441     963   200   3,910   1   203   1976   1092   960
2577   Oakland County     Troy                         MI   91.9%    13,478    11,698     470    10   1,297   0     3    463    218   181
2578   Duluth             Duluth                       MN   88.7%    43,356    39,182   1,532    81   2,561   0     0   1428    691   602
2579   Minneapolis        Minneapolis                  MN   95.7%     6,685     4,757     656    19   1,253   0     0    546    239   186
2580   Rochester          Rochester                    MN   88.4%    31,378    28,853     755    27   1,743   0     0   1289    579   504
2581   Kansas City        Kansas City                  MO   95.0%    21,936    17,163     904    56   3,687   2   124   1051    472   427
2582   Springfield        Springfield                  MO   88.6%    59,513    55,086   1,009   115   3,303   0     0   1479    863   787
2583   St. Louis          St. Louis                    MO   86.4%    42,359    38,816     864    21   2,497   0   161    928    508   475
2584   Eau Claire         Eau Claire                   WI   95.4%    12,304     9,952     403    46   1,903   0     0    693    394   321
2585   Green Bay          Green Bay                    WI   94.5%    14,927    12,353     628    33   1,648   0   265    769    391   306
2586   Madison            Madison                      WI   96.0%    10,221     7,683     570     6   1,911   0    51    935    489   349
2587   Milwaukee          Milwaukee                    WI   80.7%    32,145    30,061     591    57   1,433   2     1   1044    537   460
2901   Gulfport           Gulfport                     MS   80.5%    67,299    63,714     997   154   2,433   1     0   1239    777   694
2902   Jackson            Jackson                      MS   65.0%   116,893   113,058   1,232   529   2,070   4     0    936    541   535
2904   Birmingham         Birmingham                   AL   63.4%   144,029   139,924   1,320   405   2,378   2     0    953    683   683
2905   Huntsville         Huntsville                   AL   71.9%    98,394    94,634   1,580   309   1,870   1     0   1022    646   620
2906   Mobile             Mobile                       AL   68.4%   118,920   114,568   1,222   282   2,847   1     0   1001    585   573
2907   Charleston         North Charleston             SC   70.2%   143,861   140,194     953   124   2,590   0     0   1310    746   731
2908   Columbia           Columbia                     SC   73.0%    92,117    88,748   1,044    70   2,255   0     0   1002    566   559
2909   Greenville, SC     Greenville                   SC   78.6%    80,959    78,043     800    79   2,036   0     1   1106    678   678
2910   Atlanta            Atlanta                      GA   73.2%    63,283    60,373     828    39   2,043   0     0    818    497   452
2966   Lauderdale Lakes   Lauderdale Lake              FL   78.0%    54,205    51,141     906    85   2,072   1     0    997    611   537
2967   Fort Lauderdale    Margate                      FL   79.4%    59,470    56,675     722   100   1,973   0     0    964    592   545
2968   Fort Myers         Fort Myers                   FL   77.3%   103,723    99,439     766   112   3,405   1     0   1289    898   786
2969   Gainesville        Gainesville                  FL   86.7%    30,297    28,264     568    50   1,415   0     0    925    499   378
2970   Jacksonville       Jacksonville                 FL   75.2%    50,473    48,336     695    57   1,385   0     0    776    488   445
2971   Lakeland           Lakeland                     FL   74.2%   102,339    98,372   1,120   112   2,735   0     0   1086    738   715
2972   Miami North        Miami Lakes                  FL   80.1%    59,757    55,259     877   309   3,311   1     0   1153    729   614
2973   Miami South        Palmetto Bay                 FL   81.5%    44,605    41,540     809   227   2,029   0     0   1009    635   523
2974   Ocala              Ocala                        FL   77.7%    64,220    61,780     630    56   1,754   0     0    871    585   544
2975   Orange County      Orlando                      FL   80.8%    50,674    47,533   1,034    29   2,078   0     0   1003    596   536
2976   Pensacola          Pensacola                    FL   67.9%   121,385   117,592     916   142   2,734   1     0   1193    631   619
2977   Seminole County    Lake Mary                    FL   75.1%    71,433    68,595     751    61   2,026   0     0    748    513   513
2978   St. Petersburg     St. Petersburg               FL   82.5%    55,774    52,921     645    60   2,148   0     0    913    610   569
2979   Tampa              Tampa                        FL   73.5%    70,709    67,691     864    80   2,074   0     0    866    592   584
2980   West Palm Beach    West Palm Beach              FL   76.0%    82,763    79,364     906    71   2,421   1     0   1173    833   802
2981   Columbus           Columbus                     GA   58.4%   165,765   162,564   1,071   280   1,849   1     0   1138    756   748
2982   Dekalb County      Atlanta                      GA   75.8%    49,805    47,150     951   122   1,582   0     0    874    493   392
2983   Douglasville       Douglasville                 GA   70.8%    58,911    57,045     655    93   1,117   1     0    691    442   277
2984   Gainesville, GA    Gainesville                  GA   78.6%    73,732    70,602     718    56   2,356   0     0    865    634   615
2985   Gwinnett County    Duluth                       GA   67.0%    74,157    71,806     954    75   1,322   0     0    789    458   457
2986   Macon              Macon                        GA   71.0%    80,111    77,377     803   132   1,799   0     0   1031    744   701
2987   Savannah           Savannah                     GA   90.7%    26,102    23,436     643    44   1,977   2     0    753    569   491
2988   Baton Rouge        Baton Rouge                  LA   73.1%    71,183    68,002     991   335   1,855   0     0    907    559   511
2989   Jefferson Parish   Elmwood                      LA   80.5%    50,605    47,758     902   187   1,758   0     0    703    426   393
2990   New Orleans        New Orleans                  LA   98.2%     3,378     1,080     777    39   1,482   0     0    351    210    51
2991   Shreveport         Shreveport                   LA   53.0%   167,036   164,009     745   503   1,777   2     0   1096    671   668
2992   Asheville          Asheville                    NC   80.0%    87,486    83,908     500   131   2,946   1     0   1470    878   849
2993   Charlotte          Charlotte                    NC   79.4%    47,875    45,406     672    32   1,765   0     0    939    557   528
2994   Durham             Durham                       NC   70.9%    79,940    77,605     674    48   1,612   1     0    882    533   513
2995   Fayetteville       Fayetteville                 NC   76.5%    86,181    83,085     595    95   2,406   0     0   1050    699   654
2996   Greenville, NC     Greenville                   NC   72.2%   109,317   106,353     735   220   2,009   0     0   1201    741   717
2997   Raleigh            Raleigh                      NC   82.6%    44,459    42,400     488    49   1,521   1     0    720    429   400
2998   Winston-Salem      Winston-Salem                NC   74.7%    79,131    76,711     452    67   1,901   0     0    987    620   614
3105   Flagstaff          Flagstaff                    AZ   79.8%    45,997    43,876     305   243   1,569   3     1    714    436   393
3106   Maricopa Central   Phoenix                      AZ   76.3%    65,705    63,066     608   101   1,927   1     2    888    515   492
3107   Maricopa South     Mesa                         AZ   83.8%    41,804    39,130     783    71   1,812   0     8    730    506   486
3108   Maricopa West      Glendale                     AZ   71.1%    69,315    66,880     975    79   1,380   0     1    792    498   469
3109   Tucson             Tucson                       AZ   76.2%   102,358    97,850   1,158   376   2,974   0     0   1293    830   763
3110   Window Rock        St. Michaels                 AZ   57.4%    38,758    37,970     178    83     526   1     0    410    295   276
3154   Aurora             Aurora                       CO   84.4%    30,279    28,184     724    25   1,346   0     0    628    321   315
3155   Colorado North     Longmont                     CO   91.9%    22,821    19,411     756   107   2,496   2    49    962    437   295
3156   Colorado Springs   Colorado Springs             CO   69.9%    97,480    94,498     685   443   1,844   9     1    876    548   547
3157   Denver             Lakewood                     CO   89.7%    22,108    19,567     637    10   1,889   1     4    563    323   255
3158   Overland Park      Overland Park                KS   90.5%    17,766    16,214     386    30   1,133   0     3    587    274   188
3159   Wichita            Wichita                      KS   95.8%    13,227    10,676     571    34   1,710   0   236    557    321   234
3160   Billings           Billings                     MT   72.6%    73,202    70,816     518   269   1,595   1     3   1069    619   597
3162   Bismarck           Bismarck                     ND   87.9%    21,049    18,909     559   281   1,297   3     0    504    314   270
3163   Lincoln            Lincoln                      NE   85.2%    45,356    42,241     758    57   2,300   0     0    978    619   559
3164   Albuquerque        Los Ranchos de Albuquerque   NM   76.6%    66,578    63,207     968   534   1,864   5     0    920    616   558
3165   Las Cruces         Las Cruces                   NM   83.7%    30,177    28,151     587    97   1,341   1     0    830    494   419
3166   Cleveland Co.      Norman                       OK   82.2%    54,145    51,322     548   268   1,996   2     9    749    481   455
3167   Oklahoma County    Warr Acres                   OK   92.4%    21,079    17,597     833    30   2,611   0     8    658    446   392
3168   Tulsa              Tulsa                        OK   74.5%    84,172    81,252     741   321   1,848   1     9    776    486   483
3169   Sioux Falls        Sioux Falls                  SD   81.5%    31,106    29,196     608   217   1,084   1     0    550    270   251
3170   Arlington          Grand Prairie                TX   88.8%    16,746    15,129     453    19   1,145   0     0    521    346   307
3171   Austin             Austin                       TX   94.9%    13,316    10,411     707    57   2,141   0     0    859    441   269
3172   Collin Co.         McKinney                     TX   88.3%    28,723    26,469     696    76   1,481   1     0    655    471   409
3173   Dallas             Duncanville                  TX   77.9%    31,965    30,033     720    40   1,167   1     4   1036    601   502
3174   Dallas Co. NE      Richardson                   TX   83.0%    24,589    22,815     533    37   1,203   1     0    755    412   314
3175   Dallas Co. NW      Farmers Branch               TX   80.1%    39,073    36,552     475    45   2,001   0     0    657    389   350
3176   Denton Co.         Denton                       TX   91.0%    27,309    24,094   1,082    67   2,054   0    12    823    517   436
3177   El Paso            El Paso                      TX   81.6%    47,044    44,271     693   192   1,886   2     0   1040    607   511
3178   Fort Bend Co.               Katy              TX   74.0%   87,301   83,811   1,287   339   1,861   3     0   1039   688   646
3179   Fort Worth                  Fort Worth        TX   93.1%   12,660   10,236     583    71   1,200   0   570    145    66    58
3180   Harris Co. East             Houston           TX   92.2%   11,474    9,557     412    63   1,440   2     0    695   385   274
3181   Harris Co. NE               Houston           TX   92.2%   11,679    8,938   1,627    17   1,097   0     0    594   361   277
3182   Harris Co. NW               Katy              TX   97.1%    3,885    2,479     655     2     749   0     0    594   409   246
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   80.9%   61,827   57,244   2,245   335   2,002   1     0    929   640   628
3184   Houston NW                  Houston           TX   92.7%   10,690    8,624     957    11   1,098   0     0    402   267   189
3185   Houston South               Houston           TX   80.8%   32,361   29,396   1,706    57   1,202   0     0    663   407   354
3186   Houston West                Houston           TX   87.3%   21,739   19,384     506    71   1,778   0     0    795   513   389
3187   Laredo                      Laredo            TX   76.9%   77,182   73,652   1,004   310   2,215   1     0   1159   757   700
3188   Lubbock                     Lubbock           TX   80.4%   62,496   59,641     737   197   1,919   2     0    884   597   589
3189   Montgomery Co.              Spring            TX   80.1%   67,119   63,391   1,217   417   2,093   1     0   1088   698   668
3190   San Antonio East            San Antonio       TX   95.8%    5,092    4,002     356    29     703   0     2    505   251   175
3191   San Antonio North           San Antonio       TX   97.8%    2,552    1,603     207     5     705   0    32    332   220   129
3192   San Antonio West            San Antonio       TX   98.2%    2,020      977     274     4     765   0     0    301   248   129
3193   Tyler                       Tyler             TX   82.5%   67,713   64,408     763   239   2,303   0     0   1035   756   643
3194   Waco                        Waco              TX   91.2%   28,454   24,706     822    86   2,839   1     0    989   596   460
3195   Williamson Co.              Leander           TX   93.0%   21,891   18,347     815    98   2,631   0     0    740   513   403
3196   Orem                        Orem              UT   88.2%   23,921   21,483     993   117   1,313   1    14    560   351   337
3197   Salt Lake City              South Salt Lake   UT   89.6%   25,524   22,586     950    62   1,711   0   215    792   422   372
3198   Casper                      Casper            WY   82.6%   24,780   23,308     295    98   1,077   2     0    587   305   294
3255   Honolulu                    Honolulu          HI   96.8%    9,221    5,700   1,477   254   1,785   5     0    430   293   170
3256   Boise                       Boise             ID   98.5%    4,604    1,856     495    36   2,216   0     1    368   216    56
3257   Las Vegas                   Las Vegas         NV   82.4%   47,875   43,148   1,099    48   3,112   0   468    775   515   475
3258   North Las Vegas             N. Las Vegas      NV   85.8%   40,393   36,675   1,103   117   2,493   4     1    754   515   462
3259   Eugene                      Springfield       OR   84.8%   47,821   44,700   1,069    86   1,943   1    22   1020   481   428
3260   Portland                    Portland          OR   94.1%   11,235    9,304     475     8   1,428   2    18    468   296   248
3261   Salem                       Salem             OR   96.2%    9,273    7,317     613    23   1,308   0    12    648   304   192
3263   Bakersfield                 Bakersfield       CA   83.9%   49,108   44,891   1,422    75   2,640   0    80    822   497   464
3264   Chico                       Chico             CA   79.5%   62,398   59,069   1,022   141   2,164   2     0    824   507   492
3265   Concord                     Concord           CA   86.0%   23,711   21,196     829    26   1,455   0   205    517   305   281
3266   El Cajon                    San Diego         CA   90.9%   12,162   10,190     864    44   1,063   0     1    439   265   234
3267   Fullerton                   Buena Park        CA   93.9%   10,646    8,176     917    24   1,526   0     3    661   393   232
3268   Inglewood                   Inglewood         CA   87.9%   35,920   32,050   1,406    26   2,382   2    54    873   518   449
3269   Long Beach                  Long Beach        CA   92.4%   15,335   12,431   1,218    17   1,669   0     0    774   411   345
3270   Fresno                      Fresno            CA   88.3%   27,882   24,656   1,234    27   1,746   0   219    820   562   508
3271   Oakland                     Oakland           CA   87.9%   18,718   15,961   1,347    20   1,390   0     0    478   327   259
3272   Ontario                     Upland            CA   87.7%   14,978   12,403     852    23   1,195   0   505    409   272   223
3273   Palm Springs                Palm Springs      CA   83.7%   41,189   37,416     988    57   2,712   0    16    809   521   437
3274   Pasadena                    Pasadena          CA   94.6%   16,456   12,304   1,608    32   2,512   0     0    737   455   410
3275   Pleasanton                  San Ramon         CA   93.5%    7,382    5,676     596    12   1,098   0     0    281   185   167
3276   Riverside                   Riverside         CA   83.2%   24,874   22,411   1,109    13   1,238   0   103    484   312   297
3277   Sacramento                  Sacramento        CA   90.5%   17,356   15,096     772    15   1,473   0     0    472   330   255
3278   San Bernardino              San Bernardino    CA   86.4%   28,427   25,807     988    58   1,574   0     0    689   449   345
3279   San Diego                   San Diego         CA   89.8%   16,981   14,792     861   123   1,204   1     0    521   321   287
3280   San Francisco               San Francisco     CA   91.7%   13,707   11,481     572     4   1,647   0     3    513   299   275
3281   San Jose                    San Jose          CA   89.1%   19,181   16,373   1,341   141   1,326   0     0    749   450   354
3282   San Mateo                   Redwood City      CA   93.6%    8,301    5,095   2,010     5     957   0   234    358   231   174
3283   Santa Ana                   Santa Ana         CA   94.1%   12,071    9,464     880    16   1,711   0     0    691   408   258
3284   Camarillo                   Camarillo         CA   88.4%   23,975   21,208   1,185    54   1,528   0     0    525   356   313
3285   Santa Clarita               Valencia          CA   92.5%   16,969   12,529   1,481    18   2,437   0   504    732   477   455
3286   Santa Rosa                  Rohnert Park      CA   81.3%   38,900   36,680     494   261   1,458   1     6    719   448   395
3287   South Gate                  Commerce          CA   84.3%   41,084   36,159   2,667    53   2,179   1    25    673   380   368
3288   Stockton                    Stockton          CA   82.7%   41,963   38,401     975    71   2,109   0   407    755   491   411
3289   Sunnyvale                   Sunnyvale         CA   92.7%   12,460    9,924     884    14   1,327   0   311    310   227   165
3290   Woodland Hills              Woodland Hills    CA   95.4%   16,588   12,209     981     9   3,107   0   282    796   550   500
3291   Vista                       Carlsbad          CA   95.0%    7,081    5,416     517    18   1,103   0    27    336   194   146
3292   West Covina                 West Covina       CA   97.3%    4,791    2,657     968    11   1,155   0     0    431   266   172
3293   Everett                     Everett           WA   96.1%   10,209    8,173     492    42   1,481   0    21    555   357   220
3294   Olympia                     Olympia           WA   96.1%    9,793    7,094     854    25   1,727   1    92    529   315   274
3295   Seattle                     Seattle           WA   95.6%    9,176    6,869     575    22   1,710   0     0    559   299   184
3296   Spokane                     Spokane           WA   87.9%   37,119   32,554   1,775   140   2,499   2   149    826   488   480
3297   Tacoma                      Tacoma            WA   95.0%    8,789    6,991     531    38   1,219   0    10    593   269   218
3298   Anchorage                   Anchorage         AK   90.8%   16,492   14,118     393   461   1,444   6    70    692   335   271
 ACO                                                    ACO Percent Remaining Remaining Remaining Remaining Remaining Remaining Remaining   Active   Employees With Employees With
                ACO Name                  ACO city
Number                                                 state Completed Cases   NRFU Prod  SQRA       FV      NRFU RI    FV QC      MV     Employees    Availability    An Assignment
  2253   Danbury                 Danbury               CT       93.0%   12,942    10,894      454         8     1,586          0        0        753               402            281
  2254   Hartford                Hartford              CT       94.0%   13,868    11,075    1,110        13     1,670          0        0        844               466            394
  2255   New Haven               New Haven             CT       88.4%   20,576    18,505      475        35     1,561          0        0        862               469            315
  2256   Boston                  Boston                MA       82.9%   35,704    32,332    1,001        20     2,351          0        0       1081               499            375
  2257   Lawrence                Lawrence              MA       82.7%   21,430    20,047      367        37       979          0        0        563               279            272
  2258   Quincy                  Quincy                MA       92.6%    7,458     6,225      284         1       948          0        0        409               168            103
  2259   East Bridgewater        East Bridgewater      MA       80.4%   59,067    54,972      746       126     3,223          0        0       1029               620            578
  2260   Waltham                 Waltham               MA       97.7%    5,153     3,187      582        20     1,364          0        0        841               314             88
  2261   Worcester               Worcester             MA       89.7%   29,303    26,138      769        45     2,347          3        1       1213               547            446
  2262   Gardiner                Gardiner              ME       95.0%   20,574    15,973      699        48     3,851          2        1       1043               587            545
  2263   Concord                 Concord               NH       88.0%   33,648    29,987      772        86     2,802          1        0       1092               542            493
  2264   Egg Harbor              Egg Harbor Township   NJ       71.3%   84,580    80,918      708       103     2,851          0        0       1179               706            681
  2265   Parsippany              Parsippany            NJ       95.6%    6,019     4,682      507        13       817          0        0        720               392            250
  2266   South Plainfield        South Plainfield      NJ       86.2%   18,523    16,622      650        17     1,234          0        0        886               432            291
  2267   Jersey City             Jersey City           NJ       86.1%   24,443    21,806      859        38     1,740          0        0        991               586            398
  2268   Newark                  Newark                NJ       79.4%   32,108    28,435    1,840        51     1,782          0        0        891               517            437
  2269   Fairlawn                Fairlawn              NJ       79.1%   38,063    35,325      987        92     1,658          0        1       1001               526            462
  2270   Toms River              Toms River            NJ       86.7%   36,481    33,241      829        62     2,349          0        0       1195               632            489
  2271   Trenton                 Trenton               NJ       91.7%   13,065    10,993      706        23     1,342          0        1        724               342            262
  2272   Albany                  Albany                NY       84.1%   66,286    62,127      943       170     3,046          0        0       1778               806            769
  2273   Bronx 1                 Bronx                 NY       82.3%   24,960    22,083    1,142         8     1,726          1        0       1011               524            326
  2274   Bronx 2                 Bronx                 NY       84.9%   21,832    19,271    1,265        38     1,258          0        0        970               529            360
  2275   Melville                Melville              NY       75.9%   58,996    54,875    1,845        93     2,182          1        0       1434               786            709
  2276   Buffalo                 Buffalo               NY       88.6%   22,791    20,326      556        18     1,890          0        1        893               388            308
  2277   Queens 1                Long Island City      NY       92.1%    9,572     7,088    1,135        15     1,332          2        0        619               311            204
  2278   Brooklyn 1              Brooklyn              NY       71.1%   40,064    36,934    1,677       112     1,341          0        0       1172               611            529
  2279   Garden City             Garden City           NY       87.2%   21,987    18,930    1,577        24     1,456          0        0        898               440            287
  2280   Manhattan 1             New York              NY       88.0%   22,305    19,849      900        41     1,515          0        0        825               454            294
  2281   Manhattan 2             New York              NY       86.3%   39,802    34,952    1,014        44     3,792          0        0       1312               773            497
  2282   Pawling                 Pawling               NY       88.9%   28,407    24,768    1,413        87     2,139          0        0       1451               740            625
  2283   Brooklyn 2              Brooklyn              NY       78.8%   40,574    36,245    1,813        79     2,437          0        0       1357               839            600
  2284   Queens 2                Bayside               NY       90.4%   12,346    10,021      719        54     1,550          2        0        861               445            283
  2285   Queens 3                Forest Hills          NY       87.9%   15,740    13,656      649        67     1,364          4        0        891               409            339
  2286   Peekskill               Peekskill             NY       85.2%   26,643    24,099      922        37     1,585          0        0        981               550            407
  2287   Rochester               Rochester             NY       86.0%   53,259    49,527      820        73     2,839          0        0       1531               790            697
  2288   Brooklyn 3              Brooklyn              NY       89.6%   15,753    12,271    1,085        21     2,376          0        0       1095               599            388
  2289   Queens 4                Jamaica               NY       86.6%   15,094    12,930      890        84     1,190          0        0        789               411            170
  2290   Staten Island           Staten Island         NY       90.9%    7,763     6,186      556         4     1,017          0        0        634               265            158
  2291   Syracuse                Syracuse              NY       89.8%   38,851    35,042      618       143     3,048          0        0       1698               788            667
  2292   Brooklyn 4              Brooklyn              NY       82.3%   27,813    24,561    1,761        40     1,451          0        0        679               394            306
  2293   Guaynabo                Guaynabo              PR       91.7%   39,223    30,980    1,418     2,568     4,240         17        0       1462               947            724
  2294   Caguas                  Caguas                PR       93.1%   31,271    22,004      833     5,506     2,901         27        0       1347               896            666
  2295   Mayaguez                Mayaguez              PR       95.1%   24,916    12,829    1,339     7,802     2,870         76        0       1692             1092             894
  2296   Providence              Providence            RI       87.2%   27,246    24,967      530        34     1,715          0        0        985               531            428
  2297   Burlington              Burlington            VT       93.3%   11,901    10,136      267        56     1,442          0        0        716               352            248
  2355   Washington DC           Washington            DC       81.1%   33,623    30,436      904        48     2,228          1        6        823               454            378
  2356   Wilmington              Wilmington            DE       80.4%   39,183    36,996      641        17     1,483          1       45        859               459            408
  2357   Lexington               Lexington             KY       75.0%  116,828   111,515    1,259       950     3,097          7        0       1543               961            930
  2358   Louisville              Louisville            KY       77.1%   79,926    76,257    1,160       120     2,371          2       16        956               574            553
  2359   Hanover                 Hanover               MD       82.4%   46,926    42,552    2,008        46     2,319          1        0       1220               765            643
  2360   Baltimore               Baltimore             MD       73.0%   42,256    40,028      539         9     1,679          0        1        924               501            461
  2361   Hagerstown              Hagerstown            MD       94.3%   13,822    10,664    1,113         8     2,037          0        0        954               486            359
  2362   Towson                  Towson                MD       87.4%   36,782    32,257    1,804        21     2,700          0        0       1337               802            599
  2363   Akron                   Akron                 OH       73.5%   73,045    70,244      682        51     1,867          0      201        926               612            603
  2364   Mansfield               Mansfield             OH       97.3%    7,023     4,911      501        15     1,596          0        0        759               373            256
  2365   Cincinnati              Cincinnati            OH       86.2%   21,426    19,291      389        10     1,722          1       13        846               422            373
  2366   Cleveland               Cleveland             OH       74.2%   54,553    51,821      608        64     1,930          0      130        882               536            479
  2367   Columbus                Dublin                OH       91.8%   20,353    17,064      600         5     2,684          0        0       1357               716            524
  2368   Dayton                  Dayton                OH       89.7%   24,768    22,544      566        31     1,627          0        0        771               437            401
  2369   Toledo                  Toledo                OH       81.4%   58,601    55,635      621        42     2,244          0       59       1034               637            597
  2370   South Point             South Point           OH       95.9%   10,950     8,449      603        56     1,719          0      123        866               502            373
  2371   Allentown               Allentown             PA       77.2%   71,602    68,203      604        75     2,710          1        9        913               579            548
  2372   Cranberry Township      Cranberry Township    PA       95.9%   13,697    10,992      547        28     2,105          0       25        814               442            343
  2373   Harrisburg              Harrisburg            PA       92.4%   20,684    18,250      544        31     1,859          0        0        915               450            391
  2374   Norristown              Norristown            PA       90.3%   17,123    15,230      431        17     1,438          0        7        675               365            292
  2375   Philadelphia-Franklin   Philadelphia          PA       72.4%   68,892    65,570      713        47     2,561          0        1       1376               759            619
  2376   Philadelphia-Penn       Philadelphia          PA       67.7%   51,323    49,285      608        29     1,401          0        0        919               482            482
  2377   Pittsburgh              Pittsburgh            PA       90.2%   21,093    18,768      481        12     1,832          0        0        795               452            331
  2378   Reading                 Reading               PA       83.7%   37,085    35,083      555        58     1,389          0        0        613               399            332
  2379   State College           State College         PA       94.2%   20,090    17,322      659        34     2,075          0        0       1022               522            470
  2380   Knoxville               Knoxville             TN       93.4%   22,958    19,759      622        50     2,473          1       53        908               533            454
  2381   Memphis                 Memphis               TN       76.8%   55,756    52,966      773        35     1,982          0        0        986               589            558
  2382   Nashville               Franklin              TN       93.9%   20,268    16,905      743        29     2,591          0        0        917               570            404
  2383   Shelbyville             Shelbyville           TN       79.1%   95,589    90,757    1,438       190     3,185          0       19       1593             1011             970
  2384   Crystal City            Arlington             VA       92.0%    9,704     7,784      592        12     1,315          0        1        447               208            159
  2385   Fairfax                 Fairfax               VA       98.0%    2,038     1,080      374        20       564          0        0        396               209             45
  2386   Fredericksburg          Fredericksburg        VA       76.2%   60,108    57,483    1,013        84     1,525          2        1        939               559            489
  2387   Virginia Beach          Virginia Beach        VA       80.2%   56,395    53,205      865       144     2,177          0        4        969               565            512
  2388   Richmond                Richmond              VA       79.4%   52,390    49,620      965        34     1,771          0        0        976               492            469
  2389   Roanoke                 Roanoke               VA       83.2%   57,759    54,158      724       101     2,398          0      378       1366               753            724
  2390   Beckley                 Beckley               WV       98.4%    8,178     3,453    1,069       173     3,482          1        0       1083               583            224
  2556   Fayetteville            Fayetteville          AR       96.9%   11,094     7,897      926       106     2,155          0       10        815               626            448
  2557   Little Rock             Little Rock           AR       88.0%   44,274    40,774      828       145     2,525          1        1       1463               849            720
  2558   Des Moines              Des Moines            IA       74.0%  132,055   127,082    1,500       103     3,370          0        0       1912             1112            1052
  2559   Chicago Central         Chicago               IL       85.2%   37,424    32,975    1,190        21     3,238          0        0       1325               804            743
  2560   Chicago Far Southwest   Evergreen Park        IL       91.0%   11,171     9,166      676         7     1,307          0       15        798               453            404
  2561   Chicago South           Chicago               IL       85.9%   24,275    20,823    1,168         4     2,279          1        0        922               507            425
  2562   Cook County NW          Schaumburg            IL       92.7%   10,000     8,055      654        28     1,261          0        2        461               325            289
  2563   Cook County South       Matteson              IL       84.6%   25,224    21,887    1,524         7     1,806          0        0        873               464            429
  2564   Dekalb                  Dekalb                IL       92.1%   17,945    15,398      945        21     1,581          0        0        883               468            390
  2565   Oswego                  Oswego                IL       89.3%   18,910    16,589    1,023         4     1,293          0        1        834               494            404
2566   Peoria             Peoria                       IL   88.7%    35,808    32,490   1,216    20   2,082   0     0   1121    618    553
2567   Skokie             Skokie                       IL   92.8%     8,856     7,028     541    32   1,255   0     0    860    466    319
2568   Springfield        Springfield                  IL   76.9%    75,712    72,317   1,294   135   1,966   0     0   1148    728    706
2569   Evansville         Evansville                   IN   96.0%    10,183     7,779     847     7   1,521   1    28    908    429    343
2570   Ft. Wayne          Ft. Wayne                    IN   92.2%    21,639    19,087     707    38   1,806   1     0    989    540    456
2571   Indianapolis       Indianapolis                 IN   91.1%    23,296    20,352     730    18   2,195   0     1    995    454    386
2572   Lake County        Merrillville                 IN   92.6%    22,935    19,820     867    29   2,217   1     1   1078    525    412
2573   Detroit            Detroit                      MI   75.5%    82,984    78,170   2,286    90   2,438   0     0   1589    930    905
2574   Lansing            Lansing                      MI   77.2%    81,112    77,572   1,054    96   2,389   1     0   1450    759    665
2575   Macomb County      Clinton Township             MI   90.4%    25,251    22,526     762    34   1,880   0    49    949    533    469
2576   Traverse City      Traverse City                MI   79.2%   109,836   104,534   1,051   203   3,949   1    98   1961   1110   1016
2577   Oakland County     Troy                         MI   91.3%    14,510    12,643     503    10   1,354   0     0    462    223    186
2578   Duluth             Duluth                       MN   87.4%    48,115    43,692   1,672    81   2,670   0     0   1424    783    673
2579   Minneapolis        Minneapolis                  MN   95.0%     7,814     5,762     704    19   1,329   0     0    558    246    197
2580   Rochester          Rochester                    MN   87.0%    35,156    32,440     823    26   1,867   0     0   1283    622    527
2581   Kansas City        Kansas City                  MO   94.6%    23,813    18,885     990    58   3,761   1   118   1134    500    471
2582   Springfield        Springfield                  MO   87.2%    66,483    61,854   1,137   115   3,377   0     0   1506    922    851
2583   St. Louis          St. Louis                    MO   85.1%    46,258    42,540     911    21   2,631   0   155    950    546    523
2584   Eau Claire         Eau Claire                   WI   94.7%    14,294    11,744     506    46   1,998   0     0    703    441    350
2585   Green Bay          Green Bay                    WI   93.8%    16,860    14,105     715    33   1,742   0   265    776    430    337
2586   Madison            Madison                      WI   95.4%    11,686     9,053     645     5   1,983   0     0    975    507    381
2587   Milwaukee          Milwaukee                    WI   79.4%    34,324    32,156     616    57   1,492   2     1   1047    555    473
2901   Gulfport           Gulfport                     MS   79.2%    71,781    68,057   1,098   153   2,471   2     0   1251    801    709
2902   Jackson            Jackson                      MS   62.4%   125,338   121,149   1,446   530   2,209   4     0    902    524    519
2904   Birmingham         Birmingham                   AL   61.1%   153,035   148,662   1,466   405   2,500   2     0    969    713    712
2905   Huntsville         Huntsville                   AL   70.2%   104,454   100,411   1,805   309   1,928   1     0   1008    678    648
2906   Mobile             Mobile                       AL   67.3%   122,843   118,369   1,290   282   2,901   1     0    996    617    600
2907   Charleston         North Charleston             SC   68.5%   151,962   147,970   1,032   124   2,836   0     0   1303    755    753
2908   Columbia           Columbia                     SC   72.2%    94,950    91,476   1,099    70   2,305   0     0   1005    544    538
2909   Greenville, SC     Greenville                   SC   77.6%    84,687    81,615     874    78   2,119   0     1   1112    569    569
2910   Atlanta            Atlanta                      GA   71.1%    68,200    65,142     865    39   2,153   1     0    815    470    426
2966   Lauderdale Lakes   Lauderdale Lake              FL   75.9%    59,496    56,181     980    85   2,249   1     0    995    626    541
2967   Fort Lauderdale    Margate                      FL   77.1%    66,234    63,181     791    99   2,163   0     0    974    632    599
2968   Fort Myers         Fort Myers                   FL   75.2%   113,354   108,616     843   114   3,780   1     0   1290    950    876
2969   Gainesville        Gainesville                  FL   85.4%    33,330    31,200     621    50   1,459   0     0    916    525    363
2970   Jacksonville       Jacksonville                 FL   73.4%    54,176    51,917     736    57   1,466   0     0    773    525    507
2971   Lakeland           Lakeland                     FL   72.2%   110,121   105,991   1,187   112   2,831   0     0   1167    842    808
2972   Miami North        Miami Lakes                  FL   78.0%    66,087    61,049     966   309   3,762   1     0   1154    753    661
2973   Miami South        Palmetto Bay                 FL   79.9%    48,595    45,365     874   228   2,128   0     0    996    660    560
2974   Ocala              Ocala                        FL   75.9%    69,148    66,622     687    56   1,783   0     0    883    618    572
2975   Orange County      Orlando                      FL   79.2%    54,853    51,576   1,071    29   2,177   0     0    924    624    566
2976   Pensacola          Pensacola                    FL   66.6%   125,951   122,035     968   142   2,805   1     0   1192    655    645
2977   Seminole County    Lake Mary                    FL   73.2%    76,894    73,865     820    60   2,149   0     0    792    562    561
2978   St. Petersburg     St. Petersburg               FL   80.7%    61,645    58,508     719    60   2,358   0     0    915    620    576
2979   Tampa              Tampa                        FL   71.6%    75,579    72,328     927    81   2,243   0     0    863    607    605
2980   West Palm Beach    West Palm Beach              FL   73.9%    89,721    86,081     980    72   2,587   1     0   1143    825    777
2981   Columbus           Columbus                     GA   56.1%   174,800   171,482   1,149   278   1,890   1     0   1144    758    753
2982   Dekalb County      Atlanta                      GA   73.8%    53,858    50,973   1,019   121   1,745   0     0    876    474    376
2983   Douglasville       Douglasville                 GA   69.6%    61,410    59,511     684    93   1,121   1     0    690    402    271
2984   Gainesville, GA    Gainesville                  GA   76.8%    80,116    76,882     772    56   2,406   0     0    913    651    631
2985   Gwinnett County    Duluth                       GA   65.2%    78,169    75,664   1,063    75   1,367   0     0    789    442    438
2986   Macon              Macon                        GA   68.2%    87,620    84,854     871   132   1,763   0     0   1047    738    687
2987   Savannah           Savannah                     GA   89.2%    30,355    27,436     700    48   2,169   2     0    762    584    527
2988   Baton Rouge        Baton Rouge                  LA   71.0%    76,847    73,624   1,080   336   1,807   0     0    927    591    578
2989   Jefferson Parish   Elmwood                      LA   78.6%    55,562    52,666     926   187   1,783   0     0    710    451    422
2990   New Orleans        New Orleans                  LA   97.9%     3,886     1,437     831    38   1,580   0     0    443    270    132
2991   Shreveport         Shreveport                   LA   51.3%   172,961   169,910     779   504   1,766   2     0   1059    670    665
2992   Asheville          Asheville                    NC   78.9%    92,524    88,897     521   132   2,974   0     0   1463    834    809
2993   Charlotte          Charlotte                    NC   78.1%    50,979    48,382     700    32   1,865   0     0    943    558    544
2994   Durham             Durham                       NC   69.6%    83,369    80,893     704    48   1,723   1     0    905    534    504
2995   Fayetteville       Fayetteville                 NC   75.3%    90,589    87,460     623    95   2,411   0     0   1050    720    680
2996   Greenville, NC     Greenville                   NC   70.9%   114,410   111,302     828   220   2,060   0     0   1198    749    711
2997   Raleigh            Raleigh                      NC   81.5%    47,309    45,172     500    49   1,587   1     0    715    382    362
2998   Winston-Salem      Winston-Salem                NC   73.6%    82,462    79,940     471    67   1,984   0     0    997    602    601
3105   Flagstaff          Flagstaff                    AZ   77.9%    50,174    47,915     326   244   1,685   3     1    715    453    412
3106   Maricopa Central   Phoenix                      AZ   73.7%    72,875    69,902     664   100   2,206   1     2    886    590    573
3107   Maricopa South     Mesa                         AZ   82.0%    46,546    43,733     822    71   1,912   0     8    736    520    490
3108   Maricopa West      Glendale                     AZ   68.7%    74,952    72,389   1,025    79   1,458   0     1    796    522    497
3109   Tucson             Tucson                       AZ   73.9%   112,455   107,557   1,249   376   3,273   0     0   1291    819    757
3110   Window Rock        St. Michaels                 AZ   55.6%    40,447    39,623     185    83     554   2     0    396    292    284
3154   Aurora             Aurora                       CO   83.0%    33,115    30,945     763    25   1,382   0     0    618    335    329
3155   Colorado North     Longmont                     CO   90.9%    25,519    21,971     796   107   2,594   2    49    952    461    342
3156   Colorado Springs   Colorado Springs             CO   67.9%   103,928   100,812     735   459   1,913   8     1    887    595    594
3157   Denver             Lakewood                     CO   88.7%    24,243    21,589     663    11   1,975   1     4    565    344    287
3158   Overland Park      Overland Park                KS   89.7%    19,291    17,692     427    30   1,139   0     3    594    282    184
3159   Wichita            Wichita                      KS   95.2%    14,962    12,291     638    34   1,807   0   192    573    339    240
3160   Billings           Billings                     MT   71.0%    77,585    75,062     581   270   1,668   1     3   1072    640    608
3162   Bismarck           Bismarck                     ND   86.5%    23,560    21,305     633   284   1,336   2     0    530    324    285
3163   Lincoln            Lincoln                      NE   83.6%    50,173    46,936     837    56   2,344   0     0    997    656    612
3164   Albuquerque        Los Ranchos de Albuquerque   NM   75.0%    71,282    67,671   1,098   535   1,972   6     0    916    619    573
3165   Las Cruces         Las Cruces                   NM   82.2%    32,921    30,794     641    97   1,388   1     0    824    520    444
3166   Cleveland Co.      Norman                       OK   80.7%    58,807    55,826     602   270   2,098   2     9    780    518    499
3167   Oklahoma County    Warr Acres                   OK   91.2%    24,196    20,505     903    30   2,749   1     8    684    496    415
3168   Tulsa              Tulsa                        OK   72.9%    89,229    86,151     820   323   1,925   1     9    777    510    509
3169   Sioux Falls        Sioux Falls                  SD   80.2%    33,357    31,349     690   216   1,101   1     0    559    295    277
3170   Arlington          Grand Prairie                TX   86.9%    19,516    17,773     478    18   1,247   0     0    512    347    311
3171   Austin             Austin                       TX   94.4%    14,743    11,627     764    57   2,295   0     0    844    478    288
3172   Collin Co.         McKinney                     TX   86.7%    32,814    30,431     742    76   1,564   1     0    674    503    424
3173   Dallas             Duncanville                  TX   74.5%    36,868    34,786     753    42   1,283   0     4   1035    585    524
3174   Dallas Co. NE      Richardson                   TX   80.5%    28,208    26,268     570    37   1,332   1     0    751    435    349
3175   Dallas Co. NW      Farmers Branch               TX   78.2%    42,941    40,167     505    45   2,224   0     0    654    413    374
3176   Denton Co.         Denton                       TX   89.6%    31,579    28,222   1,161    66   2,117   0    13    828    547    478
3177   El Paso            El Paso                      TX   80.2%    50,701    47,799     748   192   1,960   2     0   1002    580    486
3178   Fort Bend Co.               Katy              TX   71.8%   94,757   91,049   1,404   338   1,964   2     0   1036   704   677
3179   Fort Worth                  Fort Worth        TX   92.9%   13,043   10,561     608    71   1,233   0   570    134    55    25
3180   Harris Co. East             Houston           TX   90.7%   13,670   11,622     449    63   1,534   2     0    666   413   312
3181   Harris Co. NE               Houston           TX   90.6%   14,046   11,101   1,710    18   1,217   0     0    599   381   261
3182   Harris Co. NW               Katy              TX   96.3%    5,065    3,539     700     2     824   0     0    597   425   305
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   79.2%   67,317   62,540   2,399   333   2,044   1     0    922   652   650
3184   Houston NW                  Houston           TX   91.1%   12,944   10,696   1,010    11   1,227   0     0    403   286   216
3185   Houston South               Houston           TX   78.2%   36,639   33,504   1,779    57   1,299   0     0    671   434   378
3186   Houston West                Houston           TX   84.7%   26,221   23,610     566    71   1,974   0     0    795   520   405
3187   Laredo                      Laredo            TX   74.7%   84,357   80,629   1,112   311   2,303   2     0   1127   751   722
3188   Lubbock                     Lubbock           TX   78.4%   68,946   65,948     786   197   2,013   2     0    878   598   592
3189   Montgomery Co.              Spring            TX   78.0%   74,203   70,327   1,360   417   2,098   1     0   1160   776   734
3190   San Antonio East            San Antonio       TX   95.0%    6,012    4,836     382    29     763   0     2    502   255   209
3191   San Antonio North           San Antonio       TX   97.2%    3,322    2,222     254     5     809   0    32    334   230   181
3192   San Antonio West            San Antonio       TX   97.4%    2,881    1,676     321     4     880   0     0    291   270   242
3193   Tyler                       Tyler             TX   80.9%   73,776   70,255     864   242   2,415   0     0   1063   800   629
3194   Waco                        Waco              TX   90.0%   32,389   28,407     908    86   2,987   1     0    995   628   525
3195   Williamson Co.              Leander           TX   91.5%   26,260   22,412     924    99   2,825   0     0    730   548   438
3196   Orem                        Orem              UT   86.3%   27,667   25,028   1,065   119   1,440   1    14    567   393   380
3197   Salt Lake City              South Salt Lake   UT   88.3%   28,766   25,699   1,031    62   1,758   1   215    791   441   389
3198   Casper                      Casper            WY   81.2%   26,668   25,081     415    99   1,071   2     0    597   334   317
3255   Honolulu                    Honolulu          HI   96.2%   10,840    6,761   1,732   257   2,085   5     0    433   330   220
3256   Boise                       Boise             ID   98.4%    4,979    2,091     529    36   2,322   0     1    363   223    80
3257   Las Vegas                   Las Vegas         NV   80.9%   52,232   47,295   1,159    48   3,279   0   451    806   563   525
3258   North Las Vegas             N. Las Vegas      NV   84.4%   44,191   40,300   1,172   117   2,597   4     1    764   537   479
3259   Eugene                      Springfield       OR   84.6%   48,578   45,413   1,128    86   1,929   1    21    998   490   455
3260   Portland                    Portland          OR   93.7%   12,025   10,040     499     8   1,461   2    15    481   290   249
3261   Salem                       Salem             OR   95.8%   10,337    8,237     656    23   1,409   0    12    685   330   224
3263   Bakersfield                 Bakersfield       CA   82.6%   53,078   48,675   1,500    76   2,766   0    61    853   548   509
3264   Chico                       Chico             CA   78.2%   66,352   62,896   1,105   141   2,208   2     0    824   519   517
3265   Concord                     Concord           CA   84.8%   25,742   23,133     865    26   1,513   0   205    523   347   332
3266   El Cajon                    San Diego         CA   90.0%   13,411   11,352     915    44   1,099   0     1    450   296   260
3267   Fullerton                   Buena Park        CA   93.3%   11,728    9,136     971    24   1,595   0     2    666   423   254
3268   Inglewood                   Inglewood         CA   86.9%   38,714   34,739   1,464    24   2,476   2     9    961   603   547
3269   Long Beach                  Long Beach        CA   91.5%   17,020   13,903   1,282    17   1,818   0     0    760   435   395
3270   Fresno                      Fresno            CA   86.8%   31,508   28,125   1,297    26   1,841   0   219    863   586   476
3271   Oakland                     Oakland           CA   86.9%   20,256   17,382   1,415    22   1,437   0     0    481   331   291
3272   Ontario                     Upland            CA   86.7%   16,186   13,577     891    23   1,255   0   440    408   283   238
3273   Palm Springs                Palm Springs      CA   82.8%   43,429   39,662   1,023    57   2,681   0     6    821   497   417
3274   Pasadena                    Pasadena          CA   94.1%   17,866   13,493   1,731    32   2,610   0     0    731   441   410
3275   Pleasanton                  San Ramon         CA   92.6%    8,416    6,616     653    11   1,136   0     0    281   175   172
3276   Riverside                   Riverside         CA   82.3%   26,256   23,913   1,153    13   1,105   0    72    486   266   260
3277   Sacramento                  Sacramento        CA   89.4%   19,322   16,818     827    15   1,662   0     0    475   338   271
3278   San Bernardino              San Bernardino    CA   84.9%   31,471   28,704   1,028    60   1,679   0     0    693   450   400
3279   San Diego                   San Diego         CA   88.7%   18,887   16,576     922   123   1,265   1     0    529   365   332
3280   San Francisco               San Francisco     CA   90.8%   15,094   12,726     621     4   1,740   0     3    521   320   297
3281   San Jose                    San Jose          CA   88.1%   20,943   17,991   1,410   141   1,401   0     0    752   484   371
3282   San Mateo                   Redwood City      CA   92.8%    9,361    6,022   2,078     5   1,022   0   234    358   256   206
3283   Santa Ana                   Santa Ana         CA   93.4%   13,590   10,738     968    16   1,868   0     0    720   441   252
3284   Camarillo                   Camarillo         CA   87.5%   25,770   22,872   1,260    55   1,583   0     0    528   341   284
3285   Santa Clarita               Valencia          CA   91.8%   18,635   14,027   1,552    18   2,534   0   504    724   523   494
3286   Santa Rosa                  Rohnert Park      CA   80.2%   41,182   38,886     544   263   1,482   1     6    734   465   424
3287   South Gate                  Commerce          CA   83.4%   43,429   38,367   2,748    53   2,235   1    25    683   398   388
3288   Stockton                    Stockton          CA   81.8%   44,340   40,694   1,025    70   2,144   0   407    783   522   464
3289   Sunnyvale                   Sunnyvale         CA   91.8%   13,959   11,295     949    14   1,390   0   311    326   223   179
3290   Woodland Hills              Woodland Hills    CA   94.8%   18,700   14,159   1,043     9   3,207   0   282    793   560   526
3291   Vista                       Carlsbad          CA   94.4%    7,812    6,007     564    18   1,195   1    27    344   201   147
3292   West Covina                 West Covina       CA   96.9%    5,443    3,156   1,056    11   1,220   0     0    439   272   205
3293   Everett                     Everett           WA   95.7%   11,301    9,174     540    42   1,524   0    21    571   383   280
3294   Olympia                     Olympia           WA   95.8%   10,551    7,759     905    25   1,769   1    92    539   286   259
3295   Seattle                     Seattle           WA   95.0%   10,418    7,952     638    22   1,806   0     0    549   289   213
3296   Spokane                     Spokane           WA   87.3%   38,801   34,071   1,897   140   2,549   3   141    853   529   519
3297   Tacoma                      Tacoma            WA   94.6%    9,419    7,557     563    38   1,251   0    10    593   282   228
3298   Anchorage                   Anchorage         AK   89.9%   18,272   15,862     429   476   1,502   3     0    693   344   289
 ACO                                                    ACO Percent Remaining Remaining Remaining Remaining Remaining Remaining Remaining   Active   Employees With Employees With
                ACO Name                  ACO city
Number                                                 state Completed Cases   NRFU Prod  SQRA       FV      NRFU RI    FV QC      MV     Employees    Availability    An Assignment
  2253   Danbury                 Danbury               CT       92.4%   14,133    12,054      484         8     1,587          0        0        752               387            276
  2254   Hartford                Hartford              CT       93.3%   15,468    12,460    1,308        13     1,686          1        0        842               460            382
  2255   New Haven               New Haven             CT       87.2%   22,650    20,556      512        35     1,547          0        0        878               487            344
  2256   Boston                  Boston                MA       81.8%   37,909    34,422    1,102        20     2,365          0        0       1025               470            376
  2257   Lawrence                Lawrence              MA       81.5%   22,972    21,584      389        37       962          0        0        566               297            291
  2258   Quincy                  Quincy                MA       92.0%    8,077     6,817      303         1       956          0        0        417               173            107
  2259   East Bridgewater        East Bridgewater      MA       78.7%   64,242    60,161      810       125     3,146          0        0       1011               592            556
  2260   Waltham                 Waltham               MA       97.4%    5,866     3,794      679        20     1,373          0        0        842               338            110
  2261   Worcester               Worcester             MA       88.8%   31,830    28,595      825        42     2,364          3        1       1231               549            423
  2262   Gardiner                Gardiner              ME       94.2%   23,488    18,600      755        48     4,083          2        0       1054               605            550
  2263   Concord                 Concord               NH       86.7%   37,162    33,390      843        85     2,843          1        0       1095               538            476
  2264   Egg Harbor              Egg Harbor Township   NJ       68.5%   92,561    88,904      762       103     2,792          0        0       1169               709            685
  2265   Parsippany              Parsippany            NJ       94.6%    7,374     5,870      630        13       861          0        0        721               400            283
  2266   South Plainfield        South Plainfield      NJ       84.9%   20,279    18,222      715        16     1,326          0        0        889               445            308
  2267   Jersey City             Jersey City           NJ       84.6%   26,935    24,264      948        38     1,685          0        0        986               560            429
  2268   Newark                  Newark                NJ       77.7%   34,616    30,861    1,942        50     1,763          0        0        897               517            455
  2269   Fairlawn                Fairlawn              NJ       77.6%   40,757    37,984    1,038        92     1,642          0        1       1015               559            484
  2270   Toms River              Toms River            NJ       84.9%   41,374    38,177      890        62     2,245          0        0       1227               660            534
  2271   Trenton                 Trenton               NJ       90.6%   14,648    12,515      773        23     1,336          0        1        716               366            292
  2272   Albany                  Albany                NY       82.5%   72,649    68,379    1,069       170     3,031          0        0       1771               778            750
  2273   Bronx 1                 Bronx                 NY       81.3%   26,371    23,466    1,197         8     1,699          1        0       1004               522            352
  2274   Bronx 2                 Bronx                 NY       83.5%   23,883    21,171    1,397        37     1,278          0        0        997               514            367
  2275   Melville                Melville              NY       73.6%   64,472    60,301    1,972        93     2,105          1        0       1422               751            717
  2276   Buffalo                 Buffalo               NY       87.7%   24,649    22,147      607        18     1,876          0        1        890               383            311
  2277   Queens 1                Long Island City      NY       91.4%   10,388     7,868    1,186        15     1,317          2        0        632               294            204
  2278   Brooklyn 1              Brooklyn              NY       68.9%   43,034    39,794    1,823       111     1,306          0        0       1131               570            494
  2279   Garden City             Garden City           NY       86.1%   23,887    20,782    1,679        24     1,402          0        0        900               469            356
  2280   Manhattan 1             New York              NY       87.0%   24,175    21,684      966        40     1,485          0        0        795               425            268
  2281   Manhattan 2             New York              NY       85.0%   43,500    38,532    1,112        44     3,812          0        0       1292               763            489
  2282   Pawling                 Pawling               NY       87.4%   32,207    28,420    1,564        87     2,136          0        0       1446               735            625
  2283   Brooklyn 2              Brooklyn              NY       76.8%   44,388    40,325    1,911        78     2,074          0        0       1330               807            625
  2284   Queens 2                Bayside               NY       89.7%   13,268    10,893      754        54     1,565          2        0        868               442            310
  2285   Queens 3                Forest Hills          NY       87.0%   16,901    14,826      680        67     1,324          4        0        889               418            357
  2286   Peekskill               Peekskill             NY       83.6%   29,416    26,817      979        37     1,583          0        0        987               527            443
  2287   Rochester               Rochester             NY       83.9%   61,133    57,202      951        73     2,907          0        0       1524               761            701
  2288   Brooklyn 3              Brooklyn              NY       88.8%   16,999    14,081    1,205        21     1,692          0        0       1077               570            382
  2289   Queens 4                Jamaica               NY       86.2%   15,480    13,242      932        84     1,222          0        0        787               383            218
  2290   Staten Island           Staten Island         NY       90.2%    8,364     6,772      575         4     1,013          0        0        631               253            156
  2291   Syracuse                Syracuse              NY       88.4%   44,092    40,168      723       143     3,058          0        0       1725               774            670
  2292   Brooklyn 4              Brooklyn              NY       81.0%   29,947    26,645    1,844        40     1,418          0        0        689               369            287
  2293   Guaynabo                Guaynabo              PR       90.6%   44,015    36,155    1,455     1,867     4,519         19        0       1477               942            758
  2294   Caguas                  Caguas                PR       92.3%   34,983    27,118      866     3,872     3,096         31        0       1347               901            668
  2295   Mayaguez                Mayaguez              PR       94.5%   27,757    17,055    1,401     6,145     3,071         85        0       1775             1091             849
  2296   Providence              Providence            RI       85.8%   30,163    27,716      667        34     1,746          0        0        990               537            463
  2297   Burlington              Burlington            VT       92.3%   13,730    11,897      309        55     1,469          0        0        737               341            256
  2355   Washington DC           Washington            DC       79.5%   36,336    33,139      982        48     2,160          1        6        814               482            395
  2356   Wilmington              Wilmington            DE       78.9%   42,126    39,973      667        17     1,425          1       43        859               447            408
  2357   Lexington               Lexington             KY       73.4%  124,477   119,049    1,417       953     3,051          7        0       1512               910            891
  2358   Louisville              Louisville            KY       75.6%   85,167    81,371    1,340       120     2,334          2        0        947               546            542
  2359   Hanover                 Hanover               MD       81.1%   50,397    45,973    2,091        46     2,286          1        0       1244               787            648
  2360   Baltimore               Baltimore             MD       71.2%   44,935    42,713      566         9     1,646          0        1        900               458            433
  2361   Hagerstown              Hagerstown            MD       93.8%   15,229    11,978    1,195         8     2,048          0        0        953               500            415
  2362   Towson                  Towson                MD       85.8%   41,495    36,970    1,875        21     2,629          0        0       1340               786            644
  2363   Akron                   Akron                 OH       71.2%   79,182    76,374      740        52     1,815          0      201        917               593            580
  2364   Mansfield               Mansfield             OH       96.8%    8,394     6,068      644        17     1,665          0        0        765               390            277
  2365   Cincinnati              Cincinnati            OH       84.6%   23,925    21,811      415        10     1,675          1       13        841               447            419
  2366   Cleveland               Cleveland             OH       72.3%   58,477    55,752      642        64     1,890          0      129        893               535            511
  2367   Columbus                Dublin                OH       90.8%   22,792    19,457      649         5     2,681          0        0       1352               710            549
  2368   Dayton                  Dayton                OH       88.5%   27,579    25,326      616        33     1,604          0        0        800               456            413
  2369   Toledo                  Toledo                OH       79.9%   63,412    60,315      721        43     2,274          0       59       1024               602            565
  2370   South Point             South Point           OH       94.8%   13,753    11,079      737        56     1,758          0      123        896               525            410
  2371   Allentown               Allentown             PA       75.7%   76,426    73,004      654        77     2,681          1        9        910               562            555
  2372   Cranberry Township      Cranberry Township    PA       95.4%   15,634    12,849      633        28     2,099          0       25        837               446            337
  2373   Harrisburg              Harrisburg            PA       91.5%   23,256    20,731      621        31     1,873          0        0        906               434            410
  2374   Norristown              Norristown            PA       89.3%   18,893    16,947      466        17     1,456          0        7        675               357            292
  2375   Philadelphia-Franklin   Philadelphia          PA       70.5%   73,433    70,123      753        44     2,512          0        1       1380               761            658
  2376   Philadelphia-Penn       Philadelphia          PA       65.7%   54,517    52,505      630        29     1,353          0        0        924               524            518
  2377   Pittsburgh              Pittsburgh            PA       89.2%   23,173    20,812      508        12     1,841          0        0        804               426            337
  2378   Reading                 Reading               PA       82.1%   40,574    38,562      602        58     1,352          0        0        611               421            371
  2379   State College           State College         PA       93.2%   23,361    20,469      764        34     2,094          0        0       1042               543            492
  2380   Knoxville               Knoxville             TN       92.2%   27,077    23,718      731        50     2,524          1       53        983               569            486
  2381   Memphis                 Memphis               TN       75.2%   59,590    56,780      833        35     1,942          0        0        982               571            538
  2382   Nashville               Franklin              TN       93.1%   22,840    19,408      809        29     2,594          0        0        948               573            446
  2383   Shelbyville             Shelbyville           TN       77.3%  103,703    98,785    1,641       190     3,068          0       19       1602             1000             975
  2384   Crystal City            Arlington             VA       91.3%   10,583     8,653      629        13     1,288          0        0        447               209            154
  2385   Fairfax                 Fairfax               VA       97.7%    2,374     1,322      443        20       589          0        0        392               201             65
  2386   Fredericksburg          Fredericksburg        VA       74.8%   63,620    60,968    1,085        84     1,480          2        1        951               564            498
  2387   Virginia Beach          Virginia Beach        VA       78.5%   61,235    57,996      943       144     2,148          0        4        989               595            540
  2388   Richmond                Richmond              VA       77.9%   56,263    53,404    1,069        34     1,756          0        0        988               523            501
  2389   Roanoke                 Roanoke               VA       81.7%   63,033    59,430      803       101     2,321          0      378       1383               783            753
  2390   Beckley                 Beckley               WV       98.1%    9,779     4,855    1,135       175     3,612          2        0       1148               586            244
  2556   Fayetteville            Fayetteville          AR       96.2%   13,672    10,158    1,162       106     2,236          0       10        826               612            486
  2557   Little Rock             Little Rock           AR       86.5%   49,824    46,213      946       146     2,518          1        0       1486               831            716
  2558   Des Moines              Des Moines            IA       72.0%  142,494   137,357    1,678       103     3,356          0        0       1886             1077            1024
  2559   Chicago Central         Chicago               IL       84.4%   39,642    35,169    1,239        19     3,215          0        0       1317               784            680
  2560   Chicago Far Southwest   Evergreen Park        IL       90.3%   12,053     9,996      715         7     1,320          0       15        799               463            431
  2561   Chicago South           Chicago               IL       84.7%   26,174    22,644    1,263         3     2,263          1        0        925               530            452
  2562   Cook County NW          Schaumburg            IL       92.1%   10,881     8,867      701        28     1,284          0        1        477               320            288
  2563   Cook County South       Matteson              IL       84.0%   26,172    22,813    1,569         7     1,783          0        0        879               480            401
  2564   Dekalb                  Dekalb                IL       91.3%   19,684    17,072    1,022        21     1,569          0        0        894               460            379
  2565   Oswego                  Oswego                IL       89.0%   19,550    17,162    1,083         4     1,300          0        1        836               505            414
2566   Peoria             Peoria                       IL   87.6%    39,283    35,872   1,348    20   2,043   0     0   1120    594    544
2567   Skokie             Skokie                       IL   92.1%     9,656     7,758     593    33   1,272   0     0    877    446    331
2568   Springfield        Springfield                  IL   74.7%    82,811    79,385   1,405   135   1,885   1     0   1152    692    645
2569   Evansville         Evansville                   IN   95.5%    11,644     9,055   1,005     7   1,548   1    28    927    477    420
2570   Ft. Wayne          Ft. Wayne                    IN   91.0%    25,122    22,438     843    38   1,802   1     0   1007    553    500
2571   Indianapolis       Indianapolis                 IN   90.2%    25,440    22,415     787    18   2,218   1     1    998    448    386
2572   Lake County        Merrillville                 IN   91.9%    25,367    22,198     944    30   2,192   2     1   1082    518    412
2573   Detroit            Detroit                      MI   73.3%    90,238    85,350   2,455    90   2,343   0     0   1575    874    850
2574   Lansing            Lansing                      MI   75.6%    86,901    83,408   1,120    96   2,276   1     0   1463    731    629
2575   Macomb County      Clinton Township             MI   89.2%    28,599    25,814     832    33   1,905   0    15    958    546    479
2576   Traverse City      Traverse City                MI   77.2%   120,539   115,340   1,159   202   3,837   1     0   1967   1068   1013
2577   Oakland County     Troy                         MI   90.7%    15,492    13,606     534    10   1,342   0     0    465    219    194
2578   Duluth             Duluth                       MN   86.1%    53,279    48,645   1,883    81   2,670   0     0   1429    778    678
2579   Minneapolis        Minneapolis                  MN   94.3%     8,923     6,787     774    20   1,341   1     0    567    251    206
2580   Rochester          Rochester                    MN   85.4%    39,482    36,677     910    26   1,869   0     0   1279    620    561
2581   Kansas City        Kansas City                  MO   94.1%    25,895    20,816   1,088    59   3,846   1    85   1116    509    482
2582   Springfield        Springfield                  MO   85.9%    73,461    68,680   1,322   114   3,345   0     0   1572    895    860
2583   St. Louis          St. Louis                    MO   83.9%    50,054    46,412     980    21   2,573   0    68    974    539    528
2584   Eau Claire         Eau Claire                   WI   93.9%    16,273    13,591     638    46   1,998   0     0    720    425    363
2585   Green Bay          Green Bay                    WI   93.1%    18,899    15,997     817    33   1,788   0   264    807    453    356
2586   Madison            Madison                      WI   94.6%    13,671    10,962     737     6   1,966   0     0    979    547    431
2587   Milwaukee          Milwaukee                    WI   78.1%    36,507    34,315     666    57   1,466   2     1   1030    532    471
2901   Gulfport           Gulfport                     MS   78.0%    75,974    72,189   1,226   153   2,403   3     0   1238    716    642
2902   Jackson            Jackson                      MS   59.6%   134,466   130,223   1,625   533   2,080   5     0    882    529    517
2904   Birmingham         Birmingham                   AL   59.4%   159,503   155,161   1,559   406   2,375   2     0    978    678    676
2905   Huntsville         Huntsville                   AL   68.7%   109,470   105,270   2,008   308   1,883   1     0    964    602    573
2906   Mobile             Mobile                       AL   66.7%   125,102   120,716   1,345   282   2,758   1     0    992    604    588
2907   Charleston         North Charleston             SC   67.0%   159,344   155,392   1,133   124   2,695   0     0   1299    770    768
2908   Columbia           Columbia                     SC   70.8%    99,760    96,219   1,195    70   2,276   0     0   1019    555    552
2909   Greenville, SC     Greenville                   SC   75.8%    91,412    88,304     975    78   2,054   0     1   1104    685    685
2910   Atlanta            Atlanta                      GA   69.1%    72,798    69,877     923    43   1,955   0     0    773    471    461
2966   Lauderdale Lakes   Lauderdale Lake              FL   73.6%    65,047    61,574   1,067    84   2,321   1     0    978    625    589
2967   Fort Lauderdale    Margate                      FL   74.9%    72,491    69,354     873   102   2,162   0     0    984    643    598
2968   Fort Myers         Fort Myers                   FL   73.0%   123,414   118,554     927   114   3,818   1     0   1279    951    892
2969   Gainesville        Gainesville                  FL   84.1%    36,300    34,100     694    50   1,456   0     0    949    513    359
2970   Jacksonville       Jacksonville                 FL   71.4%    58,078    55,849     785    57   1,387   0     0    768    494    486
2971   Lakeland           Lakeland                     FL   70.1%   118,325   114,061   1,281   113   2,870   0     0   1175    844    826
2972   Miami North        Miami Lakes                  FL   76.0%    71,694    67,839   1,055   309   2,489   2     0   1102    745    655
2973   Miami South        Palmetto Bay                 FL   78.1%    52,905    49,653     944   228   2,080   0     0   1017    666    591
2974   Ocala              Ocala                        FL   74.1%    74,231    71,702     762    57   1,710   0     0    902    623    589
2975   Orange County      Orlando                      FL   77.4%    59,378    56,066   1,135    28   2,149   0     0    891    597    579
2976   Pensacola          Pensacola                    FL   66.0%   128,404   124,573     994   142   2,694   1     0   1192    612    608
2977   Seminole County    Lake Mary                    FL   71.3%    82,090    79,027     898    60   2,105   0     0    793    561    558
2978   St. Petersburg     St. Petersburg               FL   78.8%    67,404    64,297     782    60   2,265   0     0    907    576    536
2979   Tampa              Tampa                        FL   69.9%    80,009    77,109   1,006    81   1,813   0     0    858    577    573
2980   West Palm Beach    West Palm Beach              FL   71.9%    96,787    93,161   1,073    72   2,480   1     0   1171    854    830
2981   Columbus           Columbus                     GA   54.4%   181,533   178,291   1,229   278   1,734   1     0   1145    753    732
2982   Dekalb County      Atlanta                      GA   72.1%    57,292    54,482   1,068   121   1,621   0     0    882    484    442
2983   Douglasville       Douglasville                 GA   68.5%    63,525    61,624     717    94   1,089   1     0    690    454    347
2984   Gainesville, GA    Gainesville                  GA   75.5%    84,306    81,259     831    56   2,160   0     0    940    655    516
2985   Gwinnett County    Duluth                       GA   63.5%    81,947    79,427   1,197    76   1,247   0     0    794    463    461
2986   Macon              Macon                        GA   65.8%    94,325    91,617     938   132   1,638   0     0   1093    768    714
2987   Savannah           Savannah                     GA   87.7%    34,502    31,536     782    56   2,126   2     0    804    638    578
2988   Baton Rouge        Baton Rouge                  LA   68.7%    82,754    79,545   1,170   338   1,701   0     0    919    598    584
2989   Jefferson Parish   Elmwood                      LA   76.5%    60,867    57,963     963   187   1,754   0     0   1076    695    663
2990   New Orleans        New Orleans                  LA   97.4%     4,841     2,187     898    38   1,718   0     0    363    231    138
2991   Shreveport         Shreveport                   LA   49.7%   178,762   175,728     821   507   1,703   3     0   1063    659    656
2992   Asheville          Asheville                    NC   77.1%   100,341    96,655     559   132   2,995   0     0   1463    928    906
2993   Charlotte          Charlotte                    NC   76.0%    55,728    53,154     732    32   1,810   0     0    940    608    578
2994   Durham             Durham                       NC   67.7%    88,506    86,059     745    48   1,653   1     0    916    584    563
2995   Fayetteville       Fayetteville                 NC   73.7%    96,274    93,174     661    95   2,343   1     0   1047    701    684
2996   Greenville, NC     Greenville                   NC   69.0%   121,573   118,505     887   220   1,961   0     0   1210    757    757
2997   Raleigh            Raleigh                      NC   79.9%    51,230    49,108     534    49   1,538   1     0    701    440    419
2998   Winston-Salem      Winston-Salem                NC   71.7%    88,477    86,150     529    67   1,731   0     0   1005    664    662
3105   Flagstaff          Flagstaff                    AZ   76.1%    54,165    51,870     354   243   1,694   3     1    709    430    421
3106   Maricopa Central   Phoenix                      AZ   71.0%    80,372    77,349     713   100   2,208   1     1    857    575    562
3107   Maricopa South     Mesa                         AZ   80.3%    50,999    48,132     880    71   1,908   0     8    740    502    455
3108   Maricopa West      Glendale                     AZ   66.3%    80,555    77,997   1,074    79   1,404   0     1    805    490    479
3109   Tucson             Tucson                       AZ   71.3%   123,393   118,346   1,399   376   3,272   0     0   1264    813    768
3110   Window Rock        St. Michaels                 AZ   53.7%    42,098    41,287     191    83     535   2     0    389    268    261
3154   Aurora             Aurora                       CO   81.6%    35,681    33,502     799    26   1,354   0     0    642    359    350
3155   Colorado North     Longmont                     CO   90.0%    28,176    24,475     845   107   2,697   3    49   1001    479    355
3156   Colorado Springs   Colorado Springs             CO   66.2%   109,485   106,416     780   460   1,819   9     1    892    572    570
3157   Denver             Lakewood                     CO   87.6%    26,586    23,888     698    11   1,984   1     4    583    337    283
3158   Overland Park      Overland Park                KS   88.9%    20,804    19,196     465    30   1,110   0     3    594    294    219
3159   Wichita            Wichita                      KS   94.7%    16,633    13,903     721    34   1,826   0   149    590    359    274
3160   Billings           Billings                     MT   69.2%    82,260    79,612     685   271   1,687   2     3   1072    629    611
3162   Bismarck           Bismarck                     ND   84.9%    26,259    23,929     733   287   1,308   2     0    537    360    311
3163   Lincoln            Lincoln                      NE   82.1%    54,638    51,562     926    58   2,092   0     0    985    637    593
3164   Albuquerque        Los Ranchos de Albuquerque   NM   73.3%    75,900    72,219   1,233   536   1,906   6     0    907    609    573
3165   Las Cruces         Las Cruces                   NM   80.7%    35,650    33,504     710    96   1,339   1     0    834    502    422
3166   Cleveland Co.      Norman                       OK   79.1%    63,613    60,606     677   270   2,049   2     9    800    494    486
3167   Oklahoma County    Warr Acres                   OK   90.1%    27,352    23,543     967    30   2,803   1     8    682    474    413
3168   Tulsa              Tulsa                        OK   71.2%    94,807    91,652     939   325   1,881   1     9    813    529    525
3169   Sioux Falls        Sioux Falls                  SD   78.6%    36,019    33,918     807   216   1,077   1     0    565    303    292
3170   Arlington          Grand Prairie                TX   85.0%    22,385    20,619     524    18   1,224   0     0    514    344    325
3171   Austin             Austin                       TX   93.6%    16,720    13,384     847    57   2,431   1     0    845    497    302
3172   Collin Co.         McKinney                     TX   84.9%    37,191    34,724     821    76   1,569   1     0    700    504    422
3173   Dallas             Duncanville                  TX   71.5%    41,090    38,981     800    42   1,263   0     4    888    527    506
3174   Dallas Co. NE      Richardson                   TX   78.0%    31,777    29,894     636    37   1,209   1     0    754    425    383
3175   Dallas Co. NW      Farmers Branch               TX   76.3%    46,547    44,111     546    45   1,845   0     0    669    430    408
3176   Denton Co.         Denton                       TX   88.2%    35,872    32,400   1,302    67   2,090   0    13    833    541    480
3177   El Paso            El Paso                      TX   78.7%    54,387    51,453     811   192   1,929   2     0   1041    605    480
3178   Fort Bend Co.               Katy              TX   69.8%   101,358   97,600   1,513   338   1,904   3     0   1045   686   675
3179   Fort Worth                  Fort Worth        TX   92.5%    13,804   11,315     641    71   1,207   0   570    295   189   157
3180   Harris Co. East             Houston           TX   89.0%    16,192   14,065     501    63   1,561   2     0    658   405   317
3181   Harris Co. NE               Houston           TX   89.0%    16,446   13,433   1,775    17   1,221   0     0    596   373   281
3182   Harris Co. NW               Katy              TX   95.3%     6,415    4,788     765     2     860   0     0    596   420   320
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   77.5%    72,948   68,011   2,659   333   1,944   1     0    910   631   631
3184   Houston NW                  Houston           TX   89.5%    15,346   13,068   1,057    11   1,210   0     0    398   274   223
3185   Houston South               Houston           TX   75.7%    40,871   37,727   1,858    57   1,229   0     0    662   426   410
3186   Houston West                Houston           TX   81.7%    31,256   28,525     662    71   1,998   0     0    744   510   431
3187   Laredo                      Laredo            TX   72.4%    92,113   88,370   1,238   311   2,191   3     0   1110   737   722
3188   Lubbock                     Lubbock           TX   76.4%    75,198   72,155     892   199   1,950   2     0    868   617   606
3189   Montgomery Co.              Spring            TX   75.7%    81,729   77,834   1,445   416   2,034   0     0   1150   750   741
3190   San Antonio East            San Antonio       TX   94.3%     6,888    5,664     440    29     753   0     2    535   277   204
3191   San Antonio North           San Antonio       TX   96.4%     4,258    3,038     331     5     852   0    32    368   265   225
3192   San Antonio West            San Antonio       TX   96.3%     4,150    2,747     407     4     992   0     0    305   270   263
3193   Tyler                       Tyler             TX   79.3%    79,859   76,277     995   242   2,345   0     0   1059   798   730
3194   Waco                        Waco              TX   88.8%    36,375   33,018   1,017    85   2,254   1     0    989   624   535
3195   Williamson Co.              Leander           TX   90.1%    30,834   26,857   1,051   101   2,825   0     0    828   531   460
3196   Orem                        Orem              UT   84.8%    30,705   28,007   1,124   119   1,440   1    14    591   374   345
3197   Salt Lake City              South Salt Lake   UT   87.0%    31,934   28,772   1,138    64   1,744   1   215    818   443   397
3198   Casper                      Casper            WY   79.6%    28,918   27,109     638   100   1,069   2     0    602   316   298
3255   Honolulu                    Honolulu          HI   95.5%    12,770    8,304   2,045   259   2,157   5     0    442   333   261
3256   Boise                       Boise             ID   98.1%     6,039    3,015     612    36   2,375   0     1    403   262   131
3257   Las Vegas                   Las Vegas         NV   79.6%    55,587   50,815   1,210    48   3,278   0   236    841   609   559
3258   North Las Vegas             N. Las Vegas      NV   83.1%    47,823   43,932   1,211   117   2,558   4     1    818   575   483
3259   Eugene                      Springfield       OR   84.0%    50,384   47,169   1,214    86   1,896   1    18   1003   492   447
3260   Portland                    Portland          OR   93.1%    12,996   10,981     530     8   1,461   2    14    481   300   260
3261   Salem                       Salem             OR   95.3%    11,524    9,303     696    23   1,490   0    12    696   329   237
3263   Bakersfield                 Bakersfield       CA   81.6%    56,173   51,720   1,597    77   2,779   0     0    852   542   514
3264   Chico                       Chico             CA   77.0%    70,174   66,684   1,192   141   2,155   2     0    831   565   544
3265   Concord                     Concord           CA   83.5%    27,983   25,384     913    26   1,455   0   205    531   368   354
3266   El Cajon                    San Diego         CA   88.9%    14,772   12,635   1,000    44   1,092   0     1    453   287   261
3267   Fullerton                   Buena Park        CA   92.4%    13,225   10,529   1,056    24   1,614   0     2    666   420   278
3268   Inglewood                   Inglewood         CA   85.8%    41,889   37,877   1,541    24   2,436   2     9    959   621   541
3269   Long Beach                  Long Beach        CA   90.5%    18,987   15,703   1,377    17   1,890   0     0    767   439   407
3270   Fresno                      Fresno            CA   85.2%    35,108   31,907   1,387    28   1,783   0     3    895   612   517
3271   Oakland                     Oakland           CA   85.7%    22,080   19,130   1,503    22   1,425   0     0    468   341   305
3272   Ontario                     Upland            CA   86.5%    16,310   14,083     947    23   1,257   0     0    410   294   263
3273   Palm Springs                Palm Springs      CA   81.8%    45,817   42,025   1,092    57   2,641   0     2    830   534   458
3274   Pasadena                    Pasadena          CA   93.4%    19,977   15,388   1,925    32   2,632   0     0    734   489   445
3275   Pleasanton                  San Ramon         CA   91.7%     9,472    7,559     713    12   1,188   0     0    280   194   191
3276   Riverside                   Riverside         CA   81.2%    27,840   25,553   1,218    13   1,056   0     0    462   284   283
3277   Sacramento                  Sacramento        CA   88.2%    21,606   18,985     911    15   1,695   0     0    514   381   329
3278   San Bernardino              San Bernardino    CA   83.2%    35,053   32,229   1,102    63   1,659   0     0    699   468   437
3279   San Diego                   San Diego         CA   87.5%    20,854   18,479   1,022   123   1,229   1     0    534   360   326
3280   San Francisco               San Francisco     CA   89.8%    16,716   14,300     685     4   1,724   0     3    517   314   293
3281   San Jose                    San Jose          CA   86.8%    23,079   20,003   1,492   141   1,443   0     0    753   480   373
3282   San Mateo                   Redwood City      CA   91.9%    10,521    7,031   2,201     5   1,050   0   234    384   271   204
3283   Santa Ana                   Santa Ana         CA   92.6%    15,131   12,110   1,085    16   1,920   0     0    712   437   257
3284   Camarillo                   Camarillo         CA   86.4%    27,921   24,892   1,354    55   1,620   0     0    529   373   312
3285   Santa Clarita               Valencia          CA   91.3%    19,764   14,952   1,662    18   2,628   0   504    724   513   488
3286   Santa Rosa                  Rohnert Park      CA   79.1%    43,580   41,218     606   265   1,484   1     6    742   503   457
3287   South Gate                  Commerce          CA   82.5%    45,877   40,692   2,882    53   2,249   1     0    634   418   411
3288   Stockton                    Stockton          CA   81.3%    45,384   41,742   1,079    70   2,088   0   405    795   499   413
3289   Sunnyvale                   Sunnyvale         CA   91.1%    15,212   12,484   1,020    14   1,383   0   311    326   249   189
3290   Woodland Hills              Woodland Hills    CA   94.1%    21,403   16,677   1,163     9   3,272   0   282    817   581   548
3291   Vista                       Carlsbad          CA   93.9%     8,619    6,701     648    18   1,226   1    25    345   194   146
3292   West Covina                 West Covina       CA   96.3%     6,484    3,914   1,220    11   1,339   0     0    446   303   225
3293   Everett                     Everett           WA   95.3%    12,440   10,196     643    42   1,543   0    16    568   370   317
3294   Olympia                     Olympia           WA   95.3%    11,798    8,848   1,022    25   1,810   1    92    547   323   297
3295   Seattle                     Seattle           WA   94.3%    11,874    9,278     734    21   1,841   0     0    555   316   271
3296   Spokane                     Spokane           WA   86.8%    40,367   35,634   2,044   140   2,537   3     9    907   538   512
3297   Tacoma                      Tacoma            WA   94.1%    10,387    8,439     611    38   1,289   0    10    599   296   254
3298   Anchorage                   Anchorage         AK   89.1%    19,644   17,195     472   483   1,488   6     0    694   357   286
 ACO                                                    ACO Percent Remaining Remaining Remaining Remaining Remaining Remaining Remaining   Active   Employees With Employees With
                ACO Name                  ACO city
Number                                                 state Completed Cases   NRFU Prod  SQRA       FV      NRFU RI    FV QC      MV     Employees    Availability    An Assignment
  2253   Danbury                 Danbury               CT       91.7%   15,395    13,290      534         8     1,563          0        0        833               457            322
  2254   Hartford                Hartford              CT       92.7%   16,976    13,813    1,481        13     1,667          2        0        863               482            412
  2255   New Haven               New Haven             CT       86.0%   24,889    22,741      575        35     1,538          0        0        902               493            378
  2256   Boston                  Boston                MA       80.5%   40,629    37,075    1,188        20     2,346          0        0       1160               503            436
  2257   Lawrence                Lawrence              MA       80.0%   24,793    23,360      437        37       959          0        0        576               296            288
  2258   Quincy                  Quincy                MA       91.4%    8,692     7,388      328         1       975          0        0        447               191            116
  2259   East Bridgewater        East Bridgewater      MA       76.8%   69,720    65,565      894       125     3,136          0        0       1104               639            601
  2260   Waltham                 Waltham               MA       97.1%    6,520     4,325      867        20     1,308          0        0        840               359            128
  2261   Worcester               Worcester             MA       87.9%   34,166    30,853      969        42     2,298          3        1       1195               535            437
  2262   Gardiner                Gardiner              ME       93.6%   26,029    21,050      862        48     4,067          2        0       1119               608            561
  2263   Concord                 Concord               NH       85.3%   41,025    37,133      932        85     2,874          1        0       1101               583            515
  2264   Egg Harbor              Egg Harbor Township   NJ       65.7%  100,699    97,083      845       103     2,668          0        0       1185               712            707
  2265   Parsippany              Parsippany            NJ       93.7%    8,634     6,998      738        13       885          0        0        708               393            286
  2266   South Plainfield        South Plainfield      NJ       83.4%   22,233    20,099      780        16     1,338          0        0        895               439            331
  2267   Jersey City             Jersey City           NJ       82.8%   30,019    27,238    1,053        38     1,689          1        0       1012               592            467
  2268   Newark                  Newark                NJ       76.1%   37,118    33,292    2,047        50     1,729          0        0        909               507            450
  2269   Fairlawn                Fairlawn              NJ       75.9%   43,654    40,862    1,121        92     1,578          0        1       1023               577            502
  2270   Toms River              Toms River            NJ       83.0%   46,520    43,341      954        62     2,163          0        0       1264               673            578
  2271   Trenton                 Trenton               NJ       89.6%   16,302    14,062      865        23     1,351          0        1        697               334            278
  2272   Albany                  Albany                NY       80.9%   79,342    74,883    1,281       170     3,008          0        0       1784               783            759
  2273   Bronx 1                 Bronx                 NY       80.0%   28,110    25,059    1,315         8     1,727          1        0       1013               544            376
  2274   Bronx 2                 Bronx                 NY       81.7%   26,354    23,420    1,627        37     1,270          0        0       1003               509            373
  2275   Melville                Melville              NY       71.4%   69,823    65,563    2,134        93     2,032          1        0       1421               755            733
  2276   Buffalo                 Buffalo               NY       86.7%   26,581    24,033      684        18     1,845          0        1        903               402            343
  2277   Queens 1                Long Island City      NY       90.6%   11,245     8,694    1,246        15     1,288          2        0        639               307            221
  2278   Brooklyn 1              Brooklyn              NY       66.5%   46,235    42,860    2,002       111     1,262          0        0       1091               558            482
  2279   Garden City             Garden City           NY       84.7%   26,222    22,973    1,825        24     1,400          0        0        893               475            396
  2280   Manhattan 1             New York              NY       85.8%   26,329    23,772    1,062        40     1,455          0        0        826               473            311
  2281   Manhattan 2             New York              NY       83.5%   47,637    42,636    1,190        44     3,767          0        0       1294               742            491
  2282   Pawling                 Pawling               NY       85.9%   35,916    32,022    1,724        87     2,083          0        0       1465               735            652
  2283   Brooklyn 2              Brooklyn              NY       74.4%   48,920    44,733    2,057        78     2,052          0        0       1339               817            660
  2284   Queens 2                Bayside               NY       89.0%   14,080    11,696      792        54     1,536          2        0        861               436            294
  2285   Queens 3                Forest Hills          NY       85.9%   18,196    16,135      716        67     1,273          5        0        891               411            367
  2286   Peekskill               Peekskill             NY       82.0%   32,257    29,597    1,073        37     1,550          0        0        988               525            457
  2287   Rochester               Rochester             NY       82.1%   68,234    64,037    1,146        73     2,978          0        0       1535               761            701
  2288   Brooklyn 3              Brooklyn              NY       87.2%   19,269    16,208    1,358        21     1,682          0        0       1090               609            409
  2289   Queens 4                Jamaica               NY       85.1%   16,734    14,417    1,001        84     1,232          0        0        795               397            227
  2290   Staten Island           Staten Island         NY       89.3%    9,066     7,444      613         4     1,005          0        0        618               271            171
  2291   Syracuse                Syracuse              NY       87.1%   49,106    45,060      876       143     3,027          0        0       1731               811            720
  2292   Brooklyn 4              Brooklyn              NY       79.2%   32,583    29,163    1,989        40     1,391          0        0        939               526            451
  2293   Guaynabo                Guaynabo              PR       89.5%   49,331    41,222    1,515     1,867     4,704         23        0       1535               971            781
  2294   Caguas                  Caguas                PR       91.0%   40,956    32,990      893     3,872     3,165         36        0       1422               945            715
  2295   Mayaguez                Mayaguez              PR       93.6%   32,652    21,789    1,481     6,145     3,138         99        0       1797             1132             929
  2296   Providence              Providence            RI       84.5%   33,027    30,385      886        35     1,721          0        0       1011               525            439
  2297   Burlington              Burlington            VT       91.2%   15,614    13,673      348        55     1,538          0        0        752               367            260
  2355   Washington DC           Washington            DC       78.0%   38,894    35,640    1,121        48     2,078          1        6        832               497            402
  2356   Wilmington              Wilmington            DE       77.4%   44,884    42,684      724        17     1,415          1       43        872               410            380
  2357   Lexington               Lexington             KY       71.7%  132,363   126,749    1,679       953     2,973          9        0       1506               953            939
  2358   Louisville              Louisville            KY       74.0%   90,442    86,447    1,577       120     2,295          3        0        958               535            532
  2359   Hanover                 Hanover               MD       79.9%   53,674    49,248    2,182        46     2,197          1        0       1253               786            658
  2360   Baltimore               Baltimore             MD       69.3%   47,872    45,666      603         9     1,593          0        1        860               454            440
  2361   Hagerstown              Hagerstown            MD       93.3%   16,454    13,119    1,295         9     2,031          0        0       1008               521            393
  2362   Towson                  Towson                MD       83.7%   47,501    42,963    1,959        21     2,558          0        0       1333               773            686
  2363   Akron                   Akron                 OH       68.9%   85,236    82,702      826        53     1,454          0      201        920               623            623
  2364   Mansfield               Mansfield             OH       96.2%    9,789     7,236      898        17     1,638          0        0        785               402            306
  2365   Cincinnati              Cincinnati            OH       82.9%   26,420    24,309      459        12     1,627          0       13        858               446            432
  2366   Cleveland               Cleveland             OH       70.4%   62,376    59,631      694        64     1,858          0      129        876               521            512
  2367   Columbus                Dublin                OH       89.6%   25,712    22,304      719         5     2,684          0        0       1362               756            585
  2368   Dayton                  Dayton                OH       87.3%   30,507    28,195      684        33     1,595          0        0        809               461            437
  2369   Toledo                  Toledo                OH       78.2%   68,561    65,490      823        44     2,145          0       59       1029               655            622
  2370   South Point             South Point           OH       93.8%   16,368    13,510      922        57     1,756          0      123        921               540            436
  2371   Allentown               Allentown             PA       74.1%   81,225    77,828      737        77     2,573          1        9        927               570            556
  2372   Cranberry Township      Cranberry Township    PA       94.7%   17,893    15,021      742        28     2,077          0       25        872               481            366
  2373   Harrisburg              Harrisburg            PA       90.4%   26,093    23,499      721        31     1,842          0        0        917               450            424
  2374   Norristown              Norristown            PA       88.0%   21,006    19,021      523        17     1,438          0        7        668               372            330
  2375   Philadelphia-Franklin   Philadelphia          PA       68.8%   77,677    74,395      815        44     2,422          0        1       1355               733            645
  2376   Philadelphia-Penn       Philadelphia          PA       63.6%   57,693    55,690      667        29     1,307          0        0        944               513            512
  2377   Pittsburgh              Pittsburgh            PA       88.1%   25,472    23,097      550        12     1,813          0        0        824               465            368
  2378   Reading                 Reading               PA       80.8%   43,637    41,493      736        58     1,350          0        0        624               415            389
  2379   State College           State College         PA       92.2%   26,823    23,721    1,008        34     2,060          0        0       1048               566            508
  2380   Knoxville               Knoxville             TN       91.0%   31,301    27,928      869        53     2,425          0       26        996               572            498
  2381   Memphis                 Memphis               TN       73.4%   63,761    60,853      917        35     1,956          0        0        985               578            537
  2382   Nashville               Franklin              TN       92.2%   25,725    22,183      899        29     2,614          0        0        960               605            492
  2383   Shelbyville             Shelbyville           TN       75.3%  112,497   107,444    1,868       190     2,976          0       19       1589             1035            1008
  2384   Crystal City            Arlington             VA       90.8%   11,197     9,264      677        14     1,242          0        0        448               205            166
  2385   Fairfax                 Fairfax               VA       97.4%    2,701     1,505      597        20       579          0        0        411               227             93
  2386   Fredericksburg          Fredericksburg        VA       73.4%   67,155    64,478    1,162        84     1,429          2        0        952               574            523
  2387   Virginia Beach          Virginia Beach        VA       76.7%   66,143    62,792    1,079       145     2,123          0        4        995               585            539
  2388   Richmond                Richmond              VA       76.4%   60,094    57,082    1,246        34     1,732          0        0        992               531            511
  2389   Roanoke                 Roanoke               VA       79.8%   69,377    65,717      929       101     2,252          0      378       1384               776            756
  2390   Beckley                 Beckley               WV       97.7%   11,464     6,277    1,480       181     3,525          1        0       1194               605            344
  2556   Fayetteville            Fayetteville          AR       95.5%   16,378    12,564    1,537       106     2,161          0       10        850               631            521
  2557   Little Rock             Little Rock           AR       84.9%   55,680    51,884    1,145       146     2,504          1        0       1492               874            775
  2558   Des Moines              Des Moines            IA       69.9%  152,925   147,618    1,930       103     3,274          0        0       1873             1104            1075
  2559   Chicago Central         Chicago               IL       83.4%   42,060    37,649    1,318        19     3,074          0        0       1381               819            720
  2560   Chicago Far Southwest   Evergreen Park        IL       89.6%   12,979    10,911      760         7     1,286          0       15        843               456            421
  2561   Chicago South           Chicago               IL       83.5%   28,243    24,658    1,358         3     2,223          1        0        930               557            444
  2562   Cook County NW          Schaumburg            IL       91.4%   11,748     9,681      796        28     1,242          0        1        494               345            310
  2563   Cook County South       Matteson              IL       83.1%   27,675    24,307    1,626         7     1,735          0        0        883               461            380
  2564   Dekalb                  Dekalb                IL       90.4%   21,774    19,073    1,144        21     1,536          0        0        908               462            356
  2565   Oswego                  Oswego                IL       88.1%   21,179    18,751    1,161         4     1,262          0        1        830               499            407
2566   Peoria             Peoria                       IL   86.5%    42,806    39,278   1,523    20   1,985   0     0   1124    643    591
2567   Skokie             Skokie                       IL   91.5%    10,437     8,509     687    33   1,208   0     0    881    439    320
2568   Springfield        Springfield                  IL   72.7%    89,488    85,905   1,615   135   1,832   1     0   1139    695    660
2569   Evansville         Evansville                   IN   94.8%    13,212    10,497   1,184     7   1,495   1    28    940    476    396
2570   Ft. Wayne          Ft. Wayne                    IN   89.7%    28,661    25,841   1,057    38   1,724   1     0   1020    552    495
2571   Indianapolis       Indianapolis                 IN   89.3%    27,918    24,871     893    18   2,134   1     1    958    428    385
2572   Lake County        Merrillville                 IN   90.9%    28,410    25,095   1,081    30   2,201   2     1   1255    602    487
2573   Detroit            Detroit                      MI   71.0%    97,817    92,849   2,669    90   2,209   0     0   1549    884    841
2574   Lansing            Lansing                      MI   73.7%    93,399    89,839   1,230    96   2,233   1     0   1467    787    740
2575   Macomb County      Clinton Township             MI   87.9%    31,975    29,190     924    33   1,828   0     0    964    548    472
2576   Traverse City      Traverse City                MI   74.9%   132,281   127,001   1,352   203   3,724   1     0   1996   1119   1094
2577   Oakland County     Troy                         MI   90.0%    16,539    14,611     570    10   1,348   0     0    450    218    178
2578   Duluth             Duluth                       MN   84.8%    58,173    53,430   2,084    81   2,578   0     0   1496    804    726
2579   Minneapolis        Minneapolis                  MN   93.7%     9,738     7,503     854    21   1,360   0     0    573    262    205
2580   Rochester          Rochester                    MN   83.8%    43,603    40,751   1,020    26   1,806   0     0   1248    618    545
2581   Kansas City        Kansas City                  MO   93.7%    27,623    22,496   1,221    60   3,760   1    85   1182    501    472
2582   Springfield        Springfield                  MO   84.4%    81,023    76,117   1,518   114   3,274   0     0   1642    960    923
2583   St. Louis          St. Louis                    MO   82.5%    54,290    50,611   1,062    21   2,541   0    55    995    571    556
2584   Eau Claire         Eau Claire                   WI   93.1%    18,478    15,670     854    46   1,908   0     0    726    444    385
2585   Green Bay          Green Bay                    WI   92.4%    20,862    17,859     953    33   1,754   0   263    837    462    371
2586   Madison            Madison                      WI   93.8%    15,670    12,826     879     7   1,958   0     0   1047    554    434
2587   Milwaukee          Milwaukee                    WI   76.6%    38,990    36,785     715    57   1,429   3     1   1041    540    440
2901   Gulfport           Gulfport                     MS   77.1%    78,993    75,107   1,391   153   2,339   3     0   1232    663    602
2902   Jackson            Jackson                      MS   56.9%   143,258   138,805   1,970   534   1,944   5     0    842    495    490
2904   Birmingham         Birmingham                   AL   57.4%   167,069   162,567   1,823   407   2,270   2     0    993    701    700
2905   Huntsville         Huntsville                   AL   67.0%   115,364   110,834   2,374   308   1,847   1     0   1012    640    619
2906   Mobile             Mobile                       AL   65.6%   129,067   124,650   1,489   282   2,645   1     0    983    599    587
2907   Charleston         North Charleston             SC   65.1%   168,434   164,466   1,307   124   2,537   0     0   1293    766    746
2908   Columbia           Columbia                     SC   69.2%   104,895   101,314   1,339    70   2,172   0     0   1021    543    540
2909   Greenville, SC     Greenville                   SC   73.9%    98,547    95,314   1,107    78   2,047   0     1   1110    674    673
2910   Atlanta            Atlanta                      GA   66.8%    78,202    75,279   1,014    49   1,860   0     0    794    507    497
2966   Lauderdale Lakes   Lauderdale Lake              FL   71.2%    70,873    67,226   1,193    84   2,369   1     0    975    635    601
2967   Fort Lauderdale    Margate                      FL   72.4%    79,516    76,286   1,065   102   2,063   0     0    993    648    629
2968   Fort Myers         Fort Myers                   FL   70.8%   133,007   128,162   1,052   114   3,678   1     0   1272    939    900
2969   Gainesville        Gainesville                  FL   82.7%    39,316    37,017     791    50   1,457   1     0    955    539    409
2970   Jacksonville       Jacksonville                 FL   69.5%    61,866    59,608     856    58   1,343   1     0    742    492    484
2971   Lakeland           Lakeland                     FL   68.0%   126,641   122,441   1,372   113   2,715   0     0   1188    832    821
2972   Miami North        Miami Lakes                  FL   73.9%    77,820    73,846   1,212   310   2,450   2     0   1145    780    690
2973   Miami South        Palmetto Bay                 FL   76.1%    57,547    54,234   1,039   229   2,045   0     0   1017    655    601
2974   Ocala              Ocala                        FL   72.3%    79,270    76,685     871    57   1,657   0     0    903    620    600
2975   Orange County      Orlando                      FL   75.6%    64,227    60,861   1,236    28   2,102   0     0    858    568    560
2976   Pensacola          Pensacola                    FL   65.0%   132,023   128,277   1,049   142   2,554   1     0   1189    642    639
2977   Seminole County    Lake Mary                    FL   69.4%    87,569    84,510     992    60   2,006   1     0    787    545    542
2978   St. Petersburg     St. Petersburg               FL   76.9%    73,376    70,171     903    60   2,242   0     0    892    602    577
2979   Tampa              Tampa                        FL   67.9%    85,266    82,317   1,098    81   1,770   0     0    877    585    582
2980   West Palm Beach    West Palm Beach              FL   69.7%   104,077   100,369   1,198    76   2,434   0     0   1152    835    805
2981   Columbus           Columbus                     GA   51.7%   191,816   188,453   1,386   278   1,698   1     0   1071    729    722
2982   Dekalb County      Atlanta                      GA   69.7%    62,096    59,294   1,152   122   1,528   0     0    880    493    470
2983   Douglasville       Douglasville                 GA   66.7%    67,090    65,095     795    94   1,105   1     0    696    455    376
2984   Gainesville, GA    Gainesville                  GA   73.6%    90,620    87,555     929    57   2,079   0     0    959    674    654
2985   Gwinnett County    Duluth                       GA   61.5%    86,326    83,756   1,335    76   1,158   1     0    786    457    449
2986   Macon              Macon                        GA   62.5%   103,063   100,329   1,046   132   1,556   0     0   1065    786    735
2987   Savannah           Savannah                     GA   85.9%    39,446    36,373     930    68   2,074   1     0    881    651    562
2988   Baton Rouge        Baton Rouge                  LA   66.7%    87,957    84,690   1,289   340   1,638   0     0    916    570    566
2989   Jefferson Parish   Elmwood                      LA   74.5%    65,916    63,054   1,015   187   1,660   0     0   1095    663    663
2990   New Orleans        New Orleans                  LA   97.2%     5,305     2,621   1,006    38   1,640   0     0    373    199    119
2991   Shreveport         Shreveport                   LA   48.1%   184,067   181,037     882   507   1,639   2     0   1066    675    667
2992   Asheville          Asheville                    NC   75.4%   107,550   103,803     624   132   2,991   0     0   1462    896    857
2993   Charlotte          Charlotte                    NC   74.1%    60,270    57,677     789    32   1,772   0     0    936    595    592
2994   Durham             Durham                       NC   65.8%    93,526    91,071     812    48   1,594   1     0    916    583    562
2995   Fayetteville       Fayetteville                 NC   71.9%   102,629    99,558     709    95   2,266   1     0   1040    705    689
2996   Greenville, NC     Greenville                   NC   67.0%   129,561   126,426     987   220   1,928   0     0   1222    776    774
2997   Raleigh            Raleigh                      NC   78.2%    55,434    53,296     605    49   1,483   1     0    680    426    415
2998   Winston-Salem      Winston-Salem                NC   69.5%    95,186    92,855     592    67   1,672   0     0   1010    648    646
3105   Flagstaff          Flagstaff                    AZ   74.2%    58,490    56,127     408   245   1,706   3     1    700    435    434
3106   Maricopa Central   Phoenix                      AZ   68.2%    87,849    84,790     785   100   2,172   1     1    861    586    586
3107   Maricopa South     Mesa                         AZ   78.3%    55,895    52,868     941    71   2,008   0     7    743    504    489
3108   Maricopa West      Glendale                     AZ   64.1%    85,774    83,212   1,134    79   1,348   0     1    807    510    496
3109   Tucson             Tucson                       AZ   68.6%   135,035   129,936   1,567   380   3,151   1     0   1324    871    831
3110   Window Rock        St. Michaels                 AZ   51.9%    43,725    42,936     205    83     496   5     0    383    261    257
3154   Aurora             Aurora                       CO   80.3%    38,203    36,000     873    26   1,304   0     0    649    341    332
3155   Colorado North     Longmont                     CO   89.0%    30,959    27,256     921   108   2,621   4    49   1027    480    376
3156   Colorado Springs   Colorado Springs             CO   64.4%   115,143   112,077     863   462   1,731   9     1    888    556    555
3157   Denver             Lakewood                     CO   86.4%    28,943    26,243     748    11   1,936   1     4    574    340    302
3158   Overland Park      Overland Park                KS   88.0%    22,383    20,744     514    30   1,092   0     3    597    308    236
3159   Wichita            Wichita                      KS   94.2%    18,274    15,387     872    34   1,838   1   142    594    350    283
3160   Billings           Billings                     MT   67.6%    86,599    83,834     868   272   1,621   1     3   1090    642    625
3162   Bismarck           Bismarck                     ND   83.3%    29,047    26,665     844   288   1,248   2     0    545    369    321
3163   Lincoln            Lincoln                      NE   80.5%    59,415    56,376   1,007    59   1,972   1     0   1020    648    600
3164   Albuquerque        Los Ranchos de Albuquerque   NM   71.5%    80,929    77,019   1,466   542   1,896   6     0    898    595    564
3165   Las Cruces         Las Cruces                   NM   79.1%    38,543    36,282     827    99   1,333   2     0    840    519    432
3166   Cleveland Co.      Norman                       OK   77.4%    68,632    65,672     776   270   1,902   3     9    816    522    514
3167   Oklahoma County    Warr Acres                   OK   89.0%    30,309    26,515   1,060    31   2,695   0     8    709    485    436
3168   Tulsa              Tulsa                        OK   69.6%   100,244    96,904   1,173   326   1,831   1     9    831    527    524
3169   Sioux Falls        Sioux Falls                  SD   77.1%    38,513    36,287     970   217   1,038   1     0    565    312    300
3170   Arlington          Grand Prairie                TX   82.9%    25,441    23,696     601    18   1,126   0     0    518    343    324
3171   Austin             Austin                       TX   92.9%    18,476    15,002     946    57   2,470   1     0    869    509    333
3172   Collin Co.         McKinney                     TX   83.0%    41,752    39,196     923    77   1,555   1     0    723    512    459
3173   Dallas             Duncanville                  TX   68.7%    45,129    42,999     879    42   1,205   0     4    868    476    466
3174   Dallas Co. NE      Richardson                   TX   75.7%    35,060    33,125     718    37   1,179   1     0    746    421    405
3175   Dallas Co. NW      Farmers Branch               TX   74.4%    50,159    47,652     605    45   1,857   0     0    670    413    394
3176   Denton Co.         Denton                       TX   86.7%    40,461    36,765   1,535    67   2,080   0    14    848    546    482
3177   El Paso            El Paso                      TX   77.3%    57,942    54,996     893   193   1,858   2     0   1058    621    503
3178   Fort Bend Co.               Katy              TX   67.6%   108,406   104,496   1,715   338   1,853   4     0   1051   685   679
3179   Fort Worth                  Fort Worth        TX   91.7%    15,362    12,778     750    71   1,193   0   570    296   194   164
3180   Harris Co. East             Houston           TX   87.1%    18,886    16,707     558    63   1,556   2     0    653   395   323
3181   Harris Co. NE               Houston           TX   87.1%    19,157    16,092   1,849    17   1,199   0     0    599   382   287
3182   Harris Co. NW               Katy              TX   94.1%     7,918     6,170     885     2     861   0     0    600   426   319
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   75.8%    78,272    73,012   3,016   334   1,909   1     0    899   631   631
3184   Houston NW                  Houston           TX   87.7%    17,970    15,641   1,130    11   1,188   0     0    408   280   234
3185   Houston South               Houston           TX   73.1%    45,139    41,872   1,995    57   1,215   0     0    660   428   417
3186   Houston West                Houston           TX   78.5%    36,723    33,849     781    71   2,022   0     0    756   488   444
3187   Laredo                      Laredo            TX   70.0%    99,726    95,863   1,466   311   2,084   2     0   1086   727   724
3188   Lubbock                     Lubbock           TX   74.5%    80,989    77,841   1,051   200   1,895   2     0    823   575   565
3189   Montgomery Co.              Spring            TX   73.5%    89,049    85,158   1,530   417   1,944   0     0   1145   771   761
3190   San Antonio East            San Antonio       TX   93.0%     8,354     6,988     561    29     774   0     2    537   313   232
3191   San Antonio North           San Antonio       TX   95.2%     5,642     4,255     449     5     901   0    32    370   272   249
3192   San Antonio West            San Antonio       TX   94.9%     5,729     4,134     523     4   1,068   0     0    365   303   295
3193   Tyler                       Tyler             TX   77.5%    86,428    82,747   1,186   244   2,251   0     0   1053   798   724
3194   Waco                        Waco              TX   87.3%    41,029    37,597   1,171    85   2,175   1     0   1032   645   573
3195   Williamson Co.              Leander           TX   88.5%    35,589    31,426   1,222   101   2,839   1     0    869   544   447
3196   Orem                        Orem              UT   83.3%    33,657    30,915   1,196   119   1,412   1    14    584   385   347
3197   Salt Lake City              South Salt Lake   UT   85.7%    35,166    31,903   1,326    65   1,655   1   216    842   450   395
3198   Casper                      Casper            WY   78.3%    30,855    28,884     836   103   1,029   3     0    605   307   305
3255   Honolulu                    Honolulu          HI   94.9%    14,682     9,627   2,522   261   2,267   5     0    449   324   267
3256   Boise                       Boise             ID   97.6%     7,479     4,436     752    37   2,253   0     1    380   255   163
3257   Las Vegas                   Las Vegas         NV   77.9%    60,268    55,631   1,278    48   3,264   0    47    847   629   581
3258   North Las Vegas             N. Las Vegas      NV   81.6%    52,212    48,276   1,311   117   2,504   4     0    846   565   519
3259   Eugene                      Springfield       OR   83.7%    51,424    48,095   1,362    86   1,880   1     0   1003   499   450
3260   Portland                    Portland          OR   93.1%    13,018    10,992     578     8   1,438   2     0    486   318   276
3261   Salem                       Salem             OR   94.9%    12,412    10,045     811    23   1,533   0     0    696   337   244
3263   Bakersfield                 Bakersfield       CA   80.1%    60,608    56,038   1,773    80   2,717   0     0    865   564   529
3264   Chico                       Chico             CA   75.4%    74,858    71,259   1,341   142   2,113   3     0    840   557   543
3265   Concord                     Concord           CA   82.1%    30,330    27,710     980    26   1,409   0   205    535   367   350
3266   El Cajon                    San Diego         CA   87.8%    16,289    14,085   1,088    44   1,072   0     0    455   301   271
3267   Fullerton                   Buena Park        CA   91.5%    14,812    11,931   1,236    24   1,620   0     1    664   407   296
3268   Inglewood                   Inglewood         CA   84.7%    45,306    41,245   1,662    24   2,373   2     0    987   608   549
3269   Long Beach                  Long Beach        CA   89.8%    20,466    17,537   1,520    17   1,392   0     0    786   436   396
3270   Fresno                      Fresno            CA   83.6%    38,860    35,577   1,492    28   1,763   0     0    838   568   500
3271   Oakland                     Oakland           CA   84.5%    23,874    20,796   1,669    22   1,387   0     0    484   337   286
3272   Ontario                     Upland            CA   85.1%    17,989    15,675   1,013    23   1,278   0     0    413   274   252
3273   Palm Springs                Palm Springs      CA   80.4%    49,288    45,455   1,181    57   2,595   0     0    834   531   461
3274   Pasadena                    Pasadena          CA   92.6%    22,516    17,640   2,215    32   2,629   0     0    740   487   447
3275   Pleasanton                  San Ramon         CA   90.7%    10,495     8,505     775    12   1,203   0     0    279   191   184
3276   Riverside                   Riverside         CA   79.6%    30,130    27,762   1,318    13   1,037   0     0    466   305   300
3277   Sacramento                  Sacramento        CA   86.8%    24,083    21,311   1,025    15   1,732   0     0    519   363   320
3278   San Bernardino              San Bernardino    CA   81.4%    38,798    35,889   1,209    64   1,636   0     0    707   470   455
3279   San Diego                   San Diego         CA   86.3%    22,829    20,402   1,104   124   1,198   1     0    547   360   314
3280   San Francisco               San Francisco     CA   88.7%    18,612    16,072     811     4   1,722   0     3    515   302   280
3281   San Jose                    San Jose          CA   85.6%    25,244    21,985   1,651   141   1,467   0     0    767   474   405
3282   San Mateo                   Redwood City      CA   91.0%    11,709     8,077   2,408     5   1,066   0   153    394   275   218
3283   Santa Ana                   Santa Ana         CA   91.8%    16,911    13,612   1,279    16   2,004   0     0    703   425   261
3284   Camarillo                   Camarillo         CA   85.4%    29,959    26,846   1,489    55   1,569   0     0    541   377   330
3285   Santa Clarita               Valencia          CA   91.4%    19,555    14,853   1,825    18   2,355   0   504    725   527   487
3286   Santa Rosa                  Rohnert Park      CA   78.0%    45,810    43,394     706   265   1,440   1     4    746   478   448
3287   South Gate                  Commerce          CA   81.3%    48,927    43,597   3,043    53   2,232   2     0    634   404   397
3288   Stockton                    Stockton          CA   80.1%    48,162    44,672   1,173    70   1,961   0   286    799   523   462
3289   Sunnyvale                   Sunnyvale         CA   90.2%    16,633    13,801   1,121    14   1,386   0   311    363   277   223
3290   Woodland Hills              Woodland Hills    CA   93.3%    24,232    19,423   1,287     9   3,231   0   282    824   578   528
3291   Vista                       Carlsbad          CA   93.3%     9,396     7,415     763    18   1,199   1     0    327   186   144
3292   West Covina                 West Covina       CA   95.6%     7,703     4,756   1,489    11   1,447   0     0    446   304   236
3293   Everett                     Everett           WA   94.9%    13,618    11,175     849    42   1,536   0    16    565   373   338
3294   Olympia                     Olympia           WA   95.0%    12,741     9,693   1,140    25   1,790   1    92    568   344   315
3295   Seattle                     Seattle           WA   93.6%    13,309    10,579     896    21   1,813   0     0    569   328   264
3296   Spokane                     Spokane           WA   86.1%    42,420    37,440   2,266   141   2,563   3     7    911   575   546
3297   Tacoma                      Tacoma            WA   93.6%    11,313     9,317     690    38   1,258   0    10    620   289   253
3298   Anchorage                   Anchorage         AK   88.3%    21,080    18,582     568   504   1,421   5     0    696   340   290
 ACO                                              ACO Percent Remaining     Active   Employees With Employees With
                ACO Name             ACO city
Number                                            state Completed Cases   Employees    Availability    An Assignment
  2253   Danbury            Danbury               CT       91.0%   16,741        834               450            313
  2254   Hartford           Hartford              CT       92.5%   17,214        833               436            327
  2255   New Haven          New Haven             CT       84.5%   27,351        910               462            390
  2256   Boston             Boston                MA       79.3%   42,892       1156               476            438
  2257   Lawrence           Lawrence              MA       78.7%   26,335        578               279            274
  2258   Quincy             Quincy                MA       91.0%    9,090        448               181            117
  2259   East Bridgewater   East Bridgewater      MA       75.1%   74,669       1110               578            567
  2260   Waltham            Waltham               MA       97.0%    6,856        847               346            112
  2261   Worcester          Worcester             MA       87.2%   36,223       1196               495            405
  2262   Gardiner           Gardiner              ME       93.1%   28,214       1136               595            529
  2263   Concord            Concord               NH       84.2%   44,044       1103               542            486
  2264   Egg Harbor         Egg Harbor Township   NJ       63.3%  107,476       1209               679            679
  2265   Parsippany         Parsippany            NJ       92.9%    9,664        711               386            256
  2266   South Plainfield   South Plainfield      NJ       82.0%   23,935        902               436            342
  2267   Jersey City        Jersey City           NJ       81.1%   33,008       1005               539            479
  2268   Newark             Newark                NJ       74.9%   38,779        930               445            386
  2269   Fairlawn           Fairlawn              NJ       74.5%   46,210       1019               539            496
  2270   Toms River         Toms River            NJ       81.3%   50,883       1291               640            573
  2271   Trenton            Trenton               NJ       88.7%   17,563        716               356            295
  2272   Albany             Albany                NY       79.6%   84,384       1812               747            698
  2273   Bronx 1            Bronx                 NY       79.2%   29,143       1000               489            354
  2274   Bronx 2            Bronx                 NY       80.3%   28,162       1007               479            337
  2275   Melville           Melville              NY       69.6%   73,848       1399               705            691
  2276   Buffalo            Buffalo               NY       85.8%   28,352        900               374            304
  2277   Queens 1           Long Island City      NY       90.3%   11,664        625               280            181
  2278   Brooklyn 1         Brooklyn              NY       64.7%   48,424       1052               488            457
  2279   Garden City        Garden City           NY       83.7%   27,824        908               435            380
  2280   Manhattan 1        New York              NY       84.8%   28,227        815               438            300
  2281   Manhattan 2        New York              NY       82.3%   50,962       1296               749            522
  2282   Pawling            Pawling               NY       84.8%   38,502       1451               691            609
  2283   Brooklyn 2         Brooklyn              NY       72.4%   52,366       1329               754            598
  2284   Queens 2           Bayside               NY       88.6%   14,605        843               429            274
  2285   Queens 3           Forest Hills          NY       85.4%   18,871        877               360            290
  2286   Peekskill          Peekskill             NY       80.3%   35,170        994               509            475
  2287   Rochester          Rochester             NY       80.3%   74,556       1529               733            671
  2288   Brooklyn 3         Brooklyn              NY       86.4%   20,363       1070               525            351
  2289   Queens 4           Jamaica               NY       84.0%   17,919        792               379            213
  2290   Staten Island      Staten Island         NY       88.8%    9,505        618               271            175
  2291   Syracuse           Syracuse              NY       85.6%   54,654       1746               778            706
  2292   Brooklyn 4         Brooklyn              NY       77.6%   34,948        932               484            459
  2293   Guaynabo           Guaynabo              PR       88.6%   53,178       1571               925            807
  2294   Caguas             Caguas                PR       89.7%   46,551       1525               933            745
  2295   Mayaguez           Mayaguez              PR       92.7%   37,220       1840             1032             858
  2296   Providence         Providence            RI       83.3%   35,274       1061               497            447
  2297   Burlington         Burlington            VT       90.1%   17,536        758               356            263
  2355   Washington DC      Washington            DC       76.8%   40,798        789               410            364
  2356   Wilmington         Wilmington            DE       76.0%   47,605        854               403            384
  2357   Lexington          Lexington             KY       70.2%  138,958       1520               908            897
  2358   Louisville         Louisville            KY       72.7%   94,617        943               499            496
  2359   Hanover            Hanover               MD       78.7%   56,510       1282               769            665
  2360   Baltimore          Baltimore             MD       67.6%   50,339        863               428            425
  2361   Hagerstown         Hagerstown            MD       92.9%   17,252        911               490            392
  2362   Towson             Towson                MD       82.1%   51,811       1342               756            676
  2363   Akron              Akron                 OH       66.4%   91,956        959               623            619
  2364   Mansfield          Mansfield             OH       95.9%   10,725        794               409            295
  2365   Cincinnati         Cincinnati            OH       81.6%   28,417        852               416            406
  2366   Cleveland          Cleveland             OH       68.7%   65,829        854               459            458
  2367   Columbus           Dublin                OH       88.5%   28,549       1366               693            559
  2368   Dayton             Dayton                OH       86.1%   33,331        803               458            413
  2369   Toledo             Toledo                OH       76.7%   72,981       1024               567            559
2370   South Point             South Point          OH   93.0%    18,544    933    512    436
2371   Allentown               Allentown            PA   72.6%    85,700    924    537    528
2372   Cranberry Township      Cranberry Township   PA   94.0%    20,202    873    461    357
2373   Harrisburg              Harrisburg           PA   89.5%    28,534    963    438    395
2374   Norristown              Norristown           PA   87.0%    22,858    660    342    316
2375   Philadelphia-Franklin   Philadelphia         PA   67.2%    81,266   1374    652    589
2376   Philadelphia-Penn       Philadelphia         PA   61.7%    60,522    959    516    512
2377   Pittsburgh              Pittsburgh           PA   87.0%    27,783    862    460    386
2378   Reading                 Reading              PA   79.6%    46,220    641    387    378
2379   State College           State College        PA   91.3%    29,770   1058    560    487
2380   Knoxville               Knoxville            TN   89.7%    35,666    989    596    515
2381   Memphis                 Memphis              TN   71.9%    67,043    977    520    495
2382   Nashville               Franklin             TN   91.3%    28,623    976    578    464
2383   Shelbyville             Shelbyville          TN   73.6%   119,943   1592    989    971
2384   Crystal City            Arlington            VA   90.4%    11,645    420    193    159
2385   Fairfax                 Fairfax              VA   97.4%     2,700    419    220     74
2386   Fredericksburg          Fredericksburg       VA   72.1%    70,204    950    504    480
2387   Virginia Beach          Virginia Beach       VA   75.1%    70,441    997    552    530
2388   Richmond                Richmond             VA   75.2%    62,830    996    479    467
2389   Roanoke                 Roanoke              VA   78.0%    75,375   1412    748    723
2390   Beckley                 Beckley              WV   97.6%    12,310   1218    607    357
2556   Fayetteville            Fayetteville         AR   94.9%    18,352   1070    740    556
2557   Little Rock             Little Rock          AR   83.4%    60,854   1486    817    725
2558   Des Moines              Des Moines           IA   67.9%   162,251   1844   1033   1014
2559   Chicago Central         Chicago              IL   82.6%    43,956   1387    798    677
2560   Chicago Far Southwest   Evergreen Park       IL   89.0%    13,637    853    459    402
2561   Chicago South           Chicago              IL   82.4%    30,075    933    554    435
2562   Cook County NW          Schaumburg           IL   91.0%    12,340    511    348    298
2563   Cook County South       Matteson             IL   82.4%    28,810    890    429    345
2564   Dekalb                  Dekalb               IL   89.7%    23,328    959    457    374
2565   Oswego                  Oswego               IL   87.4%    22,255    876    493    386
2566   Peoria                  Peoria               IL   85.5%    45,801   1121    606    562
2567   Skokie                  Skokie               IL   91.0%    10,987    889    441    305
2568   Springfield             Springfield          IL   70.8%    95,278   1152    651    626
2569   Evansville              Evansville           IN   94.6%    13,887    974    459    366
2570   Ft. Wayne               Ft. Wayne            IN   88.6%    31,573   1002    534    475
2571   Indianapolis            Indianapolis         IN   88.4%    30,058   1031    439    391
2572   Lake County             Merrillville         IN   90.0%    31,110   1299    617    499
2573   Detroit                 Detroit              MI   69.1%   104,016   1512    787    762
2574   Lansing                 Lansing              MI   71.9%    99,616   1456    727    693
2575   Macomb County           Clinton Township     MI   86.3%    35,967    988    537    476
2576   Traverse City           Traverse City        MI   72.8%   143,334   1980   1120   1095
2577   Oakland County          Troy                 MI   89.5%    17,344    449    212    188
2578   Duluth                  Duluth               MN   83.6%    62,126   1517    799    705
2579   Minneapolis             Minneapolis          MN   92.9%    10,962    598    270    200
2580   Rochester               Rochester            MN   82.6%    46,838   1234    609    473
2581   Kansas City             Kansas City          MO   93.4%    28,805   1209    516    445
2582   Springfield             Springfield          MO   83.2%    87,002   1679    906    846
2583   St. Louis               St. Louis            MO   81.3%    57,949   1035    542    523
2584   Eau Claire              Eau Claire           WI   92.6%    19,845    751    461    408
2585   Green Bay               Green Bay            WI   91.8%    22,408    864    465    364
2586   Madison                 Madison              WI   93.2%    17,238   1071    585    401
2587   Milwaukee               Milwaukee            WI   75.1%    41,337   1034    502    440
2901   Gulfport                Gulfport             MS   76.2%    81,859   1229    743    683
2902   Jackson                 Jackson              MS   54.6%   150,379    806    449    448
2904   Birmingham              Birmingham           AL   55.9%   172,274    962    636    629
2905   Huntsville              Huntsville           AL   65.7%   119,100   1042    619    595
2906   Mobile                  Mobile               AL   64.3%   133,460    992    603    602
2907   Charleston              North Charleston     SC   63.2%   177,033   1293    720    716
2908   Columbia                Columbia             SC   68.0%   108,843   1075    537    532
2909   Greenville, SC          Greenville           SC   72.3%   104,485   1102    618    617
2910   Atlanta                 Atlanta              GA   64.9%    82,346    791    447    441
2966   Lauderdale Lakes   Lauderdale Lake              FL   69.1%    75,616    973   591   546
2967   Fort Lauderdale    Margate                      FL   70.2%    85,736    993   612   591
2968   Fort Myers         Fort Myers                   FL   68.7%   142,176   1262   920   890
2969   Gainesville        Gainesville                  FL   81.6%    41,814    968   514   392
2970   Jacksonville       Jacksonville                 FL   68.0%    64,911    733   432   430
2971   Lakeland           Lakeland                     FL   66.2%   133,385   1245   812   673
2972   Miami North        Miami Lakes                  FL   72.0%    83,229   1139   719   638
2973   Miami South        Palmetto Bay                 FL   74.4%    61,541   1016   636   560
2974   Ocala              Ocala                        FL   70.8%    83,369    907   558   545
2975   Orange County      Orlando                      FL   74.2%    67,635    860   496   496
2976   Pensacola          Pensacola                    FL   63.5%   137,318   1198   648   633
2977   Seminole County    Lake Mary                    FL   67.6%    92,367    772   486   486
2978   St. Petersburg     St. Petersburg               FL   75.3%    78,427    892   531   522
2979   Tampa              Tampa                        FL   66.2%    89,480    871   544   543
2980   West Palm Beach    West Palm Beach              FL   67.6%   110,828   1157   814   794
2981   Columbus           Columbus                     GA   49.1%   201,693   1053   727   717
2982   Dekalb County      Atlanta                      GA   67.9%    65,675    868   445   425
2983   Douglasville       Douglasville                 GA   65.3%    69,761    694   415   351
2984   Gainesville, GA    Gainesville                  GA   72.3%    95,146    965   662   618
2985   Gwinnett County    Duluth                       GA   59.7%    89,911    752   397   394
2986   Macon              Macon                        GA   59.1%   112,145   1045   722   705
2987   Savannah           Savannah                     GA   84.4%    43,558   1002   661   610
2988   Baton Rouge        Baton Rouge                  LA   64.8%    92,581    915   542   542
2989   Jefferson Parish   Elmwood                      LA   72.5%    71,008   1123   641   639
2990   New Orleans        New Orleans                  LA   96.9%     5,844    396   219   129
2991   Shreveport         Shreveport                   LA   46.8%   188,592   1056   588   581
2992   Asheville          Asheville                    NC   73.9%   113,958   1500   884   848
2993   Charlotte          Charlotte                    NC   72.3%    64,229    937   547   545
2994   Durham             Durham                       NC   64.0%    98,429    896   533   530
2995   Fayetteville       Fayetteville                 NC   70.4%   108,134   1111   698   674
2996   Greenville, NC     Greenville                   NC   65.3%   135,988   1226   725   724
2997   Raleigh            Raleigh                      NC   76.6%    59,401    672   396   388
2998   Winston-Salem      Winston-Salem                NC   67.8%   100,478    975   568   566
3105   Flagstaff          Flagstaff                    AZ   72.5%    62,191    698   399   396
3106   Maricopa Central   Phoenix                      AZ   65.4%    95,311    882   550   550
3107   Maricopa South     Mesa                         AZ   76.6%    60,118    746   487   476
3108   Maricopa West      Glendale                     AZ   62.2%    90,270    806   490   475
3109   Tucson             Tucson                       AZ   65.9%   146,286   1341   841   811
3110   Window Rock        St. Michaels                 AZ   50.5%    44,950    367   236   231
3154   Aurora             Aurora                       CO   79.1%    40,452    661   334   330
3155   Colorado North     Longmont                     CO   88.0%    33,696   1041   470   377
3156   Colorado Springs   Colorado Springs             CO   62.7%   120,242    879   505   504
3157   Denver             Lakewood                     CO   85.5%    30,959    586   328   269
3158   Overland Park      Overland Park                KS   87.2%    23,913    597   306   250
3159   Wichita            Wichita                      KS   93.8%    19,403    631   344   264
3160   Billings           Billings                     MT   66.1%    90,357   1098   619   611
3162   Bismarck           Bismarck                     ND   81.8%    31,527    550   360   323
3163   Lincoln            Lincoln                      NE   79.1%    63,594   1094   630   567
3164   Albuquerque        Los Ranchos de Albuquerque   NM   70.1%    84,684    900   569   547
3165   Las Cruces         Las Cruces                   NM   77.9%    40,611    853   468   362
3166   Cleveland Co.      Norman                       OK   75.9%    72,995    842   533   515
3167   Oklahoma County    Warr Acres                   OK   88.2%    32,461    717   444   406
3168   Tulsa              Tulsa                        OK   68.2%   104,523    828   472   466
3169   Sioux Falls        Sioux Falls                  SD   75.9%    40,271    581   295   286
3170   Arlington          Grand Prairie                TX   81.1%    27,982    524   302   289
3171   Austin             Austin                       TX   92.2%    20,497    854   490   367
3172   Collin Co.         McKinney                     TX   81.3%    45,739    719   482   427
3173   Dallas             Duncanville                  TX   66.3%    48,405    847   420   416
3174   Dallas Co. NE      Richardson                   TX   73.9%    37,551    752   387   380
3175   Dallas Co. NW      Farmers Branch               TX   72.7%    53,493    680   392   379
3176   Denton Co.         Denton                       TX   85.4%    44,223    873   522   483
3177   El Paso            El Paso                      TX   76.1%    60,900   1062   581   436
3178   Fort Bend Co.               Katy              TX   65.9%   113,679   1047   673   669
3179   Fort Worth                  Fort Worth        TX   91.1%    16,373    382   218   155
3180   Harris Co. East             Houston           TX   85.4%    21,444    656   378   313
3181   Harris Co. NE               Houston           TX   85.3%    21,811    625   361   309
3182   Harris Co. NW               Katy              TX   93.0%     9,439    606   419   286
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   74.6%    81,379    894   568   567
3184   Houston NW                  Houston           TX   85.9%    20,446    409   254   226
3185   Houston South               Houston           TX   71.1%    48,321    666   381   380
3186   Houston West                Houston           TX   75.6%    41,552    787   459   429
3187   Laredo                      Laredo            TX   68.2%   105,491   1053   664   659
3188   Lubbock                     Lubbock           TX   73.0%    85,673    814   545   543
3189   Montgomery Co.              Spring            TX   71.6%    95,025   1143   683   681
3190   San Antonio East            San Antonio       TX   92.0%     9,575    540   292   228
3191   San Antonio North           San Antonio       TX   94.3%     6,715    373   272   246
3192   San Antonio West            San Antonio       TX   93.4%     7,341    488   296   236
3193   Tyler                       Tyler             TX   76.0%    92,252   1049   748   704
3194   Waco                        Waco              TX   86.0%    45,103   1073   653   559
3195   Williamson Co.              Leander           TX   87.5%    38,577    900   486   415
3196   Orem                        Orem              UT   82.1%    35,913    611   368   334
3197   Salt Lake City              South Salt Lake   UT   84.7%    37,328    849   467   423
3198   Casper                      Casper            WY   77.1%    32,303    601   306   300
3255   Honolulu                    Honolulu          HI   94.9%    14,564    452   324   253
3256   Boise                       Boise             ID   97.5%     7,926    389   262   145
3257   Las Vegas                   Las Vegas         NV   76.1%    65,035    851   584   535
3258   North Las Vegas             N. Las Vegas      NV   80.1%    56,192    842   542   515
3259   Eugene                      Springfield       OR   83.5%    51,629   1007   489   456
3260   Portland                    Portland          OR   92.9%    13,326    481   273   243
3261   Salem                       Salem             OR   94.6%    13,093    698   301   244
3263   Bakersfield                 Bakersfield       CA   78.9%    64,201    874   507   500
3264   Chico                       Chico             CA   74.4%    77,744    863   520   503
3265   Concord                     Concord           CA   81.0%    32,062    547   336   313
3266   El Cajon                    San Diego         CA   87.0%    17,229    463   277   259
3267   Fullerton                   Buena Park        CA   90.8%    15,979    665   381   282
3268   Inglewood                   Inglewood         CA   83.6%    48,240    963   544   514
3269   Long Beach                  Long Beach        CA   89.1%    21,692    781   395   359
3270   Fresno                      Fresno            CA   82.0%    42,650    891   573   521
3271   Oakland                     Oakland           CA   83.9%    24,750    477   324   272
3272   Ontario                     Upland            CA   83.9%    19,402    416   269   253
3273   Palm Springs                Palm Springs      CA   79.2%    52,113    824   481   432
3274   Pasadena                    Pasadena          CA   92.3%    23,289    750   472   429
3275   Pleasanton                  San Ramon         CA   90.2%    11,109    273   183   178
3276   Riverside                   Riverside         CA   78.5%    31,592    492   283   283
3277   Sacramento                  Sacramento        CA   85.7%    25,930    533   346   306
3278   San Bernardino              San Bernardino    CA   79.7%    42,059    703   429   412
3279   San Diego                   San Diego         CA   85.2%    24,488    558   339   321
3280   San Francisco               San Francisco     CA   87.7%    20,135    488   281   263
3281   San Jose                    San Jose          CA   84.8%    26,487    777   443   383
3282   San Mateo                   Redwood City      CA   90.3%    12,579    376   255   206
3283   Santa Ana                   Santa Ana         CA   91.0%    18,373    705   424   272
3284   Camarillo                   Camarillo         CA   84.6%    31,599    545   355   324
3285   Santa Clarita               Valencia          CA   90.6%    21,195    762   506   437
3286   Santa Rosa                  Rohnert Park      CA   77.0%    47,746    752   437   414
3287   South Gate                  Commerce          CA   80.5%    50,614    644   388   381
3288   Stockton                    Stockton          CA   78.6%    51,838    808   470   452
3289   Sunnyvale                   Sunnyvale         CA   89.3%    18,130    370   262   221
3290   Woodland Hills              Woodland Hills    CA   92.7%    26,461    821   526   475
3291   Vista                       Carlsbad          CA   93.0%     9,811    331   193   143
3292   West Covina                 West Covina       CA   95.2%     8,418    463   300   240
3293   Everett                     Everett           WA   94.5%    14,442    575   389   322
3294   Olympia                     Olympia           WA   94.9%    12,957    568   327   294
3295   Seattle                     Seattle           WA   93.1%    14,351    573   336   260
3296   Spokane                     Spokane           WA   86.0%    42,524    913   543   524
3297 Tacoma      Tacoma      WA   93.2%   11,919   607   281   210
3298 Anchorage   Anchorage   AK   87.5%   22,467   722   358   256
ACO Number   ACO Name                ACO city              ACO state PCT_COMP Remaining Cases Active Employees Employees With Availability Employees With An Assignment
      2253   Danbury                 Danbury               CT             90.1%         18,278              865                         390                          306
      2254   Hartford                Hartford              CT             91.9%         18,570              828                         367                          302
      2255   New Haven               New Haven             CT             83.0%         30,058              916                         435                          375
      2256   Boston                  Boston                MA             78.0%         45,592             1142                         445                          422
      2257   Lawrence                Lawrence              MA             77.4%         27,968              586                         255                          251
      2258   Quincy                  Quincy                MA             90.6%          9,488              448                         155                          114
      2259   East Bridgewater        East Bridgewater      MA             73.3%         79,977             1100                         514                          514
      2260   Waltham                 Waltham               MA             96.7%          7,558              865                         325                          146
      2261   Worcester               Worcester             MA             86.3%         38,639             1198                         455                          402
      2262   Gardiner                Gardiner              ME             92.5%         30,347             1147                         487                          464
      2263   Concord                 Concord               NH             82.7%         48,128             1132                         512                          457
      2264   Egg Harbor              Egg Harbor Township   NJ             60.9%       114,093              1184                         576                          571
      2265   Parsippany              Parsippany            NJ             91.8%         11,069              709                         323                          244
      2266   South Plainfield        South Plainfield      NJ             80.4%         26,144              882                         331                          302
      2267   Jersey City             Jersey City           NJ             79.0%         36,518             1010                         474                          448
      2268   Newark                  Newark                NJ             73.1%         41,453              922                         412                          387
      2269   Fairlawn                Fairlawn              NJ             72.7%         49,275             1017                         485                          474
      2270   Toms River              Toms River            NJ             79.7%         55,350             1296                         534                          486
      2271   Trenton                 Trenton               NJ             87.5%         19,510              721                         319                          290
      2272   Albany                  Albany                NY             78.1%         90,683             1810                         684                          656
      2273   Bronx 1                 Bronx                 NY             77.6%         31,396             1002                         425                          364
      2274   Bronx 2                 Bronx                 NY             78.4%         30,968              994                         406                          336
      2275   Melville                Melville              NY             67.6%         78,745             1359                         610                          597
      2276   Buffalo                 Buffalo               NY             84.9%         30,008              887                         274                          255
      2277   Queens 1                Long Island City      NY             89.5%         12,558              644                         288                          205
      2278   Brooklyn 1              Brooklyn              NY             62.6%         51,286             1063                         466                          445
      2279   Garden City             Garden City           NY             82.1%         30,497              924                         401                          369
      2280   Manhattan 1             New York              NY             83.3%         30,873              813                         387                          306
      2281   Manhattan 2             New York              NY             80.6%         55,870             1280                         700                          554
      2282   Pawling                 Pawling               NY             83.1%         42,879             1448                         630                          570
      2283   Brooklyn 2              Brooklyn              NY             70.5%         55,956             1322                         690                          608
      2284   Queens 2                Bayside               NY             87.8%         15,631              832                         404                          268
      2285   Queens 3                Forest Hills          NY             84.2%         20,363              898                         355                          298
      2286   Peekskill               Peekskill             NY             78.3%         38,746             1003                         476                          447
      2287   Rochester               Rochester             NY             78.6%         81,045             1530                         604                          565
      2288   Brooklyn 3              Brooklyn              NY             84.6%         23,115             1072                         541                          365
      2289   Queens 4                Jamaica               NY             82.2%         19,870              857                         359                          248
      2290   Staten Island           Staten Island         NY             88.0%         10,186              618                         243                          161
      2291   Syracuse                Syracuse              NY             84.3%         59,548             1757                         715                          668
      2292   Brooklyn 4              Brooklyn              NY             75.5%         38,183              937                         471                          422
      2293   Guaynabo                Guaynabo              PR             87.4%         58,798             1576                         759                          680
      2294   Caguas                  Caguas                PR             88.6%         51,822             1571                         711                          616
      2295   Mayaguez                Mayaguez              PR             91.8%         41,719             1892                         887                          748
      2296   Providence              Providence            RI             81.9%         38,306             1068                         490                          444
      2297   Burlington              Burlington            VT             89.0%         19,392              761                         306                          229
      2355   Washington DC           Washington            DC             75.5%         43,126              876                         382                          357
      2356   Wilmington              Wilmington            DE             74.5%         50,548              858                         369                          365
      2357   Lexington               Lexington             KY             69.0%       144,270              1522                         701                          698
      2358   Louisville              Louisville            KY             71.6%         98,598              911                         394                          390
      2359   Hanover                 Hanover               MD             77.5%         59,725             1270                         603                          556
      2360   Baltimore               Baltimore             MD             66.3%         52,388              835                         332                          331
      2361   Hagerstown              Hagerstown            MD             92.4%         18,466             1019                         431                          355
      2362   Towson                  Towson                MD             80.3%         57,148             1328                         616                          605
      2363   Akron                   Akron                 OH             64.2%         97,976              949                         548                          548
      2364   Mansfield               Mansfield             OH             95.3%         12,295              842                         340                          256
      2365   Cincinnati              Cincinnati            OH             80.3%         30,390              848                         351                          349
      2366   Cleveland               Cleveland             OH             67.4%         68,450              864                         383                          380
      2367   Columbus                Dublin                OH             87.2%         31,614             1355                         589                          538
      2368   Dayton                  Dayton                OH             85.0%         35,769              820                         345                          325
      2369   Toledo                  Toledo                OH             75.4%         77,281             1018                         444                          437
      2370   South Point             South Point           OH             91.8%         21,599              980                         469                          440
      2371   Allentown               Allentown             PA             71.1%         90,419              915                         486                          483
      2372   Cranberry Township      Cranberry Township    PA             93.4%         22,135              904                         319                          275
      2373   Harrisburg              Harrisburg            PA             88.6%         30,809              959                         309                          303
      2374   Norristown              Norristown            PA             85.8%         24,872              656                         257                          247
      2375   Philadelphia-Franklin   Philadelphia          PA             65.7%         84,913             1324                         529                          527
      2376   Philadelphia-Penn       Philadelphia          PA             59.7%         63,690              975                         484                          481
      2377   Pittsburgh              Pittsburgh            PA             85.9%         30,048              881                         385                          348
      2378   Reading                 Reading               PA             78.2%         49,253              655                         337                          325
      2379   State College           State College         PA             90.5%         32,709             1109                         424                          391
      2380   Knoxville               Knoxville             TN             88.4%         40,479             1030                         515                          470
      2381   Memphis                 Memphis               TN             71.2%         68,776              967                         404                          374
      2382   Nashville               Franklin              TN             90.4%         31,534              991                         520                          457
      2383   Shelbyville             Shelbyville           TN             72.0%       126,911              1583                         763                          758
      2384   Crystal City            Arlington             VA             90.0%         12,167              459                         168                          133
      2385   Fairfax                 Fairfax               VA             97.0%          3,064              414                         190                            81
      2386   Fredericksburg          Fredericksburg        VA             70.6%         73,762              951                         452                          439
      2387   Virginia Beach          Virginia Beach        VA             73.6%         74,765              995                         502                          493
      2388   Richmond                Richmond              VA             73.7%         66,697             1003                         456                          452
      2389   Roanoke                 Roanoke               VA             76.3%         81,269             1398                         648                          635
      2390   Beckley                 Beckley               WV             97.2%         14,448             1241                         492                          341
      2556   Fayetteville            Fayetteville          AR             94.0%         21,526             1107                         588                          496
      2557   Little Rock             Little Rock           AR             82.0%         65,975             1481                         638                          599
2558   Des Moines              Des Moines         IA   65.8%   172,958   1810   893   891
2559   Chicago Central         Chicago            IL   81.8%    45,971   1344   661   584
2560   Chicago Far Southwest   Evergreen Park     IL   88.4%    14,411    855   370   330
2561   Chicago South           Chicago            IL   81.0%    32,439    934   494   376
2562   Cook County NW          Schaumburg         IL   90.2%    13,294    521   313   262
2563   Cook County South       Matteson           IL   81.4%    30,358    899   322   286
2564   Dekalb                  Dekalb             IL   88.8%    25,304    965   359   307
2565   Oswego                  Oswego             IL   86.7%    23,547    881   366   299
2566   Peoria                  Peoria             IL   84.3%    49,493   1123   464   441
2567   Skokie                  Skokie             IL   91.0%    10,934    888   410   250
2568   Springfield             Springfield        IL   68.9%   101,577   1127   541   517
2569   Evansville              Evansville         IN   94.1%    15,083    982   346   274
2570   Ft. Wayne               Ft. Wayne          IN   87.7%    34,017   1030   381   351
2571   Indianapolis            Indianapolis       IN   87.8%    31,785   1069   329   273
2572   Lake County             Merrillville       IN   89.1%    33,778   1311   470   398
2573   Detroit                 Detroit            MI   67.2%   110,403   1501   637   635
2574   Lansing                 Lansing            MI   70.3%   105,208   1442   576   559
2575   Macomb County           Clinton Township   MI   85.2%    38,886    997   381   360
2576   Traverse City           Traverse City      MI   71.0%   152,671   1975   833   824
2577   Oakland County          Troy               MI   89.0%    18,214    447   166   148
2578   Duluth                  Duluth             MN   82.3%    67,021   1531   621   555
2579   Minneapolis             Minneapolis        MN   92.1%    12,206    592   221   183
2580   Rochester               Rochester          MN   81.3%    50,142   1228   421   354
2581   Kansas City             Kansas City        MO   93.1%    30,311   1210   427   386
2582   Springfield             Springfield        MO   82.1%    92,858   1687   644   595
2583   St. Louis               St. Louis          MO   80.1%    61,633   1041   458   446
2584   Eau Claire              Eau Claire         WI   91.8%    21,836    754   336   296
2585   Green Bay               Green Bay          WI   91.1%    24,133    873   375   313
2586   Madison                 Madison            WI   92.5%    18,965   1081   459   356
2587   Milwaukee               Milwaukee          WI   73.3%    44,325   1032   431   408
2901   Gulfport                Gulfport           MS   74.9%    86,157   1235   591   544
2902   Jackson                 Jackson            MS   52.4%   157,320    788   347   344
2904   Birmingham              Birmingham         AL   54.6%   177,460    926   493   493
2905   Huntsville              Huntsville         AL   64.2%   124,314   1047   521   500
2906   Mobile                  Mobile             AL   62.6%   139,630   1020   516   516
2907   Charleston              North Charleston   SC   61.7%   183,937   1279   549   547
2908   Columbia                Columbia           SC   66.9%   112,297   1075   406   405
2909   Greenville, SC          Greenville         SC   70.8%   109,888   1105   453   453
2910   Atlanta                 Atlanta            GA   63.5%    85,610    800   374   372
2966   Lauderdale Lakes        Lauderdale Lake    FL   67.3%    80,042    966   503   474
2967   Fort Lauderdale         Margate            FL   68.0%    91,798    985   511   505
2968   Fort Myers              Fort Myers         FL   67.6%   147,186   1251   789   772
2969   Gainesville             Gainesville        FL   80.4%    44,433    971   436   365
2970   Jacksonville            Jacksonville       FL   66.7%    67,498    724   350   349
2971   Lakeland                Lakeland           FL   64.5%   140,024   1253   663   663
2972   Miami North             Miami Lakes        FL   70.6%    87,433   1136   527   494
2973   Miami South             Palmetto Bay       FL   72.7%    65,449   1014   489   469
2974   Ocala                   Ocala              FL   69.5%    87,285    891   497   490
2975   Orange County           Orlando            FL   72.9%    70,986    857   398   398
2976   Pensacola               Pensacola          FL   61.9%   143,380   1172   554   552
2977   Seminole County         Lake Mary          FL   66.1%    96,721    789   473   473
2978   St. Petersburg          St. Petersburg     FL   74.2%    81,822    892   451   451
2979   Tampa                   Tampa              FL   64.9%    92,987    879   461   461
2980   West Palm Beach         West Palm Beach    FL   65.7%   117,298   1143   690   690
2981   Columbus                Columbus           GA   46.9%   210,386   1001   580   572
2982   Dekalb County           Atlanta            GA   66.3%    68,785    869   353   338
2983   Douglasville            Douglasville       GA   63.8%    72,699    705   336   321
2984   Gainesville, GA         Gainesville        GA   71.0%    99,472    969   489   486
2985   Gwinnett County         Duluth             GA   58.2%    93,208    729   292   291
2986   Macon                   Macon              GA   56.3%   119,906   1008   599   589
2987   Savannah                Savannah           GA   83.3%    46,508   1059   511   490
2988   Baton Rouge             Baton Rouge        LA   63.0%    97,277    918   448   448
2989   Jefferson Parish        Elmwood            LA   70.6%    75,835   1117   521   518
2990   New Orleans             New Orleans        LA   96.4%     6,672    396   216   130
2991   Shreveport              Shreveport         LA   45.5%   192,973   1046   467   463
2992   Asheville               Asheville          NC   72.4%   120,336   1508   750   741
2993   Charlotte               Charlotte          NC   70.7%    67,810    939   419   419
2994   Durham                  Durham             NC   62.6%   102,211    897   423   423
2995   Fayetteville            Fayetteville       NC   69.1%   112,764   1079   496   476
2996   Greenville, NC          Greenville         NC   64.0%   140,914   1225   498   498
2997   Raleigh                 Raleigh            NC   75.6%    61,975    675   280   278
2998   Winston-Salem           Winston-Salem      NC   66.1%   105,535    973   478   478
3105   Flagstaff               Flagstaff          AZ   70.5%    66,716    693   391   389
3106   Maricopa Central        Phoenix            AZ   62.7%   102,682    876   514   513
3107   Maricopa South          Mesa               AZ   75.0%    64,364    747   436   432
3108   Maricopa West           Glendale           AZ   60.5%    94,262    777   385   383
3109   Tucson                  Tucson             AZ   63.3%   157,065   1362   754   730
3110   Window Rock             St. Michaels       AZ   49.3%    46,000    362   186   185
3154   Aurora                  Aurora             CO   77.7%    43,085    621   292   289
3155   Colorado North          Longmont           CO   86.6%    37,378   1048   477   402
3156   Colorado Springs        Colorado Springs   CO   60.9%   126,242    880   490   489
3157   Denver                  Lakewood           CO   84.6%    32,705    617   309   252
3158   Overland Park           Overland Park      KS   86.0%    26,041    595   244   222
3159   Wichita                 Wichita            KS   93.1%    21,628    640   278   241
3160   Billings                    Billings                     MT   64.6%    94,275   1103   490   489
3162   Bismarck                    Bismarck                     ND   80.2%    34,151    549   315   291
3163   Lincoln                     Lincoln                      NE   77.7%    67,820   1102   505   460
3164   Albuquerque                 Los Ranchos de Albuquerque   NM   68.4%    89,442    902   571   542
3165   Las Cruces                  Las Cruces                   NM   76.5%    43,147    826   382   320
3166   Cleveland Co.               Norman                       OK   74.1%    78,295    852   498   469
3167   Oklahoma County             Warr Acres                   OK   87.2%    35,156    714   391   373
3168   Tulsa                       Tulsa                        OK   66.6%   109,458    815   465   463
3169   Sioux Falls                 Sioux Falls                  SD   74.5%    42,549    582   236   236
3170   Arlington                   Grand Prairie                TX   79.9%    29,842    516   218   216
3171   Austin                      Austin                       TX   91.3%    22,688    859   477   380
3172   Collin Co.                  McKinney                     TX   79.5%    50,169    708   401   378
3173   Dallas                      Duncanville                  TX   64.2%    51,418    817   342   342
3174   Dallas Co. NE               Richardson                   TX   72.1%    40,170    747   324   318
3175   Dallas Co. NW               Farmers Branch               TX   71.2%    56,376    677   378   360
3176   Denton Co.                  Denton                       TX   83.9%    48,631    872   472   450
3177   El Paso                     El Paso                      TX   74.7%    64,447   1063   459   376
3178   Fort Bend Co.               Katy                         TX   64.0%   119,928   1042   572   571
3179   Fort Worth                  Fort Worth                   TX   90.2%    18,054    557   234   201
3180   Harris Co. East             Houston                      TX   83.5%    24,075    706   354   307
3181   Harris Co. NE               Houston                      TX   83.4%    24,605    622   277   265
3182   Harris Co. NW               Katy                         TX   91.7%    11,144    609   349   251
3183   Hidalgo Co. - Cameron Co.   McAllen                      TX   73.1%    86,088    916   442   442
3184   Houston NW                  Houston                      TX   84.3%    22,831    409   248   231
3185   Houston South               Houston                      TX   69.2%    51,527    667   326   325
3186   Houston West                Houston                      TX   73.1%    45,684    790   429   416
3187   Laredo                      Laredo                       TX   66.3%   111,620   1032   513   513
3188   Lubbock                     Lubbock                      TX   71.3%    90,941    785   406   406
3189   Montgomery Co.              Spring                       TX   70.0%   100,409   1110   542   541
3190   San Antonio East            San Antonio                  TX   90.8%    11,033    538   256   215
3191   San Antonio North           San Antonio                  TX   93.3%     7,840    372   233   207
3192   San Antonio West            San Antonio                  TX   91.7%     9,320    493   253   208
3193   Tyler                       Tyler                        TX   74.6%    97,603   1036   589   575
3194   Waco                        Waco                         TX   84.6%    49,491   1064   540   511
3195   Williamson Co.              Leander                      TX   86.1%    42,761    905   431   386
3196   Orem                        Orem                         UT   81.2%    37,685    612   192   178
3197   Salt Lake City              South Salt Lake              UT   83.9%    39,403    851   283   258
3198   Casper                      Casper                       WY   75.9%    33,985    601   222   222
3255   Honolulu                    Honolulu                     HI   94.2%    16,339    489   327   275
3256   Boise                       Boise                        ID   97.0%     9,253    386   224   160
3257   Las Vegas                   Las Vegas                    NV   74.0%    70,626    841   603   579
3258   North Las Vegas             N. Las Vegas                 NV   78.5%    60,590    844   551   542
3259   Eugene                      Springfield                  OR   83.2%    52,547   1015   410   382
3260   Portland                    Portland                     OR   92.7%    13,759    476   242   222
3261   Salem                       Salem                        OR   94.3%    13,954    726   280   229
3263   Bakersfield                 Bakersfield                  CA   77.4%    68,710    868   441   437
3264   Chico                       Chico                        CA   73.1%    81,672    850   462   445
3265   Concord                     Concord                      CA   79.5%    34,448    557   307   282
3266   El Cajon                    San Diego                    CA   85.8%    18,911    465   248   238
3267   Fullerton                   Buena Park                   CA   89.4%    18,331    654   360   280
3268   Inglewood                   Inglewood                    CA   82.3%    51,960    966   536   513
3269   Long Beach                  Long Beach                   CA   87.9%    24,088    771   419   387
3270   Fresno                      Fresno                       CA   79.9%    47,496    892   532   495
3271   Oakland                     Oakland                      CA   82.9%    26,223    473   271   260
3272   Ontario                     Upland                       CA   82.4%    21,212    418   237   227
3273   Palm Springs                Palm Springs                 CA   77.9%    55,364    871   443   416
3274   Pasadena                    Pasadena                     CA   91.5%    25,719    775   466   430
3275   Pleasanton                  San Ramon                    CA   89.3%    12,038    280   151   144
3276   Riverside                   Riverside                    CA   77.1%    33,652    492   276   274
3277   Sacramento                  Sacramento                   CA   84.4%    28,341    535   361   328
3278   San Bernardino              San Bernardino               CA   78.1%    45,465    700   413   396
3279   San Diego                   San Diego                    CA   83.7%    26,921    557   335   319
3280   San Francisco               San Francisco                CA   86.3%    22,334    502   286   270
3281   San Jose                    San Jose                     CA   83.5%    28,711    772   396   362
3282   San Mateo                   Redwood City                 CA   89.2%    13,937    372   221   180
3283   Santa Ana                   Santa Ana                    CA   89.9%    20,687    701   375   265
3284   Camarillo                   Camarillo                    CA   83.3%    34,190    546   382   346
3285   Santa Clarita               Valencia                     CA   89.5%    23,629    794   432   385
3286   Santa Rosa                  Rohnert Park                 CA   75.9%    50,034    752   422   400
3287   South Gate                  Commerce                     CA   79.4%    53,496    605   350   342
3288   Stockton                    Stockton                     CA   76.8%    56,154    813   455   436
3289   Sunnyvale                   Sunnyvale                    CA   88.2%    20,010    371   240   222
3290   Woodland Hills              Woodland Hills               CA   91.9%    29,130    820   460   432
3291   Vista                       Carlsbad                     CA   92.4%    10,632    332   177   144
3292   West Covina                 West Covina                  CA   94.6%     9,468    469   260   218
3293   Everett                     Everett                      WA   94.0%    15,865    553   343   306
3294   Olympia                     Olympia                      WA   94.5%    13,964    558   317   294
3295   Seattle                     Seattle                      WA   92.6%    15,328    579   293   264
3296   Spokane                     Spokane                      WA   85.4%    44,333    974   429   418
3297   Tacoma                      Tacoma                       WA   92.8%    12,588    606   244   197
3298   Anchorage                   Anchorage                    AK   86.5%    24,210    791   343   275
ACO Number   ACO Name                ACO city              ACO state PCT_COMP Remaining Cases Active Employees Employees With Availability Employees With An Assignment
      2253   Danbury                 Danbury               CT             89.3%         19,704              862                         449                          324
      2254   Hartford                Hartford              CT             91.5%         19,618              843                         411                          281
      2255   New Haven               New Haven             CT             81.4%         32,843              924                         485                          418
      2256   Boston                  Boston                MA             76.7%         48,295             1136                         456                          416
      2257   Lawrence                Lawrence              MA             76.2%         29,355              587                         279                          274
      2258   Quincy                  Quincy                MA             90.5%          9,604              462                         162                            99
      2259   East Bridgewater        East Bridgewater      MA             71.3%         85,923             1094                         561                          551
      2260   Waltham                 Waltham               MA             96.9%          6,983              875                         328                          130
      2261   Worcester               Worcester             MA             85.4%         40,974             1202                         486                          411
      2262   Gardiner                Gardiner              ME             92.4%         30,870             1183                         539                          464
      2263   Concord                 Concord               NH             81.8%         50,526             1168                         537                          459
      2264   Egg Harbor              Egg Harbor Township   NJ             58.1%       122,190              1171                         621                          617
      2265   Parsippany              Parsippany            NJ             90.9%         12,307              710                         340                          257
      2266   South Plainfield        South Plainfield      NJ             78.5%         28,620              907                         400                          348
      2267   Jersey City             Jersey City           NJ             76.5%         40,780             1007                         514                          479
      2268   Newark                  Newark                NJ             71.1%         44,592              910                         480                          428
      2269   Fairlawn                Fairlawn              NJ             71.0%         52,406             1008                         539                          508
      2270   Toms River              Toms River            NJ             78.1%         59,658             1278                         558                          489
      2271   Trenton                 Trenton               NJ             86.6%         20,867              718                         340                          297
      2272   Albany                  Albany                NY             76.4%         97,496             1808                         715                          687
      2273   Bronx 1                 Bronx                 NY             75.6%         34,138             1003                         461                          343
      2274   Bronx 2                 Bronx                 NY             76.0%         34,392              992                         469                          375
      2275   Melville                Melville              NY             65.5%         83,765             1319                         634                          609
      2276   Buffalo                 Buffalo               NY             83.8%         32,250              884                         358                          313
      2277   Queens 1                Long Island City      NY             89.2%         12,939              677                         320                          225
      2278   Brooklyn 1              Brooklyn              NY             60.4%         54,177             1059                         472                          421
      2279   Garden City             Garden City           NY             80.6%         33,027              939                         413                          376
      2280   Manhattan 1             New York              NY             82.0%         33,317              803                         418                          335
      2281   Manhattan 2             New York              NY             79.0%         60,592             1272                         705                          556
      2282   Pawling                 Pawling               NY             81.5%         46,930             1446                         652                          568
      2283   Brooklyn 2              Brooklyn              NY             69.0%         58,819             1312                         714                          518
      2284   Queens 2                Bayside               NY             87.2%         16,346              878                         423                          318
      2285   Queens 3                Forest Hills          NY             83.1%         21,716              902                         376                          314
      2286   Peekskill               Peekskill             NY             76.1%         42,723             1008                         527                          491
      2287   Rochester               Rochester             NY             76.2%         90,147             1502                         718                          677
      2288   Brooklyn 3              Brooklyn              NY             82.9%         25,575             1068                         526                          343
      2289   Queens 4                Jamaica               NY             80.0%         22,295              846                         402                          280
      2290   Staten Island           Staten Island         NY             87.2%         10,840              615                         242                          144
      2291   Syracuse                Syracuse              NY             82.7%         65,554             1755                         725                          672
      2292   Brooklyn 4              Brooklyn              NY             73.8%         40,791              913                         389                          357
      2293   Guaynabo                Guaynabo              PR             86.0%         65,312             1593                         905                          656
      2294   Caguas                  Caguas                PR             87.2%         57,948             1583                         864                          648
      2295   Mayaguez                Mayaguez              PR             90.7%         47,236             1887                         991                          816
      2296   Providence              Providence            RI             80.5%         41,255             1074                         542                          464
      2297   Burlington              Burlington            VT             87.9%         21,326              762                         343                          281
      2355   Washington DC           Washington            DC             74.1%         45,627              872                         402                          358
      2356   Wilmington              Wilmington            DE             72.6%         54,358              860                         401                          389
      2357   Lexington               Lexington             KY             67.6%       150,630              1506                         742                          735
      2358   Louisville              Louisville            KY             70.2%       103,191               921                         455                          451
      2359   Hanover                 Hanover               MD             76.2%         63,326             1252                         674                          586
      2360   Baltimore               Baltimore             MD             64.7%         54,875              836                         379                          377
      2361   Hagerstown              Hagerstown            MD             92.1%         19,104             1031                         433                          323
      2362   Towson                  Towson                MD             78.1%         63,217             1320                         692                          644
      2363   Akron                   Akron                 OH             61.5%       105,392               960                         583                          582
      2364   Mansfield               Mansfield             OH             95.1%         12,649              841                         357                          254
      2365   Cincinnati              Cincinnati            OH             78.8%         32,781              855                         386                          373
      2366   Cleveland               Cleveland             OH             65.7%         72,021              868                         459                          456
      2367   Columbus                Dublin                OH             86.4%         33,623             1347                         604                          532
      2368   Dayton                  Dayton                OH             84.1%         38,062              831                         390                          365
      2369   Toledo                  Toledo                OH             73.8%         82,016             1047                         531                          488
      2370   South Point             South Point           OH             90.6%         24,991              986                         506                          429
      2371   Allentown               Allentown             PA             69.4%         95,553              915                         500                          493
      2372   Cranberry Township      Cranberry Township    PA             92.9%         23,734              924                         386                          303
      2373   Harrisburg              Harrisburg            PA             87.9%         32,781              956                         352                          328
      2374   Norristown              Norristown            PA             84.6%         26,964              637                         291                          273
      2375   Philadelphia-Franklin   Philadelphia          PA             64.0%         88,878             1301                         569                          545
      2376   Philadelphia-Penn       Philadelphia          PA             57.4%         67,255              978                         488                          485
      2377   Pittsburgh              Pittsburgh            PA             85.0%         31,959              865                         391                          355
      2378   Reading                 Reading               PA             77.1%         51,842              650                         356                          331
      2379   State College           State College         PA             89.6%         35,479             1113                         474                          416
      2380   Knoxville               Knoxville             TN             87.0%         45,080             1074                         543                          470
      2381   Memphis                 Memphis               TN             69.9%         71,747              955                         472                          433
      2382   Nashville               Franklin              TN             89.7%         33,762              975                         544                          441
      2383   Shelbyville             Shelbyville           TN             70.3%       134,676              1593                         860                          845
      2384   Crystal City            Arlington             VA             90.4%         11,639              458                         188                          138
      2385   Fairfax                 Fairfax               VA             97.0%          3,067              447                         198                            71
      2386   Fredericksburg          Fredericksburg        VA             69.0%         77,733              940                         489                          467
      2387   Virginia Beach          Virginia Beach        VA             71.9%         79,559              996                         524                          503
      2388   Richmond                Richmond              VA             72.0%         70,913             1004                         471                          467
      2389   Roanoke                 Roanoke               VA             74.6%         87,148             1388                         639                          622
      2390   Beckley                 Beckley               WV             96.6%         17,113             1254                         578                          393
      2556   Fayetteville            Fayetteville          AR             93.5%         23,396             1139                         694                          576
      2557   Little Rock             Little Rock           AR             80.7%         70,833             1480                         737                          675
2558   Des Moines              Des Moines         IA   63.9%   182,270   1791   879   874
2559   Chicago Central         Chicago            IL   82.1%    45,049   1410   707   530
2560   Chicago Far Southwest   Evergreen Park     IL   88.8%    13,887    860   362   327
2561   Chicago South           Chicago            IL   80.0%    34,071    936   496   381
2562   Cook County NW          Schaumburg         IL   90.4%    13,014    527   326   250
2563   Cook County South       Matteson           IL   80.6%    31,678    909   391   345
2564   Dekalb                  Dekalb             IL   88.3%    26,413    980   409   316
2565   Oswego                  Oswego             IL   87.2%    22,553    886   402   297
2566   Peoria                  Peoria             IL   83.6%    51,693   1147   531   487
2567   Skokie                  Skokie             IL   90.9%    11,085    854   387   225
2568   Springfield             Springfield        IL   67.0%   107,433   1114   562   547
2569   Evansville              Evansville         IN   94.4%    14,210   1012   394   295
2570   Ft. Wayne               Ft. Wayne          IN   86.7%    36,769   1036   455   399
2571   Indianapolis            Indianapolis       IN   87.4%    32,685   1069   378   284
2572   Lake County             Merrillville       IN   88.7%    35,216   1326   550   456
2573   Detroit                 Detroit            MI   64.8%   118,472   1488   760   722
2574   Lansing                 Lansing            MI   68.7%   111,003   1430   605   579
2575   Macomb County           Clinton Township   MI   83.9%    42,359   1006   477   424
2576   Traverse City           Traverse City      MI   68.9%   163,283   1957   892   876
2577   Oakland County          Troy               MI   88.8%    18,491    448   171   147
2578   Duluth                  Duluth             MN   81.3%    70,864   1531   651   572
2579   Minneapolis             Minneapolis        MN   91.9%    12,492    593   216   173
2580   Rochester               Rochester          MN   80.4%    52,681   1254   491   374
2581   Kansas City             Kansas City        MO   93.1%    30,003   1239   481   408
2582   Springfield             Springfield        MO   81.0%    98,139   1697   749   694
2583   St. Louis               St. Louis          MO   79.2%    64,373   1045   463   441
2584   Eau Claire              Eau Claire         WI   91.4%    22,898    755   366   289
2585   Green Bay               Green Bay          WI   91.3%    23,688    876   394   313
2586   Madison                 Madison            WI   92.4%    19,210   1080   478   336
2587   Milwaukee               Milwaukee          WI   72.1%    46,192   1022   451   406
2901   Gulfport                Gulfport           MS   74.2%    88,523   1266   667   598
2902   Jackson                 Jackson            MS   49.9%   165,387    888   489   485
2904   Birmingham              Birmingham         AL   52.9%   183,792    920   570   570
2905   Huntsville              Huntsville         AL   62.5%   130,076   1049   586   553
2906   Mobile                  Mobile             AL   60.7%   146,788   1013   548   546
2907   Charleston              North Charleston   SC   60.2%   191,430   1284   621   621
2908   Columbia                Columbia           SC   65.6%   116,908   1077   507   505
2909   Greenville, SC          Greenville         SC   69.3%   115,459   1106   533   532
2910   Atlanta                 Atlanta            GA   61.8%    89,672    778   420   412
2966   Lauderdale Lakes        Lauderdale Lake    FL   65.3%    84,695    996   525   509
2967   Fort Lauderdale         Margate            FL   66.1%    97,320    990   566   546
2968   Fort Myers              Fort Myers         FL   65.4%   157,221   1232   864   826
2969   Gainesville             Gainesville        FL   79.1%    47,310    965   465   376
2970   Jacksonville            Jacksonville       FL   64.9%    71,069    718   393   389
2971   Lakeland                Lakeland           FL   62.6%   147,221   1239   751   751
2972   Miami North             Miami Lakes        FL   69.4%    90,981   1141   624   580
2973   Miami South             Palmetto Bay       FL   71.5%    68,300   1000   553   515
2974   Ocala                   Ocala              FL   67.8%    91,884    901   488   484
2975   Orange County           Orlando            FL   71.5%    74,617    848   466   465
2976   Pensacola               Pensacola          FL   60.0%   150,065   1154   584   566
2977   Seminole County         Lake Mary          FL   64.4%   101,382    768   453   453
2978   St. Petersburg          St. Petersburg     FL   72.6%    86,805    913   502   492
2979   Tampa                   Tampa              FL   63.4%    96,881    858   484   483
2980   West Palm Beach         West Palm Beach    FL   64.1%   122,972   1139   721   717
2981   Columbus                Columbus           GA   44.2%   220,925   1019   634   616
2982   Dekalb County           Atlanta            GA   65.0%    71,435    872   419   382
2983   Douglasville            Douglasville       GA   62.2%    76,017    704   386   334
2984   Gainesville, GA         Gainesville        GA   69.4%   104,955    978   557   556
2985   Gwinnett County         Duluth             GA   56.6%    96,794    745   358   355
2986   Macon                   Macon              GA   53.0%   128,676    969   615   614
2987   Savannah                Savannah           GA   82.1%    49,970   1057   607   550
2988   Baton Rouge             Baton Rouge        LA   61.2%   102,100    915   508   507
2989   Jefferson Parish        Elmwood            LA   68.9%    80,170   1133   647   643
2990   New Orleans             New Orleans        LA   96.4%     6,767    389   251   126
2991   Shreveport              Shreveport         LA   44.1%   197,964   1044   551   530
2992   Asheville               Asheville          NC   70.9%   126,939   1502   776   755
2993   Charlotte               Charlotte          NC   69.2%    71,417    919   492   475
2994   Durham                  Durham             NC   60.8%   107,103    890   461   460
2995   Fayetteville            Fayetteville       NC   67.4%   118,988   1107   651   612
2996   Greenville, NC          Greenville         NC   62.1%   148,018   1229   633   631
2997   Raleigh                 Raleigh            NC   74.3%    65,215    680   333   332
2998   Winston-Salem           Winston-Salem      NC   64.2%   111,288    968   533   532
3105   Flagstaff               Flagstaff          AZ   68.6%    70,915    741   384   382
3106   Maricopa Central        Phoenix            AZ   60.1%   109,838    884   489   489
3107   Maricopa South          Mesa               AZ   73.2%    68,732    750   472   466
3108   Maricopa West           Glendale           AZ   58.9%    98,068    759   397   395
3109   Tucson                  Tucson             AZ   60.1%   170,344   1364   855   815
3110   Window Rock             St. Michaels       AZ   48.2%    46,979    345   191   191
3154   Aurora                  Aurora             CO   76.7%    45,073    625   299   291
3155   Colorado North          Longmont           CO   85.6%    40,167   1059   482   381
3156   Colorado Springs        Colorado Springs   CO   59.3%   131,247    873   478   477
3157   Denver                  Lakewood           CO   84.1%    33,873    669   333   279
3158   Overland Park           Overland Park      KS   85.2%    27,617    589   256   208
3159   Wichita                 Wichita            KS   92.5%    23,277    633   311   252
3160   Billings                    Billings                     MT   63.1%    98,199   1103   533   523
3162   Bismarck                    Bismarck                     ND   78.9%    36,458    549   331   292
3163   Lincoln                     Lincoln                      NE   76.3%    72,234   1103   557   523
3164   Albuquerque                 Los Ranchos de Albuquerque   NM   66.6%    94,420    907   601   571
3165   Las Cruces                  Las Cruces                   NM   75.1%    45,695    846   405   324
3166   Cleveland Co.               Norman                       OK   72.3%    83,581    853   514   492
3167   Oklahoma County             Warr Acres                   OK   86.2%    37,880    711   411   394
3168   Tulsa                       Tulsa                        OK   65.1%   114,320    812   467   461
3169   Sioux Falls                 Sioux Falls                  SD   73.1%    44,795    576   242   234
3170   Arlington                   Grand Prairie                TX   78.4%    31,984    515   292   287
3171   Austin                      Austin                       TX   90.8%    24,018    859   485   343
3172   Collin Co.                  McKinney                     TX   77.7%    54,466    702   459   427
3173   Dallas                      Duncanville                  TX   61.8%    54,769    781   395   395
3174   Dallas Co. NE               Richardson                   TX   70.2%    42,860    742   381   364
3175   Dallas Co. NW               Farmers Branch               TX   69.6%    59,320    669   400   366
3176   Denton Co.                  Denton                       TX   82.5%    52,888    876   492   468
3177   El Paso                     El Paso                      TX   73.4%    67,778   1070   540   407
3178   Fort Bend Co.               Katy                         TX   62.0%   126,694   1073   644   643
3179   Fort Worth                  Fort Worth                   TX   89.3%    19,661    609   307   251
3180   Harris Co. East             Houston                      TX   81.6%    26,874    713   390   344
3181   Harris Co. NE               Houston                      TX   81.5%    27,321    592   324   307
3182   Harris Co. NW               Katy                         TX   90.6%    12,722    610   374   287
3183   Hidalgo Co. - Cameron Co.   McAllen                      TX   71.4%    91,655    907   526   526
3184   Houston NW                  Houston                      TX   82.5%    25,383    423   269   252
3185   Houston South               Houston                      TX   67.1%    54,930    673   364   364
3186   Houston West                Houston                      TX   70.6%    49,936    798   462   432
3187   Laredo                      Laredo                       TX   64.3%   118,334   1027   580   578
3188   Lubbock                     Lubbock                      TX   69.6%    96,450    774   464   464
3189   Montgomery Co.              Spring                       TX   68.3%   106,079   1106   613   598
3190   San Antonio East            San Antonio                  TX   90.1%    11,880    550   284   212
3191   San Antonio North           San Antonio                  TX   93.2%     7,947    378   257   196
3192   San Antonio West            San Antonio                  TX   90.3%    10,832    489   258   161
3193   Tyler                       Tyler                        TX   73.0%   103,662   1029   665   645
3194   Waco                        Waco                         TX   83.5%    53,193   1061   584   501
3195   Williamson Co.              Leander                      TX   84.9%    46,335    915   446   394
3196   Orem                        Orem                         UT   80.0%    40,172    623   324   284
3197   Salt Lake City              South Salt Lake              UT   83.0%    41,467    848   385   337
3198   Casper                      Casper                       WY   74.8%    35,495    600   249   249
3255   Honolulu                    Honolulu                     HI   93.7%    17,735    495   341   249
3256   Boise                       Boise                        ID   96.7%    10,198    379   220   117
3257   Las Vegas                   Las Vegas                    NV   72.5%    74,456    816   559   554
3258   North Las Vegas             N. Las Vegas                 NV   77.0%    64,917    845   547   509
3259   Eugene                      Springfield                  OR   83.0%    53,363   1018   423   378
3260   Portland                    Portland                     OR   92.8%    13,562    480   236   201
3261   Salem                       Salem                        OR   94.0%    14,708    726   290   217
3263   Bakersfield                 Bakersfield                  CA   75.9%    73,011    848   471   468
3264   Chico                       Chico                        CA   72.4%    83,590    863   505   481
3265   Concord                     Concord                      CA   78.6%    35,991    563   304   286
3266   El Cajon                    San Diego                    CA   85.1%    19,800    465   274   246
3267   Fullerton                   Buena Park                   CA   88.6%    19,710    690   388   276
3268   Inglewood                   Inglewood                    CA   81.5%    54,496    969   551   523
3269   Long Beach                  Long Beach                   CA   86.9%    25,985    792   473   407
3270   Fresno                      Fresno                       CA   77.9%    52,119    896   588   533
3271   Oakland                     Oakland                      CA   82.1%    27,544    476   263   240
3272   Ontario                     Upland                       CA   81.0%    22,848    422   273   246
3273   Palm Springs                Palm Springs                 CA   76.2%    59,521    871   517   503
3274   Pasadena                    Pasadena                     CA   91.6%    25,182    818   491   401
3275   Pleasanton                  San Ramon                    CA   88.8%    12,652    281   147   140
3276   Riverside                   Riverside                    CA   75.7%    35,716    493   297   295
3277   Sacramento                  Sacramento                   CA   83.3%    30,302    552   387   326
3278   San Bernardino              San Bernardino               CA   76.4%    48,914    705   426   407
3279   San Diego                   San Diego                    CA   82.8%    28,430    562   325   291
3280   San Francisco               San Francisco                CA   85.3%    23,848    497   264   239
3281   San Jose                    San Jose                     CA   82.4%    30,586    777   418   366
3282   San Mateo                   Redwood City                 CA   88.5%    14,888    370   227   190
3283   Santa Ana                   Santa Ana                    CA   89.3%    21,852    723   392   262
3284   Camarillo                   Camarillo                    CA   82.2%    36,363    544   393   336
3285   Santa Clarita               Valencia                     CA   88.8%    25,267    791   476   383
3286   Santa Rosa                  Rohnert Park                 CA   75.4%    51,094    747   418   386
3287   South Gate                  Commerce                     CA   78.5%    55,895    605   359   350
3288   Stockton                    Stockton                     CA   75.0%    60,433    817   486   457
3289   Sunnyvale                   Sunnyvale                    CA   87.3%    21,635    374   233   212
3290   Woodland Hills              Woodland Hills               CA   92.0%    28,945    825   480   439
3291   Vista                       Carlsbad                     CA   92.8%    10,079    353   193   143
3292   West Covina                 West Covina                  CA   94.1%    10,223    501   297   217
3293   Everett                     Everett                      WA   94.3%    14,970    557   364   270
3294   Olympia                     Olympia                      WA   94.8%    13,187    585   365   321
3295   Seattle                     Seattle                      WA   93.7%    13,028    570   294   198
3296   Spokane                     Spokane                      WA   85.3%    44,589    999   522   490
3297   Tacoma                      Tacoma                       WA   93.4%    11,572    609   258   193
3298   Anchorage                   Anchorage                    AK   85.6%    25,742    804   349   242
ACO Number   ACO Name           ACO city              ACO state PCT_COMP
      2253   Danbury            Danbury               CT              88.4
      2254   Hartford           Hartford              CT              90.9
      2255   New Haven          New Haven             CT              79.7
      2256   Boston             Boston                MA              75.4
      2257   Lawrence           Lawrence              MA              74.6
      2258   Quincy             Quincy                MA              89.8
      2259   East Bridgewater   East Bridgewater      MA              69.2
      2260   Waltham            Waltham               MA              96.5
      2261   Worcester          Worcester             MA              84.3
      2262   Gardiner           Gardiner              ME              91.8
      2263   Concord            Concord               NH              80.1
      2264   Egg Harbor         Egg Harbor Township   NJ              55.4
      2265   Parsippany         Parsippany            NJ              89.6
      2266   South Plainfield   South Plainfield      NJ              76.7
      2267   Jersey City        Jersey City           NJ              74.2
      2268   Newark             Newark                NJ              69.2
      2269   Fairlawn           Fairlawn              NJ               69
      2270   Toms River         Toms River            NJ              75.9
      2271   Trenton            Trenton               NJ              85.5
      2272   Albany             Albany                NY              74.6
      2273   Bronx 1            Bronx                 NY              74.6
      2274   Bronx 2            Bronx                 NY              73.4
      2275   Melville           Melville              NY              63.5
      2276   Buffalo            Buffalo               NY              82.5
      2277   Queens 1           Long Island City      NY              88.2
      2278   Brooklyn 1         Brooklyn              NY              58.1
      2279   Garden City        Garden City           NY              78.8
      2280   Manhattan 1        New York              NY              80.2
      2281   Manhattan 2        New York              NY              76.9
      2282   Pawling            Pawling               NY              79.7
      2283   Brooklyn 2         Brooklyn              NY              66.9
      2284   Queens 2           Bayside               NY               86
      2285   Queens 3           Forest Hills          NY              81.8
      2286   Peekskill          Peekskill             NY              74.1
      2287   Rochester          Rochester             NY              73.6
      2288   Brooklyn 3         Brooklyn              NY              80.7
      2289   Queens 4           Jamaica               NY              77.8
      2290   Staten Island      Staten Island         NY               86
      2291   Syracuse           Syracuse              NY              80.8
      2292   Brooklyn 4         Brooklyn              NY              71.5
      2293   Guaynabo           Guaynabo              PR              84.9
      2294   Caguas             Caguas                PR              85.9
      2295   Mayaguez           Mayaguez              PR               90
      2296   Providence         Providence            RI              78.8
      2297   Burlington         Burlington            VT              86.7
      2355   Washington DC      Washington            DC              72.4
2356   Wilmington              Wilmington           DE   70.7
2357   Lexington               Lexington            KY    66
2358   Louisville              Louisville           KY   68.7
2359   Hanover                 Hanover              MD   74.6
2360   Baltimore               Baltimore            MD   62.9
2361   Hagerstown              Hagerstown           MD   91.5
2362   Towson                  Towson               MD   75.7
2363   Akron                   Akron                OH   58.7
2364   Mansfield               Mansfield            OH   94.5
2365   Cincinnati              Cincinnati           OH    77
2366   Cleveland               Cleveland            OH   63.7
2367   Columbus                Dublin               OH   84.9
2368   Dayton                  Dayton               OH   82.6
2369   Toledo                  Toledo               OH   71.8
2370   South Point             South Point          OH    89
2371   Allentown               Allentown            PA   67.4
2372   Cranberry Township      Cranberry Township   PA    92
2373   Harrisburg              Harrisburg           PA   86.9
2374   Norristown              Norristown           PA   83.6
2375   Philadelphia-Franklin   Philadelphia         PA   62.3
2376   Philadelphia-Penn       Philadelphia         PA   55.3
2377   Pittsburgh              Pittsburgh           PA   83.4
2378   Reading                 Reading              PA   75.5
2379   State College           State College        PA   88.2
2380   Knoxville               Knoxville            TN   85.4
2381   Memphis                 Memphis              TN   68.7
2382   Nashville               Franklin             TN   88.8
2383   Shelbyville             Shelbyville          TN   68.2
2384   Crystal City            Arlington            VA   89.9
2385   Fairfax                 Fairfax              VA    97
2386   Fredericksburg          Fredericksburg       VA   67.1
2387   Virginia Beach          Virginia Beach       VA    70
2388   Richmond                Richmond             VA   70.3
2389   Roanoke                 Roanoke              VA   72.6
2390   Beckley                 Beckley              WV   96.1
2556   Fayetteville            Fayetteville         AR   92.3
2557   Little Rock             Little Rock          AR   79.1
2558   Des Moines              Des Moines           IA   62.1
2559   Chicago Central         Chicago              IL   81.1
2560   Chicago Far Southwest   Evergreen Park       IL    88
2561   Chicago South           Chicago              IL   78.2
2562   Cook County NW          Schaumburg           IL   89.6
2563   Cook County South       Matteson             IL   79.1
2564   Dekalb                  Dekalb               IL   87.4
2565   Oswego                  Oswego               IL   87.4
2566   Peoria                  Peoria               IL   82.2
2567   Skokie                  Skokie               IL   90.4
2568   Springfield        Springfield        IL   64.8
2569   Evansville         Evansville         IN   93.7
2570   Ft. Wayne          Ft. Wayne          IN   85.1
2571   Indianapolis       Indianapolis       IN   86.3
2572   Lake County        Merrillville       IN   87.5
2573   Detroit            Detroit            MI   62.5
2574   Lansing            Lansing            MI   66.7
2575   Macomb County      Clinton Township   MI   82.2
2576   Traverse City      Traverse City      MI   66.5
2577   Oakland County     Troy               MI   88.3
2578   Duluth             Duluth             MN   79.6
2579   Minneapolis        Minneapolis        MN    91
2580   Rochester          Rochester          MN   78.9
2581   Kansas City        Kansas City        MO   92.7
2582   Springfield        Springfield        MO   79.5
2583   St. Louis          St. Louis          MO   77.7
2584   Eau Claire         Eau Claire         WI   90.5
2585   Green Bay          Green Bay          WI   90.5
2586   Madison            Madison            WI   91.5
2587   Milwaukee          Milwaukee          WI   70.7
2901   Gulfport           Gulfport           MS   72.8
2902   Jackson            Jackson            MS   47.7
2904   Birmingham         Birmingham         AL   51.1
2905   Huntsville         Huntsville         AL   60.8
2906   Mobile             Mobile             AL   58.8
2907   Charleston         North Charleston   SC   58.5
2908   Columbia           Columbia           SC   64.1
2909   Greenville, SC     Greenville         SC   67.3
2910   Atlanta            Atlanta            GA   59.6
2966   Lauderdale Lakes   Lauderdale Lake    FL   63.1
2967   Fort Lauderdale    Margate            FL   63.9
2968   Fort Myers         Fort Myers         FL   63.3
2969   Gainesville        Gainesville        FL   77.7
2970   Jacksonville       Jacksonville       FL   63.2
2971   Lakeland           Lakeland           FL   60.4
2972   Miami North        Miami Lakes        FL   67.4
2973   Miami South        Palmetto Bay       FL   69.5
2974   Ocala              Ocala              FL   66.4
2975   Orange County      Orlando            FL   69.9
2976   Pensacola          Pensacola          FL   57.9
2977   Seminole County    Lake Mary          FL   62.5
2978   St. Petersburg     St. Petersburg     FL   70.4
2979   Tampa              Tampa              FL   61.4
2980   West Palm Beach    West Palm Beach    FL   61.9
2981   Columbus           Columbus           GA   41.5
2982   Dekalb County      Atlanta            GA   62.6
2983   Douglasville       Douglasville       GA   60.4
2984   Gainesville, GA    Gainesville                  GA   67.8
2985   Gwinnett County    Duluth                       GA   54.8
2986   Macon              Macon                        GA   49.6
2987   Savannah           Savannah                     GA   80.4
2988   Baton Rouge        Baton Rouge                  LA   59.1
2989   Jefferson Parish   Elmwood                      LA   66.5
2990   New Orleans        New Orleans                  LA   95.8
2991   Shreveport         Shreveport                   LA   42.6
2992   Asheville          Asheville                    NC    69
2993   Charlotte          Charlotte                    NC   67.4
2994   Durham             Durham                       NC   58.8
2995   Fayetteville       Fayetteville                 NC   65.6
2996   Greenville, NC     Greenville                   NC   60.1
2997   Raleigh            Raleigh                      NC   72.9
2998   Winston-Salem      Winston-Salem                NC    62
3105   Flagstaff          Flagstaff                    AZ   66.5
3106   Maricopa Central   Phoenix                      AZ   57.8
3107   Maricopa South     Mesa                         AZ   71.4
3108   Maricopa West      Glendale                     AZ    57
3109   Tucson             Tucson                       AZ   56.7
3110   Window Rock        St. Michaels                 AZ   46.7
3154   Aurora             Aurora                       CO   75.4
3155   Colorado North     Longmont                     CO   84.1
3156   Colorado Springs   Colorado Springs             CO   57.5
3157   Denver             Lakewood                     CO   82.9
3158   Overland Park      Overland Park                KS   84.1
3159   Wichita            Wichita                      KS   91.8
3160   Billings           Billings                     MT   61.3
3162   Bismarck           Bismarck                     ND    77
3163   Lincoln            Lincoln                      NE   74.6
3164   Albuquerque        Los Ranchos de Albuquerque   NM   64.7
3165   Las Cruces         Las Cruces                   NM   73.7
3166   Cleveland Co.      Norman                       OK   70.5
3167   Oklahoma County    Warr Acres                   OK    85
3168   Tulsa              Tulsa                        OK   63.4
3169   Sioux Falls        Sioux Falls                  SD   71.5
3170   Arlington          Grand Prairie                TX   76.3
3171   Austin             Austin                       TX   89.7
3172   Collin Co.         McKinney                     TX   75.8
3173   Dallas             Duncanville                  TX   59.5
3174   Dallas Co. NE      Richardson                   TX   67.9
3175   Dallas Co. NW      Farmers Branch               TX   67.6
3176   Denton Co.         Denton                       TX    81
3177   El Paso            El Paso                      TX   71.9
3178   Fort Bend Co.      Katy                         TX   59.6
3179   Fort Worth         Fort Worth                   TX    88
3180   Harris Co. East    Houston                      TX   79.1
3181   Harris Co. NE               Houston           TX   79.7
3182   Harris Co. NW               Katy              TX   89.1
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   69.4
3184   Houston NW                  Houston           TX   80.2
3185   Houston South               Houston           TX   64.8
3186   Houston West                Houston           TX   67.7
3187   Laredo                      Laredo            TX   61.9
3188   Lubbock                     Lubbock           TX   67.9
3189   Montgomery Co.              Spring            TX   66.3
3190   San Antonio East            San Antonio       TX   88.6
3191   San Antonio North           San Antonio       TX   92.1
3192   San Antonio West            San Antonio       TX   88.5
3193   Tyler                       Tyler             TX   71.2
3194   Waco                        Waco              TX   81.8
3195   Williamson Co.              Leander           TX   83.3
3196   Orem                        Orem              UT   78.2
3197   Salt Lake City              South Salt Lake   UT   81.5
3198   Casper                      Casper            WY   73.4
3255   Honolulu                    Honolulu          HI   92.8
3256   Boise                       Boise             ID   96.2
3257   Las Vegas                   Las Vegas         NV   70.9
3258   North Las Vegas             N. Las Vegas      NV   75.2
3259   Eugene                      Springfield       OR   82.2
3260   Portland                    Portland          OR   92.3
3261   Salem                       Salem             OR   93.3
3263   Bakersfield                 Bakersfield       CA   74.4
3264   Chico                       Chico             CA   71.2
3265   Concord                     Concord           CA   77.1
3266   El Cajon                    San Diego         CA   83.7
3267   Fullerton                   Buena Park        CA   87.5
3268   Inglewood                   Inglewood         CA   80.2
3269   Long Beach                  Long Beach        CA   85.7
3270   Fresno                      Fresno            CA   75.9
3271   Oakland                     Oakland           CA   81.1
3272   Ontario                     Upland            CA   79.8
3273   Palm Springs                Palm Springs      CA   74.5
3274   Pasadena                    Pasadena          CA   90.8
3275   Pleasanton                  San Ramon         CA   87.8
3276   Riverside                   Riverside         CA   74.2
3277   Sacramento                  Sacramento        CA   82.1
3278   San Bernardino              San Bernardino    CA   74.5
3279   San Diego                   San Diego         CA   81.3
3280   San Francisco               San Francisco     CA    84
3281   San Jose                    San Jose          CA   81.2
3282   San Mateo                   Redwood City      CA   87.4
3283   Santa Ana                   Santa Ana         CA   88.1
3284   Camarillo                   Camarillo         CA   80.9
3285   Santa Clarita    Valencia         CA   87.4
3286   Santa Rosa       Rohnert Park     CA   74.3
3287   South Gate       Commerce         CA   77.6
3288   Stockton         Stockton         CA    73
3289   Sunnyvale        Sunnyvale        CA    86
3290   Woodland Hills   Woodland Hills   CA    91
3291   Vista            Carlsbad         CA   92.5
3292   West Covina      West Covina      CA   93.3
3293   Everett          Everett          WA   93.8
3294   Olympia          Olympia          WA   94.3
3295   Seattle          Seattle          WA   93.1
3296   Spokane          Spokane          WA   83.9
3297   Tacoma           Tacoma           WA   92.9
3298   Anchorage        Anchorage        AK   84.5
ACO Number   ACO Name           ACO city              ACO state PCT_COMP
      2253   Danbury            Danbury               CT              87.3
      2254   Hartford           Hartford              CT              90.3
      2255   New Haven          New Haven             CT              78.3
      2256   Boston             Boston                MA              74.1
      2257   Lawrence           Lawrence              MA              73.2
      2258   Quincy             Quincy                MA              89.1
      2259   East Bridgewater   East Bridgewater      MA              67.4
      2260   Waltham            Waltham               MA              96.2
      2261   Worcester          Worcester             MA              83.4
      2262   Gardiner           Gardiner              ME              90.8
      2263   Concord            Concord               NH              78.1
      2264   Egg Harbor         Egg Harbor Township   NJ              53.3
      2265   Parsippany         Parsippany            NJ              88.2
      2266   South Plainfield   South Plainfield      NJ              75.3
      2267   Jersey City        Jersey City           NJ               72
      2268   Newark             Newark                NJ              67.5
      2269   Fairlawn           Fairlawn              NJ              67.4
      2270   Toms River         Toms River            NJ              74.1
      2271   Trenton            Trenton               NJ              84.5
      2272   Albany             Albany                NY              72.9
      2273   Bronx 1            Bronx                 NY              73.5
      2274   Bronx 2            Bronx                 NY              71.2
      2275   Melville           Melville              NY              61.7
      2276   Buffalo            Buffalo               NY              81.2
      2277   Queens 1           Long Island City      NY              87.4
      2278   Brooklyn 1         Brooklyn              NY              56.1
      2279   Garden City        Garden City           NY              77.7
      2280   Manhattan 1        New York              NY              78.4
      2281   Manhattan 2        New York              NY              74.9
      2282   Pawling            Pawling               NY              77.9
      2283   Brooklyn 2         Brooklyn              NY              64.9
      2284   Queens 2           Bayside               NY              85.1
      2285   Queens 3           Forest Hills          NY              80.3
      2286   Peekskill          Peekskill             NY              72.4
      2287   Rochester          Rochester             NY              71.1
      2288   Brooklyn 3         Brooklyn              NY              78.8
      2289   Queens 4           Jamaica               NY              75.6
      2290   Staten Island      Staten Island         NY              84.7
      2291   Syracuse           Syracuse              NY              78.9
      2292   Brooklyn 4         Brooklyn              NY              69.5
      2293   Guaynabo           Guaynabo              PR              83.3
      2294   Caguas             Caguas                PR              84.5
      2295   Mayaguez           Mayaguez              PR              88.7
      2296   Providence         Providence            RI              77.2
      2297   Burlington         Burlington            VT              85.1
      2355   Washington DC      Washington            DC              70.9
2356   Wilmington              Wilmington           DE   68.9
2357   Lexington               Lexington            KY   64.3
2358   Louisville              Louisville           KY    67
2359   Hanover                 Hanover              MD   73.7
2360   Baltimore               Baltimore            MD   61.4
2361   Hagerstown              Hagerstown           MD   90.9
2362   Towson                  Towson               MD   74.7
2363   Akron                   Akron                OH   55.9
2364   Mansfield               Mansfield            OH   93.6
2365   Cincinnati              Cincinnati           OH   75.3
2366   Cleveland               Cleveland            OH   61.7
2367   Columbus                Dublin               OH   83.3
2368   Dayton                  Dayton               OH   81.1
2369   Toledo                  Toledo               OH    70
2370   South Point             South Point          OH   87.2
2371   Allentown               Allentown            PA   65.7
2372   Cranberry Township      Cranberry Township   PA   90.9
2373   Harrisburg              Harrisburg           PA   85.7
2374   Norristown              Norristown           PA   82.6
2375   Philadelphia-Franklin   Philadelphia         PA   60.8
2376   Philadelphia-Penn       Philadelphia         PA   53.4
2377   Pittsburgh              Pittsburgh           PA   81.6
2378   Reading                 Reading              PA   74.1
2379   State College           State College        PA   86.7
2380   Knoxville               Knoxville            TN   83.7
2381   Memphis                 Memphis              TN   67.6
2382   Nashville               Franklin             TN   87.6
2383   Shelbyville             Shelbyville          TN   66.5
2384   Crystal City            Arlington            VA   89.3
2385   Fairfax                 Fairfax              VA   96.6
2386   Fredericksburg          Fredericksburg       VA   65.2
2387   Virginia Beach          Virginia Beach       VA   67.9
2388   Richmond                Richmond             VA   68.6
2389   Roanoke                 Roanoke              VA   70.4
2390   Beckley                 Beckley              WV   95.4
2556   Fayetteville            Fayetteville         AR   90.8
2557   Little Rock             Little Rock          AR   77.4
2558   Des Moines              Des Moines           IA   59.9
2559   Chicago Central         Chicago              IL   80.1
2560   Chicago Far Southwest   Evergreen Park       IL   87.2
2561   Chicago South           Chicago              IL   76.4
2562   Cook County NW          Schaumburg           IL   89.2
2563   Cook County South       Matteson             IL   77.8
2564   Dekalb                  Dekalb               IL   86.4
2565   Oswego                  Oswego               IL   86.7
2566   Peoria                  Peoria               IL   80.7
2567   Skokie                  Skokie               IL   90.1
2568   Springfield        Springfield        IL   62.3
2569   Evansville         Evansville         IN   92.8
2570   Ft. Wayne          Ft. Wayne          IN   83.3
2571   Indianapolis       Indianapolis       IN   85.3
2572   Lake County        Merrillville       IN   86.1
2573   Detroit            Detroit            MI   60.1
2574   Lansing            Lansing            MI   64.4
2575   Macomb County      Clinton Township   MI   80.2
2576   Traverse City      Traverse City      MI   63.8
2577   Oakland County     Troy               MI   87.1
2578   Duluth             Duluth             MN   77.6
2579   Minneapolis        Minneapolis        MN    90
2580   Rochester          Rochester          MN   77.1
2581   Kansas City        Kansas City        MO   92.3
2582   Springfield        Springfield        MO   77.7
2583   St. Louis          St. Louis          MO    76
2584   Eau Claire         Eau Claire         WI   89.4
2585   Green Bay          Green Bay          WI   89.5
2586   Madison            Madison            WI   90.4
2587   Milwaukee          Milwaukee          WI   69.1
2901   Gulfport           Gulfport           MS   71.3
2902   Jackson            Jackson            MS   45.5
2904   Birmingham         Birmingham         AL   49.4
2905   Huntsville         Huntsville         AL    59
2906   Mobile             Mobile             AL   56.5
2907   Charleston         North Charleston   SC   56.6
2908   Columbia           Columbia           SC   62.5
2909   Greenville, SC     Greenville         SC   65.4
2910   Atlanta            Atlanta            GA   57.5
2966   Lauderdale Lakes   Lauderdale Lake    FL   60.7
2967   Fort Lauderdale    Margate            FL   61.5
2968   Fort Myers         Fort Myers         FL   60.9
2969   Gainesville        Gainesville        FL   76.1
2970   Jacksonville       Jacksonville       FL   61.2
2971   Lakeland           Lakeland           FL   58.2
2972   Miami North        Miami Lakes        FL   65.2
2973   Miami South        Palmetto Bay       FL   67.4
2974   Ocala              Ocala              FL   64.7
2975   Orange County      Orlando            FL   68.3
2976   Pensacola          Pensacola          FL   55.6
2977   Seminole County    Lake Mary          FL   60.2
2978   St. Petersburg     St. Petersburg     FL   68.3
2979   Tampa              Tampa              FL   59.3
2980   West Palm Beach    West Palm Beach    FL   59.9
2981   Columbus           Columbus           GA   39.2
2982   Dekalb County      Atlanta            GA   60.2
2983   Douglasville       Douglasville       GA   58.6
2984   Gainesville, GA    Gainesville                  GA   65.8
2985   Gwinnett County    Duluth                       GA   52.8
2986   Macon              Macon                        GA   46.6
2987   Savannah           Savannah                     GA   78.5
2988   Baton Rouge        Baton Rouge                  LA    57
2989   Jefferson Parish   Elmwood                      LA   64.2
2990   New Orleans        New Orleans                  LA   95.2
2991   Shreveport         Shreveport                   LA   41.2
2992   Asheville          Asheville                    NC   66.9
2993   Charlotte          Charlotte                    NC   65.4
2994   Durham             Durham                       NC   56.5
2995   Fayetteville       Fayetteville                 NC   63.6
2996   Greenville, NC     Greenville                   NC   57.6
2997   Raleigh            Raleigh                      NC    71
2998   Winston-Salem      Winston-Salem                NC   59.7
3105   Flagstaff          Flagstaff                    AZ   64.5
3106   Maricopa Central   Phoenix                      AZ   55.5
3107   Maricopa South     Mesa                         AZ   69.4
3108   Maricopa West      Glendale                     AZ   55.2
3109   Tucson             Tucson                       AZ   53.4
3110   Window Rock        St. Michaels                 AZ   44.8
3154   Aurora             Aurora                       CO   73.9
3155   Colorado North     Longmont                     CO   82.6
3156   Colorado Springs   Colorado Springs             CO   55.8
3157   Denver             Lakewood                     CO   81.6
3158   Overland Park      Overland Park                KS    83
3159   Wichita            Wichita                      KS    91
3160   Billings           Billings                     MT   59.5
3162   Bismarck           Bismarck                     ND   75.7
3163   Lincoln            Lincoln                      NE   72.8
3164   Albuquerque        Los Ranchos de Albuquerque   NM   62.8
3165   Las Cruces         Las Cruces                   NM   72.2
3166   Cleveland Co.      Norman                       OK   68.5
3167   Oklahoma County    Warr Acres                   OK   83.9
3168   Tulsa              Tulsa                        OK   61.7
3169   Sioux Falls        Sioux Falls                  SD   69.6
3170   Arlington          Grand Prairie                TX   74.2
3171   Austin             Austin                       TX   88.1
3172   Collin Co.         McKinney                     TX   73.4
3173   Dallas             Duncanville                  TX   57.1
3174   Dallas Co. NE      Richardson                   TX   65.8
3175   Dallas Co. NW      Farmers Branch               TX   65.5
3176   Denton Co.         Denton                       TX   79.5
3177   El Paso            El Paso                      TX   70.3
3178   Fort Bend Co.      Katy                         TX   57.2
3179   Fort Worth         Fort Worth                   TX   86.4
3180   Harris Co. East    Houston                      TX    77
3181   Harris Co. NE               Houston           TX   78.1
3182   Harris Co. NW               Katy              TX   87.6
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   67.6
3184   Houston NW                  Houston           TX   78.1
3185   Houston South               Houston           TX   62.7
3186   Houston West                Houston           TX   64.8
3187   Laredo                      Laredo            TX   59.8
3188   Lubbock                     Lubbock           TX   66.5
3189   Montgomery Co.              Spring            TX   64.1
3190   San Antonio East            San Antonio       TX   86.9
3191   San Antonio North           San Antonio       TX   90.4
3192   San Antonio West            San Antonio       TX   86.5
3193   Tyler                       Tyler             TX   69.1
3194   Waco                        Waco              TX    80
3195   Williamson Co.              Leander           TX   81.4
3196   Orem                        Orem              UT   76.3
3197   Salt Lake City              South Salt Lake   UT   79.9
3198   Casper                      Casper            WY   71.6
3255   Honolulu                    Honolulu          HI   91.6
3256   Boise                       Boise             ID   95.7
3257   Las Vegas                   Las Vegas         NV   69.4
3258   North Las Vegas             N. Las Vegas      NV   73.3
3259   Eugene                      Springfield       OR   81.3
3260   Portland                    Portland          OR   91.4
3261   Salem                       Salem             OR   92.6
3263   Bakersfield                 Bakersfield       CA   72.8
3264   Chico                       Chico             CA   69.9
3265   Concord                     Concord           CA   75.3
3266   El Cajon                    San Diego         CA   82.2
3267   Fullerton                   Buena Park        CA   86.1
3268   Inglewood                   Inglewood         CA   78.9
3269   Long Beach                  Long Beach        CA   84.5
3270   Fresno                      Fresno            CA   73.8
3271   Oakland                     Oakland           CA   79.8
3272   Ontario                     Upland            CA   78.2
3273   Palm Springs                Palm Springs      CA   72.8
3274   Pasadena                    Pasadena          CA   89.8
3275   Pleasanton                  San Ramon         CA   86.8
3276   Riverside                   Riverside         CA   72.4
3277   Sacramento                  Sacramento        CA    80
3278   San Bernardino              San Bernardino    CA   72.7
3279   San Diego                   San Diego         CA   79.5
3280   San Francisco               San Francisco     CA   82.8
3281   San Jose                    San Jose          CA   79.7
3282   San Mateo                   Redwood City      CA   86.2
3283   Santa Ana                   Santa Ana         CA   86.8
3284   Camarillo                   Camarillo         CA   79.5
3285   Santa Clarita    Valencia         CA   86.5
3286   Santa Rosa       Rohnert Park     CA   73.3
3287   South Gate       Commerce         CA   76.5
3288   Stockton         Stockton         CA   71.8
3289   Sunnyvale        Sunnyvale        CA   84.5
3290   Woodland Hills   Woodland Hills   CA   89.8
3291   Vista            Carlsbad         CA   91.7
3292   West Covina      West Covina      CA   92.1
3293   Everett          Everett          WA   93.1
3294   Olympia          Olympia          WA   93.7
3295   Seattle          Seattle          WA   92.4
3296   Spokane          Spokane          WA   82.3
3297   Tacoma           Tacoma           WA   92.5
3298   Anchorage        Anchorage        AK   83.1
ACO Number   ACO Name           ACO city              ACO state PCT_COMP
      2253   Danbury            Danbury               CT              86.3
      2254   Hartford           Hartford              CT              89.7
      2255   New Haven          New Haven             CT              77.1
      2256   Boston             Boston                MA              72.7
      2257   Lawrence           Lawrence              MA              71.4
      2258   Quincy             Quincy                MA              88.5
      2259   East Bridgewater   East Bridgewater      MA              65.5
      2260   Waltham            Waltham               MA              95.5
      2261   Worcester          Worcester             MA              82.3
      2262   Gardiner           Gardiner              ME               90
      2263   Concord            Concord               NH              75.5
      2264   Egg Harbor         Egg Harbor Township   NJ               51
      2265   Parsippany         Parsippany            NJ              87.1
      2266   South Plainfield   South Plainfield      NJ               74
      2267   Jersey City        Jersey City           NJ               70
      2268   Newark             Newark                NJ              65.8
      2269   Fairlawn           Fairlawn              NJ              65.4
      2270   Toms River         Toms River            NJ              71.9
      2271   Trenton            Trenton               NJ              83.3
      2272   Albany             Albany                NY              71.1
      2273   Bronx 1            Bronx                 NY              72.4
      2274   Bronx 2            Bronx                 NY              69.6
      2275   Melville           Melville              NY              59.6
      2276   Buffalo            Buffalo               NY              80.2
      2277   Queens 1           Long Island City      NY              86.4
      2278   Brooklyn 1         Brooklyn              NY              54.1
      2279   Garden City        Garden City           NY               76
      2280   Manhattan 1        New York              NY              76.9
      2281   Manhattan 2        New York              NY              72.9
      2282   Pawling            Pawling               NY              76.1
      2283   Brooklyn 2         Brooklyn              NY              62.7
      2284   Queens 2           Bayside               NY               84
      2285   Queens 3           Forest Hills          NY              79.2
      2286   Peekskill          Peekskill             NY              70.8
      2287   Rochester          Rochester             NY              68.9
      2288   Brooklyn 3         Brooklyn              NY              77.1
      2289   Queens 4           Jamaica               NY              73.9
      2290   Staten Island      Staten Island         NY              83.3
      2291   Syracuse           Syracuse              NY              76.9
      2292   Brooklyn 4         Brooklyn              NY              67.5
      2293   Guaynabo           Guaynabo              PR              82.2
      2294   Caguas             Caguas                PR              83.2
      2295   Mayaguez           Mayaguez              PR              87.9
      2296   Providence         Providence            RI              75.5
      2297   Burlington         Burlington            VT              83.4
      2355   Washington DC      Washington            DC              69.2
2356   Wilmington              Wilmington           DE   67.1
2357   Lexington               Lexington            KY   62.6
2358   Louisville              Louisville           KY   65.4
2359   Hanover                 Hanover              MD   72.6
2360   Baltimore               Baltimore            MD   59.6
2361   Hagerstown              Hagerstown           MD   90.1
2362   Towson                  Towson               MD   72.4
2363   Akron                   Akron                OH   53.5
2364   Mansfield               Mansfield            OH   92.8
2365   Cincinnati              Cincinnati           OH   73.8
2366   Cleveland               Cleveland            OH   59.9
2367   Columbus                Dublin               OH   81.9
2368   Dayton                  Dayton               OH   79.6
2369   Toledo                  Toledo               OH   67.8
2370   South Point             South Point          OH   85.7
2371   Allentown               Allentown            PA   63.7
2372   Cranberry Township      Cranberry Township   PA   89.8
2373   Harrisburg              Harrisburg           PA   84.2
2374   Norristown              Norristown           PA   81.6
2375   Philadelphia-Franklin   Philadelphia         PA   59.2
2376   Philadelphia-Penn       Philadelphia         PA   51.6
2377   Pittsburgh              Pittsburgh           PA    80
2378   Reading                 Reading              PA   72.4
2379   State College           State College        PA   85.3
2380   Knoxville               Knoxville            TN    82
2381   Memphis                 Memphis              TN   66.1
2382   Nashville               Franklin             TN    86
2383   Shelbyville             Shelbyville          TN   64.6
2384   Crystal City            Arlington            VA   88.8
2385   Fairfax                 Fairfax              VA   96.3
2386   Fredericksburg          Fredericksburg       VA   63.4
2387   Virginia Beach          Virginia Beach       VA   65.9
2388   Richmond                Richmond             VA   67.2
2389   Roanoke                 Roanoke              VA   68.3
2390   Beckley                 Beckley              WV   94.6
2556   Fayetteville            Fayetteville         AR   89.4
2557   Little Rock             Little Rock          AR   75.9
2558   Des Moines              Des Moines           IA   58.1
2559   Chicago Central         Chicago              IL   79.2
2560   Chicago Far Southwest   Evergreen Park       IL   86.1
2561   Chicago South           Chicago              IL   74.7
2562   Cook County NW          Schaumburg           IL   88.5
2563   Cook County South       Matteson             IL   76.5
2564   Dekalb                  Dekalb               IL   85.8
2565   Oswego                  Oswego               IL   85.7
2566   Peoria                  Peoria               IL   79.1
2567   Skokie                  Skokie               IL   89.7
2568   Springfield        Springfield        IL   60.2
2569   Evansville         Evansville         IN    92
2570   Ft. Wayne          Ft. Wayne          IN   81.5
2571   Indianapolis       Indianapolis       IN   84.3
2572   Lake County        Merrillville       IN   84.8
2573   Detroit            Detroit            MI    58
2574   Lansing            Lansing            MI   62.3
2575   Macomb County      Clinton Township   MI   78.8
2576   Traverse City      Traverse City      MI   61.2
2577   Oakland County     Troy               MI   86.1
2578   Duluth             Duluth             MN   75.8
2579   Minneapolis        Minneapolis        MN   89.1
2580   Rochester          Rochester          MN   75.7
2581   Kansas City        Kansas City        MO    92
2582   Springfield        Springfield        MO    76
2583   St. Louis          St. Louis          MO   74.5
2584   Eau Claire         Eau Claire         WI   88.4
2585   Green Bay          Green Bay          WI   88.6
2586   Madison            Madison            WI   89.5
2587   Milwaukee          Milwaukee          WI    68
2901   Gulfport           Gulfport           MS   70.1
2902   Jackson            Jackson            MS   43.7
2904   Birmingham         Birmingham         AL   47.7
2905   Huntsville         Huntsville         AL   57.3
2906   Mobile             Mobile             AL   54.5
2907   Charleston         North Charleston   SC   54.5
2908   Columbia           Columbia           SC   60.9
2909   Greenville, SC     Greenville         SC   63.3
2910   Atlanta            Atlanta            GA   55.3
2966   Lauderdale Lakes   Lauderdale Lake    FL   58.5
2967   Fort Lauderdale    Margate            FL   59.3
2968   Fort Myers         Fort Myers         FL   58.5
2969   Gainesville        Gainesville        FL   74.4
2970   Jacksonville       Jacksonville       FL   59.2
2971   Lakeland           Lakeland           FL   55.8
2972   Miami North        Miami Lakes        FL   63.1
2973   Miami South        Palmetto Bay       FL   65.7
2974   Ocala              Ocala              FL    63
2975   Orange County      Orlando            FL    67
2976   Pensacola          Pensacola          FL   53.5
2977   Seminole County    Lake Mary          FL   58.4
2978   St. Petersburg     St. Petersburg     FL   66.1
2979   Tampa              Tampa              FL   57.4
2980   West Palm Beach    West Palm Beach    FL   57.8
2981   Columbus           Columbus           GA   37.1
2982   Dekalb County      Atlanta            GA   57.9
2983   Douglasville       Douglasville       GA   56.7
2984   Gainesville, GA    Gainesville                  GA   63.9
2985   Gwinnett County    Duluth                       GA   50.8
2986   Macon              Macon                        GA   43.9
2987   Savannah           Savannah                     GA   76.6
2988   Baton Rouge        Baton Rouge                  LA    55
2989   Jefferson Parish   Elmwood                      LA   62.6
2990   New Orleans        New Orleans                  LA   94.8
2991   Shreveport         Shreveport                   LA    40
2992   Asheville          Asheville                    NC   64.7
2993   Charlotte          Charlotte                    NC   63.5
2994   Durham             Durham                       NC   54.5
2995   Fayetteville       Fayetteville                 NC   61.7
2996   Greenville, NC     Greenville                   NC   55.6
2997   Raleigh            Raleigh                      NC   69.3
2998   Winston-Salem      Winston-Salem                NC   57.8
3105   Flagstaff          Flagstaff                    AZ   62.6
3106   Maricopa Central   Phoenix                      AZ   53.2
3107   Maricopa South     Mesa                         AZ   67.7
3108   Maricopa West      Glendale                     AZ   53.5
3109   Tucson             Tucson                       AZ   50.5
3110   Window Rock        St. Michaels                 AZ   43.5
3154   Aurora             Aurora                       CO   73.1
3155   Colorado North     Longmont                     CO   81.7
3156   Colorado Springs   Colorado Springs             CO   54.6
3157   Denver             Lakewood                     CO   80.7
3158   Overland Park      Overland Park                KS   81.9
3159   Wichita            Wichita                      KS   90.4
3160   Billings           Billings                     MT   57.7
3162   Bismarck           Bismarck                     ND   74.4
3163   Lincoln            Lincoln                      NE   71.3
3164   Albuquerque        Los Ranchos de Albuquerque   NM   61.3
3165   Las Cruces         Las Cruces                   NM   70.9
3166   Cleveland Co.      Norman                       OK   67.1
3167   Oklahoma County    Warr Acres                   OK   83.2
3168   Tulsa              Tulsa                        OK   60.2
3169   Sioux Falls        Sioux Falls                  SD   67.9
3170   Arlington          Grand Prairie                TX   72.7
3171   Austin             Austin                       TX   87.3
3172   Collin Co.         McKinney                     TX   71.4
3173   Dallas             Duncanville                  TX   55.6
3174   Dallas Co. NE      Richardson                   TX   64.1
3175   Dallas Co. NW      Farmers Branch               TX   63.9
3176   Denton Co.         Denton                       TX   78.4
3177   El Paso            El Paso                      TX   68.8
3178   Fort Bend Co.      Katy                         TX   54.9
3179   Fort Worth         Fort Worth                   TX   85.3
3180   Harris Co. East    Houston                      TX   74.5
3181   Harris Co. NE               Houston           TX   76.6
3182   Harris Co. NW               Katy              TX    86
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   65.7
3184   Houston NW                  Houston           TX   76.3
3185   Houston South               Houston           TX   60.4
3186   Houston West                Houston           TX   61.8
3187   Laredo                      Laredo            TX   58.1
3188   Lubbock                     Lubbock           TX   65.5
3189   Montgomery Co.              Spring            TX   62.3
3190   San Antonio East            San Antonio       TX   85.5
3191   San Antonio North           San Antonio       TX   89.1
3192   San Antonio West            San Antonio       TX   84.7
3193   Tyler                       Tyler             TX   67.3
3194   Waco                        Waco              TX   78.6
3195   Williamson Co.              Leander           TX   80.1
3196   Orem                        Orem              UT   74.8
3197   Salt Lake City              South Salt Lake   UT   78.4
3198   Casper                      Casper            WY   70.2
3255   Honolulu                    Honolulu          HI   90.4
3256   Boise                       Boise             ID   95.2
3257   Las Vegas                   Las Vegas         NV   67.9
3258   North Las Vegas             N. Las Vegas      NV   71.2
3259   Eugene                      Springfield       OR   80.5
3260   Portland                    Portland          OR   90.5
3261   Salem                       Salem             OR   91.9
3263   Bakersfield                 Bakersfield       CA   71.3
3264   Chico                       Chico             CA   68.9
3265   Concord                     Concord           CA    74
3266   El Cajon                    San Diego         CA    81
3267   Fullerton                   Buena Park        CA   84.7
3268   Inglewood                   Inglewood         CA   77.6
3269   Long Beach                  Long Beach        CA   83.3
3270   Fresno                      Fresno            CA   71.7
3271   Oakland                     Oakland           CA    79
3272   Ontario                     Upland            CA   76.7
3273   Palm Springs                Palm Springs      CA   71.1
3274   Pasadena                    Pasadena          CA   88.6
3275   Pleasanton                  San Ramon         CA   85.6
3276   Riverside                   Riverside         CA   70.9
3277   Sacramento                  Sacramento        CA   78.7
3278   San Bernardino              San Bernardino    CA    71
3279   San Diego                   San Diego         CA   77.9
3280   San Francisco               San Francisco     CA    82
3281   San Jose                    San Jose          CA   78.7
3282   San Mateo                   Redwood City      CA   85.6
3283   Santa Ana                   Santa Ana         CA   85.5
3284   Camarillo                   Camarillo         CA   78.2
3285   Santa Clarita    Valencia         CA   85.4
3286   Santa Rosa       Rohnert Park     CA   72.3
3287   South Gate       Commerce         CA   75.7
3288   Stockton         Stockton         CA   70.4
3289   Sunnyvale        Sunnyvale        CA   83.1
3290   Woodland Hills   Woodland Hills   CA   88.6
3291   Vista            Carlsbad         CA    91
3292   West Covina      West Covina      CA   90.6
3293   Everett          Everett          WA   92.3
3294   Olympia          Olympia          WA   93.2
3295   Seattle          Seattle          WA   91.6
3296   Spokane          Spokane          WA   80.8
3297   Tacoma           Tacoma           WA   92.2
3298   Anchorage        Anchorage        AK    82
ACO Number   ACO Name           ACO city              ACO state PCT_COMP
      2253   Danbury            Danbury               CT              85.2
      2254   Hartford           Hartford              CT              89.1
      2255   New Haven          New Haven             CT              75.8
      2256   Boston             Boston                MA              71.6
      2257   Lawrence           Lawrence              MA              69.8
      2258   Quincy             Quincy                MA              87.6
      2259   East Bridgewater   East Bridgewater      MA              63.6
      2260   Waltham            Waltham               MA              94.8
      2261   Worcester          Worcester             MA              81.3
      2262   Gardiner           Gardiner              ME              89.2
      2263   Concord            Concord               NH              73.6
      2264   Egg Harbor         Egg Harbor Township   NJ              48.8
      2265   Parsippany         Parsippany            NJ              85.6
      2266   South Plainfield   South Plainfield      NJ              72.6
      2267   Jersey City        Jersey City           NJ              68.5
      2268   Newark             Newark                NJ              64.4
      2269   Fairlawn           Fairlawn              NJ              63.7
      2270   Toms River         Toms River            NJ              69.9
      2271   Trenton            Trenton               NJ              82.2
      2272   Albany             Albany                NY              69.5
      2273   Bronx 1            Bronx                 NY              70.8
      2274   Bronx 2            Bronx                 NY              68.4
      2275   Melville           Melville              NY              57.8
      2276   Buffalo            Buffalo               NY              79.1
      2277   Queens 1           Long Island City      NY              85.6
      2278   Brooklyn 1         Brooklyn              NY              52.3
      2279   Garden City        Garden City           NY              74.3
      2280   Manhattan 1        New York              NY              75.4
      2281   Manhattan 2        New York              NY              71.1
      2282   Pawling            Pawling               NY              74.5
      2283   Brooklyn 2         Brooklyn              NY              60.8
      2284   Queens 2           Bayside               NY               83
      2285   Queens 3           Forest Hills          NY               78
      2286   Peekskill          Peekskill             NY               69
      2287   Rochester          Rochester             NY              66.8
      2288   Brooklyn 3         Brooklyn              NY              75.5
      2289   Queens 4           Jamaica               NY              72.6
      2290   Staten Island      Staten Island         NY              82.1
      2291   Syracuse           Syracuse              NY              75.1
      2292   Brooklyn 4         Brooklyn              NY              65.6
      2293   Guaynabo           Guaynabo              PR              80.8
      2294   Caguas             Caguas                PR              81.6
      2295   Mayaguez           Mayaguez              PR              86.5
      2296   Providence         Providence            RI              74.1
      2297   Burlington         Burlington            VT              81.6
      2355   Washington DC      Washington            DC              67.6
2356   Wilmington              Wilmington           DE   65.6
2357   Lexington               Lexington            KY    61
2358   Louisville              Louisville           KY   63.8
2359   Hanover                 Hanover              MD   71.4
2360   Baltimore               Baltimore            MD    58
2361   Hagerstown              Hagerstown           MD   89.4
2362   Towson                  Towson               MD   70.7
2363   Akron                   Akron                OH   51.2
2364   Mansfield               Mansfield            OH   91.9
2365   Cincinnati              Cincinnati           OH   72.4
2366   Cleveland               Cleveland            OH    58
2367   Columbus                Dublin               OH   80.7
2368   Dayton                  Dayton               OH   77.9
2369   Toledo                  Toledo               OH   65.9
2370   South Point             South Point          OH    84
2371   Allentown               Allentown            PA   61.9
2372   Cranberry Township      Cranberry Township   PA   88.7
2373   Harrisburg              Harrisburg           PA   82.8
2374   Norristown              Norristown           PA   80.6
2375   Philadelphia-Franklin   Philadelphia         PA   57.9
2376   Philadelphia-Penn       Philadelphia         PA   49.9
2377   Pittsburgh              Pittsburgh           PA   78.4
2378   Reading                 Reading              PA   70.8
2379   State College           State College        PA   83.8
2380   Knoxville               Knoxville            TN   80.4
2381   Memphis                 Memphis              TN   64.5
2382   Nashville               Franklin             TN   84.5
2383   Shelbyville             Shelbyville          TN   63.1
2384   Crystal City            Arlington            VA   88.1
2385   Fairfax                 Fairfax              VA   96.1
2386   Fredericksburg          Fredericksburg       VA   61.6
2387   Virginia Beach          Virginia Beach       VA   64.1
2388   Richmond                Richmond             VA   65.6
2389   Roanoke                 Roanoke              VA   66.4
2390   Beckley                 Beckley              WV    94
2556   Fayetteville            Fayetteville         AR   87.9
2557   Little Rock             Little Rock          AR   74.2
2558   Des Moines              Des Moines           IA   56.6
2559   Chicago Central         Chicago              IL   78.2
2560   Chicago Far Southwest   Evergreen Park       IL   85.2
2561   Chicago South           Chicago              IL   73.4
2562   Cook County NW          Schaumburg           IL   87.8
2563   Cook County South       Matteson             IL   75.6
2564   Dekalb                  Dekalb               IL   85.2
2565   Oswego                  Oswego               IL   84.5
2566   Peoria                  Peoria               IL   77.5
2567   Skokie                  Skokie               IL   89.1
2568   Springfield        Springfield        IL    58
2569   Evansville         Evansville         IN   91.2
2570   Ft. Wayne          Ft. Wayne          IN   79.7
2571   Indianapolis       Indianapolis       IN   83.3
2572   Lake County        Merrillville       IN   83.6
2573   Detroit            Detroit            MI   56.4
2574   Lansing            Lansing            MI   60.6
2575   Macomb County      Clinton Township   MI   77.4
2576   Traverse City      Traverse City      MI   59.3
2577   Oakland County     Troy               MI   85.2
2578   Duluth             Duluth             MN   73.4
2579   Minneapolis        Minneapolis        MN   87.9
2580   Rochester          Rochester          MN   74.2
2581   Kansas City        Kansas City        MO   91.5
2582   Springfield        Springfield        MO   74.4
2583   St. Louis          St. Louis          MO   72.8
2584   Eau Claire         Eau Claire         WI    87
2585   Green Bay          Green Bay          WI   87.9
2586   Madison            Madison            WI   88.4
2587   Milwaukee          Milwaukee          WI   66.9
2901   Gulfport           Gulfport           MS   68.9
2902   Jackson            Jackson            MS   42.1
2904   Birmingham         Birmingham         AL   46.1
2905   Huntsville         Huntsville         AL   55.6
2906   Mobile             Mobile             AL   52.3
2907   Charleston         North Charleston   SC   52.6
2908   Columbia           Columbia           SC   59.4
2909   Greenville, SC     Greenville         SC   61.5
2910   Atlanta            Atlanta            GA   53.4
2966   Lauderdale Lakes   Lauderdale Lake    FL   56.3
2967   Fort Lauderdale    Margate            FL    57
2968   Fort Myers         Fort Myers         FL   55.9
2969   Gainesville        Gainesville        FL   72.7
2970   Jacksonville       Jacksonville       FL   57.3
2971   Lakeland           Lakeland           FL   53.3
2972   Miami North        Miami Lakes        FL   61.1
2973   Miami South        Palmetto Bay       FL   64.2
2974   Ocala              Ocala              FL   61.3
2975   Orange County      Orlando            FL   65.6
2976   Pensacola          Pensacola          FL   51.6
2977   Seminole County    Lake Mary          FL   56.5
2978   St. Petersburg     St. Petersburg     FL   63.8
2979   Tampa              Tampa              FL   55.6
2980   West Palm Beach    West Palm Beach    FL   55.7
2981   Columbus           Columbus           GA   35.2
2982   Dekalb County      Atlanta            GA   55.8
2983   Douglasville       Douglasville       GA   55.1
2984   Gainesville, GA    Gainesville                  GA   62.2
2985   Gwinnett County    Duluth                       GA   49.1
2986   Macon              Macon                        GA   41.6
2987   Savannah           Savannah                     GA   74.7
2988   Baton Rouge        Baton Rouge                  LA   53.1
2989   Jefferson Parish   Elmwood                      LA   62.2
2990   New Orleans        New Orleans                  LA   94.4
2991   Shreveport         Shreveport                   LA   38.7
2992   Asheville          Asheville                    NC   62.5
2993   Charlotte          Charlotte                    NC   61.5
2994   Durham             Durham                       NC   52.7
2995   Fayetteville       Fayetteville                 NC   60.1
2996   Greenville, NC     Greenville                   NC   53.9
2997   Raleigh            Raleigh                      NC   67.5
2998   Winston-Salem      Winston-Salem                NC    56
3105   Flagstaff          Flagstaff                    AZ   61.1
3106   Maricopa Central   Phoenix                      AZ   51.2
3107   Maricopa South     Mesa                         AZ   65.8
3108   Maricopa West      Glendale                     AZ   51.9
3109   Tucson             Tucson                       AZ    48
3110   Window Rock        St. Michaels                 AZ   42.7
3154   Aurora             Aurora                       CO   72.4
3155   Colorado North     Longmont                     CO   80.8
3156   Colorado Springs   Colorado Springs             CO   53.5
3157   Denver             Lakewood                     CO   79.8
3158   Overland Park      Overland Park                KS   81.1
3159   Wichita            Wichita                      KS   89.6
3160   Billings           Billings                     MT    56
3162   Bismarck           Bismarck                     ND   73.2
3163   Lincoln            Lincoln                      NE    70
3164   Albuquerque        Los Ranchos de Albuquerque   NM   59.8
3165   Las Cruces         Las Cruces                   NM   69.5
3166   Cleveland Co.      Norman                       OK   65.4
3167   Oklahoma County    Warr Acres                   OK   82.1
3168   Tulsa              Tulsa                        OK   58.7
3169   Sioux Falls        Sioux Falls                  SD   66.3
3170   Arlington          Grand Prairie                TX   70.8
3171   Austin             Austin                       TX   85.5
3172   Collin Co.         McKinney                     TX    69
3173   Dallas             Duncanville                  TX   53.6
3174   Dallas Co. NE      Richardson                   TX   61.6
3175   Dallas Co. NW      Farmers Branch               TX    62
3176   Denton Co.         Denton                       TX    77
3177   El Paso            El Paso                      TX   67.4
3178   Fort Bend Co.      Katy                         TX   52.9
3179   Fort Worth         Fort Worth                   TX    84
3180   Harris Co. East    Houston                      TX   72.1
3181   Harris Co. NE               Houston           TX   75.2
3182   Harris Co. NW               Katy              TX   84.9
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   63.8
3184   Houston NW                  Houston           TX   74.8
3185   Houston South               Houston           TX   57.9
3186   Houston West                Houston           TX   59.2
3187   Laredo                      Laredo            TX   56.2
3188   Lubbock                     Lubbock           TX    64
3189   Montgomery Co.              Spring            TX   60.3
3190   San Antonio East            San Antonio       TX   84.1
3191   San Antonio North           San Antonio       TX   86.5
3192   San Antonio West            San Antonio       TX   82.7
3193   Tyler                       Tyler             TX   65.6
3194   Waco                        Waco              TX    77
3195   Williamson Co.              Leander           TX   78.1
3196   Orem                        Orem              UT   72.9
3197   Salt Lake City              South Salt Lake   UT   77.2
3198   Casper                      Casper            WY   69.5
3255   Honolulu                    Honolulu          HI   89.1
3256   Boise                       Boise             ID   94.8
3257   Las Vegas                   Las Vegas         NV   66.6
3258   North Las Vegas             N. Las Vegas      NV   69.4
3259   Eugene                      Springfield       OR   79.5
3260   Portland                    Portland          OR   89.9
3261   Salem                       Salem             OR   91.2
3263   Bakersfield                 Bakersfield       CA   69.8
3264   Chico                       Chico             CA   67.8
3265   Concord                     Concord           CA   72.9
3266   El Cajon                    San Diego         CA   79.7
3267   Fullerton                   Buena Park        CA    83
3268   Inglewood                   Inglewood         CA   76.3
3269   Long Beach                  Long Beach        CA   81.9
3270   Fresno                      Fresno            CA   69.5
3271   Oakland                     Oakland           CA   77.9
3272   Ontario                     Upland            CA   75.3
3273   Palm Springs                Palm Springs      CA   69.6
3274   Pasadena                    Pasadena          CA   87.3
3275   Pleasanton                  San Ramon         CA   84.5
3276   Riverside                   Riverside         CA   69.4
3277   Sacramento                  Sacramento        CA   77.3
3278   San Bernardino              San Bernardino    CA   69.5
3279   San Diego                   San Diego         CA   76.3
3280   San Francisco               San Francisco     CA   81.1
3281   San Jose                    San Jose          CA   77.5
3282   San Mateo                   Redwood City      CA    84
3283   Santa Ana                   Santa Ana         CA   83.9
3284   Camarillo                   Camarillo         CA    77
3285   Santa Clarita    Valencia         CA   84.2
3286   Santa Rosa       Rohnert Park     CA   71.3
3287   South Gate       Commerce         CA   74.8
3288   Stockton         Stockton         CA   68.8
3289   Sunnyvale        Sunnyvale        CA   81.6
3290   Woodland Hills   Woodland Hills   CA   87.2
3291   Vista            Carlsbad         CA   90.1
3292   West Covina      West Covina      CA   89.3
3293   Everett          Everett          WA   91.5
3294   Olympia          Olympia          WA   92.5
3295   Seattle          Seattle          WA   90.7
3296   Spokane          Spokane          WA   79.2
3297   Tacoma           Tacoma           WA   91.7
3298   Anchorage        Anchorage        AK   80.9
 ACO                                                    ACO Percent Remaining Remaining Remaining Remaining Remaining Remaining Remaining   Active   Employees With Employees With
                ACO Name                  ACO city
Number                                                 state Completed Cases   NRFU Prod  SQRA       FV      NRFU RI    FV QC      MV     Employees    Availability    An Assignment
  2253   Danbury                 Danbury               CT       97.5%    4,760     3,057      288         8     1,407          0        0        539               241            122
  2254   Hartford                Hartford              CT       97.7%    5,281     3,327      344        13     1,597          0        0        658               308             98
  2255   New Haven               New Haven             CT       97.1%    5,265     3,562      308        37     1,358          0        0        277               157            113
  2256   Boston                  Boston                MA       91.8%   17,416    13,961      705        20     2,730          0        0        408               365            354
  2257   Lawrence                Lawrence              MA       94.1%    7,427     6,191      227        39       970          0        0        407               237            209
  2258   Quincy                  Quincy                MA       96.4%    3,676     2,530      201         2       943          0        0        194                67             53
  2259   East Bridgewater        East Bridgewater      MA       95.1%   14,790    11,389      338       126     2,937          0        0        684               458            330
  2260   Waltham                 Waltham               MA       98.6%    3,243     1,700      382        20     1,141          0        0        724               155               1
  2261   Worcester               Worcester             MA       96.6%    9,692     6,936      462        44     2,249          0        1        997               472            365
  2262   Gardiner                Gardiner              ME       99.0%    4,216     2,025      284        48     1,857          0        2        529               250             20
  2263   Concord                 Concord               NH       97.4%    7,417     4,899      277        88     2,153          0        0        808               380            240
  2264   Egg Harbor              Egg Harbor Township   NJ       94.5%   16,458    14,228      419       105     1,706          0        0       1190               684            375
  2265   Parsippany              Parsippany            NJ       98.8%    1,678       801      287        13       577          0        0        419               147             12
  2266   South Plainfield        South Plainfield      NJ       94.8%    7,026     5,566      443        16     1,000          0        1        736               304            152
  2267   Jersey City             Jersey City           NJ       94.9%    9,078     6,809      589        39     1,641          0        0        893               411            229
  2268   Newark                  Newark                NJ       93.5%   10,169     7,252    1,239        53     1,624          1        0        850               434            325
  2269   Fairlawn                Fairlawn              NJ       93.9%   11,221     8,955      625        99     1,541          0        1        743               386            211
  2270   Toms River              Toms River            NJ       95.8%   11,548     8,984      560        62     1,918          0       24        995               405            199
  2271   Trenton                 Trenton               NJ       97.8%    3,447     1,914      488        23     1,021          0        1        617               253            125
  2272   Albany                  Albany                NY       96.3%   15,367    11,782      487       172     2,926          0        0       1700               673            470
  2273   Bronx 1                 Bronx                 NY       93.1%    9,794     7,324      742        20     1,708          0        0        934               420            226
  2274   Bronx 2                 Bronx                 NY       92.7%   10,634     8,296      899        41     1,397          1        0        865               353            234
  2275   Melville                Melville              NY       93.0%   17,220    13,538    1,221        96     2,365          0        0       1278               625            450
  2276   Buffalo                 Buffalo               NY       96.1%    7,924     5,771      330        19     1,802          1        1        832               315            230
  2277   Queens 1                Long Island City      NY       96.5%    4,272     1,763      909        22     1,577          1        0        307               114             63
  2278   Brooklyn 1              Brooklyn              NY       89.5%   14,683    11,830      989       122     1,742          0        0       1651               735            410
  2279   Garden City             Garden City           NY       95.9%    7,086     4,678    1,131        25     1,252          0        0        860               315            179
  2280   Manhattan 1             New York              NY       94.9%    9,633     6,948      588        42     2,055          0        0        736               336            259
  2281   Manhattan 2             New York              NY       94.4%   16,326    10,997      704        49     4,576          0        0       1234               578            336
  2282   Pawling                 Pawling               NY       97.7%    5,949     3,458      711        88     1,692          0        0       1154               498            277
  2283   Brooklyn 2              Brooklyn              NY       92.7%   14,189    10,439    1,216        86     2,448          0        0       1377               657            448
  2284   Queens 2                Bayside               NY       96.3%    4,743     2,741      463        55     1,484          0        0        705               293             88
  2285   Queens 3                Forest Hills          NY       95.7%    5,655     3,767      444        69     1,374          1        0        827               330            137
  2286   Peekskill               Peekskill             NY       95.1%    8,808     6,646      576        40     1,546          0        0        745               372            286
  2287   Rochester               Rochester             NY       96.4%   13,965    10,449      368        75     3,073          0        0       1214               480            272
  2288   Brooklyn 3              Brooklyn              NY       97.1%    4,517     2,214      601        22     1,679          1        0        734               315            137
  2289   Queens 4                Jamaica               NY       95.0%    5,734     3,630      664        87     1,353          0        0        824               324            105
  2290   Staten Island           Staten Island         NY       97.0%    2,562     1,308      368         4       882          0        0        115                73             51
  2291   Syracuse                Syracuse              NY       96.7%   12,793     9,666      299       145     2,682          0        1        888               387            266
  2292   Brooklyn 4              Brooklyn              NY       91.8%   13,113     9,788    1,393        49     1,883          0        0        777               334            278
  2293   Guaynabo                Guaynabo              PR       98.3%    8,272     2,534    1,127     1,992     2,598         21        0       1196               689            251
  2294   Caguas                  Caguas                PR       98.5%    7,060       796      744     4,018     1,486         16        0        940               514             75
  2295   Mayaguez                Mayaguez              PR       98.1%    9,924       549    1,136     6,355     1,853         31        0        101                63             27
  2296   Providence              Providence            RI       96.1%    8,443     5,881      311        34     2,217          0        0        856               311            203
  2297   Burlington              Burlington            VT       98.5%    2,713     1,521      123        43     1,026          0        0        654               255             79
  2355   Washington DC           Washington            DC       91.7%   14,917    11,907      541        46     2,408          0       15        845               467            399
  2356   Wilmington              Wilmington            DE       93.6%   12,815    10,599      467        17     1,686          0       46        943               455            318
  2357   Lexington               Lexington             KY       92.3%   36,655    29,889      545       945     5,275          1        0       1485               942            739
  2358   Louisville              Louisville            KY       89.2%   38,031    33,496      563       115     3,638          0      219        972               508            467
  2359   Hanover                 Hanover               MD       94.6%   14,467    10,799    1,408        46     2,213          1        0       1040               606            419
  2360   Baltimore               Baltimore             MD       90.0%   15,822    13,461      388         9     1,963          0        1       1056               528            359
  2361   Hagerstown              Hagerstown            MD       97.8%    5,353     3,104      648         8     1,593          0        0        494               199             52
  2362   Towson                  Towson                MD       94.9%   14,870    10,766      957        21     3,108          0       18       1199               608            533
  2363   Akron                   Akron                 OH       90.7%   25,670    22,862      442        27     2,138          0      201        844               557            433
  2364   Mansfield               Mansfield             OH       98.8%    3,021     1,417      213         4     1,387          0        0        528               234             32
  2365   Cincinnati              Cincinnati            OH       95.7%    6,798     4,909      255         9     1,612          0       13        812               354            198
  2366   Cleveland               Cleveland             OH       91.5%   18,297    15,157      405        58     2,416          0      261        899               529            409
  2367   Columbus                Dublin                OH       97.4%    6,447     3,591      389         4     2,463          0        0       1132               541            322
  2368   Dayton                  Dayton                OH       97.3%    6,393     4,551      329        27     1,486          0        0        678               312            143
  2369   Toledo                  Toledo                OH       92.9%   22,561    19,103      325        38     3,036          0       59        983               480            348
  2370   South Point             South Point           OH       99.0%    2,813     1,062      184        32     1,412          0      123        612               246             51
  2371   Allentown               Allentown             PA       91.8%   26,096    22,987      381        72     2,646          0       10        847               470            378
  2372   Cranberry Township      Cranberry Township    PA       98.9%    3,687     1,591      259        25     1,786          0       26        652               288             87
  2373   Harrisburg              Harrisburg            PA       97.7%    6,226     4,427      297        28     1,474          0        0        777               361            181
  2374   Norristown              Norristown            PA       96.2%    6,797     5,012      280        18     1,428          0       59        696               300            148
  2375   Philadelphia-Franklin   Philadelphia          PA       88.9%   28,147    23,920      501        39     3,684          1        2       1261               600            455
  2376   Philadelphia-Penn       Philadelphia          PA       87.7%   19,750    17,696      465        22     1,567          0        0        825               430            314
  2377   Pittsburgh              Pittsburgh            PA       97.1%    6,357     4,322      280         7     1,717          0       31        554               277            174
  2378   Reading                 Reading               PA       93.8%   14,234    12,538      344        35     1,317          0        0        381               237            199
  2379   State College           State College         PA       98.9%    3,681     1,842      193        29     1,617          0        0        883               398            106
  2380   Knoxville               Knoxville             TN       98.4%    5,590     3,221      272        33     1,999          0       65        750               342            150
  2381   Memphis                 Memphis               TN       89.2%   26,037    23,094      589        28     2,205          1      120       1050               593            396
  2382   Nashville               Franklin              TN       98.2%    6,043     3,277      431        30     2,305          0        0        692               368            184
  2383   Shelbyville             Shelbyville           TN       92.0%   36,827    32,339      770       180     3,497          0       41       1359               824            585
  2384   Crystal City            Arlington             VA       96.1%    4,758     2,969      407         8     1,372          0        2        404               181            120
  2385   Fairfax                 Fairfax               VA       98.3%    1,744       898      306        20       520          0        0        199                67               8
  2386   Fredericksburg          Fredericksburg        VA       90.6%   23,959    21,322      668        83     1,883          1        2       1089               550            453
  2387   Virginia Beach          Virginia Beach        VA       93.9%   17,436    14,403      519       120     2,390          0        4        868               485            323
  2388   Richmond                Richmond              VA       92.5%   19,315    16,765      504        23     2,023          0        0        914               459            376
  2389   Roanoke                 Roanoke               VA       95.6%   15,321    11,328      437       100     3,078          0      378       1170               587            408
  2390   Beckley                 Beckley               WV       99.0%    5,355     1,209      398       172     3,576          0        0        802               301             52
  2556   Fayetteville            Fayetteville          AR       99.0%    3,739     1,281      475       104     1,532          0      347        618               330             28
  2557   Little Rock             Little Rock           AR       97.6%    8,860     5,574      380       132     2,177          0      597       1374               718            432
  2558   Des Moines              Des Moines            IA       93.0%   35,827    30,999      804        97     3,646          0      281       2006             1071             833
  2559   Chicago Central         Chicago               IL       92.4%   19,356    14,840      929        24     3,563          0        0       1239               665            482
  2560   Chicago Far Southwest   Evergreen Park        IL       96.3%    4,584     2,721      494         9     1,247          0      113        793               410            271
  2561   Chicago South           Chicago               IL       94.7%    9,094     6,044      837         7     2,205          0        1        720               395            253
  2562   Cook County NW          Schaumburg            IL       96.8%    4,415     2,694      474        28     1,215          0        4        441               289            206
  2563   Cook County South       Matteson              IL       93.2%   11,189     7,983    1,223         7     1,976          0        0        881               425            317
  2564   Dekalb                  Dekalb                IL       97.2%    6,352     4,298      594        20     1,440          0        0        667               359            230
  2565   Oswego                  Oswego                IL       96.0%    7,142     5,099      730         4     1,306          0        3        766               457            246
2566   Peoria             Peoria                       IL   96.1%   12,478    9,641     729    19   2,089   0     0    981    476   336
2567   Skokie             Skokie                       IL   96.4%    4,497    2,717     385    33   1,362   0     0    712    308   181
2568   Springfield        Springfield                  IL   93.4%   21,863   18,922     658   135   2,148   0     0   1146    674   513
2569   Evansville         Evansville                   IN   98.6%    3,704    1,698     228     7   1,262   0   509    826    363    82
2570   Ft. Wayne          Ft. Wayne                    IN   98.1%    5,329    3,394     275    39   1,621   0     0    906    424   204
2571   Indianapolis       Indianapolis                 IN   97.0%    7,842    5,209     439    19   2,159   0    16    739    323   254
2572   Lake County        Merrillville                 IN   97.4%    8,194    5,516     535    25   2,105   0    13    766    310   196
2573   Detroit            Detroit                      MI   91.1%   30,305   25,399   1,725    85   3,076   0    20   1592    814   579
2574   Lansing            Lansing                      MI   91.9%   29,089   25,281     718    96   2,994   0     0   1508    647   492
2575   Macomb County      Clinton Township             MI   96.5%    9,380    7,014     467    33   1,810   0    56    830    392   262
2576   Traverse City      Traverse City                MI   94.5%   29,474   24,417     557   177   4,118   0   205   1910   1000   698
2577   Oakland County     Troy                         MI   96.4%    5,981    4,245     318    11   1,308   0    99    481    235   183
2578   Duluth             Duluth                       MN   95.6%   16,937   13,841     475    81   2,538   0     2   1388    693   433
2579   Minneapolis        Minneapolis                  MN   98.1%    3,039    1,340     480    17   1,202   0     0    526    222   121
2580   Rochester          Rochester                    MN   96.3%   10,032    7,598     491    26   1,917   0     0   1273    507   252
2581   Kansas City        Kansas City                  MO   97.7%   10,089    6,075     547    47   3,289   0   131   1004    416   257
2582   Springfield        Springfield                  MO   95.2%   25,379   21,122     565   113   3,557   0    22   1260    677   522
2583   St. Louis          St. Louis                    MO   95.1%   15,484   11,953     528    21   2,673   0   309    732    433   362
2584   Eau Claire         Eau Claire                   WI   98.3%    4,575    2,793     142    46   1,575   0    19    621    344   112
2585   Green Bay          Green Bay                    WI   97.5%    6,751    4,551     425    34   1,474   0   267    603    269    91
2586   Madison            Madison                      WI   98.0%    4,983    2,483     374     5   1,638   0   483    896    351    89
2587   Milwaukee          Milwaukee                    WI   91.2%   14,705   12,267     449    59   1,693   1   236   1103    601   539
2901   Gulfport           Gulfport                     MS   91.8%   28,664   24,728     558   153   3,225   0     0   1165    676   541
2902   Jackson            Jackson                      MS   83.3%   57,264   49,569     624   385   6,682   4     0    895    522   448
2904   Birmingham         Birmingham                   AL   82.4%   69,930   65,615     725   395   3,194   1     0    965    619   577
2905   Huntsville         Huntsville                   AL   85.2%   52,093   48,972     650   305   2,166   0     0    954    560   513
2906   Mobile             Mobile                       AL   82.3%   67,157   63,240     713   278   2,925   1     0    858    592   552
2907   Charleston         North Charleston             SC   85.8%   69,428   64,258     530   120   4,519   1     0   1233    684   616
2908   Columbia           Columbia                     SC   86.3%   47,012   43,692     509    68   2,743   0     0    772    461   415
2909   Greenville, SC     Greenville                   SC   92.5%   28,556   25,391     481    75   2,608   0     1    980    571   458
2910   Atlanta            Atlanta                      GA   89.0%   26,309   22,538     540    39   3,192   0     0    780    372   293
2966   Lauderdale Lakes   Lauderdale Lake              FL   93.8%   15,464   12,255     547    81   2,580   1     0    964    520   387
2967   Fort Lauderdale    Margate                      FL   95.0%   14,567   11,805     426    95   2,216   0    25    928    527   375
2968   Fort Myers         Fort Myers                   FL   92.0%   37,171   30,930     450   110   5,681   0     0   1241    767   613
2969   Gainesville        Gainesville                  FL   97.6%    5,512    3,899     285    45   1,283   0     0    812    390   112
2970   Jacksonville       Jacksonville                 FL   89.4%   21,764   19,361     482    58   1,863   0     0    607    401   326
2971   Lakeland           Lakeland                     FL   87.1%   51,383   46,795     804   104   3,680   0     0    959    600   585
2972   Miami North        Miami Lakes                  FL   93.1%   20,920   15,818     575   268   4,259   0     0   1046    629   413
2973   Miami South        Palmetto Bay                 FL   92.8%   17,569   14,337     557   207   2,468   0     0    987    580   431
2974   Ocala              Ocala                        FL   90.7%   26,870   23,510     359    53   2,947   1     0    680    460   383
2975   Orange County      Orlando                      FL   94.1%   15,524   12,178     733    29   2,584   0     0    891    535   459
2976   Pensacola          Pensacola                    FL   83.7%   62,061   58,311     484   138   3,127   1     0   1225    626   523
2977   Seminole County    Lake Mary                    FL   87.9%   34,873   31,598     518    60   2,697   0     0    720    460   408
2978   St. Petersburg     St. Petersburg               FL   95.6%   14,112   11,144     363    57   2,547   0     1    824    499   411
2979   Tampa              Tampa                        FL   87.3%   34,199   30,935     560    80   2,624   0     0    630    442   379
2980   West Palm Beach    West Palm Beach              FL   91.0%   31,374   27,451     592    62   3,269   0     0   1140    712   536
2981   Columbus           Columbus                     GA   79.5%   82,436   78,664     557   278   2,937   0     0   1110    755   706
2982   Dekalb County      Atlanta                      GA   93.6%   13,209   10,764     602   110   1,733   0     0    735    380   227
2983   Douglasville       Douglasville                 GA   86.7%   27,049   24,825     455    89   1,679   1     0    633    363   321
2984   Gainesville, GA    Gainesville                  GA   90.7%   32,230   29,267     491    52   2,420   0     0    612    427   386
2985   Gwinnett County    Duluth                       GA   84.1%   36,001   33,514     612    53   1,821   0     1    725    374   369
2986   Macon              Macon                        GA   92.0%   22,257   19,847     516   109   1,785   0     0    827    505   404
2987   Savannah           Savannah                     GA   98.1%    5,533    1,136     371    10   4,016   0     0    664    389    30
2988   Baton Rouge        Baton Rouge                  LA   89.6%   27,710   24,742     656   303   2,008   1     0    940    516   414
2989   Jefferson Parish   Elmwood                      LA   95.7%   11,109    8,377     705   175   1,851   1     0   1037    520   342
2990   New Orleans        New Orleans                  LA   98.3%    3,192      827     752    38   1,559   0    16    183     81     5
2991   Shreveport         Shreveport                   LA   72.1%   99,761   96,409     522   474   2,354   2     0   1127    650   588
2992   Asheville          Asheville                    NC   92.9%   31,406   27,365     368   132   3,540   1     0   1123    625   482
2993   Charlotte          Charlotte                    NC   93.2%   15,979   13,324     509    30   2,116   0     0    709    472   339
2994   Durham             Durham                       NC   85.3%   40,458   37,984     466    47   1,961   0     0    890    508   462
2995   Fayetteville       Fayetteville                 NC   90.6%   34,825   31,222     422    95   3,086   0     0    879    544   452
2996   Greenville, NC     Greenville                   NC   88.7%   44,677   41,389     477   214   2,219   0   378   1084    635   473
2997   Raleigh            Raleigh                      NC   94.6%   13,900   11,661     345    50   1,844   0     0    672    367   287
2998   Winston-Salem      Winston-Salem                NC   89.1%   34,477   32,098     314    67   1,998   0     0    878    519   405
3105   Flagstaff          Flagstaff                    AZ   91.7%   19,047   16,615     223   220   1,984   4     1    548    319   266
3106   Maricopa Central   Phoenix                      AZ   92.1%   21,956   19,171     395    95   2,292   0     3    841    521   416
3107   Maricopa South     Mesa                         AZ   95.7%   11,298    8,524     563    72   2,131   0     8    479    336   272
3108   Maricopa West      Glendale                     AZ   88.8%   27,036   24,514     737    77   1,707   0     1    849    504   409
3109   Tucson             Tucson                       AZ   90.6%   40,817   35,555     799   365   4,097   1     0   1086    657   571
3110   Window Rock        St. Michaels                 AZ   73.7%   24,176   23,329     125    80     642   0     0    498    351   315
3154   Aurora             Aurora                       CO   94.2%   11,313    9,201     560    23   1,529   0     0    454    265   248
3155   Colorado North     Longmont                     CO   96.8%    8,958    5,966     616    89   2,238   0    49    740    294   142
3156   Colorado Springs   Colorado Springs             CO   85.5%   47,400   44,383     434   385   2,187   9     2    828    556   479
3157   Denver             Lakewood                     CO   95.4%    9,982    7,438     484    11   2,040   0     9    232    180   148
3158   Overland Park      Overland Park                KS   96.0%    7,537    6,126     263    22   1,123   0     3    469    191   113
3159   Wichita            Wichita                      KS   98.9%    3,481    1,496     334    27   1,388   0   236    428    196    35
3160   Billings           Billings                     MT   87.8%   32,786   30,425     274   266   1,817   1     3   1123    684   571
3162   Bismarck           Bismarck                     ND   96.3%    6,441    4,482     311   247   1,401   0     0    357    202   122
3163   Lincoln            Lincoln                      NE   95.6%   13,445   10,732     491    48   2,174   0     0    726    436   381
3164   Albuquerque        Los Ranchos de Albuquerque   NM   91.3%   25,118   22,033     526   440   2,115   4     0    854    660   602
3165   Las Cruces         Las Cruces                   NM   93.9%   11,409    9,579     310    99   1,421   0     0    693    440   279
3166   Cleveland Co.      Norman                       OK   93.9%   18,702   16,027     277   266   2,123   0     9    604    332   227
3167   Oklahoma County    Warr Acres                   OK   98.5%    4,174    1,809     355    26   1,976   0     8    224    135    71
3168   Tulsa              Tulsa                        OK   88.6%   37,818   34,902     398   297   2,211   1     9    841    517   475
3169   Sioux Falls        Sioux Falls                  SD   91.7%   14,119   12,423     320   210   1,166   0     0    461    250   234
3170   Arlington          Grand Prairie                TX   97.4%    3,852    2,512     284    19   1,036   0     1    439    237   119
3171   Austin             Austin                       TX   98.2%    4,813    2,616     417    57   1,594   0   129    737    379   144
3172   Collin Co.         McKinney                     TX   98.2%    4,552    2,914     409    60   1,168   0     1    484    303   161
3173   Dallas             Duncanville                  TX   95.8%    6,181    4,621     509    41   1,006   0     4    856    420   279
3174   Dallas Co. NE      Richardson                   TX   96.4%    5,281    3,792     362    37   1,089   1     0    731    349   220
3175   Dallas Co. NW      Farmers Branch               TX   95.2%    9,469    7,316     258    44   1,851   0     0    367    303   240
3176   Denton Co.         Denton                       TX   98.2%    5,514    3,208     470    66   1,735   0    35    592    367   246
3177   El Paso            El Paso                      TX   94.2%   14,950   12,138     428   177   2,184   1    22   1031    570   335
3178   Fort Bend Co.               Katy              TX   89.1%   36,925   33,485     784   329   2,272   3    52   1283   798   562
3179   Fort Worth                  Fort Worth        TX   96.8%    6,054    3,467     374    71   1,572   0   570    293   169   118
3180   Harris Co. East             Houston           TX   98.3%    2,560    1,211     251    63   1,034   0     1    590   311    84
3181   Harris Co. NE               Houston           TX   98.2%    2,677      400   1,441    16     820   0     0    438   211    15
3182   Harris Co. NW               Katy              TX   98.4%    2,142      686     561     2     893   0     0    316   152    31
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   95.6%   14,643   10,844   1,467   332   1,998   2     0    977   636   478
3184   Houston NW                  Houston           TX   98.3%    2,500      852     800    11     829   0     8    288   173    49
3185   Houston South               Houston           TX   93.1%   11,668    8,953   1,344    56   1,314   1     0    718   421   225
3186   Houston West                Houston           TX   99.0%    1,648      618     210    51     706   1    62    609   347    17
3187   Laredo                      Laredo            TX   94.6%   18,239   14,975     516   291   2,456   1     0   1042   737   564
3188   Lubbock                     Lubbock           TX   94.5%   17,674   15,104     373   188   2,008   1     0    707   487   407
3189   Montgomery Co.              Spring            TX   92.0%   26,983   23,365     786   417   2,408   1     6   1162   804   607
3190   San Antonio East            San Antonio       TX   98.9%    1,299      578     212    20     489   0     0     25    10     0
3191   San Antonio North           San Antonio       TX   98.3%    2,032      969     153     5     873   0    32    120    56     0
3192   San Antonio West            San Antonio       TX   98.8%    1,407      544     220     4     639   0     0     89    37     1
3193   Tyler                       Tyler             TX   93.7%   24,493   21,853     375   238   2,027   0     0    876   558   414
3194   Waco                        Waco              TX   97.0%    9,882    6,397     443    85   2,480   1   476    780   395   248
3195   Williamson Co.              Leander           TX   98.7%    4,017    1,710     399    94   1,809   0     5    392   242    62
3196   Orem                        Orem              UT   97.2%    5,801    3,542     679   107   1,458   1    14    433   282   145
3197   Salt Lake City              South Salt Lake   UT   97.6%    5,856    3,623     495    37   1,485   0   216    657   337   209
3198   Casper                      Casper            WY   94.8%    7,390    6,040     123    85   1,142   0     0    558   304   214
3255   Honolulu                    Honolulu          HI   98.5%    4,301    1,440     683   181   1,996   1     0    251   166    43
3256   Boise                       Boise             ID   98.7%    4,023    1,839     257    35   1,891   0     1    236    87    20
3257   Las Vegas                   Las Vegas         NV   94.2%   15,908   11,669     841    50   2,880   0   468    717   495   461
3258   North Las Vegas             N. Las Vegas      NV   94.8%   14,979   10,811     827   105   3,233   2     1    649   408   352
3259   Eugene                      Springfield       OR   91.7%   26,306   23,314     590    84   2,294   1    23    978   502   453
3260   Portland                    Portland          OR   97.7%    4,310    2,637     285     8   1,357   1    22    306   191   142
3261   Salem                       Salem             OR   98.3%    4,145    2,527     408    23   1,175   0    12    522   189    97
3263   Bakersfield                 Bakersfield       CA   93.0%   21,509   17,719     975    67   2,666   1    81    684   417   309
3264   Chico                       Chico             CA   91.7%   25,385   21,859     659   139   2,728   0     0    778   563   515
3265   Concord                     Concord           CA   95.5%    7,651    5,330     572    26   1,518   0   205    580   439   350
3266   El Cajon                    San Diego         CA   96.4%    4,777    3,152     551    44   1,029   0     1    358   175   106
3267   Fullerton                   Buena Park        CA   97.6%    4,269    2,048     694    24   1,500   0     3    486   272    68
3268   Inglewood                   Inglewood         CA   94.3%   16,935   13,184   1,121    23   2,553   0    54    826   425   360
3269   Long Beach                  Long Beach        CA   97.2%    5,702    3,395     843    18   1,446   0     0    571   298   184
3270   Fresno                      Fresno            CA   95.6%   10,439    7,356     920    26   1,917   0   220    564   343   301
3271   Oakland                     Oakland           CA   96.1%    6,138    3,935     939    17   1,247   0     0    440   278   181
3272   Ontario                     Upland            CA   95.1%    6,012    3,671     661    24   1,150   0   506    310   183   125
3273   Palm Springs                Palm Springs      CA   93.2%   17,281   13,701     753    56   2,755   0    16    877   581   507
3274   Pasadena                    Pasadena          CA   98.1%    5,692    2,361     840    32   2,459   0     0    271   122    82
3275   Pleasanton                  San Ramon         CA   97.5%    2,816    1,279     402     4   1,131   0     0    238   144    96
3276   Riverside                   Riverside         CA   93.4%    9,918    7,487     851    13   1,428   0   139    514   324   232
3277   Sacramento                  Sacramento        CA   97.4%    4,827    3,045     548    15   1,219   0     0    380   261   124
3278   San Bernardino              San Bernardino    CA   94.8%   10,881    7,850     790    57   2,184   0     0    596   347   263
3279   San Diego                   San Diego         CA   96.7%    5,550    3,655     551   123   1,221   0     0    444   283   194
3280   San Francisco               San Francisco     CA   96.4%    6,067    3,892     417     5   1,750   0     3    447   275   209
3281   San Jose                    San Jose          CA   95.7%    7,685    5,106   1,089   133   1,357   0     0    658   371   251
3282   San Mateo                   Redwood City      CA   96.8%    4,202    1,241   1,817     5     905   0   234    230   116    41
3283   Santa Ana                   Santa Ana         CA   97.4%    5,301    2,593     664    15   2,029   0     0    566   256    87
3284   Camarillo                   Camarillo         CA   95.0%   10,311    7,873     816    54   1,568   0     0    471   308   231
3285   Santa Clarita               Valencia          CA   97.5%    5,655    2,027   1,137     6   1,981   0   504    704   436   229
3286   Santa Rosa                  Rohnert Park      CA   90.6%   19,750   17,656     308   241   1,538   1     6    762   481   366
3287   South Gate                  Commerce          CA   92.2%   20,589   15,536   2,196    54   2,778   0    25    908   571   528
3288   Stockton                    Stockton          CA   92.1%   19,346   15,742     744    72   2,379   0   409    664   391   341
3289   Sunnyvale                   Sunnyvale         CA   96.8%    5,563    3,357     603    15   1,277   0   311    275   167    79
3290   Woodland Hills              Woodland Hills    CA   97.8%    7,997    3,057     675     9   3,974   0   282    670   388   189
3291   Vista                       Carlsbad          CA   97.7%    3,303    1,865     347    18   1,046   0    27    179   105    60
3292   West Covina                 West Covina       CA   98.6%    2,473      764     716    11     982   0     0    223    66     6
3293   Everett                     Everett           WA   98.0%    5,207    3,185     317    40   1,380   0   285    453   270   157
3294   Olympia                     Olympia           WA   98.1%    4,801    2,458     446    26   1,779   0    92    469   239   135
3295   Seattle                     Seattle           WA   98.3%    3,595    2,006     326    19   1,244   0     0    317    99    15
3296   Spokane                     Spokane           WA   94.5%   16,934   12,148   1,432   145   3,056   1   152    696   440   406
3297   Tacoma                      Tacoma            WA   98.3%    2,983    1,501     354    31   1,087   0    10    550   227    94
3298   Anchorage                   Anchorage         AK   97.7%    4,121    2,175     202   343   1,208   3   190    613   297   142
 ACO                                                    ACO Percent Remaining Remaining Remaining Remaining Remaining Remaining Remaining   Active   Employees With Employees With
                ACO Name                  ACO city
Number                                                 state Completed Cases   NRFU Prod  SQRA       FV      NRFU RI    FV QC      MV     Employees    Availability    An Assignment
  2253   Danbury                 Danbury               CT       97.1%    5,351     3,597      296         8     1,450          0        0        545               206            138
  2254   Hartford                Hartford              CT       97.5%    5,742     3,752      350        13     1,627          0        0        639               269            101
  2255   New Haven               New Haven             CT       96.4%    6,348     4,574      317        37     1,420          0        0        276               168            135
  2256   Boston                  Boston                MA       91.2%   18,634    15,191      732        20     2,691          0        0        385               335            306
  2257   Lawrence                Lawrence              MA       93.5%    8,145     6,889      230        39       987          0        0        446               205            173
  2258   Quincy                  Quincy                MA       96.2%    3,874     2,735      206         2       931          0        0        205                61             46
  2259   East Bridgewater        East Bridgewater      MA       94.2%   17,723    14,215      369       126     3,012          1        0        785               490            362
  2260   Waltham                 Waltham               MA       98.6%    3,224     1,702      382        20     1,120          0        0        730               155               4
  2261   Worcester               Worcester             MA       96.2%   10,898     8,100      471        45     2,279          2        1       1026               392            308
  2262   Gardiner                Gardiner              ME       99.0%    4,229     2,026      284        48     1,869          0        2        530               215             27
  2263   Concord                 Concord               NH       97.0%    8,502     5,849      305        88     2,260          0        0        825               347            229
  2264   Egg Harbor              Egg Harbor Township   NJ       93.3%   19,830    17,414      427       105     1,884          0        0       1179               572            339
  2265   Parsippany              Parsippany            NJ       98.8%    1,694       825      287        13       569          0        0        456               152               8
  2266   South Plainfield        South Plainfield      NJ       94.2%    7,867     6,387      448        16     1,015          0        1        735               221            134
  2267   Jersey City             Jersey City           NJ       94.3%   10,117     7,839      594        39     1,645          0        0        905               357            213
  2268   Newark                  Newark                NJ       91.7%   13,113    10,081    1,293        53     1,685          1        0        868               407            316
  2269   Fairlawn                Fairlawn              NJ       92.7%   13,277    10,972      648        99     1,557          0        1        753               349            229
  2270   Toms River              Toms River            NJ       95.5%   12,321     9,691      568        62     1,976          0       24       1011               330            198
  2271   Trenton                 Trenton               NJ       97.6%    3,813     2,205      497        23     1,087          0        1        638               232            122
  2272   Albany                  Albany                NY       95.6%   18,275    14,641      500       172     2,962          0        0       1717               596            476
  2273   Bronx 1                 Bronx                 NY       92.3%   10,983     8,424      771        20     1,768          0        0        935               375            223
  2274   Bronx 2                 Bronx                 NY       92.3%   11,229     8,876      923        41     1,388          1        0        859               303            200
  2275   Melville                Melville              NY       92.0%   19,632    15,843    1,260        96     2,433          0        0       1292               584            423
  2276   Buffalo                 Buffalo               NY       95.7%    8,757     6,572      339        19     1,825          1        1        828               235            182
  2277   Queens 1                Long Island City      NY       96.1%    4,764     2,145      925        22     1,671          1        0        312               107             64
  2278   Brooklyn 1              Brooklyn              NY       88.3%   16,324    13,410    1,026       122     1,766          0        0       1648               657            393
  2279   Garden City             Garden City           NY       95.4%    8,036     5,562    1,149        25     1,300          0        0        865               296            181
  2280   Manhattan 1             New York              NY       94.5%   10,394     7,644      608        42     2,100          0        0        742               304            237
  2281   Manhattan 2             New York              NY       94.1%   17,364    12,027      710        49     4,578          0        0       1249               576            365
  2282   Pawling                 Pawling               NY       97.4%    6,768     4,187      726        88     1,767          0        0       1182               456            302
  2283   Brooklyn 2              Brooklyn              NY       92.1%   15,403    11,547    1,254        86     2,516          0        0       1376               592            378
  2284   Queens 2                Bayside               NY       95.8%    5,433     3,415      476        55     1,487          0        0        716               282            130
  2285   Queens 3                Forest Hills          NY       95.2%    6,345     4,428      461        69     1,386          1        0        830               290            174
  2286   Peekskill               Peekskill             NY       94.6%    9,859     7,655      599        40     1,565          0        0        755               353            281
  2287   Rochester               Rochester             NY       95.9%   15,625    12,014      388        75     3,148          0        0       1228               387            209
  2288   Brooklyn 3              Brooklyn              NY       96.8%    4,860     2,464      622        22     1,751          1        0        818               335            153
  2289   Queens 4                Jamaica               NY       94.4%    6,307     4,174      686        87     1,360          0        0        836               304            140
  2290   Staten Island           Staten Island         NY       96.7%    2,863     1,562      379         4       918          0        0        128                80             58
  2291   Syracuse                Syracuse              NY       96.4%   14,029    10,906      310       145     2,667          0        1        888               348            192
  2292   Brooklyn 4              Brooklyn              NY       91.1%   14,184    10,760    1,423        49     1,952          0        0        709               321            286
  2293   Guaynabo                Guaynabo              PR       98.0%    9,658     3,657    1,145     2,004     2,829         23        0       1216               513            245
  2294   Caguas                  Caguas                PR       98.4%    7,550     1,144      746     4,035     1,596         29        0        969               393            118
  2295   Mayaguez                Mayaguez              PR       98.0%   10,137       648    1,138     6,366     1,950         35        0        100                58             34
  2296   Providence              Providence            RI       95.7%    9,363     6,708      319        34     2,302          0        0        863               303            207
  2297   Burlington              Burlington            VT       98.4%    2,929     1,692      128        43     1,066          0        0        657               217             83
  2355   Washington DC           Washington            DC       91.0%   16,115    13,100      574        46     2,380          0       15        857               388            332
  2356   Wilmington              Wilmington            DE       92.7%   14,579    12,317      471        17     1,728          0       46        943               411            312
  2357   Lexington               Lexington             KY       91.0%   42,598    35,632      569       945     5,451          1        0       1554               874            738
  2358   Louisville              Louisville            KY       88.2%   41,421    36,762      574       115     3,751          0      219        963               391            368
  2359   Hanover                 Hanover               MD       93.9%   16,359    12,538    1,456        46     2,318          1        0       1047               484            366
  2360   Baltimore               Baltimore             MD       89.1%   17,194    14,831      397         9     1,956          0        1       1053               433            310
  2361   Hagerstown              Hagerstown            MD       97.7%    5,538     3,256      663         8     1,611          0        0        508               173             57
  2362   Towson                  Towson                MD       94.6%   15,913    11,765      995        21     3,114          0       18       1195               476            396
  2363   Akron                   Akron                 OH       89.7%   28,456    25,655      449        27     2,124          0      201        812               465            411
  2364   Mansfield               Mansfield             OH       98.8%    3,036     1,426      213         4     1,393          0        0        572               184             36
  2365   Cincinnati              Cincinnati            OH       95.2%    7,503     5,599      258         9     1,624          0       13        815               301            169
  2366   Cleveland               Cleveland             OH       90.5%   20,365    17,123      416        58     2,507          0      261        917               482            417
  2367   Columbus                Dublin                OH       97.2%    6,899     4,045      394         4     2,456          0        0       1152               450            263
  2368   Dayton                  Dayton                OH       97.1%    7,017     5,169      335        27     1,486          0        0        685               256            144
  2369   Toledo                  Toledo                OH       92.2%   24,758    21,178      337        38     3,146          0       59        982               351            292
  2370   South Point             South Point           OH       98.9%    3,029     1,079      184        32     1,611          0      123        616               225             56
  2371   Allentown               Allentown             PA       90.7%   29,356    26,206      389        72     2,679          0       10        876               433            372
  2372   Cranberry Township      Cranberry Township    PA       98.8%    3,911     1,741      266        25     1,853          0       26        666               206             80
  2373   Harrisburg              Harrisburg            PA       97.5%    6,929     5,060      302        28     1,539          0        0        773               237            134
  2374   Norristown              Norristown            PA       96.0%    7,119     5,373      284        18     1,417          0       27        693               244            119
  2375   Philadelphia-Franklin   Philadelphia          PA       87.9%   30,795    26,580      512        39     3,661          1        2       1267               566            435
  2376   Philadelphia-Penn       Philadelphia          PA       86.4%   21,934    19,829      473        23     1,609          0        0        853               412            320
  2377   Pittsburgh              Pittsburgh            PA       96.7%    7,043     4,944      295         7     1,766          0       31        603               262            180
  2378   Reading                 Reading               PA       93.3%   15,374    13,568      349        35     1,422          0        0        389               192            170
  2379   State College           State College         PA       98.8%    4,111     2,184      202        29     1,696          0        0        893               281            106
  2380   Knoxville               Knoxville             TN       98.2%    6,362     3,900      280        33     2,084          0       65        747               283            162
  2381   Memphis                 Memphis               TN       88.2%   28,431    25,434      615        28     2,233          1      120       1049               491            383
  2382   Nashville               Franklin              TN       98.0%    6,710     3,847      438        30     2,395          0        0        697               344            214
  2383   Shelbyville             Shelbyville           TN       91.3%   39,999    35,456      806       180     3,516          0       41       1381               636            528
  2384   Crystal City            Arlington             VA       95.9%    5,033     3,198      414         8     1,411          0        2        403               137            104
  2385   Fairfax                 Fairfax               VA       98.3%    1,737       896      306        20       515          0        0        201                54               8
  2386   Fredericksburg          Fredericksburg        VA       89.4%   27,079    24,361      689        83     1,943          1        2       1084               495            445
  2387   Virginia Beach          Virginia Beach        VA       93.0%   20,140    17,017      537       120     2,462          0        4        866               442            303
  2388   Richmond                Richmond              VA       91.5%   21,701    19,069      514        23     2,095          0        0        914               387            331
  2389   Roanoke                 Roanoke               VA       94.7%   18,368    14,470      440       100     2,980          0      378       1192               505            424
  2390   Beckley                 Beckley               WV       98.9%    5,432     1,210      406       172     3,644          0        0        804               254             37
  2556   Fayetteville            Fayetteville          AR       99.0%    3,783     1,370      475       104     1,487          0      347        639               304             44
  2557   Little Rock             Little Rock           AR       96.8%   11,912     8,518      404       132     2,262          0      596       1390               630            427
  2558   Des Moines              Des Moines            IA       92.1%   40,583    35,712      831        97     3,662          0      281       2042               970            745
  2559   Chicago Central         Chicago               IL       92.1%   20,291    15,747      951        24     3,568          1        0       1291               571            458
  2560   Chicago Far Southwest   Evergreen Park        IL       96.1%    4,902     3,037      501         9     1,242          0      113        799               345            234
  2561   Chicago South           Chicago               IL       94.2%    9,960     6,880      848         7     2,224          0        1        723               351            244
  2562   Cook County NW          Schaumburg            IL       96.6%    4,682     2,940      479        28     1,231          0        4        444               264            190
  2563   Cook County South       Matteson              IL       92.8%   11,926     8,704    1,237         8     1,977          0        0        835               321            298
  2564   Dekalb                  Dekalb                IL       96.9%    6,982     4,921      596        20     1,445          0        0        669               289            208
  2565   Oswego                  Oswego                IL       95.6%    7,771     5,719      749         4     1,298          0        1        788               345            201
2566   Peoria             Peoria                       IL   95.7%    13,664    10,785     759    19   2,101   0     0   1031   365   262
2567   Skokie             Skokie                       IL   96.2%     4,675     2,876     388    33   1,378   0     0    764   280   178
2568   Springfield        Springfield                  IL   92.5%    24,868    21,904     685   135   2,144   0     0   1131   524   454
2569   Evansville         Evansville                   IN   98.5%     3,899     1,874     253     7   1,256   0   509    828   258    82
2570   Ft. Wayne          Ft. Wayne                    IN   97.9%     5,834     3,867     283    39   1,645   0     0    912   289   157
2571   Indianapolis       Indianapolis                 IN   96.9%     8,136     5,529     448    19   2,137   0     3    740   216   178
2572   Lake County        Merrillville                 IN   97.2%     8,681     5,977     550    25   2,116   0    13    766   243   160
2573   Detroit            Detroit                      MI   90.3%    32,939    28,046   1,742    85   3,048   0    18   1601   690   540
2574   Lansing            Lansing                      MI   91.1%    32,076    28,271     735    96   2,974   0     0   1501   541   405
2575   Macomb County      Clinton Township             MI   96.7%     8,707     6,336     479    33   1,803   0    56    831   302   202
2576   Traverse City      Traverse City                MI   94.0%    32,215    27,123     569   177   4,142   0   204   1913   751   576
2577   Oakland County     Troy                         MI   96.1%     6,509     4,756     329    11   1,314   0    99    480   192   170
2578   Duluth             Duluth                       MN   95.2%    18,480    15,308     515    81   2,574   0     2   1389   503   332
2579   Minneapolis        Minneapolis                  MN   98.2%     2,839     1,129     491    17   1,202   0     0    526   182   123
2580   Rochester          Rochester                    MN   95.8%    11,497     9,027     518    26   1,926   0     0   1288   363   232
2581   Kansas City        Kansas City                  MO   97.5%    10,850     6,759     564    47   3,349   0   131   1000   319   236
2582   Springfield        Springfield                  MO   94.9%    26,934    22,686     578   113   3,535   0    22   1279   480   369
2583   St. Louis          St. Louis                    MO   94.5%    17,373    13,745     549    22   2,755   0   302    763   372   334
2584   Eau Claire         Eau Claire                   WI   98.2%     4,858     3,025     147    46   1,621   0    19    624   255   123
2585   Green Bay          Green Bay                    WI   97.4%     7,127     4,900     431    34   1,495   0   267    630   241    88
2586   Madison            Madison                      WI   98.0%     5,169     2,649     380     5   1,652   0   483    874   268    94
2587   Milwaukee          Milwaukee                    WI   90.6%    15,796    13,352     456    59   1,692   1   236   1094   508   476
2901   Gulfport           Gulfport                     MS   91.1%    31,137    27,520     572   153   2,892   0     0   1184   527   447
2902   Jackson            Jackson                      MS   82.3%    60,299    53,597     648   385   5,665   4     0    930   429   373
2904   Birmingham         Birmingham                   AL   80.9%    75,810    71,423     756   395   3,235   1     0   1008   540   516
2905   Huntsville         Huntsville                   AL   84.0%    56,345    53,139     675   305   2,226   0     0    916   454   425
2906   Mobile             Mobile                       AL   81.1%    71,645    67,664     740   278   2,962   1     0   1023   482   455
2907   Charleston         North Charleston             SC   84.7%    74,494    69,078     551   120   4,744   1     0   1236   532   498
2908   Columbia           Columbia                     SC   85.4%    50,119    46,709     524    68   2,818   0     0    835   360   323
2909   Greenville, SC     Greenville                   SC   91.7%    31,671    28,652     492    75   2,451   0     1    996   431   360
2910   Atlanta            Atlanta                      GA   88.0%    28,628    24,665     553    39   3,371   0     0    780   316   258
2966   Lauderdale Lakes   Lauderdale Lake              FL   92.8%    17,931    14,472     562    81   2,815   1     0    968   428   356
2967   Fort Lauderdale    Margate                      FL   94.0%    17,411    14,521     448    95   2,322   0    25    953   428   361
2968   Fort Myers         Fort Myers                   FL   91.4%    39,613    34,683     461   110   4,359   0     0   1277   702   553
2969   Gainesville        Gainesville                  FL   97.2%     6,326     4,708     286    45   1,287   0     0    855   340   114
2970   Jacksonville       Jacksonville                 FL   88.5%    23,685    21,188     500    58   1,939   0     0    606   353   292
2971   Lakeland           Lakeland                     FL   86.3%    54,798    50,168     820   104   3,706   0     0    965   475   468
2972   Miami North        Miami Lakes                  FL   92.3%    23,529    18,112     588   268   4,561   0     0   1088   458   348
2973   Miami South        Palmetto Bay                 FL   91.9%    19,754    16,715     566   207   2,266   0     0    995   468   395
2974   Ocala              Ocala                        FL   89.8%    29,629    26,009     371    53   3,195   1     0    674   435   381
2975   Orange County      Orlando                      FL   93.4%    17,623    14,218     753    29   2,623   0     0    900   421   372
2976   Pensacola          Pensacola                    FL   82.8%    65,813    61,894     506   138   3,274   1     0   1218   521   470
2977   Seminole County    Lake Mary                    FL   87.0%    37,578    34,284     525    60   2,709   0     0    714   391   365
2978   St. Petersburg     St. Petersburg               FL   94.8%    16,630    13,563     382    57   2,627   0     1    848   440   362
2979   Tampa              Tampa                        FL   86.4%    36,413    33,327     572    80   2,434   0     0    632   325   301
2980   West Palm Beach    West Palm Beach              FL   90.0%    34,737    31,153     599    62   2,923   0     0   1150   627   543
2981   Columbus           Columbus                     GA   78.2%    87,756    83,895     587   278   2,996   0     0   1115   604   586
2982   Dekalb County      Atlanta                      GA   92.1%    16,332    13,744     626   110   1,852   0     0    710   274   216
2983   Douglasville       Douglasville                 GA   85.7%    29,143    26,898     467    89   1,688   1     0    638   296   269
2984   Gainesville, GA    Gainesville                  GA   90.0%    34,593    31,614     496    52   2,431   0     0    620   392   351
2985   Gwinnett County    Duluth                       GA   83.1%    38,341    35,810     635    53   1,842   0     1    737   267   253
2986   Macon              Macon                        GA   90.8%    25,700    23,177     525   109   1,889   0     0    863   447   368
2987   Savannah           Savannah                     GA   98.2%     5,199     1,276     373    10   3,540   0     0    693   351    76
2988   Baton Rouge        Baton Rouge                  LA   88.3%    31,355    28,329     683   303   2,039   1     0    945   424   358
2989   Jefferson Parish   Elmwood                      LA   94.5%    14,352    11,562     721   175   1,893   1     0   1047   409   290
2990   New Orleans        New Orleans                  LA   98.4%     3,076       827     752    38   1,443   0    16    169    69     5
2991   Shreveport         Shreveport                   LA   70.7%   104,897   101,520     529   474   2,372   2     0   1127   590   554
2992   Asheville          Asheville                    NC   92.2%    34,647    30,549     376   132   3,589   1     0   1154   511   385
2993   Charlotte          Charlotte                    NC   92.2%    18,341    15,646     517    30   2,148   0     0    654   341   322
2994   Durham             Durham                       NC   84.1%    43,761    41,308     476    47   1,930   0     0    894   421   392
2995   Fayetteville       Fayetteville                 NC   89.6%    38,320    34,589     431    95   3,205   0     0    884   370   333
2996   Greenville, NC     Greenville                   NC   87.5%    49,542    46,290     484   214   2,212   0   342   1154   497   374
2997   Raleigh            Raleigh                      NC   94.0%    15,528    13,270     349    50   1,859   0     0    661   271   206
2998   Winston-Salem      Winston-Salem                NC   87.9%    38,039    35,610     314    67   2,048   0     0    878   405   373
3105   Flagstaff          Flagstaff                    AZ   90.7%    21,272    18,839     224   220   1,984   4     1    577   331   289
3106   Maricopa Central   Phoenix                      AZ   91.1%    24,906    22,090     407    95   2,311   0     3    849   474   384
3107   Maricopa South     Mesa                         AZ   94.8%    13,473    10,559     575    72   2,259   0     8    461   285   245
3108   Maricopa West      Glendale                     AZ   87.3%    30,639    28,086     749    77   1,726   0     1    873   480   407
3109   Tucson             Tucson                       AZ   89.6%    45,317    39,891     819   365   4,241   1     0   1129   590   549
3110   Window Rock        St. Michaels                 AZ   71.9%    25,789    24,930     128    80     651   0     0    475   291   271
3154   Aurora             Aurora                       CO   93.6%    12,444    10,315     570    23   1,536   0     0    449   256   237
3155   Colorado North     Longmont                     CO   96.6%     9,514     6,489     620    89   2,267   0    49    756   282   144
3156   Colorado Springs   Colorado Springs             CO   84.1%    51,815    48,760     441   385   2,218   9     2    838   523   498
3157   Denver             Lakewood                     CO   95.1%    10,637     8,105     494    11   2,018   0     9    255   152   123
3158   Overland Park      Overland Park                KS   95.8%     7,990     6,564     271    22   1,130   0     3    478   184   126
3159   Wichita            Wichita                      KS   98.8%     3,798     1,740     346    27   1,449   0   236    454   162    45
3160   Billings           Billings                     MT   86.6%    36,037    33,613     282   266   1,872   1     3   1117   604   498
3162   Bismarck           Bismarck                     ND   96.0%     7,068     5,087     319   247   1,415   0     0    358   182   117
3163   Lincoln            Lincoln                      NE   95.1%    15,157    12,365     504    48   2,240   0     0    761   383   343
3164   Albuquerque        Los Ranchos de Albuquerque   NM   89.8%    29,212    26,112     546   440   2,110   4     0    967   620   528
3165   Las Cruces         Las Cruces                   NM   92.7%    13,611    11,750     328    99   1,434   0     0    715   374   300
3166   Cleveland Co.      Norman                       OK   93.1%    21,022    18,275     292   266   2,180   0     9    608   314   251
3167   Oklahoma County    Warr Acres                   OK   98.3%     4,828     2,330     381    26   2,083   0     8    253   156    98
3168   Tulsa              Tulsa                        OK   87.2%    42,504    39,570     414   297   2,213   1     9    865   498   446
3169   Sioux Falls        Sioux Falls                  SD   91.1%    15,061    13,329     337   210   1,185   0     0    465   181   171
3170   Arlington          Grand Prairie                TX   97.1%     4,343     2,966     296    19   1,061   0     1    443   177   126
3171   Austin             Austin                       TX   98.0%     5,252     3,032     430    57   1,604   0   129    833   360   147
3172   Collin Co.         McKinney                     TX   97.7%     5,628     3,925     420    60   1,222   0     1    479   242   161
3173   Dallas             Duncanville                  TX   95.0%     7,322     5,733     512    41   1,032   0     4    857   335   244
3174   Dallas Co. NE      Richardson                   TX   95.5%     6,622     4,990     368    37   1,226   1     0    730   288   212
3175   Dallas Co. NW      Farmers Branch               TX   94.5%    10,895     8,692     267    44   1,892   0     0    419   276   221
3176   Denton Co.         Denton                       TX   98.0%     6,266     3,842     530    66   1,793   0    35    683   353   283
3177   El Paso            El Paso                      TX   93.1%    17,844    15,003     441   177   2,200   1    22   1006   431   303
3178   Fort Bend Co.               Katy              TX   87.5%   42,243   38,726     812   329   2,321   3    52   1251   661   579
3179   Fort Worth                  Fort Worth        TX   96.4%    6,792    4,087     387    71   1,677   0   570    275   112    88
3180   Harris Co. East             Houston           TX   98.0%    3,024    1,595     258    63   1,107   0     1    608   257   128
3181   Harris Co. NE               Houston           TX   98.1%    2,817      521   1,445    16     835   0     0    543   249    53
3182   Harris Co. NW               Katy              TX   98.4%    2,196      686     561     2     947   0     0    324   122    33
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   94.5%   18,008   13,880   1,665   332   2,129   2     0    950   498   400
3184   Houston NW                  Houston           TX   98.2%    2,703    1,035     806    11     843   0     8    336   169    57
3185   Houston South               Houston           TX   92.4%   12,930   10,158   1,368    56   1,348   0     0    693   333   225
3186   Houston West                Houston           TX   98.8%    1,987      855     214    51     804   1    62    728   356    55
3187   Laredo                      Laredo            TX   93.1%   23,323   19,941     546   291   2,544   1     0   1118   658   524
3188   Lubbock                     Lubbock           TX   93.6%   20,585   17,889     390   188   2,117   1     0    721   410   355
3189   Montgomery Co.              Spring            TX   90.6%   31,837   28,165     807   417   2,441   1     6   1115   610   540
3190   San Antonio East            San Antonio       TX   98.9%    1,310      578     212    20     500   0     0     28     8     0
3191   San Antonio North           San Antonio       TX   98.6%    1,672      970     153     5     512   0    32    125    55     0
3192   San Antonio West            San Antonio       TX   98.8%    1,408      545     220     4     639   0     0     77    33     0
3193   Tyler                       Tyler             TX   93.0%   27,389   24,698     383   238   2,070   0     0    884   456   347
3194   Waco                        Waco              TX   96.6%   11,124    7,424     456    85   2,682   1   476    768   328   200
3195   Williamson Co.              Leander           TX   98.6%    4,523    2,104     411    94   1,909   0     5    415   218    89
3196   Orem                        Orem              UT   96.9%    6,317    4,049     681   107   1,465   1    14    426   133    96
3197   Salt Lake City              South Salt Lake   UT   97.4%    6,478    4,203     507    37   1,515   0   216    656   212   150
3198   Casper                      Casper            WY   94.3%    8,112    6,735     123    85   1,169   0     0    559   241   191
3255   Honolulu                    Honolulu          HI   98.6%    3,898    1,444     683   181   1,589   1     0    285   175    44
3256   Boise                       Boise             ID   98.7%    4,040    1,840     257    35   1,907   0     1    249    83    18
3257   Las Vegas                   Las Vegas         NV   93.2%   18,743   14,333     856    50   3,036   0   468    735   500   433
3258   North Las Vegas             N. Las Vegas      NV   94.2%   16,754   12,459     839   105   3,348   2     1    650   375   345
3259   Eugene                      Springfield       OR   90.8%   29,086   26,043     635    84   2,301   1    22    938   405   355
3260   Portland                    Portland          OR   97.4%    5,007    3,264     302     8   1,410   1    22    332   178   126
3261   Salem                       Salem             OR   98.2%    4,451    2,777     420    23   1,219   0    12    559   191   117
3263   Bakersfield                 Bakersfield       CA   91.9%   25,082   21,133   1,013    68   2,786   1    81    736   369   295
3264   Chico                       Chico             CA   90.1%   30,243   26,794     665   139   2,645   0     0    780   472   426
3265   Concord                     Concord           CA   94.4%    9,548    7,092     603    26   1,622   0   205    583   372   308
3266   El Cajon                    San Diego         CA   96.1%    5,261    3,603     572    44   1,041   0     1    358   159   104
3267   Fullerton                   Buena Park        CA   97.3%    4,729    2,484     705    24   1,513   0     3    590   304   106
3268   Inglewood                   Inglewood         CA   93.7%   18,685   14,832   1,148    23   2,628   0    54    704   382   329
3269   Long Beach                  Long Beach        CA   96.9%    6,326    3,967     866    18   1,475   0     0    562   270   190
3270   Fresno                      Fresno            CA   95.1%   11,671    8,532     938    26   1,955   0   220    589   328   293
3271   Oakland                     Oakland           CA   95.5%    6,987    4,730     967    17   1,273   0     0    380   250   218
3272   Ontario                     Upland            CA   94.6%    6,603    4,190     680    24   1,203   0   506    310   168   138
3273   Palm Springs                Palm Springs      CA   92.1%   19,997   16,333     780    56   2,812   0    16    905   494   425
3274   Pasadena                    Pasadena          CA   98.0%    5,988    2,612     863    32   2,481   0     0    532   245   165
3275   Pleasanton                  San Ramon         CA   97.6%    2,771    1,496     403     4     868   0     0    268   130   111
3276   Riverside                   Riverside         CA   92.6%   11,073    8,465     873    13   1,583   0   139    492   253   224
3277   Sacramento                  Sacramento        CA   96.9%    5,738    3,865     557    15   1,301   0     0    418   273   160
3278   San Bernardino              San Bernardino    CA   94.1%   12,313    9,229     804    57   2,223   0     0    599   337   267
3279   San Diego                   San Diego         CA   96.2%    6,372    4,435     572   123   1,242   0     0    445   251   195
3280   San Francisco               San Francisco     CA   96.1%    6,403    4,235     426     5   1,734   0     3    482   276   224
3281   San Jose                    San Jose          CA   94.9%    9,078    6,417   1,110   133   1,418   0     0    695   320   246
3282   San Mateo                   Redwood City      CA   96.7%    4,264    1,302   1,823     5     900   0   234    297   152    35
3283   Santa Ana                   Santa Ana         CA   97.3%    5,537    2,741     668    15   2,113   0     0    605   253   107
3284   Camarillo                   Camarillo         CA   94.4%   11,694    9,210     842    54   1,588   0     0    485   310   251
3285   Santa Clarita               Valencia          CA   97.0%    6,822    2,983   1,172     6   2,157   0   504    701   368   241
3286   Santa Rosa                  Rohnert Park      CA   89.2%   22,547   20,481     316   241   1,502   1     6    724   393   292
3287   South Gate                  Commerce          CA   91.2%   23,090   17,887   2,275    54   2,849   0    25    797   483   438
3288   Stockton                    Stockton          CA   91.2%   21,465   17,849     759    72   2,376   0   409    667   338   281
3289   Sunnyvale                   Sunnyvale         CA   96.3%    6,332    4,140     608    15   1,258   0   311    305   177    87
3290   Woodland Hills              Woodland Hills    CA   97.7%    8,326    3,256     680     9   4,099   0   282    665   343   190
3291   Vista                       Carlsbad          CA   97.5%    3,572    2,015     358    18   1,154   0    27    182   106    67
3292   West Covina                 West Covina       CA   98.6%    2,490      767     721    11     991   0     0    225    52     4
3293   Everett                     Everett           WA   97.8%    5,799    3,712     320    40   1,442   0   285    465   259   142
3294   Olympia                     Olympia           WA   98.1%    4,813    2,503     447    26   1,745   0    92    523   259   150
3295   Seattle                     Seattle           WA   98.3%    3,578    2,007     326    19   1,226   0     0    277    80    12
3296   Spokane                     Spokane           WA   93.7%   19,415   14,678   1,458   145   2,981   1   152    735   350   318
3297   Tacoma                      Tacoma            WA   98.2%    3,142    1,670     359    31   1,072   0    10    643   251   106
3298   Anchorage                   Anchorage         AK   97.1%    5,331    3,238     217   344   1,338   4   190    615   291   187
 ACO                                                    ACO Percent Remaining Remaining Remaining Remaining Remaining Remaining Remaining   Active   Employees With Employees With
                ACO Name                  ACO city
Number                                                 state Completed Cases   NRFU Prod  SQRA       FV      NRFU RI    FV QC      MV     Employees    Availability    An Assignment
  2253   Danbury                 Danbury               CT       96.8%    6,025     4,170      309         9     1,537          0        0        553               247            166
  2254   Hartford                Hartford              CT       97.4%    6,175     4,172      362        13     1,628          0        0        609               271             95
  2255   New Haven               New Haven             CT       95.7%    7,692     5,818      330        39     1,504          1        0        404               230            145
  2256   Boston                  Boston                MA       90.5%   20,197    16,713      763        21     2,700          0        0        380               303            291
  2257   Lawrence                Lawrence              MA       92.7%    9,163     7,887      231        42     1,003          0        0        484               228            186
  2258   Quincy                  Quincy                MA       95.9%    4,144     2,998      210         3       933          0        0        200                57             56
  2259   East Bridgewater        East Bridgewater      MA       93.1%   20,877    17,219      398       126     3,133          1        0        846               537            400
  2260   Waltham                 Waltham               MA       98.6%    3,295     1,704      382        20     1,188          1        0        732               173               3
  2261   Worcester               Worcester             MA       95.6%   12,480     9,621      482        45     2,329          2        1       1080               417            323
  2262   Gardiner                Gardiner              ME       98.9%    4,336     2,025      284        48     1,977          0        2        603               291             54
  2263   Concord                 Concord               NH       96.3%   10,481     7,661      333        88     2,399          0        0        879               355            250
  2264   Egg Harbor              Egg Harbor Township   NJ       91.8%   24,486    21,751      442       105     2,188          0        0       1238               627            423
  2265   Parsippany              Parsippany            NJ       98.7%    1,813       875      287        13       638          0        0        532               192             31
  2266   South Plainfield        South Plainfield      NJ       93.4%    8,933     7,424      455        18     1,035          0        1        745               275            166
  2267   Jersey City             Jersey City           NJ       93.7%   11,231     8,933      607        42     1,649          0        0        913               367            226
  2268   Newark                  Newark                NJ       90.0%   15,777    12,690    1,316        54     1,716          1        0        835               405            319
  2269   Fairlawn                Fairlawn              NJ       91.3%   15,871    13,512      673       103     1,582          0        1        967               475            320
  2270   Toms River              Toms River            NJ       95.2%   13,230    10,513      587        63     2,046          0       21       1015               364            213
  2271   Trenton                 Trenton               NJ       97.2%    4,389     2,711      505        24     1,148          0        1        639               240            135
  2272   Albany                  Albany                NY       94.8%   21,831    18,161      514       173     2,983          0        0       1729               597            419
  2273   Bronx 1                 Bronx                 NY       91.5%   12,138     9,535      795        23     1,784          1        0        935               373            241
  2274   Bronx 2                 Bronx                 NY       91.8%   11,960     9,546      953        41     1,419          1        0        874               338            215
  2275   Melville                Melville              NY       90.8%   22,583    18,659    1,302        96     2,526          0        0       1295               621            443
  2276   Buffalo                 Buffalo               NY       95.2%    9,752     7,520      348        20     1,862          1        1        825               259            171
  2277   Queens 1                Long Island City      NY       95.7%    5,282     2,550      943        23     1,765          1        0        319               116             79
  2278   Brooklyn 1              Brooklyn              NY       87.2%   17,985    15,023    1,061       122     1,779          0        0       1648               667            411
  2279   Garden City             Garden City           NY       94.8%    8,970     6,448    1,171        25     1,326          0        0        887               309            195
  2280   Manhattan 1             New York              NY       94.0%   11,307     8,487      629        44     2,147          0        0        751               306            242
  2281   Manhattan 2             New York              NY       93.6%   18,743    13,378      728        51     4,586          0        0       1249               579            382
  2282   Pawling                 Pawling               NY       96.9%    7,960     5,284      749        88     1,839          0        0       1187               479            382
  2283   Brooklyn 2              Brooklyn              NY       91.3%   16,827    12,879    1,289        87     2,572          0        0       1374               616            372
  2284   Queens 2                Bayside               NY       95.4%    5,996     3,956      496        56     1,488          0        0        726               299            124
  2285   Queens 3                Forest Hills          NY       94.5%    7,257     5,253      480        70     1,453          1        0        830               314            200
  2286   Peekskill               Peekskill             NY       93.8%   11,302     9,005      629        42     1,626          0        0        744               395            332
  2287   Rochester               Rochester             NY       95.6%   16,761    13,047      407        76     3,231          0        0       1292               489            268
  2288   Brooklyn 3              Brooklyn              NY       96.6%    5,236     2,777      630        24     1,804          1        0        823               344            157
  2289   Queens 4                Jamaica               NY       93.9%    6,904     4,724      696        87     1,397          0        0        833               296            154
  2290   Staten Island           Staten Island         NY       96.3%    3,206     1,868      391         5       942          0        0        134                76             61
  2291   Syracuse                Syracuse              NY       96.0%   15,394    12,191      321       146     2,735          0        1       1123               345            215
  2292   Brooklyn 4              Brooklyn              NY       90.3%   15,353    11,829    1,450        49     2,025          0        0        716               282            241
  2293   Guaynabo                Guaynabo              PR       97.5%   11,779     5,239    1,168     2,129     3,204         39        0       1258               627            344
  2294   Caguas                  Caguas                PR       98.1%    8,737     1,744      746     4,298     1,892         57        0        990               479            220
  2295   Mayaguez                Mayaguez              PR       97.9%   10,633       816    1,141     6,536     2,091         49        0         98                60             36
  2296   Providence              Providence            RI       95.1%   10,535     7,772      327        34     2,402          0        0        870               336            233
  2297   Burlington              Burlington            VT       98.2%    3,168     1,871      132        43     1,122          0        0        657               228             96
  2355   Washington DC           Washington            DC       90.3%   17,314    14,288      591        46     2,374          0       15        883               394            315
  2356   Wilmington              Wilmington            DE       91.8%   16,493    14,234      474        17     1,722          0       46        943               416            337
  2357   Lexington               Lexington             KY       89.6%   49,264    42,154      596       946     5,567          1        0       1611               908            773
  2358   Louisville              Louisville            KY       87.2%   44,893    40,088      594       115     3,877          0      219        946               435            403
  2359   Hanover                 Hanover               MD       93.1%   18,569    14,613    1,498        47     2,410          1        0       1065               538            443
  2360   Baltimore               Baltimore             MD       87.9%   19,155    16,799      404        10     1,941          0        1        955               464            346
  2361   Hagerstown              Hagerstown            MD       97.6%    5,834     3,476      678         8     1,672          0        0        580               227             60
  2362   Towson                  Towson                MD       94.1%   17,273    12,981    1,060        21     3,193          0       18       1182               527            474
  2363   Akron                   Akron                 OH       88.6%   31,553    28,732      461        27     2,132          0      201        804               479            438
  2364   Mansfield               Mansfield             OH       98.8%    3,105     1,462      214         4     1,425          0        0        588               214             34
  2365   Cincinnati              Cincinnati            OH       94.6%    8,393     6,471      261         9     1,639          0       13        832               348            198
  2366   Cleveland               Cleveland             OH       89.1%   23,273    19,979      426        60     2,547          0      261        899               500            425
  2367   Columbus                Dublin                OH       97.0%    7,621     4,698      399         4     2,520          0        0       1173               476            264
  2368   Dayton                  Dayton                OH       96.7%    7,939     6,029      345        27     1,538          0        0        690               275            193
  2369   Toledo                  Toledo                OH       91.5%   27,107    23,419      352        38     3,239          0       59        987               384            313
  2370   South Point             South Point           OH       98.8%    3,222     1,101      189        32     1,777          0      123        645               238             34
  2371   Allentown               Allentown             PA       89.8%   32,242    29,035      395        72     2,730          0       10        882               420            378
  2372   Cranberry Township      Cranberry Township    PA       98.7%    4,283     1,954      273        25     2,005          0       26        673               221            103
  2373   Harrisburg              Harrisburg            PA       97.2%    7,655     5,703      312        28     1,611          1        0        799               260            163
  2374   Norristown              Norristown            PA       95.8%    7,455     5,711      287        18     1,412          0       27        687               270            154
  2375   Philadelphia-Franklin   Philadelphia          PA       86.6%   34,022    29,622      518        40     3,839          1        2       1288               591            468
  2376   Philadelphia-Penn       Philadelphia          PA       85.1%   24,000    21,852      485        23     1,640          0        0        856               417            313
  2377   Pittsburgh              Pittsburgh            PA       96.4%    7,777     5,647      304         7     1,788          0       31        601               257            179
  2378   Reading                 Reading               PA       92.7%   16,609    14,684      356        35     1,534          0        0        393               227            182
  2379   State College           State College         PA       98.6%    4,782     2,706      210        29     1,837          0        0        906               304            129
  2380   Knoxville               Knoxville             TN       97.9%    7,273     4,615      292        33     2,268          0       65        749               326            174
  2381   Memphis                 Memphis               TN       87.2%   30,847    27,768      648        28     2,282          1      120       1006               486            384
  2382   Nashville               Franklin              TN       97.7%    7,648     4,591      444        30     2,583          0        0        688               344            221
  2383   Shelbyville             Shelbyville           TN       90.4%   44,378    39,767      845       180     3,545          0       41       1410               729            601
  2384   Crystal City            Arlington             VA       95.5%    5,528     3,604      425         8     1,490          0        1        401               162            130
  2385   Fairfax                 Fairfax               VA       98.3%    1,748       898      306        20       524          0        0        199                56               3
  2386   Fredericksburg          Fredericksburg        VA       88.1%   30,266    27,461      704        83     2,015          1        2       1074               547            444
  2387   Virginia Beach          Virginia Beach        VA       92.0%   22,940    19,845      554       121     2,415          1        4        874               480            359
  2388   Richmond                Richmond              VA       90.6%   24,211    21,503      546        23     2,139          0        0        885               397            326
  2389   Roanoke                 Roanoke               VA       93.8%   21,684    17,898      446       100     2,862          0      378       1184               521            452
  2390   Beckley                 Beckley               WV       98.9%    5,594     1,208      419       172     3,795          0        0        859               305             42
  2556   Fayetteville            Fayetteville          AR       99.0%    3,793     1,282      475       104     1,585          0      347        728               392             53
  2557   Little Rock             Little Rock           AR       95.9%   15,316    11,811      419       132     2,355          0      599       1349               626            454
  2558   Des Moines              Des Moines            IA       90.7%   47,510    42,602      863        97     3,666          0      282       2035               970            764
  2559   Chicago Central         Chicago               IL       91.6%   21,433    16,801      964        25     3,642          1        0       1300               556            454
  2560   Chicago Far Southwest   Evergreen Park        IL       95.8%    5,292     3,409      506        11     1,253          0      113        812               345            265
  2561   Chicago South           Chicago               IL       93.7%   10,928     7,808      857        10     2,251          1        1        723               351            271
  2562   Cook County NW          Schaumburg            IL       96.4%    4,985     3,210      483        28     1,260          0        4        443               260            199
  2563   Cook County South       Matteson              IL       92.2%   12,928     9,680    1,257        10     1,981          0        0        825               331            308
  2564   Dekalb                  Dekalb                IL       96.7%    7,596     5,481      616        21     1,478          0        0        716               328            253
  2565   Oswego                  Oswego                IL       95.2%    8,547     6,457      761         5     1,322          1        1        816               381            212
2566   Peoria             Peoria                       IL   95.3%    14,958    12,017     787    19   2,135   0     0   1042   422   311
2567   Skokie             Skokie                       IL   95.9%     5,047     3,233     392    33   1,389   0     0    773   298   200
2568   Springfield        Springfield                  IL   91.4%    28,414    25,389     723   136   2,166   0     0   1116   545   448
2569   Evansville         Evansville                   IN   98.4%     4,168     2,068     283     7   1,301   0   509    854   304    90
2570   Ft. Wayne          Ft. Wayne                    IN   97.7%     6,480     4,447     305    39   1,689   0     0    929   360   213
2571   Indianapolis       Indianapolis                 IN   96.7%     8,748     6,084     462    19   2,181   0     2    797   269   211
2572   Lake County        Merrillville                 IN   97.0%     9,466     6,709     571    32   2,141   0    13    810   287   190
2573   Detroit            Detroit                      MI   89.5%    35,797    30,932   1,753    85   3,009   0    18   1596   728   582
2574   Lansing            Lansing                      MI   90.2%    35,132    31,346     750    96   2,940   0     0   1480   549   436
2575   Macomb County      Clinton Township             MI   96.4%     9,475     7,080     493    33   1,813   0    56    844   315   217
2576   Traverse City      Traverse City                MI   93.2%    36,057    30,885     591   177   4,200   0   204   1920   782   630
2577   Oakland County     Troy                         MI   95.7%     7,128     5,370     342    10   1,307   0    99    477   187   169
2578   Duluth             Duluth                       MN   94.8%    20,076    16,878     552    82   2,562   0     2   1379   482   336
2579   Minneapolis        Minneapolis                  MN   96.2%     5,929     4,180     504    17   1,228   0     0    528   174   106
2580   Rochester          Rochester                    MN   95.3%    12,676    10,172     528    27   1,949   0     0   1291   389   204
2581   Kansas City        Kansas City                  MO   97.3%    11,877     7,695     581    47   3,423   0   131    999   341   263
2582   Springfield        Springfield                  MO   94.5%    28,945    24,716     599   113   3,495   0    22   1286   530   440
2583   St. Louis          St. Louis                    MO   93.8%    19,564    15,859     574    22   2,807   0   302    795   384   319
2584   Eau Claire         Eau Claire                   WI   98.1%     5,205     3,313     159    46   1,668   0    19    629   276   150
2585   Green Bay          Green Bay                    WI   97.3%     7,535     5,252     442    34   1,540   0   267    624   234   108
2586   Madison            Madison                      WI   98.0%     5,217     2,675     391     5   1,663   0   483    807   239    86
2587   Milwaukee          Milwaukee                    WI   89.3%    17,904    15,462     471    59   1,675   1   236   1101   511   449
2901   Gulfport           Gulfport                     MS   90.1%    34,459    30,696     599   153   3,011   0     0   1187   589   507
2902   Jackson            Jackson                      MS   80.9%    64,948    58,668     688   386   5,202   4     0    970   523   464
2904   Birmingham         Birmingham                   AL   79.1%    82,666    78,184     803   396   3,282   1     0    992   558   537
2905   Huntsville         Huntsville                   AL   82.7%    60,850    57,549     720   308   2,273   0     0    936   486   444
2906   Mobile             Mobile                       AL   79.7%    76,840    72,803     763   278   2,995   1     0   1039   505   457
2907   Charleston         North Charleston             SC   83.5%    80,137    75,783     573   121   3,659   1     0   1254   598   563
2908   Columbia           Columbia                     SC   84.3%    53,845    50,350     544    68   2,883   0     0    867   384   358
2909   Greenville, SC     Greenville                   SC   90.7%    35,260    32,215     508    76   2,460   0     1   1007   505   430
2910   Atlanta            Atlanta                      GA   87.1%    30,629    27,547     574    40   2,468   0     0    790   354   302
2966   Lauderdale Lakes   Lauderdale Lake              FL   92.1%    19,666    16,750     575    82   2,258   1     0    982   483   434
2967   Fort Lauderdale    Margate                      FL   92.8%    20,931    17,912     470    97   2,427   0    25    962   497   350
2968   Fort Myers         Fort Myers                   FL   90.4%    44,306    40,002     483   110   3,711   0     0   1276   784   615
2969   Gainesville        Gainesville                  FL   96.7%     7,480     6,009     294    45   1,131   1     0    874   379   155
2970   Jacksonville       Jacksonville                 FL   87.2%    26,196    23,586     509    58   2,043   0     0    663   384   329
2971   Lakeland           Lakeland                     FL   85.3%    58,809    54,138     843   105   3,723   0     0    968   572   557
2972   Miami North        Miami Lakes                  FL   91.4%    26,291    20,810     602   268   4,611   0     0   1100   536   390
2973   Miami South        Palmetto Bay                 FL   90.8%    22,342    19,290     571   208   2,273   0     0    977   528   419
2974   Ocala              Ocala                        FL   88.7%    32,753    30,221     391    53   2,087   1     0    678   439   396
2975   Orange County      Orlando                      FL   92.4%    20,067    16,583     782    29   2,673   0     0   1019   506   442
2976   Pensacola          Pensacola                    FL   81.3%    71,396    67,464     535   138   3,258   1     0   1219   584   531
2977   Seminole County    Lake Mary                    FL   85.8%    40,920    37,542     546    60   2,772   0     0    712   432   399
2978   St. Petersburg     St. Petersburg               FL   94.0%    19,397    16,480     406    57   2,454   0     0    843   465   381
2979   Tampa              Tampa                        FL   85.4%    39,154    36,014     592    80   2,468   0     0    638   357   339
2980   West Palm Beach    West Palm Beach              FL   88.7%    39,178    35,593     611    64   2,910   0     0   1138   670   570
2981   Columbus           Columbus                     GA   76.3%    95,114    91,064     624   278   3,148   0     0   1089   672   647
2982   Dekalb County      Atlanta                      GA   90.9%    18,963    16,204     641   110   2,008   0     0    704   299   238
2983   Douglasville       Douglasville                 GA   84.4%    31,730    29,457     480    89   1,703   1     0    638   327   299
2984   Gainesville, GA    Gainesville                  GA   89.2%    37,523    34,500     509    52   2,462   0     0    641   447   350
2985   Gwinnett County    Duluth                       GA   81.8%    41,312    38,682     662    53   1,914   0     1    735   334   299
2986   Macon              Macon                        GA   89.2%    30,133    27,429     542   110   2,052   0     0    855   485   417
2987   Savannah           Savannah                     GA   97.9%     5,858     1,566     383    10   3,899   0     0    700   390    83
2988   Baton Rouge        Baton Rouge                  LA   86.6%    35,639    32,517     691   303   2,127   1     0    940   473   374
2989   Jefferson Parish   Elmwood                      LA   93.1%    18,044    15,159     735   179   1,970   1     0   1057   427   296
2990   New Orleans        New Orleans                  LA   98.3%     3,166       829     752    38   1,531   0    16    185    83    10
2991   Shreveport         Shreveport                   LA   69.1%   110,457   107,016     551   474   2,414   2     0   1150   636   588
2992   Asheville          Asheville                    NC   91.3%    38,435    34,307     382   133   3,612   1     0   1155   563   445
2993   Charlotte          Charlotte                    NC   91.3%    20,522    17,779     528    30   2,185   0     0    738   404   352
2994   Durham             Durham                       NC   82.6%    47,896    45,428     484    47   1,937   0     0    889   446   412
2995   Fayetteville       Fayetteville                 NC   88.6%    42,141    38,327     439    95   3,280   0     0    788   379   320
2996   Greenville, NC     Greenville                   NC   86.1%    55,077    51,595     501   214   2,476   0   291   1171   585   520
2997   Raleigh            Raleigh                      NC   93.1%    17,836    15,450     361    50   1,975   0     0    676   331   262
2998   Winston-Salem      Winston-Salem                NC   86.6%    42,073    39,554     320    67   2,132   0     0    888   472   420
3105   Flagstaff          Flagstaff                    AZ   89.6%    23,876    21,404     233   220   2,013   5     1    576   328   290
3106   Maricopa Central   Phoenix                      AZ   89.7%    28,648    25,798     424    95   2,328   0     3    849   490   404
3107   Maricopa South     Mesa                         AZ   94.0%    15,600    12,581     588    73   2,350   0     8    535   320   265
3108   Maricopa West      Glendale                     AZ   85.7%    34,569    31,961     774    77   1,756   0     1    879   477   386
3109   Tucson             Tucson                       AZ   88.3%    50,752    45,220     840   365   4,326   1     0   1112   599   533
3110   Window Rock        St. Michaels                 AZ   69.9%    27,594    26,715     133    80     665   1     0    464   312   276
3154   Aurora             Aurora                       CO   93.0%    13,772    11,601     577    24   1,570   0     0    464   246   227
3155   Colorado North     Longmont                     CO   96.4%    10,209     7,153     628    89   2,290   0    49    751   268   144
3156   Colorado Springs   Colorado Springs             CO   82.6%    56,869    53,781     455   386   2,236   9     2    826   480   469
3157   Denver             Lakewood                     CO   94.7%    11,451     8,906     508    11   2,017   0     9    244   155   129
3158   Overland Park      Overland Park                KS   95.4%     8,715     7,269     276    22   1,145   0     3    485   184   131
3159   Wichita            Wichita                      KS   98.7%     4,194     2,066     355    27   1,510   0   236    454   187    66
3160   Billings           Billings                     MT   85.2%    39,929    37,470     296   267   1,892   1     3   1123   617   525
3162   Bismarck           Bismarck                     ND   95.4%     7,968     5,954     324   249   1,441   0     0    360   196   130
3163   Lincoln            Lincoln                      NE   94.2%    17,721    14,803     530    49   2,339   0     0    759   406   373
3164   Albuquerque        Los Ranchos de Albuquerque   NM   88.4%    33,264    30,056     578   441   2,185   4     0    897   578   525
3165   Las Cruces         Las Cruces                   NM   91.6%    15,558    13,691     341    99   1,427   0     0    721   374   318
3166   Cleveland Co.      Norman                       OK   92.2%    23,848    21,042     305   267   2,225   0     9    613   328   284
3167   Oklahoma County    Warr Acres                   OK   98.0%     5,659     3,006     408    27   2,210   0     8    276   178   120
3168   Tulsa              Tulsa                        OK   85.6%    47,816    44,834     430   297   2,245   1     9    850   491   475
3169   Sioux Falls        Sioux Falls                  SD   90.4%    16,319    14,550     356   211   1,202   0     0    480   210   198
3170   Arlington          Grand Prairie                TX   96.7%     4,982     3,538     307    19   1,117   0     1    444   214   159
3171   Austin             Austin                       TX   97.8%     5,861     3,522     442    57   1,711   0   129    833   363   162
3172   Collin Co.         McKinney                     TX   97.2%     6,939     5,111     445    60   1,321   1     1    470   274   186
3173   Dallas             Duncanville                  TX   93.9%     8,881     7,240     521    42   1,074   0     4    869   407   304
3174   Dallas Co. NE      Richardson                   TX   94.2%     8,475     6,686     386    38   1,363   2     0    730   330   219
3175   Dallas Co. NW      Farmers Branch               TX   93.3%    13,316    11,005     292    44   1,975   0     0    481   343   237
3176   Denton Co.         Denton                       TX   97.5%     7,640     5,001     600    66   1,938   0    35    703   391   343
3177   El Paso            El Paso                      TX   91.8%    21,058    18,108     457   179   2,291   1    22   1007   473   374
3178   Fort Bend Co.               Katy              TX   85.8%   47,987   44,351     858   333   2,389   3    53   1193   684   631
3179   Fort Worth                  Fort Worth        TX   95.8%    7,816    4,860     423    71   1,892   0   570    275   137   111
3180   Harris Co. East             Houston           TX   97.7%    3,439    1,981     267    63   1,127   0     1    615   281   148
3181   Harris Co. NE               Houston           TX   97.7%    3,473    1,113   1,449    16     894   1     0    543   265   111
3182   Harris Co. NW               Katy              TX   98.4%    2,236      687     562     2     985   0     0    367   182    38
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   93.3%   22,064   17,547   1,937   335   2,243   2     0    945   556   443
3184   Houston NW                  Houston           TX   97.8%    3,220    1,463     819    11     919   0     8    351   190   106
3185   Houston South               Houston           TX   91.4%   14,642   11,792   1,403    56   1,390   1     0    698   374   260
3186   Houston West                Houston           TX   98.4%    2,717    1,452     220    52     930   1    62    726   380   111
3187   Laredo                      Laredo            TX   91.8%   27,529   24,055     578   291   2,604   1     0   1120   643   514
3188   Lubbock                     Lubbock           TX   92.5%   24,121   21,233     417   189   2,281   1     0    737   435   385
3189   Montgomery Co.              Spring            TX   88.6%   38,478   34,714     841   419   2,497   1     6   1109   694   622
3190   San Antonio East            San Antonio       TX   98.9%    1,337      578     212    20     527   0     0     28     7     0
3191   San Antonio North           San Antonio       TX   98.6%    1,691      971     153     5     530   0    32    124    51     0
3192   San Antonio West            San Antonio       TX   98.8%    1,408      545     220     4     639   0     0     75    33     0
3193   Tyler                       Tyler             TX   92.1%   30,759   27,966     397   238   2,158   0     0    897   531   406
3194   Waco                        Waco              TX   96.2%   12,508    8,567     473    86   2,903   1   478    828   370   251
3195   Williamson Co.              Leander           TX   98.2%    5,492    2,732     424    95   2,236   0     5    501   286   157
3196   Orem                        Orem              UT   96.4%    7,382    5,006     703   107   1,550   2    14    474   249   190
3197   Salt Lake City              South Salt Lake   UT   96.9%    7,777    5,391     532    38   1,600   0   216    686   305   238
3198   Casper                      Casper            WY   93.4%    9,503    8,082     125    85   1,211   0     0    559   248   202
3255   Honolulu                    Honolulu          HI   98.6%    4,053    1,444     688   184   1,737   0     0    283   164    35
3256   Boise                       Boise             ID   98.7%    4,120    1,842     257    35   1,985   0     1    307   135    27
3257   Las Vegas                   Las Vegas         NV   91.9%   22,267   17,617     871    50   3,261   0   468    743   504   449
3258   North Las Vegas             N. Las Vegas      NV   93.6%   18,286   14,399     860   105   2,917   4     1    682   417   389
3259   Eugene                      Springfield       OR   90.1%   31,485   28,381     671    85   2,325   1    22    958   434   378
3260   Portland                    Portland          OR   97.0%    5,805    3,952     331     8   1,491   1    22    417   208   149
3261   Salem                       Salem             OR   98.0%    4,993    3,214     441    24   1,302   0    12    565   209   143
3263   Bakersfield                 Bakersfield       CA   91.0%   27,860   23,790   1,050    69   2,869   1    81    718   344   268
3264   Chico                       Chico             CA   88.8%   34,425   31,001     684   139   2,601   0     0    783   463   391
3265   Concord                     Concord           CA   93.3%   11,419    8,830     629    26   1,729   0   205    579   358   296
3266   El Cajon                    San Diego         CA   95.8%    5,699    4,006     586    45   1,061   0     1    361   172   120
3267   Fullerton                   Buena Park        CA   97.1%    5,131    2,893     708    24   1,503   0     3    596   301   131
3268   Inglewood                   Inglewood         CA   93.2%   20,246   16,368   1,166    23   2,635   0    54    736   375   289
3269   Long Beach                  Long Beach        CA   96.5%    6,982    4,543     887    19   1,533   0     0    603   299   230
3270   Fresno                      Fresno            CA   94.5%   13,180    9,925     957    27   2,051   0   220    640   344   315
3271   Oakland                     Oakland           CA   94.8%    8,157    5,805   1,025    18   1,309   0     0    406   258   232
3272   Ontario                     Upland            CA   94.1%    7,254    4,766     692    24   1,266   0   506    313   158   119
3273   Palm Springs                Palm Springs      CA   90.9%   22,949   19,219     806    56   2,852   0    16    883   479   423
3274   Pasadena                    Pasadena          CA   97.9%    6,497    2,968     903    32   2,594   0     0    661   330   218
3275   Pleasanton                  San Ramon         CA   97.4%    3,025    1,696     412     4     913   0     0    268   129    80
3276   Riverside                   Riverside         CA   91.9%   12,140    9,788     899    13   1,301   0   139    493   278   226
3277   Sacramento                  Sacramento        CA   96.5%    6,460    4,618     571    15   1,256   0     0    422   259   167
3278   San Bernardino              San Bernardino    CA   93.4%   13,868   10,675     821    58   2,314   0     0    607   310   253
3279   San Diego                   San Diego         CA   95.6%    7,304    5,304     585   123   1,292   0     0    449   248   201
3280   San Francisco               San Francisco     CA   95.8%    6,981    4,800     436     6   1,736   0     3    482   284   233
3281   San Jose                    San Jose          CA   94.3%   10,150    7,495   1,124   134   1,397   0     0    697   337   246
3282   San Mateo                   Redwood City      CA   96.6%    4,386    1,416   1,825     5     906   0   234    303   159    56
3283   Santa Ana                   Santa Ana         CA   97.2%    5,766    3,149     682    15   1,920   0     0    593   269   103
3284   Camarillo                   Camarillo         CA   93.8%   12,874   10,326     870    55   1,623   0     0    487   304   225
3285   Santa Clarita               Valencia          CA   96.6%    7,794    3,789   1,202    17   2,282   0   504    698   387   302
3286   Santa Rosa                  Rohnert Park      CA   88.3%   24,615   22,512     328   243   1,525   1     6    707   378   289
3287   South Gate                  Commerce          CA   90.3%   25,697   20,390   2,339    54   2,889   0    25    761   421   389
3288   Stockton                    Stockton          CA   91.0%   22,083   18,479     779    72   2,344   0   409    728   376   267
3289   Sunnyvale                   Sunnyvale         CA   96.1%    6,673    4,459     617    16   1,270   0   311    305   173    60
3290   Woodland Hills              Woodland Hills    CA   97.6%    8,894    3,525     696    11   4,380   0   282    688   364   197
3291   Vista                       Carlsbad          CA   97.4%    3,737    2,157     367    18   1,168   0    27    185    99    66
3292   West Covina                 West Covina       CA   98.6%    2,510      767     723    11   1,009   0     0    232    71     8
3293   Everett                     Everett           WA   97.6%    6,401    4,170     325    40   1,581   0   285    478   297   156
3294   Olympia                     Olympia           WA   98.1%    4,865    2,553     464    26   1,730   0    92    525   275   156
3295   Seattle                     Seattle           WA   98.3%    3,561    2,006     326    19   1,210   0     0    282    88    23
3296   Spokane                     Spokane           WA   92.7%   22,405   17,660   1,481   145   2,966   1   152    794   396   373
3297   Tacoma                      Tacoma            WA   98.0%    3,560    2,034     374    31   1,111   0    10    658   290   158
3298   Anchorage                   Anchorage         AK   96.2%    6,862    4,605     256   345   1,463   3   190    617   310   226
 ACO                                                    ACO Percent Remaining Remaining Remaining Remaining Remaining Remaining Remaining   Active   Employees With Employees With
                ACO Name                  ACO city
Number                                                 state Completed Cases   NRFU Prod  SQRA       FV      NRFU RI    FV QC      MV     Employees    Availability    An Assignment
  2253   Danbury                 Danbury               CT       96.7%    6,252     4,369      319        10     1,554          0        0        588               268            181
  2254   Hartford                Hartford              CT       97.1%    6,665     4,710      381        17     1,557          0        0        729               344            166
  2255   New Haven               New Haven             CT       94.9%    9,119     7,179      341        42     1,557          0        0        425               274            198
  2256   Boston                  Boston                MA       89.7%   21,847    18,403      783        22     2,639          0        0        421               386            318
  2257   Lawrence                Lawrence              MA       91.8%   10,293     9,004      239        44     1,006          0        0        514               256            200
  2258   Quincy                  Quincy                MA       95.6%    4,448     3,319      214         3       912          0        0        272               111             76
  2259   East Bridgewater        East Bridgewater      MA       91.4%   26,198    22,454      417       129     3,198          0        0        951               618            504
  2260   Waltham                 Waltham               MA       98.6%    3,198     1,704      382        21     1,091          0        0        741               204               1
  2261   Worcester               Worcester             MA       95.6%   12,740     9,870      495        49     2,323          2        1       1136               466            359
  2262   Gardiner                Gardiner              ME       98.8%    4,766     2,533      331        49     1,851          0        2        660               437            129
  2263   Concord                 Concord               NH       95.9%   11,508     8,554      364        89     2,501          0        0        912               430            327
  2264   Egg Harbor              Egg Harbor Township   NJ       90.4%   28,659    25,757      453       105     2,344          0        0       1248               730            476
  2265   Parsippany              Parsippany            NJ       98.5%    2,001       935      288        14       763          1        0        536               247             50
  2266   South Plainfield        South Plainfield      NJ       92.8%    9,683     8,133      467        19     1,063          0        1        767               348            149
  2267   Jersey City             Jersey City           NJ       92.8%   12,681    10,382      616        44     1,639          0        0        924               441            290
  2268   Newark                  Newark                NJ       88.5%   18,050    14,897    1,361        58     1,733          1        0        821               416            292
  2269   Fairlawn                Fairlawn              NJ       90.1%   18,158    15,742      699       107     1,609          0        1        979               523            365
  2270   Toms River              Toms River            NJ       94.6%   15,005    12,231      610        63     2,101          0        0       1031               489            340
  2271   Trenton                 Trenton               NJ       96.8%    5,056     3,339      515        24     1,177          0        1        648               297            145
  2272   Albany                  Albany                NY       93.9%   25,459    21,706      533       173     3,047          0        0       1715               682            507
  2273   Bronx 1                 Bronx                 NY       90.5%   13,524    10,853      828        26     1,817          0        0        939               450            272
  2274   Bronx 2                 Bronx                 NY       91.2%   12,773    10,369      979        44     1,380          1        0        899               390            235
  2275   Melville                Melville              NY       89.6%   25,665    21,709    1,334       100     2,522          0        0       1301               686            505
  2276   Buffalo                 Buffalo               NY       94.5%   11,033     8,808      367        24     1,833          0        1        846               335            236
  2277   Queens 1                Long Island City      NY       95.0%    6,130     3,242      955        27     1,905          1        0        333               134             86
  2278   Brooklyn 1              Brooklyn              NY       85.8%   19,766    16,963    1,106       124     1,572          1        0       1643               781            442
  2279   Garden City             Garden City           NY       94.2%   10,060     7,497    1,197        27     1,339          0        0        894               401            242
  2280   Manhattan 1             New York              NY       93.4%   12,428     9,562      655        46     2,165          0        0        770               353            270
  2281   Manhattan 2             New York              NY       92.9%   20,930    15,370      751        53     4,756          0        0       1248               660            448
  2282   Pawling                 Pawling               NY       96.2%    9,706     6,873      823        91     1,919          0        0       1302               610            490
  2283   Brooklyn 2              Brooklyn              NY       90.0%   19,265    15,220    1,343        88     2,614          0        0       1362               747            420
  2284   Queens 2                Bayside               NY       94.9%    6,534     4,487      513        58     1,475          1        0        730               343            138
  2285   Queens 3                Forest Hills          NY       93.8%    8,047     6,044      489        70     1,443          1        0        844               382            250
  2286   Peekskill               Peekskill             NY       92.9%   12,776    10,457      664        47     1,608          0        0        857               453            388
  2287   Rochester               Rochester             NY       94.8%   19,926    16,070      423        76     3,357          0        0       1416               610            371
  2288   Brooklyn 3              Brooklyn              NY       96.2%    5,776     3,247      658        29     1,841          1        0        849               415            214
  2289   Queens 4                Jamaica               NY       93.2%    7,658     5,460      715        89     1,394          0        0        843               362            215
  2290   Staten Island           Staten Island         NY       95.8%    3,615     2,229      408        10       968          0        0        130                86             81
  2291   Syracuse                Syracuse              NY       95.6%   16,915    13,699      339       146     2,730          0        1       1112               461            294
  2292   Brooklyn 4              Brooklyn              NY       89.5%   16,698    13,088    1,471        56     2,083          0        0        762               404            339
  2293   Guaynabo                Guaynabo              PR       97.0%   14,314     7,194    1,186     2,367     3,529         38        0       1269               743            446
  2294   Caguas                  Caguas                PR       97.7%   10,646     2,922      749     4,911     1,986         78        0       1002               605            333
  2295   Mayaguez                Mayaguez              PR       97.9%   11,007       995    1,142     6,848     1,961         61        0        112                68             54
  2296   Providence              Providence            RI       94.9%   10,990     8,899      336        34     1,721          0        0        882               422            313
  2297   Burlington              Burlington            VT       98.0%    3,512     2,195      140        44     1,133          0        0        667               269            125
  2355   Washington DC           Washington            DC       89.4%   18,935    15,895      607        46     2,372          0       15        872               445            385
  2356   Wilmington              Wilmington            DE       90.5%   18,987    16,745      481        18     1,697          0       46        945               476            392
  2357   Lexington               Lexington             KY       88.6%   53,522    48,464      630       946     3,481          1        0       1594             1022             797
  2358   Louisville              Louisville            KY       86.4%   47,701    44,074      616       115     2,677          0      219        942               523            490
  2359   Hanover                 Hanover               MD       91.9%   21,701    17,568    1,560        47     2,525          1        0       1102               689            586
  2360   Baltimore               Baltimore             MD       86.5%   21,356    18,997      414        10     1,934          0        1       1025               543            403
  2361   Hagerstown              Hagerstown            MD       97.5%    6,224     3,862      707         8     1,647          0        0        708               344             97
  2362   Towson                  Towson                MD       93.5%   19,156    14,753    1,182        21     3,182          0       18       1182               611            544
  2363   Akron                   Akron                 OH       87.3%   35,274    32,474      470        27     2,101          1      201        865               562            524
  2364   Mansfield               Mansfield             OH       98.8%    3,053     1,523      215         6     1,309          0        0        594               252             40
  2365   Cincinnati              Cincinnati            OH       94.0%    9,314     7,334      265        10     1,692          0       13        841               395            238
  2366   Cleveland               Cleveland             OH       87.4%   26,811    23,432      442        63     2,612          1      261        907               577            488
  2367   Columbus                Dublin                OH       96.6%    8,563     5,587      407         4     2,565          0        0       1169               514            339
  2368   Dayton                  Dayton                OH       96.2%    9,235     7,272      370        28     1,564          1        0        697               351            250
  2369   Toledo                  Toledo                OH       90.8%   29,357    26,127      370        39     2,762          0       59       1009               523            418
  2370   South Point             South Point           OH       99.0%    2,749     1,217      194        34     1,180          1      123        652               291             50
  2371   Allentown               Allentown             PA       88.6%   36,060    32,876      401        73     2,700          0       10        890               505            482
  2372   Cranberry Township      Cranberry Township    PA       98.7%    4,434     2,340      287        25     1,756          0       26        680               305            148
  2373   Harrisburg              Harrisburg            PA       96.9%    8,600     6,621      320        28     1,630          1        0        819               365            196
  2374   Norristown              Norristown            PA       95.4%    8,167     6,402      296        18     1,425          0       26        689               324            193
  2375   Philadelphia-Franklin   Philadelphia          PA       85.2%   37,368    33,667      529        41     3,128          1        2       1310               708            558
  2376   Philadelphia-Penn       Philadelphia          PA       83.5%   26,405    24,248      491        23     1,643          0        0        888               512            388
  2377   Pittsburgh              Pittsburgh            PA       95.8%    8,965     6,806      329         8     1,791          0       31        627               344            237
  2378   Reading                 Reading               PA       92.1%   17,956    16,300      370        36     1,250          0        0        412               267            202
  2379   State College           State College         PA       98.4%    5,630     3,524      227        31     1,848          0        0        910               393            178
  2380   Knoxville               Knoxville             TN       97.8%    7,835     5,441      313        33     1,983          0       65        753               367            208
  2381   Memphis                 Memphis               TN       86.3%   33,176    30,210      667        29     2,149          1      120       1008               596            455
  2382   Nashville               Franklin              TN       97.4%    8,746     6,009      458        30     2,249          0        0        718               421            261
  2383   Shelbyville             Shelbyville           TN       89.4%   48,543    44,128      903       180     3,291          0       41       1432               862            733
  2384   Crystal City            Arlington             VA       95.5%    5,550     3,905      436         9     1,199          0        1        379               164            134
  2385   Fairfax                 Fairfax               VA       98.4%    1,724       901      306        20       497          0        0        173                68               4
  2386   Fredericksburg          Fredericksburg        VA       85.7%   36,409    33,788      730        85     1,803          1        2       1103               609            513
  2387   Virginia Beach          Virginia Beach        VA       90.9%   26,030    22,973      571       121     2,360          1        4        899               527            400
  2388   Richmond                Richmond              VA       89.7%   26,418    23,933      585        25     1,875          0        0        891               447            367
  2389   Roanoke                 Roanoke               VA       93.0%   24,268    20,964      456       100     2,370          0      378       1268               621            549
  2390   Beckley                 Beckley               WV       99.0%    4,986     1,234      452       172     3,128          0        0        878               397             45
  2556   Fayetteville            Fayetteville          AR       99.0%    3,814     1,284      475       106     1,602          0      347        781               523             74
  2557   Little Rock             Little Rock           AR       94.7%   19,753    16,061      478       132     2,483          0      599       1355               731            512
  2558   Des Moines              Des Moines            IA       89.0%   56,552    51,577      906       103     3,684          0      282       2045             1151             908
  2559   Chicago Central         Chicago               IL       90.2%   24,932    20,376      984        29     3,542          1        0       1354               709            602
  2560   Chicago Far Southwest   Evergreen Park        IL       94.9%    6,312     4,435      517        13     1,234          0      113        812               438            337
  2561   Chicago South           Chicago               IL       92.5%   12,928     9,769      882        16     2,260          0        1        718               469            362
  2562   Cook County NW          Schaumburg            IL       95.8%    5,747     3,996      496        30     1,221          0        4        442               305            238
  2563   Cook County South       Matteson              IL       90.8%   15,150    11,916    1,289        12     1,933          0        0        828               436            397
  2564   Dekalb                  Dekalb                IL       96.1%    8,940     6,790      640        22     1,488          0        0        756               400            311
  2565   Oswego                  Oswego                IL       94.5%    9,833     7,765      784         5     1,277          1        1        825               486            271
2566   Peoria             Peoria                       IL   94.6%    17,289    14,313     817    21   2,138   0     0   1037   490   348
2567   Skokie             Skokie                       IL   95.0%     6,215     4,462     397    33   1,323   0     0    774   351   237
2568   Springfield        Springfield                  IL   89.9%    33,176    30,110     755   137   2,174   0     0   1111   638   526
2569   Evansville         Evansville                   IN   98.1%     4,802     2,653     335     7   1,298   0   509    858   378   128
2570   Ft. Wayne          Ft. Wayne                    IN   97.4%     7,372     5,249     324    39   1,760   0     0    916   442   296
2571   Indianapolis       Indianapolis                 IN   96.3%     9,721     7,016     486    19   2,198   0     2    837   370   292
2572   Lake County        Merrillville                 IN   96.5%    11,014     8,253     591    28   2,129   0    13    889   391   273
2573   Detroit            Detroit                      MI   88.1%    40,392    35,581   1,771    85   2,943   0    12   1583   869   652
2574   Lansing            Lansing                      MI   88.9%    39,636    35,846     766    96   2,928   0     0   1469   671   541
2575   Macomb County      Clinton Township             MI   96.0%    10,648     8,212     506    34   1,840   0    56    859   424   299
2576   Traverse City      Traverse City                MI   92.2%    41,467    36,236     616   178   4,233   0   204   1910   982   776
2577   Oakland County     Troy                         MI   95.2%     8,006     6,232     360    10   1,319   0    85    479   241   218
2578   Duluth             Duluth                       MN   94.0%    22,873    19,604     607    85   2,575   0     2   1379   644   464
2579   Minneapolis        Minneapolis                  MN   97.7%     3,525     1,760     523    16   1,226   0     0    530   210   140
2580   Rochester          Rochester                    MN   94.7%    14,355    11,831     551    27   1,946   0     0   1296   509   299
2581   Kansas City        Kansas City                  MO   96.8%    14,074     9,927     601    47   3,368   0   131    997   428   340
2582   Springfield        Springfield                  MO   93.8%    32,234    27,979     628   113   3,493   0    21   1305   728   640
2583   St. Louis          St. Louis                    MO   92.6%    23,155    19,438     607    22   2,786   0   302    835   489   421
2584   Eau Claire         Eau Claire                   WI   97.9%     5,625     3,729     179    46   1,652   0    19    642   334   186
2585   Green Bay          Green Bay                    WI   96.9%     8,408     6,149     448    35   1,509   0   267    640   278   149
2586   Madison            Madison                      WI   97.7%     5,743     3,177     406     5   1,671   1   483    952   379   146
2587   Milwaukee          Milwaukee                    WI   86.7%    22,321    19,862     497    64   1,662   0   236   1056   563   495
2901   Gulfport           Gulfport                     MS   88.8%    39,066    35,185     627   153   3,101   0     0   1186   735   643
2902   Jackson            Jackson                      MS   79.0%    71,479    64,656     727   397   5,694   5     0    974   596   556
2904   Birmingham         Birmingham                   AL   77.3%    89,978    85,437     832   399   3,309   1     0    966   658   639
2905   Huntsville         Huntsville                   AL   81.2%    66,101    62,719     770   308   2,304   0     0    968   606   541
2906   Mobile             Mobile                       AL   78.4%    81,749    77,727     790   279   2,952   1     0   1034   607   507
2907   Charleston         North Charleston             SC   82.0%    87,457    83,665     591   121   3,079   1     0   1280   744   708
2908   Columbia           Columbia                     SC   83.1%    58,051    54,480     578    69   2,924   0     0    926   539   513
2909   Greenville, SC     Greenville                   SC   89.4%    40,505    37,353     531    76   2,544   0     1   1029   592   540
2910   Atlanta            Atlanta                      GA   85.1%    35,424    32,258     596    40   2,530   0     0    788   438   393
2966   Lauderdale Lakes   Lauderdale Lake              FL   90.8%    22,753    19,782     592    84   2,294   1     0    998   579   490
2967   Fort Lauderdale    Margate                      FL   91.4%    24,935    21,841     502    98   2,494   0     0    982   613   415
2968   Fort Myers         Fort Myers                   FL   89.0%    50,464    46,077     505   110   3,772   0     0   1281   891   722
2969   Gainesville        Gainesville                  FL   96.1%     8,970     7,435     306    46   1,182   1     0    877   446   226
2970   Jacksonville       Jacksonville                 FL   85.8%    29,183    26,411     533    59   2,180   0     0    695   440   393
2971   Lakeland           Lakeland                     FL   84.1%    63,543    58,915     862   106   3,660   0     0   1011   709   699
2972   Miami North        Miami Lakes                  FL   90.2%    29,979    24,472     618   268   4,620   1     0   1117   660   475
2973   Miami South        Palmetto Bay                 FL   89.6%    25,292    22,154     591   210   2,337   0     0    984   636   491
2974   Ocala              Ocala                        FL   87.2%    36,834    34,263     424    53   2,093   1     0    706   523   480
2975   Orange County      Orlando                      FL   91.0%    23,709    20,162     806    30   2,711   0     0   1012   665   610
2976   Pensacola          Pensacola                    FL   79.6%    77,579    73,396     568   140   3,474   1     0   1215   677   597
2977   Seminole County    Lake Mary                    FL   84.6%    44,495    41,086     562    60   2,787   0     0    718   489   459
2978   St. Petersburg     St. Petersburg               FL   92.6%    23,631    20,614     428    58   2,531   0     0    880   563   470
2979   Tampa              Tampa                        FL   84.2%    42,469    39,118     612    80   2,659   0     0    661   469   440
2980   West Palm Beach    West Palm Beach              FL   87.1%    44,583    40,907     629    66   2,981   0     0   1108   816   678
2981   Columbus           Columbus                     GA   74.3%   103,050    98,877     650   278   3,245   0     0   1092   748   726
2982   Dekalb County      Atlanta                      GA   89.3%    22,249    19,318     664   111   2,156   0     0    796   437   370
2983   Douglasville       Douglasville                 GA   82.8%    35,065    32,686     494    90   1,794   1     0    642   408   364
2984   Gainesville, GA    Gainesville                  GA   88.0%    41,674    38,557     533    52   2,532   0     0    756   568   535
2985   Gwinnett County    Duluth                       GA   80.1%    45,026    42,284     685    53   2,002   1     1    762   392   370
2986   Macon              Macon                        GA   87.5%    34,914    32,346     554   112   1,902   0     0    872   609   508
2987   Savannah           Savannah                     GA   98.0%     5,606     2,812     389    13   2,392   0     0    731   481   226
2988   Baton Rouge        Baton Rouge                  LA   85.2%    39,506    36,329     697   308   2,171   1     0    964   538   385
2989   Jefferson Parish   Elmwood                      LA   91.2%    23,054    20,129     755   179   1,990   1     0   1076   528   393
2990   New Orleans        New Orleans                  LA   98.4%     3,089       829     752    39   1,453   0    16    190    87     3
2991   Shreveport         Shreveport                   LA   67.2%   117,112   113,626     571   479   2,434   2     0   1210   769   696
2992   Asheville          Asheville                    NC   90.4%    42,526    38,399     390   134   3,602   1     0   1274   737   591
2993   Charlotte          Charlotte                    NC   90.3%    22,703    19,834     538    30   2,301   0     0    774   467   395
2994   Durham             Durham                       NC   81.3%    51,583    49,123     498    47   1,915   0     0    890   518   487
2995   Fayetteville       Fayetteville                 NC   87.4%    46,505    42,694     447    95   3,269   0     0    930   571   519
2996   Greenville, NC     Greenville                   NC   84.3%    61,923    58,532     517   215   2,454   0   205   1183   695   641
2997   Raleigh            Raleigh                      NC   92.2%    20,148    17,619     374    51   2,104   0     0    695   404   324
2998   Winston-Salem      Winston-Salem                NC   85.5%    45,587    43,052     332    67   2,136   0     0    906   550   498
3105   Flagstaff          Flagstaff                    AZ   88.3%    26,764    24,298     239   221   2,000   5     1    580   349   307
3106   Maricopa Central   Phoenix                      AZ   88.0%    33,345    30,437     443    95   2,367   0     3    842   510   435
3107   Maricopa South     Mesa                         AZ   92.9%    18,373    15,271     600    74   2,420   0     8    576   395   330
3108   Maricopa West      Glendale                     AZ   83.8%    38,962    36,329     785    78   1,769   0     1    814   515   432
3109   Tucson             Tucson                       AZ   86.9%    56,956    51,704     861   366   4,024   1     0   1094   690   638
3110   Window Rock        St. Michaels                 AZ   68.3%    29,095    28,212     136    82     664   1     0    475   347   285
3154   Aurora             Aurora                       CO   91.9%    15,773    13,645     592    24   1,512   0     0    498   298   283
3155   Colorado North     Longmont                     CO   96.0%    11,217     8,118     640    89   2,321   0    49    881   365   207
3156   Colorado Springs   Colorado Springs             CO   80.8%    62,437    59,342     469   410   2,206   8     2    808   538   522
3157   Denver             Lakewood                     CO   93.7%    13,451    10,929     520    12   1,981   0     9    270   225   207
3158   Overland Park      Overland Park                KS   94.7%    10,004     8,553     287    27   1,134   0     3    503   222   153
3159   Wichita            Wichita                      KS   98.5%     4,633     2,524     376    27   1,470   0   236    489   240    74
3160   Billings           Billings                     MT   83.4%    44,610    42,154     310   268   1,874   1     3   1146   724   594
3162   Bismarck           Bismarck                     ND   94.7%     9,234     7,225     339   249   1,421   0     0    377   241   158
3163   Lincoln            Lincoln                      NE   93.1%    21,229    18,246     562    49   2,372   0     0    826   502   449
3164   Albuquerque        Los Ranchos de Albuquerque   NM   86.9%    37,527    34,234     611   453   2,223   6     0    906   589   530
3165   Las Cruces         Las Cruces                   NM   92.0%    14,800    12,944     359    99   1,398   0     0    733   450   338
3166   Cleveland Co.      Norman                       OK   91.3%    26,638    23,835     322   269   2,202   1     9    624   392   347
3167   Oklahoma County    Warr Acres                   OK   97.5%     6,995     4,234     445    28   2,280   0     8    332   263   190
3168   Tulsa              Tulsa                        OK   83.6%    54,400    51,374     455   300   2,262   0     9    850   547   527
3169   Sioux Falls        Sioux Falls                  SD   89.2%    18,342    16,525     397   211   1,209   0     0    486   259   247
3170   Arlington          Grand Prairie                TX   95.8%     6,343     4,789     323    19   1,211   0     1    455   257   216
3171   Austin             Austin                       TX   97.3%     7,075     4,685     464    58   1,738   1   129    832   398   207
3172   Collin Co.         McKinney                     TX   96.2%     9,458     7,590     471    62   1,333   1     1    517   359   239
3173   Dallas             Duncanville                  TX   92.8%    10,429     8,754     527    42   1,102   0     4    877   469   286
3174   Dallas Co. NE      Richardson                   TX   92.9%    10,394     8,524     395    38   1,435   2     0    735   365   230
3175   Dallas Co. NW      Farmers Branch               TX   91.4%    17,127    14,653     316    44   2,114   0     0    562   413   342
3176   Denton Co.         Denton                       TX   96.9%     9,446     6,589     689    66   2,066   1    35    708   476   420
3177   El Paso            El Paso                      TX   90.3%    24,970    21,911     477   179   2,380   1    22   1019   574   456
3178   Fort Bend Co.               Katy              TX   83.9%   54,407   50,718     912   333   2,387   4    53   1183   791   719
3179   Fort Worth                  Fort Worth        TX   95.1%    9,161    6,073     443    71   2,004   0   570    271   162   147
3180   Harris Co. East             Houston           TX   96.8%    4,704    3,051     283    65   1,303   1     1    645   363   253
3181   Harris Co. NE               Houston           TX   97.1%    4,396    1,973   1,457    17     949   0     0    547   319   190
3182   Harris Co. NW               Katy              TX   98.3%    2,270      687     562     2   1,019   0     0    361   217    29
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   91.8%   27,067   22,116   2,311   338   2,300   2     0    939   636   530
3184   Houston NW                  Houston           TX   97.3%    4,027    2,185     828    11     995   0     8    350   213   120
3185   Houston South               Houston           TX   90.0%   17,016   14,078   1,436    59   1,443   0     0    692   428   305
3186   Houston West                Houston           TX   97.7%    3,956    2,594     244    55   1,001   0    62    745   479   202
3187   Laredo                      Laredo            TX   89.9%   33,861   30,314     611   309   2,627   0     0   1107   762   652
3188   Lubbock                     Lubbock           TX   91.1%   28,474   25,533     440   190   2,310   1     0    740   506   458
3189   Montgomery Co.              Spring            TX   88.0%   40,714   36,800     922   418   2,567   1     6   1008   751   698
3190   San Antonio East            San Antonio       TX   98.9%    1,351      607     213    20     511   0     0     90    29     5
3191   San Antonio North           San Antonio       TX   98.6%    1,655      971     153     5     494   0    32    180   107     0
3192   San Antonio West            San Antonio       TX   98.7%    1,408      545     220     4     639   0     0     65    32     0
3193   Tyler                       Tyler             TX   91.0%   34,941   32,143     420   239   2,139   0     0    966   655   530
3194   Waco                        Waco              TX   95.6%   14,224   10,137     502    86   3,020   1   478    896   476   333
3195   Williamson Co.              Leander           TX   97.8%    6,973    3,892     448    97   2,531   0     5    521   351   211
3196   Orem                        Orem              UT   95.5%    9,072    6,690     729   107   1,531   1    14    482   308   225
3197   Salt Lake City              South Salt Lake   UT   96.0%    9,923    7,497     558    39   1,612   1   216    696   364   278
3198   Casper                      Casper            WY   91.9%   11,604   10,167     125    86   1,226   0     0    568   305   255
3255   Honolulu                    Honolulu          HI   98.4%    4,466    1,588     705   188   1,984   1     0    294   188    58
3256   Boise                       Boise             ID   98.7%    4,059    1,845     257    37   1,919   0     1    307   154    25
3257   Las Vegas                   Las Vegas         NV   90.3%   26,513   21,751     891    50   3,353   0   468    765   513   421
3258   North Las Vegas             N. Las Vegas      NV   92.5%   21,350   17,371     874   106   2,995   3     1    694   449   410
3259   Eugene                      Springfield       OR   89.3%   33,788   30,633     708    87   2,337   1    22    946   455   413
3260   Portland                    Portland          OR   96.5%    6,683    4,810     346     8   1,496   1    22    446   240   184
3261   Salem                       Salem             OR   97.7%    5,579    3,768     467    25   1,307   0    12    564   243   176
3263   Bakersfield                 Bakersfield       CA   90.0%   30,750   26,684   1,079    70   2,836   1    80    697   398   346
3264   Chico                       Chico             CA   87.4%   38,528   35,095     716   139   2,577   1     0    747   502   426
3265   Concord                     Concord           CA   92.1%   13,541   10,891     657    26   1,762   0   205    553   354   307
3266   El Cajon                    San Diego         CA   95.1%    6,573    4,864     611    46   1,051   0     1    368   205   147
3267   Fullerton                   Buena Park        CA   96.7%    5,841    3,510     724    25   1,579   0     3    591   346   136
3268   Inglewood                   Inglewood         CA   92.4%   22,677   18,802   1,190    26   2,604   1    54    901   507   369
3269   Long Beach                  Long Beach        CA   96.0%    7,973    5,519     910    20   1,524   0     0    704   375   219
3270   Fresno                      Fresno            CA   93.5%   15,447   12,105     988    28   2,106   0   220    658   393   379
3271   Oakland                     Oakland           CA   93.5%   10,050    7,701   1,054    19   1,276   0     0    466   329   283
3272   Ontario                     Upland            CA   93.2%    8,313    5,779     700    26   1,302   0   506    347   218   175
3273   Palm Springs                Palm Springs      CA   89.6%   26,278   22,519     830    57   2,856   0    16    830   509   444
3274   Pasadena                    Pasadena          CA   97.4%    7,827    4,195     951    34   2,647   0     0    713   402   304
3275   Pleasanton                  San Ramon         CA   97.0%    3,409    2,064     425     4     916   0     0    278   166   106
3276   Riverside                   Riverside         CA   90.7%   13,842   11,449     921    13   1,320   0   139    507   320   255
3277   Sacramento                  Sacramento        CA   95.9%    7,591    5,706     582    15   1,288   0     0    428   282   183
3278   San Bernardino              San Bernardino    CA   92.5%   15,831   12,542     839    60   2,390   0     0    597   364   301
3279   San Diego                   San Diego         CA   94.7%    8,879    6,743     625   124   1,387   0     0    420   254   202
3280   San Francisco               San Francisco     CA   95.1%    8,172    5,982     444     9   1,734   0     3    489   306   250
3281   San Jose                    San Jose          CA   93.5%   11,509    8,832   1,159   134   1,384   0     0    703   425   310
3282   San Mateo                   Redwood City      CA   96.4%    4,706    1,733   1,838     5     896   0   234    249   172    86
3283   Santa Ana                   Santa Ana         CA   96.9%    6,392    3,851     695    16   1,830   0     0    676   370   141
3284   Camarillo                   Camarillo         CA   93.0%   14,413   11,856     889    55   1,613   0     0    502   303   230
3285   Santa Clarita               Valencia          CA   96.1%    8,961    4,848   1,217    18   2,374   0   504    720   479   372
3286   Santa Rosa                  Rohnert Park      CA   87.1%   27,068   24,939     343   249   1,530   1     6    711   443   339
3287   South Gate                  Commerce          CA   89.1%   28,777   23,411   2,385    54   2,902   0    25    694   437   381
3288   Stockton                    Stockton          CA   89.8%   24,957   21,380     792    72   2,304   0   409    715   422   292
3289   Sunnyvale                   Sunnyvale         CA   95.7%    7,302    5,050     647    16   1,278   0   311    305   204    82
3290   Woodland Hills              Woodland Hills    CA   97.2%   10,142    4,484     716    12   4,648   0   282    754   504   303
3291   Vista                       Carlsbad          CA   97.0%    4,279    2,628     388    18   1,218   0    27    184   131    72
3292   West Covina                 West Covina       CA   98.6%    2,486      774     729    11     972   0     0    302   130    10
3293   Everett                     Everett           WA   97.4%    6,859    4,667     330    42   1,535   0   285    481   313   148
3294   Olympia                     Olympia           WA   98.0%    5,074    2,850     472    26   1,634   0    92    542   298   173
3295   Seattle                     Seattle           WA   98.2%    3,703    2,187     336    19   1,161   0     0    322   114     0
3296   Spokane                     Spokane           WA   91.4%   26,287   21,737   1,489   146   2,762   1   152    773   419   404
3297   Tacoma                      Tacoma            WA   97.4%    4,584    2,987     401    37   1,149   0    10    658   287   160
3298   Anchorage                   Anchorage         AK   95.6%    8,044    5,735     266   351   1,496   6   190    620   313   221
 ACO                                                    ACO Percent Remaining Remaining Remaining Remaining Remaining Remaining Remaining   Active   Employees With Employees With
                ACO Name                  ACO city
Number                                                 state Completed Cases   NRFU Prod  SQRA       FV      NRFU RI    FV QC      MV     Employees    Availability    An Assignment
  2253   Danbury                 Danbury               CT       96.3%    6,958     4,984      330         9     1,635          0        0        615               297            189
  2254   Hartford                Hartford              CT       96.6%    7,865     5,859      399        15     1,592          0        0        741               374            186
  2255   New Haven               New Haven             CT       93.9%   10,954     8,973      354        41     1,586          0        0        583               354            228
  2256   Boston                  Boston                MA       87.8%   25,706    22,251      801        23     2,631          0        0        797               467            407
  2257   Lawrence                Lawrence              MA       90.4%   11,940    10,608      250        44     1,038          0        0        501               263            208
  2258   Quincy                  Quincy                MA       94.9%    5,207     4,067      222         3       915          0        0        291               137             98
  2259   East Bridgewater        East Bridgewater      MA       90.6%   28,481    24,613      461       125     3,282          0        0        972               652            515
  2260   Waltham                 Waltham               MA       98.6%    3,225     1,708      382        22     1,113          0        0        748               208               7
  2261   Worcester               Worcester             MA       94.8%   14,974    12,015      514        50     2,392          2        1       1151               472            389
  2262   Gardiner                Gardiner              ME       98.5%    6,171     3,731      388        49     2,002          0        1        732               487            259
  2263   Concord                 Concord               NH       94.9%   14,381    11,207      416        87     2,671          0        0        961               456            349
  2264   Egg Harbor              Egg Harbor Township   NJ       88.2%   34,949    31,455      471       105     2,918          0        0       1253               749            510
  2265   Parsippany              Parsippany            NJ       98.4%    2,229     1,058      288        15       868          0        0        542               263             57
  2266   South Plainfield        South Plainfield      NJ       91.9%   10,931     9,262      486        23     1,159          0        1        790               345            173
  2267   Jersey City             Jersey City           NJ       91.7%   14,731    12,381      631        41     1,678          0        0        927               469            321
  2268   Newark                  Newark                NJ       87.7%   19,217    15,953    1,420        55     1,789          0        0        822               440            290
  2269   Fairlawn                Fairlawn              NJ       88.4%   21,206    18,717      729       107     1,652          0        1        998               547            412
  2270   Toms River              Toms River            NJ       93.5%   17,920    14,948      640        62     2,270          0        0       1059               512            369
  2271   Trenton                 Trenton               NJ       96.2%    5,971     4,158      529        23     1,260          0        1        690               330            167
  2272   Albany                  Albany                NY       92.8%   29,935    26,066      563       175     3,131          0        0       1740               721            558
  2273   Bronx 1                 Bronx                 NY       88.7%   16,017    13,284      871        23     1,839          0        0        945               474            269
  2274   Bronx 2                 Bronx                 NY       89.7%   14,956    12,498    1,003        42     1,413          0        0        914               413            229
  2275   Melville                Melville              NY       88.1%   29,185    25,169    1,387        98     2,531          0        0       1323               704            557
  2276   Buffalo                 Buffalo               NY       93.7%   12,653    10,375      384        19     1,874          0        1        860               341            255
  2277   Queens 1                Long Island City      NY       94.7%    6,419     3,737      962        22     1,697          1        0        331               141             87
  2278   Brooklyn 1              Brooklyn              NY       83.7%   22,762    19,906    1,153       126     1,577          0        0       1626               753            450
  2279   Garden City             Garden City           NY       93.3%   11,608     8,900    1,237        26     1,445          0        0        901               372            249
  2280   Manhattan 1             New York              NY       92.3%   14,484    11,593      687        48     2,156          0        0        777               359            280
  2281   Manhattan 2             New York              NY       91.3%   25,555    19,701      761        50     5,043          0        0       1268               657            462
  2282   Pawling                 Pawling               NY       95.5%   11,549     8,525      943        87     1,994          0        0       1324               622            380
  2283   Brooklyn 2              Brooklyn              NY       88.1%   23,002    18,789    1,401        84     2,728          0        0       1364               768            426
  2284   Queens 2                Bayside               NY       93.9%    7,941     5,846      531        60     1,503          1        0        735               350            134
  2285   Queens 3                Forest Hills          NY       92.3%   10,002     7,953      499        72     1,477          1        0        861               395            294
  2286   Peekskill               Peekskill             NY       91.5%   15,310    12,943      697        43     1,627          0        0        848               447            386
  2287   Rochester               Rochester             NY       94.2%   22,489    18,414      457        75     3,543          0        0       1433               661            455
  2288   Brooklyn 3              Brooklyn              NY       95.6%    6,782     4,098      689        28     1,966          1        0        853               430            244
  2289   Queens 4                Jamaica               NY       91.9%    9,171     6,926      736        87     1,422          0        0        837               371            203
  2290   Staten Island           Staten Island         NY       95.0%    4,300     2,855      427         8     1,010          0        0        611               218            116
  2291   Syracuse                Syracuse              NY       95.1%   18,796    15,339      351       145     2,960          0        1       1112               488            285
  2292   Brooklyn 4              Brooklyn              NY       88.0%   19,073    15,372    1,502        50     2,148          1        0        768               414            320
  2293   Guaynabo                Guaynabo              PR       96.3%   17,530     9,729    1,216     2,646     3,910         29        0       1302               798            571
  2294   Caguas                  Caguas                PR       97.4%   11,796     3,712      756     5,386     1,865         77        0       1046               625            403
  2295   Mayaguez                Mayaguez              PR       97.7%   11,804     1,236    1,145     7,239     2,116         68        0        203               155            142
  2296   Providence              Providence            RI       93.8%   13,375    11,241      345        33     1,755          1        0        891               440            290
  2297   Burlington              Burlington            VT       97.6%    4,274     2,875      145        48     1,206          0        0        674               289            152
  2355   Washington DC           Washington            DC       87.8%   21,857    18,823      624        46     2,353          1       10        810               429            367
  2356   Wilmington              Wilmington            DE       88.9%   22,235    19,990      493        18     1,688          0       46        917               475            379
  2357   Lexington               Lexington             KY       86.9%   61,493    56,362      677       945     3,508          1        0       1616             1076             938
  2358   Louisville              Louisville            KY       85.5%   50,928    47,318      631       115     2,656          0      208        945               521            477
  2359   Hanover                 Hanover               MD       90.3%   25,941    21,683    1,619        45     2,593          1        0       1088               698            613
  2360   Baltimore               Baltimore             MD       84.6%   24,263    21,875      433        10     1,944          0        1       1020               571            403
  2361   Hagerstown              Hagerstown            MD       97.1%    7,170     4,691      730         7     1,742          0        0        868               414            206
  2362   Towson                  Towson                MD       92.4%   22,182    17,563    1,274        21     3,306          0       18       1152               643            584
  2363   Akron                   Akron                 OH       85.6%   39,742    36,892      487        29     2,132          1      201        882               553            518
  2364   Mansfield               Mansfield             OH       98.7%    3,282     1,663      218         4     1,397          0        0        600               272             75
  2365   Cincinnati              Cincinnati            OH       93.0%   10,969     8,877      278         9     1,792          0       13        839               419            272
  2366   Cleveland               Cleveland             OH       85.4%   31,168    27,836      457        66     2,629          0      180        920               570            507
  2367   Columbus                Dublin                OH       95.9%   10,320     7,191      424         4     2,701          0        0       1186               580            399
  2368   Dayton                  Dayton                OH       95.5%   10,852     8,814      393        28     1,617          0        0        703               363            274
  2369   Toledo                  Toledo                OH       89.7%   32,785    29,455      379        38     2,854          0       59       1009               570            467
  2370   South Point             South Point           OH       98.8%    3,146     1,497      208        53     1,265          0      123        676               332             74
  2371   Allentown               Allentown             PA       87.2%   40,605    37,418      410        72     2,695          0       10        902               517            505
  2372   Cranberry Township      Cranberry Township    PA       98.4%    5,320     3,114      302        26     1,852          0       26        695               323            163
  2373   Harrisburg              Harrisburg            PA       96.4%    9,839     7,709      337        30     1,763          0        0        837               366            232
  2374   Norristown              Norristown            PA       94.7%    9,413     7,633      309        18     1,427          0       26        695               327            209
  2375   Philadelphia-Franklin   Philadelphia          PA       83.3%   42,223    38,524      543        41     3,112          1        2       1359               766            534
  2376   Philadelphia-Penn       Philadelphia          PA       81.6%   29,440    27,274      498        24     1,644          0        0        940               533            421
  2377   Pittsburgh              Pittsburgh            PA       95.0%   10,817     8,605      351         7     1,823          0       31        637               369            270
  2378   Reading                 Reading               PA       91.3%   19,819    18,063      385        36     1,334          1        0        435               288            223
  2379   State College           State College         PA       98.0%    6,862     4,596      251        33     1,982          0        0        943               461            212
  2380   Knoxville               Knoxville             TN       97.5%    8,823     6,293      335        35     2,094          1       65        762               377            232
  2381   Memphis                 Memphis               TN       85.3%   35,602    32,543      694        32     2,212          1      120       1015               618            462
  2382   Nashville               Franklin              TN       97.0%   10,066     7,259      466        30     2,311          0        0        759               417            261
  2383   Shelbyville             Shelbyville           TN       88.5%   52,604    48,076      959       180     3,348          0       41       1472               921            792
  2384   Crystal City            Arlington             VA       94.7%    6,447     4,751      450        10     1,234          1        1        383               174            144
  2385   Fairfax                 Fairfax               VA       98.3%    1,745       900      306        20       519          0        0        214                80               7
  2386   Fredericksburg          Fredericksburg        VA       85.5%   36,854    34,264      747        83     1,756          2        2       1106               615            512
  2387   Virginia Beach          Virginia Beach        VA       89.7%   29,629    26,518      596       127     2,383          1        4        892               526            413
  2388   Richmond                Richmond              VA       88.4%   29,654    27,064      608        25     1,957          0        0        915               487            410
  2389   Roanoke                 Roanoke               VA       91.9%   27,923    24,509      473       100     2,463          0      378       1288               680            578
  2390   Beckley                 Beckley               WV       99.0%    5,280     1,300      479       172     3,329          0        0        878               406             63
  2556   Fayetteville            Fayetteville          AR       98.9%    4,135     1,555      485       104     1,644          0      347        763               530            131
  2557   Little Rock             Little Rock           AR       94.7%   19,753    16,061      478       132     2,483          0      599       1361               759            506
  2558   Des Moines              Des Moines            IA       87.3%   64,963    59,982      943       104     3,652          0      282       2059             1164             973
  2559   Chicago Central         Chicago               IL       89.5%   26,711    22,154    1,002        28     3,526          1        0       1351               702            594
  2560   Chicago Far Southwest   Evergreen Park        IL       94.4%    6,959     5,033      532        11     1,270          0      113        811               443            368
  2561   Chicago South           Chicago               IL       91.7%   14,249    11,037      896        15     2,300          0        1        877               480            379
  2562   Cook County NW          Schaumburg            IL       95.4%    6,320     4,517      506        29     1,263          1        4        444               310            250
  2563   Cook County South       Matteson              IL       90.0%   16,502    13,234    1,304        13     1,951          0        0        829               423            396
  2564   Dekalb                  Dekalb                IL       95.7%    9,833     7,622      665        20     1,526          0        0        765               403            304
  2565   Oswego                  Oswego                IL       94.0%   10,753     8,633      803         5     1,310          1        1        815               498            315
2566   Peoria             Peoria                       IL   94.0%    19,111    16,074     843    23   2,171   0     0   1046    535   403
2567   Skokie             Skokie                       IL   94.9%     6,225     4,450     403    35   1,337   0     0    751    362   260
2568   Springfield        Springfield                  IL   88.8%    36,944    33,850     794   136   2,164   0     0   1105    668   592
2569   Evansville         Evansville                   IN   97.9%     5,522     3,269     377     7   1,360   0   509    877    391   183
2570   Ft. Wayne          Ft. Wayne                    IN   96.8%     8,965     6,732     349    38   1,846   0     0    943    469   354
2571   Indianapolis       Indianapolis                 IN   95.4%    12,012     9,185     502    19   2,304   0     2    854    400   326
2572   Lake County        Merrillville                 IN   96.0%    12,356     9,484     621    25   2,213   0    13    942    428   292
2573   Detroit            Detroit                      MI   86.6%    45,731    40,888   1,809    86   2,945   0     3   1600    876   684
2574   Lansing            Lansing                      MI   87.3%    45,449    41,633     791    96   2,929   0     0   1462    710   591
2575   Macomb County      Clinton Township             MI   95.8%    11,054     8,548     523    32   1,895   0    56    862    453   321
2576   Traverse City      Traverse City                MI   90.7%    49,342    43,974     649   178   4,337   0   204   1946   1093   894
2577   Oakland County     Troy                         MI   94.6%     9,065     7,272     377    10   1,353   0    53    482    252   220
2578   Duluth             Duluth                       MN   93.4%    25,489    22,019     705    83   2,680   0     2   1382    712   519
2579   Minneapolis        Minneapolis                  MN   97.7%     3,525     1,760     523    16   1,226   0     0    533    212   138
2580   Rochester          Rochester                    MN   94.0%    16,176    13,593     564    25   1,994   0     0   1292    535   341
2581   Kansas City        Kansas City                  MO   96.6%    15,042    10,782     622    47   3,460   0   131   1008    435   385
2582   Springfield        Springfield                  MO   93.2%    35,383    31,062     660   114   3,528   0    19   1323    775   690
2583   St. Louis          St. Louis                    MO   91.7%    25,920    22,145     642    21   2,810   0   302    827    500   441
2584   Eau Claire         Eau Claire                   WI   97.6%     6,334     4,264     225    46   1,780   0    19    666    380   245
2585   Green Bay          Green Bay                    WI   96.7%     9,085     6,751     458    35   1,572   0   269    670    306   170
2586   Madison            Madison                      WI   97.5%     6,245     3,593     422     5   1,743   1   481    969    422   192
2587   Milwaukee          Milwaukee                    WI   86.7%    22,321    19,862     497    64   1,662   0   236   1049    602   521
2901   Gulfport           Gulfport                     MS   87.6%    42,955    38,890     679   153   3,233   0     0   1185    753   668
2902   Jackson            Jackson                      MS   77.7%    74,962    70,969     780   432   2,777   4     0    965    615   560
2904   Birmingham         Birmingham                   AL   75.4%    97,446    92,817     879   399   3,350   1     0    963    667   655
2905   Huntsville         Huntsville                   AL   80.3%    69,177    65,785     788   307   2,297   0     0    984    600   536
2906   Mobile             Mobile                       AL   77.0%    86,888    82,761     837   277   3,012   1     0   1034    666   568
2907   Charleston         North Charleston             SC   80.1%    96,710    92,925     619   120   3,045   1     0   1291    799   769
2908   Columbia           Columbia                     SC   81.4%    63,764    60,041     624    68   3,031   0     0    945    601   568
2909   Greenville, SC     Greenville                   SC   87.8%    46,394    43,163     558    77   2,595   0     1   1066    652   608
2910   Atlanta            Atlanta                      GA   83.2%    40,028    36,819     607    40   2,562   0     0    804    493   422
2966   Lauderdale Lakes   Lauderdale Lake              FL   89.0%    27,249    24,120     611    84   2,433   1     0    995    624   497
2967   Fort Lauderdale    Margate                      FL   89.6%    30,121    26,881     523   100   2,616   1     0    984    625   467
2968   Fort Myers         Fort Myers                   FL   87.4%    58,159    53,599     531   111   3,918   0     0   1292    920   760
2969   Gainesville        Gainesville                  FL   95.1%    11,228     9,621     328    47   1,231   1     0    878    468   302
2970   Jacksonville       Jacksonville                 FL   84.1%    32,616    29,852     550    58   2,156   0     0    706    463   407
2971   Lakeland           Lakeland                     FL   82.5%    69,735    65,018     898   106   3,713   0     0   1027    720   701
2972   Miami North        Miami Lakes                  FL   88.6%    34,567    28,694     636   272   4,964   1     0   1147    704   503
2973   Miami South        Palmetto Bay                 FL   88.6%    27,688    24,492     610   211   2,375   0     0    977    653   516
2974   Ocala              Ocala                        FL   87.2%    36,834    34,263     424    53   2,093   1     0    818    584   486
2975   Orange County      Orlando                      FL   89.0%    29,240    25,608     831    28   2,773   0     0   1008    659   588
2976   Pensacola          Pensacola                    FL   77.9%    83,973    79,481     604   142   3,745   1     0   1228    694   646
2977   Seminole County    Lake Mary                    FL   83.3%    48,229    44,749     580    59   2,841   0     0    716    493   466
2978   St. Petersburg     St. Petersburg               FL   91.2%    28,050    24,965     441    57   2,587   0     0    890    591   435
2979   Tampa              Tampa                        FL   82.7%    46,447    43,017     626    76   2,728   0     0    688    510   467
2980   West Palm Beach    West Palm Beach              FL   85.4%    50,626    46,933     651    65   2,977   0     0   1142    840   710
2981   Columbus           Columbus                     GA   72.3%   110,836   106,991     676   278   2,891   0     0   1100    779   764
2982   Dekalb County      Atlanta                      GA   87.5%    25,921    22,833     687   113   2,287   1     0    835    476   397
2983   Douglasville       Douglasville                 GA   81.1%    38,366    35,945     510    89   1,821   1     0    655    411   377
2984   Gainesville, GA    Gainesville                  GA   86.5%    46,795    43,696     563    53   2,483   0     0    800    601   566
2985   Gwinnett County    Duluth                       GA   78.4%    48,948    46,115     703    53   2,075   1     1    768    424   411
2986   Macon              Macon                        GA   85.7%    39,711    37,095     575   112   1,929   0     0    880    622   542
2987   Savannah           Savannah                     GA   97.2%     8,032     4,935     408    18   2,670   1     0    763    525   340
2988   Baton Rouge        Baton Rouge                  LA   83.7%    43,466    40,222     719   315   2,210   0     0    950    570   425
2989   Jefferson Parish   Elmwood                      LA   89.2%    28,011    25,003     774   188   2,046   0     0   1071    555   402
2990   New Orleans        New Orleans                  LA   98.3%     3,316       830     752    39   1,678   1    16    244    126     2
2991   Shreveport         Shreveport                   LA   65.1%   124,603   121,117     594   489   2,401   2     0   1214    823   775
2992   Asheville          Asheville                    NC   89.0%    48,630    44,455     399   133   3,642   1     0   1305    814   713
2993   Charlotte          Charlotte                    NC   88.4%    27,223    24,225     546    30   2,422   0     0    774    525   480
2994   Durham             Durham                       NC   79.6%    56,232    53,788     511    46   1,887   0     0    875    525   491
2995   Fayetteville       Fayetteville                 NC   85.7%    52,793    48,827     467    95   3,404   0     0    972    645   592
2996   Greenville, NC     Greenville                   NC   82.4%    69,699    66,542     524   218   2,392   0    23   1153    753   712
2997   Raleigh            Raleigh                      NC   90.7%    23,847    21,216     386    50   2,195   0     0    700    463   368
2998   Winston-Salem      Winston-Salem                NC   84.1%    49,969    47,350     347    69   2,203   0     0    907    575   544
3105   Flagstaff          Flagstaff                    AZ   87.3%    29,107    26,634     244   220   2,003   5     1    571    339   301
3106   Maricopa Central   Phoenix                      AZ   86.8%    36,866    33,884     459    98   2,421   1     3    856    520   466
3107   Maricopa South     Mesa                         AZ   91.8%    21,421    18,210     622    72   2,509   0     8    672    478   361
3108   Maricopa West      Glendale                     AZ   82.0%    43,311    40,643     816    79   1,772   0     1    763    490   422
3109   Tucson             Tucson                       AZ   85.6%    62,384    57,044     889   367   4,084   0     0   1102    700   643
3110   Window Rock        St. Michaels                 AZ   66.7%    30,488    29,602     139    83     663   1     0    464    353   278
3154   Aurora             Aurora                       CO   91.0%    17,643    15,495     600    23   1,525   0     0    546    328   314
3155   Colorado North     Longmont                     CO   95.7%    12,232     9,019     649    89   2,425   1    49    903    396   242
3156   Colorado Springs   Colorado Springs             CO   78.9%    68,627    65,523     492   421   2,181   8     2    837    527   510
3157   Denver             Lakewood                     CO   93.2%    14,601    12,014     532    11   2,035   0     9    296    226   192
3158   Overland Park      Overland Park                KS   94.2%    10,948     9,457     297    28   1,163   0     3    504    234   144
3159   Wichita            Wichita                      KS   98.3%     5,245     3,056     395    27   1,531   0   236    493    261    87
3160   Billings           Billings                     MT   81.8%    48,965    46,507     330   271   1,854   0     3   1145    730   616
3162   Bismarck           Bismarck                     ND   94.0%    10,509     8,438     354   253   1,463   1     0    425    255   177
3163   Lincoln            Lincoln                      NE   92.1%    24,277    21,200     575    53   2,449   0     0    857    535   473
3164   Albuquerque        Los Ranchos de Albuquerque   NM   85.3%    42,047    38,652     645   471   2,275   4     0    909    603   559
3165   Las Cruces         Las Cruces                   NM   91.2%    16,431    14,534     379   101   1,417   0     0    763    504   389
3166   Cleveland Co.      Norman                       OK   90.1%    30,196    27,341     333   269   2,243   1     9    631    435   389
3167   Oklahoma County    Warr Acres                   OK   97.0%     8,443     5,474     517    28   2,416   0     8    366    300   235
3168   Tulsa              Tulsa                        OK   82.2%    59,098    56,064     472   302   2,251   0     9    859    503   491
3169   Sioux Falls        Sioux Falls                  SD   88.0%    20,266    18,448     420   212   1,186   0     0    487    281   264
3170   Arlington          Grand Prairie                TX   94.9%     7,607     5,958     337    19   1,292   0     1    456    278   240
3171   Austin             Austin                       TX   96.8%     8,391     5,912     497    60   1,860   0    62    861    407   234
3172   Collin Co.         McKinney                     TX   95.5%    11,200     9,244     498    63   1,394   0     1    536    382   291
3173   Dallas             Duncanville                  TX   91.5%    12,347    10,547     547    40   1,209   0     4    875    491   350
3174   Dallas Co. NE      Richardson                   TX   91.8%    11,983     9,989     408    39   1,546   1     0    735    414   228
3175   Dallas Co. NW      Farmers Branch               TX   89.7%    20,359    17,746     340    44   2,229   0     0    557    403   313
3176   Denton Co.         Denton                       TX   96.3%    11,203     8,131     770    67   2,199   1    35    714    505   466
3177   El Paso            El Paso                      TX   89.0%    28,308    25,110     498   178   2,521   1     0   1027    604   493
3178   Fort Bend Co.               Katy              TX   82.1%   60,473   56,757     952   340   2,368   3    53   1182   829   761
3179   Fort Worth                  Fort Worth        TX   94.5%   10,233    7,035     479    71   2,078   0   570    277   164   146
3180   Harris Co. East             Houston           TX   96.0%    5,889    3,967     297    64   1,559   1     1    635   348   260
3181   Harris Co. NE               Houston           TX   96.7%    4,998    2,518   1,462    16   1,002   0     0    551   336   222
3182   Harris Co. NW               Katy              TX   98.3%    2,350      694     562     2   1,092   0     0    427   272    40
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   90.2%   32,242   26,769   2,757   338   2,376   2     0    930   662   586
3184   Houston NW                  Houston           TX   96.6%    4,953    3,019     844    12   1,070   0     8    349   244   133
3185   Houston South               Houston           TX   89.0%   18,651   15,629   1,466    59   1,497   0     0    694   446   179
3186   Houston West                Houston           TX   96.7%    5,695    4,119     263    57   1,194   0    62    723   467   244
3187   Laredo                      Laredo            TX   87.9%   40,588   36,953     650   312   2,673   0     0   1134   757   648
3188   Lubbock                     Lubbock           TX   89.7%   33,035   30,036     475   192   2,332   0     0    790   549   509
3189   Montgomery Co.              Spring            TX   88.0%   40,714   36,800     922   418   2,567   1     6   1045   787   654
3190   San Antonio East            San Antonio       TX   98.6%    1,692      860     221    26     585   0     0    458   210    68
3191   San Antonio North           San Antonio       TX   98.6%    1,655      971     153     5     494   0    32    172   108     0
3192   San Antonio West            San Antonio       TX   98.7%    1,414      545     220     4     645   0     0     14     0     0
3193   Tyler                       Tyler             TX   89.7%   39,825   36,937     454   238   2,196   0     0    976   706   595
3194   Waco                        Waco              TX   95.6%   14,312   10,909     533    85   2,477   1   307    908   510   320
3195   Williamson Co.              Leander           TX   97.5%    7,825    5,021     477    97   2,226   0     4    563   395   256
3196   Orem                        Orem              UT   94.7%   10,752    8,297     754   108   1,578   1    14    503   305   240
3197   Salt Lake City              South Salt Lake   UT   95.2%   11,901    9,336     596    39   1,713   1   216    723   380   285
3198   Casper                      Casper            WY   90.7%   13,304   11,836     127    91   1,249   1     0    581   350   306
3255   Honolulu                    Honolulu          HI   98.2%    5,220    1,857     724   203   2,435   1     0    305   192    88
3256   Boise                       Boise             ID   98.7%    4,198    1,847     257    36   2,057   0     1    313   153    27
3257   Las Vegas                   Las Vegas         NV   89.3%   29,279   24,397     910    51   3,453   0   468    673   462   398
3258   North Las Vegas             N. Las Vegas      NV   91.6%   23,925   19,811     893   105   3,113   2     1    671   446   402
3259   Eugene                      Springfield       OR   88.7%   35,839   32,623     735    87   2,372   0    22    951   450   410
3260   Portland                    Portland          OR   96.1%    7,384    5,448     361     9   1,543   1    22    466   236   181
3261   Salem                       Salem             OR   97.5%    6,089    4,269     476    24   1,308   0    12    632   250   189
3263   Bakersfield                 Bakersfield       CA   89.4%   32,571   28,402   1,111    73   2,904   1    80    676   344   319
3264   Chico                       Chico             CA   86.2%   42,232   38,795     743   140   2,554   0     0    744   540   457
3265   Concord                     Concord           CA   91.4%   14,651   12,251     678    26   1,491   0   205    479   325   300
3266   El Cajon                    San Diego         CA   94.6%    7,212    5,445     642    45   1,079   0     1    408   186   127
3267   Fullerton                   Buena Park        CA   96.4%    6,309    3,870     750    24   1,662   0     3    673   298   124
3268   Inglewood                   Inglewood         CA   91.9%   24,079   20,160   1,212    24   2,628   1    54    909   513   382
3269   Long Beach                  Long Beach        CA   95.6%    8,826    6,275     943    20   1,588   0     0    706   397   270
3270   Fresno                      Fresno            CA   93.1%   16,476   13,072   1,014    29   2,141   0   220    663   373   356
3271   Oakland                     Oakland           CA   92.8%   11,133    8,716   1,085    18   1,314   0     0    470   295   263
3272   Ontario                     Upland            CA   92.6%    8,987    6,390     711    26   1,354   0   506    352   221   198
3273   Palm Springs                Palm Springs      CA   88.9%   28,179   24,405     852    59   2,847   0    16    759   435   385
3274   Pasadena                    Pasadena          CA   97.2%    8,697    4,887     997    33   2,780   0     0    720   376   296
3275   Pleasanton                  San Ramon         CA   96.7%    3,810    2,399     432     4     975   0     0    315   191   145
3276   Riverside                   Riverside         CA   89.9%   15,083   12,632     943    13   1,359   0   136    511   284   254
3277   Sacramento                  Sacramento        CA   95.4%    8,527    6,568     598    15   1,346   0     0    427   270   175
3278   San Bernardino              San Bernardino    CA   92.0%   16,833   14,043     858    59   1,873   0     0    609   351   302
3279   San Diego                   San Diego         CA   94.2%    9,732    7,526     653   124   1,429   0     0    492   255   197
3280   San Francisco               San Francisco     CA   94.7%    8,789    6,537     462     9   1,778   0     3    490   283   247
3281   San Jose                    San Jose          CA   92.8%   12,657    9,902   1,177   134   1,444   0     0    702   407   292
3282   San Mateo                   Redwood City      CA   96.0%    5,265    2,207   1,857     6     961   0   234    244   166    84
3283   Santa Ana                   Santa Ana         CA   96.6%    7,037    4,392     714    16   1,915   0     0    678   337   152
3284   Camarillo                   Camarillo         CA   92.5%   15,440   12,832     911    54   1,643   0     0    503   297   234
3285   Santa Clarita               Valencia          CA   95.6%   10,074    5,868   1,246    17   2,439   0   504    721   480   389
3286   Santa Rosa                  Rohnert Park      CA   86.3%   28,783   26,665     362   250   1,499   1     6    703   405   305
3287   South Gate                  Commerce          CA   88.6%   30,141   24,764   2,434    54   2,864   0    25    653   348   321
3288   Stockton                    Stockton          CA   88.8%   27,305   23,673     811    72   2,340   0   409    716   409   296
3289   Sunnyvale                   Sunnyvale         CA   95.5%    7,747    5,436     666    13   1,321   0   311    349   233    92
3290   Woodland Hills              Woodland Hills    CA   97.0%   10,914    5,309     738     9   4,576   0   282    755   498   325
3291   Vista                       Carlsbad          CA   96.7%    4,677    2,929     403    19   1,299   0    27    182   126    81
3292   West Covina                 West Covina       CA   98.5%    2,565      771     737    12   1,045   0     0    411   219    19
3293   Everett                     Everett           WA   97.1%    7,782    5,266     337    41   1,853   0   285    509   322   149
3294   Olympia                     Olympia           WA   97.7%    5,802    3,368     550    25   1,767   0    92    488   263   159
3295   Seattle                     Seattle           WA   97.6%    5,074    3,103     383    20   1,568   0     0    539   267   100
3296   Spokane                     Spokane           WA   90.8%   28,178   23,678   1,492   144   2,711   1   152    783   415   394
3297   Tacoma                      Tacoma            WA   97.0%    5,256    3,516     422    37   1,271   0    10    574   274   184
3298   Anchorage                   Anchorage         AK   94.9%    9,168    6,774     286   379   1,533   6   190    621   316   248
 ACO                                                    ACO Percent Remaining Remaining Remaining Remaining Remaining Remaining Remaining   Active   Employees With Employees With
                ACO Name                  ACO city
Number                                                 state Completed Cases   NRFU Prod  SQRA       FV      NRFU RI    FV QC      MV     Employees    Availability    An Assignment
  2253   Danbury                 Danbury               CT       95.9%    7,673     5,638      343         9     1,683          0        0        609               311            212
  2254   Hartford                Hartford              CT       96.4%    8,339     6,284      437        15     1,603          0        0        776               390            191
  2255   New Haven               New Haven             CT       93.1%   12,293    10,247      374        38     1,634          0        0        798               413            280
  2256   Boston                  Boston                MA       87.0%   27,301    23,843      833        21     2,604          0        0       1042               447            374
  2257   Lawrence                Lawrence              MA       89.5%   13,093    11,747      261        43     1,042          0        0        526               250            170
  2258   Quincy                  Quincy                MA       94.5%    5,566     4,394      232         2       938          0        0        331               128             95
  2259   East Bridgewater        East Bridgewater      MA       89.2%   32,695    28,718      509       127     3,341          0        0       1037               651            497
  2260   Waltham                 Waltham               MA       98.6%    3,284     1,737      382        21     1,144          0        0        776               233             14
  2261   Worcester               Worcester             MA       94.2%   16,667    13,658      531        48     2,427          2        1       1149               481            373
  2262   Gardiner                Gardiner              ME       98.0%    8,279     5,601      421        49     2,207          0        1        836               577            374
  2263   Concord                 Concord               NH       94.1%   16,589    13,227      444        87     2,831          0        0        995               475            365
  2264   Egg Harbor              Egg Harbor Township   NJ       86.3%   40,581    37,197      483       105     2,796          0        0       1262               741            537
  2265   Parsippany              Parsippany            NJ       98.3%    2,346     1,381      294        14       657          0        0        664               352             76
  2266   South Plainfield        South Plainfield      NJ       91.3%   11,788    10,074      495        20     1,198          0        1        793               360            194
  2267   Jersey City             Jersey City           NJ       91.0%   15,973    13,563      647        43     1,720          0        0        931               476            321
  2268   Newark                  Newark                NJ       86.8%   20,671    17,312    1,490        55     1,814          0        0        861               448            319
  2269   Fairlawn                Fairlawn              NJ       87.1%   23,553    21,013      766       100     1,673          0        1        980               533            418
  2270   Toms River              Toms River            NJ       92.7%   20,079    16,847      674        62     2,496          0        0       1063               520            354
  2271   Trenton                 Trenton               NJ       95.7%    6,813     4,886      542        24     1,360          0        1        705               326            180
  2272   Albany                  Albany                NY       91.8%   34,250    30,292      606       174     3,178          0        0       1736               707            574
  2273   Bronx 1                 Bronx                 NY       87.9%   17,086    14,344      900        20     1,822          0        0        951               484            240
  2274   Bronx 2                 Bronx                 NY       89.0%   15,939    13,448    1,034        43     1,414          0        0        929               421            238
  2275   Melville                Melville              NY       86.8%   32,547    28,507    1,448        96     2,496          0        0       1360               717            556
  2276   Buffalo                 Buffalo               NY       93.1%   13,873    11,548      401        20     1,903          0        1        864               354            267
  2277   Queens 1                Long Island City      NY       94.3%    6,900     4,178      972        19     1,730          1        0        358               146             93
  2278   Brooklyn 1              Brooklyn              NY       82.4%   24,551    21,669    1,200       123     1,559          0        0       1384               637            429
  2279   Garden City             Garden City           NY       92.5%   12,879    10,054    1,273        26     1,526          0        0        892               374            262
  2280   Manhattan 1             New York              NY       91.6%   15,720    12,749      705        46     2,220          0        0        795               360            275
  2281   Manhattan 2             New York              NY       90.5%   27,771    21,545      803        50     5,373          0        0       1273               641            467
  2282   Pawling                 Pawling               NY       94.7%   13,721    10,554    1,017        91     2,059          0        0       1367               617            427
  2283   Brooklyn 2              Brooklyn              NY       86.7%   25,568    21,283    1,446        85     2,754          0        0       1368               784            448
  2284   Queens 2                Bayside               NY       93.4%    8,523     6,389      544        62     1,528          0        0        835               400            147
  2285   Queens 3                Forest Hills          NY       91.7%   10,854     8,787      524        72     1,470          1        0        864               372            287
  2286   Peekskill               Peekskill             NY       90.7%   16,818    14,422      733        41     1,622          0        0        816               424            345
  2287   Rochester               Rochester             NY       93.3%   25,878    21,596      494        74     3,714          0        0       1453               653            480
  2288   Brooklyn 3              Brooklyn              NY       95.0%    7,661     4,854      736        26     2,044          1        0        915               433            239
  2289   Queens 4                Jamaica               NY       91.1%   10,106     7,831      759        89     1,427          0        0        836               364            182
  2290   Staten Island           Staten Island         NY       94.6%    4,649     3,179      444         8     1,018          0        0        611               216            119
  2291   Syracuse                Syracuse              NY       94.7%   20,510    16,944      369       144     3,052          0        1       1291               538            324
  2292   Brooklyn 4              Brooklyn              NY       87.4%   19,947    16,736    1,537        47     1,627          0        0        761               400            324
  2293   Guaynabo                Guaynabo              PR       95.8%   20,001    11,956    1,230     2,656     4,138         21        0       1338               835            562
  2294   Caguas                  Caguas                PR       97.1%   13,429     5,184      762     5,437     1,988         58        0       1079               642            416
  2295   Mayaguez                Mayaguez              PR       97.6%   12,372     1,760    1,154     7,468     1,946         44        0        294               214            199
  2296   Providence              Providence            RI       93.0%   14,931    12,750      352        38     1,791          0        0        900               431            310
  2297   Burlington              Burlington            VT       97.2%    4,969     3,508      149        46     1,265          1        0        679               278            161
  2355   Washington DC           Washington            DC       86.9%   23,439    20,451      644        46     2,287          1       10        775               451            369
  2356   Wilmington              Wilmington            DE       87.6%   24,745    22,539      504        18     1,638          0       46        887               442            393
  2357   Lexington               Lexington             KY       85.2%   69,768    64,614      740       946     3,467          1        0       1662             1054             946
  2358   Louisville              Louisville            KY       84.4%   54,657    51,022      666       115     2,646          0      208        956               535            507
  2359   Hanover                 Hanover               MD       89.3%   28,606    24,307    1,681        46     2,571          1        0       1050               692            627
  2360   Baltimore               Baltimore             MD       83.1%   26,657    24,204      445        10     1,997          0        1       1020               544            400
  2361   Hagerstown              Hagerstown            MD       96.7%    8,103     5,500      760         7     1,836          0        0        809               393            294
  2362   Towson                  Towson                MD       91.7%   24,307    19,488    1,384        21     3,396          0       18       1158               651            536
  2363   Akron                   Akron                 OH       84.3%   43,468    40,643      497        40     2,086          1      201        905               564            517
  2364   Mansfield               Mansfield             OH       98.7%    3,493     1,832      226         4     1,430          1        0        620               282            102
  2365   Cincinnati              Cincinnati            OH       92.2%   12,240    10,095      283         9     1,840          0       13        837               406            268
  2366   Cleveland               Cleveland             OH       83.5%   35,076    31,658      485        67     2,735          0      131        923               558            507
  2367   Columbus                Dublin                OH       95.3%   11,634     8,315      443         4     2,872          0        0       1246               544            365
  2368   Dayton                  Dayton                OH       94.9%   12,238    10,118      408        27     1,685          0        0        729               358            296
  2369   Toledo                  Toledo                OH       88.6%   36,168    32,770      405        40     2,894          0       59       1026               582            491
  2370   South Point             South Point           OH       98.7%    3,557     1,842      230        53     1,309          0      123        689               334            105
  2371   Allentown               Allentown             PA       85.8%   44,770    41,602      430        72     2,656          0       10        887               513            510
  2372   Cranberry Township      Cranberry Township    PA       98.1%    6,275     3,964      326        27     1,932          0       26        735               367            241
  2373   Harrisburg              Harrisburg            PA       96.0%   11,020     8,774      357        30     1,859          0        0        831               386            256
  2374   Norristown              Norristown            PA       94.4%    9,958     8,161      317        19     1,453          0        8        691               325            204
  2375   Philadelphia-Franklin   Philadelphia          PA       82.0%   45,257    41,592      568        45     3,049          1        2       1388               776            569
  2376   Philadelphia-Penn       Philadelphia          PA       79.5%   32,834    30,645      510        28     1,651          0        0        950               554            454
  2377   Pittsburgh              Pittsburgh            PA       94.3%   12,380    10,149      373         7     1,820          0       31        713               378            287
  2378   Reading                 Reading               PA       90.3%   22,050    20,079      395        42     1,534          0        0        478               321            242
  2379   State College           State College         PA       97.6%    8,191     5,768      277        34     2,112          0        0        985               481            269
  2380   Knoxville               Knoxville             TN       97.1%   10,002     7,376      359        35     2,166          1       65        768               389            255
  2381   Memphis                 Memphis               TN       84.3%   37,859    34,783      717        31     2,207          1      120       1010               591            449
  2382   Nashville               Franklin              TN       96.7%   11,090     8,260      483        30     2,317          0        0        779               435            263
  2383   Shelbyville             Shelbyville           TN       87.5%   57,493    52,847    1,037       185     3,383          0       41       1505               905            802
  2384   Crystal City            Arlington             VA       94.2%    7,026     5,231      467        11     1,315          1        1        402               158            132
  2385   Fairfax                 Fairfax               VA       98.3%    1,759       903      307        20       529          0        0        240                95             12
  2386   Fredericksburg          Fredericksburg        VA       84.0%   40,510    37,953      776        82     1,696          2        1       1103               613            486
  2387   Virginia Beach          Virginia Beach        VA       88.4%   33,282    30,027      617       133     2,501          0        4        918               532            439
  2388   Richmond                Richmond              VA       87.1%   33,019    30,419      641        25     1,934          0        0        930               492            442
  2389   Roanoke                 Roanoke               VA       90.8%   31,770    28,302      498       102     2,490          0      378       1316               670            587
  2390   Beckley                 Beckley               WV       98.9%    5,622     1,377      494       172     3,579          0        0        875               406             89
  2556   Fayetteville            Fayetteville          AR       98.6%    5,253     2,630      504       104     1,725          1      289        828               583            199
  2557   Little Rock             Little Rock           AR       94.1%   21,909    18,180      499       133     2,511          1      585       1396               730            468
  2558   Des Moines              Des Moines            IA       85.5%   74,178    69,169      982       104     3,650          0      273       2034             1148            1031
  2559   Chicago Central         Chicago               IL       88.9%   28,174    23,610    1,022        27     3,515          0        0       1303               682            618
  2560   Chicago Far Southwest   Evergreen Park        IL       93.8%    7,710     5,753      547        10     1,287          0      113        786               443            378
  2561   Chicago South           Chicago               IL       90.9%   15,613    12,391      918        12     2,292          0        0        877               500            382
  2562   Cook County NW          Schaumburg            IL       95.0%    6,814     4,999      522        32     1,257          0        4        448               312            266
  2563   Cook County South       Matteson              IL       89.0%   18,073    14,784    1,338        11     1,940          0        0        830               425            404
  2564   Dekalb                  Dekalb                IL       95.2%   10,923     8,643      695        21     1,564          0        0        822               408            315
  2565   Oswego                  Oswego                IL       93.3%   11,991     9,836      827         6     1,321          0        1        817               493            320
2566   Peoria             Peoria                       IL   93.4%    21,089    18,052     883    21   2,133   0     0   1052    541   405
2567   Skokie             Skokie                       IL   94.6%     6,615     4,839     418    34   1,324   0     0    748    349   249
2568   Springfield        Springfield                  IL   87.4%    41,558    38,439     834   134   2,151   0     0   1124    697   609
2569   Evansville         Evansville                   IN   97.5%     6,493     4,051     484     8   1,441   0   509    891    414   244
2570   Ft. Wayne          Ft. Wayne                    IN   96.3%    10,332     8,070     369    38   1,854   1     0    975    498   361
2571   Indianapolis       Indianapolis                 IN   94.9%    13,482    10,543     522    20   2,395   0     2    879    407   339
2572   Lake County        Merrillville                 IN   95.5%    13,930    10,995     647    26   2,249   0    13    940    447   317
2573   Detroit            Detroit                      MI   85.4%    49,811    44,939   1,847    86   2,938   0     1   1630    900   734
2574   Lansing            Lansing                      MI   85.9%    50,553    46,771     824    97   2,861   0     0   1441    710   594
2575   Macomb County      Clinton Township             MI   95.2%    12,644    10,094     546    32   1,916   0    56    866    468   315
2576   Traverse City      Traverse City                MI   89.4%    56,436    51,087     685   181   4,279   1   203   1953   1069   895
2577   Oakland County     Troy                         MI   93.9%    10,193     8,436     393    10   1,344   0    10    473    249   215
2578   Duluth             Duluth                       MN   92.7%    28,137    24,539     829    83   2,684   0     2   1392    717   532
2579   Minneapolis        Minneapolis                  MN   97.5%     3,908     2,112     539    19   1,238   0     0    533    200   136
2580   Rochester          Rochester                    MN   93.3%    18,192    15,576     589    25   2,002   0     0   1286    527   387
2581   Kansas City        Kansas City                  MO   96.6%    15,039    10,583     658    47   3,620   0   131   1034    443   365
2582   Springfield        Springfield                  MO   92.4%    39,751    35,389     690   115   3,541   0    16   1350    807   747
2583   St. Louis          St. Louis                    MO   90.7%    29,115    25,297     679    22   2,817   0   300    860    499   445
2584   Eau Claire         Eau Claire                   WI   97.4%     7,021     4,861     239    46   1,871   0     4    678    360   241
2585   Green Bay          Green Bay                    WI   96.4%     9,739     7,353     476    33   1,611   0   266    679    328   184
2586   Madison            Madison                      WI   97.2%     7,073     4,312     437     5   1,839   1   479    985    426   233
2587   Milwaukee          Milwaukee                    WI   85.6%    24,078    21,633     507    62   1,640   0   236   1049    579   512
2901   Gulfport           Gulfport                     MS   86.4%    47,237    42,964     725   153   3,395   0     0   1192    780   683
2902   Jackson            Jackson                      MS   76.0%    80,738    76,896     814   472   2,554   2     0    942    565   525
2904   Birmingham         Birmingham                   AL   73.3%   105,338   100,777     925   402   3,233   1     0    972    688   677
2905   Huntsville         Huntsville                   AL   79.1%    73,634    70,159     853   308   2,314   0     0    989    611   543
2906   Mobile             Mobile                       AL   75.5%    92,440    88,269     899   280   2,991   1     0   1031    649   567
2907   Charleston         North Charleston             SC   78.3%   105,014   101,171     663   122   3,058   0     0   1276    763   728
2908   Columbia           Columbia                     SC   79.8%    69,491    65,580     682    69   3,160   0     0    995    618   603
2909   Greenville, SC     Greenville                   SC   86.2%    52,505    49,349     596    79   2,480   0     1   1097    650   610
2910   Atlanta            Atlanta                      GA   81.5%    43,981    41,079     643    41   2,218   0     0    813    495   414
2966   Lauderdale Lakes   Lauderdale Lake              FL   87.4%    31,100    28,027     646    85   2,341   1     0   1017    638   544
2967   Fort Lauderdale    Margate                      FL   87.6%    35,863    32,824     544    99   2,396   0     0    989    626   517
2968   Fort Myers         Fort Myers                   FL   85.6%    66,263    61,724     547   110   3,882   0     0   1285    925   790
2969   Gainesville        Gainesville                  FL   93.8%    14,184    12,435     356    47   1,346   0     0    918    510   369
2970   Jacksonville       Jacksonville                 FL   82.7%    35,253    32,900     567    58   1,728   0     0    713    459   412
2971   Lakeland           Lakeland                     FL   81.2%    74,976    70,205     928   110   3,733   0     0   1023    715   690
2972   Miami North        Miami Lakes                  FL   87.2%    38,976    33,208     670   274   4,824   0     0   1151    720   509
2973   Miami South        Palmetto Bay                 FL   87.6%    30,216    26,939     632   214   2,431   0     0    988    646   514
2974   Ocala              Ocala                        FL   85.7%    41,248    38,674     440    52   2,081   1     0    846    592   521
2975   Orange County      Orlando                      FL   87.6%    32,899    29,206     861    29   2,803   0     0   1012    685   641
2976   Pensacola          Pensacola                    FL   76.2%    90,565    85,991     641   145   3,787   1     0   1230    686   636
2977   Seminole County    Lake Mary                    FL   81.9%    52,061    48,604     599    59   2,799   0     0    711    496   488
2978   St. Petersburg     St. Petersburg               FL   90.1%    31,655    28,497     465    57   2,636   0     0    900    590   472
2979   Tampa              Tampa                        FL   81.3%    50,086    47,029     662    77   2,318   0     0    731    530   494
2980   West Palm Beach    West Palm Beach              FL   83.8%    55,801    52,177     683    64   2,877   0     0   1122    844   695
2981   Columbus           Columbus                     GA   70.1%   119,566   116,109     727   277   2,453   0     0   1126    779   767
2982   Dekalb County      Atlanta                      GA   85.5%    30,001    26,755     720   114   2,411   1     0    835    479   433
2983   Douglasville       Douglasville                 GA   79.0%    42,555    40,133     522    91   1,808   1     0    661    422   396
2984   Gainesville, GA    Gainesville                  GA   85.2%    51,361    48,180     588    54   2,539   0     0    803    590   560
2985   Gwinnett County    Duluth                       GA   76.5%    53,294    50,351     729    56   2,156   1     1    777    425   412
2986   Macon              Macon                        GA   83.7%    45,191    42,511     594   112   1,973   1     0    959    652   574
2987   Savannah           Savannah                     GA   96.2%    10,607     7,327     431    22   2,827   0     0    758    558   430
2988   Baton Rouge        Baton Rouge                  LA   82.3%    47,167    43,905     742   317   2,203   0     0    962    569   470
2989   Jefferson Parish   Elmwood                      LA   87.5%    32,612    29,579     801   187   2,045   0     0   1043    633   522
2990   New Orleans        New Orleans                  LA   98.3%     3,242       835     752    42   1,597   0    16    266    144    13
2991   Shreveport         Shreveport                   LA   63.2%   131,498   128,038     625   489   2,344   2     0   1218    804   782
2992   Asheville          Asheville                    NC   87.5%    54,899    50,767     416   133   3,582   1     0   1304    821   724
2993   Charlotte          Charlotte                    NC   86.9%    30,666    27,675     566    31   2,394   0     0    760    527   488
2994   Durham             Durham                       NC   78.1%    60,440    58,050     526    46   1,818   0     0    868    522   500
2995   Fayetteville       Fayetteville                 NC   84.0%    58,867    54,850     494    95   3,428   0     0    970    618   555
2996   Greenville, NC     Greenville                   NC   80.5%    77,093    73,960     580   218   2,335   0     0   1162    719   705
2997   Raleigh            Raleigh                      NC   89.5%    26,956    24,694     404    49   1,808   1     0    721    459   389
2998   Winston-Salem      Winston-Salem                NC   82.6%    54,675    51,994     358    69   2,254   0     0    897    568   544
3105   Flagstaff          Flagstaff                    AZ   86.2%    31,487    29,025     247   229   1,981   4     1    524    295   266
3106   Maricopa Central   Phoenix                      AZ   85.2%    41,255    38,295     472    97   2,387   1     3    861    503   457
3107   Maricopa South     Mesa                         AZ   90.5%    24,553    21,362     641    73   2,469   0     8    687    469   388
3108   Maricopa West      Glendale                     AZ   80.2%    47,601    44,954     834    79   1,733   0     1    768    467   421
3109   Tucson             Tucson                       AZ   84.3%    67,948    62,563     932   369   4,084   0     0   1135    711   650
3110   Window Rock        St. Michaels                 AZ   65.3%    31,720    30,854     146    82     638   0     0    462    339   239
3154   Aurora             Aurora                       CO   90.0%    19,613    17,425     625    23   1,540   0     0    606    316   280
3155   Colorado North     Longmont                     CO   95.2%    13,521    10,265     662    90   2,455   0    49    895    391   248
3156   Colorado Springs   Colorado Springs             CO   77.3%    73,795    70,688     523   427   2,148   8     1    826    507   494
3157   Denver             Lakewood                     CO   92.9%    15,302    12,716     535    11   2,032   0     8    169     84    78
3158   Overland Park      Overland Park                KS   93.6%    12,021    10,508     311    28   1,171   0     3    523    244   157
3159   Wichita            Wichita                      KS   98.1%     6,089     3,839     408    29   1,577   0   236    516    306   136
3160   Billings           Billings                     MT   80.0%    53,660    51,226     349   270   1,812   0     3   1159    705   630
3162   Bismarck           Bismarck                     ND   93.2%    11,905     9,780     387   264   1,473   1     0    423    274   196
3163   Lincoln            Lincoln                      NE   91.0%    27,664    24,553     595    58   2,458   0     0    886    564   499
3164   Albuquerque        Los Ranchos de Albuquerque   NM   83.7%    46,649    43,183     684   480   2,298   4     0    929    618   549
3165   Las Cruces         Las Cruces                   NM   89.9%    18,829    16,882     409    97   1,441   0     0    767    519   378
3166   Cleveland Co.      Norman                       OK   88.9%    33,806    30,905     349   271   2,271   1     9    650    446   407
3167   Oklahoma County    Warr Acres                   OK   96.3%    10,191     6,908     569    28   2,678   0     8    425    328   254
3168   Tulsa              Tulsa                        OK   80.9%    63,173    60,105     502   306   2,251   0     9    774    498   490
3169   Sioux Falls        Sioux Falls                  SD   86.8%    22,317    20,473     457   212   1,175   0     0    505    281   263
3170   Arlington          Grand Prairie                TX   94.0%     8,942     7,216     354    19   1,353   0     0    459    275   208
3171   Austin             Austin                       TX   96.3%     9,635     7,098     526    60   1,940   0    11    857    391   234
3172   Collin Co.         McKinney                     TX   94.4%    13,752    11,730     524    64   1,433   0     1    652    446   355
3173   Dallas             Duncanville                  TX   89.7%    14,951    13,020     571    40   1,316   0     4    886    512   350
3174   Dallas Co. NE      Richardson                   TX   90.7%    13,618    11,561     422    39   1,595   1     0    749    395   211
3175   Dallas Co. NW      Farmers Branch               TX   88.2%    23,436    20,746     367    46   2,277   0     0    551    368   311
3176   Denton Co.         Denton                       TX   95.5%    13,689    10,475     845    67   2,267   0    35    727    506   449
3177   El Paso            El Paso                      TX   87.8%    31,463    28,137     529   182   2,614   1     0   1035    563   454
3178   Fort Bend Co.               Katy              TX   80.5%   65,842   62,101     994   341   2,403   3     0   1183   798   731
3179   Fort Worth                  Fort Worth        TX   93.9%   11,347    8,077     499    71   2,130   0   570    272   170   141
3180   Harris Co. East             Houston           TX   95.2%    7,170    5,106     310    64   1,688   1     1    643   343   253
3181   Harris Co. NE               Houston           TX   96.1%    5,893    3,306   1,477    17   1,093   0     0    544   295   177
3182   Harris Co. NW               Katy              TX   98.1%    2,606      872     568     2   1,164   0     0    431   257    83
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   88.6%   37,596   31,521   3,299   340   2,434   2     0    941   650   583
3184   Houston NW                  Houston           TX   95.9%    6,012    4,032     865    12   1,103   0     0    350   225   146
3185   Houston South               Houston           TX   87.7%   20,851   17,739   1,497    59   1,556   0     0    692   400   284
3186   Houston West                Houston           TX   95.4%    7,919    6,111     290    65   1,391   0    62    779   500   270
3187   Laredo                      Laredo            TX   85.9%   47,352   43,601     704   309   2,738   0     0   1187   776   692
3188   Lubbock                     Lubbock           TX   88.3%   37,491   34,470     506   193   2,322   0     0    790   560   526
3189   Montgomery Co.              Spring            TX   86.9%   44,426   40,552     953   418   2,501   1     1   1117   700   601
3190   San Antonio East            San Antonio       TX   98.3%    2,089    1,242     229    26     592   0     0    529   239    85
3191   San Antonio North           San Antonio       TX   98.6%    1,689      971     153     6     527   0    32    197   124     0
3192   San Antonio West            San Antonio       TX   98.7%    1,408      545     220     4     639   0     0     31    16     0
3193   Tyler                       Tyler             TX   88.6%   44,193   41,236     476   236   2,245   0     0    989   736   567
3194   Waco                        Waco              TX   95.1%   15,993   12,475     556    86   2,572   1   303    933   527   359
3195   Williamson Co.              Leander           TX   97.1%    9,004    6,011     505    97   2,390   1     0    586   416   280
3196   Orem                        Orem              UT   93.8%   12,685   10,174     783   112   1,601   1    14    504   309   255
3197   Salt Lake City              South Salt Lake   UT   94.4%   13,723   11,013     655    43   1,795   1   216    742   366   281
3198   Casper                      Casper            WY   89.2%   15,431   13,947     136    92   1,255   1     0    585   354   314
3255   Honolulu                    Honolulu          HI   98.0%    5,726    2,516     780   221   2,207   2     0    360   213    90
3256   Boise                       Boise             ID   98.6%    4,319    1,848     257    37   2,176   0     1    317   162    43
3257   Las Vegas                   Las Vegas         NV   88.4%   31,830   27,070     935    49   3,308   0   468    656   459   421
3258   North Las Vegas             N. Las Vegas      NV   90.8%   26,206   22,200     928   106   2,968   3     1    677   429   395
3259   Eugene                      Springfield       OR   88.1%   37,806   34,530     781    87   2,386   0    22    957   444   399
3260   Portland                    Portland          OR   95.8%    7,975    6,037     371     8   1,536   1    22    468   226   174
3261   Salem                       Salem             OR   97.3%    6,548    4,723     483    24   1,306   0    12    637   263   195
3263   Bakersfield                 Bakersfield       CA   88.8%   34,509   30,266   1,152    73   2,937   1    80    703   314   285
3264   Chico                       Chico             CA   85.2%   45,362   41,894     767   139   2,561   1     0    753   498   410
3265   Concord                     Concord           CA   90.6%   15,973   13,523     696    26   1,523   0   205    485   315   292
3266   El Cajon                    San Diego         CA   94.2%    7,787    6,012     662    44   1,068   0     1    410   158   118
3267   Fullerton                   Buena Park        CA   96.2%    6,681    4,280     771    24   1,603   0     3    670   309   131
3268   Inglewood                   Inglewood         CA   91.3%   25,831   21,880   1,238    27   2,630   2    54    915   511   411
3269   Long Beach                  Long Beach        CA   95.2%    9,712    7,137     976    18   1,581   0     0    711   376   284
3270   Fresno                      Fresno            CA   92.7%   17,394   14,065   1,031    28   2,050   0   220    665   367   359
3271   Oakland                     Oakland           CA   92.1%   12,284    9,817   1,124    20   1,323   0     0    467   300   257
3272   Ontario                     Upland            CA   92.1%    9,689    7,057     731    24   1,371   0   506    356   222   169
3273   Palm Springs                Palm Springs      CA   88.2%   29,899   26,134     865    57   2,827   0    16    754   427   381
3274   Pasadena                    Pasadena          CA   96.8%    9,760    5,776   1,041    34   2,909   0     0    724   385   338
3275   Pleasanton                  San Ramon         CA   96.3%    4,231    2,837     445     5     944   0     0    316   193   179
3276   Riverside                   Riverside         CA   88.9%   16,530   14,066     967    14   1,347   0   136    516   259   236
3277   Sacramento                  Sacramento        CA   94.8%    9,615    7,712     613    15   1,275   0     0    430   251   174
3278   San Bernardino              San Bernardino    CA   91.2%   18,387   15,548     877    60   1,902   0     0    646   378   329
3279   San Diego                   San Diego         CA   93.6%   10,734    8,451     688   123   1,472   0     0    498   271   224
3280   San Francisco               San Francisco     CA   94.3%    9,446    7,172     472     7   1,792   0     3    496   288   253
3281   San Jose                    San Jose          CA   92.2%   13,794   10,915   1,212   142   1,525   0     0    751   401   296
3282   San Mateo                   Redwood City      CA   95.6%    5,804    2,728   1,870     5     967   0   234    363   215   103
3283   Santa Ana                   Santa Ana         CA   96.2%    7,769    4,986     728    17   2,038   0     0    677   332   192
3284   Camarillo                   Camarillo         CA   92.0%   16,546   13,901     936    53   1,656   0     0    504   296   248
3285   Santa Clarita               Valencia          CA   95.0%   11,320    6,957   1,282    18   2,559   0   504    726   489   417
3286   Santa Rosa                  Rohnert Park      CA   85.5%   30,459   28,342     368   250   1,491   2     6    701   408   301
3287   South Gate                  Commerce          CA   88.0%   31,526   26,123   2,473    54   2,851   0    25    646   299   285
3288   Stockton                    Stockton          CA   87.9%   29,519   25,879     834    72   2,325   0   409    717   385   278
3289   Sunnyvale                   Sunnyvale         CA   95.3%    8,118    5,768     687    13   1,339   0   311    353   176    81
3290   Woodland Hills              Woodland Hills    CA   97.1%   10,531    6,133     752     9   3,355   0   282    766   479   341
3291   Vista                       Carlsbad          CA   96.3%    5,159    3,308     428    18   1,378   0    27    365   221   138
3292   West Covina                 West Covina       CA   98.5%    2,650      774     764    11   1,101   0     0    425   214    18
3293   Everett                     Everett           WA   96.9%    8,206    5,480     341    42   2,058   0   285    519   335   137
3294   Olympia                     Olympia           WA   97.6%    6,222    3,710     582    25   1,813   0    92    502   261   184
3295   Seattle                     Seattle           WA   97.3%    5,650    3,650     400    19   1,581   0     0    543   269    86
3296   Spokane                     Spokane           WA   90.4%   29,605   25,146   1,500   142   2,664   1   152    784   405   395
3297   Tacoma                      Tacoma            WA   96.8%    5,733    3,918     429    37   1,339   0    10    575   281   200
3298   Anchorage                   Anchorage         AK   94.3%   10,236    7,786     302   383   1,568   7   190    638   320   254
 ACO                                                    ACO Percent Remaining Remaining Remaining Remaining Remaining Remaining Remaining   Active   Employees With Employees With
                ACO Name                  ACO city
Number                                                 state Completed Cases   NRFU Prod  SQRA       FV      NRFU RI    FV QC      MV     Employees    Availability    An Assignment
  2253   Danbury                 Danbury               CT       95.5%    8,351     6,297      345         9     1,700          0        0        704               381            228
  2254   Hartford                Hartford              CT       96.0%    9,218     7,067      484        14     1,653          0        0        794               429            276
  2255   New Haven               New Haven             CT       92.4%   13,469    11,423      385        36     1,625          0        0        808               405            293
  2256   Boston                  Boston                MA       86.2%   28,925    25,469      863        22     2,571          0        0       1039               453            378
  2257   Lawrence                Lawrence              MA       88.5%   14,380    13,022      279        39     1,040          0        0        568               274            226
  2258   Quincy                  Quincy                MA       94.2%    5,880     4,684      239         2       955          0        0        389               151             89
  2259   East Bridgewater        East Bridgewater      MA       88.2%   35,869    31,902      529       126     3,312          0        0        972               601            509
  2260   Waltham                 Waltham               MA       98.5%    3,429     1,892      382        20     1,135          0        0        777               252             42
  2261   Worcester               Worcester             MA       93.5%   18,663    15,592      562        47     2,459          2        1       1162               488            399
  2262   Gardiner                Gardiner              ME       97.5%   10,115     7,286      468        48     2,312          0        1        862               499            365
  2263   Concord                 Concord               NH       93.2%   19,111    15,610      483        86     2,932          0        0       1009               503            393
  2264   Egg Harbor              Egg Harbor Township   NJ       84.1%   47,043    43,565      501       104     2,873          0        0       1269               754            567
  2265   Parsippany              Parsippany            NJ       98.0%    2,793     1,755      319        13       706          0        0        674               353            105
  2266   South Plainfield        South Plainfield      NJ       90.7%   12,473    10,713      518        19     1,222          0        1        801               364            195
  2267   Jersey City             Jersey City           NJ       90.2%   17,234    14,790      663        40     1,741          0        0        938               498            303
  2268   Newark                  Newark                NJ       85.8%   22,202    18,773    1,523        55     1,851          0        0        877               474            327
  2269   Fairlawn                Fairlawn              NJ       85.8%   25,993    23,454      794        96     1,648          0        1        997               548            429
  2270   Toms River              Toms River            NJ       91.9%   22,303    18,950      714        62     2,577          0        0       1096               560            388
  2271   Trenton                 Trenton               NJ       95.3%    7,441     5,644      558        24     1,214          0        1        708               329            203
  2272   Albany                  Albany                NY       90.7%   38,643    34,658      641       177     3,167          0        0       1775               715            584
  2273   Bronx 1                 Bronx                 NY       87.2%   18,186    15,428      942        12     1,804          0        0        960               493            254
  2274   Bronx 2                 Bronx                 NY       88.3%   16,949    14,464    1,059        40     1,386          0        0        945               448            253
  2275   Melville                Melville              NY       85.2%   36,404    32,354    1,502        94     2,454          0        0       1376               753            605
  2276   Buffalo                 Buffalo               NY       92.4%   15,294    12,936      415        21     1,921          0        1        862               377            264
  2277   Queens 1                Long Island City      NY       93.7%    7,632     4,833      983        17     1,798          1        0        425               195            112
  2278   Brooklyn 1              Brooklyn              NY       80.5%   27,141    24,225    1,246       118     1,552          0        0       1387               643            482
  2279   Garden City             Garden City           NY       91.8%   14,207    11,325    1,315        26     1,541          0        0        894               398            287
  2280   Manhattan 1             New York              NY       90.8%   17,241    14,178      733        42     2,288          0        0        797               395            290
  2281   Manhattan 2             New York              NY       89.9%   29,585    23,596      833        49     5,107          0        0       1279               668            456
  2282   Pawling                 Pawling               NY       93.8%   15,906    12,627    1,134        90     2,055          0        0       1397               642            428
  2283   Brooklyn 2              Brooklyn              NY       85.5%   27,958    23,855    1,496        83     2,524          0        0       1339               757            405
  2284   Queens 2                Bayside               NY       92.8%    9,268     7,106      565        60     1,537          0        0        836               425            209
  2285   Queens 3                Forest Hills          NY       90.8%   11,957     9,876      543        69     1,469          0        0        868               397            301
  2286   Peekskill               Peekskill             NY       89.8%   18,364    15,949      761        38     1,616          0        0        914               471            358
  2287   Rochester               Rochester             NY       92.3%   29,663    25,236      532        73     3,822          0        0       1471               696            517
  2288   Brooklyn 3              Brooklyn              NY       94.3%    8,697     5,775      797        26     2,099          0        0        950               456            294
  2289   Queens 4                Jamaica               NY       90.4%   10,811     8,684      778        87     1,262          0        0        831               377            199
  2290   Staten Island           Staten Island         NY       94.0%    5,130     3,654      455         6     1,015          0        0        626               225            121
  2291   Syracuse                Syracuse              NY       94.0%   22,946    19,119      391       145     3,290          0        1       1627               713            418
  2292   Brooklyn 4              Brooklyn              NY       86.4%   21,527    18,270    1,579        43     1,635          0        0        762               409            322
  2293   Guaynabo                Guaynabo              PR       95.3%   22,192    14,608    1,257     2,247     4,062         18        0       1363               810            546
  2294   Caguas                  Caguas                PR       96.8%   14,762     7,121      772     4,652     2,163         54        0       1145               692            431
  2295   Mayaguez                Mayaguez              PR       97.5%   12,626     2,635    1,170     6,693     2,090         38        0       1112               641            362
  2296   Providence              Providence            RI       92.2%   16,788    14,617      371        35     1,765          0        0        948               447            334
  2297   Burlington              Burlington            VT       96.6%    5,991     4,455      161        47     1,327          1        0        680               291            180
  2355   Washington DC           Washington            DC       86.0%   24,961    21,925      682        49     2,294          1       10        781               471            370
  2356   Wilmington              Wilmington            DE       86.6%   26,879    24,699      516        17     1,601          0       46        886               446            389
  2357   Lexington               Lexington             KY       83.4%   78,106    72,950      782       946     3,426          2        0       1661             1037             890
  2358   Louisville              Louisville            KY       83.1%   59,173    55,508      707       117     2,657          0      184        964               527            501
  2359   Hanover                 Hanover               MD       88.1%   31,884    27,501    1,753        46     2,583          1        0       1070               706            608
  2360   Baltimore               Baltimore             MD       81.4%   29,196    26,768      461        10     1,956          0        1       1060               577            421
  2361   Hagerstown              Hagerstown            MD       96.3%    9,149     6,357      806         7     1,979          0        0        817               415            285
  2362   Towson                  Towson                MD       91.1%   26,199    21,144    1,510        21     3,507          0       17       1188               642            461
  2363   Akron                   Akron                 OH       82.6%   47,951    45,140      519        40     2,050          1      201        924               575            537
  2364   Mansfield               Mansfield             OH       98.6%    3,764     2,058      235         5     1,465          1        0        615               295            137
  2365   Cincinnati              Cincinnati            OH       91.4%   13,425    11,270      296        10     1,836          0       13        835               430            309
  2366   Cleveland               Cleveland             OH       81.8%   38,655    35,298      503        64     2,659          0      131        916               556            509
  2367   Columbus                Dublin                OH       94.9%   12,828     9,771      463         4     2,590          0        0       1304               609            474
  2368   Dayton                  Dayton                OH       94.2%   14,039    11,887      428        28     1,696          0        0        745               376            323
  2369   Toledo                  Toledo                OH       87.4%   39,803    36,313      434        41     2,956          0       59       1030               593            510
  2370   South Point             South Point           OH       98.5%    4,134     2,325      264        54     1,368          0      123        742               386            147
  2371   Allentown               Allentown             PA       84.3%   49,486    46,306      460        70     2,640          0       10        894               541            524
  2372   Cranberry Township      Cranberry Township    PA       97.9%    7,163     4,770      354        28     1,985          0       26        731               380            239
  2373   Harrisburg              Harrisburg            PA       95.5%   12,417    10,044      382        31     1,960          0        0        835               379            265
  2374   Norristown              Norristown            PA       93.8%   10,860     9,096      331        18     1,407          0        8        704               333            216
  2375   Philadelphia-Franklin   Philadelphia          PA       80.3%   49,541    45,903      612        46     2,978          0        2       1441               811            567
  2376   Philadelphia-Penn       Philadelphia          PA       77.4%   36,103    33,935      529        32     1,606          1        0        967               539            466
  2377   Pittsburgh              Pittsburgh            PA       93.7%   13,664    11,428      396         7     1,815          0       18        732               392            289
  2378   Reading                 Reading               PA       89.2%   24,666    22,716      416        47     1,487          0        0        522               359            310
  2379   State College           State College         PA       97.2%    9,795     7,196      313        33     2,253          0        0        993               499            313
  2380   Knoxville               Knoxville             TN       96.7%   11,520     8,790      382        38     2,244          1       65        773               411            297
  2381   Memphis                 Memphis               TN       83.1%   40,728    37,660      747        34     2,167          0      120        995               589            455
  2382   Nashville               Franklin              TN       96.2%   12,512     9,627      511        31     2,343          0        0        803               455            261
  2383   Shelbyville             Shelbyville           TN       86.1%   63,545    58,823    1,143       190     3,348          0       41       1497               946            836
  2384   Crystal City            Arlington             VA       93.8%    7,551     5,705      479        11     1,354          1        1        400               165            131
  2385   Fairfax                 Fairfax               VA       98.3%    1,766       919      308        21       518          0        0        221               101             15
  2386   Fredericksburg          Fredericksburg        VA       82.7%   43,706    41,144      803        84     1,672          2        1       1094               617            499
  2387   Virginia Beach          Virginia Beach        VA       87.0%   37,164    33,869      644       137     2,510          0        4        905               549            451
  2388   Richmond                Richmond              VA       85.7%   36,565    33,941      673        29     1,922          0        0        964               518            476
  2389   Roanoke                 Roanoke               VA       89.6%   35,945    32,447      522       101     2,497          0      378       1326               695            593
  2390   Beckley                 Beckley               WV       98.8%    6,049     1,527      554       172     3,796          0        0        962               445            103
  2556   Fayetteville            Fayetteville          AR       98.7%    4,797     2,336      523       106     1,759          0       73        818               566            194
  2557   Little Rock             Little Rock           AR       93.4%   24,271    20,639      534       145     2,498          0      455       1431               763            527
  2558   Des Moines              Des Moines            IA       83.6%   83,723    78,810    1,054       104     3,562          0      193       2035             1164             977
  2559   Chicago Central         Chicago               IL       88.3%   29,913    25,344    1,053        28     3,488          0        0       1286               714            620
  2560   Chicago Far Southwest   Evergreen Park        IL       93.1%    8,565     6,580      570         9     1,293          0      113        796               449            385
  2561   Chicago South           Chicago               IL       90.0%   17,140    13,909      945         7     2,279          0        0        883               494            388
  2562   Cook County NW          Schaumburg            IL       94.5%    7,564     5,743      537        32     1,248          0        4        459               322            281
  2563   Cook County South       Matteson              IL       88.1%   19,617    16,284    1,376        12     1,945          0        0        830               434            402
  2564   Dekalb                  Dekalb                IL       94.7%   12,036     9,710      723        21     1,582          0        0        836               406            287
  2565   Oswego                  Oswego                IL       92.4%   13,587    11,396      861         6     1,323          0        1        814               497            340
2566   Peoria             Peoria                       IL   92.7%    23,362    20,272     932    21   2,137   0     0   1054    539   419
2567   Skokie             Skokie                       IL   94.3%     7,014     5,220     437    33   1,324   0     0    843    436   319
2568   Springfield        Springfield                  IL   85.9%    46,564    43,451     874   134   2,105   0     0   1117    684   627
2569   Evansville         Evansville                   IN   97.1%     7,343     4,775     524     7   1,527   0   510    903    412   273
2570   Ft. Wayne          Ft. Wayne                    IN   95.7%    12,028     9,696     398    38   1,895   1     0    984    535   402
2571   Indianapolis       Indianapolis                 IN   94.2%    15,148    12,303     550    18   2,275   0     2    884    389   317
2572   Lake County        Merrillville                 IN   95.0%    15,566    12,611     675    28   2,241   0    11   1056    490   300
2573   Detroit            Detroit                      MI   83.9%    54,753    49,902   1,898    85   2,868   0     0   1624    894   777
2574   Lansing            Lansing                      MI   84.4%    55,931    52,216     846    96   2,772   1     0   1440    723   617
2575   Macomb County      Clinton Township             MI   94.6%    14,342    11,760     580    33   1,913   0    56    871    485   327
2576   Traverse City      Traverse City                MI   87.8%    64,554    59,219     728   192   4,212   0   203   1959   1106   912
2577   Oakland County     Troy                         MI   93.3%    11,175     9,410     412    10   1,337   0     6    477    258   217
2578   Duluth             Duluth                       MN   91.9%    31,017    27,246     969    81   2,721   0     0   1390    730   577
2579   Minneapolis        Minneapolis                  MN   97.1%     4,490     2,633     556    19   1,282   0     0    539    210   148
2580   Rochester          Rochester                    MN   92.4%    20,598    17,980     627    26   1,965   0     0   1296    558   459
2581   Kansas City        Kansas City                  MO   96.2%    16,529    11,864     705    48   3,781   0   131   1053    444   362
2582   Springfield        Springfield                  MO   91.5%    44,229    39,822     736   115   3,546   0    10   1385    823   728
2583   St. Louis          St. Louis                    MO   89.7%    32,204    28,417     714    22   2,793   0   258    862    501   472
2584   Eau Claire         Eau Claire                   WI   97.1%     7,888     5,683     277    46   1,882   0     0    686    377   272
2585   Green Bay          Green Bay                    WI   96.1%    10,635     8,177     502    34   1,656   0   266    693    345   217
2586   Madison            Madison                      WI   97.0%     7,716     5,153     465     5   1,844   1   248   1021    449   257
2587   Milwaukee          Milwaukee                    WI   84.6%    25,801    23,413     524    60   1,634   1   169   1047    586   490
2901   Gulfport           Gulfport                     MS   85.2%    51,389    47,744     766   153   2,726   0     0   1209    816   690
2902   Jackson            Jackson                      MS   73.8%    87,720    83,905     856   493   2,465   1     0    966    588   567
2904   Birmingham         Birmingham                   AL   71.3%   113,370   108,790     988   404   3,187   1     0    935    667   663
2905   Huntsville         Huntsville                   AL   77.7%    78,371    75,049     943   308   2,071   0     0    991    634   579
2906   Mobile             Mobile                       AL   74.0%    98,163    94,036     952   280   2,895   0     0   1032    634   583
2907   Charleston         North Charleston             SC   76.4%   114,364   110,443     700   123   3,098   0     0   1286    758   707
2908   Columbia           Columbia                     SC   78.3%    74,199    70,889     739    69   2,502   0     0    999    606   561
2909   Greenville, SC     Greenville                   SC   84.7%    58,233    55,055     620    81   2,476   0     1   1114    670   634
2910   Atlanta            Atlanta                      GA   79.6%    48,246    45,299     674    42   2,231   0     0    816    514   414
2966   Lauderdale Lakes   Lauderdale Lake              FL   85.6%    35,753    32,624     678    85   2,365   1     0   1015    639   576
2967   Fort Lauderdale    Margate                      FL   85.7%    41,440    38,376     581    98   2,385   0     0    976    601   502
2968   Fort Myers         Fort Myers                   FL   83.8%    74,555    69,944     578   111   3,922   0     0   1308    942   819
2969   Gainesville        Gainesville                  FL   92.3%    17,531    15,752     392    48   1,339   0     0    920    510   343
2970   Jacksonville       Jacksonville                 FL   81.1%    38,584    36,252     588    58   1,686   0     0    702    467   421
2971   Lakeland           Lakeland                     FL   79.8%    80,563    75,806     966   111   3,680   0     0   1023    722   705
2972   Miami North        Miami Lakes                  FL   85.6%    43,775    37,805     701   280   4,989   0     0   1183    720   506
2973   Miami South        Palmetto Bay                 FL   86.4%    33,000    29,630     657   219   2,493   1     0    992    642   530
2974   Ocala              Ocala                        FL   84.0%    46,206    43,668     472    54   2,011   1     0    853    615   551
2975   Orange County      Orlando                      FL   86.0%    37,106    33,418     899    28   2,761   0     0   1016    695   621
2976   Pensacola          Pensacola                    FL   74.4%    97,244    93,336     694   143   3,070   1     0   1235    690   658
2977   Seminole County    Lake Mary                    FL   80.4%    56,368    52,842     623    59   2,844   0     0    712    506   501
2978   St. Petersburg     St. Petersburg               FL   88.7%    36,185    32,937     489    58   2,701   0     0    934    616   497
2979   Tampa              Tampa                        FL   79.7%    54,385    51,331     702    77   2,275   0     0    757    552   525
2980   West Palm Beach    West Palm Beach              FL   82.2%    61,355    57,741     715    62   2,837   0     0   1171    858   732
2981   Columbus           Columbus                     GA   67.9%   128,306   124,894     772   277   2,362   1     0   1122    775   769
2982   Dekalb County      Atlanta                      GA   83.5%    34,095    31,011     757   114   2,213   0     0    850    490   440
2983   Douglasville       Douglasville                 GA   76.9%    46,823    44,425     538    90   1,769   1     0    651    412   392
2984   Gainesville, GA    Gainesville                  GA   83.9%    55,731    52,539     607    55   2,530   0     0    829    628   504
2985   Gwinnett County    Duluth                       GA   74.6%    57,442    54,492     750    63   2,136   0     1    777    434   423
2986   Macon              Macon                        GA   81.6%    51,180    48,429     630   112   2,008   1     0    976    683   609
2987   Savannah           Savannah                     GA   95.1%    13,939    10,468     450    30   2,991   0     0    720    570   342
2988   Baton Rouge        Baton Rouge                  LA   80.3%    52,461    49,135     776   317   2,233   0     0    951    556   495
2989   Jefferson Parish   Elmwood                      LA   86.0%    36,449    33,397     824   187   2,041   0     0   1045    651   539
2990   New Orleans        New Orleans                  LA   98.2%     3,327     1,079     752    38   1,442   0    16    271    145    23
2991   Shreveport         Shreveport                   LA   61.1%   138,725   135,313     642   489   2,278   3     0   1213    805   779
2992   Asheville          Asheville                    NC   85.9%    62,015    57,877     426   133   3,578   1     0   1324    831   780
2993   Charlotte          Charlotte                    NC   85.6%    33,769    30,775     584    30   2,380   0     0    719    457   373
2994   Durham             Durham                       NC   76.4%    64,946    62,544     559    46   1,797   0     0    890    545   533
2995   Fayetteville       Fayetteville                 NC   82.3%    65,110    61,066     508    95   3,441   0     0   1027    644   600
2996   Greenville, NC     Greenville                   NC   78.5%    84,760    81,705     602   219   2,234   0     0   1143    730   696
2997   Raleigh            Raleigh                      NC   87.9%    30,970    28,687     419    49   1,814   1     0    747    498   425
2998   Winston-Salem      Winston-Salem                NC   81.1%    59,491    56,771     378    68   2,274   0     0    923    605   580
3105   Flagstaff          Flagstaff                    AZ   85.0%    34,095    31,669     260   231   1,930   4     1    683    384   332
3106   Maricopa Central   Phoenix                      AZ   83.3%    46,489    43,423     493   101   2,469   1     2    860    510   489
3107   Maricopa South     Mesa                         AZ   89.2%    28,015    24,945     674    72   2,316   0     8    697    462   401
3108   Maricopa West      Glendale                     AZ   78.4%    52,021    49,348     855    80   1,737   0     1    755    484   450
3109   Tucson             Tucson                       AZ   82.8%    74,311    69,056     965   373   3,917   0     0   1152    689   646
3110   Window Rock        St. Michaels                 AZ   63.7%    33,200    32,347     148    81     624   0     0    458    332   293
3154   Aurora             Aurora                       CO   88.9%    21,608    19,386     641    23   1,558   0     0    612    312   255
3155   Colorado North     Longmont                     CO   94.7%    15,017    11,682     679    94   2,512   1    49    906    390   259
3156   Colorado Springs   Colorado Springs             CO   75.8%    78,738    75,592     547   437   2,154   7     1    841    514   509
3157   Denver             Lakewood                     CO   92.3%    16,474    13,840     562    10   2,055   0     7    477    279   230
3158   Overland Park      Overland Park                KS   93.0%    13,211    11,665     320    29   1,194   0     3    533    270   174
3159   Wichita            Wichita                      KS   97.7%     7,306     4,999     430    31   1,610   0   236    516    301   169
3160   Billings           Billings                     MT   78.4%    58,027    55,609     373   271   1,771   0     3   1129    666   613
3162   Bismarck           Bismarck                     ND   92.2%    13,621    11,455     402   270   1,491   3     0    436    285   227
3163   Lincoln            Lincoln                      NE   89.9%    31,068    27,899     627    57   2,485   0     0    912    565   510
3164   Albuquerque        Los Ranchos de Albuquerque   NM   82.2%    51,033    47,497     718   487   2,327   4     0    948    628   543
3165   Las Cruces         Las Cruces                   NM   88.4%    21,483    19,486     452    97   1,448   0     0    770    514   417
3166   Cleveland Co.      Norman                       OK   87.7%    37,424    34,507     369   269   2,269   1     9    679    461   436
3167   Oklahoma County    Warr Acres                   OK   95.6%    12,224     8,718     607    27   2,864   0     8    463    354   293
3168   Tulsa              Tulsa                        OK   79.8%    66,956    63,887     538   309   2,213   0     9    778    500   498
3169   Sioux Falls        Sioux Falls                  SD   85.7%    24,233    22,356     496   213   1,168   0     0    543    279   250
3170   Arlington          Grand Prairie                TX   93.1%    10,335     8,557     377    18   1,383   0     0    446    278   194
3171   Austin             Austin                       TX   96.3%     9,782     7,146     554    57   2,024   0     1    870    383   180
3172   Collin Co.         McKinney                     TX   93.3%    16,575    14,484     555    65   1,471   0     0    650    435   336
3173   Dallas             Duncanville                  TX   87.8%    17,703    15,621     593    40   1,445   0     4    902    491   359
3174   Dallas Co. NE      Richardson                   TX   89.5%    15,323    13,231     445    37   1,609   1     0    750    421   231
3175   Dallas Co. NW      Farmers Branch               TX   86.4%    26,969    24,216     388    45   2,320   0     0    723    406   355
3176   Denton Co.         Denton                       TX   94.6%    16,444    13,094     906    66   2,343   0    35    733    506   433
3177   El Paso            El Paso                      TX   86.4%    35,086    31,692     549   189   2,655   1     0   1037    602   545
3178   Fort Bend Co.               Katy              TX   79.5%   69,090   65,354   1,052   338   2,343   3     0   1107   686   658
3179   Fort Worth                  Fort Worth        TX   93.4%   12,292    8,923     529    71   2,199   0   570    268   142   107
3180   Harris Co. East             Houston           TX   95.4%    6,732    4,922     326    64   1,419   1     0    641   329   228
3181   Harris Co. NE               Houston           TX   95.6%    6,590    3,957   1,494    17   1,122   0     0    546   318   203
3182   Harris Co. NW               Katy              TX   98.3%    2,303      997     573     2     731   0     0    463   292    77
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   86.8%   43,276   36,771   3,829   338   2,336   2     0    944   663   567
3184   Houston NW                  Houston           TX   95.7%    6,310    4,343     871    12   1,084   0     0    350   221   151
3185   Houston South               Houston           TX   87.1%   21,735   18,642   1,517    58   1,518   0     0    684   369   304
3186   Houston West                Houston           TX   94.3%    9,764    7,778     321    65   1,538   0    62    784   448   276
3187   Laredo                      Laredo            TX   84.0%   53,561   49,753     767   309   2,732   0     0   1172   762   678
3188   Lubbock                     Lubbock           TX   86.8%   42,341   39,311     537   195   2,298   0     0    807   558   523
3189   Montgomery Co.              Spring            TX   85.7%   48,289   44,434     986   416   2,451   1     1   1174   769   684
3190   San Antonio East            San Antonio       TX   97.9%    2,560    1,667     242    26     625   0     0    523   241   116
3191   San Antonio North           San Antonio       TX   98.6%    1,684      972     153     6     521   0    32    238   161    16
3192   San Antonio West            San Antonio       TX   98.7%    1,429      545     220     4     660   0     0    158   111     1
3193   Tyler                       Tyler             TX   87.5%   48,323   45,212     519   236   2,356   0     0    996   703   573
3194   Waco                        Waco              TX   94.5%   18,025   14,547     603    86   2,617   1   171    934   528   385
3195   Williamson Co.              Leander           TX   96.4%   11,132    7,943     561    98   2,530   0     0    586   416   290
3196   Orem                        Orem              UT   92.5%   15,237   12,667     826   114   1,615   1    14    547   334   291
3197   Salt Lake City              South Salt Lake   UT   93.6%   15,845   13,043     709    45   1,831   1   216    752   404   306
3198   Casper                      Casper            WY   87.8%   17,453   15,974     165    96   1,216   2     0    591   354   313
3255   Honolulu                    Honolulu          HI   98.0%    5,725    2,927     856   224   1,716   2     0    404   260   136
3256   Boise                       Boise             ID   98.7%    4,128    1,848     257    35   1,987   0     1    336   175    44
3257   Las Vegas                   Las Vegas         NV   87.3%   34,864   30,000     966    50   3,380   0   468    676   431   405
3258   North Las Vegas             N. Las Vegas      NV   89.8%   29,163   25,061     958   106   3,034   3     1    680   453   404
3259   Eugene                      Springfield       OR   87.4%   39,884   36,566     826    87   2,383   0    22    983   471   427
3260   Portland                    Portland          OR   95.3%    8,842    6,862     393     9   1,554   2    22    470   269   222
3261   Salem                       Salem             OR   97.1%    7,097    5,219     504    23   1,339   0    12    626   284   159
3263   Bakersfield                 Bakersfield       CA   88.0%   36,856   32,589   1,191    71   2,924   1    80    724   419   356
3264   Chico                       Chico             CA   84.0%   48,994   45,459     805   139   2,590   1     0    778   514   494
3265   Concord                     Concord           CA   89.5%   17,813   15,288     720    26   1,574   0   205    498   334   318
3266   El Cajon                    San Diego         CA   93.5%    8,711    6,858     705    44   1,103   0     1    416   247   198
3267   Fullerton                   Buena Park        CA   95.7%    7,480    4,975     810    24   1,668   0     3    679   406   212
3268   Inglewood                   Inglewood         CA   90.6%   27,944   23,955   1,282    28   2,623   2    54    927   529   436
3269   Long Beach                  Long Beach        CA   94.7%   10,697    8,068   1,005    17   1,607   0     0    730   423   326
3270   Fresno                      Fresno            CA   92.2%   18,636   15,266   1,055    28   2,067   0   220    723   453   373
3271   Oakland                     Oakland           CA   91.2%   13,620   11,079   1,165    18   1,358   0     0    469   331   250
3272   Ontario                     Upland            CA   91.4%   10,479    8,000     748    23   1,202   0   506    391   268   200
3273   Palm Springs                Palm Springs      CA   87.2%   32,299   28,492     887    57   2,847   0    16    767   499   440
3274   Pasadena                    Pasadena          CA   96.3%   11,166    7,009   1,111    33   3,013   0     0    730   424   385
3275   Pleasanton                  San Ramon         CA   95.7%    4,865    3,389     472     5     998   1     0    317   222   202
3276   Riverside                   Riverside         CA   87.7%   18,397   15,891     993    15   1,362   0   136    538   346   291
3277   Sacramento                  Sacramento        CA   93.9%   11,217    9,187     638    15   1,377   0     0    443   311   228
3278   San Bernardino              San Bernardino    CA   90.3%   20,333   17,474     901    60   1,898   0     0    640   383   324
3279   San Diego                   San Diego         CA   92.9%   11,840    9,506     722   123   1,489   0     0    501   305   244
3280   San Francisco               San Francisco     CA   93.7%   10,409    8,088     497     8   1,813   0     3    498   307   278
3281   San Jose                    San Jose          CA   91.5%   14,930   12,038   1,237   141   1,514   0     0    741   438   306
3282   San Mateo                   Redwood City      CA   95.1%    6,428    3,347   1,889     5     953   0   234    373   228   130
3283   Santa Ana                   Santa Ana         CA   96.0%    8,322    5,823     748    17   1,734   0     0    682   390   212
3284   Camarillo                   Camarillo         CA   91.4%   17,871   15,197     980    55   1,639   0     0    513   323   278
3285   Santa Clarita               Valencia          CA   94.5%   12,593    8,126   1,326    19   2,618   0   504    712   461   391
3286   Santa Rosa                  Rohnert Park      CA   84.6%   32,252   30,107     393   250   1,494   2     6    683   439   334
3287   South Gate                  Commerce          CA   87.2%   33,600   28,180   2,537    53   2,805   0    25    651   378   360
3288   Stockton                    Stockton          CA   86.9%   31,881   28,328     862    71   2,211   0   409    709   449   326
3289   Sunnyvale                   Sunnyvale         CA   94.8%    8,894    6,458     722    13   1,389   1   311    322   228   116
3290   Woodland Hills              Woodland Hills    CA   96.7%   11,902    7,263     793     9   3,555   0   282    778   574   430
3291   Vista                       Carlsbad          CA   96.0%    5,610    3,647     447    18   1,471   0    27    403   216   137
3292   West Covina                 West Covina       CA   98.4%    2,885      926     784    11   1,164   0     0    426   224    49
3293   Everett                     Everett           WA   97.0%    7,943    5,899     359    42   1,395   0   248    523   353   180
3294   Olympia                     Olympia           WA   97.3%    6,738    4,282     634    25   1,705   0    92    505   308   232
3295   Seattle                     Seattle           WA   97.0%    6,274    4,190     416    22   1,646   0     0    555   298   113
3296   Spokane                     Spokane           WA   89.8%   31,368   27,032   1,501   141   2,541   1   152    797   446   430
3297   Tacoma                      Tacoma            WA   96.4%    6,430    4,705     445    37   1,233   0    10    581   286   219
3298   Anchorage                   Anchorage         AK   93.7%   11,319    8,908     314   394   1,506   7   190    684   327   270
 ACO                                                    ACO Percent Remaining Remaining Remaining Remaining Remaining Remaining Remaining   Active   Employees With Employees With
                ACO Name                  ACO city
Number                                                 state Completed Cases   NRFU Prod  SQRA       FV      NRFU RI    FV QC      MV     Employees    Availability    An Assignment
  2253   Danbury                 Danbury               CT       95.1%    9,140     7,012      357         8     1,763          0        0        736               358            226
  2254   Hartford                Hartford              CT       95.7%   10,012     7,681      597        14     1,720          0        0        793               427            301
  2255   New Haven               New Haven             CT       91.8%   14,585    12,521      399        36     1,629          0        0        821               386            262
  2256   Boston                  Boston                MA       85.7%   29,975    26,546      881        21     2,527          0        0       1043               445            326
  2257   Lawrence                Lawrence              MA       87.4%   15,733    14,319      297        38     1,079          0        0        567               275            221
  2258   Quincy                  Quincy                MA       94.0%    6,111     4,863      253         1       994          0        0        391               140             81
  2259   East Bridgewater        East Bridgewater      MA       86.7%   40,322    36,228      571       125     3,398          0        0       1022               597            529
  2260   Waltham                 Waltham               MA       98.4%    3,600     1,991      387        20     1,202          0        0        769               257             47
  2261   Worcester               Worcester             MA       92.8%   20,534    17,430      592        42     2,466          3        1       1175               488            392
  2262   Gardiner                Gardiner              ME       97.1%   12,062     8,816      533        48     2,664          0        1        893               505            402
  2263   Concord                 Concord               NH       92.2%   22,060    18,230      540        85     3,204          1        0       1036               490            416
  2264   Egg Harbor              Egg Harbor Township   NJ       81.5%   54,819    51,142      527       103     3,047          0        0       1242               725            592
  2265   Parsippany              Parsippany            NJ       97.6%    3,307     2,172      349        13       773          0        0        663               341            140
  2266   South Plainfield        South Plainfield      NJ       90.1%   13,290    11,439      535        16     1,299          0        1        831               352            211
  2267   Jersey City             Jersey City           NJ       89.8%   18,009    15,507      690        40     1,772          0        0        922               465            242
  2268   Newark                  Newark                NJ       84.8%   23,684    20,203    1,566        50     1,865          0        0        916               477            348
  2269   Fairlawn                Fairlawn              NJ       84.4%   28,476    25,833      826        92     1,724          0        1        981               531            421
  2270   Toms River              Toms River            NJ       91.1%   24,559    21,202      770        63     2,524          0        0       1106               569            358
  2271   Trenton                 Trenton               NJ       94.8%    8,221     6,341      576        23     1,280          0        1        705               323            208
  2272   Albany                  Albany                NY       89.6%   43,236    39,122      681       170     3,263          0        0       1789               686            581
  2273   Bronx 1                 Bronx                 NY       85.9%   19,922    17,159      971         9     1,783          0        0        974               456            295
  2274   Bronx 2                 Bronx                 NY       87.7%   17,779    15,278    1,083        37     1,381          0        0        950               433            238
  2275   Melville                Melville              NY       83.6%   40,222    36,164    1,557        93     2,407          1        0       1387               711            570
  2276   Buffalo                 Buffalo               NY       91.7%   16,755    14,318      439        19     1,978          0        1        819               327            231
  2277   Queens 1                Long Island City      NY       93.3%    8,124     5,357    1,009        16     1,741          1        0        444               199            122
  2278   Brooklyn 1              Brooklyn              NY       78.8%   29,451    26,499    1,310       111     1,531          0        0       1266               593            432
  2279   Garden City             Garden City           NY       90.9%   15,709    12,813    1,358        24     1,514          0        0        890               401            269
  2280   Manhattan 1             New York              NY       90.5%   17,812    15,359      768        40     1,645          0        0        793               394            269
  2281   Manhattan 2             New York              NY       89.2%   31,653    25,457      879        46     5,271          0        0       1285               697            486
  2282   Pawling                 Pawling               NY       93.0%   17,880    14,495    1,200        87     2,098          0        0       1401               612            389
  2283   Brooklyn 2              Brooklyn              NY       84.3%   30,222    26,078    1,542        81     2,520          1        0       1337               701            400
  2284   Queens 2                Bayside               NY       92.6%    9,473     7,250      583        55     1,585          0        0        840               418            206
  2285   Queens 3                Forest Hills          NY       90.5%   12,317    10,182      563        67     1,504          1        0        872               362            288
  2286   Peekskill               Peekskill             NY       89.0%   19,817    17,365      789        37     1,626          0        0        952               459            334
  2287   Rochester               Rochester             NY       91.4%   33,002    29,250      582        73     3,097          0        0       1539               680            515
  2288   Brooklyn 3              Brooklyn              NY       93.7%    9,591     6,541      851        22     2,177          0        0       1070               497            318
  2289   Queens 4                Jamaica               NY       89.7%   11,642     9,454      805        85     1,298          0        0        828               355            192
  2290   Staten Island           Staten Island         NY       93.4%    5,591     4,069      483         5     1,034          0        0        625               225            135
  2291   Syracuse                Syracuse              NY       93.3%   25,627    21,293      428       143     3,762          0        1       1653               690            401
  2292   Brooklyn 4              Brooklyn              NY       85.5%   22,855    19,588    1,617        40     1,610          0        0        761               394            306
  2293   Guaynabo                Guaynabo              PR       94.6%   25,391    17,621    1,287     2,113     4,353         17        0       1375               800            525
  2294   Caguas                  Caguas                PR       96.4%   16,620     9,013      779     4,411     2,358         59        0       1226               686            403
  2295   Mayaguez                Mayaguez              PR       97.3%   13,769     3,796    1,197     6,386     2,343         47        0       1193               665            366
  2296   Providence              Providence            RI       91.3%   18,663    16,419      387        33     1,824          0        0        948               439            320
  2297   Burlington              Burlington            VT       96.1%    6,896     5,265      174        51     1,406          0        0        689               311            194
  2355   Washington DC           Washington            DC       85.1%   26,553    23,450      734        48     2,310          1       10        798               395            320
  2356   Wilmington              Wilmington            DE       85.3%   29,386    27,155      531        17     1,638          0       45        886               427            377
  2357   Lexington               Lexington             KY       81.5%   86,623    81,307      857       946     3,506          7        0       1645             1015             915
  2358   Louisville              Louisville            KY       81.9%   63,465    59,827      785       117     2,719          1       16        972               526            500
  2359   Hanover                 Hanover               MD       86.9%   34,975    30,507    1,818        46     2,603          1        0       1146               715            579
  2360   Baltimore               Baltimore             MD       79.8%   31,717    29,271      475         9     1,961          0        1       1051               526            399
  2361   Hagerstown              Hagerstown            MD       96.0%    9,861     6,937      854         7     2,063          0        0        811               386            199
  2362   Towson                  Towson                MD       90.4%   28,161    23,113    1,552        21     3,458          0       17       1200               625            439
  2363   Akron                   Akron                 OH       81.0%   52,611    49,728      540        46     2,096          0      201        935               581            523
  2364   Mansfield               Mansfield             OH       98.4%    4,238     2,415      260        15     1,548          0        0        628               308            158
  2365   Cincinnati              Cincinnati            OH       90.6%   14,709    12,550      309        10     1,827          0       13        857               398            294
  2366   Cleveland               Cleveland             OH       80.2%   42,097    38,671      526        64     2,705          0      131        919               529            489
  2367   Columbus                Dublin                OH       94.3%   14,234    11,121      486         4     2,623          0        0       1301               605            339
  2368   Dayton                  Dayton                OH       93.3%   16,021    13,782      455        29     1,755          0        0        752               374            321
  2369   Toledo                  Toledo                OH       86.5%   42,685    39,774      472        41     2,339          0       59       1033               565            488
  2370   South Point             South Point           OH       98.1%    4,949     3,013      288        56     1,469          0      123        758               391            182
  2371   Allentown               Allentown             PA       83.0%   53,552    50,347      477        69     2,649          0       10        902               506            474
  2372   Cranberry Township      Cranberry Township    PA       97.6%    8,135     5,646      384        28     2,051          0       26        735               353            222
  2373   Harrisburg              Harrisburg            PA       94.9%   13,847    11,399      406        31     2,011          0        0        860               398            284
  2374   Norristown              Norristown            PA       93.2%   12,080    10,259      341        17     1,455          0        8        703               351            232
  2375   Philadelphia-Franklin   Philadelphia          PA       78.4%   54,179    50,546      634        44     2,953          0        2       1448               754            575
  2376   Philadelphia-Penn       Philadelphia          PA       75.3%   39,339    37,176      550        29     1,583          1        0        969               500            439
  2377   Pittsburgh              Pittsburgh            PA       93.0%   15,098    12,707      413        11     1,967          0        0        739               387            271
  2378   Reading                 Reading               PA       88.0%   27,353    25,292      445        55     1,561          0        0        532               351            292
  2379   State College           State College         PA       96.7%   11,570     8,752      359        32     2,427          0        0        991               483            330
  2380   Knoxville               Knoxville             TN       96.2%   13,259    10,283      409        40     2,473          1       53        849               445            294
  2381   Memphis                 Memphis               TN       81.8%   43,855    40,672      773        35     2,255          0      120       1027               558            485
  2382   Nashville               Franklin              TN       95.8%   13,859    10,868      538        30     2,423          0        0        810               446            235
  2383   Shelbyville             Shelbyville           TN       84.8%   69,771    64,785    1,257       190     3,498          0       41       1543               916            849
  2384   Crystal City            Arlington             VA       93.5%    7,915     6,005      500        11     1,398          0        1        412               183            149
  2385   Fairfax                 Fairfax               VA       98.3%    1,827       961      310        20       536          0        0        243               105             19
  2386   Fredericksburg          Fredericksburg        VA       81.4%   47,223    44,612      829        84     1,695          2        1       1059               564            465
  2387   Virginia Beach          Virginia Beach        VA       85.5%   41,296    37,854      686       137     2,615          0        4        918               526            449
  2388   Richmond                Richmond              VA       84.3%   40,079    37,376      726        28     1,949          0        0        984               477            412
  2389   Roanoke                 Roanoke               VA       88.4%   40,197    36,595      560       101     2,563          0      378       1321               687            631
  2390   Beckley                 Beckley               WV       98.7%    6,610     1,760      585       173     4,092          0        0        961               451             91
  2556   Fayetteville            Fayetteville          AR       98.6%    5,251     2,521      562       105     1,992          0       71        827               574            253
  2557   Little Rock             Little Rock           AR       92.5%   27,621    24,089      570       143     2,613          1      205       1406               710            540
  2558   Des Moines              Des Moines            IA       81.8%   93,091    88,008    1,129       103     3,734          0      117       2037             1101             991
  2559   Chicago Central         Chicago               IL       87.4%   31,981    27,339    1,076        21     3,545          0        0       1280               699            637
  2560   Chicago Far Southwest   Evergreen Park        IL       92.6%    9,240     7,286      584         8     1,291          0       71        800               429            376
  2561   Chicago South           Chicago               IL       89.1%   18,803    15,475      996         6     2,326          0        0        878               466            382
  2562   Cook County NW          Schaumburg            IL       94.3%    7,822     5,950      556        30     1,282          0        4        450               310            273
  2563   Cook County South       Matteson              IL       87.4%   20,734    17,380    1,397         8     1,949          0        0        837               389            346
  2564   Dekalb                  Dekalb                IL       94.2%   13,171    10,758      770        21     1,622          0        0        827               406            308
  2565   Oswego                  Oswego                IL       91.4%   15,214    12,942      901         4     1,366          0        1        818               489            340
2566   Peoria             Peoria                       IL   91.9%    25,795    22,530     999    20   2,246   0     0   1066    516   428
2567   Skokie             Skokie                       IL   93.8%     7,559     5,741     446    32   1,340   0     0    846    404   288
2568   Springfield        Springfield                  IL   84.3%    51,717    48,458     931   135   2,193   0     0   1121    640   614
2569   Evansville         Evansville                   IN   96.9%     7,856     5,311     599     7   1,575   0   364    884    418   307
2570   Ft. Wayne          Ft. Wayne                    IN   95.1%    13,764    11,294     451    38   1,980   1     0    977    497   374
2571   Indianapolis       Indianapolis                 IN   93.6%    16,810    13,937     579    18   2,274   0     2    922    384   307
2572   Lake County        Merrillville                 IN   94.6%    16,935    13,902     703    27   2,301   1     1   1074    484   304
2573   Detroit            Detroit                      MI   82.3%    60,136    55,269   1,951    85   2,831   0     0   1631    828   746
2574   Lansing            Lansing                      MI   82.7%    61,701    57,907     880    96   2,817   1     0   1438    690   592
2575   Macomb County      Clinton Township             MI   93.8%    16,290    13,592     613    32   1,997   0    56    884    460   318
2576   Traverse City      Traverse City                MI   86.0%    74,041    68,433     785   195   4,424   1   203   1965   1072   883
2577   Oakland County     Troy                         MI   93.1%    11,496     9,700     426    10   1,357   0     3    489    248   188
2578   Duluth             Duluth                       MN   91.1%    34,154    30,155   1,087    81   2,831   0     0   1395    703   582
2579   Minneapolis        Minneapolis                  MN   96.7%     5,205     3,263     592    19   1,331   0     0    539    208   130
2580   Rochester          Rochester                    MN   91.3%    23,670    20,978     651    26   2,015   0     0   1296    574   470
2581   Kansas City        Kansas City                  MO   95.9%    18,040    13,354     764    49   3,746   2   125   1060    467   395
2582   Springfield        Springfield                  MO   90.6%    48,831    44,175     806   114   3,727   0     9   1420    783   679
2583   St. Louis          St. Louis                    MO   88.7%    35,218    31,390     752    21   2,816   0   239    897    445   423
2584   Eau Claire         Eau Claire                   WI   96.7%     8,934     6,583     300    46   2,005   0     0    689    390   286
2585   Green Bay          Green Bay                    WI   95.7%    11,652     9,087     525    33   1,742   0   265    745    388   236
2586   Madison            Madison                      WI   96.7%     8,348     5,842     492     5   1,953   1    55   1009    431   259
2587   Milwaukee          Milwaukee                    WI   83.6%    27,329    25,103     538    58   1,610   1    19   1047    509   428
2901   Gulfport           Gulfport                     MS   83.9%    55,759    51,987     813   153   2,806   0     0   1227    778   682
2902   Jackson            Jackson                      MS   71.8%    94,498    90,527     922   497   2,550   2     0    959    556   533
2904   Birmingham         Birmingham                   AL   69.2%   121,372   116,808   1,049   403   3,111   1     0    955    639   634
2905   Huntsville         Huntsville                   AL   76.2%    83,389    79,873   1,042   308   2,166   0     0   1004    590   546
2906   Mobile             Mobile                       AL   72.5%   103,748    99,391   1,012   282   3,063   0     0   1018    593   545
2907   Charleston         North Charleston             SC   74.6%   122,770   118,811     746   122   3,091   0     0   1303    719   670
2908   Columbia           Columbia                     SC   76.8%    79,450    76,059     824    69   2,498   0     0    998    572   564
2909   Greenville, SC     Greenville                   SC   83.2%    63,877    60,796     652    80   2,348   0     1   1109    614   610
2910   Atlanta            Atlanta                      GA   77.9%    52,382    49,365     711    38   2,268   0     0    824    467   385
2966   Lauderdale Lakes   Lauderdale Lake              FL   83.7%    40,335    37,260     713    86   2,275   1     0   1005    591   507
2967   Fort Lauderdale    Margate                      FL   84.1%    46,071    42,878     596    96   2,501   0     0    979    567   489
2968   Fort Myers         Fort Myers                   FL   81.9%    83,295    78,512     630   111   4,042   0     0   1314    896   784
2969   Gainesville        Gainesville                  FL   90.8%    20,956    19,057     434    48   1,417   0     0    917    502   348
2970   Jacksonville       Jacksonville                 FL   79.6%    41,663    39,348     612    56   1,647   0     0    744    433   405
2971   Lakeland           Lakeland                     FL   78.2%    86,865    81,978   1,010   111   3,766   0     0   1057    691   668
2972   Miami North        Miami Lakes                  FL   84.2%    47,830    42,019     724   286   4,801   0     0   1182    674   500
2973   Miami South        Palmetto Bay                 FL   85.3%    35,589    32,522     682   219   2,165   1     0    990    619   488
2974   Ocala              Ocala                        FL   82.2%    51,360    48,797     502    54   2,006   1     0    863    584   548
2975   Orange County      Orlando                      FL   84.7%    40,393    36,993     935    28   2,437   0     0   1031    654   584
2976   Pensacola          Pensacola                    FL   72.4%   104,603   100,379     741   142   3,340   1     0   1240    645   624
2977   Seminole County    Lake Mary                    FL   79.0%    60,245    57,037     645    59   2,504   0     0    730    488   474
2978   St. Petersburg     St. Petersburg               FL   87.2%    40,920    37,613     525    57   2,725   0     0    926    571   498
2979   Tampa              Tampa                        FL   78.0%    58,873    55,698     737    76   2,362   0     0    778    531   508
2980   West Palm Beach    West Palm Beach              FL   80.6%    66,881    63,194     755    63   2,869   0     0   1174    810   705
2981   Columbus           Columbus                     GA   65.4%   137,948   134,424     834   280   2,410   0     0   1147    751   739
2982   Dekalb County      Atlanta                      GA   81.7%    37,855    35,047     798   116   1,894   0     0    847    477   380
2983   Douglasville       Douglasville                 GA   75.1%    50,399    48,402     566    89   1,341   1     0    668    396   327
2984   Gainesville, GA    Gainesville                  GA   82.5%    60,356    57,016     641    55   2,644   0     0    879    611   585
2985   Gwinnett County    Duluth                       GA   72.8%    61,410    58,780     790    66   1,774   0     0    794    419   412
2986   Macon              Macon                        GA   79.2%    57,674    54,701     667   123   2,183   0     0   1033    705   625
2987   Savannah           Savannah                     GA   94.2%    16,402    13,652     493    30   2,226   1     0    726    540   392
2988   Baton Rouge        Baton Rouge                  LA   78.4%    57,419    53,868     821   321   2,409   0     0    932    535   485
2989   Jefferson Parish   Elmwood                      LA   84.8%    39,633    36,525     839   187   2,082   0     0   1047    602   491
2990   New Orleans        New Orleans                  LA   98.3%     3,210       898     752    38   1,522   0     0    255    132    30
2991   Shreveport         Shreveport                   LA   59.3%   145,203   141,789     666   490   2,255   3     0   1216    750   723
2992   Asheville          Asheville                    NC   84.5%    68,341    64,376     440   132   3,391   2     0   1397    816   763
2993   Charlotte          Charlotte                    NC   84.1%    37,045    34,301     603    30   2,111   0     0    923    511   463
2994   Durham             Durham                       NC   74.8%    69,434    66,954     573    47   1,860   0     0    881    505   491
2995   Fayetteville       Fayetteville                 NC   80.6%    71,388    67,212     525    95   3,556   0     0   1025    621   576
2996   Greenville, NC     Greenville                   NC   76.6%    92,313    89,102     641   219   2,351   0     0   1171    702   672
2997   Raleigh            Raleigh                      NC   86.4%    34,864    32,606     432    49   1,776   1     0    745    447   397
2998   Winston-Salem      Winston-Salem                NC   79.6%    64,117    61,315     394    67   2,341   0     0    934    560   538
3105   Flagstaff          Flagstaff                    AZ   83.8%    36,807    34,394     271   236   1,901   4     1    707    368   317
3106   Maricopa Central   Phoenix                      AZ   81.6%    51,174    48,141     512    99   2,419   1     2    859    494   476
3107   Maricopa South     Mesa                         AZ   87.7%    31,869    28,801     697    72   2,291   0     8    704    458   428
3108   Maricopa West      Glendale                     AZ   76.6%    56,304    53,593     892    79   1,739   0     1    781    461   423
3109   Tucson             Tucson                       AZ   81.5%    80,125    74,733   1,000   372   4,020   0     0   1163    651   609
3110   Window Rock        St. Michaels                 AZ   62.1%    34,593    33,732     161    82     618   0     0    439    307   257
3154   Aurora             Aurora                       CO   88.0%    23,510    21,253     661    22   1,574   0     0    625    320   250
3155   Colorado North     Longmont                     CO   94.0%    16,792    13,371     695    95   2,580   2    49    927    383   256
3156   Colorado Springs   Colorado Springs             CO   74.4%    83,251    80,003     594   441   2,205   7     1    864    476   476
3157   Denver             Lakewood                     CO   91.7%    17,760    15,095     581    10   2,070   0     4    489    287   212
3158   Overland Park      Overland Park                KS   92.3%    14,378    12,761     335    30   1,249   0     3    552    272   163
3159   Wichita            Wichita                      KS   97.2%     8,705     6,293     448    33   1,695   0   236    542    307   180
3160   Billings           Billings                     MT   76.9%    61,872    59,394     399   271   1,804   1     3   1075    620   597
3162   Bismarck           Bismarck                     ND   91.1%    15,607    13,349     426   278   1,551   3     0    452    298   226
3163   Lincoln            Lincoln                      NE   88.7%    34,656    31,368     657    56   2,575   0     0    949    569   481
3164   Albuquerque        Los Ranchos de Albuquerque   NM   80.7%    55,155    51,428     752   510   2,461   4     0    927    610   538
3165   Las Cruces         Las Cruces                   NM   87.2%    23,821    21,760     487    95   1,479   0     0    784    487   399
3166   Cleveland Co.      Norman                       OK   86.4%    41,375    38,396     401   267   2,301   1     9    720    449   418
3167   Oklahoma County    Warr Acres                   OK   94.8%    14,391    10,970     679    27   2,707   0     8    527    365   315
3168   Tulsa              Tulsa                        OK   78.4%    71,479    68,360     568   314   2,227   1     9    786    479   477
3169   Sioux Falls        Sioux Falls                  SD   84.7%    25,907    23,933     519   214   1,241   0     0    538    245   214
3170   Arlington          Grand Prairie                TX   92.1%    11,806     9,983     403    19   1,401   0     0    513    304   220
3171   Austin             Austin                       TX   96.0%    10,576     7,794     585    57   2,140   0     0    852    378   197
3172   Collin Co.         McKinney                     TX   92.2%    19,237    16,974     585    65   1,613   0     0    690    416   338
3173   Dallas             Duncanville                  TX   85.9%    20,532    18,380     620    40   1,488   0     4    912    465   351
3174   Dallas Co. NE      Richardson                   TX   88.3%    16,969    15,082     464    36   1,386   1     0    753    409   244
3175   Dallas Co. NW      Farmers Branch               TX   84.6%    30,497    27,759     414    45   2,279   0     0    683    398   346
3176   Denton Co.         Denton                       TX   93.7%    19,321    15,860     971    66   2,406   0    18    793    480   371
3177   El Paso            El Paso                      TX   85.1%    38,329    34,815     594   188   2,730   2     0   1043    576   466
3178   Fort Bend Co.               Katy              TX   78.6%   72,129   68,315   1,099   338   2,374   3     0   1114   675   649
3179   Fort Worth                  Fort Worth        TX   93.1%   12,847    9,385     549    71   2,272   0   570    257   100    62
3180   Harris Co. East             Houston           TX   94.9%    7,511    5,560     337    64   1,548   2     0    649   324   206
3181   Harris Co. NE               Houston           TX   94.8%    7,786    5,097   1,520    17   1,152   0     0    546   292   189
3182   Harris Co. NW               Katy              TX   98.1%    2,552    1,187     583     2     780   0     0    513   320   109
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   85.0%   49,164   42,080   4,267   333   2,482   2     0    944   600   536
3184   Houston NW                  Houston           TX   95.1%    7,121    5,076     884    11   1,150   0     0    353   240   117
3185   Houston South               Houston           TX   85.8%   24,054   20,908   1,565    56   1,525   0     0    677   359   296
3186   Houston West                Houston           TX   92.9%   12,267   10,000     363    65   1,777   0    62    793   456   282
3187   Laredo                      Laredo            TX   82.5%   58,753   54,792     812   308   2,841   0     0   1130   676   611
3188   Lubbock                     Lubbock           TX   85.4%   46,711   43,577     592   194   2,348   0     0    830   516   482
3189   Montgomery Co.              Spring            TX   83.9%   54,342   50,368   1,038   417   2,517   1     1   1158   733   647
3190   San Antonio East            San Antonio       TX   97.4%    3,160    2,200     257    26     677   0     0    509   233   123
3191   San Antonio North           San Antonio       TX   98.5%    1,760    1,018     154     5     551   0    32    232   155    25
3192   San Antonio West            San Antonio       TX   98.7%    1,445      545     220     4     676   0     0    300   222    14
3193   Tyler                       Tyler             TX   86.4%   52,475   49,116     570   236   2,553   0     0   1016   684   577
3194   Waco                        Waco              TX   93.8%   20,105   16,437     659    85   2,818   1   105    951   502   365
3195   Williamson Co.              Leander           TX   95.7%   13,269    9,791     623    97   2,758   0     0    625   423   301
3196   Orem                        Orem              UT   91.3%   17,567   14,883     881   113   1,675   1    14    549   337   297
3197   Salt Lake City              South Salt Lake   UT   92.4%   18,793   15,771     791    51   1,963   1   216    777   403   329
3198   Casper                      Casper            WY   86.3%   19,599   18,096     172    96   1,234   1     0    603   324   282
3255   Honolulu                    Honolulu          HI   97.8%    6,408    3,460     921   233   1,791   3     0    407   258   132
3256   Boise                       Boise             ID   98.6%    4,279    1,848     257    35   2,138   0     1    336   169    45
3257   Las Vegas                   Las Vegas         NV   86.2%   37,700   32,740   1,000    48   3,444   0   468    752   446   414
3258   North Las Vegas             N. Las Vegas      NV   88.8%   31,853   27,644     995   107   3,102   4     1    717   455   412
3259   Eugene                      Springfield       OR   86.7%   42,075   38,674     885    86   2,407   1    22    986   484   420
3260   Portland                    Portland          OR   95.0%    9,531    7,477     419     8   1,603   2    22    473   266   199
3261   Salem                       Salem             OR   96.8%    7,717    5,726     526    23   1,430   0    12    629   269   153
3263   Bakersfield                 Bakersfield       CA   87.1%   39,709   35,274   1,249    70   3,035   1    80    756   432   360
3264   Chico                       Chico             CA   82.9%   52,188   48,669     846   142   2,531   0     0    791   472   456
3265   Concord                     Concord           CA   88.6%   19,338   16,765     761    26   1,581   0   205    493   320   303
3266   El Cajon                    San Diego         CA   92.7%    9,756    7,830     759    44   1,122   0     1    406   237   197
3267   Fullerton                   Buena Park        CA   95.2%    8,352    5,764     839    24   1,722   0     3    693   369   208
3268   Inglewood                   Inglewood         CA   89.9%   29,858   25,821   1,322    26   2,633   2    54    883   497   423
3269   Long Beach                  Long Beach        CA   94.2%   11,718    9,006   1,061    17   1,634   0     0    709   389   308
3270   Fresno                      Fresno            CA   91.4%   20,512   16,959   1,100    27   2,206   0   220    783   494   394
3271   Oakland                     Oakland           CA   90.3%   15,044   12,334   1,220    17   1,473   0     0    476   322   224
3272   Ontario                     Upland            CA   90.6%   11,468    8,944     772    23   1,223   0   506    401   267   190
3273   Palm Springs                Palm Springs      CA   86.4%   34,443   30,539     915    57   2,916   0    16    769   472   404
3274   Pasadena                    Pasadena          CA   95.9%   12,379    8,003   1,207    32   3,137   0     0    727   377   341
3275   Pleasanton                  San Ramon         CA   95.0%    5,721    4,104     501    11   1,105   0     0    316   219   203
3276   Riverside                   Riverside         CA   86.5%   20,105   17,356   1,017    13   1,583   0   136    495   285   274
3277   Sacramento                  Sacramento        CA   93.1%   12,598   10,506     668    15   1,409   0     0    462   305   231
3278   San Bernardino              San Bernardino    CA   89.4%   22,216   19,369     924    58   1,865   0     0    651   383   338
3279   San Diego                   San Diego         CA   92.0%   13,280   11,041     759   123   1,357   0     0    509   319   264
3280   San Francisco               San Francisco     CA   93.1%   11,483    9,114     527     4   1,835   0     3    499   305   273
3281   San Jose                    San Jose          CA   90.9%   15,968   13,020   1,264   141   1,543   0     0    748   409   295
3282   San Mateo                   Redwood City      CA   94.7%    6,914    3,778   1,907     5     990   0   234    379   238   104
3283   Santa Ana                   Santa Ana         CA   95.5%    9,186    6,606     773    16   1,791   0     0    687   385   218
3284   Camarillo                   Camarillo         CA   90.6%   19,439   16,693   1,031    55   1,660   0     0    515   306   251
3285   Santa Clarita               Valencia          CA   93.9%   13,802    9,376   1,371    18   2,533   0   504    700   425   353
3286   Santa Rosa                  Rohnert Park      CA   83.7%   34,074   31,818     420   250   1,578   2     6    712   410   318
3287   South Gate                  Commerce          CA   86.5%   35,560   30,152   2,584    53   2,746   0    25    658   369   352
3288   Stockton                    Stockton          CA   86.0%   34,103   30,478     896    70   2,249   1   409    733   426   313
3289   Sunnyvale                   Sunnyvale         CA   94.3%    9,824    7,274     760    13   1,466   0   311    321   233   139
3290   Woodland Hills              Woodland Hills    CA   96.2%   13,677    8,726     843     9   3,817   0   282    765   549   432
3291   Vista                       Carlsbad          CA   95.8%    5,933    4,103     466    18   1,319   0    27    355   189   135
3292   West Covina                 West Covina       CA   98.1%    3,417    1,461     790    11   1,155   0     0    409   251   119
3293   Everett                     Everett           WA   96.8%    8,587    6,535     384    41   1,477   0   150    527   349   202
3294   Olympia                     Olympia           WA   97.1%    7,442    4,881     671    25   1,772   1    92    514   291   236
3295   Seattle                     Seattle           WA   96.6%    7,154    4,942     440    22   1,750   0     0    571   330   176
3296   Spokane                     Spokane           WA   89.2%   33,068   28,536   1,588   139   2,652   1   152    805   449   440
3297   Tacoma                      Tacoma            WA   95.9%    7,160    5,364     469    38   1,279   0    10    595   263   186
3298   Anchorage                   Anchorage         AK   93.0%   12,589   10,108     329   396   1,559   7   190    688   333   245
 ACO                                                    ACO Percent Remaining Remaining Remaining Remaining Remaining Remaining Remaining   Active   Employees With Employees With
                ACO Name                  ACO city
Number                                                 state Completed Cases   NRFU Prod  SQRA       FV      NRFU RI    FV QC      MV     Employees    Availability    An Assignment
  2253   Danbury                 Danbury               CT       94.7%    9,914     7,749      378         8     1,779          0        0        734               309            202
  2254   Hartford                Hartford              CT       95.4%   10,679     8,346      668        14     1,651          0        0        830               341            215
  2255   New Haven               New Haven             CT       91.2%   15,637    13,605      416        36     1,580          0        0        823               338            237
  2256   Boston                  Boston                MA       85.2%   31,042    27,682      900        21     2,439          0        0       1037               424            305
  2257   Lawrence                Lawrence              MA       86.4%   16,923    15,528      319        38     1,038          0        0        558               237            199
  2258   Quincy                  Quincy                MA       93.8%    6,294     5,067      266         1       960          0        0        391               123             74
  2259   East Bridgewater        East Bridgewater      MA       85.2%   44,788    40,733      603       125     3,327          0        0       1039               538            483
  2260   Waltham                 Waltham               MA       98.3%    3,775     2,229      411        21     1,114          0        0        803               233             49
  2261   Worcester               Worcester             MA       92.2%   22,309    19,238      621        43     2,403          3        1       1177               425            344
  2262   Gardiner                Gardiner              ME       96.7%   13,653    10,187      558        48     2,859          0        1        913               412            323
  2263   Concord                 Concord               NH       91.2%   24,753    20,737      624        85     3,306          1        0       1059               445            394
  2264   Egg Harbor              Egg Harbor Township   NJ       79.1%   61,756    58,093      554       103     3,006          0        0       1238               605            535
  2265   Parsippany              Parsippany            NJ       97.3%    3,716     2,574      375        13       754          0        0        597               242            111
  2266   South Plainfield        South Plainfield      NJ       89.4%   14,226    12,339      558        16     1,312          0        1        862               279            192
  2267   Jersey City             Jersey City           NJ       89.2%   19,091    16,607      713        40     1,731          0        0        921               403            239
  2268   Newark                  Newark                NJ       83.7%   25,455    21,952    1,615        50     1,838          0        0        902               404            301
  2269   Fairlawn                Fairlawn              NJ       83.2%   30,569    27,907      863        92     1,705          1        1        980               430            359
  2270   Toms River              Toms River            NJ       90.5%   26,244    22,933      804        63     2,444          0        0       1082               399            296
  2271   Trenton                 Trenton               NJ       94.2%    9,162     7,268      603        23     1,267          0        1        723               305            215
  2272   Albany                  Albany                NY       88.4%   48,370    44,252      739       170     3,209          0        0       1789               633            568
  2273   Bronx 1                 Bronx                 NY       85.1%   21,065    18,301    1,015        10     1,739          0        0        998               394            262
  2274   Bronx 2                 Bronx                 NY       87.2%   18,503    16,041    1,107        37     1,318          0        0        953               376            221
  2275   Melville                Melville              NY       81.8%   44,738    40,727    1,629        93     2,288          1        0       1399               616            545
  2276   Buffalo                 Buffalo               NY       91.1%   17,908    15,529      462        19     1,897          0        1        848               278            226
  2277   Queens 1                Long Island City      NY       93.3%    8,130     5,296    1,035        16     1,782          1        0        505               197            114
  2278   Brooklyn 1              Brooklyn              NY       77.1%   31,786    28,831    1,386       111     1,458          0        0       1237               532            427
  2279   Garden City             Garden City           NY       90.0%   17,210    14,311    1,393        25     1,481          0        0        884               343            246
  2280   Manhattan 1             New York              NY       90.0%   18,696    16,257      795        40     1,604          0        0        808               335            227
  2281   Manhattan 2             New York              NY       88.7%   33,112    27,011      898        47     5,156          0        0       1317               625            435
  2282   Pawling                 Pawling               NY       92.2%   19,981    16,576    1,232        87     2,086          0        0       1399               520            394
  2283   Brooklyn 2              Brooklyn              NY       83.3%   32,006    27,849    1,598        81     2,477          1        0       1336               613            356
  2284   Queens 2                Bayside               NY       92.2%    9,983     7,765      612        55     1,551          0        0        873               377            190
  2285   Queens 3                Forest Hills          NY       90.1%   12,877    10,772      575        67     1,461          2        0        870               318            251
  2286   Peekskill               Peekskill             NY       88.3%   21,098    18,656      807        38     1,597          0        0        948               394            305
  2287   Rochester               Rochester             NY       90.5%   36,441    32,771      610        73     2,987          0        0       1539               558            414
  2288   Brooklyn 3              Brooklyn              NY       93.0%   10,641     7,520      904        22     2,195          0        0       1075               465            327
  2289   Queens 4                Jamaica               NY       89.1%   12,276    10,111      825        85     1,255          0        0        830               311            159
  2290   Staten Island           Staten Island         NY       93.0%    5,982     4,462      499         5     1,016          0        0        622               200            123
  2291   Syracuse                Syracuse              NY       92.7%   28,126    23,724      458       144     3,799          0        1       1658               595            396
  2292   Brooklyn 4              Brooklyn              NY       85.0%   23,719    20,489    1,636        41     1,553          0        0        736               312            262
  2293   Guaynabo                Guaynabo              PR       94.1%   27,988    19,983    1,314     2,163     4,510         18        0       1382               601            413
  2294   Caguas                  Caguas                PR       95.9%   18,632    10,841      792     4,556     2,377         66        0       1261               513            321
  2295   Mayaguez                Mayaguez              PR       97.1%   15,022     4,947    1,217     6,521     2,271         66        0       1329               609            368
  2296   Providence              Providence            RI       90.4%   20,569    18,350      400        33     1,786          0        0        958               397            310
  2297   Burlington              Burlington            VT       95.6%    7,812     6,197      190        52     1,373          0        0        694               263            172
  2355   Washington DC           Washington            DC       84.4%   27,713    24,582      769        48     2,303          1       10        780               320            272
  2356   Wilmington              Wilmington            DE       84.2%   31,551    29,344      560        17     1,585          0       45        875               363            338
  2357   Lexington               Lexington             KY       80.0%   93,919    88,621      944       946     3,401          7        0       1639               832            781
  2358   Louisville              Louisville            KY       80.9%   66,681    63,053      883       117     2,611          1       16        957               376            362
  2359   Hanover                 Hanover               MD       86.1%   37,328    32,918    1,862        46     2,501          1        0       1171               569            456
  2360   Baltimore               Baltimore             MD       78.4%   33,961    31,616      491         9     1,844          0        1       1053               437            384
  2361   Hagerstown              Hagerstown            MD       95.7%   10,474     7,548      896         7     2,023          0        0        935               389            223
  2362   Towson                  Towson                MD       90.0%   29,311    24,324    1,607        22     3,341          0       17       1200               479            333
  2363   Akron                   Akron                 OH       79.3%   57,033    54,177      579        50     2,026          0      201        930               512            490
  2364   Mansfield               Mansfield             OH       98.3%    4,544     2,736      296        15     1,497          0        0        645               225            133
  2365   Cincinnati              Cincinnati            OH       89.7%   16,102    13,950      331        10     1,798          0       13        857               347            283
  2366   Cleveland               Cleveland             OH       78.9%   44,849    41,519      545        64     2,590          0      131        919               479            443
  2367   Columbus                Dublin                OH       93.9%   15,285    12,172      513         4     2,596          0        0       1304               517            358
  2368   Dayton                  Dayton                OH       92.6%   17,764    15,546      492        29     1,697          0        0        757               308            299
  2369   Toledo                  Toledo                OH       85.4%   46,000    43,077      514        42     2,308          0       59       1039               456            407
  2370   South Point             South Point           OH       97.8%    5,783     3,742      334        57     1,527          0      123        766               351            195
  2371   Allentown               Allentown             PA       81.7%   57,699    54,484      503        69     2,633          0       10        901               469            441
  2372   Cranberry Township      Cranberry Township    PA       97.4%    8,859     6,390      415        28     2,001          0       25        744               259            177
  2373   Harrisburg              Harrisburg            PA       94.5%   14,969    12,499      429        31     2,010          0        0        858               273            204
  2374   Norristown              Norristown            PA       92.6%   13,106    11,288      367        17     1,426          0        8        702               290            223
  2375   Philadelphia-Franklin   Philadelphia          PA       77.0%   57,599    54,107      657        45     2,788          0        2       1436               627            507
  2376   Philadelphia-Penn       Philadelphia          PA       73.3%   42,522    40,398      570        29     1,524          1        0        947               462            415
  2377   Pittsburgh              Pittsburgh            PA       92.4%   16,247    13,887      435        11     1,914          0        0        739               326            230
  2378   Reading                 Reading               PA       86.9%   29,840    27,737      469        55     1,579          0        0        577               302            271
  2379   State College           State College         PA       96.2%   13,070    10,190      405        32     2,443          0        0        989               360            275
  2380   Knoxville               Knoxville             TN       95.7%   14,920    11,920      449        42     2,455          1       53        856               407            296
  2381   Memphis                 Memphis               TN       80.8%   46,130    43,049      807        35     2,239          0        0       1003               426            391
  2382   Nashville               Franklin              TN       95.5%   15,001    11,983      582        30     2,406          0        0        831               434            266
  2383   Shelbyville             Shelbyville           TN       83.6%   74,953    69,976    1,325       190     3,421          0       41       1556               733            702
  2384   Crystal City            Arlington             VA       93.3%    8,186     6,316      518        12     1,339          0        1        416               148            117
  2385   Fairfax                 Fairfax               VA       98.3%    1,756       911      312        20       513          0        0        302               126             12
  2386   Fredericksburg          Fredericksburg        VA       80.1%   50,282    47,673      869        84     1,653          2        1       1050               532            458
  2387   Virginia Beach          Virginia Beach        VA       84.2%   45,116    41,587      733       143     2,649          0        4        930               472            420
  2388   Richmond                Richmond              VA       83.0%   43,343    40,666      793        28     1,856          0        0        982               413            391
  2389   Roanoke                 Roanoke               VA       87.2%   44,097    40,526      598       101     2,494          0      378       1310               596            555
  2390   Beckley                 Beckley               WV       98.7%    6,727     1,883      686       172     3,986          0        0        959               341             85
  2556   Fayetteville            Fayetteville          AR       98.3%    6,126     3,279      640       105     2,032          0       70        841               447            223
  2557   Little Rock             Little Rock           AR       91.6%   31,131    27,586      627       144     2,568          1      205       1439               592            507
  2558   Des Moines              Des Moines            IA       80.2%  101,187    96,214    1,247       103     3,623          0        0       2007               961            881
  2559   Chicago Central         Chicago               IL       87.6%   31,629    27,141    1,103        21     3,364          0        0       1294               587            527
  2560   Chicago Far Southwest   Evergreen Park        IL       92.6%    9,165     7,251      603         8     1,282          0       21        800               342            301
  2561   Chicago South           Chicago               IL       88.6%   19,530    16,198    1,030         6     2,294          2        0        889               383            323
  2562   Cook County NW          Schaumburg            IL       94.4%    7,709     5,859      574        31     1,243          0        2        454               264            222
  2563   Cook County South       Matteson              IL       87.1%   21,277    17,980    1,426         8     1,863          0        0        838               293            266
  2564   Dekalb                  Dekalb                IL       93.9%   13,955    11,523      812        21     1,599          0        0        830               337            249
  2565   Oswego                  Oswego                IL       90.9%   16,158    13,901      936         4     1,316          0        1        814               344            243
2566   Peoria             Peoria                       IL   91.3%    27,606    24,357   1,038    20   2,191   0     0   1069   381   329
2567   Skokie             Skokie                       IL   94.2%     7,135     5,369     466    32   1,268   0     0    862   378   265
2568   Springfield        Springfield                  IL   82.8%    56,729    53,456     996   136   2,141   0     0   1120   526   497
2569   Evansville         Evansville                   IN   96.8%     8,207     5,679     640     7   1,517   0   364    899   301   235
2570   Ft. Wayne          Ft. Wayne                    IN   94.7%    14,822    12,412     491    38   1,880   1     0    981   318   241
2571   Indianapolis       Indianapolis                 IN   93.2%    17,860    15,052     604    18   2,184   0     2    916   276   240
2572   Lake County        Merrillville                 IN   94.3%    17,944    14,960     736    29   2,217   1     1   1129   391   258
2573   Detroit            Detroit                      MI   80.8%    65,137    60,305   2,028    89   2,715   0     0   1633   711   678
2574   Lansing            Lansing                      MI   81.7%    65,498    61,752     917    96   2,732   1     0   1440   523   456
2575   Macomb County      Clinton Township             MI   93.3%    17,850    15,163     645    33   1,953   0    56    884   324   217
2576   Traverse City      Traverse City                MI   84.6%    81,664    76,135     820   196   4,309   1   203   1958   809   699
2577   Oakland County     Troy                         MI   92.7%    12,077    10,275     443    10   1,346   0     3    492   185   145
2578   Duluth             Duluth                       MN   90.4%    36,800    32,747   1,209    81   2,763   0     0   1399   524   411
2579   Minneapolis        Minneapolis                  MN   96.4%     5,682     3,744     622    19   1,297   0     0    542   197   155
2580   Rochester          Rochester                    MN   90.5%    25,715    23,065     676    26   1,948   0     0   1295   411   341
2581   Kansas City        Kansas City                  MO   95.7%    18,836    14,169     820    52   3,668   2   125   1063   353   312
2582   Springfield        Springfield                  MO   90.3%    50,369    45,790     867   114   3,598   0     0   1443   541   468
2583   St. Louis          St. Louis                    MO   88.0%    37,377    33,621     784    21   2,712   0   239    903   380   366
2584   Eau Claire         Eau Claire                   WI   96.4%     9,749     7,436     319    46   1,948   0     0    690   294   225
2585   Green Bay          Green Bay                    WI   95.4%    12,483     9,931     545    33   1,709   0   265    751   307   203
2586   Madison            Madison                      WI   96.7%     8,484     6,010     513     5   1,900   1    55   1016   319   200
2587   Milwaukee          Milwaukee                    WI   82.7%    28,885    26,698     557    58   1,552   1    19   1047   425   361
2901   Gulfport           Gulfport                     MS   82.9%    59,142    55,409     870   153   2,710   0     0   1227   583   507
2902   Jackson            Jackson                      MS   70.0%   100,451    96,458   1,005   498   2,487   3     0    954   436   425
2904   Birmingham         Birmingham                   AL   67.6%   127,503   123,062   1,126   403   2,911   1     0    957   536   535
2905   Huntsville         Huntsville                   AL   75.1%    87,524    83,916   1,193   308   2,106   1     0   1028   494   468
2906   Mobile             Mobile                       AL   71.2%   108,593   104,155   1,081   282   3,074   1     0   1015   489   453
2907   Charleston         North Charleston             SC   73.4%   128,899   125,015     800   124   2,960   0     0   1303   563   544
2908   Columbia           Columbia                     SC   75.8%    82,938    79,584     895    69   2,390   0     0    998   433   424
2909   Greenville, SC     Greenville                   SC   81.9%    68,456    65,425     690    80   2,260   0     1   1110   454   453
2910   Atlanta            Atlanta                      GA   76.6%    55,324    52,284     742    38   2,260   0     0    812   364   327
2966   Lauderdale Lakes   Lauderdale Lake              FL   81.9%    44,819    41,712     765    86   2,255   1     0   1000   479   435
2967   Fort Lauderdale    Margate                      FL   82.8%    49,921    46,767     633    96   2,425   0     0    976   427   383
2968   Fort Myers         Fort Myers                   FL   80.4%    89,861    85,058     662   112   4,029   0     0   1295   791   697
2969   Gainesville        Gainesville                  FL   89.5%    24,079    22,162     464    48   1,405   0     0    904   401   320
2970   Jacksonville       Jacksonville                 FL   78.3%    44,326    41,995     646    57   1,628   0     0    778   383   359
2971   Lakeland           Lakeland                     FL   77.1%    90,932    86,137   1,051   111   3,633   0     0   1071   572   557
2972   Miami North        Miami Lakes                  FL   83.0%    51,544    45,651     763   290   4,839   1     0   1184   503   432
2973   Miami South        Palmetto Bay                 FL   84.2%    38,332    35,285     708   222   2,116   1     0    976   495   411
2974   Ocala              Ocala                        FL   80.8%    55,411    52,829     555    54   1,972   1     0    875   492   490
2975   Orange County      Orlando                      FL   83.6%    43,327    39,994     953    28   2,352   0     0   1062   490   464
2976   Pensacola          Pensacola                    FL   71.0%   109,918   105,602     802   142   3,371   1     0   1219   504   501
2977   Seminole County    Lake Mary                    FL   78.1%    63,048    59,919     677    59   2,393   0     0    732   437   425
2978   St. Petersburg     St. Petersburg               FL   85.9%    44,894    41,667     578    57   2,592   0     0    905   479   446
2979   Tampa              Tampa                        FL   76.7%    62,257    59,112     780    77   2,288   0     0    838   441   428
2980   West Palm Beach    West Palm Beach              FL   79.2%    71,731    68,082     802    64   2,782   1     0   1165   656   634
2981   Columbus           Columbus                     GA   63.4%   146,173   142,716     909   280   2,268   0     0   1138   616   607
2982   Dekalb County      Atlanta                      GA   80.0%    41,215    38,456     853   117   1,789   0     0    869   419   342
2983   Douglasville       Douglasville                 GA   73.4%    53,686    51,754     595    90   1,245   2     0    669   327   280
2984   Gainesville, GA    Gainesville                  GA   81.5%    63,883    60,613     673    55   2,542   0     0    881   498   479
2985   Gwinnett County    Duluth                       GA   71.0%    65,328    62,625     840    72   1,791   0     0    789   339   337
2986   Macon              Macon                        GA   76.9%    64,034    61,071     713   127   2,123   0     0   1038   616   580
2987   Savannah           Savannah                     GA   93.2%    19,156    16,375     524    31   2,226   0     0    778   468   351
2988   Baton Rouge        Baton Rouge                  LA   76.8%    61,522    57,997     864   322   2,339   0     0    918   419   387
2989   Jefferson Parish   Elmwood                      LA   83.4%    43,031    39,954     865   187   2,025   0     0   1031   461   404
2990   New Orleans        New Orleans                  LA   98.4%     3,060       871     752    38   1,399   0     0    252   115     4
2991   Shreveport         Shreveport                   LA   57.3%   152,283   148,978     694   494   2,114   3     0   1195   638   626
2992   Asheville          Asheville                    NC   83.1%    74,256    70,358     454   132   3,310   2     0   1428   680   652
2993   Charlotte          Charlotte                    NC   82.8%    40,092    37,430     624    31   2,007   0     0    927   425   388
2994   Durham             Durham                       NC   73.7%    72,272    69,843     594    48   1,786   1     0    857   379   361
2995   Fayetteville       Fayetteville                 NC   79.6%    74,868    71,620     549    95   2,604   0     0   1026   417   402
2996   Greenville, NC     Greenville                   NC   75.2%    97,807    94,646     663   219   2,279   0     0   1194   507   478
2997   Raleigh            Raleigh                      NC   85.4%    37,393    35,173     456    49   1,714   1     0    768   313   283
2998   Winston-Salem      Winston-Salem                NC   78.2%    68,323    65,585     412    67   2,259   0     0    981   460   452
3105   Flagstaff          Flagstaff                    AZ   82.6%    39,704    37,324     286   241   1,848   4     1    708   406   351
3106   Maricopa Central   Phoenix                      AZ   79.9%    55,739    52,748     548   101   2,339   1     2    852   491   481
3107   Maricopa South     Mesa                         AZ   86.6%    34,727    31,722     722    72   2,203   0     8    689   409   401
3108   Maricopa West      Glendale                     AZ   74.9%    60,160    57,503     917    79   1,660   0     1    795   436   406
3109   Tucson             Tucson                       AZ   80.3%    85,164    80,239   1,058   374   3,493   0     0   1277   596   556
3110   Window Rock        St. Michaels                 AZ   60.6%    35,977    35,113     168    82     614   0     0    439   246   224
3154   Aurora             Aurora                       CO   86.9%    25,491    23,319     689    22   1,461   0     0    625   286   267
3155   Colorado North     Longmont                     CO   93.4%    18,492    15,099     721   104   2,517   2    49    933   388   280
3156   Colorado Springs   Colorado Springs             CO   73.1%    87,442    84,248     618   441   2,125   9     1    874   450   449
3157   Denver             Lakewood                     CO   91.3%    18,711    16,079     601    10   2,017   0     4    515   236   188
3158   Overland Park      Overland Park                KS   91.9%    15,244    13,662     348    30   1,201   0     3    557   219   145
3159   Wichita            Wichita                      KS   96.8%     9,919     7,467     477    34   1,705   0   236    553   242   167
3160   Billings           Billings                     MT   75.6%    65,370    62,887     436   271   1,772   1     3   1064   503   499
3162   Bismarck           Bismarck                     ND   90.4%    16,811    14,597     449   280   1,482   3     0    453   263   210
3163   Lincoln            Lincoln                      NE   87.8%    37,582    34,317     702    56   2,507   0     0    969   459   398
3164   Albuquerque        Los Ranchos de Albuquerque   NM   79.6%    58,167    54,745     806   509   2,102   5     0    917   541   475
3165   Las Cruces         Las Cruces                   NM   86.1%    25,757    23,695     525    95   1,442   0     0    794   390   348
3166   Cleveland Co.      Norman                       OK   85.1%    45,531    42,555     447   267   2,251   2     9    735   418   392
3167   Oklahoma County    Warr Acres                   OK   94.1%    16,224    12,804     729    28   2,655   0     8    548   340   299
3168   Tulsa              Tulsa                        OK   77.2%    75,465    72,329     631   316   2,180   0     9    783   428   426
3169   Sioux Falls        Sioux Falls                  SD   83.7%    27,483    25,483     555   216   1,229   0     0    538   210   191
3170   Arlington          Grand Prairie                TX   91.5%    12,717    10,938     416    19   1,344   0     0    513   210   174
3171   Austin             Austin                       TX   95.8%    11,143     8,337     633    57   2,116   0     0    852   388   205
3172   Collin Co.         McKinney                     TX   91.1%    21,832    19,594     612    65   1,560   1     0    700   345   303
3173   Dallas             Duncanville                  TX   83.6%    23,805    21,650     646    40   1,465   0     4   1011   443   369
3174   Dallas Co. NE      Richardson                   TX   87.0%    18,864    16,998     482    37   1,346   1     0    762   331   226
3175   Dallas Co. NW      Farmers Branch               TX   83.5%    32,576    29,932     433    45   2,166   0     0    676   356   330
3176   Denton Co.         Denton                       TX   93.0%    21,397    18,006   1,004    66   2,307   0    14    802   398   326
3177   El Paso            El Paso                      TX   84.1%    40,770    37,381     633   189   2,565   2     0   1045   456   362
3178   Fort Bend Co.               Katy              TX   77.6%   75,537   71,806   1,141   338   2,248   4     0   1110   569   531
3179   Fort Worth                  Fort Worth        TX   92.9%   13,109    9,578     561    71   2,329   0   570    171    61    47
3180   Harris Co. East             Houston           TX   94.4%    8,195    6,270     347    64   1,512   2     0    656   301   202
3181   Harris Co. NE               Houston           TX   94.3%    8,515    5,832   1,548    17   1,118   0     0    559   263   191
3182   Harris Co. NW               Katy              TX   98.0%    2,693    1,348     594     2     749   0     0    514   261    91
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   83.5%   54,038   46,655   4,716   334   2,331   2     0    938   500   479
3184   Houston NW                  Houston           TX   94.7%    7,721    5,672     906    11   1,132   0     0    354   200   105
3185   Houston South               Houston           TX   84.7%   25,883   22,716   1,604    56   1,507   0     0    675   323   293
3186   Houston West                Houston           TX   91.7%   14,199   11,896     405    65   1,771   0    62    793   425   274
3187   Laredo                      Laredo            TX   81.0%   63,709   59,829     872   308   2,700   0     0   1174   582   534
3188   Lubbock                     Lubbock           TX   84.0%   51,080   48,025     627   197   2,231   0     0    841   443   407
3189   Montgomery Co.              Spring            TX   82.9%   57,790   53,875   1,082   417   2,414   1     1   1125   560   505
3190   San Antonio East            San Antonio       TX   97.1%    3,507    2,568     268    26     645   0     0    506   215    99
3191   San Antonio North           San Antonio       TX   98.4%    1,841    1,028     173     5     603   0    32    248   144    35
3192   San Antonio West            San Antonio       TX   98.7%    1,411      548     220     4     639   0     0    300   184     0
3193   Tyler                       Tyler             TX   85.4%   56,657   53,327     613   236   2,481   0     0   1025   572   488
3194   Waco                        Waco              TX   93.3%   21,923   18,303     706    85   2,828   1     0    978   448   349
3195   Williamson Co.              Leander           TX   95.0%   15,637   12,111     683    97   2,746   0     0    639   384   288
3196   Orem                        Orem              UT   90.7%   18,895   16,274     906   113   1,587   1    14    565   164   150
3197   Salt Lake City              South Salt Lake   UT   91.8%   20,303   17,329     837    58   1,863   0   216    777   253   226
3198   Casper                      Casper            WY   85.1%   21,295   19,829     183    96   1,186   1     0    598   227   208
3255   Honolulu                    Honolulu          HI   97.5%    7,075    4,086   1,041   236   1,709   3     0    411   273   150
3256   Boise                       Boise             ID   98.7%    4,207    1,853     257    35   2,061   0     1    343   145    25
3257   Las Vegas                   Las Vegas         NV   85.1%   40,852   35,922   1,044    48   3,370   0   468    761   462   427
3258   North Las Vegas             N. Las Vegas      NV   87.9%   34,324   30,270   1,030   113   2,906   4     1    734   448   416
3259   Eugene                      Springfield       OR   86.1%   43,954   40,566     938    86   2,341   1    22   1002   380   334
3260   Portland                    Portland          OR   94.8%    9,938    7,899     437     8   1,570   2    22    470   227   178
3261   Salem                       Salem             OR   96.7%    8,086    6,075     542    23   1,434   0    12    636   246   147
3263   Bakersfield                 Bakersfield       CA   86.2%   42,317   37,825   1,303    72   3,037   0    80    786   387   346
3264   Chico                       Chico             CA   81.9%   55,379   51,897     903   142   2,437   0     0    804   423   408
3265   Concord                     Concord           CA   87.7%   20,794   18,214     796    26   1,553   0   205    506   271   261
3266   El Cajon                    San Diego         CA   92.1%   10,547    8,585     800    44   1,117   0     1    432   225   196
3267   Fullerton                   Buena Park        CA   94.8%    9,024    6,562     876    24   1,559   0     3    680   318   193
3268   Inglewood                   Inglewood         CA   89.4%   31,536   27,535   1,349    26   2,570   2    54    890   473   387
3269   Long Beach                  Long Beach        CA   93.7%   12,618    9,851   1,116    17   1,634   0     0    713   381   308
3270   Fresno                      Fresno            CA   90.5%   22,632   19,058   1,130    27   2,197   0   220    798   463   385
3271   Oakland                     Oakland           CA   89.5%   16,249   13,501   1,266    17   1,465   0     0    488   267   192
3272   Ontario                     Upland            CA   89.7%   12,492    9,943     808    23   1,212   0   506    401   229   167
3273   Palm Springs                Palm Springs      CA   85.6%   36,321   32,460     942    57   2,846   0    16    775   377   327
3274   Pasadena                    Pasadena          CA   95.6%   13,290    8,791   1,322    32   3,145   0     0    727   386   348
3275   Pleasanton                  San Ramon         CA   94.5%    6,236    4,590     531    12   1,103   0     0    316   159   149
3276   Riverside                   Riverside         CA   85.4%   21,703   18,926   1,047    13   1,581   0   136    498   262   244
3277   Sacramento                  Sacramento        CA   92.4%   13,999   11,866     708    15   1,410   0     0    469   313   236
3278   San Bernardino              San Bernardino    CA   88.4%   24,328   21,504     954    58   1,812   0     0    663   351   309
3279   San Diego                   San Diego         CA   91.2%   14,705   12,449     803   123   1,330   0     0    511   276   244
3280   San Francisco               San Francisco     CA   92.7%   12,114    9,784     543     4   1,780   0     3    494   277   250
3281   San Jose                    San Jose          CA   90.3%   16,991   14,030   1,290   141   1,530   0     0    748   360   271
3282   San Mateo                   Redwood City      CA   94.5%    7,152    4,032   1,925     5     956   0   234    385   213   114
3283   Santa Ana                   Santa Ana         CA   95.1%   10,042    7,485     805    16   1,736   0     0    701   336   216
3284   Camarillo                   Camarillo         CA   89.9%   20,899   18,127   1,088    55   1,629   0     0    523   332   277
3285   Santa Clarita               Valencia          CA   93.5%   14,890   10,380   1,424    19   2,563   0   504    742   369   334
3286   Santa Rosa                  Rohnert Park      CA   83.0%   35,446   33,190     443   256   1,550   1     6    691   381   311
3287   South Gate                  Commerce          CA   85.7%   37,576   32,145   2,635    53   2,718   0    25    658   372   348
3288   Stockton                    Stockton          CA   85.1%   36,403   32,807     931    70   2,185   1   409    736   397   311
3289   Sunnyvale                   Sunnyvale         CA   93.8%   10,552    7,947     808    13   1,472   1   311    324   202   133
3290   Woodland Hills              Woodland Hills    CA   96.1%   14,312    9,272     896     9   3,853   0   282    791   441   374
3291   Vista                       Carlsbad          CA   95.6%    6,127    4,466     479    18   1,137   0    27    330   167   115
3292   West Covina                 West Covina       CA   97.8%    3,800    1,769     834    11   1,186   0     0    413   221   120
3293   Everett                     Everett           WA   96.6%    8,984    6,954     417    41   1,441   0   131    526   305   166
3294   Olympia                     Olympia           WA   96.8%    8,092    5,525     734    25   1,715   1    92    518   296   239
3295   Seattle                     Seattle           WA   96.3%    7,636    5,423     476    22   1,715   0     0    582   309   154
3296   Spokane                     Spokane           WA   88.9%   34,158   29,639   1,649   139   2,578   1   152    808   361   350
3297   Tacoma                      Tacoma            WA   95.7%    7,628    5,849     490    38   1,241   0    10    589   225   170
3298   Anchorage                   Anchorage         AK   92.3%   13,838   11,350     356   405   1,528   9   190    688   331   267
 ACO                                                    ACO Percent Remaining Remaining Remaining Remaining Remaining Remaining Remaining   Active   Employees With Employees With
                ACO Name                  ACO city
Number                                                 state Completed Cases   NRFU Prod  SQRA       FV      NRFU RI    FV QC      MV     Employees    Availability    An Assignment
  2253   Danbury                 Danbury               CT       94.2%   10,817     8,579      403         8     1,827          0        0        741               331            209
  2254   Hartford                Hartford              CT       95.0%   11,522     9,070      758        14     1,680          0        0        827               338            243
  2255   New Haven               New Haven             CT       90.3%   17,191    15,117      434        37     1,603          0        0        853               409            288
  2256   Boston                  Boston                MA       84.5%   32,405    28,983      933        22     2,467          0        0       1049               429            341
  2257   Lawrence                Lawrence              MA       85.3%   18,274    16,855      334        38     1,047          0        0        556               244            221
  2258   Quincy                  Quincy                MA       93.5%    6,602     5,356      275         1       970          0        0        395               117             67
  2259   East Bridgewater        East Bridgewater      MA       83.6%   49,536    45,418      637       125     3,356          0        0       1012               544            502
  2260   Waltham                 Waltham               MA       98.2%    4,112     2,446      450        22     1,194          0        0        802               246             53
  2261   Worcester               Worcester             MA       91.4%   24,517    21,386      668        45     2,414          3        1       1197               482            392
  2262   Gardiner                Gardiner              ME       96.2%   15,715    11,687      597        48     3,382          0        1        872               439            393
  2263   Concord                 Concord               NH       90.2%   27,650    23,459      689        85     3,416          1        0       1067               443            371
  2264   Egg Harbor              Egg Harbor Township   NJ       76.6%   69,256    65,402      580       103     3,171          0        0       1200               616            571
  2265   Parsippany              Parsippany            NJ       96.8%    4,385     3,146      433        13       793          0        0        707               300            153
  2266   South Plainfield        South Plainfield      NJ       88.3%   15,676    13,692      595        16     1,372          0        1        861               307            227
  2267   Jersey City             Jersey City           NJ       88.4%   20,382    17,826      749        40     1,767          0        0        922               420            263
  2268   Newark                  Newark                NJ       82.4%   27,421    23,844    1,675        51     1,851          0        0        907               442            358
  2269   Fairlawn                Fairlawn              NJ       81.9%   32,976    30,240      908        93     1,734          0        1        982               471            415
  2270   Toms River              Toms River            NJ       89.7%   28,381    25,028      833        63     2,457          0        0       1078               419            305
  2271   Trenton                 Trenton               NJ       93.4%   10,426     8,469      645        23     1,288          0        1        723               305            226
  2272   Albany                  Albany                NY       87.0%   54,137    49,894      800       171     3,272          0        0       1784               648            608
  2273   Bronx 1                 Bronx                 NY       84.2%   22,377    19,522    1,056        10     1,789          0        0        995               404            277
  2274   Bronx 2                 Bronx                 NY       86.5%   19,579    17,078    1,148        37     1,316          0        0        954               408            254
  2275   Melville                Melville              NY       79.8%   49,395    45,290    1,702        93     2,309          1        0       1412               641            576
  2276   Buffalo                 Buffalo               NY       90.3%   19,431    17,022      492        19     1,897          0        1        884               329            225
  2277   Queens 1                Long Island City      NY       92.8%    8,670     5,756    1,055        17     1,841          1        0        517               208            121
  2278   Brooklyn 1              Brooklyn              NY       75.4%   34,182    31,149    1,467       113     1,453          0        0       1197               517            414
  2279   Garden City             Garden City           NY       89.2%   18,517    15,550    1,445        25     1,497          0        0        882               313            218
  2280   Manhattan 1             New York              NY       89.5%   19,499    17,045      813        41     1,600          0        0        815               369            252
  2281   Manhattan 2             New York              NY       87.9%   35,180    29,007      930        47     5,196          0        0       1313               604            413
  2282   Pawling                 Pawling               NY       91.3%   22,279    18,778    1,265        87     2,149          0        0       1411               522            420
  2283   Brooklyn 2              Brooklyn              NY       82.2%   34,125    29,865    1,645        83     2,532          0        0       1335               653            434
  2284   Queens 2                Bayside               NY       91.6%   10,849     8,562      650        55     1,582          0        0        872               404            229
  2285   Queens 3                Forest Hills          NY       89.5%   13,642    11,511      601        67     1,461          2        0        873               339            274
  2286   Peekskill               Peekskill             NY       87.4%   22,662    20,174      846        40     1,602          0        0        950               432            318
  2287   Rochester               Rochester             NY       89.1%   41,599    37,847      660        73     3,019          0        0       1535               628            509
  2288   Brooklyn 3              Brooklyn              NY       92.2%   11,941     8,659      962        23     2,297          0        0       1089               492            322
  2289   Queens 4                Jamaica               NY       88.3%   13,180    10,980      847        85     1,268          0        0        826               336            192
  2290   Staten Island           Staten Island         NY       92.4%    6,465     4,911      518         5     1,031          0        0        624               209            131
  2291   Syracuse                Syracuse              NY       91.8%   31,329    26,762      510       144     3,912          0        1       1659               626            465
  2292   Brooklyn 4              Brooklyn              NY       84.3%   24,736    21,512    1,650        41     1,533          0        0        740               289            216
  2293   Guaynabo                Guaynabo              PR       93.3%   31,621    23,111    1,349     2,226     4,905         30        0       1392               738            529
  2294   Caguas                  Caguas                PR       95.2%   21,890    13,623      803     4,779     2,616         69        0       1313               709            497
  2295   Mayaguez                Mayaguez              PR       96.6%   17,484     6,851    1,255     6,711     2,549       118         0       1370               710            520
  2296   Providence              Providence            RI       89.4%   22,725    20,461      425        33     1,806          0        0        960               442            355
  2297   Burlington              Burlington            VT       95.0%    8,819     7,176      202        52     1,389          0        0        692               275            206
  2355   Washington DC           Washington            DC       83.6%   29,237    26,052      814        48     2,312          1       10        778               360            281
  2356   Wilmington              Wilmington            DE       82.9%   34,155    31,882      587        17     1,624          0       45        869               392            365
  2357   Lexington               Lexington             KY       78.4%  101,265    95,889    1,057       951     3,361          7        0       1563               860            810
  2358   Louisville              Louisville            KY       79.8%   70,470    66,838      939       118     2,558          1       16        963               443            423
  2359   Hanover                 Hanover               MD       85.0%   40,238    35,789    1,913        46     2,489          1        0       1196               646            531
  2360   Baltimore               Baltimore             MD       76.7%   36,524    34,223      501        10     1,789          0        1       1053               475            396
  2361   Hagerstown              Hagerstown            MD       95.3%   11,454     8,376      984         7     2,087          0        0        928               388            260
  2362   Towson                  Towson                MD       89.4%   31,124    26,027    1,696        22     3,362          0       17       1196               533            406
  2363   Akron                   Akron                 OH       77.7%   61,554    58,654      614        50     2,035          0      201        934               537            518
  2364   Mansfield               Mansfield             OH       98.1%    5,055     3,131      337        15     1,572          0        0        653               244            157
  2365   Cincinnati              Cincinnati            OH       88.6%   17,703    15,516      349        10     1,815          0       13        861               374            318
  2366   Cleveland               Cleveland             OH       77.3%   48,167    44,795      562        65     2,615          0      130        931               500            457
  2367   Columbus                Dublin                OH       93.4%   16,414    13,205      545         4     2,660          0        0       1296               570            378
  2368   Dayton                  Dayton                OH       91.7%   19,860    17,609      515        30     1,706          0        0        752               345            321
  2369   Toledo                  Toledo                OH       84.3%   49,574    46,614      548        42     2,311          0       59       1042               501            461
  2370   South Point             South Point           OH       97.3%    7,111     4,868      417        57     1,646          0      123        798               378            250
  2371   Allentown               Allentown             PA       80.3%   62,163    58,837      529        71     2,715          1       10        900               479            455
  2372   Cranberry Township      Cranberry Township    PA       97.1%    9,941     7,379      453        28     2,056          0       25        762               311            225
  2373   Harrisburg              Harrisburg            PA       93.9%   16,585    14,017      453        31     2,084          0        0        859               314            263
  2374   Norristown              Norristown            PA       92.0%   14,152    12,265      391        17     1,472          0        7        694               291            243
  2375   Philadelphia-Franklin   Philadelphia          PA       75.6%   61,214    57,693      675        46     2,799          0        1       1461               649            535
  2376   Philadelphia-Penn       Philadelphia          PA       71.3%   45,740    43,590      589        29     1,531          1        0        929               458            452
  2377   Pittsburgh              Pittsburgh            PA       91.9%   17,457    15,071      449        11     1,926          0        0        738               330            238
  2378   Reading                 Reading               PA       86.1%   31,558    29,414      499        58     1,587          0        0        591               343            282
  2379   State College           State College         PA       95.6%   15,052    11,992      441        32     2,587          0        0        994               386            318
  2380   Knoxville               Knoxville             TN       95.1%   17,078    13,934      506        42     2,542          1       53        896               460            341
  2381   Memphis                 Memphis               TN       79.6%   49,063    45,898      852        35     2,278          0        0        984               502            437
  2382   Nashville               Franklin              TN       95.1%   16,237    13,074      641        30     2,492          0        0        843               473            310
  2383   Shelbyville             Shelbyville           TN       82.2%   81,444    76,350    1,441       190     3,424          0       39       1569               863            813
  2384   Crystal City            Arlington             VA       93.0%    8,549     6,648      543        12     1,345          0        1        440               170            125
  2385   Fairfax                 Fairfax               VA       98.2%    1,842       915      329        20       578          0        0        286               124             24
  2386   Fredericksburg          Fredericksburg        VA       78.8%   53,698    51,041      933        84     1,637          2        1       1013               514            472
  2387   Virginia Beach          Virginia Beach        VA       82.9%   48,705    45,482      780       144     2,295          0        4        943               507            443
  2388   Richmond                Richmond              VA       81.7%   46,653    43,885      863        30     1,875          0        0        945               410            395
  2389   Roanoke                 Roanoke               VA       86.1%   48,077    44,448      650       102     2,499          0      378       1334               600            556
  2390   Beckley                 Beckley               WV       98.6%    7,395     2,105      772       172     4,346          0        0       1021               450            129
  2556   Fayetteville            Fayetteville          AR       98.0%    7,357     4,320      704       105     2,218          0       10        839               503            288
  2557   Little Rock             Little Rock           AR       90.5%   35,063    31,379      687       144     2,647          1      205       1440               620            514
  2558   Des Moines              Des Moines            IA       78.2%  111,302   106,208    1,318       103     3,673          0        0       1994               991            944
  2559   Chicago Central         Chicago               IL       87.1%   32,862    28,374    1,116        24     3,348          0        0       1295               627            571
  2560   Chicago Far Southwest   Evergreen Park        IL       92.1%    9,804     7,838      632         8     1,306          0       20        801               364            332
  2561   Chicago South           Chicago               IL       87.9%   20,806    17,424    1,069         9     2,302          2        0        902               432            368
  2562   Cook County NW          Schaumburg            IL       93.9%    8,326     6,433      596        31     1,264          0        2        454               268            234
  2563   Cook County South       Matteson              IL       86.3%   22,545    19,210    1,454         8     1,873          0        0        850               342            308
  2564   Dekalb                  Dekalb                IL       93.4%   14,972    12,478      853        21     1,620          0        0        843               363            277
  2565   Oswego                  Oswego                IL       90.6%   16,672    14,369      965         4     1,333          0        1        809               369            268
2566   Peoria             Peoria                       IL   90.6%    29,799    26,483   1,096    20   2,200   0     0   1062   436   377
2567   Skokie             Skokie                       IL   93.9%     7,527     5,738     484    32   1,273   0     0    862   380   274
2568   Springfield        Springfield                  IL   81.1%    62,060    58,699   1,077   136   2,148   0     0   1115   554   536
2569   Evansville         Evansville                   IN   96.6%     8,864     6,279     683     7   1,531   0   364    899   327   240
2570   Ft. Wayne          Ft. Wayne                    IN   94.1%    16,358    13,874     540    38   1,905   1     0    977   383   293
2571   Indianapolis       Indianapolis                 IN   92.7%    19,135    16,262     636    18   2,218   0     1    939   315   281
2572   Lake County        Merrillville                 IN   93.8%    19,223    16,166     777    30   2,248   1     1   1126   425   297
2573   Detroit            Detroit                      MI   79.4%    69,775    64,895   2,106    89   2,685   0     0   1607   746   712
2574   Lansing            Lansing                      MI   80.5%    69,757    65,985     960    96   2,715   1     0   1442   586   515
2575   Macomb County      Clinton Township             MI   92.6%    19,712    16,971     677    33   1,975   0    56    916   385   309
2576   Traverse City      Traverse City                MI   83.1%    89,792    84,149     904   200   4,335   1   203   1989   871   782
2577   Oakland County     Troy                         MI   92.3%    12,723    10,913     456    10   1,341   0     3    465   186   147
2578   Duluth             Duluth                       MN   89.6%    39,672    35,392   1,362    81   2,837   0     0   1393   534   443
2579   Minneapolis        Minneapolis                  MN   96.1%     6,107     4,120     646    19   1,322   0     0    530   191   143
2580   Rochester          Rochester                    MN   89.6%    28,131    25,461     717    26   1,927   0     0   1290   440   374
2581   Kansas City        Kansas City                  MO   95.4%    20,399    15,599     866    52   3,755   2   125   1064   386   351
2582   Springfield        Springfield                  MO   89.6%    54,047    49,385     946   114   3,602   0     0   1444   608   544
2583   St. Louis          St. Louis                    MO   87.3%    39,616    35,858     843    21   2,732   0   162    900   394   383
2584   Eau Claire         Eau Claire                   WI   95.9%    10,887     8,474     358    46   2,009   0     0    692   291   234
2585   Green Bay          Green Bay                    WI   95.1%    13,527    10,873     585    33   1,771   0   265    753   307   217
2586   Madison            Madison                      WI   96.4%     9,111     6,532     543     6   1,977   1    52   1013   363   261
2587   Milwaukee          Milwaukee                    WI   81.8%    30,387    28,196     576    58   1,554   2     1   1044   463   408
2901   Gulfport           Gulfport                     MS   81.7%    63,333    59,521     942   153   2,716   1     0   1221   670   601
2902   Jackson            Jackson                      MS   67.5%   108,767   104,631   1,099   509   2,525   3     0    945   534   523
2904   Birmingham         Birmingham                   AL   65.4%   136,061   131,597   1,233   404   2,826   1     0    959   625   613
2905   Huntsville         Huntsville                   AL   73.5%    92,965    89,110   1,422   308   2,124   1     0   1021   557   533
2906   Mobile             Mobile                       AL   69.8%   113,811   109,317   1,159   282   3,052   1     0   1017   526   496
2907   Charleston         North Charleston             SC   71.8%   136,231   132,297     873   124   2,937   0     0   1301   614   595
2908   Columbia           Columbia                     SC   74.4%    87,567    84,116     983    69   2,399   0     0    991   506   499
2909   Greenville, SC     Greenville                   SC   80.4%    74,179    71,077     754    82   2,265   0     1   1106   512   512
2910   Atlanta            Atlanta                      GA   75.1%    58,882    55,760     792    39   2,291   0     0    810   447   401
2966   Lauderdale Lakes   Lauderdale Lake              FL   80.0%    49,468    46,162     858    86   2,361   1     0    993   517   460
2967   Fort Lauderdale    Margate                      FL   81.3%    53,999    50,832     672    99   2,396   0     0    961   462   426
2968   Fort Myers         Fort Myers                   FL   78.8%    97,265    92,207     723   112   4,222   1     0   1285   827   737
2969   Gainesville        Gainesville                  FL   88.1%    27,236    25,210     524    48   1,454   0     0    921   447   372
2970   Jacksonville       Jacksonville                 FL   76.8%    47,184    44,862     678    57   1,587   0     0    778   415   400
2971   Lakeland           Lakeland                     FL   75.7%    96,536    91,747   1,095   112   3,582   0     0   1068   662   614
2972   Miami North        Miami Lakes                  FL   81.5%    56,050    49,938     814   296   5,002   0     0   1156   586   527
2973   Miami South        Palmetto Bay                 FL   82.9%    41,403    38,257     757   224   2,164   1     0   1016   536   439
2974   Ocala              Ocala                        FL   79.3%    59,534    56,912     600    55   1,967   0     0    875   541   496
2975   Orange County      Orlando                      FL   82.2%    46,891    43,553     991    28   2,319   0     0   1063   537   472
2976   Pensacola          Pensacola                    FL   69.4%   115,901   111,505     872   142   3,381   1     0   1194   543   530
2977   Seminole County    Lake Mary                    FL   76.8%    66,733    63,636     718    60   2,319   0     0    741   473   426
2978   St. Petersburg     St. Petersburg               FL   84.4%    49,654    46,433     621    60   2,540   0     0    903   536   494
2979   Tampa              Tampa                        FL   75.2%    66,125    62,923     832    78   2,292   0     0    858   496   488
2980   West Palm Beach    West Palm Beach              FL   77.7%    76,864    73,167     863    67   2,766   1     0   1103   637   622
2981   Columbus           Columbus                     GA   60.7%   156,589   153,125     986   281   2,196   1     0   1162   716   709
2982   Dekalb County      Atlanta                      GA   77.9%    45,438    42,580     925   120   1,813   0     0    866   455   361
2983   Douglasville       Douglasville                 GA   71.8%    56,903    54,936     637    94   1,235   1     0    670   362   325
2984   Gainesville, GA    Gainesville                  GA   80.2%    68,382    65,072     705    55   2,550   0     0    882   541   521
2985   Gwinnett County    Duluth                       GA   68.9%    69,936    67,187     892    76   1,781   0     0    786   393   393
2986   Macon              Macon                        GA   73.9%    72,117    69,070     756   130   2,161   0     0   1036   687   647
2987   Savannah           Savannah                     GA   92.0%    22,340    19,543     590    38   2,168   1     0    781   524   422
2988   Baton Rouge        Baton Rouge                  LA   75.0%    66,246    62,724     925   328   2,268   1     0    925   497   458
2989   Jefferson Parish   Elmwood                      LA   82.0%    46,725    43,675     887   187   1,976   0     0    995   522   484
2990   New Orleans        New Orleans                  LA   98.3%     3,158       871     761    39   1,487   0     0    304   164    10
2991   Shreveport         Shreveport                   LA   55.1%   159,954   156,668     730   500   2,054   2     0   1147   690   683
2992   Asheville          Asheville                    NC   81.7%    80,255    76,399     476   132   3,246   2     0   1441   738   713
2993   Charlotte          Charlotte                    NC   81.2%    43,735    41,077     660    31   1,967   0     0    924   495   459
2994   Durham             Durham                       NC   72.4%    75,679    73,163     649    48   1,818   1     0    887   462   445
2995   Fayetteville       Fayetteville                 NC   78.1%    80,404    77,130     575    95   2,604   0     0   1043   558   519
2996   Greenville, NC     Greenville                   NC   73.8%   103,331   100,045     702   220   2,364   0     0   1190   597   570
2997   Raleigh            Raleigh                      NC   84.1%    40,675    38,419     479    49   1,727   1     0    730   360   346
2998   Winston-Salem      Winston-Salem                NC   76.5%    73,805    71,009     441    67   2,288   0     0    986   541   533
3105   Flagstaff          Flagstaff                    AZ   81.2%    42,866    40,521     296   243   1,801   4     1    710   395   331
3106   Maricopa Central   Phoenix                      AZ   78.2%    60,434    57,409     585   101   2,336   1     2    884   500   424
3107   Maricopa South     Mesa                         AZ   85.2%    38,369    35,388     755    72   2,146   0     8    726   428   414
3108   Maricopa West      Glendale                     AZ   73.1%    64,514    61,866     949    79   1,619   0     1    801   449   420
3109   Tucson             Tucson                       AZ   78.5%    92,913    87,991   1,103   375   3,444   0     0   1290   749   698
3110   Window Rock        St. Michaels                 AZ   59.1%    37,276    36,401     175    82     617   1     0    419   272   249
3154   Aurora             Aurora                       CO   85.7%    27,855    25,643     717    22   1,473   0     0    627   289   285
3155   Colorado North     Longmont                     CO   92.7%    20,606    17,091     739   106   2,619   2    49    942   421   293
3156   Colorado Springs   Colorado Springs             CO   71.6%    92,306    89,107     659   441   2,089   9     1    873   493   493
3157   Denver             Lakewood                     CO   90.6%    20,146    17,493     634    10   2,004   1     4    525   271   225
3158   Overland Park      Overland Park                KS   91.2%    16,511    14,893     370    31   1,214   0     3    562   227   148
3159   Wichita            Wichita                      KS   96.3%    11,675     9,094     543    34   1,767   1   236    556   274   193
3160   Billings           Billings                     MT   74.2%    69,101    66,535     491   271   1,800   1     3   1064   506   491
3162   Bismarck           Bismarck                     ND   89.4%    18,560    16,329     483   280   1,465   3     0    452   276   231
3163   Lincoln            Lincoln                      NE   86.7%    40,922    37,611     735    56   2,520   0     0    977   481   443
3164   Albuquerque        Los Ranchos de Albuquerque   NM   78.2%    62,206    58,677     883   525   2,117   4     0    918   571   520
3165   Las Cruces         Las Cruces                   NM   85.0%    27,869    25,774     553    95   1,447   0     0    812   401   353
3166   Cleveland Co.      Norman                       OK   83.5%    50,130    47,079     511   268   2,261   2     9    743   427   401
3167   Oklahoma County    Warr Acres                   OK   93.3%    18,467    14,883     800    29   2,747   0     8    593   349   315
3168   Tulsa              Tulsa                        OK   75.9%    79,593    76,431     698   320   2,135   0     9    783   437   435
3169   Sioux Falls        Sioux Falls                  SD   82.7%    29,226    27,202     582   217   1,224   1     0    541   220   210
3170   Arlington          Grand Prairie                TX   90.3%    14,528    12,735     433    20   1,340   0     0    513   266   225
3171   Austin             Austin                       TX   95.4%    12,096     9,147     676    57   2,216   0     0    850   393   207
3172   Collin Co.         McKinney                     TX   89.7%    25,286    22,951     668    67   1,598   2     0    655   420   356
3173   Dallas             Duncanville                  TX   80.7%    27,973    25,735     689    40   1,503   2     4   1036   521   454
3174   Dallas Co. NE      Richardson                   TX   85.2%    21,487    19,571     519    37   1,359   1     0    756   369   273
3175   Dallas Co. NW      Farmers Branch               TX   81.8%    35,883    33,216     456    45   2,166   0     0    678   377   344
3176   Denton Co.         Denton                       TX   92.1%    24,146    20,743   1,042    67   2,282   0    12    819   418   350
3177   El Paso            El Paso                      TX   82.9%    44,009    40,500     674   190   2,643   2     0   1041   507   414
3178   Fort Bend Co.               Katy              TX   75.9%   81,006   77,304   1,216   339   2,143   4     0   1055   612   576
3179   Fort Worth                  Fort Worth        TX   92.7%   13,515    9,883     582    71   2,409   0   570    150    53    48
3180   Harris Co. East             Houston           TX   93.4%    9,683    7,639     384    64   1,594   2     0    671   334   252
3181   Harris Co. NE               Houston           TX   93.3%   10,003    7,191   1,613    17   1,182   0     0    579   311   236
3182   Harris Co. NW               Katy              TX   97.6%    3,229    1,831     621     2     775   0     0    537   298   147
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   81.8%   59,699   51,580   5,474   335   2,309   1     0    938   548   531
3184   Houston NW                  Houston           TX   93.8%    9,041    6,935     935    12   1,159   0     0    394   226   154
3185   Houston South               Houston           TX   82.8%   29,036   25,847   1,661    56   1,472   0     0    660   366   325
3186   Houston West                Houston           TX   89.8%   17,485   15,071     466    65   1,883   0     0    789   443   343
3187   Laredo                      Laredo            TX   79.0%   70,095   66,264     924   308   2,599   0     0   1169   672   625
3188   Lubbock                     Lubbock           TX   82.3%   56,595   53,508     676   198   2,211   2     0    880   526   505
3189   Montgomery Co.              Spring            TX   82.0%   60,851   56,887   1,133   417   2,413   1     0   1090   598   563
3190   San Antonio East            San Antonio       TX   96.5%    4,218    3,171     302    26     719   0     0    511   217   128
3191   San Antonio North           San Antonio       TX   98.2%    2,111    1,175     191     5     708   0    32    292   179    86
3192   San Antonio West            San Antonio       TX   98.5%    1,718      704     253     4     757   0     0    300   198    28
3193   Tyler                       Tyler             TX   83.9%   62,340   58,865     708   239   2,528   0     0   1034   649   581
3194   Waco                        Waco              TX   92.3%   24,898   21,084     766    85   2,962   1     0    991   494   377
3195   Williamson Co.              Leander           TX   94.0%   18,682   14,984     762    97   2,839   0     0    687   398   305
3196   Orem                        Orem              UT   89.5%   21,254   18,628     949   113   1,549   1    14    563   257   242
3197   Salt Lake City              South Salt Lake   UT   90.8%   22,705   19,671     892    58   1,868   0   216    779   361   310
3198   Casper                      Casper            WY   83.9%   22,988   21,473     234    97   1,183   1     0    591   240   218
3255   Honolulu                    Honolulu          HI   97.1%    8,297    4,912   1,266   243   1,874   2     0    412   274   157
3256   Boise                       Boise             ID   98.6%    4,452    1,856     352    36   2,207   0     1    363   176    55
3257   Las Vegas                   Las Vegas         NV   83.8%   44,256   39,366   1,083    48   3,291   0   468    774   506   460
3258   North Las Vegas             N. Las Vegas      NV   86.9%   37,349   33,271   1,076   114   2,883   4     1    743   489   448
3259   Eugene                      Springfield       OR   85.5%   45,761   42,387   1,025    86   2,240   1    22   1015   429   384
3260   Portland                    Portland          OR   94.4%   10,547    8,497     466     8   1,552   2    22    470   244   193
3261   Salem                       Salem             OR   96.4%    8,681    6,672     590    23   1,384   0    12    641   292   180
3263   Bakersfield                 Bakersfield       CA   85.0%   45,863   41,125   1,374    74   3,210   0    80    794   424   397
3264   Chico                       Chico             CA   80.8%   58,669   55,170     948   142   2,409   0     0    811   409   395
3265   Concord                     Concord           CA   86.9%   22,232   19,615     819    26   1,567   0   205    508   272   260
3266   El Cajon                    San Diego         CA   91.6%   11,225    9,235     836    44   1,109   0     1    438   210   181
3267   Fullerton                   Buena Park        CA   94.3%    9,945    7,388     925    24   1,605   0     3    661   329   200
3268   Inglewood                   Inglewood         CA   88.6%   33,652   29,616   1,386    28   2,566   2    54    879   466   383
3269   Long Beach                  Long Beach        CA   93.0%   14,043   11,145   1,189    17   1,692   0     0    713   409   347
3270   Fresno                      Fresno            CA   89.5%   24,970   21,609   1,191    27   1,923   0   220    813   482   419
3271   Oakland                     Oakland           CA   88.7%   17,436   14,616   1,331    17   1,472   0     0    475   268   201
3272   Ontario                     Upland            CA   88.7%   13,692   11,079     834    23   1,250   0   506    403   237   205
3273   Palm Springs                Palm Springs      CA   84.8%   38,349   34,456     971    57   2,849   0    16    788   394   355
3274   Pasadena                    Pasadena          CA   95.2%   14,474   10,414   1,474    32   2,554   0     0    733   460   415
3275   Pleasanton                  San Ramon         CA   94.0%    6,779    5,064     562    12   1,141   0     0    282   157   147
3276   Riverside                   Riverside         CA   84.2%   23,543   20,658   1,091    13   1,645   0   136    497   291   281
3277   Sacramento                  Sacramento        CA   91.4%   15,791   13,554     744    15   1,478   0     0    476   302   242
3278   San Bernardino              San Bernardino    CA   87.5%   26,165   23,394     975    58   1,738   0     0    687   365   325
3279   San Diego                   San Diego         CA   90.5%   15,879   13,576     841   123   1,338   1     0    512   278   253
3280   San Francisco               San Francisco     CA   92.2%   12,836   10,478     559     4   1,792   0     3    495   269   256
3281   San Jose                    San Jose          CA   89.8%   17,994   15,110   1,326   141   1,417   0     0    745   393   298
3282   San Mateo                   Redwood City      CA   94.1%    7,690    4,455   1,986     5   1,010   0   234    380   209   108
3283   Santa Ana                   Santa Ana         CA   94.6%   11,085    8,404     857    16   1,808   0     0    692   340   212
3284   Camarillo                   Camarillo         CA   89.1%   22,550   19,706   1,145    55   1,644   0     0    523   352   303
3285   Santa Clarita               Valencia          CA   93.0%   16,028   11,406   1,462    19   2,637   0   504    732   393   366
3286   Santa Rosa                  Rohnert Park      CA   82.3%   37,062   34,782     458   258   1,557   1     6    696   379   317
3287   South Gate                  Commerce          CA   85.0%   39,331   33,978   2,679    54   2,595   0    25    666   364   344
3288   Stockton                    Stockton          CA   84.0%   38,961   35,343     964    70   2,175   0   409    753   399   334
3289   Sunnyvale                   Sunnyvale         CA   93.4%   11,279    8,779     853    14   1,322   0   311    328   210   141
3290   Woodland Hills              Woodland Hills    CA   95.9%   14,924   10,485     933     9   3,215   0   282    795   426   376
3291   Vista                       Carlsbad          CA   95.3%    6,615    4,907     499    18   1,164   0    27    332   174   127
3292   West Covina                 West Covina       CA   97.5%    4,462    2,225     909    11   1,317   0     0    418   224   144
3293   Everett                     Everett           WA   96.3%    9,760    7,609     467    42   1,511   0   131    533   337   221
3294   Olympia                     Olympia           WA   96.4%    9,082    6,370     827    25   1,767   1    92    517   308   259
3295   Seattle                     Seattle           WA   96.0%    8,405    6,058     536    23   1,788   0     0    582   291   179
3296   Spokane                     Spokane           WA   88.4%   35,468   30,830   1,707   140   2,638   1   152    821   396   390
3297   Tacoma                      Tacoma            WA   95.3%    8,259    6,409     526    38   1,276   0    10    589   236   179
3298   Anchorage                   Anchorage         AK   91.6%   15,112   12,614     385   432   1,553   9   119    690   322   252
 ACO                                                    ACO Percent Remaining Remaining Remaining Remaining Remaining Remaining Remaining   Active   Employees With Employees With
                ACO Name                  ACO city
Number                                                 state Completed Cases   NRFU Prod  SQRA       FV      NRFU RI    FV QC      MV     Employees    Availability    An Assignment
  2253   Danbury                 Danbury               CT       93.7%   11,616     9,688      422         8     1,498          0        0        753               373            265
  2254   Hartford                Hartford              CT       94.6%   12,573    10,030      907        14     1,622          0        0        836               423            321
  2255   New Haven               New Haven             CT       89.5%   18,719    16,757      443        35     1,484          0        0        869               462            337
  2256   Boston                  Boston                MA       83.9%   33,726    30,461      957        21     2,287          0        0       1051               482            412
  2257   Lawrence                Lawrence              MA       84.1%   19,795    18,436      340        39       980          0        0        562               289            272
  2258   Quincy                  Quincy                MA       93.1%    6,988     5,799      278         1       910          0        0        398               171            108
  2259   East Bridgewater        East Bridgewater      MA       82.1%   54,063    50,145      689       125     3,104          0        0       1012               609            573
  2260   Waltham                 Waltham               MA       97.9%    4,696     2,788      540        21     1,347          0        0        812               306             74
  2261   Worcester               Worcester             MA       90.6%   26,696    23,682      705        45     2,260          3        1       1199               541            448
  2262   Gardiner                Gardiner              ME       95.6%   17,924    13,758      630        48     3,486          1        1        955               576            527
  2263   Concord                 Concord               NH       89.2%   30,316    26,619      721        86     2,889          1        0       1081               533            483
  2264   Egg Harbor              Egg Harbor Township   NJ       74.0%   76,582    73,276      652       103     2,551          0        0       1200               702            664
  2265   Parsippany              Parsippany            NJ       96.2%    5,200     3,958      467        13       762          0        0        709               349            207
  2266   South Plainfield        South Plainfield      NJ       87.4%   16,854    15,046      618        17     1,172          0        1        869               402            273
  2267   Jersey City             Jersey City           NJ       87.5%   21,946    19,496      791        40     1,619          0        0        948               533            337
  2268   Newark                  Newark                NJ       81.0%   29,516    26,034    1,740        51     1,691          0        0        869               483            397
  2269   Fairlawn                Fairlawn              NJ       80.5%   35,508    32,840      936        93     1,638          0        1        981               548            451
  2270   Toms River              Toms River            NJ       88.4%   31,824    28,775      786        62     2,201          0        0       1049               534            435
  2271   Trenton                 Trenton               NJ       92.6%   11,654     9,724      666        23     1,240          0        1        716               353            264
  2272   Albany                  Albany                NY       85.6%   59,786    55,826      857       170     2,933          0        0       1765               744            699
  2273   Bronx 1                 Bronx                 NY       83.2%   23,718    20,934    1,092         8     1,684          0        0        989               502            315
  2274   Bronx 2                 Bronx                 NY       85.8%   20,532    18,111    1,188        38     1,195          0        0        960               496            302
  2275   Melville                Melville              NY       78.0%   53,775    49,879    1,743        94     2,058          1        0       1407               725            657
  2276   Buffalo                 Buffalo               NY       89.6%   20,867    18,560      516        18     1,772          0        1        882               395            290
  2277   Queens 1                Long Island City      NY       92.7%    8,805     6,388    1,089        16     1,310          2        0        613               298            175
  2278   Brooklyn 1              Brooklyn              NY       73.4%   36,808    33,862    1,557       113     1,276          0        0       1159               573            478
  2279   Garden City             Garden City           NY       88.3%   20,066    17,142    1,497        24     1,403          0        0        895               416            292
  2280   Manhattan 1             New York              NY       88.9%   20,684    18,355      836        41     1,452          0        0        823               463            310
  2281   Manhattan 2             New York              NY       87.4%   36,592    32,002      963        45     3,582          0        0       1309               720            510
  2282   Pawling                 Pawling               NY       90.3%   24,885    21,534    1,251        87     2,013          0        0       1387               673            531
  2283   Brooklyn 2              Brooklyn              NY       80.8%   36,849    32,744    1,728        83     2,294          0        0       1337               790            550
  2284   Queens 2                Bayside               NY       91.0%   11,536     9,280      680        54     1,520          2        0        861               452            272
  2285   Queens 3                Forest Hills          NY       88.7%   14,619    12,568      624        67     1,358          2        0        890               412            328
  2286   Peekskill               Peekskill             NY       86.4%   24,443    22,035      874        37     1,497          0        0        961               510            356
  2287   Rochester               Rochester             NY       87.8%   46,606    43,095      743        74     2,694          0        0       1529               742            620
  2288   Brooklyn 3              Brooklyn              NY       91.2%   13,368    10,159      995        22     2,192          0        0       1088               575            382
  2289   Queens 4                Jamaica               NY       87.5%   14,118    11,973      866        84     1,195          0        0        786               393            207
  2290   Staten Island           Staten Island         NY       91.7%    7,041     5,538      528         4       971          0        0        633               253            183
  2291   Syracuse                Syracuse              NY       91.0%   34,387    30,685      553       143     3,005          0        1       1683               741            564
  2292   Brooklyn 4              Brooklyn              NY       83.6%   25,760    22,634    1,692        41     1,393          0        0        686               367            260
  2293   Guaynabo                Guaynabo              PR       92.7%   34,360    26,766    1,373     2,339     3,859         23        0       1444               903            622
  2294   Caguas                  Caguas                PR       94.3%   26,033    17,531      811     5,057     2,590         44        0       1338               857            618
  2295   Mayaguez                Mayaguez              PR       96.0%   20,469     9,540    1,282     7,015     2,533         99        0       1639             1005             708
  2296   Providence              Providence            RI       88.4%   24,652    22,535      447        33     1,637          0        0        986               494            376
  2297   Burlington              Burlington            VT       94.3%   10,049     8,462      230        52     1,305          0        0        703               338            251
  2355   Washington DC           Washington            DC       82.5%   31,141    28,115      861        48     2,110          1        6        805               416            316
  2356   Wilmington              Wilmington            DE       81.6%   36,800    34,637      615        17     1,486          0       45        862               438            389
  2357   Lexington               Lexington             KY       76.7%  108,886   103,815    1,134       950     2,981          6        0       1576               944            894
  2358   Louisville              Louisville            KY       78.6%   74,682    71,233    1,023       120     2,289          1       16        960               546            519
  2359   Hanover                 Hanover               MD       83.6%   43,866    39,551    1,955        46     2,313          1        0       1207               757            626
  2360   Baltimore               Baltimore             MD       74.9%   39,268    37,147      517        10     1,593          0        1        956               471            420
  2361   Hagerstown              Hagerstown            MD       94.9%   12,435     9,430    1,038         8     1,959          0        0        937               478            338
  2362   Towson                  Towson                MD       88.7%   32,992    28,559    1,734        22     2,661          0       16       1230               665            490
  2363   Akron                   Akron                 OH       75.7%   66,818    64,126      643        51     1,797          0      201        936               616            604
  2364   Mansfield               Mansfield             OH       97.8%    5,735     3,802      399        15     1,519          0        0        654               292            174
  2365   Cincinnati              Cincinnati            OH       87.6%   19,298    17,259      365        10     1,650          1       13        847               413            349
  2366   Cleveland               Cleveland             OH       75.9%   50,984    48,367      583        64     1,840          0      130        935               560            505
  2367   Columbus                Dublin                OH       92.7%   18,065    14,987      553         4     2,521          0        0       1307               633            453
  2368   Dayton                  Dayton                OH       90.8%   22,137    19,991      529        31     1,586          0        0        756               416            377
  2369   Toledo                  Toledo                OH       82.9%   53,772    50,946      575        42     2,150          0       59       1042               609            561
  2370   South Point             South Point           OH       96.7%    8,777     6,564      492        58     1,540          0      123        843               459            293
  2371   Allentown               Allentown             PA       78.9%   66,441    63,313      557        71     2,489          1       10        912               535            495
  2372   Cranberry Township      Cranberry Township    PA       96.6%   11,575     9,089      480        27     1,954          0       25        790               390            293
  2373   Harrisburg              Harrisburg            PA       93.3%   18,254    15,971      485        32     1,766          0        0        878               420            344
  2374   Norristown              Norristown            PA       91.2%   15,506    13,721      401        17     1,360          0        7        688               354            276
  2375   Philadelphia-Franklin   Philadelphia          PA       74.1%   64,694    61,473      686        45     2,489          0        1       1442               694            535
  2376   Philadelphia-Penn       Philadelphia          PA       69.6%   48,320    46,344      597        30     1,349          0        0        937               456            439
  2377   Pittsburgh              Pittsburgh            PA       91.1%   19,189    16,906      456        12     1,815          0        0        722               379            273
  2378   Reading                 Reading               PA       85.0%   34,178    32,217      521        58     1,382          0        0        587               393            331
  2379   State College           State College         PA       95.1%   16,797    14,313      513        33     1,938          0        0       1004               474            397
  2380   Knoxville               Knoxville             TN       94.3%   20,076    17,043      555        43     2,381          1       53        904               532            415
  2381   Memphis                 Memphis               TN       78.4%   51,982    49,187      719        35     2,041          0        0        986               577            519
  2382   Nashville               Franklin              TN       94.5%   18,066    14,901      682        31     2,452          0        0        851               531            339
  2383   Shelbyville             Shelbyville           TN       80.8%   87,581    82,999    1,253       191     3,119          0       19       1590             1016             953
  2384   Crystal City            Arlington             VA       92.5%    9,080     7,198      567        12     1,302          0        1        426               191            157
  2385   Fairfax                 Fairfax               VA       98.2%    1,873     1,004      338        20       511          0        0        248               128             18
  2386   Fredericksburg          Fredericksburg        VA       77.4%   56,999    54,467      956        84     1,489          2        1       1010               570            498
  2387   Virginia Beach          Virginia Beach        VA       81.6%   52,392    49,430      814       144     2,000          0        4        966               525            484
  2388   Richmond                Richmond              VA       80.4%   50,070    47,385      924        32     1,729          0        0        970               470            453
  2389   Roanoke                 Roanoke               VA       84.5%   53,319    49,833      685       101     2,322          0      378       1357               740            709
  2390   Beckley                 Beckley               WV       98.7%    6,863     2,696      857       172     3,138          0        0       1073               553            190
  2556   Fayetteville            Fayetteville          AR       97.6%    8,805     5,862      771       106     2,056          0       10        831               591            383
  2557   Little Rock             Little Rock           AR       89.3%   39,315    35,906      734       143     2,424          1      107       1446               762            638
  2558   Des Moines              Des Moines            IA       76.1%  121,439   116,690    1,371       103     3,275          0        0       1933             1082            1018
  2559   Chicago Central         Chicago               IL       86.3%   34,773    30,461    1,149        23     3,140          0        0       1315               757            696
  2560   Chicago Far Southwest   Evergreen Park        IL       91.7%   10,334     8,397      647         9     1,265          0       16        801               445            403
  2561   Chicago South           Chicago               IL       87.0%   22,385    19,058    1,111         7     2,207          2        0        919               513            428
  2562   Cook County NW          Schaumburg            IL       93.4%    9,021     7,159      611        31     1,218          0        2        460               320            279
  2563   Cook County South       Matteson              IL       85.6%   23,702    20,446    1,479        10     1,767          0        0        870               446            407
  2564   Dekalb                  Dekalb                IL       92.8%   16,262    13,823      884        21     1,534          0        0        872               444            359
  2565   Oswego                  Oswego                IL       90.2%   17,402    15,160      985         4     1,252          0        1        820               484            383
2566   Peoria             Peoria                       IL   89.8%    32,358    29,144   1,133    20   2,061   0     0   1103    566   477
2567   Skokie             Skokie                       IL   93.4%     8,096     6,337     504    33   1,222   0     0    858    436   323
2568   Springfield        Springfield                  IL   79.2%    68,263    65,060   1,178   136   1,889   0     0   1114    658   641
2569   Evansville         Evansville                   IN   96.2%     9,805     7,264     745     7   1,473   0   316    918    425   338
2570   Ft. Wayne          Ft. Wayne                    IN   93.4%    18,533    16,170     596    38   1,728   1     0    981    507   401
2571   Indianapolis       Indianapolis                 IN   92.0%    20,857    18,115     660    18   2,063   0     1    943    382   345
2572   Lake County        Merrillville                 IN   93.3%    20,901    17,937     812    31   2,119   1     1   1136    504   371
2573   Detroit            Detroit                      MI   77.6%    75,775    71,231   2,178    89   2,277   0     0   1609    870   833
2574   Lansing            Lansing                      MI   79.0%    74,941    71,500     998    96   2,346   1     0   1433    728   648
2575   Macomb County      Clinton Township             MI   91.6%    22,303    19,666     697    33   1,857   0    50    948    517   437
2576   Traverse City      Traverse City                MI   81.3%    98,718    93,441     963   200   3,910   1   203   1976   1092   960
2577   Oakland County     Troy                         MI   91.9%    13,478    11,698     470    10   1,297   0     3    463    218   181
2578   Duluth             Duluth                       MN   88.7%    43,356    39,182   1,532    81   2,561   0     0   1428    691   602
2579   Minneapolis        Minneapolis                  MN   95.7%     6,685     4,757     656    19   1,253   0     0    546    239   186
2580   Rochester          Rochester                    MN   88.4%    31,378    28,853     755    27   1,743   0     0   1289    579   504
2581   Kansas City        Kansas City                  MO   95.0%    21,936    17,163     904    56   3,687   2   124   1051    472   427
2582   Springfield        Springfield                  MO   88.6%    59,513    55,086   1,009   115   3,303   0     0   1479    863   787
2583   St. Louis          St. Louis                    MO   86.4%    42,359    38,816     864    21   2,497   0   161    928    508   475
2584   Eau Claire         Eau Claire                   WI   95.4%    12,304     9,952     403    46   1,903   0     0    693    394   321
2585   Green Bay          Green Bay                    WI   94.5%    14,927    12,353     628    33   1,648   0   265    769    391   306
2586   Madison            Madison                      WI   96.0%    10,221     7,683     570     6   1,911   0    51    935    489   349
2587   Milwaukee          Milwaukee                    WI   80.7%    32,145    30,061     591    57   1,433   2     1   1044    537   460
2901   Gulfport           Gulfport                     MS   80.5%    67,299    63,714     997   154   2,433   1     0   1239    777   694
2902   Jackson            Jackson                      MS   65.0%   116,893   113,058   1,232   529   2,070   4     0    936    541   535
2904   Birmingham         Birmingham                   AL   63.4%   144,029   139,924   1,320   405   2,378   2     0    953    683   683
2905   Huntsville         Huntsville                   AL   71.9%    98,394    94,634   1,580   309   1,870   1     0   1022    646   620
2906   Mobile             Mobile                       AL   68.4%   118,920   114,568   1,222   282   2,847   1     0   1001    585   573
2907   Charleston         North Charleston             SC   70.2%   143,861   140,194     953   124   2,590   0     0   1310    746   731
2908   Columbia           Columbia                     SC   73.0%    92,117    88,748   1,044    70   2,255   0     0   1002    566   559
2909   Greenville, SC     Greenville                   SC   78.6%    80,959    78,043     800    79   2,036   0     1   1106    678   678
2910   Atlanta            Atlanta                      GA   73.2%    63,283    60,373     828    39   2,043   0     0    818    497   452
2966   Lauderdale Lakes   Lauderdale Lake              FL   78.0%    54,205    51,141     906    85   2,072   1     0    997    611   537
2967   Fort Lauderdale    Margate                      FL   79.4%    59,470    56,675     722   100   1,973   0     0    964    592   545
2968   Fort Myers         Fort Myers                   FL   77.3%   103,723    99,439     766   112   3,405   1     0   1289    898   786
2969   Gainesville        Gainesville                  FL   86.7%    30,297    28,264     568    50   1,415   0     0    925    499   378
2970   Jacksonville       Jacksonville                 FL   75.2%    50,473    48,336     695    57   1,385   0     0    776    488   445
2971   Lakeland           Lakeland                     FL   74.2%   102,339    98,372   1,120   112   2,735   0     0   1086    738   715
2972   Miami North        Miami Lakes                  FL   80.1%    59,757    55,259     877   309   3,311   1     0   1153    729   614
2973   Miami South        Palmetto Bay                 FL   81.5%    44,605    41,540     809   227   2,029   0     0   1009    635   523
2974   Ocala              Ocala                        FL   77.7%    64,220    61,780     630    56   1,754   0     0    871    585   544
2975   Orange County      Orlando                      FL   80.8%    50,674    47,533   1,034    29   2,078   0     0   1003    596   536
2976   Pensacola          Pensacola                    FL   67.9%   121,385   117,592     916   142   2,734   1     0   1193    631   619
2977   Seminole County    Lake Mary                    FL   75.1%    71,433    68,595     751    61   2,026   0     0    748    513   513
2978   St. Petersburg     St. Petersburg               FL   82.5%    55,774    52,921     645    60   2,148   0     0    913    610   569
2979   Tampa              Tampa                        FL   73.5%    70,709    67,691     864    80   2,074   0     0    866    592   584
2980   West Palm Beach    West Palm Beach              FL   76.0%    82,763    79,364     906    71   2,421   1     0   1173    833   802
2981   Columbus           Columbus                     GA   58.4%   165,765   162,564   1,071   280   1,849   1     0   1138    756   748
2982   Dekalb County      Atlanta                      GA   75.8%    49,805    47,150     951   122   1,582   0     0    874    493   392
2983   Douglasville       Douglasville                 GA   70.8%    58,911    57,045     655    93   1,117   1     0    691    442   277
2984   Gainesville, GA    Gainesville                  GA   78.6%    73,732    70,602     718    56   2,356   0     0    865    634   615
2985   Gwinnett County    Duluth                       GA   67.0%    74,157    71,806     954    75   1,322   0     0    789    458   457
2986   Macon              Macon                        GA   71.0%    80,111    77,377     803   132   1,799   0     0   1031    744   701
2987   Savannah           Savannah                     GA   90.7%    26,102    23,436     643    44   1,977   2     0    753    569   491
2988   Baton Rouge        Baton Rouge                  LA   73.1%    71,183    68,002     991   335   1,855   0     0    907    559   511
2989   Jefferson Parish   Elmwood                      LA   80.5%    50,605    47,758     902   187   1,758   0     0    703    426   393
2990   New Orleans        New Orleans                  LA   98.2%     3,378     1,080     777    39   1,482   0     0    351    210    51
2991   Shreveport         Shreveport                   LA   53.0%   167,036   164,009     745   503   1,777   2     0   1096    671   668
2992   Asheville          Asheville                    NC   80.0%    87,486    83,908     500   131   2,946   1     0   1470    878   849
2993   Charlotte          Charlotte                    NC   79.4%    47,875    45,406     672    32   1,765   0     0    939    557   528
2994   Durham             Durham                       NC   70.9%    79,940    77,605     674    48   1,612   1     0    882    533   513
2995   Fayetteville       Fayetteville                 NC   76.5%    86,181    83,085     595    95   2,406   0     0   1050    699   654
2996   Greenville, NC     Greenville                   NC   72.2%   109,317   106,353     735   220   2,009   0     0   1201    741   717
2997   Raleigh            Raleigh                      NC   82.6%    44,459    42,400     488    49   1,521   1     0    720    429   400
2998   Winston-Salem      Winston-Salem                NC   74.7%    79,131    76,711     452    67   1,901   0     0    987    620   614
3105   Flagstaff          Flagstaff                    AZ   79.8%    45,997    43,876     305   243   1,569   3     1    714    436   393
3106   Maricopa Central   Phoenix                      AZ   76.3%    65,705    63,066     608   101   1,927   1     2    888    515   492
3107   Maricopa South     Mesa                         AZ   83.8%    41,804    39,130     783    71   1,812   0     8    730    506   486
3108   Maricopa West      Glendale                     AZ   71.1%    69,315    66,880     975    79   1,380   0     1    792    498   469
3109   Tucson             Tucson                       AZ   76.2%   102,358    97,850   1,158   376   2,974   0     0   1293    830   763
3110   Window Rock        St. Michaels                 AZ   57.4%    38,758    37,970     178    83     526   1     0    410    295   276
3154   Aurora             Aurora                       CO   84.4%    30,279    28,184     724    25   1,346   0     0    628    321   315
3155   Colorado North     Longmont                     CO   91.9%    22,821    19,411     756   107   2,496   2    49    962    437   295
3156   Colorado Springs   Colorado Springs             CO   69.9%    97,480    94,498     685   443   1,844   9     1    876    548   547
3157   Denver             Lakewood                     CO   89.7%    22,108    19,567     637    10   1,889   1     4    563    323   255
3158   Overland Park      Overland Park                KS   90.5%    17,766    16,214     386    30   1,133   0     3    587    274   188
3159   Wichita            Wichita                      KS   95.8%    13,227    10,676     571    34   1,710   0   236    557    321   234
3160   Billings           Billings                     MT   72.6%    73,202    70,816     518   269   1,595   1     3   1069    619   597
3162   Bismarck           Bismarck                     ND   87.9%    21,049    18,909     559   281   1,297   3     0    504    314   270
3163   Lincoln            Lincoln                      NE   85.2%    45,356    42,241     758    57   2,300   0     0    978    619   559
3164   Albuquerque        Los Ranchos de Albuquerque   NM   76.6%    66,578    63,207     968   534   1,864   5     0    920    616   558
3165   Las Cruces         Las Cruces                   NM   83.7%    30,177    28,151     587    97   1,341   1     0    830    494   419
3166   Cleveland Co.      Norman                       OK   82.2%    54,145    51,322     548   268   1,996   2     9    749    481   455
3167   Oklahoma County    Warr Acres                   OK   92.4%    21,079    17,597     833    30   2,611   0     8    658    446   392
3168   Tulsa              Tulsa                        OK   74.5%    84,172    81,252     741   321   1,848   1     9    776    486   483
3169   Sioux Falls        Sioux Falls                  SD   81.5%    31,106    29,196     608   217   1,084   1     0    550    270   251
3170   Arlington          Grand Prairie                TX   88.8%    16,746    15,129     453    19   1,145   0     0    521    346   307
3171   Austin             Austin                       TX   94.9%    13,316    10,411     707    57   2,141   0     0    859    441   269
3172   Collin Co.         McKinney                     TX   88.3%    28,723    26,469     696    76   1,481   1     0    655    471   409
3173   Dallas             Duncanville                  TX   77.9%    31,965    30,033     720    40   1,167   1     4   1036    601   502
3174   Dallas Co. NE      Richardson                   TX   83.0%    24,589    22,815     533    37   1,203   1     0    755    412   314
3175   Dallas Co. NW      Farmers Branch               TX   80.1%    39,073    36,552     475    45   2,001   0     0    657    389   350
3176   Denton Co.         Denton                       TX   91.0%    27,309    24,094   1,082    67   2,054   0    12    823    517   436
3177   El Paso            El Paso                      TX   81.6%    47,044    44,271     693   192   1,886   2     0   1040    607   511
3178   Fort Bend Co.               Katy              TX   74.0%   87,301   83,811   1,287   339   1,861   3     0   1039   688   646
3179   Fort Worth                  Fort Worth        TX   93.1%   12,660   10,236     583    71   1,200   0   570    145    66    58
3180   Harris Co. East             Houston           TX   92.2%   11,474    9,557     412    63   1,440   2     0    695   385   274
3181   Harris Co. NE               Houston           TX   92.2%   11,679    8,938   1,627    17   1,097   0     0    594   361   277
3182   Harris Co. NW               Katy              TX   97.1%    3,885    2,479     655     2     749   0     0    594   409   246
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   80.9%   61,827   57,244   2,245   335   2,002   1     0    929   640   628
3184   Houston NW                  Houston           TX   92.7%   10,690    8,624     957    11   1,098   0     0    402   267   189
3185   Houston South               Houston           TX   80.8%   32,361   29,396   1,706    57   1,202   0     0    663   407   354
3186   Houston West                Houston           TX   87.3%   21,739   19,384     506    71   1,778   0     0    795   513   389
3187   Laredo                      Laredo            TX   76.9%   77,182   73,652   1,004   310   2,215   1     0   1159   757   700
3188   Lubbock                     Lubbock           TX   80.4%   62,496   59,641     737   197   1,919   2     0    884   597   589
3189   Montgomery Co.              Spring            TX   80.1%   67,119   63,391   1,217   417   2,093   1     0   1088   698   668
3190   San Antonio East            San Antonio       TX   95.8%    5,092    4,002     356    29     703   0     2    505   251   175
3191   San Antonio North           San Antonio       TX   97.8%    2,552    1,603     207     5     705   0    32    332   220   129
3192   San Antonio West            San Antonio       TX   98.2%    2,020      977     274     4     765   0     0    301   248   129
3193   Tyler                       Tyler             TX   82.5%   67,713   64,408     763   239   2,303   0     0   1035   756   643
3194   Waco                        Waco              TX   91.2%   28,454   24,706     822    86   2,839   1     0    989   596   460
3195   Williamson Co.              Leander           TX   93.0%   21,891   18,347     815    98   2,631   0     0    740   513   403
3196   Orem                        Orem              UT   88.2%   23,921   21,483     993   117   1,313   1    14    560   351   337
3197   Salt Lake City              South Salt Lake   UT   89.6%   25,524   22,586     950    62   1,711   0   215    792   422   372
3198   Casper                      Casper            WY   82.6%   24,780   23,308     295    98   1,077   2     0    587   305   294
3255   Honolulu                    Honolulu          HI   96.8%    9,221    5,700   1,477   254   1,785   5     0    430   293   170
3256   Boise                       Boise             ID   98.5%    4,604    1,856     495    36   2,216   0     1    368   216    56
3257   Las Vegas                   Las Vegas         NV   82.4%   47,875   43,148   1,099    48   3,112   0   468    775   515   475
3258   North Las Vegas             N. Las Vegas      NV   85.8%   40,393   36,675   1,103   117   2,493   4     1    754   515   462
3259   Eugene                      Springfield       OR   84.8%   47,821   44,700   1,069    86   1,943   1    22   1020   481   428
3260   Portland                    Portland          OR   94.1%   11,235    9,304     475     8   1,428   2    18    468   296   248
3261   Salem                       Salem             OR   96.2%    9,273    7,317     613    23   1,308   0    12    648   304   192
3263   Bakersfield                 Bakersfield       CA   83.9%   49,108   44,891   1,422    75   2,640   0    80    822   497   464
3264   Chico                       Chico             CA   79.5%   62,398   59,069   1,022   141   2,164   2     0    824   507   492
3265   Concord                     Concord           CA   86.0%   23,711   21,196     829    26   1,455   0   205    517   305   281
3266   El Cajon                    San Diego         CA   90.9%   12,162   10,190     864    44   1,063   0     1    439   265   234
3267   Fullerton                   Buena Park        CA   93.9%   10,646    8,176     917    24   1,526   0     3    661   393   232
3268   Inglewood                   Inglewood         CA   87.9%   35,920   32,050   1,406    26   2,382   2    54    873   518   449
3269   Long Beach                  Long Beach        CA   92.4%   15,335   12,431   1,218    17   1,669   0     0    774   411   345
3270   Fresno                      Fresno            CA   88.3%   27,882   24,656   1,234    27   1,746   0   219    820   562   508
3271   Oakland                     Oakland           CA   87.9%   18,718   15,961   1,347    20   1,390   0     0    478   327   259
3272   Ontario                     Upland            CA   87.7%   14,978   12,403     852    23   1,195   0   505    409   272   223
3273   Palm Springs                Palm Springs      CA   83.7%   41,189   37,416     988    57   2,712   0    16    809   521   437
3274   Pasadena                    Pasadena          CA   94.6%   16,456   12,304   1,608    32   2,512   0     0    737   455   410
3275   Pleasanton                  San Ramon         CA   93.5%    7,382    5,676     596    12   1,098   0     0    281   185   167
3276   Riverside                   Riverside         CA   83.2%   24,874   22,411   1,109    13   1,238   0   103    484   312   297
3277   Sacramento                  Sacramento        CA   90.5%   17,356   15,096     772    15   1,473   0     0    472   330   255
3278   San Bernardino              San Bernardino    CA   86.4%   28,427   25,807     988    58   1,574   0     0    689   449   345
3279   San Diego                   San Diego         CA   89.8%   16,981   14,792     861   123   1,204   1     0    521   321   287
3280   San Francisco               San Francisco     CA   91.7%   13,707   11,481     572     4   1,647   0     3    513   299   275
3281   San Jose                    San Jose          CA   89.1%   19,181   16,373   1,341   141   1,326   0     0    749   450   354
3282   San Mateo                   Redwood City      CA   93.6%    8,301    5,095   2,010     5     957   0   234    358   231   174
3283   Santa Ana                   Santa Ana         CA   94.1%   12,071    9,464     880    16   1,711   0     0    691   408   258
3284   Camarillo                   Camarillo         CA   88.4%   23,975   21,208   1,185    54   1,528   0     0    525   356   313
3285   Santa Clarita               Valencia          CA   92.5%   16,969   12,529   1,481    18   2,437   0   504    732   477   455
3286   Santa Rosa                  Rohnert Park      CA   81.3%   38,900   36,680     494   261   1,458   1     6    719   448   395
3287   South Gate                  Commerce          CA   84.3%   41,084   36,159   2,667    53   2,179   1    25    673   380   368
3288   Stockton                    Stockton          CA   82.7%   41,963   38,401     975    71   2,109   0   407    755   491   411
3289   Sunnyvale                   Sunnyvale         CA   92.7%   12,460    9,924     884    14   1,327   0   311    310   227   165
3290   Woodland Hills              Woodland Hills    CA   95.4%   16,588   12,209     981     9   3,107   0   282    796   550   500
3291   Vista                       Carlsbad          CA   95.0%    7,081    5,416     517    18   1,103   0    27    336   194   146
3292   West Covina                 West Covina       CA   97.3%    4,791    2,657     968    11   1,155   0     0    431   266   172
3293   Everett                     Everett           WA   96.1%   10,209    8,173     492    42   1,481   0    21    555   357   220
3294   Olympia                     Olympia           WA   96.1%    9,793    7,094     854    25   1,727   1    92    529   315   274
3295   Seattle                     Seattle           WA   95.6%    9,176    6,869     575    22   1,710   0     0    559   299   184
3296   Spokane                     Spokane           WA   87.9%   37,119   32,554   1,775   140   2,499   2   149    826   488   480
3297   Tacoma                      Tacoma            WA   95.0%    8,789    6,991     531    38   1,219   0    10    593   269   218
3298   Anchorage                   Anchorage         AK   90.8%   16,492   14,118     393   461   1,444   6    70    692   335   271
 ACO                                                    ACO Percent Remaining Remaining Remaining Remaining Remaining Remaining Remaining   Active   Employees With Employees With
                ACO Name                  ACO city
Number                                                 state Completed Cases   NRFU Prod  SQRA       FV      NRFU RI    FV QC      MV     Employees    Availability    An Assignment
  2253   Danbury                 Danbury               CT       93.0%   12,942    10,894      454         8     1,586          0        0        753               402            281
  2254   Hartford                Hartford              CT       94.0%   13,868    11,075    1,110        13     1,670          0        0        844               466            394
  2255   New Haven               New Haven             CT       88.4%   20,576    18,505      475        35     1,561          0        0        862               469            315
  2256   Boston                  Boston                MA       82.9%   35,704    32,332    1,001        20     2,351          0        0       1081               499            375
  2257   Lawrence                Lawrence              MA       82.7%   21,430    20,047      367        37       979          0        0        563               279            272
  2258   Quincy                  Quincy                MA       92.6%    7,458     6,225      284         1       948          0        0        409               168            103
  2259   East Bridgewater        East Bridgewater      MA       80.4%   59,067    54,972      746       126     3,223          0        0       1029               620            578
  2260   Waltham                 Waltham               MA       97.7%    5,153     3,187      582        20     1,364          0        0        841               314             88
  2261   Worcester               Worcester             MA       89.7%   29,303    26,138      769        45     2,347          3        1       1213               547            446
  2262   Gardiner                Gardiner              ME       95.0%   20,574    15,973      699        48     3,851          2        1       1043               587            545
  2263   Concord                 Concord               NH       88.0%   33,648    29,987      772        86     2,802          1        0       1092               542            493
  2264   Egg Harbor              Egg Harbor Township   NJ       71.3%   84,580    80,918      708       103     2,851          0        0       1179               706            681
  2265   Parsippany              Parsippany            NJ       95.6%    6,019     4,682      507        13       817          0        0        720               392            250
  2266   South Plainfield        South Plainfield      NJ       86.2%   18,523    16,622      650        17     1,234          0        0        886               432            291
  2267   Jersey City             Jersey City           NJ       86.1%   24,443    21,806      859        38     1,740          0        0        991               586            398
  2268   Newark                  Newark                NJ       79.4%   32,108    28,435    1,840        51     1,782          0        0        891               517            437
  2269   Fairlawn                Fairlawn              NJ       79.1%   38,063    35,325      987        92     1,658          0        1       1001               526            462
  2270   Toms River              Toms River            NJ       86.7%   36,481    33,241      829        62     2,349          0        0       1195               632            489
  2271   Trenton                 Trenton               NJ       91.7%   13,065    10,993      706        23     1,342          0        1        724               342            262
  2272   Albany                  Albany                NY       84.1%   66,286    62,127      943       170     3,046          0        0       1778               806            769
  2273   Bronx 1                 Bronx                 NY       82.3%   24,960    22,083    1,142         8     1,726          1        0       1011               524            326
  2274   Bronx 2                 Bronx                 NY       84.9%   21,832    19,271    1,265        38     1,258          0        0        970               529            360
  2275   Melville                Melville              NY       75.9%   58,996    54,875    1,845        93     2,182          1        0       1434               786            709
  2276   Buffalo                 Buffalo               NY       88.6%   22,791    20,326      556        18     1,890          0        1        893               388            308
  2277   Queens 1                Long Island City      NY       92.1%    9,572     7,088    1,135        15     1,332          2        0        619               311            204
  2278   Brooklyn 1              Brooklyn              NY       71.1%   40,064    36,934    1,677       112     1,341          0        0       1172               611            529
  2279   Garden City             Garden City           NY       87.2%   21,987    18,930    1,577        24     1,456          0        0        898               440            287
  2280   Manhattan 1             New York              NY       88.0%   22,305    19,849      900        41     1,515          0        0        825               454            294
  2281   Manhattan 2             New York              NY       86.3%   39,802    34,952    1,014        44     3,792          0        0       1312               773            497
  2282   Pawling                 Pawling               NY       88.9%   28,407    24,768    1,413        87     2,139          0        0       1451               740            625
  2283   Brooklyn 2              Brooklyn              NY       78.8%   40,574    36,245    1,813        79     2,437          0        0       1357               839            600
  2284   Queens 2                Bayside               NY       90.4%   12,346    10,021      719        54     1,550          2        0        861               445            283
  2285   Queens 3                Forest Hills          NY       87.9%   15,740    13,656      649        67     1,364          4        0        891               409            339
  2286   Peekskill               Peekskill             NY       85.2%   26,643    24,099      922        37     1,585          0        0        981               550            407
  2287   Rochester               Rochester             NY       86.0%   53,259    49,527      820        73     2,839          0        0       1531               790            697
  2288   Brooklyn 3              Brooklyn              NY       89.6%   15,753    12,271    1,085        21     2,376          0        0       1095               599            388
  2289   Queens 4                Jamaica               NY       86.6%   15,094    12,930      890        84     1,190          0        0        789               411            170
  2290   Staten Island           Staten Island         NY       90.9%    7,763     6,186      556         4     1,017          0        0        634               265            158
  2291   Syracuse                Syracuse              NY       89.8%   38,851    35,042      618       143     3,048          0        0       1698               788            667
  2292   Brooklyn 4              Brooklyn              NY       82.3%   27,813    24,561    1,761        40     1,451          0        0        679               394            306
  2293   Guaynabo                Guaynabo              PR       91.7%   39,223    30,980    1,418     2,568     4,240         17        0       1462               947            724
  2294   Caguas                  Caguas                PR       93.1%   31,271    22,004      833     5,506     2,901         27        0       1347               896            666
  2295   Mayaguez                Mayaguez              PR       95.1%   24,916    12,829    1,339     7,802     2,870         76        0       1692             1092             894
  2296   Providence              Providence            RI       87.2%   27,246    24,967      530        34     1,715          0        0        985               531            428
  2297   Burlington              Burlington            VT       93.3%   11,901    10,136      267        56     1,442          0        0        716               352            248
  2355   Washington DC           Washington            DC       81.1%   33,623    30,436      904        48     2,228          1        6        823               454            378
  2356   Wilmington              Wilmington            DE       80.4%   39,183    36,996      641        17     1,483          1       45        859               459            408
  2357   Lexington               Lexington             KY       75.0%  116,828   111,515    1,259       950     3,097          7        0       1543               961            930
  2358   Louisville              Louisville            KY       77.1%   79,926    76,257    1,160       120     2,371          2       16        956               574            553
  2359   Hanover                 Hanover               MD       82.4%   46,926    42,552    2,008        46     2,319          1        0       1220               765            643
  2360   Baltimore               Baltimore             MD       73.0%   42,256    40,028      539         9     1,679          0        1        924               501            461
  2361   Hagerstown              Hagerstown            MD       94.3%   13,822    10,664    1,113         8     2,037          0        0        954               486            359
  2362   Towson                  Towson                MD       87.4%   36,782    32,257    1,804        21     2,700          0        0       1337               802            599
  2363   Akron                   Akron                 OH       73.5%   73,045    70,244      682        51     1,867          0      201        926               612            603
  2364   Mansfield               Mansfield             OH       97.3%    7,023     4,911      501        15     1,596          0        0        759               373            256
  2365   Cincinnati              Cincinnati            OH       86.2%   21,426    19,291      389        10     1,722          1       13        846               422            373
  2366   Cleveland               Cleveland             OH       74.2%   54,553    51,821      608        64     1,930          0      130        882               536            479
  2367   Columbus                Dublin                OH       91.8%   20,353    17,064      600         5     2,684          0        0       1357               716            524
  2368   Dayton                  Dayton                OH       89.7%   24,768    22,544      566        31     1,627          0        0        771               437            401
  2369   Toledo                  Toledo                OH       81.4%   58,601    55,635      621        42     2,244          0       59       1034               637            597
  2370   South Point             South Point           OH       95.9%   10,950     8,449      603        56     1,719          0      123        866               502            373
  2371   Allentown               Allentown             PA       77.2%   71,602    68,203      604        75     2,710          1        9        913               579            548
  2372   Cranberry Township      Cranberry Township    PA       95.9%   13,697    10,992      547        28     2,105          0       25        814               442            343
  2373   Harrisburg              Harrisburg            PA       92.4%   20,684    18,250      544        31     1,859          0        0        915               450            391
  2374   Norristown              Norristown            PA       90.3%   17,123    15,230      431        17     1,438          0        7        675               365            292
  2375   Philadelphia-Franklin   Philadelphia          PA       72.4%   68,892    65,570      713        47     2,561          0        1       1376               759            619
  2376   Philadelphia-Penn       Philadelphia          PA       67.7%   51,323    49,285      608        29     1,401          0        0        919               482            482
  2377   Pittsburgh              Pittsburgh            PA       90.2%   21,093    18,768      481        12     1,832          0        0        795               452            331
  2378   Reading                 Reading               PA       83.7%   37,085    35,083      555        58     1,389          0        0        613               399            332
  2379   State College           State College         PA       94.2%   20,090    17,322      659        34     2,075          0        0       1022               522            470
  2380   Knoxville               Knoxville             TN       93.4%   22,958    19,759      622        50     2,473          1       53        908               533            454
  2381   Memphis                 Memphis               TN       76.8%   55,756    52,966      773        35     1,982          0        0        986               589            558
  2382   Nashville               Franklin              TN       93.9%   20,268    16,905      743        29     2,591          0        0        917               570            404
  2383   Shelbyville             Shelbyville           TN       79.1%   95,589    90,757    1,438       190     3,185          0       19       1593             1011             970
  2384   Crystal City            Arlington             VA       92.0%    9,704     7,784      592        12     1,315          0        1        447               208            159
  2385   Fairfax                 Fairfax               VA       98.0%    2,038     1,080      374        20       564          0        0        396               209             45
  2386   Fredericksburg          Fredericksburg        VA       76.2%   60,108    57,483    1,013        84     1,525          2        1        939               559            489
  2387   Virginia Beach          Virginia Beach        VA       80.2%   56,395    53,205      865       144     2,177          0        4        969               565            512
  2388   Richmond                Richmond              VA       79.4%   52,390    49,620      965        34     1,771          0        0        976               492            469
  2389   Roanoke                 Roanoke               VA       83.2%   57,759    54,158      724       101     2,398          0      378       1366               753            724
  2390   Beckley                 Beckley               WV       98.4%    8,178     3,453    1,069       173     3,482          1        0       1083               583            224
  2556   Fayetteville            Fayetteville          AR       96.9%   11,094     7,897      926       106     2,155          0       10        815               626            448
  2557   Little Rock             Little Rock           AR       88.0%   44,274    40,774      828       145     2,525          1        1       1463               849            720
  2558   Des Moines              Des Moines            IA       74.0%  132,055   127,082    1,500       103     3,370          0        0       1912             1112            1052
  2559   Chicago Central         Chicago               IL       85.2%   37,424    32,975    1,190        21     3,238          0        0       1325               804            743
  2560   Chicago Far Southwest   Evergreen Park        IL       91.0%   11,171     9,166      676         7     1,307          0       15        798               453            404
  2561   Chicago South           Chicago               IL       85.9%   24,275    20,823    1,168         4     2,279          1        0        922               507            425
  2562   Cook County NW          Schaumburg            IL       92.7%   10,000     8,055      654        28     1,261          0        2        461               325            289
  2563   Cook County South       Matteson              IL       84.6%   25,224    21,887    1,524         7     1,806          0        0        873               464            429
  2564   Dekalb                  Dekalb                IL       92.1%   17,945    15,398      945        21     1,581          0        0        883               468            390
  2565   Oswego                  Oswego                IL       89.3%   18,910    16,589    1,023         4     1,293          0        1        834               494            404
2566   Peoria             Peoria                       IL   88.7%    35,808    32,490   1,216    20   2,082   0     0   1121    618    553
2567   Skokie             Skokie                       IL   92.8%     8,856     7,028     541    32   1,255   0     0    860    466    319
2568   Springfield        Springfield                  IL   76.9%    75,712    72,317   1,294   135   1,966   0     0   1148    728    706
2569   Evansville         Evansville                   IN   96.0%    10,183     7,779     847     7   1,521   1    28    908    429    343
2570   Ft. Wayne          Ft. Wayne                    IN   92.2%    21,639    19,087     707    38   1,806   1     0    989    540    456
2571   Indianapolis       Indianapolis                 IN   91.1%    23,296    20,352     730    18   2,195   0     1    995    454    386
2572   Lake County        Merrillville                 IN   92.6%    22,935    19,820     867    29   2,217   1     1   1078    525    412
2573   Detroit            Detroit                      MI   75.5%    82,984    78,170   2,286    90   2,438   0     0   1589    930    905
2574   Lansing            Lansing                      MI   77.2%    81,112    77,572   1,054    96   2,389   1     0   1450    759    665
2575   Macomb County      Clinton Township             MI   90.4%    25,251    22,526     762    34   1,880   0    49    949    533    469
2576   Traverse City      Traverse City                MI   79.2%   109,836   104,534   1,051   203   3,949   1    98   1961   1110   1016
2577   Oakland County     Troy                         MI   91.3%    14,510    12,643     503    10   1,354   0     0    462    223    186
2578   Duluth             Duluth                       MN   87.4%    48,115    43,692   1,672    81   2,670   0     0   1424    783    673
2579   Minneapolis        Minneapolis                  MN   95.0%     7,814     5,762     704    19   1,329   0     0    558    246    197
2580   Rochester          Rochester                    MN   87.0%    35,156    32,440     823    26   1,867   0     0   1283    622    527
2581   Kansas City        Kansas City                  MO   94.6%    23,813    18,885     990    58   3,761   1   118   1134    500    471
2582   Springfield        Springfield                  MO   87.2%    66,483    61,854   1,137   115   3,377   0     0   1506    922    851
2583   St. Louis          St. Louis                    MO   85.1%    46,258    42,540     911    21   2,631   0   155    950    546    523
2584   Eau Claire         Eau Claire                   WI   94.7%    14,294    11,744     506    46   1,998   0     0    703    441    350
2585   Green Bay          Green Bay                    WI   93.8%    16,860    14,105     715    33   1,742   0   265    776    430    337
2586   Madison            Madison                      WI   95.4%    11,686     9,053     645     5   1,983   0     0    975    507    381
2587   Milwaukee          Milwaukee                    WI   79.4%    34,324    32,156     616    57   1,492   2     1   1047    555    473
2901   Gulfport           Gulfport                     MS   79.2%    71,781    68,057   1,098   153   2,471   2     0   1251    801    709
2902   Jackson            Jackson                      MS   62.4%   125,338   121,149   1,446   530   2,209   4     0    902    524    519
2904   Birmingham         Birmingham                   AL   61.1%   153,035   148,662   1,466   405   2,500   2     0    969    713    712
2905   Huntsville         Huntsville                   AL   70.2%   104,454   100,411   1,805   309   1,928   1     0   1008    678    648
2906   Mobile             Mobile                       AL   67.3%   122,843   118,369   1,290   282   2,901   1     0    996    617    600
2907   Charleston         North Charleston             SC   68.5%   151,962   147,970   1,032   124   2,836   0     0   1303    755    753
2908   Columbia           Columbia                     SC   72.2%    94,950    91,476   1,099    70   2,305   0     0   1005    544    538
2909   Greenville, SC     Greenville                   SC   77.6%    84,687    81,615     874    78   2,119   0     1   1112    569    569
2910   Atlanta            Atlanta                      GA   71.1%    68,200    65,142     865    39   2,153   1     0    815    470    426
2966   Lauderdale Lakes   Lauderdale Lake              FL   75.9%    59,496    56,181     980    85   2,249   1     0    995    626    541
2967   Fort Lauderdale    Margate                      FL   77.1%    66,234    63,181     791    99   2,163   0     0    974    632    599
2968   Fort Myers         Fort Myers                   FL   75.2%   113,354   108,616     843   114   3,780   1     0   1290    950    876
2969   Gainesville        Gainesville                  FL   85.4%    33,330    31,200     621    50   1,459   0     0    916    525    363
2970   Jacksonville       Jacksonville                 FL   73.4%    54,176    51,917     736    57   1,466   0     0    773    525    507
2971   Lakeland           Lakeland                     FL   72.2%   110,121   105,991   1,187   112   2,831   0     0   1167    842    808
2972   Miami North        Miami Lakes                  FL   78.0%    66,087    61,049     966   309   3,762   1     0   1154    753    661
2973   Miami South        Palmetto Bay                 FL   79.9%    48,595    45,365     874   228   2,128   0     0    996    660    560
2974   Ocala              Ocala                        FL   75.9%    69,148    66,622     687    56   1,783   0     0    883    618    572
2975   Orange County      Orlando                      FL   79.2%    54,853    51,576   1,071    29   2,177   0     0    924    624    566
2976   Pensacola          Pensacola                    FL   66.6%   125,951   122,035     968   142   2,805   1     0   1192    655    645
2977   Seminole County    Lake Mary                    FL   73.2%    76,894    73,865     820    60   2,149   0     0    792    562    561
2978   St. Petersburg     St. Petersburg               FL   80.7%    61,645    58,508     719    60   2,358   0     0    915    620    576
2979   Tampa              Tampa                        FL   71.6%    75,579    72,328     927    81   2,243   0     0    863    607    605
2980   West Palm Beach    West Palm Beach              FL   73.9%    89,721    86,081     980    72   2,587   1     0   1143    825    777
2981   Columbus           Columbus                     GA   56.1%   174,800   171,482   1,149   278   1,890   1     0   1144    758    753
2982   Dekalb County      Atlanta                      GA   73.8%    53,858    50,973   1,019   121   1,745   0     0    876    474    376
2983   Douglasville       Douglasville                 GA   69.6%    61,410    59,511     684    93   1,121   1     0    690    402    271
2984   Gainesville, GA    Gainesville                  GA   76.8%    80,116    76,882     772    56   2,406   0     0    913    651    631
2985   Gwinnett County    Duluth                       GA   65.2%    78,169    75,664   1,063    75   1,367   0     0    789    442    438
2986   Macon              Macon                        GA   68.2%    87,620    84,854     871   132   1,763   0     0   1047    738    687
2987   Savannah           Savannah                     GA   89.2%    30,355    27,436     700    48   2,169   2     0    762    584    527
2988   Baton Rouge        Baton Rouge                  LA   71.0%    76,847    73,624   1,080   336   1,807   0     0    927    591    578
2989   Jefferson Parish   Elmwood                      LA   78.6%    55,562    52,666     926   187   1,783   0     0    710    451    422
2990   New Orleans        New Orleans                  LA   97.9%     3,886     1,437     831    38   1,580   0     0    443    270    132
2991   Shreveport         Shreveport                   LA   51.3%   172,961   169,910     779   504   1,766   2     0   1059    670    665
2992   Asheville          Asheville                    NC   78.9%    92,524    88,897     521   132   2,974   0     0   1463    834    809
2993   Charlotte          Charlotte                    NC   78.1%    50,979    48,382     700    32   1,865   0     0    943    558    544
2994   Durham             Durham                       NC   69.6%    83,369    80,893     704    48   1,723   1     0    905    534    504
2995   Fayetteville       Fayetteville                 NC   75.3%    90,589    87,460     623    95   2,411   0     0   1050    720    680
2996   Greenville, NC     Greenville                   NC   70.9%   114,410   111,302     828   220   2,060   0     0   1198    749    711
2997   Raleigh            Raleigh                      NC   81.5%    47,309    45,172     500    49   1,587   1     0    715    382    362
2998   Winston-Salem      Winston-Salem                NC   73.6%    82,462    79,940     471    67   1,984   0     0    997    602    601
3105   Flagstaff          Flagstaff                    AZ   77.9%    50,174    47,915     326   244   1,685   3     1    715    453    412
3106   Maricopa Central   Phoenix                      AZ   73.7%    72,875    69,902     664   100   2,206   1     2    886    590    573
3107   Maricopa South     Mesa                         AZ   82.0%    46,546    43,733     822    71   1,912   0     8    736    520    490
3108   Maricopa West      Glendale                     AZ   68.7%    74,952    72,389   1,025    79   1,458   0     1    796    522    497
3109   Tucson             Tucson                       AZ   73.9%   112,455   107,557   1,249   376   3,273   0     0   1291    819    757
3110   Window Rock        St. Michaels                 AZ   55.6%    40,447    39,623     185    83     554   2     0    396    292    284
3154   Aurora             Aurora                       CO   83.0%    33,115    30,945     763    25   1,382   0     0    618    335    329
3155   Colorado North     Longmont                     CO   90.9%    25,519    21,971     796   107   2,594   2    49    952    461    342
3156   Colorado Springs   Colorado Springs             CO   67.9%   103,928   100,812     735   459   1,913   8     1    887    595    594
3157   Denver             Lakewood                     CO   88.7%    24,243    21,589     663    11   1,975   1     4    565    344    287
3158   Overland Park      Overland Park                KS   89.7%    19,291    17,692     427    30   1,139   0     3    594    282    184
3159   Wichita            Wichita                      KS   95.2%    14,962    12,291     638    34   1,807   0   192    573    339    240
3160   Billings           Billings                     MT   71.0%    77,585    75,062     581   270   1,668   1     3   1072    640    608
3162   Bismarck           Bismarck                     ND   86.5%    23,560    21,305     633   284   1,336   2     0    530    324    285
3163   Lincoln            Lincoln                      NE   83.6%    50,173    46,936     837    56   2,344   0     0    997    656    612
3164   Albuquerque        Los Ranchos de Albuquerque   NM   75.0%    71,282    67,671   1,098   535   1,972   6     0    916    619    573
3165   Las Cruces         Las Cruces                   NM   82.2%    32,921    30,794     641    97   1,388   1     0    824    520    444
3166   Cleveland Co.      Norman                       OK   80.7%    58,807    55,826     602   270   2,098   2     9    780    518    499
3167   Oklahoma County    Warr Acres                   OK   91.2%    24,196    20,505     903    30   2,749   1     8    684    496    415
3168   Tulsa              Tulsa                        OK   72.9%    89,229    86,151     820   323   1,925   1     9    777    510    509
3169   Sioux Falls        Sioux Falls                  SD   80.2%    33,357    31,349     690   216   1,101   1     0    559    295    277
3170   Arlington          Grand Prairie                TX   86.9%    19,516    17,773     478    18   1,247   0     0    512    347    311
3171   Austin             Austin                       TX   94.4%    14,743    11,627     764    57   2,295   0     0    844    478    288
3172   Collin Co.         McKinney                     TX   86.7%    32,814    30,431     742    76   1,564   1     0    674    503    424
3173   Dallas             Duncanville                  TX   74.5%    36,868    34,786     753    42   1,283   0     4   1035    585    524
3174   Dallas Co. NE      Richardson                   TX   80.5%    28,208    26,268     570    37   1,332   1     0    751    435    349
3175   Dallas Co. NW      Farmers Branch               TX   78.2%    42,941    40,167     505    45   2,224   0     0    654    413    374
3176   Denton Co.         Denton                       TX   89.6%    31,579    28,222   1,161    66   2,117   0    13    828    547    478
3177   El Paso            El Paso                      TX   80.2%    50,701    47,799     748   192   1,960   2     0   1002    580    486
3178   Fort Bend Co.               Katy              TX   71.8%   94,757   91,049   1,404   338   1,964   2     0   1036   704   677
3179   Fort Worth                  Fort Worth        TX   92.9%   13,043   10,561     608    71   1,233   0   570    134    55    25
3180   Harris Co. East             Houston           TX   90.7%   13,670   11,622     449    63   1,534   2     0    666   413   312
3181   Harris Co. NE               Houston           TX   90.6%   14,046   11,101   1,710    18   1,217   0     0    599   381   261
3182   Harris Co. NW               Katy              TX   96.3%    5,065    3,539     700     2     824   0     0    597   425   305
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   79.2%   67,317   62,540   2,399   333   2,044   1     0    922   652   650
3184   Houston NW                  Houston           TX   91.1%   12,944   10,696   1,010    11   1,227   0     0    403   286   216
3185   Houston South               Houston           TX   78.2%   36,639   33,504   1,779    57   1,299   0     0    671   434   378
3186   Houston West                Houston           TX   84.7%   26,221   23,610     566    71   1,974   0     0    795   520   405
3187   Laredo                      Laredo            TX   74.7%   84,357   80,629   1,112   311   2,303   2     0   1127   751   722
3188   Lubbock                     Lubbock           TX   78.4%   68,946   65,948     786   197   2,013   2     0    878   598   592
3189   Montgomery Co.              Spring            TX   78.0%   74,203   70,327   1,360   417   2,098   1     0   1160   776   734
3190   San Antonio East            San Antonio       TX   95.0%    6,012    4,836     382    29     763   0     2    502   255   209
3191   San Antonio North           San Antonio       TX   97.2%    3,322    2,222     254     5     809   0    32    334   230   181
3192   San Antonio West            San Antonio       TX   97.4%    2,881    1,676     321     4     880   0     0    291   270   242
3193   Tyler                       Tyler             TX   80.9%   73,776   70,255     864   242   2,415   0     0   1063   800   629
3194   Waco                        Waco              TX   90.0%   32,389   28,407     908    86   2,987   1     0    995   628   525
3195   Williamson Co.              Leander           TX   91.5%   26,260   22,412     924    99   2,825   0     0    730   548   438
3196   Orem                        Orem              UT   86.3%   27,667   25,028   1,065   119   1,440   1    14    567   393   380
3197   Salt Lake City              South Salt Lake   UT   88.3%   28,766   25,699   1,031    62   1,758   1   215    791   441   389
3198   Casper                      Casper            WY   81.2%   26,668   25,081     415    99   1,071   2     0    597   334   317
3255   Honolulu                    Honolulu          HI   96.2%   10,840    6,761   1,732   257   2,085   5     0    433   330   220
3256   Boise                       Boise             ID   98.4%    4,979    2,091     529    36   2,322   0     1    363   223    80
3257   Las Vegas                   Las Vegas         NV   80.9%   52,232   47,295   1,159    48   3,279   0   451    806   563   525
3258   North Las Vegas             N. Las Vegas      NV   84.4%   44,191   40,300   1,172   117   2,597   4     1    764   537   479
3259   Eugene                      Springfield       OR   84.6%   48,578   45,413   1,128    86   1,929   1    21    998   490   455
3260   Portland                    Portland          OR   93.7%   12,025   10,040     499     8   1,461   2    15    481   290   249
3261   Salem                       Salem             OR   95.8%   10,337    8,237     656    23   1,409   0    12    685   330   224
3263   Bakersfield                 Bakersfield       CA   82.6%   53,078   48,675   1,500    76   2,766   0    61    853   548   509
3264   Chico                       Chico             CA   78.2%   66,352   62,896   1,105   141   2,208   2     0    824   519   517
3265   Concord                     Concord           CA   84.8%   25,742   23,133     865    26   1,513   0   205    523   347   332
3266   El Cajon                    San Diego         CA   90.0%   13,411   11,352     915    44   1,099   0     1    450   296   260
3267   Fullerton                   Buena Park        CA   93.3%   11,728    9,136     971    24   1,595   0     2    666   423   254
3268   Inglewood                   Inglewood         CA   86.9%   38,714   34,739   1,464    24   2,476   2     9    961   603   547
3269   Long Beach                  Long Beach        CA   91.5%   17,020   13,903   1,282    17   1,818   0     0    760   435   395
3270   Fresno                      Fresno            CA   86.8%   31,508   28,125   1,297    26   1,841   0   219    863   586   476
3271   Oakland                     Oakland           CA   86.9%   20,256   17,382   1,415    22   1,437   0     0    481   331   291
3272   Ontario                     Upland            CA   86.7%   16,186   13,577     891    23   1,255   0   440    408   283   238
3273   Palm Springs                Palm Springs      CA   82.8%   43,429   39,662   1,023    57   2,681   0     6    821   497   417
3274   Pasadena                    Pasadena          CA   94.1%   17,866   13,493   1,731    32   2,610   0     0    731   441   410
3275   Pleasanton                  San Ramon         CA   92.6%    8,416    6,616     653    11   1,136   0     0    281   175   172
3276   Riverside                   Riverside         CA   82.3%   26,256   23,913   1,153    13   1,105   0    72    486   266   260
3277   Sacramento                  Sacramento        CA   89.4%   19,322   16,818     827    15   1,662   0     0    475   338   271
3278   San Bernardino              San Bernardino    CA   84.9%   31,471   28,704   1,028    60   1,679   0     0    693   450   400
3279   San Diego                   San Diego         CA   88.7%   18,887   16,576     922   123   1,265   1     0    529   365   332
3280   San Francisco               San Francisco     CA   90.8%   15,094   12,726     621     4   1,740   0     3    521   320   297
3281   San Jose                    San Jose          CA   88.1%   20,943   17,991   1,410   141   1,401   0     0    752   484   371
3282   San Mateo                   Redwood City      CA   92.8%    9,361    6,022   2,078     5   1,022   0   234    358   256   206
3283   Santa Ana                   Santa Ana         CA   93.4%   13,590   10,738     968    16   1,868   0     0    720   441   252
3284   Camarillo                   Camarillo         CA   87.5%   25,770   22,872   1,260    55   1,583   0     0    528   341   284
3285   Santa Clarita               Valencia          CA   91.8%   18,635   14,027   1,552    18   2,534   0   504    724   523   494
3286   Santa Rosa                  Rohnert Park      CA   80.2%   41,182   38,886     544   263   1,482   1     6    734   465   424
3287   South Gate                  Commerce          CA   83.4%   43,429   38,367   2,748    53   2,235   1    25    683   398   388
3288   Stockton                    Stockton          CA   81.8%   44,340   40,694   1,025    70   2,144   0   407    783   522   464
3289   Sunnyvale                   Sunnyvale         CA   91.8%   13,959   11,295     949    14   1,390   0   311    326   223   179
3290   Woodland Hills              Woodland Hills    CA   94.8%   18,700   14,159   1,043     9   3,207   0   282    793   560   526
3291   Vista                       Carlsbad          CA   94.4%    7,812    6,007     564    18   1,195   1    27    344   201   147
3292   West Covina                 West Covina       CA   96.9%    5,443    3,156   1,056    11   1,220   0     0    439   272   205
3293   Everett                     Everett           WA   95.7%   11,301    9,174     540    42   1,524   0    21    571   383   280
3294   Olympia                     Olympia           WA   95.8%   10,551    7,759     905    25   1,769   1    92    539   286   259
3295   Seattle                     Seattle           WA   95.0%   10,418    7,952     638    22   1,806   0     0    549   289   213
3296   Spokane                     Spokane           WA   87.3%   38,801   34,071   1,897   140   2,549   3   141    853   529   519
3297   Tacoma                      Tacoma            WA   94.6%    9,419    7,557     563    38   1,251   0    10    593   282   228
3298   Anchorage                   Anchorage         AK   89.9%   18,272   15,862     429   476   1,502   3     0    693   344   289
 ACO                                                    ACO Percent Remaining Remaining Remaining Remaining Remaining Remaining Remaining   Active   Employees With Employees With
                ACO Name                  ACO city
Number                                                 state Completed Cases   NRFU Prod  SQRA       FV      NRFU RI    FV QC      MV     Employees    Availability    An Assignment
  2253   Danbury                 Danbury               CT       92.4%   14,133    12,054      484         8     1,587          0        0        752               387            276
  2254   Hartford                Hartford              CT       93.3%   15,468    12,460    1,308        13     1,686          1        0        842               460            382
  2255   New Haven               New Haven             CT       87.2%   22,650    20,556      512        35     1,547          0        0        878               487            344
  2256   Boston                  Boston                MA       81.8%   37,909    34,422    1,102        20     2,365          0        0       1025               470            376
  2257   Lawrence                Lawrence              MA       81.5%   22,972    21,584      389        37       962          0        0        566               297            291
  2258   Quincy                  Quincy                MA       92.0%    8,077     6,817      303         1       956          0        0        417               173            107
  2259   East Bridgewater        East Bridgewater      MA       78.7%   64,242    60,161      810       125     3,146          0        0       1011               592            556
  2260   Waltham                 Waltham               MA       97.4%    5,866     3,794      679        20     1,373          0        0        842               338            110
  2261   Worcester               Worcester             MA       88.8%   31,830    28,595      825        42     2,364          3        1       1231               549            423
  2262   Gardiner                Gardiner              ME       94.2%   23,488    18,600      755        48     4,083          2        0       1054               605            550
  2263   Concord                 Concord               NH       86.7%   37,162    33,390      843        85     2,843          1        0       1095               538            476
  2264   Egg Harbor              Egg Harbor Township   NJ       68.5%   92,561    88,904      762       103     2,792          0        0       1169               709            685
  2265   Parsippany              Parsippany            NJ       94.6%    7,374     5,870      630        13       861          0        0        721               400            283
  2266   South Plainfield        South Plainfield      NJ       84.9%   20,279    18,222      715        16     1,326          0        0        889               445            308
  2267   Jersey City             Jersey City           NJ       84.6%   26,935    24,264      948        38     1,685          0        0        986               560            429
  2268   Newark                  Newark                NJ       77.7%   34,616    30,861    1,942        50     1,763          0        0        897               517            455
  2269   Fairlawn                Fairlawn              NJ       77.6%   40,757    37,984    1,038        92     1,642          0        1       1015               559            484
  2270   Toms River              Toms River            NJ       84.9%   41,374    38,177      890        62     2,245          0        0       1227               660            534
  2271   Trenton                 Trenton               NJ       90.6%   14,648    12,515      773        23     1,336          0        1        716               366            292
  2272   Albany                  Albany                NY       82.5%   72,649    68,379    1,069       170     3,031          0        0       1771               778            750
  2273   Bronx 1                 Bronx                 NY       81.3%   26,371    23,466    1,197         8     1,699          1        0       1004               522            352
  2274   Bronx 2                 Bronx                 NY       83.5%   23,883    21,171    1,397        37     1,278          0        0        997               514            367
  2275   Melville                Melville              NY       73.6%   64,472    60,301    1,972        93     2,105          1        0       1422               751            717
  2276   Buffalo                 Buffalo               NY       87.7%   24,649    22,147      607        18     1,876          0        1        890               383            311
  2277   Queens 1                Long Island City      NY       91.4%   10,388     7,868    1,186        15     1,317          2        0        632               294            204
  2278   Brooklyn 1              Brooklyn              NY       68.9%   43,034    39,794    1,823       111     1,306          0        0       1131               570            494
  2279   Garden City             Garden City           NY       86.1%   23,887    20,782    1,679        24     1,402          0        0        900               469            356
  2280   Manhattan 1             New York              NY       87.0%   24,175    21,684      966        40     1,485          0        0        795               425            268
  2281   Manhattan 2             New York              NY       85.0%   43,500    38,532    1,112        44     3,812          0        0       1292               763            489
  2282   Pawling                 Pawling               NY       87.4%   32,207    28,420    1,564        87     2,136          0        0       1446               735            625
  2283   Brooklyn 2              Brooklyn              NY       76.8%   44,388    40,325    1,911        78     2,074          0        0       1330               807            625
  2284   Queens 2                Bayside               NY       89.7%   13,268    10,893      754        54     1,565          2        0        868               442            310
  2285   Queens 3                Forest Hills          NY       87.0%   16,901    14,826      680        67     1,324          4        0        889               418            357
  2286   Peekskill               Peekskill             NY       83.6%   29,416    26,817      979        37     1,583          0        0        987               527            443
  2287   Rochester               Rochester             NY       83.9%   61,133    57,202      951        73     2,907          0        0       1524               761            701
  2288   Brooklyn 3              Brooklyn              NY       88.8%   16,999    14,081    1,205        21     1,692          0        0       1077               570            382
  2289   Queens 4                Jamaica               NY       86.2%   15,480    13,242      932        84     1,222          0        0        787               383            218
  2290   Staten Island           Staten Island         NY       90.2%    8,364     6,772      575         4     1,013          0        0        631               253            156
  2291   Syracuse                Syracuse              NY       88.4%   44,092    40,168      723       143     3,058          0        0       1725               774            670
  2292   Brooklyn 4              Brooklyn              NY       81.0%   29,947    26,645    1,844        40     1,418          0        0        689               369            287
  2293   Guaynabo                Guaynabo              PR       90.6%   44,015    36,155    1,455     1,867     4,519         19        0       1477               942            758
  2294   Caguas                  Caguas                PR       92.3%   34,983    27,118      866     3,872     3,096         31        0       1347               901            668
  2295   Mayaguez                Mayaguez              PR       94.5%   27,757    17,055    1,401     6,145     3,071         85        0       1775             1091             849
  2296   Providence              Providence            RI       85.8%   30,163    27,716      667        34     1,746          0        0        990               537            463
  2297   Burlington              Burlington            VT       92.3%   13,730    11,897      309        55     1,469          0        0        737               341            256
  2355   Washington DC           Washington            DC       79.5%   36,336    33,139      982        48     2,160          1        6        814               482            395
  2356   Wilmington              Wilmington            DE       78.9%   42,126    39,973      667        17     1,425          1       43        859               447            408
  2357   Lexington               Lexington             KY       73.4%  124,477   119,049    1,417       953     3,051          7        0       1512               910            891
  2358   Louisville              Louisville            KY       75.6%   85,167    81,371    1,340       120     2,334          2        0        947               546            542
  2359   Hanover                 Hanover               MD       81.1%   50,397    45,973    2,091        46     2,286          1        0       1244               787            648
  2360   Baltimore               Baltimore             MD       71.2%   44,935    42,713      566         9     1,646          0        1        900               458            433
  2361   Hagerstown              Hagerstown            MD       93.8%   15,229    11,978    1,195         8     2,048          0        0        953               500            415
  2362   Towson                  Towson                MD       85.8%   41,495    36,970    1,875        21     2,629          0        0       1340               786            644
  2363   Akron                   Akron                 OH       71.2%   79,182    76,374      740        52     1,815          0      201        917               593            580
  2364   Mansfield               Mansfield             OH       96.8%    8,394     6,068      644        17     1,665          0        0        765               390            277
  2365   Cincinnati              Cincinnati            OH       84.6%   23,925    21,811      415        10     1,675          1       13        841               447            419
  2366   Cleveland               Cleveland             OH       72.3%   58,477    55,752      642        64     1,890          0      129        893               535            511
  2367   Columbus                Dublin                OH       90.8%   22,792    19,457      649         5     2,681          0        0       1352               710            549
  2368   Dayton                  Dayton                OH       88.5%   27,579    25,326      616        33     1,604          0        0        800               456            413
  2369   Toledo                  Toledo                OH       79.9%   63,412    60,315      721        43     2,274          0       59       1024               602            565
  2370   South Point             South Point           OH       94.8%   13,753    11,079      737        56     1,758          0      123        896               525            410
  2371   Allentown               Allentown             PA       75.7%   76,426    73,004      654        77     2,681          1        9        910               562            555
  2372   Cranberry Township      Cranberry Township    PA       95.4%   15,634    12,849      633        28     2,099          0       25        837               446            337
  2373   Harrisburg              Harrisburg            PA       91.5%   23,256    20,731      621        31     1,873          0        0        906               434            410
  2374   Norristown              Norristown            PA       89.3%   18,893    16,947      466        17     1,456          0        7        675               357            292
  2375   Philadelphia-Franklin   Philadelphia          PA       70.5%   73,433    70,123      753        44     2,512          0        1       1380               761            658
  2376   Philadelphia-Penn       Philadelphia          PA       65.7%   54,517    52,505      630        29     1,353          0        0        924               524            518
  2377   Pittsburgh              Pittsburgh            PA       89.2%   23,173    20,812      508        12     1,841          0        0        804               426            337
  2378   Reading                 Reading               PA       82.1%   40,574    38,562      602        58     1,352          0        0        611               421            371
  2379   State College           State College         PA       93.2%   23,361    20,469      764        34     2,094          0        0       1042               543            492
  2380   Knoxville               Knoxville             TN       92.2%   27,077    23,718      731        50     2,524          1       53        983               569            486
  2381   Memphis                 Memphis               TN       75.2%   59,590    56,780      833        35     1,942          0        0        982               571            538
  2382   Nashville               Franklin              TN       93.1%   22,840    19,408      809        29     2,594          0        0        948               573            446
  2383   Shelbyville             Shelbyville           TN       77.3%  103,703    98,785    1,641       190     3,068          0       19       1602             1000             975
  2384   Crystal City            Arlington             VA       91.3%   10,583     8,653      629        13     1,288          0        0        447               209            154
  2385   Fairfax                 Fairfax               VA       97.7%    2,374     1,322      443        20       589          0        0        392               201             65
  2386   Fredericksburg          Fredericksburg        VA       74.8%   63,620    60,968    1,085        84     1,480          2        1        951               564            498
  2387   Virginia Beach          Virginia Beach        VA       78.5%   61,235    57,996      943       144     2,148          0        4        989               595            540
  2388   Richmond                Richmond              VA       77.9%   56,263    53,404    1,069        34     1,756          0        0        988               523            501
  2389   Roanoke                 Roanoke               VA       81.7%   63,033    59,430      803       101     2,321          0      378       1383               783            753
  2390   Beckley                 Beckley               WV       98.1%    9,779     4,855    1,135       175     3,612          2        0       1148               586            244
  2556   Fayetteville            Fayetteville          AR       96.2%   13,672    10,158    1,162       106     2,236          0       10        826               612            486
  2557   Little Rock             Little Rock           AR       86.5%   49,824    46,213      946       146     2,518          1        0       1486               831            716
  2558   Des Moines              Des Moines            IA       72.0%  142,494   137,357    1,678       103     3,356          0        0       1886             1077            1024
  2559   Chicago Central         Chicago               IL       84.4%   39,642    35,169    1,239        19     3,215          0        0       1317               784            680
  2560   Chicago Far Southwest   Evergreen Park        IL       90.3%   12,053     9,996      715         7     1,320          0       15        799               463            431
  2561   Chicago South           Chicago               IL       84.7%   26,174    22,644    1,263         3     2,263          1        0        925               530            452
  2562   Cook County NW          Schaumburg            IL       92.1%   10,881     8,867      701        28     1,284          0        1        477               320            288
  2563   Cook County South       Matteson              IL       84.0%   26,172    22,813    1,569         7     1,783          0        0        879               480            401
  2564   Dekalb                  Dekalb                IL       91.3%   19,684    17,072    1,022        21     1,569          0        0        894               460            379
  2565   Oswego                  Oswego                IL       89.0%   19,550    17,162    1,083         4     1,300          0        1        836               505            414
2566   Peoria             Peoria                       IL   87.6%    39,283    35,872   1,348    20   2,043   0     0   1120    594    544
2567   Skokie             Skokie                       IL   92.1%     9,656     7,758     593    33   1,272   0     0    877    446    331
2568   Springfield        Springfield                  IL   74.7%    82,811    79,385   1,405   135   1,885   1     0   1152    692    645
2569   Evansville         Evansville                   IN   95.5%    11,644     9,055   1,005     7   1,548   1    28    927    477    420
2570   Ft. Wayne          Ft. Wayne                    IN   91.0%    25,122    22,438     843    38   1,802   1     0   1007    553    500
2571   Indianapolis       Indianapolis                 IN   90.2%    25,440    22,415     787    18   2,218   1     1    998    448    386
2572   Lake County        Merrillville                 IN   91.9%    25,367    22,198     944    30   2,192   2     1   1082    518    412
2573   Detroit            Detroit                      MI   73.3%    90,238    85,350   2,455    90   2,343   0     0   1575    874    850
2574   Lansing            Lansing                      MI   75.6%    86,901    83,408   1,120    96   2,276   1     0   1463    731    629
2575   Macomb County      Clinton Township             MI   89.2%    28,599    25,814     832    33   1,905   0    15    958    546    479
2576   Traverse City      Traverse City                MI   77.2%   120,539   115,340   1,159   202   3,837   1     0   1967   1068   1013
2577   Oakland County     Troy                         MI   90.7%    15,492    13,606     534    10   1,342   0     0    465    219    194
2578   Duluth             Duluth                       MN   86.1%    53,279    48,645   1,883    81   2,670   0     0   1429    778    678
2579   Minneapolis        Minneapolis                  MN   94.3%     8,923     6,787     774    20   1,341   1     0    567    251    206
2580   Rochester          Rochester                    MN   85.4%    39,482    36,677     910    26   1,869   0     0   1279    620    561
2581   Kansas City        Kansas City                  MO   94.1%    25,895    20,816   1,088    59   3,846   1    85   1116    509    482
2582   Springfield        Springfield                  MO   85.9%    73,461    68,680   1,322   114   3,345   0     0   1572    895    860
2583   St. Louis          St. Louis                    MO   83.9%    50,054    46,412     980    21   2,573   0    68    974    539    528
2584   Eau Claire         Eau Claire                   WI   93.9%    16,273    13,591     638    46   1,998   0     0    720    425    363
2585   Green Bay          Green Bay                    WI   93.1%    18,899    15,997     817    33   1,788   0   264    807    453    356
2586   Madison            Madison                      WI   94.6%    13,671    10,962     737     6   1,966   0     0    979    547    431
2587   Milwaukee          Milwaukee                    WI   78.1%    36,507    34,315     666    57   1,466   2     1   1030    532    471
2901   Gulfport           Gulfport                     MS   78.0%    75,974    72,189   1,226   153   2,403   3     0   1238    716    642
2902   Jackson            Jackson                      MS   59.6%   134,466   130,223   1,625   533   2,080   5     0    882    529    517
2904   Birmingham         Birmingham                   AL   59.4%   159,503   155,161   1,559   406   2,375   2     0    978    678    676
2905   Huntsville         Huntsville                   AL   68.7%   109,470   105,270   2,008   308   1,883   1     0    964    602    573
2906   Mobile             Mobile                       AL   66.7%   125,102   120,716   1,345   282   2,758   1     0    992    604    588
2907   Charleston         North Charleston             SC   67.0%   159,344   155,392   1,133   124   2,695   0     0   1299    770    768
2908   Columbia           Columbia                     SC   70.8%    99,760    96,219   1,195    70   2,276   0     0   1019    555    552
2909   Greenville, SC     Greenville                   SC   75.8%    91,412    88,304     975    78   2,054   0     1   1104    685    685
2910   Atlanta            Atlanta                      GA   69.1%    72,798    69,877     923    43   1,955   0     0    773    471    461
2966   Lauderdale Lakes   Lauderdale Lake              FL   73.6%    65,047    61,574   1,067    84   2,321   1     0    978    625    589
2967   Fort Lauderdale    Margate                      FL   74.9%    72,491    69,354     873   102   2,162   0     0    984    643    598
2968   Fort Myers         Fort Myers                   FL   73.0%   123,414   118,554     927   114   3,818   1     0   1279    951    892
2969   Gainesville        Gainesville                  FL   84.1%    36,300    34,100     694    50   1,456   0     0    949    513    359
2970   Jacksonville       Jacksonville                 FL   71.4%    58,078    55,849     785    57   1,387   0     0    768    494    486
2971   Lakeland           Lakeland                     FL   70.1%   118,325   114,061   1,281   113   2,870   0     0   1175    844    826
2972   Miami North        Miami Lakes                  FL   76.0%    71,694    67,839   1,055   309   2,489   2     0   1102    745    655
2973   Miami South        Palmetto Bay                 FL   78.1%    52,905    49,653     944   228   2,080   0     0   1017    666    591
2974   Ocala              Ocala                        FL   74.1%    74,231    71,702     762    57   1,710   0     0    902    623    589
2975   Orange County      Orlando                      FL   77.4%    59,378    56,066   1,135    28   2,149   0     0    891    597    579
2976   Pensacola          Pensacola                    FL   66.0%   128,404   124,573     994   142   2,694   1     0   1192    612    608
2977   Seminole County    Lake Mary                    FL   71.3%    82,090    79,027     898    60   2,105   0     0    793    561    558
2978   St. Petersburg     St. Petersburg               FL   78.8%    67,404    64,297     782    60   2,265   0     0    907    576    536
2979   Tampa              Tampa                        FL   69.9%    80,009    77,109   1,006    81   1,813   0     0    858    577    573
2980   West Palm Beach    West Palm Beach              FL   71.9%    96,787    93,161   1,073    72   2,480   1     0   1171    854    830
2981   Columbus           Columbus                     GA   54.4%   181,533   178,291   1,229   278   1,734   1     0   1145    753    732
2982   Dekalb County      Atlanta                      GA   72.1%    57,292    54,482   1,068   121   1,621   0     0    882    484    442
2983   Douglasville       Douglasville                 GA   68.5%    63,525    61,624     717    94   1,089   1     0    690    454    347
2984   Gainesville, GA    Gainesville                  GA   75.5%    84,306    81,259     831    56   2,160   0     0    940    655    516
2985   Gwinnett County    Duluth                       GA   63.5%    81,947    79,427   1,197    76   1,247   0     0    794    463    461
2986   Macon              Macon                        GA   65.8%    94,325    91,617     938   132   1,638   0     0   1093    768    714
2987   Savannah           Savannah                     GA   87.7%    34,502    31,536     782    56   2,126   2     0    804    638    578
2988   Baton Rouge        Baton Rouge                  LA   68.7%    82,754    79,545   1,170   338   1,701   0     0    919    598    584
2989   Jefferson Parish   Elmwood                      LA   76.5%    60,867    57,963     963   187   1,754   0     0   1076    695    663
2990   New Orleans        New Orleans                  LA   97.4%     4,841     2,187     898    38   1,718   0     0    363    231    138
2991   Shreveport         Shreveport                   LA   49.7%   178,762   175,728     821   507   1,703   3     0   1063    659    656
2992   Asheville          Asheville                    NC   77.1%   100,341    96,655     559   132   2,995   0     0   1463    928    906
2993   Charlotte          Charlotte                    NC   76.0%    55,728    53,154     732    32   1,810   0     0    940    608    578
2994   Durham             Durham                       NC   67.7%    88,506    86,059     745    48   1,653   1     0    916    584    563
2995   Fayetteville       Fayetteville                 NC   73.7%    96,274    93,174     661    95   2,343   1     0   1047    701    684
2996   Greenville, NC     Greenville                   NC   69.0%   121,573   118,505     887   220   1,961   0     0   1210    757    757
2997   Raleigh            Raleigh                      NC   79.9%    51,230    49,108     534    49   1,538   1     0    701    440    419
2998   Winston-Salem      Winston-Salem                NC   71.7%    88,477    86,150     529    67   1,731   0     0   1005    664    662
3105   Flagstaff          Flagstaff                    AZ   76.1%    54,165    51,870     354   243   1,694   3     1    709    430    421
3106   Maricopa Central   Phoenix                      AZ   71.0%    80,372    77,349     713   100   2,208   1     1    857    575    562
3107   Maricopa South     Mesa                         AZ   80.3%    50,999    48,132     880    71   1,908   0     8    740    502    455
3108   Maricopa West      Glendale                     AZ   66.3%    80,555    77,997   1,074    79   1,404   0     1    805    490    479
3109   Tucson             Tucson                       AZ   71.3%   123,393   118,346   1,399   376   3,272   0     0   1264    813    768
3110   Window Rock        St. Michaels                 AZ   53.7%    42,098    41,287     191    83     535   2     0    389    268    261
3154   Aurora             Aurora                       CO   81.6%    35,681    33,502     799    26   1,354   0     0    642    359    350
3155   Colorado North     Longmont                     CO   90.0%    28,176    24,475     845   107   2,697   3    49   1001    479    355
3156   Colorado Springs   Colorado Springs             CO   66.2%   109,485   106,416     780   460   1,819   9     1    892    572    570
3157   Denver             Lakewood                     CO   87.6%    26,586    23,888     698    11   1,984   1     4    583    337    283
3158   Overland Park      Overland Park                KS   88.9%    20,804    19,196     465    30   1,110   0     3    594    294    219
3159   Wichita            Wichita                      KS   94.7%    16,633    13,903     721    34   1,826   0   149    590    359    274
3160   Billings           Billings                     MT   69.2%    82,260    79,612     685   271   1,687   2     3   1072    629    611
3162   Bismarck           Bismarck                     ND   84.9%    26,259    23,929     733   287   1,308   2     0    537    360    311
3163   Lincoln            Lincoln                      NE   82.1%    54,638    51,562     926    58   2,092   0     0    985    637    593
3164   Albuquerque        Los Ranchos de Albuquerque   NM   73.3%    75,900    72,219   1,233   536   1,906   6     0    907    609    573
3165   Las Cruces         Las Cruces                   NM   80.7%    35,650    33,504     710    96   1,339   1     0    834    502    422
3166   Cleveland Co.      Norman                       OK   79.1%    63,613    60,606     677   270   2,049   2     9    800    494    486
3167   Oklahoma County    Warr Acres                   OK   90.1%    27,352    23,543     967    30   2,803   1     8    682    474    413
3168   Tulsa              Tulsa                        OK   71.2%    94,807    91,652     939   325   1,881   1     9    813    529    525
3169   Sioux Falls        Sioux Falls                  SD   78.6%    36,019    33,918     807   216   1,077   1     0    565    303    292
3170   Arlington          Grand Prairie                TX   85.0%    22,385    20,619     524    18   1,224   0     0    514    344    325
3171   Austin             Austin                       TX   93.6%    16,720    13,384     847    57   2,431   1     0    845    497    302
3172   Collin Co.         McKinney                     TX   84.9%    37,191    34,724     821    76   1,569   1     0    700    504    422
3173   Dallas             Duncanville                  TX   71.5%    41,090    38,981     800    42   1,263   0     4    888    527    506
3174   Dallas Co. NE      Richardson                   TX   78.0%    31,777    29,894     636    37   1,209   1     0    754    425    383
3175   Dallas Co. NW      Farmers Branch               TX   76.3%    46,547    44,111     546    45   1,845   0     0    669    430    408
3176   Denton Co.         Denton                       TX   88.2%    35,872    32,400   1,302    67   2,090   0    13    833    541    480
3177   El Paso            El Paso                      TX   78.7%    54,387    51,453     811   192   1,929   2     0   1041    605    480
3178   Fort Bend Co.               Katy              TX   69.8%   101,358   97,600   1,513   338   1,904   3     0   1045   686   675
3179   Fort Worth                  Fort Worth        TX   92.5%    13,804   11,315     641    71   1,207   0   570    295   189   157
3180   Harris Co. East             Houston           TX   89.0%    16,192   14,065     501    63   1,561   2     0    658   405   317
3181   Harris Co. NE               Houston           TX   89.0%    16,446   13,433   1,775    17   1,221   0     0    596   373   281
3182   Harris Co. NW               Katy              TX   95.3%     6,415    4,788     765     2     860   0     0    596   420   320
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   77.5%    72,948   68,011   2,659   333   1,944   1     0    910   631   631
3184   Houston NW                  Houston           TX   89.5%    15,346   13,068   1,057    11   1,210   0     0    398   274   223
3185   Houston South               Houston           TX   75.7%    40,871   37,727   1,858    57   1,229   0     0    662   426   410
3186   Houston West                Houston           TX   81.7%    31,256   28,525     662    71   1,998   0     0    744   510   431
3187   Laredo                      Laredo            TX   72.4%    92,113   88,370   1,238   311   2,191   3     0   1110   737   722
3188   Lubbock                     Lubbock           TX   76.4%    75,198   72,155     892   199   1,950   2     0    868   617   606
3189   Montgomery Co.              Spring            TX   75.7%    81,729   77,834   1,445   416   2,034   0     0   1150   750   741
3190   San Antonio East            San Antonio       TX   94.3%     6,888    5,664     440    29     753   0     2    535   277   204
3191   San Antonio North           San Antonio       TX   96.4%     4,258    3,038     331     5     852   0    32    368   265   225
3192   San Antonio West            San Antonio       TX   96.3%     4,150    2,747     407     4     992   0     0    305   270   263
3193   Tyler                       Tyler             TX   79.3%    79,859   76,277     995   242   2,345   0     0   1059   798   730
3194   Waco                        Waco              TX   88.8%    36,375   33,018   1,017    85   2,254   1     0    989   624   535
3195   Williamson Co.              Leander           TX   90.1%    30,834   26,857   1,051   101   2,825   0     0    828   531   460
3196   Orem                        Orem              UT   84.8%    30,705   28,007   1,124   119   1,440   1    14    591   374   345
3197   Salt Lake City              South Salt Lake   UT   87.0%    31,934   28,772   1,138    64   1,744   1   215    818   443   397
3198   Casper                      Casper            WY   79.6%    28,918   27,109     638   100   1,069   2     0    602   316   298
3255   Honolulu                    Honolulu          HI   95.5%    12,770    8,304   2,045   259   2,157   5     0    442   333   261
3256   Boise                       Boise             ID   98.1%     6,039    3,015     612    36   2,375   0     1    403   262   131
3257   Las Vegas                   Las Vegas         NV   79.6%    55,587   50,815   1,210    48   3,278   0   236    841   609   559
3258   North Las Vegas             N. Las Vegas      NV   83.1%    47,823   43,932   1,211   117   2,558   4     1    818   575   483
3259   Eugene                      Springfield       OR   84.0%    50,384   47,169   1,214    86   1,896   1    18   1003   492   447
3260   Portland                    Portland          OR   93.1%    12,996   10,981     530     8   1,461   2    14    481   300   260
3261   Salem                       Salem             OR   95.3%    11,524    9,303     696    23   1,490   0    12    696   329   237
3263   Bakersfield                 Bakersfield       CA   81.6%    56,173   51,720   1,597    77   2,779   0     0    852   542   514
3264   Chico                       Chico             CA   77.0%    70,174   66,684   1,192   141   2,155   2     0    831   565   544
3265   Concord                     Concord           CA   83.5%    27,983   25,384     913    26   1,455   0   205    531   368   354
3266   El Cajon                    San Diego         CA   88.9%    14,772   12,635   1,000    44   1,092   0     1    453   287   261
3267   Fullerton                   Buena Park        CA   92.4%    13,225   10,529   1,056    24   1,614   0     2    666   420   278
3268   Inglewood                   Inglewood         CA   85.8%    41,889   37,877   1,541    24   2,436   2     9    959   621   541
3269   Long Beach                  Long Beach        CA   90.5%    18,987   15,703   1,377    17   1,890   0     0    767   439   407
3270   Fresno                      Fresno            CA   85.2%    35,108   31,907   1,387    28   1,783   0     3    895   612   517
3271   Oakland                     Oakland           CA   85.7%    22,080   19,130   1,503    22   1,425   0     0    468   341   305
3272   Ontario                     Upland            CA   86.5%    16,310   14,083     947    23   1,257   0     0    410   294   263
3273   Palm Springs                Palm Springs      CA   81.8%    45,817   42,025   1,092    57   2,641   0     2    830   534   458
3274   Pasadena                    Pasadena          CA   93.4%    19,977   15,388   1,925    32   2,632   0     0    734   489   445
3275   Pleasanton                  San Ramon         CA   91.7%     9,472    7,559     713    12   1,188   0     0    280   194   191
3276   Riverside                   Riverside         CA   81.2%    27,840   25,553   1,218    13   1,056   0     0    462   284   283
3277   Sacramento                  Sacramento        CA   88.2%    21,606   18,985     911    15   1,695   0     0    514   381   329
3278   San Bernardino              San Bernardino    CA   83.2%    35,053   32,229   1,102    63   1,659   0     0    699   468   437
3279   San Diego                   San Diego         CA   87.5%    20,854   18,479   1,022   123   1,229   1     0    534   360   326
3280   San Francisco               San Francisco     CA   89.8%    16,716   14,300     685     4   1,724   0     3    517   314   293
3281   San Jose                    San Jose          CA   86.8%    23,079   20,003   1,492   141   1,443   0     0    753   480   373
3282   San Mateo                   Redwood City      CA   91.9%    10,521    7,031   2,201     5   1,050   0   234    384   271   204
3283   Santa Ana                   Santa Ana         CA   92.6%    15,131   12,110   1,085    16   1,920   0     0    712   437   257
3284   Camarillo                   Camarillo         CA   86.4%    27,921   24,892   1,354    55   1,620   0     0    529   373   312
3285   Santa Clarita               Valencia          CA   91.3%    19,764   14,952   1,662    18   2,628   0   504    724   513   488
3286   Santa Rosa                  Rohnert Park      CA   79.1%    43,580   41,218     606   265   1,484   1     6    742   503   457
3287   South Gate                  Commerce          CA   82.5%    45,877   40,692   2,882    53   2,249   1     0    634   418   411
3288   Stockton                    Stockton          CA   81.3%    45,384   41,742   1,079    70   2,088   0   405    795   499   413
3289   Sunnyvale                   Sunnyvale         CA   91.1%    15,212   12,484   1,020    14   1,383   0   311    326   249   189
3290   Woodland Hills              Woodland Hills    CA   94.1%    21,403   16,677   1,163     9   3,272   0   282    817   581   548
3291   Vista                       Carlsbad          CA   93.9%     8,619    6,701     648    18   1,226   1    25    345   194   146
3292   West Covina                 West Covina       CA   96.3%     6,484    3,914   1,220    11   1,339   0     0    446   303   225
3293   Everett                     Everett           WA   95.3%    12,440   10,196     643    42   1,543   0    16    568   370   317
3294   Olympia                     Olympia           WA   95.3%    11,798    8,848   1,022    25   1,810   1    92    547   323   297
3295   Seattle                     Seattle           WA   94.3%    11,874    9,278     734    21   1,841   0     0    555   316   271
3296   Spokane                     Spokane           WA   86.8%    40,367   35,634   2,044   140   2,537   3     9    907   538   512
3297   Tacoma                      Tacoma            WA   94.1%    10,387    8,439     611    38   1,289   0    10    599   296   254
3298   Anchorage                   Anchorage         AK   89.1%    19,644   17,195     472   483   1,488   6     0    694   357   286
 ACO                                                    ACO Percent Remaining Remaining Remaining Remaining Remaining Remaining Remaining   Active   Employees With Employees With
                ACO Name                  ACO city
Number                                                 state Completed Cases   NRFU Prod  SQRA       FV      NRFU RI    FV QC      MV     Employees    Availability    An Assignment
  2253   Danbury                 Danbury               CT       91.7%   15,395    13,290      534         8     1,563          0        0        833               457            322
  2254   Hartford                Hartford              CT       92.7%   16,976    13,813    1,481        13     1,667          2        0        863               482            412
  2255   New Haven               New Haven             CT       86.0%   24,889    22,741      575        35     1,538          0        0        902               493            378
  2256   Boston                  Boston                MA       80.5%   40,629    37,075    1,188        20     2,346          0        0       1160               503            436
  2257   Lawrence                Lawrence              MA       80.0%   24,793    23,360      437        37       959          0        0        576               296            288
  2258   Quincy                  Quincy                MA       91.4%    8,692     7,388      328         1       975          0        0        447               191            116
  2259   East Bridgewater        East Bridgewater      MA       76.8%   69,720    65,565      894       125     3,136          0        0       1104               639            601
  2260   Waltham                 Waltham               MA       97.1%    6,520     4,325      867        20     1,308          0        0        840               359            128
  2261   Worcester               Worcester             MA       87.9%   34,166    30,853      969        42     2,298          3        1       1195               535            437
  2262   Gardiner                Gardiner              ME       93.6%   26,029    21,050      862        48     4,067          2        0       1119               608            561
  2263   Concord                 Concord               NH       85.3%   41,025    37,133      932        85     2,874          1        0       1101               583            515
  2264   Egg Harbor              Egg Harbor Township   NJ       65.7%  100,699    97,083      845       103     2,668          0        0       1185               712            707
  2265   Parsippany              Parsippany            NJ       93.7%    8,634     6,998      738        13       885          0        0        708               393            286
  2266   South Plainfield        South Plainfield      NJ       83.4%   22,233    20,099      780        16     1,338          0        0        895               439            331
  2267   Jersey City             Jersey City           NJ       82.8%   30,019    27,238    1,053        38     1,689          1        0       1012               592            467
  2268   Newark                  Newark                NJ       76.1%   37,118    33,292    2,047        50     1,729          0        0        909               507            450
  2269   Fairlawn                Fairlawn              NJ       75.9%   43,654    40,862    1,121        92     1,578          0        1       1023               577            502
  2270   Toms River              Toms River            NJ       83.0%   46,520    43,341      954        62     2,163          0        0       1264               673            578
  2271   Trenton                 Trenton               NJ       89.6%   16,302    14,062      865        23     1,351          0        1        697               334            278
  2272   Albany                  Albany                NY       80.9%   79,342    74,883    1,281       170     3,008          0        0       1784               783            759
  2273   Bronx 1                 Bronx                 NY       80.0%   28,110    25,059    1,315         8     1,727          1        0       1013               544            376
  2274   Bronx 2                 Bronx                 NY       81.7%   26,354    23,420    1,627        37     1,270          0        0       1003               509            373
  2275   Melville                Melville              NY       71.4%   69,823    65,563    2,134        93     2,032          1        0       1421               755            733
  2276   Buffalo                 Buffalo               NY       86.7%   26,581    24,033      684        18     1,845          0        1        903               402            343
  2277   Queens 1                Long Island City      NY       90.6%   11,245     8,694    1,246        15     1,288          2        0        639               307            221
  2278   Brooklyn 1              Brooklyn              NY       66.5%   46,235    42,860    2,002       111     1,262          0        0       1091               558            482
  2279   Garden City             Garden City           NY       84.7%   26,222    22,973    1,825        24     1,400          0        0        893               475            396
  2280   Manhattan 1             New York              NY       85.8%   26,329    23,772    1,062        40     1,455          0        0        826               473            311
  2281   Manhattan 2             New York              NY       83.5%   47,637    42,636    1,190        44     3,767          0        0       1294               742            491
  2282   Pawling                 Pawling               NY       85.9%   35,916    32,022    1,724        87     2,083          0        0       1465               735            652
  2283   Brooklyn 2              Brooklyn              NY       74.4%   48,920    44,733    2,057        78     2,052          0        0       1339               817            660
  2284   Queens 2                Bayside               NY       89.0%   14,080    11,696      792        54     1,536          2        0        861               436            294
  2285   Queens 3                Forest Hills          NY       85.9%   18,196    16,135      716        67     1,273          5        0        891               411            367
  2286   Peekskill               Peekskill             NY       82.0%   32,257    29,597    1,073        37     1,550          0        0        988               525            457
  2287   Rochester               Rochester             NY       82.1%   68,234    64,037    1,146        73     2,978          0        0       1535               761            701
  2288   Brooklyn 3              Brooklyn              NY       87.2%   19,269    16,208    1,358        21     1,682          0        0       1090               609            409
  2289   Queens 4                Jamaica               NY       85.1%   16,734    14,417    1,001        84     1,232          0        0        795               397            227
  2290   Staten Island           Staten Island         NY       89.3%    9,066     7,444      613         4     1,005          0        0        618               271            171
  2291   Syracuse                Syracuse              NY       87.1%   49,106    45,060      876       143     3,027          0        0       1731               811            720
  2292   Brooklyn 4              Brooklyn              NY       79.2%   32,583    29,163    1,989        40     1,391          0        0        939               526            451
  2293   Guaynabo                Guaynabo              PR       89.5%   49,331    41,222    1,515     1,867     4,704         23        0       1535               971            781
  2294   Caguas                  Caguas                PR       91.0%   40,956    32,990      893     3,872     3,165         36        0       1422               945            715
  2295   Mayaguez                Mayaguez              PR       93.6%   32,652    21,789    1,481     6,145     3,138         99        0       1797             1132             929
  2296   Providence              Providence            RI       84.5%   33,027    30,385      886        35     1,721          0        0       1011               525            439
  2297   Burlington              Burlington            VT       91.2%   15,614    13,673      348        55     1,538          0        0        752               367            260
  2355   Washington DC           Washington            DC       78.0%   38,894    35,640    1,121        48     2,078          1        6        832               497            402
  2356   Wilmington              Wilmington            DE       77.4%   44,884    42,684      724        17     1,415          1       43        872               410            380
  2357   Lexington               Lexington             KY       71.7%  132,363   126,749    1,679       953     2,973          9        0       1506               953            939
  2358   Louisville              Louisville            KY       74.0%   90,442    86,447    1,577       120     2,295          3        0        958               535            532
  2359   Hanover                 Hanover               MD       79.9%   53,674    49,248    2,182        46     2,197          1        0       1253               786            658
  2360   Baltimore               Baltimore             MD       69.3%   47,872    45,666      603         9     1,593          0        1        860               454            440
  2361   Hagerstown              Hagerstown            MD       93.3%   16,454    13,119    1,295         9     2,031          0        0       1008               521            393
  2362   Towson                  Towson                MD       83.7%   47,501    42,963    1,959        21     2,558          0        0       1333               773            686
  2363   Akron                   Akron                 OH       68.9%   85,236    82,702      826        53     1,454          0      201        920               623            623
  2364   Mansfield               Mansfield             OH       96.2%    9,789     7,236      898        17     1,638          0        0        785               402            306
  2365   Cincinnati              Cincinnati            OH       82.9%   26,420    24,309      459        12     1,627          0       13        858               446            432
  2366   Cleveland               Cleveland             OH       70.4%   62,376    59,631      694        64     1,858          0      129        876               521            512
  2367   Columbus                Dublin                OH       89.6%   25,712    22,304      719         5     2,684          0        0       1362               756            585
  2368   Dayton                  Dayton                OH       87.3%   30,507    28,195      684        33     1,595          0        0        809               461            437
  2369   Toledo                  Toledo                OH       78.2%   68,561    65,490      823        44     2,145          0       59       1029               655            622
  2370   South Point             South Point           OH       93.8%   16,368    13,510      922        57     1,756          0      123        921               540            436
  2371   Allentown               Allentown             PA       74.1%   81,225    77,828      737        77     2,573          1        9        927               570            556
  2372   Cranberry Township      Cranberry Township    PA       94.7%   17,893    15,021      742        28     2,077          0       25        872               481            366
  2373   Harrisburg              Harrisburg            PA       90.4%   26,093    23,499      721        31     1,842          0        0        917               450            424
  2374   Norristown              Norristown            PA       88.0%   21,006    19,021      523        17     1,438          0        7        668               372            330
  2375   Philadelphia-Franklin   Philadelphia          PA       68.8%   77,677    74,395      815        44     2,422          0        1       1355               733            645
  2376   Philadelphia-Penn       Philadelphia          PA       63.6%   57,693    55,690      667        29     1,307          0        0        944               513            512
  2377   Pittsburgh              Pittsburgh            PA       88.1%   25,472    23,097      550        12     1,813          0        0        824               465            368
  2378   Reading                 Reading               PA       80.8%   43,637    41,493      736        58     1,350          0        0        624               415            389
  2379   State College           State College         PA       92.2%   26,823    23,721    1,008        34     2,060          0        0       1048               566            508
  2380   Knoxville               Knoxville             TN       91.0%   31,301    27,928      869        53     2,425          0       26        996               572            498
  2381   Memphis                 Memphis               TN       73.4%   63,761    60,853      917        35     1,956          0        0        985               578            537
  2382   Nashville               Franklin              TN       92.2%   25,725    22,183      899        29     2,614          0        0        960               605            492
  2383   Shelbyville             Shelbyville           TN       75.3%  112,497   107,444    1,868       190     2,976          0       19       1589             1035            1008
  2384   Crystal City            Arlington             VA       90.8%   11,197     9,264      677        14     1,242          0        0        448               205            166
  2385   Fairfax                 Fairfax               VA       97.4%    2,701     1,505      597        20       579          0        0        411               227             93
  2386   Fredericksburg          Fredericksburg        VA       73.4%   67,155    64,478    1,162        84     1,429          2        0        952               574            523
  2387   Virginia Beach          Virginia Beach        VA       76.7%   66,143    62,792    1,079       145     2,123          0        4        995               585            539
  2388   Richmond                Richmond              VA       76.4%   60,094    57,082    1,246        34     1,732          0        0        992               531            511
  2389   Roanoke                 Roanoke               VA       79.8%   69,377    65,717      929       101     2,252          0      378       1384               776            756
  2390   Beckley                 Beckley               WV       97.7%   11,464     6,277    1,480       181     3,525          1        0       1194               605            344
  2556   Fayetteville            Fayetteville          AR       95.5%   16,378    12,564    1,537       106     2,161          0       10        850               631            521
  2557   Little Rock             Little Rock           AR       84.9%   55,680    51,884    1,145       146     2,504          1        0       1492               874            775
  2558   Des Moines              Des Moines            IA       69.9%  152,925   147,618    1,930       103     3,274          0        0       1873             1104            1075
  2559   Chicago Central         Chicago               IL       83.4%   42,060    37,649    1,318        19     3,074          0        0       1381               819            720
  2560   Chicago Far Southwest   Evergreen Park        IL       89.6%   12,979    10,911      760         7     1,286          0       15        843               456            421
  2561   Chicago South           Chicago               IL       83.5%   28,243    24,658    1,358         3     2,223          1        0        930               557            444
  2562   Cook County NW          Schaumburg            IL       91.4%   11,748     9,681      796        28     1,242          0        1        494               345            310
  2563   Cook County South       Matteson              IL       83.1%   27,675    24,307    1,626         7     1,735          0        0        883               461            380
  2564   Dekalb                  Dekalb                IL       90.4%   21,774    19,073    1,144        21     1,536          0        0        908               462            356
  2565   Oswego                  Oswego                IL       88.1%   21,179    18,751    1,161         4     1,262          0        1        830               499            407
2566   Peoria             Peoria                       IL   86.5%    42,806    39,278   1,523    20   1,985   0     0   1124    643    591
2567   Skokie             Skokie                       IL   91.5%    10,437     8,509     687    33   1,208   0     0    881    439    320
2568   Springfield        Springfield                  IL   72.7%    89,488    85,905   1,615   135   1,832   1     0   1139    695    660
2569   Evansville         Evansville                   IN   94.8%    13,212    10,497   1,184     7   1,495   1    28    940    476    396
2570   Ft. Wayne          Ft. Wayne                    IN   89.7%    28,661    25,841   1,057    38   1,724   1     0   1020    552    495
2571   Indianapolis       Indianapolis                 IN   89.3%    27,918    24,871     893    18   2,134   1     1    958    428    385
2572   Lake County        Merrillville                 IN   90.9%    28,410    25,095   1,081    30   2,201   2     1   1255    602    487
2573   Detroit            Detroit                      MI   71.0%    97,817    92,849   2,669    90   2,209   0     0   1549    884    841
2574   Lansing            Lansing                      MI   73.7%    93,399    89,839   1,230    96   2,233   1     0   1467    787    740
2575   Macomb County      Clinton Township             MI   87.9%    31,975    29,190     924    33   1,828   0     0    964    548    472
2576   Traverse City      Traverse City                MI   74.9%   132,281   127,001   1,352   203   3,724   1     0   1996   1119   1094
2577   Oakland County     Troy                         MI   90.0%    16,539    14,611     570    10   1,348   0     0    450    218    178
2578   Duluth             Duluth                       MN   84.8%    58,173    53,430   2,084    81   2,578   0     0   1496    804    726
2579   Minneapolis        Minneapolis                  MN   93.7%     9,738     7,503     854    21   1,360   0     0    573    262    205
2580   Rochester          Rochester                    MN   83.8%    43,603    40,751   1,020    26   1,806   0     0   1248    618    545
2581   Kansas City        Kansas City                  MO   93.7%    27,623    22,496   1,221    60   3,760   1    85   1182    501    472
2582   Springfield        Springfield                  MO   84.4%    81,023    76,117   1,518   114   3,274   0     0   1642    960    923
2583   St. Louis          St. Louis                    MO   82.5%    54,290    50,611   1,062    21   2,541   0    55    995    571    556
2584   Eau Claire         Eau Claire                   WI   93.1%    18,478    15,670     854    46   1,908   0     0    726    444    385
2585   Green Bay          Green Bay                    WI   92.4%    20,862    17,859     953    33   1,754   0   263    837    462    371
2586   Madison            Madison                      WI   93.8%    15,670    12,826     879     7   1,958   0     0   1047    554    434
2587   Milwaukee          Milwaukee                    WI   76.6%    38,990    36,785     715    57   1,429   3     1   1041    540    440
2901   Gulfport           Gulfport                     MS   77.1%    78,993    75,107   1,391   153   2,339   3     0   1232    663    602
2902   Jackson            Jackson                      MS   56.9%   143,258   138,805   1,970   534   1,944   5     0    842    495    490
2904   Birmingham         Birmingham                   AL   57.4%   167,069   162,567   1,823   407   2,270   2     0    993    701    700
2905   Huntsville         Huntsville                   AL   67.0%   115,364   110,834   2,374   308   1,847   1     0   1012    640    619
2906   Mobile             Mobile                       AL   65.6%   129,067   124,650   1,489   282   2,645   1     0    983    599    587
2907   Charleston         North Charleston             SC   65.1%   168,434   164,466   1,307   124   2,537   0     0   1293    766    746
2908   Columbia           Columbia                     SC   69.2%   104,895   101,314   1,339    70   2,172   0     0   1021    543    540
2909   Greenville, SC     Greenville                   SC   73.9%    98,547    95,314   1,107    78   2,047   0     1   1110    674    673
2910   Atlanta            Atlanta                      GA   66.8%    78,202    75,279   1,014    49   1,860   0     0    794    507    497
2966   Lauderdale Lakes   Lauderdale Lake              FL   71.2%    70,873    67,226   1,193    84   2,369   1     0    975    635    601
2967   Fort Lauderdale    Margate                      FL   72.4%    79,516    76,286   1,065   102   2,063   0     0    993    648    629
2968   Fort Myers         Fort Myers                   FL   70.8%   133,007   128,162   1,052   114   3,678   1     0   1272    939    900
2969   Gainesville        Gainesville                  FL   82.7%    39,316    37,017     791    50   1,457   1     0    955    539    409
2970   Jacksonville       Jacksonville                 FL   69.5%    61,866    59,608     856    58   1,343   1     0    742    492    484
2971   Lakeland           Lakeland                     FL   68.0%   126,641   122,441   1,372   113   2,715   0     0   1188    832    821
2972   Miami North        Miami Lakes                  FL   73.9%    77,820    73,846   1,212   310   2,450   2     0   1145    780    690
2973   Miami South        Palmetto Bay                 FL   76.1%    57,547    54,234   1,039   229   2,045   0     0   1017    655    601
2974   Ocala              Ocala                        FL   72.3%    79,270    76,685     871    57   1,657   0     0    903    620    600
2975   Orange County      Orlando                      FL   75.6%    64,227    60,861   1,236    28   2,102   0     0    858    568    560
2976   Pensacola          Pensacola                    FL   65.0%   132,023   128,277   1,049   142   2,554   1     0   1189    642    639
2977   Seminole County    Lake Mary                    FL   69.4%    87,569    84,510     992    60   2,006   1     0    787    545    542
2978   St. Petersburg     St. Petersburg               FL   76.9%    73,376    70,171     903    60   2,242   0     0    892    602    577
2979   Tampa              Tampa                        FL   67.9%    85,266    82,317   1,098    81   1,770   0     0    877    585    582
2980   West Palm Beach    West Palm Beach              FL   69.7%   104,077   100,369   1,198    76   2,434   0     0   1152    835    805
2981   Columbus           Columbus                     GA   51.7%   191,816   188,453   1,386   278   1,698   1     0   1071    729    722
2982   Dekalb County      Atlanta                      GA   69.7%    62,096    59,294   1,152   122   1,528   0     0    880    493    470
2983   Douglasville       Douglasville                 GA   66.7%    67,090    65,095     795    94   1,105   1     0    696    455    376
2984   Gainesville, GA    Gainesville                  GA   73.6%    90,620    87,555     929    57   2,079   0     0    959    674    654
2985   Gwinnett County    Duluth                       GA   61.5%    86,326    83,756   1,335    76   1,158   1     0    786    457    449
2986   Macon              Macon                        GA   62.5%   103,063   100,329   1,046   132   1,556   0     0   1065    786    735
2987   Savannah           Savannah                     GA   85.9%    39,446    36,373     930    68   2,074   1     0    881    651    562
2988   Baton Rouge        Baton Rouge                  LA   66.7%    87,957    84,690   1,289   340   1,638   0     0    916    570    566
2989   Jefferson Parish   Elmwood                      LA   74.5%    65,916    63,054   1,015   187   1,660   0     0   1095    663    663
2990   New Orleans        New Orleans                  LA   97.2%     5,305     2,621   1,006    38   1,640   0     0    373    199    119
2991   Shreveport         Shreveport                   LA   48.1%   184,067   181,037     882   507   1,639   2     0   1066    675    667
2992   Asheville          Asheville                    NC   75.4%   107,550   103,803     624   132   2,991   0     0   1462    896    857
2993   Charlotte          Charlotte                    NC   74.1%    60,270    57,677     789    32   1,772   0     0    936    595    592
2994   Durham             Durham                       NC   65.8%    93,526    91,071     812    48   1,594   1     0    916    583    562
2995   Fayetteville       Fayetteville                 NC   71.9%   102,629    99,558     709    95   2,266   1     0   1040    705    689
2996   Greenville, NC     Greenville                   NC   67.0%   129,561   126,426     987   220   1,928   0     0   1222    776    774
2997   Raleigh            Raleigh                      NC   78.2%    55,434    53,296     605    49   1,483   1     0    680    426    415
2998   Winston-Salem      Winston-Salem                NC   69.5%    95,186    92,855     592    67   1,672   0     0   1010    648    646
3105   Flagstaff          Flagstaff                    AZ   74.2%    58,490    56,127     408   245   1,706   3     1    700    435    434
3106   Maricopa Central   Phoenix                      AZ   68.2%    87,849    84,790     785   100   2,172   1     1    861    586    586
3107   Maricopa South     Mesa                         AZ   78.3%    55,895    52,868     941    71   2,008   0     7    743    504    489
3108   Maricopa West      Glendale                     AZ   64.1%    85,774    83,212   1,134    79   1,348   0     1    807    510    496
3109   Tucson             Tucson                       AZ   68.6%   135,035   129,936   1,567   380   3,151   1     0   1324    871    831
3110   Window Rock        St. Michaels                 AZ   51.9%    43,725    42,936     205    83     496   5     0    383    261    257
3154   Aurora             Aurora                       CO   80.3%    38,203    36,000     873    26   1,304   0     0    649    341    332
3155   Colorado North     Longmont                     CO   89.0%    30,959    27,256     921   108   2,621   4    49   1027    480    376
3156   Colorado Springs   Colorado Springs             CO   64.4%   115,143   112,077     863   462   1,731   9     1    888    556    555
3157   Denver             Lakewood                     CO   86.4%    28,943    26,243     748    11   1,936   1     4    574    340    302
3158   Overland Park      Overland Park                KS   88.0%    22,383    20,744     514    30   1,092   0     3    597    308    236
3159   Wichita            Wichita                      KS   94.2%    18,274    15,387     872    34   1,838   1   142    594    350    283
3160   Billings           Billings                     MT   67.6%    86,599    83,834     868   272   1,621   1     3   1090    642    625
3162   Bismarck           Bismarck                     ND   83.3%    29,047    26,665     844   288   1,248   2     0    545    369    321
3163   Lincoln            Lincoln                      NE   80.5%    59,415    56,376   1,007    59   1,972   1     0   1020    648    600
3164   Albuquerque        Los Ranchos de Albuquerque   NM   71.5%    80,929    77,019   1,466   542   1,896   6     0    898    595    564
3165   Las Cruces         Las Cruces                   NM   79.1%    38,543    36,282     827    99   1,333   2     0    840    519    432
3166   Cleveland Co.      Norman                       OK   77.4%    68,632    65,672     776   270   1,902   3     9    816    522    514
3167   Oklahoma County    Warr Acres                   OK   89.0%    30,309    26,515   1,060    31   2,695   0     8    709    485    436
3168   Tulsa              Tulsa                        OK   69.6%   100,244    96,904   1,173   326   1,831   1     9    831    527    524
3169   Sioux Falls        Sioux Falls                  SD   77.1%    38,513    36,287     970   217   1,038   1     0    565    312    300
3170   Arlington          Grand Prairie                TX   82.9%    25,441    23,696     601    18   1,126   0     0    518    343    324
3171   Austin             Austin                       TX   92.9%    18,476    15,002     946    57   2,470   1     0    869    509    333
3172   Collin Co.         McKinney                     TX   83.0%    41,752    39,196     923    77   1,555   1     0    723    512    459
3173   Dallas             Duncanville                  TX   68.7%    45,129    42,999     879    42   1,205   0     4    868    476    466
3174   Dallas Co. NE      Richardson                   TX   75.7%    35,060    33,125     718    37   1,179   1     0    746    421    405
3175   Dallas Co. NW      Farmers Branch               TX   74.4%    50,159    47,652     605    45   1,857   0     0    670    413    394
3176   Denton Co.         Denton                       TX   86.7%    40,461    36,765   1,535    67   2,080   0    14    848    546    482
3177   El Paso            El Paso                      TX   77.3%    57,942    54,996     893   193   1,858   2     0   1058    621    503
3178   Fort Bend Co.               Katy              TX   67.6%   108,406   104,496   1,715   338   1,853   4     0   1051   685   679
3179   Fort Worth                  Fort Worth        TX   91.7%    15,362    12,778     750    71   1,193   0   570    296   194   164
3180   Harris Co. East             Houston           TX   87.1%    18,886    16,707     558    63   1,556   2     0    653   395   323
3181   Harris Co. NE               Houston           TX   87.1%    19,157    16,092   1,849    17   1,199   0     0    599   382   287
3182   Harris Co. NW               Katy              TX   94.1%     7,918     6,170     885     2     861   0     0    600   426   319
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   75.8%    78,272    73,012   3,016   334   1,909   1     0    899   631   631
3184   Houston NW                  Houston           TX   87.7%    17,970    15,641   1,130    11   1,188   0     0    408   280   234
3185   Houston South               Houston           TX   73.1%    45,139    41,872   1,995    57   1,215   0     0    660   428   417
3186   Houston West                Houston           TX   78.5%    36,723    33,849     781    71   2,022   0     0    756   488   444
3187   Laredo                      Laredo            TX   70.0%    99,726    95,863   1,466   311   2,084   2     0   1086   727   724
3188   Lubbock                     Lubbock           TX   74.5%    80,989    77,841   1,051   200   1,895   2     0    823   575   565
3189   Montgomery Co.              Spring            TX   73.5%    89,049    85,158   1,530   417   1,944   0     0   1145   771   761
3190   San Antonio East            San Antonio       TX   93.0%     8,354     6,988     561    29     774   0     2    537   313   232
3191   San Antonio North           San Antonio       TX   95.2%     5,642     4,255     449     5     901   0    32    370   272   249
3192   San Antonio West            San Antonio       TX   94.9%     5,729     4,134     523     4   1,068   0     0    365   303   295
3193   Tyler                       Tyler             TX   77.5%    86,428    82,747   1,186   244   2,251   0     0   1053   798   724
3194   Waco                        Waco              TX   87.3%    41,029    37,597   1,171    85   2,175   1     0   1032   645   573
3195   Williamson Co.              Leander           TX   88.5%    35,589    31,426   1,222   101   2,839   1     0    869   544   447
3196   Orem                        Orem              UT   83.3%    33,657    30,915   1,196   119   1,412   1    14    584   385   347
3197   Salt Lake City              South Salt Lake   UT   85.7%    35,166    31,903   1,326    65   1,655   1   216    842   450   395
3198   Casper                      Casper            WY   78.3%    30,855    28,884     836   103   1,029   3     0    605   307   305
3255   Honolulu                    Honolulu          HI   94.9%    14,682     9,627   2,522   261   2,267   5     0    449   324   267
3256   Boise                       Boise             ID   97.6%     7,479     4,436     752    37   2,253   0     1    380   255   163
3257   Las Vegas                   Las Vegas         NV   77.9%    60,268    55,631   1,278    48   3,264   0    47    847   629   581
3258   North Las Vegas             N. Las Vegas      NV   81.6%    52,212    48,276   1,311   117   2,504   4     0    846   565   519
3259   Eugene                      Springfield       OR   83.7%    51,424    48,095   1,362    86   1,880   1     0   1003   499   450
3260   Portland                    Portland          OR   93.1%    13,018    10,992     578     8   1,438   2     0    486   318   276
3261   Salem                       Salem             OR   94.9%    12,412    10,045     811    23   1,533   0     0    696   337   244
3263   Bakersfield                 Bakersfield       CA   80.1%    60,608    56,038   1,773    80   2,717   0     0    865   564   529
3264   Chico                       Chico             CA   75.4%    74,858    71,259   1,341   142   2,113   3     0    840   557   543
3265   Concord                     Concord           CA   82.1%    30,330    27,710     980    26   1,409   0   205    535   367   350
3266   El Cajon                    San Diego         CA   87.8%    16,289    14,085   1,088    44   1,072   0     0    455   301   271
3267   Fullerton                   Buena Park        CA   91.5%    14,812    11,931   1,236    24   1,620   0     1    664   407   296
3268   Inglewood                   Inglewood         CA   84.7%    45,306    41,245   1,662    24   2,373   2     0    987   608   549
3269   Long Beach                  Long Beach        CA   89.8%    20,466    17,537   1,520    17   1,392   0     0    786   436   396
3270   Fresno                      Fresno            CA   83.6%    38,860    35,577   1,492    28   1,763   0     0    838   568   500
3271   Oakland                     Oakland           CA   84.5%    23,874    20,796   1,669    22   1,387   0     0    484   337   286
3272   Ontario                     Upland            CA   85.1%    17,989    15,675   1,013    23   1,278   0     0    413   274   252
3273   Palm Springs                Palm Springs      CA   80.4%    49,288    45,455   1,181    57   2,595   0     0    834   531   461
3274   Pasadena                    Pasadena          CA   92.6%    22,516    17,640   2,215    32   2,629   0     0    740   487   447
3275   Pleasanton                  San Ramon         CA   90.7%    10,495     8,505     775    12   1,203   0     0    279   191   184
3276   Riverside                   Riverside         CA   79.6%    30,130    27,762   1,318    13   1,037   0     0    466   305   300
3277   Sacramento                  Sacramento        CA   86.8%    24,083    21,311   1,025    15   1,732   0     0    519   363   320
3278   San Bernardino              San Bernardino    CA   81.4%    38,798    35,889   1,209    64   1,636   0     0    707   470   455
3279   San Diego                   San Diego         CA   86.3%    22,829    20,402   1,104   124   1,198   1     0    547   360   314
3280   San Francisco               San Francisco     CA   88.7%    18,612    16,072     811     4   1,722   0     3    515   302   280
3281   San Jose                    San Jose          CA   85.6%    25,244    21,985   1,651   141   1,467   0     0    767   474   405
3282   San Mateo                   Redwood City      CA   91.0%    11,709     8,077   2,408     5   1,066   0   153    394   275   218
3283   Santa Ana                   Santa Ana         CA   91.8%    16,911    13,612   1,279    16   2,004   0     0    703   425   261
3284   Camarillo                   Camarillo         CA   85.4%    29,959    26,846   1,489    55   1,569   0     0    541   377   330
3285   Santa Clarita               Valencia          CA   91.4%    19,555    14,853   1,825    18   2,355   0   504    725   527   487
3286   Santa Rosa                  Rohnert Park      CA   78.0%    45,810    43,394     706   265   1,440   1     4    746   478   448
3287   South Gate                  Commerce          CA   81.3%    48,927    43,597   3,043    53   2,232   2     0    634   404   397
3288   Stockton                    Stockton          CA   80.1%    48,162    44,672   1,173    70   1,961   0   286    799   523   462
3289   Sunnyvale                   Sunnyvale         CA   90.2%    16,633    13,801   1,121    14   1,386   0   311    363   277   223
3290   Woodland Hills              Woodland Hills    CA   93.3%    24,232    19,423   1,287     9   3,231   0   282    824   578   528
3291   Vista                       Carlsbad          CA   93.3%     9,396     7,415     763    18   1,199   1     0    327   186   144
3292   West Covina                 West Covina       CA   95.6%     7,703     4,756   1,489    11   1,447   0     0    446   304   236
3293   Everett                     Everett           WA   94.9%    13,618    11,175     849    42   1,536   0    16    565   373   338
3294   Olympia                     Olympia           WA   95.0%    12,741     9,693   1,140    25   1,790   1    92    568   344   315
3295   Seattle                     Seattle           WA   93.6%    13,309    10,579     896    21   1,813   0     0    569   328   264
3296   Spokane                     Spokane           WA   86.1%    42,420    37,440   2,266   141   2,563   3     7    911   575   546
3297   Tacoma                      Tacoma            WA   93.6%    11,313     9,317     690    38   1,258   0    10    620   289   253
3298   Anchorage                   Anchorage         AK   88.3%    21,080    18,582     568   504   1,421   5     0    696   340   290
 ACO                                              ACO Percent Remaining     Active   Employees With Employees With
                ACO Name             ACO city
Number                                            state Completed Cases   Employees    Availability    An Assignment
  2253   Danbury            Danbury               CT       91.0%   16,741        834               450            313
  2254   Hartford           Hartford              CT       92.5%   17,214        833               436            327
  2255   New Haven          New Haven             CT       84.5%   27,351        910               462            390
  2256   Boston             Boston                MA       79.3%   42,892       1156               476            438
  2257   Lawrence           Lawrence              MA       78.7%   26,335        578               279            274
  2258   Quincy             Quincy                MA       91.0%    9,090        448               181            117
  2259   East Bridgewater   East Bridgewater      MA       75.1%   74,669       1110               578            567
  2260   Waltham            Waltham               MA       97.0%    6,856        847               346            112
  2261   Worcester          Worcester             MA       87.2%   36,223       1196               495            405
  2262   Gardiner           Gardiner              ME       93.1%   28,214       1136               595            529
  2263   Concord            Concord               NH       84.2%   44,044       1103               542            486
  2264   Egg Harbor         Egg Harbor Township   NJ       63.3%  107,476       1209               679            679
  2265   Parsippany         Parsippany            NJ       92.9%    9,664        711               386            256
  2266   South Plainfield   South Plainfield      NJ       82.0%   23,935        902               436            342
  2267   Jersey City        Jersey City           NJ       81.1%   33,008       1005               539            479
  2268   Newark             Newark                NJ       74.9%   38,779        930               445            386
  2269   Fairlawn           Fairlawn              NJ       74.5%   46,210       1019               539            496
  2270   Toms River         Toms River            NJ       81.3%   50,883       1291               640            573
  2271   Trenton            Trenton               NJ       88.7%   17,563        716               356            295
  2272   Albany             Albany                NY       79.6%   84,384       1812               747            698
  2273   Bronx 1            Bronx                 NY       79.2%   29,143       1000               489            354
  2274   Bronx 2            Bronx                 NY       80.3%   28,162       1007               479            337
  2275   Melville           Melville              NY       69.6%   73,848       1399               705            691
  2276   Buffalo            Buffalo               NY       85.8%   28,352        900               374            304
  2277   Queens 1           Long Island City      NY       90.3%   11,664        625               280            181
  2278   Brooklyn 1         Brooklyn              NY       64.7%   48,424       1052               488            457
  2279   Garden City        Garden City           NY       83.7%   27,824        908               435            380
  2280   Manhattan 1        New York              NY       84.8%   28,227        815               438            300
  2281   Manhattan 2        New York              NY       82.3%   50,962       1296               749            522
  2282   Pawling            Pawling               NY       84.8%   38,502       1451               691            609
  2283   Brooklyn 2         Brooklyn              NY       72.4%   52,366       1329               754            598
  2284   Queens 2           Bayside               NY       88.6%   14,605        843               429            274
  2285   Queens 3           Forest Hills          NY       85.4%   18,871        877               360            290
  2286   Peekskill          Peekskill             NY       80.3%   35,170        994               509            475
  2287   Rochester          Rochester             NY       80.3%   74,556       1529               733            671
  2288   Brooklyn 3         Brooklyn              NY       86.4%   20,363       1070               525            351
  2289   Queens 4           Jamaica               NY       84.0%   17,919        792               379            213
  2290   Staten Island      Staten Island         NY       88.8%    9,505        618               271            175
  2291   Syracuse           Syracuse              NY       85.6%   54,654       1746               778            706
  2292   Brooklyn 4         Brooklyn              NY       77.6%   34,948        932               484            459
  2293   Guaynabo           Guaynabo              PR       88.6%   53,178       1571               925            807
  2294   Caguas             Caguas                PR       89.7%   46,551       1525               933            745
  2295   Mayaguez           Mayaguez              PR       92.7%   37,220       1840             1032             858
  2296   Providence         Providence            RI       83.3%   35,274       1061               497            447
  2297   Burlington         Burlington            VT       90.1%   17,536        758               356            263
  2355   Washington DC      Washington            DC       76.8%   40,798        789               410            364
  2356   Wilmington         Wilmington            DE       76.0%   47,605        854               403            384
  2357   Lexington          Lexington             KY       70.2%  138,958       1520               908            897
  2358   Louisville         Louisville            KY       72.7%   94,617        943               499            496
  2359   Hanover            Hanover               MD       78.7%   56,510       1282               769            665
  2360   Baltimore          Baltimore             MD       67.6%   50,339        863               428            425
  2361   Hagerstown         Hagerstown            MD       92.9%   17,252        911               490            392
  2362   Towson             Towson                MD       82.1%   51,811       1342               756            676
  2363   Akron              Akron                 OH       66.4%   91,956        959               623            619
  2364   Mansfield          Mansfield             OH       95.9%   10,725        794               409            295
  2365   Cincinnati         Cincinnati            OH       81.6%   28,417        852               416            406
  2366   Cleveland          Cleveland             OH       68.7%   65,829        854               459            458
  2367   Columbus           Dublin                OH       88.5%   28,549       1366               693            559
  2368   Dayton             Dayton                OH       86.1%   33,331        803               458            413
  2369   Toledo             Toledo                OH       76.7%   72,981       1024               567            559
2370   South Point             South Point          OH   93.0%    18,544    933    512    436
2371   Allentown               Allentown            PA   72.6%    85,700    924    537    528
2372   Cranberry Township      Cranberry Township   PA   94.0%    20,202    873    461    357
2373   Harrisburg              Harrisburg           PA   89.5%    28,534    963    438    395
2374   Norristown              Norristown           PA   87.0%    22,858    660    342    316
2375   Philadelphia-Franklin   Philadelphia         PA   67.2%    81,266   1374    652    589
2376   Philadelphia-Penn       Philadelphia         PA   61.7%    60,522    959    516    512
2377   Pittsburgh              Pittsburgh           PA   87.0%    27,783    862    460    386
2378   Reading                 Reading              PA   79.6%    46,220    641    387    378
2379   State College           State College        PA   91.3%    29,770   1058    560    487
2380   Knoxville               Knoxville            TN   89.7%    35,666    989    596    515
2381   Memphis                 Memphis              TN   71.9%    67,043    977    520    495
2382   Nashville               Franklin             TN   91.3%    28,623    976    578    464
2383   Shelbyville             Shelbyville          TN   73.6%   119,943   1592    989    971
2384   Crystal City            Arlington            VA   90.4%    11,645    420    193    159
2385   Fairfax                 Fairfax              VA   97.4%     2,700    419    220     74
2386   Fredericksburg          Fredericksburg       VA   72.1%    70,204    950    504    480
2387   Virginia Beach          Virginia Beach       VA   75.1%    70,441    997    552    530
2388   Richmond                Richmond             VA   75.2%    62,830    996    479    467
2389   Roanoke                 Roanoke              VA   78.0%    75,375   1412    748    723
2390   Beckley                 Beckley              WV   97.6%    12,310   1218    607    357
2556   Fayetteville            Fayetteville         AR   94.9%    18,352   1070    740    556
2557   Little Rock             Little Rock          AR   83.4%    60,854   1486    817    725
2558   Des Moines              Des Moines           IA   67.9%   162,251   1844   1033   1014
2559   Chicago Central         Chicago              IL   82.6%    43,956   1387    798    677
2560   Chicago Far Southwest   Evergreen Park       IL   89.0%    13,637    853    459    402
2561   Chicago South           Chicago              IL   82.4%    30,075    933    554    435
2562   Cook County NW          Schaumburg           IL   91.0%    12,340    511    348    298
2563   Cook County South       Matteson             IL   82.4%    28,810    890    429    345
2564   Dekalb                  Dekalb               IL   89.7%    23,328    959    457    374
2565   Oswego                  Oswego               IL   87.4%    22,255    876    493    386
2566   Peoria                  Peoria               IL   85.5%    45,801   1121    606    562
2567   Skokie                  Skokie               IL   91.0%    10,987    889    441    305
2568   Springfield             Springfield          IL   70.8%    95,278   1152    651    626
2569   Evansville              Evansville           IN   94.6%    13,887    974    459    366
2570   Ft. Wayne               Ft. Wayne            IN   88.6%    31,573   1002    534    475
2571   Indianapolis            Indianapolis         IN   88.4%    30,058   1031    439    391
2572   Lake County             Merrillville         IN   90.0%    31,110   1299    617    499
2573   Detroit                 Detroit              MI   69.1%   104,016   1512    787    762
2574   Lansing                 Lansing              MI   71.9%    99,616   1456    727    693
2575   Macomb County           Clinton Township     MI   86.3%    35,967    988    537    476
2576   Traverse City           Traverse City        MI   72.8%   143,334   1980   1120   1095
2577   Oakland County          Troy                 MI   89.5%    17,344    449    212    188
2578   Duluth                  Duluth               MN   83.6%    62,126   1517    799    705
2579   Minneapolis             Minneapolis          MN   92.9%    10,962    598    270    200
2580   Rochester               Rochester            MN   82.6%    46,838   1234    609    473
2581   Kansas City             Kansas City          MO   93.4%    28,805   1209    516    445
2582   Springfield             Springfield          MO   83.2%    87,002   1679    906    846
2583   St. Louis               St. Louis            MO   81.3%    57,949   1035    542    523
2584   Eau Claire              Eau Claire           WI   92.6%    19,845    751    461    408
2585   Green Bay               Green Bay            WI   91.8%    22,408    864    465    364
2586   Madison                 Madison              WI   93.2%    17,238   1071    585    401
2587   Milwaukee               Milwaukee            WI   75.1%    41,337   1034    502    440
2901   Gulfport                Gulfport             MS   76.2%    81,859   1229    743    683
2902   Jackson                 Jackson              MS   54.6%   150,379    806    449    448
2904   Birmingham              Birmingham           AL   55.9%   172,274    962    636    629
2905   Huntsville              Huntsville           AL   65.7%   119,100   1042    619    595
2906   Mobile                  Mobile               AL   64.3%   133,460    992    603    602
2907   Charleston              North Charleston     SC   63.2%   177,033   1293    720    716
2908   Columbia                Columbia             SC   68.0%   108,843   1075    537    532
2909   Greenville, SC          Greenville           SC   72.3%   104,485   1102    618    617
2910   Atlanta                 Atlanta              GA   64.9%    82,346    791    447    441
2966   Lauderdale Lakes   Lauderdale Lake              FL   69.1%    75,616    973   591   546
2967   Fort Lauderdale    Margate                      FL   70.2%    85,736    993   612   591
2968   Fort Myers         Fort Myers                   FL   68.7%   142,176   1262   920   890
2969   Gainesville        Gainesville                  FL   81.6%    41,814    968   514   392
2970   Jacksonville       Jacksonville                 FL   68.0%    64,911    733   432   430
2971   Lakeland           Lakeland                     FL   66.2%   133,385   1245   812   673
2972   Miami North        Miami Lakes                  FL   72.0%    83,229   1139   719   638
2973   Miami South        Palmetto Bay                 FL   74.4%    61,541   1016   636   560
2974   Ocala              Ocala                        FL   70.8%    83,369    907   558   545
2975   Orange County      Orlando                      FL   74.2%    67,635    860   496   496
2976   Pensacola          Pensacola                    FL   63.5%   137,318   1198   648   633
2977   Seminole County    Lake Mary                    FL   67.6%    92,367    772   486   486
2978   St. Petersburg     St. Petersburg               FL   75.3%    78,427    892   531   522
2979   Tampa              Tampa                        FL   66.2%    89,480    871   544   543
2980   West Palm Beach    West Palm Beach              FL   67.6%   110,828   1157   814   794
2981   Columbus           Columbus                     GA   49.1%   201,693   1053   727   717
2982   Dekalb County      Atlanta                      GA   67.9%    65,675    868   445   425
2983   Douglasville       Douglasville                 GA   65.3%    69,761    694   415   351
2984   Gainesville, GA    Gainesville                  GA   72.3%    95,146    965   662   618
2985   Gwinnett County    Duluth                       GA   59.7%    89,911    752   397   394
2986   Macon              Macon                        GA   59.1%   112,145   1045   722   705
2987   Savannah           Savannah                     GA   84.4%    43,558   1002   661   610
2988   Baton Rouge        Baton Rouge                  LA   64.8%    92,581    915   542   542
2989   Jefferson Parish   Elmwood                      LA   72.5%    71,008   1123   641   639
2990   New Orleans        New Orleans                  LA   96.9%     5,844    396   219   129
2991   Shreveport         Shreveport                   LA   46.8%   188,592   1056   588   581
2992   Asheville          Asheville                    NC   73.9%   113,958   1500   884   848
2993   Charlotte          Charlotte                    NC   72.3%    64,229    937   547   545
2994   Durham             Durham                       NC   64.0%    98,429    896   533   530
2995   Fayetteville       Fayetteville                 NC   70.4%   108,134   1111   698   674
2996   Greenville, NC     Greenville                   NC   65.3%   135,988   1226   725   724
2997   Raleigh            Raleigh                      NC   76.6%    59,401    672   396   388
2998   Winston-Salem      Winston-Salem                NC   67.8%   100,478    975   568   566
3105   Flagstaff          Flagstaff                    AZ   72.5%    62,191    698   399   396
3106   Maricopa Central   Phoenix                      AZ   65.4%    95,311    882   550   550
3107   Maricopa South     Mesa                         AZ   76.6%    60,118    746   487   476
3108   Maricopa West      Glendale                     AZ   62.2%    90,270    806   490   475
3109   Tucson             Tucson                       AZ   65.9%   146,286   1341   841   811
3110   Window Rock        St. Michaels                 AZ   50.5%    44,950    367   236   231
3154   Aurora             Aurora                       CO   79.1%    40,452    661   334   330
3155   Colorado North     Longmont                     CO   88.0%    33,696   1041   470   377
3156   Colorado Springs   Colorado Springs             CO   62.7%   120,242    879   505   504
3157   Denver             Lakewood                     CO   85.5%    30,959    586   328   269
3158   Overland Park      Overland Park                KS   87.2%    23,913    597   306   250
3159   Wichita            Wichita                      KS   93.8%    19,403    631   344   264
3160   Billings           Billings                     MT   66.1%    90,357   1098   619   611
3162   Bismarck           Bismarck                     ND   81.8%    31,527    550   360   323
3163   Lincoln            Lincoln                      NE   79.1%    63,594   1094   630   567
3164   Albuquerque        Los Ranchos de Albuquerque   NM   70.1%    84,684    900   569   547
3165   Las Cruces         Las Cruces                   NM   77.9%    40,611    853   468   362
3166   Cleveland Co.      Norman                       OK   75.9%    72,995    842   533   515
3167   Oklahoma County    Warr Acres                   OK   88.2%    32,461    717   444   406
3168   Tulsa              Tulsa                        OK   68.2%   104,523    828   472   466
3169   Sioux Falls        Sioux Falls                  SD   75.9%    40,271    581   295   286
3170   Arlington          Grand Prairie                TX   81.1%    27,982    524   302   289
3171   Austin             Austin                       TX   92.2%    20,497    854   490   367
3172   Collin Co.         McKinney                     TX   81.3%    45,739    719   482   427
3173   Dallas             Duncanville                  TX   66.3%    48,405    847   420   416
3174   Dallas Co. NE      Richardson                   TX   73.9%    37,551    752   387   380
3175   Dallas Co. NW      Farmers Branch               TX   72.7%    53,493    680   392   379
3176   Denton Co.         Denton                       TX   85.4%    44,223    873   522   483
3177   El Paso            El Paso                      TX   76.1%    60,900   1062   581   436
3178   Fort Bend Co.               Katy              TX   65.9%   113,679   1047   673   669
3179   Fort Worth                  Fort Worth        TX   91.1%    16,373    382   218   155
3180   Harris Co. East             Houston           TX   85.4%    21,444    656   378   313
3181   Harris Co. NE               Houston           TX   85.3%    21,811    625   361   309
3182   Harris Co. NW               Katy              TX   93.0%     9,439    606   419   286
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   74.6%    81,379    894   568   567
3184   Houston NW                  Houston           TX   85.9%    20,446    409   254   226
3185   Houston South               Houston           TX   71.1%    48,321    666   381   380
3186   Houston West                Houston           TX   75.6%    41,552    787   459   429
3187   Laredo                      Laredo            TX   68.2%   105,491   1053   664   659
3188   Lubbock                     Lubbock           TX   73.0%    85,673    814   545   543
3189   Montgomery Co.              Spring            TX   71.6%    95,025   1143   683   681
3190   San Antonio East            San Antonio       TX   92.0%     9,575    540   292   228
3191   San Antonio North           San Antonio       TX   94.3%     6,715    373   272   246
3192   San Antonio West            San Antonio       TX   93.4%     7,341    488   296   236
3193   Tyler                       Tyler             TX   76.0%    92,252   1049   748   704
3194   Waco                        Waco              TX   86.0%    45,103   1073   653   559
3195   Williamson Co.              Leander           TX   87.5%    38,577    900   486   415
3196   Orem                        Orem              UT   82.1%    35,913    611   368   334
3197   Salt Lake City              South Salt Lake   UT   84.7%    37,328    849   467   423
3198   Casper                      Casper            WY   77.1%    32,303    601   306   300
3255   Honolulu                    Honolulu          HI   94.9%    14,564    452   324   253
3256   Boise                       Boise             ID   97.5%     7,926    389   262   145
3257   Las Vegas                   Las Vegas         NV   76.1%    65,035    851   584   535
3258   North Las Vegas             N. Las Vegas      NV   80.1%    56,192    842   542   515
3259   Eugene                      Springfield       OR   83.5%    51,629   1007   489   456
3260   Portland                    Portland          OR   92.9%    13,326    481   273   243
3261   Salem                       Salem             OR   94.6%    13,093    698   301   244
3263   Bakersfield                 Bakersfield       CA   78.9%    64,201    874   507   500
3264   Chico                       Chico             CA   74.4%    77,744    863   520   503
3265   Concord                     Concord           CA   81.0%    32,062    547   336   313
3266   El Cajon                    San Diego         CA   87.0%    17,229    463   277   259
3267   Fullerton                   Buena Park        CA   90.8%    15,979    665   381   282
3268   Inglewood                   Inglewood         CA   83.6%    48,240    963   544   514
3269   Long Beach                  Long Beach        CA   89.1%    21,692    781   395   359
3270   Fresno                      Fresno            CA   82.0%    42,650    891   573   521
3271   Oakland                     Oakland           CA   83.9%    24,750    477   324   272
3272   Ontario                     Upland            CA   83.9%    19,402    416   269   253
3273   Palm Springs                Palm Springs      CA   79.2%    52,113    824   481   432
3274   Pasadena                    Pasadena          CA   92.3%    23,289    750   472   429
3275   Pleasanton                  San Ramon         CA   90.2%    11,109    273   183   178
3276   Riverside                   Riverside         CA   78.5%    31,592    492   283   283
3277   Sacramento                  Sacramento        CA   85.7%    25,930    533   346   306
3278   San Bernardino              San Bernardino    CA   79.7%    42,059    703   429   412
3279   San Diego                   San Diego         CA   85.2%    24,488    558   339   321
3280   San Francisco               San Francisco     CA   87.7%    20,135    488   281   263
3281   San Jose                    San Jose          CA   84.8%    26,487    777   443   383
3282   San Mateo                   Redwood City      CA   90.3%    12,579    376   255   206
3283   Santa Ana                   Santa Ana         CA   91.0%    18,373    705   424   272
3284   Camarillo                   Camarillo         CA   84.6%    31,599    545   355   324
3285   Santa Clarita               Valencia          CA   90.6%    21,195    762   506   437
3286   Santa Rosa                  Rohnert Park      CA   77.0%    47,746    752   437   414
3287   South Gate                  Commerce          CA   80.5%    50,614    644   388   381
3288   Stockton                    Stockton          CA   78.6%    51,838    808   470   452
3289   Sunnyvale                   Sunnyvale         CA   89.3%    18,130    370   262   221
3290   Woodland Hills              Woodland Hills    CA   92.7%    26,461    821   526   475
3291   Vista                       Carlsbad          CA   93.0%     9,811    331   193   143
3292   West Covina                 West Covina       CA   95.2%     8,418    463   300   240
3293   Everett                     Everett           WA   94.5%    14,442    575   389   322
3294   Olympia                     Olympia           WA   94.9%    12,957    568   327   294
3295   Seattle                     Seattle           WA   93.1%    14,351    573   336   260
3296   Spokane                     Spokane           WA   86.0%    42,524    913   543   524
3297 Tacoma      Tacoma      WA   93.2%   11,919   607   281   210
3298 Anchorage   Anchorage   AK   87.5%   22,467   722   358   256
ACO Number   ACO Name                ACO city              ACO state PCT_COMP Remaining Cases Active Employees Employees With Availability Employees With An Assignment
      2253   Danbury                 Danbury               CT             90.1%         18,278              865                         390                          306
      2254   Hartford                Hartford              CT             91.9%         18,570              828                         367                          302
      2255   New Haven               New Haven             CT             83.0%         30,058              916                         435                          375
      2256   Boston                  Boston                MA             78.0%         45,592             1142                         445                          422
      2257   Lawrence                Lawrence              MA             77.4%         27,968              586                         255                          251
      2258   Quincy                  Quincy                MA             90.6%          9,488              448                         155                          114
      2259   East Bridgewater        East Bridgewater      MA             73.3%         79,977             1100                         514                          514
      2260   Waltham                 Waltham               MA             96.7%          7,558              865                         325                          146
      2261   Worcester               Worcester             MA             86.3%         38,639             1198                         455                          402
      2262   Gardiner                Gardiner              ME             92.5%         30,347             1147                         487                          464
      2263   Concord                 Concord               NH             82.7%         48,128             1132                         512                          457
      2264   Egg Harbor              Egg Harbor Township   NJ             60.9%       114,093              1184                         576                          571
      2265   Parsippany              Parsippany            NJ             91.8%         11,069              709                         323                          244
      2266   South Plainfield        South Plainfield      NJ             80.4%         26,144              882                         331                          302
      2267   Jersey City             Jersey City           NJ             79.0%         36,518             1010                         474                          448
      2268   Newark                  Newark                NJ             73.1%         41,453              922                         412                          387
      2269   Fairlawn                Fairlawn              NJ             72.7%         49,275             1017                         485                          474
      2270   Toms River              Toms River            NJ             79.7%         55,350             1296                         534                          486
      2271   Trenton                 Trenton               NJ             87.5%         19,510              721                         319                          290
      2272   Albany                  Albany                NY             78.1%         90,683             1810                         684                          656
      2273   Bronx 1                 Bronx                 NY             77.6%         31,396             1002                         425                          364
      2274   Bronx 2                 Bronx                 NY             78.4%         30,968              994                         406                          336
      2275   Melville                Melville              NY             67.6%         78,745             1359                         610                          597
      2276   Buffalo                 Buffalo               NY             84.9%         30,008              887                         274                          255
      2277   Queens 1                Long Island City      NY             89.5%         12,558              644                         288                          205
      2278   Brooklyn 1              Brooklyn              NY             62.6%         51,286             1063                         466                          445
      2279   Garden City             Garden City           NY             82.1%         30,497              924                         401                          369
      2280   Manhattan 1             New York              NY             83.3%         30,873              813                         387                          306
      2281   Manhattan 2             New York              NY             80.6%         55,870             1280                         700                          554
      2282   Pawling                 Pawling               NY             83.1%         42,879             1448                         630                          570
      2283   Brooklyn 2              Brooklyn              NY             70.5%         55,956             1322                         690                          608
      2284   Queens 2                Bayside               NY             87.8%         15,631              832                         404                          268
      2285   Queens 3                Forest Hills          NY             84.2%         20,363              898                         355                          298
      2286   Peekskill               Peekskill             NY             78.3%         38,746             1003                         476                          447
      2287   Rochester               Rochester             NY             78.6%         81,045             1530                         604                          565
      2288   Brooklyn 3              Brooklyn              NY             84.6%         23,115             1072                         541                          365
      2289   Queens 4                Jamaica               NY             82.2%         19,870              857                         359                          248
      2290   Staten Island           Staten Island         NY             88.0%         10,186              618                         243                          161
      2291   Syracuse                Syracuse              NY             84.3%         59,548             1757                         715                          668
      2292   Brooklyn 4              Brooklyn              NY             75.5%         38,183              937                         471                          422
      2293   Guaynabo                Guaynabo              PR             87.4%         58,798             1576                         759                          680
      2294   Caguas                  Caguas                PR             88.6%         51,822             1571                         711                          616
      2295   Mayaguez                Mayaguez              PR             91.8%         41,719             1892                         887                          748
      2296   Providence              Providence            RI             81.9%         38,306             1068                         490                          444
      2297   Burlington              Burlington            VT             89.0%         19,392              761                         306                          229
      2355   Washington DC           Washington            DC             75.5%         43,126              876                         382                          357
      2356   Wilmington              Wilmington            DE             74.5%         50,548              858                         369                          365
      2357   Lexington               Lexington             KY             69.0%       144,270              1522                         701                          698
      2358   Louisville              Louisville            KY             71.6%         98,598              911                         394                          390
      2359   Hanover                 Hanover               MD             77.5%         59,725             1270                         603                          556
      2360   Baltimore               Baltimore             MD             66.3%         52,388              835                         332                          331
      2361   Hagerstown              Hagerstown            MD             92.4%         18,466             1019                         431                          355
      2362   Towson                  Towson                MD             80.3%         57,148             1328                         616                          605
      2363   Akron                   Akron                 OH             64.2%         97,976              949                         548                          548
      2364   Mansfield               Mansfield             OH             95.3%         12,295              842                         340                          256
      2365   Cincinnati              Cincinnati            OH             80.3%         30,390              848                         351                          349
      2366   Cleveland               Cleveland             OH             67.4%         68,450              864                         383                          380
      2367   Columbus                Dublin                OH             87.2%         31,614             1355                         589                          538
      2368   Dayton                  Dayton                OH             85.0%         35,769              820                         345                          325
      2369   Toledo                  Toledo                OH             75.4%         77,281             1018                         444                          437
      2370   South Point             South Point           OH             91.8%         21,599              980                         469                          440
      2371   Allentown               Allentown             PA             71.1%         90,419              915                         486                          483
      2372   Cranberry Township      Cranberry Township    PA             93.4%         22,135              904                         319                          275
      2373   Harrisburg              Harrisburg            PA             88.6%         30,809              959                         309                          303
      2374   Norristown              Norristown            PA             85.8%         24,872              656                         257                          247
      2375   Philadelphia-Franklin   Philadelphia          PA             65.7%         84,913             1324                         529                          527
      2376   Philadelphia-Penn       Philadelphia          PA             59.7%         63,690              975                         484                          481
      2377   Pittsburgh              Pittsburgh            PA             85.9%         30,048              881                         385                          348
      2378   Reading                 Reading               PA             78.2%         49,253              655                         337                          325
      2379   State College           State College         PA             90.5%         32,709             1109                         424                          391
      2380   Knoxville               Knoxville             TN             88.4%         40,479             1030                         515                          470
      2381   Memphis                 Memphis               TN             71.2%         68,776              967                         404                          374
      2382   Nashville               Franklin              TN             90.4%         31,534              991                         520                          457
      2383   Shelbyville             Shelbyville           TN             72.0%       126,911              1583                         763                          758
      2384   Crystal City            Arlington             VA             90.0%         12,167              459                         168                          133
      2385   Fairfax                 Fairfax               VA             97.0%          3,064              414                         190                            81
      2386   Fredericksburg          Fredericksburg        VA             70.6%         73,762              951                         452                          439
      2387   Virginia Beach          Virginia Beach        VA             73.6%         74,765              995                         502                          493
      2388   Richmond                Richmond              VA             73.7%         66,697             1003                         456                          452
      2389   Roanoke                 Roanoke               VA             76.3%         81,269             1398                         648                          635
      2390   Beckley                 Beckley               WV             97.2%         14,448             1241                         492                          341
      2556   Fayetteville            Fayetteville          AR             94.0%         21,526             1107                         588                          496
      2557   Little Rock             Little Rock           AR             82.0%         65,975             1481                         638                          599
2558   Des Moines              Des Moines         IA   65.8%   172,958   1810   893   891
2559   Chicago Central         Chicago            IL   81.8%    45,971   1344   661   584
2560   Chicago Far Southwest   Evergreen Park     IL   88.4%    14,411    855   370   330
2561   Chicago South           Chicago            IL   81.0%    32,439    934   494   376
2562   Cook County NW          Schaumburg         IL   90.2%    13,294    521   313   262
2563   Cook County South       Matteson           IL   81.4%    30,358    899   322   286
2564   Dekalb                  Dekalb             IL   88.8%    25,304    965   359   307
2565   Oswego                  Oswego             IL   86.7%    23,547    881   366   299
2566   Peoria                  Peoria             IL   84.3%    49,493   1123   464   441
2567   Skokie                  Skokie             IL   91.0%    10,934    888   410   250
2568   Springfield             Springfield        IL   68.9%   101,577   1127   541   517
2569   Evansville              Evansville         IN   94.1%    15,083    982   346   274
2570   Ft. Wayne               Ft. Wayne          IN   87.7%    34,017   1030   381   351
2571   Indianapolis            Indianapolis       IN   87.8%    31,785   1069   329   273
2572   Lake County             Merrillville       IN   89.1%    33,778   1311   470   398
2573   Detroit                 Detroit            MI   67.2%   110,403   1501   637   635
2574   Lansing                 Lansing            MI   70.3%   105,208   1442   576   559
2575   Macomb County           Clinton Township   MI   85.2%    38,886    997   381   360
2576   Traverse City           Traverse City      MI   71.0%   152,671   1975   833   824
2577   Oakland County          Troy               MI   89.0%    18,214    447   166   148
2578   Duluth                  Duluth             MN   82.3%    67,021   1531   621   555
2579   Minneapolis             Minneapolis        MN   92.1%    12,206    592   221   183
2580   Rochester               Rochester          MN   81.3%    50,142   1228   421   354
2581   Kansas City             Kansas City        MO   93.1%    30,311   1210   427   386
2582   Springfield             Springfield        MO   82.1%    92,858   1687   644   595
2583   St. Louis               St. Louis          MO   80.1%    61,633   1041   458   446
2584   Eau Claire              Eau Claire         WI   91.8%    21,836    754   336   296
2585   Green Bay               Green Bay          WI   91.1%    24,133    873   375   313
2586   Madison                 Madison            WI   92.5%    18,965   1081   459   356
2587   Milwaukee               Milwaukee          WI   73.3%    44,325   1032   431   408
2901   Gulfport                Gulfport           MS   74.9%    86,157   1235   591   544
2902   Jackson                 Jackson            MS   52.4%   157,320    788   347   344
2904   Birmingham              Birmingham         AL   54.6%   177,460    926   493   493
2905   Huntsville              Huntsville         AL   64.2%   124,314   1047   521   500
2906   Mobile                  Mobile             AL   62.6%   139,630   1020   516   516
2907   Charleston              North Charleston   SC   61.7%   183,937   1279   549   547
2908   Columbia                Columbia           SC   66.9%   112,297   1075   406   405
2909   Greenville, SC          Greenville         SC   70.8%   109,888   1105   453   453
2910   Atlanta                 Atlanta            GA   63.5%    85,610    800   374   372
2966   Lauderdale Lakes        Lauderdale Lake    FL   67.3%    80,042    966   503   474
2967   Fort Lauderdale         Margate            FL   68.0%    91,798    985   511   505
2968   Fort Myers              Fort Myers         FL   67.6%   147,186   1251   789   772
2969   Gainesville             Gainesville        FL   80.4%    44,433    971   436   365
2970   Jacksonville            Jacksonville       FL   66.7%    67,498    724   350   349
2971   Lakeland                Lakeland           FL   64.5%   140,024   1253   663   663
2972   Miami North             Miami Lakes        FL   70.6%    87,433   1136   527   494
2973   Miami South             Palmetto Bay       FL   72.7%    65,449   1014   489   469
2974   Ocala                   Ocala              FL   69.5%    87,285    891   497   490
2975   Orange County           Orlando            FL   72.9%    70,986    857   398   398
2976   Pensacola               Pensacola          FL   61.9%   143,380   1172   554   552
2977   Seminole County         Lake Mary          FL   66.1%    96,721    789   473   473
2978   St. Petersburg          St. Petersburg     FL   74.2%    81,822    892   451   451
2979   Tampa                   Tampa              FL   64.9%    92,987    879   461   461
2980   West Palm Beach         West Palm Beach    FL   65.7%   117,298   1143   690   690
2981   Columbus                Columbus           GA   46.9%   210,386   1001   580   572
2982   Dekalb County           Atlanta            GA   66.3%    68,785    869   353   338
2983   Douglasville            Douglasville       GA   63.8%    72,699    705   336   321
2984   Gainesville, GA         Gainesville        GA   71.0%    99,472    969   489   486
2985   Gwinnett County         Duluth             GA   58.2%    93,208    729   292   291
2986   Macon                   Macon              GA   56.3%   119,906   1008   599   589
2987   Savannah                Savannah           GA   83.3%    46,508   1059   511   490
2988   Baton Rouge             Baton Rouge        LA   63.0%    97,277    918   448   448
2989   Jefferson Parish        Elmwood            LA   70.6%    75,835   1117   521   518
2990   New Orleans             New Orleans        LA   96.4%     6,672    396   216   130
2991   Shreveport              Shreveport         LA   45.5%   192,973   1046   467   463
2992   Asheville               Asheville          NC   72.4%   120,336   1508   750   741
2993   Charlotte               Charlotte          NC   70.7%    67,810    939   419   419
2994   Durham                  Durham             NC   62.6%   102,211    897   423   423
2995   Fayetteville            Fayetteville       NC   69.1%   112,764   1079   496   476
2996   Greenville, NC          Greenville         NC   64.0%   140,914   1225   498   498
2997   Raleigh                 Raleigh            NC   75.6%    61,975    675   280   278
2998   Winston-Salem           Winston-Salem      NC   66.1%   105,535    973   478   478
3105   Flagstaff               Flagstaff          AZ   70.5%    66,716    693   391   389
3106   Maricopa Central        Phoenix            AZ   62.7%   102,682    876   514   513
3107   Maricopa South          Mesa               AZ   75.0%    64,364    747   436   432
3108   Maricopa West           Glendale           AZ   60.5%    94,262    777   385   383
3109   Tucson                  Tucson             AZ   63.3%   157,065   1362   754   730
3110   Window Rock             St. Michaels       AZ   49.3%    46,000    362   186   185
3154   Aurora                  Aurora             CO   77.7%    43,085    621   292   289
3155   Colorado North          Longmont           CO   86.6%    37,378   1048   477   402
3156   Colorado Springs        Colorado Springs   CO   60.9%   126,242    880   490   489
3157   Denver                  Lakewood           CO   84.6%    32,705    617   309   252
3158   Overland Park           Overland Park      KS   86.0%    26,041    595   244   222
3159   Wichita                 Wichita            KS   93.1%    21,628    640   278   241
3160   Billings                    Billings                     MT   64.6%    94,275   1103   490   489
3162   Bismarck                    Bismarck                     ND   80.2%    34,151    549   315   291
3163   Lincoln                     Lincoln                      NE   77.7%    67,820   1102   505   460
3164   Albuquerque                 Los Ranchos de Albuquerque   NM   68.4%    89,442    902   571   542
3165   Las Cruces                  Las Cruces                   NM   76.5%    43,147    826   382   320
3166   Cleveland Co.               Norman                       OK   74.1%    78,295    852   498   469
3167   Oklahoma County             Warr Acres                   OK   87.2%    35,156    714   391   373
3168   Tulsa                       Tulsa                        OK   66.6%   109,458    815   465   463
3169   Sioux Falls                 Sioux Falls                  SD   74.5%    42,549    582   236   236
3170   Arlington                   Grand Prairie                TX   79.9%    29,842    516   218   216
3171   Austin                      Austin                       TX   91.3%    22,688    859   477   380
3172   Collin Co.                  McKinney                     TX   79.5%    50,169    708   401   378
3173   Dallas                      Duncanville                  TX   64.2%    51,418    817   342   342
3174   Dallas Co. NE               Richardson                   TX   72.1%    40,170    747   324   318
3175   Dallas Co. NW               Farmers Branch               TX   71.2%    56,376    677   378   360
3176   Denton Co.                  Denton                       TX   83.9%    48,631    872   472   450
3177   El Paso                     El Paso                      TX   74.7%    64,447   1063   459   376
3178   Fort Bend Co.               Katy                         TX   64.0%   119,928   1042   572   571
3179   Fort Worth                  Fort Worth                   TX   90.2%    18,054    557   234   201
3180   Harris Co. East             Houston                      TX   83.5%    24,075    706   354   307
3181   Harris Co. NE               Houston                      TX   83.4%    24,605    622   277   265
3182   Harris Co. NW               Katy                         TX   91.7%    11,144    609   349   251
3183   Hidalgo Co. - Cameron Co.   McAllen                      TX   73.1%    86,088    916   442   442
3184   Houston NW                  Houston                      TX   84.3%    22,831    409   248   231
3185   Houston South               Houston                      TX   69.2%    51,527    667   326   325
3186   Houston West                Houston                      TX   73.1%    45,684    790   429   416
3187   Laredo                      Laredo                       TX   66.3%   111,620   1032   513   513
3188   Lubbock                     Lubbock                      TX   71.3%    90,941    785   406   406
3189   Montgomery Co.              Spring                       TX   70.0%   100,409   1110   542   541
3190   San Antonio East            San Antonio                  TX   90.8%    11,033    538   256   215
3191   San Antonio North           San Antonio                  TX   93.3%     7,840    372   233   207
3192   San Antonio West            San Antonio                  TX   91.7%     9,320    493   253   208
3193   Tyler                       Tyler                        TX   74.6%    97,603   1036   589   575
3194   Waco                        Waco                         TX   84.6%    49,491   1064   540   511
3195   Williamson Co.              Leander                      TX   86.1%    42,761    905   431   386
3196   Orem                        Orem                         UT   81.2%    37,685    612   192   178
3197   Salt Lake City              South Salt Lake              UT   83.9%    39,403    851   283   258
3198   Casper                      Casper                       WY   75.9%    33,985    601   222   222
3255   Honolulu                    Honolulu                     HI   94.2%    16,339    489   327   275
3256   Boise                       Boise                        ID   97.0%     9,253    386   224   160
3257   Las Vegas                   Las Vegas                    NV   74.0%    70,626    841   603   579
3258   North Las Vegas             N. Las Vegas                 NV   78.5%    60,590    844   551   542
3259   Eugene                      Springfield                  OR   83.2%    52,547   1015   410   382
3260   Portland                    Portland                     OR   92.7%    13,759    476   242   222
3261   Salem                       Salem                        OR   94.3%    13,954    726   280   229
3263   Bakersfield                 Bakersfield                  CA   77.4%    68,710    868   441   437
3264   Chico                       Chico                        CA   73.1%    81,672    850   462   445
3265   Concord                     Concord                      CA   79.5%    34,448    557   307   282
3266   El Cajon                    San Diego                    CA   85.8%    18,911    465   248   238
3267   Fullerton                   Buena Park                   CA   89.4%    18,331    654   360   280
3268   Inglewood                   Inglewood                    CA   82.3%    51,960    966   536   513
3269   Long Beach                  Long Beach                   CA   87.9%    24,088    771   419   387
3270   Fresno                      Fresno                       CA   79.9%    47,496    892   532   495
3271   Oakland                     Oakland                      CA   82.9%    26,223    473   271   260
3272   Ontario                     Upland                       CA   82.4%    21,212    418   237   227
3273   Palm Springs                Palm Springs                 CA   77.9%    55,364    871   443   416
3274   Pasadena                    Pasadena                     CA   91.5%    25,719    775   466   430
3275   Pleasanton                  San Ramon                    CA   89.3%    12,038    280   151   144
3276   Riverside                   Riverside                    CA   77.1%    33,652    492   276   274
3277   Sacramento                  Sacramento                   CA   84.4%    28,341    535   361   328
3278   San Bernardino              San Bernardino               CA   78.1%    45,465    700   413   396
3279   San Diego                   San Diego                    CA   83.7%    26,921    557   335   319
3280   San Francisco               San Francisco                CA   86.3%    22,334    502   286   270
3281   San Jose                    San Jose                     CA   83.5%    28,711    772   396   362
3282   San Mateo                   Redwood City                 CA   89.2%    13,937    372   221   180
3283   Santa Ana                   Santa Ana                    CA   89.9%    20,687    701   375   265
3284   Camarillo                   Camarillo                    CA   83.3%    34,190    546   382   346
3285   Santa Clarita               Valencia                     CA   89.5%    23,629    794   432   385
3286   Santa Rosa                  Rohnert Park                 CA   75.9%    50,034    752   422   400
3287   South Gate                  Commerce                     CA   79.4%    53,496    605   350   342
3288   Stockton                    Stockton                     CA   76.8%    56,154    813   455   436
3289   Sunnyvale                   Sunnyvale                    CA   88.2%    20,010    371   240   222
3290   Woodland Hills              Woodland Hills               CA   91.9%    29,130    820   460   432
3291   Vista                       Carlsbad                     CA   92.4%    10,632    332   177   144
3292   West Covina                 West Covina                  CA   94.6%     9,468    469   260   218
3293   Everett                     Everett                      WA   94.0%    15,865    553   343   306
3294   Olympia                     Olympia                      WA   94.5%    13,964    558   317   294
3295   Seattle                     Seattle                      WA   92.6%    15,328    579   293   264
3296   Spokane                     Spokane                      WA   85.4%    44,333    974   429   418
3297   Tacoma                      Tacoma                       WA   92.8%    12,588    606   244   197
3298   Anchorage                   Anchorage                    AK   86.5%    24,210    791   343   275
ACO Number   ACO Name                ACO city              ACO state PCT_COMP Remaining Cases Active Employees Employees With Availability Employees With An Assignment
      2253   Danbury                 Danbury               CT             89.3%         19,704              862                         449                          324
      2254   Hartford                Hartford              CT             91.5%         19,618              843                         411                          281
      2255   New Haven               New Haven             CT             81.4%         32,843              924                         485                          418
      2256   Boston                  Boston                MA             76.7%         48,295             1136                         456                          416
      2257   Lawrence                Lawrence              MA             76.2%         29,355              587                         279                          274
      2258   Quincy                  Quincy                MA             90.5%          9,604              462                         162                            99
      2259   East Bridgewater        East Bridgewater      MA             71.3%         85,923             1094                         561                          551
      2260   Waltham                 Waltham               MA             96.9%          6,983              875                         328                          130
      2261   Worcester               Worcester             MA             85.4%         40,974             1202                         486                          411
      2262   Gardiner                Gardiner              ME             92.4%         30,870             1183                         539                          464
      2263   Concord                 Concord               NH             81.8%         50,526             1168                         537                          459
      2264   Egg Harbor              Egg Harbor Township   NJ             58.1%       122,190              1171                         621                          617
      2265   Parsippany              Parsippany            NJ             90.9%         12,307              710                         340                          257
      2266   South Plainfield        South Plainfield      NJ             78.5%         28,620              907                         400                          348
      2267   Jersey City             Jersey City           NJ             76.5%         40,780             1007                         514                          479
      2268   Newark                  Newark                NJ             71.1%         44,592              910                         480                          428
      2269   Fairlawn                Fairlawn              NJ             71.0%         52,406             1008                         539                          508
      2270   Toms River              Toms River            NJ             78.1%         59,658             1278                         558                          489
      2271   Trenton                 Trenton               NJ             86.6%         20,867              718                         340                          297
      2272   Albany                  Albany                NY             76.4%         97,496             1808                         715                          687
      2273   Bronx 1                 Bronx                 NY             75.6%         34,138             1003                         461                          343
      2274   Bronx 2                 Bronx                 NY             76.0%         34,392              992                         469                          375
      2275   Melville                Melville              NY             65.5%         83,765             1319                         634                          609
      2276   Buffalo                 Buffalo               NY             83.8%         32,250              884                         358                          313
      2277   Queens 1                Long Island City      NY             89.2%         12,939              677                         320                          225
      2278   Brooklyn 1              Brooklyn              NY             60.4%         54,177             1059                         472                          421
      2279   Garden City             Garden City           NY             80.6%         33,027              939                         413                          376
      2280   Manhattan 1             New York              NY             82.0%         33,317              803                         418                          335
      2281   Manhattan 2             New York              NY             79.0%         60,592             1272                         705                          556
      2282   Pawling                 Pawling               NY             81.5%         46,930             1446                         652                          568
      2283   Brooklyn 2              Brooklyn              NY             69.0%         58,819             1312                         714                          518
      2284   Queens 2                Bayside               NY             87.2%         16,346              878                         423                          318
      2285   Queens 3                Forest Hills          NY             83.1%         21,716              902                         376                          314
      2286   Peekskill               Peekskill             NY             76.1%         42,723             1008                         527                          491
      2287   Rochester               Rochester             NY             76.2%         90,147             1502                         718                          677
      2288   Brooklyn 3              Brooklyn              NY             82.9%         25,575             1068                         526                          343
      2289   Queens 4                Jamaica               NY             80.0%         22,295              846                         402                          280
      2290   Staten Island           Staten Island         NY             87.2%         10,840              615                         242                          144
      2291   Syracuse                Syracuse              NY             82.7%         65,554             1755                         725                          672
      2292   Brooklyn 4              Brooklyn              NY             73.8%         40,791              913                         389                          357
      2293   Guaynabo                Guaynabo              PR             86.0%         65,312             1593                         905                          656
      2294   Caguas                  Caguas                PR             87.2%         57,948             1583                         864                          648
      2295   Mayaguez                Mayaguez              PR             90.7%         47,236             1887                         991                          816
      2296   Providence              Providence            RI             80.5%         41,255             1074                         542                          464
      2297   Burlington              Burlington            VT             87.9%         21,326              762                         343                          281
      2355   Washington DC           Washington            DC             74.1%         45,627              872                         402                          358
      2356   Wilmington              Wilmington            DE             72.6%         54,358              860                         401                          389
      2357   Lexington               Lexington             KY             67.6%       150,630              1506                         742                          735
      2358   Louisville              Louisville            KY             70.2%       103,191               921                         455                          451
      2359   Hanover                 Hanover               MD             76.2%         63,326             1252                         674                          586
      2360   Baltimore               Baltimore             MD             64.7%         54,875              836                         379                          377
      2361   Hagerstown              Hagerstown            MD             92.1%         19,104             1031                         433                          323
      2362   Towson                  Towson                MD             78.1%         63,217             1320                         692                          644
      2363   Akron                   Akron                 OH             61.5%       105,392               960                         583                          582
      2364   Mansfield               Mansfield             OH             95.1%         12,649              841                         357                          254
      2365   Cincinnati              Cincinnati            OH             78.8%         32,781              855                         386                          373
      2366   Cleveland               Cleveland             OH             65.7%         72,021              868                         459                          456
      2367   Columbus                Dublin                OH             86.4%         33,623             1347                         604                          532
      2368   Dayton                  Dayton                OH             84.1%         38,062              831                         390                          365
      2369   Toledo                  Toledo                OH             73.8%         82,016             1047                         531                          488
      2370   South Point             South Point           OH             90.6%         24,991              986                         506                          429
      2371   Allentown               Allentown             PA             69.4%         95,553              915                         500                          493
      2372   Cranberry Township      Cranberry Township    PA             92.9%         23,734              924                         386                          303
      2373   Harrisburg              Harrisburg            PA             87.9%         32,781              956                         352                          328
      2374   Norristown              Norristown            PA             84.6%         26,964              637                         291                          273
      2375   Philadelphia-Franklin   Philadelphia          PA             64.0%         88,878             1301                         569                          545
      2376   Philadelphia-Penn       Philadelphia          PA             57.4%         67,255              978                         488                          485
      2377   Pittsburgh              Pittsburgh            PA             85.0%         31,959              865                         391                          355
      2378   Reading                 Reading               PA             77.1%         51,842              650                         356                          331
      2379   State College           State College         PA             89.6%         35,479             1113                         474                          416
      2380   Knoxville               Knoxville             TN             87.0%         45,080             1074                         543                          470
      2381   Memphis                 Memphis               TN             69.9%         71,747              955                         472                          433
      2382   Nashville               Franklin              TN             89.7%         33,762              975                         544                          441
      2383   Shelbyville             Shelbyville           TN             70.3%       134,676              1593                         860                          845
      2384   Crystal City            Arlington             VA             90.4%         11,639              458                         188                          138
      2385   Fairfax                 Fairfax               VA             97.0%          3,067              447                         198                            71
      2386   Fredericksburg          Fredericksburg        VA             69.0%         77,733              940                         489                          467
      2387   Virginia Beach          Virginia Beach        VA             71.9%         79,559              996                         524                          503
      2388   Richmond                Richmond              VA             72.0%         70,913             1004                         471                          467
      2389   Roanoke                 Roanoke               VA             74.6%         87,148             1388                         639                          622
      2390   Beckley                 Beckley               WV             96.6%         17,113             1254                         578                          393
      2556   Fayetteville            Fayetteville          AR             93.5%         23,396             1139                         694                          576
      2557   Little Rock             Little Rock           AR             80.7%         70,833             1480                         737                          675
2558   Des Moines              Des Moines         IA   63.9%   182,270   1791   879   874
2559   Chicago Central         Chicago            IL   82.1%    45,049   1410   707   530
2560   Chicago Far Southwest   Evergreen Park     IL   88.8%    13,887    860   362   327
2561   Chicago South           Chicago            IL   80.0%    34,071    936   496   381
2562   Cook County NW          Schaumburg         IL   90.4%    13,014    527   326   250
2563   Cook County South       Matteson           IL   80.6%    31,678    909   391   345
2564   Dekalb                  Dekalb             IL   88.3%    26,413    980   409   316
2565   Oswego                  Oswego             IL   87.2%    22,553    886   402   297
2566   Peoria                  Peoria             IL   83.6%    51,693   1147   531   487
2567   Skokie                  Skokie             IL   90.9%    11,085    854   387   225
2568   Springfield             Springfield        IL   67.0%   107,433   1114   562   547
2569   Evansville              Evansville         IN   94.4%    14,210   1012   394   295
2570   Ft. Wayne               Ft. Wayne          IN   86.7%    36,769   1036   455   399
2571   Indianapolis            Indianapolis       IN   87.4%    32,685   1069   378   284
2572   Lake County             Merrillville       IN   88.7%    35,216   1326   550   456
2573   Detroit                 Detroit            MI   64.8%   118,472   1488   760   722
2574   Lansing                 Lansing            MI   68.7%   111,003   1430   605   579
2575   Macomb County           Clinton Township   MI   83.9%    42,359   1006   477   424
2576   Traverse City           Traverse City      MI   68.9%   163,283   1957   892   876
2577   Oakland County          Troy               MI   88.8%    18,491    448   171   147
2578   Duluth                  Duluth             MN   81.3%    70,864   1531   651   572
2579   Minneapolis             Minneapolis        MN   91.9%    12,492    593   216   173
2580   Rochester               Rochester          MN   80.4%    52,681   1254   491   374
2581   Kansas City             Kansas City        MO   93.1%    30,003   1239   481   408
2582   Springfield             Springfield        MO   81.0%    98,139   1697   749   694
2583   St. Louis               St. Louis          MO   79.2%    64,373   1045   463   441
2584   Eau Claire              Eau Claire         WI   91.4%    22,898    755   366   289
2585   Green Bay               Green Bay          WI   91.3%    23,688    876   394   313
2586   Madison                 Madison            WI   92.4%    19,210   1080   478   336
2587   Milwaukee               Milwaukee          WI   72.1%    46,192   1022   451   406
2901   Gulfport                Gulfport           MS   74.2%    88,523   1266   667   598
2902   Jackson                 Jackson            MS   49.9%   165,387    888   489   485
2904   Birmingham              Birmingham         AL   52.9%   183,792    920   570   570
2905   Huntsville              Huntsville         AL   62.5%   130,076   1049   586   553
2906   Mobile                  Mobile             AL   60.7%   146,788   1013   548   546
2907   Charleston              North Charleston   SC   60.2%   191,430   1284   621   621
2908   Columbia                Columbia           SC   65.6%   116,908   1077   507   505
2909   Greenville, SC          Greenville         SC   69.3%   115,459   1106   533   532
2910   Atlanta                 Atlanta            GA   61.8%    89,672    778   420   412
2966   Lauderdale Lakes        Lauderdale Lake    FL   65.3%    84,695    996   525   509
2967   Fort Lauderdale         Margate            FL   66.1%    97,320    990   566   546
2968   Fort Myers              Fort Myers         FL   65.4%   157,221   1232   864   826
2969   Gainesville             Gainesville        FL   79.1%    47,310    965   465   376
2970   Jacksonville            Jacksonville       FL   64.9%    71,069    718   393   389
2971   Lakeland                Lakeland           FL   62.6%   147,221   1239   751   751
2972   Miami North             Miami Lakes        FL   69.4%    90,981   1141   624   580
2973   Miami South             Palmetto Bay       FL   71.5%    68,300   1000   553   515
2974   Ocala                   Ocala              FL   67.8%    91,884    901   488   484
2975   Orange County           Orlando            FL   71.5%    74,617    848   466   465
2976   Pensacola               Pensacola          FL   60.0%   150,065   1154   584   566
2977   Seminole County         Lake Mary          FL   64.4%   101,382    768   453   453
2978   St. Petersburg          St. Petersburg     FL   72.6%    86,805    913   502   492
2979   Tampa                   Tampa              FL   63.4%    96,881    858   484   483
2980   West Palm Beach         West Palm Beach    FL   64.1%   122,972   1139   721   717
2981   Columbus                Columbus           GA   44.2%   220,925   1019   634   616
2982   Dekalb County           Atlanta            GA   65.0%    71,435    872   419   382
2983   Douglasville            Douglasville       GA   62.2%    76,017    704   386   334
2984   Gainesville, GA         Gainesville        GA   69.4%   104,955    978   557   556
2985   Gwinnett County         Duluth             GA   56.6%    96,794    745   358   355
2986   Macon                   Macon              GA   53.0%   128,676    969   615   614
2987   Savannah                Savannah           GA   82.1%    49,970   1057   607   550
2988   Baton Rouge             Baton Rouge        LA   61.2%   102,100    915   508   507
2989   Jefferson Parish        Elmwood            LA   68.9%    80,170   1133   647   643
2990   New Orleans             New Orleans        LA   96.4%     6,767    389   251   126
2991   Shreveport              Shreveport         LA   44.1%   197,964   1044   551   530
2992   Asheville               Asheville          NC   70.9%   126,939   1502   776   755
2993   Charlotte               Charlotte          NC   69.2%    71,417    919   492   475
2994   Durham                  Durham             NC   60.8%   107,103    890   461   460
2995   Fayetteville            Fayetteville       NC   67.4%   118,988   1107   651   612
2996   Greenville, NC          Greenville         NC   62.1%   148,018   1229   633   631
2997   Raleigh                 Raleigh            NC   74.3%    65,215    680   333   332
2998   Winston-Salem           Winston-Salem      NC   64.2%   111,288    968   533   532
3105   Flagstaff               Flagstaff          AZ   68.6%    70,915    741   384   382
3106   Maricopa Central        Phoenix            AZ   60.1%   109,838    884   489   489
3107   Maricopa South          Mesa               AZ   73.2%    68,732    750   472   466
3108   Maricopa West           Glendale           AZ   58.9%    98,068    759   397   395
3109   Tucson                  Tucson             AZ   60.1%   170,344   1364   855   815
3110   Window Rock             St. Michaels       AZ   48.2%    46,979    345   191   191
3154   Aurora                  Aurora             CO   76.7%    45,073    625   299   291
3155   Colorado North          Longmont           CO   85.6%    40,167   1059   482   381
3156   Colorado Springs        Colorado Springs   CO   59.3%   131,247    873   478   477
3157   Denver                  Lakewood           CO   84.1%    33,873    669   333   279
3158   Overland Park           Overland Park      KS   85.2%    27,617    589   256   208
3159   Wichita                 Wichita            KS   92.5%    23,277    633   311   252
3160   Billings                    Billings                     MT   63.1%    98,199   1103   533   523
3162   Bismarck                    Bismarck                     ND   78.9%    36,458    549   331   292
3163   Lincoln                     Lincoln                      NE   76.3%    72,234   1103   557   523
3164   Albuquerque                 Los Ranchos de Albuquerque   NM   66.6%    94,420    907   601   571
3165   Las Cruces                  Las Cruces                   NM   75.1%    45,695    846   405   324
3166   Cleveland Co.               Norman                       OK   72.3%    83,581    853   514   492
3167   Oklahoma County             Warr Acres                   OK   86.2%    37,880    711   411   394
3168   Tulsa                       Tulsa                        OK   65.1%   114,320    812   467   461
3169   Sioux Falls                 Sioux Falls                  SD   73.1%    44,795    576   242   234
3170   Arlington                   Grand Prairie                TX   78.4%    31,984    515   292   287
3171   Austin                      Austin                       TX   90.8%    24,018    859   485   343
3172   Collin Co.                  McKinney                     TX   77.7%    54,466    702   459   427
3173   Dallas                      Duncanville                  TX   61.8%    54,769    781   395   395
3174   Dallas Co. NE               Richardson                   TX   70.2%    42,860    742   381   364
3175   Dallas Co. NW               Farmers Branch               TX   69.6%    59,320    669   400   366
3176   Denton Co.                  Denton                       TX   82.5%    52,888    876   492   468
3177   El Paso                     El Paso                      TX   73.4%    67,778   1070   540   407
3178   Fort Bend Co.               Katy                         TX   62.0%   126,694   1073   644   643
3179   Fort Worth                  Fort Worth                   TX   89.3%    19,661    609   307   251
3180   Harris Co. East             Houston                      TX   81.6%    26,874    713   390   344
3181   Harris Co. NE               Houston                      TX   81.5%    27,321    592   324   307
3182   Harris Co. NW               Katy                         TX   90.6%    12,722    610   374   287
3183   Hidalgo Co. - Cameron Co.   McAllen                      TX   71.4%    91,655    907   526   526
3184   Houston NW                  Houston                      TX   82.5%    25,383    423   269   252
3185   Houston South               Houston                      TX   67.1%    54,930    673   364   364
3186   Houston West                Houston                      TX   70.6%    49,936    798   462   432
3187   Laredo                      Laredo                       TX   64.3%   118,334   1027   580   578
3188   Lubbock                     Lubbock                      TX   69.6%    96,450    774   464   464
3189   Montgomery Co.              Spring                       TX   68.3%   106,079   1106   613   598
3190   San Antonio East            San Antonio                  TX   90.1%    11,880    550   284   212
3191   San Antonio North           San Antonio                  TX   93.2%     7,947    378   257   196
3192   San Antonio West            San Antonio                  TX   90.3%    10,832    489   258   161
3193   Tyler                       Tyler                        TX   73.0%   103,662   1029   665   645
3194   Waco                        Waco                         TX   83.5%    53,193   1061   584   501
3195   Williamson Co.              Leander                      TX   84.9%    46,335    915   446   394
3196   Orem                        Orem                         UT   80.0%    40,172    623   324   284
3197   Salt Lake City              South Salt Lake              UT   83.0%    41,467    848   385   337
3198   Casper                      Casper                       WY   74.8%    35,495    600   249   249
3255   Honolulu                    Honolulu                     HI   93.7%    17,735    495   341   249
3256   Boise                       Boise                        ID   96.7%    10,198    379   220   117
3257   Las Vegas                   Las Vegas                    NV   72.5%    74,456    816   559   554
3258   North Las Vegas             N. Las Vegas                 NV   77.0%    64,917    845   547   509
3259   Eugene                      Springfield                  OR   83.0%    53,363   1018   423   378
3260   Portland                    Portland                     OR   92.8%    13,562    480   236   201
3261   Salem                       Salem                        OR   94.0%    14,708    726   290   217
3263   Bakersfield                 Bakersfield                  CA   75.9%    73,011    848   471   468
3264   Chico                       Chico                        CA   72.4%    83,590    863   505   481
3265   Concord                     Concord                      CA   78.6%    35,991    563   304   286
3266   El Cajon                    San Diego                    CA   85.1%    19,800    465   274   246
3267   Fullerton                   Buena Park                   CA   88.6%    19,710    690   388   276
3268   Inglewood                   Inglewood                    CA   81.5%    54,496    969   551   523
3269   Long Beach                  Long Beach                   CA   86.9%    25,985    792   473   407
3270   Fresno                      Fresno                       CA   77.9%    52,119    896   588   533
3271   Oakland                     Oakland                      CA   82.1%    27,544    476   263   240
3272   Ontario                     Upland                       CA   81.0%    22,848    422   273   246
3273   Palm Springs                Palm Springs                 CA   76.2%    59,521    871   517   503
3274   Pasadena                    Pasadena                     CA   91.6%    25,182    818   491   401
3275   Pleasanton                  San Ramon                    CA   88.8%    12,652    281   147   140
3276   Riverside                   Riverside                    CA   75.7%    35,716    493   297   295
3277   Sacramento                  Sacramento                   CA   83.3%    30,302    552   387   326
3278   San Bernardino              San Bernardino               CA   76.4%    48,914    705   426   407
3279   San Diego                   San Diego                    CA   82.8%    28,430    562   325   291
3280   San Francisco               San Francisco                CA   85.3%    23,848    497   264   239
3281   San Jose                    San Jose                     CA   82.4%    30,586    777   418   366
3282   San Mateo                   Redwood City                 CA   88.5%    14,888    370   227   190
3283   Santa Ana                   Santa Ana                    CA   89.3%    21,852    723   392   262
3284   Camarillo                   Camarillo                    CA   82.2%    36,363    544   393   336
3285   Santa Clarita               Valencia                     CA   88.8%    25,267    791   476   383
3286   Santa Rosa                  Rohnert Park                 CA   75.4%    51,094    747   418   386
3287   South Gate                  Commerce                     CA   78.5%    55,895    605   359   350
3288   Stockton                    Stockton                     CA   75.0%    60,433    817   486   457
3289   Sunnyvale                   Sunnyvale                    CA   87.3%    21,635    374   233   212
3290   Woodland Hills              Woodland Hills               CA   92.0%    28,945    825   480   439
3291   Vista                       Carlsbad                     CA   92.8%    10,079    353   193   143
3292   West Covina                 West Covina                  CA   94.1%    10,223    501   297   217
3293   Everett                     Everett                      WA   94.3%    14,970    557   364   270
3294   Olympia                     Olympia                      WA   94.8%    13,187    585   365   321
3295   Seattle                     Seattle                      WA   93.7%    13,028    570   294   198
3296   Spokane                     Spokane                      WA   85.3%    44,589    999   522   490
3297   Tacoma                      Tacoma                       WA   93.4%    11,572    609   258   193
3298   Anchorage                   Anchorage                    AK   85.6%    25,742    804   349   242
ACO Number   ACO Name           ACO city              ACO state PCT_COMP
      2253   Danbury            Danbury               CT              88.4
      2254   Hartford           Hartford              CT              90.9
      2255   New Haven          New Haven             CT              79.7
      2256   Boston             Boston                MA              75.4
      2257   Lawrence           Lawrence              MA              74.6
      2258   Quincy             Quincy                MA              89.8
      2259   East Bridgewater   East Bridgewater      MA              69.2
      2260   Waltham            Waltham               MA              96.5
      2261   Worcester          Worcester             MA              84.3
      2262   Gardiner           Gardiner              ME              91.8
      2263   Concord            Concord               NH              80.1
      2264   Egg Harbor         Egg Harbor Township   NJ              55.4
      2265   Parsippany         Parsippany            NJ              89.6
      2266   South Plainfield   South Plainfield      NJ              76.7
      2267   Jersey City        Jersey City           NJ              74.2
      2268   Newark             Newark                NJ              69.2
      2269   Fairlawn           Fairlawn              NJ               69
      2270   Toms River         Toms River            NJ              75.9
      2271   Trenton            Trenton               NJ              85.5
      2272   Albany             Albany                NY              74.6
      2273   Bronx 1            Bronx                 NY              74.6
      2274   Bronx 2            Bronx                 NY              73.4
      2275   Melville           Melville              NY              63.5
      2276   Buffalo            Buffalo               NY              82.5
      2277   Queens 1           Long Island City      NY              88.2
      2278   Brooklyn 1         Brooklyn              NY              58.1
      2279   Garden City        Garden City           NY              78.8
      2280   Manhattan 1        New York              NY              80.2
      2281   Manhattan 2        New York              NY              76.9
      2282   Pawling            Pawling               NY              79.7
      2283   Brooklyn 2         Brooklyn              NY              66.9
      2284   Queens 2           Bayside               NY               86
      2285   Queens 3           Forest Hills          NY              81.8
      2286   Peekskill          Peekskill             NY              74.1
      2287   Rochester          Rochester             NY              73.6
      2288   Brooklyn 3         Brooklyn              NY              80.7
      2289   Queens 4           Jamaica               NY              77.8
      2290   Staten Island      Staten Island         NY               86
      2291   Syracuse           Syracuse              NY              80.8
      2292   Brooklyn 4         Brooklyn              NY              71.5
      2293   Guaynabo           Guaynabo              PR              84.9
      2294   Caguas             Caguas                PR              85.9
      2295   Mayaguez           Mayaguez              PR               90
      2296   Providence         Providence            RI              78.8
      2297   Burlington         Burlington            VT              86.7
      2355   Washington DC      Washington            DC              72.4
2356   Wilmington              Wilmington           DE   70.7
2357   Lexington               Lexington            KY    66
2358   Louisville              Louisville           KY   68.7
2359   Hanover                 Hanover              MD   74.6
2360   Baltimore               Baltimore            MD   62.9
2361   Hagerstown              Hagerstown           MD   91.5
2362   Towson                  Towson               MD   75.7
2363   Akron                   Akron                OH   58.7
2364   Mansfield               Mansfield            OH   94.5
2365   Cincinnati              Cincinnati           OH    77
2366   Cleveland               Cleveland            OH   63.7
2367   Columbus                Dublin               OH   84.9
2368   Dayton                  Dayton               OH   82.6
2369   Toledo                  Toledo               OH   71.8
2370   South Point             South Point          OH    89
2371   Allentown               Allentown            PA   67.4
2372   Cranberry Township      Cranberry Township   PA    92
2373   Harrisburg              Harrisburg           PA   86.9
2374   Norristown              Norristown           PA   83.6
2375   Philadelphia-Franklin   Philadelphia         PA   62.3
2376   Philadelphia-Penn       Philadelphia         PA   55.3
2377   Pittsburgh              Pittsburgh           PA   83.4
2378   Reading                 Reading              PA   75.5
2379   State College           State College        PA   88.2
2380   Knoxville               Knoxville            TN   85.4
2381   Memphis                 Memphis              TN   68.7
2382   Nashville               Franklin             TN   88.8
2383   Shelbyville             Shelbyville          TN   68.2
2384   Crystal City            Arlington            VA   89.9
2385   Fairfax                 Fairfax              VA    97
2386   Fredericksburg          Fredericksburg       VA   67.1
2387   Virginia Beach          Virginia Beach       VA    70
2388   Richmond                Richmond             VA   70.3
2389   Roanoke                 Roanoke              VA   72.6
2390   Beckley                 Beckley              WV   96.1
2556   Fayetteville            Fayetteville         AR   92.3
2557   Little Rock             Little Rock          AR   79.1
2558   Des Moines              Des Moines           IA   62.1
2559   Chicago Central         Chicago              IL   81.1
2560   Chicago Far Southwest   Evergreen Park       IL    88
2561   Chicago South           Chicago              IL   78.2
2562   Cook County NW          Schaumburg           IL   89.6
2563   Cook County South       Matteson             IL   79.1
2564   Dekalb                  Dekalb               IL   87.4
2565   Oswego                  Oswego               IL   87.4
2566   Peoria                  Peoria               IL   82.2
2567   Skokie                  Skokie               IL   90.4
2568   Springfield        Springfield        IL   64.8
2569   Evansville         Evansville         IN   93.7
2570   Ft. Wayne          Ft. Wayne          IN   85.1
2571   Indianapolis       Indianapolis       IN   86.3
2572   Lake County        Merrillville       IN   87.5
2573   Detroit            Detroit            MI   62.5
2574   Lansing            Lansing            MI   66.7
2575   Macomb County      Clinton Township   MI   82.2
2576   Traverse City      Traverse City      MI   66.5
2577   Oakland County     Troy               MI   88.3
2578   Duluth             Duluth             MN   79.6
2579   Minneapolis        Minneapolis        MN    91
2580   Rochester          Rochester          MN   78.9
2581   Kansas City        Kansas City        MO   92.7
2582   Springfield        Springfield        MO   79.5
2583   St. Louis          St. Louis          MO   77.7
2584   Eau Claire         Eau Claire         WI   90.5
2585   Green Bay          Green Bay          WI   90.5
2586   Madison            Madison            WI   91.5
2587   Milwaukee          Milwaukee          WI   70.7
2901   Gulfport           Gulfport           MS   72.8
2902   Jackson            Jackson            MS   47.7
2904   Birmingham         Birmingham         AL   51.1
2905   Huntsville         Huntsville         AL   60.8
2906   Mobile             Mobile             AL   58.8
2907   Charleston         North Charleston   SC   58.5
2908   Columbia           Columbia           SC   64.1
2909   Greenville, SC     Greenville         SC   67.3
2910   Atlanta            Atlanta            GA   59.6
2966   Lauderdale Lakes   Lauderdale Lake    FL   63.1
2967   Fort Lauderdale    Margate            FL   63.9
2968   Fort Myers         Fort Myers         FL   63.3
2969   Gainesville        Gainesville        FL   77.7
2970   Jacksonville       Jacksonville       FL   63.2
2971   Lakeland           Lakeland           FL   60.4
2972   Miami North        Miami Lakes        FL   67.4
2973   Miami South        Palmetto Bay       FL   69.5
2974   Ocala              Ocala              FL   66.4
2975   Orange County      Orlando            FL   69.9
2976   Pensacola          Pensacola          FL   57.9
2977   Seminole County    Lake Mary          FL   62.5
2978   St. Petersburg     St. Petersburg     FL   70.4
2979   Tampa              Tampa              FL   61.4
2980   West Palm Beach    West Palm Beach    FL   61.9
2981   Columbus           Columbus           GA   41.5
2982   Dekalb County      Atlanta            GA   62.6
2983   Douglasville       Douglasville       GA   60.4
2984   Gainesville, GA    Gainesville                  GA   67.8
2985   Gwinnett County    Duluth                       GA   54.8
2986   Macon              Macon                        GA   49.6
2987   Savannah           Savannah                     GA   80.4
2988   Baton Rouge        Baton Rouge                  LA   59.1
2989   Jefferson Parish   Elmwood                      LA   66.5
2990   New Orleans        New Orleans                  LA   95.8
2991   Shreveport         Shreveport                   LA   42.6
2992   Asheville          Asheville                    NC    69
2993   Charlotte          Charlotte                    NC   67.4
2994   Durham             Durham                       NC   58.8
2995   Fayetteville       Fayetteville                 NC   65.6
2996   Greenville, NC     Greenville                   NC   60.1
2997   Raleigh            Raleigh                      NC   72.9
2998   Winston-Salem      Winston-Salem                NC    62
3105   Flagstaff          Flagstaff                    AZ   66.5
3106   Maricopa Central   Phoenix                      AZ   57.8
3107   Maricopa South     Mesa                         AZ   71.4
3108   Maricopa West      Glendale                     AZ    57
3109   Tucson             Tucson                       AZ   56.7
3110   Window Rock        St. Michaels                 AZ   46.7
3154   Aurora             Aurora                       CO   75.4
3155   Colorado North     Longmont                     CO   84.1
3156   Colorado Springs   Colorado Springs             CO   57.5
3157   Denver             Lakewood                     CO   82.9
3158   Overland Park      Overland Park                KS   84.1
3159   Wichita            Wichita                      KS   91.8
3160   Billings           Billings                     MT   61.3
3162   Bismarck           Bismarck                     ND    77
3163   Lincoln            Lincoln                      NE   74.6
3164   Albuquerque        Los Ranchos de Albuquerque   NM   64.7
3165   Las Cruces         Las Cruces                   NM   73.7
3166   Cleveland Co.      Norman                       OK   70.5
3167   Oklahoma County    Warr Acres                   OK    85
3168   Tulsa              Tulsa                        OK   63.4
3169   Sioux Falls        Sioux Falls                  SD   71.5
3170   Arlington          Grand Prairie                TX   76.3
3171   Austin             Austin                       TX   89.7
3172   Collin Co.         McKinney                     TX   75.8
3173   Dallas             Duncanville                  TX   59.5
3174   Dallas Co. NE      Richardson                   TX   67.9
3175   Dallas Co. NW      Farmers Branch               TX   67.6
3176   Denton Co.         Denton                       TX    81
3177   El Paso            El Paso                      TX   71.9
3178   Fort Bend Co.      Katy                         TX   59.6
3179   Fort Worth         Fort Worth                   TX    88
3180   Harris Co. East    Houston                      TX   79.1
3181   Harris Co. NE               Houston           TX   79.7
3182   Harris Co. NW               Katy              TX   89.1
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   69.4
3184   Houston NW                  Houston           TX   80.2
3185   Houston South               Houston           TX   64.8
3186   Houston West                Houston           TX   67.7
3187   Laredo                      Laredo            TX   61.9
3188   Lubbock                     Lubbock           TX   67.9
3189   Montgomery Co.              Spring            TX   66.3
3190   San Antonio East            San Antonio       TX   88.6
3191   San Antonio North           San Antonio       TX   92.1
3192   San Antonio West            San Antonio       TX   88.5
3193   Tyler                       Tyler             TX   71.2
3194   Waco                        Waco              TX   81.8
3195   Williamson Co.              Leander           TX   83.3
3196   Orem                        Orem              UT   78.2
3197   Salt Lake City              South Salt Lake   UT   81.5
3198   Casper                      Casper            WY   73.4
3255   Honolulu                    Honolulu          HI   92.8
3256   Boise                       Boise             ID   96.2
3257   Las Vegas                   Las Vegas         NV   70.9
3258   North Las Vegas             N. Las Vegas      NV   75.2
3259   Eugene                      Springfield       OR   82.2
3260   Portland                    Portland          OR   92.3
3261   Salem                       Salem             OR   93.3
3263   Bakersfield                 Bakersfield       CA   74.4
3264   Chico                       Chico             CA   71.2
3265   Concord                     Concord           CA   77.1
3266   El Cajon                    San Diego         CA   83.7
3267   Fullerton                   Buena Park        CA   87.5
3268   Inglewood                   Inglewood         CA   80.2
3269   Long Beach                  Long Beach        CA   85.7
3270   Fresno                      Fresno            CA   75.9
3271   Oakland                     Oakland           CA   81.1
3272   Ontario                     Upland            CA   79.8
3273   Palm Springs                Palm Springs      CA   74.5
3274   Pasadena                    Pasadena          CA   90.8
3275   Pleasanton                  San Ramon         CA   87.8
3276   Riverside                   Riverside         CA   74.2
3277   Sacramento                  Sacramento        CA   82.1
3278   San Bernardino              San Bernardino    CA   74.5
3279   San Diego                   San Diego         CA   81.3
3280   San Francisco               San Francisco     CA    84
3281   San Jose                    San Jose          CA   81.2
3282   San Mateo                   Redwood City      CA   87.4
3283   Santa Ana                   Santa Ana         CA   88.1
3284   Camarillo                   Camarillo         CA   80.9
3285   Santa Clarita    Valencia         CA   87.4
3286   Santa Rosa       Rohnert Park     CA   74.3
3287   South Gate       Commerce         CA   77.6
3288   Stockton         Stockton         CA    73
3289   Sunnyvale        Sunnyvale        CA    86
3290   Woodland Hills   Woodland Hills   CA    91
3291   Vista            Carlsbad         CA   92.5
3292   West Covina      West Covina      CA   93.3
3293   Everett          Everett          WA   93.8
3294   Olympia          Olympia          WA   94.3
3295   Seattle          Seattle          WA   93.1
3296   Spokane          Spokane          WA   83.9
3297   Tacoma           Tacoma           WA   92.9
3298   Anchorage        Anchorage        AK   84.5
ACO Number   ACO Name           ACO city              ACO state PCT_COMP
      2253   Danbury            Danbury               CT              87.3
      2254   Hartford           Hartford              CT              90.3
      2255   New Haven          New Haven             CT              78.3
      2256   Boston             Boston                MA              74.1
      2257   Lawrence           Lawrence              MA              73.2
      2258   Quincy             Quincy                MA              89.1
      2259   East Bridgewater   East Bridgewater      MA              67.4
      2260   Waltham            Waltham               MA              96.2
      2261   Worcester          Worcester             MA              83.4
      2262   Gardiner           Gardiner              ME              90.8
      2263   Concord            Concord               NH              78.1
      2264   Egg Harbor         Egg Harbor Township   NJ              53.3
      2265   Parsippany         Parsippany            NJ              88.2
      2266   South Plainfield   South Plainfield      NJ              75.3
      2267   Jersey City        Jersey City           NJ               72
      2268   Newark             Newark                NJ              67.5
      2269   Fairlawn           Fairlawn              NJ              67.4
      2270   Toms River         Toms River            NJ              74.1
      2271   Trenton            Trenton               NJ              84.5
      2272   Albany             Albany                NY              72.9
      2273   Bronx 1            Bronx                 NY              73.5
      2274   Bronx 2            Bronx                 NY              71.2
      2275   Melville           Melville              NY              61.7
      2276   Buffalo            Buffalo               NY              81.2
      2277   Queens 1           Long Island City      NY              87.4
      2278   Brooklyn 1         Brooklyn              NY              56.1
      2279   Garden City        Garden City           NY              77.7
      2280   Manhattan 1        New York              NY              78.4
      2281   Manhattan 2        New York              NY              74.9
      2282   Pawling            Pawling               NY              77.9
      2283   Brooklyn 2         Brooklyn              NY              64.9
      2284   Queens 2           Bayside               NY              85.1
      2285   Queens 3           Forest Hills          NY              80.3
      2286   Peekskill          Peekskill             NY              72.4
      2287   Rochester          Rochester             NY              71.1
      2288   Brooklyn 3         Brooklyn              NY              78.8
      2289   Queens 4           Jamaica               NY              75.6
      2290   Staten Island      Staten Island         NY              84.7
      2291   Syracuse           Syracuse              NY              78.9
      2292   Brooklyn 4         Brooklyn              NY              69.5
      2293   Guaynabo           Guaynabo              PR              83.3
      2294   Caguas             Caguas                PR              84.5
      2295   Mayaguez           Mayaguez              PR              88.7
      2296   Providence         Providence            RI              77.2
      2297   Burlington         Burlington            VT              85.1
      2355   Washington DC      Washington            DC              70.9
2356   Wilmington              Wilmington           DE   68.9
2357   Lexington               Lexington            KY   64.3
2358   Louisville              Louisville           KY    67
2359   Hanover                 Hanover              MD   73.7
2360   Baltimore               Baltimore            MD   61.4
2361   Hagerstown              Hagerstown           MD   90.9
2362   Towson                  Towson               MD   74.7
2363   Akron                   Akron                OH   55.9
2364   Mansfield               Mansfield            OH   93.6
2365   Cincinnati              Cincinnati           OH   75.3
2366   Cleveland               Cleveland            OH   61.7
2367   Columbus                Dublin               OH   83.3
2368   Dayton                  Dayton               OH   81.1
2369   Toledo                  Toledo               OH    70
2370   South Point             South Point          OH   87.2
2371   Allentown               Allentown            PA   65.7
2372   Cranberry Township      Cranberry Township   PA   90.9
2373   Harrisburg              Harrisburg           PA   85.7
2374   Norristown              Norristown           PA   82.6
2375   Philadelphia-Franklin   Philadelphia         PA   60.8
2376   Philadelphia-Penn       Philadelphia         PA   53.4
2377   Pittsburgh              Pittsburgh           PA   81.6
2378   Reading                 Reading              PA   74.1
2379   State College           State College        PA   86.7
2380   Knoxville               Knoxville            TN   83.7
2381   Memphis                 Memphis              TN   67.6
2382   Nashville               Franklin             TN   87.6
2383   Shelbyville             Shelbyville          TN   66.5
2384   Crystal City            Arlington            VA   89.3
2385   Fairfax                 Fairfax              VA   96.6
2386   Fredericksburg          Fredericksburg       VA   65.2
2387   Virginia Beach          Virginia Beach       VA   67.9
2388   Richmond                Richmond             VA   68.6
2389   Roanoke                 Roanoke              VA   70.4
2390   Beckley                 Beckley              WV   95.4
2556   Fayetteville            Fayetteville         AR   90.8
2557   Little Rock             Little Rock          AR   77.4
2558   Des Moines              Des Moines           IA   59.9
2559   Chicago Central         Chicago              IL   80.1
2560   Chicago Far Southwest   Evergreen Park       IL   87.2
2561   Chicago South           Chicago              IL   76.4
2562   Cook County NW          Schaumburg           IL   89.2
2563   Cook County South       Matteson             IL   77.8
2564   Dekalb                  Dekalb               IL   86.4
2565   Oswego                  Oswego               IL   86.7
2566   Peoria                  Peoria               IL   80.7
2567   Skokie                  Skokie               IL   90.1
2568   Springfield        Springfield        IL   62.3
2569   Evansville         Evansville         IN   92.8
2570   Ft. Wayne          Ft. Wayne          IN   83.3
2571   Indianapolis       Indianapolis       IN   85.3
2572   Lake County        Merrillville       IN   86.1
2573   Detroit            Detroit            MI   60.1
2574   Lansing            Lansing            MI   64.4
2575   Macomb County      Clinton Township   MI   80.2
2576   Traverse City      Traverse City      MI   63.8
2577   Oakland County     Troy               MI   87.1
2578   Duluth             Duluth             MN   77.6
2579   Minneapolis        Minneapolis        MN    90
2580   Rochester          Rochester          MN   77.1
2581   Kansas City        Kansas City        MO   92.3
2582   Springfield        Springfield        MO   77.7
2583   St. Louis          St. Louis          MO    76
2584   Eau Claire         Eau Claire         WI   89.4
2585   Green Bay          Green Bay          WI   89.5
2586   Madison            Madison            WI   90.4
2587   Milwaukee          Milwaukee          WI   69.1
2901   Gulfport           Gulfport           MS   71.3
2902   Jackson            Jackson            MS   45.5
2904   Birmingham         Birmingham         AL   49.4
2905   Huntsville         Huntsville         AL    59
2906   Mobile             Mobile             AL   56.5
2907   Charleston         North Charleston   SC   56.6
2908   Columbia           Columbia           SC   62.5
2909   Greenville, SC     Greenville         SC   65.4
2910   Atlanta            Atlanta            GA   57.5
2966   Lauderdale Lakes   Lauderdale Lake    FL   60.7
2967   Fort Lauderdale    Margate            FL   61.5
2968   Fort Myers         Fort Myers         FL   60.9
2969   Gainesville        Gainesville        FL   76.1
2970   Jacksonville       Jacksonville       FL   61.2
2971   Lakeland           Lakeland           FL   58.2
2972   Miami North        Miami Lakes        FL   65.2
2973   Miami South        Palmetto Bay       FL   67.4
2974   Ocala              Ocala              FL   64.7
2975   Orange County      Orlando            FL   68.3
2976   Pensacola          Pensacola          FL   55.6
2977   Seminole County    Lake Mary          FL   60.2
2978   St. Petersburg     St. Petersburg     FL   68.3
2979   Tampa              Tampa              FL   59.3
2980   West Palm Beach    West Palm Beach    FL   59.9
2981   Columbus           Columbus           GA   39.2
2982   Dekalb County      Atlanta            GA   60.2
2983   Douglasville       Douglasville       GA   58.6
2984   Gainesville, GA    Gainesville                  GA   65.8
2985   Gwinnett County    Duluth                       GA   52.8
2986   Macon              Macon                        GA   46.6
2987   Savannah           Savannah                     GA   78.5
2988   Baton Rouge        Baton Rouge                  LA    57
2989   Jefferson Parish   Elmwood                      LA   64.2
2990   New Orleans        New Orleans                  LA   95.2
2991   Shreveport         Shreveport                   LA   41.2
2992   Asheville          Asheville                    NC   66.9
2993   Charlotte          Charlotte                    NC   65.4
2994   Durham             Durham                       NC   56.5
2995   Fayetteville       Fayetteville                 NC   63.6
2996   Greenville, NC     Greenville                   NC   57.6
2997   Raleigh            Raleigh                      NC    71
2998   Winston-Salem      Winston-Salem                NC   59.7
3105   Flagstaff          Flagstaff                    AZ   64.5
3106   Maricopa Central   Phoenix                      AZ   55.5
3107   Maricopa South     Mesa                         AZ   69.4
3108   Maricopa West      Glendale                     AZ   55.2
3109   Tucson             Tucson                       AZ   53.4
3110   Window Rock        St. Michaels                 AZ   44.8
3154   Aurora             Aurora                       CO   73.9
3155   Colorado North     Longmont                     CO   82.6
3156   Colorado Springs   Colorado Springs             CO   55.8
3157   Denver             Lakewood                     CO   81.6
3158   Overland Park      Overland Park                KS    83
3159   Wichita            Wichita                      KS    91
3160   Billings           Billings                     MT   59.5
3162   Bismarck           Bismarck                     ND   75.7
3163   Lincoln            Lincoln                      NE   72.8
3164   Albuquerque        Los Ranchos de Albuquerque   NM   62.8
3165   Las Cruces         Las Cruces                   NM   72.2
3166   Cleveland Co.      Norman                       OK   68.5
3167   Oklahoma County    Warr Acres                   OK   83.9
3168   Tulsa              Tulsa                        OK   61.7
3169   Sioux Falls        Sioux Falls                  SD   69.6
3170   Arlington          Grand Prairie                TX   74.2
3171   Austin             Austin                       TX   88.1
3172   Collin Co.         McKinney                     TX   73.4
3173   Dallas             Duncanville                  TX   57.1
3174   Dallas Co. NE      Richardson                   TX   65.8
3175   Dallas Co. NW      Farmers Branch               TX   65.5
3176   Denton Co.         Denton                       TX   79.5
3177   El Paso            El Paso                      TX   70.3
3178   Fort Bend Co.      Katy                         TX   57.2
3179   Fort Worth         Fort Worth                   TX   86.4
3180   Harris Co. East    Houston                      TX    77
3181   Harris Co. NE               Houston           TX   78.1
3182   Harris Co. NW               Katy              TX   87.6
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   67.6
3184   Houston NW                  Houston           TX   78.1
3185   Houston South               Houston           TX   62.7
3186   Houston West                Houston           TX   64.8
3187   Laredo                      Laredo            TX   59.8
3188   Lubbock                     Lubbock           TX   66.5
3189   Montgomery Co.              Spring            TX   64.1
3190   San Antonio East            San Antonio       TX   86.9
3191   San Antonio North           San Antonio       TX   90.4
3192   San Antonio West            San Antonio       TX   86.5
3193   Tyler                       Tyler             TX   69.1
3194   Waco                        Waco              TX    80
3195   Williamson Co.              Leander           TX   81.4
3196   Orem                        Orem              UT   76.3
3197   Salt Lake City              South Salt Lake   UT   79.9
3198   Casper                      Casper            WY   71.6
3255   Honolulu                    Honolulu          HI   91.6
3256   Boise                       Boise             ID   95.7
3257   Las Vegas                   Las Vegas         NV   69.4
3258   North Las Vegas             N. Las Vegas      NV   73.3
3259   Eugene                      Springfield       OR   81.3
3260   Portland                    Portland          OR   91.4
3261   Salem                       Salem             OR   92.6
3263   Bakersfield                 Bakersfield       CA   72.8
3264   Chico                       Chico             CA   69.9
3265   Concord                     Concord           CA   75.3
3266   El Cajon                    San Diego         CA   82.2
3267   Fullerton                   Buena Park        CA   86.1
3268   Inglewood                   Inglewood         CA   78.9
3269   Long Beach                  Long Beach        CA   84.5
3270   Fresno                      Fresno            CA   73.8
3271   Oakland                     Oakland           CA   79.8
3272   Ontario                     Upland            CA   78.2
3273   Palm Springs                Palm Springs      CA   72.8
3274   Pasadena                    Pasadena          CA   89.8
3275   Pleasanton                  San Ramon         CA   86.8
3276   Riverside                   Riverside         CA   72.4
3277   Sacramento                  Sacramento        CA    80
3278   San Bernardino              San Bernardino    CA   72.7
3279   San Diego                   San Diego         CA   79.5
3280   San Francisco               San Francisco     CA   82.8
3281   San Jose                    San Jose          CA   79.7
3282   San Mateo                   Redwood City      CA   86.2
3283   Santa Ana                   Santa Ana         CA   86.8
3284   Camarillo                   Camarillo         CA   79.5
3285   Santa Clarita    Valencia         CA   86.5
3286   Santa Rosa       Rohnert Park     CA   73.3
3287   South Gate       Commerce         CA   76.5
3288   Stockton         Stockton         CA   71.8
3289   Sunnyvale        Sunnyvale        CA   84.5
3290   Woodland Hills   Woodland Hills   CA   89.8
3291   Vista            Carlsbad         CA   91.7
3292   West Covina      West Covina      CA   92.1
3293   Everett          Everett          WA   93.1
3294   Olympia          Olympia          WA   93.7
3295   Seattle          Seattle          WA   92.4
3296   Spokane          Spokane          WA   82.3
3297   Tacoma           Tacoma           WA   92.5
3298   Anchorage        Anchorage        AK   83.1
ACO Number   ACO Name           ACO city              ACO state PCT_COMP
      2253   Danbury            Danbury               CT              86.3
      2254   Hartford           Hartford              CT              89.7
      2255   New Haven          New Haven             CT              77.1
      2256   Boston             Boston                MA              72.7
      2257   Lawrence           Lawrence              MA              71.4
      2258   Quincy             Quincy                MA              88.5
      2259   East Bridgewater   East Bridgewater      MA              65.5
      2260   Waltham            Waltham               MA              95.5
      2261   Worcester          Worcester             MA              82.3
      2262   Gardiner           Gardiner              ME               90
      2263   Concord            Concord               NH              75.5
      2264   Egg Harbor         Egg Harbor Township   NJ               51
      2265   Parsippany         Parsippany            NJ              87.1
      2266   South Plainfield   South Plainfield      NJ               74
      2267   Jersey City        Jersey City           NJ               70
      2268   Newark             Newark                NJ              65.8
      2269   Fairlawn           Fairlawn              NJ              65.4
      2270   Toms River         Toms River            NJ              71.9
      2271   Trenton            Trenton               NJ              83.3
      2272   Albany             Albany                NY              71.1
      2273   Bronx 1            Bronx                 NY              72.4
      2274   Bronx 2            Bronx                 NY              69.6
      2275   Melville           Melville              NY              59.6
      2276   Buffalo            Buffalo               NY              80.2
      2277   Queens 1           Long Island City      NY              86.4
      2278   Brooklyn 1         Brooklyn              NY              54.1
      2279   Garden City        Garden City           NY               76
      2280   Manhattan 1        New York              NY              76.9
      2281   Manhattan 2        New York              NY              72.9
      2282   Pawling            Pawling               NY              76.1
      2283   Brooklyn 2         Brooklyn              NY              62.7
      2284   Queens 2           Bayside               NY               84
      2285   Queens 3           Forest Hills          NY              79.2
      2286   Peekskill          Peekskill             NY              70.8
      2287   Rochester          Rochester             NY              68.9
      2288   Brooklyn 3         Brooklyn              NY              77.1
      2289   Queens 4           Jamaica               NY              73.9
      2290   Staten Island      Staten Island         NY              83.3
      2291   Syracuse           Syracuse              NY              76.9
      2292   Brooklyn 4         Brooklyn              NY              67.5
      2293   Guaynabo           Guaynabo              PR              82.2
      2294   Caguas             Caguas                PR              83.2
      2295   Mayaguez           Mayaguez              PR              87.9
      2296   Providence         Providence            RI              75.5
      2297   Burlington         Burlington            VT              83.4
      2355   Washington DC      Washington            DC              69.2
2356   Wilmington              Wilmington           DE   67.1
2357   Lexington               Lexington            KY   62.6
2358   Louisville              Louisville           KY   65.4
2359   Hanover                 Hanover              MD   72.6
2360   Baltimore               Baltimore            MD   59.6
2361   Hagerstown              Hagerstown           MD   90.1
2362   Towson                  Towson               MD   72.4
2363   Akron                   Akron                OH   53.5
2364   Mansfield               Mansfield            OH   92.8
2365   Cincinnati              Cincinnati           OH   73.8
2366   Cleveland               Cleveland            OH   59.9
2367   Columbus                Dublin               OH   81.9
2368   Dayton                  Dayton               OH   79.6
2369   Toledo                  Toledo               OH   67.8
2370   South Point             South Point          OH   85.7
2371   Allentown               Allentown            PA   63.7
2372   Cranberry Township      Cranberry Township   PA   89.8
2373   Harrisburg              Harrisburg           PA   84.2
2374   Norristown              Norristown           PA   81.6
2375   Philadelphia-Franklin   Philadelphia         PA   59.2
2376   Philadelphia-Penn       Philadelphia         PA   51.6
2377   Pittsburgh              Pittsburgh           PA    80
2378   Reading                 Reading              PA   72.4
2379   State College           State College        PA   85.3
2380   Knoxville               Knoxville            TN    82
2381   Memphis                 Memphis              TN   66.1
2382   Nashville               Franklin             TN    86
2383   Shelbyville             Shelbyville          TN   64.6
2384   Crystal City            Arlington            VA   88.8
2385   Fairfax                 Fairfax              VA   96.3
2386   Fredericksburg          Fredericksburg       VA   63.4
2387   Virginia Beach          Virginia Beach       VA   65.9
2388   Richmond                Richmond             VA   67.2
2389   Roanoke                 Roanoke              VA   68.3
2390   Beckley                 Beckley              WV   94.6
2556   Fayetteville            Fayetteville         AR   89.4
2557   Little Rock             Little Rock          AR   75.9
2558   Des Moines              Des Moines           IA   58.1
2559   Chicago Central         Chicago              IL   79.2
2560   Chicago Far Southwest   Evergreen Park       IL   86.1
2561   Chicago South           Chicago              IL   74.7
2562   Cook County NW          Schaumburg           IL   88.5
2563   Cook County South       Matteson             IL   76.5
2564   Dekalb                  Dekalb               IL   85.8
2565   Oswego                  Oswego               IL   85.7
2566   Peoria                  Peoria               IL   79.1
2567   Skokie                  Skokie               IL   89.7
2568   Springfield        Springfield        IL   60.2
2569   Evansville         Evansville         IN    92
2570   Ft. Wayne          Ft. Wayne          IN   81.5
2571   Indianapolis       Indianapolis       IN   84.3
2572   Lake County        Merrillville       IN   84.8
2573   Detroit            Detroit            MI    58
2574   Lansing            Lansing            MI   62.3
2575   Macomb County      Clinton Township   MI   78.8
2576   Traverse City      Traverse City      MI   61.2
2577   Oakland County     Troy               MI   86.1
2578   Duluth             Duluth             MN   75.8
2579   Minneapolis        Minneapolis        MN   89.1
2580   Rochester          Rochester          MN   75.7
2581   Kansas City        Kansas City        MO    92
2582   Springfield        Springfield        MO    76
2583   St. Louis          St. Louis          MO   74.5
2584   Eau Claire         Eau Claire         WI   88.4
2585   Green Bay          Green Bay          WI   88.6
2586   Madison            Madison            WI   89.5
2587   Milwaukee          Milwaukee          WI    68
2901   Gulfport           Gulfport           MS   70.1
2902   Jackson            Jackson            MS   43.7
2904   Birmingham         Birmingham         AL   47.7
2905   Huntsville         Huntsville         AL   57.3
2906   Mobile             Mobile             AL   54.5
2907   Charleston         North Charleston   SC   54.5
2908   Columbia           Columbia           SC   60.9
2909   Greenville, SC     Greenville         SC   63.3
2910   Atlanta            Atlanta            GA   55.3
2966   Lauderdale Lakes   Lauderdale Lake    FL   58.5
2967   Fort Lauderdale    Margate            FL   59.3
2968   Fort Myers         Fort Myers         FL   58.5
2969   Gainesville        Gainesville        FL   74.4
2970   Jacksonville       Jacksonville       FL   59.2
2971   Lakeland           Lakeland           FL   55.8
2972   Miami North        Miami Lakes        FL   63.1
2973   Miami South        Palmetto Bay       FL   65.7
2974   Ocala              Ocala              FL    63
2975   Orange County      Orlando            FL    67
2976   Pensacola          Pensacola          FL   53.5
2977   Seminole County    Lake Mary          FL   58.4
2978   St. Petersburg     St. Petersburg     FL   66.1
2979   Tampa              Tampa              FL   57.4
2980   West Palm Beach    West Palm Beach    FL   57.8
2981   Columbus           Columbus           GA   37.1
2982   Dekalb County      Atlanta            GA   57.9
2983   Douglasville       Douglasville       GA   56.7
2984   Gainesville, GA    Gainesville                  GA   63.9
2985   Gwinnett County    Duluth                       GA   50.8
2986   Macon              Macon                        GA   43.9
2987   Savannah           Savannah                     GA   76.6
2988   Baton Rouge        Baton Rouge                  LA    55
2989   Jefferson Parish   Elmwood                      LA   62.6
2990   New Orleans        New Orleans                  LA   94.8
2991   Shreveport         Shreveport                   LA    40
2992   Asheville          Asheville                    NC   64.7
2993   Charlotte          Charlotte                    NC   63.5
2994   Durham             Durham                       NC   54.5
2995   Fayetteville       Fayetteville                 NC   61.7
2996   Greenville, NC     Greenville                   NC   55.6
2997   Raleigh            Raleigh                      NC   69.3
2998   Winston-Salem      Winston-Salem                NC   57.8
3105   Flagstaff          Flagstaff                    AZ   62.6
3106   Maricopa Central   Phoenix                      AZ   53.2
3107   Maricopa South     Mesa                         AZ   67.7
3108   Maricopa West      Glendale                     AZ   53.5
3109   Tucson             Tucson                       AZ   50.5
3110   Window Rock        St. Michaels                 AZ   43.5
3154   Aurora             Aurora                       CO   73.1
3155   Colorado North     Longmont                     CO   81.7
3156   Colorado Springs   Colorado Springs             CO   54.6
3157   Denver             Lakewood                     CO   80.7
3158   Overland Park      Overland Park                KS   81.9
3159   Wichita            Wichita                      KS   90.4
3160   Billings           Billings                     MT   57.7
3162   Bismarck           Bismarck                     ND   74.4
3163   Lincoln            Lincoln                      NE   71.3
3164   Albuquerque        Los Ranchos de Albuquerque   NM   61.3
3165   Las Cruces         Las Cruces                   NM   70.9
3166   Cleveland Co.      Norman                       OK   67.1
3167   Oklahoma County    Warr Acres                   OK   83.2
3168   Tulsa              Tulsa                        OK   60.2
3169   Sioux Falls        Sioux Falls                  SD   67.9
3170   Arlington          Grand Prairie                TX   72.7
3171   Austin             Austin                       TX   87.3
3172   Collin Co.         McKinney                     TX   71.4
3173   Dallas             Duncanville                  TX   55.6
3174   Dallas Co. NE      Richardson                   TX   64.1
3175   Dallas Co. NW      Farmers Branch               TX   63.9
3176   Denton Co.         Denton                       TX   78.4
3177   El Paso            El Paso                      TX   68.8
3178   Fort Bend Co.      Katy                         TX   54.9
3179   Fort Worth         Fort Worth                   TX   85.3
3180   Harris Co. East    Houston                      TX   74.5
3181   Harris Co. NE               Houston           TX   76.6
3182   Harris Co. NW               Katy              TX    86
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   65.7
3184   Houston NW                  Houston           TX   76.3
3185   Houston South               Houston           TX   60.4
3186   Houston West                Houston           TX   61.8
3187   Laredo                      Laredo            TX   58.1
3188   Lubbock                     Lubbock           TX   65.5
3189   Montgomery Co.              Spring            TX   62.3
3190   San Antonio East            San Antonio       TX   85.5
3191   San Antonio North           San Antonio       TX   89.1
3192   San Antonio West            San Antonio       TX   84.7
3193   Tyler                       Tyler             TX   67.3
3194   Waco                        Waco              TX   78.6
3195   Williamson Co.              Leander           TX   80.1
3196   Orem                        Orem              UT   74.8
3197   Salt Lake City              South Salt Lake   UT   78.4
3198   Casper                      Casper            WY   70.2
3255   Honolulu                    Honolulu          HI   90.4
3256   Boise                       Boise             ID   95.2
3257   Las Vegas                   Las Vegas         NV   67.9
3258   North Las Vegas             N. Las Vegas      NV   71.2
3259   Eugene                      Springfield       OR   80.5
3260   Portland                    Portland          OR   90.5
3261   Salem                       Salem             OR   91.9
3263   Bakersfield                 Bakersfield       CA   71.3
3264   Chico                       Chico             CA   68.9
3265   Concord                     Concord           CA    74
3266   El Cajon                    San Diego         CA    81
3267   Fullerton                   Buena Park        CA   84.7
3268   Inglewood                   Inglewood         CA   77.6
3269   Long Beach                  Long Beach        CA   83.3
3270   Fresno                      Fresno            CA   71.7
3271   Oakland                     Oakland           CA    79
3272   Ontario                     Upland            CA   76.7
3273   Palm Springs                Palm Springs      CA   71.1
3274   Pasadena                    Pasadena          CA   88.6
3275   Pleasanton                  San Ramon         CA   85.6
3276   Riverside                   Riverside         CA   70.9
3277   Sacramento                  Sacramento        CA   78.7
3278   San Bernardino              San Bernardino    CA    71
3279   San Diego                   San Diego         CA   77.9
3280   San Francisco               San Francisco     CA    82
3281   San Jose                    San Jose          CA   78.7
3282   San Mateo                   Redwood City      CA   85.6
3283   Santa Ana                   Santa Ana         CA   85.5
3284   Camarillo                   Camarillo         CA   78.2
3285   Santa Clarita    Valencia         CA   85.4
3286   Santa Rosa       Rohnert Park     CA   72.3
3287   South Gate       Commerce         CA   75.7
3288   Stockton         Stockton         CA   70.4
3289   Sunnyvale        Sunnyvale        CA   83.1
3290   Woodland Hills   Woodland Hills   CA   88.6
3291   Vista            Carlsbad         CA    91
3292   West Covina      West Covina      CA   90.6
3293   Everett          Everett          WA   92.3
3294   Olympia          Olympia          WA   93.2
3295   Seattle          Seattle          WA   91.6
3296   Spokane          Spokane          WA   80.8
3297   Tacoma           Tacoma           WA   92.2
3298   Anchorage        Anchorage        AK    82
ACO Number   ACO Name           ACO city              ACO state PCT_COMP
      2253   Danbury            Danbury               CT              85.2
      2254   Hartford           Hartford              CT              89.1
      2255   New Haven          New Haven             CT              75.8
      2256   Boston             Boston                MA              71.6
      2257   Lawrence           Lawrence              MA              69.8
      2258   Quincy             Quincy                MA              87.6
      2259   East Bridgewater   East Bridgewater      MA              63.6
      2260   Waltham            Waltham               MA              94.8
      2261   Worcester          Worcester             MA              81.3
      2262   Gardiner           Gardiner              ME              89.2
      2263   Concord            Concord               NH              73.6
      2264   Egg Harbor         Egg Harbor Township   NJ              48.8
      2265   Parsippany         Parsippany            NJ              85.6
      2266   South Plainfield   South Plainfield      NJ              72.6
      2267   Jersey City        Jersey City           NJ              68.5
      2268   Newark             Newark                NJ              64.4
      2269   Fairlawn           Fairlawn              NJ              63.7
      2270   Toms River         Toms River            NJ              69.9
      2271   Trenton            Trenton               NJ              82.2
      2272   Albany             Albany                NY              69.5
      2273   Bronx 1            Bronx                 NY              70.8
      2274   Bronx 2            Bronx                 NY              68.4
      2275   Melville           Melville              NY              57.8
      2276   Buffalo            Buffalo               NY              79.1
      2277   Queens 1           Long Island City      NY              85.6
      2278   Brooklyn 1         Brooklyn              NY              52.3
      2279   Garden City        Garden City           NY              74.3
      2280   Manhattan 1        New York              NY              75.4
      2281   Manhattan 2        New York              NY              71.1
      2282   Pawling            Pawling               NY              74.5
      2283   Brooklyn 2         Brooklyn              NY              60.8
      2284   Queens 2           Bayside               NY               83
      2285   Queens 3           Forest Hills          NY               78
      2286   Peekskill          Peekskill             NY               69
      2287   Rochester          Rochester             NY              66.8
      2288   Brooklyn 3         Brooklyn              NY              75.5
      2289   Queens 4           Jamaica               NY              72.6
      2290   Staten Island      Staten Island         NY              82.1
      2291   Syracuse           Syracuse              NY              75.1
      2292   Brooklyn 4         Brooklyn              NY              65.6
      2293   Guaynabo           Guaynabo              PR              80.8
      2294   Caguas             Caguas                PR              81.6
      2295   Mayaguez           Mayaguez              PR              86.5
      2296   Providence         Providence            RI              74.1
      2297   Burlington         Burlington            VT              81.6
      2355   Washington DC      Washington            DC              67.6
2356   Wilmington              Wilmington           DE   65.6
2357   Lexington               Lexington            KY    61
2358   Louisville              Louisville           KY   63.8
2359   Hanover                 Hanover              MD   71.4
2360   Baltimore               Baltimore            MD    58
2361   Hagerstown              Hagerstown           MD   89.4
2362   Towson                  Towson               MD   70.7
2363   Akron                   Akron                OH   51.2
2364   Mansfield               Mansfield            OH   91.9
2365   Cincinnati              Cincinnati           OH   72.4
2366   Cleveland               Cleveland            OH    58
2367   Columbus                Dublin               OH   80.7
2368   Dayton                  Dayton               OH   77.9
2369   Toledo                  Toledo               OH   65.9
2370   South Point             South Point          OH    84
2371   Allentown               Allentown            PA   61.9
2372   Cranberry Township      Cranberry Township   PA   88.7
2373   Harrisburg              Harrisburg           PA   82.8
2374   Norristown              Norristown           PA   80.6
2375   Philadelphia-Franklin   Philadelphia         PA   57.9
2376   Philadelphia-Penn       Philadelphia         PA   49.9
2377   Pittsburgh              Pittsburgh           PA   78.4
2378   Reading                 Reading              PA   70.8
2379   State College           State College        PA   83.8
2380   Knoxville               Knoxville            TN   80.4
2381   Memphis                 Memphis              TN   64.5
2382   Nashville               Franklin             TN   84.5
2383   Shelbyville             Shelbyville          TN   63.1
2384   Crystal City            Arlington            VA   88.1
2385   Fairfax                 Fairfax              VA   96.1
2386   Fredericksburg          Fredericksburg       VA   61.6
2387   Virginia Beach          Virginia Beach       VA   64.1
2388   Richmond                Richmond             VA   65.6
2389   Roanoke                 Roanoke              VA   66.4
2390   Beckley                 Beckley              WV    94
2556   Fayetteville            Fayetteville         AR   87.9
2557   Little Rock             Little Rock          AR   74.2
2558   Des Moines              Des Moines           IA   56.6
2559   Chicago Central         Chicago              IL   78.2
2560   Chicago Far Southwest   Evergreen Park       IL   85.2
2561   Chicago South           Chicago              IL   73.4
2562   Cook County NW          Schaumburg           IL   87.8
2563   Cook County South       Matteson             IL   75.6
2564   Dekalb                  Dekalb               IL   85.2
2565   Oswego                  Oswego               IL   84.5
2566   Peoria                  Peoria               IL   77.5
2567   Skokie                  Skokie               IL   89.1
2568   Springfield        Springfield        IL    58
2569   Evansville         Evansville         IN   91.2
2570   Ft. Wayne          Ft. Wayne          IN   79.7
2571   Indianapolis       Indianapolis       IN   83.3
2572   Lake County        Merrillville       IN   83.6
2573   Detroit            Detroit            MI   56.4
2574   Lansing            Lansing            MI   60.6
2575   Macomb County      Clinton Township   MI   77.4
2576   Traverse City      Traverse City      MI   59.3
2577   Oakland County     Troy               MI   85.2
2578   Duluth             Duluth             MN   73.4
2579   Minneapolis        Minneapolis        MN   87.9
2580   Rochester          Rochester          MN   74.2
2581   Kansas City        Kansas City        MO   91.5
2582   Springfield        Springfield        MO   74.4
2583   St. Louis          St. Louis          MO   72.8
2584   Eau Claire         Eau Claire         WI    87
2585   Green Bay          Green Bay          WI   87.9
2586   Madison            Madison            WI   88.4
2587   Milwaukee          Milwaukee          WI   66.9
2901   Gulfport           Gulfport           MS   68.9
2902   Jackson            Jackson            MS   42.1
2904   Birmingham         Birmingham         AL   46.1
2905   Huntsville         Huntsville         AL   55.6
2906   Mobile             Mobile             AL   52.3
2907   Charleston         North Charleston   SC   52.6
2908   Columbia           Columbia           SC   59.4
2909   Greenville, SC     Greenville         SC   61.5
2910   Atlanta            Atlanta            GA   53.4
2966   Lauderdale Lakes   Lauderdale Lake    FL   56.3
2967   Fort Lauderdale    Margate            FL    57
2968   Fort Myers         Fort Myers         FL   55.9
2969   Gainesville        Gainesville        FL   72.7
2970   Jacksonville       Jacksonville       FL   57.3
2971   Lakeland           Lakeland           FL   53.3
2972   Miami North        Miami Lakes        FL   61.1
2973   Miami South        Palmetto Bay       FL   64.2
2974   Ocala              Ocala              FL   61.3
2975   Orange County      Orlando            FL   65.6
2976   Pensacola          Pensacola          FL   51.6
2977   Seminole County    Lake Mary          FL   56.5
2978   St. Petersburg     St. Petersburg     FL   63.8
2979   Tampa              Tampa              FL   55.6
2980   West Palm Beach    West Palm Beach    FL   55.7
2981   Columbus           Columbus           GA   35.2
2982   Dekalb County      Atlanta            GA   55.8
2983   Douglasville       Douglasville       GA   55.1
2984   Gainesville, GA    Gainesville                  GA   62.2
2985   Gwinnett County    Duluth                       GA   49.1
2986   Macon              Macon                        GA   41.6
2987   Savannah           Savannah                     GA   74.7
2988   Baton Rouge        Baton Rouge                  LA   53.1
2989   Jefferson Parish   Elmwood                      LA   62.2
2990   New Orleans        New Orleans                  LA   94.4
2991   Shreveport         Shreveport                   LA   38.7
2992   Asheville          Asheville                    NC   62.5
2993   Charlotte          Charlotte                    NC   61.5
2994   Durham             Durham                       NC   52.7
2995   Fayetteville       Fayetteville                 NC   60.1
2996   Greenville, NC     Greenville                   NC   53.9
2997   Raleigh            Raleigh                      NC   67.5
2998   Winston-Salem      Winston-Salem                NC    56
3105   Flagstaff          Flagstaff                    AZ   61.1
3106   Maricopa Central   Phoenix                      AZ   51.2
3107   Maricopa South     Mesa                         AZ   65.8
3108   Maricopa West      Glendale                     AZ   51.9
3109   Tucson             Tucson                       AZ    48
3110   Window Rock        St. Michaels                 AZ   42.7
3154   Aurora             Aurora                       CO   72.4
3155   Colorado North     Longmont                     CO   80.8
3156   Colorado Springs   Colorado Springs             CO   53.5
3157   Denver             Lakewood                     CO   79.8
3158   Overland Park      Overland Park                KS   81.1
3159   Wichita            Wichita                      KS   89.6
3160   Billings           Billings                     MT    56
3162   Bismarck           Bismarck                     ND   73.2
3163   Lincoln            Lincoln                      NE    70
3164   Albuquerque        Los Ranchos de Albuquerque   NM   59.8
3165   Las Cruces         Las Cruces                   NM   69.5
3166   Cleveland Co.      Norman                       OK   65.4
3167   Oklahoma County    Warr Acres                   OK   82.1
3168   Tulsa              Tulsa                        OK   58.7
3169   Sioux Falls        Sioux Falls                  SD   66.3
3170   Arlington          Grand Prairie                TX   70.8
3171   Austin             Austin                       TX   85.5
3172   Collin Co.         McKinney                     TX    69
3173   Dallas             Duncanville                  TX   53.6
3174   Dallas Co. NE      Richardson                   TX   61.6
3175   Dallas Co. NW      Farmers Branch               TX    62
3176   Denton Co.         Denton                       TX    77
3177   El Paso            El Paso                      TX   67.4
3178   Fort Bend Co.      Katy                         TX   52.9
3179   Fort Worth         Fort Worth                   TX    84
3180   Harris Co. East    Houston                      TX   72.1
3181   Harris Co. NE               Houston           TX   75.2
3182   Harris Co. NW               Katy              TX   84.9
3183   Hidalgo Co. - Cameron Co.   McAllen           TX   63.8
3184   Houston NW                  Houston           TX   74.8
3185   Houston South               Houston           TX   57.9
3186   Houston West                Houston           TX   59.2
3187   Laredo                      Laredo            TX   56.2
3188   Lubbock                     Lubbock           TX    64
3189   Montgomery Co.              Spring            TX   60.3
3190   San Antonio East            San Antonio       TX   84.1
3191   San Antonio North           San Antonio       TX   86.5
3192   San Antonio West            San Antonio       TX   82.7
3193   Tyler                       Tyler             TX   65.6
3194   Waco                        Waco              TX    77
3195   Williamson Co.              Leander           TX   78.1
3196   Orem                        Orem              UT   72.9
3197   Salt Lake City              South Salt Lake   UT   77.2
3198   Casper                      Casper            WY   69.5
3255   Honolulu                    Honolulu          HI   89.1
3256   Boise                       Boise             ID   94.8
3257   Las Vegas                   Las Vegas         NV   66.6
3258   North Las Vegas             N. Las Vegas      NV   69.4
3259   Eugene                      Springfield       OR   79.5
3260   Portland                    Portland          OR   89.9
3261   Salem                       Salem             OR   91.2
3263   Bakersfield                 Bakersfield       CA   69.8
3264   Chico                       Chico             CA   67.8
3265   Concord                     Concord           CA   72.9
3266   El Cajon                    San Diego         CA   79.7
3267   Fullerton                   Buena Park        CA    83
3268   Inglewood                   Inglewood         CA   76.3
3269   Long Beach                  Long Beach        CA   81.9
3270   Fresno                      Fresno            CA   69.5
3271   Oakland                     Oakland           CA   77.9
3272   Ontario                     Upland            CA   75.3
3273   Palm Springs                Palm Springs      CA   69.6
3274   Pasadena                    Pasadena          CA   87.3
3275   Pleasanton                  San Ramon         CA   84.5
3276   Riverside                   Riverside         CA   69.4
3277   Sacramento                  Sacramento        CA   77.3
3278   San Bernardino              San Bernardino    CA   69.5
3279   San Diego                   San Diego         CA   76.3
3280   San Francisco               San Francisco     CA   81.1
3281   San Jose                    San Jose          CA   77.5
3282   San Mateo                   Redwood City      CA    84
3283   Santa Ana                   Santa Ana         CA   83.9
3284   Camarillo                   Camarillo         CA    77
3285   Santa Clarita    Valencia         CA   84.2
3286   Santa Rosa       Rohnert Park     CA   71.3
3287   South Gate       Commerce         CA   74.8
3288   Stockton         Stockton         CA   68.8
3289   Sunnyvale        Sunnyvale        CA   81.6
3290   Woodland Hills   Woodland Hills   CA   87.2
3291   Vista            Carlsbad         CA   90.1
3292   West Covina      West Covina      CA   89.3
3293   Everett          Everett          WA   91.5
3294   Olympia          Olympia          WA   92.5
3295   Seattle          Seattle          WA   90.7
3296   Spokane          Spokane          WA   79.2
3297   Tacoma           Tacoma           WA   91.7
3298   Anchorage        Anchorage        AK   80.9
                                                                                                                                                                               Data as of: 09/20/2020
2020 Census HU Enumeration Progress by State                                                                                            Data Source: Census Data Lake and Unified Tracking System.

                                             % HUs            % HUs             % HUs                                                                        % HUs          % HUs         % HUs
                       % HUs that Self-                                                         Daily                                  % HUs that Self-                                               Daily
        State*                            Enumerated in     Enumerated        Enumerated                                State*                            Enumerated in   Enumerated    Enumerated
                         Responded                                                             Change                                    Responded                                                   Change
                                             NRFU           Current Day        Prior Day                                                                     NRFU         Current Day    Prior Day
U.S. Total                  66.1%            29.2%             95.4%             95.0%          0.4%
                                                                                                               Montana                      59.5%            30.1%          89.6%         89.0%      0.6%
Alabama                     62.7%            25.6%             88.4%             87.8%          0.6%
Alaska                      53.8%            43.2%             97.0%             96.7%          0.4%           Nebraska                     71.4%            25.1%          96.5%         96.1%      0.3%
Arizona                     63.1%            29.0%             92.1%             91.5%          0.6%           Nevada                       65.9%            29.6%          95.4%         95.0%      0.4%
Arkansas                    60.1%            38.2%             98.3%             98.0%          0.3%           New Hampshire                66.4%            30.8%          97.3%         96.9%      0.4%
California                  68.6%            28.4%             97.0%             96.7%          0.2%           New Jersey                   68.5%            27.5%          96.0%         95.6%      0.4%
Colorado                    69.3%            25.8%             95.1%             94.7%          0.3%           New Mexico                   57.3%            34.2%          91.5%         90.9%      0.6%
Connecticut                 70.1%            28.2%             98.3%             98.1%          0.2%           New York                     63.0%            32.9%          95.9%         95.5%      0.4%
Delaware                    64.1%            30.1%             94.2%             93.7%          0.5%           North Carolina               62.3%            29.5%          91.8%         91.3%      0.6%
District of Columbia        62.7%            31.2%             93.9%             93.6%          0.3%           North Dakota                 64.7%            32.0%          96.8%         96.5%      0.3%
Florida                     62.9%            29.6%             92.5%             92.0%          0.6%           Ohio                         70.1%            26.8%          96.9%         96.6%      0.3%
Georgia                     61.7%            29.0%             90.7%             90.0%          0.7%           Oklahoma                     60.3%            33.5%          93.8%         93.3%      0.5%
Hawaii                      62.5%            36.9%             99.4%             99.3%          0.1%           Oregon                       68.6%            28.7%          97.3%         97.2%      0.1%
Idaho                       69.0%            30.8%             99.8%             99.8%          0.0%           Pennsylvania                 68.8%            27.7%          96.5%         96.2%      0.3%
Illinois                    70.6%            26.4%             96.9%             96.8%          0.2%           Rhode Island                 64.5%            32.2%          96.7%         96.3%      0.4%
Indiana                     69.8%            28.7%             98.6%             98.4%          0.1%           South Carolina               60.1%            30.1%          90.2%         89.6%      0.6%
Iowa                        70.8%            23.3%             94.1%             93.6%          0.5%           South Dakota                 66.7%            27.5%          94.2%         93.8%      0.4%
Kansas                      69.3%            29.3%             98.6%             98.4%          0.2%           Tennessee                    65.4%            30.8%          96.2%         95.9%      0.3%
Kentucky                    67.8%            25.6%             93.4%             92.9%          0.5%           Texas                        61.8%            33.8%          95.6%         95.2%      0.4%
Louisiana                   59.4%            30.4%             89.8%             89.1%          0.6%           Utah                         70.4%            26.9%          97.4%         97.1%      0.2%
Maine                       57.9%            41.0%             98.9%             98.7%          0.2%           Vermont                      60.0%            38.5%          98.5%         98.3%      0.3%
Maryland                    70.3%            26.3%             96.6%             96.3%          0.2%           Virginia                     70.6%            25.1%          95.7%         95.3%      0.4%
Massachusetts               68.6%            28.2%             96.8%             96.5%          0.3%           Washington                   71.8%            26.7%          98.5%         98.4%      0.1%
Michigan                    70.8%            24.9%             95.7%             95.4%          0.4%           West Virginia                56.0%            43.9%          99.8%         99.8%      0.0%
Minnesota                   74.6%            23.3%             97.9%             97.7%          0.2%           Wisconsin                    71.8%            26.5%          98.3%         98.2%      0.1%
Mississippi                 59.7%            30.6%             90.3%             89.6%          0.6%           Wyoming                      60.5%            33.3%          93.8%         93.2%      0.6%
Missouri                    65.3%            31.8%             97.1%             97.0%          0.2%           Puerto Rico                  34.2%            63.8%          98.0%         97.7%      0.3%


Note: Percentages may not sum due to rounding. A limited number of areas were part of the NRFU “soft launch” beginning July 16 and could have higher
completion rates due to more time in the field. Percentages for the U.S. Total do not include housing units in Puerto Rico.

        1        2020CENSUS.GOV
                                                                                                                                 Pre-decisional - Internal Only - Not for Public Distribution
                                                                                                                                                                               Data as of: 09/21/2020
2020 Census HU Enumeration Progress by State                                                                                            Data Source: Census Data Lake and Unified Tracking System.

                                             % HUs            % HUs             % HUs                                                                        % HUs          % HUs         % HUs
                       % HUs that Self-                                                         Daily                                  % HUs that Self-                                               Daily
        State*                            Enumerated in     Enumerated        Enumerated                                State*                            Enumerated in   Enumerated    Enumerated
                         Responded                                                             Change                                    Responded                                                   Change
                                             NRFU           Current Day        Prior Day                                                                     NRFU         Current Day    Prior Day
U.S. Total                  66.2%            29.6%             95.8%             95.4%          0.4%
                                                                                                               Montana                      59.6%            30.7%          90.3%         89.6%      0.7%
Alabama                     62.8%            26.3%             89.1%             88.4%          0.7%
Alaska                      53.8%            43.5%             97.4%             97.0%          0.3%           Nebraska                     71.4%            25.4%          96.9%         96.5%      0.4%
Arizona                     63.2%            29.6%             92.8%             92.1%          0.7%           Nevada                       65.9%            30.0%          95.8%         95.4%      0.4%
Arkansas                    60.2%            38.4%             98.5%             98.3%          0.2%           New Hampshire                66.5%            31.2%          97.7%         97.3%      0.4%
California                  68.6%            28.6%             97.3%             97.0%          0.3%           New Jersey                   68.6%            27.9%          96.5%         96.0%      0.4%
Colorado                    69.4%            26.1%             95.4%             95.1%          0.3%           New Mexico                   57.4%            34.8%          92.2%         91.5%      0.7%
Connecticut                 70.1%            28.3%             98.4%             98.3%          0.2%           New York                     63.1%            33.2%          96.3%         95.9%      0.4%
Delaware                    64.1%            30.6%             94.7%             94.2%          0.5%           North Carolina               62.4%            30.2%          92.5%         91.8%      0.7%
District of Columbia        62.8%            31.5%             94.3%             93.9%          0.4%           North Dakota                 64.8%            32.5%          97.2%         96.8%      0.5%
Florida                     63.0%            30.2%             93.2%             92.5%          0.7%           Ohio                         70.1%            27.1%          97.2%         96.9%      0.3%
Georgia                     61.7%            29.8%             91.5%             90.7%          0.8%           Oklahoma                     60.4%            34.0%          94.4%         93.8%      0.6%
Hawaii                      62.5%            37.0%             99.5%             99.4%          0.1%           Oregon                       68.6%            28.9%          97.5%         97.3%      0.2%
Idaho                       69.0%            30.8%             99.8%             99.8%          0.0%           Pennsylvania                 68.8%            28.0%          96.8%         96.5%      0.3%
Illinois                    70.6%            26.6%             97.2%             96.9%          0.3%           Rhode Island                 64.6%            32.5%          97.1%         96.7%      0.4%
Indiana                     69.9%            28.9%             98.7%             98.6%          0.2%           South Carolina               60.1%            30.8%          90.9%         90.2%      0.7%
Iowa                        70.9%            23.8%             94.7%             94.1%          0.6%           South Dakota                 66.8%            27.8%          94.6%         94.2%      0.4%
Kansas                      69.3%            29.5%             98.8%             98.6%          0.2%           Tennessee                    65.4%            31.1%          96.5%         96.2%      0.4%
Kentucky                    67.8%            26.2%             94.0%             93.4%          0.6%           Texas                        61.9%            34.2%          96.1%         95.6%      0.5%
Louisiana                   59.4%            31.0%             90.4%             89.8%          0.6%           Utah                         70.5%            27.3%          97.8%         97.4%      0.4%
Maine                       57.9%            41.2%             99.1%             98.9%          0.2%           Vermont                      60.0%            38.7%          98.8%         98.5%      0.2%
Maryland                    70.4%            26.5%             96.9%             96.6%          0.3%           Virginia                     70.6%            25.5%          96.1%         95.7%      0.4%
Massachusetts               68.6%            28.5%             97.1%             96.8%          0.3%           Washington                   71.9%            26.8%          98.6%         98.5%      0.1%
Michigan                    70.8%            25.4%             96.2%             95.7%          0.5%           West Virginia                56.0%            43.9%          99.8%         99.8%      0.0%
Minnesota                   74.7%            23.5%             98.2%             97.9%          0.3%           Wisconsin                    71.8%            26.6%          98.5%         98.3%      0.1%
Mississippi                 59.7%            31.3%             91.0%             90.3%          0.7%           Wyoming                      60.5%            34.0%          94.5%         93.8%      0.7%
Missouri                    65.4%            32.1%             97.4%             97.1%          0.3%           Puerto Rico                  34.3%            64.2%          98.4%         98.0%      0.4%


Note: Percentages may not sum due to rounding. A limited number of areas were part of the NRFU “soft launch” beginning July 16 and could have higher
completion rates due to more time in the field. Percentages for the U.S. Total do not include housing units in Puerto Rico.

        2        2020CENSUS.GOV
                                                                                                                                 Pre-decisional - Internal Only - Not for Public Distribution
                                                                                                                                                                               Data as of: 09/22/2020
2020 Census HU Enumeration Progress by State                                                                                            Data Source: Census Data Lake and Unified Tracking System.

                                             % HUs            % HUs             % HUs                                                                        % HUs          % HUs         % HUs
                       % HUs that Self-                                                         Daily                                  % HUs that Self-                                               Daily
        State*                            Enumerated in     Enumerated        Enumerated                                State*                            Enumerated in   Enumerated    Enumerated
                         Responded                                                             Change                                    Responded                                                   Change
                                             NRFU           Current Day        Prior Day                                                                     NRFU         Current Day    Prior Day
U.S. Total                  66.2%            30.0%             96.2%             95.8%          0.4%
                                                                                                               Montana                      59.7%            31.4%          91.0%         90.3%      0.8%
Alabama                     62.8%            27.0%             89.8%             89.1%          0.7%
Alaska                      53.9%            43.8%             97.7%             97.4%          0.3%           Nebraska                     71.5%            25.8%          97.2%         96.9%      0.4%
Arizona                     63.3%            30.2%             93.4%             92.8%          0.7%           Nevada                       65.9%            30.3%          96.3%         95.8%      0.4%
Arkansas                    60.2%            38.5%             98.7%             98.5%          0.1%           New Hampshire                66.5%            31.5%          98.0%         97.7%      0.4%
California                  68.7%            28.8%             97.5%             97.3%          0.3%           New Jersey                   68.6%            28.2%          96.9%         96.5%      0.4%
Colorado                    69.4%            26.4%             95.8%             95.4%          0.4%           New Mexico                   57.5%            35.5%          93.0%         92.2%      0.8%
Connecticut                 70.2%            28.5%             98.6%             98.4%          0.2%           New York                     63.2%            33.5%          96.7%         96.3%      0.4%
Delaware                    64.2%            31.0%             95.2%             94.7%          0.5%           North Carolina               62.4%            30.9%          93.3%         92.5%      0.7%
District of Columbia        62.8%            31.9%             94.7%             94.3%          0.4%           North Dakota                 64.8%            32.9%          97.6%         97.2%      0.4%
Florida                     63.0%            30.9%             93.9%             93.2%          0.7%           Ohio                         70.2%            27.3%          97.5%         97.2%      0.3%
Georgia                     61.8%            30.5%             92.3%             91.5%          0.8%           Oklahoma                     60.4%            34.5%          94.9%         94.4%      0.5%
Hawaii                      62.6%            37.0%             99.6%             99.5%          0.1%           Oregon                       68.7%            29.0%          97.7%         97.5%      0.2%
Idaho                       69.0%            30.8%             99.8%             99.8%          0.0%           Pennsylvania                 68.9%            28.3%          97.2%         96.8%      0.3%
Illinois                    70.7%            26.8%             97.5%             97.2%          0.3%           Rhode Island                 64.7%            32.8%          97.4%         97.1%      0.4%
Indiana                     69.9%            29.0%             98.9%             98.7%          0.2%           South Carolina               60.2%            31.5%          91.7%         90.9%      0.8%
Iowa                        70.9%            24.4%             95.4%             94.7%          0.6%           South Dakota                 66.8%            28.3%          95.1%         94.6%      0.5%
Kansas                      69.3%            29.6%             98.9%             98.8%          0.2%           Tennessee                    65.5%            31.4%          96.9%         96.5%      0.4%
Kentucky                    67.8%            26.8%             94.6%             94.0%          0.6%           Texas                        61.9%            34.6%          96.5%         96.1%      0.4%
Louisiana                   59.5%            31.7%             91.1%             90.4%          0.7%           Utah                         70.5%            27.6%          98.1%         97.8%      0.4%
Maine                       57.9%            41.4%             99.3%             99.1%          0.2%           Vermont                      60.0%            39.0%          99.0%         98.8%      0.3%
Maryland                    70.4%            26.8%             97.2%             96.9%          0.3%           Virginia                     70.7%            25.8%          96.5%         96.1%      0.4%
Massachusetts               68.7%            28.7%             97.4%             97.1%          0.3%           Washington                   71.9%            26.9%          98.7%         98.6%      0.1%
Michigan                    70.9%            25.8%             96.6%             96.2%          0.4%           West Virginia                56.0%            43.9%          99.9%         99.8%      0.0%
Minnesota                   74.7%            23.7%             98.4%             98.2%          0.2%           Wisconsin                    71.8%            26.8%          98.6%         98.5%      0.1%
Mississippi                 59.7%            32.1%             91.8%             91.0%          0.8%           Wyoming                      60.6%            34.6%          95.2%         94.5%      0.7%
Missouri                    65.4%            32.3%             97.7%             97.4%          0.3%           Puerto Rico                  34.3%            64.5%          98.8%         98.4%      0.4%

Note: Percentages may not sum due to rounding. A limited number of areas were part of the NRFU “soft launch” beginning July 16 and could have higher
completion rates due to more time in the field. Percentages for the U.S. Total do not include housing units in Puerto Rico.

        3        2020CENSUS.GOV
                                                                                                                                 Pre-decisional - Internal Only - Not for Public Distribution
                                                                                                                                                                               Data as of: 09/23/2020
2020 Census HU Enumeration Progress by State                                                                                            Data Source: Census Data Lake and Unified Tracking System.

                                             % HUs            % HUs             % HUs                                                                        % HUs          % HUs         % HUs
                       % HUs that Self-                                                         Daily                                  % HUs that Self-                                               Daily
        State*                            Enumerated in     Enumerated        Enumerated                                State*                            Enumerated in   Enumerated    Enumerated
                         Responded                                                             Change                                    Responded                                                   Change
                                             NRFU           Current Day        Prior Day                                                                     NRFU         Current Day    Prior Day
U.S. Total                  66.3%            30.3%             96.6%             96.2%          0.4%
                                                                                                               Montana                      59.7%            32.1%          91.9%         91.0%      0.8%
Alabama                     62.9%            27.7%             90.5%             89.8%          0.7%
Alaska                      54.0%            44.1%             98.0%             97.7%          0.3%           Nebraska                     71.5%            26.1%          97.6%         97.2%      0.4%
Arizona                     63.3%            30.8%             94.1%             93.4%          0.6%           Nevada                       66.0%            30.7%          96.7%         96.3%      0.4%
Arkansas                    60.2%            38.7%             98.9%             98.7%          0.2%           New Hampshire                66.5%            31.8%          98.3%         98.0%      0.3%
California                  68.7%            29.0%             97.7%             97.5%          0.2%           New Jersey                   68.7%            28.5%          97.2%         96.9%      0.4%
Colorado                    69.4%            26.7%             96.1%             95.8%          0.3%           New Mexico                   57.5%            36.2%          93.7%         93.0%      0.7%
Connecticut                 70.2%            28.6%             98.8%             98.6%          0.1%           New York                     63.2%            33.9%          97.1%         96.7%      0.4%
Delaware                    64.2%            31.5%             95.7%             95.2%          0.5%           North Carolina               62.5%            31.5%          94.0%         93.3%      0.7%
District of Columbia        62.9%            32.2%             95.1%             94.7%          0.4%           North Dakota                 64.8%            33.2%          98.0%         97.6%      0.3%
Florida                     63.1%            31.5%             94.6%             93.9%          0.6%           Ohio                         70.2%            27.6%          97.8%         97.5%      0.3%
Georgia                     61.9%            31.2%             93.1%             92.3%          0.8%           Oklahoma                     60.5%            34.9%          95.3%         94.9%      0.5%
Hawaii                      62.6%            37.1%             99.7%             99.6%          0.1%           Oregon                       68.7%            29.1%          97.8%         97.7%      0.2%
Idaho                       69.0%            30.8%             99.8%             99.8%          0.0%           Pennsylvania                 68.9%            28.6%          97.5%         97.2%      0.3%
Illinois                    70.7%            27.1%             97.8%             97.5%          0.3%           Rhode Island                 64.7%            33.1%          97.7%         97.4%      0.3%
Indiana                     69.9%            29.2%             99.1%             98.9%          0.2%           South Carolina               60.2%            32.2%          92.5%         91.7%      0.8%
Iowa                        71.0%            25.0%             96.0%             95.4%          0.6%           South Dakota                 66.8%            28.7%          95.5%         95.1%      0.5%
Kansas                      69.3%            29.7%             99.1%             98.9%          0.1%           Tennessee                    65.5%            31.7%          97.2%         96.9%      0.3%
Kentucky                    67.8%            27.3%             95.2%             94.6%          0.6%           Texas                        62.0%            35.0%          97.0%         96.5%      0.5%
Louisiana                   59.5%            32.3%             91.8%             91.1%          0.7%           Utah                         70.5%            27.9%          98.4%         98.1%      0.3%
Maine                       57.9%            41.6%             99.5%             99.3%          0.2%           Vermont                      60.1%            39.1%          99.2%         99.0%      0.2%
Maryland                    70.4%            27.1%             97.5%             97.2%          0.3%           Virginia                     70.8%            26.1%          96.9%         96.5%      0.4%
Massachusetts               68.7%            28.9%             97.6%             97.4%          0.3%           Washington                   71.9%            26.9%          98.8%         98.7%      0.1%
Michigan                    70.9%            26.2%             97.1%             96.6%          0.4%           West Virginia                56.0%            43.9%          99.9%         99.9%      0.0%
Minnesota                   74.7%            23.8%             98.6%             98.4%          0.2%           Wisconsin                    71.9%            26.9%          98.8%         98.6%      0.2%
Mississippi                 59.8%            32.7%             92.5%             91.8%          0.7%           Wyoming                      60.6%            35.3%          95.9%         95.2%      0.7%
Missouri                    65.4%            32.5%             97.9%             97.7%          0.2%           Puerto Rico                  34.4%            64.7%          99.1%         98.8%      0.3%


Note: Percentages may not sum due to rounding. A limited number of areas were part of the NRFU “soft launch” beginning July 16 and could have higher
completion rates due to more time in the field. Percentages for the U.S. Total do not include housing units in Puerto Rico.

        4        2020CENSUS.GOV
                                                                                                                                 Pre-decisional - Internal Only - Not for Public Distribution
                                                                                                                                                                               Data as of: 09/24/2020
2020 Census HU Enumeration Progress by State                                                                                            Data Source: Census Data Lake and Unified Tracking System.

                                             % HUs            % HUs             % HUs                                                                        % HUs          % HUs         % HUs
                       % HUs that Self-                                                         Daily                                  % HUs that Self-                                               Daily
        State*                            Enumerated in     Enumerated        Enumerated                                State*                            Enumerated in   Enumerated    Enumerated
                         Responded                                                             Change                                    Responded                                                   Change
                                             NRFU           Current Day        Prior Day                                                                     NRFU         Current Day    Prior Day
U.S. Total                  66.3%            30.7%             97.0%             96.6%          0.4%
                                                                                                               Montana                      59.8%            32.8%          92.6%         91.9%      0.8%
Alabama                     62.9%            28.2%             91.1%             90.5%          0.6%
Alaska                      54.0%            44.3%             98.3%             98.0%          0.3%           Nebraska                     71.5%            26.4%          98.0%         97.6%      0.3%
Arizona                     63.4%            31.3%             94.7%             94.1%          0.6%           Nevada                       66.0%            31.0%          97.1%         96.7%      0.4%
Arkansas                    60.2%            38.6%             98.9%             98.9%          0.0%           New Hampshire                66.6%            32.2%          98.7%         98.3%      0.4%
California                  68.8%            29.2%             97.9%             97.7%          0.2%           New Jersey                   68.7%            28.9%          97.7%         97.2%      0.4%
Colorado                    69.5%            27.1%             96.5%             96.1%          0.4%           New Mexico                   57.7%            36.7%          94.4%         93.7%      0.7%
Connecticut                 70.2%            28.8%             99.0%             98.8%          0.2%           New York                     63.3%            34.3%          97.6%         97.1%      0.5%
Delaware                    64.3%            32.2%             96.4%             95.7%          0.7%           North Carolina               62.6%            32.2%          94.7%         94.0%      0.7%
District of Columbia        62.9%            32.9%             95.9%             95.1%          0.8%           North Dakota                 64.8%            33.4%          98.3%         98.0%      0.3%
Florida                     63.1%            32.0%             95.2%             94.6%          0.6%           Ohio                         70.2%            27.9%          98.1%         97.8%      0.3%
Georgia                     61.9%            31.9%             93.8%             93.1%          0.7%           Oklahoma                     60.5%            35.3%          95.8%         95.3%      0.5%
Hawaii                      62.6%            37.1%             99.7%             99.7%          0.0%           Oregon                       68.7%            29.3%          98.0%         97.8%      0.2%
Idaho                       69.0%            30.7%             99.8%             99.8%          0.0%           Pennsylvania                 68.9%            28.9%          97.8%         97.5%      0.3%
Illinois                    70.8%            27.2%             98.0%             97.8%          0.2%           Rhode Island                 64.8%            33.4%          98.2%         97.7%      0.5%
Indiana                     69.9%            29.3%             99.2%             99.1%          0.2%           South Carolina               60.3%            32.9%          93.3%         92.5%      0.8%
Iowa                        71.0%            25.5%             96.6%             96.0%          0.6%           South Dakota                 66.9%            29.1%          96.0%         95.5%      0.5%
Kansas                      69.4%            29.8%             99.2%             99.1%          0.1%           Tennessee                    65.5%            31.9%          97.4%         97.2%      0.3%
Kentucky                    67.9%            27.8%             95.7%             95.2%          0.5%           Texas                        62.0%            35.3%          97.3%         97.0%      0.3%
Louisiana                   59.6%            32.9%             92.5%             91.8%          0.7%           Utah                         70.6%            28.2%          98.7%         98.4%      0.3%
Maine                       57.9%            41.8%             99.7%             99.5%          0.2%           Vermont                      60.1%            39.3%          99.4%         99.2%      0.2%
Maryland                    70.5%            27.4%             97.9%             97.5%          0.4%           Virginia                     70.9%            26.3%          97.2%         96.9%      0.3%
Massachusetts               68.8%            29.2%             98.0%             97.6%          0.3%           Washington                   71.9%            27.0%          99.0%         98.8%      0.1%
Michigan                    70.9%            26.6%             97.5%             97.1%          0.4%           West Virginia                56.0%            43.9%          99.9%         99.9%      0.0%
Minnesota                   74.7%            23.8%             98.6%             98.6%          0.0%           Wisconsin                    71.9%            26.9%          98.8%         98.8%      0.0%
Mississippi                 59.8%            33.4%             93.2%             92.5%          0.7%           Wyoming                      60.6%            35.9%          96.5%         95.9%      0.6%
Missouri                    65.4%            32.7%             98.2%             97.9%          0.2%           Puerto Rico                  34.4%            64.9%          99.3%         99.1%      0.2%

Note: Percentages may not sum due to rounding. A limited number of areas were part of the NRFU “soft launch” beginning July 16 and could have higher
completion rates due to more time in the field. Percentages for the U.S. Total do not include housing units in Puerto Rico.

        5        2020CENSUS.GOV
                                                                                                                                 Pre-decisional - Internal Only - Not for Public Distribution
                                                                                                                                                                               Data as of: 09/25/2020
2020 Census HU Enumeration Progress by State                                                                                            Data Source: Census Data Lake and Unified Tracking System.

                                             % HUs            % HUs             % HUs                                                                        % HUs          % HUs         % HUs
                       % HUs that Self-                                                         Daily                                  % HUs that Self-                                               Daily
        State*                            Enumerated in     Enumerated        Enumerated                                State*                            Enumerated in   Enumerated    Enumerated
                         Responded                                                             Change                                    Responded                                                   Change
                                             NRFU           Current Day        Prior Day                                                                     NRFU         Current Day    Prior Day
U.S. Total                  66.4%            31.0%             97.4%             97.0%          0.4%
                                                                                                               Montana                      59.8%            33.6%          93.4%         92.6%      0.8%
Alabama                     62.9%            28.9%             91.8%             91.1%          0.7%
Alaska                      54.1%            44.6%             98.7%             98.3%          0.3%           Nebraska                     71.5%            26.8%          98.3%         98.0%      0.4%
Arizona                     63.4%            31.9%             95.3%             94.7%          0.7%           Nevada                       66.0%            31.5%          97.6%         97.1%      0.5%
Arkansas                    60.3%            38.9%             99.2%             98.9%          0.3%           New Hampshire                66.6%            32.3%          98.9%         98.7%      0.1%
California                  68.8%            29.4%             98.2%             97.9%          0.3%           New Jersey                   68.8%            29.2%          98.0%         97.7%      0.3%
Colorado                    69.5%            27.4%             96.9%             96.5%          0.4%           New Mexico                   57.8%            37.0%          94.8%         94.4%      0.4%
Connecticut                 70.2%            28.9%             99.1%             99.0%          0.1%           New York                     63.3%            34.6%          97.9%         97.6%      0.3%
Delaware                    64.3%            32.7%             97.0%             96.4%          0.5%           North Carolina               62.6%            32.6%          95.2%         94.7%      0.5%
District of Columbia        63.0%            33.3%             96.3%             95.9%          0.4%           North Dakota                 64.8%            33.7%          98.6%         98.3%      0.3%
Florida                     63.2%            32.6%             95.8%             95.2%          0.6%           Ohio                         70.2%            28.1%          98.3%         98.1%      0.2%
Georgia                     62.0%            32.5%             94.5%             93.8%          0.7%           Oklahoma                     60.5%            35.9%          96.4%         95.8%      0.6%
Hawaii                      62.6%            37.1%             99.8%             99.7%          0.0%           Oregon                       68.7%            29.4%          98.2%         98.0%      0.2%
Idaho                       69.0%            30.7%             99.8%             99.8%          0.0%           Pennsylvania                 69.0%            29.1%          98.1%         97.8%      0.3%
Illinois                    70.8%            27.6%             98.4%             98.0%          0.4%           Rhode Island                 64.8%            33.6%          98.4%         98.2%      0.2%
Indiana                     69.9%            29.4%             99.4%             99.2%          0.1%           South Carolina               60.3%            33.6%          93.9%         93.3%      0.7%
Iowa                        71.1%            26.1%             97.2%             96.6%          0.6%           South Dakota                 66.9%            29.6%          96.5%         96.0%      0.5%
Kansas                      69.4%            29.9%             99.3%             99.2%          0.1%           Tennessee                    65.6%            32.1%          97.7%         97.4%      0.3%
Kentucky                    67.9%            28.3%             96.2%             95.7%          0.5%           Texas                        62.1%            35.8%          97.8%         97.3%      0.5%
Louisiana                   59.6%            33.6%             93.2%             92.5%          0.7%           Utah                         70.6%            28.4%          99.0%         98.7%      0.3%
Maine                       57.9%            41.8%             99.7%             99.7%          0.1%           Vermont                      60.1%            39.4%          99.5%         99.4%      0.1%
Maryland                    70.5%            27.7%             98.2%             97.9%          0.3%           Virginia                     70.9%            26.7%          97.6%         97.2%      0.4%
Massachusetts               68.8%            29.4%             98.2%             98.0%          0.3%           Washington                   71.9%            27.2%          99.2%         99.0%      0.2%
Michigan                    70.9%            26.9%             97.8%             97.5%          0.3%           West Virginia                56.0%            43.9%          99.9%         99.9%      0.0%
Minnesota                   74.8%            24.0%             98.8%             98.6%          0.2%           Wisconsin                    71.9%            27.2%          99.1%         98.8%      0.3%
Mississippi                 59.8%            34.1%             93.9%             93.2%          0.7%           Wyoming                      60.7%            36.6%          97.2%         96.5%      0.7%
Missouri                    65.5%            33.0%             98.4%             98.2%          0.3%           Puerto Rico                  34.5%            65.0%          99.5%         99.3%      0.2%


Note: Percentages may not sum due to rounding. A limited number of areas were part of the NRFU “soft launch” beginning July 16 and could have higher
completion rates due to more time in the field. Percentages for the U.S. Total do not include housing units in Puerto Rico.

        6        2020CENSUS.GOV
                                                                                                                                 Pre-decisional - Internal Only - Not for Public Distribution
                                                                                                                                                                               Data as of: 09/26/2020
2020 Census HU Enumeration Progress by State                                                                                            Data Source: Census Data Lake and Unified Tracking System.

                                             % HUs            % HUs             % HUs                                                                        % HUs          % HUs         % HUs
                       % HUs that Self-                                                         Daily                                  % HUs that Self-                                               Daily
        State*                            Enumerated in     Enumerated        Enumerated                                State*                            Enumerated in   Enumerated    Enumerated
                         Responded                                                             Change                                    Responded                                                   Change
                                             NRFU           Current Day        Prior Day                                                                     NRFU         Current Day    Prior Day
U.S. Total                  66.4%            31.3%             97.7%             97.4%          0.3%
                                                                                                               Montana                      59.8%            34.3%          94.1%         93.4%      0.7%
Alabama                     63.0%            29.5%             92.5%             91.8%          0.6%
Alaska                      54.1%            45.0%             99.1%             98.7%          0.4%           Nebraska                     71.6%            27.0%          98.6%         98.3%      0.3%
Arizona                     63.5%            32.4%             95.9%             95.3%          0.6%           Nevada                       66.1%            31.9%          98.0%         97.6%      0.4%
Arkansas                    60.3%            39.1%             99.4%             99.2%          0.2%           New Hampshire                66.6%            32.5%          99.1%         98.9%      0.3%
California                  68.9%            29.6%             98.4%             98.2%          0.2%           New Jersey                   68.8%            29.5%          98.3%         98.0%      0.3%
Colorado                    69.5%            27.7%             97.2%             96.9%          0.3%           New Mexico                   57.9%            37.6%          95.4%         94.8%      0.6%
Connecticut                 70.3%            29.0%             99.3%             99.1%          0.1%           New York                     63.4%            34.8%          98.2%         97.9%      0.3%
Delaware                    64.3%            33.1%             97.4%             97.0%          0.4%           North Carolina               62.6%            33.1%          95.7%         95.2%      0.5%
District of Columbia        63.0%            33.6%             96.6%             96.3%          0.3%           North Dakota                 64.9%            33.9%          98.8%         98.6%      0.2%
Florida                     63.2%            33.0%             96.2%             95.8%          0.5%           Ohio                         70.3%            28.3%          98.5%         98.3%      0.2%
Georgia                     62.0%            33.0%             95.0%             94.5%          0.5%           Oklahoma                     60.6%            36.3%          96.8%         96.4%      0.5%
Hawaii                      62.7%            37.1%             99.8%             99.8%          0.0%           Oregon                       68.8%            29.6%          98.4%         98.2%      0.2%
Idaho                       69.1%            30.7%             99.8%             99.8%          0.0%           Pennsylvania                 69.0%            29.3%          98.3%         98.1%      0.2%
Illinois                    70.8%            27.7%             98.5%             98.4%          0.2%           Rhode Island                 64.8%            33.8%          98.7%         98.4%      0.2%
Indiana                     69.9%            29.5%             99.4%             99.4%          0.1%           South Carolina               60.4%            34.1%          94.4%         93.9%      0.5%
Iowa                        71.1%            26.5%             97.6%             97.2%          0.5%           South Dakota                 66.9%            29.8%          96.8%         96.5%      0.3%
Kansas                      69.4%            30.0%             99.4%             99.3%          0.1%           Tennessee                    65.6%            32.4%          97.9%         97.7%      0.2%
Kentucky                    67.9%            28.7%             96.6%             96.2%          0.5%           Texas                        62.1%            36.1%          98.2%         97.8%      0.4%
Louisiana                   59.6%            34.1%             93.8%             93.2%          0.6%           Utah                         70.6%            28.6%          99.2%         99.0%      0.2%
Maine                       57.9%            41.8%             99.7%             99.7%          0.0%           Vermont                      60.1%            39.4%          99.5%         99.5%      0.1%
Maryland                    70.6%            27.8%             98.4%             98.2%          0.2%           Virginia                     70.9%            27.0%          97.9%         97.6%      0.3%
Massachusetts               68.8%            29.7%             98.5%             98.2%          0.2%           Washington                   72.0%            27.3%          99.3%         99.2%      0.1%
Michigan                    70.9%            27.1%             98.0%             97.8%          0.2%           West Virginia                56.0%            43.9%          99.9%         99.9%      0.0%
Minnesota                   74.8%            24.2%             99.0%             98.8%          0.2%           Wisconsin                    71.9%            27.3%          99.2%         99.1%      0.1%
Mississippi                 59.9%            34.6%             94.5%             93.9%          0.6%           Wyoming                      60.7%            37.0%          97.7%         97.2%      0.5%
Missouri                    65.5%            33.1%             98.6%             98.4%          0.2%           Puerto Rico                  34.5%            65.1%          99.6%         99.5%      0.2%


Note: Percentages may not sum due to rounding. A limited number of areas were part of the NRFU “soft launch” beginning July 16 and could have higher
completion rates due to more time in the field. Percentages for the U.S. Total do not include housing units in Puerto Rico.

        7        2020CENSUS.GOV
                                                                                                                                 Pre-decisional - Internal Only - Not for Public Distribution
                                                                                                                                                                               Data as of: 09/27/2020
2020 Census HU Enumeration Progress by State                                                                                            Data Source: Census Data Lake and Unified Tracking System.

                                             % HUs            % HUs             % HUs                                                                        % HUs          % HUs         % HUs
                       % HUs that Self-                                                         Daily                                  % HUs that Self-                                               Daily
        State*                            Enumerated in     Enumerated        Enumerated                                State*                            Enumerated in   Enumerated    Enumerated
                         Responded                                                             Change                                    Responded                                                   Change
                                             NRFU           Current Day        Prior Day                                                                     NRFU         Current Day    Prior Day
U.S. Total                  66.4%            31.5%             97.9%             97.7%          0.3%
                                                                                                               Montana                      59.9%            34.8%          94.7%         94.1%      0.6%
Alabama                     63.0%            30.0%             93.0%             92.5%          0.6%
Alaska                      54.1%            45.3%             99.4%             99.1%          0.3%           Nebraska                     71.6%            27.2%          98.8%         98.6%      0.2%
Arizona                     63.5%            32.9%             96.4%             95.9%          0.5%           Nevada                       66.1%            32.2%          98.3%         98.0%      0.3%
Arkansas                    60.3%            39.3%             99.6%             99.4%          0.2%           New Hampshire                66.6%            32.7%          99.3%         99.1%      0.1%
California                  68.9%            29.8%             98.7%             98.4%          0.2%           New Jersey                   68.8%            29.8%          98.6%         98.3%      0.3%
Colorado                    69.5%            27.9%             97.5%             97.2%          0.3%           New Mexico                   57.9%            38.2%          96.1%         95.4%      0.7%
Connecticut                 70.3%            29.1%             99.4%             99.3%          0.1%           New York                     63.4%            35.0%          98.4%         98.2%      0.2%
Delaware                    64.3%            33.4%             97.7%             97.4%          0.4%           North Carolina               62.7%            33.5%          96.2%         95.7%      0.4%
District of Columbia        63.0%            33.9%             96.9%             96.6%          0.3%           North Dakota                 64.9%            34.0%          98.9%         98.8%      0.1%
Florida                     63.2%            33.4%             96.6%             96.2%          0.4%           Ohio                         70.3%            28.4%          98.7%         98.5%      0.2%
Georgia                     62.1%            33.4%             95.5%             95.0%          0.4%           Oklahoma                     60.6%            36.7%          97.2%         96.8%      0.4%
Hawaii                      62.7%            37.1%             99.8%             99.8%          0.0%           Oregon                       68.8%            29.8%          98.5%         98.4%      0.2%
Idaho                       69.1%            30.7%             99.8%             99.8%          0.0%           Pennsylvania                 69.0%            29.4%          98.4%         98.3%      0.2%
Illinois                    70.8%            27.8%             98.7%             98.5%          0.2%           Rhode Island                 64.9%            34.0%          98.8%         98.7%      0.2%
Indiana                     70.0%            29.5%             99.5%             99.4%          0.0%           South Carolina               60.4%            34.5%          94.9%         94.4%      0.4%
Iowa                        71.1%            26.8%             97.9%             97.6%          0.3%           South Dakota                 67.0%            30.0%          97.0%         96.8%      0.2%
Kansas                      69.4%            30.0%             99.4%             99.4%          0.1%           Tennessee                    65.6%            32.5%          98.1%         97.9%      0.2%
Kentucky                    67.9%            29.1%             97.0%             96.6%          0.4%           Texas                        62.1%            36.4%          98.5%         98.2%      0.3%
Louisiana                   59.7%            34.6%             94.3%             93.8%          0.5%           Utah                         70.6%            28.7%          99.3%         99.2%      0.1%
Maine                       57.9%            41.8%             99.7%             99.7%          0.0%           Vermont                      60.1%            39.5%          99.6%         99.5%      0.0%
Maryland                    70.6%            28.0%             98.6%             98.4%          0.2%           Virginia                     70.9%            27.3%          98.2%         97.9%      0.3%
Massachusetts               68.8%            29.8%             98.7%             98.5%          0.2%           Washington                   72.0%            27.4%          99.4%         99.3%      0.1%
Michigan                    71.0%            27.3%             98.2%             98.0%          0.2%           West Virginia                56.0%            43.9%          99.9%         99.9%      0.0%
Minnesota                   74.8%            24.3%             99.1%             99.0%          0.1%           Wisconsin                    71.9%            27.3%          99.2%         99.2%      0.1%
Mississippi                 59.9%            35.1%             94.9%             94.5%          0.5%           Wyoming                      60.7%            37.2%          97.9%         97.7%      0.2%
Missouri                    65.5%            33.2%             98.7%             98.6%          0.1%           Puerto Rico                  34.9%            64.9%          99.8%         99.6%      0.1%

Note: Percentages may not sum due to rounding. A limited number of areas were part of the NRFU “soft launch” beginning July 16 and could have higher
completion rates due to more time in the field. Percentages for the U.S. Total do not include housing units in Puerto Rico.

        8        2020CENSUS.GOV
                                                                                                                                 Pre-decisional - Internal Only - Not for Public Distribution
                                                                                                                                                                                                                                          For Maryann
                                                                                                                                                                                              p/f Prior Day      q-r
                                                                                                                                                                                                     r            s        t                                                                                                                                               9/24/2020
                                                                                                                                                                                                                 %
                                                                                      Self-                                                     HUs with                                                                                                      % Change
                                                                                              UE and              HUs                                            Total                                         Change                                                                                                                                                                                             Projected
                                                                         Initial HUs Respons           HUs in               NRFU HUs Resolved SR and Remainin                      %HUs          %HUs                                      % Change HUs          HUs      % Change HUs                                         Remaini              Projected End                         Banded
                        Initial SR   Public SR    Public   Total Housing                        RA             Resolved in                                        HUs                                           HUs              4-day                                                                                                   Days to                      Projected End                    Days to    End Date
              State                                                       in NRFU es in the            NRFU                Resolved in UE and    NRFU    g NRFU                 Enumerated    Enumerated                  SRV             Enumerated Prior   Enumerate Enumerated Prior Day     99%         Balance to 99%     ng NRFU               Date (4-day                        Completion
                        Universe     Number      SR Rate       Units                          Workloa            NRFU                                            Resol                                        Enumera           Average                                                                                                   99%                        Date (Yesterday)                   99%       (Banded
                                                                         Workload     NRFU            Workload                Field    RA Cases Complet Workload                Current Day    Prior Day                                     Day 9/24        d Prior Day      9/22                                              to 99%             average change)                      rate per day
                                                                                                 d              Workload                                          ved                                         ted Prior                                                                                                                                                                                          Completion)
                                                                                     Universe                                                      e                                                                                                            9/23
                                                                                                                                                                                                                Day
West Virginia              985,271     551,646    56.0%         976,851    488,193    40,733        0    425,205      423,971      446,226        0    22,255     1,234 #####         99.9%          99.9%        0.0%             0.0%        7.88962E-05   0.00015364           0.0002386       967,082             -8,535   -691.6%     -64.9         7/21/2020         5/17/2020          0.20%       -4.4     9/19/2020    0.006   0.91   0.00451
Idaho                      785,218     541,976    69.0%         798,956    298,839    27,589        0    256,980      255,111      269,381        0    14,270     1,869 #####         99.8%          99.8%        0.0%             0.0%        1.12529E-05   1.1268E-05         5.00653E-06       790,966             -6,121   -327.5%    -906.8          4/1/2018         5/20/2017          0.20%       -3.8     9/20/2020    0.006   0.92
Hawaii                     583,976     365,663    62.6%         594,095    266,299    26,344        0    228,432      226,844      238,367        0    11,523     1,588 #####         99.7%          99.7%        0.0%             0.1%        0.001109307    0.0006919         0.000897288       588,154             -4,353   -274.1%      -9.3         9/14/2020          9/7/2020          0.20%       -3.7     9/20/2020    0.005   0.93
Maine                      768,392     445,116    57.9%         791,578    393,235    32,299    3,139    346,462      343,929      358,403    3,139    17,613     2,533 #####         99.7%          99.5%        0.2%             0.2%        0.002362817   0.00212955         0.001934024       783,662             -5,383   -212.5%      -3.4         9/20/2020         9/19/2020          0.20%       -3.4     9/20/2020   0.0045   0.94
Vermont                    351,587     211,191    60.1%         357,203    172,326    19,134        0    146,012      143,817      150,997        0     7,180     2,195 #####         99.4%          99.2%        0.2%             0.2%        0.001772643   0.00265216         0.002268828       353,631             -1,377    -62.7%      -1.8         9/22/2020         9/21/2020          0.20%       -1.9     9/22/2020    0.004   0.95
Puerto Rico              1,776,890     611,243    34.4%       1,554,021 1,348,138    186,470        0    942,778      931,667    1,150,557        0   218,890    11,111 #####         99.3%          99.1%        0.2%             0.3%        0.002716927   0.00351206         0.003897199     1,538,481             -4,429    -39.9%      -0.9         9/23/2020         9/22/2020          0.20%       -1.4     9/22/2020    0.003   0.96
Indiana                  3,063,868   2,142,227    69.9%       3,086,185 1,077,125     99,767        0    943,958      920,787      954,187        0    33,400    23,171 #####         99.2%          99.1%        0.2%             0.2%        0.001616872   0.00185564         0.001639383     3,055,323             -7,691    -33.2%      -1.4         9/22/2020         9/22/2020          0.20%       -1.2     9/22/2020    0.003   0.97
Kansas                   1,339,595     929,360    69.4%       1,353,264    484,234    45,330        0    423,904      412,831      427,831        0    15,000    11,073 #####         99.2%          99.1%        0.1%             0.1%        0.001352426   0.00170573         0.001757072     1,339,731             -2,460    -22.2%      -1.2         9/22/2020         9/22/2020          0.20%       -0.9     9/23/2020    0.002   0.98
Connecticut              1,577,275   1,107,567    70.2%       1,593,201    574,388    64,194        0    485,634      469,377      493,937        0    24,560    16,257 #####         99.0%          98.8%        0.2%             0.2%        0.001477241   0.00164403         0.001523735     1,577,269                325      2.0%       0.1         9/24/2020         9/24/2020          0.20%        0.1     9/24/2020
Washington               3,301,270   2,374,405    71.9%       3,352,142 1,163,293    140,346        0    977,737      943,309      988,519        0    45,210    34,428 #####         99.0%          98.8%        0.1%             0.1%        0.000886954   0.00125458         0.001238488     3,318,621                907      2.6%       0.2         9/24/2020         9/24/2020          0.20%        0.1     9/24/2020
Arkansas                 1,533,931     924,127    60.2%       1,560,288    709,258    57,480        0    636,161      618,261      633,878        0    15,617    17,900 #####         98.9%          98.9%        0.1%             0.2%        0.002047551   0.00138754           0.0023308     1,544,685              2,297     12.8%       0.8         9/24/2020         9/25/2020          0.20%        0.7     9/24/2020
Wisconsin                2,829,640   2,033,877    71.9%       2,855,080    931,604    79,321        0    821,203      786,733      817,813        0    31,080    34,470 #####         98.8%          98.8%        0.2%             0.2%        0.001733918   0.00193579         0.001466687     2,826,529              5,919     17.2%       1.2         9/25/2020         9/25/2020          0.20%        1.0     9/25/2020
Utah                     1,198,683     845,843    70.6%       1,209,957    432,468    54,282        0    364,114      348,649      362,721        0    14,072    15,465 #####         98.7%          98.4%        0.3%             0.3%        0.002953843   0.00376207         0.004101398     1,197,857              3,365     21.8%       0.8         9/24/2020         9/24/2020          0.20%        1.4     9/25/2020
New Hampshire              660,191     439,427    66.6%         668,170    270,902    30,768        0    228,743      220,189      231,580        0    11,391     8,554 #####         98.7%          98.3%        0.4%             0.4%        0.003023512   0.00356783         0.003921802       661,488              1,872     21.9%       0.8         9/24/2020         9/24/2020          0.20%        1.4     9/25/2020
Minnesota                2,568,167   1,919,680    74.7%       2,595,178    780,233    78,813        0    675,498      638,126      664,048        0    25,922    37,372 #####         98.6%          98.6%        0.2%             0.2%        0.001870701    0.0021704         0.002519297     2,569,226             11,420     30.6%       2.1         9/26/2020         9/26/2020          0.20%        2.2     9/26/2020
Alaska                     319,728     172,721    54.0%         343,587    172,818    24,805   30,901    170,866      165,131      142,278   30,901     8,048     5,735 #####         98.3%          98.0%        0.3%             0.3%        0.003131251   0.00345277         0.003491967       340,151              2,299     40.1%       2.0         9/26/2020         9/26/2020          0.20%        3.3     9/27/2020
North Dakota               401,918     260,538    64.8%         407,224    165,301    14,071        0    146,686      139,590      144,134        0     4,544     7,096 #####         98.3%          98.0%        0.3%             0.4%        0.003208007   0.00406133         0.004642948       403,152              3,024     42.6%       2.0         9/25/2020         9/26/2020          0.20%        3.7     9/27/2020
Rhode Island               494,351     320,182    64.8%         498,173    206,566    20,290        0    177,991      169,092      177,377        0     8,285     8,899 #####         98.2%          97.7%        0.5%             0.4%        0.003031631   0.00375036         0.003619643       493,191              3,917     44.0%       2.1         9/26/2020         9/25/2020          0.20%        3.9     9/27/2020
Missouri                 3,055,857   1,999,711    65.4%       3,099,979 1,235,912    102,585        0 1,100,268     1,042,924    1,075,983        0    33,059    57,344 #####         98.2%          97.9%        0.2%             0.3%        0.002350472   0.00285098         0.002845656     3,068,979             26,344     45.9%       3.3         9/27/2020         9/27/2020          0.20%        4.2     9/28/2020
Ohio                     5,480,977   3,849,031    70.2%       5,526,868 1,920,492    183,594        0 1,677,837     1,572,871    1,631,932        0    59,061   104,966 #####         98.1%          97.8%        0.3%             0.3%        0.002723317   0.00303825         0.003074972     5,471,599             49,697     47.3%       3.0         9/27/2020         9/26/2020          0.20%        4.5     9/28/2020
Oregon                   1,935,048   1,330,021    68.7%       1,955,495    724,871    74,929        0    625,474      586,263      610,731        0    24,468    39,211 #####         98.0%          97.8%        0.2%             0.2%        0.001508346   0.00171665         0.001652558     1,935,940             19,656     50.1%       6.2         9/30/2020         9/30/2020          0.30%        3.4     9/27/2020
Illinois                 5,640,811   3,991,568    70.8%       5,673,873 1,957,037    197,777        0 1,682,305     1,568,373    1,645,328        0    76,955   113,932 #####         98.0%          97.8%        0.2%             0.3%         0.00259762   0.00291903         0.002810878     5,617,134             57,193     50.2%       3.8         9/27/2020         9/28/2020          0.30%        3.4     9/27/2020
Massachusetts            3,146,681   2,164,034    68.8%       3,194,326 1,208,760    128,830        0 1,030,292       965,538    1,015,176        0    49,638    64,754 #####         98.0%          97.6%        0.3%             0.3%        0.002769566   0.00265386         0.002764586     3,162,383             32,811     50.7%       3.6         9/27/2020         9/27/2020          0.30%        3.4     9/27/2020
Nebraska                   881,098     630,259    71.5%         890,317    298,789    30,279        0    260,058      241,808      250,260        0     8,452    18,250 #####         98.0%          97.6%        0.3%             0.4%         0.00376997   0.00376891         0.003912419       881,414              9,347     51.2%       2.8         9/26/2020         9/27/2020          0.30%        3.5     9/27/2020
California              15,109,275   ########     68.8%      15,301,255 5,899,515    745,162        0 4,910,542     4,594,172    4,837,983        0   243,811   316,370 #####         97.9%          97.7%        0.2%             0.2%        0.002112656   0.00265308         0.002672296    15,148,242            163,357     51.6%       4.5         9/28/2020         9/29/2020          0.30%        3.6     9/27/2020
Maryland                 2,611,186   1,840,741    70.5%       2,631,933    927,923   102,193        0    791,192      736,012      770,550        0    34,538    55,180 #####         97.9%          97.5%        0.4%             0.3%        0.002920429   0.00314209         0.003060934     2,605,614             28,861     52.3%       3.3         9/27/2020         9/26/2020          0.30%        3.7     9/27/2020
Pennsylvania             5,990,519   4,130,099    68.9%       6,074,297 2,235,402    211,702        0 1,944,198     1,811,414    1,890,916        0    79,502   132,784 #####         97.8%          97.5%        0.3%             0.3%         0.00293155   0.00340392         0.003415445     6,013,554             72,041     54.3%       3.6         9/27/2020         9/27/2020          0.30%        4.0     9/27/2020
New Jersey               3,855,412   2,650,421    68.7%       3,891,325 1,456,034    162,826        0 1,240,904     1,149,488    1,201,792        0    52,304    91,416 #####         97.7%          97.2%        0.4%             0.4%        0.003685883   0.00395181         0.004162435     3,852,412             52,503     57.4%       3.4         9/27/2020         9/27/2020          0.30%        4.5     9/28/2020
New York                 9,012,965   5,703,762    63.3%       9,112,568 4,032,132    454,324        0 3,408,806     3,185,852    3,354,854        0   169,002   222,954 #####         97.6%          97.1%        0.5%             0.4%        0.003581165   0.00408732          0.00383594     9,021,442            131,828     59.1%       3.5         9/27/2020         9/26/2020          0.30%        4.8     9/28/2020
Michigan                 4,785,977   3,393,778    70.9%       4,828,659 1,608,502    139,535        0 1,434,881     1,312,774    1,346,860        0    34,086   122,107 #####         97.5%          97.1%        0.4%             0.4%        0.004072951   0.00452098         0.004637048     4,780,372             73,820     60.5%       3.5         9/27/2020         9/27/2020          0.30%        5.1     9/29/2020
Tennessee                3,233,776   2,119,041    65.5%       3,299,383 1,337,246    120,644        0 1,180,342     1,094,870    1,131,130        0    36,260    85,472 #####         97.4%          97.2%        0.3%             0.3%        0.002753523   0.00351909         0.003542667     3,266,389             52,478     61.4%       5.2         9/29/2020         9/30/2020          0.30%        5.3     9/29/2020
Texas                   12,098,948   7,505,562    62.0%      12,350,543 5,630,296    603,114        0 4,844,981     4,515,495    4,697,696        0   182,201   329,486 #####         97.3%          97.0%        0.3%             0.4%        0.004677194   0.00438344         0.004696788    12,227,038            205,981     62.5%       3.9         9/27/2020         9/28/2020          0.30%        5.6     9/29/2020
Virginia                 3,726,125   2,640,059    70.9%       3,779,082 1,321,425    136,947        0 1,139,023     1,032,559    1,078,014        0    45,455   106,464 #####         97.2%          96.9%        0.3%             0.4%        0.003923154   0.00401985         0.004069208     3,741,291             68,673     64.5%       4.8         9/28/2020         9/29/2020          0.30%        6.1     9/30/2020
Nevada                   1,312,783     866,665    66.0%       1,325,451    536,286    60,964        0    458,786      419,688      436,224        0    16,536    39,098 #####         97.1%          96.7%        0.4%             0.4%        0.003817073   0.00437431         0.004030142     1,312,196             25,843     66.1%       4.9         9/28/2020         9/29/2020          0.30%        6.5     9/30/2020
U.S. Total             147,885,967   ########     66.3%     149,756,922 59,580,768   #######   34,147 51,678,818   47,149,065   49,018,628   34,147   ####### 4,529,753 #####         97.0%          96.6%        0.4%             0.4%         0.00390751   0.00421787         0.004190569   148,259,353          3,032,184     66.9%       5.1         9/29/2020         9/29/2020          0.30%        6.7     9/30/2020
Iowa                     1,482,711   1,053,199    71.0%       1,495,623    495,496    42,265        0    442,424      390,847      401,654        0    10,807    51,577 #####         96.6%          96.0%        0.6%             0.6%        0.006141457    0.0064494         0.006154656     1,480,667             36,621     71.0%       4.0         9/28/2020         9/28/2020          0.30%        8.2     10/2/2020
Colorado                 2,594,870   1,802,493    69.5%       2,642,467    980,549   108,477        0    839,974      747,940      780,038        0    32,098    92,034 #####         96.5%          96.1%        0.4%             0.4%        0.003420771   0.00355954         0.003491274     2,616,042             65,609     71.3%       7.0         9/30/2020         9/30/2020          0.30%        8.3     10/2/2020
Wyoming                    291,623     176,790    60.6%         289,635    137,384    19,563        0    112,845      102,678      107,654        0     4,976    10,167 #####         96.5%          95.9%        0.6%             0.7%        0.007286272   0.00699715         0.007327682       286,739              7,271     71.5%       3.7         9/27/2020         9/28/2020          0.30%        8.4     10/2/2020
District of Columbia       374,067     235,402    62.9%         384,612    170,361    15,931        0    149,210      133,315      138,535        0     5,220    15,895 #####         95.9%          95.1%        0.8%             0.5%        0.004233191   0.00383653         0.003969846       380,766             12,049     75.8%       6.4         9/30/2020         9/28/2020          0.40%        7.8     10/1/2020
Delaware                   462,431     297,134    64.3%         467,099    194,004    17,834        0    169,965      153,220      159,425        0     6,205    16,745 #####         96.4%          95.7%        0.7%             0.6%        0.005456317   0.00462203         0.005255657       462,428             12,074     72.1%       4.6         9/28/2020         9/27/2020          0.30%        8.6     10/2/2020
Oklahoma                 1,884,565   1,140,232    60.5%       1,909,898    881,810    89,745        0    769,666      690,223      712,622        0    22,399    79,443 #####         95.8%          95.3%        0.5%             0.5%        0.004734763   0.00481431         0.005561593     1,890,799             60,344     76.0%       6.3         9/30/2020         9/30/2020          0.40%        7.9     10/1/2020
Kentucky                 2,111,845   1,433,300    67.9%       2,153,314    792,933    59,912        0    720,014      627,160      640,167        0    13,007    92,854 #####         95.7%          95.2%        0.5%             0.6%        0.005557534   0.00596648         0.005899964     2,131,781             71,321     76.8%       5.9         9/29/2020         9/30/2020          0.40%        8.3     10/2/2020
South Dakota               414,719     277,392    66.9%         417,563    164,210    19,151        0    140,171      123,517      128,405        0     4,888    16,654 #####         96.0%          95.5%        0.5%             0.4%        0.004933094   0.00456148         0.003801512       413,387             12,478     74.9%       6.7         9/30/2020         9/30/2020          0.30%       10.0     10/3/2020
North Carolina           5,008,585   3,132,950    62.6%       5,086,708 2,220,666    208,995        0 1,953,758     1,684,505    1,742,418        0    57,913   269,253 #####         94.7%          94.0%        0.7%             0.7%        0.006995561   0.00735922         0.007163366     5,035,841            218,386     81.1%       6.0         9/29/2020         9/29/2020          0.45%        9.5     10/3/2020
Florida                 10,239,190   6,465,491    63.1%      10,338,990 4,369,535    392,411      107 3,873,499     3,375,947    3,479,572      107   103,732   497,552 #####         95.2%          94.6%        0.6%             0.7%          0.0064928   0.00706271         0.006945804    10,235,600            394,162     79.2%       5.7         9/29/2020         9/30/2020          0.40%        9.5     10/3/2020
Arizona                  3,210,387   2,034,574    63.4%       3,263,438 1,422,147    155,085        0 1,228,864     1,054,296    1,092,494        0    38,198   174,568 #####         94.7%          94.1%        0.6%             0.6%        0.006224906   0.00695381          0.00660876     3,230,804            141,934     81.3%       6.8         9/30/2020         10/1/2020          0.45%        9.7     10/3/2020
New Mexico               1,042,458     601,791    57.7%       1,018,617    505,728    70,125        0    416,826      359,677      378,454        0    18,777    57,149 #####         94.4%          93.7%        0.7%             0.7%        0.007388326    0.0077225         0.007063988     1,008,431             46,963     82.2%       6.4         9/30/2020         9/30/2020          0.45%       10.2     10/4/2020
Georgia                  4,792,114   2,968,638    61.9%       4,844,521 2,108,462    183,348        0 1,875,883     1,577,098    1,626,329        0    49,231   298,785 #####         93.8%          93.1%        0.7%             0.8%        0.007838776   0.00806551         0.008217951     4,796,076            250,340     83.8%       6.6         9/30/2020         10/1/2020          0.50%       10.3     10/4/2020
Montana                    584,309     349,292    59.8%         571,241    260,812    32,008        0    221,949      179,795      186,650        0     6,855    42,154 #####         92.6%          91.9%        0.8%             0.8%        0.008255782   0.00771614         0.006638726       565,529             36,442     86.4%       8.4         10/2/2020         10/2/2020          0.60%       10.6     10/4/2020
Louisiana                2,255,375   1,343,322    59.6%       2,277,640 1,034,568     77,451        0    934,318      763,405      786,204        0    22,799   170,913 #####         92.5%          91.8%        0.7%             0.7%        0.006662842   0.00727777         0.006227061     2,254,864            148,137     86.7%       9.5         10/3/2020         10/3/2020          0.60%       10.8     10/4/2020
South Carolina           2,565,180   1,546,854    60.3%       2,600,450 1,175,208     97,401        0 1,053,596       878,098      902,309        0    24,211   175,498 #####         93.3%          92.5%        0.8%             0.8%        0.007677159   0.00780124         0.007412889     2,574,446            149,494     85.2%       7.5         10/1/2020         10/1/2020          0.50%       11.5     10/5/2020
Mississippi              1,445,190     864,370    59.8%       1,467,401    658,233    45,430        0    603,031      503,190      512,962        0     9,772    99,841 #####         93.2%          92.5%        0.7%             0.7%        0.006812752   0.00803779         0.007411536     1,452,727             85,167     85.3%       8.0         10/1/2020         10/2/2020          0.50%       11.6     10/5/2020
Alabama                  2,485,849   1,563,869    62.9%       2,551,216 1,090,782     86,111        0    987,347      761,111      778,435        0    17,324   226,236 #####         91.1%          90.5%        0.6%             0.7%        0.007008874   0.00733681           0.0071479     2,525,704            200,724     88.7%      11.4         10/5/2020         10/6/2020          0.60%       13.1     10/7/2020

                                                 0.64824
                                                  0.5981
                                                       0
                                                 0.71531
                                                 0.59779
                                                       0
                                                 0.60504
                                                       0
                                                       0
                                                 0.66017
                                                 0.68772
                                                 0.60623
                                                 0.66561
                                                 0.60068
                                                 0.68733
                                                       0
                                                 0.62035
                                                 0.57928
Projections for End Dates by State


                                                                                                            9/24/2020


                                                                    %HUs        Projected to hit 99% Projected to hit
                                     Public SR   Total Housing
               State                                             Enumerated       (4-day average     99% (Yesterday's
                                       Rate          Units
                                                                 Current Day          change)            change)


Idaho                                   69.0%          798,956          99.8%             4/1/2018          5/20/2017
West Virginia                           56.0%          976,851          99.9%            7/21/2020          5/17/2020
Hawaii                                  62.6%          594,095          99.7%            9/14/2020           9/7/2020
Maine                                   57.9%          791,578          99.7%            9/20/2020          9/19/2020
Vermont                                 60.1%          357,203          99.4%            9/22/2020          9/21/2020
Indiana                                 69.9%        3,086,185          99.2%            9/22/2020          9/22/2020
Kansas                                  69.4%        1,353,264          99.2%            9/22/2020          9/22/2020
Puerto Rico                             34.4%        1,554,021          99.3%            9/23/2020          9/22/2020
Connecticut                             70.2%        1,593,201          99.0%            9/24/2020          9/24/2020
Washington                              71.9%        3,352,142          99.0%            9/24/2020          9/24/2020
New Hampshire                           66.6%          668,170          98.7%            9/24/2020          9/24/2020
Utah                                    70.6%        1,209,957          98.7%            9/24/2020          9/24/2020
Arkansas                                60.2%        1,560,288          98.9%            9/24/2020          9/25/2020
Wisconsin                               71.9%        2,855,080          98.8%            9/25/2020          9/25/2020
North Dakota                            64.8%          407,224          98.3%            9/25/2020          9/26/2020
Alaska                                  54.0%          343,587          98.3%            9/26/2020          9/26/2020
Rhode Island                            64.8%          498,173          98.2%            9/26/2020          9/25/2020
Minnesota                               74.7%        2,595,178          98.6%            9/26/2020          9/26/2020
Nebraska                                71.5%          890,317          98.0%            9/26/2020          9/27/2020
Ohio                                    70.2%        5,526,868          98.1%            9/27/2020          9/26/2020
Maryland                                70.5%        2,631,933          97.9%            9/27/2020          9/26/2020
Missouri                                65.4%        3,099,979          98.2%            9/27/2020          9/27/2020
New Jersey                              68.7%        3,891,325          97.7%            9/27/2020          9/27/2020
Michigan                                70.9%        4,828,659          97.5%            9/27/2020          9/27/2020
New York                                63.3%        9,112,568          97.6%            9/27/2020          9/26/2020
Massachusetts                           68.8%        3,194,326          98.0%            9/27/2020          9/27/2020
Pennsylvania                            68.9%        6,074,297          97.8%            9/27/2020          9/27/2020
Wyoming                                 60.6%          289,635          96.5%            9/27/2020          9/28/2020
Illinois                                70.8%        5,673,873          98.0%            9/27/2020          9/28/2020
Texas                                   62.0%       12,350,543          97.3%            9/27/2020          9/28/2020
Iowa                                    71.0%        1,495,623          96.6%            9/28/2020          9/28/2020
California                              68.8%       15,301,255          97.9%            9/28/2020          9/29/2020
Delaware                                64.3%          467,099          96.4%            9/28/2020          9/27/2020
Virginia                                70.9%        3,779,082          97.2%            9/28/2020          9/29/2020
Nevada                                  66.0%        1,325,451          97.1%            9/28/2020          9/29/2020
U.S. Total                              66.3%      149,756,922          97.0%            9/29/2020          9/29/2020
Tennessee                               65.5%        3,299,383          97.4%            9/29/2020          9/30/2020
Florida                                 63.1%       10,338,990          95.2%            9/29/2020          9/30/2020
Kentucky                                67.9%        2,153,314          95.7%            9/29/2020          9/30/2020
North Carolina                          62.6%        5,086,708          94.7%            9/29/2020          9/29/2020
Oregon                                  68.7%        1,955,495          98.0%            9/30/2020          9/30/2020
Oklahoma                                60.5%        1,909,898          95.8%            9/30/2020          9/30/2020
District of Columbia                    62.9%          384,612          95.9%            9/30/2020          9/28/2020
New Mexico                              57.7%        1,018,617          94.4%            9/30/2020          9/30/2020
Georgia                                 61.9%        4,844,521          93.8%            9/30/2020          10/1/2020
South Dakota                            66.9%          417,563          96.0%            9/30/2020          9/30/2020
Arizona          63.4%   3,263,438   94.7%   9/30/2020   10/1/2020
Colorado         69.5%   2,642,467   96.5%   9/30/2020   9/30/2020
South Carolina   60.3%   2,600,450   93.3%   10/1/2020   10/1/2020
Mississippi      59.8%   1,467,401   93.2%   10/1/2020   10/2/2020
Montana          59.8%     571,241   92.6%   10/2/2020   10/2/2020
Louisiana        59.6%   2,277,640   92.5%   10/3/2020   10/3/2020
Alabama          62.9%   2,551,216   91.1%   10/5/2020   10/6/2020
Two versions of projection NRFU Completion



Scenario A – Previous Day Method

   •   This is a simple straight-line projection of a state’s progress based on previous day’s rate of
       completion. The projected pace of work completion is constant, meaning the percentage of
       work completed yesterday will be the same every day until 99% is reached. It assumes no
       decline in productivity.

       Advantages:
          o Incorporates the current staffing and productivity.
          o An accurate “predictor” for close-day calculations (the next day or two)

       Disadvantages
           o For areas with current progress of 90-95%, it can be highly optimistic as it does not
              account for the slowdown that takes place with the most difficult cases as progress
              approaches 99%.
           o It is susceptible to predictable, daily fluctuations in productivity. Sundays are less
              productive than Tuesdays. NRFU productivity during SBE activities was lower.
           o Can be highly variable based on local conditions – weather, fires, civil unrest, etc.

Scenario B – “Banded” Method

   •   This is a projection based on the pattern of completion for previous states, based on the
       progress at different intervals of completion. It uses “bands” of completion rates which apply to
       all states within the “band”. It incorporates a higher rate of productivity at lower rates of
       completion and assumes a significant slowing as rates approach 99%. It uses average rates of
       completion for states which have already passed these intervals.

       Advantages:
          o Reflects the decline in productivity as completion rates near 99%
          o Uses “real” completion data

       Disadvantages:
           o Does not account for recent interventions, such as staffing, travelers and workload
              reconfigurations. Some of these are significant.
           o Reflects work during the period when restrictions were in place as a result of the TRO.
           o Includes the “learning curve” of managers figuring out the system and the finishing
              process. We know the first few states were very difficult to finish because of issues with
              systems and procedures.
Scenario A - When a State will hit 99% Enumeration Completion
Projected based on actual progress in state as of previous day
Projection as of 09/26/2020
State                     28-Sep        29-Sep        30-Sep      1-Oct   2-Oct    3-Oct    4-Oct    5-Oct    6-Oct
Kentucky                  98.00%        98.46%        98.92%     99.37%
Arizona                   97.58%        98.14%        98.71%     99.27%
Colorado                  98.09%        98.39%        98.68%     98.98%
New Mexico                97.38%        98.03%        98.68%     99.32%
Florida                   97.67%        98.15%        98.62%     99.10%
South Dakota              97.67%        97.97%        98.26%     98.56%   98.85%   99.15%
North Carolina            97.21%        97.71%        98.20%     98.70%   99.19%
Georgia                   96.60%        97.12%        97.65%     98.17%   98.69%   99.22%
Montana                   96.14%        96.81%        97.49%     98.16%   98.84%   99.51%
Mississippi               96.16%        96.72%        97.28%     97.84%   98.41%   98.97%
South Carolina            96.05%        96.59%        97.12%     97.66%   98.19%   98.73%   99.26%
Louisiana                 95.50%        96.09%        96.67%     97.25%   97.84%   98.42%   99.00%
Alabama                   94.37%        95.01%        95.65%     96.29%   96.93%   97.57%   98.21%   98.85%   99.49%
Scenario B - When a State will hit 99% Enumeration Completion
Projected based on progress curve of previous states, Does not fully account for additional enumerators sent to finish these areas
Projection based on progress through 09/26/2020
State                  28-Sep          29-Sep         30-Sep          1-Oct      2-Oct       3-Oct    4-Oct        5-Oct       6-Oct   7-Oct    8-Oct    9-Oct    10-Oct   11-Oct
Wyoming                98.39%         98.62%          98.86%         99.10%
Iowa                   98.32%         98.56%          98.80%         99.03%
Delaware               98.07%         98.31%          98.55%         98.79%     99.02%
Colorado               97.92%         98.16%          98.40%         98.63%     98.87%      99.11%
Oklahoma               97.59%         97.83%          98.08%         98.32%     98.57%      98.82%   99.06%
South Dakota           97.52%         97.77%          98.01%         98.26%     98.51%      98.75%   99.00%
Kentucky               97.36%         97.61%          97.85%         98.10%     98.35%      98.59%   98.84%       99.08%
Florida                96.97%         97.22%          97.47%         97.71%     97.96%      98.20%   98.45%       98.70%      98.94%   99.19%
Arizona                96.78%         97.08%          97.38%         97.68%     97.98%      98.28%   98.58%       98.88%      99.18%
North Carolina         96.63%         96.93%          97.23%         97.53%     97.83%      98.13%   98.43%       98.73%      99.03%
New Mexico             96.34%         96.64%          96.94%         97.24%     97.54%      97.84%   98.14%       98.44%      98.74%   99.04%
Georgia                95.93%         96.23%          96.53%         96.83%     97.13%      97.43%   97.73%       98.03%      98.33%   98.63%   98.93%   99.23%
Mississippi            95.50%         95.84%          96.18%         96.52%     96.86%      97.20%   97.54%       97.88%      98.22%   98.56%   98.90%   99.25%
South Carolina         95.47%         95.81%          96.15%         96.49%     96.83%      97.17%   97.51%       97.86%      98.20%   98.54%   98.88%   99.22%
Montana                95.14%         95.48%          95.82%         96.16%     96.50%      96.84%   97.18%       97.52%      97.87%   98.21%   98.55%   98.89%   99.23%
Louisiana              94.89%         95.26%          95.64%         96.02%     96.39%      96.77%   97.15%       97.52%      97.90%   98.28%   98.66%   99.03%
Alabama                93.76%         94.19%          94.63%         95.06%     95.50%      95.93%   96.37%       96.80%      97.24%   97.67%   98.11%   98.54%   98.98%   99.41%
                                          Worst     Worst Projectio Projectio
                              Finish on
                Finish on                  Case      Case    n at 9/30 n at 10/5
  State                       (Banded -
              (Single Day)               Projectio Projectio (Single    (Single
                             Worst Case)
                                         n at 9/30 n at 10/5   Day)      Day)
Wyoming         9/28/2020      10/1/2020     98.9%     99.9%     99.9%     99.9%
Iowa            9/29/2020      10/1/2020     98.8%     99.9%     99.9%     99.9%
Delaware        9/29/2020      10/2/2020     98.5%     99.7%     99.4%     99.9%
Colorado        10/2/2020      10/3/2020     98.4%     99.6%     98.7%   99.90%
Oklahoma        9/30/2020      10/4/2020     98.1%     99.3%     99.1%     99.9%
South Dako      10/3/2020      10/5/2020     98.0%     99.2%     98.3%   99.74%
Kentucky        10/1/2020      10/5/2020     97.9%     99.1%     98.9%   99.90%
Florida         10/1/2020      10/7/2020     97.5%     98.7%     98.6%   99.90%
Arizona         10/1/2020      10/6/2020     97.4%     98.9%     98.7%   99.90%
North Caro      10/2/2020      10/6/2020     97.2%     98.7%     98.2%   99.90%
New Mexic       10/1/2020      10/7/2020     96.9%     98.4%     98.7%   99.90%
Georgia         10/3/2020      10/9/2020     96.5%     98.0%     97.6%   99.90%
Mississippi     10/4/2020      10/9/2020     96.2%     97.9%     97.3%   99.90%
South Caro      10/4/2020      10/9/2020     96.2%     97.9%     97.1%   99.80%
Montana         10/3/2020     10/10/2020     95.8%     97.5%     97.5%   99.90%
Louisiana       10/4/2020      10/9/2020     95.6%     97.5%     96.7%   99.59%
Alabama         10/6/2020     10/11/2020     94.6%     96.8%     95.7%   98.85%
